





                                   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                                     DEPOSITOR


                                                  CITIBANK, N.A.,
                                                      TRUSTEE


                                      WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                   MASTER SERVICER AND SECURITIES ADMINISTRATOR


                                                        and


                                             EMC MORTGAGE CORPORATION
                                                SPONSOR AND COMPANY

                                     ________________________________________

                                          POOLING AND SERVICING AGREEMENT

                                            Dated as of August 1, 2007
                                     ________________________________________

                                  STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                          Bear Stearns ALT-A Trust II, Mortgage Pass-Through Certificates

                                                   Series 2007-1




--------------------------------------------------------------------------------




                                                     ARTICLE I
                                                    DEFINITIONS


                                                    ARTICLE II
                          CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.         Conveyance of Mortgage Loans to Trustee...................................................41
Section 2.02.         Acceptance of Mortgage Loans by Trustee...................................................43
Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement and Subsequent
                      Mortgage Loan Purchase Agreement..........................................................46
Section 2.04.         Substitution of Mortgage Loans............................................................48
Section 2.05.         Issuance of Certificates..................................................................49
Section 2.06.         Representations and Warranties Concerning the Depositor...................................50
Section 2.07.         Conveyance of Subsequent Mortgage Loans...................................................51
Section 2.08.         Purposes and Powers of the Trust..........................................................54

                                                    ARTICLE III
                                  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01.         Master Servicer...........................................................................55
Section 3.02.         REMIC-Related Covenants...................................................................56
Section 3.03.         Monitoring of Servicers...................................................................56
Section 3.04.         Fidelity Bond.............................................................................58
Section 3.05.         Power to Act; Procedures..................................................................58
Section 3.06.         Due-on-Sale Clauses; Assumption Agreements................................................59
Section 3.07.         Release of Mortgage Files.................................................................59
Section 3.08.         Documents, Records and Funds in Possession of Master Servicer To Be Held for
                      Trustee...................................................................................60
Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies....................................60
Section 3.10.         Presentment of Claims and Collection of Proceeds..........................................61
Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies....................................61
Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents..................62
Section 3.13.         Realization Upon Defaulted Mortgage Loans.................................................62
Section 3.14.         Compensation for the Master Servicer......................................................62
Section 3.15.         REO Property..............................................................................62
Section 3.16.         Annual Statement as to Compliance.........................................................63
Section 3.17.         Assessments of Compliance and Attestation Reports.........................................64
Section 3.18.         Reports Filed with Securities and Exchange Commission.....................................66
Section 3.19.         The Company...............................................................................75
Section 3.20.         UCC.......................................................................................75
Section 3.21.         Optional Purchase of Defaulted Mortgage Loans.............................................76
Section 3.22.         Reserved..................................................................................76
Section 3.23.         Intention of the Parties and Interpretation...............................................76

                                                    ARTICLE IV
                                                     ACCOUNTS

Section 4.01.         Protected Accounts........................................................................77
Section 4.02.         [Reserved]................................................................................78
Section 4.03.         [Reserved]................................................................................78
Section 4.04.         Distribution Account......................................................................78
Section 4.05.         Permitted Withdrawals and Transfers from the Distribution Account.........................81
Section 4.06.         [Reserved]................................................................................83
Section 4.07.         Class XP Reserve Account..................................................................83
Section 4.08.         [Reserved]................................................................................84
Section 4.09.         Pre-Funding Account and Pre-Funding Reserve Account.......................................84
Section 4.10.         Interest Coverage Account.................................................................85


                                                     ARTICLE V
                                                   CERTIFICATES

Section 5.01.         Certificates..............................................................................87
Section 5.02.         Registration of Transfer and Exchange of Certificates.....................................94
Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates.........................................97
Section 5.04.         Persons Deemed Owners.....................................................................97
Section 5.05.         Transfer Restrictions on Residual Certificates............................................98
Section 5.06.         Restrictions on Transferability of Certificates...........................................99
Section 5.07.         ERISA Restrictions........................................................................99
Section 5.08.         Rule 144A Information....................................................................100

                                                    ARTICLE VI
                                          PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01.         [Reserved]...............................................................................101
Section 6.02.         Distributions on the Certificates........................................................101
Section 6.03.         [Reserved]...............................................................................104
Section 6.04.         Allocation of Losses and Subsequent Recoveries on the Certificates.......................104
Section 6.05.         [Reserved]...............................................................................107
Section 6.06.         Payments.................................................................................107
Section 6.07.         Statements to Certificateholders.........................................................107
Section 6.08.         Monthly Advances.........................................................................110
Section 6.09.         Compensating Interest Payments...........................................................111
Section 6.10.         Distributions on REMIC Regular Interests.................................................111


                                                    ARTICLE VII
                                                THE MASTER SERVICER

Section 7.01.         Liabilities of the Master Servicer.......................................................112
Section 7.02.         Merger or Consolidation of the Master Servicer...........................................112
Section 7.03.         Indemnification of the Trustee, the Master Servicer and the Securities
                      Administrator............................................................................112
Section 7.04.         Limitations on Liability of the Master Servicer and Others...............................112
Section 7.05.         Master Servicer Not to Resign............................................................114
Section 7.06.         Successor Master Servicer................................................................114
Section 7.07.         Sale and Assignment of Master Servicing..................................................114


                                                   ARTICLE VIII
                                                      DEFAULT

Section 8.01.         Events of Default........................................................................116
Section 8.02.         Successor to Act; Appointment of Successor...............................................118
Section 8.03.         Notification to Certificateholders.......................................................119
Section 8.04.         Waiver of Defaults.......................................................................119
Section 8.05.         List of Certificateholders...............................................................120

Section 8.06.         Duties of Trustee and Securities Administrator...........................................120
Section 8.07.         Certain Matters Affecting the Trustee and the Securities Administrator...................122

                                                    ARTICLE IX
                              CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

Section 9.01.         Trustee and Securities Administrator Not Liable for Certificates or Mortgage Loans.......124
Section 9.02.         Trustee and Securities Administrator May Own Certificates................................125
Section 9.03.         Trustee's and Securities Administrator's Fees and Expenses...............................125
Section 9.04.         Eligibility Requirements for Trustee and Securities Administrator........................125
Section 9.05.         Insurance................................................................................126
Section 9.06.         Resignation and Removal of the Trustee and Securities Administrator......................126
Section 9.07.         Successor Trustee and Successor Securities Administrator.................................127
Section 9.08.         Merger or Consolidation of Trustee or Securities Administrator...........................127
Section 9.09.         Appointment of Co-Trustee or Separate Trustee............................................128
Section 9.10.         Federal Information Returns and Reports to Certificateholders; REMIC Administration......129


                                                     ARTICLE X
                                                    TERMINATION

Section 10.01.        Termination Upon Repurchase by EMC or its Designee or Liquidation of the Mortgage
                      Loans....................................................................................131
Section 10.02.        Additional Termination Requirements......................................................133


                                                    ARTICLE XI
                                             MISCELLANEOUS PROVISIONS

Section 11.01.        Intent of Parties........................................................................135
Section 11.02.        Amendment................................................................................135
Section 11.03.        Recordation of Agreement.................................................................136
Section 11.04.        Limitation on Rights of Certificateholders...............................................136
Section 11.05.        Acts of Certificateholders...............................................................137
Section 11.06.        Governing Law............................................................................138
Section 11.07.        Notices..................................................................................138
Section 11.08.        Severability of Provisions...............................................................139
Section 11.09.        Successors and Assigns...................................................................139
Section 11.10.        Article and Section Headings.............................................................139
Section 11.11.        Counterparts.............................................................................139
Section 11.12.        Notice to Rating Agencies................................................................139


                                                    APPENDICES

Appendix 1                 -        Calculation of REMIC I Y Principal Reduction Amounts

                                                     EXHIBITS

Exhibit A-1                -        [Reserved]
Exhibit A-2                -        [Reserved]
Exhibit A-3                -        [Reserved]
Exhibit A-4                -        [Reserved]
Exhibit A-5-1              -        Form of Class R Certificates
Exhibit A-5-2              -        [Reserved]
Exhibit A-6                -        [Reserved]
Exhibit A-7                -        [Reserved]
Exhibit A-8                -        Form of Class A Certificates
Exhibit A-9                -        Form of Interest Only Certificates
Exhibit A-10               -        Form of Class B-1, Class B-2, Class B-3, Class B-4 and Class B-5
                                    Certificates
Exhibit A-11               -        Form of Class B-6, Class B-7 and Class B-8 Certificates
Exhibit A-12               -        Form of Class XP Certificates
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D-1                -        Request for Release of Documents (Treasury Bank)
Exhibit D-2                -        Request for Release of Documents (Wells Fargo)
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter
Exhibit F-2                -        Form of Rule 144A and Related Matters Certificate
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G-1                -        Form of Treasury Bank Custodial Agreement
Exhibit G-2                -        Form of Wells Fargo Custodial Agreement
Exhibit H-1                -        Countrywide Servicing Agreement
Exhibit H-2                -        EMC Servicing Agreement
Exhibit H-3                -        First Third Bank Servicing Agreement
Exhibit H-4                -        HSBC Servicing Agreement
Exhibit H-5                -        Mid America Servicing Agreement
Exhibit H-6                -        National City Servicing Agreement
Exhibit H-7                -        Wells Fargo Servicing Agreement
Exhibit I                  -        Assignment Agreements
Exhibit J                  -        Form of Mortgage Loan Purchase Agreement
Exhibit K                  -        Form of Subsequent Mortgage Loan Purchase Agreement
Exhibit L                  -        Form of Securities Administrator Back-Up Certification
Exhibit M                  -        Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit N                  -        Form of Back-Up Certification
Exhibit O                  -        Form of Trustee Limited Power of Attorney
Exhibit P                  -        [Reserved]
Exhibit Q                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit R                  -        Additional Disclosure Information
Exhibit S                  -        Form of Subsequent Transfer Instrument




--------------------------------------------------------------------------------




                                          POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of August 1, 2007, among  Structured Asset Mortgage  Investments
II Inc., a Delaware corporation,  as depositor (the "Depositor"),  Citibank,  N.A., a banking association organized
under the laws of the United States,  not in its individual  capacity but solely as trustee (the "Trustee"),  Wells
Fargo Bank, National  Association,  as master servicer (in such capacity,  the "Master Servicer") and as securities
administrator (in such capacity,  the "Securities  Administrator"),  and EMC Mortgage  Corporation,  as sponsor (in
such capacity, the "Sponsor") and as company (in such capacity, the "Company").

                                               PRELIMINARY STATEMENT

         On or prior to the Closing Date or a Subsequent  Transfer Date, in the case of Subsequent  Transfer Loans,
the Depositor  acquired the Mortgage Loans or the  Subsequent  Mortgage Loans as the case may be, from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust Fund and
receive in consideration  therefor  Certificates  evidencing the entire beneficial  ownership interest in the Trust
Fund.

         The Securities  Administrator on behalf of the Trustee shall make an election for the assets  constituting
REMIC I to be  treated  for  federal  income tax  purposes  as a REMIC.  On the  Startup  Day,  the REMIC I Regular
Interests will be designated "regular interests" in such REMIC.

         The Securities  Administrator on behalf of the Trustee shall make an election for the assets  constituting
REMIC II to be treated  for  federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC II Regular
Interests will be designated "regular interests" in such REMIC.

         The Securities  Administrator on behalf of the Trustee shall make an election for the assets  constituting
REMIC III to be treated  for federal  income tax  purposes as a REMIC.  On the Startup  Day,  the REMIC III Regular
Interests will be designated "regular interests" in such REMIC.

         The Class R  Certificates will evidence ownership of the "residual  interest" in each of REMIC I, REMIC II
and REMIC III.

         The Sub-Group I Mortgage Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after
deducting all  Scheduled  Principal  due on or before the Cut-off Date and  including  the  Pre-Funded  Amount with
respect to the  Sub-Group I Mortgage  Loans,  of  $801,035,553.92.  The  Sub-Group  II Mortgage  Loans will have an
Outstanding  Principal  Balance as of the Cut-off Date,  after  deducting all Scheduled  Principal due on or before
the Cut-off  Date and  including  the  Pre-Funded  Amount with  respect to the  Sub-Group  II  Mortgage  Loans,  of
$290,375,064.93.  The Sub-Group III Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off
Date,  after  deducting  all Scheduled  Principal  due on or before the Cut-off Date and  including the  Pre-Funded
Amount with respect to the Sub-Group III Mortgage Loans, of $550,338,208.11.

         In  consideration of the mutual  agreements  herein  contained,  the Depositor,  the Master Servicer,  the
Securities Administrator, the Sponsor, the Company and the Trustee agree as follows:

                                                     ARTICLE I
                                                    Definitions

         Whenever used in this Agreement,  the following words and phrases,  unless otherwise expressly provided or
unless the context otherwise requires, shall have the meanings specified in this Article.

         Accepted  Master  Servicing  Practices:  With  respect to any  Mortgage  Loan,  those  customary  mortgage
servicing  practices of prudent  mortgage  servicing  institutions  that master service  mortgage loans of the same
type and quality as such Mortgage Loan in the  jurisdiction  where the related  Mortgaged  Property is located,  to
the extent  applicable to the Trustee in its capacity as successor  Master Servicer or the Master Servicer  (except
in its capacity as successor to a Servicer).

         Account:  The  Distribution   Account,  the  Interest  Coverage  Account,  the  Pre-Funding  Account,  the
Pre-Funding Reserve Account, the Protected Account or the Class XP Reserve Account, as the context may require.

         Accrued  Certificate  Interest:  For any  Certificate  for any  Distribution  Date,  the interest  accrued
during the related  Interest  Accrual  Period at the  applicable  Pass-Through  Rate on the  Certificate  Principal
Balance or Notional Amount, as applicable,  of such Certificate  immediately  prior to such  Distribution  Date, on
the basis of a 360-day year  consisting  of twelve  30-day  months,  less (i) in the case of a Senior  Certificate,
such  Certificate's  share of any Net Interest  Shortfall from the related Mortgage Loans and, after the Cross-Over
Date, the interest  portion of any Realized Losses on the related  Mortgage  Loans, in each case allocated  thereto
in accordance with  Section 6.04 and (ii) in the case of a Subordinate  Certificate,  such  Certificate's  share of
any Net Interest  Shortfall from the related  Mortgage Loans and the interest portion of any Realized Losses on the
related Mortgage Loans, in each case allocated thereto in accordance with Section 6.04.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iii).

         Affiliate:  As to any Person,  any other Person  controlling,  controlled by or under common  control with
such Person.  "Control" means the power to direct the management and policies of a Person,  directly or indirectly,
whether through  ownership of voting  securities,  by contract or otherwise.  "Controlled" and  "Controlling"  have
meanings  correlative to the foregoing.  The Trustee may conclusively  presume that a Person is not an Affiliate of
another Person unless a Responsible Officer of the Trustee has actual knowledge to the contrary.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Allocable  Share:  With respect to any Class of  Subordinate  Certificates  on any  Distribution  Date, an
amount equal to the product of (i) the Subordinate  Optimal  Principal Amount and (ii) the fraction,  the numerator
of which  is the  Certificate  Principal  Balance  of such  Class  and the  denominator  of which is the  aggregate
Certificate Principal Balance of all Classes of the Subordinate Certificates;  provided,  however, that no Class of
Subordinate  Certificates  (other than the outstanding Class of Subordinate  Certificates with the lowest numerical
designation)  shall be  entitled  on any  Distribution  Date to receive  distributions  pursuant  to clauses  (ii),
(iii) and (v) of the  definition of  Subordinate  Optimal  Principal  Amount,  unless the related Class  Prepayment
Distribution  Trigger for such Distribution Date has been satisfied (any amount  distributable  pursuant to clauses
(ii),  (iii) and (v) of the definition of Subordinate  Optimal  Principal  Amount,  shall be distributed  among the
related Classes entitled thereto, pro rata based on their respective  Certificate  Principal  Balances);  provided,
further,  that  if  on a  Distribution  Date,  the  Certificate  Principal  Balance  of  any  Class of  Subordinate
Certificates  for which the related  Class Prepayment  Distribution  Trigger has been satisfied is reduced to zero,
such Class's remaining  Allocable Share shall be distributed to the remaining Classes of Subordinate  Certificates,
sequentially  beginning  with the Class with the lowest  numerical  designation  in reduction  of their  respective
Certificate Principal Balances.

         Applicable  Credit  Rating:  For any long-term  deposit or security,  a credit rating of "AAA" in the case
of S&P or "Aaa" in the case of Moody's (or with respect to  investments  in money market funds,  a credit rating of
"AAAm" or "AAAm-G" in the case of S&P and the highest  rating  given by Moody's for money  market funds in the case
of  Moody's).  For any  short-term  deposit or  security,  or a rating of A-l+ in the case of S&P or Prime-1 in the
case of Moody's.

         Applicable  State Law: For purposes of  Section 9.10(e),  the Applicable State Law shall be (a) the law of
the State of New York and (b) such other state law whose  applicability  shall have been  brought to the  attention
of the Securities  Administrator and the Trustee by either (i) an Opinion of Counsel  reasonably  acceptable to the
Securities  Administrator and the Trustee delivered to it by the Master Servicer or the Depositor,  or (ii) written
notice from the appropriate taxing authority as to the applicability of such state law.

         Appraised  Value:  For any  Mortgaged  Property  related to a Mortgage  Loan,  the amount set forth as the
appraised  value of such  Mortgaged  Property in an appraisal made for the mortgage  originator in connection  with
its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Assignment  Agreements:  The  agreements  attached  hereto as Exhibit I, whereby the Servicing  Agreements
(as defined therein), if applicable, were assigned to the Trustee for the benefit of the Certificateholders.

         Assumed Final  Distribution  Date: With respect to each class of Offered  Certificates,  the  Distribution
Date occurring in September 2047, or if such day is not a Business Day, the next succeeding Business Day.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds: For any  Distribution  Date and each Sub-Group,  an amount equal to the aggregate of the
following  amounts  with  respect  to the  pool of  Mortgage  Loans  included  in the  related  Sub-Group:  (a) all
previously  undistributed  payments on account of principal (including the principal portion of Scheduled Payments,
Principal  Prepayments  and the principal  portion of Net  Liquidation  Proceeds) and all previously  undistributed
payments  on account of interest  received  after the  Cut-off  Date and on or prior to the  related  Determination
Date,  (b) any Monthly  Advances  and  Compensating  Interest  Payments by the  Servicer or the Master  Servicer as
successor  Servicer with respect to such  Distribution  Date, (c) any amounts  reimbursed by the Master Servicer in
connection  with losses on investments of deposits in certain  eligible  investments,  (d) after November 15, 2007,
any related  Pre-Funded  Amounts not applied to  purchase  Subsequent  Mortgage  Loans for such Loan Group prior to
such date and (e) any amount  allocated from the Available  Funds of another  Sub-Group in accordance  with Section
6.02(a)(i)(H),  except (without duplication):

                  (i)      all payments that were due on or before the Cut-off Date;

                  (ii)     all  Principal  Prepayments  and  Liquidation  Proceeds  received  after the  applicable
Prepayment Period;

                  (iii)    all  payments,  other  than  Principal  Prepayments,  that  represent  early  receipt of
Scheduled Payments due on a date or dates subsequent to the related Due Date;

                  (iv)     amounts  received  on  particular  Mortgage  Loans  as late  payments  of  principal  or
interest and respecting which, and to the extent that, there are any unreimbursed Monthly Advances;

                  (v)      amounts representing Monthly Advances determined to be Nonrecoverable Advances;

                  (vi)     any investment  earnings on amounts on deposit in the  Distribution  Account and amounts
permitted to be withdrawn from the Distribution Account pursuant to this Agreement;

                  (vii)    amounts  needed to pay the  Servicing  Fees or to  reimburse  any Servicer or the Master
Servicer for amounts due under the  Servicing  Agreement and the Agreement to the extent such amounts have not been
retained by, or paid previously to, such Servicer or the Master Servicer;

                  (viii)   amounts  applied  to pay any fees  with  respect  to any  lender-paid  primary  mortgage
insurance policy;

                  (ix)     any  expenses  or  other  amounts  reimbursable  to  the  Servicers,  the  Trustee,  the
Securities Administrator, the Master Servicer and the Custodian pursuant to Section 7.04(c) or Section 9.05; and

                  (x)      any Capitalization Reimbursement Amount for such Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iii).

         Bankruptcy Code:  The United States Bankruptcy Code, as amended as codified in 11 U.S.C. §§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan, any Deficient  Valuation or Debt Service  Reduction
related to such Mortgage Loan as reported by the Servicer to the Master Servicer.

         Book-Entry Certificates:  Initially, the Senior Certificates and Offered Subordinate Certificates.

         Business  Day:  Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which the New York Stock
Exchange or Federal Reserve is closed or on which banking  institutions  in any  jurisdiction in which the Trustee,
the Master Servicer,  Custodian,  any Servicer or the Securities  Administrator  are authorized or obligated by law
or executive order to be closed.

         Capitalization  Reimbursement  Amount: With respect to any Distribution Date, the aggregate of the amounts
added to the Stated  Principal  Balances of any Mortgage  Loans during the preceding  calendar  month in connection
with the modification of such Mortgage Loans,  which represent unpaid amounts or which the applicable  Servicer has
made unreimbursed Monthly Advances or servicing advances owed to such Servicer.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial  ownership  interest in the
Trust Fund signed and  countersigned by the Securities  Administrator in substantially  the forms annexed hereto as
Exhibits A-1, A-2,  A-3, A-4,  A-5-1,  A-5-2,  A-6,  A-7,  A-8, A-9,  A-10,  A-11 and A-12 with the blanks  therein
appropriately completed.

         Certificate  Group:  With  respect  to (i)  Sub-Group  I, the Class  I-A-1,  Class  I-A-2 and Class  I-X-1
Certificates,  (ii) Sub-Group II, the Class II-A-1,  Class II-A-2 and Class II-X-1 Certificates and (iii) Sub-Group
III, the Class III-A-1, Class III-A-2 and Class III-X-1 Certificates.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a  Certificate  registered in the name of
the Depository or its nominee.

         Certificate  Principal  Balance:  With respect to any Certificate  other than Interest Only  Certificates,
Class R Certificates and the Class XP Certificates,  as of any Distribution  Date, the initial  principal amount of
such Certificate  plus, any Subsequent  Recoveries added to the Certificate  Principal Balance of such Certificates
pursuant  to  Section 6.03  or  Section 6.04  hereof,  and  reduced  by (i) all  amounts  distributed  on  previous
Distribution  Dates on such  Certificate  with respect to  principal,  (ii) the  principal  portion of all Realized
Losses (other than Realized Losses  resulting from Debt Service  Reductions)  allocated prior to such  Distribution
Date to such Certificate,  taking account of the applicable Loss Allocation Limitation,  and (iii) in the case of a
Subordinate  Certificate,  such  Certificate's  pro rata share, if any, of the applicable  Subordinate  Certificate
Writedown  Amount for previous  Distribution  Dates.  With respect to any Class of  Certificates,  the  Certificate
Principal  Balance thereof will equal the sum of the  Certificate  Principal  Balances of all  Certificates in such
Class. The initial  Certificate  Principal  Balance (if any) for each Class of Certificates is set forth in Section
5.01(c)(iv).

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certificates: The Senior Certificates and the Subordinate Certificates.

         Certification Parties:  As defined in Section 3.18(a)(iii).

         Certifying Person:  As defined in Section 3.18(a)(iii).

         Class:  With respect to the  Certificates,  any of Class I-A-1,  Class I-A-2,  Class I-X-1,  Class II-A-1,
Class II-A-2, Class II-X-1,  Class III-A-1,  Class III-A-2,  Class III-X-1,  Class B-1, Class B-2, Class B-3, Class
B-4, Class B-5, Class B-6, Class B-7, Class B-8, Class R and Class XP Certificates.

         Class A Certificates:  The Class I-A, Class II-A and Class III-A Certificates.

         Class B  Certificates:  The Class B-1,  Class B-2,  Class B-3,  Class B-4, Class B-5, Class B-6, Class B-7
and Class B-8 Certificates.

         Class I-A Certificates: The Class I-A-1 Certificates and the Class I-A-2 Certificates.

         Class II-A Certificates:  The Class II-A-1 Certificates and the Class II-A-2 Certificates.

         Class III-A Certificates:  The Class III-A-1 Certificates and the Class III-A-2 Certificates.

         Class  Prepayment  Distribution  Trigger:  For a Class of Subordinate  Certificates  for any  Distribution
Date, the  Class Prepayment  Distribution  Trigger is satisfied if the fraction  (expressed as a  percentage),  the
numerator of which is the  aggregate  Certificate  Principal  Balance of such Class and each  Class of  Subordinate
Certificates  subordinate  thereto,  if any, and the denominator of which is the Stated Principal Balance of all of
the Mortgage  Loans as of the related Due Date,  equals or exceeds  such  percentage  calculated  as of the Closing
Date.

         Class R  Certificate:  Any of the  Class R  Certificates  substantially  in the  form  annexed  hereto  as
Exhibit A-5-1 and evidencing  ownership of interests  designated as "residual  interests" in REMIC I,  REMIC II and
REMIC III for purposes of the REMIC  Provisions.  Component I  of the Class R  Certificates  is  designated  as the
sole class of "residual  interest" in REMIC I,  Component II  of the Class R Certificates is designated as the sole
class of "residual  interest" in REMIC II and Component III of the Class R  Certificates  is designated as the sole
class of "residual interest" in REMIC III.

         Class XP  Certificates:  Any of the Class XP  Certificates,  substantially  in the form attached hereto as
Exhibit A-7.

         Class XP  Reserve  Account:  The  account  established  and  maintained  by the  Securities  Administrator
pursuant to Section 4.07 hereof.

         Closing Date:  August 31, 2007.

         Commission:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment:  As defined in Section 6.09.

         Corporate  Trust  Office:  The  designated  office  of  the  Trustee  or  Securities   Administrator,   as
applicable,  where at any particular  time its respective  corporate  trust business with respect to this Agreement
shall be  administered.  The Corporate  Trust Office of the Trustee at the date of the execution of this  Agreement
is located at 388 Greenwich Street,  14th Floor, New York, New York 10013,  Attention:  Structured Finance Agency &
Trust BSAAT 2007-1.  The Corporate  Trust Office of the  Securities  Administrator  at the date of the execution of
this Agreement is located at 9062 Old Annapolis Road, Columbia,  Maryland 21045, Attention:  Corporate Trust Group,
BSAAT 2007-1.  For the purpose of  registration  and transfer and exchange only, the Corporate  Trust Office of the
Securities  Administrator  shall be located at Sixth Street and Marquette  Avenue,  Minneapolis,  Minnesota  55479,
Attention: Corporate Trust Group, BSAAT 2007-1.

         Countrywide: Countrywide Home Loans Servicing LP, and its successor in interest.

         Countrywide  Servicing Agreement:  The Seller's Warranties and Servicing Agreement,  dated as of September
1, 2002,  as amended by  Amendment  No. 1, dated as of January 1, 2003,  Amendment  No. 2, dated as of September 1,
2004,  and  Amendment  No. 3, dated as of January 1, 2006,  between  Countrywide  and EMC,  attached  to the PSA as
Exhibit H-1 and by the related Assignment Agreement.

         Cross-Over  Date:  The  Distribution  Date on which the  aggregate  Certificate  Principal  Balance of the
Subordinate Certificates has been reduced to zero.

         Custodial  Agreement:  As applicable,  (i) the custodial  agreement,  dated as of the Closing Date,  among
the Trustee,  Structured Asset Mortgage  Investments II Inc., as company,  Wells Fargo Bank, National  Association,
as Master  Servicer  and  Securities  Administrator,  and Wells Fargo Bank,  National  Association,  as  Custodian,
substantially  in the form of Exhibit G-2 hereto or (ii) the  custodial  agreement  dated as of the  Closing  Date,
among the Trustee,  Structured Asset Mortgage Investments II Inc., as company,  Wells Fargo,  National Association,
as Master  Servicer and  Securities  Administrator,  and Treasury  Bank, A Division of  Countrywide  Bank,  FSB, as
Custodian, substantially in the form of Exhibit G-1 hereto.

         Custodian:  As  applicable,  (i) Wells  Fargo  Bank,  National  Association,  or any  successor  custodian
appointed  pursuant to the provisions hereof and of the related Custodial  Agreement,  with respect to the Mortgage
Loans  set  forth on  Schedule  I to the  related  Custodial  Agreement,  or  (ii) Treasury  Bank,  a  Division  of
Countrywide Bank FSB, or any successor  custodian  appointed  pursuant to the provisions  hereof and of the related
Custodial  Agreement,  with  respect  to the  Mortgage  Loans  set forth on  Schedule  I to the  related  Custodial
Agreement.

         Cut-off Date:  August 1, 2007.

         Cut-off Date Balance:  $1,641,748,826.96.

         DBRS:  DBRS Limited or DBRS, Inc., and any successor in interest.

         Debt Service  Reduction:  Any  reduction of the Scheduled  Payments  which a Mortgagor is obligated to pay
with  respect to a Mortgage  Loan as a result of any  proceeding  under the  Bankruptcy  Code or any other  similar
state law or other proceeding.

         Deficient  Valuation:  With respect to any  Mortgage  Loan,  a valuation  of the  Mortgaged  Property by a
court of competent  jurisdiction in an amount less than the then outstanding  indebtedness under the Mortgage Loan,
which  valuation  results from a proceeding  initiated  under the Bankruptcy Code or any other similar state law or
other proceeding.

         Delinquent:  A Mortgage  Loan is  "Delinquent"  if any  payment  due  thereon is not made  pursuant to the
terms of such  Mortgage  Loan by the close of business on the day such  payment is  scheduled to be due. A Mortgage
Loan is "30 days  delinquent"  if such  payment  has not been  received by the close of business on the last day of
the month  immediately  succeeding  the month in which such payment was due. For  example,  a Mortgage  Loan with a
payment due on December 1 that  remained  unpaid as of the close of business on January 31 would then be considered
to be 30 to 59 days delinquent. Similarly for "60 days delinquent," "90 days delinquent" and so on.

         Depositor:  Structured Asset Mortgage  Investments II Inc., a Delaware  corporation,  or its successors in
interest.

         Depositor Information:  As defined in Section 3.18(c).

         Depository:  The Depository Trust Company, the nominee of which is Cede & Co., or any successor thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person for whom
from time to time the  Depository  effects  book-entry  transfers  and  pledges of  securities  deposited  with the
Depository.

         Designated  Depository  Institution:  A depository  institution  (commercial  bank,  federal savings bank,
mutual  savings  bank or savings and loan  association)  or trust  company  (which may include  the  Trustee),  the
deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  With  respect  to each  Mortgage  Loan,  the  Determination  Date as  defined in the
Servicing Agreement.

         Disqualified  Organization:  Any  of  the  following:  (i) the  United  States,  any  State  or  political
subdivision  thereof,  any  possession  of the  United  States,  or any  agency  or  instrumentality  of any of the
foregoing  (other than an  instrumentality  which is a corporation if all of its activities are subject to tax and,
except for the Freddie Mac or any successor  thereto,  a majority of its board of directors is not selected by such
governmental unit), (ii) any foreign government, any international  organization,  or any agency or instrumentality
of  any  of  the  foregoing,  (iii) any  organization  (other  than  certain  farmers'  cooperatives  described  in
Section 521  of the Code) which is exempt from the tax imposed by Chapter 1 of the Code  (including the tax imposed
by Section 511 of the Code on unrelated  business taxable income),  (iv) rural electric and telephone  cooperatives
described in  Section 1381(a)(2)(C)  of the Code or (v) any other Person so designated by the Trustee based upon an
Opinion of Counsel that the holding of an  ownership  interest in a Residual  Certificate  by such Person may cause
any 2007-1 REMIC  contained in the Trust or any Person  having an  ownership  interest in the Residual  Certificate
(other than such Person) to incur a liability  for any federal tax imposed  under the Code that would not otherwise
be imposed but for the  transfer of an  ownership  interest in a Residual  Certificate  to such  Person.  The terms
"United States," "State" and "international  organization" shall have the meanings set forth in Section 7701 of the
Code or successor provisions.

         Distribution   Account:   The  trust  account  or  accounts  created  and  maintained  by  the  Securities
Administrator  pursuant to Section 4.04,  which shall be denominated  "Citibank,  N.A., as Trustee f/b/o holders of
Structured  Asset  Mortgage  Investments  II Inc.,  Bear  Stearns  ALT-A  Trust II  2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1 - Distribution Account."  The Distribution Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the month of
the Closing Date, or, if such 25th day is not a Business Day, the Business Day immediately following.

         Distribution  Report: The Asset-Backed  Issuer  Distribution Report pursuant to Section 13 or 15(d) of the
Exchange Act.

         DTC  Custodian:  Wells Fargo Bank,  National  Association,  or its successors in interest as custodian for
the Depository.

         Due Date:  With respect to each Mortgage  Loan,  the date in each month on which its Scheduled  Payment is
due if such due date is the  first  day of a month and  otherwise  is  deemed to be the first day of the  following
month or such other date specified in the related Servicing Agreement.

         Due Period:  With respect to any  Distribution  Date and each Mortgage Loan, the period  commencing on the
second day of the month  preceding  the  calendar  month in which the  Distribution  Date  occurs and ending at the
close of business on the first day of the month in which the Distribution Date occurs.

         EDGAR:  As defined in Section 3.18.

         Eligible  Account:  Any of (i) an  account  or  accounts  maintained  with a  federal  or state  chartered
depository  institution or trust company,  the long-term  unsecured debt obligations and short-term  unsecured debt
obligations  of  which  (or,  in the  case of a  depository  institution  or trust  company  that is the  principal
subsidiary of a holding company,  the debt obligations of such holding company,  so long as Moody's is not a Rating
Agency)  are rated by each Rating  Agency in one of its two highest  long-term  and its highest  short-term  rating
categories,  respectively,  at the time any  amounts  are held on  deposit  therein;  provided,  that  following  a
downgrade,  withdrawal,  or suspension of such institution's  rating above, each account shall promptly (and in any
case  within  not more  than 30  calendar  days) be moved to one or more  segregated  trust  accounts  in the trust
department of such institution or to an account at another  institution that complies with the above  requirements,
or (ii) a trust  account  or  accounts  maintained  with the  corporate  trust  department  of a  federal  or state
chartered depository  institution or trust company having capital and surplus of not less than $50,000,000,  acting
in its fiduciary  capacity or (iii) any other account  acceptable to the Rating Agencies,  as evidenced in writing.
Eligible  Accounts may bear interest,  and may include,  if otherwise  qualified  under this  definition,  accounts
maintained with the Trustee.  Notwithstanding  anything to the contrary  contained in Section 11.02, this Agreement
may be  amended  to  reduce  the  rating  requirements  in clause  (i)  above  without  the  consent  of any of the
Certificateholders,  provided that the Person  requesting  such amendment  obtains a letter from each Rating Agency
then rating any  Certificates  stating that such amendment would not result in the downgrading or withdrawal of the
respective ratings then assigned to the Certificates.

         EMC:  EMC Mortgage Corporation, and any successor thereto.

         EMC Servicing  Agreement:  The Servicing  Agreement,  dated as of August 1, 2007, between Structured Asset
Mortgage Investments II Inc. and EMC, attached hereto as Exhibit H-2.

         ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default:  As defined in Section 8.01.

         Excess  Liquidation  Proceeds:  To the extent  that such  amount is not  required by law to be paid to the
related  Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated  Mortgage Loan
exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued but unpaid interest at
the  related  Mortgage  Interest  Rate  through  the last day of the month in which the  related  Liquidation  Date
occurs, plus (ii) related Liquidation Expenses.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports  required to be filed pursuant to Sections 3.17,  3.18 and 3.23 of this
Agreement.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the  related
Custodial Agreement.

         Fifth Third: Fifth Third Mortgage Company, and its successor in interest.

         Fifth Third Servicing Agreement:  The Purchase,  Warranties and Servicing  Agreement,  between Fifth Third
and EMC,  dated as of September 1, 2002, as amended by Amendment  Number One, dated as of April 1, 2006, and by the
related Assignment Agreement, attached hereto as Exhibit H-3.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31,  June 1 through
August 31, or September 1 through November 30, as applicable.

         Fitch:  Fitch Ratings, and any successor in interest.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(ii).

         Fractional  Undivided  Interest:  With  respect  to any  Class of  Certificates  (other  than the Class XP
Certificates),  the fractional  undivided  interest  evidenced by any  Certificate  of such Class the  numerator of
which is the  Certificate  Principal  Balance (or Notional  Amount,  as  applicable)  of such  Certificate  and the
denominator  of which is the  Certificate  Principal  Balance (or Notional  Amount,  as  applicable) of such Class.
With  respect  to the  Class  XP  Certificates,  the  percentage  interest  stated  thereon.  With  respect  to the
Certificates in the aggregate,  the fractional  undivided interest evidenced by (i) the Residual  Certificates will
be deemed to equal 1.00% (in the  aggregate)  and (ii) a  Certificate  of any other  Class will  be deemed to equal
99.00% multiplied by a fraction,  the numerator of which is the Certificate  Principal Balance (or Notional Amount,
as applicable) of such Certificate and the denominator of which is the aggregate  Certificate  Principal Balance of
all the Certificates.

         Freddie  Mac:  Freddie  Mac,  formerly  the Federal  Home Loan  Mortgage  Corporation,  and any  successor
thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its nominee,
beneficial  interests  in  which  are  reflected  on the  books  of the  Depository  or on the  books  of a  Person
maintaining an account with such  Depository  (directly or as an indirect  participant in accordance with the rules
of such depository).

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage Note and
indicated  on the  Mortgage  Loan  Schedule  which  percentage  is added  to the  related  Index  on each  Interest
Adjustment  Date to  determine  (subject  to  rounding,  the minimum and  maximum  Mortgage  Interest  Rate and the
Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Holder:  The Person in whose name a Certificate is registered in the  Certificate  Register,  except that,
subject to  Sections  11.02(b)  and  11.05(e),  solely  for the  purpose of giving  any  consent  pursuant  to this
Agreement,  any  Certificate  registered  in the  name  of the  Depositor,  the  Master  Servicer,  the  Securities
Administrator  or the Trustee or any Affiliate  thereof shall be deemed not to be  outstanding  and the  Fractional
Undivided  Interest  evidenced  thereby  shall not be taken  into  account in  determining  whether  the  requisite
percentage of Fractional Undivided Interests necessary to effect any such consent has been obtained.

         HSBC: HSBC Mortgage Corporation (USA), and its successor in interest.

         HSBC Servicing Agreement:  The Amended and Restated Purchase,  Warranties and Servicing  Agreement,  dated
as of  September  1, 2005,  as amended by  Amendment  Reg AB,  dated as of November 7, 2005,  between HSBC and EMC,
attached hereto as Exhibit H-4 and by the related Assignment Agreement.

         Indemnified  Persons:  The Trustee,  the Master Servicer,  the Custodian and the Securities  Administrator
and their officers,  directors,  agents and employees and, with respect to the Trustee, any separate co-trustee and
its officers, directors, agents and employees.

         Index:  The index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related  Mortgage
Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other than the
Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit  One to the  related
Custodial Agreement.

         Initial  Mortgage  Loan:  A Mortgage  Loan  transferred  and  assigned to the Trustee on the Closing  Date
pursuant to Section 2.01 and held as part of the Trust, as identified in the applicable Mortgage Loan Schedule.

         Institutional  Accredited  Investor:  Any Person meeting the  requirements of Rule 501(a)(l),  (2), (3) or
(7) of  Regulation  D under the  Securities  Act or any entity all of the equity  holders in which come within such
paragraphs.

         Insurance  Policy:  With respect to any  Mortgage  Loan,  any  standard  hazard  insurance  policy,  flood
insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts paid by the insurer  under any Insurance  Policy  covering any Mortgage Loan
or Mortgaged  Property other than amounts required to be paid over to the Mortgagor  pursuant to law or the related
Mortgage Note or Security  Instrument  and other than amounts used to repair or restore the  Mortgaged  Property or
to reimburse  insured  expenses,  including the related  Servicer's costs and expenses  incurred in connection with
presenting claims under the related Insurance Policies.

         Interest  Accrual Period:  With respect to each  Distribution  Date, for each Class of  Certificates,  the
calendar month preceding the month in which such Distribution Date occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan,  the date, if any,  specified in the related
Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Coverage  Account:  The account or sub-account  established  and maintained  pursuant to Section
4.10 and which shall be an Eligible Account or a sub-account of an Eligible Account.

         Interest  Coverage  Amount:  The amount to be paid by the Depositor to the Paying Agent for deposit in the
Interest Coverage Account on the Closing Date pursuant to Section 4.10, which amount is $5,406,862.

         Interest Only Certificates:  Each of the Class I-X-1, Class II-X-1 and Class III-X-1 Certificates.

         Interest  Shortfall:  With  respect  to any  Distribution  Date and each  Mortgage  Loan that  during  the
related  Prepayment Period was the subject of a Principal  Prepayment or constitutes a Relief Act Mortgage Loan, an
amount determined as follows:

         (a)               Partial  Principal  Prepayments  received  during the relevant  Prepayment  Period:  The
difference  between  (i) one month's  interest  at the  applicable  Net Rate on the amount of such  prepayment  and
(ii) the  amount of interest for the  calendar  month of such  prepayment  (adjusted  to the  applicable  Net Rate)
received at the time of such prepayment;

         (b)      Principal  Prepayments in full received  during the relevant  Prepayment  Period:  The difference
between (i) one month's interest at the applicable Net Rate on the Stated  Principal  Balance of such Mortgage Loan
immediately  prior to such  prepayment and (ii) the  amount of interest for the calendar  month of such  prepayment
(adjusted to the applicable Net Rate) received at the time of such prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any  Relief Act  Mortgage  Loan,  the excess of (i) 30  days'
interest (or, in the case of a Principal  Prepayment  in full,  interest to the date of  prepayment)  on the Stated
Principal  Balance  thereof (or, in the case of a Principal  Prepayment  in part,  on the amount so prepaid) at the
related Net Rate over (ii) 30 days'  interest (or, in the case of a Principal  Prepayment in full,  interest to the
date of prepayment)  on such Stated  Principal  Balance (or, in the case of a Principal  Prepayment in part, on the
amount so prepaid) at the annual  interest rate required to be paid by the Mortgagor as limited by  application  of
the Relief Act.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit  Two to the  related
Custodial Agreement.

         Investment Letter: The letter to be furnished by each  Institutional  Accredited  Investor which purchases
any of the  Private  Certificates  in  connection  with  such  purchase,  substantially  in the form  set  forth as
Exhibit F-1 hereto.

         Lender-Paid PMI Policy:  Any lender-paid primary mortgage insurance policy.

         Lender-Paid  PMI Rate:  With  respect to each  Mortgage  Loan  covered by a  Lender-Paid  PMI policy,  the
premium to be paid by the applicable  Servicer out of interest  collections on the related Mortgage Loan, as stated
in the Mortgage Loan Schedule.

         Liquidated  Mortgage  Loan:  Any defaulted  Mortgage Loan as to which the Servicer or the Master  Servicer
has  determined  that all  amounts  it  expects to  recover  from or on  account  of such  Mortgage  Loan have been
recovered.

         Liquidation  Date:  With respect to any Liquidated  Mortgage  Loan, the date on which the Master  Servicer
or the Servicer has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses  paid or
incurred by or for the account of the Master  Servicer or the Servicer in connection  with the  liquidation of such
Mortgage Loan and the related Mortgage Property,  such expenses  including (a) property  protection  expenses,  (b)
property sales  expenses,  (c) foreclosure and sale costs,  including court costs and reasonable  attorneys'  fees,
and (d) similar expenses reasonably paid or incurred in connection with liquidation.

         Liquidation  Proceeds:  Amounts received in connection with the liquidation of a defaulted  Mortgage Loan,
whether  through  trustee's  sale,  foreclosure  sale,  Insurance  Proceeds,  condemnation  proceeds or  otherwise,
including any amounts  received by the Servicer or Master Servicer  specifically  related to a Liquidated  Mortgage
Loan or  disposition of an REO Property  prior to the related  Prepayment  Period that resulted in a Realized Loss,
after liquidation of such Mortgage Loan or disposition of such REO Property.

         Loan-to-Value  Ratio:  With respect to any Mortgage  Loan,  the fraction,  expressed as a percentage,  the
numerator of which is the original  principal  balance of the related Mortgage Loan and the denominator of which is
the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.04(c) hereof.

         Loss  Severity  Percentage:  With  respect  to any  Distribution  Date,  the  percentage  equivalent  of a
fraction,  the numerator of which is the amount of Realized  Losses incurred on a Mortgage Loan and the denominator
of which is the Stated  Principal  Balance of such  Mortgage  Loan  immediately  prior to the  liquidation  of such
Mortgage Loan.

         Lost Notes:  The original Mortgage Notes that have been lost, as indicated on the Mortgage Loan Schedule.

         Master  Funding:  Master  Funding  LLC, a Delaware  limited  liability  company,  and its  successors  and
assigns, in its capacity as seller of the Master Funding Mortgage Loans to the Depositor.

         Master Funding  Mortgage  Loans:  The Mortgage Loans  identified as such on the Mortgage Loan Schedule for
which Master Funding is the applicable Seller.

         Master Servicer:  As of the Closing Date, Wells Fargo Bank,  National  Association  and,  thereafter,  its
respective successors in interest that meet the qualifications of the Servicing Agreements and this Agreement.

         Master Servicer Information:  As defined in Section 3.18(c).

         Master Servicing Compensation:  The meaning specified in Section 3.14.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Lifetime  Mortgage  Rate:  The  maximum  level to which a  Mortgage  Interest  Rate can adjust in
accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the
laws of the State of Delaware, or any successor thereto.

         MERS® System:  The system of recording transfers of Mortgage Loans electronically maintained by MERS.

         Mid America: Mid America Bank, fsb, and its successor in interest.

         Mid America Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of February
1, 2006, as amended by Amendment No. 1 to the Purchase,  Warranties and Servicing  Agreement,  dated as of February
1, 2006, between Mid America and EMC, attached hereto as Exhibit H-5 and by the related Assignment Agreement.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS® System.

         Minimum  Lifetime  Mortgage  Rate:  The  minimum  level to which a  Mortgage  Interest  Rate can adjust in
accordance with its terms, regardless of changes in the applicable Index.

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage Loan,  solely
as nominee for the originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly  Advance:  An advance of  principal  or interest  required to be made by the  applicable  Servicer
pursuant to the related Servicing Agreement or the Master Servicer pursuant to Section 6.08.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.07.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other  instrument  creating a first  priority lien on an estate
in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining to a particular  Mortgage
Loan and any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Interest  Rate:  The annual rate at which  interest  accrues  from time to time on any  Mortgage
Loan pursuant to the related  Mortgage  Note,  which rate is initially  equal to the "Mortgage  Interest  Rate" set
forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage  Loan:  A mortgage  loan  transferred  and  assigned to the Trustee  pursuant to Section  2.01 or
Section  2.04 and held as a part of the Trust Fund,  as  identified  in the  Mortgage  Loan  Schedule  (which shall
include,  without  limitation,  with respect to each  Mortgage  Loan,  each  related  Mortgage  Note,  Mortgage and
Mortgage  File and all rights  appertaining  thereto),  including a mortgage loan the property  securing  which has
become an REO Property.

         Mortgage  Loan Purchase  Agreement:  The Mortgage  Loan  Purchase  Agreement  dated as of August 31, 2007,
among EMC, as a seller,  Master  Funding,  as a seller,  and  Structured  Asset  Mortgage  Investments  II Inc., as
purchaser, and all amendments thereof and supplements thereto, attached as Exhibit J.

         Mortgage Loan Schedule:  The schedule,  attached hereto as Exhibit B with respect to the Initial  Mortgage
Loans, and the schedule  attached as Exhibit 1 to the related  Subsequent  Transfer  Instrument with respect to the
related  Subsequent  Mortgage Loans, each as amended from time to time to reflect the repurchase or substitution of
Mortgage  Loans or the addition of  Subsequent  Mortgage  Loans  pursuant to this  Agreement,  or the Mortgage Loan
Purchase Agreement or the Subsequent Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage Note: The originally  executed note or other evidence of the  indebtedness  of a Mortgagor  under
the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness  of a Mortgagor under the related
Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         National City:  National City Mortgage Co., and its successor in interest.

         National City Servicing Agreement: The Purchase,  Warranties and Servicing Agreement,  dated as of October
1, 2001,  between  National City and EMC, as amended by Amendment Reg AB to the Purchase  Warranties  and Servicing
Agreement, dated as of March 1, 2006, and by the related Assignment Agreement, attached hereto as Exhibit H-6.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any, for such
Distribution Date net of Compensating Interest Payments made with respect to such Distribution Date.

         Net  Liquidation   Proceeds:   As  to  any  Liquidated   Mortgage  Loan,   Liquidation   Proceeds  net  of
(i) Liquidation  Expenses which are payable therefrom to the Servicer or the Master Servicer in accordance with the
Servicing  Agreement or this Agreement and  (ii) unreimbursed  advances by the Servicer or the Master  Servicer and
Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest  Rate in effect from time to time
less the sum of (1) the  Servicing Fee Rate and (2) the  Lender Paid PMI Rate,  if any,  attributable  thereto,  in
each case expressed as a per annum rate.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM Securities:  Any debt securities secured or otherwise backed by some or all of the Certificates.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered Certificates:  The Class B-6, Class B-7, Class B-8, Class XP and Class R Certificates.

         Non-Offered Subordinate Certificates:  The Class B-6, Class B-7 and Class B-8  Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which was previously made or is proposed to
be made by the Master  Servicer,  the Trustee (in its capacity as  successor  Master  Servicer)  or the  applicable
Servicer  and  (ii) which,  in the good faith  judgment  of the Master  Servicer,  the  Trustee in its  capacity as
successor  Master Servicer or the applicable  Servicer,  will not or, in the case of a proposed  advance or Monthly
Advance,  would not, be ultimately  recoverable by the Master Servicer,  the Trustee (as successor Master Servicer)
or the applicable  Servicer from Liquidation  Proceeds,  Insurance Proceeds or future payments on the Mortgage Loan
for which such advance or Monthly Advance was made or is proposed to be made.

         Notional  Amount:  The  Notional  Amount  of (i) the Class  I-X-1  Certificates  immediately  prior to any
Distribution Date is equal to the aggregate  Certificate  Principal Balance of the Class I-A-1 Certificates and the
Class I-A-2 Certificates,  (ii) the Class II-X-1  Certificates  immediately prior to any Distribution Date is equal
to the aggregate  Certificate  Principal Balance of the Class II-A-1 Certificates and the Class II-A-2 Certificates
and (iii) the Class  III-X-1  Certificates  immediately  prior to any  Distribution  Date is equal to the aggregate
Certificate Principal Balance of the Class III-A-1 Certificates and the Class III-A-2 Certificates.

         Offered Certificates:  The Senior Certificates and the Offered Subordinate Certificates.

         Offered  Subordinate  Certificates:  The  Class  B-1,  Class  B-2,  Class  B-3,  Class  B-4 and  Class B-5
Certificates.

         Officer's  Certificate:  A  certificate  signed by the  Chairman  of the Board,  the Vice  Chairman of the
Board,  the President or a Vice  President or Assistant Vice  President or other  authorized  officer of the Master
Servicer, the Sellers, any Servicer or the Depositor,  as applicable,  and delivered to the Trustee, as required by
this Agreement.

         Opinion  of  Counsel:  A written  opinion  of  counsel  who is or are  acceptable  to the  Trustee  or the
Securities  Administrator,  as applicable,  and who,  unless required to be Independent (an "Opinion of Independent
Counsel"), may be internal counsel for the Company, the Master Servicer or the Depositor.

         Optional  Termination  Date: The Distribution  Date on which the aggregate Stated Principal Balance of the
Mortgage  Loans is less than 10% of the sum of (A) the  Cut-off  Date  Balance as of the  Closing  Date and (B) the
amount on deposit in the Pre-Funding Account as of the Closing Date.

         Original Subordinate  Principal Balance: The sum of the aggregate  Certificate  Principal Balances of each
Class of Subordinate Certificates as of the Closing Date.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the sales price of a Mortgaged  Property
at the  time of  origination  of a  Mortgage  Loan,  except  in  instances  where  either  clauses  (i) or  (ii) is
unavailable,  the  other  may be used  to  determine  the  Original  Value,  or if both  clauses  (i) and  (ii) are
unavailable, Original Value may be determined from other sources reasonably acceptable to the Depositor.

         Outstanding  Mortgage Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such Due Date,
was not the  subject of a Principal  Prepayment  in full,  did not become a  Liquidated  Mortgage  Loan and was not
purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a Mortgage
Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO  Property,  the  principal  balance of the
related  Mortgage  Loan  remaining to be paid by the  Mortgagor at the time such property was acquired by the Trust
Fund less any Net Liquidation Proceeds with respect thereto to the extent applied to principal.

         Party  Participating in the Servicing  Function:  Any Person  performing any of the  responsibilities  set
forth in Exhibit M.

         Pass-Through  Rate: As to each  Class of  Certificates,  the rate of interest  determined as provided with
respect  thereto in  Section 5.01(c).  Any  monthly  calculation  of  interest at a stated rate shall be based upon
annual interest at such rate divided by twelve.

         Paying Agent:  The Securities  Administrator,  or its successor in interest,  or any successor  securities
administrator appointed as herein provided.

         Periodic Rate Cap:  With respect to each Mortgage  Loan,  the maximum  adjustment  that can be made to the
Mortgage  Interest Rate on each Interest  Adjustment  Date in accordance  with its terms,  regardless of changes in
the applicable Index.

         Permitted  Investments:  Any one or more of the following  obligations  or securities  held in the name of
the Trustee for the benefit of the Certificateholders:

                  (i)      direct   obligations  of,  and  obligations  the  timely  payment  of  which  are  fully
guaranteed  by the United  States of America or any agency or  instrumentality  of the United States of America the
obligations of which are backed by the full faith and credit of the United States of America;

                  (ii)     (a) demand  or time  deposits,  federal  funds or  bankers'  acceptances  issued  by any
depository  institution or trust company  incorporated  under the laws of the United States of America or any state
thereof  (including the Trustee,  the Securities  Administrator or the Master Servicer or its Affiliates  acting in
its  commercial  banking  capacity) and subject to  supervision  and  examination  by federal  and/or state banking
authorities,  provided that the commercial  paper and/or the short-term debt rating and/or the long-term  unsecured
debt  obligations of such  depository  institution  or trust company at the time of such  investment or contractual
commitment  providing for such investment  have the Applicable  Credit Rating or better from each Rating Agency and
(b) any other  demand or time  deposit or  certificate  of deposit  that is fully  insured by the  Federal  Deposit
Insurance Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any security  described in clause (i) above
or (b) any other  security  issued or guaranteed by an agency or  instrumentality  of the United States of America,
the  obligations  of which are backed by the full faith and credit of the United States of America,  in either case
entered into with a depository  institution  or trust  company  (acting as principal)  described in clause  (ii)(a)
above where the Securities Administrator holds the security in the name of the Trustee therefor;

                  (iv)     securities  bearing interest or sold at a discount issued by any corporation  (including
the Trustee,  the Securities  Administrator or the Master Servicer or its Affiliates)  incorporated  under the laws
of the United  States of America or any state  thereof that have the  Applicable  Credit Rating or better from each
Rating Agency at the time of such investment or contractual  commitment  providing for such  investment;  provided,
however,  that  securities  issued by any particular  corporation  will not be Permitted  Investments to the extent
that  investments  therein  will  cause  the  then  outstanding  principal  amount  of  securities  issued  by such
corporation  and held as part of the Trust to exceed 10% of the  aggregate  Outstanding  Principal  Balances of all
the Mortgage Loans and Permitted Investments held as part of the Trust;

                  (v)      commercial  paper  (including  both   non-interest-bearing   discount   obligations  and
interest-bearing  obligations  payable  on demand or on a  specified  date not more than one year after the date of
issuance  thereof)  having the  Applicable  Credit  Rating or better  from each  Rating  Agency at the time of such
investment;

                  (vi)     a Reinvestment  Agreement issued by any bank,  insurance company or other corporation or
entity;

                  (vii)    any other demand,  money market or time deposit,  obligation,  security or investment as
may be  acceptable  to each Rating  Agency as  evidenced  in writing by each  Rating  Agency to the Trustee and the
Securities Administrator; and

                  (viii)   interests  in any money market fund  (including  any such fund managed or advised by the
Trustee,  the  Securities  Administrator  or the Master  Servicer or any  affiliate  thereof)  which at the date of
acquisition  of the  interests in such fund and  throughout  the time such  interests are held in such fund has the
highest  applicable  short term rating by each  Rating  Agency  rating such funds or such lower  rating as will not
result in the  downgrading  or withdrawal of the ratings then assigned to the  Certificates  by each Rating Agency,
as evidenced in writing;  provided,  however,  that no  instrument or security  shall be a Permitted  Investment if
such  instrument or security  evidences a right to receive only interest  payments with respect to the  obligations
underlying  such  instrument or if such security  provides for payment of both  principal and interest with a yield
to maturity in excess of 120% of the yield to maturity at par or if such  instrument  or security is purchased at a
price greater than par.

         Permitted  Transferee:   Any  Person  other  than  a  Disqualified  Organization  or  an  "electing  large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,  joint  venture,  association,  limited  liability
company,  joint-stock  company,  trust,  unincorporated  organization  or  government  or any  agency or  political
subdivision thereof.

         Physical Certificates:  The Residual Certificates and the Private Certificates.

         Plan:  The meaning specified in Section 5.07(a).

         Pre-Funded  Amount:  The amount paid by the Depositor to the Securities  Administrator on the Closing Date
for  deposit  in  the  Pre-Funding  Account,   which  amount  is  $173,256,160.92  with  respect  to  Sub-Group  I,
$8,668,785.54 with respect to Sub-Group II and $200,545,102.49 with respect to Sub-Group III.

         Pre-Funding  Account:  The account or sub-account  established and maintained pursuant to Section 4.09 (a)
and which shall be an Eligible Account or a sub-account of an Eligible Account.

         Pre-Funding  Period:  The period from the Closing Date up to and  including  November  15, 2007,  in which
the Trust may  purchase  Subsequent  Mortgage  Loans for  inclusion  in the Trust with  amounts in the  Pre-Funding
Account.

         Prepayment  Charge:  With  respect  to any  Mortgage  Loan,  the  charges  or  premiums,  if  any,  due in
connection  with a full or partial  prepayment  of such  Mortgage  Loan in  accordance  with the terms  thereof and
described in the Mortgage Loan Schedule.

         Prepayment  Charge  Loan:  Any Mortgage  Loan for which a  Prepayment  Charge may be assessed and to which
such Prepayment Charge the Class XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

         Prepayment  Period:  With respect to the Mortgage  Loans for which EMC is the Servicer and with respect to
any  Distribution  Date and (i) Principal  Prepayments  in full,  the period from the sixteenth day of the calendar
month  preceding the calendar  month in which such  Distribution  Date occurs  through the close of business on the
fifteenth  day of the  calendar  month in which such  Distribution  Date  occurs,  and (ii)  Liquidation  Proceeds,
Realized Losses, funds which will constitute  Subsequent  Recoveries and partial Principal  Prepayments,  the prior
calendar  month;  and in the case of the  Mortgage  Loans  for  which EMC is not the  Servicer,  such  period as is
provided in the related Servicing Agreement with respect to the related Mortgage Loans.

         Primary Mortgage  Insurance Policy:  Any primary mortgage  guaranty  insurance policy issued in connection
with a Mortgage Loan which provides  compensation  to a Mortgage Note holder in the event of default by the obligor
under such Mortgage Note or the related  Security  Instrument,  if any or any replacement  policy therefor  through
the related Interest Accrual Period for such Class relating to a Distribution Date.

         Principal  Prepayment:  Any  payment  (whether  partial  or full)  or other  recovery  of  principal  on a
Mortgage Loan which is received in advance of its scheduled  Due Date to the extent that it is not  accompanied  by
an  amount  as to  interest  representing  scheduled  interest  due on any  date or dates  in any  month or  months
subsequent to the month of prepayment,  including  Insurance  Proceeds and Repurchase  Proceeds,  but excluding the
principal portion of Net Liquidation  Proceeds  received at the time a Mortgage Loan becomes a Liquidated  Mortgage
Loan.

         Private Certificates:  The Class XP, Class R, Class B-6, Class B-7 and Class B-8 Certificates.

         Prospectus:  The  prospectus,  dated June 28, 2007, as  supplemented  by the prospectus  supplement  dated
August 30,  2007 (as the same may  be supplemented  from time to time),  relating  to the  offering  of the Offered
Certificates.

         Protected Account:  An account  established and maintained for the benefit of  Certificateholders  by each
Servicer  with  respect to the related  Mortgage  Loans and with  respect to REO  Property  pursuant to the related
Servicing Agreement and which shall be an Eligible Account or a sub-account of an Eligible Account.

         QIB:  A Qualified Institutional Buyer as defined in Rule 144A promulgated under the Securities Act.

         Qualified  Insurer:  Any  insurance  company duly  qualified as such under the laws of the state or states
in which the related  Mortgaged  Property or Mortgaged  Properties is or are located,  duly authorized and licensed
in such state or states to  transact  the type of  insurance  business  in which it is engaged  and  approved as an
insurer  by the  Master  Servicer,  so long as the  claims  paying  ability  of which is  acceptable  to the Rating
Agencies for pass-through  certificates  having the same rating as the Certificates rated by the Rating Agencies as
of the Closing Date.

         Rating Agencies:  S&P and Fitch.

         Realized Loss: Any  (i) Bankruptcy  Loss or (ii) as to any Liquidated  Mortgage Loan, (x) the  Outstanding
Principal  Balance of such  Liquidated  Mortgage  Loan plus  accrued and unpaid  interest  thereon at the  Mortgage
Interest  Rate  through  the last day of the  month of such  liquidation,  less  (y) the  related  Net  Liquidation
Proceeds  with respect to such Mortgage  Loan and the related  Mortgaged  Property that are allocated to principal.
In addition,  to the extent the Master Servicer receives  Subsequent  Recoveries with respect to any Mortgage Loan,
the amount of the Realized Loss with respect to that  Mortgage  Loan will be reduced to the extent such  recoveries
are applied to reduce the Certificate Principal Balance of any Class of Certificates on any Distribution Date.

         Realized  Losses on the Mortgage  Loans shall be  allocated  to the REMIC I Regular  Interests as follows:
(1) The interest  portion of Realized  Losses and Net Interest  Shortfalls  on the Sub-Group I Mortgage  Loans,  if
any,  shall be  allocated  between  REMIC I  Regular  Interests  Y-1 and Z-1 pro rata  according  to the  amount of
interest  accrued but unpaid thereon,  in reduction  thereof;  (2) the interest  portion of Realized Losses and Net
Interest  Shortfalls  on the  Sub-Group  II Mortgage  Loans,  if any,  shall be allocated  between  REMIC I Regular
Interests  Y-2 and Z-2 pro rata  according  to the amount of interest  accrued  but unpaid  thereon,  in  reduction
thereof;  and (3) the  interest  portion of  Realized  Losses and Net  Interest  Shortfalls  on the  Sub-Group  III
Mortgage  Loans,  if any,  shall be allocated  between REMIC I Regular  Interests Y-3 and Z-3 pro rata according to
the amount of interest  accrued but unpaid thereon,  in reduction  thereof.  Any interest  portion of such Realized
Losses in excess of the amount  allocated  pursuant  to the  preceding  sentence  shall be  treated as a  principal
portion of Realized Losses not attributable to any specific  Mortgage Loan in such Group and allocated  pursuant to
the  succeeding  sentences.  The principal  portion of Realized  Losses with respect to the Mortgage Loans shall be
allocated  to the REMIC I Regular  Interests  as  follows:  (1) the  principal  portion of  Realized  Losses on the
Sub-Group I Mortgage Loans shall be allocated,  first,  to REMIC I Regular  Interest Y-1 to the extent of the REMIC
I Y-1 Principal  Reduction  Amount in reduction of the  Uncertificated  Principal  Balance of such Regular Interest
and, second,  the remainder,  if any, of such principal portion of such Realized Losses shall be allocated to REMIC
I Regular Interest Z-1 in reduction of the Uncertificated  Principal Balance thereof;  (2) the principal portion of
Realized Losses on the Sub-Group II Mortgage Loans shall be allocated,  first,  to REMIC I Regular  Interest Y-2 to
the extent of the REMIC I Y-2 Principal  Reduction Amount in reduction of the  Uncertificated  Principal Balance of
such Regular Interest and, second,  the remainder,  if any, of such principal portion of such Realized Losses shall
be allocated to REMIC I Regular Interest Z-2 in reduction of the  Uncertificated  Principal  Balance  thereof;  and
(3) the principal  portion of Realized  Losses on the Sub-Group III Mortgage  Loans shall be allocated,  first,  to
REMIC I Regular  Interest  Y-3 to the extent of the REMIC I Y-3  Principal  Reduction  Amount in  reduction  of the
Uncertificated  Principal  Balance of such Regular Interest and, second,  the remainder,  if any, of such principal
portion  of such  Realized  Losses  shall  be  allocated  to  REMIC I  Regular  Interest  Z-3 in  reduction  of the
Uncertificated  Principal Balance thereof.  For any Distribution Date,  reductions in the Uncertificated  Principal
Balances  of each  REMIC I Y and Z  Regular  Interest  pursuant  to this  definition  of  Realized  Loss  shall  be
determined,  and shall be deemed to occur,  prior to any reductions of such  Uncertificated  Principal  Balances by
distributions on such Distribution Date.

         With respect to each  Mortgage Loan which is the subject of a Servicing  Modification  during the calendar
month  immediately  preceding  the related  Distribution  Date,  the sum of (a) the total  amount of  interest  and
principal  which is forgiven  with  respect to the  Mortgage  Loan and (b) the amount of any  advances  and Monthly
Advances,  to the extent  forgiven,  made by the  applicable  Servicer with respect to such Mortgage Loan which are
reimbursable  from the Trust to such Servicer  with respect to such  Servicing  Modification;  provided  that,  the
amounts expressed in clause (a) above shall not include the amounts expressed in clause (b) above.

         Record Date: The close of business on the last Business Day of the month  immediately  preceding the month
of such Distribution Date.

         Reference  Bank: A leading bank selected by the Securities  Administrator  that is engaged in transactions
in Eurodollar deposits in the international Eurocurrency market.

         Regulation   AB:   Subpart   229.1100   -   Asset   Backed   Securities   (Regulation   AB),   17   C.F.R.
§§229.1100-229.1123,  as  such  may  be  amended  from  time  to  time,  and  subject  to  such  clarification  and
interpretation  as  have  been  provided  by the  Commission  in the  adopting  release  (Asset-Backed  Securities,
Securities Act Release No. 33-8518,  70 Fed. Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the Commission,
or as may be provided by the Commission or its staff from time to time.

         Reinvestment Agreements:  One or more reinvestment  agreements,  acceptable to the Rating Agencies, from a
bank, insurance company or other corporation or entity (including the Trustee).


         Related Certificates:           (A)   For  each  REMIC II  Regular  Interest,  the  Class  or  Classes  of
Certificates shown opposite the name of such REMIC II Regular Interest in the following table:

______________________________________________________________________________________________________________________
REMIC II Regular Interest                                    Classes of Certificates
______________________________________________________________________________________________________________________
I-A                                                          I-A-1; I-A-2; I-X-1
______________________________________________________________________________________________________________________
II-A                                                         II-A-1; II-A-2; II-X-1
______________________________________________________________________________________________________________________
III-A                                                        III-A-1; III-A-2; III-X-1
______________________________________________________________________________________________________________________
B-1                                                          B-1
______________________________________________________________________________________________________________________
B-2                                                          B-2
______________________________________________________________________________________________________________________
B-3                                                          B-3
______________________________________________________________________________________________________________________
B-4                                                          B-4
______________________________________________________________________________________________________________________
B-5                                                          B-5
______________________________________________________________________________________________________________________
B-6                                                          B-6
______________________________________________________________________________________________________________________
 B-7                                                         B-7
______________________________________________________________________________________________________________________
B-8                                                          B-8
______________________________________________________________________________________________________________________

         (B) For each REMIC III Regular  Interest,  the Class or Classes of  Certificates  shown  opposite the name
of such REMIC III Regular Interest in the following table:

______________________________________________________________________________________________________________________
REMIC III Regular Interest                                   Classes of Certificates
______________________________________________________________________________________________________________________
I-A-1                                                        I-A-1
______________________________________________________________________________________________________________________
I-A-2                                                        I-A-2
______________________________________________________________________________________________________________________
I-X-1                                                        I-X-1
______________________________________________________________________________________________________________________
II-A-1                                                       II-A-1
______________________________________________________________________________________________________________________
II-A-2                                                       II-A-2
______________________________________________________________________________________________________________________
II-X-1                                                       II-X-1
______________________________________________________________________________________________________________________
III-A-1                                                      III-A-1
______________________________________________________________________________________________________________________
III-A-2                                                      III-A-2
______________________________________________________________________________________________________________________
III-X-1                                                      III-X-1
______________________________________________________________________________________________________________________
B-1                                                          B-1
______________________________________________________________________________________________________________________
B-2                                                          B-2
______________________________________________________________________________________________________________________
B-3                                                          B-3
______________________________________________________________________________________________________________________
B-4                                                          B-4
______________________________________________________________________________________________________________________
B-5                                                          B-5
______________________________________________________________________________________________________________________
B-6                                                          B-6
______________________________________________________________________________________________________________________
B-7                                                          B-7
______________________________________________________________________________________________________________________
B-8                                                          B-8
______________________________________________________________________________________________________________________

         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan:  Any Mortgage Loan as to which the Scheduled  Payment  thereof has been reduced
due to the application of the Relief Act.

         Remaining  Pre-Funded  Amount:  An amount equal to the Pre-Funded  Amount for a Sub-Group minus the amount
equal to 100% of the  aggregate  Stated  Principal  Balance  of the  Subsequent  Mortgage  Loans in that  Sub-Group
transferred to the Trust during the Pre-Funding Period.

         REMIC:  A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC Administrator:  The Securities  Administrator;  provided that if the REMIC Administrator is found by
a court of competent  jurisdiction  to no longer be able to fulfill its  obligations as REMIC  Administrator  under
this  Agreement the Servicer or Trustee,  in its capacity as successor  Master  Servicer  shall appoint a successor
REMIC Administrator, subject to assumption of the REMIC Administrator obligations under this Agreement.

         REMIC Interest:  Any of the REMIC I, REMIC II and REMIC III Interests.

         REMIC  Opinion:  An Opinion of  Independent  Counsel,  to the effect that the  proposed  action  described
therein would not, under the REMIC  Provisions,  (i) cause any 2007-1 REMIC to fail to qualify as a REMIC while any
regular  interest in such  2007-1  REMIC is  outstanding,  (ii) result  in a tax on  prohibited  transactions  with
respect to any 2007-1 REMIC or (iii) constitute a taxable contribution to any 2007-1 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the federal  income tax law  relating to REMICs,  which  appear at
Sections 860A through 860G of the Code,  and related  provisions and  regulations  promulgated  thereunder,  as the
foregoing may be in effect from time to time.

         REMIC Regular Interest:  Any of the REMIC I, REMIC II and REMIC III Regular Interests.

         REMIC I:  The segregated  pool of assets,  with respect to which a REMIC election is made pursuant to this
Agreement, consisting of:

         (a)      the Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Mortgage  Loans due after the Cut-off Date as
shall be on deposit in the Distribution Account and identified as belonging to the Trust Fund,

         (c)      property  that  secured  a  Mortgage  Loan  and that has been  acquired  for the  benefit  of the
Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance  policies and Primary Mortgage Insurance  Policies,  if any, relating to the
Mortgage Loans, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I  Available  Distribution  Amount:  For  each of the  Sub-Groups  for any  Distribution  Date,  the
Available  Funds for such  Sub-Group,  or, if the context so requires the aggregate of the Available  Funds for all
Sub-Groups.

         REMIC I  Distribution  Amount: For any Distribution Date, the REMIC I Available  Distribution Amount shall
be  distributed  by REMIC I to REMIC II on account of the REMIC I  Regular  Interests and to Holders of the Class R
Certificates in respect of Component I thereof in the following amounts and priority:

         (a)               To the extent of the REMIC I Available Distribution Amount for Sub-Group I:

                  (i)      first,  to REMIC I  Regular  Interests  Y-1 and Z-1,  concurrently,  the  Uncertificated
         Interest for such Classes remaining unpaid from previous  Distribution  Dates, pro rata according to their
         respective shares of such unpaid amounts;

                  (ii)     second,  to REMIC I Regular  Interests  Y-1 and Z-1,  concurrently,  the  Uncertificated
         Interest for such  Classes for the current  Distribution  Date,  pro rata  according  to their  respective
         Uncertificated Interest; and

                  (iii)    third,  to  REMIC  I  Regular   Interests  Y-1  and  Z-1,  the  REMIC  I  Y-1  Principal
         Distribution Amount and the REMIC I Z-1 Principal Distribution Amount, respectively.

         (b)      To the extent of the REMIC I Available Distribution Amount for Sub-Group II:

                  (i)      first,  to REMIC I  Regular  Interests  Y-2 and Z-2,  concurrently,  the  Uncertificated
         Interest for such Classes remaining unpaid from previous  Distribution  Dates, pro rata according to their
         respective shares of such unpaid amounts;

                  (ii)     second,  to REMIC I Regular  Interests  Y-2 and Z-2,  concurrently,  the  Uncertificated
         Interest for such  Classes for the current  Distribution  Date,  pro rata  according  to their  respective
         Uncertificated Interest; and

                  (iii)    third,  to  REMIC  I  Regular   Interests  Y-2  and  Z-2,  the  REMIC  I  Y-2  Principal
         Distribution Amount and the REMIC I Z-2 Principal Distribution Amount, respectively.

         (c)      To the extent of the REMIC I Available Distribution Amount for Sub-Group III:

                  (i)      first,  to REMIC I  Regular  Interests  Y-3 and Z-3,  concurrently,  the  Uncertificated
         Interest for such Classes remaining unpaid from previous  Distribution  Dates, pro rata according to their
         respective shares of such unpaid amounts;

                  (ii)     second,  to REMIC I Regular  Interests  Y-3 and Z-3,  concurrently,  the  Uncertificated
         Interest for such  Classes for the current  Distribution  Date,  pro rata  according  to their  respective
         Uncertificated Interest; and

         (iii)    third, to REMIC I Regular  Interests Y-3 and Z-3, the REMIC I Y-3 Principal  Distribution  Amount
and the REMIC I Z-3 Principal Distribution Amount, respectively

         (d)      To the extent of the REMIC I Available  Distribution  Amount for such Distribution Date remaining
after payment of the amounts  pursuant to paragraphs  (a) through (c) of this  definition of "REMIC I  Distribution
Amount":

                  (i)      first,  to each REMIC I Y and Z Regular  Interest,  pro rata  according to the amount of
         unreimbursed  Realized  Losses  allocable  to  principal  previously  allocated  to each such  Class,  the
         aggregate  amount of any  distributions  to the  Certificates  as  reimbursement  of previously  allocated
         Realized  Losses on such  Distribution  Date  pursuant to Section  6.04(h);  provided,  however,  that any
         amounts  distributed  pursuant  to this  paragraph  (d)(i) of this  definition  of  "REMIC I  Distribution
         Amount" shall not cause a reduction in the  Uncertificated  Principal Balances of any of the REMIC I Y and
         Z Regular Interests; and

                  (ii)     second, to Component I of the Class R Certificates, any remaining amounts.

         REMIC I Interests:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Regular Interest: Any of the separate  non-certificated  beneficial ownership interests in REMIC I
set forth in  Section 5.01(c)(i)  and issued  hereunder  and  designated as a "regular  interest" in REMIC I.  Each
REMIC I Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate specified for such REMIC I
Interest in  Section 5.01(c)(i),  and shall be entitled to  distributions  of  principal,  subject to the terms and
conditions  hereof,  in an aggregate amount equal to its initial  Uncertificated  Principal Balance as set forth in
Section 5.01(c)(i).   The   designations   for  the  respective   REMIC I  Regular   Interests  are  set  forth  in
Section 5.01(c)(i).

         REMIC I Y   Principal   Reduction   Amounts:   For  any  Distribution   Date  the  amounts  by  which  the
Uncertificated  Principal Balances of REMIC I Regular Interests Y-1, Y-2 and Y-3, respectively,  will be reduced on
such  Distribution  Date by the  allocation of Realized  Losses and the  distribution  of principal,  determined as
described in Appendix 1.

          REMIC I Y Regular Interests:  REMIC I Regular Interests Y-1, Y-2 and Y-3.

         REMIC I Y-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
I Y-1  Principal  Reduction  Amount  for such  Distribution  Date over the  principal  portion of  Realized  Losses
allocated to REMIC I Regular Interest Y-1 on such Distribution Date.

         REMIC  I  Regular  Interest  Y-1:  The  uncertificated  undivided  beneficial  interest  in  REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Y-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
I Y-2  Principal  Reduction  Amount  for such  Distribution  Date over the  principal  portion of  Realized  Losses
allocated to REMIC I Regular Interest Y-2 on such Distribution Date.

         REMIC I  Regular  Interest  Y-2:  The  uncertificated  undivided  beneficial  interest  in  REMIC I  which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Y-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
I Y-3  Principal  Reduction  Amount  for such  Distribution  Date over the  principal  portion of  Realized  Losses
allocated to REMIC I Regular Interest Y-3 on such Distribution Date.

         REMIC I  Regular  Interest  Y-3:  The  uncertificated  undivided  beneficial  interest  in  REMIC I  which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC  I  Z  Principal   Reduction  Amounts:   For  any  Distribution  Date,  the  amounts  by  which  the
Uncertificated  Principal  Balances of the REMIC I Z Regular Interests will be reduced on such Distribution Date by
the  allocation of Realized  Losses and the  distribution  of principal,  which shall be in each case the excess of
(A) the sum of (x) the  excess of the REMIC I  Available  Distribution  Amount  for the  related  Group  (i.e.  the
"related Group" for REMIC I Regular  Interest Z-1 is Sub-Group I, the "related Group" for REMIC I Regular  Interest
Z-2 is  Sub-Group  II and the "related  Group" for REMIC I Regular  Interest Z-3 is Sub-Group  III) over the sum of
the amounts  thereof  distributable  (i) in respect of interest on such REMIC I Z Regular  Interest and the related
REMIC I Y Regular  Interest and (ii) to such REMIC I Z Regular  Interest and the related REMIC I Y Regular Interest
pursuant  to clause  (d)(i) of the  definition  of "REMIC I  Distribution  Amount"  and (y) the amount of  Realized
Losses  allocable  to principal  for the related  Group over (B) the REMIC I Y Principal  Reduction  Amount for the
related Group.

         REMIC I Z Regular Interests: REMIC I Regular Interests Z-1, Z-2 and Z-3.

         REMIC I Z-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
I Z-1  Principal  Reduction  Amount  for such  Distribution  Date over the  principal  portion of  Realized  Losses
allocated to REMIC I Regular Interest Z-1 on such Distribution Date.

         REMIC  I  Regular  Interest  Z-1:  The  uncertificated  undivided  beneficial  interest  in  REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
I Z-2  Principal  Reduction  Amount  for such  Distribution  Date over the  principal  portion of  Realized  Losses
allocated to REMIC I Regular Interest Z-2 on such Distribution Date.

         REMIC  I  Regular  Interest  Z-2:  The  uncertificated  undivided  beneficial  interest  in  REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
I Z-3  Principal  Reduction  Amount  for such  Distribution  Date over the  principal  portion of  Realized  Losses
allocated to REMIC I Regular Interest Z-3 on such Distribution Date.

         REMIC  I  Regular  Interest  Z-3:  The  uncertificated  undivided  beneficial  interest  in  REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC II:  That  group of assets  contained  in the Trust Fund  designated  as a REMIC  consisting  of the
REMIC I Regular Interests and any proceeds thereof.

         REMIC II Available  Distribution  Amount:  For any Distribution  Date, the amounts deemed distributed with
respect to the REMIC I Regular Interests pursuant to Section 6.10.

         REMIC II  Distribution  Amount:  For any  Distribution  Date, the REMIC II Available  Distribution  Amount
shall be deemed  distributed  by REMIC II to REMIC III on  account  of the REMIC II  Regular  Interests  and to the
Class R Certificates in respect of Component II thereof, as follows:

         (a)  to  each  REMIC  II  Regular  Interest  in  respect  of  Uncertificated   Interest  thereon  and  the
Uncertificated  Principal  Balance  thereof,  the amount  distributed  in respect of interest and  principal on the
Related  Class or Classes of  Certificates  (with such amounts  having the same  character as interest or principal
with  respect  to the  REMIC  II  Regular  Interest  as they  have  with  respect  to the  Related  Certificate  or
Certificates); and

         (b) any  remaining  amount of the REMIC II  Available  Distribution  Amount  shall be  distributed  to the
holders of the Class R Certificates in respect of Component II thereof.

         REMIC II Interests:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests in REMIC
II set forth in  Section 5.01(c)(ii)  and issued  hereunder  and  designated  as a "regular  interest" in REMIC II.
Each REMIC II Regular  Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate specified for such
REMIC II Interest in  Section 5.01(c)(ii),  and shall be entitled to  distributions  of  principal,  subject to the
terms and conditions  hereof, in an aggregate amount equal to its initial  Uncertificated  Principal Balance as set
forth in  Section 5.01(c)(ii).  The  designations  for the respective  REMIC II Regular  Interests are set forth in
Section 5.01(c)(ii).

         REMIC III:  That group of assets  contained  in the Trust Fund  designated  as a REMIC  consisting  of the
REMIC II Regular Interests and any proceeds thereof.

         REMIC III Available  Distribution  Amount:  For any Distribution Date, the amounts deemed distributed with
respect to the REMIC II Regular Interests pursuant to Section 6.10.

         REMIC III Distribution  Amount:  For any Distribution  Date, the REMIC III Available  Distribution  Amount
shall be deemed  distributed by REMIC III to the holders of the  Certificates  (other than the Class R Certificates
and the Class XP  Certificates)  on account of the REMIC III Regular  Interests and to the Class R Certificates  in
respect of  Component  III thereof,  as follows:  to each REMIC III Regular  Interest in respect of  Uncertificated
Interest thereon and the  Uncertificated  Principal Balance thereof,  the amount distributed in respect of interest
and  principal on the Related  Class or Classes of  Certificates  (with such amounts  having the same  character as
interest  or  principal  with  respect to the REMIC III Regular  Interest as they have with  respect to the Related
Certificate  or  Certificates);  any  remaining  amount of the REMIC III  Available  Distribution  Amount  shall be
distributed to the holders of the Class R Certificates in respect of Component III thereof.

         REMIC III Interests:  The REMIC III Regular Interests and Component III of the Class R Certificates.

         REMIC III Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests  in
REMIC III set forth in  Section 5.01(c)(iv)  and issued  hereunder and designated as a "regular  interest" in REMIC
III. Each REMIC III Regular Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate specified for
such REMIC III Interest in  Section 5.01(c)(iv),  and shall be entitled to distributions  of principal,  subject to
the terms and conditions  hereof, in an aggregate amount equal to its initial  Uncertificated  Principal Balance as
set forth in  Section 5.01(c)(iv).  The designations  for the respective REMIC III Regular  Interests are set forth
in Section 5.01(c)(iv).

         REO  Property:   A  Mortgaged  Property  acquired  in  the  name  of  the  Trustee,  for  the  benefit  of
Certificateholders, by foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(ii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any property  acquired  with respect  thereto)
required  to be  repurchased  by the  Sponsor  (on its own  behalf as a Seller  and on  behalf  of Master  Funding)
pursuant to the Mortgage Loan Purchase  Agreement,  a Subsequent  Mortgage Loan Purchase  Agreement,  or Article II
of this Agreement,  an amount equal to the excess of (i) the sum of (a) 100% of the Outstanding  Principal  Balance
of such  Mortgage  Loan as of the date of  repurchase  (or if the related  Mortgaged  Property  was  acquired  with
respect  thereto,  100% of the  Outstanding  Principal  Balance at the date of the  acquisition),  (b)  accrued but
unpaid interest on the Outstanding  Principal Balance at the related Mortgage Interest Rate,  through and including
the last  day of the  month of  repurchase  and (c) any  costs  and  damages  (if  any)  incurred  by the  Trust in
connection  with any  violation  of such  Mortgage  Loan of any  predatory  or abusive  lending  laws over (ii) any
portion of the  Master  Servicing  Compensation,  Servicing  Fee,  Monthly  Advances  and  advances  payable to the
purchaser of the Mortgage Loan (if any).

         Repurchase  Proceeds:  The  Repurchase  Price in connection  with any repurchase of a Mortgage Loan by the
Sponsor (on its own behalf as a Seller and on behalf of Master  Funding)  and any cash deposit in  connection  with
the substitution of a Mortgage Loan, in each case in accordance with the Mortgage Loan Purchase Agreement.

         Request for Release:  A request for release in the form attached  hereto as  Exhibit D-1  and Exhibit D-2,
as applicable.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance policy which is required to
be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Residual  Certificate:  Any of the  Class R  Certificates,  consisting  of  three  components—Component I,
Component II and Component  III—respectively  representing ownership of the sole class of residual interest in each
of REMIC I, REMIC II and REMIC III.

         Responsible  Officer:  Any  officer  assigned  to  the  Corporate  Trust  Office  of  the  Trustee  or the
Securities Administrator,  as the case may be (or any successor thereto),  including any Vice President,  Assistant
Vice President,  Trust Officer, any Assistant  Secretary,  any trust officer or any other officer of the Trustee or
the Securities  Administrator,  as the case may be, customarily  performing functions similar to those performed by
any of the above designated  officers and having direct  responsibility  for the  administration of this Agreement,
and any  other  officer  of the  Trustee  or the  Securities  Administrator,  as the case may be,  to whom a matter
arising  hereunder may be referred  because of such  officer's  knowledge of and  familiarity  with the  particular
subject.

         Rule 144A  Certificate:  The  certificate  to be  furnished  by each  purchaser  of a Private  Certificate
(which is also a  Physical  Certificate)  which is a  Qualified  Institutional  Buyer as  defined  under  Rule 144A
promulgated under the Securities Act, substantially in the form set forth as Exhibit F-2 hereto.

         S&P:  Standard & Poor's, a division of The McGraw-Hill Companies, Inc., and its successors in interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of 2002 and the rules  and  regulations  of the  Commission
promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iii).

         Scheduled  Payment:  With  respect to any  Mortgage  Loan and any Due  Period,  the  scheduled  payment or
payments of principal  and interest due during such Due Period on such  Mortgage  Loan which either is payable by a
Mortgagor in such Due Period  under the related  Mortgage  Note or, in the case of REO  Property,  would  otherwise
have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Administrator:  Wells Fargo Bank,  National  Association,  in its  capacity as paying agent or
securities  administrator  (as applicable)  hereunder,  or its successor in interest,  or any successor  securities
administrator or paying agent appointed as herein provided.

         Securities Administrator Information:  As defined in Section 3.18(c).

         Securities  Legend:  "THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS. THE HOLDER HEREOF,  BY PURCHASING
THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE
AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR  THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE  SECURITIES ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES AND ANY
OTHER APPLICABLE  JURISDICTION.  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE
RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986, AS
AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE
SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE,  MASTER  SERVICER  AND THE
SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY TO THE SECURITIES  ADMINISTRATOR  THAT
THE  PURCHASE  OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT  CONSTITUTE  OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS
AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE  TRUSTEE OR THE  SECURITIES
ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written instrument creating a valid first lien on a Mortgaged Property securing a
Mortgage Note, which may be any applicable form of mortgage,  deed of trust,  deed to secure debt or security deed,
including any riders or addenda thereto.

         Seller:  EMC or Master  Funding,  in each case,  in its  capacity as seller of the  Mortgage  Loans to the
Depositor  pursuant to the terms of the Mortgage  Loan  Purchase  Agreement  and/or the  Subsequent  Mortgage  Loan
Purchase Agreement, as applicable.

         Senior  Certificates:  The Class I-A-1,  Class I-A-2,  Class I-X-1,  Class  II-A-1,  Class  II-A-2,  Class
II-X-1, Class III-A-1, Class III-A-2 and Class III-X-1 Certificates.

         Senior Optimal  Principal  Amount:  With respect to each Certificate Group and each Distribution Date will
be an amount equal to the sum of the following  (but in no event greater than the aggregate  Certificate  Principal
Balance of the related Certificate Group immediately prior to such Distribution Date):

                  (i)      the  applicable  Senior  Percentage of the principal  portion of all Scheduled  Payments
due on the  Mortgage  Loans in the related  Sub-Group on the related Due Date,  as  specified  in the  amortization
schedule at the time  applicable  thereto  (after  adjustment  for previous  Principal  Prepayments  but before any
adjustment to such  amortization  schedule by reason of any  bankruptcy or similar  proceeding or any moratorium or
similar waiver or grace period if the related Distribution Date occurs prior to the Cross-over Date);

                  (ii)     the applicable  Senior  Prepayment  Percentage of the Stated  Principal  Balance of each
Mortgage  Loan in the related  Sub-Group  which was the subject of a Principal  Prepayment  in full received by the
Servicers during the applicable Prepayment Period;

                  (iii)    the applicable Senior Prepayment  Percentage of the amount of all Principal  Prepayments
in part  allocated to principal  received by the Servicers  during the applicable  Prepayment  Period in respect to
the Mortgage Loans in the related Sub-Group;

                  (iv)     the lesser of (a) the  applicable  Senior  Prepayment  Percentage  of the sum of (A) all
Net  Liquidation  Proceeds  allocable  to  principal  received  in respect  of each  Mortgage  Loan in the  related
Sub-Group that became a Liquidated  Mortgage Loan during the related  Prepayment  Period (other than Mortgage Loans
described  in the  immediately  following  clause (B)) and all  Subsequent  Recoveries  received in respect of each
Liquidated  Mortgage  Loan in the related  Sub-Group  during the  related  Due Period and (B) the Stated  Principal
Balance of each such  Mortgage  Loan in the related  Sub-Group  purchased  by an insurer  from the Trust during the
related  Prepayment Period pursuant to the related Primary Mortgage  Insurance Policy, if any, or otherwise and (b)
the related Senior  Percentage of the sum of (A) the Stated Principal  Balance of each Mortgage Loan in the related
Sub-Group  which became a Liquidated  Mortgage Loan during the related  Prepayment  Period (other than the Mortgage
Loans  described in the  immediately  following  clause (B)) and all Subsequent  Recoveries  received in respect of
each Liquidated  Mortgage Loan in the related  Sub-Group during the related Due Period and (B) the Stated Principal
Balance of each such  Mortgage  Loan in the related  Sub-Group  that was  purchased  by an insurer from the Trustee
during the  related  Prepayment  Period  pursuant to the  related  Primary  Mortgage  Insurance  Policy,  if any or
otherwise;

                  (v)      any amount  allocated  to the  Available  Funds of the  related  Sub-Group  pursuant  to
Section 6.02 (a)(i)(D); and

                  (vi)     the  applicable  Senior  Prepayment  Percentage  of the sum of (a) the Stated  Principal
Balance of each Mortgage  Loan in the related  Sub-Group  that was  repurchased  by the Sponsor in connection  with
such  Distribution  Date and (b) the excess,  if any,  of the Stated  Principal  Balance of a Mortgage  Loan in the
related  Sub-Group  that has been replaced by the Sponsor with a substitute  Mortgage Loan pursuant to the Mortgage
Loan  Purchase  Agreement in  connection  with such  Distribution  Date over the Stated  Principal  Balance of such
substitute Mortgage Loan.

         Senior  Percentage:  With respect to each Certificate  Group and any Distribution  Date, the lesser of (a)
100% and (b) the  percentage  obtained by dividing the  Certificate  Principal  Balance of the Senior  Certificates
(other  than  the  Interest  Only  Certificates)  in the  related  Certificate  Group  immediately  preceding  such
Distribution  Date by the aggregate Stated Principal  Balance of the Mortgage Loans in the related  Sub-Group as of
the beginning of the  related Due Period.

         Senior  Prepayment  Percentage:  With respect to a Certificate  Group and any Distribution  Date occurring
during the periods set forth below, will be as follows:

Period (dates inclusive)                          Senior Prepayment Percentage
________________________________________________________________________________________________________________
September 2007 - August 2014                      100%

September 2014 - August 2015                      Senior Percentage for the related Senior Certificates plus 70%
                                                  of the Subordinate Percentage for the related Sub-Group.

September 2015 - August 2016                      Senior Percentage for the related Senior Certificates plus 60%
                                                  of the Subordinate Percentage for the related Sub-Group.

September 2016 - August 2017                      Senior Percentage for the related Senior Certificates plus 40%
                                                  of the Subordinate Percentage for the related Sub-Group.

September 2017 - August 2018                      Senior Percentage for the related Senior Certificates plus 20%
                                                  of the Subordinate Percentage for the related Sub-Group.

September 2018 and thereafter                     Senior Percentage for the related Senior Certificates.

         In  addition,  no scheduled  reduction of the Senior  Prepayment  Percentage  for the related  Certificate
Group  shall  be  made  as of any  Distribution  Date  unless,  as of the  last  day of the  month  preceding  such
Distribution  Date, (A) the aggregate  Stated  Principal  Balance of the Mortgage  Loans in all related  Sub-Groups
Delinquent 60 days or more  (including for this purpose any such Mortgage  Loans in  foreclosure  and such Mortgage
Loans with respect to which the related  Mortgaged  Property  has been  acquired by the Trust),  averaged  over the
last six months,  as a percentage  of the sum of the aggregate  Certificate  Principal  Balance of the  Subordinate
Certificates  does not exceed 50%; and (B)  cumulative  Realized  Losses on the Mortgage Loans in all Sub-Groups do
not exceed (a) 30% of the aggregate  Certificate  Principal Balance of the Original  Subordinate  Principal Balance
if such  Distribution  Date occurs  between and including  September  2014 and August 2015, (b) 35% of the Original
Subordinate  Principal  Balance if such  Distribution  Date occurs between and including  September 2015 and August
2016,  (c) 40% of the  Original  Subordinate  Principal  Balance  if such  Distribution  Date  occurs  between  and
including  September  2016  and  August  2017,  (d)  45% of the  Original  Subordinate  Principal  Balance  if such
Distribution  Date  occurs  between and  including  September  2017 and August  2018,  and (e) 50% of the  Original
Subordinate Principal Balance if such Distribution Date occurs during or after September 2018.

         In addition,  if on any  Distribution  Date the weighted  average of the Subordinate  Percentages for such
Distribution  Date is equal  to or  greater  than  two  times  the  weighted  average  of the  initial  Subordinate
Percentages,  and (a) the aggregate Stated Principal Balance of the Mortgage Loans for all Sub-Groups Delinquent 60
days or more  (including  for this purpose any such Mortgage  Loans in  foreclosure  and such  Mortgage  Loans with
respect to which the  related  Mortgaged  Property  has been  acquired by the  Trust),  averaged  over the last six
months, as a percentage of the aggregate  Certificate  Principal  Balance of the Subordinate  Certificates does not
exceed 50% and  (b)(i) on or prior to the  Distribution  Date in August  2010,  cumulative  Realized  Losses on the
Mortgage  Loans as of the end of the  related  Prepayment  Period do not  exceed  20% of the  Original  Subordinate
Principal  Balance and (ii) after the Distribution  Date in August 2010 cumulative  Realized Losses on the Mortgage
Loans  for all  Sub-Groups  as of the end of the  related  Prepayment  Period  do not  exceed  30% of the  Original
Subordinate  Principal  Balance,  then,  in each case,  the Senior  Prepayment  Percentage  for the related  Senior
Certificates  for such  Distribution  Date will equal the Senior  Percentage  for the  related  Certificate  Group;
provided,  however,  if on such Distribution Date the Subordinate  Percentage for the related Sub-Group is equal to
or greater than two times the initial  Subordinate  Percentage on or prior to the  Distribution  Date  occurring in
August  2010 and the above  delinquency  and loss tests are met,  then the  Senior  Prepayment  Percentage  for the
Senior  Certificates in the related  Certificate  Group for such Distribution Date will equal the Senior Percentage
for such Certificates plus 50% of the Subordinate Percentage on such Distribution Date.

         Notwithstanding the foregoing,  if on any Distribution Date the percentage,  the numerator of which is the
aggregate  Certificate  Principal Balance of the Senior Certificates  immediately preceding such Distribution Date,
and the denominator of which is the Stated  Principal  Balance of the related Mortgage Loans as of the beginning of
the related Due Period,  exceeds such  percentage as of the Cut-off  Date,  then the Senior  Prepayment  Percentage
with respect to the Senior Certificates for such Distribution Date will equal 100%.

         Servicer  Remittance  Date: With respect to each Mortgage Loan and the applicable  Servicer,  the date set
forth in the related Servicing Agreement.

         Servicers:  Each of  Countrywide,  EMC,  Fifth Third,  HSBC,  Mid America,  National  City and Wells Fargo
Bank and their respective permitted successors and assigns.

         Servicing Agreement:  Each of the Countrywide  Servicing Agreement,  EMC Servicing Agreement,  Fifth Third
Servicing Agreement,  HSBC Servicing Agreement, Mid America Servicing Agreement,  National City Servicing Agreement
and Wells Fargo Bank Servicing Agreement, in each case as modified by the related Assignment Agreement.

         Servicing  Criteria:  The "servicing  criteria" set forth in Item 1122(d) of Regulation AB, as such may be
amended from time to time.

         Servicing  Fee: As to any Mortgage Loan and  Distribution  Date, an amount equal to the product of (i) the
Stated  Principal  Balance  of such  Mortgage  Loan as of the Due Date in the prior  calendar  month  and  (ii) the
related Servicing Fee Rate.

         Servicing  Fee  Rate:  As to any  Mortgage  Loan,  a per  annum  rate as set  forth in the  Mortgage  Loan
Schedule.

         Servicing  Modification:  Any modification of a Mortgage Loan which is effected by the applicable Servicer
in accordance with the terms of the related Servicing Agreement.

         Servicing  Officer:  The President or a Vice  President or Assistant  Vice  President or other  authorized
officer of the Master Servicer  having direct  responsibility  for the  administration  of this Agreement,  and any
other authorized officer of the Master Servicer to whom a matter arising hereunder may be referred.

         Special  Hazard Loss: A Realized  Loss  attributable  to damage or a direct  physical  loss  suffered by a
mortgaged  property  (including any Realized Loss due to the presence or suspected  presence of hazardous wastes or
substances  on a  mortgaged  property)  other than any such  damage or loss  covered by a hazard  policy or a flood
insurance  policy  required to be maintained in respect of such mortgaged  property under the Agreement or any loss
due to normal wear and tear or certain other causes.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  August 31, 2007.

         Stated  Principal  Balance:  With respect to any Mortgage Loan  (including  Subsequent  Mortgage Loans) or
related REO Property and any  Distribution  Date: the sum of (1) the  Outstanding  Principal  Balance thereof as of
the Cut-off Date and (2) the amount by which the Stated  Principal  Balance of the Mortgage Loan has been increased
pursuant to a Servicing  Modification  of such Mortgage  Loan,  minus the sum of (i) the  principal  portion of the
Scheduled  Payments  due  with  respect  to such  Mortgage  Loan  during  each  Due  Period  ending  prior  to such
Distribution  Date (and  irrespective  of any delinquency in their payment),  (ii) all Principal  Prepayments  with
respect to such  Mortgage Loan  received  prior to or during the related  Prepayment  Period,  and all  Liquidation
Proceeds  to the extent  applied by the  related  Servicer as  recoveries  of  principal  in  accordance  with this
Agreement or the  applicable  Servicing  Agreement  with respect to such Mortgage  Loan,  that were received by the
related  Servicer as of the close of business on the last day of the  calendar  month  immediately  preceding  such
Distribution Date and (iii) any Realized Losses on such Mortgage Loan incurred during the prior calendar month.

         The Stated Principal Balance of a Liquidated Mortgage Loan equals zero.

         References  herein to the Stated  Principal  Balance of a Sub-Group  at any time shall mean the  aggregate
Stated Principal Balance of all Mortgage Loans in such Sub-Group.

         Sub-Group:  Sub-Group I, Sub-Group II or Sub-Group III, as applicable.

         Sub-Group I: The group of Mortgage  Loans  identified  as  belonging  to Sub-Group I on the Mortgage  Loan
Schedule including any Subsequent Mortgage Loans added to Sub-Group I.

         Sub-Group I Certificates: The Class I-A-1, Class I-A-2 and Class I-X-1 Certificates.

         Sub-Group  II: The group of Mortgage  Loans  identified  as belonging to Sub-Group II on the Mortgage Loan
Schedule including any Subsequent Mortgage Loans added to Sub-Group II.

         Sub-Group II Certificates:  The Class II-A-1, Class II-A-2 and Class II-X-1 Certificates.

         Sub-Group  III: The group of Mortgage  Loans  identified  as  belonging  to Sub-Group  III on the Mortgage
Loan Schedule including any Subsequent Mortgage Loans added to Sub-Group III.

         Sub-Group III Certificates:  The Class III-A-1, Class III-A-2 and Class III-X-1 Certificates.

         Subordinate  Certificate  Writedown  Amount:  With respect to the Subordinate  Certificates  and as to any
Distribution  Date,  the amount by which (i) the sum of the  Certificate  Principal  Balances  of the  Certificates
(after  giving  effect to the  distribution  of principal  and the  allocation  of  applicable  Realized  Losses in
reduction of the Certificate  Principal  Balances of the  Certificates on such  Distribution  Date) exceeds (y) the
aggregate Stated Principal Balances of the Mortgage Loans on the Due Date related to such Distribution Date.

         Subordinate   Certificates:   The  Offered  Subordinate   Certificates  and  the  Non-Offered  Subordinate
Certificates.

         Subordinate  Optimal  Principal  Amount:  With  respect to any  Distribution  Date and any  Sub-Group,  an
amount  equal to the sum,  without  duplication,  of the  following  (but in no event  greater  than the  aggregate
Certificate Principal Balance of the Subordinate Certificates immediately prior to such Distribution Date):

         (i)      the applicable  Subordinate  Percentage of the principal portion of all Scheduled Payments due on
each Mortgage Loan in the related  Sub-Group on the related Due Date as specified in the  amortization  schedule at
the time  applicable  thereto (after  adjustment for previous  Principal  Prepayments  but before any adjustment to
such  amortization  schedule by reason of any bankruptcy or similar  proceeding or any moratorium or similar waiver
or grace period);

         (ii)     the  applicable  Subordinate  Prepayment  Percentage  of the  Stated  Principal  Balance  of each
Mortgage  Loan in the related  Sub-Group  that was the subject of a Principal  Prepayment  in full  received by the
Servicers during the applicable Prepayment Period;

         (iii)    the  applicable  Subordinate  Prepayment  Percentage  of  the  amount  of all  Partial  Principal
Prepayments of principal  received in respect of the Mortgage Loans in the related  Sub-Group during the applicable
Prepayment Period;

         (iv)     the excess,  if any, of (a) the Net  Liquidation  Proceeds  allocable  to  principal  received in
respect of each Mortgage Loan in the related  Sub-Group  that became a Liquidated  Mortgage Loan during the related
Prepayment  Period and all Subsequent  Recoveries  received in respect of each Liquidated  Mortgage Loan during the
Due Period over (b) the sum of the amounts  distributable  to the  Holders of the Senior  Certificates  pursuant to
clause (iv) of the definition of Senior Optimal Principal Amount on such Distribution Date;

         (v)      the applicable  Subordinate  Prepayment Percentage of the sum of (a) the Stated Principal Balance
of each  Mortgage  Loan in the  related  Sub-Group  that was  purchased  by the  Sponsor  in  connection  with such
Distribution  Date and (b) the difference,  if any, between the Stated Principal  Balance of a Mortgage Loan in the
related  Sub-Group  that has been replaced by the Sponsor with a Substitute  Mortgage Loan pursuant to the Mortgage
Loan  Purchase  Agreement in  connection  with such  Distribution  Date over the Stated  Principal  Balance of such
Substitute Mortgage Loan; and

         (vi)     on the  Distribution  Date on which the aggregate  Certificate  Principal  Balances of the Senior
Certificates have all been reduced to zero, 100% of the Senior Optimal Principal Amount.

         After the aggregate  Certificate  Principal  Balance of the Subordinate  Certificates  has been reduced to
zero, the Subordinate Optimal Principal Amount shall be zero.

         Subordinate  Percentage:  With respect to each Sub-Group on any  Distribution  Date, 100% minus the Senior
Percentage for the related Certificate Group.

         Subordinate  Prepayment  Percentage:  With respect to each Sub-Group on any Distribution  Date, 100% minus
the Senior Prepayment Percentage for the related Certificate Group.

         Subsequent  Cut-off Date:  With respect to the  Subsequent  Mortgage Loans sold to the Trust pursuant to a
Subsequent  Transfer  Instrument,  the later of (i) the first  day of the  month in which  the  related  Subsequent
Transfer Date occurs or (ii) the date of origination of such Mortgage Loan.

         Subsequent  Mortgage Loan Purchase  Agreement:  The agreements  between EMC, as seller, and the Depositor,
as  purchaser,  and all  amendments  thereof and  supplements  thereto,  regarding  the transfer of the  Subsequent
Mortgage Loans by EMC to the Depositor, a form of which is attached as Exhibit K.

         Subsequent  Mortgage  Loans:  The  Mortgage  Loans  which will be  acquired  by the Trust and  included in
Sub-Group I, Sub-Group II or Sub-Group II, as  applicable,  during the  Pre-Funding  Period with amounts on deposit
in the Pre-Funding  Account,  which Mortgage Loans will be held as part of the Trust Fund and included in Sub-Group
I, Sub-Group II or Sub-Group III, as applicable.

         Subsequent  Recoveries:  As of any  Distribution  Date,  amounts  received  during the related  Prepayment
Period by the related  Servicer (net of any related expenses  permitted to be reimbursed  pursuant to Section 4.05)
or surplus  amounts  held by the Master  Servicer  to cover  estimated  expenses  (including,  but not  limited to,
recoveries  in respect of the  representations  and  warranties  made by the Sponsor  pursuant to the Mortgage Loan
Purchase  Agreement)  specifically  related to a Liquidated  Mortgage  Loan or the  disposition  of an REO Property
prior to the related  Prepayment  Period that resulted in a Realized Loss, after liquidation or disposition of such
Mortgage Loan.

         Subsequent  Transfer Date:  Each date on which any Subsequent  Mortgage Loans are transferred to the Trust
pursuant to any Subsequent Transfer Instruments between the Depositor and the Sponsor.

         Subsequent Transfer  Instrument:  Each Subsequent Transfer  Instrument,  dated as of a Subsequent Transfer
Date,  executed by the Depositor and the Trustee at the written  direction of the Seller and  substantially  in the
form attached hereto as Exhibit S, by which Subsequent Mortgage Loans are transferred to the Trust Fund.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered to the Trustee  pursuant to the related  Servicing
Agreement,  the Mortgage Loan Purchase Agreement,  a Subsequent Mortgage Loan Purchase Agreement or Section 2.04 of
this  Agreement,  as  applicable,  in each case,  (i) which has an  Outstanding  Principal  Balance not greater nor
materially less than the Mortgage Loan for which it is to be substituted;  (ii) which has a Mortgage  Interest Rate
and Net Rate not less than, and not materially  greater than,  such Mortgage Loan;  (iii) which has a maturity date
not  materially  earlier  or later than such  Mortgage  Loan and not later  than the  latest  maturity  date of any
Mortgage  Loan;  (iv) which is of the same property type and occupancy  type as such Mortgage Loan; (v) which has a
Loan-to-Value  Ratio not greater than the  Loan-to-Value  Ratio of such  Mortgage  Loan;  (vi) which  is current in
payment of principal and interest as of the date of  substitution;  (vii) as to which the payment terms do not vary
in any  material  respect  from the  payment  terms of the  Mortgage  Loan for  which it is to be  substituted  and
(viii) which has a Gross Margin,  Periodic Rate Cap and Maximum  Lifetime  Mortgage Rate no less than those of such
Mortgage  Loan,  has the same Index and interval  between  Interest  Adjustment  Dates as such Mortgage Loan, and a
Minimum Lifetime Mortgage Rate no lower than that of such Mortgage Loan.

         Substitution  Adjustment  Amount:  The amount,  if any, required to be paid by the Mortgage Loan Seller to
the Securities  Administrator  for deposit in the Distribution  Account pursuant to Section 2.04 in connection with
the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters Person:  The Securities  Administrator  and any successor  thereto or
assignee  thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters Person.  The Holder
of the largest percentage  interest of each Class of Residual  Certificates shall be the Tax Matters Person for the
related 2007-1 REMIC, as more particularly set forth in Section 9.10 hereof.

         Termination  Purchase  Price:  The  price,  calculated  as set  forth  in  Section 10.01,  to be  paid  in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trust  Fund or Trust:  The corpus of the trust  created  by this  Agreement,  consisting  of the  Mortgage
Loans and the other assets described in Section 2.01(a).

         Trustee:  Citibank,  N.A., or its  successor in interest,  or any  successor  trustee  appointed as herein
provided.

         2007-1 REMIC: Any of REMIC I, REMIC II and REMIC III.

         Uncertificated  Interest:  With  respect to each REMIC  Regular  Interest on each  Distribution  Date,  an
amount  equal to one  month's  interest  at the  related  Uncertificated  Pass-Through  Rate on the  Uncertificated
Principal Balance of such REMIC Regular Interest.  In each case, for purposes of the distributions,  Uncertificated
Interest  will be reduced by the interest  portion of any Realized  Losses and Net Interest  Shortfalls  allocated,
with respect to the REMIC I Regular  Interests,  to such REMIC  Regular  Interests  pursuant to the  definition  of
Realized  Losses and with respect to the REMIC II Regular  Interests  and the REMIC III Regular  Interests,  to the
same extent and amounts allocated to the Related Classes of Certificates.

         Uncertificated  Pass-Through  Rate:  With  respect  to any  Distribution  Date  and  REMIC  Interest,  the
pass-through rate of each such REMIC Interest set forth in Section 5.01(c).

         Uncertificated  Principal  Balance:  The amount of any REMIC Regular  Interest  outstanding as of any date
of  determination.  As of the Closing Date, the  Uncertificated  Principal Balance of each REMIC I Regular Interest
shall equal the amount set forth in  Section 5.01(c)(i)  as its Initial  Uncertificated  Principal Balance. On each
Distribution  Date, the  Uncertificated  Principal Balance of each REMIC I Regular Interest shall be reduced by the
sum of (i) the principal  portion of Realized Losses allocated to the REMIC I Regular  Interests in accordance with
the definition of Realized Loss and (ii) the amounts deemed  distributed  on each  Distribution  Date in respect of
principal on the REMIC I Regular  Interests  pursuant to Section 6.10. As of the Closing Date,  the  Uncertificated
Principal  Balance of each REMIC II  Regular  Interest shall equal the amount set forth in the Section  5.01(c)(ii)
hereto as its Initial  Uncertificated  Principal Balance.  On each Distribution Date, the Uncertificated  Principal
Balance of each REMIC II Regular Interest shall be reduced first, by the portion of Realized Losses  allocated,  in
reduction of the Certificate  Principal  Balances of the Related Classes of Certificates on such  Distribution Date
and, second,  by the amounts deemed  distributed on each  Distribution Date in respect of principal on the REMIC II
Regular Interests  pursuant to Section 6.10. As of the Closing Date, the  Uncertificated  Principal Balance of each
REMIC III  Regular  Interest  shall  equal the amount set forth in the  Section  5.01(c)(iv)  hereto as its Initial
Uncertificated  Principal Balance.  On each Distribution  Date, the Uncertificated  Principal Balance of each REMIC
III Regular  Interest shall be reduced by the sum of (i) the principal  portion of Realized  Losses  allocated,  in
reduction of the Certificate  Principal  Balance of the Related Classes of Certificates on such  Distribution  Date
and (ii) the  amounts  deemed  distributed  on each  Distribution  Date in  respect of  principal  on the REMIC III
Regular Interests pursuant to Section 6.10.

         Undercollateralized  Amount:  With respect any Certificate Group and any Distribution  Date, the excess of
(i) the  aggregate  Certificate  Principal  Balance  of such  Certificate  Group  over  (ii) the  aggregate  Stated
Principal Balance of the Mortgage Loans in the related Sub-Group.

         Uninsured  Cause:  Any cause of damage to a  Mortgaged  Property  or related  REO  Property  such that the
complete  restoration of such Mortgaged  Property or related REO Property is not fully  reimbursable  by the hazard
insurance  policies required to be maintained  pursuant the Servicing  Agreement,  without regard to whether or not
such policy is maintained.

         United  States  Person:  A citizen  or  resident  of the  United  States,  a  corporation  or  partnership
(including  an entity  treated  as a  corporation  or  partnership  for  federal  income tax  purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the District of Columbia  (except,
in the case of a partnership,  to the extent  provided in  regulations),  provided that, for purposes solely of the
Residual  Certificates,  no partnership  or other entity treated as a partnership  for United States federal income
tax  purposes  shall be  treated  as a United  States  Person  unless  all  persons  that own an  interest  in such
partnership  either  directly or through any entity that is not a corporation  for United States federal income tax
purposes  are United  States  Persons,  or an estate whose income is subject to United  States  federal  income tax
regardless of its source,  or a trust if a court within the United States is able to exercise  primary  supervision
over the  administration  of the trust and one or more such United States Persons have the authority to control all
substantial  decisions of the trust.  To the extent  prescribed  in  regulations  by the Secretary of the Treasury,
which have not yet been issued,  a trust which was in existence on  August 20,  1996 (other than a trust treated as
owned by the grantor  under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated
as a United  States  person on  August 20,  1996 may elect to  continue  to be  treated as a United  States  person
notwithstanding the previous sentence.

         Wells Fargo:  Wells Fargo Bank, N.A., and any successor thereto.

         Wells  Fargo  Servicing  Agreement:   Amended  and  Restated  Master  Seller's  Warranties  and  Servicing
Agreement  dated as of November  1, 2005,  between  Wells Fargo and EMC,  attached  hereto as Exhibit  H-7,  and as
further amended by the related Assignment Agreement.


                                                    ARTICLE II

                                           Conveyance of Mortgage Loans;
                                         Original Issuance of Certificates

         Section 2.01.     Conveyance  of  Mortgage  Loans to  Trustee.  (a) The  Depositor  concurrently  with the
execution  and delivery of this  Agreement,  sells,  transfers  and assigns to the Trust  without  recourse all its
right,  title and interest in and to (i) the  Mortgage Loans  identified in the Mortgage Loan  Schedule,  including
all  interest  and  principal  due with  respect to the  Initial  Mortgage  Loans  after the  Cut-off  Date and the
Subsequent  Mortgage Loans after the related  Subsequent  Cut-off Date, but excluding any payments of principal and
interest  due on or prior to the  Cut-off  Date;  (ii) such  assets as shall from time to time be  credited  or are
required by the terms of this Agreement to be credited to the Distribution  Account  (iii) such  assets relating to
the  Mortgage  Loans as from time to time may be held by the  Servicers in  Protected  Accounts and the  Securities
Administrator  in the  Distribution  Account in the name of the  Trustee on behalf of the Trust for the  benefit of
the  Certificateholders,  (iv) any REO  Property,  (v) the  Required  Insurance  Policies  and any amounts  paid or
payable by the insurer under any  Insurance  Policy (to the extent the  mortgagee  has a claim  thereto),  (vi) the
Mortgage Loan Purchase  Agreement and the  Subsequent  Mortgage Loan Purchase  Agreement to the extent  provided in
Section  2.03(a),  (vii) the  rights with respect to the Servicing  Agreements as assigned to the Trustee on behalf
of the  Trust  for the  benefit  of the  Certificateholders  by the  Assignment  Agreements  and the  rights of the
Depositor  under the EMC  Servicing  Agreement,  (viii)  such  assets as shall from time to time be credited or are
required  by the terms of this  Agreement  to be credited  to the  Pre-Funding  Account,  the  Pre-Funding  Reserve
Account,  the  Interest  Coverage  Account and the  Distribution  Account and (ix) any  proceeds of the  foregoing.
Although it is the intent of the parties to this  Agreement  that the conveyance of the  Depositor's  right,  title
and  interest in and to the  Mortgage  Loans and other assets in the Trust Fund  pursuant to this  Agreement  shall
constitute  a purchase and sale and not a loan,  in the event that such  conveyance  is deemed to be a loan,  it is
the intent of the parties to this  Agreement  that the  Depositor  shall be deemed to have granted to the Trustee a
first priority  perfected  security interest in all of the Depositor's  right,  title and interest in, to and under
the  Mortgage  Loans and other  assets in the Trust  Fund,  and that this  Agreement  shall  constitute  a security
agreement under  applicable  law. The Depositor,  the Seller and the Trustee agree that it is not intended that any
Mortgage  Loan be  conveyed  to the Trust that is either (i) a  "High-Cost  Home Loan" as defined in the New Jersey
Home  Ownership Act  effective  November 27, 2003,  (ii) a "High-Cost  Home Loan" as defined in the New Mexico Home
Loan  Protection  Act  effective  January  1,  2004  (iii) a "High  Cost  Home  Mortgage  Loan" as  defined  in the
Massachusetts  Predatory  Home Loan  Practices  Act effective  November 7, 2004 or (iv) a "High-Cost  Home Loan" as
defined by the Indiana High Cost Home Loan Law effective January 1, 2005.

         (b)      In  connection  with the above  transfer and  assignment,  the Sponsor  hereby  deposits with the
Trustee or the related Custodian, on behalf of the Trustee, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed  without recourse (A) in blank or to the order of
the  Trustee  or (B) in the case of a Mortgage  Loan  registered  on the MERS  system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the Trustee,
or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the  original  Mortgage  and, if the  related  Mortgage  Loan is a MOM Loan,  noting the
presence of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been recorded
(or if the original is not  available,  a copy),  with evidence of such recording  indicated  thereon (or if clause
(w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage  Loan is assigned in the name of MERS,  the original  assignment  to
blank, or the assignment  (either an original or a certified copy which may be in the form of a blanket  assignment
if permitted in the  jurisdiction  in which the Mortgaged  Property is located) in blank or to "Citibank,  N.A., as
Trustee",  with evidence of recording with respect to each Mortgage Loan in the name of the Trustee  thereon (or if
clause  (w) in the  proviso  below  applies or for  Mortgage  Loans with  respect  to which the  related  Mortgaged
Property is located in a state other than Maryland,  Tennessee,  South  Carolina,  Mississippi  and Florida,  or an
Opinion of Counsel has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening  assignments of the Security  Instrument,  if applicable and only to the
extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy or  certificate  of  primary  mortgage  guaranty
insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or mortgagee's  certificate of title  insurance
or commitment or binder for title insurance, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the foregoing,  the Depositor may deliver the following  documents,  under the
circumstances  set forth below:  (w) in lieu of the original  Security  Instrument,  assignments  to the Trustee or
intervening  assignments thereof which have been delivered,  are being delivered or will, upon receipt of recording
information  relating to the  Security  Instrument  required to be included  thereon,  be  delivered  to  recording
offices for recording  and have not been  returned to the  Depositor in time to permit their  delivery as specified
above,  the Depositor may deliver,  or cause to be delivered,  a true copy thereof with a stamp on the face of such
copy,  substantially  as follows:  "Certified  to be a true and correct copy of the  original";  (x) in lieu of the
Security Instrument,  assignment to the Trustee or intervening  assignments thereof, if the applicable jurisdiction
retains the originals of such  documents (as  evidenced by a  certification  from the Depositor to such effect) the
Depositor may deliver photocopies of such documents  containing an original  certification by the judicial or other
governmental  authority of the jurisdiction where such documents were recorded;  and (y) the Depositor shall not be
required to deliver  intervening  assignments or Mortgage Note  endorsements  between the applicable Seller and the
Depositor,  and  between the  Depositor  and the  Trustee;  and  provided,  further,  however,  that in the case of
Mortgage  Loans which have been  prepaid in full after the Cut-off Date and prior to the Closing  Date,  and in the
case of Subsequent  Mortgage  Loans which have been prepaid in full after the related  Subsequent  Cut-off Date and
prior to the related  Subsequent  Transfer  Date, the Depositor,  in lieu of delivering  the above  documents,  may
deliver to the  Trustee or the  Custodian,  on its behalf,  a  certification  to such effect and shall  deposit all
amounts  paid in respect of such  Mortgage  Loans in the  Distribution  Account on the Closing  Date or the related
Subsequent  Transfer Date, as the case may be. The Depositor shall deliver such original  documents  (including any
original  documents as to which  certified  copies had previously  been delivered) to the Trustee or the Custodian,
on its behalf,  promptly after they are received.  The Depositor  shall cause the Sponsor (on its own behalf and on
behalf of Master Funding),  at its expense,  to cause each assignment of the Security  Instrument to the Trustee to
be recorded  not later than 180 days after the Closing  Date,  unless (a) such  recordation  is not required by the
Rating  Agencies or an Opinion of Counsel  addressed to the Trustee has been  provided to the Trustee  (with a copy
to the  Custodian)  which  states that  recordation  of such  Security  Instrument  is not  required to protect the
interests of the  Certificateholders  in the related Mortgage Loans or (b) MERS is identified on the Mortgage or on
a properly  recorded  assignment  of the Mortgage as the  mortgagee of record solely as nominee for the Sponsor and
Master  Funding and its successor  and assigns;  provided,  however,  that each  assignment  shall be submitted for
recording by the Sponsor (on its own behalf and on behalf of Master Funding) in the manner  described  above, at no
expense  to the  Trust  or the  Trustee  or  the  Custodian,  on  its  behalf,  upon  the  earliest  to  occur  of:
(i) reasonable  direction by the Holders of Certificates  evidencing Fractional Undivided Interests aggregating not
less than 25% of the Trust,  (ii) the  occurrence  of an Event of Default,  (iii) the  occurrence  of a bankruptcy,
insolvency or foreclosure  relating to the Sponsor and (iv) the occurrence of a servicing  transfer as described in
Section 8.02 hereof.

         Section 2.02.     Acceptance  of  Mortgage  Loans by  Trustee.  (a) The  Trustee  acknowledges  the  sale,
transfer and  assignment  of the Trust Fund to it (or the  Custodian,  on its behalf) by the  Depositor and receipt
of,  subject to further review and the exceptions  which may be noted pursuant to the procedures  described  below,
and declares that it holds,  the documents (or certified copies thereof)  delivered to it or the Custodian,  on its
behalf,  pursuant to  Section 2.01,  and declares that it (or the  Custodian,  on its behalf) will continue to hold
those  documents and any  amendments,  replacements  or supplements  thereto and all other assets of the Trust Fund
delivered  to it (or the  Custodian,  on its behalf) as Trustee in trust for the use and benefit of all present and
future  Holders of the  Certificates.  On the Closing  Date,  with respect to the Initial  Mortgage  Loans,  or the
Subsequent  Transfer Date with respect to the Subsequent  Mortgage Loans,  the Custodian,  shall  acknowledge  with
respect to each  Mortgage  Loan by delivery to the  Depositor,  the Master  Servicer  and the Trustee of an Initial
Certification  substantially  in the  form of  Exhibit  One to the  related  Custodial  Agreement,  receipt  of the
Mortgage  File,  but without  review of such  Mortgage  File,  except to the extent  necessary to confirm that such
Mortgage File contains the related  Mortgage Note or lost note  affidavit.  No later than 90 days after the Closing
Date (or within 90 days of the  Subsequent  Transfer Date,  with respect to the  Subsequent  Mortgage Loans or with
respect to any Substitute  Mortgage  Loan,  within five Business Days after the receipt by the Trustee or Custodian
thereof), the Trustee agrees, for the benefit of the  Certificateholders,  to review or cause to be reviewed by the
Custodian  on its behalf  (under the related  Custodial  Agreement),  each  Mortgage  File  delivered  to it and to
execute and deliver, or cause to be executed and delivered,  to the Depositor,  the Master Servicer and the Trustee
an Interim  Certification  substantially in the form annexed as Exhibit Two to the related Custodial Agreement.  In
conducting such review,  the Trustee or Custodian,  on behalf of the Trustee,  will ascertain  whether all required
documents  have been  executed and  received,  and based on the Mortgage Loan  Schedule,  whether  those  documents
relate,  determined  on the basis of the  Mortgagor  name,  original  principal  balance  and loan  number,  to the
Mortgage  Loans it has received,  as identified in the Mortgage Loan Schedule.  In performing any such review,  the
Trustee or the Custodian,  on its behalf,  may conclusively  rely on the purported due execution and genuineness of
any such document and on the purported  genuineness of any signature thereon.  If the Trustee or the Custodian,  on
its behalf, finds any document  constituting part of the Mortgage File has not been executed or received,  or to be
unrelated,  determined on the basis of the  Mortgagor  name,  original  principal  balance and loan number,  to the
Mortgage Loans  identified in Exhibit B,  or the Subsequent  Mortgage Loans  identified on Exhibit 1 to the related
Subsequent Transfer Instrument,  as the case may be, or to appear defective on its face (i.e. torn,  mutilated,  or
otherwise  physically  altered) (a "Material  Defect"),  the Trustee or the  Custodian,  on its behalf,  shall upon
completion  of the review of all files,  but in no event  later than 90 days  after the  Closing  Date,  notify the
Sponsor.  In  accordance  with the Mortgage  Loan  Purchase  Agreement or the  Subsequent  Mortgage  Loan  Purchase
Agreement,  as the case may be, the Sponsor (on its own behalf and on behalf of Master  Funding)  shall  correct or
cure any such defect  within  ninety (90) days from the date of notice  from the Trustee or the  Custodian,  on its
behalf,  of the defect and if the Sponsor (on its own behalf and on behalf of Master  Funding)  fails to correct or
cure the defect  within such  period,  and such defect  materially  and  adversely  affects  the  interests  of the
Certificateholders  in the related  Mortgage Loan, the Trustee or the Custodian,  on its behalf,  shall enforce the
Sponsor's  obligation  pursuant to the Mortgage  Loan Purchase  Agreement  within 90 days from the Trustee's or the
Custodian's  notification,  to purchase such  Mortgage Loan (on its own behalf and on behalf of Master  Funding) at
the  Repurchase  Price;  provided  that, if such defect would cause the Mortgage Loan to be other than a "qualified
mortgage" as defined in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation Section  1.860G-2(a)(1),  (2),
(4), (5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or
Treasury  Regulation  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding  its failure to meet the  requirements of Section  860G(a)(3)(A) of the
Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or repurchase
must  occur  within 90 days from the date such  breach  was  discovered;  provided,  however,  that if such  defect
relates  solely to the inability of the Sponsor (on its own behalf and on behalf of Master  Funding) to deliver the
original  Security  Instrument or  intervening  assignments  thereof,  or a certified copy because the originals of
such  documents,  or a certified  copy have not been returned by the applicable  jurisdiction,  the Sponsor (on its
own behalf and on behalf of Master  Funding)  shall not be required to purchase  such  Mortgage Loan if the Sponsor
delivers such  original  documents or certified  copy  promptly  upon receipt,  but in no event later than 360 days
after the Closing Date or Subsequent Transfer Date, as applicable.  The foregoing  repurchase  obligation shall not
apply in the event that the  Sponsor  (on its own  behalf  and on behalf of Master  Funding)  cannot  deliver  such
original or copy of any document  submitted for recording to the  appropriate  recording  office in the  applicable
jurisdiction  because such  document has not been  returned by such office;  provided  that the Sponsor (on its own
behalf and on behalf of Master Funding) shall instead deliver a recording  receipt of such recording  office or, if
such receipt is not available, a certificate  confirming that such documents have been accepted for recording,  and
delivery to the Trustee or the  Custodian,  on its behalf,  shall be effected by the Sponsor (on its own behalf and
on behalf of Master Funding) within thirty days of its receipt of the original recorded document.

         (b)      No later than 180 days after the  Closing  Date (or  within 180 days of the  Subsequent  Transfer
Date, with respect to the Subsequent  Mortgage Loans or with respect to any Substitute  Mortgage Loan,  within five
Business  Days after the receipt by the Trustee or the Custodian  thereof),  the Trustee or the  Custodian,  on its
behalf,  will  review,  for the benefit of the  Certificateholders,  the  Mortgage  Files  delivered to it and will
execute and deliver or cause to be executed and delivered to the Depositor,  the Master  Servicer and the Trustee a
Final  Certification,  substantially in the form annexed as Exhibit Three to the related  Custodial  Agreement.  In
conducting such review,  the Trustee or the Custodian,  on its behalf,  will ascertain  whether an original of each
document  required to be recorded has been returned from the  recording  office with evidence of recording  thereon
or a certified copy has been obtained from the recording  office.  If the Trustee or the Custodian,  on its behalf,
finds a Material Defect,  the Trustee or the Custodian,  on its behalf,  shall upon completion of the review of all
files,  but in no event later than 180 days after the Closing Date,  notify the Sponsor  (provided,  however,  that
with respect to those documents  described in Sections  2.01(b)(iv),  (v) and (vii),  the Trustee's and Custodian's
obligations  shall extend only to the documents  actually  delivered to the Trustee or the Custodian,  on behalf of
the  Trustee,  pursuant  to such  Sections).  In  accordance  with the  Mortgage  Loan  Purchase  Agreement  or the
Subsequent  Mortgage  Loan  Purchase  Agreement,  the Sponsor  (on its own behalf and on behalf of Master  Funding)
shall  correct or cure any such defect  within 90 days from the date of notice  from the Trustee or the  Custodian,
on its behalf,  of the  Material  Defect and if the Sponsor (on its own behalf and on behalf of Master  Funding) is
unable to cure such defect within such period,  and if such defect  materially and adversely  affects the interests
of the  Certificateholders  in the related Mortgage Loan, the Trustee shall enforce the Sponsor's  obligation under
the Mortgage Loan Purchase  Agreement or the Subsequent  Mortgage Loan Purchase  Agreement,  to provide (on its own
behalf and on behalf of Master  Funding) a Substitute  Mortgage  Loan (if within two years of the Closing  Date) or
purchase  such  Mortgage  Loan at the  Repurchase  Price;  provided,  however,  that if such defect would cause the
Mortgage  Loan to be  other  than a  "qualified  mortgage"  as  defined  in  Section 860G(a)(3)(A)  of the Code and
Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions
of  Treasury  Regulation  Section  1.860G-2(a)(3)  or  Treasury  Regulation  Section  1.860G-2(f)(2)  or any  other
provision that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding its failure to
meet the requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation Section  1.860G-2(a)(1),  (2),
(4),  (5),  (6), (7) and (9), any such cure,  repurchase  or  substitution  must occur within 90 days from the date
such breach was discovered;  provided,  further, that if such defect relates solely to the inability of the Sponsor
(on its own behalf and on behalf of Master  Funding) to deliver the original  Security  Instrument  or  intervening
assignments  thereof,  or a certified  copy,  because the originals of such documents or a certified copy, have not
been  returned by the  applicable  jurisdiction,  the  Sponsor (on its own behalf and on behalf of Master  Funding)
shall not be required to purchase  such  Mortgage  Loan,  if the Sponsor (on its own behalf and on behalf of Master
Funding) delivers such original  documents or certified copy promptly upon receipt,  but in no event later than 360
days after the Closing Date or  Subsequent  Transfer  Date, as  applicable.  The  foregoing  repurchase  obligation
shall not apply in the event that the Sponsor (on its own behalf and on behalf of Master  Funding)  cannot  deliver
such  original  or copy of any  document  submitted  for  recording  to the  appropriate  recording  office  in the
applicable  jurisdiction because such document has not been returned by such office;  provided that the Sponsor (on
its own behalf  and on behalf of Master  Funding)  shall  instead  deliver a  recording  receipt of such  recording
office or, if such receipt is not available,  a certificate  confirming  that such documents have been accepted for
recording,  and  delivery  to the  Trustee or the  Custodian,  on its  behalf,  shall be effected by the Sponsor or
Master Funding within thirty days of its receipt of the original recorded document.

         (c)      In the event that a Mortgage  Loan is  purchased by the Sponsor (on its own behalf as a Seller or
on behalf of Master  Funding) in  accordance  with  Sections  2.02(a) or (b) above,  the Sponsor shall remit to the
Securities  Administrator,  the  Repurchase  Price for deposit in the  Distribution  Account and the Sponsor  shall
provide to the  Securities  Administrator  and the Trustee  written  notification  detailing the  components of the
Repurchase  Price.  Upon deposit of the Repurchase  Price in the Distribution  Account,  the Depositor shall notify
the  Trustee and the  Custodian,  on behalf of the  Trustee  (upon  receipt of a Request for Release in the form of
Exhibit D-1 or Exhibit D-2, as applicable,  attached hereto with respect to such Mortgage  Loan),  shall release to
the Sponsor the related  Mortgage  File and the Trustee shall  execute and deliver all  instruments  of transfer or
assignment,  without  recourse,  representation  or warranty,  furnished to it by the Sponsor,  as are necessary to
vest in the Sponsor title to and rights under the Mortgage  Loan.  Such  purchase  shall be deemed to have occurred
on the date on which the  Repurchase  Price in available  funds is received by the  Securities  Administrator.  The
Sponsor shall amend the Mortgage Loan Schedule to reflect such  repurchase and shall  promptly  notify the Trustee,
the Securities  Administrator,  the Master Servicer,  the Custodian and the Rating Agencies of such amendment.  The
obligation  of the Sponsor to repurchase  (on its own behalf and on behalf of Master  Funding) any Mortgage Loan as
to which such a defect in a constituent  document exists shall be the sole remedy  respecting such defect available
to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase Agreement and Subsequent  Mortgage
Loan Purchase  Agreement.  (a) The Depositor  hereby assigns to the Trustee,  on behalf of the  Certificateholders,
all of its right,  title and  interest in the  Mortgage  Loan  Purchase  Agreement  and  Subsequent  Mortgage  Loan
Purchase Agreement,  including but not limited to the Depositor's rights and obligations  pursuant to the Servicing
Agreements  (noting  that the  Sponsor  has  retained  the right in the  event of  breach  of the  representations,
warranties and  covenants,  if any, with respect to the related  Mortgage  Loans of the related  Servicer under the
related Servicing  Agreement to enforce (on its own behalf and on behalf of Master Funding) the provisions  thereof
and to seek all or any  available  remedies).  The  obligations  of the Sponsor (on its own behalf and on behalf of
Master  Funding) to  substitute  or  repurchase,  as  applicable,  a Mortgage  Loan shall be the  Trustee's and the
Certificateholders'  sole remedy for any breach  thereof.  At the request of the Trustee,  the Depositor shall take
such actions as may be  necessary  to enforce the above right,  title and interest on behalf of the Trustee and the
Certificateholders  or shall  execute such  further  documents  as the Trustee may  reasonably  require in order to
enable the Trustee to carry out such enforcement.

         (b)      If the  Depositor,  the  Master  Servicer,  or  the  Trustee  discovers  a  breach  of any of the
representations  and  warranties  set forth in the Mortgage  Loan Purchase  Agreement or  Subsequent  Mortgage Loan
Purchase   Agreement,   which  breach   materially   and   adversely   affects  the  value  of  the   interests  of
Certificateholders  or the  Trustee in the related  Mortgage  Loan,  the party  discovering  the breach  shall give
prompt written  notice of the breach to the other  parties.  The Sponsor (on its own behalf and on behalf of Master
Funding),  within 90 days of its  discovery  or receipt of notice that such breach has occurred  (whichever  occurs
earlier),  shall cure the breach in all material  respects or, subject to the Mortgage Loan Purchase  Agreement the
Subsequent  Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement,  as applicable,  shall purchase the
Mortgage Loan or any property acquired with respect thereto from the Trustee;  provided,  however, that if there is
a breach  of any  representation  set  forth in the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this
Agreement,  as applicable,  and the Mortgage Loan or the related  property  acquired with respect  thereto has been
sold,  then the Sponsor (on its own behalf and on behalf of Master  Funding)  shall pay, in lieu of the  Repurchase
Price,  any excess of the Repurchase Price over the Net Liquidation  Proceeds  received upon such sale. (If the Net
Liquidation  Proceeds  exceed  the  Repurchase  Price,  any excess  shall be paid to the  Sponsor to the extent not
required by law to be paid to the  borrower.)  Any such purchase by the Sponsor (on its own behalf and on behalf of
Master  Funding)  shall  be  made  by  providing  an  amount  equal  to the  Repurchase  Price  to  the  Securities
Administrator  for deposit in the Distribution  Account and written  notification  detailing the components of such
Repurchase  Price.  The  Depositor  shall  notify the Trustee and submit to the  Trustee or the  Custodian,  on its
behalf,  a Request for Release,  and the Trustee shall cause the  Custodian to release,  to the Sponsor the related
Mortgage File and the Trustee shall execute and deliver all  instruments of transfer or assignment  furnished to it
by the Sponsor (on its own behalf and on behalf of Master Funding),  without  recourse,  representation or warranty
as are necessary to vest in the Sponsor  title to and rights under the Mortgage Loan or any property  acquired with
respect  thereto.  Such  purchase  shall be deemed to have  occurred on the date on which the  Repurchase  Price in
available  funds is received by the  Securities  Administrator.  The Sponsor shall amend the Mortgage Loan Schedule
to reflect  such  repurchase  and shall  promptly  notify the Trustee,  the  Securities  Administrator,  the Master
Servicer,  each Custodian and the Rating Agencies of such  amendment.  Enforcement of the obligation of the Sponsor
(on its own behalf and on behalf of Master  Funding) to purchase (or  substitute a  Substitute  Mortgage  Loan for)
any Mortgage Loan or any property  acquired with respect  thereto (or pay the Repurchase  Price as set forth in the
above  proviso) as to which a breach has occurred and is continuing  shall  constitute  the sole remedy  respecting
such breach available to the Certificateholders or the Trustee on their behalf.

         In connection  with any repurchase of a Mortgage Loan pursuant to this  Section 2.03,  the Sponsor (on its
own  behalf  and on  behalf  of  Master  Funding)  shall  furnish  to the  Securities  Administrator  an  Officer's
Certificate,  signed by a duly  authorized  officer of the Sponsor to the effect that such repurchase has been made
in  accordance  with  the  terms  and  conditions  of this  Agreement  and that all  conditions  precedent  to such
repurchase or  substitution  have been  satisfied,  including the delivery to the Securities  Administrator  of the
Purchase Price or  Substitution  Adjustment  Amount,  as  applicable,  for deposit into the  Distribution  Account,
together  with  copies of any Opinion of Counsel  required  to be  delivered  pursuant  to this  Agreement  and the
related  Request for Release.  Solely for purposes of the  Securities  Administrator  providing  an  Assessment  of
Compliance,  upon receipt of such documentation,  the Securities  Administrator  shall approve such repurchase,  as
applicable,   and  which  approval  shall  consist  solely  of  the  Securities  Administrator's  receipt  of  such
documentation  and deposits.  It is understood and agreed that the  obligation  under this Agreement of the Sponsor
(on its own behalf and on behalf of Master  Funding) to cure,  repurchase  or replace any Mortgage Loan as to which
a breach has occurred and is continuing  shall  constitute the sole remedies against the Sponsor and Master Funding
respecting  such  breach  available  to   Certificateholders,   the  Depositor,   the  Trustee  or  the  Securities
Administrator.

         Section 2.04.     Substitution  of  Mortgage  Loans.  Notwithstanding  anything  to the  contrary  in this
Agreement,  in lieu of purchasing a Mortgage Loan pursuant to the Mortgage Loan Purchase Agreement,  the Subsequent
Mortgage Loan Purchase  Agreement or Sections  2.02 or 2.03 of this  Agreement,  the Sponsor (on its own behalf and
on behalf of Master  Funding) may, no later than the date by which such purchase by the Sponsor would  otherwise be
required,  tender to the Trustee a Substitute  Mortgage Loan accompanied by a certificate of an authorized  officer
of the Sponsor that such  Substitute  Mortgage Loan  conforms to the  requirements  set forth in the  definition of
"Substitute Mortgage Loan" in the Mortgage Loan Purchase Agreement,  Subsequent Mortgage Loan Purchase Agreement or
this  Agreement,  as  applicable;  provided,  however,  that  substitution  pursuant to the Mortgage  Loan Purchase
Agreement,  the Subsequent  Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement,  as applicable,  in
lieu of purchase  shall not be permitted  after the  termination  of the two-year  period  beginning on the Startup
Day; provided,  further,  that if the breach would cause the Mortgage Loan to be other than a "qualified  mortgage"
as defined in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation Section  1.860G-2(a)(1),  (2), (4), (5),
(6), (7) and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other  provision  that would  allow a Mortgage  Loan to be treated as a
"qualified mortgage"  notwithstanding its failure to meet the requirements of Section 860G(a)(3)(A) of the Code and
Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or substitution must
occur  within 90 days from the date the  breach  was  discovered.  The  Sponsor  will  promptly  notify  the Master
Servicer and the Securities  Administrator of any such substitution.  The Trustee or the Custodian,  on its behalf,
shall examine the Mortgage File for any  Substitute  Mortgage Loan in the manner set forth in  Section 2.02(a)  and
the Trustee or the  Custodian,  on its behalf,  shall notify the Sponsor,  in writing,  within five  Business  Days
after receipt,  whether or not the documents  relating to the Substitute  Mortgage Loan satisfy the requirements of
the fourth  sentence of Section  2.02(a).  Within two Business  Days after such  notification,  the Sponsor (on its
own behalf and on behalf of Master  Funding)  shall  provide to the  Securities  Administrator  for  deposit in the
Distribution  Account the amount,  if any, by which the Outstanding  Principal Balance as of the next preceding Due
Date of the Mortgage Loan for which  substitution  is being made,  after giving  effect to the Scheduled  Principal
due on such date,  exceeds the  Outstanding  Principal  Balance as of such date of the  Substitute  Mortgage  Loan,
after giving  effect to  Scheduled  Principal  due on such date,  which amount shall be treated for the purposes of
this  Agreement  as if it were the payment by the Sponsor of the  Repurchase  Price for the  purchase of a Mortgage
Loan by the Sponsor.  After such  notification to the Sponsor and, if any such excess exists,  upon receipt of such
deposit,  the Trustee shall accept such Substitute  Mortgage Loan which shall thereafter be deemed to be a Mortgage
Loan  hereunder.  In the event of such a  substitution,  accrued  interest on the Substitute  Mortgage Loan for the
month in which the  substitution  occurs and any Principal  Prepayments made thereon during such month shall be the
property of the Trust Fund and accrued  interest for such month on the Mortgage Loan for which the  substitution is
made and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Sponsor.  The
Scheduled  Principal on a Substitute  Mortgage Loan due on the Due Date in the month of  substitution  shall be the
property of the Sponsor and the  Scheduled  Principal on the Mortgage Loan for which the  substitution  is made due
on such Due Date shall be the property of the Trust Fund.  Upon  acceptance  of the  Substitute  Mortgage Loan (and
delivery to the Trustee or the  Custodian  as agent of the  Trustee,  as  applicable,  of a Request for Release for
such  Mortgage  Loan),  the  Trustee or the  Custodian,  on its  behalf,  shall  release to the Sponsor the related
Mortgage  File  related to any Mortgage  Loan  released  pursuant to the  Mortgage  Loan  Purchase  Agreement,  the
Subsequent  Mortgage Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  and shall execute
and deliver all  instruments of transfer or assignment,  without  recourse,  representation  or warranty in form as
provided to it as are  necessary  to vest in the  Sponsor  title to and rights  under any  Mortgage  Loan  released
pursuant to the Mortgage Loan Purchase  Agreement or  Section 2.04 of this  Agreement,  as applicable.  The Sponsor
(on its own  behalf  and on behalf of Master  Funding)  shall  deliver  the  documents  related  to the  Substitute
Mortgage Loan in accordance with the provisions of the Mortgage Loan Purchase  Agreement,  the Subsequent  Mortgage
Loan  Purchase  Agreement  or Sections  2.01(b)  and 2.02(b) of this  Agreement,  as  applicable,  with the date of
acceptance  of the  Substitute  Mortgage  Loan deemed to be the Closing  Date for  purposes of the time periods set
forth in those  Sections.  The  representations  and warranties  set forth in the Mortgage Loan Purchase  Agreement
and the Subsequent  Mortgage Loan Purchase  Agreement shall be deemed to have been made by the Sponsor with respect
to each  Substitute  Mortgage Loan as of the date of  acceptance of such Mortgage Loan by the Trustee.  The Sponsor
shall amend the  Mortgage  Loan  Schedule to reflect  such  substitution  and shall  provide a copy of such amended
Mortgage Loan Schedule to the Trustee, the Securities  Administrator,  the Master Servicer,  each Custodian and the
Rating Agencies.

         In connection  with any  substitution  of a Mortgage Loan pursuant to this Section 2.04, the Sponsor shall
furnish to the  Securities  Administrator  an Officer's  Certificate,  signed by a duly  authorized  officer of the
Sponsor to the effect that such  substitution  has been made in  accordance  with the terms and  conditions of this
Agreement and that all conditions  precedent to such  substitution  have been satisfied,  including the delivery to
the Securities  Administrator of the Purchase Price or Substitution  Adjustment Amount, as applicable,  for deposit
into the Distribution  Account,  together with copies of any Opinion of Counsel  required to be delivered  pursuant
to this  Agreement  and the related  Request for  Release.  Solely for  purposes  of the  Securities  Administrator
providing an Assessment of  Compliance,  upon receipt of such  documentation,  the Securities  Administrator  shall
approve  such   substitution,   as  applicable,   and  which  approval  shall  consist  solely  of  the  Securities
Administrator's  receipt of such documentation and deposits.  It is understood and agreed that the obligation under
this  Agreement of the Sponsor (on its own behalf and on behalf of Master  Funding) to cure,  repurchase or replace
any Mortgage Loan as to which a breach has occurred and is continuing  shall  constitute the sole remedies  against
the Sponsor and Master Funding respecting such breach available to Certificateholders,  the Depositor,  the Trustee
or the Securities Administrator.

         Section 2.05.     Issuance of  Certificates.  (a) The Trustee  acknowledges  the  assignment  to it of the
Mortgage  Loans  and the other  assets  comprising  the Trust  Fund and,  concurrently  therewith,  the  Securities
Administrator has signed, and countersigned and delivered to the Depositor,  in exchange therefor,  Certificates in
such authorized  denominations  representing  such Fractional  Undivided  Interests as the Depositor has requested.
The Trustee (or the  Custodian,  on its behalf)  agrees that it will hold the Mortgage  Loans and such other assets
as may from time to time be  delivered  to it (or the  Custodian,  on its  behalf)  segregated  on the books of the
Trustee (or the Custodian, on its behalf) in trust for the benefit of the Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and delivery  hereof,  does hereby  transfer,
assign,  set over and otherwise convey in trust to the Trustee without  recourse all the right,  title and interest
of the  Depositor  in and to (i) the REMIC I Regular  Interests,  and the other assets of REMIC II, for the benefit
of the holders of the REMIC II  Interests  and (ii) the REMIC II Regular  Interests  and the other  assets of REMIC
III, for the benefit of the holders of the REMIC III  Interests.  The Trustee  acknowledges  receipt of the REMIC I
Regular  Interests  and the REMIC II Regular  Interests and the other assets of REMIC II and REMIC III and declares
that it holds and will hold the same in trust for the  exclusive  use and  benefit of the  holders of the REMIC III
Interests.

         Section 2.06.     Representations   and  Warranties   Concerning  the  Depositor.   The  Depositor  hereby
represents and warrants to the Trustee, the Master Servicer and the Securities Administrator as follows:

         (a)      the Depositor is duly  organized and is validly  existing as a corporation in good standing under
the laws of the State of Delaware and has full power and authority  necessary to own or hold its  properties and to
conduct its business as now conducted by it and to enter into and perform its obligations under this Agreement;

         (b)      the  Depositor  has the full power and  authority to execute,  deliver and perform,  and to enter
into and consummate the  transactions  contemplated  by, this Agreement and has duly  authorized,  by all necessary
corporate  action on its part,  the execution,  delivery and  performance of this  Agreement,  and this  Agreement,
assuming the due  authorization,  execution and delivery hereof by the other parties  hereto,  constitutes a legal,
valid and binding  obligation of the  Depositor,  enforceable  against the Depositor in accordance  with its terms,
subject, as to enforceability,  to (i) bankruptcy,  insolvency,  reorganization,  moratorium and other similar laws
affecting  creditors' rights generally and (ii) general principles of equity,  regardless of whether enforcement is
sought in a proceeding in equity or at law;

         (c)      the  execution  and  delivery  of  this  Agreement  by the  Depositor,  the  consummation  of the
transactions  contemplated  by this  Agreement,  and the  fulfillment of or compliance with the terms hereof are in
the  ordinary  course of  business  of the  Depositor  and will not (A) result in a material  breach of any term or
provision of the articles of  incorporation  or bylaws of the Depositor or (B) conflict  with,  result in a breach,
violation  or  acceleration  of, or  result in a default  under,  the  terms of any  other  material  agreement  or
instrument  to which the  Depositor  is a party or by which it may be bound or (C)  constitute  a violation  of any
statute,  order or regulation applicable to the Depositor of any court,  regulatory body,  administrative agency or
governmental body having  jurisdiction  over the Depositor;  and the Depositor is not in breach or violation of any
indenture or other  agreement or  instrument,  or in violation of any statute,  order or  regulation  of any court,
regulatory  body,  administrative  agency  or  governmental  body  having  jurisdiction  over it,  which  breach or
violation  may  materially  impair the  Depositor's  ability to perform or meet any of its  obligations  under this
Agreement;

         (d)      no litigation is pending, or, to the best of the Depositor's knowledge,  threatened,  against the
Depositor that would materially and adversely affect the execution,  delivery or  enforceability  of this Agreement
or the ability of the  Depositor  to perform its  obligations  under this  Agreement in  accordance  with the terms
hereof;

         (e)      no  consent,  approval,  authorization  or order of any court or  governmental  agency or body is
required for the  execution,  delivery and  performance  by the Depositor of, or compliance by the Depositor  with,
this Agreement or the  consummation of the  transactions  contemplated  hereby,  or if any such consent,  approval,
authorization or order is required, the Depositor has obtained the same; and

         (f)      immediately  prior to the transfer and  assignment  to the Trustee,  each  Mortgage Note and each
Mortgage were not subject to an assignment or pledge,  and the Depositor had good and  marketable  title to and was
the sole owner  thereof and had full right to transfer  and sell such  Mortgage  Loan to the Trustee free and clear
of any encumbrance, equity, lien, pledge, charge, claim or security interest.

         (g)      The Depositor has filed all reports  required to be filed by Section 13 or  Section 15(d)  of the
Exchange Act during the  preceding 12 months (or for such shorter  period if required) and has been subject to such
filing requirements for the past 90 days.

         Section 2.07.     Conveyance   of  Subsequent  Mortgage  Loans.  (a)   Subject  to   the  conditions   set
forth in paragraph (b) below, in consideration  of the Paying Agent's delivery on the Subsequent  Transfer Dates to
or upon the  written  order  of the  Depositor  of all or a  portion  of the  balance  of funds in the  Pre-Funding
Account,  the Depositor  shall, on such  Subsequent  Transfer Date,  sell,  transfer,  assign,  set over and convey
without  recourse to the Trust Fund (subject to the other terms and  provisions of this  Agreement)  all its right,
title and interest in and to (i) the Subsequent  Mortgage Loans  identified on the Mortgage Loan Schedule  attached
to the related Subsequent Transfer  Instrument  delivered by the Sponsor on such Subsequent Transfer Date, (ii) all
interest  accruing thereon on and after the Subsequent  Cut-off Date and all collections in respect of interest and
principal  due after the  Subsequent  Cut-off  Date and (iii) all items with  respect to such  Subsequent  Mortgage
Loans to be  delivered  pursuant  to Section  2.01 and the other  items in the related  Mortgage  Files;  provided,
however,  that the Sponsor  reserves and retains all right,  title and  interest in and to  principal  received and
interest accruing on such Subsequent  Mortgage Loans prior to the related  Subsequent Cut-off Date. The transfer to
the Trust for deposit in  Sub-Group  I,  Sub-Group  II or Sub-Group  III, as  applicable,  by the  Depositor of the
Subsequent  Mortgage  Loans  identified on the related  Mortgage Loan Schedule shall be absolute and is intended by
the  Depositor,   the  Sponsor,  the  Master  Servicer,   the  Securities   Administrator,   the  Trustee  and  the
Certificateholders  to constitute and to be treated as a sale of the Subsequent  Mortgage Loans by the Depositor to
the Trust.  The related  Mortgage File for each  Subsequent  Mortgage Loan shall be delivered to the Trustee or the
applicable Custodian, on its behalf, at least three Business Days prior to the related Subsequent Transfer Date.

         The  purchase  price paid by the Trust from  amounts  released  by the Paying  Agent from the  Pre-Funding
Account shall be 100% of the aggregate  Stated  Principal  Balance of the Subsequent  Mortgage Loans so transferred
(as identified on the Mortgage Loan Schedule  provided by the Depositor).  This Agreement shall  constitute a fixed
price purchase contract in accordance with Section 860G(a)(3)(A)(ii) of the Code.

         (b)      The  Depositor  shall  transfer  to the  Trustee  on  behalf  of the  Trust  for  deposit  in the
applicable  Sub-Group,  the  Subsequent  Mortgage  Loans,  and the other  property  and rights  related  thereto as
described in paragraph  (a) above,  and the Paying Agent shall  release  funds from the  Pre-Funding  Account in an
amount equal to the  Subsequent  Mortgage  Loans in each  Sub-Group  purchased on the related  Subsequent  Transfer
Date,  only  upon the  satisfaction  of each of the  following  conditions  on or prior to the  related  Subsequent
Transfer Date:

                  (i)      the Depositor  shall have  delivered to the Securities  Administrator  and the Trustee a
         duly executed  Subsequent  Transfer  Instrument,  which shall include a Mortgage Loan Schedule listing the
         Subsequent  Mortgage  Loans,  and the Mortgage  Loan Seller shall cause to be delivered to the Trustee and
         the Master  Servicer,  at least three  Business  Days prior to the related  Subsequent  Transfer  Date,  a
         computer file containing such Mortgage Loan Schedule;

                  (ii)     the  Depositor  shall  have  furnished  to the  Master  Servicer,  no later  than  three
         Business  Days prior to the related  Subsequent  Transfer  Date,  (x) if the servicer or servicers of such
         Subsequent  Mortgage Loans are existing  Servicers,  then a written  acknowledgement of each such Servicer
         that it is servicing such Subsequent  Mortgage Loans pursuant to the related Servicing  Agreement,  or (y)
         if the servicer or  servicers  are not  existing  Servicers,  then a Servicing  Agreement  and  Assignment
         Agreement  with respect to such servicer or servicers in form and  substance  reasonably  satisfactory  to
         the Master Servicer;

                  (iii)    as of each  Subsequent  Transfer  Date,  as  evidenced  by  delivery  of the  Subsequent
         Transfer  Instrument,  substantially  in the form of Exhibit S, the  Depositor  shall not be insolvent nor
         shall it have been  rendered  insolvent by such  transfer nor shall it be aware of any pending  insolvency
         with respect to it:

                  (iv)     such sale and transfer  shall not result in a material  adverse tax  consequence  to the
         Trust or the Certificateholders;

                  (v)      the Pre-Funding Period shall not have terminated;

                  (vi)     the Depositor  shall not have selected the  Subsequent  Mortgage  Loans in a manner that
         it believed to be adverse to the interests of the Certificateholders; and

                  (vii)    the  Depositor  shall have  delivered  to the Trustee a Subsequent  Transfer  Instrument
         confirming the satisfaction of the conditions  precedent  specified in this Section 2.07 and,  pursuant to
         the  Subsequent  Transfer  Instrument,  assigned to the Trustee  without  recourse  for the benefit of the
         Certificateholders  all the right,  title and interest of the  Depositor,  in, to and under the Subsequent
         Mortgage Loan Purchase Agreement, to the extent of the Subsequent Mortgage Loans.

         (c)      Any conveyance of Subsequent  Mortgage Loans on a Subsequent  Transfer Date is subject to certain
conditions including, but not limited to, the following:

                  (i)      Each such  Subsequent  Mortgage  Loan must satisfy the  representations  and  warranties
         specified in the related Subsequent Transfer Instrument and this Agreement;

                  (ii)     The  Depositor  will not  select  such  Subsequent  Mortgage  Loans in a manner  that it
         believes to be adverse to the interests of the Certificateholders;

                  (iii)    As of the related  Subsequent  Cut-off  Date,  each such  Subsequent  Mortgage Loan will
         satisfy the following criteria:

                           (A)      Such  Subsequent  Mortgage Loan may not be 30 or more days Delinquent as of the
                  last day of the month preceding the related Subsequent Cut-off Date;

                           (B)      The original term to stated maturity of such Subsequent  Mortgage Loan will not
                  be less than 180 months and will not exceed 480 months;

                           (C)       Each Subsequent  Mortgage Loan must be a Six Month LIBOR, One Year Treasury or
                  One-Year  LIBOR  adjustable  rate  Mortgage  Loan  with a  first  lien on the  related  Mortgaged
                  Property;

                           (D)      No  Subsequent  Mortgage Loan will have a first  payment date  occurring  after
                  October 1, 2007;

                           (E)      The latest maturity date of any Subsequent  Mortgage Loan will be no later than
                  August 1, 2047;

                           (F)      Such Subsequent Mortgage Loan will have a credit score of not less than 520;

                           (G)      Such  Subsequent  Mortgage  Loan  will have a gross  margin  as of the  related
                  Subsequent Cut-off Date ranging from approximately  1.875% per annum to approximately  5.000% per
                  annum;

                           (H)      Such  Subsequent  Mortgage  Loan will have a  maximum  mortgage  rate as of the
                  related Subsequent Cut-off Date greater than 16.50%; and

                           (I)      Such Subsequent  Mortgage Loan shall have been  underwritten in accordance with
                  the underwriting guidelines of EMC;

         (d)      As of the related  Subsequent  Cut-off Date, the Subsequent  Mortgage Loans in the aggregate will
satisfy the following criteria:

                  (i)      Have a weighted average Gross Margin ranging from 2.000% to 2.500% per annum;

                  (ii)     Have a weighted average credit score greater than 650;

                  (iii)    Have no less than 75% of the Mortgaged Properties be owner occupied;

                  (iv)     Have no less than 70% of the Mortgaged  Properties be single family  detached or planned
         unit developments;

                  (v)      Have no more than 45% of the Subsequent Mortgage Loans be cash out refinance;

                  (vi)     Have all of such Subsequent  Mortgage Loans with a Loan-to-Value  Ratio greater than 80%
         be covered by a Primary Insurance Policy;

                  (vii)    Have a weighted average maximum mortgage rate greater than or equal to 11.500%; and

                  (viii)   Be acceptable to the Rating Agencies.

         To the  extent  that the  Pre-Funded  Amount on  deposit  in the  Pre-Funding  Account  has not been fully
applied to the purchase of Subsequent  Mortgage  Loans on or before  November 15, 2007, the  Certificateholders  in
each  Sub-Group  will receive on the  Distribution  Date  immediately  following  November 15, 2007,  the Remaining
Pre-Funded Amount.

         Any such amounts  transferred  from the  Pre-Funding  Account will be included in the Available  Funds for
the related Sub-Group.

         Section 2.08.       Purposes and Powers of the Trust.

         The purpose of the common law trust, as created hereunder, is to engage in the following activities:

         (a)      acquire  and hold the  Mortgage  Loans and the other  assets of the Trust  Fund and the  proceeds
therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities  that are  necessary,  suitable or convenient  to  accomplish  the
         foregoing or are incidental thereto or connected therewith; and

         (e)      subject  to  compliance  with  this  Agreement,  to  engage in such  other  activities  as may be
required  in  connection  with   conservation  of  the  Trust  Fund  and  the  making  of   distributions   to  the
Certificateholders.

         The Trust is hereby  authorized to engage in the foregoing  activities.  The trust shall not engage in any
activity  other than in connection  with the foregoing or other than as required or authorized by the terms of this
Agreement while any Certificate is  outstanding,  and this Section 2.08 may not be amended,  without the consent of
the Certificateholders evidencing 51% or more of the aggregate voting rights of the Certificates.


                                                    ARTICLE III
                                  Administration and Servicing of Mortgage Loans

         Section 3.01.     Master  Servicer.  The  Master  Servicer  shall  supervise,   monitor  and  oversee  the
obligation  of the Servicers to service and  administer  their  respective  Mortgage  Loans in accordance  with the
terms of the  applicable  Servicing  Agreements  and shall have full power and  authority  to do any and all things
which it may deem  necessary  or  desirable  in  connection  with such  master  servicing  and  administration.  In
performing its obligations  hereunder,  the Master  Servicer shall act in a manner  consistent with Accepted Master
Servicing  Practices.  Furthermore,  the Master  Servicer shall oversee and consult with each Servicer as necessary
from  time-to-time to carry out the Master Servicer's  obligations  hereunder,  shall receive,  review and evaluate
all  reports,  information  and other data  provided to the Master  Servicer by each  Servicer and shall cause each
Servicer to perform and observe the  covenants,  obligations  and  conditions  to be  performed or observed by such
Servicer  under its  applicable  Servicing  Agreement.  The Master  Servicer  shall  independently  and  separately
monitor each Servicer's  servicing  activities with respect to each related Mortgage Loan, reconcile the results of
such  monitoring  with such  information  provided  in the  previous  sentence  on a monthly  basis and  coordinate
corrective  adjustments  to the  Servicers'  and  Master  Servicer's  records,  and  based on such  reconciled  and
corrected  information,  the Master  Servicer shall provide such  information to the  Securities  Administrator  as
shall be  necessary in order for it to prepare the  statements  specified  in Section  6.04,  and prepare any other
information  and statements  required to be forwarded by the Master Servicer  hereunder.  The Master Servicer shall
reconcile the results of its Mortgage Loan monitoring  with the actual  remittances of the Servicers as reported to
the Master Servicer.

         In addition to the foregoing,  in connection  with a modification  of any Mortgage Loan by a Servicer,  if
the Master  Servicer is unable to enforce the  obligations of the Servicer with respect to such  modification,  the
Master  Servicer  shall notify the Depositor of such  Servicer's  failure to comply with the terms of the Servicing
Agreement.  If the  Servicing  Agreement  requires the  approval of the Master  Servicer  for a  modification  to a
Mortgage  Loan,  the Master  Servicer  shall  approve  such  modification  if,  based  upon its  receipt of written
notification  from the  related  Servicer  outlining  the terms of such  modification  and  appropriate  supporting
documentation,  the Master Servicer  determines  that the  modification is permitted under the terms of the related
Servicing  Agreement and that any  conditions to such  modification  set forth in the related  Servicing  Agreement
have been  satisfied.  Furthermore,  if the related  Servicing  Agreement  requires the oversight and monitoring of
loss  mitigation  measures with respect to the related  Mortgage  Loans,  the Master Servicer will monitor any loss
mitigation  procedure or recovery action related to a defaulted  Mortgage Loan (to the extent it receives notice of
such from the related  Servicer) and confirm that such loss  mitigation  procedure or recovery action is initiated,
conducted and concluded in  accordance  with any  timeframes  and any other  requirements  set forth in the related
Servicing  Agreement,  and the Master  Servicer shall notify the Depositor in any case in which the Master Servicer
believes that the related Servicer is not complying with such timeframes and/or other requirements.

         The Trustee shall furnish the Servicers  and the Master  Servicer,  upon written  request from a Servicing
Officer,  with any powers of attorney,  in  substantially  the form attached  hereto as Exhibit O, and upon written
request from a Servicing  Officer,  other  documents in form as provided to it necessary or  appropriate  to enable
the Servicers and the Master Servicer to service and administer the related Mortgage Loans and REO Property.

         The Trustee (or  Custodian,  on its  behalf)  shall  provide  access to the records and  documentation  in
possession of the Trustee (or Custodian,  on its behalf)  regarding the related Mortgage Loans and REO Property and
the servicing thereof to the  Certificateholders,  the FDIC, and the supervisory  agents and examiners of the FDIC,
such access being  afforded only upon  reasonable  prior written  request and during normal  business  hours at the
office of the Trustee, or Custodian on its behalf;  provided,  however, that, unless otherwise required by law, the
Trustee,  or Custodian on its behalf,  shall not be required to provide access to such records and documentation if
the  provision  thereof  would violate the legal right to privacy of any  Mortgagor.  The Trustee,  or Custodian on
its behalf,  shall allow  representatives  of the above entities to photocopy any of the records and  documentation
and shall provide equipment for that purpose at a charge that covers the Trustee's or Custodian's actual costs.

         The Trustee shall execute,  upon the Servicer's  written  instruction  (which includes the documents to be
signed),  and deliver to the Servicer and the Master Servicer any court  pleadings,  requests for trustee's sale or
other  appropriate  documents  necessary or desirable to (i) the  foreclosure  or trustee's  sale with respect to a
Mortgaged  Property;  (ii) any legal action brought to obtain  judgment  against any Mortgagor on the Mortgage Note
or Security  Instrument;  (iii) obtain  a  deficiency  judgment  against the  Mortgagor;  or (iv) enforce any other
rights or remedies provided by the Mortgage Note or Security Instrument or otherwise available at law or equity.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each  2007-1  REMIC shall  exist,  the Trustee
and the Securities  Administrator  shall act in accordance  herewith to assure continuing  treatment of such 2007-1
REMIC as a REMIC,  and the  Trustee and the  Securities  Administrator  shall  comply  with any  directions  of the
Depositor,  the related  Servicer or the Master Servicer to assure such continuing  treatment.  In particular,  the
Securities  Administrator  shall not (a) sell or permit the sale of all or any portion of the Mortgage  Loans or of
any investment of deposits in an Account (except as otherwise  expressly  permitted by this Agreement)  unless such
sale  is as a  result  of a  repurchase  of the  Mortgage  Loans  pursuant  to  this  Agreement  or the  Securities
Administrator  has received a REMIC Opinion  addressed to the Securities  Administrator  prepared at the expense of
the Trust  Fund;  and (b) other  than with  respect  to a  substitution  pursuant  to the  Mortgage  Loan  Purchase
Agreement,  the Subsequent  Mortgage Loan Purchase  Agreement or  Section 2.04  of this  Agreement,  as applicable,
accept any  contribution to any 2007-1 REMIC after the Startup Day without receipt of a REMIC Opinion  addressed to
the Securities Administrator.

         Section 3.03.     Monitoring of Servicers.  (a)        The  Master   Servicer  shall  be  responsible  for
reporting to the Trustee,  the Securities  Administrator and the Depositor the non-compliance by each Servicer with
its  duties  under the  related  Servicing  Agreement.  In the  review of each  Servicer's  activities,  the Master
Servicer may rely upon an officer's  certificate of the Servicer (or similar  document  signed by an officer of the
Servicer) with regard to such Servicer's  compliance with the terms of its Servicing  Agreement.  In the event that
the Master Servicer,  in its judgment,  determines that a Servicer (other than Wells Fargo) should be terminated in
accordance  with its Servicing  Agreement,  or that a notice should be sent  pursuant to such  Servicing  Agreement
with respect to the occurrence of an event that, unless cured, would constitute  grounds for such termination,  the
Master  Servicer shall notify the Depositor and the Trustee in writing  thereof and the Master Servicer shall issue
such notice or take such other action as it deems appropriate.

         (b)      The Master  Servicer,  for the benefit of the Trustee and the  Certificateholders,  shall enforce
the  obligations of each Servicer under the related  Servicing  Agreement,  and shall, in the event that a Servicer
fails to perform its  obligations  in accordance  with the related  Servicing  Agreement,  subject to the preceding
paragraph,  terminate the rights and obligations of such Servicer  thereunder and act as successor  servicer of the
related  Mortgage  Loans (or,  in the case of Wells  Fargo,  shall  notify the Trustee in writing of the failure of
Wells Fargo to perform its  obligations  under the Wells Fargo Servicing  Agreement,  in which case the Trustee may
terminate  the rights and  obligations  of Wells Fargo as Servicer  and select a successor  servicer of the related
Mortgage  Loans) or cause the Trustee to enter into a new Servicing  Agreement with a successor  servicer  selected
by the Master  Servicer;  provided,  however,  it is understood and  acknowledged  by the parties hereto that there
will be a period  of  transition  (not to  exceed 90 days)  before  the  actual  servicing  functions  can be fully
transferred to such successor servicer.  Such enforcement,  including,  without  limitation,  the legal prosecution
of claims,  termination of Servicing  Agreements and the pursuit of other  appropriate  remedies,  shall be in such
form and carried out to such an extent and at such time as the Master  Servicer or the Trustee,  as applicable,  in
its good faith  business  judgment,  would  require  were it the owner of the related  Mortgage  Loans.  The Master
Servicer or the Trustee, as applicable,  shall pay the costs of such enforcement at its own expense,  provided that
the Master  Servicer or the Trustee,  as applicable,  shall not be required to prosecute or defend any legal action
except to the extent  that the Master  Servicer or the  Trustee,  as  applicable,  shall have  received  reasonable
indemnity for its costs and expenses in pursuing  such action.  Nothing  herein shall impose any  obligation on the
part of the Trustee to assume or succeed to the duties or  obligations of Wells Fargo,  as servicer,  or the Master
Servicer  except if the Trustee is unable to find a successor  to Wells  Fargo as  successor  servicer or except as
provided  under  Section  8.02  herein,  in which  cases the  Trustee  shall  assume or succeed  to such  duties or
obligation.

         (c)      To the extent that the costs and expenses of the Master  Servicer or the Trustee,  as applicable,
related to any termination of a Servicer,  the enforcement or prosecution of related claims,  rights or remedies on
the  appointment of a successor  servicer or the transfer and assumption of servicing by the Master Servicer or the
Trustee, as applicable,  with respect to any Servicing  Agreement  (including,  without  limitation,  (i) all legal
costs and  expenses and all due  diligence  costs and  expenses  associated  with an  evaluation  of the  potential
termination  of the Servicer as a result of an event of default by such  Servicer  and (ii) all  costs and expenses
associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing  files and all
servicing  data and the  completion,  correction or  manipulation  of such servicing data as may be required by the
successor  servicer to correct any errors or  insufficiencies  in the  servicing  data or  otherwise  to enable the
successor  servicer to service the Mortgage  Loans in  accordance  with the related  Servicing  Agreement)  are not
fully and timely reimbursed by the terminated  Servicer,  the Master Servicer or the Trustee, as applicable,  shall
be entitled to reimbursement of such costs and expenses from the Distribution Account.

         (d)      The Master  Servicer shall require each Servicer to comply with the remittance  requirements  and
other  obligations  set forth in the related  Servicing  Agreement,  including  the  obligation of each Servicer to
furnish  information  regarding  the  borrower  credit  files  related to each  Mortgage  Loan to credit  reporting
agencies in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations, on a monthly basis.

         (e)      If the Master  Servicer acts as Servicer,  it will not assume  liability for the  representations
and warranties of the Servicer, if any, that it replaces.

         Section 3.04.     Fidelity  Bond.  The  Master  Servicer,  at its  expense,  shall  maintain  in  effect a
blanket  fidelity  bond and an errors and  omissions  insurance  policy,  affording  coverage  with  respect to all
directors,  officers,  employees and other Persons acting on such Master Servicer's behalf, and covering errors and
omissions in the performance of the Master Servicer's  obligations  hereunder.  The errors and omissions  insurance
policy and the fidelity bond shall be in such form and amount  generally  acceptable for entities serving as master
servicers or trustees.

         Section 3.05.     Power to Act;  Procedures.  The Master  Servicer shall master service the Mortgage Loans
and shall have full power and  authority,  subject to the REMIC  Provisions and the provisions of Article X hereof,
to do any and all things that it may deem  necessary or  desirable  in  connection  with the master  servicing  and
administration  of the Mortgage  Loans,  including  but not limited to the power and authority  (i) to  execute and
deliver, on behalf of the Certificateholders  and the Trustee,  customary consents or waivers and other instruments
and documents,  (ii) to  consent to transfers of any Mortgaged  Property and  assumptions of the Mortgage Notes and
related  Mortgages,  (iii) to  collect any  Insurance  Proceeds and  Liquidation  Proceeds,  and (iv) to effectuate
foreclosure  or other  conversion of the ownership of the Mortgaged  Property  securing any Mortgage  Loan, in each
case, in accordance  with the provisions of this Agreement and the Servicing  Agreement,  as applicable;  provided,
however,  that the Master Servicer shall not (and, consistent with its responsibilities  under Section 3.03,  shall
not  authorize any Servicer to) knowingly or  intentionally  take any action,  or fail to take (or fail to cause to
be taken) any action  reasonably  within its control and the scope of duties more  specifically  set forth  herein,
that, under the REMIC  Provisions,  if taken or not taken, as the case may be, would cause any 2007-1 REMIC to fail
to qualify as a REMIC or result in the  imposition of a tax upon the Trust Fund  (including  but not limited to the
tax on prohibited  transactions  as defined in  Section 860F(a)(2)  of the Code and the tax on  contributions  to a
REMIC set forth in  Section 860G(d)  of the Code)  unless the Master  Servicer  has  received an Opinion of Counsel
(but not at the expense of the Master  Servicer)  to the effect that the  contemplated  action  would not cause any
2007-1  REMIC to fail to  qualify  as a REMIC or result  in the  imposition  of a tax upon any  2007-1  REMIC.  The
Trustee  shall  furnish the Master  Servicer,  upon written  request from a Servicing  Officer,  with any powers of
attorney  empowering  the Master  Servicer or any Servicer to execute and deliver  instruments of  satisfaction  or
cancellation,  or of partial or full release or discharge,  and to foreclose upon or otherwise  liquidate Mortgaged
Property,  and to appeal,  prosecute or defend in any court action  relating to the Mortgage Loans or the Mortgaged
Property,  in accordance with the applicable Servicing Agreement and this Agreement,  and the Trustee shall execute
and deliver such other  documents,  as the Master  Servicer may  request,  to enable the Master  Servicer to master
service and  administer  the Mortgage  Loans and carry out its duties  hereunder,  in each case in accordance  with
Accepted  Master  Servicing  Practices  (and the Trustee  shall have no liability  for misuse of any such powers of
attorney by the Master  Servicer or any Servicer).  If the Master  Servicer or the Trustee has been advised that it
is likely that the laws of the state in which  action is to be taken  prohibit  such action if taken in the name of
the Trustee or that the Trustee would be adversely  affected  under the "doing  business" or tax laws of such state
if such  action is taken in its name,  the Master  Servicer  shall join with the  Trustee in the  appointment  of a
co-trustee  pursuant to  Section 9.11  hereof.  In the  performance of its duties  hereunder,  the Master  Servicer
shall be an independent  contractor and shall not,  except in those instances where it is taking action in the name
of the Trust, be deemed to be the agent of the Trust.

         Section 3.06.     Due-on-Sale  Clauses;  Assumption  Agreements.  To the extent provided in the applicable
Servicing  Agreement,  to the extent Mortgage Loans contain enforceable  due-on-sale  clauses,  the Master Servicer
shall cause the  Servicers  to enforce such clauses in  accordance  with the  applicable  Servicing  Agreement.  If
applicable  law  prohibits  the  enforcement  of a  due-on-sale  clause or such clause is otherwise not enforced in
accordance  with the  applicable  Servicing  Agreement,  and, as a  consequence,  a Mortgage  Loan is assumed,  the
original Mortgagor may be released from liability in accordance with the applicable Servicing Agreement.

         Section 3.07.     Release  of  Mortgage  Files.  (a) Upon  becoming  aware of the  payment  in full of any
Mortgage  Loan,  or the  receipt by any  Servicer of a  notification  that  payment in full has been  escrowed in a
manner customary for such purposes for payment to  Certificateholders  on the next Distribution  Date, the Servicer
will, if required  under the  applicable  Servicing  Agreement  (or if the Servicer  does not, the Master  Servicer
may), promptly furnish to the Custodian,  on behalf of the Trustee, two copies of a certification  substantially in
the form of Exhibit D-1 or Exhibit D-2 hereto,  as applicable  (or as otherwise  provided in the related  Custodial
Agreement)  signed by a Servicing  Officer or in a mutually  agreeable  electronic  format which will, in lieu of a
signature on its face,  originate from a Servicing  Officer (which  certification  shall include a statement to the
effect  that all amounts  received in  connection  with such  payment  that are  required  to be  deposited  in the
Protected Account  maintained by the applicable  Servicer pursuant to Section 4.01,  or by the applicable  Servicer
pursuant to its Servicing  Agreement,  have been or will be so deposited) and shall request that the Custodian,  on
behalf of the  Trustee,  deliver to the  applicable  Servicer  the  related  Mortgage  File.  Upon  receipt of such
certification  and request,  the Custodian,  on behalf of the Trustee,  shall promptly release the related Mortgage
File to the applicable  Servicer and the Trustee and Custodian shall have no further  responsibility with regard to
such  Mortgage  File.  Upon any such  payment in full,  each  Servicer  is  authorized,  to give,  as agent for the
Trustee,  as the mortgagee  under the Mortgage that secured the Mortgage  Loan, an instrument of  satisfaction  (or
assignment  of  mortgage  without  recourse)  regarding  the  Mortgaged  Property  subject to the  Mortgage,  which
instrument  of  satisfaction  or  assignment,  as the case may be,  shall be  delivered  to the  Person or  Persons
entitled  thereto  against  receipt  therefor  of such  payment,  it being  understood  and agreed that no expenses
incurred  in  connection  with  such  instrument  of  satisfaction  or  assignment,  as the case  may be,  shall be
chargeable to the Protected Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage Loan and
in accordance with the applicable  Servicing  Agreement,  upon written instruction from such Servicer or the Master
Servicer,  the Trustee  shall  execute  such  documents  as shall be  prepared  and  furnished  to the Trustee by a
Servicer or the Master  Servicer  (in form  reasonably  acceptable  to the  Trustee)  and as are  necessary  to the
prosecution  of any such  proceedings.  The  Custodian,  on behalf of the  Trustee,  shall,  upon the  request of a
Servicer or the Master  Servicer,  and  delivery to the  Custodian,  on behalf of the  Trustee,  of two copies of a
request for release  signed by a Servicing  Officer  substantially  in the form of  Exhibit D-1  or Exhibit D-2, as
applicable  (or in a  mutually  agreeable  electronic  format  which  will,  in lieu of a  signature  on its  face,
originate  from a Servicing  Officer),  release the related  Mortgage File held in its possession or control to the
Servicer or the Master  Servicer,  as  applicable.  Such trust  receipt  shall  obligate the Servicer or the Master
Servicer to return the  Mortgage  File to the  Custodian on behalf of the  Trustee,  when the need  therefor by the
Servicer or the Master  Servicer no longer  exists  unless the Mortgage  Loan shall be  liquidated,  in which case,
upon receipt of a certificate  of a Servicing  Officer  similar to that  hereinabove  specified,  the Mortgage File
shall be released by the Custodian, on behalf of the Trustee, to the Servicer or the Master Servicer.

         Section 3.08.     Documents,  Records and Funds in Possession  of Master  Servicer To Be Held for Trustee.
(a) The Master  Servicer  shall  transmit  and each  Servicer  (to the extent  required  by the  related  Servicing
Agreement)  shall  transmit to the Trustee or Custodian on its behalf such  documents and  instruments  coming into
the  possession of the Master  Servicer or such Servicer from time to time as are required by the terms hereof,  or
in the case of the Servicers,  the applicable Servicing  Agreement,  to be delivered to the Trustee or Custodian on
its behalf.  Any funds  received by the Master  Servicer or by a Servicer in respect of any Mortgage  Loan or which
otherwise are collected by the Master  Servicer or by a Servicer as Liquidation  Proceeds or Insurance  Proceeds in
respect of any  Mortgage  Loan shall be held for the benefit of the Trustee and the  Certificateholders  subject to
the Master Servicer's right to retain or withdraw from the Distribution  Account the Master Servicing  Compensation
and other  amounts  provided in this  Agreement,  and to the right of each Servicer to retain its Servicing Fee and
other amounts as provided in the applicable  Servicing  Agreement.  The Master Servicer  shall,  and (to the extent
provided in the applicable  Servicing  Agreement)  shall cause each Servicer to, provide access to information  and
documentation  regarding the Mortgage Loans to the Trustee,  its agents and accountants at any time upon reasonable
request and during normal business hours, and to Certificateholders  that are savings and loan associations,  banks
or insurance  companies,  the Office of Thrift  Supervision,  the FDIC and the supervisory  agents and examiners of
such Office and  Corporation or examiners of any other federal or state banking or insurance  regulatory  authority
if so required by applicable  regulations of the Office of Thrift Supervision or other regulatory  authority,  such
access to be afforded  without charge but only upon reasonable  request in writing and during normal business hours
at the offices of the Master  Servicer  designated by it. In fulfilling  such a request the Master  Servicer  shall
not be responsible for determining the sufficiency of such information.

         (b)      All  Mortgage  Files  and  funds  collected  or held by,  or under the  control  of,  the  Master
Servicer,  in respect of any Mortgage  Loans,  whether from the  collection of principal  and interest  payments or
from  Liquidation  Proceeds or Insurance  Proceeds,  shall be held by the Master  Servicer for and on behalf of the
Trustee  and the  Certificateholders  and shall be and  remain  the sole and  exclusive  property  of the  Trustee;
provided,  however,  that the Master  Servicer and each Servicer  shall be entitled to setoff  against,  and deduct
from,  any such funds any amounts that are properly due and payable to the Master  Servicer or such Servicer  under
this Agreement or the applicable Servicing Agreement.

         Section 3.09.     Standard  Hazard  Insurance and Flood  Insurance  Policies.  (a) For each Mortgage Loan,
the Master  Servicer  shall  enforce any  obligation  of the Servicers  under the related  Servicing  Agreements to
maintain or cause to be maintained  standard fire and casualty  insurance and, where  applicable,  flood insurance,
all in accordance with the provisions of the related  Servicing  Agreements.  It is understood and agreed that such
insurance  shall be with  insurers  meeting the  eligibility  requirements  set forth in the  applicable  Servicing
Agreement  and that no  earthquake  or other  additional  insurance  is to be  required of any  Mortgagor  or to be
maintained on property  acquired in respect of a defaulted  loan,  other than pursuant to such  applicable laws and
regulations as shall at any time be in force and as shall require such additional insurance.

         (b)      Pursuant  to  Section 4.01  and 4.04,  any  amounts  collected  by the  Servicers  or the  Master
Servicer,  under any  insurance  policies  (other than  amounts to be applied to the  restoration  or repair of the
property subject to the related  Mortgage or released to the Mortgagor in accordance with the applicable  Servicing
Agreement) shall be deposited into the  Distribution  Account,  subject to withdrawal  pursuant to Section 4.04 and
4.05.  Any cost  incurred  by the  Master  Servicer  or any  Servicer  in  maintaining  any such  insurance  if the
Mortgagor  defaults in its  obligation  to do so shall be added to the amount owing under the  Mortgage  Loan where
the terms of the  Mortgage  Loan so permit;  provided,  however,  that the  addition  of any such cost shall not be
taken into account for purposes of calculating  the  distributions  to be made to  Certificateholders  and shall be
recoverable by the Master Servicer or such Servicer pursuant to Section 4.04 and 4.05.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Master  Servicer  shall (to the
extent  provided  in the  applicable  Servicing  Agreement)  cause the  related  Servicer to prepare and present on
behalf of the Trustee and the  Certificateholders  all claims  under the  Insurance  Policies and take such actions
(including the  negotiation,  settlement,  compromise or enforcement of the insured's  claim) as shall be necessary
to realize  recovery  under such  policies.  Any  proceeds  disbursed  to the Master  Servicer  (or  disbursed to a
Servicer and remitted to the Master  Servicer) in respect of such  policies,  bonds or contracts  shall be promptly
deposited in the  Distribution  Account upon  receipt,  except that any amounts  realized that are to be applied to
the repair or  restoration  of the related  Mortgaged  Property as a condition  precedent  to the  presentation  of
claims on the related  Mortgage Loan to the insurer under any applicable  Insurance Policy need not be so deposited
(or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage  Insurance  Policies.  (a) The Master Servicer shall
not take,  or permit  any  Servicer  (to the  extent  such  action is  prohibited  under the  applicable  Servicing
Agreement) to take, any action that would result in noncoverage  under any applicable  Primary  Mortgage  Insurance
Policy of any loss which,  but for the actions of the Master  Servicer or such  Servicer,  would have been  covered
thereunder.  The Master  Servicer  shall use its best  reasonable  efforts to cause  each  Servicer  (to the extent
required under the related  Servicing  Agreement) to keep in force and effect (to the extent that the Mortgage Loan
requires the Mortgagor to maintain such  insurance),  primary mortgage  insurance  applicable to each Mortgage Loan
in accordance  with the  provisions of this  Agreement and the related  Servicing  Agreement,  as  applicable.  The
Master  Servicer  shall not,  and shall not  authorize  any  Servicer  (to the extent  required  under the  related
Servicing  Agreement) to, cancel or refuse to renew any such Primary  Mortgage  Insurance  Policy that is in effect
at the date of the initial  issuance of the Mortgage Note and is required to be kept in force  hereunder  except in
accordance with the provisions of this Agreement and the related Servicing Agreement, as applicable.

         (b)      The Master  Servicer  agrees to present,  or to cause each Servicer (to the extent required under
the related Servicing  Agreement) to present,  on behalf of the Trustee and the  Certificateholders,  claims to the
insurer under any Primary  Mortgage  Insurance  Policies  and, in this regard,  to take such  reasonable  action as
shall be necessary to permit recovery under any Primary Mortgage Insurance Policies  respecting  defaulted Mortgage
Loans.  Pursuant to Section 4.01  and 4.04, any amounts  collected by the Master Servicer or any Servicer under any
Primary  Mortgage  Insurance  Policies  shall be  deposited  in the  Distribution  Account,  subject to  withdrawal
pursuant to Section 4.05.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  on behalf of the  Trustee),  shall retain  possession  and custody of the
originals (to the extent  available) of any Primary  Mortgage  Insurance  Policies,  or certificate of insurance if
applicable,  and  any  certificates  of  renewal  as to the  foregoing  as may be  issued  from  time  to  time  as
contemplated  by this  Agreement.  Until  all  amounts  distributable  in  respect  of the  Certificates  have been
distributed in full and the Master  Servicer  otherwise has fulfilled its  obligations  under this  Agreement,  the
Trustee (or the  Custodian,  on behalf of the Trustee)  shall also retain  possession  and custody of each Mortgage
File in  accordance  with and subject to the terms and  conditions of this  Agreement.  The Master  Servicer  shall
promptly  deliver or cause to be delivered to the Trustee (or the  Custodian,  on behalf of the Trustee),  upon the
execution  or receipt  thereof the  originals of any Primary  Mortgage  Insurance  Policies,  any  certificates  of
renewal,  and such other documents or instruments that constitute  portions of the Mortgage File that come into the
possession of the Master Servicer from time to time.

         Section 3.13.     Realization  Upon  Defaulted  Mortgage  Loans.  The  Master  Servicer  shall  cause each
Servicer (to the extent required under the related Servicing  Agreement) to foreclose upon,  repossess or otherwise
comparably  convert the  ownership of Mortgaged  Properties  securing  such of the Mortgage  Loans as come into and
continue  in  default  and as to which  no  satisfactory  arrangements  can be made for  collection  of  delinquent
payments, all in accordance with the applicable Servicing Agreement.

         Section 3.14.     Compensation  for the Master  Servicer.  The Master  Servicer  will be  entitled  to the
income and gain realized from any investment of funds in the  Distribution  Account as set forth in Section 4.04(f)
for the  performance  of its  activities  hereunder.  The Master  Servicer  shall be required  to pay all  expenses
incurred by it in connection  with its  activities  hereunder and shall not be entitled to  reimbursement  therefor
except as provided in this Agreement.

         Section 3.15.     REO  Property.  (a) In the event the Trust Fund  acquires  ownership of any REO Property
in respect of any related  Mortgage Loan,  the deed or  certificate  of sale shall be issued to the Trustee,  or to
its nominee,  on behalf of the related  Certificateholders.  The Master  Servicer  shall, to the extent provided in
the applicable  Servicing  Agreement,  cause the applicable  Servicer to sell, any REO Property as expeditiously as
possible  and in  accordance  with the  provisions  of this  Agreement  and the  related  Servicing  Agreement,  as
applicable.  Pursuant to its efforts to sell such REO  Property,  the Master  Servicer  shall cause the  applicable
Servicer to protect and  conserve,  such REO  Property in the manner and to the extent  required by the  applicable
Servicing  Agreement,  in  accordance  with the REMIC  Provisions  and in a manner that does not result in a tax on
"net income from  foreclosure  property"  (unless such result would maximize the Trust Fund's  after-tax  return on
such  property)  or cause such REO  Property  to fail to qualify as  "foreclosure  property"  within the meaning of
Section 860G(a)(8) of the Code.

         (b)      The Master Servicer shall, to the extent required by the related Servicing  Agreement,  cause the
applicable  Servicer to deposit all funds  collected  and  received in  connection  with the  operation  of any REO
Property in the Protected Account.

         (c)      The  Master  Servicer  and  the  applicable  Servicer,  upon  the  final  disposition  of any REO
Property,  shall be entitled to reimbursement for any related  unreimbursed Monthly Advances and other unreimbursed
advances as well as any unpaid  Servicing  Fees from  Liquidation  Proceeds  received in connection  with the final
disposition  of such REO Property;  provided,  that any such  unreimbursed  Monthly  Advances as well as any unpaid
Servicing  Fees may be reimbursed or paid,  as the case may be, prior to final  disposition,  out of any net rental
income or other net amounts derived from such REO Property.

         (d)      To the extent provided in the related  Servicing  Agreement,  the  Liquidation  Proceeds from the
final  disposition of the REO Property,  net of any payment to the Master  Servicer and the applicable  Servicer as
provided  above shall be  deposited in the  Protected  Account on or prior to the  Determination  Date in the month
following  receipt  thereof and be remitted by wire transfer in immediately  available funds to the Master Servicer
for deposit into the Distribution Account on the next succeeding Servicer Remittance Date.

         Section 3.16.     Annual   Statement  as  to   Compliance.   The  Master   Servicer  and  the   Securities
Administrator  shall deliver (or otherwise make available) to the Depositor and the Securities  Administrator,  not
later than March 15 of each calendar  year  beginning in 2008, an Officer's  Certificate  (an "Annual  Statement of
Compliance")  stating, as to each signatory thereof,  that (i) a review of the activities of each such party during
the  preceding  calendar  year and of its  performance  under this  Agreement  has been made  under such  officer's
supervision and (ii) to the best of such officer's  knowledge,  based on such review,  such party has fulfilled all
of its  obligations  under this Agreement in all material  respects  throughout  such year, or, if there has been a
failure to fulfill  any such  obligation  in any  material  respect,  specifying  each such  failure  known to such
officer and the nature and status of cure provisions  thereof.  Such Annual  Statement of Compliance  shall contain
no restrictions  or limitations on its use. The Master  Servicer shall enforce the obligation of each Servicer,  to
the extent set forth in the related  Servicing  Agreement,  to deliver a similar Annual  Statement of Compliance by
that  Servicer to the  Depositor  and the  Securities  Administrator  as described  above as and when required with
respect  to the  Master  Servicer.  In the event  that  certain  servicing  responsibilities  with  respect  to the
Mortgage  Loans have been  delegated  by the Master  Servicer,  the  Securities  Administrator  or a Servicer  to a
subservicer or subcontractor,  each such entity shall cause such subservicer or subcontractor  (and with respect to
each Servicer,  the Master  Servicer shall enforce the obligation of such Servicer to the extent required under the
related  Servicing  Agreement)  to  deliver a  similar  Annual  Statement  of  Compliance  by that  subservicer  or
subcontractor  to the  Depositor  and the  Securities  Administrator  as described  above as and when required with
respect to the Master Servicer or the related Servicer, as the case may be.

         Failure of the Master  Servicer to comply  with this  Section  3.16  (including  with  respect to the time
frames required in this Section) shall be deemed an Event of Default and the Trustee,  at the written  direction of
the  Depositor,  shall,  in  addition to whatever  rights the Trustee may have under this  Agreement  and at law or
equity or to damages,  including injunctive relief and specific performance,  upon notice immediately terminate all
the rights and  obligations  of the Master  Servicer  under this Agreement and in and to the Mortgage Loans and the
proceeds  thereof without  compensating  the Master Servicer for the same. This paragraph shall supersede any other
provision in this Agreement or any other agreement to the contrary.

         Failure of the Securities  Administrator  to comply with this Section 3.16  (including with respect to the
time  frames  required  in this  Section)  shall be deemed  an Event of  Default  and the  Trustee  at the  written
direction of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have under this Agreement and
at law or equity or to damages,  including  injunctive  relief and specific  performance,  upon notice  immediately
terminate all the rights and  obligations  of the Securities  Administrator  under this Agreement and in and to the
Mortgage Loans and the proceeds  thereof  without  compensating  the Securities  Administrator  for the same.  This
paragraph shall supersede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments  of  Compliance  and  Attestation  Reports.  Pursuant  to Rules  13a-18  and
15d-18 of the Exchange Act and Item 1122 of Regulation AB, the Master Servicer,  the Securities  Administrator  and
the Custodian (to the extent set forth in this Section)  (each,  an "Attesting  Party") shall deliver (or otherwise
make  available) to the Depositor,  the Master Servicer and the Securities  Administrator  on or before March 15 of
each calendar year  beginning in 2008, a report  regarding  such  Attesting  Party's  assessment of compliance  (an
"Assessment  of  Compliance")  with the Servicing  Criteria  during the preceding  calendar year. The Assessment of
Compliance, as set forth in Regulation AB, must contain the following:

         (a)      A  statement  by an  authorized  officer of  such  Attesting  Party of its authority and its
responsibility for assessing compliance with the Servicing Criteria applicable to the related Attesting Party;

         (b)      A statement by such officer that such  Attesting  Party used the Servicing  Criteria  attached as
Exhibit M hereto,  and which will also be attached to the Assessment of Compliance,  to assess  compliance with the
Servicing Criteria applicable to the related Attesting Party;

         (c)      An assessment by such officer of the related  Attesting  Party's  compliance  with the applicable
Servicing Criteria for the period consisting of the preceding calendar year,  including  disclosure of any material
instance  of  noncompliance  with  respect  thereto  during such  period,  which  assessment  shall be based on the
activities  such Attesting  Party performs with respect to asset-backed  securities  transactions  taken as a whole
involving the related Attesting Party, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting  firm has issued an  attestation  report on the
related Attesting Party's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any, are not  applicable to such related
Attesting  Party,  which  statement  shall be based on the activities  such related  Attesting  Party performs with
respect to asset-backed  securities  transactions taken as a whole involving such related Attesting Party, that are
backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing  Criteria  specified on Exhibit M hereto that
are indicated as applicable to the related Attesting Party.

         On or before March 15 of each calendar year beginning in 2008,  each Attesting  Party shall furnish to the
Master  Servicer,  the  Depositor  and the  Securities  Administrator  a  report  (an  "Attestation  Report")  by a
registered  public  accounting  firm that  attests to, and reports on, the  Assessment  of  Compliance  made by the
related  Attesting  Party,  as  required  by Rules  13a-18  and  15d-18 of the  Exchange  Act and Item  1122(b)  of
Regulation AB, which  Attestation  Report must be made in accordance with standards for attestation  reports issued
or  adopted  by  the  Public  Company  Accounting  Oversight  Board.  Such  Attestation  Report  shall  contain  no
restrictions or limitations on its use.

         The  Master  Servicer  shall  enforce  the  obligation  of each  Servicer  to  deliver  to the  Securities
Administrator,  the Master  Servicer and the Depositor an Assessment of Compliance  and  Attestation  Report as and
when provided in the related  Servicing  Agreement.  Each of  the Company,  the Master  Servicer and the Securities
Administrator  shall cause,  and the Master  Servicer  shall  enforce the  obligation  (as and when provided in the
related  Servicing  Agreement) of each Servicer to cause,  any  subservicer and each  subcontractor  (to the extent
such  subcontractor  is  determined  by the  Company,  the Master  Servicer  or the  Securities  Administrator,  as
applicable,  to be a Party   Participating in the Servicing  Function within the meaning of Item 1122 of Regulation
AB) that is engaged by the  Company,  such  Servicer,  the Master  Servicer  or the  Securities  Administrator,  as
applicable,  to deliver to the  Securities  Administrator,  the Master  Servicer and the Depositor an Assessment of
Compliance  and  Attestation  Report  as  and  when  provided  above.  Such  Assessment  of  Compliance,  as to any
subservicer or  subcontractor,  shall at a minimum  address each of the Servicing  Criteria  specified on Exhibit M
hereto that are indicated as applicable to any "primary  servicer" to the extent such  subservicer or subcontractor
is  performing  any  servicing  function  for the party who  engages it and to the extent  such party is not itself
addressing  the Servicing  Criteria  related to such servicing  function in its own  Assessment of Compliance.  The
Securities  Administrator  shall confirm that each of the  Assessments  of  Compliance  delivered to it, taken as a
whole,  address all of the Servicing Criteria and taken individually  address the Servicing Criteria for each party
as set forth on Exhibit M and notify the Depositor of any  exceptions.  Notwithstanding  the  foregoing,  as to any
subcontractor  (as defined in the related Servicing  Agreement),  an Assessment of Compliance is not required to be
delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         The Custodian  shall deliver to the Master  Servicer,  the Securities  Administrator  and the Depositor an
Assessment of Compliance and  Attestation  Report,  as and when provided  above,  which shall at a minimum  address
each of the Servicing  Criteria  specified on Exhibit M hereto which are indicated as applicable to a  "custodian."
Notwithstanding  the foregoing an Assessment  of Compliance or  Attestation  Report is not required to be delivered
by the Custodian unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure  of the  Master  Servicer  to  comply  with this  Section  3.17  (including  with  respect  to the
timeframes  required  herein)  shall,  upon  written  notice from the Trustee  upon  receiving  direction  from the
Depositor,  constitute an Event of Default and, the Trustee shall,  in addition to whatever  rights the Trustee may
have  under  this  Agreement  and at law  or  equity  or to  damages,  including  injunctive  relief  and  specific
performance,  upon notice  immediately  terminate all of the rights and  obligations  of the Master  Servicer under
this Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating the Master Servicer
for the same (but  subject to the Master  Servicer  rights to payment  of any  Master  Servicing  Compensation  and
reimbursement  of all  amounts  for  which it is  entitled  to be  reimbursed  prior  to the date of  termination).
Failure  of the  Securities  Administrator  to  comply  with this  Section  3.17  (including  with  respect  to the
timeframes  required in this  Section)  which  failure  results in a failure to timely file the related  Form 10-K,
shall,  upon written  notice from the Trustee upon receiving  direction from the Depositor,  constitute an Event of
Default,  and the Trustee  shall,  in addition to whatever  rights the Trustee may have under this Agreement and at
law or equity or to  damages,  including  injunctive  relief and  specific  performance,  upon  notice  immediately
terminate all of the rights and  obligations  of the  Securities  Administrator  under this Agreement and in and to
the Mortgage Loans and the proceeds  thereof without  compensating the Securities  Administrator  for the same (but
subject to the  Securities  Administrator's  right to  reimbursement  of all amounts for which it is entitled to be
reimbursed  prior to the  date of  termination).  This  paragraph  shall  supersede  any  other  provision  in this
Agreement or any other agreement to the contrary.

         Section 3.18.     Reports Filed with Securities and Exchange  Commission.  (a)(i)(A)  Within 15 days after
each Distribution  Date, the Securities  Administrator  shall, in accordance with industry  standards,  prepare and
file with the Commission via the Electronic Data Gathering and Retrieval System  ("EDGAR"),  a Distribution  Report
on Form  10-D,  signed  by the  Master  Servicer,  with a copy of the  Monthly  Statement  to be  furnished  by the
Securities  Administrator  to the  Certificateholders  for such  Distribution  Date  provided  that the  Securities
Administrator  shall  have  received  no later  than 5  calendar  days after the  related  Distribution  Date,  all
information  required to be provided to the Securities  Administrator  as described in clause  (a)(iv)  below.  Any
disclosure  in addition to the Monthly  Statement  that is required to be included on Form 10-D  ("Additional  Form
10-D  Disclosure")  shall,  pursuant to the paragraph  immediately  below,  be reported by the parties set forth on
Exhibit Q to the  Securities  Administrator  and the Depositor,  approved for inclusion by the  Depositor,  and the
Securities  Administrator  will have no duty or  liability  for any failure  hereunder  to determine or prepare any
Additional  Form 10-D  Disclosure  absent such reporting  (other than with respect to cases in which the Securities
Administrator is the reporting party as set forth in Exhibit Q) and approval.

         (B) Within 5 calendar  days after the related  Distribution  Date,  (i) the parties set forth in Exhibit Q
shall be required to provide, and the Master Servicer shall enforce the obligations of each Servicer (to the extent
provided in the related Servicing  Agreement) to provide,  pursuant to Section 3.18(a)(iv) below, to the Securities
Administrator and the Depositor, to the extent known by a responsible officer thereof, in EDGAR-compatible form, or
in such other form as otherwise agreed upon by the Securities  Administrator  and the Depositor and such party, the
form and substance of any Additional Form 10-D Disclosure,  if applicable,  and (ii) the Depositor will approve, as
to form and substance,  or disapprove,  as the case may be, the inclusion of the Additional Form 10-D Disclosure on
Form 10-D. The Depositor  shall be responsible  for any  reasonable  fees and expenses  assessed or incurred by the
Securities  Administrator in connection with including any Additional Form 10-D Disclosure on Form 10-D pursuant to
this Section.

         (C) After preparing the Form 10-D, the Securities Administrator shall forward electronically a copy of the
Form 10-D to the Master Servicer, and in the case that such Form 10-D contains Additional Form 10-D Disclosure,  to
the Master  Servicer and the  Depositor,  for review.  Within two Business Days after receipt of such copy,  but no
later than the 12th calendar day after the Distribution Date (provided that, the Securities  Administrator forwards
a copy of the Form 10-D no later than the 10th calendar after the  Distribution  Date),  the Depositor shall notify
the Securities  Administrator in writing (which may be furnished  electronically)  of any changes to or approval of
such Form 10-D. In the absence of receipt of any written changes or approval, the Securities Administrator shall be
entitled  to assume that such Form 10-D is in final form and the  Securities  Administrator  may  proceed  with the
execution and filing of the Form 10-D. No later than the 13th calendar day after the related  Distribution  Date, a
duly authorized  officer of the Master Servicer shall sign the Form 10-D and, in the case where the Master Servicer
and Securities  Administrator are not affiliated return an electronic or fax copy of such signed Form 10-D (with an
original executed hard copy to follow by overnight mail) to the Securities Administrator.  If a Form 10-D cannot be
filed on time or if a previously filed Form 10-D needs to be amended, the Securities  Administrator will follow the
procedures set forth in Section 3.18(a)(v)(B).  Promptly (but no later than one (1) Business Day) after filing with
the Commission,  the Securities  Administrator  will make available on its internet website,  identified in Section
6.07, a final  executed  copy of each Form 10-D filed by the  Securities  Administrator.  The signing  party at the
Master  Servicer can be contacted as set forth in Section 11.07.  Form 10-D requires the registrant to indicate (by
checking  "yes" or "no")  that it (1) has filed all  reports  required  to be filed by  Section  13 or 15(d) of the
Exchange Act during the preceding 12 months (or for such shorter  period that the  registrant  was required to file
such  reports),  and (2) has been subject to such filing  requirements  for the past 90 days.  The Depositor  shall
notify the Securities Administrator in writing, no later than the fifth calendar day after the related Distribution
Date  with  respect  to the  filing of a report on Form 10-D if the  answer to the  questions  should be "no".  The
Securities Administrator shall be entitled to rely on the representations in Section 2.06(g) and in any such notice
in  preparing,  executing  and/or  filing any such  report.  The  parties to this  Agreement  acknowledge  that the
performance  by the Master  Servicer and the Securities  Administrator  of their  respective  duties under Sections
3.18(a)(i)  and (v) related to the timely  preparation,  execution and filing of Form 10-D is contingent  upon such
parties strictly observing all applicable deadlines in the performance of their duties under such Sections. Neither
the Master  Servicer nor the Securities  Administrator  shall have any liability for any loss,  expense,  damage or
claim arising out of or with respect to any failure to properly prepare, execute and/or timely file such Form 10-D,
where such failure results from a party's failure to deliver,  on a timely basis,  any information  from such party
needed to prepare,  arrange for execution or file such Form 10-D, not resulting from its own negligence,  bad faith
or willful misconduct.

         (ii) (A) Within four (4) Business Days after the occurrence of an event  requiring  disclosure on Form 8-K
(each such event, a "Reportable Event"),  the Securities  Administrator shall prepare and file, at the direction of
the Depositor,  on behalf of the Trust, any Form 8-K, as required by the Exchange Act,  provided that the Depositor
shall file the initial Form 8-K in connection with the issuance of the Certificates.  Any disclosure or information
related to a  Reportable  Event or that is  otherwise  required to be  included  on Form 8-K ("Form 8-K  Disclosure
Information") shall, pursuant to the paragraph immediately below, be reported by the parties set forth on Exhibit Q
to the Securities Administrator and the Depositor, approved for inclusion by the Depositor, and the Master Servicer
will  have no duty or  liability  for any  failure  hereunder  to  determine  or  prepare  any Form 8-K  Disclosure
Information  absent such reporting  (other than with respect to cases in which the Securities  Administrator is the
reporting party as set forth in Exhibit Q) and approval.

         (B) For so long as the Trust is subject to the  Exchange  Act  reporting  requirements,  no later than the
close of business on the second  Business Day after the occurrence of a Reportable  Event (i) the parties set forth
in Exhibit Q shall be required  pursuant to Section  3.18(a)(iv)  below to provide,  and the Master  Servicer  will
enforce the obligations of each Servicer (to the extent provided in the related Servicing Agreement) to provide, to
the  Securities  Administrator  and the  Depositor,  to the  extent  known by a  responsible  officer  thereof,  in
EDGAR-compatible  form,  or in such other form as otherwise  agreed upon by the  Securities  Administrator  and the
Depositor and such party, the form and substance of any Form 8-K Disclosure  Information,  if applicable,  and (ii)
the Depositor will approve, as to form and substance, or disapprove,  as the case may be, the inclusion of the Form
8-K Disclosure Information on Form 8-K. The Depositor will be responsible for any reasonable fees and out-of-pocket
expenses assessed or incurred by the Securities  Administrator in connection with including any Form 8-K Disclosure
Information on Form 8-K pursuant to this Section.

         (C) After preparing the Form 8-K, the Securities  Administrator shall forward electronically a copy of the
Form 8-K to the  Depositor  and the Master  Servicer for review.  No later than the close of business New York City
time on the third  Business  Day after the  Reportable  Event,  or in the case  where the Master  Servicer  and the
Securities  Administrator  are  unaffiliated,  no later than 12:00 p.m.  New York City time on the 4th Business Day
after the Reportable  Event, a duly  authorized  officer of the Master Servicer shall sign the Form 8-K and, in the
case where the Master Servicer and the Securities  Administrator  are not  affiliated,  return an electronic or fax
copy of such signed Form 8-K (with an original  executed hard copy to follow by overnight  mail) to the  Securities
Administrator.  Promptly,  but no later than the close of business on the third  Business Day after the  Reportable
Event (provided that, the Securities Administrator forwards a copy of the Form 8-K no later than noon New York time
on the third Business Day after the Reportable Event),  the Depositor shall notify the Securities  Administrator in
writing (which may be furnished  electronically)  of any changes to or approval of such Form 8-K. In the absence of
receipt of any written changes or approval, the Securities Administrator shall be entitled to assume that such Form
8-K is in final form and the Securities Administrator may proceed with the execution and filing of the Form 8-K. If
a Form  8-K  cannot  be filed on time or if a  previously  filed  Form 8-K  needs  to be  amended,  the  Securities
Administrator  will follow the procedures set forth in Section  3.18(a)(v)(B).  Promptly (but no later than one (1)
Business Day) after filing with the Commission,  the Securities  Administrator  will make available on its internet
website,  identified in Section 6.07, a final executed copy of each Form 8-K filed by the Securities Administrator.
The signing  party at the Master  Servicer  can be  contacted  as set forth in Section  11.07.  The parties to this
Agreement  acknowledge  that the  performance  by the Master  Servicer and the  Securities  Administrator  of their
respective duties under this Section 3.18(a)(ii)  related to the timely  preparation,  execution and filing of Form
8-K is contingent upon such parties strictly observing all applicable  deadlines in the performance of their duties
under this  Section  3.18(a)(ii).  Neither the Master  Servicer  nor the  Securities  Administrator  shall have any
liability for any loss, expense, damage or claim arising out of or with respect to any failure to properly prepare,
execute and/or timely file such Form 8-K, where such failure results from a party's failure to deliver, on a timely
basis,  any  information  from such party  needed to prepare,  arrange  for  execution  or file such Form 8-K,  not
resulting from its own negligence, bad faith or willful misconduct.

                  (iii)    (A) Within 90 days after the end of each fiscal year of the Trust or such  earlier  date
as may be required by the Exchange Act (the "10-K Filing  Deadline") (it being  understood that the fiscal year for
the Trust ends on December  31st of each  year),  commencing  in March 2008,  the  Securities  Administrator  shall
prepare and file on behalf of the Trust a Form 10-K,  in form and  substance as required by the Exchange  Act. Each
such Form 10-K shall  include  the  following  items,  in each case to the extent they have been  delivered  to the
Securities  Administrator  within the applicable time frames set forth in this Agreement,  (I) an annual compliance
statement  for  each  Servicer,  the  Master  Servicer,  the  Securities   Administrator  and  any  subservicer  or
subcontractor,  as  applicable,  as described  under  Section  3.16,  (II)(A) the annual  reports on  assessment of
compliance with Servicing  Criteria for the Master Servicer,  each subservicer and  subcontractor  Participating in
the Servicing Function,  the Securities  Administrator and the Custodian,  as described under Section 3.17, and (B)
if any such report on assessment of compliance  with Servicing  Criteria  described  under Section 3.17  identifies
any material  instance of  noncompliance,  disclosure  identifying such instance of  noncompliance,  or if any such
report on assessment of  compliance  with  Servicing  Criteria  described  under Section 3.17 is not included as an
exhibit to such Form 10-K,  disclosure  that such report is not included and an explanation  why such report is not
included,  (III)(A)  the  registered  public  accounting  firm  attestation  report for the Master  Servicer,  each
Servicer, the Securities Administrator,  each subservicer,  each subcontractor as applicable, and the Custodian, as
described under Section 3.17, and (B) if any registered public  accounting firm attestation  report described under
Section  3.17  identifies  any  material  instance  of  noncompliance,  disclosure  identifying  such  instance  of
noncompliance,  or if any such registered public  accounting firm attestation  report is not included as an exhibit
to such Form  10-K,  disclosure  that  such  report  is not  included  and an  explanation  why such  report is not
included,  and (IV) a Sarbanes-Oxley  Certification  ("Sarbanes-Oxley  Certification") as described in this Section
3.18 (a)(iii)(D) below (provided,  however,  that the Securities  Administrator,  at its discretion,  may omit from
the Form 10-K any  annual  compliance  statement,  assessment  of  compliance  or  attestation  report  that is not
required to be filed with such Form 10-K pursuant to Regulation  AB). Any  disclosure  or  information  in addition
to (I) through  (IV) above that is required to be included on Form 10-K ("Additional Form 10-K Disclosure")  shall,
pursuant to the paragraph  immediately  below,  be reported by the parties set forth on Exhibit Q to the Securities
Administrator and the Depositor,  approved for inclusion by the Depositor,  and the Securities  Administrator  will
have no duty or liability for any failure  hereunder to determine or prepare any  Additional  Form 10-K  Disclosure
absent such  reporting  (other than with respect to case in which the  Securities  Administrator  is the  reporting
party as set forth in Exhibit Q) and approval.

         (B) No later  than  March 15 of each  year  that  the  Trust is  subject  to the  Exchange  Act  reporting
requirements,  commencing  in 2008,  (i) the parties  set forth in Exhibit Q shall be required to provide,  and the
Master  Servicer shall enforce the  obligations of each Servicer (to the extent  provided in the related  Servicing
Agreement) to provide,  pursuant to Section 3.18(a)(iv) below to the Securities Administrator and the Depositor, to
the extent known by a responsible  officer thereof,  in  EDGAR-compatible  form, or in such other form as otherwise
agreed upon by the  Securities  Administrator  and the  Depositor  and such party,  the form and  substance  of any
Additional Form 10-K Disclosure,  if applicable,  and (ii) the Depositor will approve, as to form and substance, or
disapprove,  as the case may be, the inclusion of the Additional  Form 10-K  Disclosure on Form 10-K. The Depositor
shall be responsible for any reasonable fees and expenses  assessed or incurred by the Securities  Administrator in
connection with including any Additional Form 10-K Disclosure on Form 10-K pursuant to this Section.

         (C) After preparing the Form 10-K, the Securities Administrator shall forward electronically a copy of the
Form 10-K to the Depositor  (only in the case where such Form 10-K includes  Additional  Form 10-K  Disclosure  and
otherwise if requested by the  Depositor)  and the Master  Servicer for review.  Within three  Business  Days after
receipt of such copy, but no later than March 25th (provided that, the Securities  Administrator forwards a copy of
the Form 10-K no later than the third Business Day prior to March 25th),  the Depositor shall notify the Securities
Administrator in writing (which may be furnished  electronically)  of any changes to or approval of such Form 10-K.
In the absence of receipt of any written  changes or approval,  the Securities  Administrator  shall be entitled to
assume that such Form 10-K is in final form and the  Securities  Administrator  may proceed with the  execution and
filing of the Form 10-K. No later than the close of business Eastern Standard time on the 4th Business Day prior to
the 10-K Filing Deadline,  an officer of the Master Servicer in charge of the master servicing  function shall sign
the Form 10-K and in the case where the Master Servicer and the Securities  Administrator are unaffiliated,  return
an  electronic  or fax copy of such signed Form 10-K (with an original  executed  hard copy to follow by  overnight
mail) to the Securities  Administrator.  If a Form 10-K cannot be filed on time or if a previously  filed Form 10-K
needs to be amended,  the Securities  Administrator will follow the procedures set forth in Section  3.18(a)(v)(B).
Promptly (but no later than one (1) Business Day) after filing with the  Commission,  the Securities  Administrator
will make  available on its internet  website,  identified in Section 6.07, a final executed copy of each Form 10-K
filed by the Securities  Administrator.  The signing party at the Master  Servicer can be contacted as set forth in
Section 11.07.  Form 10-K requires the registrant to indicate (by checking "yes" or "no") that it (1) has filed all
reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such
shorter  period that the  registrant  was required to file such  reports),  and (2) has been subject to such filing
requirements  for the past 90 days. The Depositor shall notify the Securities  Administrator  in writing,  no later
than March 15th of each year in which the Trust is subject to the  requirements of the Exchange Act with respect to
the filing of a report on Form 10-K, if the answer to the questions  should be "no". The  Securities  Administrator
shall be entitled to rely on the representations in Section 2.06(g) and in any such notice in preparing,  executing
and/or  filing any such  report.  The parties to this  Agreement  acknowledge  that the  performance  by the Master
Servicer and the Securities Administrator of their respective duties under Section 3.18(a)(iii) and (iv) related to
the timely  preparation,  execution and filing of Form 10-K is contingent upon such parties strictly  observing all
applicable deadlines in the performance of their duties under such Section,  Section 3.16 and Section 3.17. Neither
the Master Servicer nor the Securities  Administrator shall have any liability for any loss, expense, damage, claim
arising out of or with respect to any failure to properly prepare, execute and/or timely file such Form 10-K, where
such failure results from the Master Servicer's or the Securities  Administrator's inability or failure to receive,
on a timely basis,  any  information  from any other party hereto needed to prepare,  arrange for execution or file
such Form 10-K, not resulting from its own negligence,  bad faith or willful misconduct.  Subject to the foregoing,
the Securities  Administrator  has no duty under this Agreement to monitor or enforce the  performance by the other
parties  listed on Exhibit Q of their  duties  under this  paragraph  or  proactively  solicit or procure from such
parties any Additional Form 10-K Disclosure information.

         (D) Each Form 10-K shall include a  certification  (the  "Sarbanes-Oxley  Certification"),  required to be
included  therewith pursuant to the Sarbanes-Oxley Act which shall be signed by the Certifying Person and delivered
to the  Securities  Administrator  no later  than  March  15th of each year in which the  Trust is  subject  to the
reporting  requirements  of the Exchange Act. The Master  Servicer shall cause any Servicer and any  subservicer or
subcontractor,  to the extent set forth in the related Servicing Agreement, engaged by it to, provide to the Person
who signs the Sarbanes-Oxley  Certification (the "Certifying  Person"), by March 10 of each year in which the Trust
is subject to the reporting requirements of the Exchange Act (or such other date specified in the related Servicing
Agreement)  and  otherwise  within a reasonable  period of time upon request,  a  certification  (each,  a "Back-Up
Certification"),  in the form attached hereto as Exhibit N, upon which the Certifying  Person, the entity for which
the Certifying Person acts as an officer, and such entity's officers,  directors and Affiliates  (collectively with
the Certifying Person, "Certification Parties") can reasonably rely. An officer of the Master Servicer in charge of
the master  servicing  function  shall serve as the Certifying  Person on behalf of the Trust.  Such officer of the
Certifying Person can be contacted as set forth in Section 11.07.

                  (iv)     With respect to any Additional  Form 10-D  Disclosure,  Additional  Form 10-K Disclosure
or any Form 8-K Disclosure Information  (collectively,  the "Additional  Disclosure") relating to the Trust Fund in
the form  attached  hereto as Exhibit R, the  Securities  Administrator's  obligation  to include  such  Additional
Information  in the  applicable  Exchange  Act report is subject to receipt  from the entity that is  indicated  in
Exhibit Q as the responsible party for providing that information,  if other than the Securities Administrator,  as
and when required as described in Section  3.18(a)(i)  through (iii) above.  Such  Additional  Disclosure  shall be
accompanied  by a notice  substantially  in the form of Exhibit R. Each of the  Company as a  Servicer,  the Master
Servicer,  the Sponsor,  the Securities  Administrator  and the Depositor hereby agrees to notify and provide,  and
the Master Servicer agrees to enforce the obligations (to the extent provided in the related  Servicing  Agreement)
to the extent  known to the Master  Servicer,  Sponsor,  Securities  Administrator  and  Depositor  all  Additional
Disclosure  relating  to the Trust  Fund,  with  respect  to which  such  party is  indicated  in  Exhibit Q as the
responsible  party for providing that  information.  The Depositor shall be responsible for any reasonable fees and
expenses  assessed or incurred  by the  Securities  Administrator  in  connection  with  including  any  Additional
Disclosure information pursuant to this Section.

                  So long as the Depositor is subject to the filing  requirements  of the Exchange Act with respect
to the Trust Fund,  the Trustee shall notify the  Securities  Administrator  and the Depositor of any bankruptcy or
receivership  with  respect  to the  Trustee  or of any  proceedings  of the  type  described  under  Item  1117 of
Regulation AB that have occurred as of the related Due Period,  together with a description  thereof, no later than
the date on which such  information  is required of other  parties  hereto as set forth under this Section 3.18. In
addition,  the  Trustee  shall  notify the  Securities  Administrator  and the  Depositor  of any  affiliations  or
relationships  that  develop  after the Closing  Date between the Trustee and the  Depositor,  EMC, the  Securities
Administrator,  the Master  Servicer or the  Custodian  of the type  described  under Item 1119 of  Regulation  AB,
together  with a  description  thereof,  no later  than  March 15 of each  year that the  Trust is  subject  to the
Exchange Act reporting  requirements,  commencing in 2008. Should the  identification of any of the Depositor,  the
Sponsor,  the Securities  Administrator,  the Master Servicer or the Custodian change, the Depositor shall promptly
notify the Trustee.

                  (v)      (A) On or prior to January 30 of the first  year in which the  Securities  Administrator
is able to do so under  applicable law, the Securities  Administrator  shall prepare and file a Form 15 relating to
the automatic suspension of reporting in respect of the Trust under the Exchange Act.

         (B) In the event that the Securities Administrator is unable to timely file with the Commission all or any
required portion of any Form 8-K, 10-D or 10-K required to be filed by this Agreement  because required  disclosure
information  was either not  delivered  to it or delivered  to it after the  delivery  deadlines  set forth in this
Agreement or for any other reason,  the Securities  Administrator will promptly notify the Depositor and the Master
Servicer.  In the case of Form 10-D and 10-K, the Depositor,  Master  Servicer and  Securities  Administrator  will
cooperate  to prepare  and file a Form 12b-25 and a 10-DA and 10-KA as  applicable,  pursuant to Rule 12b-25 of the
Exchange Act. In the case of Form 8-K, the  Securities  Administrator  will,  upon receipt of all required Form 8-K
Disclosure Information and upon the approval and direction of the Depositor, include such disclosure information on
the next Form 10-D.  In the event that any  previously  filed Form 8-K,  10-D or 10-K needs to be amended  and such
amendment  relates to any Additional  Disclosure,  the Securities  Administrator  will notify the Depositor and the
parties  affected  thereby and such parties will cooperate to prepare any necessary  Form 8-K, 10-DA or 10-KA.  Any
Form 15, Form 12b-25 or any  amendment to Form 8-K, 10-D or 10-K shall be signed by an  appropriate  officer of the
Master  Servicer.  The parties hereto  acknowledge  that the  performance by the Master Servicer and the Securities
Administrator of their respective duties under this Section 3.18(a)(v) related to the timely preparation, execution
and filing of Form 15, a Form  12b-25 or any  amendment  to Form 8-K,  10-D or 10-K is  contingent  upon the Master
Servicer and the Depositor timely  performing their duties under this Section.  Neither the Master Servicer nor the
Securities  Administrator  shall have any liability for any loss,  expense,  damage or claim arising out of or with
respect to any  failure to  properly  prepare,  execute  and/or  timely  file any such Form 15,  Form 12b-25 or any
amendments to Forms 8-K, 10-D or 10-K,  where such failure results from a party's  failure to deliver,  on a timely
basis, any information  from such party needed to prepare,  arrange for execution or file such Form 15, Form 12b-25
or any  amendments  to Forms  8-K,  10-D or 10-K,  not  resulting  from its own  negligence,  bad faith or  willful
misconduct.

                  The  Depositor  agrees to promptly  furnish to the  Securities  Administrator,  from time to time
upon  request,  such further  information,  reports and  financial  statements  within its control  related to this
Agreement,  the Mortgage Loans as the Securities  Administrator  reasonably  deems  appropriate to prepare and file
all necessary reports with the Commission.  The Securities  Administrator  shall have no responsibility to file any
items other than those  specified in this Section  3.18;  provided,  however,  the  Securities  Administrator  will
cooperate  with the  Depositor  in  connection  with any  additional  filings with respect to the Trust Fund as the
Depositor  deems necessary under the Exchange Act. Fees and expenses  incurred by the Securities  Administrator  in
connection with this Section 3.18 shall not be reimbursable from the Trust Fund.

         (b)               In connection with the filing of any Form 10-K  hereunder,  in the case where the Master
Servicer  and  the  Securities  Administrator  are  not  affiliated,  the  Securities  Administrator  shall  sign a
certification  (a "Form of Back-Up  Certification  for Form 10-K  Certificate,"  substantially in the form attached
hereto as Exhibit L) for the  Depositor  regarding  certain  aspects of the Form 10-K  certification  signed by the
Master  Servicer,  provided,  however,  that the  Securities  Administrator  shall not be required to  undertake an
analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (c)      The Securities  Administrator  shall  indemnify and hold harmless the Company,  the Depositor and
the Master  Servicer and each of its  officers,  directors  and  affiliates  from and against any losses,  damages,
penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments and other costs
and expenses  arising out of or based upon a breach of the Securities  Administrator's  obligations  under Sections
3.16, 3.17 and 3.18 or the Securities  Administrator's  negligence,  bad faith or willful  misconduct in connection
therewith.  In addition,  the  Securities  Administrator  shall  indemnify  and hold harmless the Depositor and the
Master  Servicer and each of their  respective  officers,  directors  and  affiliates  from and against any losses,
damages,  penalties,  fines,  forfeitures,  reasonable and necessary  legal fees and related  costs,  judgments and
other costs and expenses  arising out of or based upon (i) any untrue  statement or alleged untrue statement of any
material  fact  contained in any Back-Up  Certification,  any Annual  Statement of  Compliance,  any  Assessment of
Compliance or any  Additional  Disclosure  provided by the Securities  Administrator  on its behalf or on behalf of
any subservicer or  subcontractor  engaged by the Securities  Administrator  pursuant to Section 3.16, 3.17 or 3.18
(the  "Securities  Administrator  Information"),  or (ii) any  omission  or  alleged  omission  to state  therein a
material  fact  required  to be  stated  therein  or  necessary  to make the  statements  therein,  in light of the
circumstances  in which they were made, not  misleading;  provided,  by way of  clarification,  that this paragraph
shall  be  construed  solely  by  reference  to the  Securities  Administrator  Information  and  not to any  other
information  communicated  in  connection  with  the  Certificates,   without  regard  to  whether  the  Securities
Administrator  Information  or any  portion  thereof  is  presented  together  with or  separately  from such other
information.

         The Depositor shall indemnify and hold harmless the Securities  Administrator  and the Master Servicer and
each  of its  officers,  directors  and  affiliates  from  and  against  any  losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and related  costs,  judgments  and other  costs and  expenses
arising out of or based upon a breach of the  obligations of the Depositor  under  Sections 3.16,  3.17 and 3.18 or
the Depositor's  negligence,  bad faith or willful misconduct in connection therewith.  In addition,  the Depositor
shall indemnify and hold harmless the Master Servicer,  the Securities  Administrator  and each of their respective
officers,  directors  and  affiliates  from  and  against  any  losses,  damages,  penalties,  fines,  forfeitures,
reasonable  and necessary  legal fees and related costs,  judgments and other costs and expenses  arising out of or
based upon (i) any untrue  statement or alleged  untrue  statement of any material fact contained in any Additional
Disclosure  provided by the Depositor  that is required to be filed  pursuant to this Section 3.18 (the  "Depositor
Information"),  or (ii) any omission or alleged  omission to state  therein a material  fact  required to be stated
therein or necessary to make the statements  therein,  in light of the  circumstances  in which they were made, not
misleading;  provided,  by way of clarification,  that this paragraph shall be construed solely by reference to the
Depositor  Information  that is required to be filed and not to any other  information  communicated  in connection
with the  Certificates,  without regard to whether the Depositor  Information  or any portion  thereof is presented
together with or separately from such other information.

         The Master Servicer shall indemnify and hold harmless the Company,  the Securities  Administrator  and the
Depositor and each of its  respective  officers,  directors and  affiliates  from and against any losses,  damages,
penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments and other costs
and expenses  arising out of or based upon a breach of the  obligations of the Master Servicer under Sections 3.16,
3.17 and 3.18 or the Master Servicer's  negligence,  bad faith or willful  misconduct in connection  therewith.  In
addition,  the Master Servicer shall indemnify and hold harmless the Depositor and each of its officers,  directors
and  affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable and necessary
legal fees and related  costs,  judgments and other costs and expenses  arising out of or based upon (i) any untrue
statement or alleged  untrue  statement of any material fact contained in any Annual  Statement of Compliance,  any
Assessment of Compliance or any Additional  Disclosure  provided by the Master  Servicer on its behalf or on behalf
of any  subservicer or  subcontractor  engaged by the Master  Servicer  pursuant to Section 3.16, 3.17 or 3.18 (the
"Master Servicer Information"),  or (ii) any omission or alleged omission to state therein a material fact required
to be stated  therein or necessary to make the  statements  therein,  in light of the  circumstances  in which they
were made, not misleading;  provided,  by way of  clarification,  that this paragraph shall be construed  solely by
reference to the Master Servicer  Information and not to any other information  communicated in connection with the
Certificates,  without  regard to whether  the Master  Servicer  Information  or any portion  thereof is  presented
together with or separately from such other information.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the Company,
the Depositor,  the Securities  Administrator or the Master Servicer, as applicable,  then the defaulting party, in
connection  with any conduct for which it is  providing  indemnification  under this Section  3.18,  agrees that it
shall contribute to the amount paid or payable by the other parties as a result of the losses,  claims,  damages or
liabilities  of the other  party in such  proportion  as is  appropriate  to  reflect  the  relative  fault and the
relative benefit of the respective parties.

         (d)      The  indemnification  provisions set forth in this Section 3.18 shall survive the  termination of
this Agreement or the termination of any party to this Agreement.

         (e)      Failure of the Master  Servicer to comply with this Section 3.18  (including  with respect to the
timeframes  required herein) shall constitute an Event of Default,  and at the written  direction of the Depositor,
the Trustee  shall,  in addition to whatever  rights the Trustee may have under this Agreement and at law or equity
or to damages,  including injunctive relief and specific performance,  upon notice immediately terminate all of the
rights and  obligations  of the Master  Servicer  under this  Agreement  and in and to the  Mortgage  Loans and the
proceeds  thereof without  compensating the Master Servicer for the same (but subject to the Master Servicer rights
to payment of any Master  Servicing  Compensation  and  reimbursement of all amounts for which it is entitled to be
reimbursed  prior to the date of  termination).  Failure  of the  Securities  Administrator  to  comply  with  this
Section 3.18  (including  with respect to the  timeframes  required in this  Section)  which  failure  results in a
failure to timely file the related  Form 10-K,  shall  constitute  a default  and at the written  direction  of the
Depositor,  the Trustee shall,  in addition to whatever rights the Trustee may have under this Agreement and at law
or equity or to damages,  including injunctive relief and specific  performance,  upon notice immediately terminate
all of the rights and obligations of the Securities  Administrator  under this Agreement and in and to the Mortgage
Loans and the proceeds thereof without  compensating the Securities  Administrator for the same (but subject to the
Securities  Administrator's  right to  reimbursement of all amounts for which it is entitled to be reimbursed prior
to the date of  termination).  This paragraph  shall  supersede any other  provision in this Agreement or any other
agreement  to  the  contrary.  In  connection  with  the  termination  of the  Master  Servicer  or the  Securities
Administrator  pursuant to this Section  3.18(e) the Trustee  shall be entitled to  reimbursement  of all costs and
expenses  associated  with such  termination to the extent set forth in Section 9.05.  Notwithstanding  anything to
the  contrary  in this  Agreement,  no Event of  Default  by the  Master  Servicer  or  default  by the  Securities
Administrator  shall have occurred with respect to any failure to properly prepare,  execute and/or timely file any
report on Form 8-K,  Form 10-D or Form 10-K,  any Form 15 or Form  12b-25 or any  amendments  to Form 8-K,  10-D or
10-K,  where such failure results from any party's  failure to deliver,  on a timely basis,  any  information  from
such party  needed to prepare,  arrange for  execution  or file any such report,  Form or  amendment,  and does not
result from its own negligence, bad faith or willful misconduct.

         (f)      Notwithstanding  the  provisions of Section 11.02,  this Section 3.18 may be amended  without the
consent of the Certificateholders.

         Any report,  notice or notification to be delivered by the Company,  the Master Servicer or the Securities
Administrator   to  the   Depositor   pursuant   to  this   Section   3.18,   may  be   delivered   via   email  to
RegABNotifications@bear.com  or,  in the  case of a  notification,  telephonically  by  calling  Reg AB  Compliance
Manager at 212-272-7525.

         Section 3.19.     The  Company.  On the  Closing  Date,  the Company  will  receive  from the  Depositor a
payment of $5,406,862.

         Section 3.20.     UCC.  The  Sponsor  shall file any  financing  statements,  continuation  statements  or
amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.21.     Optional  Purchase of Defaulted  Mortgage  Loans.  (a) With respect to any Mortgage Loan
which as of the first day of a Fiscal  Quarter is  Delinquent  in payment by 90 days or more or is an REO Property,
the Company  shall have the right,  but not the  obligation,  to purchase  such  Mortgage  Loan from the Trust at a
price equal to the  Repurchase  Price;  provided,  however,  (i) that  such  Mortgage Loan is still 90 days or more
Delinquent  or is an REO  Property  as of  the  date  of  such  purchase  and  (ii) this  purchase  option,  if not
theretofore  exercised,  shall  terminate  on the date prior to the last day of the related  Fiscal  Quarter.  This
purchase  option,  if not exercised,  shall not be thereafter  reinstated  unless the  delinquency is cured and the
Mortgage Loan  thereafter  again becomes 90 days or more  Delinquent or becomes an REO Property,  in which case the
option  shall  again  become  exercisable  as of the first day of the  related  Fiscal  Quarter.  This right may be
assigned by the Company to a third party, including a holder of a Class of Certificates.

         (b)      In addition,  the Company shall have the right, but not the obligation,  to purchase any Mortgage
Loan from the Trust for which (i) the initial  Scheduled  Payment  due to the Seller or (ii) the initial  Scheduled
Payment due to the Trust becomes thirty (30) days Delinquent;  provided,  however,  such optional purchase shall be
exercised no later than the 270th day after such  Mortgage Loan is subject to such  optional  purchase  obligation.
Such purchase  shall be made at a price equal to 100% of the  Outstanding  Principal  Balance  thereof plus accrued
interest  thereon at the  applicable  Mortgage  Rate,  from the date  through  which  interest was last paid by the
related Mortgagor or advanced to the first day of the month in which such amount is to be distributed.

         (c)      If at any  time  the  Company  remits  to the  Master  Servicer  a  payment  for  deposit  in the
Distribution  Account  covering  the amount of the  Repurchase  Price for such a  Mortgage  Loan,  and the  Company
provides to the Trustee a certification  signed by a Servicing  Officer stating that the amount of such payment has
been  deposited in the  Distribution  Account,  then the Trustee shall execute the assignment of such Mortgage Loan
to the Company at the request of the Company  without  recourse,  representation  or warranty and the Company shall
succeed to all of the  Trustee's  right,  title and  interest in and to such  Mortgage  Loan,  and all security and
documents  relative  thereto.  Such assignment  shall be an assignment  outright and not for security.  The Company
will  thereupon own such  Mortgage,  and all such  security and  documents,  free of any further  obligation to the
Trustee or the Certificateholders with respect thereto.

         Section 3.22.     Reserved.

         Section 3.23.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the  purpose of  Sections  3.16,  3.17 and 3.18 of this
Agreement is to facilitate  compliance by the Sponsor,  the Depositor and the Master  Servicer with the  provisions
of Regulation AB.  Therefore,  each of the parties agrees that (a) the  obligations of the parties  hereunder shall
be  interpreted  in such a manner as to accomplish  that purpose,  (b) the parties'  obligations  hereunder will be
supplemented  and  modified  in  writing,  as agreed to and  executed by the parties  hereto,  as  necessary  to be
consistent  with any such  amendments,  interpretive  advice or  guidance,  convention  or  consensus  among active
participants  in  the  asset-backed  securities  markets,  advice  of  counsel,  or  otherwise  in  respect  of the
requirements  of Regulation AB, (c) the parties shall comply with reasonable  requests made by the Sponsor,  or the
Depositor,  or the Master  Servicer or the  Securities  Administrator  for  delivery  of  additional  or  different
information as the Sponsor,  the Depositor,  or the Master Servicer or the Securities  Administrator  may determine
in good faith is necessary to comply with the  provisions of Regulation  AB, and (d) no amendment of this Agreement
shall be required to effect any such changes in the parties'  obligations as are necessary to accommodate  evolving
interpretations of the provisions of Regulation AB. All costs,  expenses,  fees,  liabilities,  charges and amounts
(including  legal fees) incurred by the Trustee in connection  with this Section 3.23 shall be fully  reimbursed to
the Trustee pursuant to Section 4.05(l).


                                                    ARTICLE IV
                                                     Accounts

         Section 4.01.     Protected  Accounts.  (a) The Master  Servicer  shall  enforce  the  obligation  of each
Servicer to establish  and maintain a Protected  Account in accordance  with the  applicable  Servicing  Agreement,
with records to be kept with respect  thereto on a Mortgage Loan by Mortgage Loan basis,  into which accounts shall
be deposited  within 48 hours (or as of such other time specified in the related  Servicing  Agreement) of receipt,
all  collections of principal and interest on any Mortgage Loan and with respect to any REO Property  received by a
Servicer,  including Principal  Prepayments,  Insurance Proceeds,  Liquidation  Proceeds and advances made from the
Servicer's own funds (less servicing  compensation as permitted by the applicable  Servicing  Agreement in the case
of any  Servicer) and all other amounts to be deposited in the Protected  Account.  Servicing  Compensation  in the
form of assumption  fees, if any, late payment  charges,  as  collected,  if any, or otherwise  (including  certain
Prepayment  Charges to the extent  such  charges  are  retained  by the  related  Servicer  pursuant to the related
Servicing  Agreement)  shall be retained by the  applicable  Servicer and shall not be  deposited in the  Protected
Account.  The  Servicer is hereby  authorized  to make  withdrawals  from and  deposits  to the  related  Protected
Account for purposes  required or  permitted by this  Agreement.  To the extent  provided in the related  Servicing
Agreement,  the Protected  Account shall be an Eligible  Account held by a Designated  Depository  Institution  and
segregated on the books of such institution in the name of the Trustee for the benefit of Certificateholders.

         (b)      To the extent  provided in the  related  Servicing  Agreement,  amounts on deposit in a Protected
Account may be invested in Permitted  Investments in the name of the Trustee for the benefit of  Certificateholders
and,  except as  provided  in the  preceding  paragraph,  not  commingled  with any  other  funds.  Such  Permitted
Investments  shall mature,  or shall be subject to redemption or  withdrawal,  no later than the date on which such
funds are required to be withdrawn for deposit in the  Distribution  Account,  and shall be held until required for
such deposit.  The income earned from Permitted  Investments  made pursuant to this  Section 4.01  shall be paid to
the related  Servicer  under the  applicable  Servicing  Agreement,  and the risk of loss of moneys  required to be
distributed  to the  Certificateholders  resulting from such  investments  shall be borne by and be the risk of the
related  Servicer.  The related  Servicer (to the extent  provided in the  Servicing  Agreement)  shall deposit the
amount of any such loss in the Protected  Account within two Business Days of receipt of  notification of such loss
but not later than the second  Business  Day prior to the  Distribution  Date on which the moneys so  invested  are
required to be distributed to the Certificateholders.

         (c)      To the extent provided in the related  Servicing  Agreement and subject to this Article IV, on or
before each Servicer  Remittance  Date, the related Servicer shall withdraw or shall cause to be withdrawn from its
Protected  Accounts and shall  immediately  deposit or cause to be deposited in the  Distribution  Account  amounts
representing  the following  collections  and payments  (other than with respect to principal of or interest on the
Initial  Mortgage  Loans due on or before the Cut-off Date or principal of or interest on the  Subsequent  Mortgage
Loans due on or before the related Subsequent Cut-off Date) with respect to each Sub-Group:

                  (i)      Scheduled  Payments  on the  Mortgage  Loans  received or any  related  portion  thereof
advanced by such  Servicer  pursuant  to its  Servicing  Agreement  which were due during or before the related Due
Period,  net of the amount  thereof  comprising  its  Servicing  Fee or any fees with  respect  to any  lender-paid
primary mortgage insurance policy;

                  (ii)     Full  Principal  Prepayments  and any  Liquidation  Proceeds and  Subsequent  Recoveries
received by such Servicer with respect to the Mortgage  Loans in the related  Prepayment  Period,  with interest to
the date of prepayment or liquidation, net of the amount thereof comprising its Servicing Fee;

                  (iii)    Partial  Principal  Prepayments  received by such Servicer for the Mortgage Loans in the
related Prepayment Period;

                  (iv)     Any amount to be used as a Monthly Advance or any Compensating Interest Payments; and

                  (v)      Any  amounts  required  to  be  paid  by  the  Servicers  under  the  related  Servicing
Agreements  with  respect to clauses  (a) and (b) of the  definition  of  Interest  Shortfall  with  respect to the
related Mortgage Loans for the related Distribution Date.

         (d)      Withdrawals   may  be  made  from  an  Account   only  to  make   remittances   as   provided  in
Section 4.01(c),  4.04 and 4.05, to reimburse  the Master  Servicer or a Servicer for Monthly  Advances  which have
been recovered by subsequent  collections  from the related  Mortgagor,  to remove amounts  deposited in error,  to
remove fees,  charges or other such amounts  deposited on a temporary  basis, or to clear and terminate the account
at the  termination  of this  Agreement in  accordance  with  Section  10.01.  As provided in Sections  4.01(c) and
4.04(b)  certain  amounts  otherwise  due to the Servicers may be retained by them and need not be deposited in the
Distribution Account.

         (e)      The Master  Servicer  shall not itself  waive (or  authorize  a Servicer  to waive,  unless  such
Servicer  is allowed to waive in  accordance  with the terms of the related  Servicing  Agreement)  any  Prepayment
Charge  that the Trust  would  otherwise  be entitled to unless:  (i) the  enforceability  thereof  shall have been
limited by bankruptcy,  insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights
generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal agency has threatened  legal
action if the prepayment  penalty is enforced,  (iii) the mortgage debt has been  accelerated in connection  with a
foreclosure  or other  involuntary  payment or (iv) such waiver is standard  and  customary  in  servicing  similar
Mortgage Loans and relates to a default or a reasonably  foreseeable  default and would, in the reasonable judgment
of the Master  Servicer,  maximize  recovery of total  proceeds  taking into  account the value of such  Prepayment
Charge and the related  Mortgage  Loan. In no event will the Master  Servicer  itself waive a Prepayment  Charge in
connection  with a  refinancing  of a Mortgage  Loan that is not related to a default or a  reasonably  foreseeable
default.  If a  Prepayment  Charge is waived by the  Master  Servicer,  but does not meet the  standards  described
above,  then the Master Servicer is required to pay the amount of such waived  Prepayment Charge by depositing such
amount into the Distribution Account by the immediately succeeding Distribution Account Deposit Date.

         Section 4.02.     [Reserved].

         Section 4.03.     [Reserved].

         Section 4.04.     Distribution  Account.  (a) The Securities  Administrator  shall  establish and maintain
in the name of the Trustee,  for the benefit of the  Certificateholders,  the Distribution  Account as a segregated
trust account or accounts.

         (b)      The Master  Servicer  and the  Securities  Administrator  will each  deposit in the  Distribution
Account as identified and as received by each of them, the following amounts:

                  (i)      Any amounts received from the Servicers and constituting Available Funds;

                  (ii)     Any Monthly Advance and any Compensating  Interest  Payments  required to be made by the
Master Servicer pursuant to this Agreement;

                  (iii)    Any  Insurance  Proceeds  or Net  Liquidation  Proceeds  received by or on behalf of the
Master Servicer or which were not deposited in a Protected Account;

                  (iv)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the  Sponsor
pursuant to the Mortgage  Loan  Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts  which are to be
treated  pursuant to  Section 2.04  of this Agreement as the payment of a Repurchase  Price in connection  with the
tender of a  Substitute  Mortgage  Loan by the Sponsor,  the  Repurchase  Price with respect to any Mortgage  Loans
purchased by the Company  pursuant to  Section 3.21,  and all proceeds of any Mortgage  Loans or property  acquired
with respect thereto repurchased by the Depositor or its designee pursuant to Section 10.01;

                  (v)      Any amounts  required to be deposited  with respect to losses on investments of deposits
in an Account;

                  (vi)     Any amounts  received by the Master  Servicer or Securities  Administrator,  or required
to be paid by the Master Servicer, in connection with any Prepayment Charge on the Prepayment Charge Loans; and

                  (vii)    Any other  amounts  received by or on behalf of the Master  Servicer  and required to be
deposited in the Distribution Account pursuant to this Agreement.

         (c)      All amounts deposited to the Distribution  Account shall be held by the Securities  Administrator
in the name of the  Trustee in trust for the benefit of the  Certificateholders  in  accordance  with the terms and
provisions of this Agreement.

         (d)      The requirements for crediting the Distribution  Account shall be exclusive,  it being understood
and agreed that,  without  limiting the  generality  of the  foregoing,  payments in the nature of (i) late payment
charges or assumption,  tax service,  statement account or payoff,  substitution,  satisfaction,  release and other
like fees and charges and (ii) the items  enumerated in Section 4.05 with respect to the Securities  Administrator,
the Master  Servicer  and the  Servicers,  need not be credited  by the Master  Servicer  or the  Servicers  to the
Distribution  Account.  Amounts received by the Master Servicer or the Securities  Administrator in connection with
Prepayment  Charges on the  Prepayment  Charge Loans shall be deposited  into the Class XP Reserve  Account by such
party upon receipt  thereof.  In the event that the Master Servicer or the Securities  Administrator  shall deposit
or cause to be  deposited  to the  Distribution  Account  any amount  not  required  to be  credited  thereto,  the
Securities  Administrator,  upon receipt of a written request therefor signed by a Servicing  Officer of the Master
Servicer,  shall  promptly  transfer  such amount to the Master  Servicer,  any  provision  herein to the  contrary
notwithstanding.

         (e)      The  Distribution  Account shall  constitute a trust account of the Trust Fund  segregated on the
books of the Securities  Administrator  and held by the Securities  Administrator  in trust in its Corporate  Trust
Office,  and the  Distribution  Account  and the funds  deposited  therein  shall not be  subject  to, and shall be
protected  from,  all  claims,   liens,  and  encumbrances  of  any  creditors  or  depositors  of  the  Securities
Administrator  or the Master  Servicer  (whether made directly,  or indirectly  through a liquidator or receiver of
the Securities  Administrator  or the Master  Servicer).  The  Distribution  Account shall be an Eligible  Account.
The amount at any time  credited to the  Distribution  Account,  if invested,  shall be invested in the name of the
Trustee,  in such Permitted  Investments  selected by the Master Servicer or the Depositor.  The Master Servicer or
the Depositor shall select the Permitted  Investments  for the funds on deposit in the  Distribution  Account.  All
Permitted  Investments  shall mature or be subject to  redemption  or  withdrawal  on or before,  and shall be held
until,  the next  succeeding  Distribution  Date if the obligor for such  Permitted  Investment  is the  Securities
Administrator or, if such obligor is any other Person,  the Business Day preceding such  Distribution  Date, in the
case of  Permitted  Investments  for the benefit of the Master  Servicer  and the  Depositor.  With  respect to the
Distribution  Account and the funds deposited therein,  the Securities  Administrator shall take such action as may
be necessary to ensure that the  Certificateholders  shall be entitled to the  priorities  afforded to such a trust
account  (in  addition  to a claim  against the estate of the  Trustee)  as  provided  by 12 U.S.C.  § 92a(e),  and
applicable  regulations pursuant thereto, if applicable,  or any applicable  comparable state statute applicable to
state chartered banking corporations.

         (f)      Any and all  investment  earnings  and losses on amounts on deposit in the  Distribution  Account
shall be for the  account of the Master  Servicer.  The Master  Servicer  from time to time shall be  permitted  to
withdraw or receive  distribution  of any and all investment  earnings from the  Distribution  Account on behalf of
itself.  The risk of loss of moneys  required  to be  distributed  to the  Certificateholders  resulting  from such
investments  shall be borne by and be the risk of the Master  Servicer based on the Permitted  Investments on which
such loss is incurred.  The Master Servicer shall deposit the amount of any such loss in the  Distribution  Account
within two  Business  Days of  receipt of  notification  of such loss but not later than the  Distribution  Date on
which the moneys so invested are required to be distributed to the Certificateholders.

         (g)      In the event that the Master  Servicer and  Securities  Administrator  are no longer  affiliated,
the Master Servicer shall establish and maintain an account separate from the  Distribution  Account into which any
funds  remitted by the Company and Servicers  will be  deposited.  No later than noon New York time on the Business
Day prior to each  Distribution  Date,  the Master  Servicer  shall  remit any such  funds to the Paying  Agent for
deposit in the  Distribution  Account.  The Master  Servicer  shall make the following  permitted  withdrawals  and
transfers from such account:

                  (i)      The Master  Servicer  will,  from time to time on demand of the  Company,  a Servicer or
the  Securities  Administrator,  make or cause to be made such  withdrawals  or  transfers  from the account as the
Master  Servicer  has  designated  for such  transfer  or  withdrawal  pursuant to this  Agreement  and the related
Servicing  Agreement.  The Master Servicer may clear and terminate the account pursuant to Section 10.01 and remove
amounts from time to time deposited in error.

                  (ii)     On an ongoing  basis,  the Master  Servicer  shall  withdraw  from the  account  (i) any
expenses,  costs and liabilities  recoverable by the Trustee, the Master Servicer, the Securities  Administrator or
the Custodian  pursuant to Sections 3.03, 7.04 and 9.05 and (ii) any  amounts payable to the Master Servicer as set
forth in  Section 3.14;  provided,  however,  that the Master Servicer shall be obligated to pay from its own funds
any amounts which it is required to pay under Section 7.03(a).

                  (iii)    In  addition,  on or before  each  Business  Day prior to each  Distribution  Date,  the
Master Servicer shall deposit in the  Distribution  Account (or remit to the Securities  Administrator  for deposit
therein) any Monthly Advances required to be made by the Master Servicer with respect to the Mortgage Loans.

                  (iv)     No later than noon New York time on each Business Day prior to each  Distribution  Date,
the Master  Servicer  will  transfer  all  Available  Funds on deposit in the account  with  respect to the related
Distribution Date to the Paying Agent for deposit in the Distribution Account.

         Section 4.05.     Permitted  Withdrawals  and Transfers  from the  Distribution  Account.  The  Securities
Administrator  will,  from time to time on demand of the Master  Servicer (or with respect to clause (xii)  hereto,
on  demand  of the  Trustee,  the  Securities  Administrator  or the  Custodian),  make or  cause  to be made  such
withdrawals or transfers from the  Distribution  Account as the Master Servicer has designated for such transfer or
withdrawal  pursuant to this  Agreement  and the  Servicing  Agreements or as the  Securities  Administrator  deems
necessary for the following purposes:

              (i) to reimburse the Master  Servicer or any Servicer for any Monthly  Advance of its own funds,  the
right of the Master  Servicer  or a Servicer  to  reimbursement  pursuant to this  subclause  (i) being  limited to
amounts  received on a particular  Mortgage Loan  (including,  for this purpose,  the  Repurchase  Price  therefor,
Insurance  Proceeds and  Liquidation  Proceeds)  which represent late payments or recoveries of the principal of or
interest on such Mortgage Loan with respect to which such Monthly Advance was made;

              (ii)to  reimburse  the Master  Servicer  or any  Servicer  from  Insurance  Proceeds  or  Liquidation
Proceeds  relating to a particular  Mortgage Loan for amounts  expended by the Master  Servicer or such Servicer in
good faith in connection with the restoration of the related  Mortgaged  Property which was damaged by an Uninsured
Cause or in connection with the liquidation of such Mortgage Loan;

              (iii)        to reimburse the Master Servicer or any Servicer from Insurance  Proceeds  relating to a
particular  Mortgage  Loan for insured  expenses  incurred  with respect to such Mortgage Loan and to reimburse the
Master  Servicer or such  Servicer  from  Liquidation  Proceeds  from a particular  Mortgage  Loan for  Liquidation
Expenses  incurred with respect to such Mortgage Loan;  provided that the Master  Servicer shall not be entitled to
reimbursement  for  Liquidation  Expenses  with respect to a Mortgage  Loan to the extent that (i) any amounts with
respect to such  Mortgage  Loan were paid as Excess  Liquidation  Proceeds  pursuant to clause (xi) of this Section
4.05 to the Master  Servicer;  and (ii) such  Liquidation  Expenses were included in the computation of such Excess
Liquidation Proceeds;

              (iv)to pay the Master  Servicer  or any  Servicer,  as  appropriate,  from  Liquidation  Proceeds  or
Insurance  Proceeds  received in connection  with the liquidation of any Mortgage Loan, the amount which the Master
Servicer  or such  Servicer  would have been  entitled to receive  under  clause  (ix) of this  Section  4.05(a) as
servicing  compensation  on account of each defaulted  scheduled  payment on such Mortgage Loan if paid in a timely
manner by the related Mortgagor;

              (v) to pay the Master  Servicer or any Servicer from the Repurchase  Price for any Mortgage Loan, the
amount which the Master  Servicer or such  Servicer  would have been  entitled to receive under clause (ix) of this
Section 4.05(a) as servicing compensation;

              (vi)to  reimburse  the Master  Servicer or any  Servicer  for  advances of funds  (other than Monthly
Advances) made with respect to the Mortgage  Loans,  and the right to  reimbursement  pursuant to this clause being
limited to amounts  received on the related  Mortgage Loan  (including,  for this  purpose,  the  Repurchase  Price
therefor,  Insurance  Proceeds and Liquidation  Proceeds) which represent late recoveries of the payments for which
such advances were made;

              (vii)        to reimburse  the Master  Servicer or any Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

              (viii)       to pay the Master Servicer as set forth in Section 3.14;

              (ix)         to  reimburse the  Master Servicer for  expenses, costs and  liabilities incurred by and
reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

              (x)       to pay to the Master Servicer, as additional servicing compensation, any Excess Liquidation
Proceeds to the extent not retained by the related Servicer;

              (xi)        to reimburse or pay any Servicer any such amounts as are due thereto under the applicable
Servicing  Agreement and have not been retained by or paid to the Servicer,  to the extent  provided in the related
Servicing  Agreement  (including  any amounts owed to the Company for any Mortgage  Loans  subserviced on behalf of
the Company, to the extent such amounts are received by the Master Servicer or the Securities Administrator);

              (xii)        to reimburse the Trustee,  the Securities  Administrator  or the Custodian for expenses,
costs and liabilities incurred by or reimbursable to it pursuant to this Agreement;

              (xiii)       to remove amounts deposited in error;

              (xiv)        to clear and terminate the Distribution Account pursuant to Section 10.01; and

              (xv)         to pay the Depositor as set forth in Section 4.04(e).

              (xvi)        The  Securities  Administrator  shall  keep  and  maintain  separate  accounting,  on  a
Mortgage Loan by Mortgage Loan basis and shall provide a copy to the Securities  Administrator,  for the purpose of
accounting for any reimbursement  from the Distribution  Account pursuant to clauses (i) through (vi) and (viii) or
with  respect to any such amounts  which would have been covered by such clauses had the amounts not been  retained
by the Master Servicer  without being deposited in the Distribution  Account under Section 4.04(b).  Reimbursements
made pursuant to clauses  (vii),  (ix),  (xi) and (xii) will be allocated  between the Sub-Groups pro rata based on
the aggregate Stated Principal Balances of the Mortgage Loans in each Sub-Group.

              (xvii)       On each Distribution Date, the Securities  Administrator  shall distribute the Available
Funds to the extent on  deposit in the  Distribution  Account  for each  Sub-Group  to the  Holders of the  related
Certificates in accordance with Article VI.

         Section 4.06.     [Reserved].

         Section 4.07.     Class  XP  Reserve  Account.  (a)  The  Securities  Administrator  shall  establish  and
maintain with itself a separate,  segregated  trust account,  which shall be an Eligible  Account,  titled "Reserve
Account,  Wells Fargo Bank, National  Association,  as Securities  Administrator f/b/o Bear Stearns ALT-A Trust II,
Mortgage  Pass-Through  Certificates,  Series 2007-1,  Class XP". Funds on deposit in the Class XP Reserve  Account
shall be held in trust by the  Securities  Administrator  for the holders of the Class XP  Certificates.  The Class
XP Reserve Account will not represent an interest in any 2007-1 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the Business
Day prior to each  Distribution  Date,  the Securities  Administrator  shall withdraw the amount then on deposit in
the Class XP Reserve  Account  and  deposit  such amount into the  Distribution  Account to be  distributed  to the
Holders of the Class XP  Certificates in accordance with Section  6.02(d).  In addition,  on the earlier of (x) the
Business  Day  prior to the  Distribution  Date on which  all the  assets  of the  Trust  Fund are  repurchased  as
described in Section  10.01(a) and (y) the Business Day prior to the  Distribution  Date occurring in October 2012,
the Securities  Administrator  shall withdraw the amount on deposit in the Class XP Reserve  Account,  deposit such
amount into the  Distribution  Account and remit such amount to the Securities  Administrator  and provide  written
instruction to the Securities  Administrator  to pay such amount to the Class XP  Certificates  in accordance  with
this Section 4.07 and Section 6.02(d) and following such withdrawal the Class XP Reserve Account shall be closed.

         Section 4.08.     [Reserved].

         Section 4.09.     Pre-Funding Account and Pre-Funding Reserve Account.  (a)       No   later    than   the
Closing Date,  the Paying Agent shall  establish and maintain a segregated  trust account or sub-account of a trust
account,  which shall be titled  "Pre-Funding  Account,  Citibank,  N.A.,  as Trustee for the benefit of holders of
Structured  Asset Mortgage  Investments II Inc. Bear Stearns ALT-A Trust II,  Mortgage  Pass-Through  Certificates,
Series 2007-1" (the "Pre-Funding  Account").  The Pre-Funding Account shall be an Eligible Account or a sub account
of an Eligible  Account.  The Paying Agent shall,  promptly upon receipt,  deposit in the  Pre-Funding  Account and
retain  therein the  Pre-Funded  Amount  remitted on the Closing Date to the Paying Agent by the  Depositor.  Funds
deposited  in the  Pre-Funding  Account  shall  be held in  trust  by the  Paying  Agent  for  the  Holders  of the
Certificates for the uses and purposes set forth herein.

         (b)      The Paying  Agent will  invest  funds  deposited  in the  Pre-Funding  Account as directed by the
Depositor or its designee in writing in Permitted  Investments  with a maturity date (i) no later than the Business
Day immediately  preceding the date on which such funds are required to be withdrawn from such account  pursuant to
this  Agreement,  if a Person  other than the Paying  Agent or an  Affiliate of the Paying Agent is the obligor for
the  Permitted  Investment,  or (ii) no later than the date on which such funds are required to be  withdrawn  from
such account or sub account of a trust account  pursuant to this Agreement,  if the Paying Agent or an affiliate of
the Paying  Agent is the obligor for the  Permitted  Investment  (or,  if no written  direction  is received by the
Paying Agent from the  Depositor,  then funds in such  account  shall remain  uninvested).  For federal  income tax
purposes,  the Depositor or its designee shall be the owner of the  Pre-Funding  Account and shall report all items
of income,  deduction.  gain or loss arising  therefrom.  All income and gain  realized  from  investment  of funds
deposited in the  Pre-Funding  Account  shall be  transferred  to the Interest  Coverage  Account at the  following
times:  (i) on the Business Day  immediately  preceding each  Distribution  Date, if a Person other than the Paying
Agent or an Affiliate  of the Paying Agent is the obligor for the  Permitted  Investment,  or on each  Distribution
Date,  if the Paying Agent or an Affiliate of the Paying Agent is the obligor for the  Permitted  Investment,  (ii)
on the Business Day immediately  preceding each  Subsequent  Transfer Date, if a Person other than the Paying Agent
or an Affiliate of the Paying Agent is the obligor for the Permitted  Investment,  or on each  Subsequent  Transfer
Date,  if the Paying  Agent or an  Affiliate of the Paying  Agent is the obligor for the  Permitted  Investment  or
(iii) within one Business Day of the Paying Agent's receipt thereof.  Such  transferred  funds shall not constitute
income and gain for  purposes of Section  4.10(b)  hereof.  The  Depositor  or its  designee  shall  deposit in the
Pre-Funding  Account the amount of any net loss incurred in respect of any such  Permitted  Investment  immediately
upon  realization  of such  loss  without  any right of  reimbursement  therefor.  At no time will the  Pre-Funding
Account be an asset of any REMIC created hereunder.

         (c)      Amounts  on  deposit  in the  Pre-Funding  Account  shall be  withdrawn  by the  Paying  Agent as
follows, unless otherwise directed by the Depositor:

                  (i)      On any Subsequent  Transfer  Date, the Paying Agent shall withdraw from the  Pre-Funding
         Account  an amount  equal to 100% of the  Stated  Principal  Balances  of the  Subsequent  Mortgage  Loans
         transferred  and  assigned to the Trustee on behalf of the Trust for deposit in the related  Sub-Group  on
         such  Subsequent  Transfer  Date  and  pay  such  amount  to or  upon  the  order  of the  Depositor  upon
         satisfaction of the conditions set forth in Section 2.07 with respect to such transfer and assignment;

                  (ii)     If the amount on deposit in the  Pre-Funding  Account  (exclusive of investment  income)
         has not been  reduced  to zero by the close of  business  on the date of  termination  of the  Pre-Funding
         Period,  then at the close of business on such date,  the Paying Agent shall deposit into the  Pre-Funding
         Reserve Account any amounts  remaining in the  Pre-Funding  Account  (exclusive of investment  income) for
         distribution in accordance with Section 4.09(e)(i); and

                  (iii)    To  withdraw  any amount not  required to be  deposited  in the  Pre-Funding  Account or
         deposited therein in error.

         Withdrawals  pursuant to clause (ii) shall be treated as  contributions  of cash to REMIC I on the date of
withdrawal.

         (d)      No later than the Closing  Date,  the Paying  Agent shall  establish  and  maintain a  segregated
trust account or a sub-account of a trust account,  which shall be titled "Pre-Funding  Reserve Account,  Citibank,
N.A. as Trustee for the benefit of holders of  Structured  Asset  Mortgage  Investments  II Inc. Bear Stearns ALT-A
Trust II, Mortgage Pass-Through  Certificates,  Series 2007-1" (the "Pre-Funding Reserve Account"). The Pre-Funding
Reserve  Account  shall be an  Eligible  Account or a sub account of an Eligible  Account.  The Paying  Agent shall
deposit in the  Pre-Funding  Reserve  Account  and  retain  therein  any funds to be  transferred  to such  account
pursuant to Section  4.09(c)(ii).  Funds deposited in the Pre-Funding Reserve Account shall be held in trust by the
Paying Agent for the Certificateholders for the uses and purposes set forth herein.

         (e)     The  Paying  Agent  shall  not  invest  funds  deposited   in  the  Pre-Funding  Reserve  Account.
The amounts on deposit in the  Pre-Funding  Reserve  Account  shall be assets of REMIC I. Amounts on deposit in the
Pre-Funding Reserve Account shall be withdrawn by the Paying Agent as follows:

                  (i)      On the Distribution Date immediately  following  termination of the Pre-Funding  Period,
         the Paying Agent shall  withdraw from the  Pre-Funding  Reserve  Account the Remaining  Pre-Funded  Amount
         deposited  therein  on  such  date  pursuant  to  Section  4.09(c)(ii)  for  distribution  to the  related
         Certificates pursuant to Section 6.02(a); and

                  (ii)     On each  Distribution  Date  during the  Pre-Funding  Period and the  Distribution  Date
         immediately  following  termination of the  Pre-Funding  Period,  the Paying Agent shall withdraw from the
         Pre-Funding  Reserve  Account the amount  deposited  therein on such date pursuant to Section  4.10(c) for
         distribution to the related Certificates pursuant to Section 6.02(a).

         Section 4.10      Interest Coverage Account.

         (a)      No later than the Closing  Date,  the Paying  Agent shall  establish  and  maintain a  segregated
trust account or a sub account of a trust account,  which shall be titled  "Interest  Coverage  Account,  Citibank,
N.A. as Trustee for the benefit of holders of Structured  Asset Mortgage  Investments  II Inc.,  Bear Stearns ALT-A
Trust II,  Mortgage  Pass-Through  Certificates,  Series 2007-1" (the "Interest  Coverage  Account").  The Interest
Coverage  Account shall be an Eligible Account or a sub account of an Eligible  Account.  The Depositor shall remit
to the Paying Agent and the Paying Agent shall,  promptly upon receipt,  deposit in the Interest  Coverage  Account
and retain  therein,  the  Interest  Coverage  Amount  remitted  on the  Closing  Date to the  Paying  Agent by the
Depositor and all income and gain realized from investment of funds deposited in the Pre-Funding  Account  pursuant
to Section  4.09(b).  Funds deposited in the Interest  Coverage  Account shall be held in trust by the Paying Agent
for the Certificateholders for the uses and purposes set forth herein.

         (b)      For federal  income tax  purposes,  the  Depositor  shall be the owner of the  Interest  Coverage
Account  and shall  report all items of income,  deduction,  gain or loss  arising  therefrom.  At no time will the
Interest  Coverage  Account  be an asset of any  REMIC  created  hereunder.  All  income  and  gain  realized  from
investment of funds deposited in the Interest  Coverage  Account,  which  investment  shall be made solely upon the
written  direction of the  Depositor,  shall be for the sole and  exclusive  benefit of the  Depositor and shall be
remitted by the Paying  Agent to the  Depositor  no later than the first  Business  Day  following  receipt of such
income and gain by the Paying Agent. If no written  direction with respect to such investment  shall be received by
the Paying Agent from the  Depositor,  then funds in such Account  shall remain  uninvested.  The  Depositor  shall
deposit  (or cause to be  deposited)  in the  Interest  Coverage  Account  the amount of any net loss  incurred  in
respect of any such Permitted Investment immediately upon realization of such loss.

         (c)      On each  Distribution  Date during the  Pre-Funding  Period and on the day of  termination of the
Pre-Funding  Period,  the Paying  Agent  shall  withdraw  from the  Interest  Coverage  Account  and deposit in the
Pre-Funding  Reserve Account an amount of interest that accrues during the related  Interest  Accrual Period on the
excess,  if any, of the  Pre-Funded  Amount for each  Sub-Group  over the  aggregate  Stated  Principal  Balance of
Subsequent  Mortgage Loans in such  Sub-Group  that both (i) had a Due Date during the Due Period  relating to such
Distribution  Date or the Distribution Date following the end of the Pre-Funding  Period,  as applicable,  and (ii)
had a Subsequent  Cut-off Date prior to the first day of the month in which such  Distribution  Date occurs,  at an
interest  rate  equal to the  weighted  average  of the Net Rates of the  Mortgage  Loans in such  Sub-Group.  Such
withdrawal  and  deposit  shall  be  treated  as a  contribution  of cash by the  Depositor  to REMIC I on the date
thereof.  Immediately  following any such withdrawal and deposit,  and immediately  following the conveyance of any
Subsequent  Mortgage Loan to the Trust on any Subsequent  Transfer Date, the Paying Agent shall,  at the request of
the  Depositor,  withdraw from the Interest  Coverage  Account and remit to the Depositor or its designee an amount
equal to the excess,  if any, of the amount remaining in such Interest  Coverage Account over the amount that would
be  required to be  withdrawn  therefrom  (assuming  sufficient  funds  therein)  pursuant to the second  preceding
sentence on each  subsequent  Distribution  Date, if any, that will occur during the  Pre-Funding  Period or on the
day of  termination  of the  Pre-Funding  Period,  if no  Subsequent  Mortgage Loan were acquired by the Trust Fund
after  the end of the  Prepayment  Period  relating  to the  current  Distribution  Date or the  Distribution  Date
following the end of the Pre-Funding  Period,  as applicable on the date thereof.  On the first  Distribution  Date
following the end of the Pre-Funding  Period,  the Paying Agent shall withdraw from the Interest  Coverage  Account
and remit to the  Depositor or its designee the amount  remaining in such Interest  Coverage  Account after payment
of the amount required to be withdrawn  therefrom  pursuant to the second preceding  sentence for such Distribution
Date for payment to the related Certificateholders.

         (d)      Upon the earliest of (i) the Distribution  Date immediately  following the end of the Pre-Funding
Period,  (ii) the  reduction  of the  Certificate  Principal  Balances  of the  Certificates  to zero or (iii)  the
termination of this Agreement in accordance  with Section  11.01,  any amount  remaining on deposit in the Interest
Coverage  Account  after  distributions  pursuant to paragraph (c) above shall be withdrawn by the Paying Agent and
paid to the Seller or its designee.


                                                     ARTICLE V
                                                   Certificates

         Section 5.01.     Certificates.  (a) The Depository,  the Depositor and the Securities  Administrator have
entered  into a Depository  Agreement  dated as of the Closing Date (the  "Depository  Agreement").  Except for the
Residual  Certificates,  the  Private  Certificates  and the  Individual  Certificates  and as  provided in Section
5.01(b),  the  Certificates  shall at all times remain  registered in the name of the Depository or its nominee and
at all  times:  (i) registration  of such  Certificates  may not be  transferred  by the  Securities  Administrator
except to a successor to the Depository;  (ii) ownership  and transfers of registration of such Certificates on the
books of the Depository shall be governed by applicable rules established by the Depository;  (iii) the  Depository
may collect  its usual and  customary  fees,  charges  and  expenses  from its  Depository  Participants;  (iv) the
Securities  Administrator  shall deal with the  Depository  as  representative  of such  Certificate  Owners of the
respective  Class of  Certificates  for  purposes  of  exercising  the  rights  of  Certificateholders  under  this
Agreement,  and  requests  and  directions  for  and  votes  of  such  representative  shall  not be  deemed  to be
inconsistent  if they  are  made  with  respect  to  different  Certificate  Owners;  and (v) the  Trustee  and the
Securities  Administrator  may rely and shall be fully  protected  in relying  upon  information  furnished  by the
Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private  Certificates are initially  Physical  Certificates.  If at any
time the Holders of all of the  Certificates of one or more such Classes request that the Securities  Administrator
cause such Class to  become Global  Certificates,  the  Securities  Administrator  and the Depositor will take such
action as may be reasonably  required to cause the  Depository  to accept such  Class or  Classes for trading if it
may legally be so traded.

         All transfers by Certificate Owners of such respective  Classes of Book-Entry  Certificates and any Global
Certificates  shall  be made in  accordance  with the  procedures  established  by the  Depository  Participant  or
brokerage firm representing such Certificate  Owners.  Each Depository  Participant shall only transfer  Book-Entry
Certificates  of  Certificate  Owners it represents or of brokerage  firms for which it acts as agent in accordance
with the Depository's normal procedures.

         (b)      If (i)(A) the Depositor  advises the Securities  Administrator  in writing that the Depository is
no longer  willing or able to properly  discharge  its  responsibilities  as  Depository  and (B) the  Depositor is
unable to locate a qualified  successor  within 30 days or (ii) the  Depositor at its option advises the Securities
Administrator in writing that it elects to terminate the book-entry  system through the Depository,  the Securities
Administrator  shall request that the Depository notify all Certificate  Owners of the occurrence of any such event
and of the availability of definitive,  fully registered  Certificates to Certificate  Owners  requesting the same.
Upon surrender to the Securities  Administrator of the Certificates by the Depository,  accompanied by registration
instructions  from the  Depository  for  registration,  the  Securities  Administrator  shall issue the  definitive
Certificates.

         In addition,  if an Event of Default has occurred and is continuing,  each  Certificate  Owner  materially
adversely affected thereby may at its option request a definitive  Certificate  evidencing such Certificate Owner's
interest in the related  Class of  Certificates.  In order to make such  request,  such  Certificate  Owner  shall,
subject  to the  rules  and  procedures  of the  Depository,  provide  the  Depository  or the  related  Depository
Participant  with directions for the Securities  Administrator to exchange or cause the exchange of the Certificate
Owner's  interest in such Class of Certificates  for an equivalent  interest in fully  registered  definitive form.
Upon  receipt by the  Securities  Administrator  of  instructions  from the  Depository  directing  the  Securities
Administrator  to  effect  such  exchange  (such  instructions  to  contain  information  regarding  the  Class  of
Certificates  and the Certificate  Principal  Balance being  exchanged,  the Depository  Participant  account to be
debited with the decrease, the registered holder of and delivery instructions for the definitive  Certificate,  and
any other  information  reasonably  required by the Securities  Administrator),  (i) the  Securities  Administrator
shall instruct the Depository to reduce the related Depository  Participant's  account by the aggregate Certificate
Principal Balance of the definitive  Certificate,  (ii) the Securities  Administrator shall execute and deliver, in
accordance with the registration and delivery  instructions  provided by the Depository,  a Definitive  Certificate
evidencing such Certificate  Owner's interest in such Class of Certificates and (iii) the Securities  Administrator
shall  execute a new  Book-Entry  Certificate  reflecting  the  reduction in the  aggregate  Certificate  Principal
Balance of such Class of Certificates by the amount of the definitive Certificates.

         Neither the Depositor nor the  Securities  Administrator  shall be liable for any delay in the delivery of
any instructions  required  pursuant to this Section 5.01(b) and may  conclusively  rely on, and shall be protected
in relying on, such instructions.

         (c)      (i)      As  provided  herein,  the  REMIC  Administrator  will  make an  election  to treat  the
segregated  pool of assets  consisting  of the Mortgage  Loans and certain  other  related  assets  subject to this
Agreement as a REMIC for federal  income tax  purposes,  and such  segregated  pool of assets will be designated as
"REMIC I."  Component I of the Class R  Certificates  will  represent  the sole  Class of  "residual  interests" in
REMIC I for purposes of the REMIC  Provisions  (as defined  herein)  under  federal  income tax law. The  following
table  irrevocably  sets  forth  the  designation,  Uncertificated  Pass-Through  Rate and  initial  Uncertificated
Principal  Balance for each of the "regular  interests" in REMIC I and the designation  and  Certificate  Principal
Balance of the Class R  Certificates  allocable  to  Component I of the Class R  Certificates.  None of the REMIC I
Regular Interests will be certificated.

                                                                                Initial
Class Designation for each REMIC I     Type of        Uncertificated        Uncertificated
             Interest                  Interest     Pass-Through Rate      Principal Balance
_______________________________________________________________________________________________
Y-1                                    Regular         Variable(1)              $400,509.73
Y-2                                    Regular         Variable(2)              $145,187.53
Y-3                                    Regular         Variable(3)              $275,169.10
Z-1                                    Regular         Variable(1)          $800,635,044.19
Z-2                                    Regular         Variable(2)          $290,229,877.40
Z-3                                    Regular         Variable(3)          $550,063,039.01
Component I of the Class R
Certificates                           Residual            (4)                        $0

_______________________
 (1) Interest  distributed to REMIC I Regular  Interests Y-1 and Z-1 on each Distribution Date will have accrued at
     the weighted  average of the Net Rates for the  Sub-Group I Mortgage  Loans on the  applicable  Uncertificated
     Principal Balance outstanding immediately before such Distribution Date.
(2)  Interest  distributed  to  REMIC I  Regular  Interests  Y-2 and Z-2 on each  Distribution  Date  will have
     accrued at the  weighted  average  of the Net Rates for the  Sub-Group  II  Mortgage  Loans on the  applicable
     Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(3)  Interest  distributed to REMIC I Regular  Interests Y-3 and Z-3 on each Distribution Date will have accrued at
     the weighted  average of the Net Rates for the Sub-Group III Mortgage Loans on the  applicable  Uncertificated
     Principal Balance outstanding immediately before such Distribution Date.
(4)  Component I of the Class R Certificates will not bear interest.

                   (ii) As provided herein,  the REMIC  Administrator will make an election to treat the segregated
pool of assets  consisting of the REMIC I Regular  Interests and any proceeds thereof as a REMIC for federal income
tax purposes,  and such  segregated  pool of assets will be  designated as "REMIC II."  Component II of the Class R
Certificates will represent the sole Class of "residual interests" in REMIC II for purposes of the REMIC Provisions
under  federal  income  tax law.  The  following  table  irrevocably  sets  forth the  designation,  Uncertificated
Pass-Through Rate and initial Uncertificated  Principal Balance for each of the "regular interests" in REMIC II and
the  designation  and Certificate  Principal  Balance of the Class R Certificates  allocable to Component II of the
Class R Certificates. None of the REMIC II Regular Interests will be certificated.

                                                                                Initial
 Class Designation for each REMIC      Type of        Uncertificated        Uncertificated
            II Interest                Interest     Pass-Through Rate      Principal Balance
_______________________________________________________________________________________________
I-A                                    Regular         Variable(1)          $736,552,000.00
II-A                                   Regular         Variable(2)          $266,999,000.00
III-A                                  Regular         Variable(3)          $506,035,000.00
B-1                                    Regular         Variable(4)          $32,014,000.00
B-2                                    Regular         Variable((4)         $16,417,000.00
B-3                                    Regular         Variable(4)          $18,880,000.00
B-4                                    Regular         Variable(4)           $9,030,000.00
B-5                                    Regular         Variable(4)          $12,313,000.00
B-6                                    Regular         Variable(4)          $15,597,000.00
B-7                                    Regular         Variable(4)          $13,134,000.00
B-8                                    Regular         Variable(4)          $14,777,826.96
Component II of the Class R
Certificates                           Residual            (5)                       $0

_______________________
(1)  REMIC II Regular  Interest  I-A will bear  interest  at a  variable  Pass-Through  Rate equal to the  weighted
     average of the Net Rates of the Sub-Group I Mortgage Loans.
(2)  REMIC II Regular  Interests  II-A will bear  interest at a variable  Pass-Through  Rate equal to the  weighted
     average of the Net Rates of the Sub-Group II Mortgage Loans.
(3)  REMIC II Regular  Interests  III-A will bear  interest at a variable  Pass-Through  Rate equal to the weighted
     average of the Net Rates of the Sub-Group III Mortgage Loans
(4)  REMIC II Regular  Interests  B-1,  B-2,  B-3, B-4, B-5, B-6, B-7 and B-8 will each bear interest at a variable
     Pass-Through  Rate equal to the  weighted  average of the  weighted  average of the Net Rates of the  Mortgage
     Loans in each  Sub-Group  weighted in proportion to the excess of the aggregate  Stated  Principal  Balance of
     each Sub-Group over the aggregate  Certificate  Principal  Balance of the related Senior  Certificates  (other
     than the Interest Only Certificates).
(5)  Component II of the Class R Certificates will not bear interest.

                  (iii)     [Reserved].

                  (ii)     As  provided  herein,  the  REMIC  Administrator  will  make an  election  to treat  the
segregated  pool of assets  consisting of the REMIC II Regular  Interests  and any proceeds  thereof as a REMIC for
federal income tax purposes,  and such  segregated  pool of assets will be designated as "REMIC III." Component III
of the Class R  Certificates  will  represent the sole Class of  "residual  interests" in REMIC III for purposes of
the REMIC  Provisions  under federal income tax law. The following table  irrevocably  sets forth the  designation,
Uncertificated  Pass-Through  Rate (which is also the Pass-Through  Rate for the Related  Certificates) and initial
Uncertificated  Principal  Balance  for each of the  "regular  interests"  in REMIC III,  and the  designation  and
Certificate Principal Balance of the Class R Certificates allocable to Component III of the Class R Certificates.

   Class Designation for                Type of                 Initial Uncertificated  Uncertificated Pass-Trough
   each REMIC III Interest              Interest                  Principal Balance               Rate
___________________________________________________________________________________________________________________
         I-A-1                          Regular                       $600,776,000.00              (1)
         I-A-2                          Regular                       $135,776,000.00              (1)
         I-X-1                          Regular                                 $0.00              (2)
         II-A-1                         Regular                       $217,780,000.00              (3)
         II-A-2                         Regular                        $49,219,000.00              (3)
         II-X-1                         Regular                                 $0.00              (4)
         III-A-1                        Regular                       $440,270,000.00              (5)
         III-A-2                        Regular                        $65,765,000.00              (5)
         III-X-1                        Regular                                 $0.00              (6)
         B-1                            Regular                        $32,014,000.00              (7)
         B-2                            Regular                        $16,417,000.00              (7)
         B-3                            Regular                        $18,880,000.00              (7)
         B-4                            Regular                         $9,030,000.00              (7)
         B-5                            Regular                        $12,313,000.00              (7)
         B-6                            Regular                        $15,597,000.00              (7)
         B-7                            Regular                        $13,134,000.00              (7)
         B-8                            Regular                        $14,777,826.96              (7)
         XP                             Regular                                 $0.00              (8)
         Component III of the
         Class R Certificates           Residual                                $0.00              (9)


___________________

(1)  On or prior to the  Distribution  Date in May 2012,  REMIC III  Regular  Interests  I-A-1 and I-A-2  will bear
     interest at a variable  Pass-Through  Rate equal to the weighted  average of the Net Rates of the  Sub-Group I
     Mortgage Loans minus 0.541% per annum.  After the Distribution  Date in May 2012, REMIC III Regular  Interests
     I-A-1 and I-A-2 will bear interest at a variable  Pass-Through  Rate equal to the weighted  average of the Net
     Rates of the Sub-Group I Mortgage Loans.

(2)  On or prior to the  Distribution  Date in May 2012,  REMIC III Regular  Interest I-X-1 will bear interest at a
     fixed  Pass-Through  Rate  equal to  0.541%  per  annum  based on a  notional  amount  equal to the  aggregate
     Certificate  Principal  Balance of REMIC III Regular  Interests I-A-1 and I-A-2.  After the Distribution  Date
     in May 2012,  REMIC III Regular  Interest I-X-1 will not bear any interest and the  Pass-Through  Rate will be
     equal to 0.00% per annum thereon.

(3)  On or prior to the  Distribution  Date in June 2014,  REMIC III Regular  Interests II-A-1 and II-A-2 will bear
     interest at a variable  Pass-Through  Rate equal to the weighted  average of the Net Rates of the Sub-Group II
     Mortgage  Loans  minus  0.321%  per  annum.  After the  Distribution  Date in June  2014,  REMIC  III  Regular
     Interests II-A-1 and II-A-2 will bear interest at a variable  Pass-Through  Rate equal to the weighted average
     of the Net Rates of the Sub-Group II  Mortgage Loans.

(4)  On or prior to the  Distribution  Date in June 2014, REMIC III Regular Interest II-X-1 will bear interest at a
     fixed  Pass-Through  Rate  equal to  0.321%  per  annum  based on a  notional  amount  equal to the  aggregate
     Certificate  Principal Balance of REMIC III Regular  Interests II-A-1 and II-A-2.  After the Distribution Date
     in June 2014,  REMIC III Regular  Interest  II-X-1 will not bear any interest and the  Pass-Through  Rate will
     be equal to 0.00% per annum thereon.

(5)  On or prior to the Distribution  Date in July 2017, REMIC III Regular  Interests III-A-1 and III-A-2 will bear
     interest  at a variable  Pass-Through  Rate equal to the  weighted  average of the Net Rates of the  Sub-Group
     III  Mortgage  Loans  minus  0.698%  per annum.  After the  Distribution  Date in July 2017,  REMIC IV Regular
     Interests  III-A-1  and  III-A-2  will bear  interest at a variable  Pass-Through  Rate equal to the  weighted
     average of the Net Rates of the Sub-Group III  Mortgage Loans.

(6)  On or prior to the  Distribution  Date in July 2017,  REMIC III Regular Interest III-X-1 will bear interest at
     a fixed  Pass-Through  Rate  equal to 0.698%  per annum  based on a  notional  amount  equal to the  aggregate
     Certificate  Principal  Balance of REMIC III Regular  Interests  III-A-1 and III-A-2.  After the  Distribution
     Date in July 2017, REMIC III Regular  Interest  III-X-1 will not bear any interest and the  Pass-Through  Rate
     will be equal to 0.00% per annum thereon.

(7)  REMIC III Regular  Interests  B-1,  B-2, B-3, B-4, B-5, B-6, B-7 and B-8 will each bear interest at a variable
     Pass-Through  Rate equal to the  weighted  average of the  weighted  average of the Net Rates of the  Mortgage
     Loans in each  Sub-Group  weighted in proportion to the excess of the aggregate  Stated  Principal  Balance of
     the Mortgage Loans in each Sub-Group over the aggregate  Certificate  Principal  Balance of the related Senior
     Certificates (other than the Interest Only Certificates).

(8)  The Class XP Certificates  will not bear any interest.  The Class XP Certificates  will be entitled to receive
     Prepayment  Charges  collected with respect to the Prepayment  Charge Loans.  The Class XP  Certificates  will
     not represent an interest in any REMIC.

(9)      Component III of the Class R Certificates will not bear interest.


         (d)      Solely  for   purposes  of   Section 1.860G-1(a)(4)(iii) of   the   Treasury   regulations,   the
Distribution  Date  immediately  following the maturity date for the Mortgage Loan with the latest maturity date in
the Trust Fund has been  designated  as the  "latest  possible  maturity  date" for the REMIC I Regular  Interests,
REMIC II Regular Interests, REMIC III Regular Interests and the Certificates.

         (e)      With respect to each Distribution  Date, each Class of Certificates  shall accrue interest during
the related Interest  Accrual Period.  With respect to each  Distribution  Date and each such Class of Certificates
(other than the Residual  Certificates),  interest shall be calculated,  on the basis of a 360-day year  consisting
of twelve 30-day months,  based upon the respective  Pass-Through Rate set forth, or determined as provided,  above
and the Certificate Principal Balance of such Class applicable to such Distribution Date.

         (f)      The  Certificates  shall be  substantially in the forms set forth in Exhibits A-1, A-2, A-3, A-4,
A-5-1,  A-5-2, A-6, A-7, A-8, A-9, A-10 and A-11. On original issuance,  the Securities  Administrator  shall sign,
countersign  and shall  deliver them at the  direction of the  Depositor.  Pending the  preparation  of  definitive
Certificates of any Class, the Securities  Administrator may sign and countersign  temporary  Certificates that are
printed,  lithographed or typewritten,  in authorized  denominations for Certificates of such Class,  substantially
of the  tenor  of the  definitive  Certificates  in lieu of  which  they  are  issued  and  with  such  appropriate
insertions,  omissions,  substitutions  and other  variations as the officers or authorized  signatories  executing
such Certificates may determine,  as evidenced by their execution of such Certificates.  If temporary  Certificates
are issued,  the Depositor will cause definitive  Certificates to be prepared  without  unreasonable  delay.  After
the  preparation  of definitive  Certificates,  the temporary  Certificates  shall be  exchangeable  for definitive
Certificates upon surrender of the temporary  Certificates at the office of the Securities  Administrator,  without
charge to the Holder.  Upon surrender for  cancellation of any one or more temporary  Certificates,  the Securities
Administrator  shall sign and countersign and deliver in exchange  therefor a like aggregate  principal  amount, in
authorized  denominations for such Class, of definitive  Certificates of the same Class.  Until so exchanged,  such
temporary Certificates shall in all respects be entitled to the same benefits as definitive Certificates.

         (g)      Each  Class of  Book-Entry  Certificates  will be  registered  as a  single  Certificate  of such
Class held by a nominee of the Depository or the DTC Custodian,  and beneficial interests will be held by investors
through the  book-entry  facilities  of the  Depository in minimum  denominations  of (i) in the case of the Senior
Certificates,  $25,000 and in each case increments of $1.00 in excess thereof,  and (ii) in the case of the Offered
Subordinate  Certificates,  $25,000 and increments of $1.00 in excess thereof,  except that one Certificate of each
such  Class may  be  issued  in a  different  amount  so  that  the  sum of the  denominations  of all  outstanding
Certificates  of such  Class shall  equal the Certificate  Principal  Balance of such Class on the Closing Date. On
the Closing Date,  the Securities  Administrator  shall execute and  countersign  Physical  Certificates  all in an
aggregate  principal amount that shall equal the Certificate  Principal  Balance of such Class on the Closing Date.
The Non-offered  Subordinate  Certificates shall be issued in certificated  fully-registered form in minimum dollar
denominations  of  $25,000  and  integral  multiples  of $1.00  in  excess  thereof,  except  that one  Non-offered
Subordinate  Certificate of each Class may be issued in a different amount so that the sum of the  denominations of
all outstanding Private  Certificates of such Class shall equal the Certificate  Principal Balance of such Class on
the Closing Date. The Residual  Certificates  shall each be issued in  certificated  fully-registered  form with no
denomination.  Each Class of  Global  Certificates,  if any,  shall be issued in fully  registered  form in minimum
dollar  denominations of $25,000 and integral multiples of $1.00 in excess thereof,  except that one Certificate of
each  Class may  be in a  different  denomination  so  that  the  sum  of  the  denominations  of  all  outstanding
Certificates  of such  Class shall  equal the Certificate  Principal  Balance of such Class on the Closing Date. On
the Closing Date,  the  Securities  Administrator  shall execute and  countersign  (i) in the case of each Class of
Offered  Certificates,  the Certificate in the entire  Certificate  Principal  Balance of the respective  Class and
(ii) in the case of each Class of  Private  Certificates,  Individual  Certificates  all in an aggregate  principal
amount that shall equal the Certificate  Principal  Balance of each such respective  Class on the Closing Date. The
Certificates  referred  to in  clause  (i) and  if at any time  there  are to be Global  Certificates,  the  Global
Certificates  shall be delivered by the Depositor to the Depository or pursuant to the  Depository's  instructions,
shall be delivered by the  Depositor on behalf of the  Depository  to and  deposited  with the DTC  Custodian.  The
Securities  Administrator  shall sign the  Certificates by facsimile or manual  signature and  countersign  them by
manual  signature on behalf of the Securities  Administrator  by one or more authorized  signatories,  each of whom
shall be Responsible  Officers of the Securities  Administrator or its agent. A Certificate  bearing the manual and
facsimile  signatures of individuals  who were the authorized  signatories of the Securities  Administrator  or its
agent at the time of issuance shall bind the Securities  Administrator,  notwithstanding  that such  individuals or
any of them have ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No  Certificate  shall be  entitled  to any  benefit  under this  Agreement,  or be valid for any
purpose,  unless  there  appears on such  Certificate  the manually  executed  countersignature  of the  Securities
Administrator or its agent, and such  countersignature  upon any Certificate shall be conclusive evidence,  and the
only evidence,  that such Certificate has been duly executed and delivered  hereunder.  All Certificates  issued on
the Closing Date shall be dated the Closing Date. All  Certificates  issued  thereafter  shall be dated the date of
their countersignature.

         (i)      The Closing  Date is hereby  designated  as the  "startup"  day of each 2007-1  REMIC  within the
meaning of Section 860G(a)(9) of the Code.

         (j)      For  federal  income tax  purposes,  each  2007-1  REMIC shall have a tax year that is a calendar
year and shall report income on an accrual basis.

         (k)      The  Securities  Administrator  on behalf of the Trustee  shall cause each 2007-1 REMIC to timely
elect to be  treated  as a REMIC  under  Section 860D  of the Code.  Any  inconsistencies  or  ambiguities  in this
Agreement or in the  administration  of any Trust  established  hereby shall be resolved in a manner that preserves
the validity of such elections.

         (l)      The  following  legend  shall be placed  on the  Residual  Certificates,  whether  upon  original
issuance  or upon  issuance of any other  Certificate  of any such  Class in  exchange  therefor  or upon  transfer
thereof:

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
                  TRANSFEREE   PROVIDES  A  TRANSFER   AFFIDAVIT  TO  THE  MASTER   SERVICER  AND  THE   SECURITIES
                  ADMINISTRATOR  THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR  POLITICAL
                  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR  INSTRUMENTALITY  OF
                  ANY OF THE  FOREGOING  (OTHER  THAN  AN  INSTRUMENTALITY  WHICH  IS A  CORPORATION  IF ALL OF ITS
                  ACTIVITIES  ARE  SUBJECT  TO TAX UNDER  CHAPTER  1 OF THE CODE AND  EXCEPT  FOR  FREDDIE  MAC,  A
                  MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN
                  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
                  FOREGOING,  (C) ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION
                  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED  BY  CHAPTER 1 OF THE CODE  UNLESS  SUCH
                  ORGANIZATION  IS  SUBJECT  TO THE TAX  IMPOSED  BY  SECTION  511 OF THE CODE  (INCLUDING  THE TAX
                  IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL  ELECTRIC
                  AND  TELEPHONE  COOPERATIVES  DESCRIBED  IN SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING
                  LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING
                  CLAUSES (A), (B),  (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED  ORGANIZATION"),
                  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER  IS TO IMPEDE
                  THE  ASSESSMENT  OR  COLLECTION  OF TAX AND (3)  SUCH  TRANSFEREE  SATISFIES  CERTAIN  ADDITIONAL
                  CONDITIONS  RELATING TO THE FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE
                  REGISTRATION  IN THE  CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS
                  CERTIFICATE  TO A DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  SUCH
                  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER AND SUCH PERSON SHALL
                  NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
                  TO, THE  RECEIPT  OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH  HOLDER OF THIS  CERTIFICATE  BY
                  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE  CONSENTED  TO THE  PROVISIONS  OF THIS
                  PARAGRAPH.

         Section 5.02.     Registration   of  Transfer   and   Exchange  of   Certificates.   (a)  The   Securities
Administrator  shall  maintain at its  Corporate  Trust  Office a  Certificate  Register in which,  subject to such
reasonable  regulations as it may prescribe,  the Securities  Administrator  shall provide for the  registration of
Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to Section  5.01(a) and, in the case of any Global  Certificate  or Physical  Certificate
upon the  satisfaction  of the  conditions  set forth below,  upon  surrender for  registration  of transfer of any
Certificate at any office or agency of the  Securities  Administrator  maintained for such purpose,  the Securities
Administrator shall sign,  countersign and shall deliver, in the name of the designated  transferee or transferees,
a new Certificate of a like Class and aggregate Fractional Undivided Interest, but bearing a different number.

         (c)      By  acceptance  of a  Private  Certificate  or a  Residual  Certificate,  whether  upon  original
issuance or subsequent transfer,  each holder of such Certificate  acknowledges the restrictions on the transfer of
such  Certificate  set forth in the Securities  Legend and agrees that it will transfer such a Certificate  only as
provided herein.  In addition to the provisions of Section  5.02(h),  the following  restrictions  shall apply with
respect to the transfer and  registration  of transfer of an Private  Certificate  or a Residual  Certificate  to a
transferee that takes delivery in the form of an Individual Certificate:

                  (i)      The Securities  Administrator  shall register the transfer of an Individual  Certificate
if the requested  transfer is being made to a transferee who has provided the Securities  Administrator with a Rule
144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The Securities  Administrator shall register the transfer of any Individual  Certificate
if (x) the  transferor  has  advised  the  Securities  Administrator  in  writing  that  the  Certificate  is being
transferred  to an  Institutional  Accredited  Investor along with facts  surrounding  the transfer as set forth in
Exhibit F-3 hereto;  and (y) prior to the transfer the  transferee  furnishes to the  Securities  Administrator  an
Investment  Letter (and the  Securities  Administrator  shall be fully  protected in so doing),  provided  that, if
based upon an Opinion of Counsel  addressed to the Securities  Administrator to the effect that the delivery of (x)
and (y) above are not  sufficient  to confirm  that the  proposed  transfer is being made  pursuant to an exemption
from,  or in a  transaction  not  subject  to,  the  registration  requirements  of the  Securities  Act and  other
applicable  laws,  the  Securities  Administrator  shall as a condition of the  registration  of any such  transfer
require  the  transferor  to furnish  such other  certifications,  legal  opinions  or other  information  prior to
registering the transfer of an Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long as a Global  Certificate of such Class is  outstanding and is held by or on behalf of the
Depository,  transfers of beneficial  interests in such Global  Certificate,  or transfers by holders of Individual
Certificates  of such Class to  transferees  that take  delivery in the form of beneficial  interests in the Global
Certificate, may be made only in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      In the case of a beneficial  interest in the Global  Certificate being transferred to an
Institutional  Accredited  Investor,  such  transferee  shall  be  required  to  take  delivery  in the  form of an
Individual  Certificate or  Certificates  and the Securities  Administrator  shall register such transfer only upon
compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In  the  case  of  a  beneficial  interest  in  a  Class of  Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or  Certificates of such
Class,  except as set forth in clause  (i) above,  the Securities  Administrator  shall register such transfer only
upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an Individual  Certificate  of a Class being  transferred to a transferee
that takes  delivery in the form of a beneficial  interest in a Global  Certificate  of such Class,  the Securities
Administrator  shall  register such transfer if the transferee  has provided the  Securities  Administrator  with a
Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of transfer
of a beneficial  interest in the Global  Certificate of a Class to a transferee  that takes delivery in the form of
a beneficial  interest in the Global Certificate of such Class;  provided that each such transferee shall be deemed
to have made such  representations  and  warranties  contained in the Rule 144A  Certificate  as are  sufficient to
establish that it is a QIB.

         (e)      Subject to Section  5.02(h),  an exchange of a beneficial  interest in a Global  Certificate of a
Class for an Individual  Certificate or  Certificates  of such Class,  an exchange of an Individual  Certificate or
Certificates  of a Class for a beneficial  interest in the Global  Certificate  of such Class and an exchange of an
Individual  Certificate or  Certificates  of a Class for  another  Individual  Certificate or  Certificates of such
Class (in each case, whether or not such exchange is made in anticipation of subsequent transfer,  and, in the case
of the Global  Certificate of such Class,  so long as such  Certificate is outstanding  and is held by or on behalf
of the  Depository)  may be made only in  accordance  with Section  5.02(h),  the rules of the  Depository  and the
following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at any time
exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an  Individual  Certificate  or  Certificates  of a Class may  exchange such
Certificate  or  Certificates  for a beneficial  interest in the Global  Certificate  of such  Class if such holder
furnishes to the Securities Administrator a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may  exchange such  Certificate for an
equal aggregate  principal amount of Individual  Certificates of such Class in different  authorized  denominations
without any certification.

         (f)      (i)      Upon  acceptance for exchange or transfer of an Individual  Certificate of a Class for a
beneficial  interest in a Global Certificate of such Class as provided herein, the Securities  Administrator  shall
cancel such Individual  Certificate and shall (or shall request the Depository to) endorse on the schedule  affixed
to the applicable Global  Certificate (or on a continuation of such schedule affixed to the Global  Certificate and
made a part thereof) or otherwise  make in its books and records an  appropriate  notation  evidencing  the date of
such  exchange  or  transfer  and an increase in the  certificate  balance of the Global  Certificate  equal to the
certificate balance of such Individual Certificate exchanged or transferred therefor.

                  (ii)     Upon  acceptance  for  exchange  or  transfer  of a  beneficial  interest  in  a  Global
Certificate  of  a  Class for  an  Individual  Certificate  of  such  Class  as  provided  herein,  the  Securities
Administrator  shall  (or shall  request  the  Depository  to)  endorse  on the  schedule  affixed  to such  Global
Certificate (or on a continuation of such schedule  affixed to such Global  Certificate and made a part thereof) or
otherwise  make in its books and records an appropriate  notation  evidencing the date of such exchange or transfer
and a decrease in the  certificate  balance of such Global  Certificate  equal to the  certificate  balance of such
Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The  Securities  Legend shall be placed on any Individual  Certificate  issued in exchange for or
upon transfer of another Individual Certificate or of a beneficial interest in a Global Certificate.

         (h)      Subject to the restrictions on transfer and exchange set forth in this  Section 5.02,  the holder
of any  Individual  Certificate  may transfer or exchange  the same in whole or in part (in an initial  certificate
balance equal to the minimum  authorized  denomination  set forth in  Section 5.01(g)  or any integral  multiple of
$1.00 in excess  thereof)  by  surrendering  such  Certificate  at the  Corporate  Trust  Office of the  Securities
Administrator,  or at the office of any transfer  agent,  together with an executed  instrument  of assignment  and
transfer  satisfactory in form and substance to the Securities  Administrator in the case of transfer and a written
request for exchange in the case of  exchange.  The holder of a beneficial  interest in a Global  Certificate  may,
subject  to the rules and  procedures  of the  Depository,  cause the  Depository  (or its  nominee)  to notify the
Securities  Administrator  in writing of a request for  transfer or exchange  of such  beneficial  interest  for an
Individual  Certificate  or  Certificates.  Following a proper  request for  transfer or exchange,  the  Securities
Administrator  shall,  within  five  Business  Days of such  request  made at the  Corporate  Trust  Office  of the
Securities  Administrator,  sign,  countersign  and  deliver  at the  Corporate  Trust  Office  of  the  Securities
Administrator,  to the  transferee  (in the case of  transfer) or holder (in the case of exchange) or send by first
class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of  exchange) to such
address as the transferee or holder,  as applicable,  may request,  an Individual  Certificate or Certificates,  as
the case may require,  for a like aggregate  Fractional  Undivided Interest and in such authorized  denomination or
denominations as may be requested.  The presentation for transfer or exchange of any Individual  Certificate  shall
not be valid unless made at the Corporate  Trust Office of the Securities  Administrator  by the registered  holder
in person, or by a duly authorized attorney-in-fact.

         (i)      At the option of the  Certificateholders,  Certificates  may be exchanged for other  Certificates
of authorized  denominations of a like Class and aggregate  Fractional  Undivided  Interest,  upon surrender of the
Certificates  to be exchanged at the Corporate  Trust Office of the Securities  Administrator;  provided,  however,
that no  Certificate  may be exchanged  for new  Certificates  unless the original  Fractional  Undivided  Interest
represented by each such new Certificate  (i) is at least equal to the minimum  authorized  denomination or (ii) is
acceptable to the Depositor as indicated to the  Securities  Administrator  in writing.  Whenever any  Certificates
are so  surrendered  for exchange,  the  Securities  Administrator  shall sign and  countersign  and the Securities
Administrator  shall  deliver  the  Certificates  which the  Certificateholder  making the  exchange is entitled to
receive.

         (j)      If the Securities  Administrator  so requires,  every  Certificate  presented or surrendered  for
transfer or exchange  shall be duly endorsed by, or be  accompanied  by a written  instrument  of transfer,  with a
signature guarantee, in form satisfactory to the Securities  Administrator,  duly executed by the holder thereof or
his or her attorney duly authorized in writing.

         (k)      No  service  charge  shall  be  made  for any  transfer  or  exchange  of  Certificates,  but the
Securities  Administrator may require payment of a sum sufficient to cover any tax or governmental  charge that may
be imposed in connection with any transfer or exchange of Certificates.

         (l)      The Securities  Administrator shall cancel all Certificates  surrendered for transfer or exchange
but shall retain such  Certificates  in accordance with its standard  retention  policy or for such further time as
is  required  by the  record  retention  requirements  of  the  Exchange  Act,  and  thereafter  may  destroy  such
Certificates.

         Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates.  (a)        If   (i) any    mutilated
Certificate is surrendered to the Securities  Administrator,  or the Securities  Administrator receives evidence to
its  satisfaction  of the  destruction,  loss or theft of any  Certificate,  and  (ii) there  is  delivered  to the
Securities  Administrator  such  security  or  indemnity  as it may  require  to save it  harmless,  and  (iii) the
Securities  Administrator  has not received notice that such  Certificate has been acquired by a third Person,  the
Securities  Administrator  shall sign,  countersign and deliver,  in exchange for or in lieu of any such mutilated,
destroyed,  lost or stolen  Certificate,  a new Certificate of like tenor and Fractional  Undivided Interest but in
each case bearing a different  number.  The mutilated,  destroyed,  lost or stolen  Certificate  shall thereupon be
canceled of record by the Securities Administrator and shall be of no further effect and evidence no rights.

         (b)      Upon the issuance of any new Certificate under this  Section 5.03,  the Securities  Administrator
may require the payment of a sum  sufficient to cover any tax or other  governmental  charge that may be imposed in
relation  thereto  and any  other  expenses  (including  the fees and  expenses  of the  Securities  Administrator)
connected  therewith.  Any duplicate  Certificate  issued pursuant to this Section 5.03  shall constitute  complete
and  indefeasible  evidence of  ownership  in the Trust Fund,  as if  originally  issued,  whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons Deemed Owners.  Prior to due  presentation of a Certificate for  registration of
transfer,  the  Depositor,  the  Securities  Administrator  and  any  agent  of the  Depositor  or  the  Securities
Administrator  may treat the Person in whose name any  Certificate  is registered as the owner of such  Certificate
for the  purpose of  receiving  distributions  pursuant  to  Section 6.02  and for all other  purposes  whatsoever.
Neither  the  Depositor,   the  Securities  Administrator  nor  any  agent  of  the  Depositor  or  the  Securities
Administrator  shall be affected by notice to the contrary.  No  Certificate  shall be deemed duly  presented for a
transfer  effective  on any Record Date unless the  Certificate  to be  transferred  is presented no later than the
close of business on the third Business Day preceding such Record Date.

         Section 5.05.     Transfer  Restrictions  on  Residual  Certificates.   (a)  Residual   Certificates,   or
interests therein,  may not be transferred  without the prior express written consent of the Tax Matters Person and
the Sponsor,  which cannot be unreasonably  withheld.  As a prerequisite to such consent,  the proposed  transferee
must provide the Tax Matters  Person,  the Sponsor and the  Securities  Administrator  with an  affidavit  that the
proposed  transferee is a Permitted  Transferee (and an affidavit that it is a U.S. Person,  unless, in the case of
a Class R Certificate  only, the Tax Matters Person and the Sponsor  consent to the transfer to a person who is not
a U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale or other  disposition  of a  Residual  Certificate  (including  a  beneficial
interest therein) may be made unless, prior to the transfer,  sale or other disposition of a Residual  Certificate,
the  proposed  transferee  (including  the initial  purchasers  thereof)  delivers to the Tax Matters  Person,  the
Securities  Administrator  and the Depositor an affidavit in the form attached hereto as Exhibit E  stating,  among
other  things,  that as of the  date of such  transfer  (i) such  transferee  is a  Permitted  Transferee  and that
(ii) such  transferee  is not  acquiring  such  Residual  Certificate  for the  account  of any person who is not a
Permitted  Transferee.  The Tax Matters Person shall not consent to a transfer of a Residual  Certificate if it has
actual  knowledge that any statement made in the affidavit  issued pursuant to the preceding  sentence is not true.
Notwithstanding  any  transfer,  sale or other  disposition  of a Residual  Certificate  to any Person who is not a
Permitted  Transferee,  such transfer,  sale or other disposition shall be deemed to be of no legal force or effect
whatsoever  and such  Person  shall  not be  deemed  to be a  Holder  of a  Residual  Certificate  for any  purpose
hereunder,  including,  but not limited to, the receipt of distributions  thereon.  If any purported transfer shall
be in violation of the provisions of this Section  5.05(b),  then the prior Holder  thereof  shall,  upon discovery
that the transfer of such Residual  Certificate was not in fact permitted by this Section  5.05(b),  be restored to
all  rights  as a  Holder  thereof  retroactive  to the  date of the  purported  transfer.  None of the  Securities
Administrator,  the Tax  Matters  Person  or the  Depositor  shall be under any  liability  to any  Person  for any
registration  or transfer of a Residual  Certificate  that is not  permitted by this Section  5.05(b) or for making
payments due on such Residual  Certificate to the purported  Holder thereof or taking any other action with respect
to such  purported  Holder under the  provisions  of this  Agreement so long as the written  affidavit  referred to
above was received with respect to such transfer,  and the Tax Matters  Person,  the Securities  Administrator  and
the Depositor,  as applicable,  had no knowledge that it was untrue.  The prior Holder shall be entitled to recover
from any  purported  Holder of a  Residual  Certificate  that was in fact not a  permitted  transferee  under  this
Section  5.05(b) at the time it became a Holder all payments  made on such Residual  Certificate.  Each Holder of a
Residual Certificate,  by acceptance thereof,  shall be deemed for all purposes to have consented to the provisions
of this  Section  5.05(b) and to any  amendment  of this  Agreement  deemed  necessary  (whether as a result of new
legislation  or  otherwise)  by counsel of the Tax Matters  Person or the  Depositor  to ensure  that the  Residual
Certificates  are not  transferred  to any Person who is not a Permitted  Transferee  and that any transfer of such
Residual  Certificates  will not cause the  imposition of a tax upon the Trust or cause any 2007-1 REMIC to fail to
qualify as a REMIC.

         (c)      Unless the Tax Matters  Person shall have  consented in writing (which consent may be withheld in
the Tax Matters Person's sole discretion),  the Class R Certificates  (including a beneficial interest therein) may
not be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser thereof agrees to be a Tax Matters Person if
it  is  the  Holder  of  the  largest  percentage  interest  of  such  Certificate,  and  appoints  the  Securities
Administrator to act on its behalf with respect to all matters concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions  on  Transferability  of  Certificates.  (a) No offer,  sale,  transfer  or
other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless  registered
under the  Securities  Act, or an  exemption  from the  registration  requirements  of the  Securities  Act and any
applicable  state  securities or "Blue Sky" laws is available.  Except with respect to (i) the initial  transfer of
the Class XP  Certificates  on the Closing Date,  (ii) the transfer of any Class of  Certificates to any NIM Issuer
or any NIM Trustee or in connection  with the issuance of any NIM  Securities,  or (iii) a transfer of the Class XP
Certificates  to the  Depositor or any  Affiliate of the  Depositor,  in the event that a transfer of a Certificate
which  is a  Physical  Certificate  is to be made in  reliance  upon  an  exemption  from  the  Securities  Act and
applicable  state  securities  laws, in order to assure  compliance  with the Securities Act and such laws, and the
prospective  transferee  (other than the  Depositor)  of such  Certificate  signs and  delivers  to the  Securities
Administrator an Investment  Letter,  if the transferee is an Institutional  Accredited  Investor,  in the form set
forth as  Exhibit F-l  hereto,  or a Rule 144A  Certificate,  if the  transferee is a QIB, in the form set forth as
Exhibit F-2  hereto.  Notwithstanding the provisions of the immediately  preceding sentence,  no restrictions shall
apply with respect to the transfer or  registration of transfer of a beneficial  interest in any  Certificate  that
is a Global  Certificate  of a Class to a transferee  that takes  delivery in the form of a beneficial  interest in
the  Global  Certificate  of such  Class provided  that  each  such  transferee  shall be  deemed to have made such
representations  and warranties  contained in the Rule 144A Certificate as are sufficient to establish that it is a
QIB.  In the case of a proposed  transfer of any  Certificate  to a  transferee  other than a QIB,  the  Securities
Administrator  may require an Opinion of Counsel  addressed to the Securities  Administrator  that such transaction
is exempt from the  registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an
expense of the Securities Administrator or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  Sub-Section  (b), no Residual
Certificates  or Private  Certificates  may be  acquired  directly or  indirectly  by, or on behalf of, an employee
benefit plan or other  retirement  arrangement  that is subject to Title I of ERISA or  Section 4975 of the Code (a
"Plan"),  or by a person using "plan  assets" of a Plan,  unless the proposed  transferee  provides the  Securities
Administrator,  with an  Opinion of Counsel  addressed  to the Master  Servicer,  the  Trustee  and the  Securities
Administrator (upon which they may rely) that is satisfactory to the Securities  Administrator,  which opinion will
not be at the expense of the Master  Servicer,  the Trustee or the Securities  Administrator,  that the purchase of
such  Certificates by or on behalf of such Plan is permissible  under applicable law, will not constitute or result
in a nonexempt  prohibited  transaction under ERISA or Section 4975 of the Code and will not subject the Depositor,
the  Master  Servicer,  the  Trustee  or the  Securities  Administrator  to any  obligation  in  addition  to those
undertaken in the Agreement.

         (b)      Unless such Person has provided an Opinion of Counsel in  accordance  with Section  5.07(a),  any
Person  acquiring  an interest in a Global  Certificate  which is a Private  Certificate,  by  acquisition  of such
Certificate,  shall be deemed to have  represented to the  Securities  Administrator,  and any Person  acquiring an
interest in a Private  Certificate in definitive form shall  represent in writing to the Securities  Administrator,
that it is not  acquiring  an interest in such  Certificate  directly  or  indirectly  by, or on behalf of, or with
"plan assets" of, an employee  benefit plan or other  retirement  arrangement  which is subject to Title I of ERISA
and/or Section 4975 of the Code.

         (c)      Each  beneficial  owner of a Class B-1,  Class B-2,  Class B-3,  Class B-4, Class B-5, Class B-6,
Class B-7 or Class B-8 Certificate or any interest  therein shall be deemed to have  represented,  by virtue of its
acquisition  or holding of that  certificate  or interest  therein,  that either (i) such  Certificate  is rated at
least  "BBB-" or its  equivalent  by DBRS,  S&P,  Fitch or  Moody's,  (ii) such  beneficial  owner is not a Plan or
investing  with "plan  assets" of any Plan, or (iii) (1) it is an insurance  company,  (2) the source of funds used
to acquire or hold the certificate or interest therein is an "insurance  company general  account," as such term is
defined in Prohibited  Transaction Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and III of
PTCE 95-60 have been satisfied.

         (d)      Neither  the Master  Servicer  nor the  Securities  Administrator  will be  required  to monitor,
determine or inquire as to  compliance  with the  transfer  restrictions  with respect to the Global  Certificates.
Any attempted or purported  transfer of any  Certificate in violation of the provisions of Sections (a), (b) or (c)
above  shall be void ab initio and such  Certificate  shall be  considered  to have been held  continuously  by the
prior  permitted  Certificateholder.  Any  transferor of any  Certificate  in violation of such  provisions,  shall
indemnify  and hold  harmless the  Securities  Administrator  and the Master  Servicer from and against any and all
liabilities,  claims,  costs or  expenses  incurred by the  Securities  Administrator  or the Master  Servicer as a
result of such  attempted  or  purported  transfer.  The  Securities  Administrator  shall  have no  liability  for
transfer of any such Global  Certificates  in or through  book-entry  facilities  of any  Depository  or between or
among  Depository  Participants  or  Certificate  Owners made in violation of the transfer  restrictions  set forth
herein.

         Section 5.08.     Rule 144A  Information.  For so long as any Private  Certificates are  outstanding,  (1)
the Sponsor  will provide or cause to be provided to any holder of such Private  Certificates  and any  prospective
purchaser  thereof  designated  by such a holder,  upon the request of such holder or  prospective  purchaser,  the
information  required  to be  provided  to such  holder  or  prospective  purchaser  by Rule  144A(d)(4)  under the
Securities  Act;  and (2) the Sponsor  shall  update such  information  from time to time in order to prevent  such
information  from becoming  false and  misleading  and will take such other actions as are necessary to ensure that
the safe harbor exemption from the  registration  requirements of the Securities Act under Rule 144A is and will be
available for resales of such Private Certificates conducted in accordance with Rule 144A.

                                                    ARTICLE VI
                                          Payments to Certificateholders

         Section 6.01.     [Reserved].

         Section 6.02.     Distributions  on the  Certificates.  (a)(i) Interest  and principal (as  applicable) on
the  Certificates  will  be  distributed  by the  Securities  Administrator  monthly  on  each  Distribution  Date,
commencing  in September  2007, in an amount equal to the Available  Funds on deposit in the  Distribution  Account
and the  Pre-Funding  Account for such  Distribution  Date.  On each  Distribution  Date,  the  Available  Funds on
deposit in the Distribution Account shall be distributed as follows:

         (A)      on each  Distribution  Date, the Available Funds for Sub-Group I will be distributed to the Class
         I-A-1, Class I-A-2 and Class I-X-1 Certificates as follows:

                  first,  to the Class I-A-1,  Class I-A-2 and Class I-X-1  Certificates,  the Accrued  Certificate
                  Interest  on each  such  Class  for such  Distribution  Date,  pro  rata,  based  on the  Accrued
                  Certificate Interest owed to each such Class;

                  second, to the Class I-A-1,  Class I-A-2 and Class I-X-1  Certificates,  any Accrued  Certificate
                  Interest thereon remaining  undistributed  from previous  Distribution  Dates, pro rata, based on
                  the  undistributed  Accrued  Certificate  Interest  owed to each  such  Class,  to the  extent of
                  remaining Available Funds for Sub-Group I; and

                  third, to the Class I-A-1  Certificates and the Class I-A-2  Certificates,  in reduction of their
                  Certificate  Principal  Balances,  pro  rata,  based  on each  respective  Certificate  Principal
                  Balance,  the  Senior  Optimal  Principal  Amount  with  respect to the  Senior  Certificates  in
                  Sub-Group  I for  such  Distribution  Date,  to the  extent  of  remaining  Available  Funds  for
                  Sub-Group I, until each such Certificate Principal Balance has been reduced to zero.

         (B)      on each  Distribution  Date,  the  Available  Funds for Sub-Group II will be  distributed  to the
         Class II-A-1, Class II-A-2 and Class II-X-1 Certificates as follows:

                  first, to the Class II-A-1, Class II-A-2 and Class II-X-1  Certificates,  the Accrued Certificate
                  Interest on such Classes for such Distribution  Date, pro rata, based on the Accrued  Certificate
                  Interest owed to each such Class;

                  second,  to  the  Class  II-A-1,  Class  II-A-2  and  Class  II-X-1  Certificates,   any  Accrued
                  Certificate  Interest  thereon  remaining  undistributed  from previous  Distribution  Dates, pro
                  rata, based on the  undistributed  Accrued  Certificate  Interest owed to each such Class, to the
                  extent of remaining Available Funds for Sub-Group II; and

                  third,  to the Class  II-A-1  Certificates  and the Class  II-A-2  Certificates,  in reduction of
                  their Certificate  Principal Balances,  pro rata, based on each respective  Certificate Principal
                  Balance,  the  Senior  Optimal  Principal  Amount  with  respect to the  Senior  Certificates  in
                  Sub-Group  II for such  Distribution  Date,  to the  extent  of  remaining  Available  Funds  for
                  Sub-Group II, until each such Certificate Principal Balance has been reduced to zero.

         (C)      on each  Distribution  Date,  the Available  Funds for Sub-Group III will be  distributed  to the
         Class III-A-1, Class III-A-2 and Class III-X-1 Certificates as follows:

                  first,  to the  Class  III-A-1,  Class  III-A-2  and  Class  III-X-1  Certificates,  the  Accrued
                  Certificate  Interest on such Classes for such Distribution  Date, pro rata, based on the Accrued
                  Certificate Interest owed to each such Class;

                  second,  to the  Class  III-A-1,  Class  III-A-2  and Class  III-X-1  Certificates,  any  Accrued
                  Certificate  Interest  thereon  remaining  undistributed  from previous  Distribution  Dates, pro
                  rata, based on the  undistributed  Accrued  Certificate  Interest owed to each such Class, to the
                  extent of remaining Available Funds for Sub-Group III; and

                  third,  to the Class III-A-1  Certificates  and the Class III-A-2  Certificates,  in reduction of
                  their Certificate  Principal Balances,  pro rata, based on each respective  Certificate Principal
                  Balance,  the  Senior  Optimal  Principal  Amount  with  respect to the  Senior  Certificates  in
                  Sub-Group  III for such  Distribution  Date,  to the  extent  of  remaining  Available  Funds for
                  Sub-Group III, until each such Certificate Principal Balance has been reduced to zero..

         (D) Except as provided  in  paragraphs  (E) and (F) below,  on each  Distribution  Date on or prior to the
         Distribution Date on which the Certificate Principal Balances of the Subordinate  Certificates are reduced
         to zero,  such date being  referred to herein as the  Cross-Over  Date,  an amount equal to the sum of the
         remaining  Available Funds after the distributions set forth in paragraphs (A), (B) and (C) above, will be
         distributed  sequentially  to the Class B-1,  Class B-2, Class B-3, Class B-4, Class B-5, Class B-6, Class
         B-7 and Class B-8 Certificates,  in that order, in each case up to an amount equal to and in the following
         order:  (a) the  Accrued  Certificate  Interest  thereon  for  such  Distribution  Date,  (b) any  Accrued
         Certificate Interest thereon remaining undistributed from previous Distribution Dates and (c) such Class's
         Allocable Share, as applicable,  for such Distribution  Date, in each case, to the extent of the remaining
         Available Funds for all Sub-Groups.

         (E) On each  Distribution  Date prior to the  Cross-Over  Date but after the  reduction  of the  aggregate
         Certificate  Principal Balance of the Senior  Certificates in any Certificate Group or Sub-Groups to zero,
         the  remaining  Certificate  Group or  Sub-Groups  will be  entitled  to  receive  in  reduction  of their
         Certificate  Principal Balances, in addition to any Principal Prepayments related to such remaining Senior
         Certificates,  100% of the  Principal  Prepayments  on any Mortgage  Loan in the  Sub-Group or  Sub-Groups
         relating to the fully paid Certificate Group or Sub-Groups.  Such amounts allocated to Senior Certificates
         shall be treated as part of the Available  Funds for the related  Sub-Group and distributed as part of the
         related Senior  Optimal  Principal  Amount in accordance  with the priorities set forth in clause third in
         each of paragraphs  (A), (B) and (C) above in reduction of the  Certificate  Principal  Balances  thereof.
         Notwithstanding  the  foregoing,  if (i) the  weighted  average  of the  Subordinate  Percentages  on such
         Distribution Date equals or exceeds two times the initial weighted average of the Subordinate  Percentages
         and (ii)  the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  delinquent  60 days or more
         (including  for this purpose any such Mortgage  Loans in  foreclosure  and Mortgage  Loans with respect to
         which the related Mortgaged  Property has been acquired by the Trust),  averaged over the last six months,
         as a percentage of the sum of the aggregate Certificate Principal Balance of the Subordinate  Certificates
         does not exceed 100%, then the additional  allocation of Principal  Prepayments to the Senior Certificates
         in  accordance  with this  paragraph  (E) will not be made and 100% of the  Principal  Prepayments  on any
         mortgage  loan  relating  to the  fully  paid  Certificate  Group  will be  allocated  to the  Subordinate
         Certificates.

         (F) If on any  Distribution  Date on which the  aggregate  Certificate  Principal  Balance  of the  Senior
         Certificates in a Certificate  Group would be greater than the aggregate Stated  Principal  Balance of the
         related Mortgage Loans and any Subordinate Certificates are still outstanding,  in each case, after giving
         effect to distributions to be made on such Distribution  Date, (i) 100% of amounts otherwise  allocable to
         the Subordinate  Certificates  in respect of principal will be distributed to such Senior  Certificates in
         reduction of the Certificate Principal Balances thereof, until the aggregate Certificate Principal Balance
         of such Senior  Certificates is equal to the aggregate  Stated  Principal  Balance of the related Mortgage
         Loans, and (ii) the Accrued Certificate  Interest otherwise  allocable to the Subordinate  Certificates on
         such Distribution Date will be reduced and distributed to such Senior  Certificates,  to the extent of any
         amount due and unpaid on such Senior Certificates,  in an amount equal to the Accrued Certificate Interest
         for such Distribution Date on the excess of (x) the aggregate Certificate Principal Balance of such Senior
         Certificates  over (y) the aggregate Stated Principal Balance of the Mortgage Loans. Any such reduction in
         the  Accrued  Certificate  Interest  on the  Subordinate  Certificates  will  be  allocated  first  to the
         Subordinate Certificates in reverse order of their respective numerical designations,  commencing with the
         Class  B-8  Certificates.  If there  exists  more  than  one  undercollateralized  Certificate  Group on a
         Distribution Date, amounts distributable to such  undercollateralized  Certificate Groups pursuant to this
         paragraph will be allocated between such undercollateralized  Certificate Groups, pro rata, based upon the
         amount by which their respective  aggregate  Certificate  Principal  Balances exceeds the aggregate Stated
         Principal Balance of the Mortgage Loans in their respective Sub-Groups.

         (G) If, after  distributions have been made pursuant to priorities first and second of paragraphs (A), (B)
         and (C) above on any Distribution  Date, the remaining  Available Funds for any Sub-Group is less than the
         Senior Optimal Principal Amount for that Sub-Group, the Senior Optimal Principal Amount for that Sub-Group
         shall be reduced by that amount, and the remaining  Available Funds for that Sub-Group will be distributed
         as  principal  among the  related  classes of Senior  Certificates,  pro rata,  based on their  respective
         Certificate Principal Balances.

         (H) On each  Distribution  Date, any Available  Funds remaining after payment of interest and principal to
         the Classes of Certificates entitled thereto will be distributed to the Residual  Certificates;  provided,
         that if on any Distribution  Date there are any Available Funds for any Sub-Group  remaining after payment
         of interest and principal to the Certificates  entitled  thereto,  such amounts will be distributed to the
         other  Classes  of Senior  Certificates,  pro rata,  based  upon their  respective  Certificate  Principal
         Balances,  until all amounts due to all Classes of Senior  Certificates have been paid in full, before any
         remaining Available Funds are distributed in accordance with this paragraph to the Residual Certificates.

         (ii)     No Accrued  Certificate  Interest will be payable with respect to any Class of Certificates after
the Distribution Date on which the Certificate Principal Balance of such Certificate has been reduced to zero.

         (b)      If on any  Distribution  Date the Available Funds is less than the Accrued  Certificate  Interest
on the Senior  Certificates  for that  Distribution  Date,  prior to reduction for Net Interest  Shortfalls and the
interest  portion of Realized  Losses on the related  Mortgage  Loans,  the shortfall  will be allocated  among the
holders of each Class of related Senior  Certificates  on a pro rata basis in accordance with the amount of Accrued
Certificate  Interest  for that  Distribution  Date absent such  shortfalls.  In  addition,  the amount of any such
interest  shortfalls  with respect to the Mortgage Loans in the related  Sub-Group will  constitute  unpaid Accrued
Certificate Interest and will be distributable to holders of the related  Certificates  entitled to such amounts on
subsequent  Distribution  Dates,  to the extent of the Available  Funds for the related  Sub-Group  remaining after
distributions of Accrued  Certificate  Interest for such Distribution Date as required herein.  Any such amounts so
carried  forward  will not bear  interest.  Any  interest  shortfalls  will not be  offset  by a  reduction  in the
servicing  compensation  of the Master  Servicer  or  otherwise,  except to the extent of  applicable  Compensating
Interest Payments.

         (c)      The  expenses  and fees of the Trust  shall be paid by each of the 2007-1  REMICs,  to the extent
that such expenses relate to the assets of each of such respective  2007-1 REMICs,  and all other expenses and fees
of the Trust shall be paid pro rata by each of the 2007-1 REMICs.

         (d)      On  each  Distribution  Date,  all  amounts   transferred  from  the  Class  XP  Reserve  Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge Loans with  respect to the  Mortgage  Loans
received during the related  Prepayment  Period will be withdrawn from the Distribution  Account and distributed by
the  Securities  Administrator  to the  Holders  of the  Class XP  Certificates  and  shall  not be  available  for
distribution to the Holders of any other Class of Certificates.

         Section 6.03.     [Reserved].

         Section 6.04.     Allocation  of Losses and  Subsequent  Recoveries on the  Certificates.  (a) On or prior
to each  Determination  Date,  the Master  Servicer  shall  determine the amount of any Realized Loss in respect of
each  Mortgage  Loan that occurred  during the related  Prepayment  Period,  based on  information  provided by the
related Servicer.

         (b)      (i) With respect to any  Certificates  (other than the Interest Only  Certificates  and the Class
XP  Certificates) on any  Distribution  Date, the principal  portion of each Realized Loss on a Mortgage Loan shall
be allocated as follows:

                  first, to the Class B-8  Certificates  until the Certificate  Principal  Balance thereof has been
         reduced to zero;

                  second,  to the Class B-7 Certificates  until the Certificate  Principal Balance thereof has been
         reduced to zero;

                  third, to the Class B-6  Certificates  until the Certificate  Principal  Balance thereof has been
         reduced to zero;

                  fourth,  to the Class B-5 Certificates  until the Certificate  Principal Balance thereof has been
         reduced to zero;

                  fifth, to the Class B-4  Certificates  until the Certificate  Principal  Balance thereof has been
         reduced to zero;

                  sixth, to the Class B-3  Certificates  until the Certificate  Principal  Balance thereof has been
         reduced to zero;

                  seventh,  to the Class B-2 Certificates until the Certificate  Principal Balance thereof has been
         reduced to zero;

                  eighth,  to the Class B-1 Certificates  until the Certificate  Principal Balance thereof has been
         reduced to zero;

                  ninth, to the Senior  Certificates  (other than the related  Interest Only  Certificates)  in the
         related  Certificate Group until the Certificate  Principal  Balances thereof have been reduced to zero in
         accordance with clause (d) below.

         (c)      Notwithstanding  the foregoing  clause (b), no such allocation of any Realized Loss shall be made
on a  Distribution  Date to any Class of (i)  Subordinate  Certificates  to the extent that such  allocation  would
result in the  reduction  of the  aggregate  Certificate  Principal  Balances of all  Certificates  (other than the
Interest Only  Certificates)  as of such  Distribution  Date,  after giving effect to all  distributions  and prior
allocations  of Realized  Losses on the Mortgage  Loans on such date, to an amount less than the  aggregate  Stated
Principal  Balance of all of the Mortgage Loans as of the first day of the month of such  Distribution Date or (ii)
Senior  Certificates  of a Certificate  Group to the extent that such  allocation  would result in the reduction of
the aggregate  Certificate  Principal Balances of all the Senior  Certificates in such Certificate Group as of such
Distribution  Date,  after giving  effect to all  distributions  and prior  allocations  of Realized  Losses on the
Mortgage  Loans in the related  Sub-Group  on such date,  to an amount  less than the  aggregate  Stated  Principal
Balance of all of the Mortgage Loans in the related  Sub-Group as of the related Due Date (each such  limitation in
clause (i) and (ii), the "Loss Allocation Limitation").

         (d)      The  principal  portion of any  Realized  Losses  allocated to a Class of  Certificates  shall be
allocated among the Certificates of such Class in proportion to their respective  Certificate  Principal  Balances.
The  principal  portion of any  allocation of Realized  Losses shall be  accomplished  by reducing the  Certificate
Principal  Balance of the related  Certificates  on the related  Distribution  Date.  The principal  portion of any
Realized Losses allocated to the Sub-Group I Certificates  will be allocated first to the Class I-A-2  Certificates
until the Certificate  Principal  Balance  thereof has been reduced to zero,  then to the Class I-A-1  Certificates
until the Certificate  Principal  Balance  thereof has been reduced to zero. The principal  portion of any Realized
Losses allocated to the Sub-Group II Certificates  will be allocated first to the Class II-A-2  Certificates  until
the Certificate  Principal  Balance thereof has been reduced to zero, then to the Class II-A-1  Certificates  until
the Certificate  Principal  Balance thereof has been reduced to zero. The principal  portion of any Realized Losses
allocated to the Sub-Group III  Certificates  will be allocated first to the Class III-A-2  Certificates  until the
Certificate  Principal Balance thereof has been reduced to zero, then to the Class III-A-1  Certificates  until the
Certificate  Principal Balance thereof has been reduced to zero. Once the aggregate  Certificate  Principal Balance
of the  Certificates in a Certificate  Group has been reduced to zero, the principal  portion of Realized Losses on
the  Mortgage  Loans in the related  Sub-Group  (if any) that are not  allocated  to the  Subordinate  Certificates
pursuant to Section  6.02(a)(i)(F) will be allocated,  pro rata, based upon their respective  Certificate Principal
Balances to the remaining  outstanding  Senior  Certificates of the other Certificate  Groups,  pro rata based upon
their respective Certificate Principal Balances.

         (e)      Realized Losses shall be allocated on the  Distribution  Date in the month following the month in
which  such  loss was  incurred  and,  in the  case of the  principal  portion  thereof,  after  giving  effect  to
distributions made on such Distribution Date.

         (f)      On  each  Distribution  Date,  the  Securities  Administrator  shall  determine  the  Subordinate
Certificate  Writedown  Amounts.  Any  Subordinate  Certificate  Writedown  Amount  shall  effect  a  corresponding
reduction  in the  Certificate  Principal  Balance  of the  Class B  Certificates,  in the  reverse  order of their
numerical Class designations.

         (g)      The  Senior   Percentage  of  Net  Interest   Shortfalls  will  be  allocated  among  the  Senior
Certificates  in proportion to the amount of Accrued  Certificate  Interest that would have been allocated  thereto
in the absence of such  shortfalls.  The Subordinate  Percentage of Net Interest  Shortfall will be allocated among
the  Subordinate  Certificates  in  proportion to the amount of Accrued  Certificate  Interest that would have been
allocated  thereto in the absence of such  shortfalls.  The interest portion of any Realized Losses with respect to
the Mortgage Loans  occurring on or prior to the Cross-Over  Date will be allocated to the Class B Certificates  in
inverse order of their  numerical  Class  designations.  Following the  Cross-Over  Date,  the interest  portion of
Realized  Losses on the  Mortgage  Loans will be allocated to the Senior  Certificates  in the related  Certificate
Group on a pro rata  basis in  proportion  to the  amount of  Accrued  Certificate  Interest  that  would have been
allocated thereto in the absence of such Realized Losses.

         (h)      In addition, in  the  event that  the Master Servicer receives  any Subsequent  Recoveries from a
Servicer,  the Master  Servicer  shall  deposit  such  funds  into the  Distribution  Account  pursuant  to Section
4.01(c)(ii).  If, after taking into account such Subsequent  Recoveries,  the amount of a Realized Loss is reduced,
the amount of such  Subsequent  Recoveries  will be applied to increase the  Certificate  Principal  Balance of the
related Class of Subordinate  Certificates  with the highest  payment  priority to which Realized  Losses have been
allocated,  but not by more than the amount of Realized  Losses  previously  allocated to that Class of Subordinate
Certificates  pursuant to this Section 6.04. The amount of any remaining  Subsequent  Recoveries will be applied to
sequentially increase the Certificate Principal Balance of the Subordinate Certificates, beginning with the related
Class of Subordinate  Certificates with the next highest payment priority, up to the amount of such Realized Losses
previously  allocated  to such Class or Classes of  Certificates  pursuant to this  Section  6.04.  Holders of such
Certificates will not be entitled to any payments in respect of Accrued Certificate  Interest on the amount of such
increases for any Interest Accrual Period preceding the Distribution  Date on which such increase occurs.  Any such
increases shall be applied to the Certificate  Principal  Balance of each  Subordinate  Certificate of such related
Class in accordance with its respective Fractional Undivided Interest.

         Section 6.05.     Cross-Collateralization.  Notwithstanding  the foregoing,  on any  Distribution  Date on
which the Certificate  Principal  Balance of the Subordinate  Certificates have been reduced to zero and a Realized
Loss that is a Special  Hazard Loss is to be  allocated  to the Senior  Certificates,  such loss will be  allocated
among the Senior Certificates on a pro rata basis, based on the Certificate Principal Balances thereof.

         Section 6.06.     Payments.  (a) On each Distribution  Date, other than the final  Distribution  Date, the
Securities  Administrator  shall  distribute to each  Certificateholder  of record as of the immediately  preceding
Record Date the  Certificateholder's  pro rata share of its  Class (based  on the  aggregate  Fractional  Undivided
Interest  represented  by  such  Holder's  Certificates)  of  all  amounts  required  to  be  distributed  on  such
Distribution  Date to such Class.  The  Securities  Administrator  shall  calculate the amount to be distributed to
each Class and, based on such amounts,  the Securities  Administrator  shall determine the amount to be distributed
to each  Certificateholder.  The  Securities  Administrator's  calculations  of payments  shall be based  solely on
information  provided to the Securities  Administrator by the Master Servicer.  The Securities  Administrator shall
not be required to confirm,  verify or recompute any such  information  but shall be entitled to rely  conclusively
on such information.

         (b)      Payment  of the above  amounts  to each  Certificateholder  shall be made (i) by check  mailed to
each  Certificateholder  entitled thereto at the address appearing in the Certificate Register or (ii) upon receipt
by the  Securities  Administrator  on or before  the fifth  Business  Day  preceding  the  Record  Date of  written
instructions from a  Certificateholder  by wire transfer to a United States dollar account  maintained by the payee
at any United States  depository  institution  with  appropriate  facilities  for receiving  such a wire  transfer;
provided,  however,  that the  final  payment  in  respect  of each  Class of  Certificates  will be made only upon
presentation  and  surrender  of  such  respective   Certificates  at  the  office  or  agency  of  the  Securities
Administrator specified in the notice to Certificateholders of such final payment.

         Section 6.07.     Statements to  Certificateholders.  On each  Distribution  Date,  concurrently with each
distribution to  Certificateholders,  the Securities  Administrator  shall make available to the parties hereto and
each  Certificateholder,  via the Securities  Administrator's  internet  website as set forth below,  the following
information,  expressed  in  the  aggregate  and  as  a  Fractional  Undivided  Interest  representing  an  initial
Certificate Principal Balance of $1,000:

         (a)      the  Certificate  Principal  Balance  or  Notional  Amount,  as applicable,  of each Class after
giving effect to all distributions allocable to principal on such Distribution Date;

         (b)      the  amount of the  related  distribution  to  Holders  of each  Class  allocable  to  principal,
separately  identifying  (A) the  aggregate  amount  of any  Principal  Prepayments  included  therein  and (B) the
aggregate of all scheduled payments of principal included therein;

         (c)      the  Pass-Through  Rate for each  applicable  Class of  Certificates  with respect to the current
Accrual Period;

         (d)      the amount of such distribution to Holders of each Class allocable to interest;

         (e)      the applicable accrual periods dates  for  calculating   distributions and  general Distribution
Dates;

         (f)      the total cash flows received and the general sources thereof;

         (g)      the amount,  if any, of fees or expenses  accrued and paid, with an  identification  of the payee
and the general  purpose of such fees  including the related  amount of the  Servicing  Fees paid to or retained by
the Servicer for the related Due Period;

         (h)      [Reserved];

         (i)      with respect to each  Sub-Group, the amount of such  distribution to each  Certificate  allocable
to interest;

         (j)      [Reserved];

         (k)      with respect to each Sub-Group,  the aggregate of the Stated Principal  Balance of (A) all of the
Mortgage Loans and (B) the Adjustable Rate Mortgage Loans, for the following Distribution Date;

         (l)      the number and  Outstanding  Principal  Balance of the Mortgage Loans in each Sub-Group that were
Delinquent  (exclusive  of any  Mortgage  Loan in  foreclosure)  in  respect  of  which  using  the OTS  method  of
calculation (A) one Scheduled Payment is Delinquent,  (B) two Scheduled Payments are Delinquent,  (C) three or more
Scheduled  Payments are Delinquent and (D)  foreclosure  proceedings  have been  commenced,  in each case as of the
close of  business  on the  last  day of the  calendar  month  preceding  such  Distribution  Date  and  separately
identifying  such  information  for the (1) first lien  Mortgage  Loans,  (2) second lien Mortgage  Loans,  and (3)
Adjustable Rate Mortgage Loans, in each such Sub-Group;

         (m)      with respect to each Sub-Group,  the amount of Monthly  Advances  included in the distribution on
such Distribution Date (including the general purpose of such Monthly Advances);

         (n)      [Reserved];

         (o)      if  applicable,  material  modifications,  extensions  or waivers to Mortgage  Loan terms,  fees,
penalties or payments during the prior calendar month or that have become material over time;

         (p)      with respect to each Sub-Group and with respect to any Mortgage Loan that was  liquidated  during
the prior calendar month,  the loan number and aggregate  Stated  Principal  Balance of, and Realized Loss on, such
Mortgage Loan as of the close of business on the Determination Date preceding such Distribution Date;

         (q)      with  respect to each  Sub-Group,  the  total  number and  principal  balance of any real estate
owned or REO  Properties  as  of  the  close  of business on the last  day of the calendar  month  preceding  such
Distribution Date;

         (r)      with respect to each Sub-Group,  the three month rolling  average of the percent  equivalent of a
fraction,  the numerator of which is the aggregate Stated Principal  Balance of the Mortgage Loans that are 60 days
or more  Delinquent (in respect of which using the OTS method of  calculation)  or are in bankruptcy or foreclosure
or are REO  Properties,  and the  denominator  of which is the  aggregate  Stated  Principal  Balance of all of the
Mortgage  Loans in each case as of the close of  business  on the last day of the  calendar  month  preceding  such
Distribution  Date and separately  identifying  such  information  for the (1) first lien Mortgage  Loans,  and (2)
Adjustable Rate Mortgage Loans;

         (s)      the  Realized  Losses  during the  related  calendar  month and the  cumulative  Realized  Losses
through the end of the preceding month;

         (t)      [Reserved];

         (u)      updated pool  composition  data including the following with respect to each Sub-Group:  weighted
average mortgage rate and weighted average remaining term;

         (v)      [Reserved];

         (w)      the amount  withdrawn from the  Pre-Funding  Account,  the  Pre-Funding  Reserve  Account and the
Interest  Coverage Account on that  Distribution  Date, the amount remaining on deposit in the Pre-Funding  Account
and in the Interest  Coverage  Account with respect to each Sub-Group,  following such  Distribution  Date, and the
amount  withdrawn  from  the  Pre-Funding  Account  and  used  to buy  Subsequent  Mortgage  Loans  prior  to  such
Distribution Date;

         (x)      the special hazard  amount,  fraud loss amount and bankruptcy  amount,  if applicable,  as of the
close of business on the applicable  Distribution  Date and a description of any change in the calculation of these
amounts; and

         (y)      the amount of the  distribution  made on such  Distribution  Date to the  Holders of the Class XP
Certificates allocable to Prepayment Charges for the related Mortgage Loans.

         The  Depositor  covenants  that if  there  is a  material  change  in the  solicitation,  credit-granting,
underwriting,  origination,  acquisition or Mortgage Loan selection criteria or procedures, as applicable,  used to
originate,  acquire or select  Mortgage Loans for the Trust Fund it will notify the Securities  Administrator  five
calendar days before each Distribution Date, and if no such notification  occurs, the Securities  Administrator has
no obligation to report with respect to (y). The Depositor  covenants to the  Securities  Administrator  that there
will be no new issuance of securities backed by the same asset pool, so the Securities  Administrator  will only be
responsible  in (x) above for reporting  any pool asset  changes,  such as additions or removals of Mortgage  Loans
from the Trust Fund.

         The  information  set forth above shall be calculated or reported,  as the case may be, by the  Securities
Administrator,  based solely on, and to the extent of,  information  provided to the Securities  Administrator  and
the Master Servicer by the Servicer.  The Securities  Administrator  may conclusively  rely on such information and
shall not be required to confirm, verify or recalculate any such information.

         The  Securities  Administrator  may make  available  each  month,  to any  interested  party,  the monthly
statement   to   Certificateholders   via   the   Securities   Administrator's   website   initially   located   at
"www.ctslink.com."  Assistance  in using the website can be  obtained  by calling  the  Securities  Administrator's
customer  service  desk at (301)  815-6600.  Parties  that are  unable to use the  above  distribution  option  are
entitled  to have a paper  copy  mailed to them via first  class  mail by calling  the  Securities  Administrator's
customer  service desk and indicating  such. The  Securities  Administrator  shall have the right to change the way
such reports are  distributed in order to make such  distribution  more  convenient  and/or more  accessible to the
parties, and the Securities  Administrator shall provide timely and adequate  notification to all parties regarding
any such change.

         Within a reasonable  period of time after the end of the preceding  calendar year  beginning in 2007,  the
Securities  Administrator  will  furnish a report to each Holder of the  Certificates  of record at any time during
the prior  calendar year as to the aggregate of amounts  reported  pursuant to subclauses  (a)(i) and (a)(ii) above
with respect to the  Certificates,  plus information with respect to the amount of servicing  compensation and such
other customary  information as the Securities  Administrator  may determine to be necessary  and/or to be required
by the  Internal  Revenue  Service or by a federal or state law or rules or  regulations  to enable such Holders to
prepare their tax returns for such calendar year.  Such  obligations  shall be deemed to have been satisfied to the
extent that substantially  comparable information shall be provided by the Securities  Administrator or the Trustee
pursuant to the requirements of the Code.

         Section 6.08.     Monthly  Advances.  If the related  Servicer  (other than Wells  Fargo) was  required to
make a  Monthly  Advance  pursuant  to the  related  Servicing  Agreement  and fails to make any  required  Monthly
Advance,  in whole or in part,  the  Master  Servicer,  as  successor  servicer,  or any other  successor  servicer
appointed by it, will deposit in the  Distribution  Account not later than the  Distribution  Account  Deposit Date
immediately  preceding  the related  Distribution  Date an amount equal to such  Monthly  Advance to the extent not
otherwise  paid by the related  Servicer,  net of the Servicing Fee for such Mortgage Loan except to the extent the
Master Servicer determines any such advance to be a Nonrecoverable  Advance.  Subject to the foregoing,  the Master
Servicer,  as successor  servicer,  shall continue to make such advances through the date that the related Servicer
is required  to do so under its  Servicing  Agreement;  provided,  however,  that if the Master  Servicer  deems an
advance to be a Nonrecoverable  Advance,  on the  Distribution  Account Deposit Date, the Master Servicer shall not
be obligated to make such advance and shall present an Officer's  Certificate to the Trustee  (i) stating  that the
Master  Servicer  elects not to make a Monthly  Advance in a stated amount and  (ii) detailing  the reason it deems
the advance to be a Nonrecoverable Advance.

         Notwithstanding  the foregoing,  the Master  Servicer  shall not be required to make any Monthly  Advances
that Wells Fargo, as Servicer,  was required to make pursuant to the Wells Fargo Servicing  Agreement and failed to
do so. In the event that Wells Fargo as Servicer or the Master  Servicer as successor  to any  Servicer  other than
Wells Fargo as Servicer  fails to make a required  Monthly  Advance,  the  Trustee,  as  successor  servicer or the
successor  master  servicer,  as applicable,  shall be required to remit the amount of such Monthly  Advance to the
Distribution Account in accordance with and subject to the terms of this Agreement.

         Section 6.09.     Compensating  Interest  Payments.  The Master Servicer shall deposit in the Distribution
Account not later than each  Distribution  Account Deposit Date an amount equal to the lesser of (i) the sum of the
aggregate  amounts  required to be paid by the Servicers under the Servicing  Agreements with respect to subclauses
(a) and  (b) of the  definition  of  Interest  Shortfall  with  respect  to the  Mortgage  Loans  for  the  related
Distribution  Date, and not so paid by the related  Servicers and (ii) the Master  Servicer  Compensation  for such
Distribution Date (such amount,  the "Compensating  Interest  Payment").  The Master Servicer shall not be entitled
to any reimbursement of any Compensating Interest Payment.

         Section 6.10.     Distributions  on  REMIC  Regular   Interests.   (a)  On  each  Distribution  Date,  the
Securities  Administrator  shall be  deemed  to  distribute  to  REMIC  II as the  holder  of the  REMIC I  Regular
Interests,  those  portions  of the REMIC I  Distribution  Amount  not  designated  to  Component  I of the Class R
Certificates,  in the  amounts  and in  accordance  with the  priorities  set  forth in the  definition  of REMIC I
Distribution Amount.

         (b)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute to REMIC
III as the  holder of the REMIC II  Regular  Interests,  those  portions  of the REMIC II  Distribution  Amount not
designated to Component II of the Class R  Certificates,  in the amounts and in accordance  with the priorities set
forth in the definition of REMIC II Distribution Amount.

         (c)      On each Distribution Date, the Securities  Administrator  shall be deemed to distribute the REMIC
III  Distribution  Amount to the holders of the  Certificates,  as the holders of the REMIC III  Interests,  in the
amounts and in accordance with the priorities set forth in the definition of REMIC III Distribution Amount.

         (d)      [Reserved].

         (e)      Notwithstanding   the   deemed   distributions  on  the REMIC  Regular  Interests  described  in
this Section 6.10,  distributions  of funds from the  Distribution  Account  shall be made only in accordance  with
Section 6.02.


                                                    ARTICLE VII
                                                The Master Servicer

         Section 7.01.     Liabilities of the Master  Servicer.  The Master  Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or  Consolidation  of the Master  Servicer.  (a) The Master Servicer will keep in
full force and effect its  existence,  rights and  franchises as a  corporation  under the laws of the state of its
incorporation,  and will obtain and  preserve its  qualification  to do business as a foreign  corporation  in each
jurisdiction in which such  qualification  is or shall be necessary to protect the validity and  enforceability  of
this Agreement, the Certificates or any of the Mortgage Loans and to perform its duties under this Agreement.

         (b)      Any Person  into which the Master  Servicer  may be merged or  consolidated,  or any  corporation
resulting  from any  merger  or  consolidation  to which  the  Master  Servicer  shall  be a party,  or any  Person
succeeding  to the  business of the Master  Servicer,  shall be the  successor  of the Master  Servicer  hereunder,
without the  execution  or filing of any paper or further act on the part of any of the  parties  hereto,  anything
herein to the contrary notwithstanding.

         Section 7.03.     Indemnification  by the Master  Servicer  and the Trust  Fund.  (a) The Master  Servicer
agrees to indemnify  the  Indemnified  Persons  for,  and to hold them  harmless  against,  any loss,  liability or
expense  (including  reasonable  legal  fees and  disbursements  of  counsel)  incurred  on their  part that may be
sustained in connection with,  arising out of, or relating to, any claim or legal action  (including any pending or
threatened claim or legal action) relating to this Agreement,  the Servicing Agreements,  the Assignment Agreements
or the  Certificates  or the powers of  attorney  delivered  by the  Trustee  hereunder  (i) related  to the Master
Servicer's  failure to perform its duties in compliance with this Agreement (except as any such loss,  liability or
expense  shall be otherwise  reimbursable  pursuant to this  Agreement)  or  (ii) incurred  by reason of the Master
Servicer's willful  misfeasance,  bad faith or gross negligence in the performance of duties hereunder or by reason
of reckless  disregard of obligations and duties hereunder,  provided,  in each case, that with respect to any such
claim or legal action (or pending or  threatened  claim or legal  action),  the Trustee shall have given the Master
Servicer and the Depositor  written notice thereof  promptly after a Responsible  Officer of the Trustee shall have
with  respect to such claim or legal  action  actual  knowledge  thereof.  The  Trustee's  failure to give any such
notice  shall not  affect  the  Trustee's  right to  indemnification  hereunder,  except to the  extent  the Master
Servicer is materially  prejudiced by such failure to give notice.  This  indemnity  shall survive the  resignation
or removal of the Trustee, Master Servicer or the Securities Administrator and the termination of this Agreement.

         (b)      The Trust  Fund  will  indemnify  any  Indemnified  Person  for any loss,  liability  or  expense
(including  reasonable legal fees and disbursements of counsel) of any Indemnified  Person not otherwise covered by
the Master Servicer's indemnification pursuant to Section  7.03(a).

         Section 7.04.     Limitations  on Liability of the Master  Servicer and Others.  Subject to the obligation
of the Master Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither  the Master  Servicer  nor any of the  directors,  officers,  employees  or agents of the
Master  Servicer shall be under any liability to the  Indemnified  Persons,  the  Depositor,  the Trust Fund or the
Certificateholders  for taking any action or for  refraining  from taking any action in good faith pursuant to this
Agreement,  or for  errors in  judgment;  provided,  however,  that this  provision  shall not  protect  the Master
Servicer or any such Person  against  any breach of  warranties  or  representations  made herein or any  liability
which would otherwise be imposed by reason of such Person's willful  misfeasance,  bad faith or gross negligence in
the performance of duties or by reason of reckless disregard of obligations and duties hereunder.

         (b)      The Master  Servicer  and any  director,  officer,  employee or agent of the Master  Servicer may
rely in good  faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by any  Person
respecting any matters arising hereunder.

         (c)      The Master  Servicer,  the Custodian and any director,  officer,  employee or agent of the Master
Servicer or the Custodian shall be indemnified by the Trust and held harmless  thereby against any loss,  liability
or expense  (including  reasonable  legal fees and  disbursements  of  counsel)  incurred on their part that may be
sustained in connection  with,  arising out of, or related to, any claim or legal action  (including any pending or
threatened claim or legal action) relating to this Agreement,  the Certificates or any Servicing  Agreement (except
to the extent that the Master  Servicer is indemnified by the Servicer  thereunder),  other than (i) any such loss,
liability  or expense  related to the Master  Servicer's  failure  to perform  its duties in  compliance  with this
Agreement  (except  as any such loss,  liability  or  expense  shall be  otherwise  reimbursable  pursuant  to this
Agreement),  or to the Custodian's failure to perform its duties under the Custodial  Agreement,  respectively,  or
(ii) any such loss,  liability or expense  incurred by reason of the Master  Servicer's or the Custodian's  willful
misfeasance,  bad  faith or gross  negligence  in the  performance  of  duties  hereunder  or under  the  Custodial
Agreement,  as  applicable,  or by reason of reckless  disregard of obligations  and duties  hereunder or under the
Custodial Agreement, as applicable.

         (d)      The Master  Servicer  shall not be under any  obligation  to appear in,  prosecute  or defend any
legal action that is not  incidental  to its duties under this  Agreement and that in its opinion may involve it in
any expense or liability;  provided,  however,  the Master Servicer may in its discretion,  with the consent of the
Trustee (which consent shall not be unreasonably  withheld),  undertake any such action which it may deem necessary
or desirable  with respect to this  Agreement and the rights and duties of the parties  hereto and the interests of
the  Certificateholders  hereunder.  In such event,  the legal  expenses and costs of such action and any liability
resulting  therefrom  shall be expenses,  costs and liabilities of the Trust Fund, and the Master Servicer shall be
entitled to be reimbursed  therefor out of the Distribution  Account as provided by  Section 4.05.  Nothing in this
Section  7.04(d)  shall  affect the Master  Servicer's  obligation  to  supervise,  or to take such  actions as are
necessary to ensure, the servicing and administration of the Mortgage Loans pursuant to Section  3.01(a).

         (e)      In taking or recommending  any course of action pursuant to this Agreement,  unless  specifically
required to do so pursuant to this  Agreement,  the Master  Servicer  shall not be required to  investigate or make
recommendations  concerning potential  liabilities which the Trust might incur as a result of such course of action
by reason of the  condition of the  Mortgaged  Properties  but shall give notice to the Trustee if it has notice of
such potential liabilities.

         (f)      The Master  Servicer  shall not be liable for any acts or  omissions of any  Servicer,  except as
otherwise expressly provided herein.

         Section 7.05.     Master  Servicer  Not  to  Resign.  Except  as  provided  in  Section 7.07,  the  Master
Servicer shall not resign from the  obligations  and duties hereby imposed on it except upon a  determination  that
any such duties  hereunder are no longer  permissible  under  applicable  law and such  impermissibility  cannot be
cured.  Any such  determination  permitting the resignation of the Master Servicer shall be evidenced by an Opinion
of Independent  Counsel  addressed to the Trustee to such effect  delivered to the Trustee.  No such resignation by
the Master  Servicer shall become  effective until the Company or the Trustee or a successor to the Master Servicer
reasonably  satisfactory  to the Trustee  shall have assumed the  responsibilities  and  obligations  of the Master
Servicer in accordance  with  Section 8.02  hereof.  The Trustee shall notify the Rating  Agencies upon its receipt
of written notice of the resignation of the Master Servicer.

         Section 7.06.     Successor  Master  Servicer.  In connection with the appointment of any successor Master
Servicer  or the  assumption  of the duties of the  Master  Servicer,  the  Company  or the  Trustee  may make such
arrangements  for the  compensation of such successor  master servicer out of payments on the Mortgage Loans as the
Company or the Trustee and such successor  master servicer shall agree.  If the successor  master servicer does not
agree that such market  value is a fair price,  such  successor  master  servicer  shall obtain two  quotations  of
market  value  from  third  parties   actively   engaged  in  the  servicing  of   single-family   mortgage  loans.
Notwithstanding  the  foregoing,  the  compensation  payable  to a  successor  master  servicer  may not exceed the
compensation  which the Master  Servicer would have been entitled to retain if the Master Servicer had continued to
act as Master Servicer hereunder.

         Section 7.07.     Sale and  Assignment of Master  Servicing.  The Master  Servicer may sell and assign its
rights and delegate its duties and  obligations  in its entirety as Master  Servicer  under this  Agreement and the
Company may  terminate  the Master  Servicer  without cause and select a new Master  Servicer;  provided,  however,
that:  (i) the  purchaser or transferee  accepting such assignment and delegation (a) shall be a Person which shall
be qualified to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth of not less than
$10,000,000  (unless  otherwise  approved  by each  Rating  Agency  pursuant  to clause  (ii) below);  (c) shall be
reasonably  satisfactory  to the Trustee (as evidenced in a writing  signed by the Trustee);  and (d) shall execute
and deliver to the Trustee an  agreement,  in form and  substance  reasonably  satisfactory  to the Trustee,  which
contains an  assumption  by such Person of the due and punctual  performance  and  observance  of each covenant and
condition to be performed or observed by it as master servicer under this Agreement,  any custodial  agreement from
and after the effective  date of such  agreement;  (ii) each  Rating Agency shall be given prior written  notice of
the identity of the proposed  successor to the Master Servicer and each Rating Agency's rating of the  Certificates
in  effect  immediately  prior  to such  assignment,  sale and  delegation  will not be  downgraded,  qualified  or
withdrawn as a result of such  assignment,  sale and delegation,  as evidenced by a letter to such effect delivered
to the Master  Servicer  and the  Trustee  (at the  expense  of the Master  Servicer);  (iii) the  Master  Servicer
assigning and selling the master  servicing  shall deliver to the Trustee an Officer's  Certificate  and an Opinion
of Independent  Counsel addressed to the Trustee,  each stating that all conditions  precedent to such action under
this Agreement  have been completed and such action is permitted by and complies with the terms of this  Agreement;
and (iv) in the event the Master  Servicer is terminated  without  cause by the Company,  the Company shall pay the
terminated  Master  Servicer a termination  fee equal to 0.25% of the  aggregate  Stated  Principal  Balance of the
Mortgage  Loans at the time the master  servicing of the Mortgage  Loans is  transferred  to the  successor  Master
Servicer.  No such  assignment or delegation  shall affect any rights or liability of the Master  Servicer  arising
prior to the effective date thereof.


                                                   ARTICLE VIII
                                                      Default

         Section 8.01.     Events of  Default.  "Event of  Default,"  wherever  used  herein,  means any one of the
following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or  involuntary
or be effected by operation  of law or pursuant to any  judgment,  decree or order of any court or any order,  rule
or regulation of any administrative or governmental body) and only with respect to the defaulting Master Servicer:

         (a)      The Master  Servicer  fails to cause to be  deposited in the  Distribution  Account any amount so
required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such failure  continues
unremedied  for a period of three  Business  Days  after  the date  upon  which  written  notice  of such  failure,
requiring the same to be remedied, shall have been given to the Master Servicer; or

         (b)      The Master  Servicer  fails to observe or perform  in any  material  respect  any other  material
covenants  and  agreements  set forth in this  Agreement  to be performed by it,  which  covenants  and  agreements
materially affect the rights of  Certificateholders,  and such failure continues unremedied for a period of 60 days
after the date on which written  notice of such  failure,  properly  requiring the same to be remedied,  shall have
been given to the Master  Servicer  by the  Trustee or to the Master  Servicer  and the  Trustee by the  Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than 25% of the Trust Fund; or

         (c)      There is  entered  against  the  Master  Servicer  a decree  or  order  by a court or  agency  or
supervisory  authority  having  jurisdiction  in the premises for the  appointment  of a  conservator,  receiver or
liquidator in any insolvency,  readjustment of debt,  marshaling of assets and liabilities or similar  proceedings,
or for the winding up or  liquidation of its affairs,  and the  continuance of any such decree or order is unstayed
and in effect  for a period of 60  consecutive  days,  or an  involuntary  case is  commenced  against  the  Master
Servicer  under any applicable  insolvency or  reorganization  statute and the petition is not dismissed  within 60
days after the commencement of the case; or

         (d)      The Master  Servicer  consents to the  appointment  of a conservator or receiver or liquidator in
any insolvency,  readjustment of debt,  marshaling of assets and liabilities or similar  proceedings of or relating
to the Master  Servicer  or  substantially  all of its  property;  or the  Master  Servicer  admits in writing  its
inability to pay its debts  generally  as they become due,  files a petition to take  advantage  of any  applicable
insolvency  or  reorganization  statute,  makes an  assignment  for the benefit of its  creditors,  or  voluntarily
suspends payment of its obligations;

         (e)      The  Master  Servicer  assigns  or  delegates  its  duties  or rights  under  this  Agreement  in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

         (f)      The Master Servicer fails to comply with Section 3.16, Section 3.17 and Section 3.18; or

         (g)      The Master  Servicer  fails to cause to be  deposited,  in the  Distribution  Account any Monthly
Advance (other than a Nonrecoverable  Advance) by 5:00 p.m. New York City time on the Distribution  Account Deposit
Date.

         In each and every such case,  so long as such Event of Default with respect to the Master  Servicer  shall
not have been  remedied,  either  the  Trustee or the  Holders  of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  principal  of the Trust Fund,  by notice in writing to the Master
Servicer (and to the Trustee if given by such  Certificateholders),  with a copy to the Rating  Agencies,  and with
the consent of the Company,  may  terminate  all of the rights and  obligations  (but not the  liabilities)  of the
Master  Servicer  under this  Agreement  and in and to the Mortgage  Loans and/or the REO Property  serviced by the
Master  Servicer and the  proceeds  thereof.  Upon the receipt by the Master  Servicer of the written  notice,  all
authority and power of the Master  Servicer under this  Agreement,  whether with respect to the  Certificates,  the
Mortgage  Loans,  REO  Property  or under any other  related  agreements  (but only to the  extent  that such other
agreements  relate to the Mortgage Loans or related REO Property) shall,  subject to Section 3.17 and Section 8.02,
automatically  and  without  further  action pass to and be vested in the  Trustee,  in its  capacity as  successor
Master  Servicer,  pursuant to this  Section 8.01  (and,  with  respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section  3.17,  such power and authority of the Master  Servicer  shall,
subject to Section 8.02,  automatically  and without  further action pass to and be vested in the successor  Master
Servicer appointed by the Depositor);  and, without  limitation,  the Trustee,  in its capacity as successor Master
Servicer,(or such successor Master Servicer  appointed by the Depositor,  as the case may be), is hereby authorized
and empowered to execute and deliver, on behalf of the Master Servicer as  attorney-in-fact  or otherwise,  any and
all documents and other  instruments  and to do or accomplish all other acts or things  necessary or appropriate to
effect the purposes of such notice of  termination,  whether to complete the transfer and endorsement or assignment
of the Mortgage  Loans and related  documents,  or  otherwise.  The Master  Servicer  agrees to cooperate  with the
Trustee,  in its  capacity as  successor  Master  Servicer  (or such  successor  Master  Servicer  appointed by the
Depositor,  as the case may be), in effecting  the  termination  of the Master  Servicer's  rights and  obligations
hereunder,  including,  without  limitation,  the  transfer to the Trustee,  in its  capacity as  successor  Master
Servicer (or such successor  Master Servicer  appointed by the Depositor,  as the case may be), of (i) the property
and  amounts  which are then or  should be part of the Trust or which  thereafter  become  part of the  Trust;  and
(ii) originals  or copies of all  documents of the Master  Servicer  reasonably  requested  by the Trustee,  in its
capacity as successor  Master Servicer (or such successor Master Servicer  appointed by the Depositor,  as the case
may be), to enable it to assume the Master  Servicer's  duties  thereunder.  In addition to any other amounts which
are then, or,  notwithstanding  the termination of its activities  under this Agreement,  may become payable to the
Master  Servicer  under this  Agreement,  the Master  Servicer  shall be  entitled  to  receive,  out of any amount
received on account of a Mortgage Loan or related REO Property,  that portion of such payments  which it would have
received as  reimbursement  under this Agreement if notice of termination  had not been given.  The  termination of
the rights and  obligations  of the  Master  Servicer  shall not  affect  any  obligations  incurred  by the Master
Servicer prior to such termination.

         Notwithstanding  the foregoing,  if an Event of Default described in clause (g) of this Section 8.01 shall
occur,  the  Trustee  shall,  by notice in writing to the Master  Servicer,  which may be  delivered  by  telecopy,
immediately  terminate  all of the rights and  obligations  of the Master  Servicer  thereafter  arising under this
Agreement,  but without prejudice to any rights it may have as a  Certificateholder  or to reimbursement of Monthly
Advances and other advances of its own funds,  and the Trustee,  in its capacity as successor  Master  Servicer (or
such  successor  Master  Servicer  appointed  by the  Depositor,  as the case may be),  shall  act as  provided  in
Section 8.02 to carry out the duties of the Master  Servicer,  including the obligation to make any Monthly Advance
the  nonpayment  of which was an Event of Default  described in clause  (g) of this  Section 8.01.  Any such action
taken by the Trustee,  in its capacity as successor  Master Servicer (or such successor  Master Servicer  appointed
by the Depositor, as the case may be), must be prior to the distribution on the relevant Distribution Date.

         Section 8.02.     Successor  to Act;  Appointment  of  Successor.  (a)  Upon  the  receipt  by the  Master
Servicer of a notice of  termination  pursuant to  Section 8.01  or an Opinion of Independent  Counsel  pursuant to
Section 7.05  to the  effect  that the Master  Servicer  is legally  unable to act or to  delegate  its duties to a
Person which is legally able to act, the Trustee,  in its capacity as successor  Master Servicer (and, with respect
to an Event of Default  resulting  from the Master  Servicer's  failure to comply with Section 3.17,  the successor
Master Servicer appointed by the Depositor pursuant to Section 3.17), shall  automatically  become the successor in
all  respects  to the Master  Servicer in its  capacity  under this  Agreement  and the  transactions  set forth or
provided  for  herein  and shall  thereafter  have all of the  rights  and  powers  of,  and be  subject to all the
responsibilities,  duties,  liabilities  and  limitations  on  liabilities  relating  thereto  placed on the Master
Servicer by the terms and provisions  hereof;  provided,  however,  that the Company shall have the right to either
(a)  immediately  assume the duties of the Master  Servicer or (b) select a  successor  Master  Servicer;  provided
further,  however,  that the Trustee,  in its capacity as successor  Master Servicer (and, with respect to an Event
of Default  resulting  from the Master  Servicer's  failure to comply  with  Section  3.17,  the  successor  Master
Servicer  appointed by the Depositor  pursuant to Section 3.17),  shall have no obligation  whatsoever with respect
to any liability  (other than advances deemed  recoverable and not previously made) incurred by the Master Servicer
at or prior to the time of termination.  As  compensation  therefor,  but subject to Section 7.06, the Trustee,  in
its capacity as successor  Master  Servicer  (and,  with respect to an Event of Default  resulting  from the Master
Servicer's  failure to comply with Section 3.17, the successor Master Servicer  appointed by the Depositor pursuant
to Section 3.17),  shall be entitled to  compensation  which the Master Servicer would have been entitled to retain
if the Master  Servicer  had  continued  to act  hereunder,  except for those  amounts  due the Master  Servicer as
reimbursement  permitted  under this  Agreement  for  advances  previously  made or expenses  previously  incurred.
Notwithstanding  the above,  the Trustee,  in its capacity as successor  Master  Servicer  (or,  with respect to an
Event of Default  resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master
Servicer  appointed by the Depositor  pursuant to Section 3.17), may, if it shall be unwilling so to act, or shall,
if it is  legally  unable so to act,  appoint  or  petition  a court of  competent  jurisdiction  to  appoint,  any
established  housing and home finance  institution  which is a Fannie Mae- or Freddie  Mac-approved  servicer,  and
with respect to a successor to the Master Servicer only,  having a net worth of not less than  $10,000,000,  as the
successor to the Master  Servicer  hereunder in the assumption of all or any part of the  responsibilities,  duties
or liabilities of the Master Servicer  hereunder;  provided,  that the Trustee, in its capacity as successor Master
Servicer  (or,  with respect to an Event of Default  resulting  from the Master  Servicer's  failure to comply with
Section 3.17, the successor Master Servicer  appointed by the Depositor  pursuant to Section 3.17),  shall obtain a
letter  from each Rating  Agency that the  ratings,  if any, on each of the  Certificates  will not be lowered as a
result of the  selection  of the  successor  to the Master  Servicer.  Pending  appointment  of a successor  to the
Master Servicer hereunder,  the Trustee,  in its capacity as successor Master Servicer,  shall act (other than with
respect to an Event of Default resulting from the Master  Servicer's  failure to comply with Section 3.17, in which
event  the  successor  appointed  by the  Depositor  shall  act) in  such  capacity  as  hereinabove  provided.  In
connection with such  appointment and assumption,  the Trustee may make such  arrangements  for the compensation of
such  successor out of payments on the Mortgage  Loans as it and such  successor  shall agree;  provided,  however,
that the provisions of Section 7.06 shall apply, the  compensation  shall not be in excess of that which the Master
Servicer  would  have been  entitled  to if the Master  Servicer  had  continued  to act  hereunder,  and that such
successor  shall  undertake  and assume the  obligations  of the Trustee to pay  compensation  to any third  Person
acting as an agent or independent  contractor in the performance of master  servicing  responsibilities  hereunder.
The Trustee and such successor shall take such action,  consistent  with this  Agreement,  as shall be necessary to
effectuate any such succession.

         (b)      If the Trustee shall succeed to any duties of the Master  Servicer  respecting the Mortgage Loans
as provided  herein,  it shall do so in a separate  capacity and not in its  capacity as Trustee and,  accordingly,
the  provisions  of Article IX shall be  inapplicable  to the Trustee in its duties as the  successor to the Master
Servicer in the servicing of the Mortgage Loans  (although such  provisions  shall continue to apply to the Trustee
in its  capacity as  Trustee);  the  provisions  of Article  VII,  however,  shall  apply to it in its  capacity as
successor Master Servicer.

         The costs and expenses of the Trustee in  connection  with the  termination  of the Master  Servicer,  the
appointment  of a successor  Master  Servicer and, if  applicable,  any transfer of servicing,  including,  without
limitation,  all  costs  and  expenses  associated  with  the  complete  transfer  of all  servicing  data  and the
completion,  correction or  manipulation  of such  servicing  data as may be required by the Trustee to correct any
errors or  insufficiencies  in the  servicing  data or  otherwise  to enable the  Trustee or the  successor  Master
Servicer to service the Mortgage Loans properly and  effectively,  to the extent not paid by the terminated  Master
Servicer,  shall be payable to the Trustee  pursuant to Section 9.05. Any successor to the Master  Servicer  acting
as successor servicer under any Servicing  Agreement shall give notice to the applicable  Mortgagors of such change
of servicer and shall,  during the term of its service as successor  Master  Servicer  maintain in force the policy
or policies that the Master Servicer is required to maintain pursuant to Section 3.04.

         Section 8.03.     Notification   to   Certificateholders.   Upon  any  termination  or  appointment  of  a
successor  to the Master  Servicer,  the  Trustee  shall  give  prompt  written  notice  thereof to the  Securities
Administrator  or, if the  Securities  Administrator  is terminated or resigns upon the  termination  of the Master
Servicer,  the successor  securities  administrator,  and the Securities  Administrator or the successor securities
administrator shall give prompt written notice thereof to the Rating Agencies and the  Certificateholders  at their
respective addresses appearing in the Certificate Register.

         Section 8.04.     Waiver  of   Defaults.   The  Trustee   shall   transmit  by  mail  to  the   Securities
Administrator,  who shall give prompt written notice  thereof to all  Certificateholders,  within 60 days after the
occurrence of any Event of Default  actually  known to a Responsible  Officer of the Trustee,  unless such Event of
Default  shall have been  cured,  notice of each such Event of  Default.  The  Holders of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not  less  than  51%  of  the  Trust  Fund  may,  on  behalf  of all
Certificateholders,  waive any default by the Master Servicer in the  performance of its obligations  hereunder and
the  consequences  thereof,  except a default in the making of or the causing to be made any required  distribution
on the Certificates,  which default may only be waived by Holders of Certificates  evidencing  Fractional Undivided
Interests  aggregating  100% of the Trust  Fund.  Upon any such waiver of a past  default,  such  default  shall be
deemed to cease to exist,  and any Event of Default arising  therefrom shall be deemed to have been timely remedied
for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent  or other  default or impair
any right consequent  thereon except to the extent  expressly so waived.  The Securities  Administrator  shall give
notice of any such waiver to the Trustee and the Rating Agencies.

         Section 8.05.     List of  Certificateholders.  Upon written  request of three or more  Certificateholders
of record,  for purposes of  communicating  with other  Certificateholders  with respect to their rights under this
Agreement,  the Securities  Administrator will afford such  Certificateholders  access during business hours to the
most recent list of Certificateholders held by the Securities Administrator.

         Section  8.06     Duties  of   Trustee  and  Securities  Administrator.  (a)  The  Trustee,  prior  to the
occurrence of an Event of Default and after the curing or waiver of all Events of Default which may have  occurred,
and the Securities Administrator each undertake to perform such duties and only such duties as are specifically set
forth in this Agreement as duties of the Trustee and the  Securities  Administrator,  respectively.  If an Event of
Default has occurred and has not been cured or waived,  the Trustee  shall  exercise  such of the rights and powers
vested in it by this  Agreement,  and  subject to Section  8.02(b)  use the same  degree of care and skill in their
exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs.

         (b)      Upon receipt of all resolutions,  certificates,  statements, opinions, reports, documents, orders
or  other  instruments  which  are  specifically  required  to be  furnished  to the  Trustee  and  the  Securities
Administrator  pursuant  to any  provision  of  this  Agreement,  the  Trustee  and the  Securities  Administrator,
respectively,  shall examine them to determine  whether they are in the form required by this Agreement;  provided,
however,  that  neither the Trustee nor the  Securities  Administrator  shall be  responsible  for the  accuracy or
content of any resolution,  certificate,  statement, opinion, report, document, order or other instrument furnished
hereunder;  provided,  further, that neither the Trustee nor the Securities  Administrator shall be responsible for
the accuracy or verification of any calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date, the Securities  Administrator  shall make monthly  distributions and
the final  distribution  to the  related  Certificateholders  from  related  funds in the  Distribution  Account as
provided in Sections 6.02 and 10.01 herein based solely on the report of the Master Servicer.

         (d)      No  provision  of this  Agreement  shall be  construed  to relieve the Trustee or the  Securities
Administrator  from  liability for its own negligent  action,  its own negligent  failure to act or its own willful
misconduct; provided, however, that:

                  (i)      Prior to the  occurrence  of an Event of Default,  and after the curing or waiver of all
such Events of Default  which may have  occurred,  the duties and  obligations  of the  Trustee and the  Securities
Administrator  shall be determined solely by the express provisions of this Agreement,  neither the Trustee nor the
Securities  Administrator  shall be liable except for the performance of their respective duties and obligations as
are  specifically  set  forth in this  Agreement,  no  implied  covenants  or  obligations  shall be read into this
Agreement against the Trustee or the Securities  Administrator  and, in the absence of bad faith on the part of the
Trustee or the Securities Administrator,  respectively, the Trustee or the Securities Administrator,  respectively,
may  conclusively  rely, as to the truth of the statements and the correctness of the opinions  expressed  therein,
upon any  certificates  or opinions  furnished to the Trustee or the Securities  Administrator,  respectively,  and
conforming to the requirements of this Agreement;

                  (ii)     Neither the Trustee nor the Securities  Administrator  shall be liable in its individual
capacity  for an error of  judgment  made in good faith by a  Responsible  Officer or  Responsible  Officers of the
Trustee or an officer of the  Securities  Administrator,  respectively,  unless it shall be proved that the Trustee
or the Securities Administrator, respectively, was negligent in ascertaining the pertinent facts;

                  (iii)    Neither the Trustee nor the  Securities  Administrator  shall be liable with  respect to
any action  taken,  suffered or omitted to be taken by it in good faith in  accordance  with the  directions of the
Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less than 25% of the Trust
Fund,  if such action or non-action  relates to the time,  method and place of conducting  any  proceeding  for any
remedy  available to the Trustee or the Securities  Administrator,  respectively,  or exercising any trust or other
power conferred upon the Trustee or the Securities Administrator, respectively, under this Agreement;

                  (iv)     The  Trustee  shall not be  required  to take  notice  or be  deemed  to have  notice or
knowledge of any default or Event of Default unless a Responsible  Officer of the Trustee's  Corporate Trust Office
shall have actual knowledge thereof.  In the absence of such notice,  the Trustee may conclusively  assume there is
no such default or Event of Defau<

                  (v)      The  Trustee  shall  not in any way be liable  by  reason  of any  insufficiency  in any
Account held by or in the name of Trustee  unless it is  determined by a court of competent  jurisdiction  that the
Trustee's  gross  negligence  or willful  misconduct  was the primary  cause of such  insufficiency  (except to the
extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Securities  Administrator  shall  not  in  any  way  be  liable  by  reason  of any
insufficiency in any Account held by the Securities  Administrator  hereunder or any Account held by the Securities
Administrator  in the name of the Trustee  unless it is  determined by a court of competent  jurisdiction  that the
Securities  Administrator's  gross  negligence or willful  misconduct  was the primary cause of such  insufficiency
(except to the extent that the Securities Administrator is obligor and has defaulted thereon);

                  (vii)    Anything  in this  Agreement  to the  contrary  notwithstanding,  in no event  shall the
Trustee or the Securities  Administrator  be liable for special,  indirect or  consequential  loss or damage of any
kind whatsoever (including but not limited to lost profits),  even if the Trustee or the Securities  Administrator,
respectively, has been advised of the likelihood of such loss or damage and regardless of the form of action;

                  (viii)   None of the Securities  Administrator,  the Master Servicer, the Depositor, the Company,
the  Custodian or the Trustee  shall be  responsible  for the acts or omissions of the other,  it being  understood
that this Agreement shall not be construed to render them partners, joint venturers or agents of one another and

                  (ix)     Neither  the  Trustee nor the  Securities  Administrator  shall be required to expend or
risk its own funds or otherwise incur financial  liability in the  performance of any of its duties  hereunder,  or
in the exercise of any of its rights or powers,  if there is reasonable  ground for believing that the repayment of
such funds or adequate  indemnity  against such risk or liability is not reasonably  assured to it, and none of the
provisions  contained in this Agreement shall in any event require the Trustee or the Securities  Administrator  to
perform,  or be responsible  for the manner of performance  of, any of the obligations of the Master Servicer under
this  Agreement,  except during such time, if any, as the Trustee shall be the successor to, and be vested with the
rights, duties, powers and privileges of, the Master Servicer in accordance with the terms of this Agreement.

         (e)      All funds  received by the Master  Servicer and the Securities  Administrator  and required to be
deposited in the Pre-Funding  Account,  the  Pre-Funding  Reserve  Account,  the Interest  Coverage  Account or the
Distribution  Account  pursuant  to this  Agreement  will be promptly so  deposited  by the Master  Servicer or the
Securities Administrator, as applicable.

         (f)      Except for those  actions that the Trustee or the  Securities  Administrator  is required to take
hereunder,  neither the Trustee nor the  Securities  Administrator  shall have any  obligation or liability to take
any action or to refrain  from  taking  any action  hereunder  in the  absence  of written  direction  as  provided
hereunder.

         Section 8.07      Certain  Matters  Affecting  the Trustee  and the  Securities  Administrator.  Except as
otherwise provided in Section 9.01:

         (a) The Trustee and the Securities  Administrator  may rely and shall be protected in acting or refraining
from acting in reliance on any resolution, certificate of the Securities Administrator (with respect to the Trustee
only),  the  Depositor,  the Master  Servicer or a  Servicer,  certificate  of  auditors or any other  certificate,
statement, instrument, opinion, report, notice, request, consent, order, appraisal, bond or other paper or document
believed by it to be genuine and to have been signed or presented by the proper party or parties;

         (b) The Trustee and the Securities  Administrator  may consult with counsel and any advice of such counsel
or any Opinion of Counsel shall be full and complete  authorization and protection with respect to any action taken
or suffered or omitted by it hereunder in good faith and in accordance with such advice or Opinion of Counsel;

         (c) Neither the Trustee nor the Securities  Administrator shall be under any obligation to exercise any of
the trusts or powers vested in it by this  Agreement,  other than its  obligation to give notices  pursuant to this
Agreement, or to institute,  conduct or defend any litigation hereunder or in relation hereto at the request, order
or  direction  of any of  the  Certificateholders  pursuant  to the  provisions  of  this  Agreement,  unless  such
Certificateholders  shall have offered to the Trustee reasonable security or indemnity against the costs,  expenses
and liabilities  which may be incurred therein or thereby.  Nothing  contained herein shall,  however,  relieve the
Trustee of the obligation, upon the occurrence of an Event of Default of which a Responsible Officer of the Trustee
has actual knowledge  (which has not been cured or waived),  to exercise such of the rights and powers vested in it
by this  Agreement,  and to use the same  degree of care and skill in their  exercise,  as a prudent  person  would
exercise under the circumstances in the conduct of his own affairs;

         (d) Prior to the occurrence of an Event of Default  hereunder and after the curing or waiver of all Events
of Default which may have  occurred,  neither the Trustee nor the Securities  Administrator  shall be liable in its
individual  capacity  for any action  taken,  suffered  or omitted  by it in good  faith and  believed  by it to be
authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e) Neither the Trustee nor the Securities Administrator shall be bound to make any investigation into the
facts or matters stated in any resolution,  certificate,  statement,  instrument, opinion, report, notice, request,
consent,  order,  approval,  bond or other paper or  document,  unless  requested in writing to do so by Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than 25% of the Trust Fund and provided
that the payment within a reasonable  time to the Trustee or the Securities  Administrator,  as applicable,  of the
costs,  expenses or liabilities  likely to be incurred by it in the making of such investigation is, in the Opinion
of the Trustee or the Securities Administrator, as applicable,  reasonably assured to the Trustee or the Securities
Administrator,  as applicable,  by the security  afforded to it by the terms of this Agreement.  The Trustee or the
Securities  Administrator  may require  reasonable  indemnity  against  such expense or liability as a condition to
taking any such action.  The reasonable  expense of every such examination shall be paid by the  Certificateholders
requesting the investigation;

         (f) The Trustee and the  Securities  Administrator  may execute any of the trusts or powers  hereunder  or
perform any duties hereunder either directly or through Affiliates,  agents or attorneys;  provided,  however, that
the Trustee may not appoint any agent (other than the Custodian) to perform its custodial functions with respect to
the Mortgage Files or paying agent functions under this Agreement without the express written consent of the Master
Servicer,  which consent will not be unreasonably  withheld.  Neither the Trustee nor the Securities  Administrator
shall be liable  or  responsible  for the  misconduct  or  negligence  of any of the  Trustee's  or the  Securities
Administrator's  agents or  attorneys  or a custodian  or paying  agent  appointed  hereunder by the Trustee or the
Securities Administrator with due care and, when required, with the consent of the Master Servicer;

         (g) Should the Trustee or the Securities Administrator deem the nature of any action required on its part,
other than a payment or transfer by the  Securities  Administrator  under  Section  4.01(b) or Section  4.04, to be
unclear,  the Trustee or the Securities  Administrator,  respectively,  may require prior to such action that it be
provided by the Depositor with reasonable further instructions;

         (h) The right of the Trustee or the Securities  Administrator to perform any  discretionary act enumerated
in this Agreement shall not be construed as a duty, and neither the Trustee nor the Securities  Administrator shall
be accountable for other than its negligence or willful misconduct in the performance of any such act;

         (i) Neither the Trustee nor the Securities Administrator shall be required to give any bond or surety with
respect to the execution of the trust created hereby or the powers granted hereunder, except as provided in Section
9.07; and

         (j) Neither the Trustee nor the Securities  Administrator  shall have any duty to conduct any  affirmative
investigation  as to the  occurrence of any condition  requiring the repurchase of any Mortgage Loan by the Sponsor
pursuant to this  Agreement,  the Mortgage  Loan  Purchase  Agreement or the  eligibility  of any Mortgage Loan for
purposes of this Agreement.


                                                    ARTICLE IX
                              CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

         Section 9.01      Trustee and Securities  Administrator  Not Liable for  Certificates  or Mortgage  Loans.
The recitals  contained  herein and in the  Certificates  (other than the  signature  and  countersignature  of the
Securities  Administrator on the Certificates)  shall be taken as the statements of the Depositor,  and neither the
Trustee  nor the  Securities  Administrator  shall  have any  responsibility  for their  correctness.  Neither  the
Trustee  nor the  Securities  Administrator  makes any  representation  as to the  validity or  sufficiency  of the
Certificates (other than the signature and  countersignature  of the Securities  Administrator on the Certificates)
or of any Mortgage Loan except as expressly  provided in Sections  2.02 and 2.05 hereof;  provided,  however,  that
the foregoing  shall not relieve the Trustee of the  obligation to review the Mortgage  Files  pursuant to Sections
2.02 and 2.04. The Securities  Administrator's  signature and  countersignature  (or countersignature of its agent)
on the  Certificates  shall be solely in its capacity as  Securities  Administrator  and shall not  constitute  the
Certificates  an obligation of the  Securities  Administrator  in any other  capacity.  Neither the Trustee nor the
Securities  Administrator  shall  be  accountable  for  the  use  or  application  by the  Depositor  of any of the
Certificates  or of the  proceeds  of such  Certificates,  or for the use or  application  of any funds paid to the
Depositor with respect to the Mortgage Loans.  Subject to the provisions of  Section 2.05,  neither the Trustee nor
the Securities  Administrator  shall be responsible  for the legality or validity of this Agreement or any document
or instrument  relating to this  Agreement,  the validity of the execution of this  Agreement or of any  supplement
hereto or instrument of further  assurance,  or the validity,  priority,  perfection or sufficiency of the security
for the Certificates  issued hereunder or intended to be issued  hereunder.  Neither the Trustee nor the Securities
Administrator  shall  at any time  have any  responsibility  or  liability  for or with  respect  to the  legality,
validity and  enforceability  of any Mortgage or any Mortgage  Loan, or the perfection and priority of any Mortgage
or the  maintenance  of any such  perfection and priority,  or for or with respect to the  sufficiency of the Trust
Fund or its ability to generate  the  payments  to be  distributed  to  Certificateholders,  under this  Agreement.
Neither the Trustee nor the  Securities  Administrator  shall have any  responsibility  for filing any financing or
continuation  statement in any public office at any time or to otherwise  perfect or maintain the perfection of any
security  interest  or lien  granted to it  hereunder  or to record  this  Agreement  other  than any  continuation
statements filed by the Trustee pursuant to Section 3.20.

         Section 9.02      Trustee  and  Securities  Administrator  May  Own  Certificates.  The  Trustee  and  the
Securities  Administrator  in their  individual  capacities or in any capacity  other than as Trustee or Securities
Administrator,  hereunder  may become the owner or pledgee of any  Certificates  with the same rights it would have
if it were not the  Trustee  or the  Securities  Administrator,  as  applicable,  and may  otherwise  deal with the
parties hereto.

         Section 9.03      Trustee's and  Securities  Administrator's  Fees and Expenses.  The fees and expenses of
the  Trustee  shall  be paid in  accordance  with a side  letter  agreement  between  the  Trustee  and the  Master
Servicer.  The  Securities  Administrator  shall  be  paid  by the  Master  Servicer  from  the  Master  Servicer's
compensation.  In  addition,  the Trustee and the  Securities  Administrator  will be entitled to recover  from the
Distribution  Account  pursuant  to Section  4.05(l)  all  reasonable  out-of-pocket  expenses,  disbursements  and
advances and the expenses of the Trustee and the Securities  Administrator,  respectively,  in connection with such
Person's compliance with Section 3.23, any Event of Default,  any breach of this Agreement,  the termination of the
Master Servicer,  the appointment of a successor  Master Servicer and, if applicable,  any transfer of servicing as
set forth in Section  8.02(b),  or as  otherwise  set forth  herein,  or any claim or legal action  (including  any
pending or  threatened  claim or legal  action)  incurred  or made by or  against  the  Trustee  or the  Securities
Administrator,   respectively,   in  the   administration  of  the  trusts  hereunder   (including  the  reasonable
compensation,  expenses and  disbursements of its counsel) except any such expense,  disbursement or advance as may
arise from its negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If
funds in the Distribution  Account are insufficient  therefor,  the Trustee and the Securities  Administrator shall
recover such expenses from the Depositor.  Such compensation and  reimbursement  obligation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express trust.

         Section 9.04      Eligibility  Requirements  for Trustee  and  Securities  Administrator.  The Trustee and
any successor Trustee and the Securities  Administrator  and any successor  Securities  Administrator  shall during
the  entire  duration  of this  Agreement  be a state  bank or trust  company  or a  national  banking  association
organized and doing  business under the laws of such state or the United States of America,  authorized  under such
laws to exercise  corporate trust powers,  having a combined capital and surplus and undivided  profits of at least
$40,000,000 or, in the case of a successor Trustee,  $50,000,000,  subject to supervision or examination by federal
or state  authority and, in the case of the Trustee,  rated "BBB" or higher by S&P with respect to their  long-term
rating and rated "BBB" or higher by S&P and "Baa2" or higher by Moody's with respect to any  outstanding  long-term
unsecured  unsubordinated  debt,  and, in the case of a successor  Trustee or  successor  Securities  Administrator
other than pursuant to  Section 9.07,  rated in one of the two highest  long-term debt  categories of, or otherwise
acceptable  to, each of the Rating  Agencies.  If the Trustee  publishes  reports of condition  at least  annually,
pursuant to law or to the requirements of the aforesaid  supervising or examining authority,  then for the purposes
of this  Section 9.04 the combined  capital and surplus of such corporation  shall be deemed to be its total equity
capital  (combined  capital and surplus) as set forth in its most recent report of condition so published.  In case
at any time the  Trustee  or the  Securities  Administrator  shall  cease to be  eligible  in  accordance  with the
provisions of this  Section 9.04,  the Trustee or the  Securities  Administrator  shall resign  immediately  in the
manner and with the effect specified in Section 9.06.

         Section 9.05      Insurance.  The Trustee and the Securities  Administrator,  at their own expense,  shall
at all  times  maintain  and keep in full  force  and  effect:  (i) fidelity  insurance,  (ii) theft  of  documents
insurance and  (iii) forgery  insurance  (which may be  collectively  satisfied by a "Financial  Institution  Bond"
and/or a "Bankers'  Blanket Bond").  All such insurance shall be in amounts,  with standard coverage and subject to
deductibles,  as are  customary  for  insurance  typically  maintained  by banks or their  affiliates  which act as
custodians  for  investor-owned  mortgage  pools.  A  certificate  of an officer of the  Trustee or the  Securities
Administrator  as  to  the  Trustee's  or  the  Securities  Administrator's,  respectively,  compliance  with  this
Section 9.05 shall be furnished to any Certificateholder upon reasonable written request.

         Section 9.06      Resignation  and Removal of the Trustee and  Securities  Administrator.  (a) The Trustee
and the Securities  Administrator  may at any time resign and be discharged from the Trust hereby created by giving
written  notice  thereof  to the  Depositor  and the Master  Servicer,  with a copy to the  Rating  Agencies.  Upon
receiving  such notice of  resignation,  the  Depositor  shall  promptly  appoint a successor  Trustee or successor
Securities Administrator,  as applicable, by written instrument, in triplicate,  one copy of which instrument shall
be delivered to each of the resigning  Trustee or Securities  Administrator,  as applicable,  the successor Trustee
or Securities  Administrator,  as applicable.  If no successor Trustee or Securities  Administrator shall have been
so appointed  and have  accepted  appointment  within 30 days after the giving of such notice of  resignation,  the
resigning  Trustee  or  Securities  Administrator  may  petition  any  court  of  competent  jurisdiction  for  the
appointment of a successor Trustee or Securities Administrator.

         (b)      If at any time the  Trustee  or the  Securities  Administrator  shall  cease  to be  eligible  in
accordance  with the  provisions of  Section 9.04  and shall fail to resign after written  request  therefor by the
Depositor  or if at any time the Trustee or the  Securities  Administrator  shall become  incapable  of acting,  or
shall be  adjudged a bankrupt  or  insolvent,  or a receiver of the  Trustee or the  Securities  Administrator,  as
applicable,  or of its  property  shall be  appointed,  or any public  officer  shall take charge or control of the
Trustee  or the  Securities  Administrator,  as  applicable,  or of its  property  or  affairs  for the  purpose of
rehabilitation,  conservation  or liquidation,  then the Depositor  shall promptly remove the Trustee,  or shall be
entitled to remove the  Securities  Administrator,  as  applicable,  and appoint a successor  Trustee or Securities
Administrator,  as  applicable,  by  written  instrument,  in  triplicate,  one copy of which  instrument  shall be
delivered  to each of the  Trustee or  Securities  Administrator,  as  applicable,  so removed,  and the  successor
Trustee or Securities Administrator, as applicable.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not less than
51% of the Trust Fund may at any time remove the Trustee or the  Securities  Administrator  and appoint a successor
Trustee or  Securities  Administrator  by written  instrument  or  instruments,  in  quintuplicate,  signed by such
Holders or their  attorneys-in-fact  duly authorized,  one complete set of which  instruments shall be delivered to
the Depositor,  the Master Servicer, the Securities  Administrator (if the Trustee is removed), the Trustee (if the
Securities  Administrator is removed), and the Trustee or Securities  Administrator so removed and the successor so
appointed.  In the event that the Trustee or  Securities  Administrator  is removed by the Holders of  Certificates
in accordance  with this  Section 9.06(c),  the Holders of such  Certificates  shall be responsible  for paying any
compensation  payable  hereunder to a successor  Trustee or successor  Securities  Administrator,  in excess of the
amount paid hereunder to the predecessor Trustee or predecessor Securities Administrator, as applicable.

         (d)      No  resignation or removal of the Trustee or the Securities  Administrator  and  appointment of a
successor Trustee or Securities  Administrator  pursuant to any of the provisions of this Section 9.06 shall become
effective  except upon  appointment  of and acceptance of such  appointment by the successor  Trustee or Securities
Administrator as provided in Section 9.07.

         Section 9.07      Successor Trustee and Successor Securities Administrator.  (a)          Any    successor
Trustee or Securities  Administrator  appointed as provided in Section 9.09 shall execute,  acknowledge and deliver
to the  Depositor  and to its  predecessor  Trustee  or  Securities  Administrator  an  instrument  accepting  such
appointment  hereunder.  The resignation or removal of the predecessor  Trustee or Securities  Administrator  shall
then become  effective and such  successor  Trustee or Securities  Administrator,  without any further act, deed or
conveyance,  shall become fully  vested with all the rights,  powers,  duties and  obligations  of its  predecessor
hereunder,  with  like  effect  as  if  originally  named  as  Trustee  or  Securities  Administrator  herein.  The
predecessor  Trustee or Securities  Administrator  shall,  after its receipt of payment in full of its  outstanding
fees and expenses  promptly  deliver to the  successor  Trustee or Securities  Administrator,  as  applicable,  all
assets and records of the Trust held by it hereunder,  and the Depositor and the predecessor  Trustee or Securities
Administrator,  as  applicable,  shall  execute  and  deliver  such  instruments  and do such  other  things as may
reasonably be required for more fully and certainly  vesting and confirming in the successor  Trustee or Securities
Administrator, as applicable, all such rights, powers, duties and obligations.

         (b)      No successor  Trustee or Securities  Administrator  shall accept  appointment as provided in this
Section 9.07  unless at the time of such acceptance  such successor  Trustee or Securities  Administrator  shall be
eligible under the provisions of Section 9.04.

         (c)      Upon  acceptance of appointment by a successor  Trustee or Securities  Administrator  as provided
in this  Section 9.07,  the successor  Trustee or Securities  Administrator  shall mail notice of the succession of
such Trustee or Securities  Administrator  hereunder to all  Certificateholders  at their addresses as shown in the
Certificate  Register and to the Rating  Agencies.  The Company  shall pay the cost of any mailing by the successor
Trustee or Securities Administrator.

         Section 9.08      Merger or Consolidation of Trustee or Securities  Administrator. Any state bank or trust
company or national  banking  association into which the Trustee or the Securities  Administrator  may be merged or
converted or with which it may be consolidated or any state bank or trust company or national  banking  association
resulting  from any merger,  conversion  or  consolidation  to which the Trustee or the  Securities  Administrator,
respectively,  shall be a party, or any state bank or trust company or national banking  association  succeeding to
all or  substantially  all  of the  corporate  trust  business  of the  Trustee  or the  Securities  Administrator,
respectively,  shall be the  successor of the Trustee or the  Securities  Administrator,  respectively,  hereunder,
provided such state bank or trust company or national  banking  association  shall be eligible under the provisions
of Section 9.04.  Such succession  shall be valid without the execution,  delivery of notice or filing of any paper
or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.09      Appointment of Co-Trustee or Separate Trustee. (a)  Notwithstanding any othe  provisions
hereof,  at any time, for the purpose of meeting any legal  requirements  of any  jurisdiction in which any part of
the Trust or  property  constituting  the same may at the time be located,  the  Depositor  and the Trustee  acting
jointly  shall  have the power and shall  execute  and  deliver  all  instruments  to appoint  one or more  Persons
approved by the Trustee and the  Depositor to act as  co-trustee  or  co-trustees,  jointly  with the  Trustee,  or
separate trustee or separate trustees,  of all or any part of the Trust, and to vest in such Person or Persons,  in
such  capacity,  such  title to the Trust,  or any part  thereof,  and,  subject  to the other  provisions  of this
Section 9.09,  such powers,  duties,  obligations,  rights and trusts as the Depositor and the Trustee may consider
necessary or desirable.

         (b)      If the Depositor  shall not have joined in such  appointment  within 15 days after the receipt by
it of a written request so to do, the Trustee shall have the power to make such appointment without the Depositor.

         (c)      No co-trustee or separate  trustee  hereunder  shall be required to meet the terms of eligibility
as a successor  Trustee under  Section 9.04  hereunder and no notice to  Certificateholders  of the  appointment of
co-trustee(s) or separate trustee(s) shall be required under Section 9.07 hereof.

         (d)      In  the  case  of  any  appointment  of  a  co-trustee  or  separate  trustee  pursuant  to  this
Section 9.09,  all rights,  powers, duties and obligations conferred or imposed upon the Trustee and required to be
conferred on such  co-trustee  shall be  conferred  or imposed  upon and  exercised or performed by the Trustee and
such separate trustee or co-trustee  jointly,  except to the extent that under any law of any jurisdiction in which
any  particular  act or acts are to be  performed  (whether  as Trustee  hereunder  or as  successor  to the Master
Servicer  hereunder),  the Trustee shall be  incompetent or unqualified to perform such act or acts, in which event
such rights,  powers,  duties and  obligations  (including the holding of title to the Trust or any portion thereof
in any such  jurisdiction)  shall be  exercised  and  performed  by such  separate  trustee  or  co-trustee  at the
direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been given to
each of the then separate  trustees and  co-trustees,  as effectively as if given to each of them. Every instrument
appointing  any separate  trustee or co-trustee  shall refer to this  Agreement and the  conditions of this Article
IX. Each separate  trustee and co-trustee,  upon its acceptance of the trusts  conferred,  shall be vested with the
estates or property specified in its instrument of appointment,  either jointly with the Trustee or separately,  as
may be provided therein,  subject to all the provisions of this Agreement,  specifically  including every provision
of this  Agreement  relating to the  conduct of,  affecting  the  liability  of, or  affording  protection  to, the
Trustee.  Every such instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law,  any  separate  trustee or  co-trustee  may,  at any time,
request the Trustee,  its agent or attorney-in-fact,  with full power and authority,  to do any lawful act under or
with respect to this  Agreement on its behalf and in its name.  If any separate  trustee or  co-trustee  shall die,
become  incapable of acting,  resign or be removed,  all of its  estates,  properties  rights,  remedies and trusts
shall vest in and be exercised by the Trustee,  to the extent  permitted by law,  without the  appointment of a new
or successor Trustee.

         (g)      No trustee under this  Agreement  shall be personally  liable by reason of any act or omission of
another  trustee under this  Agreement.  The Depositor  and the Trustee  acting  jointly may at any time accept the
resignation of or remove any separate trustee or co-trustee.

         Section 9.10      Federal Information  Returns and Reports to  Certificateholders;  REMIC  Administration.
(a) For federal  income tax  purposes,  the  taxable  year of each  2007-1  REMIC shall be a calendar  year and the
Securities  Administrator  shall  maintain or cause the  maintenance  of the books of each such 2007-1 REMIC on the
accrual method of accounting.

         (b)      [Reserved].

         (c)      The  Securities  Administrator  shall  prepare  and file or cause to be filed  with the  Internal
Revenue Service,  and the Trustee shall upon the written instruction of the Securities  Administrator sign, Federal
tax  information  returns or elections  required to be made hereunder with respect to each 2007-1 REMIC,  the Trust
Fund and the  Certificates  containing  such  information  and at the times and in the manner as may be required by
the Code or applicable  Treasury  regulations,  and the  Securities  Administrator  shall furnish to each Holder of
Certificates  at any time during the calendar  year for which such returns or reports are made such  statements  or
information  at the times and in the manner as may be required  thereby,  including,  without  limitation,  reports
relating to mortgaged  property that is abandoned or foreclosed,  receipt of mortgage  interests in kind in a trade
or business,  a cancellation  of  indebtedness,  interest,  original issue discount and market  discount or premium
(using a constant  prepayment  assumption  of 25% CPR).  The  Securities  Administrator  will apply for an Employee
Identification  Number  from the IRS under  Form SS-4 or any  other  acceptable  method  for all tax  entities.  In
connection with the foregoing,  the Securities  Administrator  shall timely prepare and file, and the Trustee shall
upon the written  instruction of the  Securities  Administrator  sign, IRS Form 8811,  which shall provide the name
and  address of the person who can be  contacted  to obtain  information  required to be reported to the holders of
regular  interests  in each  2007-1  REMIC (the  "REMIC  Reporting  Agent").  The  Trustee  shall upon the  written
instruction of the Securities  Administrator  sign all tax information  returns filed pursuant to this  Section and
any other  returns as may be required by the Code.  The Holder of the largest  percentage  interest in the Residual
Certificates is hereby  designated as the "Tax Matters Person"  (within the meaning of Treas.  Reg.  §§1.860F-4(d))
for each 2007-1 REMIC. The Securities  Administrator  is hereby  designated and appointed as the agent of each such
Tax Matters  Person.  Any Holder of a Residual  Certificate  will by  acceptance  thereof  appoint  the  Securities
Administrator as agent and  attorney-in-fact  for the purpose of acting as Tax Matters Person for each 2007-1 REMIC
during such time as the  Securities  Administrator  does not own any such Residual  Certificate.  In the event that
the Code or applicable Treasury  regulations  prohibit the Trustee from signing tax or information returns or other
statements,  or the Securities  Administrator  from acting as agent for the Tax Matters Person, the Trustee and the
Securities  Administrator  shall take whatever  action that in their sole good faith  judgment is necessary for the
proper filing of such information  returns or for the provision of a tax matters person,  including  designation of
the  Holder of the  largest  percentage  interest  in a  Residual  Certificate  to sign such  returns or act as tax
matters person.  Each Holder of a Residual Certificate shall be bound by this Section.

         (d)      The Securities  Administrator shall provide upon request and receipt of reasonable  compensation,
such information as required in Section  860D(a)(6)(B)  of the Code to the Internal Revenue Service,  to any Person
purporting to transfer a Residual  Certificate  to a Person other than a transferee  permitted by  Section 5.05(b),
and to any regulated  investment  company,  real estate investment trust,  common trust fund,  partnership,  trust,
estate,  organization  described in  Section 1381  of the Code,  or nominee  holding an interest in a  pass-through
entity  described in  Section 860E(e)(6)  of the Code, any record holder of which is not a transferee  permitted by
Section 5.05(b) (or which is deemed by statute to be an entity with a disqualified member).

         (e)      The Securities  Administrator  shall prepare and file or cause to be filed, and the Trustee shall
upon the written  instruction of the  Securities  Administrator  sign, any state income tax returns  required under
Applicable State Law with respect to each 2007-1 REMIC or the Trust Fund.

         (f)      [Reserved].

         (g)      [Reserved].

         (h)      Notwithstanding  any other  provision  of this  Agreement,  the  Securities  Administrator  shall
comply with all federal withholding  requirements  respecting payments to  Certificateholders,  that the Securities
Administrator  reasonably  believes are applicable under the Code. The consent of  Certificateholders  shall not be
required for such  withholding.  In the event the  Securities  Administrator  withholds  any amount from  interest,
original  issue  discount  or other  payments  or  advances  thereof to any  Certificateholder  pursuant to federal
withholding  requirements,   the  Securities  Administrator  shall,  together  with  its  monthly  report  to  such
Certificateholders, indicate such amount withheld.

         (i)      The Trustee and the  Securities  Administrator  each agrees to  indemnify  the Trust Fund and the
Depositor for any taxes and costs  including,  without  limitation,  any  reasonable  attorneys  fees imposed on or
incurred by the Trust Fund,  the  Depositor or the Master  Servicer,  as a result of a breach by such party of such
party's covenants set forth in this  Section 9.10;  provided,  however,  such liability and obligation to indemnify
in this  paragraph  shall be several and not joint and the Trustee and the  Securities  Administrator  shall not be
liable or be  obligated  to  indemnify  the Trust Fund for the  failure by the other to perform any duty under this
Agreement or the breach by the other of any covenant in this Agreement.


                                                     ARTICLE X
                                                    Termination

         Section 10.01.    Termination  Upon  Repurchase  by EMC or its  Designee or  Liquidation  of the Mortgage
Loans.  (a)                  Subject to  Section 10.02,  the respective  obligations  and  responsibilities  of the
Depositor,  the Trustee,  the Master  Servicer and the  Securities  Administrator  created  hereby,  other than the
obligation of the  Securities  Administrator  to make payments to  Certificateholders  as set forth in this Section
10.01 shall terminate:

                  (i)      in accordance  with Section  10.01(c),  the  repurchase by or at the direction of EMC or
its  designee of all of the  Mortgage  Loans and all related REO  Property  remaining  in the Trust at a price (the
"Termination  Purchase  Price") equal to the sum of (without  duplication)  (a) 100% of the  Outstanding  Principal
Balance of each  Mortgage  Loan in such  Sub-Group (other  than a Mortgage  Loan related to REO Property) as of the
date of  repurchase,  net of the  principal  portion of any  unreimbursed  Monthly  Advances on the Mortgage  Loans
relating to the Mortgage Loans made by the purchaser,  plus accrued but unpaid  interest  thereon at the applicable
Mortgage  Interest Rate to, but not including,  the first day of the month of repurchase,  (b) the appraised  value
of any related REO Property,  less the good faith estimate of the Depositor of liquidation  expenses to be incurred
in  connection  with its  disposal  thereof  (but not more than the  Outstanding  Principal  Balance of the related
Mortgage Loan,  together with interest at the applicable  Mortgage Interest Rate accrued on that balance but unpaid
to, but not including,  the first day of the month of repurchase),  such appraisal to be calculated by an appraiser
mutually  agreed upon by the Depositor and the Trustee at the expense of the  Depositor,  (c)  unreimbursed  out-of
pocket costs of the Master Servicer,  including  unreimbursed  servicing  advances and the principal portion of any
unreimbursed  Monthly  Advances,  made on the  Mortgage  Loans  in such  Sub-Group  prior to the  exercise  of such
repurchase  right,  (d) any  costs and  damages  incurred  by the Trust in  connection  with any  violation  of any
predatory or abusive lending laws with respect to a Mortgage Loan, and (e) any  unreimbursed  costs and expenses of
the Trustee, the Custodian and the Securities Administrator payable pursuant to Section 9.03;

                  (ii)     the later of the making of the final payment or other  liquidation,  or any advance with
respect  thereto,  of the last  Mortgage  Loan,  remaining  in the Trust Fund or the  disposition  of all  property
acquired with respect to any Mortgage  Loan;  provided,  however,  that in the event that an advance has been made,
but not yet recovered,  at the time of such  termination,  the Person having made such advance shall be entitled to
receive,  notwithstanding  such termination,  any payments received  subsequent  thereto with respect to which such
advance was made; or

                  (iii)    the  payment  to the  Certificateholders  of all  amounts  required  to be  paid to them
pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of 21 years
from the death of the last  survivor of the  descendants  of Joseph P. Kennedy,  the late  Ambassador of the United
States to the Court of St. James's, living on the date of this Agreement.

         (c)      (i)      [Reserved].

                  (ii)     The  right of EMC or its  designee  to  repurchase  Mortgage  Loans and  related  assets
described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated Principal Balance of the
Mortgage  Loans at the time of any such  repurchase is less than 10% of the sum of (A) the Cut-off Date Balance and
(B) any Pre-Funded Amount as of the Closing Date.

                  (iii)    The  right of EMC or its  designee  to  repurchase  all the  assets  of the  Trust  Fund
described  in Section  10.01(a)(i)  above  shall also be  exercisable  if the  Depositor,  based upon an Opinion of
Counsel  addressed to the Depositor,  the Trustee and the Securities  Administrator  has determined  that the REMIC
status of any 2007-1  REMIC has been lost or that a  substantial  risk exists  that such REMIC  status will be lost
for the then-current taxable year.

                  (iv)     At any time  thereafter,  in the case of (i) and (ii) above,  EMC may elect to terminate
any 2007-1 REMIC at any time, and upon such election,  the Depositor or its designee,  shall purchase in accordance
with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The Securities  Administrator  shall give notice of any  termination  to the  Certificateholders,
with a copy to the Master  Servicer  and the  Trustee  and the Rating  Agencies  upon which the  Certificateholders
shall  surrender their  Certificates  to the Securities  Administrator  for payment of the final  distribution  and
cancellation.  Such notice  shall be given by letter,  mailed not earlier  than the l5th day and not later than the
25th day of the month next preceding the month of such final distribution,  and shall specify (i) the  Distribution
Date  upon  which  final  payment  of the  Certificates  will  be  made  upon  presentation  and  surrender  of the
Certificates at the Corporate Trust Office of the Securities  Administrator therein designated,  (ii) the amount of
any such final  payment and  (iii) that  the Record Date  otherwise  applicable  to such  Distribution  Date is not
applicable,  payments being made only upon  presentation  and surrender of the  Certificates at the Corporate Trust
Office of the Securities Administrator therein specified.

         (e)      If the  option  of EMC to  repurchase  or cause  the  repurchase  of all  Mortgage  Loans and the
related  assets  described in Section  10.01(c)  above is exercised,  EMC and/or its designee  shall deliver to the
Securities  Administrator  for deposit in the  Distribution  Account,  by the Business Day prior to the  applicable
Distribution  Date, an amount equal to the  Termination  Purchase Price of the Mortgage Loans being  repurchased on
such   Distribution   Date.  Upon   presentation  and  surrender  of  the  related   Certificates  by  the  related
Certificateholders,  the Securities  Administrator shall distribute to such Certificateholders from amounts then on
deposit in the Distribution  Account an amount determined as follows:  with respect to each such Certificate (other
than the Interest Only  Certificates,  the Residual  Certificates and the Class XP  Certificates),  the outstanding
Certificate  Principal  Balance,  plus  with  respect  to each  such  Certificate  (other  than the  Interest  Only
Certificates,  the  Residual  Certificates  and the Class XP  Certificates),  one month's  interest  thereon at the
applicable  Pass-Through  Rate; and with respect to the Class R  Certificates  and the Class XP  Certificates,  the
percentage  interest  evidenced  thereby  multiplied  by the  difference,  if  any,  between  the  above  described
repurchase  price and the aggregate  amount to be  distributed  to the Holders of the related  Certificates  (other
than the Residual  Certificates and the Class XP Certificates).  If the amounts then on deposit in the Distribution
Account are not sufficient to pay all of the  Certificates  in full (other than the Residual  Certificates  and the
Class XP  Certificates),  any such  deficiency will be allocated  first,  to the Class B  Certificates,  in inverse
order of their numerical  designation,  and then to the Senior  Certificates,  on a pro rata basis. Upon deposit of
the  required  repurchase  price and  following  such final  Distribution  Date for the related  Certificates,  the
Trustee  shall cause the  Custodian  to promptly  release to EMC and/or its  designee  the  Mortgage  Files for the
remaining  applicable  Mortgage  Loans,  and the Accounts  with respect  thereto  shall  terminate,  subject to the
Securities  Administrator's  obligation  to hold any  amounts  payable to the related  Certificateholders  in trust
without interest pending final  distributions  pursuant to Section  10.01(g).  After final  distributions  pursuant
to Section  10.01(g) to all  Certificateholders,  any other  amounts  remaining in the Accounts  will belong to the
Depositor.

         (f)      In the event that this  Agreement is  terminated by reason of the payment or  liquidation  of all
Mortgage  Loans or the  disposition  of all property  acquired  with respect to all  Mortgage  Loans under  Section
10.01(a)(ii) above,  upon the presentation and surrender of the Certificates,  the Securities  Administrator  shall
distribute to the remaining  Certificateholders,  in accordance with their respective interests,  all distributable
amounts remaining in the Distribution  Account.  Following such final  Distribution Date, the Trustee shall release
(or shall  instruct  the  Custodian,  on its behalf,  to release)  promptly to the  Depositor  or its  designee the
Mortgage Files for the remaining  Mortgage Loans,  and the  Distribution  Account shall  terminate,  subject to the
Securities  Administrator's  obligation  to hold any amounts  payable to the  Certificateholders  in trust  without
interest pending final distributions pursuant to this Section  10.01(f).

         (g)      If not all of the  Certificateholders  shall surrender their Certificates for cancellation within
six months after the time specified in the  above-mentioned  written  notice,  the Securities  Administrator  shall
give a second written notice to the remaining  Certificateholders  to surrender their Certificates for cancellation
and receive the final  distribution  with respect  thereto.  If within six months after the second notice,  not all
the Certificates  shall have been surrendered for cancellation,  the Securities  Administrator may take appropriate
steps,  or appoint any agent to take  appropriate  steps,  to contact the remaining  Certificateholders  concerning
surrender  of their  Certificates,  and the cost  thereof  shall be paid out of the funds and  other  assets  which
remain subject to this Agreement.

         (h)      EMC,  if it is not the  Master  Servicer,  or its  designee,  as  applicable,  shall be deemed to
represent that one of the following will be true and correct:  (i) the exercise of the optional  termination  right
set forth in Section 10.01 shall not result in a non-exempt  prohibited  transaction under ERISA or Section 4975 of
the Code or (ii) EMC or such designee,  as applicable,  is (A) not a party in interest with respect to any Plan and
(B) is not a "benefit plan  investor"  (other than a plan  sponsored or  maintained by EMC or the designee,  as the
case may be,  provided that no assets of such plan are invested or deemed to be invested in the  Certificates).  If
the  holder of the  optional  termination  right is  unable  to  exercise  such  option by reason of the  preceding
sentence, then the Master Servicer may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the Depositor to repurchase
all the Mortgage  Loans under Section  10.01(a)(i)  above is exercised,  the Trust Fund and each 2007-1 REMIC shall
be terminated  in accordance  with the following  additional  requirements,  unless the Trustee has been  furnished
with an Opinion of Counsel  addressed  to the  Trustee to the effect  that the  failure of the Trust to comply with
the  requirements  of  this  Section  10.02  will  not  (i)  result  in the  imposition  of  taxes  on  "prohibited
transactions"  as defined in Section  860F of the Code on each 2007-1  REMIC or (ii) cause any 2007-1 REMIC to fail
to qualify as a 2007-1 REMIC at any time that any Regular Certificates are outstanding:

                  (i)      within  90 days  prior to the final  Distribution  Date,  at the  written  direction  of
Depositor,  the Securities  Administrator,  as agent for the respective Tax Matters Persons,  shall adopt a plan of
complete  liquidation  of each 2007-1 REMIC in the case of a  termination  under  Section  10.01(a)(i).  Such plan,
which shall be  provided  to the  Securities  Administrator  by the  Depositor,  shall meet the  requirements  of a
"qualified liquidation" under Section 860F of the Code and any regulations thereunder.

                  (ii)     the  Depositor  shall  notify  the  Trustee  and  the  Securities  Administrator  at the
commencement of such 90-day  liquidation  period and, at or prior to the time of making of the final payment on the
Certificates,  the Securities  Administrator  shall sell or otherwise dispose of all of the remaining assets of the
Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of  complete  liquidation  of any 2007-1
REMIC and at or prior to the final Distribution Date, the Securities  Administrator  shall sell for cash all of the
assets of the Trust to or at the direction of the Depositor, and each 2007-1 REMIC, shall terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree to adopt
such a plan of complete  liquidation of the related 2007-1 REMIC upon the written request of the Depositor,  and to
take such action in connection  therewith as may be reasonably  requested by the  Depositor  and  (ii) appoint  the
Depositor as their  attorney-in-fact,  with full power of  substitution,  for  purposes of adopting  such a plan of
complete  liquidation.  The Securities  Administrator on behalf of the Trustee shall adopt such plan of liquidation
by filing the  appropriate  statement on the final tax return of each 2007-1 REMIC.  Upon complete  liquidation  or
final distribution of all of the assets of the Trust Fund, the Trust Fund and each 2007-1 REMIC shall terminate.


                                                    ARTICLE XI
                                             Miscellaneous Provisions

         Section 11.01.    Intent of  Parties.  The parties  intend  that each  2007-1  REMIC shall be treated as a
REMIC  for  federal  income  tax  purposes  and that the  provisions  of this  Agreement  should  be  construed  in
furtherance of this intent.  Notwithstanding  any other express or implied agreement to the contrary,  the Sponsor,
the Master  Servicer,  the  Securities  Administrator,  the Depositor,  the Trustee,  each recipient of the related
Prospectus  Supplement and, by its acceptance thereof,  each holder of a Certificate,  agrees and acknowledges that
each  party  hereto  has  agreed  that each of them and their  employees,  representatives  and  other  agents  may
disclose,  immediately  upon  commencement  of  discussions,  to any and all  persons  the  tax  treatment  and tax
structure of the  Certificates and the 2007-1 REMICs,  the  transactions  described herein and all materials of any
kind  (including  opinions and other tax analyses)  that are provided to any of them relating to such tax treatment
and tax structure except where  confidentiality  is reasonably  necessary to comply with the securities laws of any
applicable  jurisdiction.  For purposes of this  paragraph,  the terms "tax treatment" and "tax structure" have the
meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.  (a) This  Agreement  may be amended  from time to time by the  Company,  the
Depositor,  the Master Servicer, the Securities  Administrator and the Trustee, without notice to or the consent of
any of the  Certificateholders,  to (i) cure any ambiguity,  (ii) correct or supplement any provisions  herein that
may be defective or  inconsistent  with any other  provisions  herein,  (iii) conform any provisions  herein to the
provisions in the  Prospectus,  (iv) comply with any changes in the Code,  (v) to revise or correct any  provisions
to reflect the  obligations  of the parties to this  Agreement  as they  relate to  Regulation  AB or (vi) make any
other  provisions  with  respect  to  matters  or  questions  arising  under  this  Agreement  which  shall  not be
inconsistent with the provisions of this Agreement;  provided,  however, that with respect to clauses (iv) and (vi)
of this Section 11.02(a),  such action shall not, as evidenced by an Opinion of Independent  Counsel,  addressed to
the Trustee,  adversely  affect in any material  respect the  interests of any  Certificateholder.  Notwithstanding
anything  contained in Section 3.23,  this Agreement  shall not be amended without the agreement of all the parties
hereto.

         (b)      This  Agreement may also be amended from time to time by the Company,  the Master  Servicer,  the
Depositor,  the  Securities  Administrator  and the  Trustee,  with the  consent  of  Holders  of the  Certificates
evidencing  not less than 51% of the  aggregate  outstanding  Certificate  Principal  Balance  of the  Certificates
included in the Sub-Group  affected thereby (or, of each Class of Certificates  evidencing not less than 51% of the
aggregate  outstanding  Certificate  Principal  Balance of each Class affected  thereby,  if such amendment affects
only such Class or Classes) for the purpose of adding any  provisions  to or changing in any manner or  eliminating
any of the  provisions  of this  Agreement  or of  modifying  in any manner  the rights of the  Certificateholders;
provided,  however,  that no such amendment  shall  (i) reduce in any manner the amount of, or delay the timing of,
payments  received on Mortgage Loans which are required to be distributed  on any  Certificate  without the consent
of the Holder of such  Certificate,  (ii) reduce the aforesaid  percentage of Certificates the Holders of which are
required  to  consent  to any  such  amendment,  without  the  consent  of the  Holders  of all  Certificates  then
outstanding,  or  (iii) cause  any 2007-1 REMIC to fail to qualify as a REMIC for federal  income tax purposes,  as
evidenced by an Opinion of  Independent  Counsel  addressed  to the Trustee  which shall be provided to the Trustee
other than at the Trustee's  expense.  Notwithstanding  any other provision of this Agreement,  for purposes of the
giving or  withholding of consents  pursuant to this  Section 11.02(b),  Certificates  registered in the name of or
held for the benefit of the Depositor,  the Securities  Administrator,  the Master Servicer,  or the Trustee or any
Affiliate  thereof  shall be  entitled  to vote  their  Fractional  Undivided  Interests  with  respect  to matters
affecting such Certificates.

         (c)      Promptly after the execution of any such amendment,  the Securities  Administrator  shall furnish
a copy of such  amendment or written  notification  of the substance of such  amendment to each  Certificateholder,
the Rating Agencies and the Trustee.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary  for the
Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be sufficient if the
Certificateholders  approve  the  substance  of the  amendment.  The  manner  of  obtaining  such  consents  and of
evidencing the  authorization of the execution  thereof by  Certificateholders  shall be subject to such reasonable
regulations as the Securities Administrator may prescribe.

         (e)      Prior to the  execution  of any  amendment  to this  Agreement,  the Trustee  and the  Securities
Administrator  shall be entitled to receive  and rely upon an Opinion of Counsel  addressed  to the Trustee and the
Securities  Administrator  stating  that the  execution  of such  amendment  is  authorized  or  permitted  by this
Agreement.  The Trustee and the  Securities  Administrator  may, but shall not be obligated to, enter into any such
amendment  which  affects  the  Trustee's  or the  Securities  Administrator's  own  respective  rights,  duties or
immunities under this Agreement.

         Section 11.03.    Recordation  of Agreement.  To the extent  permitted by applicable  law, this  Agreement
is subject to  recordation  in all  appropriate  public  offices for real  property  records in all the counties or
other  comparable  jurisdictions  in which any or all of the Mortgaged  Properties  are situated,  and in any other
appropriate  public recording office or elsewhere.  The Depositor shall effect such recordation,  at the expense of
the Trust upon the request in writing of a  Certificateholder,  but only if such  direction  is  accompanied  by an
Opinion of Counsel  (provided at the expense of the  Certificateholder  requesting  recordation) to the effect that
such recordation would materially and beneficially  affect the interests of the  Certificateholders  or is required
by law.

         Section 11.04.    Limitation  on  Rights  of  Certificateholders.  (a)  The  death  or  incapacity  of any
Certificateholder  shall not terminate  this  Agreement or the Trust,  nor entitle such  Certificateholder's  legal
representatives  or heirs to claim an  accounting  or to take any action or proceeding in any court for a partition
or winding up of the Trust, nor otherwise  affect the rights,  obligations and liabilities of the parties hereto or
any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any right to
vote or in any manner  otherwise  control the operation  and  management of the Trust,  or the  obligations  of the
parties hereto,  nor shall anything herein set forth, or contained in the terms of the  Certificates,  be construed
so as to establish the  Certificateholders  from time to time as partners or members of an  association;  nor shall
any  Certificateholders  be under any liability to any third Person by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall  have any right by  virtue of any  provision  of this  Agreement  to
institute  any suit,  action or  proceeding  in equity or at law  upon,  under or with  respect  to this  Agreement
against the  Depositor,  the  Securities  Administrator,  the Master  Servicer or any successor to any such parties
unless (i) such  Certificateholder  previously shall have given to the Securities Administrator a written notice of
a continuing  default,  as herein  provided,  (ii) the  Holders of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the Trust Fund shall have made  written  request  upon the  Trustee to
institute  such  action,  suit or  proceeding  in its own name as Trustee  hereunder  and shall have offered to the
Trustee such  reasonable  indemnity as it may require against the costs and expenses and liabilities to be incurred
therein or thereby,  and  (iii) the  Trustee,  for 60 days after its receipt of such  notice,  request and offer of
indemnity, shall have neglected or refused to institute any such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall  have any  right by  virtue  of any  provision  of this
Agreement  to affect  the  rights  of any other  Certificateholders  or to  obtain  or seek to obtain  priority  or
preference  over any other such  Certificateholder,  or to enforce  any right under this  Agreement,  except in the
manner  herein  provided  and  for the  equal,  ratable  and  common  benefit  of all  Certificateholders.  For the
protection and  enforcement  of the  provisions of this  Section 11.04,  each and every  Certificateholder  and the
Trustee shall be entitled to such relief as can be given either at law or in equity.

         Section 11.05.    Acts  of  Certificateholders.   (a)  Any  request,  demand,  authorization,   direction,
notice,  consent,  waiver or other action provided by this Agreement to be given or taken by Certificateholders may
be  embodied  in  and  evidenced  by one or  more  instruments  of  substantially  similar  tenor  signed  by  such
Certificateholders  in person or by an agent  duly  appointed  in  writing.  Except as herein  otherwise  expressly
provided,  such action shall become  effective when such  instrument or instruments are delivered to the Securities
Administrator  and, where it is expressly  required,  to the Depositor.  Proof of execution of any such  instrument
or of a writing  appointing  any such agent shall be sufficient for any purpose of this Agreement and conclusive in
favor of the Securities Administrator and the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution  by any  Person  of any such  instrument  or  writing  may be
proved by the  affidavit of a witness of such  execution or by a  certificate  of a notary  public or other officer
authorized by law to take  acknowledgments  of deeds,  certifying  that the individual  signing such  instrument or
writing  acknowledged  to him the  execution  thereof.  Where such  execution  is by a signer  acting in a capacity
other than his or her individual  capacity,  such  certificate or affidavit shall also constitute  sufficient proof
of his or her  authority.  The fact and date of the execution of any such  instrument or writing,  or the authority
of the individual  executing the same,  may also be proved in any other manner which the  Securities  Administrator
deems sufficient.

         (c)      The  ownership of  Certificates  (notwithstanding  any notation of ownership or other  writing on
such  Certificates,  except an  endorsement  in accordance  with  Section 5.02  made on a Certificate  presented in
accordance  with  Section 5.04)  shall be  proved  by the  Certificate  Register,  and  neither  the  Trustee,  the
Securities  Administrator,  the  Depositor,  the Master  Servicer nor any  successor  to any such parties  shall be
affected by any notice to the contrary.

         (d)      Any request,  demand,  authorization,  direction,  notice, consent, waiver or other action of the
holder  of any  Certificate  shall  bind  every  future  holder  of the same  Certificate  and the  holder of every
Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in lieu thereof with
respect to  anything  done,  omitted or suffered  to be done by the  Trustee,  the  Securities  Administrator,  the
Depositor,  the Master Servicer or any successor to any such party in reliance thereon,  whether or not notation of
such action is made upon such Certificates.

         (e)      In  determining  whether the  Holders of the  requisite  percentage  of  Certificates  evidencing
Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,  notice,  consent or
waiver  hereunder,  Certificates  owned by the Trustee,  the Securities  Administrator,  the Depositor,  the Master
Servicer or any Affiliate  thereof  shall be  disregarded,  except as otherwise  provided in  Section 11.02(b)  and
except that,  in  determining  whether the Trustee  shall be protected  in relying upon any such  request,  demand,
authorization,  direction,  notice, consent or waiver, only Certificates which a Responsible Officer of the Trustee
actually knows to be so owned shall be so  disregarded.  Certificates  which have been pledged in good faith to the
Trustee,  the  Securities  Administrator,  the  Depositor,  the Master  Servicer  or any  Affiliate  thereof may be
regarded as outstanding if the pledgor  establishes to the  satisfaction  of the Trustee the pledgor's right to act
with  respect to such  Certificates  and that the  pledgor  is not an  Affiliate  of the  Trustee,  the  Securities
Administrator, the Depositor, or the Master Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT AND THE  CERTIFICATES  SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION  5-1401
OF THE GENERAL  OBLIGATIONS  LAW,  WHICH THE PARTIES  HERETO  EXPRESSLY  RELY UPON IN THE CHOICE OF SUCH LAW AS THE
GOVERNING LAW HEREUNDER) AND THE OBLIGATIONS,  RIGHTS AND REMEDIES OF THE PARTIES  HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All  demands  and  notices  hereunder  shall be in writing and shall be deemed
given when delivered at (including  delivery by facsimile) or mailed by registered mail, return receipt  requested,
postage  prepaid,  or by  recognized  overnight  courier,  to (i) in the case of the  Depositor,  Structured  Asset
Mortgage  Investments II Inc., 383 Madison Avenue,  New York, New York 10179,  Attention:  Chief Counsel,  and with
respect to Reg AB notifications to the Depositor at  regabnotifications@bear.com;  (ii) in the case of the Trustee,
at its Corporate  Trust Office,  or such other address as may hereafter be furnished to the other parties hereto in
writing;  (iii) in  the case of the  Company,  383  Madison  Avenue,  New York,  New York  10179,  Attention:  Vice
President-Servicing,  telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished
to the other  parties  hereto in  writing;  (iv) in the case of the Master  Servicer or  Securities  Administrator,
Wells  Fargo Bank,  National  Association,  P.O.  Box 98,  Columbia  Maryland  21046 (or, in the case of  overnight
deliveries,  9062 Old Annapolis  Road,  Columbia,  Maryland  21045)  (Attention:  Client  Services  Manager - BSAAT
2007-1),  facsimile no.: (410)  715-2380,  or such other address as may hereafter be furnished to the other parties
hereto in writing;  or (v) in the case of the Rating  Agencies,  Fitch Ratings,  One State Street Plaza,  New York,
New York 10004 and Standard & Poor's,  a division of The McGraw-Hill  Companies,  Inc., 55 Water Street,  New York,
New York 10041. Any notice delivered to the Depositor,  the Master  Servicer,  the Securities  Administrator or the
Trustee under this Agreement  shall be effective only upon receipt.  Any notice  required or permitted to be mailed
to a  Certificateholder,  unless otherwise provided herein, shall be given by first-class mail, postage prepaid, at
the address of such  Certificateholder as shown in the Certificate  Register.  Any notice so mailed within the time
prescribed in this Agreement  shall be  conclusively  presumed to have been duly given when mailed,  whether or not
the Certificateholder receives such notice.

         Section 11.08.    Severability  of  Provisions.  If  any  one  or  more  of  the  covenants,   agreements,
provisions  or terms of this  Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,
agreements,  provisions or terms shall be deemed severed from the remaining  covenants,  agreements,  provisions or
terms of this Agreement and shall in no way affect the validity or  enforceability  of the other provisions of this
Agreement or of the Certificates or the rights of the holders thereof.

         Section 11.09.    Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding upon and
inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article  and  Section Headings.   The  article  and  section  headings  herein  are  for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This  Agreement  may be  executed  in two or  more  counterparts  each of
which when so executed and delivered  shall be an original but all of which together  shall  constitute one and the
same instrument.

         Section 11.12.    Notice  to  Rating   Agencies.   The  article  and  section   headings  herein  are  for
convenience  of  reference  only,  and shall not limited or otherwise  affect the meaning  hereof.  The  Securities
Administrator  shall  promptly  provide notice to each Rating Agency with respect to each of the following of which
a Responsible Officer of the Securities Administrator has actual knowledge:

         1.       Any material change or amendment to this Agreement or the Servicing Agreements;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The  resignation or termination  of the Master  Servicer,  the Trustee or the Securities
Administrator;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Distribution Account.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Depositor,  the Trustee,  the Master  Servicer and the Securities  Administrator
have caused their names to be signed hereto by their  respective  officers  thereunto duly authorized as of the day
and year first above written.

                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as
                                                             Depositor



                                                             By: /s/ Baron Silverstein
                                                             Name:  Baron Silverstein
                                                             Title:  Vice President


                                                             CITIBANK, N.A., as Trustee



                                                             By: /s/ John J. Byrnes
                                                             Name:  John J. Byrnes
                                                             Title:  Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                             Servicer



                                                             By:  /s/ Benjamin F. Jordan
                                                             Name:  Benjamin F. Jordan
                                                             Title:  Assistant Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                             Securities Administrator



                                                             By: /s/ Benjamin F. Jordan
                                                             Name:  Benjamin F. Jordan
                                                             Title:  Assistant Vice President

                                                             EMC MORTGAGE CORPORATION
                                                             By: /s/ Dana Dillard
                                                             Name: Dana Dillard
                                                             Title: Senior Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04 and 9.09(c)
in its capacity as Sponsor

EMC MORTGAGE CORPORATION



By: /s/ Dana Dillard
Name: Dana Dillard
Title:  Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           ) ss.:
COUNTY OF NEW YORK         )

         On the 31st day of August, 2007, before me, a notary public in and for said State, personally appeared
Baron Silverstein, known to me to be a Vice President of Structured Asset Mortgage Investments II Inc., the
corporation that executed the within instrument, and also known to me to be the person who executed it on behalf
of said limited liability company, and acknowledged to me that such limited liability company executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Michelle Sterling
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           ) ss.:
COUNTY OF NEW YORK         )

         On the 31st day of August, 2007, before me, a notary public in and for said State, personally appeared
John J. Byrnes, known to me to be a Vice President of Citibank, N.A., the entity that executed the within
instrument, and also known to me to be the person who executed it on behalf of said entity, and acknowledged to
me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Zenaida Santiago
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND          )
                           ) ss.:
COUNTY OF HOWARD           )

         On the 31st day of August, 2007, before me, a notary public in and for said State, personally appeared
Benjamin F. Jordan, known to me to be an Assistant Vice President of Wells Fargo Bank, National Association, the
entity that executed the within instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Kellie Greer
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND          )
                           ) ss.:
COUNTY OF HOWARD           )

         On the 31st day of August, 2007, before me, a notary public in and for said State, personally appeared
Benjamin F. Jordan, known to me to be an Assistant Vice President of Wells Fargo Bank, National Association, the
entity that executed the within instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Kellie Greer
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS             )
                           ) ss.:
COUNTY OF DENTON           )

         On the 31st day of August, 2007, before me, a notary public in and for said State, personally appeared
Dana Dillard, known to me to be a Senior Vice President of EMC Mortgage Corporation, the corporation that
executed the within instrument, and also known to me to be the person who executed it on behalf of said
corporation, and acknowledged to me that such corporation executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Kay J. Ottinger
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS             )
                           ) ss.:
COUNTY OF DENTON           )

         On the 31st day of August, 2007, before me, a notary public in and for said State, personally appeared
Dana Dillard, known to me to be a Senior Vice President of EMC Mortgage Corporation, the corporation that
executed the within instrument, and also known to me to be the person who executed it on behalf of said
corporation, and acknowledged to me that such corporation executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.

                                                              /s/ Kay J. Ottinger
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                                                                                         APPENDIX 1


                               Calculation of REMIC I Y Principal Reduction Amounts

         For any Distribution Date the amounts by which the  Uncertificated  Principal  Balances of REMIC I Regular
Interests Y-1, Y-2 and Y-3,  respectively,  will be reduced on such Distribution Date by the allocation of Realized
Losses and the distribution of principal, determined as follows:

First,  for each of Sub-Group I,  Sub-Group II and Sub-Group III,  determine the weighted  average of the Net Rates
of the Mortgage  Loans in that  Sub-Group for  distributions  of interest that will be made on the next  succeeding
Distribution  Date (the  "Group  Interest  Rate").  The Class Y  Principal  Reduction  Amounts  will be  determined
pursuant to the  "Generic  Solution  for the Class Y Principal  Reduction  Amounts"  set forth below (the  "Generic
Solution")  by making  identifications  among the actual  Sub-Groups  and their related Class Y and Class Z Regular
Interests  and weighted  average net rates and the Groups named in the Generic  Solution and their  related Class Y
and Class Z Regular Interests as follows:

A.  Determine  which  Sub-Group  has the lowest  Group  Interest  Rate.  That  Sub-Group  will be  identified  with
Group AA  and the Class Y  Regular  Interest  and  Class Z  Regular  Interest  related  to that  Sub-Group  will be
respectively  identified  with  the  Class YAA  and  Class ZAA  Certificates.  The  Group  Interest  Rate  for that
Sub-Group will be identified  with J%. If two or more  Sub-Groups  have the lowest Group Interest Rate pick one for
this  purpose,  subject to the  restriction  that each  Sub-Group may be picked only once in the course of any such
selections pursuant to paragraphs A through C of this definition.

B. Determine  which  Sub-Group has the second lowest Group Interest  Rate.  That Sub-Group will be identified  with
Group BB  and the Class Y  Regular  Interest  and  Class Z  Regular  Interest  related  to that  Sub-Group  will be
respectively  identified with the Class BB and Class ZBB  Certificates.  The Group Interest Rate for that Sub-Group
will be  identified  with K%. If two or more  Sub-Groups  have the second  lowest Group  Interest Rate pick one for
this  purpose,  subject to the  restriction  that each  Sub-Group may be picked only once in the course of any such
selections pursuant to paragraphs A through C of this definition.

C.  Determine  which  Sub-Group has the third lowest Group Interest  Rate.  That Sub-Group will be identified  with
Group CC and the  Class Y  Regular  Interest  and  Class Z  Regular  Interest  related  to that  Sub-Group  will be
respectively  identified  with  the  Class  YCC and  Class  ZCC  Certificates.  The  Group  Interest  Rate for that
Sub-Group  will be identified  with L%. If two or more  Sub-Groups  have the third lowest Group  Interest Rate pick
one for this purpose,  subject to the restriction  that each Sub-Group may be picked only once in the course of any
such selections pursuant to paragraphs A through C or this definition.

Generic Solution for Class Y Principal Reduction Amounts:
For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

PJB =    the Group AA Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PLB =    the Group CC Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PKB =    the Group BB Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

R =  the Class CB Certificate Interest Rate = (J%PJB + L%PLB + K%PKB)/(PJB + PLB + PKB)

R1 = the weighted average of the Group Interest Rates for Group AA and Group BB
 = (J% (Pj - ΔPj) + K% (Pk - ΔPk))/(Pj - ΔPj + Pk - ΔPk)

R2 = the weighted average of the Group Interest Rates for Group CC and Group BB
 = (L% (Pl - ΔPl) + K% (Pk - ΔPk))/(Pl - ΔPl + Pk - ΔPk)

r1 = the weighted average of the Class YAA and Class YBB Certificate Interest Rates
 = (J% Yj + K% Yk)/(Yj + Yk)

r2 = the weighted average of the Class YCC and Class YBB Certificate Interest Rates
 = (L% Yl + K% Yk)/(Yl + Yk)

Yj =     the Class YAA Uncertificated Principal Balance after distributions on the prior Distribution Date.

Yl =     the Class YCC Uncertificated Principal Balance after distributions on the prior Distribution Date.

Yk =     the Class YBB Uncertificated Principal Balance after distributions on the prior Distribution Date.

ΔYj =       the Class YAA Principal Reduction Amount.

ΔYl =       the Class YCC Principal Reduction Amount.

ΔYk =       the Class YBB Principal Reduction Amount.

Zj =     the Class ZAA Uncertificated Principal Balance after distributions on the prior Distribution Date.

Zl =     the Class ZCC Uncertificated Principal Balance after distributions on the prior Distribution Date.

Zk =     the Class ZBB Uncertificated Principal Balance after distributions on the prior Distribution Date.

ΔZj =       the Class ZAA Principal Reduction Amount.

ΔZl =       the Class ZCC Principal Reduction Amount.

ΔZk =       the Class ZBB Principal Reduction Amount.

Pj =     the aggregate of the Class YAA and Class ZAA Uncertificated Principal Balances after distributions on
         the prior Distribution Date, which is equal to the aggregate principal balance of the Group AA Mortgage
         Loans reduced by the Class R-1 Principal Balance, if applicable.
=        Yj + Zj

Pl =     the aggregate of the Class YCC and Class ZCC Principal Balances after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group CC Loans reduced by
         the Class R-1 Principal Balance, if applicable.
    =    Yl + Zl =

Pk =     the aggregate of the Class YBB and Class ZBB Principal Balances after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group BB Loans reduced by
         the Class R Certificate Principal Balance, if any.
=        Yk + Zk

ΔPj =       the aggregate principal reduction resulting on such Distribution Date on the Group AA Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YAA and Class ZAA
         Principal Reduction Amounts.
=        ΔYj + ΔZj

ΔPl=        the aggregate principal reduction resulting on such Distribution Date on the Group CC Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YCC and Class ZCC
         Principal Reduction Amounts.
=        ΔYl + ΔZl

ΔPk =       the aggregate principal reduction resulting on such Distribution Date on the Group BB Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YBB and Class ZBB
         Principal Reduction Amounts.
=        ΔYk + ΔZk

α =         .0005

γ1 =        (R - R1)/(L% - R).  If R=>K%, γ1 is a non-negative number unless its denominator is zero,
         in which event it is undefined.

γ2 =        (R - J%)/( R2 - R).  If R<K%, γ2 is a non-negative number.

If γ1 is undefined, ΔYj = Yj, ΔYl = (Yl/Pl)ΔPl, and ΔYk = Yk.

If γ2 is zero, ΔYl = Yl, ΔYj = (Yj/Pj)ΔPj, and ΔYk = Yk.

In the remaining situations, ΔYj, ΔYl and ΔYk shall be defined as follows:

I.  If R=>K% and r1=> R1, make the following additional definitions:

δYk =       ((J% - R1)/(K% - R1))Yj + Yk

δYk is a number between Yk and 0 such that (J%Yj + K%( Yk.- δYk))/(Yj + Yk.- δYk) = R1.

Y4 =     Yj + Yk.- δYk

P4 =     Pj + Pk.

ΔY4 =    ΔYj + ΔYk.- δYk


1.   If Yl - α(Pl - ΔPl) => 0, Y4- α(P4 - ΔP4) => 0, and γ1(P4 - ΔP4) < (Pl -
     ΔPl), ΔYl = Yl - αγ1(P4 - ΔP4) and ΔY4 = Y4 - α(P4 - ΔP4).

2.   If Yl - α(Pl - ΔPl) => 0, Y4 - α(P4 - ΔP4) => 0, and γ1(P4 - ΔP4) =>
     (Pl - ΔPl), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY4 = Y4 - (α/γ1)(Pl - ΔPl).

3.   If Yl - α(Pl - ΔPl) < 0, Y4 - α(P4 - ΔP4) => 0, and Y4 - α(P4 - ΔP4) =>
     Y4 - (Yl/γ1), ΔYl = Yl - αγ1(P4 - ΔP4) and
     ΔY4 = Y4 - α(P4 - ΔP4).

4.   If Yl - α(Pl - ΔPl) < 0, Y4 - (Yl/γ1) => 0, and
     Y4 - α(P4 - ΔP4) <= Y4 - (Yl/γ1), ΔYl = 0 and ΔY4 = Y4 - (Yl/γ1).

5.   If Y4 - α(P4 - ΔP4) < 0, Y4 - (Yl/γ1) < 0, and
     Yl - α(Pl - ΔPl) <= Yl - (γ1Y4), ΔYl = Yl - (γ1Y4) and ΔY4 = 0.

6.   If Y4 - α(P4 - ΔP4) < 0, Yl - α(Pl - ΔPl) => 0, and Yl - α(Pl - ΔPl) =>
     Yl - (γ1Y4), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY4 = Y4 - (α/γ1)(Pl - ΔPl).

ΔYj = [Yj/(Yj + Yk - δYk)]ΔY4

ΔYk = δYk + [(Yk - δYk)/(Yj + Yk - δYk)]ΔY4

The purpose of the foregoing  definitional  provisions  together with the related  provisions  allocating  Realized
Losses and defining the Class Y and Class Z Principal  Distribution  Amounts is to accomplish  the following  goals
in the following order of priority:

     1.  Making the ratio of (Yl - ΔYl ) to (Y4 - ΔY4 ) equal to γ1  after taking  account of the  allocation
         Realized  Losses and the  distributions  that will be made  through  the end of the  Distribution  Date to
         which such provisions  relate and assuring that the Principal  Reduction Amount for each of the Class YAA,
         Class YCC,  Class YBB,  Class ZAA Class ZCC and Class ZBB Regular  Interests  is greater  than or equal to
         zero for such Distribution Date;
     2.  Making  the  Class YAA  Uncertificated  Principal  Balance  less than or equal to 0.0005 of the sum of the
         Class  YAA and Class ZAA  Uncertificated  Principal  Balances,  the  Class  YCC  Uncertificated  Principal
         Balance  less than or equal to 0.0005 of the sum of the Class YCC and Class ZCC  Uncertificated  Principal
         Balances  and the Class YBB  Uncertificated  Principal  Balance less than or equal to 0.0005 of the sum of
         the Class YBB and Class  ZBB  Uncertificated  Principal  Balances  in each  case  after  giving  effect to
         allocations of Realized Losses and  distributions to be made through the end of the  Distribution  Date to
         which such provisions relate; and
     3.  Making the larger of (a) the fraction whose  numerator is (Yl - ΔYl ) and whose  denominator is the sum of
         (Yl - ΔYl) and (Zl - ΔZl) and (b) the  fraction  whose  numerator is (Y4 - ΔY4) and whose  denominator  is
         the sum of (Y4 - ΔY4), (Zj - ΔZj) and (Zk - ΔZk) as large as possible  while  remaining less than or equal
         to 0.0005.

In the event of a failure of the  foregoing  portion of the  definition  of Class Y Principal  Reduction  Amount to
accomplish  both of goals 1 and 2 above,  the amounts  thereof should be adjusted to so as to accomplish such goals
within the requirement  that each Class Y Principal  Reduction  Amount must be less than or equal to the sum of (a)
the  principal  portion of  Realized  Losses to be  allocated  on the  related  Distribution  Date for the  related
Sub-Group and (b) the  remainder of the REMIC I Available  Distribution  Amount for the related  Sub-Group or after
reduction  thereof by the  distributions to be made on such Distribution Date in respect of interest on the related
Class Y and Class Z  Certificates.  In the event of any conflict  among the  provisions  of the  definition  of the
Class Y  Principal  Reduction  Amounts,  such  conflict  shall be  resolved  on the  basis of the  goals  and their
priorities set forth above within the requirement set forth in the preceding  sentence.  If the formula  allocation
of ΔY4  between ΔYj and ΔYk cannot be achieved  because  either ΔYj as so defined is greater  than ΔPj or ΔYk as so
defined is greater  than ΔPk,  such an  allocation  shall be made as close as possible  to the  formula  allocation
within the requirement that ΔYj < ΔPj and ΔYk < ΔPk.

II.  If R=>K% and r1<R1, make the following additional definitions:

δYj =       Yj + ((R1 - K%)/(R1 - J%))Yk

δYj is a number between Yj and 0 such that (J%(Yj - δYj)  + K%Yk)/(Yj - δYj + Yk.) = R1.

Y5 =     Yj - δYj + Yk.

P5 =     Pj + Pk.

ΔY5 =    ΔYj - δYj + ΔYk.


1.   If Yl - α(Pl - ΔPl) => 0, Y5- α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) < (Pl -
     ΔPl), ΔYl = Yl - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

2.   If Yl - α(Pl - ΔPl) => 0, Y5 - α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) =>
     (Pl - ΔPl), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY5 = Y5 - (α/γ1)(Pl - ΔPl).

3.   If Yl - α(Pl - ΔPl) < 0, Y5 - α(P5 - ΔP5) => 0, and Y5 - α(P5 - ΔP5) =>
     Y5 - (Yl/γ1), ΔYl = Yl - αγ1(P5 - ΔP5) and
     ΔY5 = Y5 - α(P5 - ΔP5).

4.   If Yl - α(Pl - ΔPl) < 0, Y5 - (Yl/γ1) => 0, and
     Y5 - α(P5 - ΔP5) <= Y5 - (Yl/γ1), ΔYl = 0 and ΔY5 = Y5 - (Yl/γ1).

5.   If Y5 - α(P5 - ΔP5) < 0, Y5 - (Yl/γ1) < 0, and
     Yl - α(Pl - ΔPl) <= Yl - (γ1Y5), ΔYl = Yl - (γ1Y5) and ΔY5 = 0.

6.   If Y5 - α(P5 - ΔP5) < 0, Yl - α(Pl - ΔPl) => 0, and Yl - α(Pl - ΔPl) =>
     Yl - (γ1Y5), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY5 = Y5 - (α/γ1)(Pl - ΔPl).

ΔYj = δYj + [(Yj - δYj)/(Yj - δYj + Yk)]ΔY5

ΔYk = [Yk/(Yj - δYj + Yk)]ΔY5

The purpose of the foregoing  definitional  provisions  together with the related  provisions  allocating  Realized
Losses and defining the Class Y and Class Z Principal  Distribution  Amounts is to accomplish  the following  goals
in the following order of priority:

     1.  Making the ratio of (Yl - ΔYl) to (Y5 - ΔY5) equal to  γ1  after  taking  account of the  allocation
         Realized  Losses and the  distributions  that will be made through end of the  Distribution  Date to which
         such provisions  relate and assuring that the Principal  Reduction Amount for each of the Class YAA, Class
         YCC, Class YBB,  Class ZAA Class ZCC and Class ZBB Regular  Interests is greater than or equal to zero for
         such Distribution Date;
     2.  Making  the  Class YAA  Uncertificated  Principal  Balance  less than or equal to 0.0005 of the sum of the
         Class  YAA and Class ZAA  Uncertificated  Principal  Balances,  the  Class  YCC  Uncertificated  Principal
         Balance  less than or equal to 0.0005 of the sum of the Class YCC and Class ZCC  Uncertificated  Principal
         Balances  and the Class YBB  Uncertificated  Principal  Balance less than or equal to 0.0005 of the sum of
         the Class YBB and Class  ZBB  Uncertificated  Principal  Balances  in each  case  after  giving  effect to
         allocations of Realized Losses and  distributions to be made through the end of the  Distribution  Date to
         which such provisions relate; and
     3.  Making the larger of (a) the fraction  whose  numerator is (Yl - ΔYl) and whose  denominator is the sum of
         (Yl - ΔYl) and (Zl - ΔZl) and (b) the  fraction  whose  numerator is (Y5 - ΔY5) and whose  denominator  is
         the sum of (Y5 - ΔY5), (Zj - ΔZj) and (Zk - ΔZk) as large as possible  while  remaining less than or equal
         to 0.0005.

In the event of a failure of the  foregoing  portion of the  definition  of Class Y Principal  Reduction  Amount to
accomplish  both of goals 1 and 2 above,  the amounts  thereof should be adjusted to so as to accomplish such goals
within the requirement  that each Class Y Principal  Reduction  Amount must be less than or equal to the sum of (a)
the  principal  portion of  Realized  Losses to be  allocated  on the  related  Distribution  Date for the  related
Sub-Group and (b) the  remainder of the REMIC I Available  Distribution  Amount for the related  Sub-Group or after
reduction  thereof by the  distributions to be made on such Distribution Date in respect of interest on the related
Class Y and Class Z  Certificates.  In the event of any conflict  among the  provisions  of the  definition  of the
Class Y  Principal  Reduction  Amounts,  such  conflict  shall be  resolved  on the  basis of the  goals  and their
priorities set forth above within the requirement set forth in the preceding  sentence.  If the formula  allocation
of ΔY5  between ΔYj and ΔYk cannot be achieved  because  either ΔYj as so defined is greater  than ΔPj or ΔYk as so
defined is greater than ΔPk,  such an allocation shall be made as close as possible to the formula  allocation
within the requirement that ΔYj < ΔPj and ΔYk < ΔPk.


III.  If R<=K% and r2=> R2, make the following additional definitions:

δYl =       ((K% - R2)/(L% - R2))Yk + Yl

δYl is a number between Yl and 0 such that (K%Yk + L%( Yl.- δYl))/(Yk + Yl.- δYl) = R2.


Make the following additional definitions:

Y6 =     Yl - δYl + Yk.

P6 =     Pl + Pk.

ΔY6 =    ΔYl - δYl + ΔYk.


1.   If Y6 - α(P6 - ΔP6) => 0, Yj- α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) < (P6 -
     ΔP6), ΔY6 = Y6 - αγ2(Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).

2.   If Y6 - α(P6 - ΔP6) => 0, Yj - α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) =>
     (P6 - ΔP6), ΔY6 = Y6 - α(P6 - ΔP6) and
     ΔYj = Yj - (α/γ2)(P6 - ΔP6).

3.   If Y6 - α(P6 - ΔP6) < 0, Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Y6/γ2), ΔY6 = Y6 - αγ2(Pj - ΔPj) and
     ΔYj = Yj - α(Pj - ΔPj).

4.   If Y6 - α(P6 - ΔP6) < 0, Yj - (Y6/γ2) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Y6/γ2), ΔY6 = 0 and ΔYj = Yj - (Y6/γ2).

5.   If Yj - α(Pj - ΔPj) < 0, Yj - (Y6/γ2) < 0, and
     Y6 - α(P6 - ΔP6) <= Y6 - (γ2Yj), ΔY6 = Y6 - (γ2Yj) and ΔYj = 0.

6.   If Yj - α(Pj - ΔPj) < 0, Y6 - α(P6 - ΔP6) => 0, and Y6 - α(P6 - ΔP6) =>
     Y6 - (γ2Yj), ΔY6 = Y6 - α(P6 - ΔP6) and
     ΔYj = Yj - (α/γ2)(P6 - ΔP6).

ΔYl = δYl + [(Yl - δYl)/(Yl - δYl + Yk)]ΔY6

ΔYk = [Yk/(Yl - δYl + Yk)]ΔY6


The purpose of the foregoing  definitional  provisions  together with the related  provisions  allocating  Realized
Losses and defining the Class Y and Class Z Principal  Distribution  Amounts is to accomplish  the following  goals
in the following order of priority:

     1.  Making the ratio of (Yj - ΔYj) to (Y6 - ΔY6) equal to  γ2  after  taking  account of the  allocation
         Realized  Losses and the  distributions  that will be made through end of the  Distribution  Date to which
         such provisions  relate and assuring that the Principal  Reduction Amount for each of the Class YAA, Class
         YCC, Class YBB,  Class ZAA Class ZCC and Class ZBB Regular  Interests is greater than or equal to zero for
         such Distribution Date;
     2.  Making  the  Class YAA  Uncertificated  Principal  Balance  less than or equal to 0.0005 of the sum of the
         Class  YAA and Class ZAA  Uncertificated  Principal  Balances,  the  Class  YCC  Uncertificated  Principal
         Balance  less than or equal to 0.0005 of the sum of the Class YCC and Class ZCC  Uncertificated  Principal
         Balances  and the Class YBB  Uncertificated  Principal  Balance less than or equal to 0.0005 of the sum of
         the Class YBB and Class  ZBB  Uncertificated  Principal  Balances  in each  case  after  giving  effect to
         allocations of Realized Losses and  distributions to be made through the end of the  Distribution  Date to
         which such provisions relate; and
     3.  Making the larger of (a) the fraction  whose  numerator is (Yj - ΔYj) and whose  denominator is the sum of
         (Yj -  ΔYj)  and (Zh -  ΔZj)  and (b) the  fraction  whose  numerator  is (Y6 - ΔY6)  and  whose
         denominator  is the sum of (Y6 - ΔY6),  (Zl - ΔZl)  and (Zk - ΔZk) as large as  possible  while  remaining
         less than or equal to 0.0005.

In the event of a failure of the  foregoing  portion of the  definition  of Class Y Principal  Reduction  Amount to
accomplish  both of goals 1 and 2 above,  the amounts  thereof should be adjusted to so as to accomplish such goals
within the requirement  that each Class Y Principal  Reduction  Amount must be less than or equal to the sum of (a)
the  principal  portion of  Realized  Losses to be  allocated  on the  related  Distribution  Date for the  related
Sub-Group and (b) the  remainder of the REMIC I Available  Distribution  Amount for the related  Sub-Group or after
reduction  thereof by the  distributions to be made on such Distribution Date in respect of interest on the related
Class Y and Class Z  Certificates.  In the event of any conflict  among the  provisions  of the  definition  of the
Class Y  Principal  Reduction  Amounts,  such  conflict  shall be  resolved  on the  basis of the  goals  and their
priorities set forth above within the requirement set forth in the preceding  sentence.  If the formula  allocation
of ΔY6 between ΔYl and ΔYk cannot be achieved  because either  ΔYl as so defined is greater than ΔPl or ΔYk as
so defined is greater than ΔPk,  such an  allocation  shall be made as close as possible to the formula  allocation
within the requirement that ΔYl < ΔPl and ΔYk < ΔPk.

IV.  If R<K% and r2<R2, make the following additional definitions:

δYk =       Yk + ((R2 - L%)/(R2 - K%))Yl

δYk is a number between Yk and 0 such that (K%(Yk - δYk) + L%Yl)/(Yk - δYk + Yl.) = R2.

Y7 =     Yk - δYk + Yl.

P7 =     Pk + Pl.

ΔY7 =    ΔYk - δYk + ΔYl.


1.   If Y7 - α(P7 - ΔP7) => 0, Yj- α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) < (P7 -
     ΔP7), ΔY7 = Y7 - αγ2(Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).

2.   If Y7 - α(P7 - ΔP7) => 0, Yj - α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) =>
     (P7 - ΔP7), ΔY7 = Y7 - α(P7 - ΔP7) and
     ΔYj = Yj - (α/γ2)(P7 - ΔP7).

3.   If Y7 - α(P7 - ΔP7) < 0, Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Y7/γ2), ΔY7 = Y7 - αγ2(Pj - ΔPj) and
     ΔYj = Yj - α(Pj - ΔPj).

4.   If Y7 - α(P7 - ΔP7) < 0, Yj - (Y7/γ2) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Y7/γ2), ΔY7 = 0 and ΔYj = Yj - (Y7/γ2).

5.   If Yj - α(Pj - ΔPj) < 0, Yj - (Y7/γ2) < 0, and
     Y7 - α(P7 - ΔP7) <= Y7 - (γ2Yj), ΔY7 = Y7 - (γ2Yj) and ΔYj = 0.

6.   If Yj - α(Pj - ΔPj) < 0, Y7 - α(P7 - ΔP7) => 0, and Y7 - α(P7 - ΔP7) =>
     Y7 - (γ2Yj), ΔY7 = Y7 - α(P7 - ΔP7) and
     ΔYj = Yj - (α/γ2)(P7 - ΔP7).

ΔYl = [(Yl/(Yl + Yk - δYk)]ΔY7

ΔYk = δYk + [(Yk  - δYk)/(Yl + Yk - δYk)]ΔY7


The purpose of the foregoing  definitional  provisions  together with the related  provisions  allocating  Realized
Losses and defining the Class Y and Class Z Principal  Distribution  Amounts is to accomplish  the following  goals
in the following order of priority:

     1.  Making the ratio of (Yj - ΔYj) to (Y7 - ΔY7) equal to  γ2  after  taking  account of the  allocation
         Realized  Losses and the  distributions  that will be made through end of the  Distribution  Date to which
         such provisions  relate and assuring that the Principal  Reduction Amount for each of the Class YAA, Class
         YCC, Class YBB,  Class ZAA Class ZCC and Class ZBB Regular  Interests is greater than or equal to zero for
         such Distribution Date;
     2.  Making  the  Class YAA  Uncertificated  Principal  Balance  less than or equal to 0.0005 of the sum of the
         Class  YAA and Class ZAA  Uncertificated  Principal  Balances,  the  Class  YCC  Uncertificated  Principal
         Balance  less than or equal to 0.0005 of the sum of the Class YCC and Class ZCC  Uncertificated  Principal
         Balances  and the Class YBB  Uncertificated  Principal  Balance less than or equal to 0.0005 of the sum of
         the Class YBB and Class  ZBB  Uncertificated  Principal  Balances  in each  case  after  giving  effect to
         allocations of Realized Losses and  distributions to be made through the end of the  Distribution  Date to
         which such provisions relate; and
     3.  Making the larger of (a) the fraction  whose  numerator is (Yj - ΔYj) and whose  denominator is the sum of
         (Yj - ΔYj) and (Zj - ΔZj) and (b) the  fraction  whose  numerator is (Y7 - ΔY7) and whose  denominator  is
         the sum of (Y7 - ΔY7), (Zl - ΔZl) and (Zk - ΔZk) as large as possible  while  remaining less than or equal
         to 0.0005.

In the event of a failure of the  foregoing  portion of the  definition  of Class Y Principal  Reduction  Amount to
accomplish  both of goals 1 and 2 above,  the amounts  thereof should be adjusted to so as to accomplish such goals
within the requirement  that each Class Y Principal  Reduction  Amount must be less than or equal to the sum of (a)
the  principal  portion of  Realized  Losses to be  allocated  on the  related  Distribution  Date for the  related
Sub-Group and (b) the  remainder of the REMIC I Available  Distribution  Amount for the related  Sub-Group or after
reduction  thereof by the  distributions to be made on such Distribution Date in respect of interest on the related
Class Y and Class Z  Certificates.  In the event of any conflict  among the  provisions  of the  definition  of the
Class Y  Principal  Reduction  Amounts,  such  conflict  shall be  resolved  on the  basis of the  goals  and their
priorities set forth above within the requirement set forth in the preceding  sentence.  If the formula  allocation
of ΔY7  between  ΔYl and ΔYk cannot be  achieved  because  either ΔYl as so defined  is greater  than  ΔPl  or
ΔYk  as so defined is greater  than  ΔPk,  such an  allocation  shall be made as close as possible to the
formula allocation within the requirement that ΔYl < ΔPl and ΔYk < ΔPk.


Initial Balance Calculation Method:

[The principal balances for the Class YAA, Class YBB and Class YCC Regular Interests as of the Cut-off Date
should be calculated as follows:  First, calculate the Cut-off Date values for Pj, Pk and Pl.  Then calculate the
Cut-off Date value of R using those balances and the Senior Certificate balances.

If R=>K%, calculate R1 = (J%Pj + K%Pk)/(Pj + Pk) and γ1 =(R - R1)/(L% - R).

If Pl <= γ1(Pj + Pk), the Cut-off Date principal balance of the Class YC Regular Interest (Yl) equals
0.0005Pl and the Cut-off Date principal balances of the Class YAA and Class YBB Regular Interests (Yj and Yk)
equal 0.0005 PjPl/[γ1(Pj + Pk)] and 0.0005 PkPl/[γ1(Pj + Pk)] respectively.

If Pl > γ1(Pj + Pk), the Cut-off Date principal balances of the Class YAA and Class YBB Regular Interests
(Yj and Yk) equal 0.0005 Pj and 0.0005 Pk respectively and the Cut-off Date principal balance of the Class YCC
Regular Interest (Yl) equals 0.0005γ1(Pj + Pk).

If R<K%, calculate R2 = (L%Pl + K%Pk)/(Pl + Pk) and γ2 =(R - J%)/( R2 - R).

If Pl + Pk <= γ2Pj, the Cut-off Date principal balances of the Class YCC and Class YBB Regular Interests
(Yl and Yk) equal 0.0005Pl and 0.0005Pk, respectively, and the Cut-off Date principal balance of the Class YAA
Regular Interest (Yj) equals 0.0005 (Pl + Pk)/γ2.

If Pl + Pk> γ2Pj, the Cut-off Date principal balance of the Class YAA Regular Interest (Yj) equal 0.0005 Pj
and the Cut-off Date principal balances of the Class YCC and Class YBB Regular Interests (Yl and Yk) equal
0.0005γ2PjPl/(Pl +Pk) and 0.0005γ2PjPk/(Pl +Pk), respectively.]


NOTES:

1. Classes  YAA and ZAA are  related  to the  Group AA  Mortgage  Loans.  The sum of the  Uncertificated  Principal
Balances for the Class YAA and Class ZAA Regular  Interests is equal to the aggregate stated  principal  balance of
the Group AA  Mortgage  Loans.  Classes  YCC and ZCC are  related to the Group CC  Mortgage  Loans.  The sum of the
Uncertificated  Principal  Balances  for the Class YCC and Class ZCC Regular  Interests  is equal to the  aggregate
stated  principal  balance  of the  Group CC  Mortgage  Loans.  Classes  YBB and ZBB are  related  to the  Group BB
Mortgage  Loans.  The sum of the  Uncertificated  Principal  Balances  for the  Class  YBB and  Class  ZBB  Regular
Interests is equal to the aggregate  stated  principal  balance of the Group BB Mortgage Loans. The Y and Z classes
will be principal and interest classes bearing interest at the pass-through rate for the related Sub-Group.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-1

                                                                     [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-2

                                                                     [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-3

                                                                     [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-4

                                                                     [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                      EXHIBIT A-5-1

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE
UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN  INSTRUMENTALITY
WHICH IS A CORPORATION  IF ALL OF ITS  ACTIVITIES ARE SUBJECT TO TAX UNDER CHAPTER 1 OF THE CODEAND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS' COOPERATIVES DESCRIBED IN SECTION 521 OF THE
CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO
THE TAX  IMPOSED BY  SECTION  511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY SECTION  511 OF THE CODE ON
UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION
1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR (E) BEING  HEREIN  REFERRED TO AS A
"DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO  PURPOSE OF SUCH
TRANSFER IS TO IMPEDE THE  ASSESSMENT  OR  COLLECTION  OF TAX AND (3) SUCH  TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE.  NOTWITHSTANDING THE
REGISTRATION IN THE CERTIFICATE REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO
A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION,  SUCH REGISTRATION SHALL BE DEEMED
TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY  PURPOSE  HEREUNDER,  INCLUDING,  BUT  NOT  LIMITED  TO,  THE  RECEIPT  OF  DISTRIBUTIONS  ON THIS
CERTIFICATE.



Certificate No.1                                           Percentage Interest: 100%



Class R

                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
August 1, 2007                                             $0.00



                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
September 25, 2007                                         $0.00



Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2047

                                         BEAR STEARNS ALT-A TRUST II 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator  or the Trustee or any of their  affiliates or any other person,  except as set forth in the
Agreement.  None of SAMI II, the Master  Servicer,  the  Securities  Administrator,  the Trustee or any of
their affiliates will have any obligation with respect to any certificate or other  obligation  secured by
or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") and Master  Funding LLC ("Master  Funding")  to SAMI II.  Wells Fargo Bank,  National
Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was
created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Depositor"),  the Master Servicer,  Wells Fargo, as
securities  administrator  (the  "Securities  Administrator"),  EMC and  Citibank,  N.A.,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

         Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  ownership
interest  in this  Certificate  must be a  United  States  Person  and a  Permitted  Transferee,  (ii) the
transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the  delivery to the
Securities  Administrator  of, among other  things,  an affidavit to the effect that it is a United States
Person and Permitted  Transferee,  (iii) any attempted or purported  transfer of any ownership interest in
this  Certificate  in violation of such  restrictions  will be  absolutely  null and void and will vest no
rights in the  purported  transferee,  and (iv) if any  person  other  than a United  States  Person and a
Permitted   Transferee  acquires  any  ownership  interest  in  this  Certificate  in  violation  of  such
restrictions,  then the Depositor  will have the right,  in its sole  discretion and without notice to the
Holder of this  Certificate,  to sell this  Certificate to a purchaser  selected by the  Depositor,  which
purchaser may be the  Depositor,  or any affiliate of the  Depositor,  on such terms and conditions as the
Depositor may choose.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amounts  required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities Administrator for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense of the Trust Fund or of the  Depositor,  the Trustee,  the Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon  which  such  Opinion  of  Counsel  is  based.  None of the  Depositor,  the
Securities  Administrator  or the Trustee is  obligated  to register or qualify the Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Securities  Administrator,  the Depositor and the Master Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  R  Certificate   will  be  made  unless  the   Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA and/or Section
4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Depositor,  the Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the rights of the
Certificateholders  under the Agreement from time to time by EMC, the Depositor,  the Master Servicer, the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other  governmental  charge payable in connection  therewith.  The  Depositor,  the Master  Servicer,  the
Trustee,  the  Securities  Administrator  and any agent of any of them may treat the  Person in whose name
this  Certificate is registered as the owner hereof for all purposes,  and none of the Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans at the time of any such  repurchase  is less  than 10% of the sum of (A) the  Cut-off
Date  Balance as of the Closing Date and (B) the  Pre-funded  Amount as of the Closing  Date,  or (ii) the
Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined
that the REMIC status of any REMIC under the  Agreement  has been lost or that a  substantial  risk exists
that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such right will
effect the early  retirement of the  Certificates.  In no event,  however,  will the Trust Fund created by
the Agreement  continue  beyond the expiration of 21 years after the death of certain  persons  identified
in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------





                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                      EXHIBIT A-5-2

                                                                     [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-6

                                                                     [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-7

                                                                     [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-8

                             FORM OF CLASS [I[[II][III]-A-[1][2] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. [1][2]                                     Variable Pass-Through Rate



Class [I][II][III]-A-[1][2] [Super] Senior
[Support]



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
August 1, 2007                                             $____________



First Distribution Date:                                   Initial Certificate Principal Balance of this
September 25, 2007                                         Certificate as of the Cut-off Date: $__________



Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2047

                                         BEAR STEARNS ALT-A TRUST II 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II][III]-A-[1][2][3]   Certificates   with  respect  to  a  Trust  Fund   consisting
         primarily of a pool of adjustable  interest  rate mortgage  loans secured by first liens
         on  one-to-four  family  residential  properties  and sold by STRUCTURED  ASSET MORTGAGE
         INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator  or the Trustee or any of their  affiliates or any other person,  except as set forth in the
Agreement.  None of SAMI II, the Master  Servicer,  the  Securities  Administrator,  the Trustee or any of
their affiliates will have any obligation with respect to any certificate or other  obligation  secured by
or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans")  sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") and Master
Funding LLC ("Master  Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will
act as master  servicer of the Mortgage Loans (the "Master  Servicer,"  which term includes any successors
thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the Pooling and
Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among SAMI II, as
depositor  (the  "Depositor"),  the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the
"Securities  Administrator"),  EMC and Citibank, N.A., as trustee (the "Trustee"), a summary of certain of
the pertinent  provisions of which is set forth hereafter.  To the extent not defined herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  day  immediately  preceding  the  related
Distribution  Date as long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Depositor,  the Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the rights of the
Certificateholders  under the Agreement from time to time by EMC, the Depositor,  the Master Servicer, the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other  governmental  charge payable in connection  therewith.  The  Depositor,  the Master  Servicer,  the
Trustee,  the  Securities  Administrator  and any agent of any of them may treat the  Person in whose name
this  Certificate  is  registered  as the owner hereof for all purposes,  and none of the  Depositor,  the
Master Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice
to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans at the time of any such  repurchase  is less  than 10% of the sum of (A) the  Cut-off
Date  Balance as of the Closing Date and (B) the  Pre-funded  Amount as of the Closing  Date,  or (ii) the
Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined
that the REMIC status of any REMIC under the  Agreement  has been lost or that a  substantial  risk exists
that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such right will
effect the early  retirement of the  Certificates.  In no event,  however,  will the Trust Fund created by
the Agreement  continue  beyond the expiration of 21 years after the death of certain  persons  identified
in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  [I][II][III]-A-[1][2]  Certificates  referred  to in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed


                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-9

                                FORM OF CLASS [I][II][III]-X-1 CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No.1                                           _______%



Class [I][II][III]-X-1  Interest Only



                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
August 1, 2007                                             $___________



                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
September 25, 2007                                         $___________



Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2047

                                        BEAR STEARNS ALT-A TRUST II 2007-1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II][III]-X-1  Certificates  with respect to a Trust Fund  consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator  or the Trustee or any of their  affiliates or any other person,  except as set forth in the
Agreement.  None of SAMI II, the Master  Servicer,  the  Securities  Administrator,  the Trustee or any of
their affiliates will have any obligation with respect to any certificate or other  obligation  secured by
or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans")  sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") and Master
Funding LLC ("Master  Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will
act as master  servicer of the Mortgage Loans (the "Master  Servicer,"  which term includes any successors
thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the Pooling and
Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among SAMI II, as
depositor  (the  "Depositor"),  the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the
"Securities  Administrator"),  EMC and Citibank, N.A., as trustee (the "Trustee"), a summary of certain of
the pertinent  provisions of which is set forth hereafter.  To the extent not defined herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Depositor,  the Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the rights of the
Certificateholders  under the Agreement from time to time by EMC, the Depositor,  the Master Servicer, the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other  governmental  charge payable in connection  therewith.  The  Depositor,  the Master  Servicer,  the
Trustee,  the  Securities  Administrator  and any agent of any of them may treat the  Person in whose name
this  Certificate  is  registered  as the owner hereof for all purposes,  and none of the  Depositor,  the
Master Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice
to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans at the time of any such  repurchase  is less  than 10% of the sum of (A) the  Cut-off
Date  Balance as of the Closing Date and (B) the  Pre-funded  Amount as of the Closing  Date,  or (ii) the
Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined
that the REMIC status of any REMIC under the  Agreement  has been lost or that a  substantial  risk exists
that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such right will
effect the early  retirement of the  Certificates.  In no event,  however,  will the Trust Fund created by
the Agreement  continue  beyond the expiration of 21 years after the death of certain  persons  identified
in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.


Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class   [I][II][III]-X-1   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-10

                                                                     [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-11

                               FORM OF CLASS B-[1][2][3][4][5] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  [AND]
[CLASS  B-1][CLASS  B-2][CLASS  B-3][CLASS  B-4]  CERTIFICATES  AS DESCRIBED IN THE  AGREEMENT (AS DEFINED
BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL OWNER OF A CLASS  B-[1][2][3][4][5]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST  "BBB-" OR ITS  EQUIVALENT  BY FITCH,  S&P,
MOODY'S,  DBRS  LIMITED  OR  DBRS,  INC.,  (II)  IT IS NOT A  PLAN  SUBJECT  TO  TITLE  I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS  AMENDED,  OR SECTION  4975 OF THE CODE  (EACH,  "PLAN") OR
INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE SOURCE OF
FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST  THEREIN  IS AN  "INSURANCE  COMPANY  GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT  OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION
("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Variable Pass-Through Rate



Class B-[1][2][3][4][5] Subordinate



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
August 1, 2007                                             $__________



First Distribution Date:                                   Initial Certificate Principal Balance of this
September 25, 2007                                         Certificate as of the Cut-off Date:   $__________



Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2047


                                         BEAR STEARNS ALT-A TRUST II 2007-1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-[1][2][3][4][5]  Certificates  with respect to a Trust Fund consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator  or the Trustee or any of their  affiliates or any other person,  except as set forth in the
Agreement.  None of SAMI II, the Master  Servicer,  the  Securities  Administrator,  the Trustee or any of
their affiliates will have any obligation with respect to any certificate or other  obligation  secured by
or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") and
Master Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association ("Wells Fargo")
will act as master  servicer  of the  Mortgage  Loans (the  "Master  Servicer,"  which term  includes  any
successors  thereto under the  Agreement  referred to below).  The Trust Fund was created  pursuant to the
Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),  among
SAMI II, as depositor (the  "Depositor"),  the Master Servicer,  Wells Fargo, as securities  administrator
(the  "Securities  Administrator"),  EMC and  Citibank,  N.A.,  as trustee (the  "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered at the close of business on the last  Business Day of the month  immediately  preceding the
month of such  Distribution  Date,  an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount (of  interest,  if any) required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each beneficial owner of a Class  B-[1][2][3][4][5]  Certificate or any interest therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate  is rated at least  "BBB-" or its  equivalent  by Fitch,  S&P,
Moody's,  DBRS Limited or DBRS, Inc., (ii) it is not a plan subject to Title I of the Employee  Retirement
Investment  Security Act of 1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing
with "plan  assets" of any Plan, or (iii)(1) it is an insurance  company,  (2) the source of funds used to
acquire or hold the Certificate or interest  therein is an "insurance  company  general  account," as such
term is defined in U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and
(3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Depositor,  the Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the rights of the
Certificateholders  under the Agreement from time to time by EMC, the Depositor,  the Master Servicer, the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other  governmental  charge payable in connection  therewith.  The  Depositor,  the Master  Servicer,  the
Trustee,  the  Securities  Administrator  and any agent of any of them may treat the  Person in whose name
this  Certificate  is  registered  as the owner hereof for all purposes,  and none of the  Depositor,  the
Master Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice
to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans at the time of any such  repurchase  is less  than 10% of the sum of (A) the  Cut-off
Date  Balance as of the Closing Date and (B) the  Pre-funded  Amount as of the Closing  Date,  or (ii) the
Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined
that the REMIC status of any REMIC under the  Agreement  has been lost or that a  substantial  risk exists
that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such right will
effect the early  retirement of the  Certificates.  In no event,  however,  will the Trust Fund created by
the Agreement  continue  beyond the expiration of 21 years after the death of certain  persons  identified
in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class   B-[1][2][3][4][5]   Certificates   referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-12

                                  FORM OF CLASS B-[6][7][8] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, CLASS B-1, CLASS
B-2,  CLASS B-3,  CLASS B-4,  CLASS B-5 [AND [CLASS  B-6][CLASS  B-7]]  CERTIFICATES  AS  DESCRIBED IN THE
AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Variable Pass-Through Rate



Class B-[6][7][8] Subordinate



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
August 1, 2007                                             $__________



                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
September 25, 2007                                         $__________



Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2047


                                        BEAR STEARNS ALT-A TRUST II 2007-1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-[6][7][8]  Certificates  with respect to a Trust Fund  consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator  or the Trustee or any of their  affiliates or any other person,  except as set forth in the
Agreement.  None of SAMI II, the Master  Servicer,  the  Securities  Administrator,  the Trustee or any of
their affiliates will have any obligation with respect to any certificate or other  obligation  secured by
or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") and Master  Funding LLC ("Master  Funding")  to SAMI II.  Wells Fargo Bank,  National
Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was
created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Depositor"),  the Master Servicer,  Wells Fargo, as
securities  administrator  (the  "Securities  Administrator"),  EMC and  Citibank,  N.A.,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding  the  month of such  Distribution  Date,  an  amount  equal  to the  product  of the  Fractional
Undivided  Interest  evidenced by this  Certificate  and the amount (of  interest,  if any) required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the  Certificate  Principal  Balance of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense of the Trust Fund or of the  Depositor,  the Trustee,  the Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon  which  such  Opinion  of  Counsel  is  based.  None of the  Depositor,  the
Securities  Administrator  or the Trustee is  obligated  to register or qualify the Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Securities  Administrator,  the Depositor and the Master Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class  B-[6][7][8]  Certificate  will be made unless the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA and/or Section
4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreement  and the  modification  of the  rights  and  obligations  of the
Depositor,  the Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the rights of the
Certificateholders  under the Agreement from time to time by EMC, the Depositor,  the Master Servicer, the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other  governmental  charge payable in connection  therewith.  The  Depositor,  the Master  Servicer,  the
Trustee,  the  Securities  Administrator  and any agent of any of them may treat the  Person in whose name
this  Certificate  is  registered  as the owner hereof for all purposes,  and none of the  Depositor,  the
Master Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice
to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans at the time of any such  repurchase  is less  than 10% of the sum of (A) the  Cut-off
Date  Balance as of the Closing Date and (B) the  Pre-funded  Amount as of the Closing  Date,  or (ii) the
Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined
that the REMIC status of any REMIC under the  Agreement  has been lost or that a  substantial  risk exists
that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such right will
effect the early  retirement of the  Certificates.  In no event,  however,  will the Trust Fund created by
the Agreement  continue  beyond the expiration of 21 years after the death of certain  persons  identified
in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class B-[6][7][8]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-13

                                       FORM OF CLASS XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Percentage Interest: 100%



Class XP Subordinate



                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
August 1, 2007                                             $__________



                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
September 25, 2007                                         $___________



Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association



Assumed Final Distribution Date:
September 25, 2047


                                        BEAR STEARNS ALT-A TRUST II 2007-1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-1

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         XP  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool  of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the  Master  Servicer,  the  Securities
Administrator  or the Trustee or any of their  affiliates or any other person,  except as set forth in the
Agreement.  None of SAMI II, the Master  Servicer,  the  Securities  Administrator,  the Trustee or any of
their affiliates will have any obligation with respect to any certificate or other  obligation  secured by
or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") and Master  Funding LLC ("Master  Funding")  to SAMI II.  Wells Fargo Bank,  National
Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was
created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above
(the  "Agreement"),  among SAMI II, as depositor (the "Depositor"),  the Master Servicer,  Wells Fargo, as
securities  administrator  (the  "Securities  Administrator"),  EMC and  Citibank,  N.A.,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense of the Trust Fund or of the  Depositor,  the Trustee,  the Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon  which  such  Opinion  of  Counsel  is  based.  None of the  Depositor,  the
Securities  Administrator  or the Trustee is  obligated  to register or qualify the Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Securities  Administrator,  the Depositor and the Master Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  XP  Certificate   will  be  made  unless  the  Securities
Administrator  has received either (i) Opinion of Counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue  Code,  as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA and/or Section
4975 of the Code  (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Depositor,  the Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the rights of the
Certificateholders  under the Agreement from time to time by EMC, the Depositor,  the Master Servicer, the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other  governmental  charge payable in connection  therewith.  The  Depositor,  the Master  Servicer,  the
Trustee,  the  Securities  Administrator  and any agent of any of them may treat the  Person in whose name
this  Certificate  is  registered  as the owner hereof for all purposes,  and none of the  Depositor,  the
Master Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice
to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans at the time of any such  repurchase  is less  than 10% of the sum of (A) the  Cut-off
Date  Balance for as of the Closing Date and (B) the  Pre-funded  Amount as of the Closing  Date,  or (ii)
the  Depositor,  based  upon an  Opinion  of  Counsel  addressed  to the  Depositor  and the  Trustee  has
determined  that the REMIC  status of any REMIC under the  Agreement  has been lost or that a  substantial
risk exists that such REMIC status will be lost for the  then-current  taxable year.  The exercise of such
right will effect the early  retirement of the  Certificates.  In no event,  however,  will the Trust Fund
created by the Agreement  continue  beyond the  expiration of 21 years after the death of certain  persons
identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: August 31, 2007                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class XP Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT B
                                                         MORTGAGE LOAN SCHEDULE




LOAN_SEQ           CITY1                                    ZIP_CODE        STATE         PROPTYPE                                  CURRENT_GROSS_COUPON
17272380           Chino                                      91710           CA          Condominium                                              6.875
17274422           Royal Oak                                  48067           MI          Single Family                                            6.125
17275575           Phoenix                                    85004           AZ          Condominium                                              6.750
17275582           Lincolnwood                                60712           IL          Single Family                                            7.375
17275596           Port Saint Lucie                           34987           FL          PUD                                                      7.500
17275597           Seattle                                    98103           WA          Single Family                                            6.750
17275598           Hacienda Heights                           91745           CA          Single Family                                            7.000
17275599           Surprise                                   85379           AZ          PUD                                                      6.250
17275600           Brooklyn                                   11216           NY          2-4 Family                                               6.125
17275601           Clarksburg                                 20871           MD          PUD                                                      6.500
16809367           Melissa                                    75454           TX          PUD                                                      8.375
16809721           Orlando                                    32819           FL          Condominium                                              8.250
16790423           Canton                                     30115           GA          Single Family                                            6.875
16788460           Orem                                       84097           UT          Single Family                                            8.125
16778247           Baltimore                                  21231           MD          Single Family                                            8.250
17058835           Buffalo                                    55313           MN          Condominium                                              7.250
17012434           Dallas                                     75254           TX          Townhouse                                                7.000
17002373           LAKE WACCAMAW                              28450           NC          Single Family                                            8.250
17228489           Ocala                                      34482           FL          Single Family                                            8.750
17230548           Decatur                                    30032           GA          Single Family                                            8.250
17168539           Hesperia                                   92345           CA          Single Family                                            9.750
17246981           LOS ANGELES                                90004           CA          Single Family                                            8.925
17226641           DELTONA                                    32738           FL          Single Family                                            7.875
17267747           DESERT HOT SPRINGS                         92240           CA          2-4 Family                                               6.375
17267748           DESERT HOT SPRINGS                         92240           CA          2-4 Family                                               6.375
17265570           Gold Canyon                                85218           AZ          PUD                                                      7.000
17265571           Phoenix                                    85040           AZ          Condominium                                              7.625
17265572           Miami Beach                                33139           FL          Condominium                                              6.500
17265573           Orlando                                    32821           FL          Condominium                                              7.750
17252896           Miami                                      33145           FL          Condominium                                              7.375
17252897           Tucker                                     30084           GA          Single Family                                            6.125
17252899           Point Pleasant                             8742            NJ          Single Family                                            6.875
17252900           Petaluma                                   94952           CA          Single Family                                            6.000
17252901           Bellevue                                   98008           WA          Single Family                                            6.375
17252894           New Berlin                                 53151           WI          Condominium                                              7.375
17252895           Houston                                    77019           TX          Condominium                                              7.125
17181613           Chicago                                    60620           IL          Single Family                                            8.875
17213926           Bakersfield                                93305           CA          Single Family                                            8.500
17181618           LONG BEACH                                 90815           CA          Single Family                                            8.375
17229892           Goodyear                                   85338           AZ          PUD                                                      8.500
17224000           Corte Madera                               94925           CA          Single Family                                            8.000
17078490           HENDERSON                                  89012           NV          PUD                                                      8.375
17298959           Escondido                                  92026           CA          Single Family                                            7.000
17263458           Rolling Hills Estates                      90274           CA          Single Family                                            7.000
17259484           LEHIGH ACRES                               33936           FL          2-4 Family                                               9.000
17027578           BASALT                                     81621           CO          Condominium                                              8.250
17243276           Hollywood                                  33019           FL          Condominium                                              6.750
17243366           Anaheim                                    92801           CA          Single Family                                            6.375
17243388           Coral Springs                              33071           FL          Condominium                                              8.500
17243392           Carson                                     90745           CA          Single Family                                            6.250
17243396           Agoura Hills                               91301           CA          PUD                                                      7.375
17244853           San Jose                                   95135           CA          Single Family                                            7.625
17244855           Clermont                                   34711           FL          PUD                                                      7.750
17244857           The Woodlands                              77382           TX          PUD                                                      6.875
17246254           New York                                   10004           NY          Condominium                                              7.000
17148472           Irvine                                     92618           CA          Condominium                                              7.000
17148494           Orange                                     92865           CA          Single Family                                            6.875
17148513           Phoenix                                    85007           AZ          Single Family                                            6.250
17151488           Briarwood                                  11435           NY          CO-OP                                                    8.625
17151490           Talladega                                  35160           AL          Single Family                                            6.500
17151529           Corona                                     11368           NY          2-4 Family                                               6.750
17151610           San Francisco                              94134           CA          Single Family                                            6.875
17171404           Apple Valley                               92308           CA          PUD                                                      7.250
17171493           Camarillo                                  93012           CA          PUD                                                      6.875
17171500           Brea                                       92821           CA          PUD                                                      6.750
17180412           Sacramento                                 95820           CA          Single Family                                            6.875
17180415           New York                                   10016           NY          Condominium                                              6.875
17180416           The Woodlands                              77382           TX          PUD                                                      6.875
17181944           Brooklyn                                   11226           NY          CO-OP                                                    7.000
17181956           Fort Myers                                 33912           FL          Single Family                                            6.875
17181957           Gainesville                                20155           VA          Single Family                                            6.250
17202208           Barrington                                 60010           IL          Single Family                                            6.750
17202209           San Francisco                              94122           CA          2-4 Family                                               6.750
17202230           San Jose                                   95128           CA          PUD                                                      5.875
17202232           Clermont                                   34711           FL          Single Family                                            6.625
17202237           Phoenix                                    85006           AZ          Single Family                                            6.625
17202244           Land O Lakes                               34639           FL          PUD                                                      7.375
17202245           Medinah                                    60157           IL          Single Family                                            6.875
17202246           Gig Harbor                                 98335           WA          Single Family                                            7.750
17208216           Porter                                     77365           TX          PUD                                                      6.875
17217039           Orlando                                    32837           FL          PUD                                                      6.250
17217041           Beverly Hills                              90210           CA          Condominium                                              6.000
17217043           South San Francisco                        94080           CA          Single Family                                            5.875
17217054           San Jose                                   95125           CA          Single Family                                            7.125
17228922           South Lake Tahoe                           96150           CA          Single Family                                            6.500
17228926           Aldie                                      20105           VA          PUD                                                      6.375
17228928           Dunedin                                    34698           FL          Single Family                                            6.500
17228932           Orange Beach                               36561           AL          Condominium                                              6.750
17231098           New York                                   10023           NY          Condominium                                              5.875
17231107           Manassas                                   20109           VA          PUD                                                      6.875
17059271           Long Boat Key                              34224           FL          Condominium                                              6.500
17009021           Miami                                      33156           FL          Condominium                                              7.000
17013683           Woodbridge                                 22192           VA          Single Family                                            6.375
16658444           San Pablo                                  94806           CA          Single Family                                            6.750
16684063           Kissimmee                                  34747           FL          PUD                                                      7.125
17014950           Indianapolis                               46239           IN          Single Family                                            6.875
17078487           Silver Spring                              20910           MD          Condominium                                              8.750
17076548           Saco                                       4072            ME          Single Family                                            8.000
17218542           Minneapolis                                55412           MN          Single Family                                            9.000
17230539           Neptune                                    7753            NJ          Single Family                                            9.125
17245909           Rancho Cucamonga                           91701           CA          Condominium                                              7.625
17247632           Gorham                                     4038            ME          Single Family                                            7.000
17249992           SAN DIEGO                                  92114           CA          Single Family                                            6.500
17255980           Montgomery                                 36107           AL          Single Family                                            8.250
17267268           Indianapolis                               46218           IN          Single Family                                            7.750
17274234           Victorville                                92395           CA          Single Family                                            6.875
17275487           Palmdale                                   93550           CA          Single Family                                            8.125
17278943           OAKDALE                                    95361           CA          Single Family                                            5.875
17279579           Orlando                                    32811           FL          Single Family                                            6.750
17280045           BONITA                                     91902           CA          Single Family                                            6.750
17280046           Columbia                                   29205           SC          Single Family                                            8.625
17280047           Los Banos                                  93635           CA          Single Family                                            7.375
17280116           Santa Ana                                  92707           CA          Single Family                                            6.375
17286720           Bonita                                     91902           CA          Single Family                                            7.375
17286730           Oklahoma City                              73120           OK          Condominium                                              8.000
17293502           Kirkland                                   98033           WA          Single Family                                            6.750
17297210           Huntington Park                            90255           CA          Single Family                                            8.250
17297218           Saint Paul                                 55106           MN          2-4 Family                                               9.375
17297221           Saint Paul                                 55117           MN          2-4 Family                                               9.375
17298133           Brooklyn                                   11215           NY          2-4 Family                                               8.625
17298087           La Palma                                   90623           CA          Single Family                                            6.250
17298211           El Cajon                                   92020           CA          Single Family                                            6.625
17298098           Middletown                                 95461           CA          Single Family                                            7.250
17298855           Bothell                                    98021           WA          Condominium                                              6.625
17299525           SIERRA VISTA                               85635           AZ          Single Family                                            8.250
17299534           Stonington                                 6378            CT          Single Family                                            9.500
17299536           Aurora                                     80016           CO          Condominium                                              7.625
17299491           Fountain Hills                             85268           AZ          PUD                                                      6.875
17299579           Chula Vista                                91913           CA          PUD                                                      7.250
17299586           MOUNT AIRY                                 21771           MD          Single Family                                            7.000
17301745           Kanab                                      84741           UT          PUD                                                      8.375
17301717           CHANDLER                                   85249           AZ          Single Family                                            7.000
17301786           Richmond                                   23223           VA          Townhouse                                                7.500
17301798           Phoenix                                    85013           AZ          2-4 Family                                               7.750
17301821           Scottsdale                                 85257           AZ          Single Family                                            9.000
17214357           OLNEY                                      20832           MD          Condominium                                              8.375
16304164           GLENDALE                                   91207           CA          Single Family                                            7.625
17065311           BELLEVIEW                                  34420           FL          Single Family                                            8.125
17154134           WACONIA                                    55387           MN          2-4 Family                                               8.625
16832568           Minneapolis                                55406           MN          Single Family                                            7.750
16835052           Tyler                                      75708           TX          PUD                                                      8.250
16823432           Hilton Head Island                         29928           SC          Condominium                                              7.750
17299637           HENDERSON                                  89044           NV          PUD                                                      8.500
17299650           Phoenix                                    85085           AZ          PUD                                                      6.625
17301850           SAN FRANCISCO                              94121           CA          Single Family                                            6.875
17301875           Queen Creek                                85243           AZ          PUD                                                      6.250
17302287           BOWIE                                      20716           MD          PUD                                                      7.375
17302297           ALBUQUERQUE                                87102           NM          Single Family                                            8.750
17302299           Los Angeles                                90063           CA          2-4 Family                                               6.875
17303975           SAN RAMON                                  94583           CA          Single Family                                            6.750
17303990           ORLANDO                                    32819           FL          Condominium                                              8.250
17306383           PHOENIX                                    85043           AZ          PUD                                                      8.125
17309184           DENVER                                     80224           CO          Single Family                                            7.500
17312361           Cliffside Park                             7010            NJ          Condominium                                              6.250
17256236           CHICAGO                                    60651           IL          Single Family                                            7.750
17256376           Los Angeles                                90022           CA          Single Family                                            6.250
17259611           CASTLE ROCK                                80108           CO          PUD                                                      8.125
17259619           Glendale                                   85303           AZ          PUD                                                      7.750
17263934           COSTA MESA                                 92627           CA          2-4 Family                                               6.625
17264197           Los Angeles                                90011           CA          Single Family                                            7.625
17265591           Lehigh Acres                               33971           FL          Single Family                                            8.000
17265597           SEBRING                                    33872           FL          Single Family                                            8.125
17265599           MIAMI BEACH                                33139           FL          Condominium                                              8.250
17266307           Manassas                                   20110           VA          PUD                                                      7.000
17266313           Lehigh Acres                               33972           FL          Single Family                                            8.250
17267731           Charlotte                                  28269           NC          PUD                                                      7.750
17272367           Orlando                                    32819           FL          Condominium                                              7.875
17274421           ONTARIO                                    91762           CA          Single Family                                            7.500
17275612           Hawaiian Gardens                           90716           CA          Single Family                                            5.750
17279073           Phoenix                                    85041           AZ          Single Family                                            7.375
17293562           Coachella                                  92236           CA          Single Family                                            6.875
17293573           Denver                                     80209           CO          Single Family                                            7.125
17293595           Naples                                     34102           FL          Condominium                                              7.500
17295344           BOLINGBROOK                                60440           IL          Single Family                                            7.875
17297468           WINNETKA AREA                              91306           CA          Single Family                                            7.000
17298235           BALTIMORE                                  21216           MD          Townhouse                                                8.000
17298237           SOMERSET                                   8873            NJ          Single Family                                            6.875
17298238           Hyattsville                                20781           MD          Single Family                                            8.375
17298239           PEORIA                                     85383           AZ          PUD                                                      6.875
17238774           BROOKLYN                                   11209           NY          2-4 Family                                               7.500
17238827           Pilesgrove                                 8098            NJ          Single Family                                            8.125
17238829           RANCHO CUCAMONGA                           91739           CA          Single Family                                            8.500
17243150           LOS ALAMITOS                               90720           CA          2-4 Family                                               7.250
17243156           Centreville                                20121           VA          PUD                                                      8.000
17243257           Arcadia                                    91007           CA          Single Family                                            7.500
17243288           CHARLOTTE                                  28209           NC          Condominium                                              7.125
17243384           North Bay Village                          33141           FL          Condominium                                              7.250
17243939           FLORENCE                                   85232           AZ          PUD                                                      7.875
17244887           EAGLE LAKE                                 77434           TX          2-4 Family                                               7.375
17244889           EAGLE LAKE                                 77434           TX          2-4 Family                                               7.375
17244917           KIRKWOOD                                   95646           CA          Condominium                                              7.625
17246160           Norwalk                                    90650           CA          Single Family                                            7.500
17246258           CARSON                                     90746           CA          PUD                                                      6.875
17246992           Phoenix                                    85085           AZ          PUD                                                      6.250
17247012           PHOENIX                                    85035           AZ          Single Family                                            7.125
17247906           Visalia                                    93291           CA          Single Family                                            9.625
17247930           PORT SAINT LUCIE                           34987           FL          PUD                                                      6.875
17248643           Los Angeles                                90043           CA          Single Family                                            6.875
17248650           Indio                                      92203           CA          PUD                                                      6.250
17250237           Spring                                     77389           TX          PUD                                                      6.000
17250252           MISSION VIEJO                              92691           CA          Single Family                                            6.125
17250261           Tampa                                      33612           FL          2-4 Family                                               8.000
17230301           Los Angeles                                90044           CA          Single Family                                            6.750
17231133           DELTONA                                    32738           FL          Single Family                                            8.375
17231190           PLEASANTON                                 94588           CA          Single Family                                            7.875
17231204           Maricopa                                   85239           AZ          PUD                                                      9.500
17231691           LEHIGH ACRES                               33971           FL          Single Family                                            8.500
17231716           DETROIT                                    48238           MI          2-4 Family                                               7.500
17231730           ATL                                        30310           GA          Single Family                                            9.125
17231741           FORT MYERS                                 33916           FL          Single Family                                            8.500
17231743           FORT MYERS                                 33905           FL          Single Family                                            8.500
17231745           LEHIGH ACRES                               33971           FL          Single Family                                            8.250
17231746           CLINTON TOWNSHIP                           48035           MI          Single Family                                            7.875
17231774           Victorville                                92395           CA          PUD                                                      6.000
17238709           Orlando                                    32835           FL          Condominium                                              8.250
17238711           Charlotte                                  28226           NC          PUD                                                      7.500
17238739           Minneapolis                                55418           MN          2-4 Family                                               8.500
17238751           ALTADENA                                   91001           CA          Single Family                                            8.125
17238758           CROWN HILL                                 98117           WA          Single Family                                            8.750
17238760           Tulare                                     93274           CA          Single Family                                            6.625
17230255           Orlando                                    32819           FL          Condominium                                              8.500
17230258           Orlando                                    32819           FL          Condominium                                              8.500
17230264           ORLANDO                                    32819           FL          Condominium                                              8.500
17229865           Riverside                                  92503           CA          Single Family                                            6.625
17245699           El Cajon                                   92019           CA          Single Family                                            8.500
17267253           Ridgecrest                                 93555           CA          Single Family                                            8.750
17207759           Bradenton                                  34203           FL          Single Family                                            8.500
16121006           Woodland Hills                             91364           CA          Single Family                                            7.500
17230474           Carmichael                                 95608           CA          Single Family                                            6.875
17246539           Van Nuys                                   91405           CA          Single Family                                            7.250
17219062           Long Beach                                 90805           CA          2-4 Family                                               9.125
17272266           Daly City                                  94015           CA          Single Family                                            6.875
17202579           Los Angeles                                90067           CA          Condominium                                              8.000
16980779           Orlando                                    32811           FL          Condominium                                              8.250
17002095           Charlotte                                  28215           NC          Single Family                                            6.375
17042505           KISSIMMEE                                  34746           FL          Condominium                                              6.250
17043928           KISSIMMEE                                  34746           FL          Condominium                                              7.000
17003240           KISSIMMEE                                  34746           FL          Condominium                                              6.375
17011262           Kissimmee                                  34759           FL          PUD                                                      8.250
16826783           NEWARK                                     94560           CA          Single Family                                            7.250
17267301           Lynwood                                    60411           IL          Single Family                                            9.750
17238822           LAHAINA                                    96761           HI          Condominium                                              8.000
17252611           Hacienda Heights                           91745           CA          Single Family                                            5.625
16974038           PLYMOUTH                                   53073           WI          Single Family                                            8.375
17267732           Middletown                                 19709           DE          PUD                                                      7.250
17238819           Morton Grove                               60053           IL          2-4 Family                                               7.875
17238826           Palos Hills                                60465           IL          Condominium                                              7.750
17238836           Niles                                      60714           IL          Single Family                                            7.750
17238838           Cudahy                                     53110           WI          Condominium                                              8.000
17325691           Weed                                       96094           CA          Single Family                                            6.875
17325695           Weed                                       96094           CA          Single Family                                            6.875
17325696           Miami                                      33145           FL          Condominium                                              7.500
17325697           Lake Forest                                92630           CA          PUD                                                      7.250
17311872           Pasadena                                   91107           CA          Condominium                                              7.375
17311873           Scottsdale                                 85259           AZ          PUD                                                      5.875
17311874           Phoenix                                    85040           AZ          Condominium                                              7.500
17311875           Lancaster                                  93535           CA          Single Family                                            6.625
17311876           Ontario                                    91761           CA          Single Family                                            5.750
17311879           Chicago                                    60622           IL          2-4 Family                                               7.500
17311880           Redwood City                               94061           CA          Single Family                                            7.500
17311882           Glendale                                   85301           AZ          PUD                                                      6.250
17311884           Las Vegas                                  89123           NV          Single Family                                            6.625
17311885           Scottsdale                                 85250           AZ          PUD                                                      6.375
17311886           Fort Collins                               80521           CO          Condominium                                              7.250
17311887           Chandler                                   85249           AZ          PUD                                                      6.500
17255159           Oregon City                                97045           OR          Single Family                                            7.375
17160269           Smyrna                                     30082           GA          PUD                                                      7.875
17169168           LA PUENTE                                  91744           CA          Single Family                                            9.125
17171538           Charlotte                                  28216           NC          PUD                                                      8.250
17172643           CHICAGO                                    60624           IL          2-4 Family                                               8.125
17182804           Winter Garden                              34787           FL          PUD                                                      7.625
17202136           SAINT CLOUD                                34769           FL          Single Family                                            7.000
17208278           LAUREL                                     20707           MD          PUD                                                      8.625
17214324           Surfside                                   33154           FL          Condominium                                              7.625
17215670           Raymore                                    64083           MO          Single Family                                            7.250
17226637           KISSIMMEE                                  34743           FL          PUD                                                      7.750
17226638           Kissimmee                                  34743           FL          PUD                                                      7.750
17229350           Paso Robles                                93446           CA          Single Family                                            8.500
17238810           Miami                                      33174           FL          Condominium                                              7.000
17148635           Saint Petersburg                           33711           FL          Single Family                                            8.125
17151559           Orlando                                    32811           FL          Condominium                                              8.250
17152846           Charlotte                                  28277           NC          PUD                                                      6.875
17154597           JACKSONVILLE                               32207           FL          Condominium                                              7.250
17244542           Seattle                                    98178           WA          Single Family                                            9.625
17303904           Douglasville                               30135           GA          Single Family                                            7.875
17245849           Milwaukee                                  53218           WI          Single Family                                            9.125
17247494           FREMONT                                    94539           CA          Single Family                                            7.875
17247641           Spring                                     77373           TX          PUD                                                      8.750
17251434           Spring                                     77373           TX          PUD                                                      8.750
17255947           Thornton                                   80602           CO          Single Family                                            6.250
17256888           Kissimmee                                  34743           FL          PUD                                                      7.500
17259501           Chicago                                    60605           IL          Condominium                                              6.625
17265534           Walworth                                   53184           WI          Single Family                                            9.375
17266289           Burnsville                                 55306           MN          Single Family                                            9.250
17274339           Apple Valley                               55124           MN          PUD                                                      8.500
17325199           Minneapolis                                55401           MN          Condominium                                              7.125
17166648           Charlotte                                  28208           NC          PUD                                                      8.125
17168725           West Palm Beach                            33401           FL          Condominium                                              8.500
17181704           KANSAS CITY                                64157           MO          PUD                                                     10.125
17207837           Philadelphia                               19147           PA          Townhouse                                                8.250
17218447           Richmond                                   23225           VA          2-4 Family                                               8.250
17221566           Bellport                                   11713           NY          Single Family                                            9.125
17233957           Phoenix                                    85018           AZ          Single Family                                            9.875
17218465           Miami                                      33145           FL          Condominium                                              9.375
17148288           West Palm Beach                            33401           FL          Condominium                                             10.125
17152522           Fall River                                 2723            MA          2-4 Family                                               7.875
17152531           Fall River                                 2723            MA          2-4 Family                                               7.875
17178341           Scottsdale                                 85254           AZ          Single Family                                            8.875
17217435           San Bruno                                  94066           CA          Single Family                                            7.625
17056074           Orlando                                    32819           FL          Condominium                                              6.999
17066430           OCALA.                                     34472           FL          Single Family                                            7.875
17066435           CAPE CORAL                                 33993           FL          Single Family                                            8.125
17066439           ST. PETERSBURG                             33711           FL          Single Family                                            8.125
17066441           ST. PETERSBURG                             33711           FL          Single Family                                            8.125
17066519           GARNER                                     27529           NC          PUD                                                      7.500
17066686           SAN JOSE                                   95116           CA          Condominium                                              7.625
17075661           HALLANDALE                                 33009           FL          Condominium                                              6.500
17075732           PHOENIX                                    85043           AZ          PUD                                                      7.750
17076968           ARLINGTON                                  22202           VA          Condominium                                              6.125
17076986           ARLINGTON                                  22202           VA          Condominium                                              6.250
17078380           Morganton                                  28655           NC          Single Family                                            8.375
17078467           VERNAL                                     84078           UT          Single Family                                            9.000
17078566           DAVENPORT                                  33896           FL          PUD                                                      7.125
17089178           Jericho                                    11753           NY          Single Family                                            6.750
17113373           Tallahassee                                32303           FL          Single Family                                            7.500
17113415           Newman                                     95360           CA          Single Family                                            6.875
17113420           BOYNTON BEACH                              33436           FL          PUD                                                      8.375
17128766           Kissimmee                                  34746           FL          Condominium                                              9.750
17228945           ASTRODOME                                  77025           TX          Condominium                                              7.000
17228951           LA GRANGE PARK                             60526           IL          Single Family                                            8.375
17228962           Torrance                                   90503           CA          Condominium                                              6.375
17229004           PASSAIC                                    7055            NJ          2-4 Family                                              10.000
17229025           BALTIMORE                                  21230           MD          Single Family                                            8.375
17229038           Baltimore                                  21205           MD          Single Family                                            8.875
17229281           DANIA BEACH                                33004           FL          Condominium                                              8.125
17229285           CAPE CORAL                                 33914           FL          Single Family                                            6.500
17229360           Philadelphia                               19111           PA          Single Family                                            8.625
17229371           Phoenix                                    85085           AZ          PUD                                                      6.875
17218866           GOLETA                                     93117           CA          2-4 Family                                               6.625
17218943           RACINE                                     53402           WI          Single Family                                            8.125
17224523           Philadelphia                               19121           PA          Single Family                                            9.375
17224539           MONROE                                     98272           WA          Single Family                                            8.500
17219518           MORENO VALLEY                              92551           CA          2-4 Family                                               6.250
17219537           AUSTIN                                     78750           TX          Single Family                                            7.000
17219572           HONOLULU                                   96815           HI          Condominium                                              7.625
17219579           YUMA                                       85365           AZ          Single Family                                            9.500
17221810           GREENWD                                    46143           IN          Condominium                                              7.375
17221811           Tucson                                     85704           AZ          PUD                                                      9.125
17221823           Lehigh                                     33972           FL          Single Family                                            8.375
17221830           Lynnwood                                   98037           WA          Single Family                                            8.500
17221851           Los Angeles                                90044           CA          Single Family                                            9.875
17226644           CENTERTON                                  72719           AR          Single Family                                            8.625
17226651           CAMBRIDGE                                  2140            MA          2-4 Family                                               7.875
17221879           GRANADA HILLS                              91344           CA          PUD                                                      7.875
17221899           Bellevue                                   98008           WA          Single Family                                            8.500
17221904           LIVERMORE                                  94550           CA          Single Family                                            7.500
17224466           HUNTINGTON BEACH                           92648           CA          Condominium                                              7.500
17208320           GARDEN CITY                                29576           SC          Single Family                                            7.125
17208339           OCALA                                      34482           FL          Single Family                                            7.375
17214399           Springfield                                22152           VA          PUD                                                      7.875
17215118           BECKER                                     55308           MN          PUD                                                      9.750
17215129           Las Vegas                                  89148           NV          PUD                                                      7.875
17215133           Anthem                                     85086           AZ          PUD                                                      6.999
17215650           Rollins                                    59931           MT          Single Family                                            7.625
17217021           DAMASCUS                                   20842           MD          Single Family                                            6.500
17217028           Phoenix                                    85037           AZ          Single Family                                            9.375
17217073           Mission                                    78574           TX          Single Family                                            7.625
17217097           RICHMOND                                   23220           VA          Single Family                                            8.625
17217125           RIVERSIDE                                  92509           CA          Single Family                                            9.250
17217821           Nashville                                  37204           TN          2-4 Family                                               6.875
17217828           Gilbert                                    85297           AZ          PUD                                                      7.750
17217838           Parkville                                  21234           MD          Single Family                                            8.250
17217850           MIRA LOMA                                  91752           CA          Condominium                                              7.375
17217855           FT WASHINGTON                              20744           MD          Single Family                                            8.375
17203981           Waldorf                                    20602           MD          PUD                                                      7.000
17204011           Land O Lakes                               34638           FL          PUD                                                      8.375
17204057           Watauga                                    76148           TX          Single Family                                            9.750
17206035           Visalia                                    93292           CA          Single Family                                            6.625
17206068           SPRING                                     77373           TX          Single Family                                            9.125
17206095           SADDLE RIVER                               7458            NJ          Single Family                                            8.375
17206102           GLENDORA                                   91741           CA          Single Family                                            7.250
17206128           GLEN BURNIE                                21060           MD          Single Family                                            8.500
17207365           RICHMOND                                   23226           VA          Single Family                                            9.875
17182077           FORT LAUDERDALE                            33312           FL          Single Family                                            8.500
17182084           SAN ANTONIO                                78227           TX          Single Family                                            8.750
17182086           DALLAS                                     75228           TX          PUD                                                      8.000
17182094           PHOENIX                                    85033           AZ          PUD                                                      9.375
17182834           PALO ALTO                                  94306           CA          Single Family                                            8.625
17182837           RANDOLPH                                   2368            MA          Single Family                                            7.500
17182843           BOWIE                                      20715           MD          Single Family                                            7.750
17200928           Provo                                      84601           UT          Single Family                                            7.750
17200945           Santa Clarita                              91350           CA          Single Family                                            7.875
17201779           SAN ANSEIMO                                94960           CA          Single Family                                            7.625
17201785           MIDDLE RIVER                               21220           MD          Townhouse                                                8.500
17201825           N LAS VEGAS                                89081           NV          Single Family                                            7.750
17203911           WEST PALM BCH                              33415           FL          Single Family                                            9.375
17203949           Bethlehem                                  18017           PA          PUD                                                      9.000
17202124           WEST PALM BEACH                            33415           FL          PUD                                                      8.250
17171501           Mooresville                                46158           IN          Single Family                                            9.875
17171508           Boulder                                    80304           CO          Condominium                                              6.500
17171510           Yuma                                       85365           AZ          Single Family                                            6.500
17171513           Coconut Creek                              33073           FL          Condominium                                              6.375
17171515           Cedar Hills                                84062           UT          Single Family                                            6.125
17171517           Fayetteville                               30215           GA          Single Family                                            9.000
17171527           Port Charlotte                             33953           FL          PUD                                                      6.750
17171529           Jonesboro                                  30238           GA          Single Family                                            8.000
17171654           JACKSONVILLE                               32092           FL          PUD                                                      6.625
17172552           Orange Park                                32065           FL          PUD                                                      7.250
17172572           Tampa                                      33609           FL          Condominium                                              7.250
17172574           Biloxi                                     39531           MS          Condominium                                              7.750
17172587           Rochester Hills                            48306           MI          Single Family                                            7.625
17172598           Pembroke Pines                             33024           FL          Single Family                                            7.125
17172616           Marietta                                   30066           GA          2-4 Family                                               7.625
17172618           Marrero                                    70072           LA          Single Family                                            7.250
17172635           KATY                                       77449           TX          Single Family                                            9.375
17172683           CUCAMONGA                                  91730           CA          Single Family                                            7.625
17172728           Tucson                                     85718           AZ          PUD                                                      7.000
17172767           Chicago Heights                            60411           IL          Single Family                                            8.875
17172771           Phoenix                                    85020           AZ          Condominium                                              8.550
17175508           Sag Harbor                                 11963           NY          Single Family                                            8.000
17180335           Ridgecrest                                 93555           CA          Single Family                                            6.750
17155877           JACKSONVILLE                               32217           FL          Single Family                                            7.500
17155904           Phoenix                                    85085           AZ          PUD                                                      7.625
17160241           Duluth                                     30097           GA          Townhouse                                                6.750
17160249           Miami Beach                                33140           FL          Condominium                                              8.125
17160317           Jacksonville                               32244           FL          Single Family                                            6.875
17160339           LOS ANGELES                                90019           CA          2-4 Family                                               6.375
17169262           Harlingen                                  78550           TX          2-4 Family                                               7.625
17160364           Snellville                                 30039           GA          Single Family                                            6.750
17160402           NIBLEY                                     84321           UT          Single Family                                            8.625
17167176           EASLEY                                     29641           SC          Single Family                                            9.125
17167191           CLINTON TOWNSHIP                           48036           MI          Single Family                                            8.125
17167265           SAN DIEGO                                  92114           CA          Single Family                                            7.125
17167272           PIEDMONT                                   29673           SC          PUD                                                      9.500
17167275           SAINT AUGUSTINE                            32080           FL          PUD                                                      7.125
17167344           North Las Vegas                            89031           NV          PUD                                                      6.750
17168971           Cape Coral                                 33991           FL          Single Family                                            7.000
17169011           Los Banos                                  93635           CA          Single Family                                            7.000
17169013           TUJUNGA                                    91042           CA          Condominium                                              6.250
17169018           SAN JACINTO                                92583           CA          Single Family                                            6.625
17169027           Falls Church                               22042           VA          Single Family                                            6.625
17169069           MANASSAS                                   20111           VA          Single Family                                            6.750
17169077           TULARE                                     93274           CA          2-4 Family                                               7.750
17169080           TULARE                                     93274           CA          2-4 Family                                               7.750
17169088           Corona                                     92882           CA          Single Family                                            7.000
17169095           Perris                                     92571           CA          Single Family                                            6.875
17169130           Anaheim                                    92802           CA          Single Family                                            6.375
17169142           Roswell                                    30075           GA          Condominium                                              6.000
17171380           Fortson                                    31808           GA          Condominium                                              7.375
17171400           PALM COAST                                 32137           FL          Condominium                                              8.625
17169145           RANCHO CUCAMONGA                           91739           CA          Single Family                                            6.875
17169154           Baltimore                                  21202           MD          Condominium                                              7.000
17169196           La Habra                                   90631           CA          Single Family                                            6.750
17171438           Spring                                     77379           TX          Single Family                                            8.125
17171458           Pembroke Pines                             33025           FL          PUD                                                      7.375
17171469           Kingsland                                  31548           GA          Single Family                                            8.500
17151551           Phoenix                                    85085           AZ          PUD                                                      7.500
17151556           Kaysville                                  84037           UT          Single Family                                            6.250
17151565           Hanford                                    93230           CA          Single Family                                            6.250
17152808           MADERA                                     93638           CA          Single Family                                            5.500
17152841           Suffolk                                    23434           VA          PUD                                                      6.625
17152874           CLERMONT                                   34711           FL          PUD                                                      7.125
17152886           Conyers                                    30013           GA          PUD                                                      7.125
17152899           Fort Lauderdale                            33331           FL          Single Family                                            6.625
17152901           Chandler                                   85225           AZ          Single Family                                            7.500
17152914           Key Largo                                  33037           FL          Single Family                                            8.375
17152967           Adelanto                                   92301           CA          Single Family                                            7.375
17154567           N LAS VEGAS                                89031           NV          PUD                                                      7.125
17154572           Woodbridge                                 22192           VA          PUD                                                      8.375
17154596           DALLAS                                     75209           TX          Single Family                                            7.375
17154665           LAS VEGAS                                  89130           NV          Condominium                                              8.125
17154708           SAINT CLOUD                                34772           FL          Single Family                                            7.750
17154747           NAPLES                                     34119           FL          Single Family                                            7.750
17155773           Las Vegas                                  89131           NV          PUD                                                      6.250
17155775           Williamsburg                               23188           VA          Single Family                                            7.250
17155786           Sparks                                     89436           NV          PUD                                                      6.500
17155824           Columbus                                   43229           OH          Single Family                                            7.625
17148751           Ocala                                      34480           FL          Single Family                                            7.375
17148757           ROMEOVILLE                                 60446           IL          PUD                                                      8.250
17148863           CHARLOTTESVILLE                            22901           VA          Condominium                                              6.000
17151519           GARDEN GROVE                               92841           CA          Single Family                                            6.500
17151522           VANCOUVER                                  98665           WA          PUD                                                      7.625
17151526           VANCOUVER                                  98665           WA          PUD                                                      7.625
17151538           St Petersburg                              33714           FL          Single Family                                            8.500
17146240           BRADENTON                                  34205           FL          2-4 Family                                               8.500
17148463           RENO                                       89502           NV          Condominium                                              8.375
17148612           NAPLES                                     34113           FL          PUD                                                      7.750
17145989           Carefree                                   85377           AZ          Single Family                                            7.250
17146087           GRAY COURT                                 29645           SC          Single Family                                            8.375
17146098           GRAND HAVEN                                49417           MI          Single Family                                            6.750
17146113           BONITA SPRINGS                             34135           FL          Condominium                                              8.375
17146199           SALINAS                                    93901           CA          Single Family                                            6.625
17133321           Fontana                                    92336           CA          PUD                                                      5.875
17130942           SAVANNAH                                   31406           GA          Single Family                                            6.500
17131014           HARLINGEN                                  78550           TX          2-4 Family                                               7.875
17132969           Winter Haven                               33880           FL          PUD                                                      7.375
17133079           Reno                                       89503           NV          Single Family                                            6.625
17133142           Bakersfield                                93312           CA          Single Family                                            7.000
17133152           Auburn                                     98092           WA          PUD                                                      7.125
17133185           Queen Creek                                85242           AZ          PUD                                                      6.875
17133208           SALT LAKE CITY                             84118           UT          Single Family                                            7.125
17130610           Snohomish                                  98290           WA          PUD                                                      6.000
17130511           RIVERDALE                                  20737           MD          Single Family                                            7.875
17130534           SUN VALLEY                                 89433           NV          Single Family                                            6.750
17323121           Los Angeles                                90023           CA          2-4 Family                                               6.500
17324358           Portland                                   4102            ME          Single Family                                            7.125
17325300           Paso Robles                                93446           CA          Single Family                                            6.625
17325598           Waverly                                    55390           MN          Single Family                                            8.875
17325680           Vista                                      92084           CA          Single Family                                            6.625
17326272           Big Lake                                   55309           MN          Single Family                                            6.875
17306351           Mesa                                       85203           AZ          Single Family                                            7.750
17309150           Arlington                                  22201           VA          Single Family                                            7.500
17309160           Norwalk                                    90650           CA          Single Family                                            6.500
17322697           Portland                                   4103            ME          2-4 Family                                               7.625
17312200           Palmdale                                   93550           CA          Single Family                                            6.500
17312132           PHOENIX                                    85019           AZ          Single Family                                            7.000
17304183           Pittsburg                                  94565           CA          Single Family                                            7.500
17304188           San Bernardino                             92404           CA          2-4 Family                                               7.875
17304192           San Bernardino                             92404           CA          2-4 Family                                               7.875
17306328           Tubac                                      85646           AZ          PUD                                                      8.375
17303721           EL DORADO                                  95623           CA          Single Family                                            7.875
17303824           Manassas                                   20110           VA          Single Family                                            7.750
17301584           Temecula                                   92592           CA          PUD                                                      7.750
17301708           Hollywood                                  33024           FL          Single Family                                            7.750
17301774           Sebastopol                                 95472           CA          Single Family                                            8.250
17301813           Wichita                                    67216           KS          PUD                                                      7.875
17301819           Saint Petersburg                           33709           FL          Single Family                                            7.875
17301597           Downey                                     90241           CA          Single Family                                            6.500
17302210           Glendale                                   85310           AZ          PUD                                                      7.750
17286679           Redwood City                               94062           CA          Condominium                                              8.125
17293481           Silver Spring                              20902           MD          Single Family                                            6.875
17293530           Griffin                                    30223           GA          Single Family                                            8.375
17293534           Goodyear                                   85338           AZ          PUD                                                      7.375
17295229           Chino                                      91710           CA          2-4 Family                                               6.875
17295184           Springfield                                22152           VA          PUD                                                      6.500
17295269           Port Saint Lucie                           34953           FL          Single Family                                            8.000
17295314           LOS ANGELES                                90022           CA          Single Family                                            6.875
17297165           FRANKFORT                                  46041           IN          Single Family                                           10.125
17298121           LOS ANGELES                                91331           CA          2-4 Family                                               7.375
17298156           Monroe                                     98272           WA          Single Family                                            6.875
17298181           Rock Hill                                  29730           SC          2-4 Family                                               8.500
17298190           Cedar Hill                                 75104           TX          Single Family                                            8.125
17298193           Miami                                      33138           FL          Condominium                                              6.500
17298202           Carlsbad                                   92008           CA          2-4 Family                                               6.875
17298208           Poway                                      92064           CA          Single Family                                            8.375
17298876           Gloucester                                 1930            MA          Single Family                                            8.375
17298916           Scottsdale                                 85251           AZ          Single Family                                            7.125
17299532           Rock Hill                                  29732           SC          Townhouse                                                8.625
17299561           Port Richey                                34668           FL          Single Family                                           11.500
17299564           Englewood                                  80113           CO          Single Family                                            9.375
17299612           Gaithersburg                               20879           MD          PUD                                                     10.500
17230523           Austin                                     78702           TX          Single Family                                            6.875
17274294           Roanoke                                    24019           VA          Single Family                                            7.375
17274354           Fort Worth                                 76107           TX          Single Family                                           10.750
17275503           Peoria                                     85382           AZ          Single Family                                            9.000
17275504           VICTORVILLE                                92392           CA          Single Family                                            6.875
17275517           Redlands                                   92373           CA          Single Family                                            8.375
17275533           Sebastopol                                 95472           CA          Single Family                                            6.625
17275551           Atlanta                                    30316           GA          PUD                                                      8.375
17278403           Fremont                                    94555           CA          PUD                                                      6.875
17278414           Frederick                                  80530           CO          Single Family                                            6.750
17278419           Bountiful                                  84010           UT          Single Family                                            7.625
17278437           San Juan Capistrano                        92675           CA          PUD                                                      7.000
17278381           Tucker                                     30084           GA          Single Family                                            6.875
17278385           Fort Washington                            20744           MD          PUD                                                      6.625
17278981           INDIO                                      92201           CA          Single Family                                            7.125
17279014           Saint Louis                                63114           MO          Single Family                                            9.000
17279029           Santa Rosa                                 95407           CA          Townhouse                                                7.625
17279041           Coon Rapids                                55448           MN          Townhouse                                                8.250
17279592           Loretto                                    55357           MN          PUD                                                      8.125
17279600           Lexington                                  29073           SC          Single Family                                           11.375
17279614           Miramar                                    33029           FL          PUD                                                      8.375
17279617           Las Vegas                                  89113           NV          PUD                                                      9.875
17280142           Drexel Hill                                19026           PA          Townhouse                                                9.875
17224142           Gilbert                                    85297           AZ          PUD                                                      7.375
17226483           Phoenix                                    85051           AZ          Single Family                                            9.125
17226530           Lagrange                                   30240           GA          Single Family                                            9.500
17228637           San Bernardino                             92405           CA          Single Family                                            7.625
17229538           Ellenwood                                  30294           GA          Single Family                                            7.625
17229938           SW Ranches                                 33331           FL          Single Family                                            7.375
17229962           Tucson                                     85730           AZ          Townhouse                                                8.750
17230009           REDLANDS                                   92374           CA          2-4 Family                                               8.375
17230016           Victorville                                92394           CA          Single Family                                            7.250
17230063           Union City                                 30291           GA          2-4 Family                                               9.750
17216765           Marietta                                   30062           GA          PUD                                                      8.500
17216768           Chicago                                    60649           IL          Single Family                                            8.625
17216774           Tampa                                      33605           FL          Single Family                                            9.000
17217699           Brush                                      80723           CO          Single Family                                            7.875
17217461           Lauderdale Lakes                           33311           FL          Condominium                                              8.875
17217465           Gilbert                                    85297           AZ          Single Family                                            7.875
17218514           Birmingham                                 35223           AL          Single Family                                            7.750
17218541           Antioch                                    94531           CA          Single Family                                           10.000
17218559           IRVINE                                     92620           CA          PUD                                                      7.375
17219252           Surprise                                   85379           AZ          PUD                                                      9.000
17219262           Tucson                                     85730           AZ          PUD                                                      8.375
17219269           New Carrollton                             20784           MD          Single Family                                            7.875
17221459           San Bernardino                             92407           CA          Condominium                                              7.375
17224113           Chicago                                    60609           IL          2-4 Family                                              10.500
17207955           ATLANTA                                    30314           GA          Single Family                                            7.375
17213970           Boynton Beach                              33435           FL          Single Family                                            8.875
17214075           Los Angeles                                91364           CA          Single Family                                            8.125
17214096           El Cerrito                                 94530           CA          Single Family                                            6.875
17214822           San Diego                                  92117           CA          Single Family                                            7.625
17215496           Oxnard                                     93036           CA          Single Family                                            8.500
17215572           Albertville                                55301           MN          Single Family                                            8.000
17215301           FT.LAUDERDALE                              33304           FL          2-4 Family                                               7.625
17216674           Saint Louis                                63107           MO          Single Family                                            8.750
17216746           Saint Leonard                              20685           MD          PUD                                                      7.500
17204222           Portland                                   4102            ME          2-4 Family                                               9.625
17205728           Philadelphia                               19145           PA          Townhouse                                                9.750
17205739           Virginia Beach                             23464           VA          Single Family                                            6.875
17207179           Winslow                                    86047           AZ          2-4 Family                                               9.375
17207898           Henderson                                  89011           NV          PUD                                                      7.625
17207793           Chicago                                    60659           IL          2-4 Family                                               6.875
17204198           Everett                                    98203           WA          Single Family                                            8.125
17172263           TAMPA                                      33637           FL          Single Family                                            6.750
17175149           Atlanta                                    30318           GA          Single Family                                            8.625
17175197           Atlanta                                    30318           GA          Single Family                                            8.625
17178366           Ashburn                                    20147           VA          Condominium                                              8.375
17178460           Saint Paul                                 55106           MN          2-4 Family                                               9.875
17182395           Glendale Heights                           60139           IL          Single Family                                            9.875
17182447           Gainesville                                30504           GA          Single Family                                            7.875
17200628           Austin                                     78744           TX          2-4 Family                                               8.500
17200702           Tucson                                     85741           AZ          Single Family                                            8.125
17201475           Brooklyn                                   11230           NY          Single Family                                            6.750
17201492           Asheboro                                   27205           NC          Single Family                                            9.750
17201514           Asheboro                                   27205           NC          Single Family                                            9.750
17202679           Tiburon                                    94920           CA          PUD                                                      7.500
17202683           Corona                                     92879           CA          Single Family                                            7.500
17202703           Antioch                                    94531           CA          Single Family                                            9.875
17202734           Manassas                                   20110           VA          PUD                                                      6.875
17166568           West Palm Beach                            33401           FL          Condominium                                              7.375
17166582           Tucson                                     85719           AZ          2-4 Family                                               7.250
17166620           CORONA                                     92879           CA          PUD                                                      7.000
17168644           Gainesville                                20155           VA          Condominium                                              6.500
17168668           Florence                                   85232           AZ          PUD                                                      6.500
17170606           Laguna Woods                               92637           CA          Condominium                                              6.375
17172219           Redlands                                   92373           CA          Single Family                                            7.250
17159876           Foothill Ranch                             92610           CA          Condominium                                              6.750
17155383           Tempe                                      85282           AZ          Single Family                                            9.250
17159840           GARDENA                                    90247           CA          Single Family                                            6.875
17154214           South Paris                                4281            ME          Single Family                                            8.250
17150130           Baltimore                                  21231           MD          Single Family                                            7.625
17152432           DECATUR                                    30034           GA          Single Family                                            8.625
17152446           Waldorf                                    20601           MD          Single Family                                            7.375
17267377           Long Beach                                 90813           CA          Single Family                                            6.750
17148216           Surprise                                   85388           AZ          PUD                                                      8.000
17266292           Apollo Beach                               33572           FL          PUD                                                      8.875
17267337           Groveland                                  95321           CA          Single Family                                            8.500
17267345           Fremont                                    94536           CA          Single Family                                            6.875
17267353           STERLING                                   20164           VA          PUD                                                      6.875
17265884           SOUTH EL MONTE                             91733           CA          Single Family                                            7.375
17264172           Atlanta                                    30314           GA          Single Family                                            9.125
17265461           Mount Vernon                               98273           WA          2-4 Family                                               8.375
17265476           Maplewood                                  55119           MN          Condominium                                              8.875
17265511           South Lake Tahoe                           96150           CA          2-4 Family                                               6.625
17265548           Vero Beach                                 32963           FL          PUD                                                      8.875
17256950           Oviedo                                     32765           FL          PUD                                                      6.875
17256956           COMPTON                                    90059           CA          Single Family                                            7.250
17259525           El Cajon                                   92021           CA          Single Family                                            9.750
17259537           La Porte                                   77571           TX          2-4 Family                                               9.000
17259550           Charlotte                                  28216           NC          Single Family                                            8.625
17259552           Fort Lauderdale                            33312           FL          Single Family                                           10.750
17259565           Denver                                     80211           CO          Single Family                                            7.000
17263509           Spring Hill                                34608           FL          Single Family                                            8.750
17263544           Chino                                      91710           CA          Single Family                                            7.125
17263550           Hawthorne                                  90250           CA          Single Family                                            7.500
17263904           Lake Elsinore                              92530           CA          Single Family                                            7.500
17263711           Chicago                                    60619           IL          Single Family                                            6.625
17263907           Virginia Beach                             23462           VA          Townhouse                                                8.250
17256947           Novato                                     94947           CA          Single Family                                            7.375
17252652           San Jose                                   95123           CA          Single Family                                            7.250
17252679           Federal Way                                98023           WA          Single Family                                            8.500
17251451           Plantation                                 33324           FL          Condominium                                              6.875
17247497           Garden Grove                               92840           CA          Single Family                                            7.000
17247512           CORONA                                     92881           CA          Single Family                                            7.875
17247516           PEMBROKE PINES                             33023           FL          Single Family                                            7.750
17247551           Glendale                                   85304           AZ          Single Family                                            7.375
17247637           CARROLLTON                                 30117           GA          2-4 Family                                               8.875
17251417           Torrance                                   90503           CA          Single Family                                            7.625
17246647           Murrieta                                   92562           CA          Single Family                                            7.000
17246696           Chula Vista                                91914           CA          PUD                                                      8.500
17246708           Portland                                   97214           OR          2-4 Family                                               8.500
17246712           Flagstaff                                  86004           AZ          PUD                                                      8.000
17246730           Littleton                                  80121           CO          2-4 Family                                               9.000
17246757           Santa Ana                                  92703           CA          Single Family                                            7.125
17245751           Lake Worth                                 33460           FL          Single Family                                            6.875
17245757           Downers Grove                              60515           IL          Single Family                                            8.000
17245804           Shoreline                                  98155           WA          Single Family                                            7.750
17245820           Surfside Beach                             29575           SC          Single Family                                            8.750
17245869           Cape Elizabeth                             4107            ME          2-4 Family                                               9.875
17245880           Corona                                     92880           CA          Single Family                                            7.125
17246587           Charlotte                                  28208           NC          Single Family                                           10.000
17244095           Willits                                    95490           CA          Single Family                                            7.750
17244418           Henderson                                  89052           NV          PUD                                                      7.875
17244443           Leesburg                                   20176           VA          PUD                                                      7.250
17244451           West Covina                                91792           CA          Single Family                                            7.875
17244502           Land O Lakes                               34638           FL          PUD                                                      9.125
17244520           South Boston                               2127            MA          Condominium                                              8.000
17242783           Atascadero                                 93422           CA          Single Family                                            6.875
17242799           Springfield                                65810           MO          Single Family                                            7.875
17242858           Irvington                                  7111            NJ          2-4 Family                                              11.500
17243991           Round Rock                                 78664           TX          2-4 Family                                               7.750
17244053           Fairless Hills                             19030           PA          Single Family                                            9.375
17244055           Stockton                                   95210           CA          Single Family                                            7.500
17130006           Woodbridge                                 7095            NJ          Single Family                                           11.000
17132646           San Diego                                  92116           CA          Condominium                                             10.125
17230632           Chandler                                   85225           AZ          Single Family                                            8.500
17231370           San Francisco                              94112           CA          Single Family                                            7.000
17231401           Sacramento                                 95831           CA          2-4 Family                                               9.125
17231403           New Port Richey                            34652           FL          Single Family                                           10.125
17231310           Los Angeles                                90002           CA          2-4 Family                                               8.000
17233936           Baxter                                     56425           MN          Single Family                                            7.875
17233940           Broadview                                  60155           IL          Single Family                                            7.125
17233948           Orlando                                    32824           FL          PUD                                                      7.500
17234036           Memphis                                    38104           TN          2-4 Family                                               7.500
17113019           Gloucester                                 23061           VA          Single Family                                            6.500
17128204           Inglewood                                  90302           CA          2-4 Family                                               7.500
16775482           Salem                                      97305           OR          2-4 Family                                               7.625
16774836           OAKLEY                                     94561           CA          Single Family                                            6.500
17244390           Brooklyn Center                            55430           MN          Single Family                                            8.875
17247532           Apopka                                     32712           FL          PUD                                                      7.625
17252618           GLENDALE                                   91203           CA          Single Family                                            6.625
17255187           Middletown                                 95461           CA          Single Family                                            7.375
17256882           Norwalk                                    90650           CA          Single Family                                            7.500
17264082           Lancaster                                  93534           CA          Single Family                                            7.375
17272265           SEDONA                                     86336           AZ          PUD                                                      6.500
17278420           Waldorf                                    20602           MD          Single Family                                            7.500
17286675           Las Vegas                                  89148           NV          PUD                                                      7.500
17295178           Marietta                                   30066           GA          PUD                                                      6.625
17303019           Lucerne Valley                             92356           CA          Single Family                                            6.625
17325207           Lindstrom                                  55045           MN          Single Family                                            7.875
17148942           ROOSEVELT                                  84066           UT          Single Family                                            8.375
17267730           Easton                                     18045           PA          Single Family                                            8.125
17272414           ORLANDO                                    32825           FL          2-4 Family                                               6.625
17293559           Placida                                    33946           FL          PUD                                                      7.375
17298981           Queens                                     11429           NY          2-4 Family                                               6.625
17152888           North Fort                                 34288           FL          Single Family                                            6.875
17171691           NORWALK                                    90650           CA          Single Family                                            6.750
17202186           NORTH FORT MYERS                           33917           FL          Single Family                                            7.250
17206059           BEAUMONT                                   92223           CA          Single Family                                            6.750
17226624           La Verne                                   91750           CA          Single Family                                            8.500
17226648           BRANDON                                    33510           FL          Single Family                                            7.375
17228947           Orlando                                    32819           FL          Condominium                                              8.500
17230289           Grayslake                                  60030           IL          Single Family                                            8.250
17246240           NORTH CHATHAM                              2650            MA          Single Family                                            8.000
17246988           RINGGOLD                                   30736           GA          Single Family                                            7.625
17150162           Jacksonville Beach                         32250           FL          Single Family                                            7.750
17214764           Hampton                                    3842            NH          Single Family                                           10.625
17021250           NORTH MYRTLE BEACH                         29582           SC          PUD                                                      7.625
17027741           RALEIGH                                    27612           NC          PUD                                                      7.750
17057776           SUMMERVILLE                                29485           SC          Single Family                                            7.250
17076953           ARLINGTON                                  22202           VA          Condominium                                              7.125
17077093           CAPE CORAL                                 33993           FL          Single Family                                            7.750
17078199           TAYLORSVILLE                               84123           UT          Single Family                                            8.375
17088677           CHARLOTTE                                  28202           NC          Condominium                                              8.375
16853196           New York                                   10005           NY          Condominium                                              7.750
16765217           LAS VEGAS                                  89109           NV          Condominium                                              7.625
16731889           Broomfield                                 80020           CO          Single Family                                            8.250
16707917           Spotsylvania                               22553           VA          PUD                                                      7.875
17218457           Deptford                                   8096            NJ          Condominium                                             11.000
17128180           Minneapolis                                55407           MN          Single Family                                            8.750
16658475           Provo                                      84606           UT          Single Family                                            9.125
17113464           Markham                                    60428           IL          Single Family                                            9.500
17128696           MATTESON                                   60443           IL          Single Family                                            8.375
17078695           Oak Hills                                  92344           CA          Single Family                                            8.125
17089154           Federal Way                                98001           WA          PUD                                                      7.125
17089171           San Francisco                              94158           CA          Condominium                                              6.375
17052157           FLORENCE                                   85232           AZ          Single Family                                            7.750
17033501           MONTGOMERY                                 60538           IL          Single Family                                            7.375
16640918           MUNCIE                                     47302           IN          Single Family                                            8.375
17113620           Orlando                                    32801           FL          Single Family                                            8.625
17113741           Tempe                                      85281           AZ          Condominium                                              7.875
17128585           PARKESBURG                                 19320           PA          2-4 Family                                               8.000
17128594           Joshua Tree                                92252           CA          Single Family                                            6.875
17128610           Stone Mountain                             30088           GA          Single Family                                            7.500
17128617           Holiday                                    34691           FL          Single Family                                            7.875
17128629           Joliet                                     60431           IL          PUD                                                      6.875
17128675           Orange Beach                               36561           AL          Single Family                                            7.750
17128682           Anacortes                                  98221           WA          PUD                                                      8.625
17128702           South Weber                                84405           UT          Single Family                                            6.875
17128815           LOS ANGELES                                91436           CA          Single Family                                            7.500
17128844           SUN VALLEY                                 91352           CA          Single Family                                            6.875
17128850           SALMON                                     83467           ID          Single Family                                            8.375
17088910           Hollywood                                  29449           SC          Single Family                                            6.750
17088943           Salinas                                    93905           CA          PUD                                                      7.875
17088954           Ocala                                      34473           FL          Single Family                                            8.875
17088987           Nashville                                  37207           TN          Single Family                                            8.125
17088997           Stockbridge                                30281           GA          PUD                                                      8.125
17089011           Humble                                     77338           TX          Single Family                                            9.125
17089068           Hempstead                                  11550           NY          Single Family                                            7.750
17089080           Atlanta                                    30315           GA          Single Family                                            7.500
17089083           DOUGLASVILLE                               30134           GA          Single Family                                            8.000
17089125           Bellevue                                   98006           WA          Single Family                                            6.750
17089160           Closter                                    7624            NJ          Single Family                                            6.375
17089164           Richmond                                   23228           VA          PUD                                                      7.875
17089177           WASHINGTON                                 84780           UT          Single Family                                            8.250
17089210           Cape Coral                                 33993           FL          Single Family                                            7.875
17089347           SOUTH GATE                                 90280           CA          2-4 Family                                               6.875
17089385           Denver                                     80205           CO          Single Family                                            6.875
17089404           Hamilton                                   8690            NJ          PUD                                                      7.750
17113369           Tampa                                      33647           FL          PUD                                                      7.875
17113412           Modesto                                    95350           CA          Single Family                                            6.875
17113417           Laveen                                     85339           AZ          PUD                                                      6.750
17113441           Manchester                                 6042            CT          Single Family                                            6.750
17113452           Fair Lawn                                  7410            NJ          Single Family                                            7.625
17113482           WEST VALLEY CITY                           84119           UT          2-4 Family                                               7.525
17113508           Lansing                                    60438           IL          Single Family                                           10.625
17113520           PARKESBURG                                 19365           PA          Single Family                                            9.125
17113564           Grantsville                                84029           UT          Single Family                                           11.000
17113570           FORNEY                                     75126           TX          Single Family                                            9.375
17113581           OAKLEY                                     94561           CA          Single Family                                            8.000
17113584           Pahrump                                    89048           NV          Single Family                                            6.500
17325700           Cooksville                                 21723           MD          PUD                                                      6.500
17231091           Orlando                                    32819           FL          Condominium                                              8.500
17231742           FORT MYERS                                 33905           FL          Single Family                                            8.500
17259586           OCALA                                      32179           FL          Single Family                                            7.125
17263492           Winter Springs                             32708           FL          Condominium                                              7.625
17263493           Winter Springs                             32708           FL          Condominium                                              7.625
17263501           Rio Rancho                                 87124           NM          PUD                                                      5.750
17267729           Salisbury                                  21801           MD          PUD                                                      7.750
17298993           LAS VEGAS                                  89131           NV          PUD                                                      7.500
17311933           Buford                                     30519           GA          PUD                                                      8.000
17217841           Oakland                                    4963            ME          2-4 Family                                               8.875
17218966           Brookeville                                20833           MD          Single Family                                            7.500
17221836           SANTA ROSA                                 95403           CA          Condominium                                              7.750
17224507           Tallahassee                                32301           FL          Condominium                                              7.000
17302470           YORBA LINDA                                92886           CA          Condominium                                              7.500
17303084           Orlando                                    32826           FL          Condominium                                              8.000
17303105           Hermosa Beach                              90254           CA          Single Family                                            8.375
17303110           Cortez                                     81321           CO          Single Family                                            6.750
17303139           Santa Ana                                  92707           CA          Single Family                                            7.625
17303587           Bixby                                      74008           OK          PUD                                                      8.500
17303859           Tinton Falls                               7724            NJ          Condominium                                              6.875
17304219           PORT JEFFERSON                             11777           NY          Single Family                                            6.875
17304242           Saint Charles                              63303           MO          Single Family                                            9.875
17304245           Duluth                                     55805           MN          Single Family                                            8.000
17304847           South Padre Island                         78597           TX          Condominium                                              8.750
17306297           Santa Ana                                  92703           CA          Condominium                                              7.375
17306309           Anaheim                                    92802           CA          Single Family                                            7.250
17306334           Maumelle                                   72113           AR          Single Family                                            6.500
17306345           Winter Garden                              34787           FL          PUD                                                      8.000
17309075           Portland                                   97213           OR          Single Family                                            8.250
17311761           Phoenix                                    85053           AZ          Single Family                                            6.250
17311820           Orlando                                    32829           FL          Condominium                                              7.875
17312192           Granby                                     6035            CT          Single Family                                            7.500
17312241           Reno                                       89509           NV          Single Family                                            8.625
17312273           Sandy Springs                              30328           GA          Single Family                                            8.125
17152928           Kissimmee                                  34747           FL          PUD                                                      7.999
17323053           Portland                                   97236           OR          Single Family                                            7.875
17323065           Elmer                                      8318            NJ          Single Family                                            9.250
17323109           LOS ANGELES                                90004           CA          Single Family                                            6.875
17324329           Las Vegas                                  89144           NV          PUD                                                      6.875
17171544           Payette                                    83661           ID          Single Family                                            6.875
17172551           Columbus                                   43227           OH          Single Family                                            8.750
17172637           CHICAGO                                    60621           IL          2-4 Family                                               8.125
17172654           GREENWD                                    46143           IN          Condominium                                              7.250
17180343           Naples                                     34120           FL          Single Family                                            7.250
17182816           Oro Valley                                 85755           AZ          PUD                                                      7.625
17133253           BROOKEVILLE                                20833           MD          Single Family                                            7.750
17202132           KISSIMMEE                                  34758           FL          PUD                                                      7.125
17206055           FREMONT                                    94538           CA          Single Family                                            9.250
17207384           ATLANTA                                    30318           GA          Single Family                                            8.250
17302222           Alsip                                      60803           IL          Condominium                                              8.500
17302273           Lakewood                                   90712           CA          Single Family                                            7.125
17302437           Avondale                                   85323           AZ          Single Family                                            8.500
16339145           Daly City                                  94015           CA          PUD                                                      8.500
16335162           Navarre                                    32566           FL          Condominium                                              8.500
17078806           Oceanside                                  92057           CA          PUD                                                      5.500
17078849           Henderson                                  89011           NV          PUD                                                      8.750
17078864           TEMECULA                                   92591           CA          PUD                                                      5.875
17088707           North Port                                 34287           FL          Single Family                                            8.125
17088830           LATHROP                                    95330           CA          Single Family                                            6.875
17075931           Sun City                                   85351           AZ          PUD                                                      8.750
17075945           PORTLAND                                   97213           OR          2-4 Family                                               8.750
17076858           Summerfield                                34420           FL          Single Family                                            8.000
17076872           WOODBRIDGE                                 22191           VA          Townhouse                                                5.750
17076900           HENDERSON                                  89011           NV          Single Family                                            9.250
17076912           PHOENIX                                    85043           AZ          PUD                                                      8.375
17076947           ORLAND                                     95963           CA          Single Family                                            7.500
17076976           CALEXICO                                   92231           CA          Single Family                                            7.875
17077010           Frisco                                     75035           TX          PUD                                                      7.625
17077067           PINETOP                                    85935           AZ          PUD                                                      7.625
17077076           FT MYERS                                   33905           FL          Single Family                                            7.625
17077128           ORLANDO                                    32821           FL          Condominium                                              8.125
17077132           EDMONDS                                    98026           WA          Single Family                                            7.750
17077275           Las Vegas                                  89108           NV          PUD                                                      8.375
17077293           South Orange                               7079            NJ          PUD                                                      5.875
17077323           EDMONDS                                    98026           WA          Single Family                                            7.875
17078136           PASCO                                      99301           WA          Single Family                                            8.875
17078239           Apex                                       27539           NC          PUD                                                      8.250
17078258           LAUREL                                     20724           MD          PUD                                                      7.125
17078285           TARPON SPRINGS                             34689           FL          Single Family                                            7.875
17078346           ELLENWOOD                                  30294           GA          PUD                                                      7.500
17078469           BROOKLYN PARK                              55445           MN          PUD                                                      7.375
17078483           ONTARIO                                    91762           CA          Condominium                                              7.375
17078489           OGDEN                                      84403           UT          Single Family                                            7.375
17078492           Brooksville                                34604           FL          PUD                                                      6.375
17078510           GILBERT                                    85297           AZ          PUD                                                      6.500
17078524           Long Branch                                7740            NJ          Condominium                                              7.750
17078616           ANTIOCH                                    94509           CA          Single Family                                            7.250
17078728           Silver Spring                              20905           MD          PUD                                                      6.625
17065151           Mountain House                             95391           CA          PUD                                                      5.750
17065401           Longwood                                   32779           FL          Condominium                                              8.550
17065468           Las Vegas                                  89122           NV          PUD                                                      7.999
17066380           FAIRFAX                                    22033           VA          Townhouse                                                7.375
17075789           NILES                                      60714           IL          2-4 Family                                               7.875
17066424           Mc Donough                                 30253           GA          PUD                                                      9.625
17066426           BOUQUET CANYON                             91350           CA          Single Family                                            6.625
17066433           CARTERSVILLE                               30121           GA          Single Family                                            7.250
17066506           Sacramento                                 95842           CA          Single Family                                            6.500
17066625           Highlands                                  7732            NJ          Condominium                                              7.750
17066665           San Jose                                   95122           CA          Single Family                                            7.500
17066812           Queen Creek                                85242           AZ          PUD                                                      6.750
17066821           Queen Creek                                85242           AZ          Single Family                                            7.250
17075483           MAUMELLE                                   72113           AR          Single Family                                            6.875
17075502           PHOENIX                                    85032           AZ          Single Family                                            7.000
17075524           ALEXANDRIA                                 22304           VA          Single Family                                            7.250
17075530           ARLINGTON                                  22202           VA          Condominium                                              7.750
17056092           Los Lunas                                  87031           NM          PUD                                                      8.250
17059584           KELLER                                     76248           TX          Single Family                                            8.500
17060537           Kissimmee                                  34746           FL          Condominium                                              7.375
17056102           Henderson                                  89002           NV          Single Family                                            5.625
17060544           Antioch                                    94531           CA          Single Family                                            8.000
17057638           Bowie                                      20716           MD          PUD                                                      8.250
17060672           Tampa                                      33647           FL          PUD                                                      8.375
17057862           North Las Vegas                            89032           NV          Single Family                                            7.250
17057982           Fort Mohave                                86426           AZ          Single Family                                            7.250
17060748           WELLINGTON                                 33414           FL          Single Family                                            7.750
17059350           Monroe                                     28112           NC          Single Family                                            9.000
17059427           Mount Airy                                 21771           MD          Single Family                                            7.775
17048049           CASA GRANDE                                85222           AZ          PUD                                                      8.750
17053451           Cape Coral                                 33993           FL          Single Family                                            8.000
17048333           Glendale                                   85310           AZ          Single Family                                            7.750
17052112           CENTREVILLE                                20121           VA          Condominium                                              7.875
17052118           BALTIMORE                                  21218           MD          Single Family                                            8.375
17052171           Ashburn                                    20148           VA          PUD                                                      6.875
17034852           Ivins                                      84738           UT          Single Family                                            8.250
17034870           Mountain House                             95391           CA          Single Family                                            5.875
17034871           Sun City West                              85375           AZ          Single Family                                            7.625
17042550           RICHMOND                                   23229           VA          Single Family                                            7.875
17042572           PARKER                                     80138           CO          PUD                                                      7.000
17042663           Pittsfield                                 1201            MA          2-4 Family                                               9.500
17042696           Lincoln Park                               48146           MI          Single Family                                            8.375
17042704           Kansas City                                64130           MO          2-4 Family                                               8.375
17043797           Cape Coral                                 33993           FL          Single Family                                            8.250
17027842           Surfside Beach                             29575           SC          Single Family                                            7.875
17033168           Las Vegas                                  89102           NV          Single Family                                            8.375
17033227           HANOVER                                    17331           PA          Single Family                                            7.625
17034525           GLEN ROCK                                  17327           PA          Single Family                                            9.250
17011071           Oklahoma City                              73112           OK          Single Family                                            7.875
17011191           Tampa                                      33637           FL          PUD                                                      7.625
17011195           Champions Gate                             33896           FL          Condominium                                              7.999
17008959           ORLANDO                                    32821           FL          Condominium                                              8.000
17000474           BAKERSFIELD                                93304           CA          Single Family                                            6.875
17002030           WOODBRIDGE                                 22191           VA          PUD                                                      7.500
17002115           Carmichael                                 95608           CA          PUD                                                      6.875
16991628           Duxbury                                    2332            MA          Single Family                                            8.325
16991654           Old Greenwich                              6870            CT          Single Family                                            7.750
16995226           LITCHFIELD PARK                            85340           AZ          PUD                                                      8.000
16990319           LANHAM                                     20706           MD          PUD                                                      8.375
16991391           Vancouver                                  98686           WA          Single Family                                            7.875
17027652           SAN BERNARDINO                             92405           CA          2-4 Family                                               7.875
17015033           Las Vegas                                  89148           NV          PUD                                                      7.750
17021895           Hartsburg                                  65039           MO          Single Family                                            7.125
17021287           Sahuarita                                  85629           AZ          PUD                                                      8.250
17013455           LEHI                                       84043           UT          Single Family                                            4.875
16543911           Lakeland                                   33805           FL          Single Family                                            7.625
16981565           MC KINNEY                                  75070           TX          PUD                                                      7.500
16980673           LAS VEGAS                                  89156           NV          Condominium                                              7.500
16974061           LAUREL                                     20707           MD          Single Family                                            7.750
16970678           NORTH LAS VEGAS                            89032           NV          PUD                                                      8.000
16965467           CARROLLTON                                 30117           GA          Single Family                                            7.500
16963091           Laveen                                     85339           AZ          PUD                                                      6.750
16857009           SANTA PAULA                                93060           CA          Single Family                                            8.375
16852707           NEWPORT                                    97365           OR          Single Family                                            7.250
16853381           Thornton                                   80229           CO          Single Family                                            7.250
16856510           Prescott Valley                            86314           AZ          Single Family                                            7.875
16856579           AMERICAN FORK                              84003           UT          Single Family                                            8.125
16851967           Jacksonville                               32258           FL          PUD                                                      7.999
16846205           SANDY                                      84092           UT          PUD                                                      7.750
16844593           Woodbridge                                 22191           VA          PUD                                                     10.375
16845650           El Paso                                    79904           TX          Single Family                                            7.250
16839016           INDIAN HEAD                                20640           MD          Single Family                                            8.125
16840073           Estacada                                   97023           OR          Single Family                                            7.500
17324965           SAN DIMAS                                  91773           CA          Single Family                                            6.875
17324966           CLINTON                                    20735           MD          PUD                                                      9.000
17324967           TUSTIN                                     92782           CA          PUD                                                      6.625
17324968           RANCHO CUCAMONGA                           91739           CA          Single Family                                            8.000
17324970           ROCKVILLE                                  20852           MD          Condominium                                              6.500
17324971           SIMI VALLEY                                93063           CA          Single Family                                            7.250
17324972           SANTA MONICA                               90403           CA          2-4 Family                                               6.375
17324974           EAST HAMPTON                               11937           NY          Single Family                                            7.750
17324975           SAN DIEGO                                  92130           CA          Condominium                                              6.500
17324976           FONTANA                                    92336           CA          Single Family                                            7.750
17324977           CULVER CITY                                90066           CA          Single Family                                            6.500
17324979           DOWNEY                                     90241           CA          2-4 Family                                               6.625
17324980           BAKERSFIELD                                93309           CA          Single Family                                            6.250
17324981           SOUTH GATE                                 90280           CA          Single Family                                            6.875
17324982           PACOIMA                                    91331           CA          Single Family                                            7.125
17324983           NORTH HOLLYWOOD                            91607           CA          Single Family                                            7.250
17324984           WESTON                                     33332           FL          PUD                                                      7.750
17324985           BOW                                        3304            NH          Single Family                                            7.000
17324986           CHATSWORTH                                 91311           CA          Single Family                                            6.125
17324987           DUNEDIN                                    34698           FL          Condominium                                              7.375
17323310           OLYMPIA                                    98513           WA          Single Family                                            6.500
17323311           UNION CITY                                 94587           CA          Single Family                                            7.125
17323312           TARZANA                                    91335           CA          Single Family                                            7.750
17323313           SAN MIGUEL                                 93451           CA          Single Family                                            6.875
17323314           LA QUINTA                                  92253           CA          Single Family                                            6.500
17323315           VENTURA                                    93003           CA          Single Family                                            6.875
17323316           SANTA ANA                                  92706           CA          Single Family                                            6.250
17323317           LOS ANGELES                                91401           CA          Single Family                                            6.875
17323318           SCOTTSDALE                                 85251           AZ          Condominium                                              6.125
17323319           SAN DIEGO                                  92129           CA          Single Family                                            6.625
17323320           FOUNTAIN HILLS                             85268           AZ          Condominium                                              7.750
17323322           WESTLAKE                                   44145           OH          Single Family                                            7.000
17323323           FALLBROOK                                  92028           CA          Single Family                                            6.875
17323324           LOS ANGELES                                91345           CA          Single Family                                            7.375
17324951           RANCHO CUCAMONGA                           91739           CA          Single Family                                            5.750
17324952           CALABASAS                                  91302           CA          PUD                                                      7.000
17324953           HAVRE DE GRACE                             21078           MD          PUD                                                      7.125
17324954           VALLEY CENTER AREA                         92082           CA          Single Family                                            7.000
17324955           SILVER SPRING                              20904           MD          PUD                                                      6.750
17324956           NEWPORT BEACH                              92663           CA          Single Family                                            7.500
17324957           BOWIE                                      20720           MD          Single Family                                            6.750
17324958           KEKAHA                                     96752           HI          Single Family                                            7.000
17324959           COLORADO SPRINGS                           80908           CO          Single Family                                            5.875
17324960           HENDERSON                                  89052           NV          PUD                                                      6.500
17324961           JERSEY CITY                                7305            NJ          Single Family                                            6.875
17324962           PATTERSON                                  95363           CA          PUD                                                      6.125
17324963           BRENTWOOD                                  94513           CA          Single Family                                            6.375
17324964           TRACY                                      95376           CA          Single Family                                            6.625
17323281           SYLMAR                                     91342           CA          Single Family                                            7.375
17323282           MISSION VIEJO                              92692           CA          PUD                                                      6.250
17323283           LAKE FOREST                                92610           CA          PUD                                                      6.750
17323284           DANVILLE                                   94526           CA          PUD                                                      6.500
17323285           HAYWARD                                    94544           CA          Single Family                                            6.250
17323286           SAN BRUNO                                  94066           CA          Single Family                                            6.125
17323287           KIRKLAND                                   98033           WA          Single Family                                            9.000
17323288           MANHATTAN                                  10027           NY          2-4 Family                                               8.250
17323289           SAN DIMAS                                  91773           CA          Single Family                                            6.375
17323290           LOS ANGELES                                90068           CA          2-4 Family                                               7.375
17323291           BOSTON                                     2116            MA          Single Family                                            6.750
17323292           WILMETTE                                   60091           IL          Single Family                                            5.750
17323293           LOS ANGELES                                90028           CA          Condominium                                              6.250
17323294           LOS ANGELES                                90049           CA          Single Family                                            6.125
17323295           NEW YORK                                   10012           NY          Condominium                                              7.750
17323296           ANAHEIM                                    92802           CA          Single Family                                            6.125
17323297           GILROY                                     95020           CA          Single Family                                            6.250
17323298           WELLINGTON                                 33467           FL          PUD                                                      7.375
17323299           LOS ANGELES                                90292           CA          Condominium                                              6.125
17323300           CHULA VISTA                                91914           CA          PUD                                                      7.250
17323301           RESEDA                                     91335           CA          Single Family                                            7.750
17323302           CHULA VISTA                                91913           CA          PUD                                                      6.750
17323304           LOS ANGELES                                90065           CA          Single Family                                            6.625
17323305           MOORPARK                                   93021           CA          Single Family                                            7.000
17323306           FALLBROOK                                  92028           CA          Single Family                                            6.250
17323307           APOLLO BEACH                               33572           FL          PUD                                                      7.375
17323308           LOS ANGELES / SUN VALLEY                   91352           CA          Single Family                                            6.375
17323309           ELK GROVE                                  95624           CA          Single Family                                            6.375
17323269           KANEOHE                                    96744           HI          Single Family                                            8.500
17323270           BRENTWOOD                                  94513           CA          Single Family                                            6.875
17323271           OXFORD                                     4270            ME          Single Family                                            6.375
17323272           FAIRFIELD                                  94534           CA          Single Family                                            5.875
17323273           SALT LAKE CITY                             84109           UT          Single Family                                            9.000
17323274           ARKDALE                                    54613           WI          Single Family                                            7.125
17323275           RANCHO CUCAMONGA                           91729           CA          PUD                                                      5.875
17323276           STANTON                                    92804           CA          Single Family                                            6.500
17323277           LOS ANGELES                                91342           CA          Single Family                                            6.500
17323278           ALPINE                                     91901           CA          Single Family                                            7.000
17323279           LONG BEACH                                 90802           CA          Condominium                                              6.250
17323280           NEWPORT BEACH                              92660           CA          PUD                                                      6.875
17323249           PALISADES PARK                             7650            NJ          Condominium                                              7.500
17323250           SAN FRANCISCO                              94132           CA          Single Family                                            6.375
17323251           WEST SACRAMENTO                            95605           CA          Single Family                                            6.250
17323252           ARCATA                                     95521           CA          Single Family                                            6.250
17323253           SEAL BEACH                                 90740           CA          Single Family                                            6.500
17323254           WOODSIDE                                   11377           NY          2-4 Family                                               7.000
17323255           ISLE OF PALMS                              29451           SC          Single Family                                            6.500
17323256           LOS ANGELES                                90069           CA          2-4 Family                                               8.375
17323257           SAN JOSE                                   95118           CA          Single Family                                            6.125
17323258           LIDO BEACH                                 11561           NY          Condominium                                              6.500
17323259           SAN MATEO                                  94401           CA          Condominium                                              6.625
17323260           PHOENIX                                    85003           AZ          Condominium                                              7.375
17323261           SAN JOSE                                   95136           CA          Single Family                                            6.750
17323262           SAN JOSE                                   95128           CA          Single Family                                            7.500
17323263           BOTHELL                                    98012           WA          Single Family                                            6.500
17323264           NORFOLK                                    6058            CT          Single Family                                            7.750
17323265           CAMPBELL                                   95008           CA          PUD                                                      6.500
17323266           PASADENA                                   91105           CA          Condominium                                              6.250
17323267           VISTA                                      92084           CA          Single Family                                            6.500
17323268           SUNNY ISLES BEACH                          33160           FL          Condominium                                              7.500
17323228           FREEDOM                                    95019           CA          Single Family                                            6.750
17323229           DEAL                                       7723            NJ          Single Family                                            6.500
17323230           BUENA PARK                                 90620           CA          Single Family                                            6.875
17323231           UPPER MARLBORO                             20774           MD          PUD                                                      7.250
17323232           ALISO VIEJO                                92656           CA          Condominium                                              8.625
17323233           LONG BEACH                                 90815           CA          Single Family                                            6.750
17323234           SAN MATEO                                  94403           CA          Single Family                                            6.750
17323235           ALPINE                                     91901           CA          Single Family                                            6.250
17323237           BRICK                                      8723            NJ          Single Family                                            6.750
17323238           DALY CITY                                  94014           CA          Single Family                                            6.750
17323239           FONTANA                                    92337           CA          Single Family                                            6.000
17323240           SAVANNAH                                   31401           GA          Single Family                                            6.375
17323241           ISSAQUAH                                   98027           WA          PUD                                                      8.750
17323242           BARTLETT                                   60103           IL          Single Family                                            7.375
17323243           WAKE FOREST                                27587           NC          PUD                                                      6.500
17323244           LAS VEGAS                                  89109           NV          Condominium                                              6.375
17323245           PLACERVILLE                                81435           CO          Single Family                                            6.750
17323246           SANTA CLARITA                              91350           CA          PUD                                                      6.500
17323247           QUEEN CREEK                                85242           AZ          PUD                                                      7.750
17323248           LIVINGSTON                                 7039            NJ          Condominium                                              8.250
17323224           WESTMINSTER                                92683           CA          Single Family                                            8.000
17323225           SCOTTSDALE                                 85254           AZ          PUD                                                      7.125
17323226           LOS ANGELES                                91602           CA          Single Family                                            6.375
17323227           IRVINE                                     92614           CA          PUD                                                      6.375
17304742           SANTA BARBARA                              93111           CA          PUD                                                      6.000
17304743           LOS ANGELES                                90048           CA          Single Family                                            5.500
17304744           WHITTIER                                   90606           CA          Single Family                                            6.875
17304745           LAGUNA BEACH                               92651           CA          Condominium                                              6.750
17304746           LOS ANGELES                                90008           CA          2-4 Family                                               7.500
17304747           LAS VEGAS                                  89113           NV          Single Family                                            7.500
17304748           CAVE CREEK                                 85331           AZ          Single Family                                            6.500
17304749           WATSONVILLE                                95076           CA          Single Family                                            7.000
17304750           IRVINE                                     92603           CA          Condominium                                              6.750
17304751           CENTENNIAL                                 80016           CO          PUD                                                      7.250
17304752           WOODLAND HILLS                             91367           CA          Single Family                                            7.000
17304753           VENTURA                                    93004           CA          Single Family                                            6.875
17304754           CHULA VISTA                                91915           CA          PUD                                                      6.250
17304755           SARATOGA                                   95070           CA          Single Family                                            8.500
17304756           LITTLETON                                  80123           CO          PUD                                                      6.500
17304757           LA CRESCENTA                               91214           CA          Single Family                                            7.625
17304758           BROOKLYN                                   11230           NY          2-4 Family                                               8.125
17304759           WILTON MANORS                              33311           FL          Single Family                                            7.250
17304760           HALLANDALE BEACH                           33009           FL          Condominium                                              7.750
17304761           WOODINVILLE                                98072           WA          Single Family                                            5.875
17304762           POWAY                                      92064           CA          Single Family                                            6.375
17304763           CARSON                                     90745           CA          Single Family                                            6.625
17304764           RESEDA                                     91335           CA          Single Family                                            5.750
17304765           SAN JOSE                                   95127           CA          Single Family                                            6.500
17304766           RIVERTON                                   84065           UT          Single Family                                            7.625
17304767           ANTIOCH                                    94509           CA          Single Family                                            5.875
17304768           UPLAND                                     91786           CA          PUD                                                      6.875
17304769           DUBLIN                                     94568           CA          Single Family                                            5.500
17323223           STAFFORD                                   22554           VA          PUD                                                      6.875
17347400           JAMAICA                                    11435           NY          2-4 Family                                               7.250
17304509           TAMPA                                      33629           FL          Single Family                                            9.000
17304510           WILMETTE                                   60091           IL          Single Family                                            7.000
17304511           DIX HILLS                                  11746           NY          Single Family                                            8.875
17304512           SAN JOSE                                   95119           CA          PUD                                                      6.375
17304514           PACIFIC PALISAD                            90272           CA          Single Family                                            6.625
17304515           BROOKFIELD                                 6804            CT          Single Family                                            6.500
17304516           RUTHERFORDTON                              28139           NC          Single Family                                            6.750
17304517           WESTON                                     33327           FL          PUD                                                      6.500
17304518           WENHAM                                     1984            MA          Single Family                                            6.750
17304519           LAS VEGAS                                  89103           NV          Single Family                                            7.875
17304520           LA MIRADA                                  90638           CA          Single Family                                            7.000
17304521           PORTLAND                                   97239           OR          Condominium                                              6.250
17304523           UNION CITY                                 94587           CA          Single Family                                            6.625
17304524           TUSTIN                                     92780           CA          Single Family                                            6.625
17304525           LAKE BARRINGTON                            60010           IL          PUD                                                      6.500
17304526           SAN DIEGO                                  92106           CA          Single Family                                            6.875
17304527           WATSONVILLE                                95076           CA          Single Family                                            6.875
17304528           SANDS POINT                                11050           NY          Single Family                                            6.875
17304529           CENTRAL POINT                              97502           OR          Single Family                                            6.875
17304530           NAPERVILLE                                 60540           IL          Single Family                                            7.500
17304531           STREAMWOOD                                 60107           IL          Single Family                                            7.000
17304532           BRENTWOOD                                  94513           CA          PUD                                                      7.125
17304534           CAMANO ISLAND                              98282           WA          PUD                                                      7.125
17304535           SANTA ROSA BEACH                           32459           FL          Condominium                                              6.375
17304536           GREELEY                                    80634           CO          PUD                                                      7.250
17304537           KIRKLAND                                   98033           WA          Single Family                                            7.250
17304538           CONCORD                                    1742            MA          Single Family                                            6.625
17304539           CLINTON                                    20735           MD          PUD                                                      6.125
17304457           ORANGE                                     92865           CA          Condominium                                              5.625
17304458           BASALT                                     81621           CO          Single Family                                            6.875
17304459           AZUSA                                      91702           CA          Single Family                                            7.875
17304460           HAPPY VALLEY                               97086           OR          PUD                                                      6.375
17304462           CHULA VISTA                                91915           CA          PUD                                                      6.250
17304463           NORTH LAS VEGAS                            89081           NV          PUD                                                      6.875
17304464           HOLLISTER                                  95023           CA          Single Family                                            7.125
17304466           SONOMA                                     95476           CA          Single Family                                            7.500
17304467           HAYWARD                                    94542           CA          Single Family                                            6.750
17304468           NEW YORK                                   10069           NY          Condominium                                              6.000
17304469           WATSONVILLE                                95076           CA          Single Family                                            6.625
17304470           PLAINFIELD                                 7060            NJ          Single Family                                            7.750
17304471           JACKSON HEIGHTS                            11372           NY          Single Family                                            6.375
17304472           GILROY                                     95020           CA          Single Family                                            7.500
17304473           LITTLE ROCK                                72223           AR          PUD                                                      5.875
17304474           MESA                                       85203           AZ          Single Family                                            6.875
17304475           SOUTH SAN FRANCISCO                        94080           CA          Single Family                                            6.375
17304476           CHICAGO                                    60625           IL          Single Family                                            8.250
17304477           SONOMA                                     95476           CA          Single Family                                            6.125
17304478           PHILADELPHIA                               19147           PA          PUD                                                      6.750
17304479           ELGIN                                      60124           IL          Single Family                                            6.625
17304480           SCOTTSDALE                                 85262           AZ          PUD                                                      6.250
17304481           RAMONA                                     92065           CA          PUD                                                      6.250
17304482           SAN LEANDRO                                94579           CA          PUD                                                      6.125
17304483           MIAMI BEACH                                33140           FL          Single Family                                            6.750
17304484           SAN FRANCISCO                              94107           CA          Condominium                                              6.375
17304485           (VAN NUYS AREA) LOS ANGEL                  91401           CA          Single Family                                            6.750
17304486           SANTA CLARITA                              91390           CA          Single Family                                            5.750
17304487           TUCKAHOE                                   10707           NY          Single Family                                            6.750
17304488           FULLERTON                                  92832           CA          Condominium                                              6.750
17304489           HUNTINGTON BEACH                           92648           CA          2-4 Family                                               6.500
17304490           PALO ALTO                                  94301           CA          Single Family                                            8.250
17304492           WATSONVILLE                                95076           CA          Single Family                                            6.750
17304493           BOW MAR                                    80123           CO          PUD                                                      6.500
17304494           NEW YORK                                   10036           NY          Condominium                                              5.875
17304495           ITHACA                                     14850           NY          2-4 Family                                               6.875
17304496           WASHINGTON                                 20009           DC          Single Family                                            6.250
17304497           LADERA RANCH AREA                          92694           CA          Condominium                                              5.875
17304498           MONTGOMERY                                 77356           TX          PUD                                                      8.250
17304499           LOS ANGELES                                90017           CA          Condominium                                              7.250
17304501           PALO ALTO                                  94303           CA          Single Family                                            8.000
17304503           FORT COLLINS                               80525           CO          PUD                                                      6.375
17304504           INDIO                                      92201           CA          Single Family                                            6.625
17304505           NEW BUFFALO                                49117           MI          Single Family                                            6.500
17304506           RANCHO SANTA FE                            92067           CA          PUD                                                      7.000
17304507           MATTHEWS                                   28104           NC          Single Family                                            8.250
17304508           PURCELLVILLE                               20132           VA          Single Family                                            6.875
17298057           FAIRFAX                                    94930           CA          Single Family                                            7.000
17298060           WEST HILLS                                 91307           CA          Single Family                                            7.500
17298063           SAN JOSE                                   95148           CA          Single Family                                            6.875
17298065           LAKE FOREST                                92630           CA          Single Family                                            8.500
17304437           LADERA RANCH                               92694           CA          PUD                                                      6.625
17304438           LYNNWOOD                                   98036           WA          Single Family                                            7.875
17304439           AMAGANSETT                                 11930           NY          Single Family                                            6.375
17304440           CAMBRIDGE                                  2139            MA          2-4 Family                                               7.625
17304441           SANTA BARBARA                              93108           CA          Single Family                                            6.625
17304443           MONUMENT                                   80132           CO          Single Family                                            6.375
17304444           EAGLE                                      81631           CO          PUD                                                      6.375
17304445           EDMONDS                                    98020           WA          Single Family                                            6.875
17304446           PEORIA                                     85383           AZ          PUD                                                      6.500
17304447           FEDERAL WAY                                98001           WA          Single Family                                            6.375
17304448           SAN FRANCISCO                              94114           CA          Single Family                                            7.875
17304449           NORWALK                                    6850            CT          Single Family                                            7.500
17304450           EL CAJON                                   92021           CA          Single Family                                            7.000
17304451           SAN FRANCISCO                              94158           CA          Condominium                                              7.000
17304453           WOODINVILLE                                98077           WA          Single Family                                            6.250
17304454           CORONA                                     92883           CA          PUD                                                      6.500
17304455           GREENWICH                                  6830            CT          2-4 Family                                               6.375
17304456           EDMONDS                                    98026           WA          Single Family                                            6.375
17296690           CASTAIC                                    91384           CA          Single Family                                            7.125
17296695           SAN JOSE                                   95130           CA          Single Family                                            6.375
17296696           MONTEBELLO                                 90640           CA          Single Family                                            6.750
17296709           KENNER                                     70065           LA          PUD                                                      6.875
17296718           PASADENA                                   91105           CA          Single Family                                            6.125
17296720           MILPITAS                                   95035           CA          PUD                                                      6.750
17296723           ROSEVILLE                                  95661           CA          Single Family                                            6.500
17296728           BRENTWOOD                                  94513           CA          Single Family                                            6.375
17296748           LONG BEACH                                 90806           CA          Single Family                                            7.125
17298042           MORENO VALLEY                              92555           CA          Single Family                                            7.125
17298047           HOLLISTER                                  95023           CA          Single Family                                            6.750
17284408           CONYERS                                    30013           GA          Single Family                                            6.750
17284410           BRADENTON                                  34202           FL          PUD                                                      6.750
17284411           NEW BOSTON                                 48164           MI          Single Family                                            6.750
17284412           KAHULUI                                    96732           HI          Single Family                                            6.875
17284414           KENNER                                     70065           LA          Single Family                                            6.500
17284416           SHOW LOW                                   85901           AZ          Single Family                                            7.125
17284417           KNIGHTSEN                                  94548           CA          Single Family                                            6.500
17284419           GLENWOOD SPRINGS                           81601           CO          PUD                                                      6.500
17284422           SURRY                                      4684            ME          Single Family                                            7.000
17284423           TAMPA                                      33606           FL          Single Family                                            6.875
17284426           GRAND JUNCTION                             81506           CO          PUD                                                      7.250
17284427           OXNARD                                     93030           CA          Single Family                                            6.500
17284430           HAYWARD                                    94544           CA          Single Family                                            6.875
17284443           MONTEREY                                   93940           CA          Single Family                                            6.750
17284455           REDDING                                    96003           CA          Single Family                                            7.500
17284456           FREMONT                                    94555           CA          Single Family                                            6.250
17284463           ANAHEIM                                    92801           CA          PUD                                                      6.625
17284480           LOS ANGELES                                91342           CA          Condominium                                              7.000
17284489           CARLSBAD                                   92009           CA          Single Family                                            6.250
17284498           LAKEWOOD                                   90713           CA          Single Family                                            6.750
17284503           LOS ANGELES                                91301           CA          Single Family                                            8.250
17284505           COTO DE CAZA                               92679           CA          PUD                                                      6.375
17284507           PALOS VERDES ESTATE                        90274           CA          Single Family                                            6.875
17284521           PASADENA                                   91104           CA          Single Family                                            7.250
17284525           SANTA ANA                                  92707           CA          2-4 Family                                               7.000
17284534           LOS ANGELES                                91042           CA          Single Family                                            7.625
17293852           ANAHEIM                                    92804           CA          Single Family                                            7.875
17293855           RANCHO SANTA MARGARITA                     92688           CA          PUD                                                      6.750
17293889           NEWPORT BEACH                              92660           CA          PUD                                                      6.500
17293893           SEAL BEACH                                 90740           CA          Single Family                                            6.500
17293896           STUDIO CITY                                91604           CA          Single Family                                            6.375
17293897           ANAHEIM                                    92804           CA          Single Family                                            6.125
17293902           KEY BISCAYNE                               33149           FL          Single Family                                            6.750
17293910           CHINO HILLS                                91709           CA          PUD                                                      6.875
17293912           CHULA VISTA                                91911           CA          Single Family                                            6.875
17293913           MARINA DEL REY                             90292           CA          Condominium                                              6.500
17293915           SAN DIEGO                                  92101           CA          Condominium                                              7.875
17293917           SAN DIEGO                                  92109           CA          Single Family                                            6.250
17293918           LOS ANGELES                                91316           CA          Single Family                                            6.875
17293923           LONG BEACH                                 90802           CA          Condominium                                              6.250
17293926           SAN JOSE                                   95122           CA          Single Family                                            6.500
17304709           VISTA                                      92084           CA          Single Family                                            6.750
17304710           CHICAGO                                    60625           IL          Single Family                                            8.250
17304711           SAN JOSE                                   95136           CA          Single Family                                            7.500
17304712           SAN JOSE                                   95116           CA          Single Family                                            6.000
17304713           CORONA                                     92882           CA          Single Family                                            5.875
17304714           MODESTO                                    95356           CA          Single Family                                            6.125
17304715           TORRANCE                                   90503           CA          Condominium                                              7.625
17304716           LOS ANGELES                                90019           CA          Single Family                                            5.125
17304717           CARLSBAD                                   92009           CA          Single Family                                            8.500
17304718           SEATTLE                                    98119           WA          Single Family                                            6.125
17304719           SAINT PETERSBURG                           33704           FL          Single Family                                            7.375
17304720           ANAHEIM                                    92805           CA          Single Family                                            7.250
17304721           BYRON                                      95505           CA          Single Family                                            4.875
17304722           FAIR OAKS RANCH                            91387           CA          Single Family                                            7.250
17304723           LOS ANGELES                                90043           CA          Single Family                                            7.500
17304724           VAN NUYS                                   91406           CA          Single Family                                            7.125
17304725           DRAPER                                     84020           UT          Single Family                                            6.500
17304726           VAN NUYS                                   91406           CA          Single Family                                            6.375
17304727           SAN DIEGO                                  92103           CA          Condominium                                              7.750
17304728           CHULA VISTA                                91915           CA          PUD                                                      6.625
17304729           THOUSAND OAKS                              91362           CA          Single Family                                            8.125
17304730           SALINAS                                    93905           CA          Single Family                                            6.500
17304731           LAWNDALE                                   90260           CA          2-4 Family                                               6.875
17304732           SALINAS                                    93905           CA          Single Family                                            6.750
17304733           SUNLAND/LOS ANGELES                        91040           CA          Single Family                                            7.000
17304734           MANHATTAN BEACH                            90266           CA          Single Family                                            8.625
17304735           SEATTLE                                    98105           WA          Single Family                                            6.375
17304737           LOS ALAMITOS                               90720           CA          Single Family                                            7.750
17304738           LA HABRA                                   90631           CA          Single Family                                            7.500
17304739           CHULA VISTA                                91910           CA          Single Family                                            6.625
17304740           SILVER SPRING                              20901           MD          Single Family                                            7.875
17304741           WEST SACRAMENTO                            95691           CA          Single Family                                            4.750
17304655           RENO                                       89502           NV          Single Family                                            7.875
17304656           WAYLAND                                    49348           MI          Single Family                                            8.000
17304657           ONTARIO                                    91761           CA          Single Family                                            5.875
17304658           SAN MARINO                                 91108           CA          Single Family                                            6.875
17304659           LOS ANGELES                                90049           CA          Condominium                                              6.250
17304660           RIVERSIDE                                  92508           CA          Single Family                                            6.875
17304661           TARZANA                                    91356           CA          PUD                                                      6.125
17304663           LOS ANGELES(NORTH HOLLYWO                  91606           CA          Single Family                                            8.000
17304664           LAS VEGAS                                  89138           NV          PUD                                                      6.625
17304666           HONOLULU                                   96814           HI          Condominium                                              6.500
17304667           SHREWSBURY                                 7702            NJ          Single Family                                            7.750
17304668           LINCOLN                                    95648           CA          PUD                                                      7.125
17304669           STAMFORD                                   6903            CT          Single Family                                            6.250
17304670           CAREFREE                                   85377           AZ          Single Family                                            8.000
17304671           SANTA BARBARA                              93108           CA          Single Family                                            6.000
17304672           BRENTWOOD                                  37027           TN          PUD                                                      5.750
17304673           MALIBU                                     90265           CA          Single Family                                            7.000
17304674           LOS ANGELES                                90064           CA          Condominium                                              6.625
17304675           CHULA VISTA                                91913           CA          PUD                                                      5.750
17304676           SOUTHAMPTON                                11968           NY          Single Family                                            6.375
17304677           EVANSTON                                   60202           IL          Single Family                                            8.000
17304678           WAIANAE                                    96792           HI          Single Family                                            7.500
17304679           BRIGANTINE                                 8203            NJ          Single Family                                            6.750
17304680           MINDEN                                     89423           NV          Single Family                                            6.125
17304681           ALTADENA                                   91001           CA          Single Family                                            7.375
17304682           HENDERSON                                  89052           NV          Single Family                                            6.500
17304683           NEW YORK                                   10128           NY          Condominium                                              6.500
17304684           MANHATTAN BEACH                            90266           CA          Single Family                                            6.000
17304685           BURBANK                                    91505           CA          Single Family                                            6.000
17304686           VAN NUYS                                   91406           CA          Single Family                                            7.750
17304687           LOS ANGELES                                90066           CA          Single Family                                            6.250
17304688           BULLHEAD CITY                              86429           AZ          PUD                                                      7.000
17304689           SIMI VALLEY                                93065           CA          Single Family                                            5.500
17304690           SAN JOSE                                   95135           CA          PUD                                                      6.750
17304691           LAS VEGAS                                  89131           NV          PUD                                                      7.625
17304692           THOUSAND OAKS                              91362           CA          PUD                                                      6.625
17304693           SAN FRANCISCO                              94115           CA          Condominium                                              6.125
17304694           PALM SPRINGS                               92262           CA          PUD                                                      6.500
17304695           WELLINGTON                                 33467           FL          PUD                                                      5.875
17304696           SAN JOSE                                   95122           CA          Single Family                                            5.875
17304697           ORANGE                                     92869           CA          Single Family                                            6.500
17304698           CORONA                                     92881           CA          Single Family                                            6.375
17304699           BELLFLOWER                                 90706           CA          Single Family                                            7.250
17304700           HAILEY                                     83333           ID          PUD                                                      7.875
17304701           SAN JOSE                                   95127           CA          Single Family                                            7.000
17304702           ENCINITAS                                  92024           CA          Single Family                                            8.000
17304703           SHELL BEACH                                93449           CA          Single Family                                            6.625
17304704           SPRINGFIELD                                7081            NJ          Single Family                                            7.125
17304705           ATASCADERO                                 93422           CA          Single Family                                            7.125
17304706           LONG BEACH                                 90802           CA          Condominium                                              5.875
17304707           LAS VEGAS                                  89119           NV          PUD                                                      6.375
17304708           WATSONVILLE                                95076           CA          Single Family                                            6.250
17293932           L.A. NORTHRIDGE AREA                       91325           CA          Single Family                                            6.875
17293940           BAKERSFIELD                                93314           CA          Single Family                                            6.750
17279247           PANAMA CITY BEACH                          32413           FL          Single Family                                            6.750
17279252           NOBLESVILLE                                46060           IN          PUD                                                      6.750
17279254           BRANDYWINE                                 20613           MD          Single Family                                            7.125
17279255           CLACKAMAS                                  97015           OR          PUD                                                      7.375
17279260           LA PUENTE                                  91744           CA          Single Family                                            6.125
17279268           SAN JOSE                                   95121           CA          Single Family                                            6.875
17279273           SANTA BARBARA                              93109           CA          PUD                                                      7.500
17279276           CORONA                                     92880           CA          Single Family                                            7.125
17279279           PALM SPRINGS                               92262           CA          PUD                                                      6.625
17279280           SAUGUS                                     91390           CA          Single Family                                            6.750
17279287           PASADENA                                   91107           CA          Single Family                                            7.250
17279304           SANTA ANA                                  92707           CA          Single Family                                            6.375
17278665           IRVINE                                     92612           CA          Condominium                                              6.625
17278669           SAN DIEGO                                  92101           CA          Condominium                                              6.125
17278677           NAPA                                       94558           CA          Single Family                                            7.250
17278680           TORRANCE                                   90505           CA          Single Family                                            7.000
17278682           SAN CARLOS                                 94070           CA          Single Family                                            6.875
17278683           NEWPORT BEACH                              92625           CA          Single Family                                            6.250
17278689           CHINO HILLS                                91709           CA          Single Family                                            6.250
17278697           BURBANK                                    91504           CA          Single Family                                            7.000
17278698           RANCHO CUCAMONGA                           91739           CA          PUD                                                      7.000
17278702           DANVILLE                                   94526           CA          Single Family                                            6.875
17278703           SAUSALITO                                  94965           CA          Single Family                                            7.125
17278709           CARMEL                                     93923           CA          Single Family                                            6.750
17278711           SAN DIEGO                                  92103           CA          Single Family                                            6.500
17278735           ESCONDIDO                                  92027           CA          PUD                                                      6.750
17278744           PICO RIVERA                                90660           CA          Single Family                                            6.375
17278751           WEST COVINA                                91790           CA          Single Family                                            7.375
17278752           WATSONVILLE                                95076           CA          Single Family                                            6.375
17278754           SAN DIEGO                                  92111           CA          Single Family                                            7.000
17278756           LA MESA                                    91941           CA          Single Family                                            6.375
17278768           LOS ANGELES                                90022           CA          Single Family                                            6.875
17278770           VENTURA                                    93004           CA          Single Family                                            5.875
17278773           LA QUINTA                                  92253           CA          Condominium                                              8.250
17278775           CALABASAS                                  91302           CA          Single Family                                            6.500
17278786           EL CAJON                                   92019           CA          Single Family                                            7.000
17266804           RIVERSIDE                                  92503           CA          Single Family                                            7.500
17266823           LOS ANGELES                                91356           CA          Single Family                                            6.625
17266835           SAN JOSE                                   95138           CA          PUD                                                      6.750
17266913           IRVINE                                     92604           CA          Single Family                                            7.375
17266923           SOUTH LAKE TAHOE                           96150           CA          Single Family                                            6.875
17266942           LOS ANGELES                                90068           CA          Single Family                                            7.125
17266968           LAKE FOREST                                92630           CA          PUD                                                      6.500
17266988           ESCONDIDO                                  92027           CA          Single Family                                            7.500
17267086           MOUNTAIN VIEW                              94041           CA          2-4 Family                                               7.250
17267095           SAN JOSE                                   95120           CA          Single Family                                            6.375
17267139           LOS ANGELES                                90045           CA          PUD                                                      6.875
17267140           OCEANSIDE                                  92054           CA          Single Family                                            6.875
17267150           HUNTINGTON BEACH                           92648           CA          Single Family                                            7.000
17267155           AZUSA                                      91702           CA          PUD                                                      6.750
17267180           RANCHO PALOS VERDES                        90275           CA          Single Family                                            6.125
17267196           LA JOLLA                                   92037           CA          Single Family                                            7.000
17267221           DOWNEY                                     90241           CA          2-4 Family                                               6.750
17267246           MORGAN HILL                                95037           CA          Single Family                                            6.500
17303387           BOLINGBROOK                                60440           IL          Single Family                                            7.625
17303369           MONTGOMERY                                 60538           IL          Single Family                                            8.500
17303388           PROSPECT HEIGHTS                           60070           IL          Single Family                                            7.000
17303389           STREAMWOOD                                 60107           IL          PUD                                                      8.250
17303350           SKOKIE                                     60076           IL          Single Family                                            7.625
17303334           ORLANDO                                    32826           FL          Single Family                                            7.750
17303335           CAPE CORAL                                 33914           FL          Single Family                                            7.000
17303354           PONTIAC                                    48342           MI          Single Family                                            8.125
17303390           ELMWOOD PARK                               60707           IL          Single Family                                            6.875
17303372           ELK GROVE VILLAGE                          60007           IL          Single Family                                            8.375
17303337           CHICAGO                                    60622           IL          Condominium                                              7.875
17303374           ORLANDO                                    32820           FL          Single Family                                            7.500
17303392           RALEIGH                                    27529           NC          Single Family                                            8.250
17303356           CHICAGO                                    60640           IL          Single Family                                            7.500
17303393           CHICAGO                                    60656           IL          Single Family                                            7.875
17303395           LITTLE TORCH KEY                           33042           FL          Single Family                                            6.875
17303377           GLENVIEW                                   60025           IL          Condominium                                              7.750
17303396           CAPE CORAL                                 33914           FL          Single Family                                            7.125
17303378           CHICAGO                                    60641           IL          2-4 Family                                               8.000
17303397           TAMPA                                      33609           FL          Condominium                                              7.000
17303379           HEBRON                                     41048           KY          PUD                                                      6.875
17303340           GLENDALE HEIGHTS                           60139           IL          PUD                                                      7.875
17303341           WILLIAMSON                                 14589           NY          Single Family                                            7.250
17303343           FRANKLIN                                   37067           TN          Single Family                                            7.375
17303380           CHICAGO                                    60618           IL          Single Family                                            7.375
17303362           SCHERERVILLE                               46375           IN          Single Family                                            7.750
17303381           HAWTHORN WOODS                             60047           IL          PUD                                                      8.500
17303364           NAPLES                                     34104           FL          Single Family                                            6.875
17303382           SAWYER                                     49125           MI          Single Family                                            7.000
17303347           SARASOTA                                   34236           FL          PUD                                                      6.625
17303366           CHICAGO                                    60614           IL          Condominium                                              6.875
17303384           CHICAGO                                    60641           IL          Single Family                                            6.875
17303385           VERNON HILLS                               60061           IL          PUD                                                      6.375
17303367           NAPLES                                     34119           FL          PUD                                                      7.500
17303349           SARASOTA                                   34242           FL          Single Family                                            6.875
17303368           ST CHARLES                                 60174           IL          PUD                                                      7.750
17303386           ALGONQUIN                                  60102           IL          Single Family                                            7.875
17233831           DUBLIN                                     43017           OH          PUD                                                      7.500
17233834           MURRIETA                                   92563           CA          Single Family                                            6.750
17266742           REDONDO BEACH                              90278           CA          Single Family                                            6.750
17266743           WINDERMERE                                 34786           FL          PUD                                                      6.500
17266746           MEDINA                                     98039           WA          Single Family                                            6.375
17278662           IRVINE                                     92612           CA          Condominium                                              6.625
17304576           ACAMPO AREA                                95220           CA          Single Family                                            6.500
17304578           RANCHO CUCAMONGA                           91739           CA          Single Family                                            6.625
17304580           ATLANTA                                    30307           GA          Single Family                                            6.250
17304581           TRACY                                      95377           CA          PUD                                                      6.375
17304583           BRIAN HEAD                                 84719           UT          Single Family                                            6.000
17304584           MIDLOTHIAN                                 23112           VA          PUD                                                      6.375
17304586           CHINO HILLS                                91709           CA          PUD                                                      5.500
17304587           STATEN ISLAND                              10312           NY          Single Family                                            6.000
17304588           LEESBURG                                   20175           VA          Single Family                                            6.250
17304589           LOS ANGELES TARZANA AREA                   91356           CA          Single Family                                            7.375
17304592           SAN DIEGO                                  92154           CA          PUD                                                      5.875
17304593           CULVER CITY                                90230           CA          Single Family                                            6.250
17304594           DIAMOND BAR                                91765           CA          Single Family                                            6.500
17304595           PETALUMA                                   94952           CA          Single Family                                            6.500
17304596           SANTA ANA                                  92701           CA          Single Family                                            7.125
17304599           CAPE CANAVERAL                             32920           FL          Condominium                                              6.875
17304601           LAGUNA BEACH                               92651           CA          Single Family                                            6.750
17304604           JENSEN BEACH                               34957           FL          Single Family                                            5.875
17304605           LAKEWAY                                    78734           TX          Single Family                                            6.875
17304606           MEMPHIS                                    38117           TN          Single Family                                            5.750
17304607           ROSEDALE                                   11422           NY          2-4 Family                                               6.250
17304608           BRONX                                      10465           NY          Condominium                                              7.250
17304609           CANTON                                     75103           TX          Single Family                                            7.125
17304610           SONOMA                                     95476           CA          2-4 Family                                               6.000
17304611           THOUSAND OAKS                              91360           CA          Single Family                                            5.500
17304612           MIAMI BEACH                                33140           FL          Single Family                                            7.625
17304615           EDISTO BEACH                               29438           SC          PUD                                                      7.750
17304617           NORTH MYRTLE BEACH                         29582           SC          Condominium                                              8.375
17304618           CORONA                                     92883           CA          PUD                                                      6.625
17304619           LANCASTER                                  93536           CA          Single Family                                            8.375
17304620           WALDORF                                    20603           MD          PUD                                                      6.125
17304621           NAPLES                                     34120           FL          PUD                                                      6.500
17304622           SANTA ANA                                  92701           CA          Single Family                                            8.375
17304623           DUBLIN                                     94568           CA          Condominium                                              4.875
17304624           LEHI                                       84043           UT          Single Family                                            8.375
17304625           CHINO HILLS                                91709           CA          PUD                                                      5.375
17304626           ENCINO                                     91436           CA          Single Family                                            6.500
17304627           JERSEY CITY                                7310            NJ          Condominium                                              5.625
17304629           MANSON                                     98831           WA          PUD                                                      8.875
17304630           LOS GATOS                                  95030           CA          Single Family                                            6.125
17304631           MILL VALLEY                                94941           CA          Single Family                                            6.125
17304632           PHOENIX                                    85032           AZ          Single Family                                            7.000
17304633           PIEDMONT                                   94611           CA          Single Family                                            6.625
17304634           GRESHAM                                    97080           OR          Single Family                                            6.875
17304635           GRANADA HILLS AREA                         91344           CA          Single Family                                            5.875
17304636           BROOKLYN                                   11205           NY          CO-OP                                                    6.500
17304637           SEATTLE                                    98102           WA          Condominium                                              7.875
17304638           CHICAGO                                    60622           IL          2-4 Family                                               7.375
17304639           MODESTO                                    95354           CA          Single Family                                            5.875
17304640           MADERA                                     93638           CA          Single Family                                            6.875
17304641           WILLIAMSBURG                               23185           VA          Single Family                                            6.125
17304642           BRADENTON                                  34210           FL          Condominium                                              7.250
17304643           NEVADA CITY                                95959           CA          Single Family                                            6.500
17304644           SACRAMENTO                                 95819           CA          Single Family                                            7.250
17304645           RICHMOND                                   94801           CA          Single Family                                            7.625
17304646           MANTECA                                    95337           CA          Single Family                                            5.375
17304647           DAYTON                                     45458           OH          PUD                                                      7.625
17304648           LONG BEACH                                 90802           CA          2-4 Family                                               6.375
17304649           SAN DIEGO                                  92109           CA          Condominium                                              6.750
17304650           EL CERRITO                                 94530           CA          Single Family                                            8.000
17304651           BEVERLY HILLS                              90212           CA          2-4 Family                                               7.000
17304652           KEY WEST                                   33040           FL          Single Family                                            8.000
17304653           CORAL GABLES                               33143           FL          PUD                                                      7.250
17304654           SLATE HILL                                 10973           NY          Single Family                                            8.000
17304569           IRVINE                                     92612           CA          Condominium                                              6.500
17304571           SALEM                                      97306           OR          Single Family                                            6.750
17304573           NEW YORK                                   10010           NY          Condominium                                              6.375
17304574           CHARLESTON                                 29439           SC          Single Family                                            6.375
17304540           BETHESDA                                   20817           MD          Single Family                                            7.750
17304541           NEW YORK                                   10036           NY          Condominium                                              6.000
17304542           LOS ANGELES                                90010           CA          Condominium                                              6.750
17304543           TAMPA                                      33616           FL          Condominium                                              6.875
17304544           WINNETKA                                   60093           IL          Single Family                                            8.250
17304545           COVINA                                     91723           CA          Single Family                                            6.500
17304546           ROLLING HILLS ESTATES                      90274           CA          Single Family                                            6.625
17304547           CARMEL                                     93923           CA          2-4 Family                                               6.750
17304548           SAN JOSE                                   95121           CA          Single Family                                            7.000
17304549           MIRA LOMA                                  91752           CA          Single Family                                            6.875
17304550           SARATOGA                                   95070           CA          Single Family                                            8.250
17304551           SANTA BARBARA                              93110           CA          Single Family                                            6.125
17304552           DANBURY                                    6811            CT          Single Family                                            6.875
17304553           MURRIETA                                   92563           CA          Single Family                                            6.125
17304556           WHITTIER                                   90604           CA          Single Family                                            6.625
17304557           SAN JOSE                                   95130           CA          Single Family                                            5.875
17304558           NEW YORK                                   10028           NY          Condominium                                              7.250
17304559           OAKLAND                                    94605           CA          Single Family                                            6.500
17304560           ROWLAND HEIGHTS                            91748           CA          Single Family                                            6.750
17304561           TUSTIN                                     92782           CA          Single Family                                            6.500
17304562           SAN JOSE                                   95133           CA          Single Family                                            6.250
17304563           SAN JOSE                                   95132           CA          2-4 Family                                               6.250
17304564           CARSON                                     90746           CA          Single Family                                            6.125
17304565           SAN JOSE                                   95148           CA          Single Family                                            8.500
17304566           FAIRBURN                                   30213           GA          PUD                                                      6.625
17304567           EL CAJON                                   92021           CA          Single Family                                            6.250
17304568           SEATTLE                                    98102           WA          Single Family                                            6.375
16177156           BIG SKY                                    59716           MT          Single Family                                            6.250
16199761           LOS ANGELES                                90069           CA          Single Family                                            6.250
16564077           PACIFIC PALISADES                          90272           CA          Condominium                                              6.500
16564090           SAN JOSE                                   95124           CA          Single Family                                            6.500
16564109           OAKLAND                                    94605           CA          PUD                                                      6.875
16573251           MURRIETA                                   92562           CA          Single Family                                            6.500
17251774           HESPERIA                                   92345           CA          Single Family                                            5.990
17233809           BELLEVILLE                                 7109            NJ          Condominium                                              7.250
17233830           FULLERTON                                  92833           CA          Single Family                                            7.750
17233835           SAN JOSE                                   95116           CA          Single Family                                            7.625
17233836           BELLFLOWER                                 90706           CA          Single Family                                            7.875
17233838           EL DORADO HILLS                            95762           CA          PUD                                                      7.000
17233839           SEASIDE                                    93955           CA          Single Family                                            7.000
17198165           TRACY                                      95376           CA          Single Family                                            6.000
17198167           PHOENIX                                    85037           AZ          PUD                                                      7.500
17198168           LEMOORE                                    93245           CA          Single Family                                            6.000
17198169           EL CAJON                                   92019           CA          PUD                                                      5.875
17198175           CHULA VISTA                                91913           CA          PUD                                                      5.875
17198178           TUCSON                                     85750           AZ          PUD                                                      6.000
17198179           SACRAMENTO                                 95819           CA          Single Family                                            6.375
17198192           SEATTLE                                    98178           WA          Single Family                                            6.250
17198196           KISSIMMEE                                  34746           FL          PUD                                                      8.000
17198199           CITY OF OCEANSIDE                          92057           CA          PUD                                                      6.250
17198204           TUCSON                                     85710           AZ          Single Family                                            6.625
17198205           POLLOCK PINES                              95726           CA          PUD                                                      7.500
17174973           KISSIMMEE                                  34747           FL          PUD                                                      6.875
17174980           WEST PALM BEACH                            33412           FL          Single Family                                            7.875
17174987           LOS ANGELES                                90732           CA          Single Family                                            6.625
17174990           GREENWOOD VILLAGE                          80121           CO          Single Family                                            7.500
17175014           NORTH MIAMI                                33161           FL          Single Family                                            7.000
17175015           MOUNT DORA                                 32757           FL          Single Family                                            8.250
16146866           COLDSPRING                                 77331           TX          Single Family                                            7.875
16649344           ANDERSON                                   29621           SC          Single Family                                            6.750
17347241           CHANTILLY                                  20152           VA          PUD                                                      6.875
17347307           MIDDLETOWN                                 2842            RI          2-4 Family                                               8.250
17347137           SANFORD                                    32771           FL          Single Family                                            7.750
17347141           BRANDON                                    39047           MS          Single Family                                            7.125
17347144           NEW ORLEANS                                70128           LA          Single Family                                            6.625
17347163           KELLER                                     76248           TX          Single Family                                            7.500
17347170           CLEVELAND                                  44120           OH          Condominium                                              7.375
17347174           SHAKER HTS.                                44120           OH          Condominium                                              7.375
17341582           LEHI                                       84043           UT          Single Family                                            7.875
17341583           LAS VEGAS                                  89141           NV          PUD                                                      8.750
17341584           NEWPORT BEACH                              92660           CA          Single Family                                            7.250
17341585           CHICAGO                                    60631           IL          Single Family                                            5.250
17341586           CHATHAM TOWNSHIP                           7928            NJ          Single Family                                            6.750
17341587           CAMPBELL                                   95008           CA          PUD                                                      7.375
17341588           WELLINGTON                                 33411           FL          PUD                                                      7.500
17341589           HIGHLANDS RANCH                            80130           CO          PUD                                                      6.625
17341590           BRENTWOOD                                  94513           CA          Single Family                                            7.000
17341591           AGOURA HILLS                               91301           CA          Condominium                                              8.375
17341592           SAN JOSE                                   95111           CA          Single Family                                            6.500
17341593           IRVINE                                     92602           CA          Condominium                                              5.000
17341594           HIDDEN HILLS                               91302           CA          Single Family                                            7.500
17341595           PLACENTIA                                  92870           CA          Single Family                                            7.000
17341596           WOOD DALE                                  60191           IL          Single Family                                            8.750
17341597           SEACREST                                   32413           FL          Single Family                                            6.625
17341598           AURORA                                     80016           CO          Single Family                                            6.625
17347108           NEWARK                                     7103            NJ          2-4 Family                                               6.875
17347109           ST PETERSBURG                              33702           FL          PUD                                                      7.750
17341578           PLANTATION                                 33322           FL          PUD                                                      8.000
17341579           DANVILLE                                   94526           CA          Single Family                                            6.750
17341580           SUMERSET                                   8873            NJ          Single Family                                            7.750
17341581           SEDONA                                     86336           AZ          Single Family                                            8.750
17341562           LOS ANGELES                                90019           CA          Condominium                                              8.500
17341563           CHINO HILLS                                91709           CA          PUD                                                      7.375
17341565           SARASOTA                                   34239           FL          Condominium                                              8.875
17341566           PLEASANT HILL                              94523           CA          Single Family                                            9.000
17341567           CHICO                                      95928           CA          Single Family                                            9.000
17341568           PANAMA CITY BEACH                          32413           FL          Single Family                                            6.875
17341569           DESTIN                                     32541           FL          Single Family                                            6.625
17341570           FEATHERVILLE                               83647           ID          Single Family                                            7.375
17341571           ATLANTA                                    30331           GA          Single Family                                            6.875
17341572           PRESCOTT                                   86303           AZ          PUD                                                      7.875
17341573           CALISTOGA                                  94515           CA          2-4 Family                                               6.875
17341574           BAKERSFIELD                                93314           CA          Single Family                                            8.625
17341575           LONG GROVE                                 60047           IL          Single Family                                            7.125
17341576           BLOOMINGDALE                               7403            NJ          Single Family                                            8.875
17341577           TORRANCE                                   90501           CA          2-4 Family                                               7.625
17214547           SPRINGFIELD                                1105            MA          2-4 Family                                               7.500
17275231           ENGLEWOOD                                  34224           FL          Single Family                                            6.875
17275246           JOLIET                                     60436           IL          Single Family                                            7.875
17275337           MYRTLE BEACH                               29572           SC          Single Family                                            7.375
17275349           CINCINNATI                                 45243           OH          Single Family                                            6.500
17275351           SAINT ALBANS                               63073           MO          Single Family                                            6.500
17266996           MANHASSET                                  11030           NY          Single Family                                            6.500
17267000           DEL MAR                                    92014           CA          Single Family                                            6.500
17267008           CALABASAS                                  91302           CA          PUD                                                      7.375
17267025           SANTA BARBARA                              93108           CA          Single Family                                            6.500
17267030           LA QUINTA                                  92253           CA          PUD                                                      6.875
17267033           SANTA MONICA                               90404           CA          2-4 Family                                               6.875
17267042           BAINBRIDGE ISLAND                          98110           WA          Single Family                                            6.625
17267043           MIRAMAR BEACH                              32550           FL          Condominium                                              6.500
17267059           CORONA                                     92881           CA          Single Family                                            6.250
17278663           SANTA ROSA                                 95405           CA          Single Family                                            6.375
17278667           SANTA CLARITA                              91354           CA          PUD                                                      6.125
17278671           ROSCOE                                     61073           IL          Single Family                                            8.625
17278674           AUSTIN                                     78732           TX          PUD                                                      6.500
17278676           EL CAJON                                   92020           CA          PUD                                                      7.500
17278678           PHOENIX                                    85085           AZ          PUD                                                      7.750
17278681           YORK                                       17404           PA          PUD                                                      6.250
17278685           TORRANCE                                   90502           CA          Single Family                                            6.375
17278688           LOS ANGELES                                90049           CA          Single Family                                            6.750
17278696           BURBANK                                    91504           CA          PUD                                                      6.500
17278700           LOS ANGELES                                90019           CA          Single Family                                            6.375
17278701           ESCONDIDO                                  92027           CA          Single Family                                            6.750
17278705           OREGON CITY                                97045           OR          Single Family                                            6.875
17278706           NORTH MYRTLE BEACH                         29582           SC          Single Family                                            7.125
17278707           ELK GROVE                                  95624           CA          PUD                                                      6.750
17278708           GREENWOOD VILLAGE                          80111           CO          PUD                                                      8.000
17278710           PETALUMA                                   94954           CA          Single Family                                            5.500
17278715           SOUTHAMPTON                                11968           NY          Single Family                                            6.375
17278716           CORONA                                     92880           CA          Single Family                                            6.375
17278717           WINCHESTER                                 92596           CA          PUD                                                      5.750
17278718           HIGHLAND                                   84003           UT          Single Family                                            8.500
17278721           MINNEAPOLIS                                55414           MN          Single Family                                            6.625
17278722           WALNUT                                     91789           CA          Single Family                                            5.500
17278723           LACEY                                      98506           WA          Single Family                                            6.500
17278724           MOUNT AIRY                                 21771           MD          Single Family                                            7.125
17278725           LAGUNA BEACH                               92651           CA          Single Family                                            6.750
17278726           TAMPA                                      33611           FL          Single Family                                            6.375
17278727           BUELLTON                                   93427           CA          Single Family                                            6.375
17278728           CAPE HAZE                                  33946           FL          Single Family                                            6.000
17278729           LAHAINA                                    96761           HI          PUD                                                      7.125
17278730           MANHATTAN BEACH                            90266           CA          Single Family                                            7.000
17278731           MCCALL                                     83638           ID          Single Family                                            8.000
17278732           COTO DE CAZA (A                            92679           CA          PUD                                                      7.000
17278734           LAS VEGAS                                  89118           NV          Single Family                                            6.250
17278737           WOODSIDE                                   94062           CA          Single Family                                            6.000
17278738           NORTH POTOMAC                              20878           MD          PUD                                                      6.375
17278740           LAGUNA BEACH                               92651           CA          Single Family                                            6.500
17278741           GREENWICH                                  6830            CT          Single Family                                            6.625
17278742           RENO                                       89523           NV          Single Family                                            6.375
17278743           BOSTON                                     2210            MA          Condominium                                              7.250
17278745           JAMAICA                                    11434           NY          Single Family                                            6.250
17278746           STOCKTON                                   95209           CA          Single Family                                            6.500
17278747           BELVEDERE                                  94920           CA          Single Family                                            7.625
17278748           ASPEN                                      81611           CO          Single Family                                            6.375
17278755           FONTANA                                    92336           CA          Single Family                                            6.125
17278757           SANTA ROSA                                 95404           CA          Single Family                                            6.750
17278758           ROSEBURG                                   97470           OR          Single Family                                            6.500
17278762           LAWNDALE                                   90260           CA          Single Family                                            6.000
17278763           GLENDALE                                   91214           CA          Single Family                                            6.875
17278764           CHULA VISTA                                91910           CA          Single Family                                            6.875
17278765           LOS ANGELES / GRANADA HIL                  91344           CA          Single Family                                            7.500
17278767           CHULA VISTA                                91911           CA          Single Family                                            6.500
17278771           CORONA                                     92880           CA          Single Family                                            6.125
17278772           LA QUINTA                                  92253           CA          Condominium                                              7.250
17278774           SAN FRANCISCO                              94122           CA          Single Family                                            6.625
17278776           AMERICAN CANYON                            94503           CA          Single Family                                            7.375
17278778           KIRKLAND                                   98033           WA          Single Family                                            6.625
17278780           FRIDAY HARBOR                              98250           WA          PUD                                                      6.500
17278781           SAN JOSE                                   95123           CA          Single Family                                            6.000
17278782           LAGUNA BEACH                               92651           CA          Single Family                                            6.500
17278783           BELL                                       90201           CA          Single Family                                            7.750
17278784           LOS ANGELES                                91361           CA          Single Family                                            7.500
17278785           LOS ANGELES                                91601           CA          2-4 Family                                               6.625
17278788           PICO RIVERA                                90660           CA          Single Family                                            6.875
17278789           SAN JOSE                                   95110           CA          2-4 Family                                               7.250
17278790           SARASOTA                                   34240           FL          Single Family                                            7.000
17278791           IRVINE                                     92614           CA          PUD                                                      6.750
17278793           BOULEVARD GLEND                            91202           CA          2-4 Family                                               7.375
17278794           TRABUCO CANYON                             92678           CA          Single Family                                            6.625
17278795           ROSEMEAD                                   91770           CA          Single Family                                            6.375
17278797           MARYSVILLE                                 98271           WA          PUD                                                      7.750
17278800           NEW YORK                                   10027           NY          2-4 Family                                               7.750
17278802           LA MIRADA                                  90638           CA          PUD                                                      7.250
17278803           SIMI VALLEY                                93065           CA          PUD                                                      6.250
17278804           SAN JOSE                                   95116           CA          PUD                                                      6.875
17278805           LOS ANGELES                                90046           CA          Condominium                                              7.875
17278806           SANTA ANA                                  92701           CA          Single Family                                            7.250
17278807           DELRAY BEACH                               33446           FL          PUD                                                      7.375
17278808           PETALUMA                                   94954           CA          Single Family                                            7.125
17279253           DALLAS                                     75206           TX          Single Family                                            6.375
17279257           PALMDALE                                   93550           CA          Single Family                                            8.500
17279258           FINKSBURG                                  21048           MD          Single Family                                            5.750
17279259           LAKE FOREST                                60045           IL          Single Family                                            6.750
17279261           SIMI VALLEY                                93065           CA          PUD                                                      6.875
17279262           BALTIMORE                                  21220           MD          Single Family                                            7.625
17279263           LOS ANGELES                                90043           CA          Single Family                                            5.875
17279264           NEWPORT BEACH CORONA DEL                   92625           CA          Single Family                                            6.500
17279265           DORAL                                      33178           FL          PUD                                                      6.750
17279266           TEMECULA                                   92592           CA          PUD                                                      6.625
17279267           VIRGINIA BEACH                             23451           VA          Single Family                                            7.000
17279270           HACIENDA HEIGHTS AREA                      91745           CA          Single Family                                            6.750
17279271           SEATTLE                                    98178           WA          Single Family                                            6.375
17279272           SANTA CRUZ                                 95060           CA          Single Family                                            7.250
17279274           NEW YORK                                   10019           NY          Condominium                                              6.750
17279275           PETALUMA                                   94952           CA          Single Family                                            6.375
17279277           CARMEL                                     93923           CA          Condominium                                              6.500
17279278           PANAMA CITY BEACH                          32408           FL          Single Family                                            6.750
17279281           BOCA RATON                                 33433           FL          PUD                                                      7.000
17279282           LOS ANGELES                                90027           CA          Single Family                                            6.875
17279283           SANTA ANA                                  92701           CA          Single Family                                            7.375
17279286           OCEAN CITY                                 8226            NJ          Condominium                                              6.250
17279288           MIRAMAR BEACH                              32550           FL          Condominium                                              6.875
17279289           BUENA PARK                                 90620           CA          Single Family                                            6.875
17279290           SANTA ROSA BEACH                           32459           FL          Single Family                                            6.500
17279291           EAST ELMHURST                              11369           NY          Single Family                                            6.875
17279292           SANTEE                                     92071           CA          Single Family                                            6.625
17279294           NAPA                                       94558           CA          Single Family                                            6.500
17279297           CHICAGO                                    60647           IL          2-4 Family                                               7.500
17279299           CORONA DEL MAR                             92625           CA          2-4 Family                                               7.250
17279301           FORT LAUDERDALE                            33308           FL          Condominium                                              6.500
17279303           NORTH BALDWIN                              11510           NY          Single Family                                            5.875
17279305           CORONA                                     92880           CA          Single Family                                            7.750
17279306           LAUREL                                     20723           MD          PUD                                                      7.000
17279308           CHAMPLIN                                   55316           MN          Single Family                                            7.125
17279310           COLLEGEVILLE                               19426           PA          Single Family                                            6.375
17279311           SPRING VALLEY                              91977           CA          Single Family                                            6.500
17279312           RICHMOND                                   94806           CA          PUD                                                      7.250
17279313           SANTA ANA                                  92703           CA          Single Family                                            7.000
17279314           RIVERTON                                   84065           UT          Single Family                                            6.500
17267060           MURRIETA                                   92562           CA          PUD                                                      6.125
17267066           LOS ANGELES                                90048           CA          Single Family                                            7.375
17267068           SAN DIMAS                                  91773           CA          PUD                                                      6.375
17267074           RIDGEWOOD                                  7450            NJ          Single Family                                            6.500
17267084           BOSTON                                     2108            MA          Single Family                                            6.250
17267093           SANTA BARBARA                              93101           CA          Single Family                                            7.375
17267099           SAN FRANCISCO                              94114           CA          2-4 Family                                               8.000
17267101           GARDEN GROVE                               92840           CA          Single Family                                            6.500
17267102           ALHAMBRA                                   91803           CA          Single Family                                            7.500
17267116           MIRAMAR BEACH                              32550           FL          Condominium                                              6.375
17267126           MIAMI                                      33186           FL          Single Family                                            6.750
17267129           CARDIFF BY THE SEA                         92007           CA          Single Family                                            6.625
17267130           LOS ANGELES                                90027           CA          Single Family                                            7.000
17266880           MANHATTAN BEACH                            90266           CA          Condominium                                              6.375
17266881           HANA                                       96713           HI          Single Family                                            7.125
17266889           CARLSBAD                                   92009           CA          Single Family                                            6.250
17266894           SANTA BARBARA                              93111           CA          PUD                                                      5.625
17266897           CORONA DEL MAR                             92625           CA          2-4 Family                                               5.875
17266898           RIVERSIDE                                  92506           CA          PUD                                                      6.250
17266906           HONOLULU                                   96816           HI          Single Family                                            6.125
17266912           AVENTURA                                   33160           FL          Condominium                                              6.875
17266916           NEW YORK                                   10010           NY          Condominium                                              6.250
17266920           NEWPORT BEACH                              92663           CA          2-4 Family                                               6.500
17266921           GILROY                                     95020           CA          Single Family                                            6.875
17266926           LA JOLLA                                   92037           CA          Condominium                                              6.750
17266930           BELLEVUE                                   98004           WA          Single Family                                            7.000
17266934           SAN DIEGO                                  92131           CA          PUD                                                      6.375
17266936           SANTA ANA                                  92704           CA          Single Family                                            7.750
17266940           KEY LARGO                                  33037           FL          Single Family                                            5.875
17266947           MANHATTAN BEACH                            90266           CA          2-4 Family                                               7.375
17266948           SAN DIEGO                                  92101           CA          Condominium                                              6.250
17266949           CASTLE ROCK                                80104           CO          Single Family                                            6.625
17266951           BARRINGTON                                 60010           IL          PUD                                                      7.500
17266956           LOS ANGELES                                90046           CA          Single Family                                            7.500
17266957           STUDIO CITY                                91604           CA          Single Family                                            7.750
17266958           MARINA DEL REY                             90292           CA          Condominium                                              7.875
17266961           HUNTINGTON BEACH                           92647           CA          2-4 Family                                               6.250
17266963           DOWNEY                                     90240           CA          Single Family                                            7.625
17266964           BELLEVUE                                   98006           WA          PUD                                                      6.250
17266965           HILTON HEAD                                29926           SC          PUD                                                      6.375
17266969           NEWPORT BEACH                              92660           CA          Condominium                                              6.375
17266971           NORTHRIDGE                                 91325           CA          Single Family                                            7.000
17266973           CASTLE ROCK                                80108           CO          PUD                                                      7.375
17266987           LONG BEACH TOWNS                           8008            NJ          Single Family                                            7.500
17266994           ALISO VIEJO                                92656           CA          PUD                                                      7.000
17214624           COLORADO SPRINGS                           80923           CO          Single Family                                            6.625
17214625           BURBANK                                    91501           CA          Single Family                                            7.875
17214627           SAN DIEGO                                  92129           CA          Condominium                                              6.500
17214628           SAN DIEGO                                  92129           CA          Condominium                                              6.500
17214629           SAN FRANCISCO                              94122           CA          Single Family                                            7.500
17214631           COEUR D ALENE                              83814           ID          Single Family                                            7.750
17214632           BRENTWOOD                                  94513           CA          Single Family                                            6.625
17214634           FORT BRAGG                                 95437           CA          Single Family                                            7.750
17214635           RAMONA                                     92065           CA          PUD                                                      7.875
17214636           LA HABRA                                   90631           CA          Single Family                                            7.000
17214637           SAN DIEGO                                  92114           CA          Single Family                                            6.875
17214638           FAIRFIELD                                  94533           CA          Single Family                                            7.625
17214640           STEVENSON RANCH                            91381           CA          PUD                                                      7.375
17214641           PITTSBURG                                  94565           CA          Single Family                                            6.625
17214642           SAN DIEGO                                  92105           CA          2-4 Family                                               7.375
17214644           PITTSBURG                                  94565           CA          Single Family                                            7.250
17214646           BELLEVUE                                   98004           WA          Single Family                                            7.375
17214647           LOS ANGELES                                91352           CA          Single Family                                            7.750
17214649           RICHMOND                                   94806           CA          Single Family                                            6.875
17214650           RIVERSIDE                                  92509           CA          Single Family                                            7.625
17214651           BURLINGAME                                 94010           CA          Single Family                                            7.500
17214652           HONOLULU                                   96819           HI          Single Family                                            7.000
17214655           CLINTON                                    20735           MD          PUD                                                      5.750
17214657           SAN FRANCISCO                              94112           CA          Single Family                                            7.250
17214616           FREMONT                                    94536           CA          2-4 Family                                               7.750
17214617           SCOTTSDALE                                 85262           AZ          Single Family                                            7.250
17214619           LOS ANGELES                                90019           CA          2-4 Family                                               6.875
17214620           BEND                                       97701           OR          Single Family                                            7.125
17214621           SAN DIEGO                                  92114           CA          Single Family                                            7.500
17214622           OAKLAND                                    94611           CA          Single Family                                            7.750
17214623           MESA                                       85205           AZ          PUD                                                      6.375
17202823           BERWYN                                     60402           IL          2-4 Family                                               6.875
17214424           HOBOKEN                                    7030            NJ          Condominium                                              6.625
17214426           KISSIMMEE                                  34759           FL          PUD                                                      6.375
17214427           WESTMINSTER                                21157           MD          Single Family                                            6.625
17214429           MENDOTA                                    93640           CA          Single Family                                            6.250
17214430           MERCED                                     95340           CA          Single Family                                            6.500
17214432           NEW ORLEANS                                70130           LA          2-4 Family                                               6.875
17214433           CHANDLER                                   85224           AZ          PUD                                                      7.500
17214434           HINSDALE                                   60521           IL          Single Family                                            6.125
17214435           MARTINSBURG                                25401           WV          Single Family                                            6.250
17214436           WHITELAND                                  46184           IN          PUD                                                      8.000
17214437           PISCATAWAY                                 8854            NJ          Single Family                                            7.875
17214438           HENDERSON                                  89012           NV          PUD                                                      7.375
17214439           PEMBROKE PINES                             33024           FL          Single Family                                            7.000
17214440           LAFAYETTE                                  70507           LA          Single Family                                            8.375
17214441           LAKE ZURICH                                60047           IL          Single Family                                            7.500
17214443           WASHINGTON                                 20011           DC          Condominium                                              6.500
17214444           FEDERAL WAY                                98001           WA          PUD                                                      7.750
17214445           WAVES                                      27982           NC          Single Family                                            6.375
17214449           MIAMI                                      33130           FL          Condominium                                              6.625
17214450           WOODBRIDGE                                 22191           VA          Single Family                                            7.500
17214451           PALM DESERT                                92211           CA          Condominium                                              5.875
17214452           COVINGTON                                  98042           WA          Single Family                                            6.625
17214453           MONTEBELLO                                 90640           CA          2-4 Family                                               7.750
17214454           AURORA                                     60503           IL          PUD                                                      6.750
17214455           BURTONSVILLE                               20866           MD          Single Family                                            7.125
17214456           LAFAYETTE                                  7848            NJ          Single Family                                            6.250
17214457           TRUMBULL                                   6611            CT          Single Family                                            6.875
17214458           SILVER SPRING                              20904           MD          Single Family                                            6.250
17214460           SCOTTSDALE                                 85251           AZ          Condominium                                              7.625
17214461           HAMPTON                                    23669           VA          Single Family                                            6.875
17214462           OAKLAND                                    94608           CA          Condominium                                              6.000
17214464           SACRAMENTO                                 95835           CA          Single Family                                            6.500
17214465           OCEAN                                      7712            NJ          Single Family                                            6.500
17214466           SACRAMENTO                                 95835           CA          Single Family                                            6.250
17214467           LOS ANGELES                                90064           CA          Single Family                                            6.000
17214469           TUCSON                                     85749           AZ          Single Family                                            6.375
17214470           SURPRISE                                   85374           AZ          Condominium                                              6.875
17214474           CHANDLER                                   85249           AZ          PUD                                                      6.375
17214475           CHICAGO                                    60610           IL          Condominium                                              7.125
17214476           COSTA MESA                                 92627           CA          Single Family                                            7.000
17214477           CELEBRATION                                34747           FL          PUD                                                      6.750
17214478           MONROE                                     8831            NJ          PUD                                                      5.750
17214480           SHINGLE SPRINGS                            95682           CA          Single Family                                            6.500
17214483           BROOKLYN                                   11234           NY          Single Family                                            7.500
17214486           MURRIETA                                   92563           CA          Single Family                                            7.000
17214487           ROCKLIN                                    95677           CA          PUD                                                      6.500
17214488           YORKVILLE                                  60560           IL          PUD                                                      6.875
17214490           GLENDORA                                   91741           CA          Single Family                                            6.875
17214491           SCHAUMBURG                                 60195           IL          Condominium                                              6.375
17214492           HAYWARD                                    94544           CA          Single Family                                            6.375
17214493           ALDIE                                      20105           VA          PUD                                                      6.250
17214494           SAN DIEGO                                  92105           CA          2-4 Family                                               6.625
17214495           MERIDIAN                                   83642           ID          PUD                                                      7.625
17214497           BOLINGBROOK                                60490           IL          Single Family                                            6.250
17214498           CAVE CREEK                                 85331           AZ          Single Family                                            6.000
17214499           MARINA DEL REY                             90292           CA          Condominium                                              6.625
17214501           MIAMI                                      33175           FL          Single Family                                            6.875
17214503           FORT MYERS                                 33919           FL          Condominium                                              6.625
17214504           BUENA PARK                                 90620           CA          Single Family                                            6.500
17214505           WHITTIER                                   90601           CA          Single Family                                            6.875
17214506           FREDERICK                                  21703           MD          PUD                                                      6.125
17214508           CONCORD                                    94520           CA          Single Family                                            6.500
17214509           SANTA FE                                   87507           NM          Single Family                                            7.625
17214511           MONCKS CORNER                              29461           SC          PUD                                                      6.875
17214512           SARASOTA                                   34242           FL          Condominium                                              6.375
17214513           FAIRFIELD                                  94534           CA          Single Family                                            6.125
17214514           DEBARY                                     32713           FL          Single Family                                            6.750
17214515           DAVIS                                      95618           CA          Single Family                                            6.875
17214517           EDGEWATER                                  21037           MD          Single Family                                            6.000
17214519           ASHBURN                                    20148           VA          PUD                                                      7.125
17214520           NEPTUNE                                    7753            NJ          Single Family                                            7.250
17214522           MIAMI                                      33158           FL          PUD                                                      6.500
17214523           WEST HOLLYWOOD                             90069           CA          Condominium                                              6.250
17214524           DRAPER                                     84020           UT          Single Family                                            6.875
17214526           PAHOA                                      96778           HI          Single Family                                            6.250
17214529           SAINT CLOUD                                34771           FL          Single Family                                            6.875
17214530           ANTHEM                                     85086           AZ          PUD                                                      6.125
17214531           ORANGEVALE                                 95662           CA          Single Family                                            5.875
17214532           LAGUNA NIGEL                               92677           CA          PUD                                                      6.875
17214533           LANTANA                                    76226           TX          PUD                                                      5.875
17214534           RENO                                       89506           NV          PUD                                                      6.375
17214535           SALEM                                      24153           VA          Single Family                                            6.875
17214540           FALLS CHURCH                               22042           VA          Single Family                                            6.375
17214541           HUNTINGTON BEACH                           92646           CA          Single Family                                            5.875
17214542           PARADISE VALLEY                            85253           AZ          Single Family                                            5.875
17214543           WOODBRIDGE                                 22193           VA          PUD                                                      6.375
17214545           EVERGREEN                                  80439           CO          Single Family                                            6.125
17214550           HAYWARD                                    94544           CA          PUD                                                      6.000
17214552           OAKLAND                                    94608           CA          Condominium                                              5.250
17214553           SAN DIEGO                                  92131           CA          Single Family                                            6.500
17214554           GREENWOOD                                  46143           IN          Single Family                                            6.750
17214555           CENTREVILLE                                20121           VA          PUD                                                      7.125
17214556           GIG HARBOR                                 98335           WA          Single Family                                            5.625
17214557           BIG BEAR LAKE                              92315           CA          Single Family                                            7.375
17214558           SANTA CLARA                                95054           CA          PUD                                                      6.250
17214559           ST LOUIS                                   63105           MO          PUD                                                      6.625
17214560           SAN FRANCISCO                              94124           CA          2-4 Family                                               7.125
17214561           BALTIMORE                                  21218           MD          Townhouse                                                8.500
17214562           COVINGTON                                  98042           WA          Single Family                                            7.375
17214563           SPARKS                                     89431           NV          PUD                                                      7.000
17214564           CORONA                                     92880           CA          Single Family                                            6.375
17214566           SEBASTIAN                                  32958           FL          Single Family                                            6.500
17214567           ALEXANDRIA                                 22304           VA          Condominium                                              7.125
17214568           ENUMCLAW                                   98022           WA          Single Family                                            5.875
17214569           MODESTO                                    95351           CA          2-4 Family                                               7.500
17214570           MIAMI                                      33015           FL          Condominium                                              6.375
17214572           MODESTO                                    95356           CA          Single Family                                            7.625
17214573           WINDSOR                                    95492           CA          Single Family                                            5.875
17214574           SAN DIEGO                                  92105           CA          2-4 Family                                               6.750
17214575           HAWAIIAN GARDENS                           90716           CA          Single Family                                            7.250
17214577           WOODBRIDGE                                 22191           VA          PUD                                                      6.750
17214579           WASHINGTON                                 20011           DC          Single Family                                            6.250
17214580           ESCONDIDO                                  92029           CA          Single Family                                            8.000
17214581           MARTINSBURG                                25401           WV          PUD                                                      6.750
17214582           SEATTLE                                    98103           WA          Single Family                                            6.125
17214583           WESTMINSTER                                92683           CA          PUD                                                      6.750
17214585           SEATTLE                                    98112           WA          Single Family                                            6.000
17214586           SALEM                                      97305           OR          Single Family                                            7.000
17214587           WOODLAND HILLS                             91303           CA          Single Family                                            6.875
17214588           SANTA PAULA                                93060           CA          Single Family                                            6.875
17214589           SARASOTA                                   34242           FL          Condominium                                              8.125
17214590           BALTIMORE                                  21230           MD          Single Family                                            8.375
17214591           RIVERSIDE                                  92506           CA          Single Family                                            6.875
17214595           LATHROP                                    95330           CA          Single Family                                            7.750
17214596           NORTH HOLLYWOOD                            91607           CA          Single Family                                            7.375
17214597           ANTIOCH                                    94531           CA          Single Family                                            7.750
17214598           CHANDLER                                   85225           AZ          PUD                                                      6.875
17214599           RONKONKOMA                                 11779           NY          Single Family                                            6.625
17266821           BAKERSFIELD                                93314           CA          Single Family                                            7.250
17266824           HAWTHORNE                                  90250           CA          Single Family                                            7.500
17266831           NEWPORT BEACH                              92662           CA          2-4 Family                                               7.000
17090577           CHICAGO                                    60622           IL          Condominium                                              7.875
17090582           NAPERVILLE                                 60564           IL          Townhouse                                                7.125
17090590           ROLLING MEADOWS                            60008           IL          Single Family                                            7.500
17090601           STICKNEY                                   60402           IL          Single Family                                            7.250
17090604           PALATINE                                   60074           IL          Condominium                                              7.500
17090613           HICKORY HILLS                              60457           IL          Condominium                                              6.750
17090622           TINLEY PARK                                60477           IL          Condominium                                              7.125
17266754           GREENWICH                                  6830            CT          Single Family                                            5.500
17266756           GREENWOOD VILLAGE                          80121           CO          Single Family                                            6.000
17266759           HINGHAM                                    2043            MA          Single Family                                            6.375
17266771           QUEEN CREEK                                85242           AZ          PUD                                                      7.125
17266773           TREASURE ISLAND                            33706           FL          Condominium                                              6.500
17266774           BIG BEAR LAKE                              92356           CA          Single Family                                            7.500
17266775           IRVINE                                     92620           CA          PUD                                                      7.250
17266776           IRVINE                                     92603           CA          PUD                                                      7.000
17266789           LAGUNA BEACH                               92651           CA          Condominium                                              6.500
17214602           OAKLAND                                    94607           CA          Single Family                                            6.750
17214604           SARASOTA                                   34242           FL          Condominium                                              8.125
17214605           PENSACOLA                                  32506           FL          2-4 Family                                               7.750
17214606           PENSACOLA                                  32506           FL          2-4 Family                                               7.750
17214607           CARLSBAD                                   92009           CA          PUD                                                      6.000
17214608           SUQUAMISH                                  98392           WA          Single Family                                            6.625
17214609           KAHULUI                                    96732           HI          PUD                                                      7.750
17214610           CLOVIS                                     93612           CA          Single Family                                            6.750
17214611           SEA ISLE CITY                              8243            NJ          Condominium                                              7.000
17214613           ROCHESTER                                  2770            MA          Single Family                                            6.000
17076173           FRESNO                                     93703           CA          Single Family                                            8.900
17174977           MIDDLEBURG                                 32068           FL          PUD                                                      7.625
17076175           ATLANTA                                    30315           GA          Single Family                                            8.625
17076176           EL CENTRO                                  92243           CA          Single Family                                            8.700
17076181           LYNNWOOD                                   98087           WA          Single Family                                            8.575
17076182           HOUSTON                                    77071           TX          PUD                                                      8.940
17076187           VERNAL                                     84078           UT          2-4 Family                                               9.575
17076196           FREDERICK                                  21703           MD          Condominium                                              7.425
17076225           ROUND ROCK                                 78664           TX          2-4 Family                                               9.300
17076233           FORT WORTH                                 76056           TX          PUD                                                      7.750
17076235           GARDEN GROVE                               92844           CA          PUD                                                      6.625
17233822           HOSCHTON                                   30548           GA          PUD                                                      7.375
17076188           THORNTON                                   80229           CO          Single Family                                            7.750
17043298           GILBERT                                    85297           AZ          Single Family                                            7.875
17044149           RIVERSIDE                                  92508           CA          Single Family                                            6.500
17044163           NORTH PROVIDENCE                           2911            RI          2-4 Family                                               7.625
17044172           JEFFERSON                                  30549           GA          PUD                                                      5.750
17044183           HUNTINGTON BEACH                           92649           CA          Condominium                                              8.375
17044184           BOISE                                      83709           ID          Single Family                                            6.375
17044200           COLORADO SPRINGS                           80917           CO          Single Family                                            6.500
17175000           SUNRISE                                    33323           FL          PUD                                                      6.875
17198191           HAYWARD                                    94541           CA          Single Family                                            5.500
17346370           HENDERSON                                  89011           NV          PUD                                                      8.500
17346371           WATSONVILLE                                95076           CA          Single Family                                            6.625
17346372           AVON                                       27915           NC          Single Family                                            6.875
17346373           SAN JOSE                                   95126           CA          Condominium                                              8.999
17346374           RIVERSIDE                                  92508           CA          Single Family                                            5.875
17293882           SARASOTA                                   34236           FL          Condominium                                              6.500
17293883           SAN JOSE                                   95133           CA          Condominium                                              6.875
17293884           DENVER                                     80202           CO          Condominium                                              6.750
17293885           CORNELIA                                   30531           GA          Single Family                                            6.125
17293886           WEST ISLIP                                 11795           NY          Single Family                                            7.375
17293887           HOLMDEL                                    7733            NJ          Single Family                                            5.750
17293888           DENVER                                     28037           NC          PUD                                                      6.625
17293890           WATSONVILLE                                95076           CA          Single Family                                            7.250
17293891           PORT SAINT LUCIE                           34987           FL          PUD                                                      7.625
17293892           CHINO                                      91710           CA          Single Family                                            7.125
17293894           TAVERNIER                                  33070           FL          Single Family                                            6.625
17293895           FORT LEE                                   7024            NJ          Single Family                                            6.000
17293898           PENSACOLA                                  32507           FL          Condominium                                              6.875
17293899           WESTON                                     33326           FL          Condominium                                              7.375
17293900           WESTON                                     33331           FL          PUD                                                      6.750
17293901           HENDERSON                                  89002           NV          Single Family                                            6.500
17293903           BURBANK                                    91506           CA          Single Family                                            6.750
17293904           LAWNDALE                                   90260           CA          Condominium                                              7.875
17293905           GLENDALE                                   91208           CA          Single Family                                            7.750
17293906           SALINAS                                    93907           CA          Single Family                                            6.750
17293907           ATLANTA                                    30349           GA          Single Family                                            7.875
17293909           LOS ANGELES                                90045           CA          Single Family                                            6.750
17293911           SANTA ROSA BEACH                           32459           FL          PUD                                                      6.750
17293914           ARLETA                                     91331           CA          Single Family                                            6.875
17293916           NORTH LAS VEGAS                            89084           NV          PUD                                                      6.250
17293919           VAN NUYS                                   91406           CA          Single Family                                            6.625
17293920           SAN JUAN CAPISTRANO                        92675           CA          PUD                                                      6.500
17293921           ALEXANDRIA                                 22310           VA          Single Family                                            7.250
17293922           MURRIETA                                   92563           CA          Single Family                                            7.875
17293924           OAKLAND                                    21550           MD          Single Family                                            6.750
17293925           LONG BEACH                                 90810           CA          Single Family                                            6.375
17293927           PERRIS                                     92570           CA          Single Family                                            6.875
17293928           SANTA ANA                                  92704           CA          Single Family                                            6.000
17293929           LA GRANGE                                  60525           IL          Single Family                                            7.750
17293930           HUNTINGTON BEACH                           92646           CA          PUD                                                      6.875
17293931           FILLMORE                                   93015           CA          Single Family                                            6.625
17293933           MIAMI                                      33131           FL          Condominium                                              7.375
17293934           LAGUNA BEACH                               92651           CA          Single Family                                            7.500
17293935           NAPA                                       94558           CA          Single Family                                            6.875
17293936           SANTA BARBARA                              93105           CA          Single Family                                            6.000
17293937           PALO ALTO                                  94306           CA          Single Family                                            7.375
17293938           SAN JOSE                                   95125           CA          Single Family                                            7.875
17293939           SAN JOSE                                   95123           CA          2-4 Family                                               6.125
17296685           COTATI                                     94931           CA          Single Family                                            7.000
17296687           AVON PARK                                  33825           FL          Single Family                                            6.875
17296688           GRASS VALLEY                               95945           CA          Single Family                                            6.750
17296689           BOULDER CITY                               89005           NV          Single Family                                            7.125
17296691           KIRKLAND                                   98033           WA          Single Family                                            6.875
17296692           LAS VEGAS                                  89147           NV          PUD                                                      7.375
17296693           DIAMOND BAR                                91765           CA          Single Family                                            6.125
17296694           SONORA                                     95370           CA          Single Family                                            6.875
17296698           SPRINGFIELD                                22152           VA          Single Family                                            6.625
17296699           NEW YORK                                   10026           NY          Condominium                                              6.375
17296700           BOSTON                                     2116            MA          Single Family                                            6.375
17296701           ROWLAND HEIGHTS                            91748           CA          Single Family                                            6.500
17296702           LOS ANGELES                                90069           CA          Single Family                                            6.500
17296703           KIHEI                                      96753           HI          Condominium                                              6.375
17296704           SAN JOSE                                   95122           CA          Single Family                                            7.250
17296705           KEY LARGO                                  33037           FL          Single Family                                            6.875
17296706           GARDEN GROVE                               92843           CA          Single Family                                            7.250
17296707           SANTEE                                     92071           CA          Single Family                                            6.750
17296708           LAUDERDALE BY THE SEA                      33308           FL          Condominium                                              6.875
17296710           SANTA ANA                                  92701           CA          Condominium                                              7.875
17296711           NORTH HILLS                                91343           CA          Single Family                                            6.375
17296712           OVIEDO                                     32766           FL          PUD                                                      6.625
17296713           RANCHO CUCAMONGA                           91730           CA          Single Family                                            7.500
17296714           OAK PARK                                   91377           CA          PUD                                                      6.500
17296715           WESTLAKE VILLAGE                           91362           CA          Single Family                                            6.500
17296716           ELLICOTT CITY                              21042           MD          Single Family                                            6.750
17296717           SAN BRUNO                                  94066           CA          Single Family                                            8.500
17296719           LAS VEGAS                                  89149           NV          Single Family                                            8.000
17296721           VENTNOR CITY                               8406            NJ          Single Family                                            5.750
17296722           MOUNT PLEASANT                             29464           SC          PUD                                                      7.000
17296724           ALPINE                                     91901           CA          Single Family                                            6.500
17296725           LOS ANGELES                                90043           CA          Single Family                                            6.875
17296726           GARDEN GROVE                               92844           CA          Single Family                                            7.875
17296727           PARK CITY                                  84098           UT          Single Family                                            6.750
17346375           HONOLULU                                   96821           HI          Single Family                                            7.125
17346376           SOUTH BARRINGTON                           60010           IL          PUD                                                      7.000
17346378           SOUTH WEYMOUTH                             2190            MA          Single Family                                            6.875
17346379           CORONA                                     11368           NY          2-4 Family                                               7.250
17346381           CHULA VISTA                                91910           CA          Single Family                                            6.500
17346382           SAN JOSE                                   95132           CA          Single Family                                            7.375
17346383           TARPON SPRINGS                             34688           FL          Single Family                                            6.875
17346384           MIAMI                                      33176           FL          Single Family                                            7.250
17346385           GLENDALE                                   91202           CA          Single Family                                            6.375
17346386           HENDERSON                                  89052           NV          PUD                                                      6.875
17346387           SAN JOSE                                   95124           CA          Single Family                                            6.875
17346388           BOCA RATON                                 33498           FL          PUD                                                      7.250
17346389           SAN MARCOS                                 92078           CA          PUD                                                      6.750
17346392           TORRANCE                                   90501           CA          Single Family                                            7.750
17346393           FAIR LAWN                                  7410            NJ          Single Family                                            8.500
17346394           NEW YORK                                   10019           NY          Condominium                                              7.500
17346395           MITCHELLVILLE                              20721           MD          PUD                                                      6.750
17346396           ENCINO AREA LOS ANGELES                    91436           CA          Single Family                                            6.750
17346398           CORONADO                                   92118           CA          Condominium                                              7.625
17346399           PALO ALTO                                  94306           CA          Single Family                                            6.500
17346400           TOLUCA LAKE                                91602           CA          Single Family                                            7.000
17346401           WESTFORD                                   1886            MA          Single Family                                            7.625
17346402           LAHAINA                                    96761           HI          PUD                                                      6.000
17346404           SPRING LAKE                                7762            NJ          Single Family                                            7.375
17346405           NEW YORK                                   10022           NY          Condominium                                              6.500
17346406           SOLEDAD                                    93960           CA          Single Family                                            6.625
17346407           ODESSA                                     33556           FL          PUD                                                      6.750
17346408           ESCONDIDO                                  92027           CA          Single Family                                            6.500
17346410           LAS VEGAS                                  89109           NV          Condominium                                              6.625
17346411           MILL VALLEY                                94941           CA          Condominium                                              6.375
17346412           GILROY                                     95020           CA          Single Family                                            6.750
17346413           AMERICAN CANYON                            94503           CA          Single Family                                            7.125
17346414           BLUFFTON                                   29910           SC          PUD                                                      6.625
17346415           NEW YORK                                   10036           NY          Condominium                                              6.375
17346416           LAS VEGAS                                  89131           NV          PUD                                                      6.375
17346417           CHULA VISTA                                91913           CA          PUD                                                      8.750
17346418           LONG BEACH                                 90802           CA          Condominium                                              7.625
17346420           LOS ANGELES                                90025           CA          Condominium                                              6.500
17346421           ELK GROVE                                  95624           CA          Single Family                                            7.750
17346422           MOUNT OLIVE TOWNSHIP                       7828            NJ          Single Family                                            8.250
17352292           SOUTHBOROUGH                               1772            MA          Single Family                                            6.375
17352293           HOLBROOK                                   2343            MA          Single Family                                            7.125
17352294           TORRANCE                                   90501           CA          Single Family                                            7.125
17352295           MURRIETA                                   92592           CA          Single Family                                            6.875
17274125           AVON                                       81620           CO          Condominium                                              6.250
17076243           BELLFLOWER                                 90706           CA          Single Family                                            9.290
17044155           CHURCHTON                                  20733           MD          Single Family                                            7.250
17044156           CHICAGO                                    60637           IL          Single Family                                            7.250
17044161           RICE                                       56367           MN          Single Family                                            7.125
17044162           BRIGHTON                                   2135            MA          Condominium                                              7.250
17044170           ST GEORGE                                  84790           UT          PUD                                                      7.000
17044185           DRAPER                                     84020           UT          Single Family                                            6.750
17044189           SPARTA                                     7871            NJ          Single Family                                            8.500
17044205           LANCASTER                                  29720           SC          Single Family                                            6.000
17059649           JOLIET                                     60435           IL          2-4 Family                                               6.875
17198901           CHICAGO                                    60645           IL          Condominium                                              6.875
17198903           CAPE CORAL                                 33904           FL          Single Family                                            8.375
17202779           PALATINE                                   60074           IL          Condominium                                              7.500
17202781           BARTLETT                                   60103           IL          Single Family                                            6.625
17202791           BOLINGBROOK                                60490           IL          Single Family                                            6.875
17202798           CICERO                                     60804           IL          2-4 Family                                               6.625
17202800           NAPERVILLE                                 60565           IL          Single Family                                            7.375
17267132           SANTA BARBARA                              93108           CA          Single Family                                            6.125
17267134           CHATSWORTH                                 91311           CA          Single Family                                            7.500
17267138           PASADENA                                   91103           CA          Single Family                                            6.500
17267147           SEAL BEACH                                 90740           CA          2-4 Family                                               7.625
17267149           SAN FRANCISCO                              94110           CA          2-4 Family                                               7.000
17267153           FRANKLIN                                   3235            NH          Single Family                                            6.500
17267159           SANTA CLARITA                              91354           CA          Single Family                                            7.500
17267162           CORONA DEL MAR                             92625           CA          2-4 Family                                               7.000
17267183           NEWPORT BEACH                              92625           CA          Condominium                                              6.625
17279315           SEATTLE                                    98115           WA          Single Family                                            6.250
17279316           SAMMAMISH                                  98075           WA          PUD                                                      6.625
17279317           CORONA                                     92883           CA          Single Family                                            7.875
17279318           MIAMI                                      33178           FL          PUD                                                      6.250
17267188           LONG BEACH                                 90815           CA          Single Family                                            6.375
17267192           LOS ANGELES                                90046           CA          Single Family                                            7.625
17267199           CORONA DEL MAR                             92625           CA          2-4 Family                                               7.250
17267203           LA CANADA FLINTRIDGE                       91011           CA          Single Family                                            5.500
17267218           BURBANK                                    91505           CA          Single Family                                            7.625
17267231           NEWPORT BEACH                              92625           CA          PUD                                                      6.875
17267239           GALVESTON                                  77554           TX          PUD                                                      6.625
17267242           SANTA MONICA                               90405           CA          Single Family                                            6.875
17267243           SARATOGA                                   95070           CA          Single Family                                            7.125
17284421           LAGUNA BEACH                               92651           CA          Single Family                                            6.500
17284428           GAINESVILLE                                30506           GA          PUD                                                      6.375
17284429           SAN JOSE                                   95116           CA          PUD                                                      6.625
17284431           WASHINGTON                                 20018           DC          Single Family                                            6.250
17284434           SCOTTSDALE                                 85255           AZ          PUD                                                      7.000
17284435           STAMFORD                                   6902            CT          Single Family                                            5.875
17284436           SUN CITY WEST                              85375           AZ          PUD                                                      6.375
17284440           LAS VEGAS                                  89135           NV          Single Family                                            6.500
17284441           SAN DIMAS                                  91773           CA          Single Family                                            8.125
17284444           SANTA ROSA                                 95405           CA          Single Family                                            6.500
17284450           LAS VEGAS                                  89117           NV          Single Family                                            6.750
17284453           WASHINGTON                                 20002           DC          Single Family                                            6.625
17284454           GRANITE BAY                                95746           CA          Single Family                                            7.125
17284457           LOS OSOS                                   93402           CA          Single Family                                            6.375
17284459           MEDFORD                                    97501           OR          Single Family                                            6.750
17284460           SPOTSYLVANIA                               22553           VA          PUD                                                      6.750
17284465           SILVER SPRING                              20910           MD          Single Family                                            5.875
17284467           LA MESA                                    91942           CA          Single Family                                            6.250
17284468           NEW YORK                                   10013           NY          Condominium                                              6.000
17284470           WASHINGTON                                 20001           DC          Single Family                                            6.875
17284471           MANHATTAN BEACH                            90266           CA          Condominium                                              6.500
17284474           BETHANY                                    6524            CT          Single Family                                            6.250
17284476           HAYWARD                                    94541           CA          Single Family                                            6.875
17284479           NEWPORT BEACH                              92660           CA          Single Family                                            6.125
17284481           SEATTLE                                    98119           WA          Single Family                                            7.250
17284483           WHITTIER                                   90604           CA          Single Family                                            6.125
17284485           APOLLO BEACH                               33572           FL          PUD                                                      6.625
17284492           NORTH HOLLYWOOD                            91607           CA          Single Family                                            6.625
17284493           POMPANO BEACH                              33062           FL          Condominium                                              6.875
17284494           CLEARWATER                                 33764           FL          Condominium                                              7.000
17284495           SPARKS                                     89436           NV          PUD                                                      6.500
17284497           GLENDALE                                   91201           CA          Single Family                                            6.000
17284499           AVON BY THE SEA                            7717            NJ          2-4 Family                                               7.000
17284500           SAN FRANCISCO                              94112           CA          Single Family                                            6.375
17284502           SAN MATEO                                  94402           CA          Single Family                                            6.500
17284509           CHULA VISTA                                91913           CA          PUD                                                      7.250
17284512           CLARK                                      80428           CO          PUD                                                      7.125
17284513           HERMOSA BEACH                              90254           CA          Single Family                                            6.375
17284514           SAN JOSE                                   95111           CA          Single Family                                            6.750
17284515           AGOURA HILLS                               91301           CA          Single Family                                            7.625
17284517           STOCKTON                                   95212           CA          Single Family                                            6.875
17284518           WEST HAVEN                                 84401           UT          Single Family                                            7.500
17296732           MORENO VALLEY                              92555           CA          Single Family                                            7.250
17296733           ANAHEIM                                    92804           CA          Single Family                                            7.125
17296734           AVENTURA                                   33180           FL          Condominium                                              7.750
17296735           CORONA                                     92882           CA          Single Family                                            6.750
17296736           CARLSBAD                                   92009           CA          PUD                                                      6.125
17296737           ARLINGTON                                  98223           WA          Single Family                                            6.750
17296738           WEST COVINA                                91791           CA          Single Family                                            6.875
17296739           SANTA CRUZ                                 95062           CA          Single Family                                            6.250
17296740           HAYWARD                                    94544           CA          Single Family                                            7.000
17296741           SAN DIEGO                                  92115           CA          Single Family                                            6.625
17296742           MONTEREY                                   93940           CA          Single Family                                            6.500
17296744           TORRANCE                                   90502           CA          Single Family                                            7.500
17296745           HIGHLAND                                   92346           CA          PUD                                                      6.250
17296746           PASADENA                                   91107           CA          Single Family                                            7.000
17296747           SAN JOSE                                   95132           CA          Single Family                                            7.375
17296749           HEALDSBURG                                 95448           CA          Single Family                                            6.875
17296750           APPLE VALLEY                               92307           CA          Single Family                                            7.000
17296751           WESTMINSTER                                92683           CA          Single Family                                            6.500
17296752           DADE CITY                                  33525           FL          Single Family                                            6.000
17296753           TARZANA                                    91356           CA          Condominium                                              7.250
17298041           LOS ANGELES                                91040           CA          Single Family                                            6.250
17298043           SAN FRANCISCO                              94131           CA          Condominium                                              6.875
17298044           WATSONVILLE                                95076           CA          Single Family                                            6.500
17298045           POUND RIDGE                                10576           NY          Single Family                                            6.000
17298046           IVINS                                      84738           UT          PUD                                                      7.000
17298048           ANAHEIM                                    92802           CA          Single Family                                            6.875
17298049           LOS ANGELES                                90026           CA          Single Family                                            7.625
17298050           CHICAGO                                    60615           IL          Single Family                                            7.875
17298051           SAN MIGUEL                                 93451           CA          Single Family                                            6.250
17298052           MESA                                       85207           AZ          PUD                                                      5.875
17298053           THOUSAND OAKS                              91360           CA          Single Family                                            6.750
17298054           BOWIE                                      20721           MD          PUD                                                      6.500
17298055           ENCINITAS                                  92024           CA          Single Family                                            6.875
17298056           LOS ANGELES                                90062           CA          2-4 Family                                               7.500
17298058           VALENCIA                                   91381           CA          Condominium                                              6.500
17298059           INGLEWOOD                                  90302           CA          2-4 Family                                               7.000
17298061           NORTHRIDGE                                 91326           CA          Single Family                                            6.750
17298062           ORANGE                                     92867           CA          PUD                                                      7.000
17298064           LOS ANGELES                                91605           CA          Single Family                                            7.750
17298066           EL CAJON                                   92021           CA          PUD                                                      6.875
17296729           LOS ANGELES                                90039           CA          Single Family                                            6.375
17296730           TAYLORS                                    29687           SC          Single Family                                            6.750
17296731           SANTA CRUZ                                 95062           CA          Single Family                                            6.875
17284520           PACIFIC PALISADES                          90272           CA          Single Family                                            6.500
17284527           SAN DIEGO                                  92126           CA          Single Family                                            7.250
17284529           CAMPBELL                                   95008           CA          Single Family                                            8.250
17284530           LA MIRADA                                  90638           CA          Single Family                                            6.625
17284532           GARDENA                                    90249           CA          Single Family                                            7.250
17293851           MOUNTAIN HOUSE                             95391           CA          Single Family                                            6.375
17293853           LOS GATOS                                  95032           CA          PUD                                                      6.375
17293854           LAS VEGAS                                  89109           NV          Condominium                                              6.500
17293856           RESTON                                     20191           VA          PUD                                                      6.875
17293857           LAS VEGAS                                  89109           NV          Condominium                                              7.250
17293858           LAS VEGAS                                  89109           NV          Condominium                                              7.250
17293859           CORAL GABLES                               33134           FL          Single Family                                            7.000
17293860           SEATTLE                                    98112           WA          Single Family                                            6.750
17284533           FONTANA                                    92336           CA          Single Family                                            6.750
17284535           WESTLAKE VILLAGE                           91362           CA          Condominium                                              6.500
17280830           ROUND LAKE BEACH                           60073           IL          Single Family                                            6.875
17280831           PUNTA GORDA                                33982           FL          Single Family                                            8.750
17280832           CHICAGO                                    60634           IL          Single Family                                            8.625
17280833           HILLSBORO                                  45133           OH          Single Family                                            8.500
17275300           CHICAGO                                    60620           IL          2-4 Family                                               7.125
17275301           TROY                                       48098           MI          Single Family                                            7.625
17275302           ARLINGTON HEIGHTS                          60004           IL          Condominium                                              8.375
17275304           BERWYN                                     60402           IL          Single Family                                            7.375
17275305           REYNOLDSBURG                               43068           OH          Single Family                                            6.875
17275308           MINNEAPOLIS                                55409           MN          2-4 Family                                               7.625
17275309           MINNEAPOLIS                                55409           MN          2-4 Family                                               7.750
17275310           OSPREY                                     34229           FL          Condominium                                              7.875
17275311           SARASOTA                                   34241           FL          PUD                                                      6.875
17275312           WINFIELD                                   60190           IL          Single Family                                            7.250
17275314           DELRAY BEACH                               33484           FL          Condominium                                              7.625
17275315           NAPLES                                     34116           FL          Single Family                                            6.750
17275317           NAPERVILLE                                 60540           IL          Single Family                                            6.875
17275318           LEXINGTON                                  40502           KY          Single Family                                            7.250
17275319           CHICAGO                                    60624           IL          2-4 Family                                               7.375
17275320           PLEASUREVILLE                              40057           KY          Single Family                                            7.875
17275321           CHESTERFIELD                               48047           MI          Single Family                                            6.500
17275323           LARGO                                      33778           FL          Single Family                                            7.875
17275324           JOLIET                                     60435           IL          Single Family                                            8.125
17275325           CHICAGO                                    60639           IL          Single Family                                            7.125
17275327           MINOOKA                                    60447           IL          Single Family                                            6.750
17275332           HOWARD CITY                                49329           MI          Single Family                                            7.875
17275333           NAPLES                                     34114           FL          Condominium                                              6.875
17275335           CHARLOTTE                                  28226           NC          Single Family                                            8.125
17275336           DUNWOODY                                   30338           GA          Single Family                                            6.750
17275338           ANN ARBOR                                  48104           MI          Single Family                                            7.250
17275339           N MYRTLE BCH                               29582           SC          Condominium                                              6.375
17275341           COLUMBUS                                   43230           OH          Townhouse                                                8.125
17275283           PONCE INLET                                32127           FL          Condominium                                              7.375
17275284           NAPLES                                     34102           FL          Single Family                                            6.875
17275286           PROSPECT                                   40059           KY          Single Family                                            7.125
17275287           LAKEVILLE                                  55044           MN          Single Family                                            7.625
17275342           WYOMING                                    49509           MI          Condominium                                              8.750
17275343           CHICAGO                                    60651           IL          2-4 Family                                               8.500
17275344           NOBLESVILLE                                46062           IN          Single Family                                            8.500
17275345           NAPLES                                     34113           FL          Single Family                                            6.250
17275346           MIRAMAR                                    33027           FL          PUD                                                      7.125
17275348           BLOOMINGTON                                47401           IN          Single Family                                            7.000
17275352           HAMILTON                                   45011           OH          PUD                                                      7.500
17275355           WESTERVILLE                                43082           OH          Condominium                                              7.125
17275358           BUFFALO GROVE                              60089           IL          Single Family                                            7.875
17275361           FOX LAKE                                   60020           IL          Single Family                                            7.500
17275363           GROSSE ILE                                 48138           MI          Single Family                                            6.750
17275364           HOMER GLEN                                 60491           IL          Single Family                                            8.500
17275365           MARGATE                                    33063           FL          Single Family                                            8.250
17275366           ASHEVILLE                                  28805           NC          PUD                                                      7.500
17275367           FORT MYERS                                 33919           FL          Single Family                                            7.500
17275368           SAINT CHARLES                              60175           IL          Single Family                                            7.750
17275369           TOLEDO                                     43606           OH          Single Family                                            8.500
17275370           NAPERVILLE                                 60540           IL          Single Family                                            7.250
17275371           CHICAGO                                    60647           IL          Condominium                                              6.750
17275372           LIGHTHOUSE POINT                           33064           FL          Single Family                                            7.750
17275373           CINCINNATI                                 45226           OH          Single Family                                            7.875
17275289           TAMPA                                      33611           FL          Single Family                                            7.000
17275290           CINCINNATI                                 45251           OH          Single Family                                            7.875
17275291           NAPLES                                     34117           FL          Single Family                                            7.125
17275292           CINCINNATI                                 45231           OH          2-4 Family                                               8.375
17275293           WELLINGTON                                 33414           FL          Single Family                                            7.000
17275294           MARCO ISLAND                               34145           FL          Single Family                                            6.875
17275295           LEXINGTON                                  40515           KY          2-4 Family                                               7.250
17275296           HIAWASSEE                                  30546           GA          Single Family                                            7.250
17275297           FARMINGTON HILLS                           48334           MI          Single Family                                            7.750
17275298           BUFFALO GROVE                              60089           IL          PUD                                                      7.250
17275299           ARLINGTON HEIGHTS                          60005           IL          Condominium                                              7.625
17275374           PEMBROKE PINES                             33028           FL          PUD                                                      7.500
17275376           CHICAGO                                    60623           IL          2-4 Family                                               8.000
17275378           HOLLYWOOD                                  33021           FL          Condominium                                              7.000
17275379           MARCO ISLAND                               34145           FL          Condominium                                              7.500
17275381           NAPLES                                     34113           FL          PUD                                                      6.875
17275382           SHELBY TOWNSHIP                            48315           MI          Single Family                                            7.125
17275383           NAPLES                                     34113           FL          Condominium                                              8.000
17275387           CAMBRIDGE                                  55008           MN          Single Family                                            6.750
17275390           MCHENRY                                    60050           IL          Single Family                                            8.000
17275391           MUSKEGON                                   49441           MI          Single Family                                            7.750
17275392           SUMMERVILLE                                29483           SC          Single Family                                            6.375
17275393           CHICAGO                                    60656           IL          Single Family                                            7.375
17275395           BUFFALO GROVE                              60089           IL          Single Family                                            8.750
17275397           SUMMERVILLE                                29483           SC          2-4 Family                                               6.375
17275399           HAMMOND                                    46320           IN          Single Family                                            8.500
17275401           HOMEWOOD                                   60430           IL          Single Family                                            8.625
17275404           BENTON HARBOR                              49022           MI          2-4 Family                                               8.125
17275405           CINCINNATI                                 45240           OH          Single Family                                            8.375
17275406           CINCINNATI                                 45238           OH          Single Family                                            8.750
17275407           ROCHESTER                                  48307           MI          Single Family                                            8.500
17275408           TINLEY PARK                                60487           IL          Single Family                                            8.500
17275409           NAPLES                                     34116           FL          Single Family                                            7.875
17275410           NAPLES                                     34102           FL          Single Family                                            6.875
17275414           STEPHENS CITY                              22655           VA          Single Family                                            7.375
17275416           ST CHARLES                                 60175           IL          Single Family                                            7.625
17275419           KANSAS CITY                                64114           MO          Single Family                                            7.875
17275423           AURORA                                     60506           IL          Single Family                                            7.375
17275424           NORTH AURORA                               60542           IL          Single Family                                            7.375
17275425           NORTH AURORA                               60542           IL          Single Family                                            7.375
17275426           ROCKFORD                                   61103           IL          2-4 Family                                               8.500
17275427           SUGAR GROVE                                60554           IL          Single Family                                            7.375
17275428           CHICAGO                                    60643           IL          Single Family                                            8.250
17275429           BRADENTON                                  34211           FL          Single Family                                            8.000
17275200           CHICAGO                                    60614           IL          Condominium                                              6.750
17275201           MURFREESBORO                               37128           TN          Single Family                                            6.625
17275202           ORLANDO                                    32837           FL          Single Family                                            7.250
17275203           CHICAGO                                    60617           IL          Single Family                                            7.875
17275204           TRENTON                                    45067           OH          Single Family                                            6.875
17275205           PALATINE                                   60067           IL          Single Family                                            7.250
17275208           NAPLES                                     34113           FL          Condominium                                              6.875
17275209           SARASOTA                                   34231           FL          PUD                                                      6.625
17275211           EVERGLADES CITY                            34139           FL          Condominium                                              7.125
17275213           CENTERVILLE                                45459           OH          Single Family                                            6.875
17275215           UPPERVILLE                                 20184           VA          Single Family                                            7.500
17275216           CAPE CORAL                                 33993           FL          Single Family                                            7.500
17275218           BLUE ISLAND                                60406           IL          Single Family                                            6.750
17275219           CHICAGO                                    60622           IL          Condominium                                              6.750
17275221           MINOOKA                                    60447           IL          PUD                                                      6.875
17275222           SYRACUSE                                   46567           IN          Single Family                                            6.875
17275225           ORLANDO                                    32828           FL          PUD                                                      7.250
17275227           CHICAGO                                    60618           IL          Condominium                                              6.875
17275228           BELLEVILLE                                 62221           IL          Single Family                                            8.125
17275230           MYRTLE BEACH                               29579           SC          Condominium                                              6.500
17275232           HASLETT                                    48840           MI          Single Family                                            7.500
17275234           FORT MYERS                                 33966           FL          PUD                                                      6.125
17275235           SOUTH PALM BEACH                           33480           FL          Condominium                                              7.750
17275236           HARWOOD HEIGHTS                            60706           IL          Single Family                                            7.250
17275237           ST PETERSBURG                              33703           FL          Single Family                                            7.125
17275238           MILFORD                                    45150           OH          Single Family                                            6.500
17275240           CHICAGO                                    60614           IL          Condominium                                              6.875
17275241           MEARS                                      49436           MI          Single Family                                            7.250
17275242           BERWYN                                     60402           IL          Single Family                                            7.500
17275243           CAPE CORAL                                 33914           FL          Single Family                                            7.500
17275244           BRIGHTON                                   48114           MI          Single Family                                            6.875
17275245           VERO BEACH                                 32962           FL          Single Family                                            6.750
17275247           TINLEY PARK                                60477           IL          Single Family                                            7.375
17275248           FORT LAUDERDALE                            33311           FL          PUD                                                      6.875
17275249           SARASOTA                                   34232           FL          Single Family                                            8.000
17275250           SOUTH ELGIN                                60177           IL          Condominium                                              6.875
17275251           ELMHURST                                   60126           IL          Single Family                                            7.750
17275252           DOWNERS GROVE                              60515           IL          Single Family                                            7.375
17275253           LEXINGTON                                  40517           KY          PUD                                                      7.375
17275254           SOUTH ELGIN                                60177           IL          Condominium                                              6.875
17275255           EVANSTON                                   60201           IL          Single Family                                            6.500
17275257           HARRIS                                     55032           MN          Single Family                                            6.250
17275258           CHICAGO                                    60636           IL          2-4 Family                                               8.125
17275259           CHICAGO                                    60636           IL          2-4 Family                                               8.125
17275263           CAPE CORAL                                 33991           FL          Single Family                                            7.250
17275264           GRAND RAPIDS                               49503           MI          2-4 Family                                               7.875
17275265           DAYTON                                     45406           OH          Single Family                                            7.625
17275266           SAFETY HARBOR                              34695           FL          Townhouse                                                7.750
17275267           OCEAN ISLE BEACH                           28469           NC          PUD                                                      7.375
17275268           KISSIMMEE                                  34744           FL          Single Family                                            6.875
17275271           CHICAGO                                    60614           IL          Single Family                                            7.000
17275272           GRAND RAPIDS                               49525           MI          Single Family                                            7.625
17275273           FORT MYERS                                 33919           FL          Condominium                                              7.125
17275275           MYRTLE BEACH                               29579           SC          PUD                                                      6.750
17275276           MELROSE PARK                               60164           IL          Single Family                                            7.875
17275277           FORT MYERS                                 33905           FL          Single Family                                            6.875
17275278           CARY                                       60013           IL          Single Family                                            7.500
17275279           ANDERSON                                   46013           IN          Single Family                                            7.875
17275281           CAPE CORAL                                 33990           FL          Single Family                                            7.625
17275184           PARK CITY                                  84098           UT          Single Family                                            7.125
17275185           TRIPOLI                                    54564           WI          Single Family                                            6.500
17275186           LEHIGH ACRES                               33971           FL          Single Family                                            7.875
17275187           CHICAGO                                    60657           IL          Single Family                                            8.000
17275189           CORONADO                                   92118           CA          Condominium                                              6.875
17275190           MAINEVILLE                                 45039           OH          PUD                                                      6.250
17275191           LINCOLNSHIRE                               60069           IL          Single Family                                            7.250
17275192           CHICAGO                                    60652           IL          Condominium                                              6.500
17275193           CHICAGO                                    60647           IL          Condominium                                              8.500
17275194           CHICAGO                                    60632           IL          Single Family                                            6.750
17275195           WESTMONT                                   60559           IL          Single Family                                            6.500
17275196           NEW PORT RICHEY                            34655           FL          Single Family                                            6.875
17275197           LEHIGH ACRES                               33971           FL          Single Family                                            7.750
17275198           FORT MYERS                                 33912           FL          Single Family                                            8.250
17275199           CHICAGO                                    60647           IL          Condominium                                              8.500
16808789           SANTA ROSA                                 95404           CA          Single Family                                            6.625
17153185           LOS BANOS                                  93635           CA          Single Family                                            6.250
17153496           EVERETT                                    98205           WA          Single Family                                            6.375
17153756           HERMOSA BEAC                               90254           CA          2-4 Family                                               6.875
17153778           OAKDALE                                    11769           NY          Single Family                                            6.750
17153325           SAN FRANCISC                               94123           CA          Single Family                                            6.500
17153315           SANTA ROSA                                 95403           CA          Single Family                                            6.500
17153621           HENDERSON                                  89011           NV          Single Family                                            6.875
17153271           TACOMA                                     98445           WA          Single Family                                            6.875
17153242           FONTANA                                    92336           CA          Single Family                                            6.375
17153246           SCOTTSDALE                                 85262           AZ          Single Family                                            6.875
17153198           CLEARWATER B                               33767           FL          Condominium                                              6.500




--------------------------------------------------------------------------------




LOAN_SEQ                    SERV_FEE        MSERV     LPMI            TRUSTEE_FEE                 CURRENT_NET_COUPON           STATED_MAT
17272380                       0.250        0.000     0.000                 0.000                              6.625             20370601
17274422                       0.250        0.000     0.000                 0.000                              5.875             20370601
17275575                       0.250        0.000     0.000                 0.000                              6.500             20370601
17275582                       0.250        0.000     0.000                 0.000                              7.125             20370601
17275596                       0.250        0.000     0.000                 0.000                              7.250             20370601
17275597                       0.250        0.000     0.000                 0.000                              6.500             20370601
17275598                       0.250        0.000     0.000                 0.000                              6.750             20370601
17275599                       0.250        0.000     0.000                 0.000                              6.000             20370601
17275600                       0.250        0.000     0.000                 0.000                              5.875             20370601
17275601                       0.250        0.000     0.000                 0.000                              6.250             20370601
16809367                       0.375        0.000     0.000                 0.000                              8.000             20361101
16809721                       0.375        0.000     0.000                 0.000                              7.875             20361201
16790423                       0.375        0.000     0.000                 0.000                              6.500             20361201
16788460                       0.375        0.000     0.000                 0.000                              7.750             20370201
16778247                       0.375        0.000     0.000                 0.000                              7.875             20370101
17058835                       0.375        0.000     0.000                 0.000                              6.875             20370501
17012434                       0.375        0.000     0.260                 0.000                              6.365             20370401
17002373                       0.375        0.000     0.000                 0.000                              7.875             20370401
17228489                       0.375        0.000     0.340                 0.000                              8.035             20370601
17230548                       0.375        0.000     0.620                 0.000                              7.255             20370601
17168539                       0.375        0.000     0.870                 0.000                              8.505             20370501
17246981                       0.375        0.000     0.000                 0.000                              8.550             20370501
17226641                       0.375        0.000     0.000                 0.000                              7.500             20370501
17267747                       0.375        0.000     0.000                 0.000                              6.000             20370701
17267748                       0.375        0.000     0.000                 0.000                              6.000             20370701
17265570                       0.250        0.000     0.000                 0.000                              6.750             20370601
17265571                       0.250        0.000     0.000                 0.000                              7.375             20370601
17265572                       0.250        0.000     0.000                 0.000                              6.250             20370601
17265573                       0.250        0.000     0.000                 0.000                              7.500             20370601
17252896                       0.250        0.000     0.000                 0.000                              7.125             20370601
17252897                       0.250        0.000     0.000                 0.000                              5.875             20370601
17252899                       0.250        0.000     0.000                 0.000                              6.625             20370601
17252900                       0.250        0.000     0.000                 0.000                              5.750             20370601
17252901                       0.250        0.000     0.000                 0.000                              6.125             20370601
17252894                       0.250        0.000     0.000                 0.000                              7.125             20361101
17252895                       0.250        0.000     0.000                 0.000                              6.875             20370601
17181613                       0.375        0.000     0.000                 0.000                              8.500             20370501
17213926                       0.375        0.000     0.000                 0.000                              8.125             20370601
17181618                       0.375        0.000     0.000                 0.000                              8.000             20370601
17229892                       0.375        0.000     0.240                 0.000                              7.885             20370601
17224000                       0.375        0.000     0.000                 0.000                              7.625             20370601
17078490                       0.375        0.000     0.840                 0.000                              7.160             20370401
17298959                       0.375        0.000     0.000                 0.000                              6.625             20370701
17263458                       0.375        0.000     0.000                 0.000                              6.625             20370701
17259484                       0.375        0.000     0.520                 0.000                              8.105             20370701
17027578                       0.375        0.000     0.000                 0.000                              7.875             20370301
17243276                       0.250        0.000     0.000                 0.000                              6.500             20370401
17243366                       0.250        0.000     0.000                 0.000                              6.125             20370401
17243388                       0.250        0.000     0.000                 0.000                              8.250             20361001
17243392                       0.250        0.000     0.000                 0.000                              6.000             20370401
17243396                       0.250        0.000     0.000                 0.000                              7.125             20370501
17244853                       0.250        0.000     0.000                 0.000                              7.375             20370501
17244855                       0.250        0.000     0.000                 0.000                              7.500             20370501
17244857                       0.250        0.000     0.000                 0.000                              6.625             20370501
17246254                       0.250        0.000     0.000                 0.000                              6.750             20370301
17148472                       0.250        0.000     0.000                 0.000                              6.750             20370301
17148494                       0.250        0.000     0.000                 0.000                              6.625             20370301
17148513                       0.250        0.000     0.000                 0.000                              6.000             20370301
17151488                       0.250        0.000     0.000                 0.000                              8.375             20361101
17151490                       0.250        0.000     0.000                 0.000                              6.250             20370401
17151529                       0.250        0.000     0.000                 0.000                              6.500             20370401
17151610                       0.250        0.000     0.000                 0.000                              6.625             20370301
17171404                       0.250        0.000     0.000                 0.000                              7.000             20370201
17171493                       0.250        0.000     0.000                 0.000                              6.625             20370301
17171500                       0.250        0.000     0.000                 0.000                              6.500             20370401
17180412                       0.250        0.000     0.000                 0.000                              6.625             20370401
17180415                       0.250        0.000     0.000                 0.000                              6.625             20370301
17180416                       0.250        0.000     0.000                 0.000                              6.625             20370401
17181944                       0.250        0.000     0.000                 0.000                              6.750             20370301
17181956                       0.250        0.000     0.000                 0.000                              6.625             20370401
17181957                       0.250        0.000     0.000                 0.000                              6.000             20370301
17202208                       0.250        0.000     0.000                 0.000                              6.500             20370401
17202209                       0.250        0.000     0.000                 0.000                              6.500             20370401
17202230                       0.250        0.000     0.000                 0.000                              5.625             20370401
17202232                       0.250        0.000     0.000                 0.000                              6.375             20370401
17202237                       0.250        0.000     0.000                 0.000                              6.375             20370401
17202244                       0.250        0.000     0.000                 0.000                              7.125             20370401
17202245                       0.250        0.000     0.000                 0.000                              6.625             20370401
17202246                       0.250        0.000     0.000                 0.000                              7.500             20370401
17208216                       0.250        0.000     0.000                 0.000                              6.625             20370401
17217039                       0.250        0.000     0.000                 0.000                              6.000             20370401
17217041                       0.250        0.000     0.000                 0.000                              5.750             20370501
17217043                       0.250        0.000     0.000                 0.000                              5.625             20370501
17217054                       0.250        0.000     0.000                 0.000                              6.875             20370401
17228922                       0.250        0.000     0.000                 0.000                              6.250             20370501
17228926                       0.250        0.000     0.000                 0.000                              6.125             20370501
17228928                       0.250        0.000     0.000                 0.000                              6.250             20370501
17228932                       0.250        0.000     0.000                 0.000                              6.500             20370501
17231098                       0.250        0.000     0.000                 0.000                              5.625             20370501
17231107                       0.250        0.000     0.000                 0.000                              6.625             20370501
17059271                       0.250        0.000     0.000                 0.000                              6.250             20370301
17009021                       0.250        0.000     0.000                 0.000                              6.750             20370101
17013683                       0.250        0.000     0.000                 0.000                              6.125             20370201
16658444                       0.250        0.000     0.000                 0.000                              6.500             20361001
16684063                       0.250        0.000     0.000                 0.000                              6.875             20361001
17014950                       0.375        0.000     0.000                 0.000                              6.500             20360801
17078487                       0.375        0.000     1.030                 0.000                              7.345             20370401
17076548                       0.375        0.000     0.100                 0.000                              7.525             20370501
17218542                       0.375        0.000     0.430                 0.000                              8.195             20370601
17230539                       0.375        0.000     1.440                 0.000                              7.310             20370601
17245909                       0.375        0.000     0.000                 0.000                              7.250             20370601
17247632                       0.375        0.000     0.000                 0.000                              6.625             20370801
17249992                       0.375        0.000     0.000                 0.000                              6.125             20370801
17255980                       0.375        0.000     0.000                 0.000                              7.875             20370601
17267268                       0.375        0.000     0.560                 0.000                              6.815             20370801
17274234                       0.375        0.000     0.000                 0.000                              6.500             20370801
17275487                       0.375        0.000     0.000                 0.000                              7.750             20370701
17278943                       0.375        0.000     0.210                 0.000                              5.290             20370801
17279579                       0.375        0.000     0.000                 0.000                              6.375             20370801
17280045                       0.375        0.000     0.000                 0.000                              6.375             20370801
17280046                       0.375        0.000     0.240                 0.000                              8.010             20370701
17280047                       0.375        0.000     0.250                 0.000                              6.750             20370801
17280116                       0.375        0.000     0.000                 0.000                              6.000             20370801
17286720                       0.375        0.000     0.000                 0.000                              7.000             20370801
17286730                       0.375        0.000     0.000                 0.000                              7.625             20370801
17293502                       0.375        0.000     0.000                 0.000                              6.375             20370801
17297210                       0.375        0.000     0.000                 0.000                              7.875             20370801
17297218                       0.375        0.000     0.350                 0.000                              8.650             20370801
17297221                       0.375        0.000     0.350                 0.000                              8.650             20370801
17298133                       0.375        0.000     0.000                 0.000                              8.250             20370801
17298087                       0.375        0.000     0.000                 0.000                              5.875             20370801
17298211                       0.375        0.000     0.000                 0.000                              6.250             20370801
17298098                       0.375        0.000     0.000                 0.000                              6.875             20370801
17298855                       0.375        0.000     0.000                 0.000                              6.250             20370801
17299525                       0.375        0.000     0.000                 0.000                              7.875             20370801
17299534                       0.375        0.000     0.900                 0.000                              8.225             20370801
17299536                       0.375        0.000     0.000                 0.000                              7.250             20370801
17299491                       0.375        0.000     0.000                 0.000                              6.500             20370801
17299579                       0.375        0.000     0.000                 0.000                              6.875             20370801
17299586                       0.375        0.000     0.190                 0.000                              6.435             20370801
17301745                       0.375        0.000     0.240                 0.000                              7.760             20370801
17301717                       0.375        0.000     0.000                 0.000                              6.625             20370801
17301786                       0.375        0.000     0.000                 0.000                              7.125             20370801
17301798                       0.375        0.000     0.000                 0.000                              7.375             20370801
17301821                       0.375        0.000     0.620                 0.000                              8.005             20370801
17214357                       0.375        0.000     0.210                 0.000                              7.790             20370501
16304164                       0.375        0.000     0.000                 0.000                              7.250             20360701
17065311                       0.375        0.000     0.000                 0.000                              7.750             20370301
17154134                       0.375        0.000     0.000                 0.000                              8.250             20370501
16832568                       0.375        0.000     0.770                 0.000                              6.605             20370101
16835052                       0.375        0.000     0.770                 0.000                              7.105             20370201
16823432                       0.375        0.000     0.000                 0.000                              7.375             20370201
17299637                       0.375        0.000     0.560                 0.000                              7.565             20370701
17299650                       0.375        0.000     0.000                 0.000                              6.250             20370701
17301850                       0.375        0.000     0.000                 0.000                              6.500             20370701
17301875                       0.375        0.000     0.000                 0.000                              5.875             20370401
17302287                       0.375        0.000     0.000                 0.000                              7.000             20370701
17302297                       0.375        0.000     0.670                 0.000                              7.705             20370701
17302299                       0.375        0.000     0.000                 0.000                              6.500             20370701
17303975                       0.375        0.000     0.000                 0.000                              6.375             20370701
17303990                       0.375        0.000     0.000                 0.000                              7.875             20370701
17306383                       0.375        0.000     0.000                 0.000                              7.750             20370701
17309184                       0.375        0.000     0.000                 0.000                              7.125             20370601
17312361                       0.375        0.000     0.000                 0.000                              5.875             20370501
17256236                       0.375        0.000     0.000                 0.000                              7.375             20370601
17256376                       0.375        0.000     0.000                 0.000                              5.875             20370601
17259611                       0.375        0.000     0.000                 0.000                              7.750             20370701
17259619                       0.375        0.000     0.190                 0.000                              7.185             20370701
17263934                       0.375        0.000     0.000                 0.000                              6.250             20370601
17264197                       0.375        0.000     0.490                 0.000                              6.760             20370701
17265591                       0.375        0.000     0.000                 0.000                              7.625             20370701
17265597                       0.375        0.000     0.000                 0.000                              7.750             20370701
17265599                       0.375        0.000     0.000                 0.000                              7.875             20370701
17266307                       0.375        0.000     0.000                 0.000                              6.625             20370701
17266313                       0.375        0.000     0.000                 0.000                              7.875             20370701
17267731                       0.375        0.000     0.000                 0.000                              7.375             20370601
17272367                       0.375        0.000     0.000                 0.000                              7.500             20370701
17274421                       0.375        0.000     0.000                 0.000                              7.125             20370701
17275612                       0.375        0.000     0.000                 0.000                              5.375             20370501
17279073                       0.375        0.000     0.000                 0.000                              7.000             20370701
17293562                       0.375        0.000     0.000                 0.000                              6.500             20370501
17293573                       0.375        0.000     0.000                 0.000                              6.750             20370701
17293595                       0.375        0.000     0.000                 0.000                              7.125             20370401
17295344                       0.375        0.000     0.760                 0.000                              6.740             20370701
17297468                       0.375        0.000     0.000                 0.000                              6.625             20370701
17298235                       0.375        0.000     0.000                 0.000                              7.625             20370701
17298237                       0.375        0.000     0.000                 0.000                              6.500             20370701
17298238                       0.375        0.000     0.000                 0.000                              8.000             20370701
17298239                       0.375        0.000     0.000                 0.000                              6.500             20370701
17238774                       0.375        0.000     0.000                 0.000                              7.125             20370601
17238827                       0.375        0.000     0.000                 0.000                              7.750             20370401
17238829                       0.375        0.000     0.000                 0.000                              8.125             20370601
17243150                       0.375        0.000     0.000                 0.000                              6.875             20370601
17243156                       0.375        0.000     0.000                 0.000                              7.625             20370601
17243257                       0.375        0.000     0.000                 0.000                              7.125             20370301
17243288                       0.375        0.000     0.000                 0.000                              6.750             20370601
17243384                       0.375        0.000     0.000                 0.000                              6.875             20370101
17243939                       0.375        0.000     0.000                 0.000                              7.500             20370601
17244887                       0.375        0.000     0.000                 0.000                              7.000             20370601
17244889                       0.375        0.000     0.000                 0.000                              7.000             20370601
17244917                       0.375        0.000     0.000                 0.000                              7.250             20370601
17246160                       0.375        0.000     0.000                 0.000                              7.125             20370601
17246258                       0.375        0.000     0.000                 0.000                              6.500             20370601
17246992                       0.375        0.000     0.000                 0.000                              5.875             20370601
17247012                       0.375        0.000     0.000                 0.000                              6.750             20370501
17247906                       0.375        0.000     1.680                 0.000                              7.570             20370601
17247930                       0.375        0.000     0.000                 0.000                              6.500             20370501
17248643                       0.375        0.000     0.000                 0.000                              6.500             20370601
17248650                       0.375        0.000     0.000                 0.000                              5.875             20370601
17250237                       0.375        0.000     0.000                 0.000                              5.625             20370601
17250252                       0.375        0.000     0.000                 0.000                              5.750             20370601
17250261                       0.375        0.000     0.000                 0.000                              7.625             20370601
17230301                       0.375        0.000     0.000                 0.000                              6.375             20370601
17231133                       0.375        0.000     0.000                 0.000                              8.000             20370701
17231190                       0.375        0.000     0.000                 0.000                              7.500             20370601
17231204                       0.375        0.000     0.280                 0.000                              8.845             20370601
17231691                       0.375        0.000     0.000                 0.000                              8.125             20370601
17231716                       0.375        0.000     0.360                 0.000                              6.765             20370601
17231730                       0.375        0.000     0.560                 0.000                              8.190             20370601
17231741                       0.375        0.000     0.000                 0.000                              8.125             20370601
17231743                       0.375        0.000     0.000                 0.000                              8.125             20370601
17231745                       0.375        0.000     0.000                 0.000                              7.875             20370601
17231746                       0.375        0.000     0.000                 0.000                              7.500             20370601
17231774                       0.375        0.000     0.000                 0.000                              5.625             20370601
17238709                       0.375        0.000     0.000                 0.000                              7.875             20370601
17238711                       0.375        0.000     0.000                 0.000                              7.125             20370601
17238739                       0.375        0.000     0.810                 0.000                              7.315             20370601
17238751                       0.375        0.000     0.000                 0.000                              7.750             20370501
17238758                       0.375        0.000     0.280                 0.000                              8.095             20370601
17238760                       0.375        0.000     0.000                 0.000                              6.250             20370401
17230255                       0.375        0.000     0.000                 0.000                              8.125             20370701
17230258                       0.375        0.000     0.000                 0.000                              8.125             20370701
17230264                       0.375        0.000     0.000                 0.000                              8.125             20370701
17229865                       0.375        0.000     0.000                 0.000                              6.250             20370601
17245699                       0.375        0.000     0.000                 0.000                              8.125             20370601
17267253                       0.375        0.000     0.000                 0.000                              8.375             20370701
17207759                       0.375        0.000     0.000                 0.000                              8.125             20370601
16121006                       0.375        0.000     0.000                 0.000                              7.125             20370701
17230474                       0.375        0.000     0.190                 0.000                              6.310             20370701
17246539                       0.375        0.000     0.000                 0.000                              6.875             20370601
17219062                       0.375        0.000     0.000                 0.000                              8.750             20370601
17272266                       0.375        0.000     0.000                 0.000                              6.500             20370701
17202579                       0.375        0.000     0.000                 0.000                              7.625             20370601
16980779                       0.375        0.000     0.000                 0.000                              7.875             20370401
17002095                       0.375        0.000     0.000                 0.000                              6.000             20370101
17042505                       0.375        0.000     0.000                 0.000                              5.875             20370401
17043928                       0.375        0.000     0.180                 0.000                              6.445             20370401
17003240                       0.375        0.000     0.000                 0.000                              6.000             20370401
17011262                       0.375        0.000     0.960                 0.000                              6.915             20370201
16826783                       0.375        0.000     0.000                 0.000                              6.875             20370201
17267301                       0.375        0.000     0.000                 0.000                              9.375             20370801
17238822                       0.375        0.000     0.000                 0.000                              7.625             20370601
17252611                       0.375        0.000     0.000                 0.000                              5.250             20370701
16974038                       0.375        0.000     0.760                 0.000                              7.240             20370101
17267732                       0.375        0.000     0.000                 0.000                              6.875             20370601
17238819                       0.375        0.000     0.000                 0.000                              7.500             20370501
17238826                       0.375        0.000     0.000                 0.000                              7.375             20370501
17238836                       0.375        0.000     0.000                 0.000                              7.375             20370501
17238838                       0.375        0.000     0.000                 0.000                              7.625             20370501
17325691                       0.250        0.000     0.000                 0.000                              6.625             20370701
17325695                       0.250        0.000     0.000                 0.000                              6.625             20370701
17325696                       0.250        0.000     0.000                 0.000                              7.250             20370801
17325697                       0.250        0.000     0.000                 0.000                              7.000             20370701
17311872                       0.250        0.000     0.000                 0.000                              7.125             20370601
17311873                       0.250        0.000     0.000                 0.000                              5.625             20370701
17311874                       0.250        0.000     0.000                 0.000                              7.250             20370401
17311875                       0.250        0.000     0.000                 0.000                              6.375             20370601
17311876                       0.250        0.000     0.000                 0.000                              5.500             20370601
17311879                       0.250        0.000     0.000                 0.000                              7.250             20370601
17311880                       0.250        0.000     0.000                 0.000                              7.250             20370601
17311882                       0.250        0.000     0.000                 0.000                              6.000             20370701
17311884                       0.250        0.000     0.000                 0.000                              6.375             20370601
17311885                       0.250        0.000     0.000                 0.000                              6.125             20370601
17311886                       0.250        0.000     0.000                 0.000                              7.000             20370601
17311887                       0.250        0.000     0.000                 0.000                              6.250             20370701
17255159                       0.375        0.000     0.000                 0.000                              7.000             20370701
17160269                       0.375        0.000     0.000                 0.000                              7.500             20370301
17169168                       0.375        0.000     0.820                 0.000                              7.930             20370401
17171538                       0.375        0.000     0.000                 0.000                              7.875             20370301
17172643                       0.375        0.000     0.000                 0.000                              7.750             20370301
17182804                       0.375        0.000     0.000                 0.000                              7.250             20370501
17202136                       0.375        0.000     0.000                 0.000                              6.625             20370401
17208278                       0.375        0.000     0.000                 0.000                              8.250             20370501
17214324                       0.375        0.000     0.000                 0.000                              7.250             20370501
17215670                       0.375        0.000     0.000                 0.000                              6.875             20361001
17226637                       0.375        0.000     0.000                 0.000                              7.375             20370501
17226638                       0.375        0.000     0.000                 0.000                              7.375             20370501
17229350                       0.375        0.000     0.000                 0.000                              8.125             20370201
17238810                       0.375        0.000     0.000                 0.000                              6.625             20370601
17148635                       0.375        0.000     0.000                 0.000                              7.750             20370301
17151559                       0.375        0.000     0.000                 0.000                              7.875             20370401
17152846                       0.375        0.000     0.000                 0.000                              6.500             20370301
17154597                       0.375        0.000     0.000                 0.000                              6.875             20370501
17244542                       0.375        0.000     1.640                 0.000                              7.610             20370601
17303904                       0.375        0.000     0.000                 0.000                              7.500             20370801
17245849                       0.375        0.000     0.640                 0.000                              8.110             20370701
17247494                       0.375        0.000     0.000                 0.000                              7.500             20370701
17247641                       0.375        0.000     0.810                 0.000                              7.565             20370701
17251434                       0.375        0.000     0.810                 0.000                              7.565             20370701
17255947                       0.375        0.000     0.000                 0.000                              5.875             20370701
17256888                       0.375        0.000     0.000                 0.000                              7.125             20370701
17259501                       0.375        0.000     0.000                 0.000                              6.250             20370701
17265534                       0.375        0.000     0.280                 0.000                              8.720             20370701
17266289                       0.375        0.000     0.000                 0.000                              8.875             20370701
17274339                       0.375        0.000     0.270                 0.000                              7.855             20370701
17325199                       0.375        0.000     0.000                 0.000                              6.750             20370801
17166648                       0.375        0.000     0.430                 0.000                              7.320             20370501
17168725                       0.375        0.000     0.000                 0.000                              8.125             20370501
17181704                       0.375        0.000     0.250                 0.000                              9.500             20370501
17207837                       0.375        0.000     0.000                 0.000                              7.875             20370601
17218447                       0.375        0.000     0.000                 0.000                              7.875             20370701
17221566                       0.375        0.000     0.640                 0.000                              8.110             20370601
17233957                       0.375        0.000     0.900                 0.000                              8.600             20370601
17218465                       0.375        0.000     1.280                 0.000                              7.720             20370601
17148288                       0.375        0.000     1.370                 0.000                              8.380             20370401
17152522                       0.375        0.000     0.000                 0.000                              7.500             20370501
17152531                       0.375        0.000     0.000                 0.000                              7.500             20370501
17178341                       0.375        0.000     0.000                 0.000                              8.500             20370501
17217435                       0.375        0.000     0.000                 0.000                              7.250             20370601
17056074                       0.375        0.000     0.000                 0.000                              6.624             20370301
17066430                       0.375        0.000     0.900                 0.000                              6.600             20370401
17066435                       0.375        0.000     0.000                 0.000                              7.750             20370301
17066439                       0.375        0.000     0.000                 0.000                              7.750             20370301
17066441                       0.375        0.000     0.000                 0.000                              7.750             20370301
17066519                       0.375        0.000     0.000                 0.000                              7.125             20370301
17066686                       0.375        0.000     1.440                 0.000                              5.810             20370301
17075661                       0.375        0.000     0.000                 0.000                              6.125             20370201
17075732                       0.375        0.000     1.320                 0.000                              6.055             20370401
17076968                       0.375        0.000     0.000                 0.000                              5.750             20370101
17076986                       0.375        0.000     0.220                 0.000                              5.655             20370201
17078380                       0.375        0.000     0.000                 0.000                              8.000             20370301
17078467                       0.375        0.000     0.620                 0.000                              8.005             20370401
17078566                       0.375        0.000     0.000                 0.000                              6.750             20370401
17089178                       0.375        0.000     0.000                 0.000                              6.375             20370101
17113373                       0.375        0.000     0.000                 0.000                              7.125             20361101
17113415                       0.375        0.000     0.000                 0.000                              6.500             20370201
17113420                       0.375        0.000     0.000                 0.000                              8.000             20370401
17128766                       0.375        0.000     0.620                 0.000                              8.755             20370401
17228945                       0.375        0.000     0.000                 0.000                              6.625             20370501
17228951                       0.375        0.000     0.000                 0.000                              8.000             20370501
17228962                       0.375        0.000     0.000                 0.000                              6.000             20370301
17229004                       0.375        0.000     0.620                 0.000                              9.005             20370601
17229025                       0.375        0.000     0.000                 0.000                              8.000             20370601
17229038                       0.375        0.000     0.000                 0.000                              8.500             20370501
17229281                       0.375        0.000     0.000                 0.000                              7.750             20370501
17229285                       0.375        0.000     0.000                 0.000                              6.125             20370601
17229360                       0.375        0.000     0.340                 0.000                              7.910             20370201
17229371                       0.375        0.000     0.000                 0.000                              6.500             20370601
17218866                       0.375        0.000     0.000                 0.000                              6.250             20370401
17218943                       0.375        0.000     0.000                 0.000                              7.750             20370501
17224523                       0.375        0.000     0.000                 0.000                              9.000             20370501
17224539                       0.375        0.000     0.000                 0.000                              8.125             20370501
17219518                       0.375        0.000     0.000                 0.000                              5.875             20370401
17219537                       0.375        0.000     0.000                 0.000                              6.625             20370501
17219572                       0.375        0.000     0.000                 0.000                              7.250             20370701
17219579                       0.375        0.000     0.900                 0.000                              8.225             20370501
17221810                       0.375        0.000     0.000                 0.000                              7.000             20370301
17221811                       0.375        0.000     0.000                 0.000                              8.750             20370401
17221823                       0.375        0.000     0.000                 0.000                              8.000             20370501
17221830                       0.375        0.000     0.000                 0.000                              8.125             20370501
17221851                       0.375        0.000     0.270                 0.000                              9.230             20370501
17226644                       0.375        0.000     0.000                 0.000                              8.250             20370501
17226651                       0.375        0.000     0.000                 0.000                              7.500             20370601
17221879                       0.375        0.000     0.000                 0.000                              7.500             20370501
17221899                       0.375        0.000     0.000                 0.000                              8.125             20370501
17221904                       0.375        0.000     0.000                 0.000                              7.125             20370501
17224466                       0.375        0.000     0.000                 0.000                              7.125             20370501
17208320                       0.375        0.000     0.000                 0.000                              6.750             20370501
17208339                       0.375        0.000     0.000                 0.000                              7.000             20370501
17214399                       0.375        0.000     0.000                 0.000                              7.500             20370501
17215118                       0.375        0.000     1.000                 0.000                              8.375             20370501
17215129                       0.375        0.000     0.000                 0.000                              7.500             20370601
17215133                       0.375        0.000     0.000                 0.000                              6.624             20370501
17215650                       0.375        0.000     0.000                 0.000                              7.250             20370601
17217021                       0.375        0.000     0.000                 0.000                              6.125             20370501
17217028                       0.375        0.000     0.900                 0.000                              8.100             20370501
17217073                       0.375        0.000     0.000                 0.000                              7.250             20370501
17217097                       0.375        0.000     0.850                 0.000                              7.400             20370501
17217125                       0.375        0.000     0.510                 0.000                              8.365             20370501
17217821                       0.375        0.000     0.000                 0.000                              6.500             20370301
17217828                       0.375        0.000     0.000                 0.000                              7.375             20370401
17217838                       0.375        0.000     0.000                 0.000                              7.875             20370501
17217850                       0.375        0.000     0.000                 0.000                              7.000             20370501
17217855                       0.375        0.000     0.000                 0.000                              8.000             20370601
17203981                       0.375        0.000     0.000                 0.000                              6.625             20370401
17204011                       0.375        0.000     0.000                 0.000                              8.000             20370401
17204057                       0.375        0.000     0.440                 0.000                              8.935             20370501
17206035                       0.375        0.000     0.000                 0.000                              6.250             20370401
17206068                       0.375        0.000     0.900                 0.000                              7.850             20370501
17206095                       0.375        0.000     0.000                 0.000                              8.000             20370601
17206102                       0.375        0.000     0.000                 0.000                              6.875             20370401
17206128                       0.375        0.000     0.000                 0.000                              8.125             20370601
17207365                       0.375        0.000     0.430                 0.000                              9.070             20370501
17182077                       0.375        0.000     0.000                 0.000                              8.125             20370601
17182084                       0.375        0.000     0.000                 0.000                              8.375             20370501
17182086                       0.375        0.000     0.250                 0.000                              7.375             20370501
17182094                       0.375        0.000     0.870                 0.000                              8.130             20370501
17182834                       0.375        0.000     0.000                 0.000                              8.250             20370501
17182837                       0.375        0.000     0.000                 0.000                              7.125             20370201
17182843                       0.375        0.000     0.000                 0.000                              7.375             20370201
17200928                       0.375        0.000     0.000                 0.000                              7.375             20370401
17200945                       0.375        0.000     0.000                 0.000                              7.500             20370501
17201779                       0.375        0.000     0.000                 0.000                              7.250             20370501
17201785                       0.375        0.000     0.000                 0.000                              8.125             20370401
17201825                       0.375        0.000     0.000                 0.000                              7.375             20370401
17203911                       0.375        0.000     1.020                 0.000                              7.980             20370501
17203949                       0.375        0.000     0.460                 0.000                              8.165             20370401
17202124                       0.375        0.000     0.000                 0.000                              7.875             20370401
17171501                       0.375        0.000     0.530                 0.000                              8.970             20370401
17171508                       0.375        0.000     0.000                 0.000                              6.125             20370401
17171510                       0.375        0.000     0.000                 0.000                              6.125             20370301
17171513                       0.375        0.000     0.000                 0.000                              6.000             20370301
17171515                       0.375        0.000     0.000                 0.000                              5.750             20370301
17171517                       0.375        0.000     1.070                 0.000                              7.555             20370301
17171527                       0.375        0.000     0.000                 0.000                              6.375             20370401
17171529                       0.375        0.000     1.010                 0.000                              6.615             20370301
17171654                       0.375        0.000     0.630                 0.000                              5.620             20370301
17172552                       0.375        0.000     0.000                 0.000                              6.875             20370201
17172572                       0.375        0.000     0.000                 0.000                              6.875             20370201
17172574                       0.375        0.000     0.000                 0.000                              7.375             20370201
17172587                       0.375        0.000     0.000                 0.000                              7.250             20370201
17172598                       0.375        0.000     0.770                 0.000                              5.980             20370401
17172616                       0.375        0.000     0.000                 0.000                              7.250             20370201
17172618                       0.375        0.000     0.000                 0.000                              6.875             20370201
17172635                       0.375        0.000     0.430                 0.000                              8.570             20370501
17172683                       0.375        0.000     0.000                 0.000                              7.250             20370401
17172728                       0.375        0.000     0.000                 0.000                              6.625             20370301
17172767                       0.375        0.000     0.000                 0.000                              8.500             20370301
17172771                       0.375        0.000     0.310                 0.000                              7.865             20370301
17175508                       0.375        0.000     0.000                 0.000                              7.625             20370501
17180335                       0.375        0.000     0.000                 0.000                              6.375             20370401
17155877                       0.375        0.000     0.000                 0.000                              7.125             20370501
17155904                       0.375        0.000     0.000                 0.000                              7.250             20370401
17160241                       0.375        0.000     0.000                 0.000                              6.375             20370401
17160249                       0.375        0.000     0.000                 0.000                              7.750             20370401
17160317                       0.375        0.000     0.000                 0.000                              6.500             20370401
17160339                       0.375        0.000     0.000                 0.000                              6.000             20370401
17169262                       0.375        0.000     0.000                 0.000                              7.250             20370501
17160364                       0.375        0.000     0.000                 0.000                              6.375             20370401
17160402                       0.375        0.000     0.380                 0.000                              7.870             20370401
17167176                       0.375        0.000     0.690                 0.000                              8.060             20370601
17167191                       0.375        0.000     0.000                 0.000                              7.750             20370401
17167265                       0.375        0.000     0.000                 0.000                              6.750             20370401
17167272                       0.375        0.000     0.560                 0.000                              8.565             20370401
17167275                       0.375        0.000     0.000                 0.000                              6.750             20370501
17167344                       0.375        0.000     0.000                 0.000                              6.375             20370201
17168971                       0.375        0.000     0.000                 0.000                              6.625             20370401
17169011                       0.375        0.000     0.000                 0.000                              6.625             20370301
17169013                       0.375        0.000     0.000                 0.000                              5.875             20370401
17169018                       0.375        0.000     0.000                 0.000                              6.250             20370401
17169027                       0.375        0.000     0.000                 0.000                              6.250             20370401
17169069                       0.375        0.000     0.000                 0.000                              6.375             20370401
17169077                       0.375        0.000     0.000                 0.000                              7.375             20370501
17169080                       0.375        0.000     0.000                 0.000                              7.375             20370501
17169088                       0.375        0.000     0.000                 0.000                              6.625             20370401
17169095                       0.375        0.000     0.260                 0.000                              6.240             20370401
17169130                       0.375        0.000     0.000                 0.000                              6.000             20370401
17169142                       0.375        0.000     0.000                 0.000                              5.625             20370401
17171380                       0.375        0.000     0.000                 0.000                              7.000             20370301
17171400                       0.375        0.000     1.520                 0.000                              6.730             20370301
17169145                       0.375        0.000     0.000                 0.000                              6.500             20370501
17169154                       0.375        0.000     0.000                 0.000                              6.625             20370401
17169196                       0.375        0.000     0.000                 0.000                              6.375             20370401
17171438                       0.375        0.000     1.440                 0.000                              6.310             20370401
17171458                       0.375        0.000     0.000                 0.000                              7.000             20370301
17171469                       0.375        0.000     0.440                 0.000                              7.685             20370401
17151551                       0.375        0.000     0.000                 0.000                              7.125             20370301
17151556                       0.375        0.000     0.000                 0.000                              5.875             20370301
17151565                       0.375        0.000     0.000                 0.000                              5.875             20370301
17152808                       0.375        0.000     0.000                 0.000                              5.125             20370401
17152841                       0.375        0.000     0.000                 0.000                              6.250             20370301
17152874                       0.375        0.000     0.000                 0.000                              6.750             20361201
17152886                       0.375        0.000     0.000                 0.000                              6.750             20370401
17152899                       0.375        0.000     0.000                 0.000                              6.250             20370501
17152901                       0.375        0.000     0.000                 0.000                              7.125             20361001
17152914                       0.375        0.000     0.000                 0.000                              8.000             20370301
17152967                       0.375        0.000     0.000                 0.000                              7.000             20370401
17154567                       0.375        0.000     0.000                 0.000                              6.750             20370301
17154572                       0.375        0.000     0.000                 0.000                              8.000             20370401
17154596                       0.375        0.000     0.000                 0.000                              7.000             20370401
17154665                       0.375        0.000     0.000                 0.000                              7.750             20370401
17154708                       0.375        0.000     0.000                 0.000                              7.375             20370401
17154747                       0.375        0.000     0.170                 0.000                              7.205             20370401
17155773                       0.375        0.000     0.000                 0.000                              5.875             20370301
17155775                       0.375        0.000     0.000                 0.000                              6.875             20370301
17155786                       0.375        0.000     0.000                 0.000                              6.125             20370301
17155824                       0.375        0.000     0.000                 0.000                              7.250             20370201
17148751                       0.375        0.000     0.000                 0.000                              7.000             20370501
17148757                       0.375        0.000     0.000                 0.000                              7.875             20370401
17148863                       0.375        0.000     0.340                 0.000                              5.285             20360901
17151519                       0.375        0.000     0.000                 0.000                              6.125             20370401
17151522                       0.375        0.000     0.000                 0.000                              7.250             20370401
17151526                       0.375        0.000     0.000                 0.000                              7.250             20370401
17151538                       0.375        0.000     0.000                 0.000                              8.125             20370401
17146240                       0.375        0.000     0.000                 0.000                              8.125             20370401
17148463                       0.375        0.000     0.000                 0.000                              8.000             20370301
17148612                       0.375        0.000     0.000                 0.000                              7.375             20370401
17145989                       0.375        0.000     0.000                 0.000                              6.875             20370301
17146087                       0.375        0.000     0.000                 0.000                              8.000             20370401
17146098                       0.375        0.000     0.000                 0.000                              6.375             20370401
17146113                       0.375        0.000     0.000                 0.000                              8.000             20370401
17146199                       0.375        0.000     0.000                 0.000                              6.250             20370401
17133321                       0.375        0.000     0.000                 0.000                              5.500             20370401
17130942                       0.375        0.000     0.240                 0.000                              5.885             20370401
17131014                       0.375        0.000     0.130                 0.000                              7.370             20370501
17132969                       0.375        0.000     0.000                 0.000                              7.000             20370401
17133079                       0.375        0.000     0.000                 0.000                              6.250             20370301
17133142                       0.375        0.000     0.000                 0.000                              6.625             20370301
17133152                       0.375        0.000     0.000                 0.000                              6.750             20370301
17133185                       0.375        0.000     0.000                 0.000                              6.500             20370401
17133208                       0.375        0.000     0.000                 0.000                              6.750             20370101
17130610                       0.375        0.000     0.000                 0.000                              5.625             20370201
17130511                       0.375        0.000     0.000                 0.000                              7.500             20370401
17130534                       0.375        0.000     0.000                 0.000                              6.375             20370101
17323121                       0.375        0.000     0.000                 0.000                              6.125             20370801
17324358                       0.375        0.000     0.000                 0.000                              6.750             20370801
17325300                       0.375        0.000     0.000                 0.000                              6.250             20370801
17325598                       0.375        0.000     0.000                 0.000                              8.500             20370801
17325680                       0.375        0.000     0.000                 0.000                              6.250             20370801
17326272                       0.375        0.000     0.000                 0.000                              6.500             20370801
17306351                       0.375        0.000     0.000                 0.000                              7.375             20370801
17309150                       0.375        0.000     0.000                 0.000                              7.125             20370801
17309160                       0.375        0.000     0.000                 0.000                              6.125             20370801
17322697                       0.375        0.000     0.000                 0.000                              7.250             20370801
17312200                       0.375        0.000     0.000                 0.000                              6.125             20370801
17312132                       0.375        0.000     0.000                 0.000                              6.625             20370801
17304183                       0.375        0.000     0.000                 0.000                              7.125             20370601
17304188                       0.375        0.000     0.000                 0.000                              7.500             20370801
17304192                       0.375        0.000     0.000                 0.000                              7.500             20370801
17306328                       0.375        0.000     0.000                 0.000                              8.000             20370801
17303721                       0.375        0.000     0.000                 0.000                              7.500             20370801
17303824                       0.375        0.000     0.000                 0.000                              7.375             20370801
17301584                       0.375        0.000     0.000                 0.000                              7.375             20370801
17301708                       0.375        0.000     0.000                 0.000                              7.375             20370801
17301774                       0.375        0.000     0.000                 0.000                              7.875             20370801
17301813                       0.375        0.000     0.400                 0.000                              7.100             20370801
17301819                       0.375        0.000     0.000                 0.000                              7.500             20370801
17301597                       0.375        0.000     0.000                 0.000                              6.125             20370801
17302210                       0.375        0.000     0.000                 0.000                              7.375             20370801
17286679                       0.375        0.000     0.000                 0.000                              7.750             20370801
17293481                       0.375        0.000     0.000                 0.000                              6.500             20370801
17293530                       0.375        0.000     0.210                 0.000                              7.790             20370801
17293534                       0.375        0.000     0.310                 0.000                              6.690             20370701
17295229                       0.375        0.000     0.000                 0.000                              6.500             20370701
17295184                       0.375        0.000     0.000                 0.000                              6.125             20370801
17295269                       0.375        0.000     0.000                 0.000                              7.625             20370801
17295314                       0.375        0.000     0.000                 0.000                              6.500             20370701
17297165                       0.375        0.000     0.000                 0.000                              9.750             20370701
17298121                       0.375        0.000     0.200                 0.000                              6.800             20370801
17298156                       0.375        0.000     0.000                 0.000                              6.500             20370801
17298181                       0.375        0.000     0.400                 0.000                              7.725             20370701
17298190                       0.375        0.000     0.560                 0.000                              7.190             20370801
17298193                       0.375        0.000     0.000                 0.000                              6.125             20370701
17298202                       0.375        0.000     0.000                 0.000                              6.500             20370801
17298208                       0.375        0.000     0.910                 0.000                              7.090             20370801
17298876                       0.375        0.000     0.000                 0.000                              8.000             20370701
17298916                       0.375        0.000     0.000                 0.000                              6.750             20370701
17299532                       0.375        0.000     0.400                 0.000                              7.850             20370701
17299561                       0.375        0.000     0.280                 0.000                             10.845             20370801
17299564                       0.375        0.000     0.000                 0.000                              9.000             20370701
17299612                       0.375        0.000     0.810                 0.000                              9.315             20370701
17230523                       0.375        0.000     0.000                 0.000                              6.500             20370601
17274294                       0.375        0.000     0.000                 0.000                              7.000             20370801
17274354                       0.375        0.000     0.640                 0.000                              9.735             20370701
17275503                       0.375        0.000     0.000                 0.000                              8.625             20370701
17275504                       0.375        0.000     0.000                 0.000                              6.500             20370701
17275517                       0.375        0.000     0.310                 0.000                              7.690             20370701
17275533                       0.375        0.000     0.000                 0.000                              6.250             20370701
17275551                       0.375        0.000     0.100                 0.000                              7.900             20370701
17278403                       0.375        0.000     0.000                 0.000                              6.500             20370701
17278414                       0.375        0.000     0.000                 0.000                              6.375             20370701
17278419                       0.375        0.000     0.000                 0.000                              7.250             20370701
17278437                       0.375        0.000     0.000                 0.000                              6.625             20370701
17278381                       0.375        0.000     0.000                 0.000                              6.500             20370701
17278385                       0.375        0.000     0.000                 0.000                              6.250             20370701
17278981                       0.375        0.000     0.000                 0.000                              6.750             20370701
17279014                       0.375        0.000     0.310                 0.000                              8.315             20370801
17279029                       0.375        0.000     1.250                 0.000                              6.000             20370701
17279041                       0.375        0.000     0.240                 0.000                              7.635             20370701
17279592                       0.375        0.000     0.240                 0.000                              7.510             20370701
17279600                       0.375        0.000     0.680                 0.000                             10.320             20370701
17279614                       0.375        0.000     0.000                 0.000                              8.000             20370701
17279617                       0.375        0.000     0.620                 0.000                              8.880             20370701
17280142                       0.375        0.000     0.620                 0.000                              8.880             20370701
17224142                       0.375        0.000     0.000                 0.000                              7.000             20370601
17226483                       0.375        0.000     0.630                 0.000                              8.120             20370601
17226530                       0.375        0.000     0.270                 0.000                              8.855             20370601
17228637                       0.375        0.000     0.000                 0.000                              7.250             20370601
17229538                       0.375        0.000     0.000                 0.000                              7.250             20370601
17229938                       0.375        0.000     0.000                 0.000                              7.000             20370601
17229962                       0.375        0.000     0.810                 0.000                              7.565             20370601
17230009                       0.375        0.000     0.000                 0.000                              8.000             20370601
17230016                       0.375        0.000     0.100                 0.000                              6.775             20370601
17230063                       0.375        0.000     0.900                 0.000                              8.475             20370601
17216765                       0.375        0.000     0.000                 0.000                              8.125             20370601
17216768                       0.375        0.000     0.000                 0.000                              8.250             20370601
17216774                       0.375        0.000     0.620                 0.000                              8.005             20370601
17217699                       0.375        0.000     0.000                 0.000                              7.500             20370601
17217461                       0.375        0.000     0.430                 0.000                              8.070             20370601
17217465                       0.375        0.000     0.000                 0.000                              7.500             20370701
17218514                       0.375        0.000     0.100                 0.000                              7.275             20370601
17218541                       0.375        0.000     0.340                 0.000                              9.285             20370601
17218559                       0.375        0.000     0.000                 0.000                              7.000             20370601
17219252                       0.375        0.000     0.690                 0.000                              7.935             20370601
17219262                       0.375        0.000     0.000                 0.000                              8.000             20370601
17219269                       0.375        0.000     0.000                 0.000                              7.500             20370501
17221459                       0.375        0.000     0.000                 0.000                              7.000             20370601
17224113                       0.375        0.000     0.280                 0.000                              9.845             20370601
17207955                       0.375        0.000     0.000                 0.000                              7.000             20370501
17213970                       0.375        0.000     0.800                 0.000                              7.700             20370601
17214075                       0.375        0.000     0.000                 0.000                              7.750             20370501
17214096                       0.375        0.000     0.000                 0.000                              6.500             20370701
17214822                       0.375        0.000     0.000                 0.000                              7.250             20370601
17215496                       0.375        0.000     0.420                 0.000                              7.705             20370501
17215572                       0.375        0.000     0.000                 0.000                              7.625             20370701
17215301                       0.375        0.000     0.000                 0.000                              7.250             20370501
17216674                       0.375        0.000     0.620                 0.000                              7.755             20370501
17216746                       0.375        0.000     0.000                 0.000                              7.125             20370601
17204222                       0.375        0.000     0.000                 0.000                              9.250             20370501
17205728                       0.375        0.000     0.410                 0.000                              8.965             20370601
17205739                       0.375        0.000     0.000                 0.000                              6.500             20370701
17207179                       0.375        0.000     0.280                 0.000                              8.720             20370601
17207898                       0.375        0.000     0.000                 0.000                              7.250             20370601
17207793                       0.375        0.000     0.000                 0.000                              6.500             20370701
17204198                       0.375        0.000     0.000                 0.000                              7.750             20370601
17172263                       0.375        0.000     0.060                 0.000                              6.315             20370501
17175149                       0.375        0.000     0.960                 0.000                              7.290             20370501
17175197                       0.375        0.000     0.870                 0.000                              7.380             20370501
17178366                       0.375        0.000     0.000                 0.000                              8.000             20370501
17178460                       0.375        0.000     0.900                 0.000                              8.600             20370501
17182395                       0.375        0.000     1.150                 0.000                              8.350             20370501
17182447                       0.375        0.000     0.520                 0.000                              6.980             20370501
17200628                       0.375        0.000     0.430                 0.000                              7.695             20370501
17200702                       0.375        0.000     0.420                 0.000                              7.330             20370501
17201475                       0.375        0.000     0.000                 0.000                              6.375             20370601
17201492                       0.375        0.000     0.350                 0.000                              9.025             20370601
17201514                       0.375        0.000     0.350                 0.000                              9.025             20370601
17202679                       0.375        0.000     0.000                 0.000                              7.125             20370501
17202683                       0.375        0.000     0.000                 0.000                              7.125             20370601
17202703                       0.375        0.000     0.340                 0.000                              9.160             20370501
17202734                       0.375        0.000     0.330                 0.000                              6.170             20370501
17166568                       0.375        0.000     0.000                 0.000                              7.000             20370601
17166582                       0.375        0.000     0.000                 0.000                              6.875             20370501
17166620                       0.375        0.000     0.000                 0.000                              6.625             20370501
17168644                       0.375        0.000     0.000                 0.000                              6.125             20370501
17168668                       0.375        0.000     0.000                 0.000                              6.125             20370501
17170606                       0.375        0.000     0.000                 0.000                              6.000             20370501
17172219                       0.375        0.000     0.000                 0.000                              6.875             20370501
17159876                       0.375        0.000     0.000                 0.000                              6.375             20370701
17155383                       0.375        0.000     0.340                 0.000                              8.535             20370401
17159840                       0.375        0.000     0.430                 0.000                              6.070             20370501
17154214                       0.375        0.000     0.180                 0.000                              7.695             20370401
17150130                       0.375        0.000     0.000                 0.000                              7.250             20370501
17152432                       0.375        0.000     0.870                 0.000                              7.380             20370501
17152446                       0.375        0.000     0.350                 0.000                              6.650             20370601
17267377                       0.375        0.000     0.000                 0.000                              6.375             20370701
17148216                       0.375        0.000     0.000                 0.000                              7.625             20370501
17266292                       0.375        0.000     0.690                 0.000                              7.810             20370701
17267337                       0.375        0.000     0.500                 0.000                              7.625             20370701
17267345                       0.375        0.000     0.000                 0.000                              6.500             20370701
17267353                       0.375        0.000     0.210                 0.000                              6.290             20370701
17265884                       0.375        0.000     0.190                 0.000                              6.810             20370701
17264172                       0.375        0.000     0.000                 0.000                              8.750             20370701
17265461                       0.375        0.000     0.260                 0.000                              7.740             20370801
17265476                       0.375        0.000     0.440                 0.000                              8.060             20370701
17265511                       0.375        0.000     0.000                 0.000                              6.250             20370701
17265548                       0.375        0.000     0.000                 0.000                              8.500             20370701
17256950                       0.375        0.000     0.000                 0.000                              6.500             20370701
17256956                       0.375        0.000     0.000                 0.000                              6.875             20370701
17259525                       0.375        0.000     0.000                 0.000                              9.375             20370601
17259537                       0.375        0.000     0.560                 0.000                              8.065             20370701
17259550                       0.375        0.000     0.000                 0.000                              8.250             20370701
17259552                       0.375        0.000     0.280                 0.000                             10.095             20370701
17259565                       0.375        0.000     0.000                 0.000                              6.625             20370701
17263509                       0.375        0.000     0.690                 0.000                              7.685             20370701
17263544                       0.375        0.000     0.000                 0.000                              6.750             20370701
17263550                       0.375        0.000     0.490                 0.000                              6.635             20370701
17263904                       0.375        0.000     0.430                 0.000                              6.695             20370701
17263711                       0.375        0.000     0.000                 0.000                              6.250             20370801
17263907                       0.375        0.000     0.000                 0.000                              7.875             20370701
17256947                       0.375        0.000     0.000                 0.000                              7.000             20370701
17252652                       0.375        0.000     0.000                 0.000                              6.875             20370601
17252679                       0.375        0.000     0.740                 0.000                              7.385             20370601
17251451                       0.375        0.000     0.310                 0.000                              6.190             20370701
17247497                       0.375        0.000     0.000                 0.000                              6.625             20370601
17247512                       0.375        0.000     0.000                 0.000                              7.500             20370601
17247516                       0.375        0.000     0.000                 0.000                              7.375             20370601
17247551                       0.375        0.000     0.000                 0.000                              7.000             20370701
17247637                       0.375        0.000     0.270                 0.000                              8.230             20370701
17251417                       0.375        0.000     0.000                 0.000                              7.250             20370601
17246647                       0.375        0.000     0.000                 0.000                              6.625             20370601
17246696                       0.375        0.000     0.000                 0.000                              8.125             20370601
17246708                       0.375        0.000     0.000                 0.000                              8.125             20370601
17246712                       0.375        0.000     0.000                 0.000                              7.625             20370601
17246730                       0.375        0.000     0.310                 0.000                              8.315             20370701
17246757                       0.375        0.000     0.000                 0.000                              6.750             20370601
17245751                       0.375        0.000     0.000                 0.000                              6.500             20370601
17245757                       0.375        0.000     0.000                 0.000                              7.625             20370601
17245804                       0.375        0.000     0.000                 0.000                              7.375             20370701
17245820                       0.375        0.000     0.000                 0.000                              8.375             20370601
17245869                       0.375        0.000     0.000                 0.000                              9.500             20370701
17245880                       0.375        0.000     0.000                 0.000                              6.750             20370601
17246587                       0.375        0.000     0.000                 0.000                              9.625             20370701
17244095                       0.375        0.000     0.000                 0.000                              7.375             20370701
17244418                       0.375        0.000     0.000                 0.000                              7.500             20370601
17244443                       0.375        0.000     0.000                 0.000                              6.875             20370701
17244451                       0.375        0.000     0.000                 0.000                              7.500             20370601
17244502                       0.375        0.000     0.560                 0.000                              8.190             20370601
17244520                       0.375        0.000     0.000                 0.000                              7.625             20370601
17242783                       0.375        0.000     0.000                 0.000                              6.500             20370601
17242799                       0.375        0.000     0.250                 0.000                              7.250             20370701
17242858                       0.375        0.000     0.280                 0.000                             10.845             20370601
17243991                       0.375        0.000     0.270                 0.000                              7.105             20370601
17244053                       0.375        0.000     0.580                 0.000                              8.420             20370601
17244055                       0.375        0.000     0.000                 0.000                              7.125             20370601
17130006                       0.375        0.000     1.150                 0.000                              9.475             20370501
17132646                       0.375        0.000     1.270                 0.000                              8.480             20370501
17230632                       0.375        0.000     0.000                 0.000                              8.125             20370701
17231370                       0.375        0.000     0.000                 0.000                              6.625             20370601
17231401                       0.375        0.000     0.620                 0.000                              8.130             20370601
17231403                       0.375        0.000     0.340                 0.000                              9.410             20370601
17231310                       0.375        0.000     0.000                 0.000                              7.625             20370601
17233936                       0.375        0.000     0.000                 0.000                              7.500             20370601
17233940                       0.375        0.000     0.090                 0.000                              6.660             20370601
17233948                       0.375        0.000     0.000                 0.000                              7.125             20370701
17234036                       0.375        0.000     0.000                 0.000                              7.125             20370601
17113019                       0.375        0.000     0.000                 0.000                              6.125             20370501
17128204                       0.375        0.000     0.000                 0.000                              7.125             20370601
16775482                       0.375        0.000     0.000                 0.000                              7.250             20361201
16774836                       0.375        0.000     0.000                 0.000                              6.125             20361201
17244390                       0.375        0.000     0.340                 0.000                              8.160             20370601
17247532                       0.375        0.000     0.000                 0.000                              7.250             20370801
17252618                       0.375        0.000     0.000                 0.000                              6.250             20370601
17255187                       0.375        0.000     0.000                 0.000                              7.000             20370701
17256882                       0.375        0.000     0.000                 0.000                              7.125             20370601
17264082                       0.375        0.000     0.000                 0.000                              7.000             20370801
17272265                       0.375        0.000     0.000                 0.000                              6.125             20370701
17278420                       0.375        0.000     0.540                 0.000                              6.585             20370801
17286675                       0.375        0.000     1.250                 0.000                              5.875             20370701
17295178                       0.375        0.000     0.000                 0.000                              6.250             20370801
17303019                       0.375        0.000     0.000                 0.000                              6.250             20370801
17325207                       0.375        0.000     0.000                 0.000                              7.500             20370801
17148942                       0.375        0.000     0.340                 0.000                              7.660             20370401
17267730                       0.375        0.000     1.340                 0.000                              6.410             20370601
17272414                       0.375        0.000     0.000                 0.000                              6.250             20370601
17293559                       0.375        0.000     0.000                 0.000                              7.000             20370401
17298981                       0.375        0.000     0.000                 0.000                              6.250             20370701
17152888                       0.375        0.000     0.000                 0.000                              6.500             20370401
17171691                       0.375        0.000     0.000                 0.000                              6.375             20370401
17202186                       0.375        0.000     0.000                 0.000                              6.875             20370401
17206059                       0.375        0.000     0.000                 0.000                              6.375             20370401
17226624                       0.375        0.000     0.000                 0.000                              8.125             20370601
17226648                       0.375        0.000     0.000                 0.000                              7.000             20370501
17228947                       0.375        0.000     0.000                 0.000                              8.125             20370701
17230289                       0.375        0.000     0.000                 0.000                              7.875             20370701
17246240                       0.375        0.000     0.000                 0.000                              7.625             20370501
17246988                       0.375        0.000     0.000                 0.000                              7.250             20370601
17150162                       0.375        0.000     0.200                 0.000                              7.175             20370801
17214764                       0.375        0.000     0.000                 0.000                             10.250             20370601
17021250                       0.375        0.000     0.000                 0.000                              7.250             20370401
17027741                       0.375        0.000     0.000                 0.000                              7.375             20370301
17057776                       0.375        0.000     0.000                 0.000                              6.875             20370301
17076953                       0.375        0.000     0.650                 0.000                              6.100             20370101
17077093                       0.375        0.000     0.000                 0.000                              7.375             20370501
17078199                       0.375        0.000     0.840                 0.000                              7.160             20370401
17088677                       0.375        0.000     0.000                 0.000                              8.000             20370401
16853196                       0.375        0.000     0.000                 0.000                              7.375             20370101
16765217                       0.375        0.000     0.000                 0.000                              7.250             20361201
16731889                       0.375        0.000     0.000                 0.000                              7.875             20361201
16707917                       0.375        0.000     1.460                 0.000                              6.040             20361101
17218457                       0.375        0.000     0.450                 0.000                             10.175             20370501
17128180                       0.375        0.000     1.440                 0.000                              6.935             20370501
16658475                       0.375        0.000     1.320                 0.000                              7.430             20361001
17113464                       0.375        0.000     0.900                 0.000                              8.225             20370401
17128696                       0.375        0.000     0.000                 0.000                              8.000             20370401
17078695                       0.375        0.000     0.000                 0.000                              7.750             20370401
17089154                       0.375        0.000     0.000                 0.000                              6.750             20370301
17089171                       0.375        0.000     0.000                 0.000                              6.000             20370301
17052157                       0.375        0.000     0.770                 0.000                              6.605             20370401
17033501                       0.375        0.000     1.190                 0.000                              5.810             20370401
16640918                       0.375        0.000     0.000                 0.000                              8.000             20360801
17113620                       0.375        0.000     0.450                 0.000                              7.800             20370401
17113741                       0.375        0.000     0.000                 0.000                              7.500             20370401
17128585                       0.375        0.000     0.000                 0.000                              7.625             20370301
17128594                       0.375        0.000     0.000                 0.000                              6.500             20370301
17128610                       0.375        0.000     0.000                 0.000                              7.125             20370301
17128617                       0.375        0.000     0.000                 0.000                              7.500             20370301
17128629                       0.375        0.000     0.000                 0.000                              6.500             20370301
17128675                       0.375        0.000     0.000                 0.000                              7.375             20370401
17128682                       0.375        0.000     0.000                 0.000                              8.250             20370301
17128702                       0.375        0.000     0.000                 0.000                              6.500             20370301
17128815                       0.375        0.000     0.000                 0.000                              7.125             20370401
17128844                       0.375        0.000     0.000                 0.000                              6.500             20370301
17128850                       0.375        0.000     0.330                 0.000                              7.670             20370501
17088910                       0.375        0.000     0.000                 0.000                              6.375             20370401
17088943                       0.375        0.000     0.340                 0.000                              7.160             20370201
17088954                       0.375        0.000     0.500                 0.000                              8.000             20370201
17088987                       0.375        0.000     0.970                 0.000                              6.780             20370201
17088997                       0.375        0.000     0.570                 0.000                              7.180             20370201
17089011                       0.375        0.000     0.580                 0.000                              8.170             20370201
17089068                       0.375        0.000     0.770                 0.000                              6.605             20370201
17089080                       0.375        0.000     0.000                 0.000                              7.125             20370301
17089083                       0.375        0.000     0.000                 0.000                              7.625             20370301
17089125                       0.375        0.000     0.000                 0.000                              6.375             20370301
17089160                       0.375        0.000     0.000                 0.000                              6.000             20370201
17089164                       0.375        0.000     0.000                 0.000                              7.500             20370201
17089177                       0.375        0.000     1.110                 0.000                              6.765             20370401
17089210                       0.375        0.000     0.000                 0.000                              7.500             20370301
17089347                       0.375        0.000     0.000                 0.000                              6.500             20370401
17089385                       0.375        0.000     0.000                 0.000                              6.500             20370201
17089404                       0.375        0.000     0.000                 0.000                              7.375             20370401
17113369                       0.375        0.000     0.000                 0.000                              7.500             20361201
17113412                       0.375        0.000     0.000                 0.000                              6.500             20370201
17113417                       0.375        0.000     0.000                 0.000                              6.375             20370301
17113441                       0.375        0.000     0.000                 0.000                              6.375             20370401
17113452                       0.375        0.000     0.000                 0.000                              7.250             20370301
17113482                       0.375        0.000     0.600                 0.000                              6.550             20370101
17113508                       0.375        0.000     0.660                 0.000                              9.590             20370401
17113520                       0.375        0.000     1.150                 0.000                              7.600             20370401
17113564                       0.375        0.000     1.190                 0.000                              9.435             20370401
17113570                       0.375        0.000     0.400                 0.000                              8.600             20370401
17113581                       0.375        0.000     0.000                 0.000                              7.625             20370401
17113584                       0.375        0.000     0.000                 0.000                              6.125             20370401
17325700                       0.250        0.000     0.000                 0.000                              6.250             20370701
17231091                       0.375        0.000     0.000                 0.000                              8.125             20370601
17231742                       0.375        0.000     0.000                 0.000                              8.125             20370601
17259586                       0.375        0.000     0.000                 0.000                              6.750             20370601
17263492                       0.375        0.000     0.000                 0.000                              7.250             20370601
17263493                       0.375        0.000     0.000                 0.000                              7.250             20370601
17263501                       0.375        0.000     0.000                 0.000                              5.375             20370601
17267729                       0.375        0.000     0.000                 0.000                              7.375             20370601
17298993                       0.375        0.000     0.000                 0.000                              7.125             20370701
17311933                       0.375        0.000     0.000                 0.000                              7.625             20370601
17217841                       0.375        0.000     0.000                 0.000                              8.500             20370501
17218966                       0.375        0.000     0.000                 0.000                              7.125             20370601
17221836                       0.375        0.000     0.000                 0.000                              7.375             20370601
17224507                       0.375        0.000     0.000                 0.000                              6.625             20370601
17302470                       0.375        0.000     0.000                 0.000                              7.125             20370801
17303084                       0.375        0.000     0.000                 0.000                              7.625             20370801
17303105                       0.375        0.000     0.000                 0.000                              8.000             20370801
17303110                       0.375        0.000     0.000                 0.000                              6.375             20370801
17303139                       0.375        0.000     0.000                 0.000                              7.250             20370801
17303587                       0.375        0.000     0.480                 0.000                              7.645             20370801
17303859                       0.375        0.000     0.000                 0.000                              6.500             20370801
17304219                       0.375        0.000     0.000                 0.000                              6.500             20370801
17304242                       0.375        0.000     0.000                 0.000                              9.500             20370801
17304245                       0.375        0.000     0.000                 0.000                              7.625             20370801
17304847                       0.375        0.000     0.000                 0.000                              8.375             20370801
17306297                       0.375        0.000     0.300                 0.000                              6.700             20370801
17306309                       0.375        0.000     0.000                 0.000                              6.875             20370801
17306334                       0.375        0.000     0.000                 0.000                              6.125             20370801
17306345                       0.375        0.000     0.000                 0.000                              7.625             20370801
17309075                       0.375        0.000     0.000                 0.000                              7.875             20370801
17311761                       0.375        0.000     0.000                 0.000                              5.875             20370801
17311820                       0.375        0.000     0.000                 0.000                              7.500             20370801
17312192                       0.375        0.000     0.000                 0.000                              7.125             20370801
17312241                       0.375        0.000     0.760                 0.000                              7.490             20370801
17312273                       0.375        0.000     0.000                 0.000                              7.750             20370801
17152928                       0.375        0.000     0.000                 0.000                              7.624             20370401
17323053                       0.375        0.000     0.000                 0.000                              7.500             20370801
17323065                       0.375        0.000     0.000                 0.000                              8.875             20370801
17323109                       0.375        0.000     0.000                 0.000                              6.500             20370801
17324329                       0.375        0.000     0.000                 0.000                              6.500             20370801
17171544                       0.375        0.000     0.000                 0.000                              6.500             20370401
17172551                       0.375        0.000     0.460                 0.000                              7.915             20370301
17172637                       0.375        0.000     0.000                 0.000                              7.750             20370301
17172654                       0.375        0.000     0.000                 0.000                              6.875             20370401
17180343                       0.375        0.000     0.000                 0.000                              6.875             20370601
17182816                       0.375        0.000     0.000                 0.000                              7.250             20370501
17133253                       0.375        0.000     0.000                 0.000                              7.375             20370401
17202132                       0.375        0.000     0.000                 0.000                              6.750             20370401
17206055                       0.375        0.000     1.310                 0.000                              7.565             20370501
17207384                       0.375        0.000     0.000                 0.000                              7.875             20370601
17302222                       0.375        0.000     0.650                 0.000                              7.475             20370801
17302273                       0.375        0.000     0.000                 0.000                              6.750             20370801
17302437                       0.375        0.000     0.270                 0.000                              7.855             20370801
16339145                       0.375        0.000     0.000                 0.000                              8.125             20360701
16335162                       0.375        0.000     0.000                 0.000                              8.125             20360801
17078806                       0.375        0.000     0.000                 0.000                              5.125             20370401
17078849                       0.375        0.000     1.280                 0.000                              7.095             20370401
17078864                       0.375        0.000     0.000                 0.000                              5.500             20370401
17088707                       0.375        0.000     0.000                 0.000                              7.750             20370501
17088830                       0.375        0.000     0.000                 0.000                              6.500             20370301
17075931                       0.375        0.000     1.350                 0.000                              7.025             20370401
17075945                       0.375        0.000     0.350                 0.000                              8.025             20370401
17076858                       0.375        0.000     0.000                 0.000                              7.625             20370301
17076872                       0.375        0.000     0.000                 0.000                              5.375             20370401
17076900                       0.375        0.000     0.580                 0.000                              8.295             20370301
17076912                       0.375        0.000     1.320                 0.000                              6.680             20370401
17076947                       0.375        0.000     0.000                 0.000                              7.125             20370201
17076976                       0.375        0.000     0.000                 0.000                              7.500             20370401
17077010                       0.375        0.000     0.000                 0.000                              7.250             20370401
17077067                       0.375        0.000     0.000                 0.000                              7.250             20370301
17077076                       0.375        0.000     0.000                 0.000                              7.250             20370301
17077128                       0.375        0.000     0.000                 0.000                              7.750             20370601
17077132                       0.375        0.000     0.470                 0.000                              6.905             20370401
17077275                       0.375        0.000     1.320                 0.000                              6.680             20370401
17077293                       0.375        0.000     0.000                 0.000                              5.500             20370401
17077323                       0.375        0.000     1.010                 0.000                              6.490             20370401
17078136                       0.375        0.000     0.690                 0.000                              7.810             20370301
17078239                       0.375        0.000     0.000                 0.000                              7.875             20370301
17078258                       0.375        0.000     0.000                 0.000                              6.750             20370301
17078285                       0.375        0.000     0.000                 0.000                              7.500             20370301
17078346                       0.375        0.000     0.000                 0.000                              7.125             20370401
17078469                       0.375        0.000     0.770                 0.000                              6.230             20370301
17078483                       0.375        0.000     0.150                 0.000                              6.850             20370301
17078489                       0.375        0.000     0.520                 0.000                              6.480             20370301
17078492                       0.375        0.000     0.000                 0.000                              6.000             20370101
17078510                       0.375        0.000     0.000                 0.000                              6.125             20370401
17078524                       0.375        0.000     0.000                 0.000                              7.375             20370301
17078616                       0.375        0.000     0.000                 0.000                              6.875             20370301
17078728                       0.375        0.000     0.000                 0.000                              6.250             20370301
17065151                       0.375        0.000     0.000                 0.000                              5.375             20370401
17065401                       0.375        0.000     1.520                 0.000                              6.655             20370201
17065468                       0.375        0.000     0.000                 0.000                              7.624             20370401
17066380                       0.375        0.000     0.000                 0.000                              7.000             20370401
17075789                       0.375        0.000     0.000                 0.000                              7.500             20370401
17066424                       0.375        0.000     0.970                 0.000                              8.280             20370201
17066426                       0.375        0.000     0.000                 0.000                              6.250             20370301
17066433                       0.375        0.000     0.000                 0.000                              6.875             20370301
17066506                       0.375        0.000     0.000                 0.000                              6.125             20370301
17066625                       0.375        0.000     0.000                 0.000                              7.375             20370401
17066665                       0.375        0.000     0.000                 0.000                              7.125             20370401
17066812                       0.375        0.000     0.000                 0.000                              6.375             20370401
17066821                       0.375        0.000     0.000                 0.000                              6.875             20370401
17075483                       0.375        0.000     0.000                 0.000                              6.500             20370401
17075502                       0.375        0.000     1.040                 0.000                              5.585             20370401
17075524                       0.375        0.000     0.000                 0.000                              6.875             20370401
17075530                       0.375        0.000     0.130                 0.000                              7.245             20370101
17056092                       0.375        0.000     0.000                 0.000                              7.875             20370301
17059584                       0.375        0.000     1.110                 0.000                              7.015             20370401
17060537                       0.375        0.000     0.200                 0.000                              6.800             20370301
17056102                       0.375        0.000     0.000                 0.000                              5.250             20370301
17060544                       0.375        0.000     0.000                 0.000                              7.625             20370401
17057638                       0.375        0.000     0.000                 0.000                              7.875             20370301
17060672                       0.375        0.000     0.790                 0.000                              7.210             20370301
17057862                       0.375        0.000     0.000                 0.000                              6.875             20370101
17057982                       0.375        0.000     0.540                 0.000                              6.335             20370201
17060748                       0.375        0.000     0.000                 0.000                              7.375             20370401
17059350                       0.375        0.000     1.110                 0.000                              7.515             20370401
17059427                       0.375        0.000     0.640                 0.000                              6.760             20370101
17048049                       0.375        0.000     0.670                 0.000                              7.705             20370201
17053451                       0.375        0.000     0.000                 0.000                              7.625             20370401
17048333                       0.375        0.000     0.000                 0.000                              7.375             20370301
17052112                       0.375        0.000     0.000                 0.000                              7.500             20370301
17052118                       0.375        0.000     0.000                 0.000                              8.000             20370301
17052171                       0.375        0.000     0.000                 0.000                              6.500             20370201
17034852                       0.375        0.000     0.000                 0.000                              7.875             20370401
17034870                       0.375        0.000     0.000                 0.000                              5.500             20370301
17034871                       0.375        0.000     0.000                 0.000                              7.250             20370301
17042550                       0.375        0.000     0.000                 0.000                              7.500             20370301
17042572                       0.375        0.000     0.000                 0.000                              6.625             20370401
17042663                       0.375        0.000     0.740                 0.000                              8.385             20370301
17042696                       0.375        0.000     0.000                 0.000                              8.000             20370301
17042704                       0.375        0.000     0.000                 0.000                              8.000             20370301
17043797                       0.375        0.000     0.000                 0.000                              7.875             20370301
17027842                       0.375        0.000     0.000                 0.000                              7.500             20370301
17033168                       0.375        0.000     0.000                 0.000                              8.000             20370301
17033227                       0.375        0.000     0.400                 0.000                              6.850             20370301
17034525                       0.375        0.000     1.110                 0.000                              7.765             20370301
17011071                       0.375        0.000     0.000                 0.000                              7.500             20370201
17011191                       0.375        0.000     0.000                 0.000                              7.250             20370401
17011195                       0.375        0.000     0.000                 0.000                              7.624             20370301
17008959                       0.375        0.000     0.000                 0.000                              7.625             20370301
17000474                       0.375        0.000     0.000                 0.000                              6.500             20370101
17002030                       0.375        0.000     0.000                 0.000                              7.125             20370501
17002115                       0.375        0.000     0.000                 0.000                              6.500             20370101
16991628                       0.375        0.000     0.270                 0.000                              7.680             20370101
16991654                       0.375        0.000     0.000                 0.000                              7.375             20370401
16995226                       0.375        0.000     0.970                 0.000                              6.655             20370201
16990319                       0.375        0.000     0.000                 0.000                              8.000             20370201
16991391                       0.375        0.000     1.190                 0.000                              6.310             20370101
17027652                       0.375        0.000     0.000                 0.000                              7.500             20370301
17015033                       0.375        0.000     0.000                 0.000                              7.375             20370301
17021895                       0.375        0.000     0.000                 0.000                              6.750             20370301
17021287                       0.375        0.000     0.000                 0.000                              7.875             20370401
17013455                       0.375        0.000     0.000                 0.000                              4.500             20370201
16543911                       0.375        0.000     0.000                 0.000                              7.250             20360901
16981565                       0.375        0.000     0.000                 0.000                              7.125             20370201
16980673                       0.375        0.000     0.000                 0.000                              7.125             20370201
16974061                       0.375        0.000     0.000                 0.000                              7.375             20370301
16970678                       0.375        0.000     0.200                 0.000                              7.425             20370101
16965467                       0.375        0.000     0.000                 0.000                              7.125             20370201
16963091                       0.375        0.000     0.000                 0.000                              6.375             20370101
16857009                       0.375        0.000     0.000                 0.000                              8.000             20361201
16852707                       0.375        0.000     0.000                 0.000                              6.875             20370301
16853381                       0.375        0.000     0.490                 0.000                              6.385             20361201
16856510                       0.375        0.000     0.000                 0.000                              7.500             20370201
16856579                       0.375        0.000     0.830                 0.000                              6.920             20370101
16851967                       0.375        0.000     0.000                 0.000                              7.624             20370101
16846205                       0.375        0.000     0.000                 0.000                              7.375             20370201
16844593                       0.375        0.000     1.120                 0.000                              8.880             20370101
16845650                       0.375        0.000     0.000                 0.000                              6.875             20370101
16839016                       0.375        0.000     0.000                 0.000                              7.750             20370101
16840073                       0.375        0.000     0.000                 0.000                              7.125             20370101
17324965                       0.200        0.000     0.000                 0.000                              6.675             20370201
17324966                       0.200        0.000     0.000                 0.000                              8.800             20370701
17324967                       0.200        0.000     0.000                 0.000                              6.425             20370701
17324968                       0.200        0.000     0.000                 0.000                              7.800             20370701
17324970                       0.200        0.000     0.000                 0.000                              6.300             20370701
17324971                       0.200        0.000     0.000                 0.000                              7.050             20370701
17324972                       0.200        0.000     0.000                 0.000                              6.175             20370801
17324974                       0.200        0.000     0.000                 0.000                              7.550             20370801
17324975                       0.200        0.000     0.000                 0.000                              6.300             20370801
17324976                       0.200        0.000     0.000                 0.000                              7.550             20370801
17324977                       0.200        0.000     0.000                 0.000                              6.300             20370801
17324979                       0.200        0.000     0.000                 0.000                              6.425             20370701
17324980                       0.200        0.000     0.000                 0.000                              6.050             20370801
17324981                       0.200        0.000     0.000                 0.000                              6.675             20370801
17324982                       0.200        0.000     0.000                 0.000                              6.925             20370801
17324983                       0.200        0.000     0.000                 0.000                              7.050             20370801
17324984                       0.200        0.000     0.000                 0.000                              7.550             20370801
17324985                       0.200        0.000     0.000                 0.000                              6.800             20370801
17324986                       0.200        0.000     0.000                 0.000                              5.925             20370801
17324987                       0.200        0.000     0.000                 0.000                              7.175             20370801
17323310                       0.200        0.000     0.000                 0.000                              6.300             20370801
17323311                       0.200        0.000     0.000                 0.000                              6.925             20370801
17323312                       0.200        0.000     0.000                 0.000                              7.550             20370701
17323313                       0.200        0.000     0.000                 0.000                              6.675             20370801
17323314                       0.200        0.000     0.000                 0.000                              6.300             20370801
17323315                       0.200        0.000     0.000                 0.000                              6.675             20370701
17323316                       0.200        0.000     0.000                 0.000                              6.050             20370801
17323317                       0.200        0.000     0.000                 0.000                              6.675             20370801
17323318                       0.200        0.000     0.000                 0.000                              5.925             20370801
17323319                       0.200        0.000     0.000                 0.000                              6.425             20370801
17323320                       0.200        0.000     0.000                 0.000                              7.550             20370801
17323322                       0.200        0.000     0.000                 0.000                              6.800             20370801
17323323                       0.200        0.000     0.000                 0.000                              6.675             20370801
17323324                       0.200        0.000     0.000                 0.000                              7.175             20370801
17324951                       0.200        0.000     0.000                 0.000                              5.550             20370801
17324952                       0.200        0.000     0.000                 0.000                              6.800             20370701
17324953                       0.200        0.000     0.000                 0.000                              6.925             20370701
17324954                       0.200        0.000     0.000                 0.000                              6.800             20370701
17324955                       0.200        0.000     0.000                 0.000                              6.550             20370701
17324956                       0.200        0.000     0.000                 0.000                              7.300             20370701
17324957                       0.200        0.000     0.000                 0.000                              6.550             20370701
17324958                       0.200        0.000     0.000                 0.000                              6.800             20370601
17324959                       0.200        0.000     0.000                 0.000                              5.675             20370701
17324960                       0.200        0.000     0.000                 0.000                              6.300             20370701
17324961                       0.200        0.000     0.000                 0.000                              6.675             20370701
17324962                       0.200        0.000     0.000                 0.000                              5.925             20370701
17324963                       0.200        0.000     0.000                 0.000                              6.175             20370701
17324964                       0.200        0.000     0.000                 0.000                              6.425             20370701
17323281                       0.200        0.000     0.000                 0.000                              7.175             20370701
17323282                       0.200        0.000     0.000                 0.000                              6.050             20370701
17323283                       0.200        0.000     0.000                 0.000                              6.550             20370701
17323284                       0.200        0.000     0.000                 0.000                              6.300             20370601
17323285                       0.200        0.000     0.000                 0.000                              6.050             20370501
17323286                       0.200        0.000     0.000                 0.000                              5.925             20370701
17323287                       0.200        0.000     0.000                 0.000                              8.800             20370701
17323288                       0.200        0.000     0.000                 0.000                              8.050             20370801
17323289                       0.200        0.000     0.000                 0.000                              6.175             20370501
17323290                       0.200        0.000     0.000                 0.000                              7.175             20370801
17323291                       0.200        0.000     0.000                 0.000                              6.550             20370801
17323292                       0.200        0.000     0.000                 0.000                              5.550             20370701
17323293                       0.200        0.000     0.000                 0.000                              6.050             20370801
17323294                       0.200        0.000     0.000                 0.000                              5.925             20370801
17323295                       0.200        0.000     0.000                 0.000                              7.550             20370801
17323296                       0.200        0.000     0.000                 0.000                              5.925             20370701
17323297                       0.200        0.000     0.000                 0.000                              6.050             20370801
17323298                       0.200        0.000     0.000                 0.000                              7.175             20370801
17323299                       0.200        0.000     0.000                 0.000                              5.925             20370801
17323300                       0.200        0.000     0.000                 0.000                              7.050             20370801
17323301                       0.200        0.000     0.000                 0.000                              7.550             20370801
17323302                       0.200        0.000     0.000                 0.000                              6.550             20370801
17323304                       0.200        0.000     0.000                 0.000                              6.425             20370701
17323305                       0.200        0.000     0.000                 0.000                              6.800             20370701
17323306                       0.200        0.000     0.000                 0.000                              6.050             20370801
17323307                       0.200        0.000     0.000                 0.000                              7.175             20370801
17323308                       0.200        0.000     0.000                 0.000                              6.175             20370801
17323309                       0.200        0.000     0.000                 0.000                              6.175             20370801
17323269                       0.200        0.000     0.000                 0.000                              8.300             20370601
17323270                       0.200        0.000     0.000                 0.000                              6.675             20370701
17323271                       0.200        0.000     0.000                 0.000                              6.175             20370701
17323272                       0.200        0.000     0.000                 0.000                              5.675             20370701
17323273                       0.200        0.000     0.000                 0.000                              8.800             20370601
17323274                       0.200        0.000     0.000                 0.000                              6.925             20370701
17323275                       0.200        0.000     0.000                 0.000                              5.675             20370701
17323276                       0.200        0.000     0.000                 0.000                              6.300             20370701
17323277                       0.200        0.000     0.000                 0.000                              6.300             20370701
17323278                       0.200        0.000     0.000                 0.000                              6.800             20370701
17323279                       0.200        0.000     0.000                 0.000                              6.050             20370701
17323280                       0.200        0.000     0.000                 0.000                              6.675             20370701
17323249                       0.200        0.000     0.000                 0.000                              7.300             20370701
17323250                       0.200        0.000     0.000                 0.000                              6.175             20370701
17323251                       0.200        0.000     0.000                 0.000                              6.050             20370801
17323252                       0.200        0.000     0.000                 0.000                              6.050             20370701
17323253                       0.200        0.000     0.000                 0.000                              6.300             20370801
17323254                       0.200        0.000     0.000                 0.000                              6.800             20370801
17323255                       0.200        0.000     0.000                 0.000                              6.300             20370801
17323256                       0.200        0.000     0.000                 0.000                              8.175             20370801
17323257                       0.200        0.000     0.000                 0.000                              5.925             20370701
17323258                       0.200        0.000     0.000                 0.000                              6.300             20370801
17323259                       0.200        0.000     0.000                 0.000                              6.425             20370801
17323260                       0.200        0.000     0.000                 0.000                              7.175             20370801
17323261                       0.200        0.000     0.000                 0.000                              6.550             20370801
17323262                       0.200        0.000     0.000                 0.000                              7.300             20370801
17323263                       0.200        0.000     0.000                 0.000                              6.300             20370801
17323264                       0.200        0.000     0.000                 0.000                              7.550             20370801
17323265                       0.200        0.000     0.000                 0.000                              6.300             20370801
17323266                       0.200        0.000     0.000                 0.000                              6.050             20370701
17323267                       0.200        0.000     0.000                 0.000                              6.300             20370801
17323268                       0.200        0.000     0.000                 0.000                              7.300             20370801
17323228                       0.200        0.000     0.000                 0.000                              6.550             20370701
17323229                       0.200        0.000     0.000                 0.000                              6.300             20370701
17323230                       0.200        0.000     0.000                 0.000                              6.675             20370701
17323231                       0.200        0.000     0.000                 0.000                              7.050             20370701
17323232                       0.200        0.000     0.000                 0.000                              8.425             20370701
17323233                       0.200        0.000     0.000                 0.000                              6.550             20370701
17323234                       0.200        0.000     0.000                 0.000                              6.550             20370701
17323235                       0.200        0.000     0.000                 0.000                              6.050             20370701
17323237                       0.200        0.000     0.000                 0.000                              6.550             20370701
17323238                       0.200        0.000     0.000                 0.000                              6.550             20370801
17323239                       0.200        0.000     0.000                 0.000                              5.800             20370701
17323240                       0.200        0.000     0.000                 0.000                              6.175             20370801
17323241                       0.200        0.000     0.000                 0.000                              8.550             20370801
17323242                       0.200        0.000     0.000                 0.000                              7.175             20370701
17323243                       0.200        0.000     0.000                 0.000                              6.300             20370701
17323244                       0.200        0.000     0.000                 0.000                              6.175             20370701
17323245                       0.200        0.000     0.000                 0.000                              6.550             20370701
17323246                       0.200        0.000     0.000                 0.000                              6.300             20370701
17323247                       0.200        0.000     0.000                 0.000                              7.550             20370701
17323248                       0.200        0.000     0.000                 0.000                              8.050             20370701
17323224                       0.200        0.000     0.000                 0.000                              7.800             20370601
17323225                       0.200        0.000     0.000                 0.000                              6.925             20370701
17323226                       0.200        0.000     0.000                 0.000                              6.175             20370601
17323227                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304742                       0.200        0.000     0.000                 0.000                              5.800             20370701
17304743                       0.200        0.000     0.000                 0.000                              5.300             20370701
17304744                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304745                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304746                       0.200        0.000     0.000                 0.000                              7.300             20370701
17304747                       0.200        0.000     0.000                 0.000                              7.300             20370701
17304748                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304749                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304750                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304751                       0.200        0.000     0.000                 0.000                              7.050             20370701
17304752                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304753                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304754                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304755                       0.200        0.000     0.000                 0.000                              8.300             20370701
17304756                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304757                       0.200        0.000     0.000                 0.000                              7.425             20370701
17304758                       0.200        0.000     0.000                 0.000                              7.925             20370701
17304759                       0.200        0.000     0.000                 0.000                              7.050             20370701
17304760                       0.200        0.000     0.000                 0.000                              7.550             20370701
17304761                       0.200        0.000     0.000                 0.000                              5.675             20370701
17304762                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304763                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304764                       0.200        0.000     0.000                 0.000                              5.550             20370701
17304765                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304766                       0.200        0.000     0.000                 0.000                              7.425             20370701
17304767                       0.200        0.000     0.000                 0.000                              5.675             20370701
17304768                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304769                       0.200        0.000     0.000                 0.000                              5.300             20370701
17323223                       0.200        0.000     0.000                 0.000                              6.675             20370701
17347400                       0.375        0.000     0.000                 0.000                              6.875             20370401
17304509                       0.200        0.000     0.000                 0.000                              8.800             20370601
17304510                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304511                       0.200        0.000     0.000                 0.000                              8.675             20370701
17304512                       0.200        0.000     0.000                 0.000                              6.175             20370601
17304514                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304515                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304516                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304517                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304518                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304519                       0.200        0.000     0.000                 0.000                              7.675             20370701
17304520                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304521                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304523                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304524                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304525                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304526                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304527                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304528                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304529                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304530                       0.200        0.000     0.000                 0.000                              7.300             20370701
17304531                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304532                       0.200        0.000     0.000                 0.000                              6.925             20370701
17304534                       0.200        0.000     0.000                 0.000                              6.925             20370701
17304535                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304536                       0.200        0.000     0.000                 0.000                              7.050             20370701
17304537                       0.200        0.000     0.000                 0.000                              7.050             20370701
17304538                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304539                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304457                       0.200        0.000     0.000                 0.000                              5.425             20370701
17304458                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304459                       0.200        0.000     0.000                 0.000                              7.675             20370701
17304460                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304462                       0.200        0.000     0.000                 0.000                              6.050             20370601
17304463                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304464                       0.200        0.000     0.000                 0.000                              6.925             20370701
17304466                       0.200        0.000     0.000                 0.000                              7.300             20370701
17304467                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304468                       0.200        0.000     0.000                 0.000                              5.800             20370701
17304469                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304470                       0.200        0.000     0.000                 0.000                              7.550             20370701
17304471                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304472                       0.200        0.000     0.000                 0.000                              7.300             20370701
17304473                       0.200        0.000     0.000                 0.000                              5.675             20370701
17304474                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304475                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304476                       0.200        0.000     0.000                 0.000                              8.050             20370701
17304477                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304478                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304479                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304480                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304481                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304482                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304483                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304484                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304485                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304486                       0.200        0.000     0.000                 0.000                              5.550             20370701
17304487                       0.200        0.000     0.000                 0.000                              6.550             20370801
17304488                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304489                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304490                       0.200        0.000     0.000                 0.000                              8.050             20370801
17304492                       0.200        0.000     0.000                 0.000                              6.550             20370501
17304493                       0.200        0.000     0.000                 0.000                              6.300             20370301
17304494                       0.200        0.000     0.000                 0.000                              5.675             20370701
17304495                       0.200        0.000     0.000                 0.000                              6.675             20370101
17304496                       0.200        0.000     0.000                 0.000                              6.050             20370101
17304497                       0.200        0.000     0.000                 0.000                              5.675             20370401
17304498                       0.200        0.000     0.000                 0.000                              8.050             20370401
17304499                       0.200        0.000     0.000                 0.000                              7.050             20370501
17304501                       0.200        0.000     0.000                 0.000                              7.800             20370501
17304503                       0.200        0.000     0.000                 0.000                              6.175             20370601
17304504                       0.200        0.000     0.000                 0.000                              6.425             20370601
17304505                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304506                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304507                       0.200        0.000     0.000                 0.000                              8.050             20370601
17304508                       0.200        0.000     0.000                 0.000                              6.675             20370601
17298057                       0.200        0.000     0.000                 0.000                              6.800             20370701
17298060                       0.200        0.000     0.000                 0.000                              7.300             20370701
17298063                       0.200        0.000     0.000                 0.000                              6.675             20370701
17298065                       0.200        0.000     0.000                 0.000                              8.300             20370701
17304437                       0.200        0.000     0.000                 0.000                              6.425             20370601
17304438                       0.200        0.000     0.000                 0.000                              7.675             20370701
17304439                       0.200        0.000     0.000                 0.000                              6.175             20370601
17304440                       0.200        0.000     0.000                 0.000                              7.425             20370701
17304441                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304443                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304444                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304445                       0.200        0.000     0.000                 0.000                              6.675             20370601
17304446                       0.200        0.000     0.000                 0.000                              6.300             20370601
17304447                       0.200        0.000     0.000                 0.000                              6.175             20370601
17304448                       0.200        0.000     0.000                 0.000                              7.675             20370601
17304449                       0.200        0.000     0.000                 0.000                              7.300             20370601
17304450                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304451                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304453                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304454                       0.200        0.000     0.000                 0.000                              6.300             20370501
17304455                       0.200        0.000     0.000                 0.000                              6.175             20370501
17304456                       0.200        0.000     0.000                 0.000                              6.175             20370701
17296690                       0.200        0.000     0.000                 0.000                              6.925             20370601
17296695                       0.200        0.000     0.000                 0.000                              6.175             20370601
17296696                       0.200        0.000     0.000                 0.000                              6.550             20370701
17296709                       0.200        0.000     0.000                 0.000                              6.675             20370701
17296718                       0.200        0.000     0.000                 0.000                              5.925             20370701
17296720                       0.200        0.000     0.000                 0.000                              6.550             20370701
17296723                       0.200        0.000     0.000                 0.000                              6.300             20370701
17296728                       0.200        0.000     0.000                 0.000                              6.175             20370701
17296748                       0.200        0.000     0.000                 0.000                              6.925             20370701
17298042                       0.200        0.000     0.000                 0.000                              6.925             20370601
17298047                       0.200        0.000     0.000                 0.000                              6.550             20370701
17284408                       0.200        0.000     0.000                 0.000                              6.550             20370601
17284410                       0.200        0.000     0.000                 0.000                              6.550             20370401
17284411                       0.200        0.000     0.000                 0.000                              6.550             20370601
17284412                       0.200        0.000     0.000                 0.000                              6.675             20370601
17284414                       0.200        0.000     0.000                 0.000                              6.300             20370601
17284416                       0.200        0.000     0.000                 0.000                              6.925             20370501
17284417                       0.200        0.000     0.000                 0.000                              6.300             20370601
17284419                       0.200        0.000     0.000                 0.000                              6.300             20370601
17284422                       0.200        0.000     0.000                 0.000                              6.800             20370601
17284423                       0.200        0.000     0.000                 0.000                              6.675             20370601
17284426                       0.200        0.000     0.000                 0.000                              7.050             20370601
17284427                       0.200        0.000     0.000                 0.000                              6.300             20370201
17284430                       0.200        0.000     0.000                 0.000                              6.675             20370301
17284443                       0.200        0.000     0.000                 0.000                              6.550             20370601
17284455                       0.200        0.000     0.000                 0.000                              7.300             20370601
17284456                       0.200        0.000     0.000                 0.000                              6.050             20370601
17284463                       0.200        0.000     0.000                 0.000                              6.425             20370601
17284480                       0.200        0.000     0.000                 0.000                              6.800             20370601
17284489                       0.200        0.000     0.000                 0.000                              6.050             20370701
17284498                       0.200        0.000     0.000                 0.000                              6.550             20370701
17284503                       0.200        0.000     0.000                 0.000                              8.050             20470701
17284505                       0.200        0.000     0.000                 0.000                              6.175             20370701
17284507                       0.200        0.000     0.000                 0.000                              6.675             20370701
17284521                       0.200        0.000     0.000                 0.000                              7.050             20370701
17284525                       0.200        0.000     0.410                 0.000                              6.390             20370701
17284534                       0.200        0.000     0.000                 0.000                              7.425             20370701
17293852                       0.200        0.000     0.000                 0.000                              7.675             20370601
17293855                       0.200        0.000     0.000                 0.000                              6.550             20370601
17293889                       0.200        0.000     0.000                 0.000                              6.300             20370601
17293893                       0.200        0.000     0.000                 0.000                              6.300             20370601
17293896                       0.200        0.000     0.000                 0.000                              6.175             20370701
17293897                       0.200        0.000     0.000                 0.000                              5.925             20370701
17293902                       0.200        0.000     0.000                 0.000                              6.550             20370701
17293910                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293912                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293913                       0.200        0.000     0.000                 0.000                              6.300             20370701
17293915                       0.200        0.000     0.000                 0.000                              7.675             20370701
17293917                       0.200        0.000     0.000                 0.000                              6.050             20370701
17293918                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293923                       0.200        0.000     0.000                 0.000                              6.050             20370701
17293926                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304709                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304710                       0.200        0.000     0.000                 0.000                              8.050             20370701
17304711                       0.200        0.000     0.000                 0.000                              7.300             20370701
17304712                       0.200        0.000     0.000                 0.000                              5.800             20370701
17304713                       0.200        0.000     0.000                 0.000                              5.675             20370701
17304714                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304715                       0.200        0.000     0.000                 0.000                              7.425             20370701
17304716                       0.200        0.000     0.000                 0.000                              4.925             20370701
17304717                       0.200        0.000     0.000                 0.000                              8.300             20370701
17304718                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304719                       0.200        0.000     0.000                 0.000                              7.175             20370701
17304720                       0.200        0.000     0.000                 0.000                              7.050             20370701
17304721                       0.200        0.000     0.000                 0.000                              4.675             20370701
17304722                       0.200        0.000     0.000                 0.000                              7.050             20370701
17304723                       0.200        0.000     0.000                 0.000                              7.300             20370701
17304724                       0.200        0.000     0.000                 0.000                              6.925             20370701
17304725                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304726                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304727                       0.200        0.000     0.000                 0.000                              7.550             20370701
17304728                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304729                       0.200        0.000     0.000                 0.000                              7.925             20370701
17304730                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304731                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304732                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304733                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304734                       0.200        0.000     0.000                 0.000                              8.425             20370701
17304735                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304737                       0.200        0.000     0.000                 0.000                              7.550             20370701
17304738                       0.200        0.000     0.000                 0.000                              7.300             20370701
17304739                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304740                       0.200        0.000     0.000                 0.000                              7.675             20370701
17304741                       0.200        0.000     0.000                 0.000                              4.550             20370701
17304655                       0.200        0.000     0.000                 0.000                              7.675             20370601
17304656                       0.200        0.000     0.000                 0.000                              7.800             20370601
17304657                       0.200        0.000     0.580                 0.000                              5.095             20370701
17304658                       0.200        0.000     0.000                 0.000                              6.675             20370601
17304659                       0.200        0.000     0.000                 0.000                              6.050             20370501
17304660                       0.200        0.000     0.000                 0.000                              6.675             20370601
17304661                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304663                       0.200        0.000     0.000                 0.000                              7.800             20370601
17304664                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304666                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304667                       0.200        0.000     0.000                 0.000                              7.550             20370701
17304668                       0.200        0.000     0.000                 0.000                              6.925             20370601
17304669                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304670                       0.200        0.000     0.000                 0.000                              7.800             20370601
17304671                       0.200        0.000     0.000                 0.000                              5.800             20370701
17304672                       0.200        0.000     0.000                 0.000                              5.550             20370701
17304673                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304674                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304675                       0.200        0.000     0.000                 0.000                              5.550             20370701
17304676                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304677                       0.200        0.000     0.000                 0.000                              7.800             20370801
17304678                       0.200        0.000     0.000                 0.000                              7.300             20370701
17304679                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304680                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304681                       0.200        0.000     0.000                 0.000                              7.175             20370701
17304682                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304683                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304684                       0.200        0.000     0.000                 0.000                              5.800             20370701
17304685                       0.200        0.000     0.000                 0.000                              5.800             20370701
17304686                       0.200        0.000     0.000                 0.000                              7.550             20370701
17304687                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304688                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304689                       0.200        0.000     0.000                 0.000                              5.300             20370701
17304690                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304691                       0.200        0.000     0.000                 0.000                              7.425             20370701
17304692                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304693                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304694                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304695                       0.200        0.000     0.000                 0.000                              5.675             20370701
17304696                       0.200        0.000     0.000                 0.000                              5.675             20370701
17304697                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304698                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304699                       0.200        0.000     0.000                 0.000                              7.050             20370701
17304700                       0.200        0.000     0.000                 0.000                              7.675             20370701
17304701                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304702                       0.200        0.000     0.000                 0.000                              7.800             20370701
17304703                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304704                       0.200        0.000     0.000                 0.000                              6.925             20370701
17304705                       0.200        0.000     0.000                 0.000                              6.925             20370701
17304706                       0.200        0.000     0.000                 0.000                              5.675             20370701
17304707                       0.200        0.000     0.000                 0.000                              6.175             20370701
17304708                       0.200        0.000     0.000                 0.000                              6.050             20370701
17293932                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293940                       0.200        0.000     0.000                 0.000                              6.550             20370701
17279247                       0.200        0.000     0.000                 0.000                              6.550             20370501
17279252                       0.200        0.000     0.000                 0.000                              6.550             20370201
17279254                       0.200        0.000     0.000                 0.000                              6.925             20370501
17279255                       0.200        0.000     0.000                 0.000                              7.175             20370501
17279260                       0.200        0.000     0.000                 0.000                              5.925             20370601
17279268                       0.200        0.000     0.000                 0.000                              6.675             20370601
17279273                       0.200        0.000     0.000                 0.000                              7.300             20370601
17279276                       0.200        0.000     0.000                 0.000                              6.925             20370601
17279279                       0.200        0.000     0.000                 0.000                              6.425             20370701
17279280                       0.200        0.000     0.000                 0.000                              6.550             20370601
17279287                       0.200        0.000     0.000                 0.000                              7.050             20370701
17279304                       0.200        0.000     0.000                 0.000                              6.175             20370701
17278665                       0.200        0.000     0.000                 0.000                              6.425             20370701
17278669                       0.200        0.000     0.000                 0.000                              5.925             20370701
17278677                       0.200        0.000     0.000                 0.000                              7.050             20370501
17278680                       0.200        0.000     0.000                 0.000                              6.800             20370601
17278682                       0.200        0.000     0.000                 0.000                              6.675             20370501
17278683                       0.200        0.000     0.000                 0.000                              6.050             20370601
17278689                       0.200        0.000     0.000                 0.000                              6.050             20370601
17278697                       0.200        0.000     0.000                 0.000                              6.800             20370601
17278698                       0.200        0.000     0.000                 0.000                              6.800             20370601
17278702                       0.200        0.000     0.000                 0.000                              6.675             20370301
17278703                       0.200        0.000     0.000                 0.000                              6.925             20370601
17278709                       0.200        0.000     0.000                 0.000                              6.550             20370601
17278711                       0.200        0.000     0.000                 0.000                              6.300             20370701
17278735                       0.200        0.000     0.000                 0.000                              6.550             20370601
17278744                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278751                       0.200        0.000     0.000                 0.000                              7.175             20370601
17278752                       0.200        0.000     0.000                 0.000                              6.175             20370701
17278754                       0.200        0.000     0.000                 0.000                              6.800             20370601
17278756                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278768                       0.200        0.000     0.000                 0.000                              6.675             20370601
17278770                       0.200        0.000     0.000                 0.000                              5.675             20370601
17278773                       0.200        0.000     0.000                 0.000                              8.050             20370601
17278775                       0.200        0.000     0.000                 0.000                              6.300             20370601
17278786                       0.200        0.000     0.000                 0.000                              6.800             20370701
17266804                       0.200        0.000     0.000                 0.000                              7.300             20370601
17266823                       0.200        0.000     0.000                 0.000                              6.425             20370501
17266835                       0.200        0.000     0.000                 0.000                              6.550             20370501
17266913                       0.200        0.000     0.000                 0.000                              7.175             20370601
17266923                       0.200        0.000     0.000                 0.000                              6.675             20370601
17266942                       0.200        0.000     0.000                 0.000                              6.925             20370601
17266968                       0.200        0.000     0.000                 0.000                              6.300             20370601
17266988                       0.200        0.000     0.000                 0.000                              7.300             20370601
17267086                       0.200        0.000     0.000                 0.000                              7.050             20370601
17267095                       0.200        0.000     0.000                 0.000                              6.175             20370601
17267139                       0.200        0.000     0.000                 0.000                              6.675             20370601
17267140                       0.200        0.000     0.000                 0.000                              6.675             20370601
17267150                       0.200        0.000     0.000                 0.000                              6.800             20370601
17267155                       0.200        0.000     0.000                 0.000                              6.550             20370601
17267180                       0.200        0.000     0.000                 0.000                              5.925             20370601
17267196                       0.200        0.000     0.000                 0.000                              6.800             20370601
17267221                       0.200        0.000     0.000                 0.000                              6.550             20370601
17267246                       0.200        0.000     0.000                 0.000                              6.300             20370401
17303387                       0.375        0.000     0.000                 0.000                              7.250             20370701
17303369                       0.375        0.000     0.000                 0.000                              8.125             20370601
17303388                       0.375        0.000     0.000                 0.000                              6.625             20370701
17303389                       0.375        0.000     0.000                 0.000                              7.875             20370701
17303350                       0.375        0.000     0.000                 0.000                              7.250             20370601
17303334                       0.375        0.000     0.000                 0.000                              7.375             20361101
17303335                       0.375        0.000     0.000                 0.000                              6.625             20361201
17303354                       0.375        0.000     0.000                 0.000                              7.750             20370701
17303390                       0.375        0.000     0.000                 0.000                              6.500             20370701
17303372                       0.375        0.000     0.000                 0.000                              8.000             20370701
17303337                       0.375        0.000     0.000                 0.000                              7.500             20370101
17303374                       0.375        0.000     0.000                 0.000                              7.125             20370701
17303392                       0.375        0.000     0.000                 0.000                              7.875             20370701
17303356                       0.375        0.000     0.000                 0.000                              7.125             20370701
17303393                       0.375        0.000     0.000                 0.000                              7.500             20370701
17303395                       0.375        0.000     0.000                 0.000                              6.500             20370701
17303377                       0.375        0.000     0.000                 0.000                              7.375             20370701
17303396                       0.375        0.000     0.000                 0.000                              6.750             20370701
17303378                       0.375        0.000     0.000                 0.000                              7.625             20370701
17303397                       0.375        0.000     0.000                 0.000                              6.625             20370701
17303379                       0.375        0.000     0.000                 0.000                              6.500             20370701
17303340                       0.375        0.000     0.000                 0.000                              7.500             20361201
17303341                       0.375        0.000     0.000                 0.000                              6.875             20370301
17303343                       0.375        0.000     0.000                 0.000                              7.000             20370201
17303380                       0.375        0.000     0.000                 0.000                              7.000             20370701
17303362                       0.375        0.000     0.000                 0.000                              7.375             20370701
17303381                       0.375        0.000     0.000                 0.000                              8.125             20370701
17303364                       0.375        0.000     0.000                 0.000                              6.500             20370601
17303382                       0.375        0.000     0.000                 0.000                              6.625             20370701
17303347                       0.375        0.000     0.000                 0.000                              6.250             20370301
17303366                       0.375        0.000     0.000                 0.000                              6.500             20370601
17303384                       0.375        0.000     0.000                 0.000                              6.500             20370701
17303385                       0.375        0.000     0.000                 0.000                              6.000             20370701
17303367                       0.375        0.000     0.000                 0.000                              7.125             20370601
17303349                       0.375        0.000     0.000                 0.000                              6.500             20370301
17303368                       0.375        0.000     0.000                 0.000                              7.375             20370601
17303386                       0.375        0.000     0.000                 0.000                              7.500             20370701
17233831                       0.375        0.000     0.000                 0.000                              7.125             20370401
17233834                       0.375        0.000     0.000                 0.000                              6.375             20370501
17266742                       0.200        0.000     0.000                 0.000                              6.550             20370501
17266743                       0.200        0.000     0.000                 0.000                              6.300             20370501
17266746                       0.200        0.000     0.000                 0.000                              6.175             20370501
17278662                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304576                       0.200        0.000     0.000                 0.000                              6.300             20361101
17304578                       0.200        0.000     0.000                 0.000                              6.425             20370101
17304580                       0.200        0.000     0.000                 0.000                              6.050             20370101
17304581                       0.200        0.000     0.000                 0.000                              6.175             20370201
17304583                       0.200        0.000     0.000                 0.000                              5.800             20370201
17304584                       0.200        0.000     0.000                 0.000                              6.175             20370401
17304586                       0.200        0.000     0.000                 0.000                              5.300             20370301
17304587                       0.200        0.000     0.000                 0.000                              5.800             20370301
17304588                       0.200        0.000     0.000                 0.000                              6.050             20370201
17304589                       0.200        0.000     0.000                 0.000                              7.175             20370301
17304592                       0.200        0.000     0.000                 0.000                              5.675             20370401
17304593                       0.200        0.000     0.000                 0.000                              6.050             20370401
17304594                       0.200        0.000     0.000                 0.000                              6.300             20370201
17304595                       0.200        0.000     0.000                 0.000                              6.300             20370301
17304596                       0.200        0.000     0.000                 0.000                              6.925             20370401
17304599                       0.200        0.000     0.000                 0.000                              6.675             20370401
17304601                       0.200        0.000     0.000                 0.000                              6.550             20370401
17304604                       0.200        0.000     0.000                 0.000                              5.675             20370101
17304605                       0.200        0.000     0.000                 0.000                              6.675             20370201
17304606                       0.200        0.000     0.000                 0.000                              5.550             20370301
17304607                       0.200        0.000     0.000                 0.000                              6.050             20370201
17304608                       0.200        0.000     0.000                 0.000                              7.050             20370401
17304609                       0.200        0.000     0.000                 0.000                              6.925             20370201
17304610                       0.200        0.000     0.000                 0.000                              5.800             20370301
17304611                       0.200        0.000     0.000                 0.000                              5.300             20370301
17304612                       0.200        0.000     0.000                 0.000                              7.425             20370501
17304615                       0.200        0.000     0.000                 0.000                              7.550             20370401
17304617                       0.200        0.000     0.000                 0.000                              8.175             20370401
17304618                       0.200        0.000     0.000                 0.000                              6.425             20370501
17304619                       0.200        0.000     0.000                 0.000                              8.175             20370501
17304620                       0.200        0.000     0.000                 0.000                              5.925             20370401
17304621                       0.200        0.000     0.000                 0.000                              6.300             20370401
17304622                       0.200        0.000     0.000                 0.000                              8.175             20370401
17304623                       0.200        0.000     0.000                 0.000                              4.675             20370701
17304624                       0.200        0.000     0.000                 0.000                              8.175             20370601
17304625                       0.200        0.000     0.000                 0.000                              5.175             20370701
17304626                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304627                       0.200        0.000     0.000                 0.000                              5.425             20370601
17304629                       0.200        0.000     0.000                 0.000                              8.675             20370601
17304630                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304631                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304632                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304633                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304634                       0.200        0.000     0.000                 0.000                              6.675             20370501
17304635                       0.200        0.000     0.000                 0.000                              5.675             20370501
17304636                       0.200        0.000     0.000                 0.000                              6.300             20370401
17304637                       0.200        0.000     0.000                 0.000                              7.675             20370601
17304638                       0.200        0.000     0.000                 0.000                              7.175             20370401
17304639                       0.200        0.000     0.000                 0.000                              5.675             20370401
17304640                       0.200        0.000     0.000                 0.000                              6.675             20370401
17304641                       0.200        0.000     0.000                 0.000                              5.925             20370501
17304642                       0.200        0.000     0.000                 0.000                              7.050             20370501
17304643                       0.200        0.000     0.000                 0.000                              6.300             20370501
17304644                       0.200        0.000     0.000                 0.000                              7.050             20370601
17304645                       0.200        0.000     0.000                 0.000                              7.425             20370501
17304646                       0.200        0.000     0.000                 0.000                              5.175             20370501
17304647                       0.200        0.000     0.000                 0.000                              7.425             20370601
17304648                       0.200        0.000     0.000                 0.000                              6.175             20370601
17304649                       0.200        0.000     0.000                 0.000                              6.550             20370601
17304650                       0.200        0.000     0.000                 0.000                              7.800             20370501
17304651                       0.200        0.000     0.000                 0.000                              6.800             20370801
17304652                       0.200        0.000     0.000                 0.000                              7.800             20370601
17304653                       0.200        0.000     0.000                 0.000                              7.050             20370601
17304654                       0.200        0.000     0.000                 0.000                              7.800             20370501
17304569                       0.200        0.000     0.000                 0.000                              6.300             20370601
17304571                       0.200        0.000     0.000                 0.000                              6.550             20361101
17304573                       0.200        0.000     0.000                 0.000                              6.175             20370801
17304574                       0.200        0.000     0.000                 0.000                              6.175             20370401
17304540                       0.200        0.000     0.000                 0.000                              7.550             20370701
17304541                       0.200        0.000     0.000                 0.000                              5.800             20370701
17304542                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304543                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304544                       0.200        0.000     0.000                 0.000                              8.050             20370701
17304545                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304546                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304547                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304548                       0.200        0.000     0.000                 0.000                              6.800             20370701
17304549                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304550                       0.200        0.000     0.000                 0.000                              8.050             20370801
17304551                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304552                       0.200        0.000     0.000                 0.000                              6.675             20370701
17304553                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304556                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304557                       0.200        0.000     0.000                 0.000                              5.675             20370701
17304558                       0.200        0.000     0.000                 0.000                              7.050             20370801
17304559                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304560                       0.200        0.000     0.000                 0.000                              6.550             20370701
17304561                       0.200        0.000     0.000                 0.000                              6.300             20370701
17304562                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304563                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304564                       0.200        0.000     0.000                 0.000                              5.925             20370701
17304565                       0.200        0.000     0.000                 0.000                              8.300             20370701
17304566                       0.200        0.000     0.000                 0.000                              6.425             20370701
17304567                       0.200        0.000     0.000                 0.000                              6.050             20370701
17304568                       0.200        0.000     0.000                 0.000                              6.175             20370501
16177156                       0.250        0.000     0.000                 0.000                              6.000             20360401
16199761                       0.250        0.000     0.000                 0.000                              6.000             20360401
16564077                       0.250        0.000     0.000                 0.000                              6.250             20460601
16564090                       0.250        0.000     0.000                 0.000                              6.250             20460701
16564109                       0.250        0.000     0.000                 0.000                              6.625             20460801
16573251                       0.250        0.000     0.000                 0.000                              6.250             20460801
17251774                       0.375        0.000     0.000                 0.000                              5.615             20370401
17233809                       0.375        0.000     0.000                 0.000                              6.875             20370501
17233830                       0.375        0.000     0.000                 0.000                              7.375             20370401
17233835                       0.375        0.000     0.000                 0.000                              7.250             20370401
17233836                       0.375        0.000     0.000                 0.000                              7.500             20370501
17233838                       0.375        0.000     0.000                 0.000                              6.625             20370501
17233839                       0.375        0.000     0.000                 0.000                              6.625             20370501
17198165                       0.250        0.000     0.000                 0.000                              5.750             20370101
17198167                       0.250        0.000     0.000                 0.000                              7.250             20370301
17198168                       0.250        0.000     0.000                 0.000                              5.750             20370201
17198169                       0.250        0.000     0.000                 0.000                              5.625             20370201
17198175                       0.250        0.000     0.000                 0.000                              5.625             20370301
17198178                       0.250        0.000     0.000                 0.000                              5.750             20370301
17198179                       0.250        0.000     0.000                 0.000                              6.125             20370301
17198192                       0.250        0.000     0.000                 0.000                              6.000             20370301
17198196                       0.250        0.000     0.000                 0.000                              7.750             20370301
17198199                       0.250        0.000     0.000                 0.000                              6.000             20370301
17198204                       0.250        0.000     0.000                 0.000                              6.375             20370301
17198205                       0.250        0.000     0.000                 0.000                              7.250             20370301
17174973                       0.375        0.000     0.000                 0.000                              6.500             20370201
17174980                       0.375        0.000     0.000                 0.000                              7.500             20370201
17174987                       0.375        0.000     0.000                 0.000                              6.250             20370201
17174990                       0.375        0.000     0.000                 0.000                              7.125             20370301
17175014                       0.375        0.000     0.000                 0.000                              6.625             20370401
17175015                       0.375        0.000     0.000                 0.000                              7.875             20370301
16146866                       0.375        0.000     0.000                 0.000                              7.500             20351101
16649344                       0.375        0.000     0.000                 0.000                              6.375             20360201
17347241                       0.375        0.000     0.000                 0.000                              6.500             20370401
17347307                       0.375        0.000     0.000                 0.000                              7.875             20370401
17347137                       0.375        0.000     0.000                 0.000                              7.375             20370201
17347141                       0.375        0.000     0.000                 0.000                              6.750             20370201
17347144                       0.375        0.000     0.000                 0.000                              6.250             20370201
17347163                       0.375        0.000     0.000                 0.000                              7.125             20370201
17347170                       0.375        0.000     0.000                 0.000                              7.000             20370301
17347174                       0.375        0.000     0.000                 0.000                              7.000             20370301
17341582                       0.200        0.000     0.000                 0.000                              7.675             20370701
17341583                       0.200        0.000     0.000                 0.000                              8.550             20370701
17341584                       0.200        0.000     0.000                 0.000                              7.050             20370801
17341585                       0.200        0.000     0.000                 0.000                              5.050             20370801
17341586                       0.200        0.000     0.000                 0.000                              6.550             20370801
17341587                       0.200        0.000     0.000                 0.000                              7.175             20370801
17341588                       0.200        0.000     0.000                 0.000                              7.300             20370801
17341589                       0.200        0.000     0.000                 0.000                              6.425             20370801
17341590                       0.200        0.000     0.000                 0.000                              6.800             20370501
17341591                       0.200        0.000     0.000                 0.000                              8.175             20370801
17341592                       0.200        0.000     0.000                 0.000                              6.300             20370801
17341593                       0.200        0.000     0.000                 0.000                              4.800             20370801
17341594                       0.200        0.000     0.000                 0.000                              7.300             20370801
17341595                       0.200        0.000     0.000                 0.000                              6.800             20370801
17341596                       0.200        0.000     0.000                 0.000                              8.550             20370801
17341597                       0.200        0.000     0.000                 0.000                              6.425             20370601
17341598                       0.200        0.000     0.000                 0.000                              6.425             20370701
17347108                       0.375        0.000     0.000                 0.000                              6.500             20370101
17347109                       0.375        0.000     0.000                 0.000                              7.375             20370301
17341578                       0.200        0.000     0.000                 0.000                              7.800             20370701
17341579                       0.200        0.000     0.000                 0.000                              6.550             20370701
17341580                       0.200        0.000     0.000                 0.000                              7.550             20370601
17341581                       0.200        0.000     0.000                 0.000                              8.550             20370701
17341562                       0.200        0.000     0.000                 0.000                              8.300             20370601
17341563                       0.200        0.000     0.000                 0.000                              7.175             20370601
17341565                       0.200        0.000     0.000                 0.000                              8.675             20370601
17341566                       0.200        0.000     0.000                 0.000                              8.800             20370701
17341567                       0.200        0.000     0.000                 0.000                              8.800             20370701
17341568                       0.200        0.000     0.000                 0.000                              6.675             20370601
17341569                       0.200        0.000     0.000                 0.000                              6.425             20370701
17341570                       0.200        0.000     0.000                 0.000                              7.175             20370701
17341571                       0.200        0.000     0.000                 0.000                              6.675             20370701
17341572                       0.200        0.000     0.000                 0.000                              7.675             20370601
17341573                       0.200        0.000     0.000                 0.000                              6.675             20370601
17341574                       0.200        0.000     0.000                 0.000                              8.425             20370701
17341575                       0.200        0.000     0.000                 0.000                              6.925             20370701
17341576                       0.200        0.000     0.000                 0.000                              8.675             20370701
17341577                       0.200        0.000     0.000                 0.000                              7.425             20370601
17214547                       0.250        0.000     0.000                 0.000                              7.250             20370401
17275231                       0.375        0.000     0.000                 0.000                              6.500             20370401
17275246                       0.375        0.000     0.000                 0.000                              7.500             20370201
17275337                       0.375        0.000     0.000                 0.000                              7.000             20370401
17275349                       0.375        0.000     0.000                 0.000                              6.125             20370401
17275351                       0.375        0.000     0.000                 0.000                              6.125             20370501
17266996                       0.200        0.000     0.000                 0.000                              6.300             20370601
17267000                       0.200        0.000     0.000                 0.000                              6.300             20370601
17267008                       0.200        0.000     0.000                 0.000                              7.175             20370601
17267025                       0.200        0.000     0.000                 0.000                              6.300             20370601
17267030                       0.200        0.000     0.000                 0.000                              6.675             20370601
17267033                       0.200        0.000     0.000                 0.000                              6.675             20370601
17267042                       0.200        0.000     0.000                 0.000                              6.425             20370601
17267043                       0.200        0.000     0.000                 0.000                              6.300             20370601
17267059                       0.200        0.000     0.000                 0.000                              6.050             20370601
17278663                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278667                       0.200        0.000     0.000                 0.000                              5.925             20370601
17278671                       0.200        0.000     0.470                 0.000                              7.955             20370601
17278674                       0.200        0.000     0.000                 0.000                              6.300             20370501
17278676                       0.200        0.000     0.000                 0.000                              7.300             20370501
17278678                       0.200        0.000     0.000                 0.000                              7.550             20370601
17278681                       0.200        0.000     0.000                 0.000                              6.050             20370601
17278685                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278688                       0.200        0.000     0.000                 0.000                              6.550             20370601
17278696                       0.200        0.000     0.000                 0.000                              6.300             20370601
17278700                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278701                       0.200        0.000     0.000                 0.000                              6.550             20370601
17278705                       0.200        0.000     0.000                 0.000                              6.675             20370601
17278706                       0.200        0.000     0.000                 0.000                              6.925             20370601
17278707                       0.200        0.000     0.000                 0.000                              6.550             20370601
17278708                       0.200        0.000     0.000                 0.000                              7.800             20370601
17278710                       0.200        0.000     0.000                 0.000                              5.300             20370601
17278715                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278716                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278717                       0.200        0.000     0.000                 0.000                              5.550             20370601
17278718                       0.200        0.000     0.000                 0.000                              8.300             20370701
17278721                       0.200        0.000     0.000                 0.000                              6.425             20370501
17278722                       0.200        0.000     0.000                 0.000                              5.300             20370701
17278723                       0.200        0.000     0.000                 0.000                              6.300             20370701
17278724                       0.200        0.000     0.000                 0.000                              6.925             20370601
17278725                       0.200        0.000     0.000                 0.000                              6.550             20370701
17278726                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278727                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278728                       0.200        0.000     0.000                 0.000                              5.800             20370701
17278729                       0.200        0.000     0.000                 0.000                              6.925             20370701
17278730                       0.200        0.000     0.000                 0.000                              6.800             20370701
17278731                       0.200        0.000     0.000                 0.000                              7.800             20370701
17278732                       0.200        0.000     0.000                 0.000                              6.800             20370601
17278734                       0.200        0.000     0.000                 0.000                              6.050             20370601
17278737                       0.200        0.000     0.000                 0.000                              5.800             20370701
17278738                       0.200        0.000     0.000                 0.000                              6.175             20370701
17278740                       0.200        0.000     0.000                 0.000                              6.300             20370601
17278741                       0.200        0.000     0.000                 0.000                              6.425             20370701
17278742                       0.200        0.000     0.000                 0.000                              6.175             20370701
17278743                       0.200        0.000     0.000                 0.000                              7.050             20370601
17278745                       0.200        0.000     0.000                 0.000                              6.050             20370601
17278746                       0.200        0.000     0.000                 0.000                              6.300             20370601
17278747                       0.200        0.000     0.000                 0.000                              7.425             20370601
17278748                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278755                       0.200        0.000     0.000                 0.000                              5.925             20370601
17278757                       0.200        0.000     0.000                 0.000                              6.550             20370701
17278758                       0.200        0.000     0.000                 0.000                              6.300             20370601
17278762                       0.200        0.000     0.000                 0.000                              5.800             20370601
17278763                       0.200        0.000     0.000                 0.000                              6.675             20370601
17278764                       0.200        0.000     0.000                 0.000                              6.675             20370601
17278765                       0.200        0.000     0.000                 0.000                              7.300             20370601
17278767                       0.200        0.000     0.000                 0.000                              6.300             20370601
17278771                       0.200        0.000     0.000                 0.000                              5.925             20370601
17278772                       0.200        0.000     0.000                 0.000                              7.050             20370701
17278774                       0.200        0.000     0.000                 0.000                              6.425             20370701
17278776                       0.200        0.000     0.000                 0.000                              7.175             20370601
17278778                       0.200        0.000     0.000                 0.000                              6.425             20370701
17278780                       0.200        0.000     0.000                 0.000                              6.300             20370701
17278781                       0.200        0.000     0.000                 0.000                              5.800             20370701
17278782                       0.200        0.000     0.000                 0.000                              6.300             20370601
17278783                       0.200        0.000     0.000                 0.000                              7.550             20370601
17278784                       0.200        0.000     0.000                 0.000                              7.300             20370601
17278785                       0.200        0.000     0.000                 0.000                              6.425             20370601
17278788                       0.200        0.000     0.000                 0.000                              6.675             20370701
17278789                       0.200        0.000     0.000                 0.000                              7.050             20370601
17278790                       0.200        0.000     0.000                 0.000                              6.800             20370701
17278791                       0.200        0.000     0.000                 0.000                              6.550             20370601
17278793                       0.200        0.000     0.000                 0.000                              7.175             20370701
17278794                       0.200        0.000     0.000                 0.000                              6.425             20370701
17278795                       0.200        0.000     0.000                 0.000                              6.175             20370601
17278797                       0.200        0.000     0.000                 0.000                              7.550             20370601
17278800                       0.200        0.000     0.000                 0.000                              7.550             20370701
17278802                       0.200        0.000     0.000                 0.000                              7.050             20370601
17278803                       0.200        0.000     0.000                 0.000                              6.050             20370701
17278804                       0.200        0.000     0.000                 0.000                              6.675             20370601
17278805                       0.200        0.000     0.000                 0.000                              7.675             20370601
17278806                       0.200        0.000     0.000                 0.000                              7.050             20370701
17278807                       0.200        0.000     0.000                 0.000                              7.175             20370701
17278808                       0.200        0.000     0.000                 0.000                              6.925             20370601
17279253                       0.200        0.000     0.000                 0.000                              6.175             20370401
17279257                       0.200        0.000     0.000                 0.000                              8.300             20370701
17279258                       0.200        0.000     0.000                 0.000                              5.550             20370601
17279259                       0.200        0.000     0.000                 0.000                              6.550             20470601
17279261                       0.200        0.000     0.000                 0.000                              6.675             20370601
17279262                       0.200        0.000     0.000                 0.000                              7.425             20370601
17279263                       0.200        0.000     0.000                 0.000                              5.675             20370601
17279264                       0.200        0.000     0.000                 0.000                              6.300             20370601
17279265                       0.200        0.000     0.000                 0.000                              6.550             20370601
17279266                       0.200        0.000     0.000                 0.000                              6.425             20370601
17279267                       0.200        0.000     0.000                 0.000                              6.800             20370601
17279270                       0.200        0.000     0.000                 0.000                              6.550             20370601
17279271                       0.200        0.000     0.000                 0.000                              6.175             20370601
17279272                       0.200        0.000     0.000                 0.000                              7.050             20370601
17279274                       0.200        0.000     0.000                 0.000                              6.550             20370701
17279275                       0.200        0.000     0.000                 0.000                              6.175             20370701
17279277                       0.200        0.000     0.000                 0.000                              6.300             20370601
17279278                       0.200        0.000     0.000                 0.000                              6.550             20370701
17279281                       0.200        0.000     0.000                 0.000                              6.800             20370701
17279282                       0.200        0.000     0.000                 0.000                              6.675             20370701
17279283                       0.200        0.000     0.000                 0.000                              7.175             20370601
17279286                       0.200        0.000     0.000                 0.000                              6.050             20370701
17279288                       0.200        0.000     0.000                 0.000                              6.675             20370701
17279289                       0.200        0.000     0.000                 0.000                              6.675             20370601
17279290                       0.200        0.000     0.000                 0.000                              6.300             20370701
17279291                       0.200        0.000     0.000                 0.000                              6.675             20370701
17279292                       0.200        0.000     0.000                 0.000                              6.425             20370701
17279294                       0.200        0.000     0.000                 0.000                              6.300             20370701
17279297                       0.200        0.000     0.000                 0.000                              7.300             20370701
17279299                       0.200        0.000     0.000                 0.000                              7.050             20370701
17279301                       0.200        0.000     0.000                 0.000                              6.300             20370701
17279303                       0.200        0.000     0.000                 0.000                              5.675             20370601
17279305                       0.200        0.000     0.000                 0.000                              7.550             20370701
17279306                       0.200        0.000     0.000                 0.000                              6.800             20370701
17279308                       0.200        0.000     0.000                 0.000                              6.925             20370601
17279310                       0.200        0.000     0.000                 0.000                              6.175             20370701
17279311                       0.200        0.000     0.000                 0.000                              6.300             20370701
17279312                       0.200        0.000     0.000                 0.000                              7.050             20370701
17279313                       0.200        0.000     0.000                 0.000                              6.800             20370701
17279314                       0.200        0.000     0.000                 0.000                              6.300             20370701
17267060                       0.200        0.000     0.000                 0.000                              5.925             20370601
17267066                       0.200        0.000     0.000                 0.000                              7.175             20370601
17267068                       0.200        0.000     0.000                 0.000                              6.175             20370601
17267074                       0.200        0.000     0.000                 0.000                              6.300             20370601
17267084                       0.200        0.000     0.000                 0.000                              6.050             20370601
17267093                       0.200        0.000     0.000                 0.000                              7.175             20370601
17267099                       0.200        0.000     0.000                 0.000                              7.800             20370601
17267101                       0.200        0.000     0.000                 0.000                              6.300             20370601
17267102                       0.200        0.000     0.000                 0.000                              7.300             20370601
17267116                       0.200        0.000     0.000                 0.000                              6.175             20370601
17267126                       0.200        0.000     0.000                 0.000                              6.550             20370601
17267129                       0.200        0.000     0.000                 0.000                              6.425             20370601
17267130                       0.200        0.000     0.000                 0.000                              6.800             20370601
17266880                       0.200        0.000     0.000                 0.000                              6.175             20370601
17266881                       0.200        0.000     0.000                 0.000                              6.925             20370601
17266889                       0.200        0.000     0.000                 0.000                              6.050             20370601
17266894                       0.200        0.000     0.000                 0.000                              5.425             20370601
17266897                       0.200        0.000     0.000                 0.000                              5.675             20370601
17266898                       0.200        0.000     0.000                 0.000                              6.050             20370601
17266906                       0.200        0.000     0.000                 0.000                              5.925             20370601
17266912                       0.200        0.000     0.000                 0.000                              6.675             20370601
17266916                       0.200        0.000     0.000                 0.000                              6.050             20370601
17266920                       0.200        0.000     0.000                 0.000                              6.300             20370601
17266921                       0.200        0.000     0.000                 0.000                              6.675             20370601
17266926                       0.200        0.000     0.000                 0.000                              6.550             20370601
17266930                       0.200        0.000     0.000                 0.000                              6.800             20370601
17266934                       0.200        0.000     0.000                 0.000                              6.175             20370601
17266936                       0.200        0.000     0.000                 0.000                              7.550             20370601
17266940                       0.200        0.000     0.000                 0.000                              5.675             20370601
17266947                       0.200        0.000     0.000                 0.000                              7.175             20370601
17266948                       0.200        0.000     0.000                 0.000                              6.050             20370601
17266949                       0.200        0.000     0.000                 0.000                              6.425             20370601
17266951                       0.200        0.000     0.000                 0.000                              7.300             20370501
17266956                       0.200        0.000     0.000                 0.000                              7.300             20370601
17266957                       0.200        0.000     0.000                 0.000                              7.550             20370601
17266958                       0.200        0.000     0.000                 0.000                              7.675             20370601
17266961                       0.200        0.000     0.000                 0.000                              6.050             20370601
17266963                       0.200        0.000     0.000                 0.000                              7.425             20370601
17266964                       0.200        0.000     0.000                 0.000                              6.050             20370601
17266965                       0.200        0.000     0.000                 0.000                              6.175             20370601
17266969                       0.200        0.000     0.000                 0.000                              6.175             20370601
17266971                       0.200        0.000     0.000                 0.000                              6.800             20370601
17266973                       0.200        0.000     0.000                 0.000                              7.175             20370601
17266987                       0.200        0.000     0.000                 0.000                              7.300             20370601
17266994                       0.200        0.000     0.000                 0.000                              6.800             20370601
17214624                       0.250        0.000     0.000                 0.000                              6.375             20370401
17214625                       0.250        0.000     0.000                 0.000                              7.625             20370401
17214627                       0.250        0.000     0.000                 0.000                              6.250             20370401
17214628                       0.250        0.000     0.000                 0.000                              6.250             20370401
17214629                       0.250        0.000     0.000                 0.000                              7.250             20370501
17214631                       0.250        0.000     0.910                 0.000                              6.590             20370401
17214632                       0.250        0.000     0.000                 0.000                              6.375             20370401
17214634                       0.250        0.000     0.000                 0.000                              7.500             20370401
17214635                       0.250        0.000     0.000                 0.000                              7.625             20370501
17214636                       0.250        0.000     0.000                 0.000                              6.750             20370501
17214637                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214638                       0.250        0.000     0.000                 0.000                              7.375             20370401
17214640                       0.250        0.000     0.000                 0.000                              7.125             20370401
17214641                       0.250        0.000     0.000                 0.000                              6.375             20370501
17214642                       0.250        0.000     0.000                 0.000                              7.125             20370501
17214644                       0.250        0.000     0.000                 0.000                              7.000             20370401
17214646                       0.250        0.000     0.000                 0.000                              7.125             20370401
17214647                       0.250        0.000     0.000                 0.000                              7.500             20370401
17214649                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214650                       0.250        0.000     0.910                 0.000                              6.465             20370401
17214651                       0.250        0.000     0.000                 0.000                              7.250             20370401
17214652                       0.250        0.000     0.000                 0.000                              6.750             20370401
17214655                       0.250        0.000     0.000                 0.000                              5.500             20370501
17214657                       0.250        0.000     0.000                 0.000                              7.000             20370501
17214616                       0.250        0.000     0.000                 0.000                              7.500             20370401
17214617                       0.250        0.000     0.000                 0.000                              7.000             20370401
17214619                       0.250        0.000     0.000                 0.000                              6.625             20370501
17214620                       0.250        0.000     0.000                 0.000                              6.875             20370501
17214621                       0.250        0.000     0.000                 0.000                              7.250             20370401
17214622                       0.250        0.000     0.000                 0.000                              7.500             20370401
17214623                       0.250        0.000     0.000                 0.000                              6.125             20370401
17202823                       0.250        0.000     0.000                 0.000                              6.625             20370501
17214424                       0.250        0.000     0.000                 0.000                              6.375             20370401
17214426                       0.250        0.000     0.910                 0.000                              5.215             20370401
17214427                       0.250        0.000     0.590                 0.000                              5.785             20361101
17214429                       0.250        0.000     0.000                 0.000                              6.000             20370501
17214430                       0.250        0.000     0.910                 0.000                              5.340             20370401
17214432                       0.250        0.000     0.000                 0.000                              6.625             20370201
17214433                       0.250        0.000     0.000                 0.000                              7.250             20370201
17214434                       0.250        0.000     0.000                 0.000                              5.875             20370201
17214435                       0.250        0.000     0.910                 0.000                              5.090             20370401
17214436                       0.250        0.000     0.910                 0.000                              6.840             20370401
17214437                       0.250        0.000     0.910                 0.000                              6.715             20370401
17214438                       0.250        0.000     0.000                 0.000                              7.125             20370401
17214439                       0.250        0.000     0.000                 0.000                              6.750             20370401
17214440                       0.250        0.000     0.910                 0.000                              7.215             20370401
17214441                       0.250        0.000     0.000                 0.000                              7.250             20370401
17214443                       0.250        0.000     0.000                 0.000                              6.250             20370501
17214444                       0.250        0.000     0.910                 0.000                              6.590             20370401
17214445                       0.250        0.000     0.000                 0.000                              6.125             20370401
17214449                       0.250        0.000     0.000                 0.000                              6.375             20370401
17214450                       0.250        0.000     0.910                 0.000                              6.340             20370401
17214451                       0.250        0.000     0.000                 0.000                              5.625             20370401
17214452                       0.250        0.000     0.000                 0.000                              6.375             20370401
17214453                       0.250        0.000     0.000                 0.000                              7.500             20370401
17214454                       0.250        0.000     0.000                 0.000                              6.500             20370401
17214455                       0.250        0.000     0.910                 0.000                              5.965             20370401
17214456                       0.250        0.000     0.000                 0.000                              6.000             20370501
17214457                       0.250        0.000     0.910                 0.000                              5.715             20370401
17214458                       0.250        0.000     0.000                 0.000                              6.000             20370401
17214460                       0.250        0.000     0.000                 0.000                              7.375             20370301
17214461                       0.250        0.000     0.910                 0.000                              5.715             20370401
17214462                       0.250        0.000     0.000                 0.000                              5.750             20370401
17214464                       0.250        0.000     0.000                 0.000                              6.250             20370401
17214465                       0.250        0.000     0.000                 0.000                              6.250             20370401
17214466                       0.250        0.000     0.000                 0.000                              6.000             20370501
17214467                       0.250        0.000     0.000                 0.000                              5.750             20370401
17214469                       0.250        0.000     0.000                 0.000                              6.125             20370401
17214470                       0.250        0.000     0.000                 0.000                              6.625             20370501
17214474                       0.250        0.000     0.000                 0.000                              6.125             20370401
17214475                       0.250        0.000     0.000                 0.000                              6.875             20370401
17214476                       0.250        0.000     0.000                 0.000                              6.750             20370401
17214477                       0.250        0.000     0.000                 0.000                              6.500             20370401
17214478                       0.250        0.000     0.000                 0.000                              5.500             20370401
17214480                       0.250        0.000     0.000                 0.000                              6.250             20370401
17214483                       0.250        0.000     0.910                 0.000                              6.340             20370401
17214486                       0.250        0.000     0.000                 0.000                              6.750             20370501
17214487                       0.250        0.000     0.000                 0.000                              6.250             20370401
17214488                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214490                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214491                       0.250        0.000     0.000                 0.000                              6.125             20370401
17214492                       0.250        0.000     0.000                 0.000                              6.125             20370401
17214493                       0.250        0.000     0.000                 0.000                              6.000             20370401
17214494                       0.250        0.000     0.000                 0.000                              6.375             20370401
17214495                       0.250        0.000     0.910                 0.000                              6.465             20370401
17214497                       0.250        0.000     0.000                 0.000                              6.000             20370401
17214498                       0.250        0.000     0.000                 0.000                              5.750             20370401
17214499                       0.250        0.000     0.000                 0.000                              6.375             20370401
17214501                       0.250        0.000     0.000                 0.000                              6.625             20370301
17214503                       0.250        0.000     0.910                 0.000                              5.465             20370401
17214504                       0.250        0.000     0.000                 0.000                              6.250             20370301
17214505                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214506                       0.250        0.000     0.000                 0.000                              5.875             20370401
17214508                       0.250        0.000     0.000                 0.000                              6.250             20370401
17214509                       0.250        0.000     0.910                 0.000                              6.465             20370401
17214511                       0.250        0.000     0.910                 0.000                              5.715             20370501
17214512                       0.250        0.000     0.000                 0.000                              6.125             20370501
17214513                       0.250        0.000     0.000                 0.000                              5.875             20370401
17214514                       0.250        0.000     0.000                 0.000                              6.500             20370401
17214515                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214517                       0.250        0.000     0.000                 0.000                              5.750             20370401
17214519                       0.250        0.000     0.000                 0.000                              6.875             20370401
17214520                       0.250        0.000     0.000                 0.000                              7.000             20370401
17214522                       0.250        0.000     0.000                 0.000                              6.250             20370501
17214523                       0.250        0.000     0.000                 0.000                              6.000             20370401
17214524                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214526                       0.250        0.000     0.000                 0.000                              6.000             20370401
17214529                       0.250        0.000     0.910                 0.000                              5.715             20370401
17214530                       0.250        0.000     0.000                 0.000                              5.875             20370401
17214531                       0.250        0.000     0.000                 0.000                              5.625             20370401
17214532                       0.250        0.000     0.000                 0.000                              6.625             20370501
17214533                       0.250        0.000     0.000                 0.000                              5.625             20370401
17214534                       0.250        0.000     0.910                 0.000                              5.215             20370401
17214535                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214540                       0.250        0.000     0.000                 0.000                              6.125             20370401
17214541                       0.250        0.000     0.000                 0.000                              5.625             20370401
17214542                       0.250        0.000     0.000                 0.000                              5.625             20370401
17214543                       0.250        0.000     0.910                 0.000                              5.215             20370401
17214545                       0.250        0.000     0.000                 0.000                              5.875             20370401
17214550                       0.250        0.000     0.000                 0.000                              5.750             20370401
17214552                       0.250        0.000     0.000                 0.000                              5.000             20370401
17214553                       0.250        0.000     0.000                 0.000                              6.250             20370401
17214554                       0.250        0.000     0.000                 0.000                              6.500             20370401
17214555                       0.250        0.000     0.910                 0.000                              5.965             20370401
17214556                       0.250        0.000     0.000                 0.000                              5.375             20370401
17214557                       0.250        0.000     0.000                 0.000                              7.125             20370401
17214558                       0.250        0.000     0.000                 0.000                              6.000             20370401
17214559                       0.250        0.000     0.000                 0.000                              6.375             20370401
17214560                       0.250        0.000     0.000                 0.000                              6.875             20370401
17214561                       0.250        0.000     0.910                 0.000                              7.340             20370401
17214562                       0.250        0.000     0.910                 0.000                              6.215             20370401
17214563                       0.250        0.000     0.910                 0.000                              5.840             20370401
17214564                       0.250        0.000     0.000                 0.000                              6.125             20370401
17214566                       0.250        0.000     0.000                 0.000                              6.250             20370401
17214567                       0.250        0.000     0.910                 0.000                              5.965             20370401
17214568                       0.250        0.000     0.000                 0.000                              5.625             20370401
17214569                       0.250        0.000     0.000                 0.000                              7.250             20370401
17214570                       0.250        0.000     0.910                 0.000                              5.215             20370501
17214572                       0.250        0.000     0.910                 0.000                              6.465             20370401
17214573                       0.250        0.000     0.000                 0.000                              5.625             20370401
17214574                       0.250        0.000     0.000                 0.000                              6.500             20370401
17214575                       0.250        0.000     0.000                 0.000                              7.000             20370401
17214577                       0.250        0.000     0.910                 0.000                              5.590             20370401
17214579                       0.250        0.000     0.000                 0.000                              6.000             20370401
17214580                       0.250        0.000     0.910                 0.000                              6.840             20370401
17214581                       0.250        0.000     0.910                 0.000                              5.590             20370401
17214582                       0.250        0.000     0.000                 0.000                              5.875             20370401
17214583                       0.250        0.000     0.000                 0.000                              6.500             20370501
17214585                       0.250        0.000     0.000                 0.000                              5.750             20370401
17214586                       0.250        0.000     0.910                 0.000                              5.840             20370401
17214587                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214588                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214589                       0.250        0.000     0.000                 0.000                              7.875             20370401
17214590                       0.250        0.000     0.910                 0.000                              7.215             20370501
17214591                       0.250        0.000     0.910                 0.000                              5.715             20370401
17214595                       0.250        0.000     0.000                 0.000                              7.500             20370401
17214596                       0.250        0.000     0.000                 0.000                              7.125             20370401
17214597                       0.250        0.000     0.000                 0.000                              7.500             20370401
17214598                       0.250        0.000     0.000                 0.000                              6.625             20370401
17214599                       0.250        0.000     0.000                 0.000                              6.375             20370401
17266821                       0.200        0.000     0.000                 0.000                              7.050             20370501
17266824                       0.200        0.000     0.000                 0.000                              7.300             20370501
17266831                       0.200        0.000     0.000                 0.000                              6.800             20370601
17090577                       0.250        0.000     0.000                 0.000                              7.625             20370301
17090582                       0.250        0.000     0.000                 0.000                              6.875             20370301
17090590                       0.250        0.000     0.000                 0.000                              7.250             20370301
17090601                       0.250        0.000     0.000                 0.000                              7.000             20370301
17090604                       0.250        0.000     0.000                 0.000                              7.250             20370301
17090613                       0.250        0.000     0.000                 0.000                              6.500             20370401
17090622                       0.250        0.000     0.000                 0.000                              6.875             20370401
17266754                       0.200        0.000     0.000                 0.000                              5.300             20370501
17266756                       0.200        0.000     0.000                 0.000                              5.800             20370601
17266759                       0.200        0.000     0.000                 0.000                              6.175             20370401
17266771                       0.200        0.000     0.000                 0.000                              6.925             20370601
17266773                       0.200        0.000     0.000                 0.000                              6.300             20370501
17266774                       0.200        0.000     0.000                 0.000                              7.300             20370601
17266775                       0.200        0.000     0.000                 0.000                              7.050             20370501
17266776                       0.200        0.000     0.000                 0.000                              6.800             20370601
17266789                       0.200        0.000     0.000                 0.000                              6.300             20370501
17214602                       0.250        0.000     0.000                 0.000                              6.500             20370401
17214604                       0.250        0.000     0.000                 0.000                              7.875             20370401
17214605                       0.250        0.000     0.000                 0.000                              7.500             20370501
17214606                       0.250        0.000     0.000                 0.000                              7.500             20370501
17214607                       0.250        0.000     0.000                 0.000                              5.750             20370401
17214608                       0.250        0.000     0.000                 0.000                              6.375             20370401
17214609                       0.250        0.000     0.000                 0.000                              7.500             20370401
17214610                       0.250        0.000     0.910                 0.000                              5.590             20370401
17214611                       0.250        0.000     0.000                 0.000                              6.750             20370501
17214613                       0.250        0.000     0.000                 0.000                              5.750             20370401
17076173                       0.375        0.000     0.770                 0.000                              7.755             20370201
17174977                       0.375        0.000     0.000                 0.000                              7.250             20370201
17076175                       0.375        0.000     0.740                 0.000                              7.510             20370301
17076176                       0.375        0.000     1.770                 0.000                              6.555             20370301
17076181                       0.375        0.000     0.480                 0.000                              7.720             20370201
17076182                       0.375        0.000     0.710                 0.000                              7.855             20370201
17076187                       0.375        0.000     0.880                 0.000                              8.320             20370201
17076196                       0.375        0.000     0.300                 0.000                              6.750             20370101
17076225                       0.375        0.000     0.390                 0.000                              8.535             20370201
17076233                       0.375        0.000     0.800                 0.000                              6.575             20361201
17076235                       0.375        0.000     0.470                 0.000                              5.780             20361201
17233822                       0.375        0.000     0.000                 0.000                              7.000             20370301
17076188                       0.375        0.000     0.740                 0.000                              6.635             20370301
17043298                       0.375        0.000     0.000                 0.000                              7.500             20370101
17044149                       0.375        0.000     0.000                 0.000                              6.125             20361201
17044163                       0.375        0.000     0.000                 0.000                              7.250             20361101
17044172                       0.375        0.000     0.000                 0.000                              5.375             20361201
17044183                       0.375        0.000     0.000                 0.000                              8.000             20361201
17044184                       0.375        0.000     0.000                 0.000                              6.000             20361201
17044200                       0.375        0.000     0.000                 0.000                              6.125             20361201
17175000                       0.375        0.000     0.000                 0.000                              6.500             20370301
17198191                       0.250        0.000     0.000                 0.000                              5.250             20370301
17346370                       0.200        0.000     0.000                 0.000                              8.300             20370701
17346371                       0.200        0.000     0.000                 0.000                              6.425             20370701
17346372                       0.200        0.000     0.000                 0.000                              6.675             20370801
17346373                       0.200        0.000     0.000                 0.000                              8.799             20370701
17346374                       0.200        0.000     0.000                 0.000                              5.675             20370701
17293882                       0.200        0.000     0.000                 0.000                              6.300             20370701
17293883                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293884                       0.200        0.000     0.000                 0.000                              6.550             20370701
17293885                       0.200        0.000     0.000                 0.000                              5.925             20370701
17293886                       0.200        0.000     0.000                 0.000                              7.175             20370501
17293887                       0.200        0.000     0.000                 0.000                              5.550             20370601
17293888                       0.200        0.000     0.000                 0.000                              6.425             20370601
17293890                       0.200        0.000     0.000                 0.000                              7.050             20370601
17293891                       0.200        0.000     0.000                 0.000                              7.425             20370601
17293892                       0.200        0.000     0.000                 0.000                              6.925             20370601
17293894                       0.200        0.000     0.000                 0.000                              6.425             20370701
17293895                       0.200        0.000     0.000                 0.000                              5.800             20370701
17293898                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293899                       0.200        0.000     0.000                 0.000                              7.175             20370701
17293900                       0.200        0.000     0.000                 0.000                              6.550             20370701
17293901                       0.200        0.000     0.000                 0.000                              6.300             20470701
17293903                       0.200        0.000     0.000                 0.000                              6.550             20370701
17293904                       0.200        0.000     0.000                 0.000                              7.675             20370701
17293905                       0.200        0.000     0.000                 0.000                              7.550             20370701
17293906                       0.200        0.000     0.000                 0.000                              6.550             20370701
17293907                       0.200        0.000     0.000                 0.000                              7.675             20370701
17293909                       0.200        0.000     0.000                 0.000                              6.550             20370701
17293911                       0.200        0.000     0.000                 0.000                              6.550             20370701
17293914                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293916                       0.200        0.000     0.000                 0.000                              6.050             20370701
17293919                       0.200        0.000     0.000                 0.000                              6.425             20370701
17293920                       0.200        0.000     0.000                 0.000                              6.300             20370701
17293921                       0.200        0.000     0.000                 0.000                              7.050             20370701
17293922                       0.200        0.000     0.000                 0.000                              7.675             20370701
17293924                       0.200        0.000     0.000                 0.000                              6.550             20370701
17293925                       0.200        0.000     0.000                 0.000                              6.175             20370701
17293927                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293928                       0.200        0.000     0.000                 0.000                              5.800             20370701
17293929                       0.200        0.000     0.000                 0.000                              7.550             20470701
17293930                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293931                       0.200        0.000     0.000                 0.000                              6.425             20370701
17293933                       0.200        0.000     0.000                 0.000                              7.175             20370701
17293934                       0.200        0.000     0.000                 0.000                              7.300             20370701
17293935                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293936                       0.200        0.000     0.000                 0.000                              5.800             20370701
17293937                       0.200        0.000     0.000                 0.000                              7.175             20370701
17293938                       0.200        0.000     0.000                 0.000                              7.675             20370701
17293939                       0.200        0.000     0.000                 0.000                              5.925             20370701
17296685                       0.200        0.000     0.000                 0.000                              6.800             20370701
17296687                       0.200        0.000     0.000                 0.000                              6.675             20370601
17296688                       0.200        0.000     0.000                 0.000                              6.550             20370601
17296689                       0.200        0.000     0.000                 0.000                              6.925             20370601
17296691                       0.200        0.000     0.000                 0.000                              6.675             20370601
17296692                       0.200        0.000     0.000                 0.000                              7.175             20370701
17296693                       0.200        0.000     0.000                 0.000                              5.925             20370701
17296694                       0.200        0.000     0.000                 0.000                              6.675             20370701
17296698                       0.200        0.000     0.000                 0.000                              6.425             20370701
17296699                       0.200        0.000     0.000                 0.000                              6.175             20370701
17296700                       0.200        0.000     0.000                 0.000                              6.175             20370701
17296701                       0.200        0.000     0.000                 0.000                              6.300             20370701
17296702                       0.200        0.000     0.000                 0.000                              6.300             20370701
17296703                       0.200        0.000     0.000                 0.000                              6.175             20370701
17296704                       0.200        0.000     0.000                 0.000                              7.050             20370701
17296705                       0.200        0.000     0.000                 0.000                              6.675             20370701
17296706                       0.200        0.000     0.000                 0.000                              7.050             20370701
17296707                       0.200        0.000     0.000                 0.000                              6.550             20370701
17296708                       0.200        0.000     0.000                 0.000                              6.675             20370701
17296710                       0.200        0.000     0.000                 0.000                              7.675             20370701
17296711                       0.200        0.000     0.000                 0.000                              6.175             20370701
17296712                       0.200        0.000     0.000                 0.000                              6.425             20370701
17296713                       0.200        0.000     0.000                 0.000                              7.300             20370701
17296714                       0.200        0.000     0.000                 0.000                              6.300             20370701
17296715                       0.200        0.000     0.000                 0.000                              6.300             20370701
17296716                       0.200        0.000     0.000                 0.000                              6.550             20370701
17296717                       0.200        0.000     0.000                 0.000                              8.300             20370701
17296719                       0.200        0.000     0.000                 0.000                              7.800             20370701
17296721                       0.200        0.000     0.000                 0.000                              5.550             20370701
17296722                       0.200        0.000     0.000                 0.000                              6.800             20370701
17296724                       0.200        0.000     0.000                 0.000                              6.300             20370701
17296725                       0.200        0.000     0.000                 0.000                              6.675             20370701
17296726                       0.200        0.000     0.000                 0.000                              7.675             20370701
17296727                       0.200        0.000     0.000                 0.000                              6.550             20370701
17346375                       0.200        0.000     0.000                 0.000                              6.925             20370801
17346376                       0.200        0.000     0.000                 0.000                              6.800             20370801
17346378                       0.200        0.000     0.000                 0.000                              6.675             20370801
17346379                       0.200        0.000     0.000                 0.000                              7.050             20370801
17346381                       0.200        0.000     0.000                 0.000                              6.300             20370701
17346382                       0.200        0.000     0.000                 0.000                              7.175             20370801
17346383                       0.200        0.000     0.000                 0.000                              6.675             20370801
17346384                       0.200        0.000     0.000                 0.000                              7.050             20370801
17346385                       0.200        0.000     0.000                 0.000                              6.175             20370801
17346386                       0.200        0.000     0.000                 0.000                              6.675             20370801
17346387                       0.200        0.000     0.000                 0.000                              6.675             20370801
17346388                       0.200        0.000     0.000                 0.000                              7.050             20370801
17346389                       0.200        0.000     0.000                 0.000                              6.550             20370701
17346392                       0.200        0.000     0.000                 0.000                              7.550             20370701
17346393                       0.200        0.000     0.000                 0.000                              8.300             20370601
17346394                       0.200        0.000     0.000                 0.000                              7.300             20370701
17346395                       0.200        0.000     0.000                 0.000                              6.550             20370701
17346396                       0.200        0.000     0.000                 0.000                              6.550             20370801
17346398                       0.200        0.000     0.000                 0.000                              7.425             20370701
17346399                       0.200        0.000     0.000                 0.000                              6.300             20370801
17346400                       0.200        0.000     0.000                 0.000                              6.800             20370801
17346401                       0.200        0.000     0.000                 0.000                              7.425             20370801
17346402                       0.200        0.000     0.000                 0.000                              5.800             20370801
17346404                       0.200        0.000     0.000                 0.000                              7.175             20370801
17346405                       0.200        0.000     0.000                 0.000                              6.300             20370801
17346406                       0.200        0.000     0.000                 0.000                              6.425             20370801
17346407                       0.200        0.000     0.000                 0.000                              6.550             20370801
17346408                       0.200        0.000     0.000                 0.000                              6.300             20370801
17346410                       0.200        0.000     0.000                 0.000                              6.425             20370801
17346411                       0.200        0.000     0.000                 0.000                              6.175             20370501
17346412                       0.200        0.000     0.000                 0.000                              6.550             20370801
17346413                       0.200        0.000     0.000                 0.000                              6.925             20370801
17346414                       0.200        0.000     0.000                 0.000                              6.425             20370801
17346415                       0.200        0.000     0.000                 0.000                              6.175             20370801
17346416                       0.200        0.000     0.000                 0.000                              6.175             20370801
17346417                       0.200        0.000     0.000                 0.000                              8.550             20370801
17346418                       0.200        0.000     0.000                 0.000                              7.425             20370801
17346420                       0.200        0.000     0.000                 0.000                              6.300             20370801
17346421                       0.200        0.000     0.000                 0.000                              7.550             20370801
17346422                       0.200        0.000     0.000                 0.000                              8.050             20370801
17352292                       0.200        0.000     0.000                 0.000                              6.175             20370801
17352293                       0.200        0.000     0.000                 0.000                              6.925             20370801
17352294                       0.200        0.000     0.000                 0.000                              6.925             20370801
17352295                       0.200        0.000     0.000                 0.000                              6.675             20370801
17274125                       0.375        0.000     0.000                 0.000                              5.875             20370601
17076243                       0.375        0.000     0.560                 0.000                              8.355             20370101
17044155                       0.375        0.000     0.000                 0.000                              6.875             20370101
17044156                       0.375        0.000     0.000                 0.000                              6.875             20361101
17044161                       0.375        0.000     0.000                 0.000                              6.750             20361101
17044162                       0.375        0.000     0.000                 0.000                              6.875             20361201
17044170                       0.375        0.000     0.000                 0.000                              6.625             20361201
17044185                       0.375        0.000     0.000                 0.000                              6.375             20361201
17044189                       0.375        0.000     0.000                 0.000                              8.125             20370101
17044205                       0.375        0.000     0.000                 0.000                              5.625             20370101
17059649                       0.250        0.000     0.000                 0.000                              6.625             20370201
17198901                       0.250        0.000     0.000                 0.000                              6.625             20370401
17198903                       0.250        0.000     0.000                 0.000                              8.125             20370401
17202779                       0.250        0.000     0.000                 0.000                              7.250             20370401
17202781                       0.250        0.000     0.000                 0.000                              6.375             20370401
17202791                       0.250        0.000     0.000                 0.000                              6.625             20370401
17202798                       0.250        0.000     0.000                 0.000                              6.375             20370401
17202800                       0.250        0.000     0.000                 0.000                              7.125             20370501
17267132                       0.200        0.000     0.000                 0.000                              5.925             20370601
17267134                       0.200        0.000     0.000                 0.000                              7.300             20370601
17267138                       0.200        0.000     0.000                 0.000                              6.300             20370601
17267147                       0.200        0.000     0.000                 0.000                              7.425             20370601
17267149                       0.200        0.000     0.000                 0.000                              6.800             20370601
17267153                       0.200        0.000     0.000                 0.000                              6.300             20370601
17267159                       0.200        0.000     0.000                 0.000                              7.300             20370601
17267162                       0.200        0.000     0.000                 0.000                              6.800             20370601
17267183                       0.200        0.000     0.000                 0.000                              6.425             20370601
17279315                       0.200        0.000     0.000                 0.000                              6.050             20370601
17279316                       0.200        0.000     0.000                 0.000                              6.425             20370701
17279317                       0.200        0.000     0.000                 0.000                              7.675             20370701
17279318                       0.200        0.000     0.000                 0.000                              6.050             20370701
17267188                       0.200        0.000     0.000                 0.000                              6.175             20370601
17267192                       0.200        0.000     0.000                 0.000                              7.425             20370601
17267199                       0.200        0.000     0.000                 0.000                              7.050             20370601
17267203                       0.200        0.000     0.000                 0.000                              5.300             20370601
17267218                       0.200        0.000     0.000                 0.000                              7.425             20370601
17267231                       0.200        0.000     0.000                 0.000                              6.675             20370601
17267239                       0.200        0.000     0.000                 0.000                              6.425             20370701
17267242                       0.200        0.000     0.000                 0.000                              6.675             20370601
17267243                       0.200        0.000     0.000                 0.000                              6.925             20370601
17284421                       0.200        0.000     0.000                 0.000                              6.300             20370701
17284428                       0.200        0.000     0.000                 0.000                              6.175             20370301
17284429                       0.200        0.000     0.000                 0.000                              6.425             20370601
17284431                       0.200        0.000     0.000                 0.000                              6.050             20370401
17284434                       0.200        0.000     0.000                 0.000                              6.800             20370601
17284435                       0.200        0.000     0.000                 0.000                              5.675             20370601
17284436                       0.200        0.000     0.000                 0.000                              6.175             20370601
17284440                       0.200        0.000     0.000                 0.000                              6.300             20370601
17284441                       0.200        0.000     0.000                 0.000                              7.925             20370601
17284444                       0.200        0.000     0.000                 0.000                              6.300             20370601
17284450                       0.200        0.000     0.000                 0.000                              6.550             20370601
17284453                       0.200        0.000     0.000                 0.000                              6.425             20370601
17284454                       0.200        0.000     0.000                 0.000                              6.925             20370701
17284457                       0.200        0.000     0.000                 0.000                              6.175             20370601
17284459                       0.200        0.000     0.000                 0.000                              6.550             20370401
17284460                       0.200        0.000     0.000                 0.000                              6.550             20370501
17284465                       0.200        0.000     0.000                 0.000                              5.675             20370601
17284467                       0.200        0.000     0.000                 0.000                              6.050             20370501
17284468                       0.200        0.000     0.000                 0.000                              5.800             20370701
17284470                       0.200        0.000     0.000                 0.000                              6.675             20370601
17284471                       0.200        0.000     0.000                 0.000                              6.300             20370701
17284474                       0.200        0.000     0.000                 0.000                              6.050             20370701
17284476                       0.200        0.000     0.000                 0.000                              6.675             20370701
17284479                       0.200        0.000     0.000                 0.000                              5.925             20370501
17284481                       0.200        0.000     0.000                 0.000                              7.050             20370701
17284483                       0.200        0.000     0.000                 0.000                              5.925             20370601
17284485                       0.200        0.000     0.000                 0.000                              6.425             20370601
17284492                       0.200        0.000     0.000                 0.000                              6.425             20370701
17284493                       0.200        0.000     0.000                 0.000                              6.675             20370701
17284494                       0.200        0.000     0.000                 0.000                              6.800             20370701
17284495                       0.200        0.000     0.000                 0.000                              6.300             20370701
17284497                       0.200        0.000     0.000                 0.000                              5.800             20370701
17284499                       0.200        0.000     0.000                 0.000                              6.800             20370601
17284500                       0.200        0.000     0.000                 0.000                              6.175             20370701
17284502                       0.200        0.000     0.000                 0.000                              6.300             20370701
17284509                       0.200        0.000     0.000                 0.000                              7.050             20370701
17284512                       0.200        0.000     0.000                 0.000                              6.925             20370701
17284513                       0.200        0.000     0.000                 0.000                              6.175             20370701
17284514                       0.200        0.000     0.000                 0.000                              6.550             20370701
17284515                       0.200        0.000     0.000                 0.000                              7.425             20370701
17284517                       0.200        0.000     0.000                 0.000                              6.675             20370601
17284518                       0.200        0.000     0.000                 0.000                              7.300             20370701
17296732                       0.200        0.000     0.000                 0.000                              7.050             20370701
17296733                       0.200        0.000     0.000                 0.000                              6.925             20370701
17296734                       0.200        0.000     0.000                 0.000                              7.550             20370701
17296735                       0.200        0.000     0.000                 0.000                              6.550             20370701
17296736                       0.200        0.000     0.000                 0.000                              5.925             20370701
17296737                       0.200        0.000     0.000                 0.000                              6.550             20370701
17296738                       0.200        0.000     0.000                 0.000                              6.675             20370701
17296739                       0.200        0.000     0.000                 0.000                              6.050             20370701
17296740                       0.200        0.000     0.000                 0.000                              6.800             20370701
17296741                       0.200        0.000     0.000                 0.000                              6.425             20370701
17296742                       0.200        0.000     0.000                 0.000                              6.300             20370701
17296744                       0.200        0.000     0.000                 0.000                              7.300             20370701
17296745                       0.200        0.000     0.000                 0.000                              6.050             20370701
17296746                       0.200        0.000     0.000                 0.000                              6.800             20370701
17296747                       0.200        0.000     0.000                 0.000                              7.175             20370701
17296749                       0.200        0.000     0.000                 0.000                              6.675             20370701
17296750                       0.200        0.000     0.000                 0.000                              6.800             20370701
17296751                       0.200        0.000     0.000                 0.000                              6.300             20370701
17296752                       0.200        0.000     0.000                 0.000                              5.800             20370701
17296753                       0.200        0.000     0.000                 0.000                              7.050             20370701
17298041                       0.200        0.000     0.000                 0.000                              6.050             20370701
17298043                       0.200        0.000     0.000                 0.000                              6.675             20370601
17298044                       0.200        0.000     0.000                 0.000                              6.300             20370701
17298045                       0.200        0.000     0.000                 0.000                              5.800             20370701
17298046                       0.200        0.000     0.000                 0.000                              6.800             20370701
17298048                       0.200        0.000     0.000                 0.000                              6.675             20370601
17298049                       0.200        0.000     0.000                 0.000                              7.425             20370601
17298050                       0.200        0.000     0.000                 0.000                              7.675             20370701
17298051                       0.200        0.000     0.000                 0.000                              6.050             20370701
17298052                       0.200        0.000     0.000                 0.000                              5.675             20370701
17298053                       0.200        0.000     0.000                 0.000                              6.550             20370701
17298054                       0.200        0.000     0.000                 0.000                              6.300             20370701
17298055                       0.200        0.000     0.000                 0.000                              6.675             20370701
17298056                       0.200        0.000     0.000                 0.000                              7.300             20370701
17298058                       0.200        0.000     0.000                 0.000                              6.300             20370701
17298059                       0.200        0.000     0.000                 0.000                              6.800             20370701
17298061                       0.200        0.000     0.000                 0.000                              6.550             20370701
17298062                       0.200        0.000     0.000                 0.000                              6.800             20370701
17298064                       0.200        0.000     0.000                 0.000                              7.550             20370701
17298066                       0.200        0.000     0.000                 0.000                              6.675             20370701
17296729                       0.200        0.000     0.000                 0.000                              6.175             20370701
17296730                       0.200        0.000     0.000                 0.000                              6.550             20370701
17296731                       0.200        0.000     0.000                 0.000                              6.675             20370701
17284520                       0.200        0.000     0.000                 0.000                              6.300             20370701
17284527                       0.200        0.000     0.000                 0.000                              7.050             20370701
17284529                       0.200        0.000     0.000                 0.000                              8.050             20470701
17284530                       0.200        0.000     0.000                 0.000                              6.425             20370701
17284532                       0.200        0.000     0.000                 0.000                              7.050             20370701
17293851                       0.200        0.000     0.000                 0.000                              6.175             20370601
17293853                       0.200        0.000     0.000                 0.000                              6.175             20370601
17293854                       0.200        0.000     0.000                 0.000                              6.300             20370601
17293856                       0.200        0.000     0.000                 0.000                              6.675             20370701
17293857                       0.200        0.000     0.000                 0.000                              7.050             20370701
17293858                       0.200        0.000     0.000                 0.000                              7.050             20370701
17293859                       0.200        0.000     0.000                 0.000                              6.800             20370701
17293860                       0.200        0.000     0.000                 0.000                              6.550             20370701
17284533                       0.200        0.000     0.000                 0.000                              6.550             20370701
17284535                       0.200        0.000     0.000                 0.000                              6.300             20370701
17280830                       0.375        0.000     0.000                 0.000                              6.500             20370701
17280831                       0.375        0.000     0.000                 0.000                              8.375             20370601
17280832                       0.375        0.000     0.000                 0.000                              8.250             20370601
17280833                       0.375        0.000     0.000                 0.000                              8.125             20370701
17275300                       0.375        0.000     0.000                 0.000                              6.750             20370301
17275301                       0.375        0.000     0.000                 0.000                              7.250             20370401
17275302                       0.375        0.000     0.000                 0.000                              8.000             20370301
17275304                       0.375        0.000     0.000                 0.000                              7.000             20370301
17275305                       0.375        0.000     0.000                 0.000                              6.500             20370201
17275308                       0.375        0.000     0.000                 0.000                              7.250             20370301
17275309                       0.375        0.000     0.000                 0.000                              7.375             20370301
17275310                       0.375        0.000     0.000                 0.000                              7.500             20370401
17275311                       0.375        0.000     0.000                 0.000                              6.500             20370301
17275312                       0.375        0.000     0.000                 0.000                              6.875             20370401
17275314                       0.375        0.000     0.000                 0.000                              7.250             20370501
17275315                       0.375        0.000     0.000                 0.000                              6.375             20370301
17275317                       0.375        0.000     0.000                 0.000                              6.500             20370301
17275318                       0.375        0.000     0.000                 0.000                              6.875             20370301
17275319                       0.375        0.000     0.000                 0.000                              7.000             20370301
17275320                       0.375        0.000     0.000                 0.000                              7.500             20370301
17275321                       0.375        0.000     0.000                 0.000                              6.125             20370401
17275323                       0.375        0.000     0.000                 0.000                              7.500             20370601
17275324                       0.375        0.000     0.000                 0.000                              7.750             20370301
17275325                       0.375        0.000     0.000                 0.000                              6.750             20370301
17275327                       0.375        0.000     0.000                 0.000                              6.375             20370301
17275332                       0.375        0.000     0.000                 0.000                              7.500             20370501
17275333                       0.375        0.000     0.000                 0.000                              6.500             20370301
17275335                       0.375        0.000     0.000                 0.000                              7.750             20370401
17275336                       0.375        0.000     0.000                 0.000                              6.375             20370301
17275338                       0.375        0.000     0.000                 0.000                              6.875             20370401
17275339                       0.375        0.000     0.000                 0.000                              6.000             20370401
17275341                       0.375        0.000     0.000                 0.000                              7.750             20370501
17275283                       0.375        0.000     0.000                 0.000                              7.000             20370201
17275284                       0.375        0.000     0.000                 0.000                              6.500             20370301
17275286                       0.375        0.000     0.000                 0.000                              6.750             20370201
17275287                       0.375        0.000     0.000                 0.000                              7.250             20370401
17275342                       0.375        0.000     0.000                 0.000                              8.375             20370401
17275343                       0.375        0.000     0.000                 0.000                              8.125             20370401
17275344                       0.375        0.000     0.000                 0.000                              8.125             20370401
17275345                       0.375        0.000     0.000                 0.000                              5.875             20370401
17275346                       0.375        0.000     0.000                 0.000                              6.750             20370401
17275348                       0.375        0.000     0.000                 0.000                              6.625             20370601
17275352                       0.375        0.000     0.000                 0.000                              7.125             20370501
17275355                       0.375        0.000     0.000                 0.000                              6.750             20370401
17275358                       0.375        0.000     0.000                 0.000                              7.500             20370501
17275361                       0.375        0.000     0.000                 0.000                              7.125             20370501
17275363                       0.375        0.000     0.000                 0.000                              6.375             20370501
17275364                       0.375        0.000     0.000                 0.000                              8.125             20370501
17275365                       0.375        0.000     0.000                 0.000                              7.875             20370501
17275366                       0.375        0.000     0.000                 0.000                              7.125             20370601
17275367                       0.375        0.000     0.000                 0.000                              7.125             20370501
17275368                       0.375        0.000     0.000                 0.000                              7.375             20370501
17275369                       0.375        0.000     0.000                 0.000                              8.125             20370601
17275370                       0.375        0.000     0.000                 0.000                              6.875             20370601
17275371                       0.375        0.000     0.000                 0.000                              6.375             20370501
17275372                       0.375        0.000     0.000                 0.000                              7.375             20370401
17275373                       0.375        0.000     0.000                 0.000                              7.500             20370501
17275289                       0.375        0.000     0.000                 0.000                              6.625             20370301
17275290                       0.375        0.000     0.000                 0.000                              7.500             20370301
17275291                       0.375        0.000     0.000                 0.000                              6.750             20370301
17275292                       0.375        0.000     0.000                 0.000                              8.000             20370301
17275293                       0.375        0.000     0.000                 0.000                              6.625             20370301
17275294                       0.375        0.000     0.000                 0.000                              6.500             20370301
17275295                       0.375        0.000     0.000                 0.000                              6.875             20370301
17275296                       0.375        0.000     0.000                 0.000                              6.875             20370301
17275297                       0.375        0.000     0.000                 0.000                              7.375             20370301
17275298                       0.375        0.000     0.000                 0.000                              6.875             20370301
17275299                       0.375        0.000     0.000                 0.000                              7.250             20370501
17275374                       0.375        0.000     0.000                 0.000                              7.125             20370501
17275376                       0.375        0.000     0.000                 0.000                              7.625             20370501
17275378                       0.375        0.000     0.000                 0.000                              6.625             20370501
17275379                       0.375        0.000     0.000                 0.000                              7.125             20370601
17275381                       0.375        0.000     0.000                 0.000                              6.500             20370501
17275382                       0.375        0.000     0.000                 0.000                              6.750             20370501
17275383                       0.375        0.000     0.000                 0.000                              7.625             20370501
17275387                       0.375        0.000     0.000                 0.000                              6.375             20370601
17275390                       0.375        0.000     0.000                 0.000                              7.625             20370501
17275391                       0.375        0.000     0.000                 0.000                              7.375             20370601
17275392                       0.375        0.000     0.000                 0.000                              6.000             20370501
17275393                       0.375        0.000     0.000                 0.000                              7.000             20370501
17275395                       0.375        0.000     0.000                 0.000                              8.375             20370501
17275397                       0.375        0.000     0.000                 0.000                              6.000             20370501
17275399                       0.375        0.000     0.000                 0.000                              8.125             20370501
17275401                       0.375        0.000     0.000                 0.000                              8.250             20370501
17275404                       0.375        0.000     0.000                 0.000                              7.750             20370601
17275405                       0.375        0.000     0.000                 0.000                              8.000             20370501
17275406                       0.375        0.000     0.000                 0.000                              8.375             20370501
17275407                       0.375        0.000     0.000                 0.000                              8.125             20370601
17275408                       0.375        0.000     0.000                 0.000                              8.125             20370601
17275409                       0.375        0.000     0.000                 0.000                              7.500             20370601
17275410                       0.375        0.000     0.000                 0.000                              6.500             20370601
17275414                       0.375        0.000     0.000                 0.000                              7.000             20370601
17275416                       0.375        0.000     0.000                 0.000                              7.250             20370601
17275419                       0.375        0.000     0.000                 0.000                              7.500             20370601
17275423                       0.375        0.000     0.000                 0.000                              7.000             20370601
17275424                       0.375        0.000     0.000                 0.000                              7.000             20370601
17275425                       0.375        0.000     0.000                 0.000                              7.000             20370601
17275426                       0.375        0.000     0.000                 0.000                              8.125             20370601
17275427                       0.375        0.000     0.000                 0.000                              7.000             20370601
17275428                       0.375        0.000     0.000                 0.000                              7.875             20370601
17275429                       0.375        0.000     0.000                 0.000                              7.625             20370601
17275200                       0.375        0.000     0.000                 0.000                              6.375             20361101
17275201                       0.375        0.000     0.000                 0.000                              6.250             20361101
17275202                       0.375        0.000     0.000                 0.000                              6.875             20370201
17275203                       0.375        0.000     0.000                 0.000                              7.500             20361201
17275204                       0.375        0.000     0.000                 0.000                              6.500             20370201
17275205                       0.375        0.000     0.000                 0.000                              6.875             20361201
17275208                       0.375        0.000     0.000                 0.000                              6.500             20361201
17275209                       0.375        0.000     0.000                 0.000                              6.250             20361201
17275211                       0.375        0.000     0.000                 0.000                              6.750             20370301
17275213                       0.375        0.000     0.000                 0.000                              6.500             20370101
17275215                       0.375        0.000     0.000                 0.000                              7.125             20361201
17275216                       0.375        0.000     0.000                 0.000                              7.125             20361201
17275218                       0.375        0.000     0.000                 0.000                              6.375             20361201
17275219                       0.375        0.000     0.000                 0.000                              6.375             20370301
17275221                       0.375        0.000     0.000                 0.000                              6.500             20370101
17275222                       0.375        0.000     0.000                 0.000                              6.500             20361201
17275225                       0.375        0.000     0.000                 0.000                              6.875             20370101
17275227                       0.375        0.000     0.000                 0.000                              6.500             20370101
17275228                       0.375        0.000     0.000                 0.000                              7.750             20370201
17275230                       0.375        0.000     0.000                 0.000                              6.125             20370101
17275232                       0.375        0.000     0.000                 0.000                              7.125             20370101
17275234                       0.375        0.000     0.000                 0.000                              5.750             20370101
17275235                       0.375        0.000     0.000                 0.000                              7.375             20370101
17275236                       0.375        0.000     0.000                 0.000                              6.875             20370301
17275237                       0.375        0.000     0.000                 0.000                              6.750             20370101
17275238                       0.375        0.000     0.000                 0.000                              6.125             20370201
17275240                       0.375        0.000     0.000                 0.000                              6.500             20370201
17275241                       0.375        0.000     0.000                 0.000                              6.875             20370101
17275242                       0.375        0.000     0.000                 0.000                              7.125             20370201
17275243                       0.375        0.000     0.000                 0.000                              7.125             20370201
17275244                       0.375        0.000     0.000                 0.000                              6.500             20370201
17275245                       0.375        0.000     0.000                 0.000                              6.375             20370101
17275247                       0.375        0.000     0.000                 0.000                              7.000             20370201
17275248                       0.375        0.000     0.000                 0.000                              6.500             20370201
17275249                       0.375        0.000     0.000                 0.000                              7.625             20370101
17275250                       0.375        0.000     0.000                 0.000                              6.500             20370201
17275251                       0.375        0.000     0.000                 0.000                              7.375             20370201
17275252                       0.375        0.000     0.000                 0.000                              7.000             20370201
17275253                       0.375        0.000     0.000                 0.000                              7.000             20370201
17275254                       0.375        0.000     0.000                 0.000                              6.500             20370201
17275255                       0.375        0.000     0.000                 0.000                              6.125             20370201
17275257                       0.375        0.000     0.000                 0.000                              5.875             20370201
17275258                       0.375        0.000     0.000                 0.000                              7.750             20370301
17275259                       0.375        0.000     0.000                 0.000                              7.750             20370301
17275263                       0.375        0.000     0.000                 0.000                              6.875             20370201
17275264                       0.375        0.000     0.000                 0.000                              7.500             20370201
17275265                       0.375        0.000     0.000                 0.000                              7.250             20370201
17275266                       0.375        0.000     0.000                 0.000                              7.375             20370201
17275267                       0.375        0.000     0.000                 0.000                              7.000             20370301
17275268                       0.375        0.000     0.000                 0.000                              6.500             20370301
17275271                       0.375        0.000     0.000                 0.000                              6.625             20370601
17275272                       0.375        0.000     0.000                 0.000                              7.250             20370301
17275273                       0.375        0.000     0.000                 0.000                              6.750             20370201
17275275                       0.375        0.000     0.000                 0.000                              6.375             20370301
17275276                       0.375        0.000     0.000                 0.000                              7.500             20370201
17275277                       0.375        0.000     0.000                 0.000                              6.500             20370201
17275278                       0.375        0.000     0.000                 0.000                              7.125             20370201
17275279                       0.375        0.000     0.000                 0.000                              7.500             20370201
17275281                       0.375        0.000     0.000                 0.000                              7.250             20370201
17275184                       0.375        0.000     0.000                 0.000                              6.750             20370301
17275185                       0.375        0.000     0.000                 0.000                              6.125             20361101
17275186                       0.375        0.000     0.000                 0.000                              7.500             20370301
17275187                       0.375        0.000     0.000                 0.000                              7.625             20361101
17275189                       0.375        0.000     0.000                 0.000                              6.500             20361101
17275190                       0.375        0.000     0.000                 0.000                              5.875             20361101
17275191                       0.375        0.000     0.000                 0.000                              6.875             20361101
17275192                       0.375        0.000     0.000                 0.000                              6.125             20361101
17275193                       0.375        0.000     0.000                 0.000                              8.125             20361101
17275194                       0.375        0.000     0.000                 0.000                              6.375             20361101
17275195                       0.375        0.000     0.000                 0.000                              6.125             20361201
17275196                       0.375        0.000     0.000                 0.000                              6.500             20361101
17275197                       0.375        0.000     0.000                 0.000                              7.375             20370101
17275198                       0.375        0.000     0.000                 0.000                              7.875             20361101
17275199                       0.375        0.000     0.000                 0.000                              8.125             20361101
16808789                       0.200        0.000     0.000                 0.000                              6.425             20461101
17153185                       0.250        0.000     0.000                 0.000                              6.000             20370301
17153496                       0.250        0.000     0.000                 0.000                              6.125             20370301
17153756                       0.250        0.000     0.000                 0.000                              6.625             20370201
17153778                       0.250        0.000     0.000                 0.000                              6.500             20370301
17153325                       0.250        0.000     0.000                 0.000                              6.250             20370301
17153315                       0.250        0.000     0.000                 0.000                              6.250             20370301
17153621                       0.250        0.000     0.000                 0.000                              6.625             20370201
17153271                       0.250        0.000     0.000                 0.000                              6.625             20370301
17153242                       0.250        0.000     0.000                 0.000                              6.125             20370201
17153246                       0.250        0.000     0.000                 0.000                              6.625             20370301
17153198                       0.250        0.000     0.000                 0.000                              6.250             20370201




--------------------------------------------------------------------------------




LOAN_SEQ                          STATED_ORIGINAL_TERM              STATED_REM_TERM             ORIGINAL_BALANCE            FIRST_PAY_DATE
17272380                                           360                          358                    540000.00                  20070701
17274422                                           360                          358                    387000.00                  20070701
17275575                                           360                          358                    238500.00                  20070701
17275582                                           360                          358                    910000.00                  20070701
17275596                                           360                          358                    312000.00                  20070701
17275597                                           360                          358                    388000.00                  20070701
17275598                                           360                          358                    488000.00                  20070701
17275599                                           360                          358                    180000.00                  20070701
17275600                                           360                          358                    956250.00                  20070701
17275601                                           360                          358                    475000.00                  20070701
16809367                                           360                          351                    187552.00                  20061201
16809721                                           360                          352                    221542.00                  20070101
16790423                                           360                          352                    186940.00                  20070101
16788460                                           360                          354                    960000.00                  20070301
16778247                                           360                          353                     60000.00                  20070201
17058835                                           360                          357                    109000.00                  20070601
17012434                                           360                          356                    111500.00                  20070501
17002373                                           360                          356                    142500.00                  20070501
17228489                                           360                          358                    108000.00                  20070701
17230548                                           360                          358                     99000.00                  20070701
17168539                                           360                          357                    270000.00                  20070601
17246981                                           360                          357                    664000.00                  20070601
17226641                                           360                          357                    116000.00                  20070601
17267747                                           360                          359                    250000.00                  20070801
17267748                                           360                          359                    250000.00                  20070801
17265570                                           360                          358                   1330000.00                  20070701
17265571                                           360                          358                     92000.00                  20070701
17265572                                           360                          358                    417000.00                  20070701
17265573                                           360                          358                    156700.00                  20070701
17252896                                           360                          358                    266400.00                  20070701
17252897                                           360                          358                    650000.00                  20070701
17252899                                           360                          358                    296000.00                  20070701
17252900                                           360                          358                    347000.00                  20070701
17252901                                           360                          358                    280000.00                  20070701
17252894                                           360                          351                    213500.00                  20061201
17252895                                           360                          358                    198000.00                  20070701
17181613                                           360                          357                    171000.00                  20070601
17213926                                           360                          358                    184000.00                  20070701
17181618                                           360                          358                    456000.00                  20070701
17229892                                           360                          358                    402660.00                  20070701
17224000                                           360                          358                    975200.00                  20070701
17078490                                           360                          356                    487729.00                  20070501
17298959                                           360                          359                    365400.00                  20070801
17263458                                           360                          359                   1202500.00                  20070801
17259484                                           360                          359                    246500.00                  20070801
17027578                                           360                          355                    540000.00                  20070401
17243276                                           360                          356                    311500.00                  20070501
17243366                                           360                          356                    450000.00                  20070501
17243388                                           360                          350                    276300.00                  20061101
17243392                                           360                          356                    288000.00                  20070501
17243396                                           360                          357                    454000.00                  20070601
17244853                                           360                          357                    990000.00                  20070601
17244855                                           360                          357                    304000.00                  20070601
17244857                                           360                          357                    639500.00                  20070601
17246254                                           360                          355                    554400.00                  20070401
17148472                                           360                          355                    500000.00                  20070401
17148494                                           360                          355                    473600.00                  20070401
17148513                                           360                          355                    400000.00                  20070401
17151488                                           360                          351                     65000.00                  20061201
17151490                                           360                          356                    260000.00                  20070501
17151529                                           360                          356                    650000.00                  20070501
17151610                                           360                          355                    640000.00                  20070401
17171404                                           360                          354                    516400.00                  20070301
17171493                                           360                          355                    470400.00                  20070401
17171500                                           360                          356                    636000.00                  20070501
17180412                                           360                          356                    266000.00                  20070501
17180415                                           360                          355                    600000.00                  20070401
17180416                                           360                          356                    100000.00                  20070501
17181944                                           360                          355                    108000.00                  20070401
17181956                                           360                          356                    198800.00                  20070501
17181957                                           360                          355                    512600.00                  20070401
17202208                                           360                          356                    552000.00                  20070501
17202209                                           360                          356                    780000.00                  20070501
17202230                                           360                          356                    520000.00                  20070501
17202232                                           360                          356                    280000.00                  20070501
17202237                                           360                          356                    260000.00                  20070501
17202244                                           360                          356                    190000.00                  20070501
17202245                                           360                          356                    800000.00                  20070501
17202246                                           360                          356                    596000.00                  20070501
17208216                                           360                          356                    203800.00                  20070501
17217039                                           360                          356                    120000.00                  20070501
17217041                                           360                          357                    675000.00                  20070601
17217043                                           360                          357                    150000.00                  20070601
17217054                                           360                          356                    649000.00                  20070501
17228922                                           360                          357                    368000.00                  20070601
17228926                                           360                          357                    344000.00                  20070601
17228928                                           360                          357                     59000.00                  20070601
17228932                                           360                          357                    471250.00                  20070601
17231098                                           360                          357                   1044750.00                  20070601
17231107                                           360                          357                    240000.00                  20070601
17059271                                           360                          355                    650000.00                  20070401
17009021                                           360                          353                    284000.00                  20070201
17013683                                           360                          354                    458000.00                  20070301
16658444                                           360                          350                    352000.00                  20061101
16684063                                           360                          350                   1000000.00                  20061101
17014950                                           360                          348                    110700.00                  20060901
17078487                                           360                          356                    376350.00                  20070501
17076548                                           360                          357                    560000.00                  20070601
17218542                                           360                          358                     52110.00                  20070701
17230539                                           360                          358                    283500.00                  20070701
17245909                                           360                          358                    200000.00                  20070701
17247632                                           360                          360                    296000.00                  20070901
17249992                                           360                          360                    372800.00                  20070901
17255980                                           360                          358                     67500.00                  20070701
17267268                                           360                          360                     61470.00                  20070901
17274234                                           360                          360                    272000.00                  20070901
17275487                                           360                          359                    330750.00                  20070801
17278943                                           360                          360                    221400.00                  20070901
17279579                                           360                          360                    126750.00                  20070901
17280045                                           360                          360                    849000.00                  20070901
17280046                                           360                          359                    153000.00                  20070801
17280047                                           360                          360                    454336.00                  20070901
17280116                                           360                          360                    250000.00                  20070901
17286720                                           360                          360                    768000.00                  20070901
17286730                                           360                          360                     95830.00                  20070901
17293502                                           360                          360                    396000.00                  20070901
17297210                                           360                          360                    396000.00                  20070901
17297218                                           360                          360                    230400.00                  20070901
17297221                                           360                          360                    225000.00                  20070901
17298133                                           360                          360                   1400000.00                  20070901
17298087                                           360                          360                    445000.00                  20070901
17298211                                           360                          360                    251000.00                  20070901
17298098                                           360                          360                    636000.00                  20070901
17298855                                           360                          360                    116000.00                  20070901
17299525                                           360                          360                     89000.00                  20070901
17299534                                           360                          360                    188100.00                  20070901
17299536                                           360                          360                    167598.00                  20070901
17299491                                           360                          360                    265000.00                  20070901
17299579                                           360                          360                    641250.00                  20070901
17299586                                           360                          360                    282000.00                  20070901
17301745                                           360                          360                    268703.00                  20070901
17301717                                           360                          360                    391000.00                  20070901
17301786                                           360                          360                    142452.00                  20070901
17301798                                           360                          360                    244000.00                  20070901
17301821                                           360                          360                    283500.00                  20070901
17214357                                           360                          357                    193500.00                  20070601
16304164                                           360                          347                    955500.00                  20060801
17065311                                           360                          355                    228000.00                  20070401
17154134                                           360                          357                    251500.00                  20070601
16832568                                           360                          353                    265000.00                  20070201
16835052                                           360                          354                     82800.00                  20070301
16823432                                           360                          354                    100000.00                  20070301
17299637                                           360                          359                    256500.00                  20070801
17299650                                           360                          359                    254805.00                  20070801
17301850                                           360                          359                    210000.00                  20070801
17301875                                           360                          356                    180000.00                  20070501
17302287                                           360                          359                    337600.00                  20070801
17302297                                           360                          359                    204000.00                  20070801
17302299                                           360                          359                    465000.00                  20070801
17303975                                           360                          359                    800000.00                  20070801
17303990                                           360                          359                    137200.00                  20070801
17306383                                           360                          359                    265520.00                  20070801
17309184                                           360                          358                    208400.00                  20070701
17312361                                           360                          357                   1000000.00                  20070601
17256236                                           360                          358                    127500.00                  20070701
17256376                                           360                          358                    329000.00                  20070701
17259611                                           360                          359                    876000.00                  20070801
17259619                                           360                          359                    208650.00                  20070801
17263934                                           360                          358                    515000.00                  20070701
17264197                                           360                          359                    423900.00                  20070801
17265591                                           360                          359                    208000.00                  20070801
17265597                                           360                          359                    272000.00                  20070801
17265599                                           360                          359                    680000.00                  20070801
17266307                                           360                          359                    360000.00                  20070801
17266313                                           360                          359                    202400.00                  20070801
17267731                                           360                          358                    126150.00                  20070701
17272367                                           360                          359                    371800.00                  20070801
17274421                                           360                          359                    536000.00                  20070801
17275612                                           360                          357                    270000.00                  20070601
17279073                                           360                          359                    156000.00                  20070801
17293562                                           360                          357                    225000.00                  20070601
17293573                                           360                          359                    125000.00                  20070801
17293595                                           360                          356                    460000.00                  20070501
17295344                                           360                          359                    181700.00                  20070801
17297468                                           360                          359                    400000.00                  20070801
17298235                                           360                          359                     81900.00                  20070801
17298237                                           360                          359                    304000.00                  20070801
17298238                                           360                          359                    172000.00                  20070801
17298239                                           360                          359                    240500.00                  20070801
17238774                                           360                          358                    507000.00                  20070701
17238827                                           360                          356                    428480.00                  20070501
17238829                                           360                          358                    476000.00                  20070701
17243150                                           360                          358                    799200.00                  20070701
17243156                                           360                          358                    476000.00                  20070701
17243257                                           360                          355                    545500.00                  20070401
17243288                                           360                          358                    417000.00                  20070701
17243384                                           360                          353                    354350.00                  20070201
17243939                                           360                          358                    279130.00                  20070701
17244887                                           360                          358                     72800.00                  20070701
17244889                                           360                          358                     72800.00                  20070701
17244917                                           360                          358                    487500.00                  20070701
17246160                                           360                          358                    380000.00                  20070701
17246258                                           360                          358                    620000.00                  20070701
17246992                                           360                          358                    277800.00                  20070701
17247012                                           360                          357                    198000.00                  20070601
17247906                                           360                          358                    126000.00                  20070701
17247930                                           360                          357                    360000.00                  20070601
17248643                                           360                          358                    285000.00                  20070701
17248650                                           360                          358                    417000.00                  20070701
17250237                                           360                          358                    130500.00                  20070701
17250252                                           360                          358                    505000.00                  20070701
17250261                                           360                          358                     86000.00                  20070701
17230301                                           360                          358                    360000.00                  20070701
17231133                                           360                          359                    200000.00                  20070801
17231190                                           360                          358                    528750.00                  20070701
17231204                                           360                          358                    202021.00                  20070701
17231691                                           360                          358                    245600.00                  20070701
17231716                                           360                          358                     76500.00                  20070701
17231730                                           360                          358                    126450.00                  20070701
17231741                                           360                          358                     60400.00                  20070701
17231743                                           360                          358                     60000.00                  20070701
17231745                                           360                          358                    254400.00                  20070701
17231746                                           360                          358                     90000.00                  20070701
17231774                                           360                          358                    220400.00                  20070701
17238709                                           360                          358                    173502.00                  20070701
17238711                                           360                          358                   1719250.00                  20070701
17238739                                           360                          358                    202500.00                  20070701
17238751                                           360                          357                    500000.00                  20070601
17238758                                           360                          358                    468000.00                  20070701
17238760                                           360                          356                    240000.00                  20070501
17230255                                           360                          359                    133700.00                  20070801
17230258                                           360                          359                    133700.00                  20070801
17230264                                           360                          359                    133000.00                  20070801
17229865                                           360                          358                    326200.00                  20070701
17245699                                           360                          358                    604000.00                  20070701
17267253                                           360                          359                    154500.00                  20070801
17207759                                           360                          358                    185500.00                  20070701
16121006                                           360                          359                    840000.00                  20070801
17230474                                           360                          359                    310000.00                  20070801
17246539                                           360                          358                    520000.00                  20070701
17219062                                           360                          358                    637500.00                  20070701
17272266                                           360                          359                    250000.00                  20070801
17202579                                           360                          358                   1190000.00                  20070701
16980779                                           360                          356                    219920.00                  20070501
17002095                                           360                          353                     93450.00                  20070201
17042505                                           360                          356                    249750.00                  20070501
17043928                                           360                          356                    259950.00                  20070501
17003240                                           360                          356                    235950.00                  20070501
17011262                                           360                          354                    289070.00                  20070301
16826783                                           360                          354                    250000.00                  20070301
17267301                                           360                          360                    422750.00                  20070901
17238822                                           360                          358                   1881750.00                  20070701
17252611                                           360                          359                    453600.00                  20070801
16974038                                           360                          353                    472500.00                  20070201
17267732                                           360                          358                    227950.00                  20070701
17238819                                           360                          357                    560000.00                  20070601
17238826                                           360                          357                     86320.00                  20070601
17238836                                           360                          357                    720000.00                  20070601
17238838                                           360                          357                     83300.00                  20070601
17325691                                           360                          359                    206000.00                  20070801
17325695                                           360                          359                    208000.00                  20070801
17325696                                           360                          360                    292200.00                  20070901
17325697                                           360                          359                    480000.00                  20070801
17311872                                           360                          358                    319000.00                  20070701
17311873                                           360                          359                    417000.00                  20070801
17311874                                           360                          356                     92000.00                  20070501
17311875                                           360                          358                    313600.00                  20070701
17311876                                           360                          358                    225000.00                  20070701
17311879                                           360                          358                    388000.00                  20070701
17311880                                           360                          358                    880000.00                  20070701
17311882                                           360                          359                    225800.00                  20070801
17311884                                           360                          358                    288000.00                  20070701
17311885                                           360                          358                    320500.00                  20070701
17311886                                           360                          358                    116000.00                  20070701
17311887                                           360                          359                    267000.00                  20070801
17255159                                           360                          359                    256000.00                  20070801
17160269                                           360                          355                    218400.00                  20070401
17169168                                           360                          356                    414000.00                  20070501
17171538                                           360                          355                    129817.00                  20070401
17172643                                           360                          355                    260000.00                  20070401
17182804                                           360                          357                    151506.00                  20070601
17202136                                           360                          356                    292700.00                  20070501
17208278                                           360                          357                    637912.00                  20070601
17214324                                           360                          357                    770000.00                  20070601
17215670                                           360                          350                    110500.00                  20061101
17226637                                           360                          357                    184000.00                  20070601
17226638                                           360                          357                    160000.00                  20070601
17229350                                           360                          354                    272000.00                  20070301
17238810                                           360                          358                    193500.00                  20070701
17148635                                           360                          355                     91920.00                  20070401
17151559                                           360                          356                    202320.00                  20070501
17152846                                           360                          355                    213740.00                  20070401
17154597                                           360                          357                    297000.00                  20070601
17244542                                           360                          358                    292500.00                  20070701
17303904                                           360                          360                     88650.00                  20070901
17245849                                           360                          359                    144900.00                  20070801
17247494                                           360                          359                   1256250.00                  20070801
17247641                                           360                          359                    117675.00                  20070801
17251434                                           360                          359                    105300.00                  20070801
17255947                                           360                          359                    190500.00                  20070801
17256888                                           360                          359                    218288.00                  20070801
17259501                                           360                          359                    860000.00                  20070801
17265534                                           360                          359                    165600.00                  20070801
17266289                                           360                          359                    149920.00                  20070801
17274339                                           360                          359                    270000.00                  20070801
17325199                                           360                          360                    537193.00                  20070901
17166648                                           360                          357                     94500.00                  20070601
17168725                                           360                          357                     64000.00                  20070601
17181704                                           360                          357                    218250.00                  20070601
17207837                                           360                          358                    190000.00                  20070701
17218447                                           360                          359                     87920.00                  20070801
17221566                                           360                          358                    297000.00                  20070701
17233957                                           360                          358                    274500.00                  20070701
17218465                                           360                          358                    139500.00                  20070701
17148288                                           360                          356                    232200.00                  20070501
17152522                                           360                          357                    272000.00                  20070601
17152531                                           360                          357                    280000.00                  20070601
17178341                                           360                          357                    512000.00                  20070601
17217435                                           360                          358                    648000.00                  20070701
17056074                                           360                          355                    198450.00                  20070401
17066430                                           360                          356                    152400.00                  20070501
17066435                                           360                          355                    451000.00                  20070401
17066439                                           360                          355                     97600.00                  20070401
17066441                                           360                          355                     91920.00                  20070401
17066519                                           360                          355                    307920.00                  20070401
17066686                                           360                          355                    375000.00                  20070401
17075661                                           360                          354                    570500.00                  20070301
17075732                                           360                          356                    310000.00                  20070501
17076968                                           360                          353                    374050.00                  20070201
17076986                                           360                          354                    284900.00                  20070301
17078380                                           360                          355                    103200.00                  20070401
17078467                                           360                          356                    182700.00                  20070501
17078566                                           360                          356                    223000.00                  20070501
17089178                                           360                          353                    481000.00                  20070201
17113373                                           360                          351                    149600.00                  20061201
17113415                                           360                          354                    585000.00                  20070301
17113420                                           360                          356                    363750.00                  20070501
17128766                                           360                          356                    279000.00                  20070501
17228945                                           360                          357                    147200.00                  20070601
17228951                                           360                          357                    183200.00                  20070601
17228962                                           360                          355                    262000.00                  20070401
17229004                                           360                          358                    341100.00                  20070701
17229025                                           360                          358                     88000.00                  20070701
17229038                                           360                          357                     71250.00                  20070601
17229281                                           360                          357                    180000.00                  20070601
17229285                                           360                          358                   1237500.00                  20070701
17229360                                           360                          354                    153000.00                  20070301
17229371                                           360                          358                    522223.00                  20070701
17218866                                           360                          356                   1000000.00                  20070501
17218943                                           360                          357                    168000.00                  20070601
17224523                                           360                          357                     45894.00                  20070601
17224539                                           360                          357                    288000.00                  20070601
17219518                                           360                          356                    406000.00                  20070501
17219537                                           360                          357                    315000.00                  20070601
17219572                                           360                          359                   1320000.00                  20070801
17219579                                           360                          357                     94500.00                  20070601
17221810                                           360                          355                    158000.00                  20070401
17221811                                           360                          356                    263000.00                  20070501
17221823                                           360                          357                    253600.00                  20070601
17221830                                           360                          357                    306000.00                  20070601
17221851                                           360                          357                    405000.00                  20070601
17226644                                           360                          357                    239760.00                  20070601
17226651                                           360                          358                    604500.00                  20070701
17221879                                           360                          357                   1280800.00                  20070601
17221899                                           360                          357                    478400.00                  20070601
17221904                                           360                          357                    783600.00                  20070601
17224466                                           360                          357                    588700.00                  20070601
17208320                                           360                          357                    770000.00                  20070601
17208339                                           360                          357                    342000.00                  20070601
17214399                                           360                          357                    336000.00                  20070601
17215118                                           360                          357                    191900.00                  20070601
17215129                                           360                          358                    693000.00                  20070701
17215133                                           360                          357                    596033.00                  20070601
17215650                                           360                          358                   2507000.00                  20070701
17217021                                           360                          357                   1000000.00                  20070601
17217028                                           360                          357                    144000.00                  20070601
17217073                                           360                          357                     72450.00                  20070601
17217097                                           360                          357                    135000.00                  20070601
17217125                                           360                          357                    279000.00                  20070601
17217821                                           360                          355                    105000.00                  20070401
17217828                                           360                          356                    776000.00                  20070501
17217838                                           360                          357                    135000.00                  20070601
17217850                                           360                          357                    350400.00                  20070601
17217855                                           360                          358                    272000.00                  20070701
17203981                                           360                          356                    284750.00                  20070501
17204011                                           360                          356                    249300.00                  20070501
17204057                                           360                          357                     76050.00                  20070601
17206035                                           360                          356                     55000.00                  20070501
17206068                                           360                          357                    106550.00                  20070601
17206095                                           360                          358                   1432500.00                  20070701
17206102                                           360                          356                    999999.00                  20070501
17206128                                           360                          358                    252000.00                  20070701
17207365                                           360                          357                    235800.00                  20070601
17182077                                           360                          358                    473000.00                  20070701
17182084                                           360                          357                     47520.00                  20070601
17182086                                           360                          357                    128700.00                  20070601
17182094                                           360                          357                    262683.00                  20070601
17182834                                           360                          357                    546000.00                  20070601
17182837                                           360                          354                    274400.00                  20070301
17182843                                           360                          354                    400000.00                  20070301
17200928                                           360                          356                    172000.00                  20070501
17200945                                           360                          357                    394250.00                  20070601
17201779                                           360                          357                    999000.00                  20070601
17201785                                           360                          356                    135000.00                  20070501
17201825                                           360                          356                    265400.00                  20070501
17203911                                           360                          357                    114000.00                  20070601
17203949                                           360                          356                    377450.00                  20070501
17202124                                           360                          356                    216000.00                  20070501
17171501                                           360                          356                    175750.00                  20070501
17171508                                           360                          356                    342000.00                  20070501
17171510                                           360                          355                    228880.00                  20070401
17171513                                           360                          355                    144000.00                  20070401
17171515                                           360                          355                    411500.00                  20070401
17171517                                           360                          355                    149150.00                  20070401
17171527                                           360                          356                    300000.00                  20070501
17171529                                           360                          355                    227000.00                  20070401
17171654                                           360                          355                    340500.00                  20070401
17172552                                           360                          354                    190800.00                  20070301
17172572                                           360                          354                    186752.00                  20070301
17172574                                           360                          354                    262658.00                  20070301
17172587                                           360                          354                    407200.00                  20070301
17172598                                           360                          356                    285000.00                  20070501
17172616                                           360                          354                    135000.00                  20070301
17172618                                           360                          354                    145440.00                  20070301
17172635                                           360                          357                     90000.00                  20070601
17172683                                           360                          356                    275000.00                  20070501
17172728                                           360                          355                    351000.00                  20070401
17172767                                           360                          355                     84000.00                  20070401
17172771                                           360                          355                    133400.00                  20070401
17175508                                           360                          357                   1950000.00                  20070601
17180335                                           360                          356                    121500.00                  20070501
17155877                                           360                          357                    141600.00                  20070601
17155904                                           360                          356                    205992.00                  20070501
17160241                                           360                          356                    104000.00                  20070501
17160249                                           360                          356                    336000.00                  20070501
17160317                                           360                          356                     69375.00                  20070501
17160339                                           360                          356                    637000.00                  20070501
17169262                                           360                          357                    140000.00                  20070601
17160364                                           360                          356                    240000.00                  20070501
17160402                                           360                          356                    148750.00                  20070501
17167176                                           360                          358                    169200.00                  20070701
17167191                                           360                          356                     79500.00                  20070501
17167265                                           360                          356                    386250.00                  20070501
17167272                                           360                          356                    108300.00                  20070501
17167275                                           360                          357                    328000.00                  20070601
17167344                                           360                          354                    292000.00                  20070301
17168971                                           360                          356                    386250.00                  20070501
17169011                                           360                          355                    259000.00                  20070401
17169013                                           360                          356                    260000.00                  20070501
17169018                                           360                          356                    110000.00                  20070501
17169027                                           360                          356                    402000.00                  20070501
17169069                                           360                          356                    352000.00                  20070501
17169077                                           360                          357                    315000.00                  20070601
17169080                                           360                          357                    315000.00                  20070601
17169088                                           360                          356                    588000.00                  20070501
17169095                                           360                          356                    283900.00                  20070501
17169130                                           360                          356                    477000.00                  20070501
17169142                                           360                          356                    198484.00                  20070501
17171380                                           360                          355                    164700.00                  20070401
17171400                                           360                          355                    329000.00                  20070401
17169145                                           360                          357                    671500.00                  20070601
17169154                                           360                          356                    219200.00                  20070501
17169196                                           360                          356                    800000.00                  20070501
17171438                                           360                          356                    107200.00                  20070501
17171458                                           360                          355                    280000.00                  20070401
17171469                                           360                          356                    211500.00                  20070501
17151551                                           360                          355                    770200.00                  20070401
17151556                                           360                          355                    131760.00                  20070401
17151565                                           360                          355                    302384.00                  20070401
17152808                                           360                          356                    288000.00                  20070501
17152841                                           360                          355                    232569.00                  20070401
17152874                                           360                          352                    239400.00                  20070101
17152886                                           360                          356                     75000.00                  20070501
17152899                                           360                          357                    749000.00                  20070601
17152901                                           360                          350                    160500.00                  20061101
17152914                                           360                          355                    992000.00                  20070401
17152967                                           360                          356                     50000.00                  20070501
17154567                                           360                          355                    248000.00                  20070401
17154572                                           360                          356                    252000.00                  20070501
17154596                                           360                          356                    516800.00                  20070501
17154665                                           360                          356                    156000.00                  20070501
17154708                                           360                          356                    283500.00                  20070501
17154747                                           360                          356                    612000.00                  20070501
17155773                                           360                          355                    206000.00                  20070401
17155775                                           360                          355                    161250.00                  20070401
17155786                                           360                          355                    227000.00                  20070401
17155824                                           360                          354                     86450.00                  20070301
17148751                                           360                          357                    147200.00                  20070601
17148757                                           360                          356                    172000.00                  20070501
17148863                                           360                          349                    233900.00                  20061001
17151519                                           360                          356                    373000.00                  20070501
17151522                                           360                          356                    174400.00                  20070501
17151526                                           360                          356                    168000.00                  20070501
17151538                                           360                          356                    131925.00                  20070501
17146240                                           360                          356                    198000.00                  20070501
17148463                                           360                          355                     71920.00                  20070401
17148612                                           360                          356                    472500.00                  20070501
17145989                                           360                          355                    681000.00                  20070401
17146087                                           360                          356                     73800.00                  20070501
17146098                                           360                          356                     91500.00                  20070501
17146113                                           360                          356                    175410.00                  20070501
17146199                                           360                          356                    404000.00                  20070501
17133321                                           360                          356                    523833.00                  20070501
17130942                                           360                          356                    193500.00                  20070501
17131014                                           360                          357                     97750.00                  20070601
17132969                                           360                          356                    165472.00                  20070501
17133079                                           360                          355                    216000.00                  20070401
17133142                                           360                          355                    301907.00                  20070401
17133152                                           360                          355                    168750.00                  20070401
17133185                                           360                          356                    205759.00                  20070501
17133208                                           360                          353                    160000.00                  20070201
17130610                                           360                          354                    319950.00                  20070301
17130511                                           360                          356                    268000.00                  20070501
17130534                                           360                          353                    249850.00                  20070201
17323121                                           360                          360                    250000.00                  20070901
17324358                                           360                          360                    176000.00                  20070901
17325300                                           360                          360                    203000.00                  20070901
17325598                                           360                          360                    188000.00                  20070901
17325680                                           360                          360                    329000.00                  20070901
17326272                                           360                          360                    185000.00                  20070901
17306351                                           360                          360                    460000.00                  20070901
17309150                                           360                          360                    413000.00                  20070901
17309160                                           360                          360                    150000.00                  20070901
17322697                                           360                          360                    353000.00                  20070901
17312200                                           360                          360                    207000.00                  20070901
17312132                                           360                          360                    123500.00                  20070901
17304183                                           360                          358                    390000.00                  20070701
17304188                                           360                          360                    352000.00                  20070901
17304192                                           360                          360                    352000.00                  20070901
17306328                                           360                          360                    213750.00                  20070901
17303721                                           360                          360                    980000.00                  20070901
17303824                                           360                          360                    227500.00                  20070901
17301584                                           360                          360                    384000.00                  20070901
17301708                                           360                          360                    222400.00                  20070901
17301774                                           360                          360                    636800.00                  20070901
17301813                                           360                          360                    183350.00                  20070901
17301819                                           360                          360                    165600.00                  20070901
17301597                                           360                          360                    311000.00                  20070901
17302210                                           360                          360                    272000.00                  20070901
17286679                                           360                          360                    600000.00                  20070901
17293481                                           360                          360                    368000.00                  20070901
17293530                                           360                          360                     54557.00                  20070901
17293534                                           360                          359                    323950.00                  20070801
17295229                                           360                          359                    420000.00                  20070801
17295184                                           360                          360                    351800.00                  20070901
17295269                                           360                          360                    168000.00                  20070901
17295314                                           360                          359                    375000.00                  20070801
17297165                                           360                          359                     52800.00                  20070801
17298121                                           360                          360                    585000.00                  20070901
17298156                                           360                          360                    276000.00                  20070901
17298181                                           360                          359                     60300.00                  20070801
17298190                                           360                          360                    150300.00                  20070901
17298193                                           360                          359                    110000.00                  20070801
17298202                                           360                          360                    350000.00                  20070901
17298208                                           360                          360                    238000.00                  20070901
17298876                                           360                          359                    304000.00                  20070801
17298916                                           360                          359                    192500.00                  20070801
17299532                                           360                          359                     79110.00                  20070801
17299561                                           360                          360                    103500.00                  20070901
17299564                                           360                          359                    116000.00                  20070801
17299612                                           360                          359                    270000.00                  20070801
17230523                                           360                          358                     97100.00                  20070701
17274294                                           360                          360                    712500.00                  20070901
17274354                                           360                          359                    108900.00                  20070801
17275503                                           360                          359                    107240.00                  20070801
17275504                                           360                          359                    340000.00                  20070801
17275517                                           360                          359                    265500.00                  20070801
17275533                                           360                          359                    441000.00                  20070801
17275551                                           360                          359                    282625.00                  20070801
17278403                                           360                          359                    532500.00                  20070801
17278414                                           360                          359                    160000.00                  20070801
17278419                                           360                          359                    600000.00                  20070801
17278437                                           360                          359                    428000.00                  20070801
17278381                                           360                          359                    152000.00                  20070801
17278385                                           360                          359                    240800.00                  20070801
17278981                                           360                          359                    237600.00                  20070801
17279014                                           360                          360                     60750.00                  20070901
17279029                                           360                          359                    324000.00                  20070801
17279041                                           360                          359                    172000.00                  20070801
17279592                                           360                          359                    185000.00                  20070801
17279600                                           360                          359                     87300.00                  20070801
17279614                                           360                          359                    547485.00                  20070801
17279617                                           360                          359                    468000.00                  20070801
17280142                                           360                          359                    130500.00                  20070801
17224142                                           360                          358                    811000.00                  20070701
17226483                                           360                          358                    218250.00                  20070701
17226530                                           360                          358                    117000.00                  20070701
17228637                                           360                          358                    258000.00                  20070701
17229538                                           360                          358                    126400.00                  20070701
17229938                                           360                          358                    700000.00                  20070701
17229962                                           360                          358                     79200.00                  20070701
17230009                                           360                          358                    493875.00                  20070701
17230016                                           360                          358                    300700.00                  20070701
17230063                                           360                          358                     84240.00                  20070701
17216765                                           360                          358                    224000.00                  20070701
17216768                                           360                          358                    520000.00                  20070701
17216774                                           360                          358                    225000.00                  20070701
17217699                                           360                          358                     64060.00                  20070701
17217461                                           360                          358                     98800.00                  20070701
17217465                                           360                          359                    360000.00                  20070801
17218514                                           360                          358                    463500.00                  20070701
17218541                                           360                          358                    405000.00                  20070701
17218559                                           360                          358                   1140000.00                  20070701
17219252                                           360                          358                    360000.00                  20070701
17219262                                           360                          358                     98400.00                  20070701
17219269                                           360                          357                    319200.00                  20070601
17221459                                           360                          358                    194000.00                  20070701
17224113                                           360                          358                    157500.00                  20070701
17207955                                           360                          357                    138800.00                  20070601
17213970                                           360                          358                    184500.00                  20070701
17214075                                           360                          357                    720000.00                  20070601
17214096                                           360                          359                    750000.00                  20070801
17214822                                           360                          358                    384000.00                  20070701
17215496                                           360                          357                    569500.00                  20070601
17215572                                           360                          359                    328000.00                  20070801
17215301                                           360                          357                    330000.00                  20070601
17216674                                           360                          357                     99000.00                  20070601
17216746                                           360                          358                    432000.00                  20070701
17204222                                           360                          357                    340000.00                  20070601
17205728                                           360                          358                    112500.00                  20070701
17205739                                           360                          359                    185000.00                  20070801
17207179                                           360                          358                    103500.00                  20070701
17207898                                           360                          358                    700000.00                  20070701
17207793                                           360                          359                    579000.00                  20070801
17204198                                           360                          358                    343000.00                  20070701
17172263                                           360                          357                    210000.00                  20070601
17175149                                           360                          357                    276210.00                  20070601
17175197                                           360                          357                    270864.00                  20070601
17178366                                           360                          357                    160000.00                  20070601
17178460                                           360                          357                     83700.00                  20070601
17182395                                           360                          357                    165100.00                  20070601
17182447                                           360                          357                     63360.00                  20070601
17200628                                           360                          357                    130500.00                  20070601
17200702                                           360                          357                    193327.50                  20070601
17201475                                           360                          358                   1950000.00                  20070701
17201492                                           360                          358                    105750.00                  20070701
17201514                                           360                          358                    105750.00                  20070701
17202679                                           360                          357                   1342500.00                  20070601
17202683                                           360                          358                    348500.00                  20070701
17202703                                           360                          357                    414000.00                  20070601
17202734                                           360                          357                    282000.00                  20070601
17166568                                           360                          358                    240000.00                  20070701
17166582                                           360                          357                    248000.00                  20070601
17166620                                           360                          357                    650000.00                  20070601
17168644                                           360                          357                    313600.00                  20070601
17168668                                           360                          357                    525000.00                  20070601
17170606                                           360                          357                    180000.00                  20070601
17172219                                           360                          357                    348000.00                  20070601
17159876                                           360                          359                    360000.00                  20070801
17155383                                           360                          356                    288000.00                  20070501
17159840                                           360                          357                    463000.00                  20070601
17154214                                           360                          356                     78750.00                  20070501
17150130                                           360                          357                    411000.00                  20070601
17152432                                           360                          357                    100000.00                  20070601
17152446                                           360                          358                    362900.00                  20070701
17267377                                           360                          359                    402400.00                  20070801
17148216                                           360                          357                    182083.00                  20070601
17266292                                           360                          359                    194378.00                  20070801
17267337                                           360                          359                    382500.00                  20070801
17267345                                           360                          359                    588000.00                  20070801
17267353                                           360                          359                    513000.00                  20070801
17265884                                           360                          359                    369000.00                  20070801
17264172                                           360                          359                    120000.00                  20070801
17265461                                           360                          360                    212500.00                  20070901
17265476                                           360                          359                    144000.00                  20070801
17265511                                           360                          359                    264500.00                  20070801
17265548                                           360                          359                    580000.00                  20070801
17256950                                           360                          359                    349200.00                  20070801
17256956                                           360                          359                    319000.00                  20070801
17259525                                           360                          358                    487575.00                  20070701
17259537                                           360                          359                    112500.00                  20070801
17259550                                           360                          359                     64700.00                  20070801
17259552                                           360                          359                    405000.00                  20070801
17259565                                           360                          359                    175000.00                  20070801
17263509                                           360                          359                    210600.00                  20070801
17263544                                           360                          359                    584000.00                  20070801
17263550                                           360                          359                    432000.00                  20070801
17263904                                           360                          359                    413000.00                  20070801
17263711                                           360                          360                    105000.00                  20070901
17263907                                           360                          359                    100800.00                  20070801
17256947                                           360                          359                    494400.00                  20070801
17252652                                           360                          358                    544000.00                  20070701
17252679                                           360                          358                    499500.00                  20070701
17251451                                           360                          359                    261000.00                  20070801
17247497                                           360                          358                    560000.00                  20070701
17247512                                           360                          358                   1574650.00                  20070701
17247516                                           360                          358                    225600.00                  20070701
17247551                                           360                          359                    177100.00                  20070801
17247637                                           360                          359                    134100.00                  20070801
17251417                                           360                          358                    651750.00                  20070701
17246647                                           360                          358                    524000.00                  20070701
17246696                                           360                          358                    840000.00                  20070701
17246708                                           360                          358                    357000.00                  20070701
17246712                                           360                          358                    360000.00                  20070701
17246730                                           360                          359                    390000.00                  20070801
17246757                                           360                          358                    500000.00                  20070701
17245751                                           360                          358                    523250.00                  20070701
17245757                                           360                          358                    600000.00                  20070701
17245804                                           360                          359                    316000.00                  20070801
17245820                                           360                          358                    576000.00                  20070701
17245869                                           360                          359                    500000.00                  20070801
17245880                                           360                          358                    600000.00                  20070701
17246587                                           360                          359                     60750.00                  20070801
17244095                                           360                          359                    300000.00                  20070801
17244418                                           360                          358                    650000.00                  20070701
17244443                                           360                          359                    235000.00                  20070801
17244451                                           360                          358                    580000.00                  20070701
17244502                                           360                          358                    186300.00                  20070701
17244520                                           360                          358                    453341.00                  20070701
17242783                                           360                          358                    525000.00                  20070701
17242799                                           360                          359                    102500.00                  20070801
17242858                                           360                          358                    135900.00                  20070701
17243991                                           360                          358                    164250.00                  20070701
17244053                                           360                          358                    214200.00                  20070701
17244055                                           360                          358                    304000.00                  20070701
17130006                                           360                          357                    167040.00                  20070601
17132646                                           360                          357                    327750.00                  20070601
17230632                                           360                          359                    175200.00                  20070801
17231370                                           360                          358                    583924.00                  20070701
17231401                                           360                          358                    537300.00                  20070701
17231403                                           360                          358                     56295.00                  20070701
17231310                                           360                          358                    552000.00                  20070701
17233936                                           360                          358                    212000.00                  20070701
17233940                                           360                          358                    225000.00                  20070701
17233948                                           360                          359                    278380.00                  20070801
17234036                                           360                          358                    133000.00                  20070701
17113019                                           360                          357                    331550.00                  20070601
17128204                                           360                          358                    666250.00                  20070701
16775482                                           360                          352                    198000.00                  20070101
16774836                                           360                          352                    456000.00                  20070101
17244390                                           360                          358                    172800.00                  20070701
17247532                                           360                          360                    411200.00                  20070901
17252618                                           360                          358                    500000.00                  20070701
17255187                                           360                          359                    500000.00                  20070801
17256882                                           360                          358                    526000.00                  20070701
17264082                                           360                          360                    200000.00                  20070901
17272265                                           360                          359                    151000.00                  20070801
17278420                                           360                          360                    323000.00                  20070901
17286675                                           360                          359                    427500.00                  20070801
17295178                                           360                          360                    160000.00                  20070901
17303019                                           360                          360                    200000.00                  20070901
17325207                                           360                          360                    165000.00                  20070901
17148942                                           360                          356                    153000.00                  20070501
17267730                                           360                          358                    323850.00                  20070701
17272414                                           360                          358                    243000.00                  20070701
17293559                                           360                          356                    750000.00                  20070501
17298981                                           360                          359                    528000.00                  20070801
17152888                                           360                          356                    186000.00                  20070501
17171691                                           360                          356                    444000.00                  20070501
17202186                                           360                          356                    140000.00                  20070501
17206059                                           360                          356                    447300.00                  20070501
17226624                                           360                          358                    569500.00                  20070701
17226648                                           360                          357                    279000.00                  20070601
17228947                                           360                          359                    133700.00                  20070801
17230289                                           360                          359                    132300.00                  20070801
17246240                                           360                          357                    620000.00                  20070601
17246988                                           360                          358                    201200.00                  20070701
17150162                                           360                          360                    234450.00                  20070901
17214764                                           360                          358                    236800.00                  20070701
17021250                                           360                          356                    204800.00                  20070501
17027741                                           360                          355                    206312.00                  20070401
17057776                                           360                          355                    103120.00                  20070401
17076953                                           360                          353                    417000.00                  20070201
17077093                                           360                          357                    339000.00                  20070601
17078199                                           360                          356                    169001.00                  20070501
17088677                                           360                          356                    177300.00                  20070501
16853196                                           360                          353                   1494500.00                  20070201
16765217                                           360                          352                    585000.00                  20070101
16731889                                           360                          352                    274500.00                  20070101
16707917                                           360                          351                    234000.00                  20061201
17218457                                           360                          357                    112500.00                  20070601
17128180                                           360                          357                    225000.00                  20070601
16658475                                           360                          350                    630000.00                  20061101
17113464                                           360                          356                     92700.00                  20070501
17128696                                           360                          356                     74150.00                  20070501
17078695                                           360                          356                    422400.00                  20070501
17089154                                           360                          355                    323250.00                  20070401
17089171                                           360                          355                    395000.00                  20070401
17052157                                           360                          356                    190000.00                  20070501
17033501                                           360                          356                    255000.00                  20070501
16640918                                           360                          348                     56800.00                  20060901
17113620                                           360                          356                    417000.00                  20070501
17113741                                           360                          356                    407992.00                  20070501
17128585                                           360                          355                    259600.00                  20070401
17128594                                           360                          355                    146250.00                  20070401
17128610                                           360                          355                     68000.00                  20070401
17128617                                           360                          355                     95400.00                  20070401
17128629                                           360                          355                    134284.00                  20070401
17128675                                           360                          356                   1600000.00                  20070501
17128682                                           360                          355                    618750.00                  20070401
17128702                                           360                          355                    220000.00                  20070401
17128815                                           360                          356                    619500.00                  20070501
17128844                                           360                          355                    456000.00                  20070401
17128850                                           360                          357                    218250.00                  20070601
17088910                                           360                          356                    188000.00                  20070501
17088943                                           360                          354                    332500.00                  20070301
17088954                                           360                          354                    207000.00                  20070301
17088987                                           360                          354                     75000.00                  20070301
17088997                                           360                          354                    435000.00                  20070301
17089011                                           360                          354                    144900.00                  20070301
17089068                                           360                          354                    430100.00                  20070301
17089080                                           360                          355                    224000.00                  20070401
17089083                                           360                          355                    106000.00                  20070401
17089125                                           360                          355                    344970.00                  20070401
17089160                                           360                          354                    300000.00                  20070301
17089164                                           360                          354                    201400.00                  20070301
17089177                                           360                          356                    540000.00                  20070501
17089210                                           360                          355                    430900.00                  20070401
17089347                                           360                          356                    534000.00                  20070501
17089385                                           360                          354                    165600.00                  20070301
17089404                                           360                          356                    669104.00                  20070501
17113369                                           360                          352                    512000.00                  20070101
17113412                                           360                          354                    220800.00                  20070301
17113417                                           360                          355                    169955.00                  20070401
17113441                                           360                          356                    215000.00                  20070501
17113452                                           360                          355                    531000.00                  20070401
17113482                                           360                          353                    161500.00                  20070201
17113508                                           360                          356                    280000.00                  20070501
17113520                                           360                          356                    162000.00                  20070501
17113564                                           360                          356                    317992.00                  20070501
17113570                                           360                          356                    133950.00                  20070501
17113581                                           360                          356                    300000.00                  20070501
17113584                                           360                          356                    203000.00                  20070501
17325700                                           360                          359                    636000.00                  20070801
17231091                                           360                          358                    133700.00                  20070701
17231742                                           360                          358                     55590.00                  20070701
17259586                                           360                          358                    166400.00                  20070701
17263492                                           360                          358                    146160.00                  20070701
17263493                                           360                          358                    135200.00                  20070701
17263501                                           360                          358                    150000.00                  20070701
17267729                                           360                          358                    238400.00                  20070701
17298993                                           360                          359                    346850.00                  20070801
17311933                                           360                          358                    387200.00                  20070701
17217841                                           360                          357                     50000.00                  20070601
17218966                                           360                          358                    999999.00                  20070701
17221836                                           360                          358                    255000.00                  20070701
17224507                                           360                          358                    199900.00                  20070701
17302470                                           360                          360                    288000.00                  20070901
17303084                                           360                          360                    157500.00                  20070901
17303105                                           360                          360                   1260000.00                  20070901
17303110                                           360                          360                    254000.00                  20070901
17303139                                           360                          360                    450000.00                  20070901
17303587                                           360                          360                    116472.00                  20070901
17303859                                           360                          360                    155500.00                  20070901
17304219                                           360                          360                    412500.00                  20070901
17304242                                           360                          360                    247500.00                  20070901
17304245                                           360                          360                    100000.00                  20070901
17304847                                           360                          360                     82500.00                  20070901
17306297                                           360                          360                    382500.00                  20070901
17306309                                           360                          360                    454000.00                  20070901
17306334                                           360                          360                    305600.00                  20070901
17306345                                           360                          360                    540000.00                  20070901
17309075                                           360                          360                    314000.00                  20070901
17311761                                           360                          360                    120500.00                  20070901
17311820                                           360                          360                    120739.00                  20070901
17312192                                           360                          360                    352000.00                  20070901
17312241                                           360                          360                    441000.00                  20070901
17312273                                           360                          360                    280000.00                  20070901
17152928                                           360                          356                    120000.00                  20070501
17323053                                           360                          360                    180000.00                  20070901
17323065                                           360                          360                    208000.00                  20070901
17323109                                           360                          360                    500000.00                  20070901
17324329                                           360                          360                    180000.00                  20070901
17171544                                           360                          356                    100000.00                  20070501
17172551                                           360                          355                    100700.00                  20070401
17172637                                           360                          355                    216000.00                  20070401
17172654                                           360                          356                    158000.00                  20070501
17180343                                           360                          358                    239920.00                  20070701
17182816                                           360                          357                    472815.00                  20070601
17133253                                           360                          356                   1316283.00                  20070501
17202132                                           360                          356                    216000.00                  20070501
17206055                                           360                          357                    462600.00                  20070601
17207384                                           360                          358                    120300.00                  20070701
17302222                                           360                          360                    220000.00                  20070901
17302273                                           360                          360                    432000.00                  20070901
17302437                                           360                          360                    317500.00                  20070901
16339145                                           360                          347                    520000.00                  20060801
16335162                                           360                          348                    198000.00                  20060901
17078806                                           360                          356                    464000.00                  20070501
17078849                                           360                          356                    234670.00                  20070501
17078864                                           360                          356                    373320.00                  20070501
17088707                                           360                          357                    264000.00                  20070601
17088830                                           360                          355                    356792.00                  20070401
17075931                                           360                          356                    151500.00                  20070501
17075945                                           360                          356                    292500.00                  20070501
17076858                                           360                          355                    161520.00                  20070401
17076872                                           360                          356                    272500.00                  20070501
17076900                                           360                          355                    176225.00                  20070401
17076912                                           360                          356                    225900.00                  20070501
17076947                                           360                          354                    292000.00                  20070301
17076976                                           360                          356                    241992.00                  20070501
17077010                                           360                          356                    220800.00                  20070501
17077067                                           360                          355                    549500.00                  20070401
17077076                                           360                          355                    198000.00                  20070401
17077128                                           360                          358                    253800.00                  20070701
17077132                                           360                          356                    238500.00                  20070501
17077275                                           360                          356                    275601.00                  20070501
17077293                                           360                          356                    789999.00                  20070501
17077323                                           360                          356                    357000.00                  20070501
17078136                                           360                          355                    129500.00                  20070401
17078239                                           360                          355                    162400.00                  20070401
17078258                                           360                          355                    288000.00                  20070401
17078285                                           360                          355                    217000.00                  20070401
17078346                                           360                          356                    171350.00                  20070501
17078469                                           360                          355                    227900.00                  20070401
17078483                                           360                          355                    175000.00                  20070401
17078489                                           360                          355                    150000.00                  20070401
17078492                                           360                          353                    159920.00                  20070201
17078510                                           360                          356                    413610.00                  20070501
17078524                                           360                          355                    284000.00                  20070401
17078616                                           360                          355                    687708.00                  20070401
17078728                                           360                          355                   1350000.00                  20070401
17065151                                           360                          356                    431445.00                  20070501
17065401                                           360                          354                    244000.00                  20070301
17065468                                           360                          356                    333108.00                  20070501
17066380                                           360                          356                    230000.00                  20070501
17075789                                           360                          356                    437000.00                  20070501
17066424                                           360                          354                    179500.00                  20070301
17066426                                           360                          355                    554000.00                  20070401
17066433                                           360                          355                    122320.00                  20070401
17066506                                           360                          355                    252000.00                  20070401
17066625                                           360                          356                    228000.00                  20070501
17066665                                           360                          356                    483200.00                  20070501
17066812                                           360                          356                    232628.00                  20070501
17066821                                           360                          356                    162392.00                  20070501
17075483                                           360                          356                    116850.00                  20070501
17075502                                           360                          356                    221000.00                  20070501
17075524                                           360                          356                    464000.00                  20070501
17075530                                           360                          353                    215550.00                  20070201
17056092                                           360                          355                    163832.00                  20070401
17059584                                           360                          356                    194000.00                  20070501
17060537                                           360                          355                    203350.00                  20070401
17056102                                           360                          355                    460122.00                  20070401
17060544                                           360                          356                    748000.00                  20070501
17057638                                           360                          355                    276000.00                  20070401
17060672                                           360                          355                    348000.00                  20070401
17057862                                           360                          353                    198400.00                  20070201
17057982                                           360                          354                    213750.00                  20070301
17060748                                           360                          356                   2000000.00                  20070501
17059350                                           360                          356                    135000.00                  20070501
17059427                                           360                          353                    357000.00                  20070201
17048049                                           360                          354                    175655.00                  20070301
17053451                                           360                          356                    232500.00                  20070501
17048333                                           360                          355                    193992.00                  20070401
17052112                                           360                          355                    212000.00                  20070401
17052118                                           360                          355                     47000.00                  20070401
17052171                                           360                          354                    528000.00                  20070301
17034852                                           360                          356                    640000.00                  20070501
17034870                                           360                          355                    459840.00                  20070401
17034871                                           360                          355                    431261.00                  20070401
17042550                                           360                          355                    199960.00                  20070401
17042572                                           360                          356                    442650.00                  20070501
17042663                                           360                          355                    133200.00                  20070401
17042696                                           360                          355                    102400.00                  20070401
17042704                                           360                          355                     74160.00                  20070401
17043797                                           360                          355                    284300.00                  20070401
17027842                                           360                          355                    980000.00                  20070401
17033168                                           360                          355                    208000.00                  20070401
17033227                                           360                          355                    399950.00                  20070401
17034525                                           360                          355                    475000.00                  20070401
17011071                                           360                          354                    108000.00                  20070301
17011191                                           360                          356                    100000.00                  20070501
17011195                                           360                          355                    264720.00                  20070401
17008959                                           360                          355                    225000.00                  20070401
17000474                                           360                          353                    129000.00                  20070201
17002030                                           360                          357                    243200.00                  20070601
17002115                                           360                          353                    250000.00                  20070201
16991628                                           360                          353                    279000.00                  20070201
16991654                                           360                          356                   1286000.00                  20070501
16995226                                           360                          354                    498750.00                  20070301
16990319                                           360                          354                    421600.00                  20070301
16991391                                           360                          353                    305000.00                  20070201
17027652                                           360                          355                    364000.00                  20070401
17015033                                           360                          355                    265052.00                  20070401
17021895                                           360                          355                    129212.00                  20070401
17021287                                           360                          356                    173353.00                  20070501
17013455                                           360                          354                     72500.00                  20070301
16543911                                           360                          349                     81250.00                  20061001
16981565                                           360                          354                    477280.00                  20070301
16980673                                           360                          354                    130400.00                  20070301
16974061                                           360                          355                    252000.00                  20070401
16970678                                           360                          353                    236700.00                  20070201
16965467                                           360                          354                     58800.00                  20070301
16963091                                           360                          353                    200751.00                  20070201
16857009                                           360                          352                    520000.00                  20070101
16852707                                           360                          355                    255600.00                  20070401
16853381                                           360                          352                    245000.00                  20070101
16856510                                           360                          354                    152000.00                  20070301
16856579                                           360                          353                    196175.00                  20070201
16851967                                           360                          353                    133752.00                  20070201
16846205                                           360                          354                    514500.00                  20070301
16844593                                           360                          353                    417000.00                  20070201
16845650                                           360                          353                    211500.00                  20070201
16839016                                           360                          353                    432250.00                  20070201
16840073                                           360                          353                    720000.00                  20070201
17324965                                           360                          354                    448000.00                  20070301
17324966                                           360                          359                    477600.00                  20070801
17324967                                           360                          359                    823500.00                  20070801
17324968                                           360                          359                    680000.00                  20070801
17324970                                           360                          359                    484032.00                  20070801
17324971                                           360                          359                    460000.00                  20070801
17324972                                           360                          360                   1893500.00                  20070901
17324974                                           360                          360                    494400.00                  20070901
17324975                                           360                          360                    540000.00                  20070901
17324976                                           360                          360                    560000.00                  20070901
17324977                                           360                          360                    760000.00                  20070901
17324979                                           360                          359                    920000.00                  20070801
17324980                                           360                          360                    422000.00                  20070901
17324981                                           360                          360                    424000.00                  20070901
17324982                                           360                          360                    472000.00                  20070901
17324983                                           360                          360                    832000.00                  20070901
17324984                                           360                          360                    936800.00                  20070901
17324985                                           360                          360                    507000.00                  20070901
17324986                                           360                          360                    492300.00                  20070901
17324987                                           360                          360                    650000.00                  20070901
17323310                                           360                          360                    476000.00                  20070901
17323311                                           360                          360                    616000.00                  20070901
17323312                                           360                          359                    470400.00                  20070801
17323313                                           360                          360                    540000.00                  20070901
17323314                                           360                          360                    780000.00                  20070901
17323315                                           360                          359                    667500.00                  20070801
17323316                                           360                          360                    430000.00                  20070901
17323317                                           360                          360                    632000.00                  20070901
17323318                                           360                          360                    500000.00                  20070901
17323319                                           360                          360                    528000.00                  20070901
17323320                                           360                          360                    528000.00                  20070901
17323322                                           360                          360                    568000.00                  20070901
17323323                                           360                          360                    456000.00                  20070901
17323324                                           360                          360                    447200.00                  20070901
17324951                                           360                          360                    500000.00                  20070901
17324952                                           360                          359                    693400.00                  20070801
17324953                                           360                          359                    571200.00                  20070801
17324954                                           360                          359                    784000.00                  20070801
17324955                                           360                          359                    582750.00                  20070801
17324956                                           360                          359                   1223500.00                  20070801
17324957                                           360                          359                    473050.00                  20070801
17324958                                           360                          358                    650000.00                  20070701
17324959                                           360                          359                    571000.00                  20070801
17324960                                           360                          359                    675000.00                  20070801
17324961                                           360                          359                    428000.00                  20070801
17324962                                           360                          359                    422391.00                  20070801
17324963                                           360                          359                    566390.00                  20070801
17324964                                           360                          359                    503500.00                  20070801
17323281                                           360                          359                    500000.00                  20070801
17323282                                           360                          359                    750000.00                  20070801
17323283                                           360                          359                    495000.00                  20070801
17323284                                           360                          358                    489000.00                  20070701
17323285                                           360                          357                    640000.00                  20070601
17323286                                           360                          359                    528000.00                  20070801
17323287                                           360                          359                    472500.00                  20070801
17323288                                           360                          360                    824000.00                  20070901
17323289                                           360                          357                    685000.00                  20070601
17323290                                           360                          360                    960000.00                  20070901
17323291                                           360                          360                   1770000.00                  20070901
17323292                                           360                          359                    905000.00                  20070801
17323293                                           360                          360                    607200.00                  20070901
17323294                                           360                          360                    950000.00                  20070901
17323295                                           360                          360                   1728946.00                  20070901
17323296                                           360                          359                    448000.00                  20070801
17323297                                           360                          360                    817199.00                  20070901
17323298                                           360                          360                    468000.00                  20070901
17323299                                           360                          360                    468000.00                  20070901
17323300                                           360                          360                    880000.00                  20070901
17323301                                           360                          360                    436000.00                  20070901
17323302                                           360                          360                    450000.00                  20070901
17323304                                           360                          359                    468000.00                  20070801
17323305                                           360                          359                    556000.00                  20070801
17323306                                           360                          360                    715000.00                  20070901
17323307                                           360                          360                    500000.00                  20070901
17323308                                           360                          360                    632000.00                  20070901
17323309                                           360                          360                    937500.00                  20070901
17323269                                           360                          358                    740000.00                  20070701
17323270                                           360                          359                    621050.00                  20070801
17323271                                           360                          359                    610000.00                  20070801
17323272                                           360                          359                    623000.00                  20070801
17323273                                           360                          358                    495000.00                  20070701
17323274                                           360                          359                    626500.00                  20070801
17323275                                           360                          359                    861200.00                  20070801
17323276                                           360                          359                    456000.00                  20070801
17323277                                           360                          359                    448000.00                  20070801
17323278                                           360                          359                    580000.00                  20070801
17323279                                           360                          359                    508000.00                  20070801
17323280                                           360                          359                    960000.00                  20070801
17323249                                           360                          359                    495000.00                  20070801
17323250                                           360                          359                    895000.00                  20070801
17323251                                           360                          360                    423020.00                  20070901
17323252                                           360                          359                    431000.00                  20070801
17323253                                           360                          360                   1046250.00                  20070901
17323254                                           360                          360                    608000.00                  20070901
17323255                                           360                          360                   1500000.00                  20070901
17323256                                           360                          360                   1000000.00                  20070901
17323257                                           360                          359                    517500.00                  20070801
17323258                                           360                          360                    460000.00                  20070901
17323259                                           360                          360                    552000.00                  20070901
17323260                                           360                          360                    510390.00                  20070901
17323261                                           360                          360                    504000.00                  20070901
17323262                                           360                          360                    540000.00                  20070901
17323263                                           360                          360                    490000.00                  20070901
17323264                                           360                          360                    750000.00                  20070901
17323265                                           360                          360                    452000.00                  20070901
17323266                                           360                          359                    675605.00                  20070801
17323267                                           360                          360                    584600.00                  20070901
17323268                                           360                          360                    432000.00                  20070901
17323228                                           360                          359                    520000.00                  20070801
17323229                                           360                          359                    650000.00                  20070801
17323230                                           360                          359                    455000.00                  20070801
17323231                                           360                          359                    650000.00                  20070801
17323232                                           360                          359                    627300.00                  20070801
17323233                                           360                          359                    468000.00                  20070801
17323234                                           360                          359                    650000.00                  20070801
17323235                                           360                          359                    610000.00                  20070801
17323237                                           360                          359                    592000.00                  20070801
17323238                                           360                          360                    568000.00                  20070901
17323239                                           360                          359                    472500.00                  20070801
17323240                                           360                          360                    820000.00                  20070901
17323241                                           360                          360                    793329.00                  20070901
17323242                                           360                          359                    975000.00                  20070801
17323243                                           360                          359                    471900.00                  20070801
17323244                                           360                          359                    518300.00                  20070801
17323245                                           360                          359                    440000.00                  20070801
17323246                                           360                          359                    451006.00                  20070801
17323247                                           360                          359                    466400.00                  20070801
17323248                                           360                          359                    472000.00                  20070801
17323224                                           360                          358                    480000.00                  20070701
17323225                                           360                          359                    744000.00                  20070801
17323226                                           360                          358                   1250000.00                  20070701
17323227                                           360                          359                    580000.00                  20070801
17304742                                           360                          359                    504000.00                  20070801
17304743                                           360                          359                    458000.00                  20070801
17304744                                           360                          359                    488000.00                  20070801
17304745                                           360                          359                    466800.00                  20070801
17304746                                           360                          359                    559200.00                  20070801
17304747                                           360                          359                    720000.00                  20070801
17304748                                           360                          359                    452000.00                  20070801
17304749                                           360                          359                    448000.00                  20070801
17304750                                           360                          359                    472000.00                  20070801
17304751                                           360                          359                    449600.00                  20070801
17304752                                           360                          359                    615200.00                  20070801
17304753                                           360                          359                    435000.00                  20070801
17304754                                           360                          359                    452000.00                  20070801
17304755                                           360                          359                    744000.00                  20070801
17304756                                           360                          359                    528000.00                  20070801
17304757                                           360                          359                    584000.00                  20070801
17304758                                           360                          359                    742500.00                  20070801
17304759                                           360                          359                    448000.00                  20070801
17304760                                           360                          359                    600000.00                  20070801
17304761                                           360                          359                    528000.00                  20070801
17304762                                           360                          359                    500000.00                  20070801
17304763                                           360                          359                    433600.00                  20070801
17304764                                           360                          359                    418000.00                  20070801
17304765                                           360                          359                    560000.00                  20070801
17304766                                           360                          359                    488000.00                  20070801
17304767                                           360                          359                    483750.00                  20070801
17304768                                           360                          359                    444000.00                  20070801
17304769                                           360                          359                    512000.00                  20070801
17323223                                           360                          359                    427500.00                  20070801
17347400                                           360                          356                    440000.00                  20070501
17304509                                           360                          358                    600000.00                  20070701
17304510                                           360                          359                    560000.00                  20070801
17304511                                           360                          359                    444720.00                  20070801
17304512                                           360                          358                    420000.00                  20070701
17304514                                           360                          359                   1500000.00                  20070801
17304515                                           360                          359                   1000000.00                  20070801
17304516                                           360                          359                    900000.00                  20070801
17304517                                           360                          359                   1198500.00                  20070801
17304518                                           360                          359                    470000.00                  20070801
17304519                                           360                          359                   1480000.00                  20070801
17304520                                           360                          359                    650000.00                  20070801
17304521                                           360                          359                    867700.00                  20070801
17304523                                           360                          359                    560000.00                  20070801
17304524                                           360                          359                    505800.00                  20070801
17304525                                           360                          359                    657000.00                  20070801
17304526                                           360                          359                   1785000.00                  20070801
17304527                                           360                          359                    508000.00                  20070801
17304528                                           360                          359                    475000.00                  20070801
17304529                                           360                          359                   1181250.00                  20070801
17304530                                           360                          359                    422400.00                  20070801
17304531                                           360                          359                    472000.00                  20070801
17304532                                           360                          359                    496000.00                  20070801
17304534                                           360                          359                    479250.00                  20070801
17304535                                           360                          359                    662300.00                  20070801
17304536                                           360                          359                    556000.00                  20070801
17304537                                           360                          359                    548000.00                  20070801
17304538                                           360                          359                    493600.00                  20070801
17304539                                           360                          359                    450000.00                  20070801
17304457                                           360                          359                    466850.00                  20070801
17304458                                           360                          359                    446250.00                  20070801
17304459                                           360                          359                    429600.00                  20070801
17304460                                           360                          359                    472000.00                  20070801
17304462                                           360                          358                    484000.00                  20070701
17304463                                           360                          359                    421600.00                  20070801
17304464                                           360                          359                    520000.00                  20070801
17304466                                           360                          359                    800000.00                  20070801
17304467                                           360                          359                    591000.00                  20070801
17304468                                           360                          359                   1000000.00                  20070801
17304469                                           360                          359                    490000.00                  20070801
17304470                                           360                          359                    493000.00                  20070801
17304471                                           360                          359                    531177.00                  20070801
17304472                                           360                          359                    600000.00                  20070801
17304473                                           360                          359                   1250000.00                  20070801
17304474                                           360                          359                    670000.00                  20070801
17304475                                           360                          359                    588000.00                  20070801
17304476                                           360                          359                    632000.00                  20070801
17304477                                           360                          359                    463000.00                  20070801
17304478                                           360                          359                    552000.00                  20070801
17304479                                           360                          359                    705000.00                  20070801
17304480                                           360                          359                    750000.00                  20070801
17304481                                           360                          359                    432000.00                  20070801
17304482                                           360                          359                    616000.00                  20070801
17304483                                           360                          359                    800000.00                  20070801
17304484                                           360                          359                    935300.00                  20070801
17304485                                           360                          359                    460000.00                  20070801
17304486                                           360                          359                    480000.00                  20070801
17304487                                           360                          360                   1000000.00                  20070901
17304488                                           360                          359                    428401.00                  20070801
17304489                                           360                          359                   1190000.00                  20070801
17304490                                           360                          360                   1295000.00                  20070901
17304492                                           360                          357                    631550.00                  20070601
17304493                                           360                          355                   1280000.00                  20070401
17304494                                           360                          359                    703080.00                  20070801
17304495                                           360                          353                    960000.00                  20070201
17304496                                           360                          353                    650000.00                  20070201
17304497                                           360                          356                    465694.00                  20070501
17304498                                           360                          356                    592750.00                  20070501
17304499                                           360                          357                    784000.00                  20070601
17304501                                           360                          357                    915000.00                  20070601
17304503                                           360                          358                    580000.00                  20070701
17304504                                           360                          358                    434000.00                  20070701
17304505                                           360                          359                   1564000.00                  20070801
17304506                                           360                          359                   3000000.00                  20070801
17304507                                           360                          358                    510000.00                  20070701
17304508                                           360                          358                    575960.00                  20070701
17298057                                           360                          359                    540000.00                  20070801
17298060                                           360                          359                    650000.00                  20070801
17298063                                           360                          359                    544000.00                  20070801
17298065                                           360                          359                    468000.00                  20070801
17304437                                           360                          358                   2300085.05                  20070701
17304438                                           360                          359                    423920.00                  20070801
17304439                                           360                          358                    999000.00                  20070701
17304440                                           360                          359                    920000.00                  20070801
17304441                                           360                          359                   2107000.00                  20070801
17304443                                           360                          359                    680000.00                  20070801
17304444                                           360                          359                    465000.00                  20070801
17304445                                           360                          358                    960000.00                  20070701
17304446                                           360                          358                   1500000.00                  20070701
17304447                                           360                          358                    439200.00                  20070701
17304448                                           360                          358                    887200.00                  20070701
17304449                                           360                          358                    492000.00                  20070701
17304450                                           360                          359                    650000.00                  20070801
17304451                                           360                          359                    650000.00                  20070801
17304453                                           360                          359                    629000.00                  20070801
17304454                                           360                          357                    576000.00                  20070601
17304455                                           360                          357                    750000.00                  20070601
17304456                                           360                          359                   1099000.00                  20070801
17296690                                           360                          358                    472800.00                  20070701
17296695                                           360                          358                    637500.00                  20070701
17296696                                           360                          359                    425600.00                  20070801
17296709                                           360                          359                    650000.00                  20070801
17296718                                           360                          359                    602000.00                  20070801
17296720                                           360                          359                    673600.00                  20070801
17296723                                           360                          359                    438000.00                  20070801
17296728                                           360                          359                    467000.00                  20070801
17296748                                           360                          359                    568000.00                  20070801
17298042                                           360                          358                    430950.00                  20070701
17298047                                           360                          359                    608000.00                  20070801
17284408                                           360                          358                    583689.00                  20070701
17284410                                           360                          356                    617335.00                  20070501
17284411                                           360                          358                    569661.47                  20070701
17284412                                           360                          358                    833050.00                  20070701
17284414                                           360                          358                    458080.79                  20070701
17284416                                           360                          357                    540886.00                  20070601
17284417                                           360                          358                   1080000.00                  20070701
17284419                                           360                          358                    422750.00                  20070701
17284422                                           360                          358                    542699.00                  20070701
17284423                                           360                          358                    712629.07                  20070701
17284426                                           360                          358                    538371.11                  20070701
17284427                                           360                          354                    516000.00                  20070301
17284430                                           360                          355                    432000.00                  20070401
17284443                                           360                          358                    600000.00                  20070701
17284455                                           360                          358                    508000.00                  20070701
17284456                                           360                          358                    540000.00                  20070701
17284463                                           360                          358                    618057.00                  20070701
17284480                                           360                          358                    468000.00                  20070701
17284489                                           360                          359                    584000.00                  20070801
17284498                                           360                          359                    559200.00                  20070801
17284503                                           480                          479                    520000.00                  20070801
17284505                                           360                          359                   1100000.00                  20070801
17284507                                           360                          359                    936000.00                  20070801
17284521                                           360                          359                    540000.00                  20070801
17284525                                           360                          359                    593500.00                  20070801
17284534                                           360                          359                    495200.00                  20070801
17293852                                           360                          358                    479000.00                  20070701
17293855                                           360                          358                    640000.00                  20070701
17293889                                           360                          358                   1240000.00                  20070701
17293893                                           360                          358                    903000.00                  20070701
17293896                                           360                          359                   1466500.00                  20070801
17293897                                           360                          359                    448000.00                  20070801
17293902                                           360                          359                   1000000.00                  20070801
17293910                                           360                          359                    480000.00                  20070801
17293912                                           360                          359                    444000.00                  20070801
17293913                                           360                          359                    620000.00                  20070801
17293915                                           360                          359                    681700.00                  20070801
17293917                                           360                          359                    570000.00                  20070801
17293918                                           360                          359                    999000.00                  20070801
17293923                                           360                          359                    520800.00                  20070801
17293926                                           360                          359                    536000.00                  20070801
17304709                                           360                          359                    448000.00                  20070801
17304710                                           360                          359                    480000.00                  20070801
17304711                                           360                          359                    624000.00                  20070801
17304712                                           360                          359                    476000.00                  20070801
17304713                                           360                          359                    452000.00                  20070801
17304714                                           360                          359                    448000.00                  20070801
17304715                                           360                          359                    475999.00                  20070801
17304716                                           360                          359                    644000.00                  20070801
17304717                                           360                          359                    528000.00                  20070801
17304718                                           360                          359                   1250000.00                  20070801
17304719                                           360                          359                    920000.00                  20070801
17304720                                           360                          359                    472000.00                  20070801
17304721                                           360                          359                    448000.00                  20070801
17304722                                           360                          359                    650000.00                  20070801
17304723                                           360                          359                    440000.00                  20070801
17304724                                           360                          359                    480000.00                  20070801
17304725                                           360                          359                    418400.00                  20070801
17304726                                           360                          359                    496000.00                  20070801
17304727                                           360                          359                    552000.00                  20070801
17304728                                           360                          359                    498750.00                  20070801
17304729                                           360                          359                    520000.00                  20070801
17304730                                           360                          359                    600000.00                  20070801
17304731                                           360                          359                    574400.00                  20070801
17304732                                           360                          359                    436000.00                  20070801
17304733                                           360                          359                    424000.00                  20070801
17304734                                           360                          359                   1360000.00                  20070801
17304735                                           360                          359                    675000.00                  20070801
17304737                                           360                          359                    692000.00                  20070801
17304738                                           360                          359                    471200.00                  20070801
17304739                                           360                          359                    440000.00                  20070801
17304740                                           360                          359                    423200.00                  20070801
17304741                                           360                          359                    568000.00                  20070801
17304655                                           360                          358                    455943.00                  20070701
17304656                                           360                          358                   1200000.00                  20070701
17304657                                           360                          359                    469000.00                  20070801
17304658                                           360                          358                   1715000.00                  20070701
17304659                                           360                          357                    588000.00                  20070601
17304660                                           360                          358                    630000.00                  20070701
17304661                                           360                          359                   1350000.00                  20070801
17304663                                           360                          358                    624000.00                  20070701
17304664                                           360                          359                    538405.00                  20070801
17304666                                           360                          359                    643000.00                  20070801
17304667                                           360                          359                    464000.00                  20070801
17304668                                           360                          358                    578776.00                  20070701
17304669                                           360                          359                    624000.00                  20070801
17304670                                           360                          358                   1470000.00                  20070701
17304671                                           360                          359                   2500000.00                  20070801
17304672                                           360                          359                    541260.00                  20070801
17304673                                           360                          359                   2640000.00                  20070801
17304674                                           360                          359                    637600.00                  20070801
17304675                                           360                          359                    606543.00                  20070801
17304676                                           360                          359                   1280000.00                  20070801
17304677                                           360                          360                    905000.00                  20070901
17304678                                           360                          359                   1237500.00                  20070801
17304679                                           360                          359                    960000.00                  20070801
17304680                                           360                          359                    423000.00                  20070801
17304681                                           360                          359                    436000.00                  20070801
17304682                                           360                          359                    480000.00                  20070801
17304683                                           360                          359                    952000.00                  20070801
17304684                                           360                          359                   1743000.00                  20070801
17304685                                           360                          359                    585000.00                  20070801
17304686                                           360                          359                    544000.00                  20070801
17304687                                           360                          359                    956250.00                  20070801
17304688                                           360                          359                    552000.00                  20070801
17304689                                           360                          359                    480000.00                  20070801
17304690                                           360                          359                    960000.00                  20070801
17304691                                           360                          359                    484000.00                  20070801
17304692                                           360                          359                    480000.00                  20070801
17304693                                           360                          359                    524000.00                  20070801
17304694                                           360                          359                    612000.00                  20070801
17304695                                           360                          359                    695000.00                  20070801
17304696                                           360                          359                    464000.00                  20070801
17304697                                           360                          359                    516720.00                  20070801
17304698                                           360                          359                    632000.00                  20070801
17304699                                           360                          359                    610400.00                  20070801
17304700                                           360                          359                    472500.00                  20070801
17304701                                           360                          359                    484000.00                  20070801
17304702                                           360                          359                    800000.00                  20070801
17304703                                           360                          359                    457520.00                  20070801
17304704                                           360                          359                    550000.00                  20070801
17304705                                           360                          359                    592000.00                  20070801
17304706                                           360                          359                    531988.00                  20070801
17304707                                           360                          359                    465000.00                  20070801
17304708                                           360                          359                    536000.00                  20070801
17293932                                           360                          359                    485600.00                  20070801
17293940                                           360                          359                    463125.00                  20070801
17279247                                           360                          357                    933947.54                  20070601
17279252                                           360                          354                    974975.00                  20070301
17279254                                           360                          357                    425879.34                  20070601
17279255                                           360                          357                    479831.26                  20070601
17279260                                           360                          358                    450000.00                  20070701
17279268                                           360                          358                    576000.00                  20070701
17279273                                           360                          358                    575200.00                  20070701
17279276                                           360                          358                    432736.00                  20070701
17279279                                           360                          359                    456000.00                  20070801
17279280                                           360                          358                    595000.00                  20070701
17279287                                           360                          359                    423200.00                  20070801
17279304                                           360                          359                    432000.00                  20070801
17278665                                           360                          359                    742600.00                  20070801
17278669                                           360                          359                    548000.00                  20070801
17278677                                           360                          357                    653600.00                  20070601
17278680                                           360                          358                    637500.00                  20070701
17278682                                           360                          357                   1000000.00                  20070601
17278683                                           360                          358                    474000.00                  20070701
17278689                                           360                          358                    494000.00                  20070701
17278697                                           360                          358                    515000.00                  20070701
17278698                                           360                          358                   1000000.00                  20070701
17278702                                           360                          355                    660000.00                  20070401
17278703                                           360                          358                    974350.00                  20070701
17278709                                           360                          358                    645000.00                  20070701
17278711                                           360                          359                    900000.00                  20070801
17278735                                           360                          358                    576000.00                  20070701
17278744                                           360                          358                    435000.00                  20070701
17278751                                           360                          358                    498750.00                  20070701
17278752                                           360                          359                    504000.00                  20070801
17278754                                           360                          358                    420000.00                  20070701
17278756                                           360                          358                    508700.00                  20070701
17278768                                           360                          358                    430000.00                  20070701
17278770                                           360                          358                    556750.00                  20070701
17278773                                           360                          358                    500000.00                  20070701
17278775                                           360                          358                    592000.00                  20070701
17278786                                           360                          359                    596000.00                  20070801
17266804                                           360                          358                    432000.00                  20070701
17266823                                           360                          357                   1000000.00                  20070601
17266835                                           360                          357                   1240000.00                  20070601
17266913                                           360                          358                    880000.00                  20070701
17266923                                           360                          358                    710983.00                  20070701
17266942                                           360                          358                   1291500.00                  20070701
17266968                                           360                          358                    975000.00                  20070701
17266988                                           360                          358                    869600.00                  20070701
17267086                                           360                          358                    900000.00                  20070701
17267095                                           360                          358                   1300000.00                  20070701
17267139                                           360                          358                   1495900.00                  20070701
17267140                                           360                          358                    708000.00                  20070701
17267150                                           360                          358                    802500.00                  20070701
17267155                                           360                          358                    974250.00                  20070701
17267180                                           360                          358                   1120000.00                  20070701
17267196                                           360                          358                    999999.00                  20070701
17267221                                           360                          358                    720000.00                  20070701
17267246                                           360                          356                    997924.74                  20070501
17303387                                           360                          359                    159200.00                  20070801
17303369                                           360                          358                    126400.00                  20070701
17303388                                           360                          359                    260000.00                  20070801
17303389                                           360                          359                    176000.00                  20070801
17303350                                           360                          358                    580000.00                  20070701
17303334                                           360                          351                    226710.00                  20061201
17303335                                           360                          352                    705500.00                  20070101
17303354                                           360                          359                     54000.00                  20070801
17303390                                           360                          359                    355000.00                  20070801
17303372                                           360                          359                    328000.00                  20070801
17303337                                           360                          353                    376000.00                  20070201
17303374                                           360                          359                    459000.00                  20070801
17303392                                           360                          359                     80000.00                  20070801
17303356                                           360                          359                    417000.00                  20070801
17303393                                           360                          359                    373500.00                  20070801
17303395                                           360                          359                    451750.00                  20070801
17303377                                           360                          359                     86000.00                  20070801
17303396                                           360                          359                    171275.00                  20070801
17303378                                           360                          359                    303500.00                  20070801
17303397                                           360                          359                    165000.00                  20070801
17303379                                           360                          359                    380000.00                  20070801
17303340                                           360                          352                    200000.00                  20070101
17303341                                           360                          355                    620250.00                  20070401
17303343                                           360                          354                    471880.00                  20070301
17303380                                           360                          359                    300000.00                  20070801
17303362                                           360                          359                    304200.00                  20070801
17303381                                           360                          359                    575600.00                  20070801
17303364                                           360                          358                    525000.00                  20070701
17303382                                           360                          359                    317600.00                  20070801
17303347                                           360                          355                   1375000.00                  20070401
17303366                                           360                          358                    152100.00                  20070701
17303384                                           360                          359                    256000.00                  20070801
17303385                                           360                          359                    150000.00                  20070801
17303367                                           360                          358                    650000.00                  20070701
17303349                                           360                          355                   1043200.00                  20070401
17303368                                           360                          358                    176000.00                  20070701
17303386                                           360                          359                    240000.00                  20070801
17233831                                           360                          356                    592800.00                  20070501
17233834                                           360                          357                    420000.00                  20070601
17266742                                           360                          357                    995083.09                  20070601
17266743                                           360                          357                   1433223.37                  20070601
17266746                                           360                          357                   1174598.00                  20070601
17278662                                           360                          359                    535833.00                  20070801
17304576                                           360                          351                    863000.00                  20061201
17304578                                           360                          353                    668000.00                  20070201
17304580                                           360                          353                    595000.00                  20070201
17304581                                           360                          354                    926000.00                  20070301
17304583                                           360                          354                    589000.00                  20070301
17304584                                           360                          356                    468000.00                  20070501
17304586                                           360                          355                    728000.00                  20070401
17304587                                           360                          355                    648000.00                  20070401
17304588                                           360                          354                    527000.00                  20070301
17304589                                           360                          355                    552000.00                  20070401
17304592                                           360                          356                    780000.00                  20070501
17304593                                           360                          356                    520000.00                  20070501
17304594                                           360                          354                    504000.00                  20070301
17304595                                           360                          355                    484800.00                  20070401
17304596                                           360                          356                    496000.00                  20070501
17304599                                           360                          356                    456000.00                  20070501
17304601                                           360                          356                   3037000.00                  20070501
17304604                                           360                          353                    675000.00                  20070201
17304605                                           360                          354                    694700.00                  20070301
17304606                                           360                          355                    965000.00                  20070401
17304607                                           360                          354                    576000.00                  20070301
17304608                                           360                          356                    460000.00                  20070501
17304609                                           360                          354                    460000.00                  20070301
17304610                                           360                          355                   1125000.00                  20070401
17304611                                           360                          355                   1760000.00                  20070401
17304612                                           360                          357                    960000.00                  20070601
17304615                                           360                          356                    728000.00                  20070501
17304617                                           360                          356                    583200.00                  20070501
17304618                                           360                          357                    556000.00                  20070601
17304619                                           360                          357                    448000.00                  20070601
17304620                                           360                          356                    420744.00                  20070501
17304621                                           360                          356                    746640.00                  20070501
17304622                                           360                          356                    520000.00                  20070501
17304623                                           360                          359                    436840.00                  20070801
17304624                                           360                          358                    833000.00                  20070701
17304625                                           360                          359                   1239600.00                  20070801
17304626                                           360                          359                   1300000.00                  20070801
17304627                                           360                          358                    425950.00                  20070701
17304629                                           360                          358                    602000.00                  20070701
17304630                                           360                          359                    550000.00                  20070801
17304631                                           360                          359                    444000.00                  20070801
17304632                                           360                          359                    520000.00                  20070801
17304633                                           360                          359                    630000.00                  20070801
17304634                                           360                          357                    468000.00                  20070601
17304635                                           360                          357                    460000.00                  20070601
17304636                                           360                          356                    440000.00                  20070501
17304637                                           360                          358                    742430.00                  20070701
17304638                                           360                          356                    700000.00                  20070501
17304639                                           360                          356                    660000.00                  20070501
17304640                                           360                          356                    448000.00                  20070501
17304641                                           360                          357                    451460.00                  20070601
17304642                                           360                          357                    931000.00                  20070601
17304643                                           360                          357                    935000.00                  20070601
17304644                                           360                          358                    480000.00                  20070701
17304645                                           360                          357                    440000.00                  20070601
17304646                                           360                          357                    438000.00                  20070601
17304647                                           360                          358                    475171.00                  20070701
17304648                                           360                          358                    875200.00                  20070701
17304649                                           360                          358                    608800.00                  20070701
17304650                                           360                          357                   1000000.00                  20070601
17304651                                           360                          360                   1225000.00                  20070901
17304652                                           360                          358                    748100.00                  20070701
17304653                                           360                          358                   1820000.00                  20070701
17304654                                           360                          357                    459750.00                  20070601
17304569                                           360                          358                    795566.00                  20070701
17304571                                           360                          351                    514500.00                  20061201
17304573                                           360                          360                   1181250.00                  20070901
17304574                                           360                          356                    993211.00                  20070501
17304540                                           360                          359                    532000.00                  20070801
17304541                                           360                          359                   1000000.00                  20070801
17304542                                           360                          359                    490400.00                  20070801
17304543                                           360                          359                    550000.00                  20070801
17304544                                           360                          359                    892000.00                  20070801
17304545                                           360                          359                    476000.00                  20070801
17304546                                           360                          359                   1025000.00                  20070801
17304547                                           360                          359                    595000.00                  20070801
17304548                                           360                          359                    540000.00                  20070801
17304549                                           360                          359                    471029.60                  20070801
17304550                                           360                          360                    998000.00                  20070901
17304551                                           360                          359                   1178000.00                  20070801
17304552                                           360                          359                    491500.00                  20070801
17304553                                           360                          359                    488000.00                  20070801
17304556                                           360                          359                    429000.00                  20070801
17304557                                           360                          359                    500000.00                  20070801
17304558                                           360                          360                    620000.00                  20070901
17304559                                           360                          359                    583600.00                  20070801
17304560                                           360                          359                    451900.00                  20070801
17304561                                           360                          359                    535700.00                  20070801
17304562                                           360                          359                    566500.00                  20070801
17304563                                           360                          359                    570000.00                  20070801
17304564                                           360                          359                    481600.00                  20070801
17304565                                           360                          359                    588000.00                  20070801
17304566                                           360                          359                    460000.00                  20070801
17304567                                           360                          359                    450000.00                  20070801
17304568                                           360                          357                    568000.00                  20070601
16177156                                           360                          344                   7800000.00                  20060501
16199761                                           360                          344                   2640000.00                  20060501
16564077                                           480                          466                    726400.00                  20060701
16564090                                           480                          467                    483000.00                  20060801
16564109                                           480                          468                    516000.00                  20060901
16573251                                           480                          468                    805000.00                  20060901
17251774                                           360                          356                    254400.00                  20070501
17233809                                           360                          357                    208000.00                  20070601
17233830                                           360                          356                    150000.00                  20070501
17233835                                           360                          356                    500000.00                  20070501
17233836                                           360                          357                    466000.00                  20070601
17233838                                           360                          357                    560000.00                  20070601
17233839                                           360                          357                    515000.00                  20070601
17198165                                           360                          353                    492800.00                  20070201
17198167                                           360                          355                    206000.00                  20070401
17198168                                           360                          354                    288000.00                  20070301
17198169                                           360                          354                    540000.00                  20070301
17198175                                           360                          355                    464000.00                  20070401
17198178                                           360                          355                    208000.00                  20070401
17198179                                           360                          355                    378250.00                  20070401
17198192                                           360                          355                    303600.00                  20070401
17198196                                           360                          355                    488000.00                  20070401
17198199                                           360                          355                    300000.00                  20070401
17198204                                           360                          355                    196000.00                  20070401
17198205                                           360                          355                    292500.00                  20070401
17174973                                           360                          354                    292155.00                  20070301
17174980                                           360                          354                    264000.00                  20070301
17174987                                           360                          354                    448000.00                  20070301
17174990                                           360                          355                    960000.00                  20070401
17175014                                           360                          356                    257600.00                  20070501
17175015                                           360                          355                    104000.00                  20070401
16146866                                           360                          339                    101200.00                  20051201
16649344                                           360                          342                     85600.00                  20060301
17347241                                           360                          356                    396648.00                  20070501
17347307                                           360                          356                    540000.00                  20070501
17347137                                           360                          354                    408000.00                  20070301
17347141                                           360                          354                    138750.00                  20070301
17347144                                           360                          354                    150500.00                  20070301
17347163                                           360                          354                    296000.00                  20070301
17347170                                           360                          355                     95000.00                  20070401
17347174                                           360                          355                     95000.00                  20070401
17341582                                           360                          359                    560000.00                  20070801
17341583                                           360                          359                    558400.00                  20070801
17341584                                           360                          360                    840000.00                  20070901
17341585                                           360                          360                    468000.00                  20070901
17341586                                           360                          360                    560000.00                  20070901
17341587                                           360                          360                    584000.00                  20070901
17341588                                           360                          360                    435000.00                  20070901
17341589                                           360                          360                    428250.00                  20070901
17341590                                           360                          357                    650000.00                  20070601
17341591                                           360                          360                    500000.00                  20070901
17341592                                           360                          360                    496000.00                  20070901
17341593                                           360                          360                    500000.00                  20070901
17341594                                           360                          360                   1500000.00                  20070901
17341595                                           360                          360                    512000.00                  20070901
17341596                                           360                          360                    460000.00                  20070901
17341597                                           360                          358                   1621185.00                  20070701
17341598                                           360                          359                    571800.00                  20070801
17347108                                           360                          353                    417000.00                  20070201
17347109                                           360                          355                    204000.00                  20070401
17341578                                           360                          359                    500000.00                  20070801
17341579                                           360                          359                    684000.00                  20070801
17341580                                           360                          358                    520000.00                  20070701
17341581                                           360                          359                    504000.00                  20070801
17341562                                           360                          358                    496000.00                  20070701
17341563                                           360                          358                    840000.00                  20070701
17341565                                           360                          358                    420000.00                  20070701
17341566                                           360                          359                    519960.00                  20070801
17341567                                           360                          359                    598500.00                  20070801
17341568                                           360                          358                    999950.03                  20070701
17341569                                           360                          359                    983985.00                  20070801
17341570                                           360                          359                    558468.87                  20070801
17341571                                           360                          359                    519901.44                  20070801
17341572                                           360                          358                    472000.00                  20070701
17341573                                           360                          358                    612500.00                  20070701
17341574                                           360                          359                    488000.00                  20070801
17341575                                           360                          359                    630000.00                  20070801
17341576                                           360                          359                    423000.00                  20070801
17341577                                           360                          358                    576000.00                  20070701
17214547                                           360                          356                    104000.00                  20070501
17275231                                           360                          356                    750000.00                  20070501
17275246                                           360                          354                    136500.00                  20070301
17275337                                           360                          356                   1397500.00                  20070501
17275349                                           360                          356                   1500000.00                  20070501
17275351                                           360                          357                   2000000.00                  20070601
17266996                                           360                          358                    975000.00                  20070701
17267000                                           360                          358                   1606500.00                  20070701
17267008                                           360                          358                   1950000.00                  20070701
17267025                                           360                          358                    927500.00                  20070701
17267030                                           360                          358                   1222000.00                  20070701
17267033                                           360                          358                   1200500.00                  20070701
17267042                                           360                          358                    880000.00                  20070701
17267043                                           360                          358                    879200.00                  20070701
17267059                                           360                          358                    960000.00                  20070701
17278663                                           360                          358                    436000.00                  20070701
17278667                                           360                          358                    582000.00                  20070701
17278671                                           360                          358                    431100.00                  20070701
17278674                                           360                          357                    639400.00                  20070601
17278676                                           360                          357                    468000.00                  20070601
17278678                                           360                          358                    429879.00                  20070701
17278681                                           360                          358                    430695.00                  20070701
17278685                                           360                          358                    465000.00                  20070701
17278688                                           360                          358                    650000.00                  20070701
17278696                                           360                          358                    776000.00                  20070701
17278700                                           360                          358                    445000.00                  20070701
17278701                                           360                          358                    446400.00                  20070701
17278705                                           360                          358                    750000.00                  20070701
17278706                                           360                          358                    980000.00                  20070701
17278707                                           360                          358                    709500.00                  20070701
17278708                                           360                          358                    634178.00                  20070701
17278710                                           360                          358                    597340.00                  20070701
17278715                                           360                          358                   2000000.00                  20070701
17278716                                           360                          358                    420000.00                  20070701
17278717                                           360                          358                    429600.00                  20070701
17278718                                           360                          359                    450791.00                  20070801
17278721                                           360                          357                    420000.00                  20070601
17278722                                           360                          359                    512000.00                  20070801
17278723                                           360                          359                    724000.00                  20070801
17278724                                           360                          358                    530000.00                  20070701
17278725                                           360                          359                    926000.00                  20070801
17278726                                           360                          358                    770600.00                  20070701
17278727                                           360                          358                    440000.00                  20070701
17278728                                           360                          359                   1820000.00                  20070801
17278729                                           360                          359                   1435000.00                  20070801
17278730                                           360                          359                    760000.00                  20070801
17278731                                           360                          359                    442700.00                  20070801
17278732                                           360                          358                   1982500.00                  20070701
17278734                                           360                          358                    424000.00                  20070701
17278737                                           360                          359                   1365000.00                  20070801
17278738                                           360                          359                    460000.00                  20070801
17278740                                           360                          358                   1183500.00                  20070701
17278741                                           360                          359                   1472000.00                  20070801
17278742                                           360                          359                    435200.00                  20070801
17278743                                           360                          358                    656250.00                  20070701
17278745                                           360                          358                    500000.00                  20070701
17278746                                           360                          358                    432000.00                  20070701
17278747                                           360                          358                   2470000.00                  20070701
17278748                                           360                          358                   1400000.00                  20070701
17278755                                           360                          358                    440000.00                  20070701
17278757                                           360                          359                    425000.00                  20070801
17278758                                           360                          358                    475000.00                  20070701
17278762                                           360                          358                    435000.00                  20070701
17278763                                           360                          358                    780000.00                  20070701
17278764                                           360                          358                    464000.00                  20070701
17278765                                           360                          358                   1000000.00                  20070701
17278767                                           360                          358                    418250.00                  20070701
17278771                                           360                          358                    425868.00                  20070701
17278772                                           360                          359                    440000.00                  20070801
17278774                                           360                          359                    468000.00                  20070801
17278776                                           360                          358                    627000.00                  20070701
17278778                                           360                          359                    542000.00                  20070801
17278780                                           360                          359                    818500.00                  20070801
17278781                                           360                          359                    596000.00                  20070801
17278782                                           360                          358                   1557500.00                  20070701
17278783                                           360                          358                    424000.00                  20070701
17278784                                           360                          358                    592000.00                  20070701
17278785                                           360                          358                    580000.00                  20070701
17278788                                           360                          359                    436000.00                  20070801
17278789                                           360                          358                    604000.00                  20070701
17278790                                           360                          359                    594000.00                  20070801
17278791                                           360                          358                    623000.00                  20070701
17278793                                           360                          359                    840000.00                  20070801
17278794                                           360                          359                    463200.00                  20070801
17278795                                           360                          358                    564000.00                  20070701
17278797                                           360                          358                    423950.00                  20070701
17278800                                           360                          359                    990000.00                  20070801
17278802                                           360                          358                    548000.00                  20070701
17278803                                           360                          359                    650000.00                  20070801
17278804                                           360                          358                    555840.00                  20070701
17278805                                           360                          358                    480000.00                  20070701
17278806                                           360                          359                    479200.00                  20070801
17278807                                           360                          359                    607500.00                  20070801
17278808                                           360                          358                    894000.00                  20070701
17279253                                           360                          356                    509600.00                  20070501
17279257                                           360                          359                    545000.00                  20070801
17279258                                           360                          358                    540000.00                  20070701
17279259                                           480                          478                    464000.00                  20070701
17279261                                           360                          358                   1382500.00                  20070701
17279262                                           360                          358                    535500.00                  20070701
17279263                                           360                          358                    470000.00                  20070701
17279264                                           360                          358                    610000.00                  20070701
17279265                                           360                          358                    561950.00                  20070701
17279266                                           360                          358                    536000.00                  20070701
17279267                                           360                          358                    530000.00                  20070701
17279270                                           360                          358                    448000.00                  20070701
17279271                                           360                          358                    750000.00                  20070701
17279272                                           360                          358                    594400.00                  20070701
17279274                                           360                          359                    640000.00                  20070801
17279275                                           360                          359                    933000.00                  20070801
17279277                                           360                          358                    840000.00                  20070701
17279278                                           360                          359                    680000.00                  20070801
17279281                                           360                          359                    452000.00                  20070801
17279282                                           360                          359                   1200000.00                  20070801
17279283                                           360                          358                    436000.00                  20070701
17279286                                           360                          359                   1090000.00                  20070801
17279288                                           360                          359                   1048800.00                  20070801
17279289                                           360                          358                    448000.00                  20070701
17279290                                           360                          359                   1106799.00                  20070801
17279291                                           360                          359                    868000.00                  20070801
17279292                                           360                          359                    442400.00                  20070801
17279294                                           360                          359                    474000.00                  20070801
17279297                                           360                          359                    680000.00                  20070801
17279299                                           360                          359                   1200000.00                  20070801
17279301                                           360                          359                    471000.00                  20070801
17279303                                           360                          358                    446000.00                  20070701
17279305                                           360                          359                    544000.00                  20070801
17279306                                           360                          359                    570000.00                  20070801
17279308                                           360                          358                    700000.00                  20070701
17279310                                           360                          359                    468000.00                  20070801
17279311                                           360                          359                    548000.00                  20070801
17279312                                           360                          359                    535200.00                  20070801
17279313                                           360                          359                    439200.00                  20070801
17279314                                           360                          359                    536000.00                  20070801
17267060                                           360                          358                   1000000.00                  20070701
17267066                                           360                          358                    902800.00                  20070701
17267068                                           360                          358                   1500000.00                  20070701
17267074                                           360                          358                   1200000.00                  20070701
17267084                                           360                          358                    980000.00                  20070701
17267093                                           360                          358                   1000000.00                  20070701
17267099                                           360                          358                   1000000.00                  20070701
17267101                                           360                          358                    900000.00                  20070701
17267102                                           360                          358                    440000.00                  20070701
17267116                                           360                          358                    872800.00                  20070701
17267126                                           360                          358                    910000.00                  20070701
17267129                                           360                          358                   1470000.00                  20070701
17267130                                           360                          358                   1200000.00                  20070701
17266880                                           360                          358                   1398750.00                  20070701
17266881                                           360                          358                   1000000.00                  20070701
17266889                                           360                          358                   1792500.00                  20070701
17266894                                           360                          358                    956250.00                  20070701
17266897                                           360                          358                   1038000.00                  20070701
17266898                                           360                          358                   1000000.00                  20070701
17266906                                           360                          358                   1925000.00                  20070701
17266912                                           360                          358                   1155000.00                  20070701
17266916                                           360                          358                   1264000.00                  20070701
17266920                                           360                          358                   1500000.00                  20070701
17266921                                           360                          358                   1000000.00                  20070701
17266926                                           360                          358                   1440000.00                  20070701
17266930                                           360                          358                   1425000.00                  20070701
17266934                                           360                          358                   1185000.00                  20070701
17266936                                           360                          358                    496800.00                  20070701
17266940                                           360                          358                    870000.00                  20070701
17266947                                           360                          358                   1000000.00                  20070701
17266948                                           360                          358                   1386000.00                  20070701
17266949                                           360                          358                   1240000.00                  20070701
17266951                                           360                          357                   1320000.00                  20070601
17266956                                           360                          358                   1040000.00                  20070701
17266957                                           360                          358                    650000.00                  20070701
17266958                                           360                          358                   1000000.00                  20070701
17266961                                           360                          358                    978000.00                  20070701
17266963                                           360                          358                    759200.00                  20070701
17266964                                           360                          358                   1118000.00                  20070701
17266965                                           360                          358                    865000.00                  20070701
17266969                                           360                          358                   1440000.00                  20070701
17266971                                           360                          358                   1315000.00                  20070701
17266973                                           360                          358                   1540000.00                  20070701
17266987                                           360                          358                   1099145.00                  20070701
17266994                                           360                          358                    900000.00                  20070701
17214624                                           360                          356                   1225000.00                  20070501
17214625                                           360                          356                    572000.00                  20070501
17214627                                           360                          356                    219920.00                  20070501
17214628                                           360                          356                    200000.00                  20070501
17214629                                           360                          357                    704000.00                  20070601
17214631                                           360                          356                    269280.00                  20070501
17214632                                           360                          356                    680000.00                  20070501
17214634                                           360                          356                    697600.00                  20070501
17214635                                           360                          357                    520000.00                  20070601
17214636                                           360                          357                    590000.00                  20070601
17214637                                           360                          356                    336000.00                  20070501
17214638                                           360                          356                    492800.00                  20070501
17214640                                           360                          356                    468000.00                  20070501
17214641                                           360                          357                    688000.00                  20070601
17214642                                           360                          357                    496000.00                  20070601
17214644                                           360                          356                    580000.00                  20070501
17214646                                           360                          356                    434400.00                  20070501
17214647                                           360                          356                    604000.00                  20070501
17214649                                           360                          356                    568000.00                  20070501
17214650                                           360                          356                    326800.00                  20070501
17214651                                           360                          356                    768000.00                  20070501
17214652                                           360                          356                    500000.00                  20070501
17214655                                           360                          357                    522400.00                  20070601
17214657                                           360                          357                    600000.00                  20070601
17214616                                           360                          356                    488000.00                  20070501
17214617                                           360                          356                    960000.00                  20070501
17214619                                           360                          357                    632000.00                  20070601
17214620                                           360                          357                    248000.00                  20070601
17214621                                           360                          356                    432000.00                  20070501
17214622                                           360                          356                    800000.00                  20070501
17214623                                           360                          356                    436000.00                  20070501
17202823                                           360                          357                    236000.00                  20070601
17214424                                           360                          356                    550000.00                  20070501
17214426                                           360                          356                    281070.00                  20070501
17214427                                           360                          351                    312000.00                  20061201
17214429                                           360                          357                    182040.00                  20070601
17214430                                           360                          356                    244597.00                  20070501
17214432                                           360                          354                    304000.00                  20070301
17214433                                           360                          354                    300000.00                  20070301
17214434                                           360                          354                    302500.00                  20070301
17214435                                           360                          356                     54230.00                  20070501
17214436                                           360                          356                    126150.00                  20070501
17214437                                           360                          356                    346500.00                  20070501
17214438                                           360                          356                   1457500.00                  20070501
17214439                                           360                          356                    248000.00                  20070501
17214440                                           360                          356                     70200.00                  20070501
17214441                                           360                          356                    260000.00                  20070501
17214443                                           360                          357                    192000.00                  20070601
17214444                                           360                          356                    325579.00                  20070501
17214445                                           360                          356                    773600.00                  20070501
17214449                                           360                          356                    194400.00                  20070501
17214450                                           360                          356                    367000.00                  20070501
17214451                                           360                          356                    216000.00                  20070501
17214452                                           360                          356                    516000.00                  20070501
17214453                                           360                          356                    556000.00                  20070501
17214454                                           360                          356                    194000.00                  20070501
17214455                                           360                          356                    300900.00                  20070501
17214456                                           360                          357                    549000.00                  20070601
17214457                                           360                          356                    464000.00                  20070501
17214458                                           360                          356                    439900.00                  20070501
17214460                                           360                          355                    692450.00                  20070401
17214461                                           360                          356                    108000.00                  20070501
17214462                                           360                          356                    538051.00                  20070501
17214464                                           360                          356                    485250.00                  20070501
17214465                                           360                          356                    840000.00                  20070501
17214466                                           360                          357                    470600.00                  20070601
17214467                                           360                          356                   1150000.00                  20070501
17214469                                           360                          356                    960000.00                  20070501
17214470                                           360                          357                     72000.00                  20070601
17214474                                           360                          356                    424000.00                  20070501
17214475                                           360                          356                    486000.00                  20070501
17214476                                           360                          356                    800000.00                  20070501
17214477                                           360                          356                    650000.00                  20070501
17214478                                           360                          356                    820000.00                  20070501
17214480                                           360                          356                    620000.00                  20070501
17214483                                           360                          356                    453000.00                  20070501
17214486                                           360                          357                    573000.00                  20070601
17214487                                           360                          356                    190140.00                  20070501
17214488                                           360                          356                    269600.00                  20070501
17214490                                           360                          356                   1190000.00                  20070501
17214491                                           360                          356                    147960.00                  20070501
17214492                                           360                          356                    438750.00                  20070501
17214493                                           360                          356                    752000.00                  20070501
17214494                                           360                          356                    502500.00                  20070501
17214495                                           360                          356                    210900.00                  20070501
17214497                                           360                          356                    640000.00                  20070501
17214498                                           360                          356                   1440000.00                  20070501
17214499                                           360                          356                    719200.00                  20070501
17214501                                           360                          355                    708000.00                  20070401
17214503                                           360                          356                    156550.00                  20070501
17214504                                           360                          355                    496800.00                  20070401
17214505                                           360                          356                    490700.00                  20070501
17214506                                           360                          356                    224000.00                  20070501
17214508                                           360                          356                    576000.00                  20070501
17214509                                           360                          356                    301500.00                  20070501
17214511                                           360                          357                    162000.00                  20070601
17214512                                           360                          357                    560000.00                  20070601
17214513                                           360                          356                    568000.00                  20070501
17214514                                           360                          356                    115200.00                  20070501
17214515                                           360                          356                    412000.00                  20070501
17214517                                           360                          356                    445600.00                  20070501
17214519                                           360                          356                    496000.00                  20070501
17214520                                           360                          356                    114000.00                  20070501
17214522                                           360                          357                    500000.00                  20070601
17214523                                           360                          356                    596000.00                  20070501
17214524                                           360                          356                    480000.00                  20070501
17214526                                           360                          356                    480000.00                  20070501
17214529                                           360                          356                    307800.00                  20070501
17214530                                           360                          356                    635500.00                  20070501
17214531                                           360                          356                    731700.00                  20070501
17214532                                           360                          357                    500000.00                  20070601
17214533                                           360                          356                    513600.00                  20070501
17214534                                           360                          356                    345596.00                  20070501
17214535                                           360                          356                     97600.00                  20070501
17214540                                           360                          356                    385600.00                  20070501
17214541                                           360                          356                    526700.00                  20070501
17214542                                           360                          356                    542000.00                  20070501
17214543                                           360                          356                    277200.00                  20070501
17214545                                           360                          356                    480000.00                  20070501
17214550                                           360                          356                    656000.00                  20070501
17214552                                           360                          356                    495000.00                  20070501
17214553                                           360                          356                    700000.00                  20070501
17214554                                           360                          356                    479200.00                  20070501
17214555                                           360                          356                    356250.00                  20070501
17214556                                           360                          356                    488000.00                  20070501
17214557                                           360                          356                    656250.00                  20070501
17214558                                           360                          356                    752000.00                  20070501
17214559                                           360                          356                    728000.00                  20070501
17214560                                           360                          356                    584000.00                  20070501
17214561                                           360                          356                    166500.00                  20070501
17214562                                           360                          356                    267900.00                  20070501
17214563                                           360                          356                    275500.00                  20070501
17214564                                           360                          356                    583000.00                  20070501
17214566                                           360                          356                    211500.00                  20070501
17214567                                           360                          356                    224900.00                  20070501
17214568                                           360                          356                    471000.00                  20070501
17214569                                           360                          356                    272000.00                  20070501
17214570                                           360                          357                    143910.00                  20070601
17214572                                           360                          356                    424800.00                  20070501
17214573                                           360                          356                    491250.00                  20070501
17214574                                           360                          356                    492000.00                  20070501
17214575                                           360                          356                    457600.00                  20070501
17214577                                           360                          356                    285000.00                  20070501
17214579                                           360                          356                    460000.00                  20070501
17214580                                           360                          356                    481500.00                  20070501
17214581                                           360                          356                    369000.00                  20070501
17214582                                           360                          356                    540000.00                  20070501
17214583                                           360                          357                    599000.00                  20070601
17214585                                           360                          356                    538000.00                  20070501
17214586                                           360                          356                    178500.00                  20070501
17214587                                           360                          356                    612000.00                  20070501
17214588                                           360                          356                    320000.00                  20070501
17214589                                           360                          356                    750000.00                  20070501
17214590                                           360                          357                    333000.00                  20070601
17214591                                           360                          356                    389500.00                  20070501
17214595                                           360                          356                    368000.00                  20070501
17214596                                           360                          356                    584000.00                  20070501
17214597                                           360                          356                    520000.00                  20070501
17214598                                           360                          356                    437850.00                  20070501
17214599                                           360                          356                    433600.00                  20070501
17266821                                           360                          357                    942900.00                  20070601
17266824                                           360                          357                    693000.00                  20070601
17266831                                           360                          358                   1720000.00                  20070701
17090577                                           360                          355                     96000.00                  20070401
17090582                                           360                          355                    224000.00                  20070401
17090590                                           360                          355                     70000.00                  20070401
17090601                                           360                          355                    368000.00                  20070401
17090604                                           360                          355                     94400.00                  20070401
17090613                                           360                          356                    145600.00                  20070501
17090622                                           360                          356                     88900.00                  20070501
17266754                                           360                          357                   1000000.00                  20070601
17266756                                           360                          358                   1000000.00                  20070701
17266759                                           360                          356                    880000.00                  20070501
17266771                                           360                          358                   1000000.00                  20070701
17266773                                           360                          357                    895200.00                  20070601
17266774                                           360                          358                   1280000.00                  20070701
17266775                                           360                          357                   1452500.00                  20070601
17266776                                           360                          358                   3000000.00                  20070701
17266789                                           360                          357                   1310000.00                  20070601
17214602                                           360                          356                    457520.00                  20070501
17214604                                           360                          356                    600000.00                  20070501
17214605                                           360                          357                    224000.00                  20070601
17214606                                           360                          357                    232000.00                  20070601
17214607                                           360                          356                    880000.00                  20070501
17214608                                           360                          356                    160000.00                  20070501
17214609                                           360                          356                    426500.00                  20070501
17214610                                           360                          356                    193500.00                  20070501
17214611                                           360                          357                    500000.00                  20070601
17214613                                           360                          356                    264000.00                  20070501
17076173                                           360                          354                    227200.00                  20070301
17174977                                           360                          354                    194440.00                  20070301
17076175                                           360                          355                    362000.00                  20070401
17076176                                           360                          355                    265000.00                  20070401
17076181                                           360                          354                    324000.00                  20070301
17076182                                           360                          354                     85405.00                  20070301
17076187                                           360                          354                    294500.00                  20070301
17076196                                           360                          353                    174000.00                  20070201
17076225                                           360                          354                    127300.00                  20070301
17076233                                           360                          352                    114900.00                  20070101
17076235                                           360                          352                    387000.00                  20070101
17233822                                           360                          355                    442000.00                  20070401
17076188                                           360                          355                    188000.00                  20070401
17043298                                           360                          353                    500000.00                  20070201
17044149                                           360                          352                    305000.00                  20070101
17044163                                           360                          351                    211900.00                  20061201
17044172                                           360                          352                    273600.00                  20070101
17044183                                           360                          352                    488000.00                  20070101
17044184                                           360                          352                    140000.00                  20070101
17044200                                           360                          352                    134400.00                  20070101
17175000                                           360                          355                    432800.00                  20070401
17198191                                           360                          355                    425000.00                  20070401
17346370                                           360                          359                    541050.00                  20070801
17346371                                           360                          359                    640000.00                  20070801
17346372                                           360                          360                   1339900.00                  20070901
17346373                                           360                          359                    512183.00                  20070801
17346374                                           360                          359                    439992.00                  20070801
17293882                                           360                          359                    731893.00                  20070801
17293883                                           360                          359                    447260.00                  20070801
17293884                                           360                          359                    585859.00                  20070801
17293885                                           360                          359                    492000.00                  20070801
17293886                                           360                          357                   1000000.00                  20070601
17293887                                           360                          358                    900000.00                  20070701
17293888                                           360                          358                    864000.00                  20070701
17293890                                           360                          358                    552000.00                  20070701
17293891                                           360                          358                    537900.00                  20070701
17293892                                           360                          358                    925000.00                  20070701
17293894                                           360                          359                   1000000.00                  20070801
17293895                                           360                          359                   1500000.00                  20070801
17293898                                           360                          359                    616800.00                  20070801
17293899                                           360                          359                    495300.00                  20070801
17293900                                           360                          359                    435000.00                  20070801
17293901                                           480                          479                    575000.00                  20070801
17293903                                           360                          359                    456000.00                  20070801
17293904                                           360                          359                    520000.00                  20070801
17293905                                           360                          359                    420000.00                  20070801
17293906                                           360                          359                    636000.00                  20070801
17293907                                           360                          359                    475000.00                  20070801
17293909                                           360                          359                    568000.00                  20070801
17293911                                           360                          359                   1100000.00                  20070801
17293914                                           360                          359                    420000.00                  20070801
17293916                                           360                          359                    512000.00                  20070801
17293919                                           360                          359                    432000.00                  20070801
17293920                                           360                          359                   1200000.00                  20070801
17293921                                           360                          359                    511000.00                  20070801
17293922                                           360                          359                    504000.00                  20070801
17293924                                           360                          359                   1400000.00                  20070801
17293925                                           360                          359                    432000.00                  20070801
17293927                                           360                          359                    460000.00                  20070801
17293928                                           360                          359                    559920.00                  20070801
17293929                                           480                          479                   1000000.00                  20070801
17293930                                           360                          359                    460000.00                  20070801
17293931                                           360                          359                    440000.00                  20070801
17293933                                           360                          359                    632000.00                  20070801
17293934                                           360                          359                   1925000.00                  20070801
17293935                                           360                          359                    468000.00                  20070801
17293936                                           360                          359                   1175000.00                  20070801
17293937                                           360                          359                   2216500.00                  20070801
17293938                                           360                          359                    680000.00                  20070801
17293939                                           360                          359                    614000.00                  20070801
17296685                                           360                          359                    552000.00                  20070801
17296687                                           360                          358                    648000.00                  20070701
17296688                                           360                          358                   1500000.00                  20070701
17296689                                           360                          358                    750000.00                  20070701
17296691                                           360                          358                    440000.00                  20070701
17296692                                           360                          359                    481100.00                  20070801
17296693                                           360                          359                    580000.00                  20070801
17296694                                           360                          359                    525600.00                  20070801
17296698                                           360                          359                    520000.00                  20070801
17296699                                           360                          359                    432000.00                  20070801
17296700                                           360                          359                   3000000.00                  20070801
17296701                                           360                          359                    450000.00                  20070801
17296702                                           360                          359                   1778000.00                  20070801
17296703                                           360                          359                    700000.00                  20070801
17296704                                           360                          359                    492000.00                  20070801
17296705                                           360                          359                    906000.00                  20070801
17296706                                           360                          359                    496000.00                  20070801
17296707                                           360                          359                    650000.00                  20070801
17296708                                           360                          359                    435000.00                  20070801
17296710                                           360                          359                    600000.00                  20070801
17296711                                           360                          359                    436000.00                  20070801
17296712                                           360                          359                    433200.00                  20070801
17296713                                           360                          359                    620000.00                  20070801
17296714                                           360                          359                    556000.00                  20070801
17296715                                           360                          359                    551000.00                  20070801
17296716                                           360                          359                    420000.00                  20070801
17296717                                           360                          359                    600000.00                  20070801
17296719                                           360                          359                    650000.00                  20070801
17296721                                           360                          359                    545000.00                  20070801
17296722                                           360                          359                   1402500.00                  20070801
17296724                                           360                          359                    540000.00                  20070801
17296725                                           360                          359                    632000.00                  20070801
17296726                                           360                          359                    480000.00                  20070801
17296727                                           360                          359                   1815000.00                  20070801
17346375                                           360                          360                    667500.00                  20070901
17346376                                           360                          360                   1012500.00                  20070901
17346378                                           360                          360                    480000.00                  20070901
17346379                                           360                          360                    637500.00                  20070901
17346381                                           360                          359                    490000.00                  20070801
17346382                                           360                          360                    504000.00                  20070901
17346383                                           360                          360                    592000.00                  20070901
17346384                                           360                          360                    456000.00                  20070901
17346385                                           360                          360                    504000.00                  20070901
17346386                                           360                          360                    492000.00                  20070901
17346387                                           360                          360                    542000.00                  20070901
17346388                                           360                          360                    540000.00                  20070901
17346389                                           360                          359                    649990.00                  20070801
17346392                                           360                          359                    508000.00                  20070801
17346393                                           360                          358                    672000.00                  20070701
17346394                                           360                          359                    980000.00                  20070801
17346395                                           360                          359                    804850.00                  20070801
17346396                                           360                          360                   1900000.00                  20070901
17346398                                           360                          359                    880000.00                  20070801
17346399                                           360                          360                    657000.00                  20070901
17346400                                           360                          360                    496000.00                  20070901
17346401                                           360                          360                    450000.00                  20070901
17346402                                           360                          360                   1450000.00                  20070901
17346404                                           360                          360                    551000.00                  20070901
17346405                                           360                          360                   1045000.00                  20070901
17346406                                           360                          360                    472500.00                  20070901
17346407                                           360                          360                    668000.00                  20070901
17346408                                           360                          360                    491806.00                  20070901
17346410                                           360                          360                    524000.00                  20070901
17346411                                           360                          357                    616000.00                  20070601
17346412                                           360                          360                    511200.00                  20070901
17346413                                           360                          360                    505600.00                  20070901
17346414                                           360                          360                    520000.00                  20070901
17346415                                           360                          360                   1500000.00                  20070901
17346416                                           360                          360                    618400.00                  20070901
17346417                                           360                          360                    650000.00                  20070901
17346418                                           360                          360                    423858.00                  20070901
17346420                                           360                          360                    512000.00                  20070901
17346421                                           360                          360                    488000.00                  20070901
17346422                                           360                          360                    459000.00                  20070901
17352292                                           360                          360                    441600.00                  20070901
17352293                                           360                          360                    488000.00                  20070901
17352294                                           360                          360                    472000.00                  20070901
17352295                                           360                          360                    650000.00                  20070901
17274125                                           360                          358                    290000.00                  20070701
17076243                                           360                          353                    403000.00                  20070201
17044155                                           360                          353                    223200.00                  20070201
17044156                                           360                          351                    311900.00                  20061201
17044161                                           360                          351                    108000.00                  20061201
17044162                                           360                          352                    355500.00                  20070101
17044170                                           360                          352                    148750.00                  20070101
17044185                                           360                          352                    600000.00                  20070101
17044189                                           360                          353                    552000.00                  20070201
17044205                                           360                          353                    132000.00                  20070201
17059649                                           360                          354                    219200.00                  20070301
17198901                                           360                          356                    164300.00                  20070501
17198903                                           360                          356                    416000.00                  20070501
17202779                                           360                          356                    113600.00                  20070501
17202781                                           360                          356                    213600.00                  20070501
17202791                                           360                          356                    405000.00                  20070501
17202798                                           360                          356                    200000.00                  20070501
17202800                                           360                          357                    304000.00                  20070601
17267132                                           360                          358                   1250000.00                  20070701
17267134                                           360                          358                    650000.00                  20070701
17267138                                           360                          358                    980000.00                  20070701
17267147                                           360                          358                    986265.00                  20070701
17267149                                           360                          358                    920000.00                  20070701
17267153                                           360                          358                   1400000.00                  20070701
17267159                                           360                          358                    628000.00                  20070701
17267162                                           360                          358                   1480000.00                  20070701
17267183                                           360                          358                    780000.00                  20070701
17279315                                           360                          358                    620000.00                  20070701
17279316                                           360                          359                    528000.00                  20070801
17279317                                           360                          359                    580000.00                  20070801
17279318                                           360                          359                    885000.00                  20070801
17267188                                           360                          358                   1185000.00                  20070701
17267192                                           360                          358                    892500.00                  20070701
17267199                                           360                          358                   1074500.00                  20070701
17267203                                           360                          358                    880000.00                  20070701
17267218                                           360                          358                    456000.00                  20070701
17267231                                           360                          358                   1673000.00                  20070701
17267239                                           360                          359                    843487.00                  20070801
17267242                                           360                          358                   1276000.00                  20070701
17267243                                           360                          358                   1330000.00                  20070701
17284421                                           360                          359                   1686000.00                  20070801
17284428                                           360                          355                    540000.00                  20070401
17284429                                           360                          358                    586617.00                  20070701
17284431                                           360                          356                    429100.00                  20070501
17284434                                           360                          358                    900000.00                  20070701
17284435                                           360                          358                    550000.00                  20070701
17284436                                           360                          358                    545000.00                  20070701
17284440                                           360                          358                    845500.00                  20070701
17284441                                           360                          358                    508000.00                  20070701
17284444                                           360                          358                    544000.00                  20070701
17284450                                           360                          358                    488000.00                  20070701
17284453                                           360                          358                    511150.00                  20070701
17284454                                           360                          359                    630750.00                  20070801
17284457                                           360                          358                    680000.00                  20070701
17284459                                           360                          356                    424000.00                  20070501
17284460                                           360                          357                    533017.00                  20070601
17284465                                           360                          358                    440000.00                  20070701
17284467                                           360                          357                    475000.00                  20070601
17284468                                           360                          359                   1941500.00                  20070801
17284470                                           360                          358                    575000.00                  20070701
17284471                                           360                          359                   1384000.00                  20070801
17284474                                           360                          359                    516000.00                  20070801
17284476                                           360                          359                    428000.00                  20070801
17284479                                           360                          357                    985000.00                  20070601
17284481                                           360                          359                    975000.00                  20070801
17284483                                           360                          358                    440000.00                  20070701
17284485                                           360                          358                    572000.00                  20070701
17284492                                           360                          359                    527200.00                  20070801
17284493                                           360                          359                    462500.00                  20070801
17284494                                           360                          359                    481000.00                  20070801
17284495                                           360                          359                    706400.00                  20070801
17284497                                           360                          359                    588000.00                  20070801
17284499                                           360                          358                    650000.00                  20070701
17284500                                           360                          359                    593000.00                  20070801
17284502                                           360                          359                    800000.00                  20070801
17284509                                           360                          359                    452000.00                  20070801
17284512                                           360                          359                    458400.00                  20070801
17284513                                           360                          359                   2000000.00                  20070801
17284514                                           360                          359                    543960.00                  20070801
17284515                                           360                          359                    468000.00                  20070801
17284517                                           360                          358                    714000.00                  20070701
17284518                                           360                          359                    495795.00                  20070801
17296732                                           360                          359                    432000.00                  20070801
17296733                                           360                          359                    432000.00                  20070801
17296734                                           360                          359                    616000.00                  20070801
17296735                                           360                          359                    460000.00                  20070801
17296736                                           360                          359                    647500.00                  20070801
17296737                                           360                          359                    460000.00                  20070801
17296738                                           360                          359                    430000.00                  20070801
17296739                                           360                          359                    497000.00                  20070801
17296740                                           360                          359                    471200.00                  20070801
17296741                                           360                          359                    528000.00                  20070801
17296742                                           360                          359                    650000.00                  20070801
17296744                                           360                          359                    456000.00                  20070801
17296745                                           360                          359                    460000.00                  20070801
17296746                                           360                          359                    592000.00                  20070801
17296747                                           360                          359                    480000.00                  20070801
17296749                                           360                          359                    585600.00                  20070801
17296750                                           360                          359                    480000.00                  20070801
17296751                                           360                          359                    516000.00                  20070801
17296752                                           360                          359                    464000.00                  20070801
17296753                                           360                          359                    420000.00                  20070801
17298041                                           360                          359                    702000.00                  20070801
17298043                                           360                          358                    468000.00                  20070701
17298044                                           360                          359                    480000.00                  20070801
17298045                                           360                          359                    784000.00                  20070801
17298046                                           360                          359                    800000.00                  20070801
17298048                                           360                          358                    484000.00                  20070701
17298049                                           360                          358                    600000.00                  20070701
17298050                                           360                          359                   1540000.00                  20070801
17298051                                           360                          359                    470000.00                  20070801
17298052                                           360                          359                    600000.00                  20070801
17298053                                           360                          359                    532500.00                  20070801
17298054                                           360                          359                    650000.00                  20070801
17298055                                           360                          359                   1786696.00                  20070801
17298056                                           360                          359                    568000.00                  20070801
17298058                                           360                          359                    424000.00                  20070801
17298059                                           360                          359                    650000.00                  20070801
17298061                                           360                          359                    600000.00                  20070801
17298062                                           360                          359                    672000.00                  20070801
17298064                                           360                          359                    584000.00                  20070801
17298066                                           360                          359                    434000.00                  20070801
17296729                                           360                          359                    650000.00                  20070801
17296730                                           360                          359                    560000.00                  20070801
17296731                                           360                          359                    582400.00                  20070801
17284520                                           360                          359                    555000.00                  20070801
17284527                                           360                          359                    441000.00                  20070801
17284529                                           480                          479                    620000.00                  20070801
17284530                                           360                          359                    452000.00                  20070801
17284532                                           360                          359                    420000.00                  20070801
17293851                                           360                          358                    554640.00                  20070701
17293853                                           360                          358                    426000.00                  20070701
17293854                                           360                          358                    570500.00                  20070701
17293856                                           360                          359                    500000.00                  20070801
17293857                                           360                          359                    460000.00                  20070801
17293858                                           360                          359                    460000.00                  20070801
17293859                                           360                          359                    945000.00                  20070801
17293860                                           360                          359                   1750000.00                  20070801
17284533                                           360                          359                    464000.00                  20070801
17284535                                           360                          359                    516000.00                  20070801
17280830                                           360                          359                    102500.00                  20070801
17280831                                           360                          358                    342000.00                  20070701
17280832                                           360                          358                    232000.00                  20070701
17280833                                           360                          359                     64800.00                  20070801
17275300                                           360                          355                    239200.00                  20070401
17275301                                           360                          356                    485000.00                  20070501
17275302                                           360                          355                    224000.00                  20070401
17275304                                           360                          355                    224000.00                  20070401
17275305                                           360                          354                     74400.00                  20070301
17275308                                           360                          355                    196000.00                  20070401
17275309                                           360                          355                    252000.00                  20070401
17275310                                           360                          356                    436000.00                  20070501
17275311                                           360                          355                    275000.00                  20070401
17275312                                           360                          356                    463000.00                  20070501
17275314                                           360                          357                     77600.00                  20070601
17275315                                           360                          355                    196000.00                  20070401
17275317                                           360                          355                    270000.00                  20070401
17275318                                           360                          355                    520000.00                  20070401
17275319                                           360                          355                    351400.00                  20070401
17275320                                           360                          355                    165000.00                  20070401
17275321                                           360                          356                    500000.00                  20070501
17275323                                           360                          358                    256000.00                  20070701
17275324                                           360                          355                    137250.00                  20070401
17275325                                           360                          355                    225000.00                  20070401
17275327                                           360                          355                    192000.00                  20070401
17275332                                           360                          357                     77400.00                  20070601
17275333                                           360                          355                    186000.00                  20070401
17275335                                           360                          356                    550000.00                  20070501
17275336                                           360                          355                    400000.00                  20070401
17275338                                           360                          356                    504000.00                  20070501
17275339                                           360                          356                    313000.00                  20070501
17275341                                           360                          357                     93600.00                  20070601
17275283                                           360                          354                    460000.00                  20070301
17275284                                           360                          355                   1300000.00                  20070401
17275286                                           360                          354                    417000.00                  20070301
17275287                                           360                          356                    600000.00                  20070501
17275342                                           360                          356                    103920.00                  20070501
17275343                                           360                          356                    368000.00                  20070501
17275344                                           360                          356                    880000.00                  20070501
17275345                                           360                          356                   1200000.00                  20070501
17275346                                           360                          356                    351352.00                  20070501
17275348                                           360                          358                    784000.00                  20070701
17275352                                           360                          357                    208000.00                  20070601
17275355                                           360                          356                    184000.00                  20070501
17275358                                           360                          357                    495000.00                  20070601
17275361                                           360                          357                    145000.00                  20070601
17275363                                           360                          357                    321000.00                  20070601
17275364                                           360                          357                    540000.00                  20070601
17275365                                           360                          357                    177600.00                  20070601
17275366                                           360                          358                    400000.00                  20070701
17275367                                           360                          357                    144800.00                  20070601
17275368                                           360                          357                    452000.00                  20070601
17275369                                           360                          358                    112000.00                  20070701
17275370                                           360                          358                    400000.00                  20070701
17275371                                           360                          357                    270800.00                  20070601
17275372                                           360                          356                    840000.00                  20070501
17275373                                           360                          357                    148000.00                  20070601
17275289                                           360                          355                    202800.00                  20070401
17275290                                           360                          355                    109200.00                  20070401
17275291                                           360                          355                    220000.00                  20070401
17275292                                           360                          355                    132264.00                  20070401
17275293                                           360                          355                    720000.00                  20070401
17275294                                           360                          355                    330000.00                  20070401
17275295                                           360                          355                    204800.00                  20070401
17275296                                           360                          355                     70000.00                  20070401
17275297                                           360                          355                    280000.00                  20070401
17275298                                           360                          355                    178750.00                  20070401
17275299                                           360                          357                    144000.00                  20070601
17275374                                           360                          357                    374500.00                  20070601
17275376                                           360                          357                    248000.00                  20070601
17275378                                           360                          357                     93000.00                  20070601
17275379                                           360                          358                    703500.00                  20070701
17275381                                           360                          357                    178100.00                  20070601
17275382                                           360                          357                    160000.00                  20070601
17275383                                           360                          357                    220000.00                  20070601
17275387                                           360                          358                    365000.00                  20070701
17275390                                           360                          357                    192000.00                  20070601
17275391                                           360                          358                     58750.00                  20070701
17275392                                           360                          357                     92230.00                  20070601
17275393                                           360                          357                    360000.00                  20070601
17275395                                           360                          357                    292000.00                  20070601
17275397                                           360                          357                     92230.00                  20070601
17275399                                           360                          357                     60000.00                  20070601
17275401                                           360                          357                    250750.00                  20070601
17275404                                           360                          358                     36400.00                  20070701
17275405                                           360                          357                     91587.00                  20070601
17275406                                           360                          357                    114750.00                  20070601
17275407                                           360                          358                    204000.00                  20070701
17275408                                           360                          358                    346500.00                  20070701
17275409                                           360                          358                    315000.00                  20070701
17275410                                           360                          358                   1075000.00                  20070701
17275414                                           360                          358                    175000.00                  20070701
17275416                                           360                          358                    504000.00                  20070701
17275419                                           360                          358                    151200.00                  20070701
17275423                                           360                          358                    143000.00                  20070701
17275424                                           360                          358                     93300.00                  20070701
17275425                                           360                          358                     91000.00                  20070701
17275426                                           360                          358                    124200.00                  20070701
17275427                                           360                          358                    195000.00                  20070701
17275428                                           360                          358                    146250.00                  20070701
17275429                                           360                          358                    675000.00                  20070701
17275200                                           360                          351                    201500.00                  20061201
17275201                                           360                          351                    163200.00                  20061201
17275202                                           360                          354                    274000.00                  20070301
17275203                                           360                          352                    229500.00                  20070101
17275204                                           360                          354                    148800.00                  20070301
17275205                                           360                          352                    320000.00                  20070101
17275208                                           360                          352                    265930.00                  20070101
17275209                                           360                          352                    450000.00                  20070101
17275211                                           360                          355                    344000.00                  20070401
17275213                                           360                          353                    384000.00                  20070201
17275215                                           360                          352                    470000.00                  20070101
17275216                                           360                          352                    222000.00                  20070101
17275218                                           360                          352                     75000.00                  20070101
17275219                                           360                          355                    404000.00                  20070401
17275221                                           360                          353                    147600.00                  20070201
17275222                                           360                          352                    174000.00                  20070101
17275225                                           360                          353                    203920.00                  20070201
17275227                                           360                          353                     85000.00                  20070201
17275228                                           360                          354                     99000.00                  20070301
17275230                                           360                          353                    211920.00                  20070201
17275232                                           360                          353                    101250.00                  20070201
17275234                                           360                          353                    550000.00                  20070201
17275235                                           360                          353                    247000.00                  20070201
17275236                                           360                          355                    500000.00                  20070401
17275237                                           360                          353                    136800.00                  20070201
17275238                                           360                          354                    184000.00                  20070301
17275240                                           360                          354                    316000.00                  20070301
17275241                                           360                          353                    600000.00                  20070201
17275242                                           360                          354                    176000.00                  20070301
17275243                                           360                          354                    240000.00                  20070301
17275244                                           360                          354                    186000.00                  20070301
17275245                                           360                          353                    142000.00                  20070201
17275247                                           360                          354                    157000.00                  20070301
17275248                                           360                          354                    244000.00                  20070301
17275249                                           360                          353                    108800.00                  20070201
17275250                                           360                          354                    166400.00                  20070301
17275251                                           360                          354                    304000.00                  20070301
17275252                                           360                          354                    245500.00                  20070301
17275253                                           360                          354                    252000.00                  20070301
17275254                                           360                          354                    167200.00                  20070301
17275255                                           360                          354                    485000.00                  20070301
17275257                                           360                          354                    352000.00                  20070301
17275258                                           360                          355                    206550.00                  20070401
17275259                                           360                          355                    276300.00                  20070401
17275263                                           360                          354                    159200.00                  20070301
17275264                                           360                          354                    151200.00                  20070301
17275265                                           360                          354                     61180.00                  20070301
17275266                                           360                          354                    175750.00                  20070301
17275267                                           360                          355                    224000.00                  20070401
17275268                                           360                          355                    410000.00                  20070401
17275271                                           360                          358                    364000.00                  20070701
17275272                                           360                          355                    118400.00                  20070401
17275273                                           360                          354                    138782.00                  20070301
17275275                                           360                          355                    850000.00                  20070401
17275276                                           360                          354                    112000.00                  20070301
17275277                                           360                          354                     68250.00                  20070301
17275278                                           360                          354                    468000.00                  20070301
17275279                                           360                          354                     70300.00                  20070301
17275281                                           360                          354                    169600.00                  20070301
17275184                                           360                          355                   2000000.00                  20070401
17275185                                           360                          351                    160000.00                  20061201
17275186                                           360                          355                    205519.00                  20070401
17275187                                           360                          351                   1500000.00                  20061201
17275189                                           360                          351                    409500.00                  20061201
17275190                                           360                          351                    210000.00                  20061201
17275191                                           360                          351                    315000.00                  20061201
17275192                                           360                          351                     81600.00                  20061201
17275193                                           360                          351                    144000.00                  20061201
17275194                                           360                          351                    196000.00                  20061201
17275195                                           360                          352                    225000.00                  20070101
17275196                                           360                          351                    200000.00                  20061201
17275197                                           360                          353                    176250.00                  20070201
17275198                                           360                          351                    207990.00                  20061201
17275199                                           360                          351                    145500.00                  20061201
16808789                                           480                          471                    930000.00                  20061201
17153185                                           360                          355                    296000.00                  20070401
17153496                                           360                          355                    130000.00                  20070401
17153756                                           360                          354                    840000.00                  20070301
17153778                                           360                          355                    390000.00                  20070401
17153325                                           360                          355                   1332500.00                  20070401
17153315                                           360                          355                    446480.00                  20070401
17153621                                           360                          354                    200000.00                  20070301
17153271                                           360                          355                    176000.00                  20070401
17153242                                           360                          354                    378371.00                  20070301
17153246                                           360                          355                    740000.00                  20070401
17153198                                           360                          354                    885700.00                  20070301




--------------------------------------------------------------------------------




LOAN_SEQ                    PAYMENT              CURRENT_BALANCE              LOAN_TO_VALUE           MI                  MERS_ID1
17272380                    3093.75                    540000.00                      75.00          No MI          '100022408395956110
17274422                    1975.31                    387000.00                      79.79          No MI          '100022408396343151
17275575                    1341.19                    238432.92                      74.99          No MI          '100022408395405407
17275582                    5590.20                    909182.91                      57.78          No MI          '100022408395739102
17275596                    1950.00                    312000.00                      50.32          No MI          '100022408397850469
17275597                    2181.89                    387890.87                      80.00          No MI          '100022408398280047
17275598                    3246.68                    487197.64                      69.71          No MI          '100022408395160614
17275599                     937.50                    180000.00                      53.10          No MI          '100022408397944957
17275600                    4880.86                    956250.00                      75.00          No MI          '100022408397885507
17275601                    2572.92                    475000.00                      71.75          No MI          '100022408398044823
16809367                    1308.96                    187552.00                      80.00          No MI          '100039216189844009
16809721                    1664.37                    220384.26                      75.00          No MI          '100305900012688793
16790423                    1071.01                    186940.00                      80.00          No MI          '100057400002998674
16788460                    6500.00                    960000.00                      80.00          No MI          '100031700003563844
16778247                     412.50                     60000.00                      77.92          No MI          '100214190611160036
17058835                     697.25                    108883.17                      64.88          No MI          '100386100002702090
17012434                     741.82                    111014.48                      94.49     Radian Guaranty     '100386100002658250
17002373                    1070.55                    142132.78                      95.00           PMI           '100031700003622863
17228489                     849.64                    107874.79                      90.00     Radian Guaranty     '100381000204070251
17230548                     743.76                     98873.30                      89.19     Radian Guaranty     '100386100002834133
17168539                    2193.75                    270000.00                      90.00           PMI           '100478600000000891
17246981                    4938.50                    664000.00                      80.00          No MI          '100056400687702277
17226641                     795.70                    115895.97                      80.00          No MI          '100062701320432525
17267747                    1328.13                    250000.00                      59.52          No MI          '100241407050008949
17267748                    1328.13                    250000.00                      58.82          No MI          '100241407050008923
17265570                    8848.53                   1327813.24                      66.50          No MI          '100022408394001017
17265571                     651.18                     91866.38                      80.00          No MI          '100022408397418473
17265572                    2258.75                    417000.00                      33.36          No MI          '100022408397469468
17265573                    1122.62                    156478.09                      79.99          No MI          '100022408397502938
17252896                    1839.96                    265993.33                      79.99          No MI          '100022408297512623
17252897                    3317.71                    650000.00                      52.00          No MI          '100022408396682012
17252899                    1695.83                    295999.99                      80.00          No MI          '100022408397273993
17252900                    2080.45                    346307.37                      57.36          No MI          '100022408397478295
17252901                    1487.50                    280000.00                      62.22          No MI          '100022408397797637
17252894                    1474.59                    212001.44                      70.00          No MI
17252895                    1333.97                    197682.37                      80.00          No MI          '100022408396595719
17181613                    1360.55                    170641.25                      90.00     Radian Guaranty     '100552120070328006
17213926                    1303.33                    184000.00                      80.00          No MI          '100022100207173105
17181618                    3182.50                    456000.00                      80.00          No MI
17229892                    2852.18                    402660.00                      90.00     Radian Guaranty     '100022100207440330
17224000                    6501.33                    975200.00                      80.00          No MI          '100478600000001634
17078490                    3403.94                    487729.00                     100.00           PMI           '100046900000670088
17298959                    2131.50                    365400.00                      72.36          No MI          '100353100200705274
17263458                    7014.58                   1202500.00                      69.71          No MI          '100022100207761594
17259484                    1848.75                    246500.00                      85.00     Radian Guaranty     '100022100207754177
17027578                    3712.50                    540000.00                      80.00          No MI          '100204100000860205
17243276                    2020.38                    310418.15                      70.00          No MI          '100022408394400573
17243366                    2389.94                    449871.20                      72.35          No MI          '100022408393584237
17243388                    2124.51                    274571.77                      90.00      Republic MIC       '100022407994562170
17243392                    1500.00                    288000.00                      50.97          No MI          '100167008393248398
17243396                    3135.67                    452799.50                      64.76          No MI          '100022408393242869
17244853                    7007.16                    987836.71                      75.00          No MI          '100022408394259292
17244855                    2177.90                    303352.13                      80.00          No MI          '100022408394820515
17244857                    4201.06                    637878.97                      79.96          No MI          '100022408397110344
17246254                    3688.44                    552101.13                      80.00          No MI          '100022408296893974
17148472                    3326.52                    497924.69                      71.43          No MI          '100022408298676518
17148494                    2713.33                    473600.00                      80.00          No MI          '100022405299655727
17148513                    2083.33                    400000.00                      80.00          No MI          '100081400009071509
17151488                     505.57                     64294.88                      46.43          No MI
17151490                    1643.38                    259052.14                      80.00          No MI          '100022408296070219
17151529                    3656.25                    650000.00                      73.03          No MI          '100022408299383973
17151610                    3666.67                    640000.00                      80.00          No MI          '100022408393252660
17171404                    3119.43                    516319.92                      80.00          No MI          '100022408297608819
17171493                    2694.97                    470394.34                      80.00          No MI          '100022408299381332
17171500                    3577.50                    636000.00                      77.56          No MI          '100022408393061723
17180412                    1747.44                    265098.37                      64.88          No MI          '100022408369495210
17180415                    3941.58                    597450.56                      42.55          No MI          '100022408294245557
17180416                     656.93                     99661.05                      59.41          No MI          '100022408394059445
17181944                     630.00                    108000.00                      90.00     United Guaranty
17181956                    1138.96                    198800.00                      80.00          No MI          '100022408394737370
17181957                    2669.78                    512597.94                      77.55          No MI          '100022408299564093
17202208                    3105.00                    552000.00                      80.00          No MI          '100022408393529059
17202209                    4387.50                    780000.00                      52.00          No MI          '100022408393825531
17202230                    2538.48                    518498.50                      72.83          No MI          '100022408299732229
17202232                    1545.83                    280000.00                      80.00          No MI          '100022408393909558
17202237                    1435.42                    260000.00                      80.00          No MI          '100022408299744406
17202244                    1312.29                    189416.33                      79.17          No MI          '100022408394209867
17202245                    4583.33                    800000.00                      80.00          No MI          '100022408394331828
17202246                    3848.79                    595940.96                      80.00          No MI          '100022408394338088
17208216                    1338.83                    203109.18                      79.98          No MI          '100022408394018177
17217039                     625.00                    120000.00                      66.67          No MI          '100022408393148090
17217041                    3375.00                    675000.00                      72.97          No MI          '100022408393410243
17217043                     887.31                    149538.94                      20.00          No MI          '100022408393541856
17217054                    3853.44                    649000.00                      69.04          No MI          '100022408394347071
17228922                    1993.33                    367429.57                      80.00          No MI          '100022408299010782
17228926                    1826.55                    343731.94                      58.50          No MI          '100022408393276412
17228928                     319.58                     59000.00                      37.11          No MI          '100022408393815060
17228932                    2650.78                    471250.00                      67.81          No MI          '100022408395661157
17231098                    5114.92                   1044749.99                      75.00          No MI          '100022408393345753
17231107                    1375.00                    240000.00                      80.00          No MI          '100022408394051202
17059271                    3520.83                    650000.00                      35.81          No MI          '100022408294535395
17009021                    1889.46                    282341.66                      80.00          No MI          '100022408296154070
17013683                    2433.13                    458000.00                      80.00          No MI          '100022408296992362
16658444                    1980.00                    352000.00                      80.00          No MI          '100022407998612435
16684063                    6737.19                    991786.02                      58.82          No MI          '100022407998301781
17014950                     727.22                    109356.20                      90.00           PMI           '100436100156591885
17078487                    2744.22                    376350.00                      95.00           PMI           '100229900587020847
17076548                    4109.09                    558865.20                      82.84     Radian Guaranty     '100386100002721751
17218542                     419.29                     52052.86                      90.00     Radian Guaranty     '100386100002815207
17230539                    2306.65                    283196.75                      90.00     Radian Guaranty     '100386100002834034
17245909                    1270.83                    200000.00                      80.00          No MI          '100386100002851202
17247632                    1726.67                    296000.00                      80.00          No MI          '100386100002856367
17249992                    2019.34                    372800.00                      80.00          No MI          '100386100002858603
17255980                     507.11                     67413.61                      90.00      Republic MIC       '100386100002864346
17267268                     415.92                     61470.00                      90.00     Radian Guaranty     '100386100002877959
17274234                    1558.33                    272000.00                      80.00          No MI          '100478600000002046
17275487                    2239.45                    330750.00                      90.00           PMI           '100386100002882876
17278943                    1083.94                    221400.00                      90.00     Radian Guaranty     '100386100002885820
17279579                     712.97                    126750.00                      75.00          No MI          '100386100002888295
17280045                    4734.30                    841653.34                      61.75          No MI          '100511200000103685
17280046                    1136.20                    152963.49                      90.00     Radian Guaranty     '100346500070600572
17280047                    2792.27                    454336.00                      89.09     Radian Guaranty     '100477500740597605
17280116                    1328.13                    250000.00                      37.31          No MI          '100386100002889202
17286720                    5304.39                    768000.00                      80.00          No MI          '100386100002891927
17286730                     703.17                     95830.00                      70.00          No MI          '100386100002892180
17293502                    2227.50                    396000.00                      64.92          No MI          '100386100002892735
17297210                    2722.50                    396000.00                      80.00          No MI          '100386100002895787
17297218                    1800.00                    230400.00                      90.00     Radian Guaranty     '100386100002895886
17297221                    1757.82                    225000.00                      90.00     Radian Guaranty     '100386100002895928
17298133                   10062.50                   1400000.00                      70.00          No MI          '100386100002897866
17298087                    2317.71                    445000.00                      60.54          No MI          '100386100002898815
17298211                    1385.73                    251000.00                      61.98          No MI          '100386100002899334
17298098                    3842.50                    636000.00                      80.00          No MI          '100386100002899425
17298855                     640.42                    116000.00                      64.44          No MI          '100386100002900926
17299525                     611.88                     89000.00                      68.46          No MI          '100386100002901320
17299534                    1489.13                    188100.00                      90.00     Radian Guaranty     '100386100002901650
17299536                    1064.95                    167598.00                      80.00          No MI          '100386100002901668
17299491                    1518.23                    265000.00                      62.06          No MI          '100427700105141269
17299579                    3874.22                    641250.00                      75.00          No MI          '100386100002902476
17299586                    1645.00                    282000.00                      83.43     Radian Guaranty     '100386100002902609
17301745                    1875.33                    268703.00                      90.00     Radian Guaranty     '100386100002903276
17301717                    2601.34                    391000.00                      78.20          No MI          '100386100002903938
17301786                     890.33                    142452.00                      95.00     Radian Guaranty     '100386100002904191
17301798                    1575.84                    244000.00                      80.00          No MI          '100386100002904456
17301821                    2281.11                    283500.00                      90.00     Radian Guaranty     '100386100002904852
17214357                    1350.47                    193500.00                      90.00     Radian Guaranty     '100297130704200026
16304164                    6070.80                    955405.00                      65.00          No MI          '100311300060010127
17065311                    1543.75                    228000.00                      80.00          No MI          '100022100183677301
17154134                    1956.15                    251051.31                      78.59          No MI          '100386100002569598
16832568                    1711.46                    265000.00                     100.00           PMI           '100386100002571578
16835052                     622.05                     82477.70                      90.00    US Mortgage Ins.     '100386100002575371
16823432                     645.83                    100000.00                      40.00          No MI          '100386100002564276
17299637                    1816.88                    256500.00                      90.00     Radian Guaranty     '100053700005856736
17299650                    1406.74                    254805.00                      90.00      GE Capital MI      '100057400003354372
17301850                    1379.55                    209823.57                      21.65          No MI          '100067301000302653
17301875                     937.50                    180000.00                      80.00          No MI          '100039280451246962
17302287                    2074.83                    337600.00                      80.00          No MI          '100031463007020275
17302297                    1604.87                    203882.63                      85.00     Radian Guaranty     '100053700005857684
17302299                    2847.53                    464816.53                      71.54          No MI          '100067307000302460
17303975                    4500.00                    800000.00                      79.60          No MI          '100315600007012979
17303990                    1030.74                    137112.51                      70.00          No MI          '100305900012842481
17306383                    1797.79                    265520.00                      80.00          No MI          '100062500080929054
17309184                    1457.16                    208089.71                      80.00          No MI          '100486000000003716
17312361                    5208.33                   1000000.00                      77.52          No MI          '100187100511487747
17256236                     823.44                    127500.00                      72.86          No MI          '100215800021757937
17256376                    1713.54                    329000.00                      70.00          No MI          '100079600400708542
17259611                    5931.25                    876000.00                      80.00          No MI          '100418200200714509
17259619                    1347.53                    208650.00                      89.99     Radian Guaranty     '100423900900025725
17263934                    2843.23                    515000.00                      51.50          No MI          '100146001314753527
17264197                    2693.53                    423900.00                      86.51     Radian Guaranty     '100366300070513791
17265591                    1386.67                    208000.00                      80.00          No MI          '100418200200700128
17265597                    1841.67                    272000.00                      80.00          No MI          '100418200200708188
17265599                    5108.61                    679566.39                      80.00          No MI          '100418200200709624
17266307                    2100.00                    360000.00                      80.00          No MI          '100187100511527328
17266313                    1391.50                    202400.00                      80.00          No MI          '100418200200701852
17267731                     814.72                    126150.00                      80.00          No MI          '100031458007050728
17272367                    2439.94                    371800.00                      80.00          No MI          '100057400003237627
17274421                    3350.00                    536000.00                      74.97          No MI          '100079600250700730
17275612                    1293.55                    269957.75                      67.50          No MI          '100187100511516891
17279073                     958.75                    155999.75                      72.56          No MI          '100423900900026368
17293562                    1289.06                    225000.00                      75.00          No MI          '100187100511517402
17293573                     742.19                    125000.00                      43.10          No MI          '100486000000004656
17293595                    2875.00                    460000.00                      69.70          No MI          '100390930402296051
17295344                    1317.45                    181574.96                      89.51     Radian Guaranty     '100215800071765954
17297468                    2333.33                    400000.00                      80.00          No MI          '100315600007012912
17298235                     600.95                     81845.05                      70.00          No MI          '100187100511529837
17298237                    1741.67                    304000.00                      80.00          No MI          '100187100511533391
17298238                    1307.32                    171893.10                      80.00          No MI          '100187100511534753
17298239                    1377.86                    240500.00                      62.88          No MI          '100187100511532443
17238774                    3168.75                    507000.00                      60.00          No MI          '100139402000040303
17238827                    2900.21                    428338.39                      80.00          No MI          '100028510001352172
17238829                    3371.67                    476000.00                      80.00          No MI          '100259207050027322
17243150                    4828.50                    799200.00                      80.00          No MI          '100146001312692438
17243156                    3173.33                    476000.00                      80.00          No MI          '100187100511520224
17243257                    3814.22                    523198.75                      36.37          No MI          '100022408298069466
17243288                    2475.94                    417000.00                      74.06          No MI          '100016910005657382
17243384                    2140.86                    354350.00                      80.00          No MI          '100022408296251355
17243939                    1831.79                    279130.00                      89.55      GE Capital MI      '100057400003112804
17244887                     447.42                     72800.00                      80.00          No MI          '100216100000305298
17244889                     447.42                     72800.00                      80.00          No MI          '100216100000305272
17244917                    3097.66                    487500.00                      75.00          No MI          '100259207050027520
17246160                    2374.22                    379875.00                      80.00          No MI          '100146900009081476
17246258                    3552.08                    620000.00                      80.00          No MI          '100424710007011505
17246992                    1446.88                    277800.00                      64.98          No MI          '100140200070500066
17247012                    1333.96                    197522.17                      90.00          MGIC           '100056400640704667
17247906                    1010.63                    126000.00                      90.00     Radian Guaranty     '100307100000204228
17247930                    2062.50                    360000.00                      80.00          No MI          '100083300000019564
17248643                    1632.81                    285000.00                      63.33          No MI          '100054900007334661
17248650                    2171.88                    417000.00                      69.41          No MI          '100057400003326388
17250237                     782.41                    130239.53                      75.00          No MI          '100305900012828845
17250252                    2577.60                    505000.00                      74.26          No MI          '100146001309617901
17250261                     573.33                     86000.00                      80.00          No MI          '100022100210113411
17230301                    2025.00                    360000.00                      75.00          No MI          '100424710007005465
17231133                    1395.83                    200000.00                      80.00          No MI          '100229900587050000
17231190                    3469.92                    528750.00                      75.00          No MI          '100030200025074517
17231204                    1599.33                    202021.00                      90.00     Radian Guaranty     '100351000209985228
17231691                    1739.67                    245600.00                      80.00          No MI          '100418200200701530
17231716                     478.11                     76498.13                      90.00     Radian Guaranty     '100258970070302014
17231730                     961.55                    126450.00                      90.00     Radian Guaranty     '100022100209991249
17231741                     464.42                     60326.56                      80.00          No MI          '100418200200710127
17231743                     461.35                     59927.04                      80.00          No MI          '100418200200711448
17231745                    1749.00                    254400.00                      80.00          No MI          '100418200200701084
17231746                     652.56                     89875.73                      75.00          No MI          '100437270227000189
17231774                    1102.00                    220400.00                      62.97          No MI          '100424720007001505
17238709                    1192.71                    173485.28                      70.00          No MI          '100057400002987032
17238711                   12021.25                   1716690.15                      65.00          No MI          '100022100209999424
17238739                    1557.05                    202253.78                      90.00     Radian Guaranty     '100305900012823341
17238751                    3385.42                    500000.00                      63.05          No MI          '100083300000019374
17238758                    3412.50                    468000.00                      90.00     Radian Guaranty     '100233600702210000
17238760                    1325.00                    240000.00                      80.00          No MI          '100187100511508286
17230255                    1028.04                    133619.00                      70.00          No MI          '100305900012825254
17230258                    1028.04                    133619.00                      70.00          No MI          '100305900012825387
17230264                    1022.65                    132919.43                      70.00          No MI          '100305900012825122
17229865                    1800.90                    326200.00                      74.99          No MI          '100556900105000845
17245699                    4644.24                    603265.59                      80.00          No MI          '100184750705080055
17267253                    1162.10                    154464.46                      75.00          No MI          '100478600000002038
17207759                    1313.96                    185500.00                      79.99          No MI          '100022100207153149
16121006                    5250.00                    840000.00                      70.00          No MI          '100067307000301793
17230474                    1776.04                    310000.00                      86.11     Radian Guaranty     '100419400000061064
17246539                    3141.67                    520000.00                      80.00          No MI          '100022100207618398
17219062                    5186.91                    636818.92                      75.00          No MI          '100022100207290677
17272266                    1432.29                    250000.00                      31.65          No MI          '100443720070503657
17202579                    7933.33                   1190000.00                      70.00          No MI          '100462107040301147
16980779                    1511.95                    219920.00                      80.00          No MI          '100234400000179414
17002095                     496.45                     93450.00                      78.83          No MI          '100015904000312615
17042505                    1300.78                    249750.00                      75.00          No MI          '100229900587030853
17043928                    1516.38                    259950.00                      94.99     Radian Guaranty     '100229900587030416
17003240                    1253.27                    235910.00                      79.99          No MI          '100229900587020003
17011262                    1987.36                    289070.00                     100.00           PMI           '100142000000269057
16826783                    1510.42                    250000.00                      40.32          No MI          '100417900011005523
17267301                    3632.08                    422750.00                      95.00           PMI           '100386100002877470
17238822                   12545.00                   1881750.00                      65.00          No MI          '100259207050027371
17252611                    2126.25                    453600.00                      80.00          No MI          '100386100002862555
16974038                    3419.01                    471632.50                      90.00     Radian Guaranty     '100046900000647300
17267732                    1555.02                    227593.28                      55.06          No MI          '100031458007050439
17238819                    3675.00                    560000.00                      80.00          No MI
17238826                     618.40                     86136.06                      80.00          No MI
17238836                    4650.00                    720000.00                      80.00          No MI
17238838                     611.22                     83131.22                      72.50          No MI
17325691                    1353.28                    205826.93                      74.91          No MI          '100022404493030122
17325695                    1366.42                    207825.25                      77.04          No MI          '100022404493033068
17325696                    1826.25                    292200.00                      89.99      GE Capital MI
17325697                    2900.00                    480000.00                      80.00          No MI          '100022404493031872
17311872                    1960.52                    319000.00                      63.80          No MI          '100022408299716453
17311873                    2041.56                    417000.00                      54.87          No MI          '100022408397588804
17311874                     643.28                     91724.30                      80.00          No MI          '100022408394520396
17311875                    1731.33                    313600.00                      79.90          No MI          '100022408398520376
17311876                    1078.13                    225000.00                      61.64          No MI          '100022408397657385
17311879                    2425.00                    388000.00                      80.00          No MI          '100022408397986529
17311880                    5500.00                    880000.00                      77.53          No MI          '100022408396928621
17311882                    1176.04                    225800.00                      79.23          No MI          '100022408397288678
17311884                    1589.94                    287990.00                      80.00          No MI          '100022408398034949
17311885                    1702.66                    320500.00                      79.93          No MI          '100022408398691854
17311886                     791.32                    115818.47                      80.00          No MI          '100095300290848637
17311887                    1446.25                    267000.00                      74.17          No MI          '100022408399028916
17255159                    1573.33                    256000.00                      80.00          No MI          '100481320070328081
17160269                    1433.23                    218397.61                      80.00          No MI          '100187100511479066
17169168                    3148.13                    414000.00                      90.00           PMI           '100146001310727384
17171538                       4.36                       634.16                      75.00          No MI          '100015904000295844
17172643                    1832.24                    259635.99                      78.79          No MI          '100062701323278180
17182804                     962.39                    151457.87                      90.00     Radian Guaranty     '100134001100185458
17202136                    1818.93                    292250.03                      89.22           PMI           '100062701320432285
17208278                    4584.99                    637912.00                      80.00          No MI          '100127800005107296
17214324                    4861.62                    765107.29                      65.25          No MI          '100139402000049015
17215670                     667.60                    110500.00                      85.00      GE Capital MI      '100015904000188031
17226637                    1244.98                    183828.96                      80.00          No MI          '100062701320435015
17226638                    1082.59                    159851.28                      80.00          No MI          '100062701320434919
17229350                    1926.67                    272000.00                      80.00          No MI          '100039248965491291
17238810                    1287.36                    193181.85                      90.00      Republic MIC       '100307100000203162
17148635                     622.38                     91920.00                      80.00          No MI          '100016910004738464
17151559                    1390.95                    202320.00                      80.00          No MI          '100234400000179448
17152846                    1224.55                    213740.00                      80.00          No MI          '100015901011247772
17154597                    1794.38                    297000.00                      90.00      Republic MIC       '100216100000303459
17244542                    2346.09                    292500.00                      90.00     Radian Guaranty     '100386100002847044
17303904                     642.78                     88650.00                      90.00      Republic MIC       '100386100002917490
17245849                    1178.96                    144822.88                      90.00     Radian Guaranty     '100386100002850287
17247494                    8244.15                   1256250.00                      75.00          No MI          '100386100002854586
17247641                     858.05                    117675.00                      90.00     Radian Guaranty     '100386100002856474
17251434                     767.81                    105300.00                      90.00     Radian Guaranty     '100386100002860104
17255947                     992.19                    190500.00                      86.59      Republic MIC       '100386100002864627
17256888                    1526.31                    218125.99                      80.00          No MI          '100386100002866556
17259501                    4747.92                    860000.00                      76.79          No MI          '100386100002868875
17265534                    1377.38                    165516.37                      90.00     Radian Guaranty     '100386100002873982
17266289                    1233.36                    149842.27                      80.00          No MI          '100386100002876902
17274339                    1912.50                    270000.00                      90.00     Radian Guaranty     '100386100002881449
17325199                    3189.59                    537193.00                      90.00     Radian Guaranty     '100386100002947430
17166648                     639.85                     94500.00                      90.00     Radian Guaranty     '100386100002767457
17168725                     492.11                     63882.84                      80.00          No MI          '100386100002769982
17181704                    1935.50                    217965.56                      90.00     Radian Guaranty     '100386100002779916
17207837                    1427.41                    189756.85                      80.00          No MI          '100386100002798676
17218447                     604.45                     87920.00                      80.00          No MI          '100386100002813632
17221566                    2258.44                    297000.00                      90.00     Radian Guaranty     '100386100002820298
17233957                    2383.62                    274249.55                      90.00     Radian Guaranty     '100386100002839728
17218465                    1089.84                    139500.00                      90.00           PMI           '100386100002813921
17148288                    1959.19                    232200.00                      94.99           PMI           '100386100002753705
17152522                    1785.00                    272000.00                      80.00          No MI          '100386100002759223
17152531                    1837.50                    279999.98                      80.00          No MI          '100386100002759421
17178341                    4073.70                    511132.52                      80.00          No MI          '100326900000210043
17217435                    4117.50                    648000.00                      80.00          No MI          '100478600000001410
17056074                    1157.46                    198450.00                      75.00          No MI          '100057400002757013
17066430                    1000.07                    152391.52                      88.60     Radian Guaranty     '100016900062920070
17066435                    3053.65                    451000.00                      96.91      Republic MIC       '100016900073572399
17066439                     660.83                     97600.00                      80.00          No MI          '100016910004738647
17066441                     622.38                     91920.00                      80.00          No MI          '100016910004738282
17066519                    2153.02                    305954.04                      78.95          No MI          '100031432007021211
17066686                    2382.81                    375000.00                     100.00           PMI           '100031700003666803
17075661                    3069.18                    566618.12                      70.00          No MI          '100139402000037887
17075732                    2002.08                    310000.00                      99.99           PMI           '100423900900017490
17076968                    1909.21                    374050.00                      76.73          No MI          '100127800005009856
17076986                    1483.85                    284900.00                      83.79     Radian Guaranty     '100127800005015135
17078380                     784.39                    102804.74                      80.00          No MI          '100031432007021807
17078467                    1370.25                    182700.00                      89.12           PMI           '100031700003678964
17078566                    1324.06                    223000.00                      74.99          No MI          '100229900587030218
17089178                    3119.76                    478051.69                      65.00          No MI          '100187100511444862
17113373                     935.00                    149600.00                      80.00          No MI          '100459100000028102
17113415                    3351.56                    585000.00                      65.00          No MI          '100015904000534614
17113420                    2538.67                    363750.00                      75.00          No MI          '100229900587030184
17128766                    2397.04                    278472.97                      90.00     Radian Guaranty     '100229900587030424
17228945                     979.33                    146835.89                      80.00          No MI          '100062701320420264
17228951                    1392.45                    182856.01                      80.00          No MI          '100062701320440296
17228962                    1391.88                    262000.00                      45.96          No MI          '100187100511486749
17229004                    2842.50                    341100.00                      90.00     Radian Guaranty     '100031458007040992
17229025                     614.17                     88000.00                      80.00          No MI          '100127800005107965
17229038                     566.90                     71129.27                      75.00          No MI          '100238508482114729
17229281                    1336.49                    179644.38                      90.00           PMI           '100062701320432079
17229285                    6703.13                   1237500.00                      75.00          No MI          '100418200200711109
17229360                    1099.68                    152998.85                      90.00     Radian Guaranty     '100038603000053665
17229371                    2991.91                    522223.00                      80.00          No MI          '100057400002957001
17218866                    5520.83                   1000000.00                      68.97          No MI          '100091620020073790
17218943                    1247.40                    167668.07                      80.00          No MI          '100083300000020182
17224523                     358.14                     45842.00                      89.99      GE Capital MI      '100046900000702014
17224539                    2040.00                    288000.00                      80.00          No MI          '100019980110000833
17219518                    2114.58                    406000.00                      64.44          No MI          '100146001309955335
17219537                    2095.70                    314220.87                      78.55          No MI          '100251800000054772
17219572                    8387.50                   1320000.00                      67.69          No MI          '100204100000900407
17219579                     748.13                     94500.00                      90.00     Radian Guaranty     '100070707040116165
17221810                     971.04                    158000.00                      80.00          No MI          '100062701320419605
17221811                    1999.90                    263000.00                      89.92      GE Capital MI      '100140200060604001
17221823                    1769.92                    253600.00                      80.00          No MI          '100418200200701340
17221830                    2167.50                    306000.00                      77.66          No MI          '100015904000471114
17221851                    3332.81                    405000.00                      90.00     Radian Guaranty     '100315100125009809
17226644                    1864.83                    239332.28                      87.19           PMI           '100062701240000196
17226651                    4383.04                    603665.25                      65.00          No MI          '100199105110069263
17221879                    8405.25                   1280800.00                      75.00          No MI          '100259207040026947
17221899                    3388.67                    478400.00                      80.00          No MI          '100113800000927132
17221904                    4897.50                    783600.00                      80.00          No MI          '100140200070405654
17224466                    3679.38                    588700.00                      77.36          No MI          '100054900507048761
17208320                    4571.88                    770000.00                      57.51          No MI          '100146860020980884
17208339                    2101.88                    342000.00                      22.06          No MI          '100258910070308777
17214399                    2205.00                    336000.00                      80.00          No MI          '100187100511507254
17215118                    1559.19                    191900.00                      95.00     Radian Guaranty     '100031432007030386
17215129                    4547.81                    693000.00                      70.00          No MI          '100237700000101723
17215133                    3965.03                    594558.43                      80.00          No MI          '100057400003278647
17215650                   15929.90                   2507000.00                      48.21          No MI          '100207100000181807
17217021                    5416.67                   1000000.00                      76.92          No MI          '100061600417200616
17217028                    1125.00                    144000.00                      90.00     Radian Guaranty     '100339407040006832
17217073                     512.80                     72291.68                      90.00          MGIC           '100251800000054657
17217097                    1050.02                    134752.05                      90.00     Radian Guaranty     '100061600000043720
17217125                    2150.63                    279000.00                      90.00     Radian Guaranty     '100165700700054277
17217821                     584.93                    102096.44                      60.00          No MI          '100015902303341075
17217828                    5010.96                    775891.28                      80.00          No MI          '100015902810028074
17217838                    1014.21                    134739.97                      90.00     Radian Guaranty     '100184612170322026
17217850                    2140.26                    348246.50                      80.00          No MI          '100208808000019897
17217855                    1898.33                    272000.00                      80.00          No MI          '100297130704260046
17203981                    1661.04                    284750.00                      79.99          No MI          '100031458007031025
17204011                    1739.91                    249300.00                      74.99          No MI          '100031458007021109
17204057                     617.91                     76050.00                      90.00     Radian Guaranty     '100028510001360530
17206035                     352.18                     24992.77                      18.47          No MI          '100015901215120395
17206068                     810.22                    106550.00                      89.99     Radian Guaranty     '100028510001340706
17206095                    9994.17                   1432000.12                      75.00          No MI          '100133001000584660
17206102                    6041.66                    999999.00                      76.92          No MI          '100062700452008640
17206128                    1937.66                    251693.60                      80.00          No MI          '100212504000433022
17207365                    1940.43                    235799.23                      90.00     Radian Guaranty     '100031432007023167
17182077                    3350.42                    473000.00                      86.00      GE Capital MI      '100139402000042002
17182084                     373.84                     47437.38                      90.00     United Guaranty     '100053607040063501
17182086                     944.36                    128439.18                      90.00     Radian Guaranty     '100356107030161062
17182094                    2052.21                    262683.00                      90.00           PMI           '100339407040006675
17182834                    3924.38                    546000.00                      70.00          No MI          '100268700209702166
17182837                    1918.64                    273158.92                      80.00          No MI          '100028510001231012
17182843                    2583.27                    399990.95                      80.00          No MI          '100028510001243744
17200928                    1232.23                    171509.69                      80.00          No MI          '100146401674003358
17200945                    2587.27                    394250.00                      80.00          No MI          '100259207040026483
17201779                    6347.81                    999000.00                      78.35          No MI          '100134001100183701
17201785                    1038.03                    134599.33                      90.00     Radian Guaranty     '100184612170307001
17201825                    1714.04                    265400.00                      90.00           PMI           '100246100006721401
17203911                     890.63                    114000.00                      95.00           PMI           '100146001311402383
17203949                    2830.88                    377450.00                      85.00           PMI           '100031458006112826
17202124                    1485.00                    216000.00                      80.00          No MI          '100062701320431311
17171501                    1526.12                    175426.67                      95.00     Radian Guaranty     '100378000110085711
17171508                    1852.50                    342000.00                      80.00          No MI          '100015904000491468
17171510                    1239.77                    228880.00                      80.00          No MI          '100015904000593842
17171513                     764.81                    143964.53                      60.00          No MI          '100015904000330666
17171515                    2100.36                    411500.00                      79.13          No MI          '100015902107156141
17171517                    1118.63                    149150.00                      95.00           PMI           '100378000110065028
17171527                    1687.50                    300000.00                      55.12          No MI          '100015904000415897
17171529                    1513.33                    227000.00                     100.00           PMI           '100378000110081157
17171654                    1879.84                    340500.00                     100.00           PMI           '100378000110056803
17172552                    1152.40                    190742.36                      80.00          No MI          '100378000110024413
17172572                    1273.98                    185864.57                      80.00          No MI          '100378000110028331
17172574                    1881.71                    261446.33                      79.78          No MI          '100378000110043436
17172587                    2587.42                    407200.00                      80.00          No MI          '100378000110030550
17172598                    1691.59                    284900.00                     100.00           PMI           '100378000110063148
17172616                     955.52                    132359.52                      75.00          No MI          '100378000110041334
17172618                     992.16                    144748.86                      80.00          No MI          '100378000110050111
17172635                     703.13                     90000.00                      90.00     Radian Guaranty     '100028510001349756
17172683                    1946.43                    274196.25                      60.44          No MI          '100022100209631464
17172728                    1166.67                    200000.00                      65.00          No MI          '100187100511483902
17172767                     621.25                     84000.00                      80.00          No MI          '100039286212779183
17172771                    1030.46                    132994.34                      84.97           PMI           '100039279986028606
17175508                   13000.00                   1950000.00                      65.00          No MI          '100022100209647221
17180335                     683.44                    121500.00                      75.00          No MI          '100337507030209304
17155877                     885.00                    141600.00                      80.00          No MI          '100216100000302162
17155904                    1308.91                    205992.00                      80.00          No MI          '100057400003180421
17160241                     674.54                    103638.81                      37.96          No MI          '100187100511485386
17160249                    2494.80                    335111.82                      80.00          No MI          '100234400000180966
17160317                     397.46                     69375.00                      75.00          No MI          '100022100209511906
17160339                    3384.06                    637000.00                      65.00          No MI          '100146001306246126
17169262                     889.58                    139999.91                      80.00          No MI          '100185100704230062
17160364                    1556.64                    239166.44                      80.00          No MI          '100187100511505357
17160402                    1156.96                    148394.91                      84.52           PMI           '100031700003703440
17167176                    1376.67                    169019.23                      90.00     Radian Guaranty     '100146860020952636
17167191                     590.29                     79289.84                      75.00          No MI          '100437207040300016
17167265                    2293.36                    386250.00                      75.00          No MI          '100031700003664741
17167272                     857.31                    108292.06                      95.00     Radian Guaranty     '100114700000316709
17167275                    2209.80                    327208.42                      60.52          No MI          '100271100000307254
17167344                    1642.50                    292000.00                      80.00          No MI          '100022408298490092
17168971                    2253.13                    386250.00                      74.28          No MI          '100016900073544919
17169011                    1510.83                    259000.00                      49.33          No MI          '100015904000684328
17169013                    1351.20                    259430.71                      72.22          No MI          '100091620020073626
17169018                     605.91                    109749.76                      39.29          No MI          '100091620020072396
17169027                    2219.38                    402000.00                      76.57          No MI          '100187100511474745
17169069                    1980.00                    352000.00                      80.00          No MI          '100127800005104111
17169077                    2256.70                    314328.70                      70.00          No MI          '100183300000383936
17169080                    2256.70                    314328.70                      70.00          No MI          '100183300000383944
17169088                    3430.00                    588000.00                      80.00          No MI          '100187100511506041
17169095                    1626.51                    283900.00                      85.00           PMI           '100028510001344146
17169130                    2533.36                    476867.77                      73.38          No MI          '100187100511493109
17169142                    1190.01                    197687.69                      59.16          No MI          '100187100511508989
17171380                    1012.22                    164700.00                      90.00          MGIC           '100378000110081249
17171400                    2558.93                    328014.73                     100.00           PMI           '100378000110063726
17169145                    3847.14                    671500.00                      73.79          No MI          '100199105110068265
17169154                    1458.34                    218474.99                      80.00          No MI          '100187100511487713
17169196                    4500.00                    800000.00                      80.00          No MI          '100187100511509664
17171438                     795.96                    106916.63                     100.00           PMI           '100378000110048669
17171458                    1720.83                    280000.00                      80.00          No MI          '100378000110063023
17171469                    1498.13                    211500.00                      90.00     Radian Guaranty     '100378000110084615
17151551                    4813.75                    770200.00                      80.00          No MI          '100015902810026144
17151556                     686.25                    131760.00                      80.00          No MI          '100015902107205831
17151565                    1574.92                    302384.00                      80.00          No MI          '100015904000172068
17152808                    1635.23                    286730.39                      90.00           PMI           '100062500080978481
17152841                    1283.97                    232569.00                      80.00          No MI          '100015904000602528
17152874                    1421.44                    239400.00                      70.00          No MI          '100196906110614732
17152886                     505.29                     74757.95                      35.73          No MI          '100305900012791142
17152899                    4135.10                    749000.00                      62.42          No MI          '100366000000037479
17152901                    1003.13                    160500.00                      75.00          No MI          '100073000811146471
17152914                    6923.33                    992000.00                      62.00          No MI          '100039242605555193
17152967                     307.29                     50000.00                      18.73          No MI          '100424720707000344
17154567                    1670.82                    246996.56                      80.00          No MI          '100246100006718308
17154572                    1758.75                    252000.00                      80.00          No MI          '100031458007030720
17154596                    3569.41                    515212.47                      80.00          No MI          '100075900127003894
17154665                    1056.25                    156000.00                      80.00          No MI          '100183300000381906
17154708                    1830.94                    283500.00                      90.00     Radian Guaranty     '100284907030065669
17154747                    3952.50                    612000.00                      90.00     Radian Guaranty     '100031700003711849
17155773                    1072.83                    205983.00                      80.00          No MI          '100015904000458293
17155775                     971.45                    160792.04                      69.50          No MI          '100015904000497051
17155786                    1229.58                    227000.00                      70.94          No MI          '100015904000675466
17155824                     549.09                     86414.78                      65.00          No MI          '100073000813618345
17148751                    1016.67                    146747.85                      80.00          No MI          '100016900063182571
17148757                    1182.50                    172000.00                      80.00          No MI          '100106600072453275
17148863                    1162.87                    232573.62                      90.00     Radian Guaranty     '100127800005040430
17151519                    2020.42                    373000.00                      60.85          No MI          '100028510001309248
17151522                    1108.17                    174400.00                      80.00          No MI          '100028510001309289
17151526                    1067.50                    168000.00                      80.00          No MI          '100028510001313364
17151538                     934.47                    131925.00                      74.96          No MI          '100016900061592227
17146240                    1402.50                    198000.00                      79.20          No MI          '100031700003687817
17148463                     501.93                     71919.00                      80.00          No MI          '100246100006715486
17148612                    3051.56                    472500.00                      75.00          No MI          '100399600000149082
17145989                    4114.38                    681000.00                      40.06          No MI          '100039211490825698
17146087                     560.93                     73504.26                      90.00           PMI           '100146840020931277
17146098                     593.47                     91182.20                      57.19          No MI          '100115600054638561
17146113                    1333.24                    174967.54                      90.00           PMI           '100030200558004766
17146199                    2230.42                    404000.00                      80.00          No MI          '100028510001325277
17133321                    2564.60                    523832.60                      80.00          No MI          '100062500080960109
17130942                    1048.13                    193500.00                      90.00     Radian Guaranty     '100016910006070791
17131014                     641.48                     97750.00                      85.00     Radian Guaranty     '100185100704090177
17132969                    1016.96                    165472.00                      80.00          No MI          '100022100209256650
17133079                    1191.94                    215899.37                      80.00          No MI          '100015902040383349
17133142                    1760.75                    301843.35                      80.00          No MI          '100015901215115965
17133152                    1001.55                    168682.00                      75.00          No MI          '100015904000500144
17133185                    1178.83                    205759.00                      80.00          No MI          '100062500080954250
17133208                     950.00                    160000.00                      80.00          No MI          '100031700003563349
17130610                    1419.25                    283850.21                      69.56          No MI          '100015904000413710
17130511                    1758.75                    268000.00                      80.00          No MI          '100297130703050000
17130534                    1620.52                    248288.92                      95.00          MGIC           '100246100006708697
17323121                    1354.17                    250000.00                      47.17          No MI          '100386100002939908
17324358                    1185.75                    176000.00                      80.00          No MI          '100386100002942332
17325300                    1299.84                    203000.00                      51.39          No MI          '100386100002950145
17325598                    1390.42                    188000.00                      80.00          No MI          '100386100002952745
17325680                    1816.36                    329000.00                      74.77          No MI          '100386100002954543
17326272                    1059.90                    185000.00                      78.72          No MI          '100386100002955896
17306351                    2970.84                    460000.00                      80.00          No MI          '100386100002925006
17309150                    2887.76                    413000.00                      72.46          No MI          '100386100002927796
17309160                     812.50                    150000.00                      35.29          No MI          '100386100002928018
17322697                    2243.03                    353000.00                      74.32          No MI          '100386100002936011
17312200                    1121.25                    207000.00                      66.77          No MI          '100386100002932754
17312132                     720.42                    123500.00                      62.37          No MI          '100182001000118048
17304183                    2437.50                    390000.00                      79.59          No MI          '100386100002918605
17304188                    2310.00                    352000.00                      80.00          No MI          '100386100002919256
17304192                    2310.00                    352000.00                      80.00          No MI          '100386100002919462
17306328                    1624.66                    213750.00                      75.00          No MI          '100386100002924298
17303721                    6431.07                    979972.08                      65.99          No MI          '100022100208091827
17303824                    1469.28                    227500.00                      70.00          No MI          '100386100002916021
17301584                    2751.02                    384000.00                      80.00          No MI          '100022100208008680
17301708                    1436.34                    222400.00                      80.00          No MI          '100386100002903698
17301774                    4378.00                    636800.00                      80.00          No MI          '100386100002903888
17301813                    1329.42                    183350.00                      95.00     Radian Guaranty     '100386100002904696
17301819                    1086.75                    165600.00                      80.00          No MI          '100386100002904811
17301597                    1684.58                    311000.00                      62.20          No MI          '100415700000012403
17302210                    1756.67                    272000.00                      80.00          No MI          '100386100002906626
17286679                    4062.50                    600000.00                      80.00          No MI          '100386100002891141
17293481                    2108.34                    368000.00                      80.00          No MI          '100386100002892446
17293530                     394.78                     54557.00                      90.00     Radian Guaranty     '100386100002893220
17293534                    1990.94                    323950.00                      95.00     Radian Guaranty     '100386100002893287
17295229                    2406.25                    420000.00                      76.36          No MI          '100386100002893816
17295184                    1905.59                    351800.00                      79.77          No MI          '100386100002894509
17295269                    1168.13                    168000.00                      80.00          No MI          '100386100002894582
17295314                    2148.43                    374999.44                      75.00          No MI          '100386100002895340
17297165                     468.24                     52777.26                      80.00          No MI          '100522800000101451
17298121                    3595.32                    585000.00                      90.00     Radian Guaranty     '100386100002897692
17298156                    1581.25                    276000.00                      78.63          No MI          '100386100002898302
17298181                     427.13                     60300.00                      90.00     Radian Guaranty     '100386100002898757
17298190                    1017.66                    150300.00                      90.00     Radian Guaranty     '100386100002898930
17298193                     695.28                    109900.55                      32.35          No MI          '100386100002898989
17298202                    2005.21                    350000.00                      38.89          No MI          '100386100002899136
17298208                    1661.05                    238000.00                      85.00     Radian Guaranty     '100386100002899227
17298876                    2121.67                    304000.00                      80.00          No MI          '100386100002899748
17298916                    1142.97                    192500.00                      70.00          No MI          '100386100002900579
17299532                     568.61                     79110.00                      90.00     Radian Guaranty     '100386100002901569
17299561                    1024.96                    103500.00                      90.00     Radian Guaranty     '100386100002902070
17299564                     906.25                    116000.00                      80.00          No MI          '100386100002902146
17299612                    2362.50                    270000.00                      90.00     Radian Guaranty     '100386100002903037
17230523                     594.62                     97023.14                      59.94          No MI          '100386100002835684
17274294                    4378.91                    712500.00                      75.00          No MI          '100386100002880722
17274354                     975.56                    108900.00                      90.00     Radian Guaranty     '100386100002881704
17275503                     862.88                    107181.42                      80.00          No MI          '100386100002883072
17275504                    1947.92                    340000.00                      80.00          No MI          '100386100002883080
17275517                    1852.97                    265500.00                      90.00     Radian Guaranty     '100386100002883403
17275533                    2434.69                    441000.00                      53.45          No MI          '100386100002883650
17275551                    1972.49                    282625.00                      84.64     Radian Guaranty     '100386100002884039
17278403                    3050.78                    532500.00                      73.45          No MI          '100386100002884393
17278414                     900.00                    160000.00                      80.00          No MI          '100386100002884609
17278419                    3812.50                    600000.00                      79.73          No MI          '100386100002884724
17278437                    2496.67                    428000.00                      80.00          No MI          '100386100002884989
17278381                     998.54                    151872.29                      80.00          No MI          '100386100002885002
17278385                    1329.42                    240800.00                      79.21          No MI          '100386100002885341
17278981                    1600.76                    237409.99                      80.00          No MI          '100386100002885788
17279014                     488.81                     60750.00                      90.00     Radian Guaranty     '100386100002886349
17279029                    2058.75                    324000.00                      90.00     Radian Guaranty     '100386100002886604
17279041                    1228.32                    171954.18                      88.21     Radian Guaranty     '100386100002886786
17279592                    1373.62                    184878.98                      88.10     Radian Guaranty     '100386100002887032
17279600                     827.53                     87300.00                      90.00     Radian Guaranty     '100386100002887180
17279614                    4161.29                    547144.70                      89.77     Radian Guaranty     '100386100002887560
17279617                    3851.25                    468000.00                      90.00     Radian Guaranty     '100386100002887628
17280142                    1133.20                    130440.71                      90.00     Radian Guaranty     '100386100002889673
17224142                    4984.27                    811000.00                      63.61          No MI          '100386100002821775
17226483                    1704.53                    218159.82                      90.00     Radian Guaranty     '100386100002825289
17226530                     926.25                    117000.00                      90.00     Radian Guaranty     '100386100002825826
17228637                    1826.11                    257625.35                      73.71          No MI          '100386100002827830
17229538                     803.17                    126400.00                      80.00          No MI          '100386100002830347
17229938                    4834.73                    698931.43                      80.00          No MI          '100386100002831667
17229962                     577.50                     79200.00                      90.00     Radian Guaranty     '100386100002832004
17230009                    3446.84                    493875.00                      75.00          No MI          '100386100002832822
17230016                    1816.73                    300700.00                      83.53     Radian Guaranty     '100386100002832913
17230063                     698.83                     84211.12                      90.00     Radian Guaranty     '100386100002833770
17216765                    1722.37                    223727.64                      67.82          No MI          '100386100002810117
17216768                    4044.51                    519383.77                      80.00          No MI          '100386100002810174
17216774                    1687.50                    225000.00                      90.00     Radian Guaranty     '100386100002810257
17217699                     464.48                     63971.53                      77.74          No MI          '100386100002811586
17217461                     730.71                     98800.00                      89.82     Radian Guaranty     '100386100002812824
17217465                    2362.50                    360000.00                      80.00          No MI          '100386100002812931
17218514                    2993.44                    463500.00                      84.27     Radian Guaranty     '100386100002814291
17218541                    3375.00                    405000.00                      90.00     Radian Guaranty     '100386100002815181
17218559                    7006.25                   1140000.00                      75.00          No MI          '100386100002815439
17219252                    2700.00                    360000.00                      90.00           PMI           '100386100002818078
17219262                     686.75                     98400.00                      80.00          No MI          '100386100002818342
17219269                    2314.43                    318363.80                      80.00          No MI          '100386100002818607
17221459                    1192.29                    194000.00                      79.18          No MI          '100386100002819357
17224113                    1440.72                    157374.27                      90.00     Radian Guaranty     '100386100002821379
17207955                     958.66                    138481.19                      80.00          No MI          '100386100002800746
17213970                    1467.97                    184292.36                      90.00           PMI           '100386100002801314
17214075                    4875.00                    720000.00                      60.00          No MI          '100386100002802759
17214096                    4296.88                    750000.00                      45.45          No MI          '100386100002803161
17214822                    2440.00                    384000.00                      79.18          No MI          '100386100002805059
17215496                    4033.95                    569499.36                      85.00           PMI           '100386100002806024
17215572                    2186.67                    328000.00                      80.00          No MI          '100386100002807204
17215301                    2335.72                    329278.91                      73.33          No MI          '100386100002807949
17216674                     721.88                     99000.00                      90.00     Radian Guaranty     '100386100002808608
17216746                    2695.69                    431311.03                      80.00          No MI          '100386100002809788
17204222                    2727.08                    340000.00                      77.80          No MI          '100386100002792877
17205728                     914.07                    112500.00                      90.00     Radian Guaranty     '100386100002793578
17205739                    1215.32                    184844.58                      77.08          No MI          '100386100002793784
17207179                     808.59                    103500.00                      90.00     Radian Guaranty     '100386100002798049
17207898                    4447.92                    700000.00                      70.00          No MI          '100386100002799781
17207793                    3317.19                    579000.00                      74.71          No MI          '100386100002800019
17204198                    2322.40                    343000.00                      79.21          No MI          '100386100002792554
17172263                    1181.25                    210000.00                      87.50     Radian Guaranty     '100386100002774016
17175149                    1985.26                    276210.00                      90.00           PMI           '100386100002775344
17175197                    1946.84                    270864.00                      90.00           PMI           '100386100002776078
17178366                    1116.67                    160000.00                      80.00          No MI          '100386100002777647
17178460                     688.78                     83700.00                      90.00     Radian Guaranty     '100386100002778082
17182395                    1433.65                    164873.11                      89.97           PMI           '100386100002780922
17182447                     459.41                     63228.31                      90.00           PMI           '100386100002781839
17200628                     924.38                    130500.00                      90.00     Radian Guaranty     '100386100002783140
17200702                    1362.40                    193166.18                      86.50     Radian Guaranty     '100386100002784205
17201475                   10968.75                   1950000.00                      65.00          No MI          '100386100002785350
17201492                     908.56                    105569.23                      90.00     Radian Guaranty     '100386100002785616
17201514                     908.56                    105571.94                      89.62     Radian Guaranty     '100386100002786036
17202679                    8390.63                   1342500.00                      75.00          No MI          '100386100002787745
17202683                    2178.13                    348500.00                      74.95          No MI          '100386100002787786
17202703                    3406.88                    414000.00                      90.00     Radian Guaranty     '100386100002788040
17202734                    1615.63                    282000.00                      80.57           PMI           '100386100002788545
17166568                    1657.63                    239633.62                      68.57          No MI          '100386100002766178
17166582                    1498.34                    248000.00                      80.00          No MI          '100386100002766434
17166620                    3791.67                    650000.00                      78.79          No MI          '100386100002767028
17168644                    1982.17                    312191.41                      80.00          No MI          '100386100002769032
17168668                    2843.75                    525000.00                      75.00          No MI          '100386100002769321
17170606                    1122.97                    179497.17                      60.00          No MI          '100386100002771301
17172219                    2089.74                    345888.50                      60.00          No MI          '100386100002773422
17159876                    2022.95                    359635.59                      80.00          No MI          '100386100002764892
17155383                    2220.00                    288000.00                      90.00     Radian Guaranty     '100386100002763365
17159840                    2652.60                    463000.00                      84.95     Radian Guaranty     '100386100002764413
17154214                     591.63                     78547.02                      90.00     Radian Guaranty     '100386100002760353
17150130                    2909.04                    410101.88                      79.04          No MI          '100386100002757060
17152432                     718.75                    100000.00                      88.68           PMI           '100386100002757771
17152446                    2354.69                    362650.13                      95.00     Radian Guaranty     '100386100002758027
17267377                    2263.50                    402400.00                      80.00          No MI          '100386100002878783
17148216                    1336.07                    181714.00                      80.00          No MI          '100386100002752756
17266292                    1437.59                    194378.00                      89.99     Radian Guaranty     '100386100002876969
17267337                    2709.38                    382500.00                      90.00     Radian Guaranty     '100386100002878064
17267345                    3368.75                    588000.00                      80.00          No MI          '100386100002878197
17267353                    2939.06                    513000.00                      90.00     Radian Guaranty     '100386100002878346
17265884                    2267.82                    369000.00                      90.00     Radian Guaranty     '100386100002875607
17264172                     976.36                    119936.14                      80.00          No MI          '100386100002872299
17265461                    1483.08                    212500.00                      85.00     Radian Guaranty     '100386100002872398
17265476                    1065.00                    144000.00                      90.00     Radian Guaranty     '100386100002872802
17265511                    1460.27                    264500.00                      68.70          No MI          '100386100002873412
17265548                    4614.75                    579674.83                      69.05          No MI          '100386100002874253
17256950                    2138.41                    349062.21                      72.00          No MI          '100386100002867547
17256956                    1927.29                    319000.00                      79.75          No MI          '100386100002867737
17259525                    3961.55                    487575.00                      75.00          No MI          '100386100002868305
17259537                     867.79                    112475.96                      90.00     Radian Guaranty     '100386100002868446
17259550                     461.69                     64234.96                      77.95          No MI          '100386100002868610
17259552                    3780.60                    404847.52                      90.00     Radian Guaranty     '100386100002868636
17259565                    1016.74                    174298.68                      71.43          No MI          '100386100002868925
17263509                    1535.63                    210600.00                      90.00     Radian Guaranty     '100386100002869196
17263544                    3467.50                    584000.00                      80.00          No MI          '100386100002869857
17263550                    2700.00                    432000.00                      90.00     Radian Guaranty     '100386100002870020
17263904                    2581.25                    413000.00                      88.44     Radian Guaranty     '100386100002870731
17263711                     624.11                    105000.00                      75.00          No MI          '100386100002870772
17263907                     693.00                    100800.00                      80.00          No MI          '100386100002870814
17256947                    3414.70                    494023.80                      80.00          No MI          '100386100002867489
17252652                    3286.67                    544000.00                      80.00          No MI          '100386100002861862
17252679                    3538.13                    499500.00                      90.00     Radian Guaranty     '100386100002862332
17251451                    1495.31                    261000.00                      90.00     Radian Guaranty     '100386100002860377
17247497                    3266.67                    560000.00                      80.00          No MI          '100386100002854644
17247512                   10801.29                   1573232.41                      70.00          No MI          '100386100002854867
17247516                    1457.00                    225600.00                      80.00          No MI          '100386100002854917
17247551                    1088.43                    177100.00                      70.00          No MI          '100386100002855385
17247637                     991.79                    134100.00                      90.00     Radian Guaranty     '100386100002856425
17251417                    4141.33                    651750.00                      79.00          No MI          '100386100002859726
17246647                    3056.67                    524000.00                      80.00          No MI          '100386100002852341
17246696                    5950.00                    840000.00                      70.00          No MI          '100386100002852937
17246708                    2518.07                    355492.58                      70.00          No MI          '100386100002853075
17246712                    2400.00                    360000.00                      80.00          No MI          '100386100002853133
17246730                    2925.00                    390000.00                      89.66     Radian Guaranty     '100386100002853364
17246757                    2968.75                    500000.00                      80.00          No MI          '100386100002853950
17245751                    2997.79                    523250.00                      65.00          No MI          '100386100002848836
17245757                    4000.00                    600000.00                      75.00          No MI          '100386100002848893
17245804                    2040.83                    316000.00                      78.80          No MI          '100386100002849685
17245820                    4200.00                    576000.00                      80.00          No MI          '100386100002849909
17245869                    4341.75                    499772.83                      80.00          No MI          '100386100002850576
17245880                    4042.32                    599037.51                      80.00          No MI          '100386100002850717
17246587                     533.13                     60723.12                      75.00          No MI          '100386100002851434
17244095                    1937.50                    300000.00                      80.00          No MI          '100386100002845980
17244418                    4265.63                    650000.00                      78.79          No MI          '100386100002846996
17244443                    1419.79                    235000.00                      78.33          No MI          '100386100002847341
17244451                    3806.25                    579999.96                      80.00          No MI          '100386100002847432
17244502                    1416.66                    186300.00                      90.00     Radian Guaranty     '100386100002848091
17244520                    3326.46                    452730.60                      80.00          No MI          '100386100002848356
17242783                    3007.82                    525000.00                      75.00          No MI          '100386100002841567
17242799                     672.66                    102500.00                      89.91     Radian Guaranty     '100386100002841922
17242858                    1345.81                    135812.71                      90.00     Radian Guaranty     '100386100002842722
17243991                    1176.71                    164017.39                      90.00     Radian Guaranty     '100386100002844546
17244053                    1673.44                    214200.00                      90.00     Radian Guaranty     '100386100002845345
17244055                    1900.00                    304000.00                      80.00          No MI          '100386100002845386
17130006                    1590.77                    166859.64                      90.00           PMI           '100386100002744795
17132646                    2765.39                    327750.00                      95.00           PMI           '100386100002748309
17230632                    1241.00                    175200.00                      80.00          No MI          '100386100002835742
17231370                    3406.22                    583924.00                      80.00          No MI          '100386100002837052
17231401                    4085.72                    537300.00                      90.00     Radian Guaranty     '100386100002837508
17231403                     499.24                     56246.29                      90.00     Radian Guaranty     '100386100002837524
17231310                    3680.00                    552000.00                      80.00          No MI          '100386100002837573
17233936                    1391.25                    212000.00                      80.00          No MI          '100386100002839348
17233940                    1335.94                    225000.00                      90.00     Radian Guaranty     '100386100002839389
17233948                    1831.94                    278287.94                      80.00          No MI          '100386100002839488
17234036                     831.25                    133000.00                      70.00          No MI          '100386100002841237
17113019                    1795.90                    331550.00                      95.00     Radian Guaranty     '100386100002734267
17128204                    4658.52                    665257.99                      65.00          No MI          '100386100002739928
16775482                    1258.13                    198000.00                      69.47          No MI          '100031700003558968
16774836                    2470.00                    456000.00                      80.00          No MI          '100140200061007493
17244390                    1374.88                    172464.54                      90.00     Radian Guaranty     '100386100002846541
17247532                    2612.84                    411200.00                      80.00          No MI          '100386100002855153
17252618                    2760.42                    500000.00                      69.44          No MI          '100386100002861391
17255187                    3072.92                    500000.00                      83.33     Radian Guaranty     '100386100002864098
17256882                    3287.50                    526000.00                      88.40      Republic MIC       '100386100002866499
17264082                    1229.17                    200000.00                      80.00          No MI          '100613445862870420
17272265                     817.92                    151000.00                      47.94          No MI          '100207420070524110
17278420                    2258.47                    323000.00                      95.00     Radian Guaranty     '100386100002884732
17286675                    2653.39                    424542.55                      90.00     Radian Guaranty     '100386100002891067
17295178                    1024.50                    160000.00                      79.60          No MI          '100386100002894152
17303019                    1280.63                    200000.00                      80.00          No MI          '100386100002912764
17325207                    1082.82                    165000.00                      78.57          No MI          '100386100002947687
17148942                    1067.52                    152957.65                      90.00     Radian Guaranty     '100031700003688237
17267730                    2404.58                    323424.87                      90.00     Radian Guaranty     '100031458007011639
17272414                    1555.96                    242570.02                      90.00      GE Capital MI      '100083300000020893
17293559                    4609.38                    750000.00                      34.48          No MI          '100390930402063220
17298981                    2915.00                    528000.00                      80.00          No MI          '100022408395323691
17152888                    1065.63                    186000.00                      63.48          No MI          '100366000000037024
17171691                    2497.50                    444000.00                      80.00          No MI          '100301207032035763
17202186                     895.54                    139799.36                      80.00          No MI          '100062701320422476
17206059                    2901.18                    445677.53                      89.46      Republic MIC       '100067307000299393
17226624                    4033.96                    569500.00                      82.54      Republic MIC       '100079600230701105
17226648                    1714.69                    279000.00                      90.00           PMI           '100062700110963830
17228947                    1028.04                    133619.00                      70.00          No MI          '100305900012824869
17230289                     993.93                    132215.63                      90.00      Republic MIC       '100106600072712654
17246240                    2400.00                    360000.00                      80.00          No MI          '100292100530715203
17246988                    1278.46                    201200.00                      78.90          No MI          '100056400670706061
17150162                    1514.16                    234450.00                      90.00     Radian Guaranty     '100386100002757615
17214764                    2096.67                    236800.00                      80.00          No MI          '100386100002804110
17021250                    1301.33                    204800.00                      79.97          No MI          '100229900587020086
17027741                    1332.43                    206312.00                      80.00          No MI          '100051700218664622
17057776                     703.46                    102694.85                      80.00          No MI          '100031432007020205
17076953                    2475.94                    417000.00                      88.72     Radian Guaranty     '100127800005008213
17077093                    2172.27                    336351.25                      88.05      Republic MIC       '100016900073580707
17078199                    1179.49                    169001.00                     100.00           PMI           '100031700003678196
17088677                    1347.61                    175126.08                      90.00           PMI           '100146810018396122
16853196                   10706.78                   1486971.78                      70.00          No MI          '100294800021049925
16765217                    3691.49                    580955.31                      75.00          No MI          '100420200000153441
16731889                    1887.19                    274500.00                      90.00     Triad Guaranty      '100031700003547300
16707917                    1535.63                    234000.00                      90.00           PMI           '100015902058835750
17218457                    1071.37                    112378.53                      90.00     Radian Guaranty     '100386100002813780
17128180                    1640.63                    225000.00                     100.00           PMI           '100386100002739597
16658475                    4790.57                    629992.13                     100.00           PMI           '100219306095037731
17113464                     779.48                     92515.40                      90.00     Radian Guaranty     '100142000000273950
17128696                     563.59                     73963.72                      79.30          No MI          '100113200184088647
17078695                    2860.00                    422400.00                      80.00          No MI          '100220800017020640
17089154                    1919.30                    323250.00                      74.98          No MI          '100187100511475163
17089171                    2464.29                    393151.20                      44.13          No MI          '100187100511476385
17052157                    1227.08                    190000.00                     100.00           PMI           '100423900900021112
17033501                    1567.19                    255000.00                     100.00           PMI           '100113200183180973
16640918                     431.72                     56356.29                      80.00          No MI          '100330706060133668
17113620                    2997.19                    417000.00                      84.24     Radian Guaranty     '100031700003655996
17113741                    2677.45                    407992.00                      80.00          No MI          '100057400003042712
17128585                    1904.85                    258717.40                      80.00          No MI          '100028510001263544
17128594                     960.76                    145472.51                      66.48          No MI          '100015904000575294
17128610                     425.00                     68000.00                      80.00          No MI          '100015902009274273
17128617                     691.72                     95067.37                      90.00     Radian Guaranty     '100028510001294309
17128629                     769.34                    134284.00                      80.00          No MI          '100015901012225124
17128675                   10333.33                   1600000.00                      69.57          No MI          '100022100184086411
17128682                    4447.27                    618750.00                      75.00          No MI          '100015902236033401
17128702                    1347.22                    219560.99                      80.00          No MI          '100192820070003931
17128815                    3871.88                    619500.00                      70.00          No MI          '100291300000618421
17128844                    2594.68                    452889.21                      80.00          No MI          '100028510001316490
17128850                    1523.20                    218250.00                      90.00     Radian Guaranty     '100031700003687064
17088910                    1219.36                    187347.07                      80.00          No MI          '100146860018398461
17088943                    2182.03                    332500.00                      95.00     Radian Guaranty     '100378000110032440
17088954                    1646.98                    206290.74                      90.00     Radian Guaranty     '100378000110050046
17088987                     507.81                     74999.07                     100.00           PMI           '100378000110032390
17088997                    2945.31                    435000.00                     100.00           PMI           '100378000110055888
17089011                    1101.84                    144900.00                      90.00     Radian Guaranty     '100378000110042118
17089068                    2777.73                    430100.00                      98.20           PMI           '100077000000059762
17089080                    1400.00                    224000.00                      80.00          No MI          '100016910005597810
17089083                     706.67                    106000.00                      78.52          No MI          '100016910005459847
17089125                    1940.46                    344970.00                      60.00          No MI          '100187100511471006
17089160                    1593.75                    300000.00                      36.14          No MI          '100187100511461296
17089164                    1321.55                    201379.63                      74.98          No MI          '100187100511467673
17089177                    3712.50                    540000.00                     100.00           PMI           '100339407030006552
17089210                    2827.78                    430900.00                      79.06          No MI          '100022100184014637
17089347                    3508.00                    532190.02                      85.30     Triad Guaranty      '100146900009017488
17089385                     948.69                    165589.95                      80.00          No MI          '100039269535851053
17089404                    4321.30                    669104.00                      80.00          No MI          '100057400002931493
17113369                    3360.00                    512000.00                      80.00          No MI          '100073000812469773
17113412                    1265.00                    220800.00                      80.00          No MI          '100015904000481865
17113417                     956.00                    169955.00                      80.00          No MI          '100015901129227757
17113441                    1394.49                    214253.27                      50.01          No MI          '100187100511483043
17113452                    3374.06                    531000.00                      68.43          No MI          '100015902148233297
17113482                    1007.67                    160691.35                      95.00     Radian Guaranty     '100028510001214216
17113508                    2587.47                    279560.99                     100.00     Radian Guaranty     '100031432006122440
17113520                    1318.09                    161651.19                      90.00           PMI           '100028510001331341
17113564                    2914.93                    317992.00                     100.00           PMI           '100021432007022300
17113570                    1114.13                    133676.23                      95.00     Radian Guaranty     '100075900127004264
17113581                    2000.00                    300000.00                      80.00          No MI          '100301207032035136
17113584                    1283.10                    202259.94                      70.00          No MI          '100031700003669302
17325700                    3445.00                    636000.00                      57.82          No MI          '100022408397706695
17231091                    1028.04                    133537.43                      70.00          No MI          '100305900012824992
17231742                     393.76                     55590.00                      79.30          No MI          '100418200200711471
17259586                    1121.07                    166133.07                      80.00          No MI          '100016900063293048
17263492                    1034.51                    145947.76                      80.00          No MI          '100361200007700542
17263493                     956.94                    135003.66                      80.00          No MI          '100361200007700534
17263501                     718.75                    150000.00                      37.05          No MI          '100057400002995928
17267729                    1539.67                    238400.00                      75.68          No MI          '100031458007050058
17298993                    2167.81                    346850.00                      75.08          No MI          '100251800000062528
17311933                    2581.33                    387200.00                      80.67           PMI           '100187100511523558
17217841                     368.88                     49876.97                      80.00          No MI          '100238508482115494
17218966                    6249.99                    999999.00                      62.50          No MI          '100016910006450191
17221836                    1646.88                    255000.00                      75.00          No MI          '100268700209903707
17224507                    1166.09                    199900.00                      66.66          No MI          '100085600025276794
17302470                    1800.00                    288000.00                      80.00          No MI          '100386100002910362
17303084                    1050.00                    157500.00                      75.00          No MI          '100386100002911824
17303105                    8793.75                   1260000.00                      70.00          No MI          '100386100002912152
17303110                    1647.44                    254000.00                      43.79          No MI          '100386100002912269
17303139                    2859.38                    450000.00                      75.00          No MI          '100386100002912715
17303587                     825.01                    116472.00                      90.00     Radian Guaranty     '100386100002914430
17303859                     890.89                    155500.00                      55.54          No MI          '100386100002916757
17304219                    2709.84                    412500.00                      75.00          No MI          '100386100002918084
17304242                    2149.17                    247500.00                      90.00     Radian Guaranty     '100386100002918530
17304245                     666.67                    100000.00                      78.43          No MI          '100386100002918639
17304847                     649.03                     82500.00                      75.00          No MI          '100386100002921013
17306297                    2350.79                    382500.00                      90.00     Radian Guaranty     '100386100002923548
17306309                    2742.92                    454000.00                      78.96          No MI          '100386100002923910
17306334                    1655.34                    305600.00                      80.00          No MI          '100386100002924488
17306345                    3754.69                    540000.00                      79.41          No MI          '100386100002924850
17309075                    2158.75                    314000.00                      80.00          No MI          '100386100002926087
17311761                     627.61                    120500.00                      64.44          No MI          '100386100002928935
17311820                     828.21                    120739.00                      80.00          No MI          '100386100002930527
17312192                    2200.00                    352000.00                      80.00          No MI          '100386100002932457
17312241                    3169.69                    441000.00                      90.00     Radian Guaranty     '100386100002933547
17312273                    1973.19                    280000.00                      80.00          No MI          '100386100002934255
17152928                     474.79                     71227.86                      27.75          No MI          '100057400003253806
17323053                    1181.25                    180000.00                      90.00           PMI           '100386100002938256
17323065                    1711.17                    208000.00                      80.00          No MI          '100386100002938504
17323109                    2864.59                    500000.00                      51.81          No MI          '100386100002939619
17324329                    1031.25                    180000.00                      57.60          No MI          '100386100002941557
17171544                     572.92                    100000.00                      68.97          No MI          '100015904000794168
17172551                     792.21                    100406.04                      95.00     Radian Guaranty     '100378000110071950
17172637                    1522.17                    215697.59                      80.00          No MI          '100062701323278198
17172654                     954.28                    157950.28                      80.00          No MI          '100062701320423714
17180343                    1449.52                    239920.00                      80.00          No MI          '100259207040027168
17182816                    3004.35                    472815.00                      90.00      GE Capital MI      '100057400003279454
17133253                    8500.99                   1316283.00                      75.00          No MI          '100214190703090000
17202132                    1282.50                    216000.00                      90.00           PMI           '100062701320424282
17206055                    3565.88                    462600.00                      90.00           PMI           '100067301000298257
17207384                     827.06                    120300.00                      88.46     Triad Guaranty      '100075120040158507
17302222                    1691.61                    220000.00                      85.94     Radian Guaranty     '100386100002906832
17302273                    2565.00                    432000.00                      80.00          No MI          '100386100002907913
17302437                    2248.96                    317500.00                      89.99     Radian Guaranty     '100430140070618097
16339145                    3683.30                    519995.00                      80.00          No MI          '100171906060030623
16335162                    1402.50                    198000.00                      90.00          MGIC           '100390930400730788
17078806                    2126.67                    464000.00                      80.00          No MI          '100062500080977053
17078849                    1711.14                    234670.00                     100.00           PMI           '100183300000379462
17078864                    1827.71                    373320.00                      80.00          No MI          '100140200061002783
17088707                    1787.50                    264000.00                      80.00          No MI          '100418207030001130
17088830                    2032.41                    354747.88                      80.00          No MI          '100062500080965090
17075931                    1104.69                    151500.00                     100.00           PMI           '100339407030006404
17075945                    2132.81                    292500.00                      90.00     Radian Guaranty     '100031700003674476
17076858                    1185.18                    160970.83                      80.00          No MI          '100016910001135847
17076872                    1305.73                    272500.00                      78.99          No MI          '100022100183816578
17076900                    1358.40                    176225.00                      94.97           PMI           '100183300000376666
17076912                    1576.59                    225900.00                     100.00           PMI           '100423900900022979
17076947                    1825.00                    292000.00                      80.00          No MI          '100086600213001904
17076976                    1588.07                    241992.00                      80.00          No MI          '100315100105012401
17077010                    1403.00                    220800.00                      80.00          No MI          '100056340620701186
17077067                    3491.61                    549500.00                      70.00          No MI          '100016910005074364
17077076                    1258.13                    198000.00                      90.00          MGIC           '100016910001240464
17077128                    1884.46                    253466.83                      75.00          No MI          '100022100183842145
17077132                    1540.31                    238500.00                      90.00           PMI           '100237600000821389
17077275                    1923.47                    275601.00                     100.00           PMI           '100028510001327174
17077293                    3867.70                    789999.00                      79.80          No MI          '100057400003231588
17077323                    2342.81                    356999.04                     100.00           PMI           '100237600000821819
17078136                    1030.36                    129131.59                     100.00           PMI           '100016910005498555
17078239                    1220.06                    161875.03                      80.00          No MI          '100031458007020598
17078258                    1710.00                    288000.00                      80.00          No MI          '100016910005634191
17078285                    1414.72                    215575.94                      70.00          No MI          '100016910005568647
17078346                    1070.94                    171350.00                      79.98          No MI          '100016910002472082
17078469                    1400.64                    227900.00                     100.00     Radian Guaranty     '100028510001320070
17078483                    1075.51                    174999.01                      89.74     Radian Guaranty     '100028510001310980
17078489                     921.87                    149999.98                     100.00           PMI           '100028510001297583
17078492                     997.70                    158866.46                      80.00          No MI          '100057400003125566
17078510                    2614.30                    412102.16                      80.00          No MI          '100140200060605149
17078524                    1834.17                    284000.00                      80.00          No MI          '100031432007023027
17078616                    4154.90                    687708.00                      80.00          No MI          '100315100145013369
17078728                    7453.13                   1350000.00                      75.00          No MI          '100031458007020523
17065151                    2067.34                    431445.00                      80.00          No MI          '100057400003079755
17065401                    1738.50                    244000.00                     100.00           PMI           '100039292920939044
17065468                    2220.44                    333108.00                      95.00      GE Capital MI      '100057400003060995
17066380                    1413.54                    230000.00                      51.45          No MI          '100031700003655731
17075789                    2865.19                    436600.83                      68.07          No MI          '100106600072392218
17066424                    1525.73                    178884.82                      94.97           PMI           '100016910005320155
17066426                    3058.50                    553991.80                      78.03          No MI          '100134001100176556
17066433                     739.02                    122320.00                      80.00          No MI          '100016910005481973
17066506                    1364.26                    251863.02                      80.00          No MI          '100174500000262664
17066625                    1472.50                    228000.00                      95.00          MGIC           '100086805070200123
17066665                    3020.00                    483200.00                      80.00          No MI          '100369300070215246
17066812                    1308.53                    232628.00                      80.00          No MI          '100057400003037076
17066821                     981.12                    162392.00                      80.00          No MI          '100057400002979393
17075483                     669.45                    116850.00                      95.00      GE Capital MI      '100437200702270007
17075502                    1289.16                    220998.10                     100.00           PMI           '100351000183755191
17075524                    2803.33                    464000.00                      80.00          No MI          '100061600000042144
17075530                    1392.09                    215550.00                      81.34     Radian Guaranty     '100127800005011480
17056092                    1122.62                    163290.11                      80.00          No MI          '100057400002962589
17059584                    1491.69                    193524.89                     100.00           PMI           '100307100000191409
17060537                    1249.76                    203350.00                      89.98     Radian Guaranty     '100229900587020854
17056102                    2156.82                    460122.00                      80.00          No MI          '100057400003197433
17060544                    4986.67                    748000.00                      77.51          No MI          '100079600400700416
17057638                    1897.50                    276000.00                      80.00          No MI          '100031458007020002
17060672                    2428.75                    348000.00                      99.99           PMI           '100146001308549469
17057862                    1198.67                    198400.00                      80.00          No MI          '100054900006314672
17057982                    1291.41                    213750.00                      95.00     Radian Guaranty     '100337507010196398
17060748                   12916.67                   2000000.00                      61.54          No MI          '100054900507045007
17059350                    1012.50                    135000.00                     100.00           PMI           '100214190702280107
17059427                    2313.06                    357000.00                      85.00           PMI           '100039289503901706
17048049                    1280.82                    175655.00                      95.00           PMI           '100028510001255284
17053451                    1547.72                    232157.81                      75.00          No MI          '100016900048656301
17048333                    1252.86                    193991.98                      80.00          No MI          '100057400003162064
17052112                    1391.25                    212000.00                      80.00          No MI          '100212504000415011
17052118                     328.01                     46998.84                      78.33          No MI          '100289400000069163
17052171                    3024.93                    527988.00                      80.00          No MI          '100187100511470933
17034852                    4400.00                    640000.00                      80.00          No MI          '100031700003649072
17034870                    2251.30                    459840.00                      80.00          No MI          '100057400003123355
17034871                    2740.30                    431261.00                      80.00          No MI          '100057400003057850
17042550                    1312.24                    199960.00                      80.00          No MI          '100031700003645088
17042572                    2560.98                    439024.72                      80.00          No MI          '100140200070100669
17042663                    1120.02                    132867.17                      90.00           PMI           '100031432006120873
17042696                     714.67                    102400.00                      80.00          No MI          '100031432006111567
17042704                     563.67                     73926.28                      80.00          No MI          '100031432007012210
17043797                    1954.56                    284300.00                      76.84          No MI          '100418207020000951
17027842                    6431.25                    980000.00                      80.00          No MI          '100098500040329013
17033168                    1448.78                    207586.46                      80.00          No MI          '100031432007010446
17033227                    2541.35                    399950.00                      99.99           PMI           '100031473007020043
17034525                    3661.30                    474980.00                     100.00           PMI           '100232600000078712
17011071                     708.75                    108000.00                      80.00          No MI          '100031700003605629
17011191                     707.79                     98426.19                      31.11          No MI          '100366000000036307
17011195                    1942.24                    263819.77                      80.00          No MI          '100057400003122118
17008959                    1500.00                    225000.00                      60.00          No MI          '100022100182768085
17000474                     847.44                    128228.19                      51.60          No MI          '100429220061115106
17002030                    1520.00                    243200.00                      80.00          No MI          '100212504000426307
17002115                    1432.29                    250000.00                      43.08          No MI          '100015904000385454
16991628                    1935.56                    279000.00                      90.00     Radian Guaranty     '100039237488978405
16991654                    8305.42                   1286000.00                      65.95          No MI          '100113200182499952
16995226                    3659.65                    496708.34                      95.00           PMI           '100028510001281421
16990319                    3204.46                    420000.04                      80.00          No MI          '100031432007010370
16991391                    2001.56                    305000.00                     100.00           PMI           '100028510001234867
17027652                    2386.10                    363596.04                      80.00          No MI          '100183300000376740
17015033                    1711.79                    265052.00                      80.00          No MI          '100057400003194109
17021895                     767.20                    129212.00                      80.00          No MI          '100315100125009635
17021287                    1191.80                    173353.00                      90.00      GE Capital MI      '100057400003162858
17013455                     383.68                     70744.14                      21.47          No MI          '100062500080942149
16543911                     516.28                     81250.00                      65.00          No MI          '100203000157825921
16981565                    2983.00                    477280.00                      80.00          No MI          '100251800000045358
16980673                     815.00                    130400.00                      80.00          No MI          '100108300777360119
16974061                    1627.50                    252000.00                      80.00          No MI          '100232600000076658
16970678                    1578.00                    236700.00                      90.00     Radian Guaranty     '100046900000644414
16965467                     367.50                     58800.00                      80.00          No MI
16963091                    1129.22                    200750.99                      70.00          No MI          '100039291942886506
16857009                    3629.17                    520000.00                      80.00          No MI          '100219300000611582
16852707                    1544.25                    255600.00                      80.00          No MI          '100022100181522566
16853381                    1480.21                    245000.00                     100.00     Radian Guaranty     '100039286133744779
16856510                     997.50                    152000.00                      80.00          No MI          '100183300000369539
16856579                    1328.25                    196172.38                      95.00           PMI           '100031700003571839
16851967                     981.34                    132607.57                      80.00          No MI          '100057400003151034
16846205                    3322.81                    514500.00                      70.00          No MI          '100031700003591969
16844593                    3605.31                    417000.00                      99.56           PMI           '100091200060034760
16845650                    1277.81                    211500.00                      75.00          No MI          '100031700003592876
16839016                    2924.69                    431954.01                      95.00           PMI           '100297130612120035
16840073                    5034.34                    716188.76                      80.00          No MI          '100242400000151405
17324965                    2566.32                    447871.67                      77.91          No MI
17324966                    3582.00                    477600.00                      80.00          No MI
17324967                    4546.41                    823500.00                      75.00          No MI
17324968                    4533.33                    680000.00                      80.00          No MI
17324970                    2621.84                    484032.00                      80.00          No MI
17324971                    2779.17                    460000.00                      74.80          No MI
17324972                   10059.22                   1893500.00                      70.00          No MI
17324974                    3193.00                    494400.00                      80.00          No MI
17324975                    2925.00                    540000.00                      80.00          No MI
17324976                    3616.67                    560000.00                      80.00          No MI
17324977                    4116.67                    760000.00                      80.00          No MI
17324979                    5079.17                    920000.00                      80.00          No MI
17324980                    2197.92                    422000.00                      73.39          No MI
17324981                    2429.17                    424000.00                      80.00          No MI
17324982                    2802.50                    472000.00                      80.00          No MI
17324983                    5026.67                    832000.00                      80.00          No MI
17324984                    6050.17                    936800.00                      80.00          No MI
17324985                    2957.50                    507000.00                      78.00          No MI
17324986                    2991.27                    492300.00                      60.40          No MI
17324987                    3994.79                    650000.00                      79.03          No MI
17323310                    2578.33                    476000.00                      80.00          No MI
17323311                    3657.50                    616000.00                      80.00          No MI
17323312                    3038.00                    470400.00                      80.00          No MI
17323313                    3093.75                    540000.00                      80.00          No MI
17323314                    4225.00                    780000.00                      70.91          No MI
17323315                    3824.22                    667500.00                      75.00          No MI
17323316                    2239.58                    430000.00                      76.79          No MI
17323317                    3620.83                    632000.00                      80.00          No MI
17323318                    2552.08                    500000.00                      12.50          No MI
17323319                    2915.00                    528000.00                      80.00          No MI
17323320                    3410.00                    528000.00                      77.65          No MI
17323322                    3313.33                    568000.00                      80.00          No MI
17323323                    2612.50                    456000.00                      80.00          No MI
17323324                    2748.42                    447200.00                      80.00          No MI
17324951                    2395.83                    500000.00                      78.60          No MI
17324952                    4044.83                    693400.00                      38.52          No MI
17324953                    3391.50                    571200.00                      80.00          No MI
17324954                    4573.33                    784000.00                      80.00          No MI
17324955                    3277.97                    582750.00                      90.00          MGIC
17324956                    7646.88                   1223500.00                      46.17          No MI
17324957                    2660.91                    473050.00                      94.99      GE Capital MI
17324958                    3791.67                    650000.00                      78.79          No MI
17324959                    2795.52                    571000.00                      77.69          No MI
17324960                    4266.46                    674389.79                      29.35          No MI
17324961                    2452.08                    428000.00                      80.00          No MI
17324962                    2155.95                    422390.99                      80.00          No MI
17324963                    3008.95                    566390.00                      80.00          No MI
17324964                    2779.74                    503500.00                      95.00          MGIC
17323281                    3072.92                    500000.00                      80.00          No MI
17323282                    3906.25                    750000.00                      61.22          No MI
17323283                    2784.38                    495000.00                      58.93          No MI
17323284                    2648.75                    489000.00                      71.91          No MI
17323285                    3331.80                    639800.00                      80.00          No MI
17323286                    2695.00                    528000.00                      80.00          No MI
17323287                    3543.75                    472500.00                      70.00          No MI
17323288                    5665.00                    824000.00                      80.00          No MI
17323289                    3639.06                    684999.06                      78.74          No MI
17323290                    5900.00                    960000.00                      79.93          No MI
17323291                    9956.25                   1770000.00                      45.85          No MI
17323292                    4336.46                    905000.00                      69.35          No MI
17323293                    3162.50                    607200.00                      80.00          No MI
17323294                    4848.96                    950000.00                      56.72          No MI
17323295                   12386.38                   1728946.00                      70.00          No MI
17323296                    2286.67                    448000.00                      80.00          No MI
17323297                    4256.24                    817199.00                      80.00          No MI
17323298                    2876.25                    468000.00                      65.00          No MI
17323299                    2388.75                    468000.00                      80.00          No MI
17323300                    5316.67                    880000.00                      80.00          No MI
17323301                    2815.83                    436000.00                      80.00          No MI
17323302                    2531.25                    450000.00                      77.59          No MI
17323304                    2583.75                    468000.00                      72.00          No MI
17323305                    3243.33                    556000.00                      80.00          No MI
17323306                    3723.96                    715000.00                      74.09          No MI
17323307                    3072.92                    500000.00                      87.72      GE Capital MI
17323308                    3357.50                    632000.00                      80.00          No MI
17323309                    4980.47                    937500.00                      75.00          No MI
17323269                    5241.66                    739999.63                      80.00          No MI
17323270                    3558.10                    621050.00                      75.00          No MI
17323271                    3240.63                    610000.00                      73.05          No MI
17323272                    3050.10                    623000.00                      75.98          No MI
17323273                    3982.88                    494457.21                      90.00     United Guaranty
17323274                    3719.84                    626500.00                      70.00          No MI
17323275                    5094.33                    860321.96                      80.00          No MI
17323276                    2470.00                    456000.00                      80.00          No MI
17323277                    2426.67                    448000.00                      80.00          No MI
17323278                    3383.33                    580000.00                      80.00          No MI
17323279                    2645.83                    508000.00                      80.00          No MI
17323280                    5478.72                    960000.00                      80.00          No MI
17323249                    3093.75                    495000.00                      75.00          No MI
17323250                    4754.69                    895000.00                      52.80          No MI
17323251                    2203.23                    423020.00                      79.07          No MI
17323252                    2233.50                    428832.42                      70.08          No MI
17323253                    5667.19                   1046250.00                      75.00          No MI
17323254                    3546.67                    608000.00                      80.00          No MI
17323255                    8125.00                   1500000.00                      65.22          No MI
17323256                    6979.17                   1000000.00                      74.07          No MI
17323257                    2641.41                    517500.00                      75.00          No MI
17323258                    2491.67                    460000.00                      80.00          No MI
17323259                    3047.50                    552000.00                      60.00          No MI
17323260                    3136.77                    510390.00                      80.00          No MI
17323261                    2835.00                    504000.00                      80.00          No MI
17323262                    3375.00                    540000.00                      80.00          No MI
17323263                    2654.17                    490000.00                      70.00          No MI
17323264                    4843.75                    750000.00                      75.00          No MI
17323265                    2448.33                    452000.00                      80.00          No MI
17323266                    3518.78                    675605.00                      70.00          No MI
17323267                    3166.58                    584600.00                      79.00          No MI
17323268                    2700.00                    432000.00                      80.00          No MI
17323228                    2925.00                    520000.00                      68.42          No MI
17323229                    3520.83                    650000.00                      12.75          No MI
17323230                    2606.77                    455000.00                      78.45          No MI
17323231                    4434.15                    649492.93                      78.19          No MI
17323232                    4507.34                    627108.72                      79.99          No MI
17323233                    2632.50                    468000.00                      80.00          No MI
17323234                    3656.25                    650000.00                      78.79          No MI
17323235                    3177.08                    610000.00                      73.49          No MI
17323237                    3330.00                    592000.00                      80.00          No MI
17323238                    3195.00                    568000.00                      80.00          No MI
17323239                    2362.50                    472500.00                      90.00      GE Capital MI
17323240                    4356.25                    820000.00                      55.78          No MI
17323241                    5784.69                    793329.00                      80.00          No MI
17323242                    6734.08                    974258.11                      75.00          No MI
17323243                    2982.73                    471473.39                      80.00          No MI
17323244                    2753.47                    518300.00                      73.00          No MI
17323245                    2475.00                    440000.00                      80.00          No MI
17323246                    2442.95                    451006.00                      80.00          No MI
17323247                    3012.17                    466400.00                      80.00          No MI
17323248                    3245.00                    472000.00                      80.00          No MI
17323224                    3200.00                    480000.00                      80.00          No MI
17323225                    4414.53                    743500.00                      80.00          No MI
17323226                    6640.63                   1250000.00                      56.82          No MI
17323227                    3081.25                    580000.00                      70.73          No MI
17304742                    2520.00                    504000.00                      80.00          No MI          '100133700021101855
17304743                    2600.47                    457498.70                      48.72          No MI          '100133700022404605
17304744                    2795.83                    488000.00                      80.00          No MI          '100133700022652799
17304745                    2625.75                    466800.00                      80.00          No MI
17304746                    3495.00                    559200.00                      80.00          No MI
17304747                    4500.00                    720000.00                      80.00          No MI          '100133700022580347
17304748                    2448.33                    452000.00                      80.00          No MI          '100133700022567641
17304749                    2613.33                    448000.00                      80.00          No MI
17304750                    2655.00                    472000.00                      80.00          No MI
17304751                    2716.33                    449600.00                      80.00          No MI
17304752                    3588.67                    615200.00                      80.00          No MI
17304753                    2492.14                    434992.19                      80.00          No MI
17304754                    2354.17                    452000.00                      80.00          No MI
17304755                    5270.00                    744000.00                      80.00          No MI
17304756                    2860.00                    528000.00                      80.00          No MI
17304757                    3710.83                    584000.00                      80.00          No MI
17304758                    5513.04                    742014.30                      75.00          No MI
17304759                    2706.67                    448000.00                      80.00          No MI          '100015700082123106
17304760                    3875.00                    600000.00                      79.90          No MI          '100015700082122934
17304761                    2585.00                    528000.00                      80.00          No MI
17304762                    2656.25                    500000.00                      71.43          No MI
17304763                    2393.83                    433600.00                      80.00          No MI
17304764                    2002.92                    418000.00                      73.98          No MI
17304765                    3033.33                    560000.00                      80.00          No MI
17304766                    3100.83                    488000.00                      89.98     United Guaranty
17304767                    2368.36                    483750.00                      75.00          No MI
17304768                    2543.75                    444000.00                      80.73      Republic MIC
17304769                    2346.67                    512000.00                      80.00          No MI
17323223                    2449.22                    427500.00                      90.00          MGIC
17347400                    2658.33                    440000.00                      78.57          No MI          '100286220000881745
17304509                    4500.00                    600000.00                      80.00          No MI
17304510                    3266.67                    560000.00                      80.00          No MI
17304511                    3289.08                    444720.00                      80.00          No MI
17304512                    2231.25                    419999.99                      53.30          No MI
17304514                    8281.25                   1500000.00                      66.67          No MI          '100133700022398740
17304515                    5416.67                   1000000.00                      62.99          No MI
17304516                    5062.50                    900000.00                      80.00          No MI          '100133700019117939
17304517                    6491.88                   1198500.00                      74.95          No MI
17304518                    2643.75                    470000.00                      42.73          No MI          '100133700020792985
17304519                    9712.50                   1480000.00                      80.00          No MI
17304520                    3791.67                    650000.00                      65.00          No MI
17304521                    4506.21                    865193.15                      72.31          No MI
17304523                    3091.67                    560000.00                      77.78          No MI
17304524                    2792.44                    505800.00                      71.74          No MI
17304525                    3558.75                    657000.00                      79.93          No MI
17304526                   10226.56                   1785000.00                      70.00          No MI          '100133700021703460
17304527                    2910.42                    508000.00                      80.00          No MI
17304528                    2721.35                    475000.00                      25.00          No MI
17304529                    6767.55                   1181241.00                      75.00          No MI
17304530                    2640.00                    422400.00                      80.00          No MI
17304531                    2753.33                    472000.00                      80.00          No MI
17304532                    2942.76                    496000.00                      80.00          No MI
17304534                    2845.55                    479250.00                      68.46          No MI
17304535                    3518.47                    662300.00                      79.89          No MI
17304536                    3359.17                    556000.00                      80.00          No MI
17304537                    3310.83                    548000.00                      75.59          No MI
17304538                    2725.08                    493600.00                      80.00          No MI          '100133700022352929
17304539                    2296.88                    450000.00                      75.00          No MI
17304457                    2188.36                    466850.00                      79.99          No MI
17304458                    2556.64                    446250.00                      75.00          No MI
17304459                    2819.25                    429600.00                      80.00          No MI
17304460                    2507.50                    472000.00                      80.00          No MI
17304462                    2520.83                    484000.00                      80.00          No MI
17304463                    2415.42                    421600.00                      80.00          No MI          '100015700081716629
17304464                    3087.50                    520000.00                      80.00          No MI          '100015700075673067
17304466                    5000.00                    800000.00                      80.00          No MI
17304467                    3324.38                    591000.00                      79.33          No MI
17304468                    5000.00                   1000000.00                      74.07          No MI
17304469                    3137.52                    489567.69                      78.40          No MI
17304470                    3183.96                    493000.00                      86.49     United Guaranty     '100133700021821676
17304471                    2821.88                    531177.00                      79.88          No MI
17304472                    3750.00                    600000.00                      80.00          No MI
17304473                    6119.79                   1250000.00                      62.50          No MI
17304474                    3838.54                    670000.00                      67.00          No MI
17304475                    3123.75                    588000.00                      78.71          No MI
17304476                    4345.00                    632000.00                      80.00          No MI
17304477                    2361.73                    462371.09                      62.15          No MI
17304478                    3105.00                    552000.00                      80.00          No MI
17304479                    3891.61                    705000.00                      79.21          No MI
17304480                    3906.25                    750000.00                      46.88          No MI
17304481                    2250.00                    432000.00                      80.00          No MI
17304482                    3143.88                    615944.17                      80.00          No MI
17304483                    4500.00                    800000.00                      66.67          No MI          '100015700081862811
17304484                    4968.78                    935300.00                      74.82          No MI
17304485                    2587.50                    460000.00                      80.00          No MI
17304486                    2300.00                    480000.00                      77.42          No MI
17304487                    5625.00                   1000000.00                      75.47          No MI
17304488                    2409.76                    428401.00                      80.00          No MI
17304489                    6445.83                   1190000.00                      79.33          No MI
17304490                    8903.13                   1295000.00                      69.90          No MI
17304492                    3549.03                    630330.61                      65.79          No MI
17304493                    6933.33                   1280000.00                      80.00          No MI
17304494                    3442.16                    703080.00                      80.00          No MI
17304495                    5500.00                    960000.00                      80.00          No MI
17304496                    3385.42                    650000.00                      78.79          No MI
17304497                    2279.96                    465694.00                      80.00          No MI
17304498                    4075.16                    592750.00                      74.09          No MI
17304499                    4736.67                    784000.00                      80.00          No MI
17304501                    6100.00                    915000.00                      75.00          No MI          '100146900009033725
17304503                    3081.25                    580000.00                      80.00          No MI
17304504                    2396.04                    434000.00                      66.77          No MI
17304505                    8471.67                   1564000.00                      68.00          No MI          '100293500000207046
17304506                   19959.07                   2997540.93                      69.73          No MI          '100196368001386385
17304507                    3506.25                    510000.00                      76.24          No MI          '100077600000926868
17304508                    3299.77                    575960.00                      80.00          No MI
17298057                    3150.00                    540000.00                      80.00          No MI          '100015700015038249
17298060                    4062.50                    650000.00                      73.03          No MI          '100015700082352697
17298063                    3116.67                    544000.00                      80.00          No MI          '100015700081011385
17298065                    3315.00                    468000.00                      80.00          No MI          '100015700082361367
17304437                   12698.39                   2300085.05                      59.74          No MI          '100133700013604411
17304438                    2781.98                    423920.00                      79.98          No MI
17304439                    5307.19                    999000.00                      54.74          No MI
17304440                    6511.70                    919334.13                      80.00          No MI          '100133700020792886
17304441                   11632.40                   2107000.00                      70.00          No MI          '100133700021551562
17304443                    3612.50                    680000.00                      80.00          No MI
17304444                    2470.12                    465000.00                      79.49          No MI
17304445                    5500.00                    960000.00                      76.49          No MI
17304446                    8125.00                   1500000.00                      50.00          No MI          '100418507041900034
17304447                    2333.25                    439200.00                      80.00          No MI
17304448                    5822.25                    887200.00                      80.00          No MI
17304449                    3075.00                    492000.00                      80.00          No MI
17304450                    3791.67                    650000.00                      73.86          No MI
17304451                    3791.67                    650000.00                      72.30          No MI
17304453                    3276.04                    629000.00                      41.38          No MI
17304454                    3120.00                    576000.00                      80.00          No MI
17304455                    3984.38                    750000.00                      65.22          No MI
17304456                    5838.44                   1099000.00                      57.84          No MI
17296690                    2807.25                    472800.00                      80.00          No MI          '100253000000572778
17296695                    3386.65                    637500.00                      75.00          No MI          '100031800910141542
17296696                    2394.00                    425600.00                      70.00          No MI          '100015700079471849
17296709                    3723.96                    650000.00                      76.02          No MI          '100015700081524106
17296718                    3072.71                    602000.00                      70.82          No MI          '100015700082271442
17296720                    3789.00                    673600.00                      80.00          No MI          '100015700081780328
17296723                    2372.50                    438000.00                      80.00          No MI          '100133700020902030
17296728                    2480.94                    467000.00                      45.74          No MI          '100015700081710275
17296748                    3372.50                    568000.00                      80.00          No MI          '100015700082400843
17298042                    2558.77                    430950.00                      85.00     United Guaranty     '100094000000422084
17298047                    3420.00                    608000.00                      80.00          No MI          '100015700081158897
17284408                    3785.80                    582681.07                      88.44           PMI
17284410                    3472.51                    617335.00                      71.78          No MI
17284411                    3694.81                    568677.79                      94.94           PMI
17284412                    4772.68                    833050.00                      77.49          No MI
17284414                    2895.38                    453654.54                      61.08          No MI
17284416                    3644.05                    539581.78                      67.61          No MI
17284417                    5850.00                   1080000.00                      63.16          No MI
17284419                    2289.90                    422750.00                      76.86          No MI
17284422                    3165.74                    542699.00                      90.00           PMI
17284423                    4082.77                    712629.07                      76.63          No MI
17284426                    3252.66                    538371.11                      70.84          No MI
17284427                    2795.00                    516000.00                      80.00          No MI
17284430                    2475.00                    432000.00                      80.00          No MI
17284443                    3374.79                    599955.21                      80.00          No MI
17284455                    3175.00                    508000.00                      80.00          No MI
17284456                    2812.50                    540000.00                      63.53          No MI
17284463                    3412.19                    618057.00                      75.00          No MI
17284480                    2730.00                    468000.00                      80.00          No MI
17284489                    3041.67                    584000.00                      80.00          No MI
17284498                    3145.50                    559200.00                      80.00          No MI
17284503                    3575.00                    520000.00                      80.00          No MI
17284505                    5843.75                   1100000.00                      73.33          No MI
17284507                    5362.50                    936000.00                      74.88          No MI
17284521                    3262.50                    540000.00                      80.00          No MI
17284525                    3462.08                    593500.00                      83.59     United Guaranty
17284534                    3146.58                    495200.00                      80.00          No MI
17293852                    3143.44                    479000.00                      77.26          No MI          '100289900000104175
17293855                    3600.00                    640000.00                      80.00          No MI          '100015700078266851
17293889                    6716.67                   1240000.00                      80.00          No MI          '100095416159278409
17293893                    5707.57                    901362.94                      59.80          No MI          '100146001311011234
17293896                    7790.78                   1466500.00                      70.00          No MI          '100015700081778017
17293897                    2285.90                    448000.00                      80.00          No MI          '100015700081349801
17293902                    5625.00                   1000000.00                      74.07          No MI          '100015700082402716
17293910                    2750.00                    480000.00                      80.00          No MI          '100015700081549020
17293912                    2543.75                    444000.00                      80.00          No MI          '100015700079899460
17293913                    3358.33                    620000.00                      80.00          No MI          '100133700022340049
17293915                    4473.66                    681700.00                      80.00          No MI          '100015700081879708
17293917                    2968.75                    570000.00                      40.71          No MI          '100015700082223286
17293918                    5723.44                    999000.00                      71.36          No MI          '100015700082272796
17293923                    2712.50                    520800.00                      80.00          No MI          '100015700082258779
17293926                    2903.33                    536000.00                      80.00          No MI          '100015700082131638
17304709                    2520.00                    448000.00                      80.00          No MI
17304710                    3606.08                    479693.92                      80.00          No MI
17304711                    3900.00                    624000.00                      80.00          No MI
17304712                    2380.00                    476000.00                      70.00          No MI
17304713                    2212.92                    452000.00                      80.00          No MI
17304714                    2286.67                    448000.00                      80.00          No MI
17304715                    3024.58                    475999.00                      80.00          No MI
17304716                    2750.42                    644000.00                      80.00          No MI
17304717                    4059.86                    527680.14                      78.22          No MI
17304718                    6373.83                   1250000.00                      62.50          No MI
17304719                    5654.17                    920000.00                      80.00          No MI          '100133700022604915
17304720                    2851.67                    472000.00                      80.00          No MI
17304721                    1820.00                    448000.00                      80.00          No MI
17304722                    3927.08                    650000.00                      76.11          No MI
17304723                    2750.00                    440000.00                      80.00          No MI
17304724                    2850.00                    480000.00                      80.00          No MI
17304725                    2266.33                    418400.00                      80.00          No MI
17304726                    2635.00                    496000.00                      80.00          No MI
17304727                    3954.60                    551610.40                      60.66          No MI
17304728                    2753.51                    498750.00                      75.00          No MI
17304729                    3520.83                    520000.00                      80.00          No MI
17304730                    3250.00                    600000.00                      78.95          No MI
17304731                    3290.83                    574400.00                      80.00          No MI
17304732                    2452.50                    436000.00                      80.00          No MI
17304733                    2473.33                    424000.00                      80.00          No MI
17304734                    9775.00                   1360000.00                      73.91          No MI          '100133700021485100
17304735                    3585.94                    675000.00                      75.00          No MI
17304737                    4469.16                    691999.17                      80.00          No MI          '100133700022599545
17304738                    2945.00                    471200.00                      80.00          No MI          '100133700022581394
17304739                    2429.17                    440000.00                      80.00          No MI          '100133700022708351
17304740                    2777.25                    423200.00                      80.00          No MI
17304741                    2248.33                    568000.00                      80.00          No MI          '100133700020611474
17304655                    2992.13                    455943.00                      79.99          No MI          '100133700021925899
17304656                    8805.17                   1198384.29                      80.00          No MI          '100133700021458529
17304657                    2296.15                    469000.00                      93.80     Triad Guaranty
17304658                    9825.52                   1715000.00                      70.00          No MI          '100133700021047439
17304659                    3062.50                    588000.00                      80.00          No MI
17304660                    3609.38                    630000.00                      70.00          No MI
17304661                    6890.63                   1350000.00                      60.30          No MI
17304663                    4160.00                    624000.00                      80.00          No MI
17304664                    2972.44                    538405.00                      80.00          No MI          '100133700020849330
17304666                    3482.92                    643000.00                      79.98          No MI
17304667                    3324.15                    463672.52                      80.00          No MI          '100133700021557395
17304668                    3436.48                    578776.00                      80.00          No MI
17304669                    3250.00                    624000.00                      80.00          No MI
17304670                    9800.00                   1470000.00                      68.37          No MI          '100015700081655710
17304671                   12500.00                   2500000.00                      53.19          No MI          '100133700022427804
17304672                    2593.54                    541260.00                      80.00          No MI          '100015700082455334
17304673                   15400.00                   2640000.00                      80.00          No MI          '100133700022411253
17304674                    4082.62                    637037.46                      80.00          No MI
17304675                    2906.35                    606543.00                      80.00          No MI
17304676                    6800.00                   1280000.00                      80.00          No MI
17304677                    6640.57                    905000.00                      69.62          No MI
17304678                    7734.38                   1237500.00                      75.00          No MI
17304679                    5400.00                    960000.00                      80.00          No MI          '100015700014282616
17304680                    2159.06                    423000.00                      78.33          No MI          '100015700080752575
17304681                    2679.58                    436000.00                      80.00          No MI
17304682                    2600.00                    480000.00                      80.00          No MI          '100133700022706462
17304683                    5156.67                    952000.00                      80.00          No MI
17304684                    8715.00                   1743000.00                      70.00          No MI          '100133700021484749
17304685                    2925.00                    585000.00                      67.24          No MI
17304686                    3513.33                    544000.00                      80.00          No MI
17304687                    4980.47                    956250.00                      75.00          No MI
17304688                    3220.00                    552000.00                      80.00          No MI          '100133700022340056
17304689                    2198.63                    479700.00                      80.00          No MI
17304690                    5400.00                    960000.00                      80.00          No MI
17304691                    3075.42                    484000.00                      80.00          No MI          '100133700022451606
17304692                    2650.00                    480000.00                      60.38          No MI
17304693                    3183.88                    523490.70                      80.00          No MI
17304694                    3315.00                    612000.00                      80.00          No MI
17304695                    3402.60                    695000.00                      58.90          No MI          '100015700082622909
17304696                    2271.67                    464000.00                      80.00          No MI
17304697                    2798.90                    516720.00                      80.00          No MI
17304698                    3357.50                    632000.00                      80.00          No MI
17304699                    3687.83                    610400.00                      80.00          No MI
17304700                    3100.78                    472500.00                      75.00          No MI
17304701                    2823.33                    484000.00                      80.00          No MI
17304702                    5333.33                    800000.00                      74.42          No MI
17304703                    2525.89                    457520.00                      80.00          No MI
17304704                    3265.63                    550000.00                      75.86          No MI          '100015700076251152
17304705                    3515.00                    592000.00                      80.00          No MI
17304706                    2604.52                    531988.00                      80.00          No MI
17304707                    2470.31                    465000.00                      75.00          No MI          '100015700082563236
17304708                    2791.67                    536000.00                      80.00          No MI
17293932                    2782.08                    485600.00                      80.00          No MI          '100015700082210184
17293940                    2605.08                    463125.00                      95.00     Triad Guaranty      '100133700021075612
17279247                    5253.45                    933947.54                      68.93          No MI
17279252                    5484.23                    974975.00                      75.00          No MI          '100015700067222000
17279254                    2526.08                    425444.69                      67.39          No MI
17279255                    2938.12                    478066.97                      73.82          No MI
17279260                    2296.88                    450000.00                      89.11          MGIC           '100345807040044059
17279268                    3300.00                    576000.00                      80.00          No MI
17279273                    3595.00                    575200.00                      80.00          No MI
17279276                    2569.37                    432736.00                      80.00          No MI
17279279                    2919.82                    455597.68                      80.00          No MI
17279280                    3346.88                    595000.00                      76.77          No MI
17279287                    2556.83                    423200.00                      80.00          No MI
17279304                    2695.12                    431599.88                      80.00          No MI
17278665                    4099.77                    742600.00                      65.00          No MI
17278669                    2797.08                    548000.00                      80.00          No MI
17278677                    3929.68                    650430.39                      80.00          No MI
17278680                    3718.75                    637500.00                      75.00          No MI
17278682                    5725.10                    999289.91                      80.00          No MI
17278683                    2468.75                    474000.00                      36.46          No MI
17278689                    2572.92                    494000.00                      95.00          MGIC
17278697                    3004.17                    515000.00                      60.59          No MI
17278698                    5824.01                    998402.06                      75.47          No MI
17278702                    3781.25                    660000.00                      80.00          No MI
17278703                    5785.20                    974350.00                      65.00          No MI
17278709                    3628.13                    645000.00                      64.82          No MI
17278711                    4875.00                    900000.00                      75.00          No MI
17278735                    3240.00                    576000.00                      80.00          No MI
17278744                    2310.94                    435000.00                      79.82          No MI
17278751                    3065.23                    498750.00                      95.00          MGIC
17278752                    2677.50                    504000.00                      80.00          No MI
17278754                    2450.00                    420000.00                      80.00          No MI
17278756                    2702.47                    508700.00                      69.21          No MI
17278768                    2463.54                    430000.00                      78.61          No MI
17278770                    3293.39                    555611.96                      68.73          No MI
17278773                    3437.50                    500000.00                      86.96     United Guaranty
17278775                    3206.67                    592000.00                      79.46          No MI
17278786                    3476.67                    596000.00                      80.00          No MI
17266804                    2700.00                    432000.00                      90.00           PMI           '100528300139448489
17266823                    6403.11                    997338.52                      72.89          No MI          '100253000000571556
17266835                    6975.00                   1240000.00                      80.00          No MI          '100113800000938311
17266913                    5408.33                    879999.33                      80.00          No MI          '100015700080938836
17266923                    4670.65                    709784.96                      76.45          No MI          '100133700020369974
17266942                    7668.28                   1291500.00                      70.00          No MI          '100015700081777530
17266968                    5281.25                    975000.00                      75.00          No MI          '100015700076356449
17266988                    5435.00                    869600.00                      80.00          No MI          '100015700080379320
17267086                    5437.50                    900000.00                      75.00          No MI          '100015700073656056
17267095                    6900.68                   1298500.00                      61.90          No MI          '100015700078613532
17267139                    8570.14                   1495870.25                      70.00          No MI          '100015700077799514
17267140                    4054.25                    707500.00                      80.00          No MI          '100015700080676600
17267150                    4681.24                    802415.31                      78.29          No MI          '100015700082134343
17267155                    5480.16                    974250.00                      75.00          No MI          '100015700081280055
17267180                    5716.67                   1120000.00                      80.00          No MI          '100133700021249340
17267196                    5833.33                    999999.00                      68.97          No MI          '100015700080421460
17267221                    4050.00                    720000.00                      79.56          No MI          '100015700081766384
17267246                    5405.43                    997924.74                      71.28          No MI          '100015700050689690
17303387                    1011.58                    159200.00                      80.00          No MI
17303369                     971.91                    126246.30                      80.00          No MI
17303388                    1516.67                    260000.00                      63.11          No MI
17303389                    1210.00                    176000.00                      80.00          No MI
17303350                    3685.42                    580000.00                      80.00          No MI
17303334                    1464.17                    226710.00                      90.00     Radian Guaranty
17303335                    3532.08                    605500.00                      64.14          No MI
17303354                     400.95                     53964.68                      90.00           PMI
17303390                    2033.85                    355000.00                      88.75     Radian Guaranty
17303372                    2493.04                    327796.13                      79.04          No MI
17303337                    2467.50                    376000.00                      79.16          No MI
17303374                    2868.75                    459000.00                      90.00     Radian Guaranty
17303392                     550.00                     80000.00                      80.00          No MI
17303356                    2606.25                    417000.00                      59.57          No MI
17303393                    2451.09                    373500.00                      87.88           PMI
17303395                    2588.15                    451750.00                      65.00          No MI
17303377                     555.42                     86000.00                      59.31          No MI
17303396                    1016.95                    171275.00                      65.00          No MI
17303378                    2226.98                    303296.35                      58.03          No MI
17303397                     962.50                    165000.00                      75.00          No MI
17303379                    2177.08                    380000.00                      80.00          No MI
17303340                    1450.14                    198873.25                      80.00          No MI
17303341                    3747.34                    620250.00                      75.00          No MI
17303343                    2900.10                    471880.00                      80.00          No MI
17303380                    1843.75                    300000.00                      75.00          No MI
17303362                    1964.62                    304199.50                      90.00     Radian Guaranty
17303381                    4425.87                    575251.30                      69.35          No MI
17303364                    3007.81                    525000.00                      75.00          No MI
17303382                    1852.67                    317600.00                      79.40          No MI
17303347                    7591.15                   1375000.00                      59.78          No MI
17303366                     999.19                    151843.70                      80.00          No MI
17303384                    1466.67                    256000.00                      72.11          No MI
17303385                     796.88                    150000.00                      37.01          No MI
17303367                    4062.50                    650000.00                      89.66     Radian Guaranty
17303349                    5976.67                   1043200.00                      65.20          No MI
17303368                    1136.24                    175934.68                      80.00          No MI
17303386                    1740.17                    239834.83                      67.61          No MI
17233831                    3704.97                    592795.00                      80.00          No MI          '100013800920137540
17233834                    2362.50                    420000.00                      80.00          No MI          '100013800920649221
17266742                    5597.34                    995083.09                      79.61          No MI          '100015700057555423
17266743                    7763.29                   1433223.37                      71.95          No MI          '100015700059206405
17266746                    6240.05                   1174598.00                      58.73          No MI          '100133700012160738
17278662                    2958.24                    535833.00                      80.00          No MI
17304576                    4674.58                    863000.00                      76.37          No MI
17304578                    3687.92                    668000.00                      80.00          No MI
17304580                    3098.96                    595000.00                      74.38          No MI          '100073800000500770
17304581                    4917.17                    925585.37                      74.38          No MI
17304583                    2945.00                    589000.00                      75.51          No MI
17304584                    2486.25                    468000.00                      80.00          No MI
17304586                    3336.67                    728000.00                      63.30          No MI
17304587                    3239.72                    647937.14                      80.00          No MI
17304588                    2744.79                    527000.00                      79.97          No MI
17304589                    3392.50                    552000.00                      80.00          No MI
17304592                    3818.75                    780000.00                      80.00          No MI
17304593                    2708.33                    520000.00                      80.00          No MI
17304594                    2730.00                    504000.00                      70.00          No MI          '100136089469820003
17304595                    2626.00                    484800.00                      80.00          No MI
17304596                    2945.00                    496000.00                      80.00          No MI
17304599                    2612.50                    456000.00                      80.00          No MI
17304601                   17083.13                   3037000.00                      54.23          No MI          '100133700020689181
17304604                    3298.95                    673827.31                      75.00          No MI
17304605                    3980.05                    694700.00                      77.19          No MI
17304606                    4174.54                    880542.69                      74.23          No MI          '100133700018822323
17304607                    2975.98                    571872.46                      80.00          No MI
17304608                    3138.01                    458551.57                      80.00          No MI
17304609                    3099.11                    457759.83                      80.00          No MI
17304610                    5625.00                   1125000.00                      69.23          No MI
17304611                    8066.67                   1760000.00                      55.00          No MI          '100015700075815197
17304612                    6100.00                    960000.00                      80.00          No MI
17304615                    4701.67                    728000.00                      80.00          No MI
17304617                    4070.25                    583200.00                      80.00          No MI
17304618                    3069.58                    556000.00                      80.00          No MI
17304619                    3126.67                    448000.00                      80.00          No MI
17304620                    2147.55                    420744.00                      80.00          No MI
17304621                    4044.30                    746640.00                      80.00          No MI
17304622                    3620.41                    518745.16                      80.00          No MI
17304623                    1774.66                    436840.00                      80.00          No MI
17304624                    5813.65                    833000.00                      70.00          No MI
17304625                    5552.38                   1239600.00                      75.00          No MI
17304626                    7041.67                   1300000.00                      40.63          No MI
17304627                    1996.64                    425950.00                      79.99          No MI          '100082600001001458
17304629                    4452.29                    602000.00                      70.00          No MI
17304630                    2807.29                    550000.00                      29.81          No MI
17304631                    2266.25                    444000.00                      53.82          No MI
17304632                    3033.33                    520000.00                      80.00          No MI          '100130116196625409
17304633                    3478.13                    630000.00                      64.29          No MI
17304634                    2681.25                    468000.00                      80.00          No MI
17304635                    2721.07                    457627.52                      80.00          No MI
17304636                    2781.10                    438395.95                      80.00          No MI
17304637                    4872.20                    742430.00                      80.00          No MI
17304638                    4834.73                    697849.69                      73.68          No MI
17304639                    3231.25                    660000.00                      80.00          No MI
17304640                    2566.67                    448000.00                      80.00          No MI
17304641                    2304.33                    451460.00                      47.27          No MI
17304642                    5624.79                    931000.00                      79.85          No MI
17304643                    5064.58                    935000.00                      74.80          No MI
17304644                    2900.00                    480000.00                      77.42          No MI
17304645                    2795.83                    440000.00                      80.00          No MI
17304646                    1961.88                    438000.00                      58.01          No MI
17304647                    3019.32                    475171.00                      80.00          No MI          '100133700021182285
17304648                    4649.50                    875200.00                      62.51          No MI
17304649                    3424.50                    608800.00                      80.00          No MI
17304650                    6666.67                   1000000.00                      79.37          No MI
17304651                    7145.83                   1225000.00                      50.00          No MI
17304652                    4987.33                    748100.00                      75.00          No MI
17304653                   10995.83                   1820000.00                      65.00          No MI          '100133700021327302
17304654                    3065.00                    459750.00                      75.00          No MI
17304569                    4309.32                    795566.00                      80.00          No MI
17304571                    2890.76                    513912.08                      46.77          No MI
17304573                    6275.39                   1181250.00                      75.00          No MI
17304574                    6196.34                    989503.58                      65.13          No MI
17304540                    3435.83                    532000.00                      69.54          No MI
17304541                    5000.00                   1000000.00                      78.13          No MI
17304542                    2758.50                    490400.00                      80.00          No MI
17304543                    3151.04                    550000.00                      61.73          No MI
17304544                    6132.50                    892000.00                      69.69          No MI
17304545                    2578.33                    476000.00                      80.00          No MI
17304546                    5658.85                   1025000.00                      64.06          No MI
17304547                    3346.88                    595000.00                      69.19          No MI
17304548                    3150.00                    540000.00                      80.00          No MI
17304549                    2698.61                    471029.60                      79.99          No MI
17304550                    6861.25                    998000.00                      43.20          No MI
17304551                    6012.71                   1178000.00                      67.31          No MI
17304552                    2815.89                    491500.00                      83.31     United Guaranty
17304553                    2490.83                    488000.00                      79.61          No MI
17304556                    2368.44                    429000.00                      78.72          No MI
17304557                    2447.92                    500000.00                      62.89          No MI
17304558                    3745.83                    620000.00                      80.00          No MI
17304559                    3161.17                    583600.00                      80.00          No MI
17304560                    2541.94                    451900.00                      80.00          No MI
17304561                    2901.21                    535700.00                      65.73          No MI
17304562                    3488.04                    565962.48                      71.26          No MI
17304563                    3509.59                    569459.16                      70.37          No MI
17304564                    2458.17                    481600.00                      80.00          No MI
17304565                    4165.00                    588000.00                      80.00          No MI
17304566                    2539.58                    460000.00                      80.00          No MI          '100015700082277829
17304567                    2343.75                    450000.00                      80.00          No MI
17304568                    3017.50                    568000.00                      63.82          No MI
16177156                   40559.38                   7787401.53                      60.00          No MI          '100133700008463963
16199761                   13750.00                   2640000.00                      80.00          No MI          '100133700012616309
16564077                    4252.76                    721786.45                      78.53          No MI          '100015700068182811
16564090                    2827.76                    480159.19                      66.26          No MI          '100133700013538999
16564109                    3159.84                    513478.44                      80.00          No MI          '100015700069764856
16573251                    4712.93                    800076.01                      73.18          No MI          '100015700069914436
17251774                    1269.88                    254400.00                      80.00          No MI          '100135817011299933
17233809                    1330.52                    207777.10                      80.00          No MI          '100515607003673033
17233830                     968.75                    150000.00                      28.04          No MI          '100013800920062466
17233835                    3177.08                    500000.00                      74.63          No MI          '100013800920756133
17233836                    3055.50                    465599.50                      87.10           PMI           '100013800920920556
17233838                    3266.67                    560000.00                      80.00          No MI          '100013800921315723
17233839                    3004.17                    515000.00                      76.30          No MI          '100013800921556888
17198165                    2464.00                    492799.36                      80.00          No MI          '100073500011932901
17198167                    1287.50                    206000.00                      69.83          No MI          '100073500011941795
17198168                    1440.00                    288000.00                      90.00     Radian Guaranty     '100073500011943155
17198169                    2643.75                    540000.00                      79.41          No MI          '100073500011944898
17198175                    2271.67                    464000.00                      78.64          No MI          '100073500011955209
17198178                    1247.07                    206954.24                      80.00          No MI          '100073500011958229
17198179                    2009.45                    378250.00                      85.00     Radian Guaranty     '100073500011958831
17198192                    1581.25                    303600.00                      80.00          No MI          '100073500011964649
17198196                    3253.33                    488000.00                      80.00          No MI          '100073500011965356
17198199                    1527.50                    293280.82                      56.07          No MI          '100073500011965919
17198204                    1082.08                    196000.00                      80.00          No MI          '100073500011968830
17198205                    1828.13                    292500.00                      90.00     Radian Guaranty     '100073500011968855
17174973                    1673.80                    292155.00                      80.00          No MI          '100073000813367943
17174980                    1732.50                    264000.00                      80.00          No MI          '100073000813764776
17174987                    2461.62                    445878.76                      61.37          No MI          '100055507010081095
17174990                    5998.13                    959700.00                      80.00          No MI          '100424400814162994
17175014                    1502.67                    257600.00                      80.00          No MI          '100073000814628632
17175015                     714.75                    103963.50                      80.00          No MI          '100073000814638201
16146866                     733.77                     99389.20                      80.00          No MI          '100024200009984200
16649344                     481.48                     85597.00                      80.00          No MI          '100029500006755726
17347241                    2272.46                    396648.00                      79.33          No MI          '100024200016391613
17347307                    3712.50                    540000.00                      80.00          No MI          '100024200016599306
17347137                    2635.00                    408000.00                      80.00          No MI          '100480700670233008
17347141                     823.83                    138750.00                      75.00          No MI          '100024200015697291
17347144                     830.89                    150500.00                      70.00          No MI          '100024200015717719
17347163                    2069.67                    294661.23                      80.00          No MI          '100024200015876317
17347170                     583.85                     95000.00                      79.83          No MI          '100024200015913771
17347174                     583.85                     95000.00                      79.17          No MI          '100024200015958347
17341582                    3675.00                    560000.00                      80.00          No MI
17341583                    4071.67                    558400.00                      80.00          No MI
17341584                    5075.00                    840000.00                      70.00          No MI
17341585                    2584.31                    468000.00                      90.87      GE Capital MI
17341586                    3150.00                    560000.00                      52.09          No MI
17341587                    3589.17                    584000.00                      80.00          No MI
17341588                    2718.75                    435000.00                      70.73          No MI
17341589                    2364.30                    428250.00                      79.99          No MI
17341590                    3791.67                    650000.00                      77.38          No MI
17341591                    3489.58                    500000.00                      80.00          No MI
17341592                    2686.67                    496000.00                      80.00          No MI
17341593                    2083.33                    500000.00                      77.69          No MI
17341594                    9375.00                   1500000.00                      73.17          No MI
17341595                    2986.67                    512000.00                      80.00          No MI
17341596                    3354.17                    460000.00                      76.67          No MI
17341597                    8950.29                   1621185.00                      67.55          No MI
17341598                    3156.81                    571800.00                      77.01          No MI
17347108                    2389.06                    417000.00                      68.36          No MI          '100024200014625491
17347109                    1317.50                    204000.00                      75.56          No MI          '100024200014629519
17341578                    3333.33                    500000.00                      80.00          No MI
17341579                    3847.50                    684000.00                      58.21          No MI
17341580                    3358.33                    520000.00                      80.00          No MI
17341581                    3675.00                    504000.00                      80.00          No MI
17341562                    3513.33                    496000.00                      80.00          No MI
17341563                    5162.50                    840000.00                      80.00          No MI
17341565                    3106.25                    420000.00                      80.00          No MI
17341566                    3899.70                    519960.00                      80.00          No MI
17341567                    4488.75                    598500.00                      90.00     United Guaranty
17341568                    5728.88                    994220.86                      73.80          No MI
17341569                    5432.42                    983985.00                      80.00          No MI
17341570                    3431.57                    558356.80                      79.78          No MI
17341571                    2978.60                    519901.44                      65.81          No MI
17341572                    3097.50                    472000.00                      80.00          No MI
17341573                    3509.11                    612500.00                      66.22          No MI
17341574                    3506.24                    487824.62                      80.00          No MI
17341575                    3740.42                    630000.00                      70.00          No MI
17341576                    3128.44                    423000.00                      89.24     United Guaranty
17341577                    3660.00                    576000.00                      80.00          No MI
17214547                     650.00                    104000.00                      80.00          No MI
17275231                    4926.97                    747457.88                      75.00          No MI
17275246                     895.78                    136500.00                      75.00          No MI
17275337                    8588.80                   1397500.00                      65.00          No MI
17275349                    8125.00                   1500000.00                      69.77          No MI
17275351                   12641.36                   1994546.48                      60.79          No MI
17266996                    5281.25                    975000.00                      75.00          No MI          '100015700081326882
17267000                    8701.88                   1606500.00                      70.00          No MI          '100015700080379734
17267008                   11984.38                   1950000.00                      75.00          No MI          '100015700081364131
17267025                    5023.96                    927500.00                      70.00          No MI          '100015700080371749
17267030                    7001.04                   1222000.00                      55.55          No MI          '100015700079456030
17267033                    6877.86                   1200500.00                      70.00          No MI          '100015700081231462
17267042                    4858.33                    880000.00                      80.00          No MI          '100133700021038230
17267043                    4762.33                    879200.00                      80.00          No MI          '100015700079957367
17267059                    4994.79                    959000.00                      65.98          No MI          '100015700077586036
17278663                    2315.72                    435798.40                      80.00          No MI
17278667                    3536.29                    580865.79                      78.44          No MI
17278671                    3098.53                    431100.00                      90.00     Radian Guaranty
17278674                    4041.44                    637072.23                      80.00          No MI
17278676                    2923.91                    467825.00                      80.00          No MI          '100019938910070000
17278678                    2776.30                    429879.00                      90.00     Radian Guaranty
17278681                    2242.94                    430645.00                      85.00          MGIC
17278685                    2470.31                    465000.00                      79.49          No MI
17278688                    3656.25                    650000.00                      36.11          No MI
17278696                    4904.85                    774593.16                      50.55          No MI
17278700                    2364.06                    445000.00                      50.00          No MI
17278701                    2511.00                    446400.00                      80.00          No MI
17278705                    4296.86                    749996.88                      50.00          No MI
17278706                    6602.44                    978427.97                      70.00          No MI
17278707                    4601.80                    708274.84                      64.50          No MI
17278708                    4227.85                    634177.99                      80.00          No MI
17278710                    2737.81                    597340.00                      80.00          No MI
17278715                   10625.00                   2000000.00                      69.57          No MI          '100133700020921000
17278716                    2231.25                    420000.00                      80.00          No MI
17278717                    2058.50                    429600.00                      79.74          No MI
17278718                    3193.10                    450791.00                      80.00          No MI
17278721                    2318.75                    420000.00                      80.00          No MI
17278722                    2345.75                    511800.00                      80.00          No MI
17278723                    3919.46                    723592.02                      80.00          No MI
17278724                    3111.25                    524000.00                      60.92          No MI
17278725                    5208.75                    926000.00                      50.05          No MI
17278726                    4093.81                    770600.00                      73.39          No MI
17278727                    2337.50                    440000.00                      80.00          No MI
17278728                    9100.00                   1820000.00                      70.00          No MI          '100015700082012000
17278729                    8520.31                   1435000.00                      68.33          No MI
17278730                    4433.33                    760000.00                      80.00          No MI
17278731                    2951.33                    442700.00                      95.00      GE Capital MI
17278732                   11564.58                   1982500.00                      65.00          No MI          '100015700080037000
17278734                    2208.33                    424000.00                      80.00          No MI
17278737                    6825.00                   1365000.00                      70.00          No MI
17278738                    2869.80                    459573.95                      80.00          No MI
17278740                    6410.63                   1183500.00                      69.62          No MI
17278741                    8126.67                   1472000.00                      64.00          No MI
17278742                    2312.00                    435200.00                      80.00          No MI
17278743                    3964.84                    656250.00                      75.00          No MI          '100015700081640000
17278745                    3078.59                    499048.69                      80.00          No MI
17278746                    2340.00                    432000.00                      80.00          No MI
17278747                   15694.79                   2470000.00                      65.00          No MI          '100015700080319000
17278748                    7428.38                   1397941.16                      66.67          No MI
17278755                    2245.83                    440000.00                      80.00          No MI
17278757                    2389.32                    425000.00                      76.58          No MI
17278758                    2572.92                    475000.00                      57.58          No MI
17278762                    2175.00                    435000.00                      77.68          No MI
17278763                    5124.04                    778590.13                      77.23          No MI
17278764                    2658.33                    464000.00                      80.00          No MI
17278765                    6250.00                   1000000.00                      72.18          No MI
17278767                    2265.52                    418250.00                      78.92          No MI
17278771                    2173.70                    425868.00                      80.00          No MI
17278772                    2658.33                    440000.00                      80.00          No MI
17278774                    2583.04                    468000.00                      53.92          No MI
17278776                    3853.44                    627000.00                      77.89          No MI
17278778                    2992.29                    542000.00                      73.74          No MI
17278780                    5173.48                    817760.06                      74.41          No MI
17278781                    2980.00                    596000.00                      80.00          No MI
17278782                    9844.46                   1554676.37                      70.00          No MI          '100133700021862000
17278783                    2738.33                    424000.00                      80.00          No MI
17278784                    3700.00                    592000.00                      80.00          No MI          '100015700081853000
17278785                    3202.08                    580000.00                      77.33          No MI
17278788                    2497.92                    436000.00                      80.00          No MI
17278789                    3649.17                    604000.00                      80.00          No MI          '100015700081403000
17278790                    3465.00                    594000.00                      75.00          No MI
17278791                    3504.38                    623000.00                      71.20          No MI
17278793                    5162.50                    840000.00                      80.00          No MI          '100015700081852000
17278794                    2557.25                    463200.00                      80.00          No MI          '100015700082304000
17278795                    2996.25                    564000.00                      80.00          No MI
17278797                    2738.01                    423950.00                      79.99          No MI
17278800                    6393.75                    990000.00                      66.00          No MI
17278802                    3310.83                    548000.00                      80.00          No MI
17278803                    3384.38                    649800.00                      72.22          No MI
17278804                    3184.50                    555840.00                      79.99          No MI
17278805                    3150.00                    480000.00                      80.00          No MI          '100015700082024000
17278806                    2895.17                    479200.00                      80.00          No MI          '100015700082174000
17278807                    4195.85                    607037.74                      90.00     United Guaranty
17278808                    5308.13                    894000.00                      74.50          No MI
17279253                    2707.25                    509600.00                      80.00          No MI
17279257                    3860.42                    545000.00                      75.17          No MI
17279258                    3151.29                    538512.26                      80.00          No MI
17279259                    2610.00                    464000.00                      55.90          No MI
17279261                    7920.57                   1382500.00                      70.00          No MI
17279262                    3402.66                    535500.00                      70.00          No MI
17279263                    2301.04                    470000.00                      66.67          No MI
17279264                    3855.61                    608894.13                      46.92          No MI
17279265                    3160.97                    561950.00                      79.99          No MI
17279266                    2959.17                    536000.00                      80.00          No MI
17279267                    3091.67                    530000.00                      62.35          No MI
17279270                    2520.00                    448000.00                      80.00          No MI
17279271                    3984.38                    750000.00                      61.22          No MI
17279272                    3591.17                    594400.00                      80.00          No MI
17279274                    3597.75                    639600.00                      80.00          No MI
17279275                    4956.35                    933000.00                      70.42          No MI
17279277                    4550.00                    840000.00                      80.00          No MI          '100133700021032811
17279278                    3825.00                    680000.00                      80.00          No MI
17279281                    2636.67                    452000.00                      80.00          No MI
17279282                    6875.00                   1200000.00                      80.00          No MI
17279283                    2679.58                    436000.00                      80.00          No MI          '100015700080928000
17279286                    5677.08                   1090000.00                      77.03          No MI          '100133700020636000
17279288                    6008.75                   1048800.00                      80.00          No MI
17279289                    2560.94                    447000.00                      80.00          No MI
17279290                    5995.16                   1106799.00                      38.17          No MI
17279291                    4972.92                    868000.00                      70.00          No MI
17279292                    2442.42                    442400.00                      80.00          No MI
17279294                    2567.50                    474000.00                      79.80          No MI          '100133700021284453
17279297                    4250.00                    680000.00                      80.00          No MI
17279299                    7250.00                   1200000.00                      75.00          No MI
17279301                    2551.25                    471000.00                      79.16          No MI
17279303                    2183.54                    446000.00                      94.89     Radian Guaranty
17279305                    3513.33                    544000.00                      80.00          No MI          '100015700081965000
17279306                    3325.00                    570000.00                      79.17          No MI
17279308                    4156.25                    700000.00                      80.00          No MI
17279310                    2486.25                    468000.00                      80.00          No MI
17279311                    2968.01                    547940.65                      80.00          No MI
17279312                    3233.50                    535200.00                      80.00          No MI          '100133700021965689
17279313                    2562.00                    439200.00                      80.00          No MI          '100015700082174000
17279314                    2903.33                    536000.00                      80.00          No MI
17267060                    5104.17                   1000000.00                      80.00          No MI          '100015700076702485
17267066                    5548.46                    902800.00                      80.00          No MI          '100015700081777688
17267068                    7951.02                   1496662.38                      75.00          No MI          '100015700081608917
17267074                    6500.00                   1200000.00                      60.00          No MI          '100015700081048585
17267084                    6034.03                    978135.43                      24.04          No MI          '100133700021357937
17267093                    6145.83                   1000000.00                      72.73          No MI          '100015700080372069
17267099                    6666.67                   1000000.00                      70.18          No MI          '100015700015033968
17267101                    4875.00                    900000.00                      52.63          No MI          '100015700080929785
17267102                    2750.00                    440000.00                      80.00          No MI          '100015700081283992
17267116                    4636.75                    872800.00                      80.00          No MI          '100015700081122539
17267126                    5118.75                    910000.00                      67.41          No MI          '100015700081330496
17267129                    8115.63                   1470000.00                      70.00          No MI          '100015700080154483
17267130                    7000.00                   1200000.00                      80.00          No MI          '100015700076084421
17266880                    7430.86                   1398750.00                      75.00          No MI          '100015700080154715
17266881                    5937.50                   1000000.00                      71.43          No MI          '100015700077579254
17266889                    9334.07                   1792141.45                      73.16          No MI          '100015700078250996
17266894                    4482.42                    956249.42                      75.00          No MI          '100015700077384135
17266897                    5081.80                   1037983.74                      54.63          No MI          '100015700080843242
17266898                    5198.48                    998294.77                      80.00          No MI          '100015700079412355
17266906                    9825.52                   1925000.00                      70.00          No MI          '100015700080283795
17266912                    6617.19                   1155000.00                      70.00          No MI          '100015700080636752
17266916                    6583.33                   1264000.00                      80.00          No MI          '100133700020446467
17266920                    9481.02                   1497280.61                      60.00          No MI          '100133700021733921
17266921                    5729.17                   1000000.00                      56.82          No MI          '100015700081632222
17266926                    8100.00                   1440000.00                      73.85          No MI          '100133700021033504
17266930                    8312.50                   1425000.00                      75.00          No MI          '100133700021904175
17266934                    6294.24                   1184661.55                      69.71          No MI          '100015700080147974
17266936                    3208.50                    496800.00                      80.00          No MI          '100015700081608685
17266940                    4259.38                    870000.00                      78.31          No MI          '100015700081249506
17266947                    6145.83                   1000000.00                      79.37          No MI          '100015700081354587
17266948                    7183.96                   1379319.68                      72.95          No MI          '100015700080379221
17266949                    6845.83                   1240000.00                      80.00          No MI          '100015700079774507
17266951                    8250.00                   1320000.00                      80.00          No MI          '100015700080785161
17266956                    6500.00                   1040000.00                      80.00          No MI          '100015700081366078
17266957                    4197.92                    650000.00                      78.79          No MI          '100015700081365393
17266958                    6562.50                   1000000.00                      80.00          No MI          '100015700081658706
17266961                    5093.75                    978000.00                      79.84          No MI          '100015700074539038
17266963                    4824.08                    759200.00                      80.00          No MI          '100015700080539279
17266964                    6883.72                   1115872.87                      70.98          No MI          '100133700021828903
17266965                    5396.47                    863393.43                      69.20          No MI          '100133700019310575
17266969                    7650.00                   1440000.00                      80.00          No MI          '100133700021422905
17266971                    7670.83                   1315000.00                      74.08          No MI          '100015700080361500
17266973                    9464.58                   1540000.00                      70.00          No MI          '100015700080266717
17266987                    6869.66                   1099145.00                      64.66          No MI          '100015700080159284
17266994                    5250.00                    900000.00                      80.00          No MI          '100015700080838952
17214624                    6763.02                   1225000.00                      70.00          No MI
17214625                    3753.75                    572000.00                      80.00          No MI
17214627                    1390.05                    219118.25                      80.00          No MI
17214628                    1083.33                    200000.00                      80.00          No MI
17214629                    4400.00                    704000.00                      80.00          No MI
17214631                    1739.04                    269270.13                      89.91          MGIC
17214632                    3754.17                    680000.00                      80.00          No MI
17214634                    4505.33                    697600.00                      80.00          No MI
17214635                    3412.50                    520000.00                      80.00          No MI
17214636                    3441.67                    590000.00                      74.68          No MI
17214637                    1925.00                    336000.00                      70.00          No MI
17214638                    3131.33                    492800.00                      78.85          No MI
17214640                    2875.81                    467928.98                      80.00          No MI
17214641                    3798.31                    687996.65                      79.63          No MI
17214642                    3048.31                    495996.65                      80.00          No MI
17214644                    3504.17                    580000.00                      80.00          No MI
17214646                    2669.75                    434400.00                      80.00          No MI
17214647                    3900.83                    604000.00                      80.00          No MI
17214649                    3253.59                    567900.00                      80.00          No MI
17214650                    2076.54                    326800.00                      95.00          MGIC
17214651                    4800.00                    768000.00                      80.00          No MI
17214652                    2916.67                    500000.00                      69.44          No MI
17214655                    2503.17                    522400.00                      80.00          No MI
17214657                    3623.91                    599818.75                      80.00          No MI
17214616                    3151.67                    488000.00                      80.00          No MI
17214617                    5800.00                    960000.00                      80.00          No MI
17214619                    3620.83                    632000.00                      80.00          No MI
17214620                    1472.50                    248000.00                      80.00          No MI
17214621                    2699.38                    431900.00                      80.00          No MI
17214622                    5166.67                    800000.00                      80.00          No MI
17214623                    2316.25                    436000.00                      80.00          No MI
17202823                    1550.35                    235401.79                      80.00          No MI
17214424                    3036.46                    550000.00                      70.06          No MI
17214426                    1493.18                    281070.00                      90.00          MGIC
17214427                    1714.77                    310600.00                      85.48     Radian Guaranty
17214429                     947.08                    181840.00                      80.00          No MI
17214430                    1546.02                    243705.31                      90.00          MGIC
17214432                    1741.07                    303895.69                      80.00          No MI
17214433                    1875.00                    300000.00                      80.00          No MI
17214434                    1544.01                    302500.00                      25.21          No MI
17214435                     333.91                     54022.54                      85.00          MGIC
17214436                     925.65                    125808.01                      94.97          MGIC
17214437                    2512.37                    345385.25                      90.00          MGIC
17214438                    8957.55                   1457500.00                      55.00          No MI
17214439                    1446.67                    248000.00                      77.50          No MI
17214440                     489.94                     70200.00                      90.00          MGIC
17214441                    1625.00                    260000.00                      80.00          No MI
17214443                    1213.58                    191476.43                      80.00          No MI
17214444                    2102.70                    325579.00                      90.00          MGIC
17214445                    4109.75                    773600.00                      80.00          No MI
17214449                    1073.25                    194400.00                      80.00          No MI
17214450                    2293.75                    367000.00                      89.95          MGIC
17214451                    1057.50                    216000.00                      80.00          No MI
17214452                    2848.75                    516000.00                      80.00          No MI
17214453                    3590.83                    556000.00                      80.00          No MI
17214454                    1091.25                    194000.00                      80.00          No MI
17214455                    1786.59                    300900.00                      85.00          MGIC
17214456                    2859.38                    549000.00                      90.00          MGIC
17214457                    2658.33                    464000.00                      94.69          MGIC
17214458                    2291.15                    439900.00                      80.00          No MI
17214460                    4399.94                    692450.00                      75.00          No MI          '10019950005393248
17214461                     709.49                    107633.91                      90.00          MGIC
17214462                    2690.26                    538051.00                      80.00          No MI
17214464                    2628.44                    485250.00                      80.00          No MI
17214465                    4548.69                    839757.88                      80.00          No MI
17214466                    2450.40                    470477.45                      79.99          No MI
17214467                    5750.00                   1150000.00                      53.86          No MI
17214469                    5100.00                    960000.00                      80.00          No MI
17214470                     412.50                     72000.00                      80.00          No MI
17214474                    2252.50                    424000.00                      80.00          No MI
17214475                    2885.63                    486000.00                      90.00     United Guaranty     '100293500000202146
17214476                    4666.67                    800000.00                      80.00          No MI
17214477                    3656.25                    650000.00                      67.01          No MI
17214478                    3929.16                    819997.65                      80.00          No MI
17214480                    3352.28                    618882.02                      80.00          No MI
17214483                    2831.25                    453000.00                      88.82          MGIC
17214486                    3342.50                    573000.00                      78.49          No MI
17214487                    1029.93                    190140.00                      80.00          No MI
17214488                    1771.09                    268686.16                      80.00          No MI
17214490                    6817.71                   1190000.00                      70.00          No MI
17214491                     923.08                    147407.45                      90.00           PMI
17214492                    2330.86                    438750.00                      73.12          No MI
17214493                    3916.66                    751999.59                      80.00          No MI
17214494                    2774.22                    502500.00                      75.00          No MI
17214495                    1492.74                    210218.60                      95.00          MGIC
17214497                    3333.33                    640000.00                      80.00          No MI
17214498                    7200.00                   1440000.00                      60.00          No MI
17214499                    3970.47                    719180.00                      80.00          No MI
17214501                    4056.25                    708000.00                      80.00          No MI          '100388600007010470
17214503                     864.29                    156550.00                      89.98          MGIC
17214504                    2691.00                    496800.00                      80.00          No MI          '100177054300023746
17214505                    2811.28                    490696.17                      89.22           PMI
17214506                    1143.33                    224000.00                      80.00          No MI
17214508                    3120.00                    576000.00                      80.00          No MI
17214509                    2134.00                    300618.76                      90.00          MGIC
17214511                     928.13                    162000.00                      90.00          MGIC
17214512                    2975.00                    560000.00                      57.44          No MI
17214513                    2897.61                    567593.56                      80.00          No MI
17214514                     647.72                    115100.00                      79.50          No MI
17214515                    2360.42                    412000.00                      80.00          No MI
17214517                    2227.99                    445598.74                      80.00          No MI
17214519                    2944.01                    495778.02                      80.00          No MI
17214520                     688.74                    113999.16                      38.64          No MI
17214522                    3160.35                    498636.59                      43.71          No MI
17214523                    3104.17                    596000.00                      80.00          No MI
17214524                    2750.00                    480000.00                      80.00          No MI
17214526                    2500.00                    480000.00                      80.00          No MI
17214529                    1763.44                    307800.00                      89.84          MGIC
17214530                    3243.70                    635500.00                      78.46          No MI
17214531                    3582.28                    731700.00                      54.20          No MI
17214532                    2864.58                    500000.00                      58.48          No MI
17214533                    2514.50                    513600.00                      80.00          No MI
17214534                    1835.98                    345596.00                      95.00          MGIC
17214535                     559.17                     97600.00                      80.00          No MI
17214540                    2048.50                    385600.00                      80.00          No MI
17214541                    2577.56                    526479.96                      52.67          No MI
17214542                    2652.44                    541765.09                      23.57          No MI
17214543                    1472.36                    277150.00                      93.97          MGIC
17214545                    2442.33                    478497.45                      80.00          No MI
17214550                    3280.00                    656000.00                      80.00          No MI
17214552                    2165.63                    495000.00                      75.00          No MI
17214553                    3791.67                    700000.00                      80.00          No MI
17214554                    2686.22                    477550.00                      74.88          No MI
17214555                    2115.23                    356250.00                      95.00          MGIC
17214556                    2287.50                    488000.00                      80.00          No MI
17214557                    4031.96                    656048.34                      75.00          No MI
17214558                    3916.67                    752000.00                      80.00          No MI
17214559                    4019.17                    728000.00                      80.00          No MI          '100129020000123986
17214560                    3467.50                    584000.00                      80.00          No MI
17214561                    1280.25                    166092.19                      90.00          MGIC
17214562                    1646.47                    267900.00                      95.00          MGIC
17214563                    1602.98                    274796.50                      95.00          MGIC
17214564                    3096.80                    582927.13                      83.29           PMI
17214566                    1336.83                    209540.74                      90.00      Republic MIC
17214567                    1335.34                    224900.00                      90.00          MGIC
17214568                    2305.55                    470920.48                      77.85          No MI
17214569                    1699.22                    271874.50                      77.71          No MI
17214570                     764.52                    143910.00                      90.00          MGIC
17214572                    2699.25                    424800.00                      90.00          MGIC
17214573                    2405.08                    491250.00                      75.00          No MI
17214574                    2767.50                    492000.00                      80.00          No MI
17214575                    2764.67                    457600.00                      80.00          No MI
17214577                    1602.47                    284849.94                      89.06          MGIC
17214579                    2395.83                    460000.00                      80.00          No MI
17214580                    3210.00                    481500.00                      90.00          MGIC
17214581                    2063.76                    366891.52                      90.00          MGIC
17214582                    2756.25                    540000.00                      80.00          No MI
17214583                    3369.38                    599000.00                      74.88          No MI
17214585                    2690.00                    538000.00                      75.77          No MI
17214586                    1041.25                    178500.00                      85.00          MGIC
17214587                    3506.25                    612000.00                      80.00          No MI
17214588                    1833.33                    320000.00                      68.09          No MI
17214589                    5078.13                    750000.00                      75.00          No MI
17214590                    2324.06                    333000.00                      90.00          MGIC
17214591                    2231.51                    389500.00                      95.00          MGIC
17214595                    2376.67                    368000.00                      80.00          No MI
17214596                    3589.10                    583989.17                      80.00          No MI
17214597                    3358.33                    519999.95                      80.00          No MI
17214598                    2508.52                    437850.00                      90.00          MGIC
17214599                    2776.39                    429111.59                      80.00          No MI
17266821                    5696.69                    942900.00                      70.00          No MI          '100084800080702814
17266824                    4331.25                    693000.00                      79.20          No MI          '100136007040019226
17266831                   10033.33                   1720000.00                      68.80          No MI          '100280300000059603
17090577                     696.06                     95665.34                      80.00          No MI
17090582                    1509.12                    223093.71                      80.00          No MI
17090590                     489.45                     69736.99                      19.44          No MI
17090601                    2510.40                    365096.78                      80.00          No MI
17090604                     590.00                     94400.00                      80.00          No MI
17090613                     944.35                    145094.35                      80.00          No MI
17090622                     527.84                     88900.00                      73.47          No MI
17266754                    4583.33                   1000000.00                      25.00          No MI          '100015700080800549
17266756                    5000.00                   1000000.00                      65.90          No MI          '100095307001916942
17266759                    4675.00                    880000.00                      80.00          No MI          '100015904000035745
17266771                    5937.50                   1000000.00                      80.00          No MI          '100015700081860401
17266773                    4849.00                    895200.00                      80.00          No MI          '100015700077829675
17266774                    8000.00                   1280000.00                      80.00          No MI          '100015700082136934
17266775                    8775.52                   1452500.00                      70.00          No MI          '100015700079758740
17266776                   17500.00                   3000000.00                      69.96          No MI          '100015700080328657
17266789                    7095.83                   1310000.00                      50.38          No MI          '100249400701080005
17214602                    2573.55                    457520.00                      80.00          No MI
17214604                    4062.50                    600000.00                      75.00          No MI
17214605                    1604.77                    223522.63                      80.00          No MI
17214606                    1662.08                    231505.58                      80.00          No MI
17214607                    4400.00                    880000.00                      80.00          No MI
17214608                     883.33                    160000.00                      80.00          No MI
17214609                    2754.48                    426500.00                      80.00          No MI
17214610                    1088.44                    193500.00                      90.00          MGIC
17214611                    2912.75                    499329.17                      86.96          MGIC
17214613                    1315.98                    263195.57                      80.00          No MI
17076173                    1811.78                    226209.59                      94.98           PMI           '100039307010234773
17174977                    1235.50                    194440.00                      80.00          No MI          '100073000813636651
17076175                    2815.60                    360915.90                     100.00           PMI           '100039307010262212
17076176                    2075.30                    264167.24                     100.00           PMI           '100039307010240036
17076181                    2315.25                    324000.00                      90.00           PMI           '100039306120212125
17076182                     683.50                     85081.86                      95.00           PMI           '100039307010239798
17076187                    2349.86                    294500.00                      95.00           PMI           '100039307010228569
17076196                    1076.31                    173949.69                      84.88           PMI           '100039306120220920
17076225                     986.58                    127300.00                      89.96           PMI           '100039307010244533
17076233                     737.05                    114124.17                      94.97           PMI           '100275467661104064
17076235                    2136.49                    386987.36                      90.00           PMI           '100040700106015477
17233822                    2715.77                    441887.36                     100.00           PMI           '100013800918430295
17076188                    1346.86                    187327.92                     100.00           PMI           '100039307020269825
17043298                    3281.25                    500000.00                      78.88          No MI          '100029500015203395
17044149                    1652.08                    305000.00                      53.51          No MI          '100029500013185032
17044163                    1346.45                    211900.00                      79.99          No MI          '100029500014215150
17044172                    1311.00                    273600.00                      80.00          No MI          '100029500014506368
17044183                    3403.03                    487598.00                      80.00          No MI          '100029500014623635
17044184                     743.31                    139916.90                      80.00          No MI          '100029500014648657
17044200                     728.00                    134400.00                      80.00          No MI          '100029500014993392
17175000                    2478.85                    432672.17                      80.00          No MI          '100073000814298626
17198191                    1947.92                    425000.00                      73.02          No MI          '100073500011964326
17346370                    3832.44                    541050.00                      80.00          No MI
17346371                    3533.33                    640000.00                      80.00          No MI
17346372                    7676.51                   1339900.00                      63.65          No MI
17346373                    3840.95                    512183.00                      80.00          No MI
17346374                    2154.13                    439992.00                      80.00          No MI
17293882                    3964.42                    731893.00                      80.00          No MI          '100015700079522583
17293883                    2562.43                    447260.00                      80.00          No MI          '100015700077192231
17293884                    3799.87                    585354.59                      80.00          No MI          '100133700020730415
17293885                    2511.25                    492000.00                      76.88          No MI          '100015700080674977
17293886                    6145.83                   1000000.00                      80.00          No MI          '100185001100131062
17293887                    4216.67                    880000.00                      59.48          No MI          '100033700000519029
17293888                    4770.00                    864000.00                      67.76          No MI          '100127500000121322
17293890                    3335.00                    552000.00                      79.42          No MI          '100136007050025097
17293891                    3417.91                    537900.00                      79.99          No MI          '100381401617961690
17293892                    6231.90                    923516.19                      61.67          No MI          '100302307050089368
17293894                    5520.83                   1000000.00                      64.52          No MI          '100015700082349248
17293895                    7450.00                   1490000.00                      66.67          No MI          '100015700081327062
17293898                    3533.75                    616800.00                      80.00          No MI          '100015700081115640
17293899                    3044.03                    495300.00                      78.00          No MI          '100015700081225472
17293900                    2446.88                    435000.00                      75.00          No MI          '100015700081225340
17293901                    3366.38                    574748.20                      71.88          No MI          '100133700022491503
17293903                    2565.00                    456000.00                      80.00          No MI          '100015700082209848
17293904                    3412.50                    520000.00                      75.91          No MI          '100015700082143815
17293905                    2712.50                    420000.00                      80.00          No MI          '100015700081363687
17293906                    3577.50                    636000.00                      80.00          No MI          '100015700081403293
17293907                    3117.19                    475000.00                      95.00      Republic MIC       '100015700081255214
17293909                    3195.00                    568000.00                      80.00          No MI          '100015700081608842
17293911                    6187.50                   1100000.00                      80.00          No MI          '100015700082163086
17293914                    2406.25                    420000.00                      80.00          No MI          '100015700081968667
17293916                    2666.67                    512000.00                      80.00          No MI          '100015700081418507
17293919                    2385.00                    432000.00                      80.00          No MI          '100015700082024387
17293920                    6500.00                   1200000.00                      48.98          No MI          '100015700080282649
17293921                    3087.29                    511000.00                      79.47          No MI          '100015700081836138
17293922                    3307.50                    504000.00                      80.00          No MI          '100015700082098829
17293924                    7875.00                   1400000.00                      80.00          No MI          '100015700079767113
17293925                    2295.00                    432000.00                      78.55          No MI          '100015700082174513
17293927                    2635.42                    460000.00                      80.00          No MI          '100015700082258365
17293928                    2799.60                    559920.00                      80.00          No MI          '100015700082008083
17293929                    6458.33                   1000000.00                      78.43          No MI          '100015700082558582
17293930                    2635.42                    460000.00                      80.00          No MI          '100015700082210135
17293931                    2429.05                    440000.00                      80.00          No MI          '100015700082709706
17293933                    3884.17                    632000.00                      80.00          No MI          '100015700082122702
17293934                   12031.25                   1925000.00                      55.00          No MI          '100015700082555927
17293935                    2681.19                    467990.00                      80.00          No MI          '100015700082394632
17293936                    5875.00                   1175000.00                      54.02          No MI          '100015700081605137
17293937                   13622.24                   2216500.00                      65.00          No MI          '100015700082544293
17293938                    4462.50                    680000.00                      80.00          No MI          '100015700082544467
17293939                    3133.96                    614000.00                      79.23          No MI          '100015700015038561
17296685                    3220.00                    552000.00                      80.00          No MI          '100133700022369691
17296687                    3712.50                    648000.00                      80.00          No MI          '100497297172043655
17296688                    8437.50                   1500000.00                      68.18          No MI          '100382800000114685
17296689                    4453.13                    750000.00                      50.00          No MI          '100194007040123811
17296691                    2520.83                    440000.00                      79.28          No MI          '100276590705220007
17296692                    3322.84                    480733.92                      76.37          No MI          '100036800800365032
17296693                    3524.14                    579436.28                      80.00          No MI          '100360800000107313
17296694                    3011.25                    525600.00                      80.00          No MI          '100340707060004048
17296698                    2870.83                    520000.00                      94.55           PMI           '100015700077529432
17296699                    2295.00                    432000.00                      80.00          No MI          '100133700021790186
17296700                   15937.50                   3000000.00                      46.15          No MI          '100015700082676772
17296701                    2437.50                    450000.00                      77.59          No MI          '100015700082383353
17296702                    9630.83                   1778000.00                      68.38          No MI          '100015700077649446
17296703                    3718.75                    700000.00                      70.00          No MI          '100015700079304735
17296704                    2972.50                    492000.00                      80.00          No MI          '100015700081009249
17296705                    5190.63                    906000.00                      72.89          No MI          '100015700081123503
17296706                    2996.67                    496000.00                      80.00          No MI          '100015700076520010
17296707                    3656.25                    650000.00                      72.22          No MI          '100015700081392934
17296708                    2492.19                    435000.00                      79.09          No MI          '100133700021070191
17296710                    3937.50                    600000.00                      80.00          No MI          '100015700081389104
17296711                    2316.25                    436000.00                      80.00          No MI          '100015700082210341
17296712                    2391.63                    433200.00                      72.20          No MI          '100133700020741859
17296713                    3875.00                    620000.00                      80.00          No MI          '100015700078866122
17296714                    3011.67                    556000.00                      71.28          No MI          '100133700021281152
17296715                    2984.58                    551000.00                      32.41          No MI          '100015700082159159
17296716                    2724.11                    419638.39                      76.36          No MI          '100133700021549376
17296717                    4250.00                    600000.00                      80.00          No MI          '100015700080421379
17296719                    4333.33                    650000.00                      72.22          No MI          '100015700082545878
17296721                    2611.46                    545000.00                      66.63          No MI          '100015700081990422
17296722                    8181.25                   1402500.00                      75.00          No MI          '100015700082317799
17296724                    2925.00                    540000.00                      80.00          No MI          '100015700082099546
17296725                    3620.83                    632000.00                      80.00          No MI          '100015700081804714
17296726                    3150.00                    480000.00                      80.00          No MI          '100015700080336288
17296727                   10209.38                   1815000.00                      75.00          No MI          '100015700082745247
17346375                    3963.28                    667500.00                      75.00          No MI
17346376                    5906.25                   1012500.00                      75.00          No MI
17346378                    3153.26                    480000.00                      80.00          No MI
17346379                    4348.87                    637500.00                      75.00          No MI
17346381                    2654.17                    490000.00                      63.23          No MI
17346382                    3097.50                    504000.00                      80.00          No MI
17346383                    3391.67                    592000.00                      80.00          No MI
17346384                    2755.00                    456000.00                      80.00          No MI
17346385                    2677.50                    504000.00                      80.00          No MI
17346386                    2818.75                    492000.00                      80.00          No MI
17346387                    3105.21                    542000.00                      69.06          No MI
17346388                    3262.50                    540000.00                      80.00          No MI
17346389                    3656.19                    649990.00                      74.54          No MI
17346392                    3280.83                    508000.00                      80.00          No MI
17346393                    4760.00                    672000.00                      70.00          No MI
17346394                    6125.00                    980000.00                      80.00          No MI
17346395                    4527.28                    804850.00                      73.91          No MI
17346396                   12323.36                   1900000.00                      61.29          No MI
17346398                    5591.67                    880000.00                      80.00          No MI
17346399                    3558.75                    657000.00                      65.70          No MI
17346400                    2893.33                    496000.00                      80.00          No MI
17346401                    2859.38                    450000.00                      73.77          No MI
17346402                    7250.00                   1450000.00                      42.34          No MI
17346404                    3386.35                    551000.00                      48.12          No MI
17346405                    5657.71                   1045000.00                      70.13          No MI
17346406                    2608.59                    472500.00                      75.00          No MI
17346407                    3757.50                    668000.00                      77.67          No MI
17346408                    2663.95                    491806.00                      80.00          No MI
17346410                    2892.92                    524000.00                      80.00          No MI
17346411                    3272.50                    616000.00                      80.00          No MI
17346412                    2875.50                    511200.00                      80.00          No MI
17346413                    3002.00                    505600.00                      80.00          No MI
17346414                    2870.83                    520000.00                      80.00          No MI
17346415                    7968.75                   1500000.00                      77.12          No MI
17346416                    3285.25                    618400.00                      80.00          No MI
17346417                    4739.58                    650000.00                      79.27          No MI
17346418                    2693.26                    423858.00                      80.00          No MI
17346420                    2773.33                    512000.00                      80.00          No MI
17346421                    3151.67                    488000.00                      79.35          No MI
17346422                    3155.63                    459000.00                      79.97          No MI
17352292                    2346.00                    441600.00                      80.00          No MI
17352293                    3287.75                    488000.00                      80.00          No MI
17352294                    2802.50                    472000.00                      80.00          No MI
17352295                    3723.96                    650000.00                      72.22          No MI
17274125                    1510.42                    290000.00                      57.54          No MI          '100029500017592001
17076243                    3327.07                    401385.49                      94.82           PMI           '100039306120211648
17044155                    1348.48                    223196.40                      79.74          No MI          '100029500014015980
17044156                    1884.40                    311900.00                      79.99          No MI          '100029500014023901
17044161                     641.06                    107967.59                      80.00          No MI          '100029500014194157
17044162                    2147.81                    355500.00                      71.82          No MI          '100029500014210458
17044170                     867.71                    148750.00                      70.00          No MI          '100029500014477107
17044185                    3373.31                    599700.00                      80.00          No MI          '100029500014650067
17044189                    3910.00                    552000.00                      80.00          No MI          '100029500014687630
17044205                     660.00                    132000.00                      80.00          No MI          '100029500015179017
17059649                    1439.98                    218056.96                      80.00          No MI
17198901                    1079.33                    163730.02                      74.68          No MI
17198903                    3161.90                    414954.85                      80.00          No MI
17202779                     710.00                    113600.00                      80.00          No MI
17202781                    1367.70                    212839.93                      80.00          No MI
17202791                    2660.56                    403627.26                      75.00          No MI
17202798                    1280.62                    199124.46                      80.00          No MI
17202800                    2099.65                    303301.77                      80.00          No MI
17267132                    6380.21                   1250000.00                      56.82          No MI          '100015700081354926
17267134                    4062.50                    650000.00                      75.58          No MI          '100015700081231249
17267138                    5308.33                    980000.00                      80.00          No MI          '100015700081363588
17267147                    6266.89                    986265.00                      70.00          No MI          '100015700080283829
17267149                    5366.67                    920000.00                      80.00          No MI          '100015700081609063
17267153                    7583.33                   1400000.00                      70.00          No MI          '100015700080949676
17267159                    3925.00                    628000.00                      80.00          No MI          '100015700081365708
17267162                    8633.33                   1480000.00                      62.98          No MI          '100015700076520077
17267183                    4306.25                    780000.00                      61.18          No MI          '100015700081389336
17279315                    3817.45                    618820.37                      80.00          No MI
17279316                    2915.00                    528000.00                      80.00          No MI
17279317                    3806.25                    580000.00                      80.00          No MI          '100015700082555000
17279318                    4609.38                    885000.00                      75.00          No MI
17267188                    6291.54                   1184290.60                      74.76          No MI          '100015700082035680
17267192                    5671.09                    892500.00                      70.00          No MI          '100015700081366102
17267199                    6491.77                   1074500.00                      70.00          No MI          '100133700020966738
17267203                    4033.33                    880000.00                      48.89          No MI          '100015700077799571
17267218                    2897.50                    456000.00                      80.00          No MI          '100015700081852481
17267231                    9584.90                   1673000.00                      70.00          No MI          '100015700081882827
17267239                    5400.94                    842742.81                      75.00          No MI          '100015700081473122
17267242                    7310.42                   1276000.00                      80.00          No MI          '100015700081969061
17267243                    7896.51                   1329896.88                      70.00          No MI          '100015700081780864
17284421                    9132.50                   1686000.00                      64.85          No MI
17284428                    2860.78                    538498.92                      77.14          No MI
17284429                    3238.61                    586617.00                      80.00          No MI
17284431                    2234.90                    429100.00                      70.00          No MI
17284434                    5250.00                    900000.00                      75.00          No MI
17284435                    2692.71                    550000.00                      66.67          No MI
17284436                    2895.31                    545000.00                      79.56          No MI
17284440                    4579.79                    845500.00                      46.97          No MI
17284441                    3439.58                    508000.00                      80.00          No MI
17284444                    2946.67                    544000.00                      80.00          No MI
17284450                    2745.00                    488000.00                      80.00          No MI
17284453                    2821.97                    511150.00                      79.99          No MI
17284454                    3745.08                    630750.00                      75.00          No MI
17284457                    3612.50                    680000.00                      65.83          No MI
17284459                    2384.96                    423988.43                      80.00          No MI
17284460                    2998.22                    533017.00                      75.00          No MI
17284465                    2154.17                    440000.00                      80.00          No MI
17284467                    2473.96                    475000.00                      66.90          No MI
17284468                    9707.50                   1941500.00                      63.99          No MI
17284470                    3777.34                    574031.09                      49.36          No MI
17284471                    7481.37                   1379965.80                      65.13          No MI
17284474                    2687.50                    516000.00                      80.00          No MI
17284476                    2451.92                    427971.51                      80.00          No MI
17284479                    5027.60                    985000.00                      44.17          No MI
17284481                    5890.63                    975000.00                      75.00          No MI
17284483                    2245.83                    440000.00                      80.00          No MI
17284485                    3157.92                    572000.00                      80.00          No MI
17284492                    2910.58                    527200.00                      80.00          No MI
17284493                    2649.74                    462500.00                      72.27          No MI
17284494                    2805.83                    481000.00                      68.23          No MI
17284495                    3824.72                    706199.00                      80.00          No MI
17284497                    2940.00                    588000.00                      80.00          No MI
17284499                    3791.67                    650000.00                      54.17          No MI
17284500                    3150.31                    593000.00                      72.32          No MI
17284502                    4333.33                    800000.00                      47.06          No MI
17284509                    2730.83                    452000.00                      80.00          No MI
17284512                    3088.33                    458033.42                      80.00          No MI
17284513                   10625.00                   2000000.00                      67.80          No MI
17284514                    3059.78                    543960.00                      80.00          No MI
17284515                    2973.75                    468000.00                      80.00          No MI
17284517                    4090.63                    714000.00                      77.61          No MI
17284518                    3098.72                    495795.00                      90.00      Republic MIC
17296732                    2610.00                    432000.00                      80.00          No MI          '100015700082304763
17296733                    2565.00                    432000.00                      80.00          No MI          '100015700082136827
17296734                    3978.33                    616000.00                      80.00          No MI          '100015700082122884
17296735                    2587.50                    460000.00                      80.00          No MI          '100015700082352705
17296736                    3304.95                    647500.00                      70.00          No MI          '100015700082271236
17296737                    2587.50                    460000.00                      80.00          No MI          '100015700082243144
17296738                    2463.53                    429998.54                      68.25          No MI          '100015700082174273
17296739                    2588.54                    497000.00                      75.30          No MI          '100015700082692811
17296740                    2748.67                    471200.00                      80.00          No MI          '100015700082100708
17296741                    2915.00                    528000.00                      80.00          No MI          '100015700082374220
17296742                    3520.83                    650000.00                      79.75          No MI          '100015700082262201
17296744                    2850.00                    456000.00                      80.00          No MI          '100015700082524170
17296745                    2395.83                    460000.00                      80.00          No MI          '100015700082514320
17296746                    3453.33                    592000.00                      80.00          No MI          '100015700082578580
17296747                    2950.00                    480000.00                      80.00          No MI          '100015700082131919
17296749                    3355.00                    585600.00                      80.00          No MI          '100015700082101524
17296750                    2800.00                    480000.00                      80.00          No MI          '100015700082577848
17296751                    2795.00                    516000.00                      80.00          No MI          '100015700082556248
17296752                    2320.00                    464000.00                      80.00          No MI          '100015700080136969
17296753                    2537.50                    420000.00                      80.00          No MI          '100015700082577871
17298041                    3656.25                    702000.00                      65.00          No MI          '100015700082273653
17298043                    2681.25                    468000.00                      80.00          No MI          '100040700107013901
17298044                    2600.00                    480000.00                      80.00          No MI          '100063100084642552
17298045                    3920.00                    784000.00                      71.27          No MI          '100015700080905025
17298046                    5322.42                    799344.25                      72.73          No MI          '100133700021726594
17298048                    2772.92                    484000.00                      80.00          No MI          '100015700081842516
17298049                    3812.50                    600000.00                      80.00          No MI          '100015700082174588
17298050                   10106.25                   1540000.00                      70.00          No MI          '100015700082359973
17298051                    2447.92                    470000.00                      70.15          No MI          '100015700081940120
17298052                    2937.50                    600000.00                      80.00          No MI          '100015700082390614
17298053                    2984.82                    532500.00                      75.00          No MI          '100015700082577756
17298054                    4108.44                    649412.39                      70.65          No MI          '100015700082708484
17298055                   10209.74                   1782064.35                      70.00          No MI          '100015700080677095
17298056                    3550.00                    568000.00                      80.00          No MI          '100015700082143963
17298058                    2296.67                    424000.00                      80.00          No MI          '100015700081507507
17298059                    3791.67                    650000.00                      75.58          No MI          '100015700082352457
17298061                    3375.00                    600000.00                      80.00          No MI          '100015700082174216
17298062                    3920.00                    672000.00                      80.00          No MI          '100015700082239241
17298064                    3771.67                    584000.00                      80.00          No MI          '100015700082273166
17298066                    2486.46                    434000.00                      80.00          No MI          '100015700082779931
17296729                    3453.13                    650000.00                      54.17          No MI          '100015700082273315
17296730                    3632.15                    559517.85                      80.00          No MI          '100015700013897497
17296731                    3336.67                    582400.00                      80.00          No MI          '100015700082131869
17284520                    3006.25                    555000.00                      35.81          No MI
17284527                    2664.38                    441000.00                      79.03          No MI
17284529                    4262.50                    620000.00                      80.00          No MI
17284530                    2495.42                    452000.00                      80.00          No MI
17284532                    2537.50                    420000.00                      80.00          No MI
17293851                    2946.53                    554640.00                      80.00          No MI          '100057400003329226
17293853                    2263.13                    426000.00                      48.85          No MI          '100115400070500220
17293854                    3090.21                    570500.00                      70.00          No MI          '100133700020849439
17293856                    2864.58                    500000.00                      80.00          No MI          '100133700020136340
17293857                    2779.17                    460000.00                      80.00          No MI          '100133700022205911
17293858                    2779.17                    460000.00                      80.00          No MI          '100133700022205903
17293859                    5512.50                    945000.00                      70.00          No MI          '100015700082348430
17293860                    9843.75                   1750000.00                      70.00          No MI          '100133700022624160
17284533                    2610.00                    464000.00                      80.00          No MI
17284535                    2795.00                    516000.00                      80.00          No MI
17280830                     587.24                    102500.00                      62.12          No MI
17280831                    2493.75                    342000.00                      90.00     Radian Guaranty
17280832                    1667.50                    232000.00                      80.00          No MI
17280833                     459.00                     64800.00                      90.00     Radian Guaranty
17275300                    1419.40                    239056.29                      80.00          No MI
17275301                    3081.77                    485000.00                      76.98          No MI
17275302                    1702.56                    223294.08                      80.00          No MI
17275304                    1376.67                    224000.00                      80.00          No MI
17275305                     426.25                     74400.00                      80.00          No MI
17275308                    1245.42                    196000.00                      80.00          No MI
17275309                    1627.50                    252000.00                      80.00          No MI
17275310                    2861.25                    436000.00                      80.00          No MI
17275311                    1575.52                    275000.00                      74.53          No MI
17275312                    2794.61                    462556.31                      79.15          No MI
17275314                     493.08                     77600.00                      80.00          No MI
17275315                    1102.50                    196000.00                      65.55          No MI
17275317                    1546.88                    270000.00                      69.23          No MI
17275318                    3141.67                    520000.00                      80.00          No MI
17275319                    2159.65                    351400.00                      79.86          No MI
17275320                    1082.81                    165000.00                      73.33          No MI
17275321                    2708.33                    500000.00                      61.65          No MI
17275323                    1680.00                    256000.00                      80.00          No MI
17275324                     929.30                    137250.00                      75.00          No MI
17275325                    1335.94                    225000.00                      75.00          No MI
17275327                    1080.00                    192000.00                      80.00          No MI
17275332                     561.20                     77239.17                      90.00     Radian Guaranty
17275333                    1065.63                    186000.00                      42.66          No MI
17275335                    3723.96                    550000.00                      79.71          No MI
17275336                    2250.00                    400000.00                      80.00          No MI
17275338                    3045.00                    504000.00                      79.37          No MI
17275339                    1952.71                    311831.13                      49.68          No MI
17275341                     633.75                     93600.00                      80.00          No MI
17275283                    2827.08                    460000.00                      71.43          No MI
17275284                    3425.68                    597937.05                      59.09          No MI
17275286                    2475.94                    417000.00                      60.88          No MI
17275287                    3812.50                    600000.00                      80.00          No MI
17275342                     757.75                    103920.00                      80.00          No MI
17275343                    2606.67                    368000.00                      80.00          No MI
17275344                    6233.33                    880000.00                      80.00          No MI
17275345                    6250.00                   1200000.00                      45.28          No MI
17275346                    2086.15                    351352.00                      80.00          No MI
17275348                    4573.33                    784000.00                      80.00          No MI
17275352                    1300.00                    208000.00                      80.00          No MI
17275355                    1092.50                    184000.00                      80.00          No MI
17275358                    3248.44                    495000.00                      75.00          No MI
17275361                     906.25                    145000.00                      76.32          No MI
17275363                    1805.63                    321000.00                      81.27     Radian Guaranty
17275364                    4152.13                    539011.64                      90.00           PMI
17275365                    1220.97                    177596.00                      80.00          No MI
17275366                    2500.00                    400000.00                      80.00          No MI
17275367                     902.22                    144355.42                      80.00          No MI
17275368                    2919.17                    452000.00                      80.00          No MI
17275369                     793.33                    112000.00                      80.00          No MI
17275370                    2416.66                    399998.86                      74.07          No MI
17275371                    1521.84                    270548.82                      80.00          No MI
17275372                    5425.00                    840000.00                      70.00          No MI
17275373                     971.25                    148000.00                      80.00          No MI
17275289                    1180.43                    202359.95                      80.00          No MI
17275290                     716.63                    109200.00                      80.00          No MI
17275291                    1306.25                    220000.00                      48.67          No MI
17275292                     920.30                    131863.47                      80.00          No MI
17275293                    4200.00                    720000.00                      80.00          No MI
17275294                    2167.87                    326067.87                      75.00          No MI
17275295                    1237.33                    204800.00                      80.00          No MI
17275296                     422.92                     70000.00                      59.32          No MI
17275297                    1808.33                    280000.00                      80.00          No MI
17275298                    1079.62                    178695.35                      61.64          No MI
17275299                    1019.22                    143685.35                      80.00          No MI
17275374                    2340.63                    374500.00                      70.00          No MI
17275376                    1653.33                    248000.00                      80.00          No MI
17275378                     618.73                     92769.98                      60.00          No MI
17275379                    4396.88                    703500.00                      75.00          No MI
17275381                    1020.36                    178100.00                      37.89          No MI
17275382                     950.00                    160000.00                      49.69          No MI
17275383                    1466.67                    220000.00                      80.00          No MI
17275387                    2053.13                    365000.00                      79.96          No MI
17275390                    1280.00                    192000.00                      80.00          No MI
17275391                     379.17                     58709.95                      85.77          MGIC
17275392                     489.97                     92230.00                      47.36          No MI
17275393                    2212.17                    359946.70                      80.00          No MI
17275395                    2129.17                    292000.00                      76.84          No MI
17275397                     489.97                     92230.00                      47.36          No MI
17275399                     461.35                     59890.17                      80.00          No MI
17275401                    1950.31                    250301.72                      85.00           PMI
17275404                     246.46                     36346.46                      70.00          No MI
17275405                     639.20                     91587.00                      87.23          MGIC
17275406                     902.74                    114501.82                      85.00     Radian Guaranty
17275407                    1445.00                    204000.00                      80.00          No MI
17275408                    2454.37                    346499.50                      90.00           PMI
17275409                    2067.19                    314999.27                      82.89     Radian Guaranty
17275410                    6158.85                   1075000.00                      61.43          No MI
17275414                    1075.27                    174916.89                      61.62          No MI
17275416                    3202.50                    504000.00                      80.00          No MI
17275419                     991.59                    151100.00                      90.00     Radian Guaranty
17275423                     878.85                    143000.00                      65.00          No MI
17275424                     573.41                     93300.00                      64.79          No MI
17275425                     559.27                     91000.00                      65.00          No MI
17275426                     954.99                    124048.99                      90.00     Radian Guaranty
17275427                    1198.44                    195000.00                      63.93          No MI
17275428                    1098.73                    146062.84                      79.05          No MI
17275429                    4500.00                    675000.00                      75.00          No MI
17275200                    1133.44                    201500.00                      65.00          No MI
17275201                     900.79                    163162.00                      80.00          No MI
17275202                    1655.42                    274000.00                      80.00          No MI
17275203                    1506.09                    229500.00                      90.00           PMI
17275204                     852.50                    148800.00                      80.00          No MI
17275205                    2182.96                    317960.25                      72.73          No MI
17275208                    1523.56                    265930.00                      70.00          No MI
17275209                    2484.37                    449999.50                      52.94          No MI
17275211                    2042.50                    344000.00                      80.00          No MI
17275213                    2200.00                    384000.00                      80.00          No MI
17275215                    2937.50                    470000.00                      53.71          No MI
17275216                    1387.50                    222000.00                      79.86          No MI
17275218                     421.88                     75000.00                      65.22          No MI
17275219                    2272.50                    404000.00                      80.00          No MI
17275221                     845.38                    147556.47                      79.98          No MI
17275222                     996.88                    174000.00                      61.48          No MI
17275225                    1224.31                    202645.00                      80.00          No MI
17275227                     558.39                     84491.45                      44.76          No MI
17275228                     735.07                     98604.81                      79.90          No MI
17275230                    1147.90                    211919.95                      80.00          No MI
17275232                     632.81                    101250.00                      75.00          No MI
17275234                    2805.79                    549706.73                      50.46          No MI
17275235                    1595.21                    247000.00                      65.00          No MI
17275236                    3020.83                    500000.00                      60.61          No MI
17275237                     812.25                    136800.00                      90.00     Radian Guaranty
17275238                     996.67                    184000.00                      80.00          No MI
17275240                    1810.06                    315938.48                      80.00          No MI
17275241                    3625.00                    600000.00                      74.76          No MI
17275242                    1099.69                    175950.00                      80.00          No MI
17275243                    1678.11                    238914.51                      75.00          No MI
17275244                    1065.63                    186000.00                      75.00          No MI
17275245                     798.75                    142000.00                      59.17          No MI
17275247                     964.90                    157000.00                      78.50          No MI
17275248                    1397.92                    244000.00                      80.00          No MI
17275249                     725.33                    108800.00                      73.51          No MI
17275250                     953.33                    166400.00                      80.00          No MI
17275251                    1963.33                    304000.00                      80.00          No MI
17275252                    1508.80                    245500.00                      79.97          No MI
17275253                    1740.50                    250831.67                      80.00          No MI
17275254                     957.92                    167200.00                      80.00          No MI
17275255                    2626.51                    484893.65                      76.98          No MI
17275257                    2167.32                    349532.95                      80.00          No MI
17275258                    1398.52                    206550.00                      85.00           PMI
17275259                    1870.78                    276300.00                      90.00           PMI
17275263                     961.83                    159200.00                      80.00          No MI
17275264                     992.25                    151200.00                      80.00          No MI
17275265                     388.12                     61081.24                      76.00          No MI
17275266                    1135.05                    175750.00                      95.00     Radian Guaranty
17275267                    1376.67                    224000.00                      80.00          No MI
17275268                    2348.96                    410000.00                      79.00          No MI
17275271                    2123.33                    364000.00                      65.00          No MI
17275272                     752.33                    118400.00                      80.00          No MI
17275273                     824.02                    138782.00                      80.00          No MI
17275275                    4781.25                    850000.00                      56.67          No MI
17275276                     551.25                     84000.00                      70.00          No MI
17275277                     391.02                     68250.00                      65.00          No MI
17275278                    2925.00                    468000.00                      80.00          No MI
17275279                     509.72                     70003.83                      95.00           PMI
17275281                    1077.67                    169600.00                      80.00          No MI
17275184                   11875.00                   2000000.00                      57.14          No MI
17275185                     865.19                    159693.41                      58.18          No MI
17275186                    1348.72                    205519.00                      75.00          No MI
17275187                   10000.00                   1500000.00                      71.43          No MI
17275189                    2346.09                    409500.00                      65.00          No MI
17275190                    1093.31                    209915.73                      63.06          No MI
17275191                    1903.13                    315000.00                      48.46          No MI
17275192                     442.00                     81600.00                      80.00          No MI
17275193                    1020.00                    144000.00                      77.84          No MI
17275194                    1102.48                    195996.96                      80.00          No MI
17275195                    1218.75                    225000.00                      64.66          No MI
17275196                    1141.71                    199187.52                      44.84          No MI
17275197                    1138.28                    176250.00                      75.00          No MI
17275198                    1562.56                    206763.00                      75.00          No MI
17275199                    1030.62                    145499.50                      76.98          No MI
16808789                    5134.38                    930000.00                      69.14          No MI          '100133700017536312
17153185                    1822.53                    294580.98                      80.00          No MI
17153496                     686.94                    129305.68                      60.47          No MI          '100011300085454071
17153756                    4812.50                    840000.00                      70.00          No MI
17153778                    2175.60                    386772.81                      47.27          No MI          '100368800000181823
17153325                    7217.71                   1332500.00                      65.00          No MI
17153315                    2414.05                    445670.56                      80.00          No MI
17153621                    1145.83                    200000.00                      80.00          No MI          '100011300086460275
17153271                    1008.33                    176000.00                      80.00          No MI
17153242                    2010.10                    378371.00                      80.00          No MI
17153246                    4239.58                    740000.00                      61.67          No MI
17153198                    4797.55                    885699.99                      80.00          No MI          '100065500000274216




--------------------------------------------------------------------------------




LOAN_SEQ                   MARGIN              NEXT_RATE_ADJ_DATE1               NEXT_PAY_ADJ_DATE1          MAX_RATE        MIN_RATE
17272380                   2.250                          20120601                         20120701           11.875            2.000
17274422                   2.250                          20120601                         20120701           11.125            2.000
17275575                   2.250                          20120601                         20120701           11.750            2.000
17275582                   2.250                          20120601                         20120701           12.375            2.000
17275596                   2.250                          20120601                         20120701           12.500            2.000
17275597                   2.250                          20120601                         20120701           11.750            2.000
17275598                   2.250                          20120601                         20120701           12.000            2.000
17275599                   2.250                          20120601                         20120701           11.250            2.000
17275600                   2.250                          20120601                         20120701           11.125            2.000
17275601                   2.250                          20120601                         20120701           11.500            2.000
16809367                   2.750                          20111101                         20111201           14.375            2.375
16809721                   2.250                          20111201                         20120101           13.250            1.875
16790423                   2.250                          20131201                         20140101           11.875            1.875
16788460                   2.250                          20120201                         20120301           13.125            1.875
16778247                   2.250                          20120101                         20120201           13.250            1.875
17058835                   2.250                          20120501                         20120601           12.250            1.875
17012434                   2.250                          20120401                         20120501           12.000            1.615
17002373                   2.250                          20120401                         20120501           13.250            1.875
17228489                   2.250                          20120601                         20120701           13.750            1.535
17230548                   2.250                          20120601                         20120701           13.250            1.255
17168539                   2.250                          20120501                         20120601           14.750            1.005
17246981                   2.250                          20120501                         20120601           14.925            1.875
17226641                   2.875                          20120501                         20120601           13.875            2.500
17267747                   2.250                          20120701                         20120801           11.375            1.875
17267748                   2.250                          20120701                         20120801           11.375            1.875
17265570                   2.250                          20120601                         20120701           12.000            2.000
17265571                   2.250                          20120601                         20120701           12.625            2.000
17265572                   2.250                          20120601                         20120701           11.500            2.000
17265573                   2.250                          20120601                         20120701           12.750            2.000
17252896                   2.250                          20120601                         20120701           12.375            2.000
17252897                   2.250                          20120601                         20120701           11.125            2.000
17252899                   2.250                          20120601                         20120701           11.875            2.000
17252900                   2.250                          20120601                         20120701           11.000            2.000
17252901                   2.250                          20120601                         20120701           11.375            2.000
17252894                   2.250                          20111101                         20111201           12.375            2.000
17252895                   2.250                          20120601                         20120701           12.125            2.000
17181613                   2.250                          20120501                         20120601           13.875            1.875
17213926                   2.250                          20120601                         20120701           13.500            1.875
17181618                   2.250                          20120601                         20120701           13.375            1.875
17229892                   2.250                          20120601                         20120701           13.500            1.635
17224000                   2.250                          20120601                         20120701           13.000            1.875
17078490                   2.250                          20120401                         20120501           13.375            1.035
17298959                   2.250                          20120701                         20120801           12.000            1.875
17263458                   2.250                          20120701                         20120801           12.000            1.875
17259484                   2.250                          20120701                         20120801           14.000            1.355
17027578                   2.250                          20120301                         20120401           13.250            1.875
17243276                   2.250                          20140401                         20140501           11.750            2.000
17243366                   2.250                          20170401                         20170501           11.375            2.000
17243388                   2.250                          20131001                         20131101           13.500            2.000
17243392                   2.250                          20140401                         20140501           11.250            2.000
17243396                   2.250                          20140501                         20140601           12.375            2.000
17244853                   2.250                          20120501                         20120601           12.625            2.000
17244855                   2.250                          20120501                         20120601           12.750            2.000
17244857                   2.250                          20120501                         20120601           11.875            2.000
17246254                   2.250                          20140301                         20140401           12.000            2.000
17148472                   2.250                          20120301                         20120401           12.000            2.000
17148494                   2.250                          20120301                         20120401           11.875            2.000
17148513                   2.250                          20120301                         20120401           11.250            2.000
17151488                   2.250                          20111101                         20111201           13.625            2.000
17151490                   2.250                          20120401                         20120501           11.500            2.000
17151529                   2.250                          20120401                         20120501           11.750            2.000
17151610                   2.250                          20120301                         20120401           11.875            2.000
17171404                   2.250                          20120201                         20120301           12.250            2.000
17171493                   2.250                          20120301                         20120401           11.875            2.000
17171500                   2.250                          20120401                         20120501           11.750            2.000
17180412                   2.250                          20120401                         20120501           11.875            2.000
17180415                   2.250                          20120301                         20120401           11.875            2.000
17180416                   2.250                          20120401                         20120501           11.875            2.000
17181944                   2.250                          20120301                         20120401           12.000            2.000
17181956                   2.250                          20120401                         20120501           11.875            2.000
17181957                   2.250                          20120301                         20120401           11.250            2.000
17202208                   2.250                          20120401                         20120501           11.750            2.000
17202209                   2.250                          20120401                         20120501           11.750            2.000
17202230                   2.250                          20120401                         20120501           10.875            2.000
17202232                   2.250                          20120401                         20120501           11.625            2.000
17202237                   2.250                          20120401                         20120501           11.625            2.000
17202244                   2.250                          20120401                         20120501           12.375            2.000
17202245                   2.250                          20120401                         20120501           11.875            2.000
17202246                   2.250                          20120401                         20120501           12.750            2.000
17208216                   2.250                          20120401                         20120501           11.875            2.000
17217039                   2.250                          20120401                         20120501           11.250            2.000
17217041                   2.250                          20120501                         20120601           11.000            2.000
17217043                   2.250                          20120501                         20120601           10.875            2.000
17217054                   2.250                          20120401                         20120501           12.125            2.000
17228922                   2.250                          20120501                         20120601           11.500            2.000
17228926                   2.250                          20120501                         20120601           11.375            2.000
17228928                   2.250                          20120501                         20120601           11.500            2.000
17228932                   2.250                          20120501                         20120601           11.750            2.000
17231098                   2.250                          20120501                         20120601           10.875            2.000
17231107                   2.250                          20120501                         20120601           11.875            2.000
17059271                   2.250                          20120301                         20120401           11.500            2.000
17009021                   2.250                          20120101                         20120201           12.000            2.000
17013683                   2.250                          20120201                         20120301           11.375            2.000
16658444                   2.250                          20111001                         20111101           11.750            2.000
16684063                   2.250                          20111001                         20111101           12.125            2.000
17014950                   2.250                          20110801                         20110901           11.875            1.875
17078487                   2.250                          20120401                         20120501           13.750            0.845
17076548                   2.250                          20120501                         20120601           13.000            1.775
17218542                   2.250                          20120601                         20120701           14.000            1.445
17230539                   2.250                          20120601                         20120701           14.125            0.435
17245909                   2.250                          20120601                         20120701           12.625            1.875
17247632                   2.250                          20120801                         20120901           12.000            1.875
17249992                   2.250                          20120801                         20120901           11.500            1.875
17255980                   2.250                          20120601                         20120701           13.250            1.875
17267268                   2.250                          20140801                         20140901           12.750            1.315
17274234                   2.250                          20120801                         20120901           11.875            1.875
17275487                   2.250                          20120701                         20120801           13.125            1.875
17278943                   2.250                          20120801                         20120901           10.875            1.665
17279579                   2.250                          20120801                         20120901           11.750            1.875
17280045                   2.250                          20120801                         20120901           11.750            1.875
17280046                   2.250                          20170701                         20170801           13.625            1.635
17280047                   2.250                          20120801                         20120901           12.375            1.625
17280116                   2.250                          20120801                         20120901           11.375            1.875
17286720                   2.250                          20120801                         20120901           12.375            1.875
17286730                   2.250                          20120801                         20120901           13.000            1.875
17293502                   2.250                          20120801                         20120901           11.750            1.875
17297210                   2.250                          20120801                         20120901           13.250            1.875
17297218                   2.250                          20120801                         20120901           14.375            1.525
17297221                   2.250                          20120801                         20120901           14.375            1.525
17298133                   2.250                          20120801                         20120901           13.625            1.875
17298087                   2.250                          20120801                         20120901           11.250            1.875
17298211                   2.250                          20120801                         20120901           11.625            1.875
17298098                   2.250                          20120801                         20120901           12.250            1.875
17298855                   2.250                          20120801                         20120901           11.625            1.875
17299525                   2.250                          20140801                         20140901           13.250            1.875
17299534                   2.250                          20120801                         20120901           14.500            0.975
17299536                   2.250                          20120801                         20120901           12.625            1.875
17299491                   2.250                          20120801                         20120901           11.875            1.875
17299579                   2.250                          20120801                         20120901           12.250            1.875
17299586                   2.250                          20120801                         20120901           12.000            1.685
17301745                   2.250                          20120801                         20120901           13.375            1.635
17301717                   2.250                          20120801                         20120901           12.000            1.875
17301786                   2.250                          20120801                         20120901           12.500            1.875
17301798                   2.250                          20120801                         20120901           12.750            1.875
17301821                   2.250                          20140801                         20140901           14.000            1.255
17214357                   2.250                          20120501                         20120601           13.375            1.665
16304164                   2.250                          20110701                         20110801           12.625            1.875
17065311                   2.250                          20120301                         20120401           13.125            1.875
17154134                   2.250                          20170501                         20170601           13.625            1.875
16832568                   2.250                          20120101                         20120201           12.750            1.105
16835052                   2.250                          20120201                         20120301           13.250            1.105
16823432                   2.250                          20170201                         20170301           12.750            1.875
17299637                   2.750                          20120701                         20120801           14.500            1.815
17299650                   2.250                          20120701                         20120801           11.625            1.875
17301850                   2.250                          20120701                         20120801           12.875            1.875
17301875                   2.750                          20120401                         20120501           12.250            2.375
17302287                   2.250                          20120701                         20120801           12.375            1.875
17302297                   2.750                          20120701                         20120801           14.750            1.705
17302299                   2.250                          20120701                         20120801           12.875            1.875
17303975                   2.250                          20120701                         20120801           11.750            1.875
17303990                   2.250                          20120701                         20120801           13.250            1.875
17306383                   2.250                          20120701                         20120801           13.125            1.875
17309184                   2.250                          20140601                         20140701           12.500            1.875
17312361                   2.750                          20120501                         20120601           11.250            2.375
17256236                   2.250                          20120601                         20120701           12.750            1.875
17256376                   2.250                          20120601                         20120701           11.250            1.875
17259611                   2.250                          20120701                         20120801           13.125            1.875
17259619                   2.250                          20120701                         20120801           12.750            1.685
17263934                   2.250                          20120601                         20120701           11.625            1.875
17264197                   2.250                          20120701                         20120801           12.625            1.385
17265591                   2.250                          20120701                         20120801           13.000            1.875
17265597                   2.250                          20120701                         20120801           13.125            1.875
17265599                   2.250                          20120701                         20120801           13.250            1.875
17266307                   3.250                          20120701                         20120801           12.000            2.875
17266313                   2.250                          20120701                         20120801           13.250            1.875
17267731                   2.250                          20120601                         20120701           12.750            1.875
17272367                   2.250                          20120701                         20120801           12.875            1.875
17274421                   2.250                          20120701                         20120801           12.500            1.875
17275612                   2.250                          20120501                         20120601           10.750            1.875
17279073                   2.250                          20120701                         20120801           12.375            1.875
17293562                   3.250                          20120501                         20120601           11.875            2.875
17293573                   2.250                          20140701                         20140801           12.125            1.875
17293595                   2.250                          20120401                         20120501           12.500            1.875
17295344                   2.250                          20120701                         20120801           12.875            1.115
17297468                   2.250                          20120701                         20120801           12.000            1.875
17298235                   3.250                          20120701                         20120801           13.000            2.875
17298237                   3.250                          20120701                         20120801           11.875            2.875
17298238                   3.250                          20120701                         20120801           13.375            2.875
17298239                   3.250                          20120701                         20120801           11.875            2.875
17238774                   2.250                          20120601                         20120701           12.500            1.875
17238827                   2.250                          20120401                         20120501           13.125            1.875
17238829                   2.250                          20120601                         20120701           13.500            1.875
17243150                   2.250                          20120601                         20120701           12.250            1.875
17243156                   3.250                          20120601                         20120701           13.000            2.875
17243257                   2.250                          20140301                         20140401           12.500            1.875
17243288                   2.250                          20120601                         20120701           12.125            1.875
17243384                   2.250                          20170101                         20170201           12.250            1.875
17243939                   2.250                          20140601                         20140701           12.875            1.875
17244887                   2.250                          20170601                         20170701           12.375            1.875
17244889                   2.250                          20170601                         20170701           12.375            1.875
17244917                   2.250                          20120601                         20120701           12.625            1.875
17246160                   2.250                          20120601                         20120701           12.500            1.875
17246258                   2.250                          20120601                         20120701           11.875            1.875
17246992                   2.250                          20120601                         20120701           11.250            1.875
17247012                   2.750                          20120501                         20120601           13.125            2.375
17247906                   2.250                          20140601                         20140701           14.625            0.195
17247930                   2.250                          20120501                         20120601           11.875            1.875
17248643                   2.250                          20120601                         20120701           11.875            1.875
17248650                   2.250                          20120601                         20120701           11.250            1.875
17250237                   2.250                          20120601                         20120701           11.000            1.875
17250252                   2.250                          20120601                         20120701           11.125            1.875
17250261                   2.250                          20120601                         20120701           13.000            1.875
17230301                   2.250                          20120601                         20120701           11.750            1.875
17231133                   2.250                          20120701                         20120801           13.375            1.875
17231190                   2.250                          20120601                         20120701           13.875            1.875
17231204                   2.250                          20120601                         20120701           14.500            1.595
17231691                   2.250                          20120601                         20120701           13.500            1.875
17231716                   2.250                          20120601                         20120701           12.500            1.515
17231730                   2.250                          20120601                         20120701           14.125            1.315
17231741                   2.250                          20120601                         20120701           13.500            1.875
17231743                   2.250                          20120601                         20120701           13.500            1.875
17231745                   3.250                          20120601                         20120701           13.250            2.875
17231746                   2.250                          20120601                         20120701           12.875            1.875
17231774                   2.250                          20120601                         20120701           11.000            1.875
17238709                   2.250                          20120601                         20120701           13.250            1.875
17238711                   2.250                          20120601                         20120701           12.500            1.875
17238739                   2.250                          20120601                         20120701           13.500            1.065
17238751                   2.250                          20120501                         20120601           13.125            1.875
17238758                   2.250                          20120601                         20120701           13.750            1.595
17238760                   2.750                          20120401                         20120501           11.625            2.375
17230255                   2.250                          20120701                         20120801           13.500            1.875
17230258                   2.250                          20120701                         20120801           13.500            1.875
17230264                   2.250                          20120701                         20120801           13.500            1.875
17229865                   2.250                          20120601                         20120701           11.625            1.875
17245699                   2.250                          20120601                         20120701           13.500            1.875
17267253                   2.250                          20120701                         20120801           13.750            1.875
17207759                   2.250                          20120601                         20120701           13.500            1.875
16121006                   2.250                          20120701                         20120801           13.500            1.875
17230474                   2.250                          20120701                         20120801           11.875            1.685
17246539                   2.250                          20120601                         20120701           12.250            1.875
17219062                   2.250                          20120601                         20120701           14.125            1.875
17272266                   2.250                          20120701                         20120801           11.875            1.875
17202579                   2.250                          20120601                         20120701           13.000            1.875
16980779                   2.250                          20120401                         20120501           13.250            1.875
17002095                   2.750                          20120101                         20120201           12.375            2.375
17042505                   2.250                          20120401                         20120501           11.250            1.875
17043928                   2.250                          20120401                         20120501           12.000            1.695
17003240                   2.250                          20120401                         20120501           11.375            1.875
17011262                   2.250                          20120201                         20120301           13.250            0.915
16826783                   2.250                          20120201                         20120301           12.250            1.875
17267301                   2.250                          20120801                         20120901           14.750            1.875
17238822                   2.250                          20120601                         20120701           13.000            1.875
17252611                   2.250                          20140701                         20140801           10.625            1.875
16974038                   2.250                          20120101                         20120201           13.375            1.115
17267732                   2.250                          20120601                         20120701           12.250            1.875
17238819                   2.250                          20120501                         20120601           12.875            1.875
17238826                   2.250                          20120501                         20120601           12.750            1.875
17238836                   2.250                          20120501                         20120601           12.750            1.875
17238838                   2.250                          20120501                         20120601           13.000            1.875
17325691                   2.250                          20120701                         20120801           11.875            2.000
17325695                   2.250                          20120701                         20120801           11.875            2.000
17325696                   2.250                          20120801                         20120901           12.500            2.000
17325697                   2.250                          20120701                         20120801           12.250            2.000
17311872                   2.250                          20120601                         20120701           12.375            2.000
17311873                   2.250                          20120701                         20120801           10.875            2.000
17311874                   2.250                          20120401                         20120501           12.500            2.000
17311875                   2.250                          20120601                         20120701           11.625            2.000
17311876                   2.250                          20120601                         20120701           10.750            2.000
17311879                   2.250                          20120601                         20120701           12.500            2.000
17311880                   2.250                          20120601                         20120701           12.500            2.000
17311882                   2.250                          20120701                         20120801           11.250            2.000
17311884                   2.250                          20120601                         20120701           11.625            2.000
17311885                   2.250                          20120601                         20120701           11.375            2.000
17311886                   2.250                          20120601                         20120701           12.250            2.000
17311887                   2.250                          20120701                         20120801           11.500            2.000
17255159                   2.250                          20120701                         20120801           12.375            1.875
17160269                   3.250                          20120301                         20120401           12.875            2.875
17169168                   2.250                          20120401                         20120501           14.125            1.055
17171538                   2.750                          20120301                         20120401           14.250            2.375
17172643                   2.875                          20120301                         20120401           14.125            2.500
17182804                   2.250                          20120501                         20120601           12.625            1.875
17202136                   2.875                          20120401                         20120501           13.000            2.500
17208278                   2.250                          20140501                         20140601           13.625            1.875
17214324                   2.250                          20120501                         20120601           12.625            1.875
17215670                   2.250                          20111001                         20111101           13.250            1.875
17226637                   2.875                          20120501                         20120601           13.750            2.500
17226638                   2.875                          20120501                         20120601           13.750            2.500
17229350                   2.750                          20120201                         20120301           14.500            2.375
17238810                   2.250                          20170601                         20170701           12.000            1.875
17148635                   2.250                          20120301                         20120401           13.125            1.875
17151559                   2.250                          20120401                         20120501           13.250            1.875
17152846                   2.750                          20120301                         20120401           12.875            2.375
17154597                   2.250                          20120501                         20120601           12.250            1.875
17244542                   2.250                          20120601                         20120701           14.625            0.235
17303904                   2.250                          20140801                         20140901           12.875            1.875
17245849                   2.250                          20120701                         20120801           14.125            1.235
17247494                   2.250                          20120701                         20120801           12.875            1.875
17247641                   2.250                          20120701                         20120801           13.750            1.065
17251434                   2.250                          20120701                         20120801           13.750            1.065
17255947                   2.250                          20120701                         20120801           11.250            1.875
17256888                   2.250                          20120701                         20120801           12.500            1.875
17259501                   2.250                          20120701                         20120801           11.625            1.875
17265534                   2.250                          20120701                         20120801           14.375            1.595
17266289                   2.250                          20120701                         20120801           14.250            1.875
17274339                   2.250                          20120701                         20120801           13.500            1.605
17325199                   2.250                          20120801                         20120901           12.125            1.875
17166648                   2.250                          20120501                         20120601           13.125            1.445
17168725                   2.250                          20120501                         20120601           13.500            1.875
17181704                   2.250                          20120501                         20120601           15.125            1.625
17207837                   2.250                          20120601                         20120701           13.250            1.875
17218447                   2.250                          20120701                         20120801           13.250            1.875
17221566                   2.250                          20120601                         20120701           14.125            1.235
17233957                   2.250                          20120601                         20120701           14.875            0.975
17218465                   2.250                          20120601                         20120701           14.375            0.595
17148288                   2.250                          20120401                         20120501           15.125            0.505
17152522                   2.250                          20120501                         20120601           12.875            1.875
17152531                   2.250                          20120501                         20120601           12.875            1.875
17178341                   2.250                          20120501                         20120601           13.875            1.875
17217435                   2.250                          20120601                         20120701           12.625            1.875
17056074                   2.250                          20120301                         20120401           11.999            1.875
17066430                   2.250                          20120401                         20120501           13.500            0.975
17066435                   2.250                          20120301                         20120401           13.125            1.875
17066439                   2.250                          20120301                         20120401           13.125            1.875
17066441                   2.250                          20120301                         20120401           13.125            1.875
17066519                   2.250                          20120301                         20120401           12.500            1.875
17066686                   2.250                          20120301                         20120401           12.625            0.435
17075661                   2.500                          20120201                         20120301           11.500            2.125
17075732                   2.250                          20120401                         20120501           12.750            0.555
17076968                   2.250                          20120101                         20120201           11.125            1.875
17076986                   2.250                          20120201                         20120301           11.250            1.655
17078380                   2.250                          20120301                         20120401           13.375            1.875
17078467                   2.250                          20120401                         20120501           14.000            1.255
17078566                   2.250                          20120401                         20120501           12.125            1.875
17089178                   3.250                          20120101                         20120201           11.750            2.875
17113373                   2.250                          20111101                         20111201           12.500            1.875
17113415                   2.250                          20120201                         20120301           12.875            1.875
17113420                   2.250                          20120401                         20120501           13.375            1.875
17128766                   2.250                          20120401                         20120501           14.750            1.255
17228945                   2.875                          20120501                         20120601           13.000            2.500
17228951                   2.875                          20120501                         20120601           14.375            2.500
17228962                   3.250                          20120301                         20120401           11.375            2.875
17229004                   2.250                          20120601                         20120701           15.000            1.255
17229025                   2.250                          20120601                         20120701           13.375            1.875
17229038                   5.000                          20120501                         20120601           14.875            4.625
17229281                   2.875                          20120501                         20120601           14.125            2.500
17229285                   2.250                          20120601                         20120701           11.500            1.875
17229360                   2.250                          20120201                         20120301           14.625            1.535
17229371                   2.250                          20140601                         20140701           11.875            1.875
17218866                   2.250                          20120401                         20120501           12.625            1.875
17218943                   2.250                          20120501                         20120601           13.125            1.875
17224523                   2.250                          20120501                         20120601           14.375            1.875
17224539                   2.250                          20120501                         20120601           13.500            1.875
17219518                   2.250                          20120401                         20120501           11.250            1.875
17219537                   2.250                          20120501                         20120601           12.000            1.875
17219572                   2.250                          20120701                         20120801           12.625            1.875
17219579                   2.250                          20120501                         20120601           14.500            0.975
17221810                   2.875                          20120301                         20120401           13.375            2.500
17221811                   2.250                          20120401                         20120501           14.125            1.875
17221823                   2.250                          20120501                         20120601           13.375            1.875
17221830                   2.750                          20120501                         20120601           14.500            2.375
17221851                   2.750                          20120501                         20120601           15.875            2.105
17226644                   2.250                          20120501                         20120601           13.625            1.875
17226651                   2.250                          20120601                         20120701           12.875            1.875
17221879                   2.250                          20120501                         20120601           12.875            1.875
17221899                   2.250                          20120501                         20120601           14.500            1.875
17221904                   2.250                          20120501                         20120601           12.500            1.875
17224466                   2.250                          20120501                         20120601           12.500            1.875
17208320                   2.250                          20120501                         20120601           12.125            1.875
17208339                   2.250                          20120501                         20120601           12.375            1.875
17214399                   3.250                          20120501                         20120601           12.875            2.875
17215118                   2.250                          20120501                         20120601           14.750            0.875
17215129                   2.250                          20120601                         20120701           12.875            1.875
17215133                   2.250                          20120501                         20120601           11.999            1.875
17215650                   2.250                          20120601                         20120701           12.625            1.875
17217021                   2.250                          20120501                         20120601           11.500            1.875
17217028                   2.250                          20120501                         20120601           14.375            0.975
17217073                   2.250                          20120501                         20120601           12.625            1.875
17217097                   2.250                          20120501                         20120601           13.625            1.025
17217125                   2.250                          20120501                         20120601           14.250            1.365
17217821                   2.250                          20120301                         20120401           12.875            1.875
17217828                   2.750                          20120401                         20120501           13.750            2.375
17217838                   2.250                          20120501                         20120601           13.250            1.875
17217850                   2.250                          20120501                         20120601           12.375            1.875
17217855                   2.250                          20120601                         20120701           13.375            1.875
17203981                   2.250                          20120401                         20120501           12.000            1.875
17204011                   2.250                          20120401                         20120501           13.375            1.875
17204057                   2.250                          20120501                         20120601           14.750            1.435
17206035                   2.750                          20120401                         20120501           12.625            2.375
17206068                   2.250                          20120501                         20120601           14.125            0.975
17206095                   2.250                          20120601                         20120701           13.375            1.875
17206102                   2.875                          20120401                         20120501           13.250            2.500
17206128                   2.250                          20120601                         20120701           13.500            1.875
17207365                   2.250                          20120501                         20120601           14.875            1.445
17182077                   2.250                          20120601                         20120701           13.500            1.875
17182084                   2.250                          20140501                         20140601           13.750            1.875
17182086                   2.250                          20120501                         20120601           14.000            1.625
17182094                   2.250                          20120501                         20120601           14.375            1.005
17182834                   2.250                          20120501                         20120601           13.625            1.875
17182837                   2.250                          20120201                         20120301           12.500            1.875
17182843                   2.250                          20120201                         20120301           12.750            1.875
17200928                   2.250                          20120401                         20120501           12.750            1.875
17200945                   2.250                          20120501                         20120601           12.875            1.875
17201779                   2.250                          20120501                         20120601           12.625            1.875
17201785                   2.250                          20120401                         20120501           13.500            1.875
17201825                   2.250                          20120401                         20120501           12.750            1.875
17203911                   2.250                          20120501                         20120601           14.375            0.855
17203949                   2.250                          20120401                         20120501           14.000            1.415
17202124                   2.875                          20120401                         20120501           14.250            2.500
17171501                   2.250                          20120401                         20120501           14.875            1.345
17171508                   2.250                          20120401                         20120501           12.500            1.875
17171510                   2.250                          20120301                         20120401           12.500            1.875
17171513                   2.250                          20120301                         20120401           12.375            1.875
17171515                   2.250                          20120301                         20120401           12.125            1.875
17171517                   2.250                          20120301                         20120401           14.000            0.805
17171527                   2.250                          20120401                         20120501           12.750            1.875
17171529                   2.250                          20120301                         20120401           13.000            0.865
17171654                   2.250                          20120301                         20120401           11.625            1.245
17172552                   2.250                          20120201                         20120301           12.250            1.875
17172572                   2.250                          20120201                         20120301           12.250            1.875
17172574                   2.250                          20120201                         20120301           12.750            1.875
17172587                   2.250                          20120201                         20120301           12.625            1.875
17172598                   2.250                          20120401                         20120501           12.125            1.105
17172616                   2.250                          20120201                         20120301           12.625            1.875
17172618                   2.250                          20120201                         20120301           12.250            1.875
17172635                   2.250                          20120501                         20120601           14.375            1.445
17172683                   2.250                          20120401                         20120501           12.625            1.875
17172728                   3.250                          20120301                         20120401           12.000            2.875
17172767                   2.750                          20120301                         20120401           14.875            2.375
17172771                   2.750                          20120301                         20120401           14.550            2.065
17175508                   2.250                          20120501                         20120601           13.000            1.875
17180335                   2.250                          20120401                         20120501           11.750            1.875
17155877                   2.250                          20120501                         20120601           12.500            1.875
17155904                   2.250                          20140401                         20140501           12.625            1.875
17160241                   3.250                          20120401                         20120501           11.750            2.875
17160249                   2.250                          20120401                         20120501           13.125            1.875
17160317                   2.250                          20120401                         20120501           11.875            1.875
17160339                   2.250                          20140401                         20140501           11.375            1.875
17169262                   2.250                          20140501                         20140601           12.625            1.875
17160364                   3.250                          20120401                         20120501           11.750            2.875
17160402                   2.250                          20120401                         20120501           13.625            1.495
17167176                   2.250                          20120601                         20120701           14.125            1.185
17167191                   2.250                          20120401                         20120501           13.125            1.875
17167265                   2.250                          20120401                         20120501           12.125            1.875
17167272                   2.250                          20120401                         20120501           15.500            1.315
17167275                   2.250                          20120501                         20120601           12.125            1.875
17167344                   2.250                          20140201                         20140301           11.750            1.875
17168971                   2.250                          20120401                         20120501           12.000            1.875
17169011                   2.250                          20120301                         20120401           13.000            1.875
17169013                   2.250                          20120401                         20120501           12.250            1.875
17169018                   2.250                          20120401                         20120501           12.625            1.875
17169027                   3.250                          20140401                         20140501           11.625            2.875
17169069                   2.250                          20120401                         20120501           11.750            1.875
17169077                   2.250                          20120501                         20120601           12.750            1.875
17169080                   2.250                          20120501                         20120601           12.750            1.875
17169088                   3.250                          20140401                         20140501           12.000            2.875
17169095                   2.250                          20120401                         20120501           11.875            1.615
17169130                   3.250                          20120401                         20120501           11.375            2.875
17169142                   3.250                          20120401                         20120501           11.000            2.875
17171380                   2.250                          20120301                         20120401           12.375            1.875
17171400                   2.250                          20120301                         20120401           13.625            0.355
17169145                   2.250                          20120501                         20120601           11.875            1.875
17169154                   3.250                          20120401                         20120501           12.000            2.875
17169196                   3.250                          20120401                         20120501           11.750            2.875
17171438                   2.250                          20120401                         20120501           13.125            0.435
17171458                   2.250                          20120301                         20120401           12.375            1.875
17171469                   2.250                          20120401                         20120501           13.500            1.435
17151551                   2.750                          20120301                         20120401           13.500            2.375
17151556                   2.750                          20120301                         20120401           12.250            2.375
17151565                   2.750                          20120301                         20120401           12.250            2.375
17152808                   2.250                          20120401                         20120501           10.500            1.875
17152841                   2.250                          20120301                         20120401           12.625            1.875
17152874                   3.500                          20131201                         20140101           12.125            3.125
17152886                   2.250                          20120401                         20120501           12.125            1.875
17152899                   2.250                          20120501                         20120601           11.625            1.875
17152901                   2.250                          20111001                         20111101           12.500            1.875
17152914                   2.750                          20120301                         20120401           14.375            2.375
17152967                   2.250                          20120401                         20120501           12.375            1.875
17154567                   2.250                          20170301                         20170401           12.125            1.875
17154572                   2.250                          20120401                         20120501           13.375            1.875
17154596                   2.250                          20120401                         20120501           12.375            1.875
17154665                   2.250                          20120401                         20120501           13.125            1.875
17154708                   2.250                          20140401                         20140501           12.750            1.875
17154747                   2.250                          20120401                         20120501           12.750            1.705
17155773                   2.250                          20120301                         20120401           12.250            1.875
17155775                   2.750                          20120301                         20120401           13.250            2.375
17155786                   2.250                          20120301                         20120401           12.500            1.875
17155824                   2.250                          20120201                         20120301           12.625            1.875
17148751                   2.250                          20120501                         20120601           12.375            1.875
17148757                   2.250                          20140401                         20140501           13.250            1.875
17148863                   2.250                          20110901                         20111001           11.000            1.535
17151519                   2.250                          20120401                         20120501           11.500            1.875
17151522                   2.250                          20120401                         20120501           12.625            1.875
17151526                   2.250                          20120401                         20120501           12.625            1.875
17151538                   2.250                          20120401                         20120501           13.500            1.875
17146240                   2.250                          20120401                         20120501           13.500            1.875
17148463                   2.250                          20120301                         20120401           13.375            1.875
17148612                   2.250                          20120401                         20120501           12.750            1.875
17145989                   2.750                          20120301                         20120401           13.250            2.375
17146087                   2.250                          20140401                         20140501           13.375            1.875
17146098                   2.250                          20120401                         20120501           11.750            1.875
17146113                   2.250                          20120401                         20120501           14.375            1.875
17146199                   2.250                          20120401                         20120501           11.625            1.875
17133321                   2.250                          20120401                         20120501           10.875            1.875
17130942                   2.250                          20120401                         20120501           11.500            1.635
17131014                   2.250                          20140501                         20140601           12.875            1.745
17132969                   2.250                          20120401                         20120501           12.375            1.875
17133079                   2.250                          20120301                         20120401           12.625            1.875
17133142                   2.750                          20120301                         20120401           13.000            2.375
17133152                   2.750                          20120301                         20120401           13.125            2.375
17133185                   2.250                          20120401                         20120501           11.875            1.875
17133208                   2.250                          20120101                         20120201           13.125            1.875
17130610                   2.250                          20120201                         20120301           12.000            1.875
17130511                   2.250                          20120401                         20120501           12.875            1.875
17130534                   2.250                          20120101                         20120201           11.750            1.875
17323121                   2.250                          20120801                         20120901           11.500            1.875
17324358                   2.250                          20120801                         20120901           12.125            1.875
17325300                   2.250                          20120801                         20120901           11.625            1.875
17325598                   2.250                          20120801                         20120901           13.875            1.875
17325680                   2.250                          20170801                         20170901           11.625            1.875
17326272                   2.250                          20170801                         20170901           11.875            1.875
17306351                   2.250                          20120801                         20120901           12.750            1.875
17309150                   2.250                          20120801                         20120901           12.500            1.875
17309160                   2.250                          20140801                         20140901           11.500            1.875
17322697                   2.250                          20140801                         20140901           12.625            1.875
17312200                   2.250                          20170801                         20170901           11.500            1.875
17312132                   2.250                          20120801                         20120901           12.000            1.875
17304183                   2.250                          20120601                         20120701           12.500            1.875
17304188                   2.250                          20120801                         20120901           12.875            1.875
17304192                   2.250                          20120801                         20120901           12.875            1.875
17306328                   2.250                          20120801                         20120901           13.375            1.875
17303721                   2.250                          20120801                         20120901           12.875            1.875
17303824                   2.250                          20120801                         20120901           12.750            1.875
17301584                   2.250                          20120801                         20120901           12.750            1.875
17301708                   2.250                          20120801                         20120901           12.750            1.875
17301774                   2.250                          20120801                         20120901           13.250            1.875
17301813                   2.250                          20120801                         20120901           12.875            1.475
17301819                   2.250                          20120801                         20120901           12.875            1.875
17301597                   2.250                          20120801                         20120901           11.500            1.875
17302210                   2.250                          20120801                         20120901           12.750            1.875
17286679                   2.250                          20120801                         20120901           13.125            1.875
17293481                   2.250                          20120801                         20120901           11.875            1.875
17293530                   2.250                          20120801                         20120901           13.375            1.665
17293534                   2.250                          20120701                         20120801           12.375            1.565
17295229                   2.250                          20120701                         20120801           11.875            1.875
17295184                   2.250                          20120801                         20120901           11.500            1.875
17295269                   2.250                          20140801                         20140901           13.000            1.875
17295314                   2.250                          20120701                         20120801           11.875            1.875
17297165                   2.250                          20120701                         20120801           15.125            1.875
17298121                   2.250                          20120801                         20120901           12.375            1.675
17298156                   2.250                          20120801                         20120901           11.875            1.875
17298181                   2.250                          20120701                         20120801           13.500            1.475
17298190                   2.250                          20120801                         20120901           13.125            1.315
17298193                   2.250                          20140701                         20140801           11.500            1.875
17298202                   2.250                          20140801                         20140901           11.875            1.875
17298208                   2.250                          20120801                         20120901           13.375            0.965
17298876                   2.250                          20120701                         20120801           13.375            1.875
17298916                   2.250                          20120701                         20120801           12.125            1.875
17299532                   2.250                          20140701                         20140801           13.625            1.475
17299561                   2.250                          20170801                         20170901           16.500            1.595
17299564                   2.250                          20120701                         20120801           14.375            1.875
17299612                   2.250                          20140701                         20140801           15.500            1.065
17230523                   2.250                          20120601                         20120701           11.875            1.875
17274294                   2.250                          20120801                         20120901           12.375            1.875
17274354                   2.250                          20120701                         20120801           15.750            1.235
17275503                   2.250                          20140701                         20140801           14.000            1.875
17275504                   2.250                          20120701                         20120801           11.875            1.875
17275517                   2.250                          20120701                         20120801           13.375            1.565
17275533                   2.250                          20120701                         20120801           11.625            1.875
17275551                   2.250                          20140701                         20140801           13.375            1.775
17278403                   2.250                          20120701                         20120801           11.875            1.875
17278414                   2.250                          20120701                         20120801           11.750            1.875
17278419                   2.250                          20120701                         20120801           12.625            1.875
17278437                   2.250                          20120701                         20120801           12.000            1.875
17278381                   2.250                          20120701                         20120801           11.875            1.875
17278385                   2.250                          20120701                         20120801           11.625            1.875
17278981                   2.250                          20120701                         20120801           12.125            1.875
17279014                   2.250                          20120801                         20120901           14.000            1.565
17279029                   2.250                          20120701                         20120801           12.625            0.625
17279041                   2.250                          20120701                         20120801           13.250            1.635
17279592                   2.250                          20120701                         20120801           13.125            1.635
17279600                   2.250                          20140701                         20140801           16.375            1.195
17279614                   2.250                          20120701                         20120801           13.375            1.875
17279617                   2.250                          20140701                         20140801           14.875            1.255
17280142                   2.250                          20140701                         20140801           14.875            1.255
17224142                   2.250                          20120601                         20120701           12.375            1.875
17226483                   2.250                          20120601                         20120701           14.125            1.245
17226530                   2.250                          20140601                         20140701           14.500            1.605
17228637                   2.250                          20120601                         20120701           12.625            1.875
17229538                   2.250                          20120601                         20120701           12.625            1.875
17229938                   2.250                          20120601                         20120701           12.375            1.875
17229962                   2.250                          20120601                         20120701           13.750            1.065
17230009                   2.250                          20120601                         20120701           13.375            1.875
17230016                   2.250                          20120601                         20120701           12.250            1.775
17230063                   2.250                          20120601                         20120701           14.750            0.975
17216765                   2.250                          20120601                         20120701           13.500            1.875
17216768                   2.250                          20120601                         20120701           13.625            1.875
17216774                   2.250                          20120601                         20120701           14.000            1.255
17217699                   2.250                          20120601                         20120701           12.875            1.875
17217461                   2.250                          20120601                         20120701           13.875            1.445
17217465                   2.250                          20120701                         20120801           12.875            1.875
17218514                   2.250                          20120601                         20120701           12.750            1.775
17218541                   2.250                          20120601                         20120701           15.000            1.535
17218559                   2.250                          20120601                         20120701           12.375            1.875
17219252                   2.250                          20120601                         20120701           14.000            1.185
17219262                   2.250                          20120601                         20120701           13.375            1.875
17219269                   2.250                          20120501                         20120601           12.875            1.875
17221459                   2.250                          20170601                         20170701           12.375            1.875
17224113                   2.250                          20120601                         20120701           15.500            1.595
17207955                   2.250                          20120501                         20120601           12.375            1.875
17213970                   2.250                          20120601                         20120701           13.875            1.075
17214075                   2.250                          20120501                         20120601           13.125            1.875
17214096                   2.250                          20120701                         20120801           11.875            1.875
17214822                   2.250                          20120601                         20120701           12.625            1.875
17215496                   2.250                          20140501                         20140601           13.500            1.455
17215572                   2.250                          20120701                         20120801           13.000            1.875
17215301                   2.250                          20120501                         20120601           12.625            1.875
17216674                   2.250                          20120501                         20120601           13.750            1.255
17216746                   2.250                          20120601                         20120701           12.500            1.875
17204222                   2.250                          20120501                         20120601           14.625            1.875
17205728                   2.250                          20120601                         20120701           14.750            1.465
17205739                   2.250                          20120701                         20120801           11.875            1.875
17207179                   2.250                          20120601                         20120701           14.375            1.595
17207898                   2.250                          20120601                         20120701           12.625            1.875
17207793                   2.250                          20120701                         20120801           11.875            1.875
17204198                   2.250                          20120601                         20120701           13.125            1.875
17172263                   2.250                          20120501                         20120601           11.750            1.815
17175149                   2.250                          20120501                         20120601           13.625            0.915
17175197                   2.250                          20120501                         20120601           13.625            1.005
17178366                   2.250                          20120501                         20120601           13.375            1.875
17178460                   2.250                          20120501                         20120601           14.875            0.975
17182395                   2.250                          20120501                         20120601           14.875            0.725
17182447                   2.250                          20120501                         20120601           12.875            1.355
17200628                   2.250                          20120501                         20120601           13.500            1.445
17200702                   2.250                          20120501                         20120601           13.125            1.455
17201475                   2.250                          20120601                         20120701           11.750            1.875
17201492                   2.250                          20120601                         20120701           14.750            1.525
17201514                   2.250                          20120601                         20120701           14.750            1.525
17202679                   2.250                          20120501                         20120601           12.500            1.875
17202683                   2.250                          20120601                         20120701           12.500            1.875
17202703                   2.250                          20120501                         20120601           14.875            1.535
17202734                   2.250                          20120501                         20120601           11.875            1.545
17166568                   2.250                          20120601                         20120701           12.375            1.875
17166582                   2.250                          20120501                         20120601           12.250            1.875
17166620                   2.250                          20120501                         20120601           12.000            1.875
17168644                   2.250                          20120501                         20120601           11.500            1.875
17168668                   2.250                          20120501                         20120601           11.500            1.875
17170606                   2.250                          20140501                         20140601           11.375            1.875
17172219                   2.250                          20120501                         20120601           12.250            1.875
17159876                   2.250                          20120701                         20120801           11.750            1.875
17155383                   2.250                          20120401                         20120501           14.250            1.535
17159840                   2.250                          20120501                         20120601           11.875            1.445
17154214                   2.250                          20120401                         20120501           13.250            1.695
17150130                   2.250                          20120501                         20120601           12.625            1.875
17152432                   2.250                          20120501                         20120601           13.625            1.005
17152446                   2.250                          20120601                         20120701           12.375            1.525
17267377                   2.250                          20120701                         20120801           11.750            1.875
17148216                   2.250                          20120501                         20120601           13.000            1.875
17266292                   2.250                          20120701                         20120801           13.875            1.185
17267337                   2.250                          20140701                         20140801           13.500            1.375
17267345                   2.250                          20120701                         20120801           11.875            1.875
17267353                   2.250                          20120701                         20120801           11.875            1.665
17265884                   2.250                          20120701                         20120801           12.375            1.685
17264172                   2.250                          20120701                         20120801           14.125            1.875
17265461                   2.250                          20120801                         20120901           13.375            1.615
17265476                   2.250                          20120701                         20120801           13.875            1.435
17265511                   2.250                          20120701                         20120801           11.625            1.875
17265548                   2.250                          20120701                         20120801           13.875            1.875
17256950                   2.250                          20120701                         20120801           11.875            1.875
17256956                   2.250                          20120701                         20120801           12.250            1.875
17259525                   2.250                          20120601                         20120701           14.750            1.875
17259537                   2.250                          20120701                         20120801           14.000            1.315
17259550                   2.250                          20120701                         20120801           13.625            1.875
17259552                   2.250                          20120701                         20120801           15.750            1.595
17259565                   2.250                          20120701                         20120801           12.000            1.875
17263509                   2.250                          20120701                         20120801           13.750            1.185
17263544                   2.250                          20120701                         20120801           12.125            1.875
17263550                   2.250                          20120701                         20120801           12.500            1.385
17263904                   2.250                          20120701                         20120801           12.500            1.445
17263711                   2.250                          20140801                         20140901           11.625            1.875
17263907                   2.250                          20120701                         20120801           13.250            1.875
17256947                   2.250                          20120701                         20120801           12.375            1.875
17252652                   2.250                          20120601                         20120701           12.250            1.875
17252679                   2.250                          20120601                         20120701           13.500            1.135
17251451                   2.250                          20120701                         20120801           11.875            1.565
17247497                   2.250                          20120601                         20120701           12.000            1.875
17247512                   2.250                          20120601                         20120701           12.875            1.875
17247516                   2.250                          20120601                         20120701           12.750            1.875
17247551                   2.250                          20120701                         20120801           12.375            1.875
17247637                   2.250                          20120701                         20120801           13.875            1.605
17251417                   2.250                          20120601                         20120701           12.625            1.875
17246647                   2.250                          20120601                         20120701           12.000            1.875
17246696                   2.250                          20120601                         20120701           13.500            1.875
17246708                   2.250                          20120601                         20120701           13.500            1.875
17246712                   2.250                          20120601                         20120701           13.000            1.875
17246730                   2.250                          20120701                         20120801           14.000            1.565
17246757                   2.250                          20120601                         20120701           12.125            1.875
17245751                   2.250                          20120601                         20120701           11.875            1.875
17245757                   2.250                          20120601                         20120701           13.000            1.875
17245804                   2.250                          20140701                         20140801           12.750            1.875
17245820                   2.250                          20140601                         20140701           13.750            1.875
17245869                   2.250                          20120701                         20120801           14.875            1.875
17245880                   2.250                          20120601                         20120701           12.125            1.875
17246587                   2.250                          20120701                         20120801           15.000            1.875
17244095                   2.250                          20120701                         20120801           12.750            1.875
17244418                   2.250                          20120601                         20120701           12.875            1.875
17244443                   2.250                          20120701                         20120801           12.250            1.875
17244451                   2.250                          20120601                         20120701           12.875            1.875
17244502                   2.250                          20140601                         20140701           14.125            1.315
17244520                   2.250                          20120601                         20120701           13.000            1.875
17242783                   2.250                          20120601                         20120701           11.875            1.875
17242799                   2.250                          20120701                         20120801           12.875            1.625
17242858                   2.250                          20120601                         20120701           16.500            1.595
17243991                   2.250                          20120601                         20120701           12.750            1.605
17244053                   2.250                          20120601                         20120701           14.375            1.295
17244055                   2.250                          20120601                         20120701           12.500            1.875
17130006                   2.250                          20120501                         20120601           16.000            0.725
17132646                   2.250                          20120501                         20120601           15.125            0.605
17230632                   2.250                          20120701                         20120801           13.500            1.875
17231370                   2.250                          20120601                         20120701           12.000            1.875
17231401                   2.250                          20120601                         20120701           14.125            1.255
17231403                   2.250                          20120601                         20120701           15.125            1.535
17231310                   2.250                          20120601                         20120701           13.000            1.875
17233936                   2.250                          20120601                         20120701           12.875            1.875
17233940                   2.250                          20120601                         20120701           12.125            1.785
17233948                   2.250                          20120701                         20120801           12.500            1.875
17234036                   2.250                          20120601                         20120701           12.500            1.875
17113019                   2.250                          20120501                         20120601           11.500            1.875
17128204                   2.250                          20120601                         20120701           12.500            1.875
16775482                   2.250                          20111201                         20120101           12.625            1.875
16774836                   2.250                          20111201                         20120101           11.500            1.875
17244390                   2.250                          20120601                         20120701           13.875            1.535
17247532                   2.250                          20120801                         20120901           12.625            1.875
17252618                   2.250                          20120601                         20120701           11.625            1.875
17255187                   2.250                          20140701                         20140801           12.375            1.875
17256882                   2.250                          20120601                         20120701           12.500            1.875
17264082                   2.250                          20120801                         20120901           12.375            1.875
17272265                   2.250                          20120701                         20120801           11.500            1.875
17278420                   2.250                          20140801                         20140901           12.500            1.335
17286675                   2.250                          20120701                         20120801           12.500            0.625
17295178                   2.250                          20120801                         20120901           11.625            1.875
17303019                   2.250                          20120801                         20120901           11.625            1.875
17325207                   2.250                          20120801                         20120901           12.875            1.875
17148942                   2.250                          20120401                         20120501           13.375            1.535
17267730                   2.250                          20120601                         20120701           13.125            0.535
17272414                   2.250                          20120601                         20120701           11.625            1.875
17293559                   2.250                          20120401                         20120501           12.375            1.875
17298981                   2.250                          20170701                         20170801           11.625            1.875
17152888                   2.250                          20120401                         20120501           11.875            1.875
17171691                   2.250                          20120401                         20120501           11.750            1.875
17202186                   2.875                          20120401                         20120501           13.250            2.500
17206059                   2.250                          20120401                         20120501           11.750            1.875
17226624                   2.250                          20120601                         20120701           13.500            1.875
17226648                   2.875                          20120501                         20120601           13.375            2.500
17228947                   2.250                          20120701                         20120801           13.500            1.875
17230289                   2.250                          20120701                         20120801           13.250            1.875
17246240                   2.250                          20120501                         20120601           13.000            1.875
17246988                   2.250                          20120601                         20120701           13.625            1.875
17150162                   2.250                          20120801                         20120901           12.750            1.675
17214764                   2.250                          20120601                         20120701           15.625            1.875
17021250                   2.250                          20120401                         20120501           12.625            1.875
17027741                   2.250                          20120301                         20120401           12.750            1.875
17057776                   2.250                          20120301                         20120401           12.250            1.875
17076953                   2.250                          20120101                         20120201           12.125            1.225
17077093                   2.250                          20120501                         20120601           13.750            1.875
17078199                   2.250                          20120401                         20120501           13.375            1.035
17088677                   2.250                          20120401                         20120501           13.375            1.875
16853196                   2.250                          20120101                         20120201           12.750            1.875
16765217                   2.250                          20111201                         20120101           12.625            1.875
16731889                   2.250                          20111201                         20120101           13.250            1.875
16707917                   2.750                          20111101                         20111201           13.875            0.915
17218457                   2.250                          20120501                         20120601           16.000            1.425
17128180                   2.250                          20120501                         20120601           13.750            0.435
16658475                   2.250                          20111001                         20111101           14.125            0.555
17113464                   2.250                          20120401                         20120501           14.500            0.975
17128696                   2.250                          20120401                         20120501           13.375            1.875
17078695                   2.250                          20120401                         20120501           13.125            1.875
17089154                   3.250                          20120301                         20120401           12.125            2.875
17089171                   2.250                          20120301                         20120401           11.375            1.875
17052157                   2.250                          20120401                         20120501           12.750            1.105
17033501                   2.250                          20120401                         20120501           12.375            0.685
16640918                   2.250                          20110801                         20110901           13.375            1.875
17113620                   2.250                          20120401                         20120501           13.625            1.425
17113741                   2.250                          20140401                         20140501           12.875            1.875
17128585                   2.250                          20120301                         20120401           13.000            1.875
17128594                   2.250                          20120301                         20120401           12.875            1.875
17128610                   2.750                          20120301                         20120401           13.500            2.375
17128617                   2.250                          20120301                         20120401           12.875            1.875
17128629                   2.750                          20120301                         20120401           12.875            2.375
17128675                   2.250                          20120401                         20120501           12.750            1.875
17128682                   2.750                          20120301                         20120401           14.625            2.375
17128702                   3.500                          20120301                         20120401           11.875            3.125
17128815                   2.250                          20120401                         20120501           12.500            1.875
17128844                   2.250                          20120301                         20120401           11.875            1.875
17128850                   2.250                          20120501                         20120601           13.375            1.545
17088910                   2.250                          20120401                         20120501           11.750            1.875
17088943                   2.250                          20120201                         20120301           12.875            1.535
17088954                   2.250                          20120201                         20120301           13.875            1.375
17088987                   2.250                          20120201                         20120301           14.125            0.905
17088997                   2.250                          20120201                         20120301           13.125            1.305
17089011                   2.250                          20120201                         20120301           14.125            1.295
17089068                   3.500                          20120201                         20120301           13.750            2.355
17089080                   2.250                          20120301                         20120401           12.500            1.875
17089083                   2.250                          20120301                         20120401           13.000            1.875
17089125                   3.250                          20120301                         20120401           11.750            2.875
17089160                   3.250                          20120201                         20120301           11.375            2.875
17089164                   3.250                          20120201                         20120301           12.875            2.875
17089177                   2.250                          20120401                         20120501           13.250            0.765
17089210                   2.250                          20120301                         20120401           12.875            1.875
17089347                   2.250                          20120401                         20120501           11.875            1.875
17089385                   2.750                          20120201                         20120301           12.875            2.375
17089404                   2.250                          20140401                         20140501           12.750            1.875
17113369                   2.250                          20111201                         20120101           12.875            1.875
17113412                   2.250                          20120201                         20120301           12.875            1.875
17113417                   2.750                          20120301                         20120401           12.750            2.375
17113441                   3.250                          20120401                         20120501           11.750            2.875
17113452                   2.750                          20120301                         20120401           13.625            2.375
17113482                   2.750                          20120101                         20120201           13.525            1.775
17113508                   2.250                          20120401                         20120501           15.625            1.215
17113520                   2.250                          20120401                         20120501           14.125            0.725
17113564                   2.250                          20120401                         20120501           16.000            0.685
17113570                   2.250                          20120401                         20120501           14.375            1.475
17113581                   2.250                          20120401                         20120501           13.000            1.875
17113584                   2.250                          20120401                         20120501           11.500            1.875
17325700                   2.250                          20120701                         20120801           11.500            2.000
17231091                   2.250                          20120601                         20120701           13.500            1.875
17231742                   2.250                          20120601                         20120701           13.500            1.875
17259586                   2.250                          20120601                         20120701           12.125            1.875
17263492                   2.250                          20120601                         20120701           12.625            1.875
17263493                   2.250                          20120601                         20120701           12.625            1.875
17263501                   2.250                          20120601                         20120701           10.750            1.875
17267729                   2.250                          20120601                         20120701           12.750            1.875
17298993                   2.250                          20120701                         20120801           12.500            1.875
17311933                   2.750                          20120601                         20120701           14.000            2.375
17217841                   5.000                          20120501                         20120601           14.875            4.625
17218966                   2.250                          20120601                         20120701           12.500            1.875
17221836                   2.250                          20120601                         20120701           12.750            1.875
17224507                   2.250                          20120601                         20120701           12.000            1.875
17302470                   2.250                          20120801                         20120901           12.500            1.875
17303084                   2.250                          20120801                         20120901           13.000            1.875
17303105                   2.250                          20120801                         20120901           13.375            1.875
17303110                   2.250                          20120801                         20120901           11.750            1.875
17303139                   2.250                          20120801                         20120901           12.625            1.875
17303587                   2.250                          20120801                         20120901           13.500            1.395
17303859                   2.250                          20120801                         20120901           11.875            1.875
17304219                   2.250                          20120801                         20120901           11.875            1.875
17304242                   2.250                          20140801                         20140901           14.875            1.875
17304245                   2.250                          20120801                         20120901           13.000            1.875
17304847                   2.250                          20120801                         20120901           13.750            1.875
17306297                   2.250                          20120801                         20120901           12.375            1.575
17306309                   2.250                          20120801                         20120901           12.250            1.875
17306334                   2.250                          20170801                         20170901           11.500            1.875
17306345                   2.250                          20120801                         20120901           13.000            1.875
17309075                   2.250                          20140801                         20140901           13.250            1.875
17311761                   2.250                          20120801                         20120901           11.250            1.875
17311820                   2.250                          20120801                         20120901           12.875            1.875
17312192                   2.250                          20120801                         20120901           12.500            1.875
17312241                   2.250                          20120801                         20120901           13.625            1.115
17312273                   2.250                          20120801                         20120901           13.125            1.875
17152928                   2.250                          20120401                         20120501           12.999            1.875
17323053                   2.250                          20120801                         20120901           12.875            1.875
17323065                   2.250                          20140801                         20140901           14.250            1.875
17323109                   2.250                          20120801                         20120901           11.875            1.875
17324329                   2.250                          20120801                         20120901           11.875            1.875
17171544                   2.750                          20120401                         20120501           12.875            2.375
17172551                   2.250                          20120301                         20120401           13.750            1.415
17172637                   2.875                          20120301                         20120401           14.125            2.500
17172654                   2.875                          20120401                         20120501           13.250            2.500
17180343                   2.250                          20120601                         20120701           12.250            1.875
17182816                   2.250                          20120501                         20120601           12.625            1.875
17133253                   2.250                          20120401                         20120501           12.750            1.875
17202132                   2.875                          20120401                         20120501           13.125            2.500
17206055                   2.250                          20120501                         20120601           15.250            0.565
17207384                   2.250                          20120601                         20120701           13.250            1.875
17302222                   2.250                          20140801                         20140901           13.500            1.225
17302273                   2.250                          20120801                         20120901           12.125            1.875
17302437                   2.250                          20140801                         20140901           13.500            1.605
16339145                   2.250                          20110701                         20110801           13.500            1.875
16335162                   2.250                          20110801                         20110901           13.500            1.875
17078806                   2.250                          20120401                         20120501           10.500            1.875
17078849                   2.250                          20120401                         20120501           13.750            0.595
17078864                   2.250                          20120401                         20120501           10.875            1.875
17088707                   2.250                          20120501                         20120601           13.125            1.875
17088830                   2.250                          20120301                         20120401           11.875            1.875
17075931                   2.250                          20120401                         20120501           13.750            0.525
17075945                   2.250                          20120401                         20120501           13.750            1.525
17076858                   2.250                          20120301                         20120401           13.000            1.875
17076872                   2.250                          20120401                         20120501           10.750            1.875
17076900                   2.250                          20120301                         20120401           14.250            1.295
17076912                   2.250                          20120401                         20120501           13.375            0.555
17076947                   2.250                          20120201                         20120301           13.500            1.875
17076976                   2.250                          20120401                         20120501           13.875            1.875
17077010                   2.250                          20170401                         20170501           12.625            1.875
17077067                   2.250                          20120301                         20120401           12.625            1.875
17077076                   2.250                          20120301                         20120401           12.625            1.875
17077128                   2.750                          20120601                         20120701           13.125            2.375
17077132                   2.250                          20120401                         20120501           12.750            1.405
17077275                   2.250                          20120401                         20120501           13.375            0.555
17077293                   2.250                          20140401                         20140501           10.875            1.875
17077323                   2.250                          20120401                         20120501           12.875            0.865
17078136                   2.250                          20120301                         20120401           13.875            1.185
17078239                   2.250                          20120301                         20120401           13.250            1.875
17078258                   2.250                          20120301                         20120401           12.125            1.875
17078285                   2.250                          20120301                         20120401           12.875            1.875
17078346                   2.250                          20120401                         20120501           12.500            1.875
17078469                   2.250                          20120301                         20120401           12.375            1.105
17078483                   2.250                          20120301                         20120401           12.375            1.725
17078489                   2.250                          20120301                         20120401           12.375            1.355
17078492                   2.250                          20120101                         20120201           11.375            1.875
17078510                   2.250                          20120401                         20120501           11.500            1.875
17078524                   2.250                          20120301                         20120401           12.750            1.875
17078616                   2.250                          20120301                         20120401           13.250            1.875
17078728                   2.250                          20120301                         20120401           11.625            1.875
17065151                   2.250                          20120401                         20120501           10.750            1.875
17065401                   2.750                          20120201                         20120301           14.550            0.855
17065468                   2.250                          20140401                         20140501           12.999            1.875
17066380                   2.250                          20120401                         20120501           12.375            1.875
17075789                   2.250                          20120401                         20120501           12.875            1.875
17066424                   2.250                          20120201                         20120301           14.625            0.905
17066426                   2.250                          20140301                         20140401           11.625            1.875
17066433                   2.250                          20120301                         20120401           12.250            1.875
17066506                   5.600                          20120301                         20120401           12.500            5.225
17066625                   2.250                          20120401                         20120501           12.750            1.875
17066665                   2.250                          20120401                         20120501           12.500            1.875
17066812                   2.250                          20140401                         20140501           11.750            1.875
17066821                   2.250                          20120401                         20120501           12.250            1.875
17075483                   2.250                          20120401                         20120501           11.875            1.875
17075502                   2.250                          20120401                         20120501           12.000            0.835
17075524                   2.500                          20120401                         20120501           12.250            2.125
17075530                   2.250                          20120101                         20120201           12.750            1.745
17056092                   2.250                          20140301                         20140401           13.250            1.875
17059584                   2.250                          20120401                         20120501           14.500            0.765
17060537                   2.250                          20120301                         20120401           12.375            1.675
17056102                   2.250                          20120301                         20120401           10.625            1.875
17060544                   2.250                          20120401                         20120501           13.000            1.875
17057638                   2.250                          20120301                         20120401           13.250            1.875
17060672                   2.250                          20120301                         20120401           13.375            1.085
17057862                   2.250                          20120101                         20120201           13.250            1.875
17057982                   6.000                          20120201                         20120301           13.250            5.085
17060748                   2.250                          20120401                         20120501           12.750            1.875
17059350                   2.250                          20120401                         20120501           14.000            0.765
17059427                   2.750                          20120101                         20120201           13.775            1.735
17048049                   2.250                          20120201                         20120301           13.750            1.205
17053451                   2.250                          20120401                         20120501           13.000            1.875
17048333                   2.250                          20140301                         20140401           12.750            1.875
17052112                   2.250                          20120301                         20120401           12.875            1.875
17052118                   2.250                          20120301                         20120401           13.375            1.875
17052171                   3.250                          20120201                         20120301           11.875            2.875
17034852                   2.250                          20120401                         20120501           13.250            1.875
17034870                   2.250                          20120301                         20120401           10.875            1.875
17034871                   2.250                          20120301                         20120401           12.625            1.875
17042550                   2.250                          20120301                         20120401           12.875            1.875
17042572                   2.250                          20140401                         20140501           12.000            1.875
17042663                   2.250                          20120301                         20120401           14.500            1.135
17042696                   2.250                          20120301                         20120401           13.375            1.875
17042704                   2.250                          20120301                         20120401           13.375            1.875
17043797                   2.250                          20120301                         20120401           13.250            1.875
17027842                   2.250                          20120301                         20120401           12.875            1.875
17033168                   2.250                          20120301                         20120401           13.375            1.875
17033227                   2.250                          20120301                         20120401           12.625            1.475
17034525                   2.250                          20120301                         20120401           14.250            0.765
17011071                   2.250                          20120201                         20120301           12.875            1.875
17011191                   2.250                          20120401                         20120501           12.625            1.875
17011195                   2.250                          20120301                         20120401           12.999            1.875
17008959                   3.000                          20120301                         20120401           13.000            2.625
17000474                   2.250                          20120101                         20120201           11.875            1.875
17002030                   2.250                          20120501                         20120601           12.500            1.875
17002115                   2.250                          20120101                         20120201           12.875            1.875
16991628                   2.250                          20120101                         20120201           14.325            1.605
16991654                   2.250                          20140401                         20140501           12.750            1.875
16995226                   2.250                          20120201                         20120301           13.000            0.905
16990319                   2.250                          20120201                         20120301           13.375            1.875
16991391                   2.250                          20120101                         20120201           12.875            0.685
17027652                   2.250                          20120301                         20120401           12.875            1.875
17015033                   2.250                          20140301                         20140401           12.750            1.875
17021895                   2.250                          20120301                         20120401           13.125            1.875
17021287                   2.250                          20140401                         20140501           13.250            1.875
17013455                   2.250                          20120201                         20120301            9.875            1.875
16543911                   2.250                          20110901                         20111001           12.625            1.875
16981565                   2.250                          20120201                         20120301           12.500            1.875
16980673                   2.250                          20120201                         20120301           12.500            1.875
16974061                   2.250                          20120301                         20120401           12.750            1.875
16970678                   2.250                          20120101                         20120201           13.000            1.675
16965467                   2.250                          20120201                         20120301           12.500            1.875
16963091                   2.250                          20120101                         20120201           12.750            1.875
16857009                   2.250                          20111201                         20120101           13.375            1.875
16852707                   2.250                          20140301                         20140401           12.250            1.875
16853381                   2.250                          20131201                         20140101           13.250            1.385
16856510                   2.250                          20120201                         20120301           12.875            1.875
16856579                   2.250                          20120101                         20120201           13.125            1.045
16851967                   2.250                          20120101                         20120201           12.999            1.875
16846205                   2.250                          20120201                         20120301           12.750            1.875
16844593                   2.250                          20120101                         20120201           15.375            0.755
16845650                   2.250                          20120101                         20120201           12.250            1.875
16839016                   2.250                          20120101                         20120201           13.125            1.875
16840073                   2.250                          20120101                         20120201           12.500            1.875
17324965                   2.750                          20120201                         20170301           12.875            2.550
17324966                   2.250                          20120701                         20170801           14.000            2.050
17324967                   2.250                          20120701                         20120801           11.625            2.050
17324968                   2.250                          20120701                         20120801           13.000            2.050
17324970                   2.250                          20120701                         20170801           11.500            2.050
17324971                   2.250                          20120701                         20120801           12.250            2.050
17324972                   2.250                          20120801                         20170901           11.375            2.050
17324974                   2.250                          20120801                         20170901           12.750            2.050
17324975                   2.250                          20120801                         20170901           11.500            2.050
17324976                   2.250                          20120801                         20170901           12.750            2.050
17324977                   2.250                          20120801                         20170901           11.500            2.050
17324979                   2.250                          20120701                         20170801           11.625            2.050
17324980                   2.250                          20120801                         20170901           11.250            2.050
17324981                   2.250                          20120801                         20170901           11.875            2.050
17324982                   2.250                          20120801                         20170901           12.125            2.050
17324983                   2.250                          20120801                         20170901           12.250            2.050
17324984                   2.250                          20120801                         20170901           12.750            2.050
17324985                   2.250                          20120801                         20170901           12.000            2.050
17324986                   2.250                          20120801                         20120901           11.125            2.050
17324987                   2.250                          20120801                         20170901           12.375            2.050
17323310                   2.250                          20120801                         20170901           11.500            2.050
17323311                   2.250                          20120801                         20170901           12.125            2.050
17323312                   2.250                          20120701                         20170801           12.750            2.050
17323313                   2.250                          20120801                         20170901           11.875            2.050
17323314                   2.250                          20120801                         20170901           11.500            2.050
17323315                   2.250                          20120701                         20170801           11.875            2.050
17323316                   2.250                          20120801                         20170901           11.250            2.050
17323317                   2.250                          20120801                         20170901           11.875            2.050
17323318                   2.250                          20120801                         20170901           11.125            2.050
17323319                   2.250                          20120801                         20170901           11.625            2.050
17323320                   2.250                          20120801                         20170901           12.750            2.050
17323322                   2.250                          20120801                         20170901           12.000            2.050
17323323                   2.250                          20120801                         20170901           11.875            2.050
17323324                   2.250                          20120801                         20170901           12.375            2.050
17324951                   2.250                          20120801                         20170901           10.750            2.050
17324952                   2.250                          20120701                         20170801           12.000            2.050
17324953                   2.250                          20120701                         20120801           12.125            2.050
17324954                   2.250                          20120701                         20120801           12.000            2.050
17324955                   2.250                          20120701                         20120801           11.750            2.050
17324956                   2.250                          20120701                         20120801           12.500            2.050
17324957                   2.250                          20120701                         20120801           11.750            2.050
17324958                   2.250                          20120601                         20170701           12.000            2.050
17324959                   2.250                          20120701                         20120801           10.875            2.050
17324960                   2.250                          20120701                         20120801           11.500            2.050
17324961                   2.250                          20120701                         20170801           12.875            2.050
17324962                   2.250                          20120701                         20120801           11.125            2.050
17324963                   2.250                          20120701                         20120801           11.375            2.050
17324964                   2.250                          20120701                         20120801           11.625            2.050
17323281                   2.250                          20120701                         20120801           12.375            2.050
17323282                   2.250                          20120701                         20120801           11.250            2.050
17323283                   2.250                          20120701                         20120801           11.750            2.050
17323284                   2.750                          20120601                         20170701           11.500            2.550
17323285                   2.750                          20120501                         20170601           11.250            2.550
17323286                   2.250                          20120701                         20170801           11.125            2.050
17323287                   2.250                          20120701                         20120801           14.000            2.050
17323288                   2.250                          20120801                         20170901           13.250            2.050
17323289                   2.250                          20120501                         20170601           11.375            2.050
17323290                   2.250                          20120801                         20170901           12.375            2.050
17323291                   2.250                          20120801                         20170901           11.750            2.050
17323292                   2.250                          20120701                         20170801           10.750            2.050
17323293                   2.250                          20120801                         20170901           11.250            2.050
17323294                   2.250                          20120801                         20170901           11.125            2.050
17323295                   2.250                          20120801                         20120901           12.750            2.050
17323296                   2.250                          20120701                         20170801           11.125            2.050
17323297                   2.250                          20120801                         20170901           11.250            2.050
17323298                   2.250                          20120801                         20170901           12.375            2.050
17323299                   2.250                          20120801                         20170901           11.125            2.050
17323300                   2.250                          20120801                         20170901           12.250            2.050
17323301                   2.250                          20120801                         20170901           12.750            2.050
17323302                   2.250                          20120801                         20170901           11.750            2.050
17323304                   2.250                          20120701                         20170801           11.625            2.050
17323305                   2.250                          20120701                         20170801           12.000            2.050
17323306                   2.250                          20120801                         20170901           11.250            2.050
17323307                   2.250                          20120801                         20170901           12.375            2.050
17323308                   2.250                          20120801                         20170901           11.375            2.050
17323309                   2.250                          20120801                         20170901           11.375            2.050
17323269                   2.250                          20120601                         20120701           13.500            2.050
17323270                   2.250                          20120701                         20120801           11.875            2.050
17323271                   2.250                          20120701                         20170801           11.375            2.050
17323272                   2.250                          20120701                         20170801           10.875            2.050
17323273                   2.250                          20120601                         20120701           14.000            2.050
17323274                   2.250                          20120701                         20120801           12.125            2.050
17323275                   2.250                          20120701                         20120801           10.875            2.050
17323276                   2.250                          20120701                         20170801           11.500            2.050
17323277                   2.250                          20120701                         20120801           11.500            2.050
17323278                   2.250                          20120701                         20170801           12.000            2.050
17323279                   2.250                          20120701                         20170801           11.250            2.050
17323280                   2.250                          20120701                         20170801           11.875            2.050
17323249                   2.250                          20140701                         20170801           12.500            2.050
17323250                   2.250                          20140701                         20170801           11.375            2.050
17323251                   2.250                          20140801                         20170901           11.250            2.050
17323252                   2.250                          20140701                         20170801           11.250            2.050
17323253                   2.250                          20140801                         20170901           11.500            2.050
17323254                   2.250                          20140801                         20170901           12.000            2.050
17323255                   2.250                          20140801                         20170901           11.500            2.050
17323256                   2.250                          20140801                         20170901           13.375            2.050
17323257                   2.250                          20140701                         20170801           11.125            2.050
17323258                   2.250                          20140801                         20170901           11.500            2.050
17323259                   2.250                          20140801                         20170901           11.625            2.050
17323260                   2.250                          20140801                         20170901           12.375            2.050
17323261                   2.250                          20140801                         20170901           11.750            2.050
17323262                   2.250                          20140801                         20170901           12.500            2.050
17323263                   2.250                          20140801                         20170901           11.500            2.050
17323264                   2.250                          20140801                         20170901           12.750            2.050
17323265                   2.250                          20140801                         20170901           11.500            2.050
17323266                   2.250                          20120701                         20170801           11.250            2.050
17323267                   2.250                          20120801                         20170901           11.500            2.050
17323268                   2.250                          20120801                         20170901           12.500            2.050
17323228                   2.250                          20140701                         20140801           11.750            2.050
17323229                   2.250                          20140701                         20170801           11.500            2.050
17323230                   2.250                          20140701                         20170801           11.875            2.050
17323231                   2.250                          20140701                         20140801           12.250            2.050
17323232                   2.250                          20140701                         20140801           13.625            2.050
17323233                   2.250                          20140701                         20140801           11.750            2.050
17323234                   2.250                          20140701                         20170801           11.750            2.050
17323235                   2.250                          20140701                         20140801           11.250            2.050
17323237                   2.250                          20140701                         20170801           11.750            2.050
17323238                   2.250                          20140801                         20170901           11.750            2.050
17323239                   2.250                          20140701                         20170801           11.000            2.050
17323240                   2.250                          20140801                         20170901           11.375            2.050
17323241                   2.250                          20140801                         20170901           13.750            2.050
17323242                   2.250                          20140701                         20140801           12.375            2.050
17323243                   2.250                          20140701                         20140801           11.500            2.050
17323244                   2.250                          20140701                         20170801           11.375            2.050
17323245                   2.250                          20140701                         20170801           11.750            2.050
17323246                   2.250                          20140701                         20170801           11.500            2.050
17323247                   2.250                          20140701                         20170801           12.750            2.050
17323248                   2.250                          20140701                         20170801           13.250            2.050
17323224                   2.250                          20140601                         20140701           13.000            2.050
17323225                   2.250                          20140701                         20170801           12.125            2.050
17323226                   2.250                          20140601                         20170701           11.375            2.050
17323227                   2.250                          20140701                         20140801           11.375            2.050
17304742                   2.250                          20120701                         20170801           11.000            2.050
17304743                   2.250                          20120701                         20120801           10.500            2.050
17304744                   2.250                          20120701                         20170801           11.875            2.050
17304745                   2.250                          20120701                         20170801           11.750            2.050
17304746                   2.250                          20120701                         20170801           12.500            2.050
17304747                   2.250                          20120701                         20170801           12.500            2.050
17304748                   2.250                          20120701                         20170801           11.500            2.050
17304749                   2.250                          20120701                         20170801           12.000            2.050
17304750                   2.250                          20120701                         20170801           11.750            2.050
17304751                   2.250                          20120701                         20170801           12.250            2.050
17304752                   2.250                          20120701                         20170801           12.000            2.050
17304753                   2.250                          20120701                         20170801           11.875            2.050
17304754                   2.250                          20120701                         20170801           11.250            2.050
17304755                   2.250                          20120701                         20170801           13.500            2.050
17304756                   2.250                          20120701                         20170801           11.500            2.050
17304757                   2.250                          20120701                         20170801           12.625            2.050
17304758                   2.250                          20120701                         20120801           13.125            2.050
17304759                   2.250                          20120701                         20170801           12.250            2.050
17304760                   2.250                          20120701                         20170801           12.750            2.050
17304761                   2.250                          20120701                         20170801           10.875            2.050
17304762                   2.250                          20120701                         20170801           11.375            2.050
17304763                   2.250                          20120701                         20170801           11.625            2.050
17304764                   2.250                          20120701                         20170801           10.750            2.050
17304765                   2.250                          20120701                         20170801           11.500            2.050
17304766                   2.250                          20120701                         20170801           12.625            2.050
17304767                   2.250                          20120701                         20170801           10.875            2.050
17304768                   2.250                          20120701                         20170801           11.875            2.050
17304769                   2.250                          20120701                         20170801           10.500            2.050
17323223                   2.250                          20140701                         20140801           11.875            2.050
17347400                   2.250                          20120401                         20170501           12.250            1.875
17304509                   2.250                          20140601                         20140701           14.000            2.050
17304510                   2.250                          20140701                         20140801           12.000            2.050
17304511                   2.250                          20140701                         20140801           13.875            2.050
17304512                   2.250                          20140601                         20140701           11.375            2.050
17304514                   2.250                          20140701                         20170801           11.625            2.050
17304515                   2.250                          20140701                         20170801           11.500            2.050
17304516                   2.250                          20140701                         20170801           11.750            2.050
17304517                   2.250                          20140701                         20170801           11.500            2.050
17304518                   2.250                          20140701                         20170801           11.750            2.050
17304519                   2.250                          20140701                         20170801           12.875            2.050
17304520                   2.250                          20140701                         20170801           12.000            2.050
17304521                   2.250                          20140701                         20170801           11.250            2.050
17304523                   2.250                          20140701                         20170801           11.625            2.050
17304524                   2.250                          20140701                         20170801           11.625            2.050
17304525                   2.250                          20140701                         20170801           11.500            2.050
17304526                   2.250                          20140701                         20170801           11.875            2.050
17304527                   2.250                          20140701                         20170801           11.875            2.050
17304528                   2.250                          20140701                         20170801           11.875            2.050
17304529                   2.250                          20140701                         20170801           11.875            2.050
17304530                   2.250                          20140701                         20170801           12.500            2.050
17304531                   2.250                          20140701                         20170801           12.000            2.050
17304532                   2.250                          20140701                         20170801           12.125            2.050
17304534                   2.250                          20140701                         20170801           12.125            2.050
17304535                   2.250                          20140701                         20170801           11.375            2.050
17304536                   2.250                          20140701                         20170801           12.250            2.050
17304537                   2.250                          20140701                         20170801           12.250            2.050
17304538                   2.250                          20140701                         20170801           11.625            2.050
17304539                   2.250                          20140701                         20170801           11.125            2.050
17304457                   2.250                          20140701                         20170801           10.625            2.050
17304458                   2.250                          20140701                         20170801           11.875            2.050
17304459                   2.250                          20140701                         20170801           12.875            2.050
17304460                   2.250                          20140701                         20170801           11.375            2.050
17304462                   2.250                          20140601                         20170701           11.250            2.050
17304463                   2.250                          20140701                         20170801           11.875            2.050
17304464                   2.250                          20140701                         20170801           12.125            2.050
17304466                   2.250                          20140701                         20170801           12.500            2.050
17304467                   2.250                          20140701                         20170801           11.750            2.050
17304468                   2.250                          20140701                         20170801           11.000            2.050
17304469                   2.250                          20140701                         20140801           11.625            2.050
17304470                   2.250                          20140701                         20170801           12.750            2.050
17304471                   2.250                          20140701                         20170801           11.375            2.050
17304472                   2.250                          20140701                         20170801           12.500            2.050
17304473                   2.250                          20140701                         20170801           10.875            2.050
17304474                   2.250                          20140701                         20170801           11.875            2.050
17304475                   2.250                          20140701                         20170801           11.375            2.050
17304476                   2.250                          20140701                         20170801           13.250            2.050
17304477                   2.250                          20140701                         20170801           11.125            2.050
17304478                   2.250                          20140701                         20170801           11.750            2.050
17304479                   2.250                          20140701                         20170801           11.625            2.050
17304480                   2.250                          20140701                         20170801           11.250            2.050
17304481                   2.250                          20140701                         20170801           11.250            2.050
17304482                   2.250                          20140701                         20080801           11.125            2.050
17304483                   2.250                          20140701                         20170801           11.750            2.050
17304484                   2.250                          20140701                         20170801           11.375            2.050
17304485                   2.250                          20140701                         20170801           11.750            2.050
17304486                   2.250                          20140701                         20170801           10.750            2.050
17304487                   2.250                          20140801                         20170901           11.750            2.050
17304488                   2.250                          20140701                         20170801           11.750            2.050
17304489                   2.250                          20140701                         20170801           11.500            2.050
17304490                   2.250                          20140801                         20170901           13.250            2.050
17304492                   2.250                          20140501                         20170601           11.750            2.050
17304493                   2.250                          20140301                         20170401           11.500            2.050
17304494                   2.250                          20140701                         20170801           10.875            2.050
17304495                   2.250                          20140101                         20170201           11.875            2.050
17304496                   2.250                          20140101                         20170201           11.250            2.050
17304497                   2.250                          20140401                         20170501           10.875            2.050
17304498                   2.250                          20140401                         20170501           13.250            2.050
17304499                   2.250                          20140501                         20170601           12.250            2.050
17304501                   2.250                          20140501                         20140601           13.000            2.050
17304503                   2.250                          20140601                         20170701           11.375            2.050
17304504                   2.250                          20140601                         20140701           11.625            2.050
17304505                   2.250                          20140701                         20140801           11.500            2.050
17304506                   2.250                          20140701                         20140801           12.000            2.050
17304507                   2.250                          20140601                         20170701           13.250            2.050
17304508                   2.250                          20140601                         20140701           11.875            2.050
17298057                   2.250                          20170701                         20170801           12.000            2.050
17298060                   2.250                          20170701                         20170801           12.500            2.050
17298063                   2.250                          20170701                         20170801           11.875            2.050
17298065                   2.250                          20170701                         20170801           13.500            2.050
17304437                   2.250                          20140601                         20170701           12.625            2.050
17304438                   2.250                          20140701                         20170801           12.875            2.050
17304439                   2.250                          20140601                         20140701           11.375            2.050
17304440                   2.250                          20140701                         20140801           12.625            2.050
17304441                   2.250                          20140701                         20170801           11.625            2.050
17304443                   2.250                          20140701                         20170801           11.375            2.050
17304444                   2.250                          20140701                         20080801           11.375            2.050
17304445                   2.250                          20140601                         20170701           11.875            2.050
17304446                   2.250                          20140601                         20140701           11.500            2.050
17304447                   2.250                          20140601                         20170701           11.375            2.050
17304448                   2.250                          20140601                         20140701           12.875            2.050
17304449                   2.250                          20140601                         20170701           12.500            2.050
17304450                   2.250                          20140701                         20170801           12.000            2.050
17304451                   2.250                          20140701                         20170801           12.000            2.050
17304453                   2.250                          20140701                         20170801           11.250            2.050
17304454                   2.250                          20140501                         20170601           11.500            2.050
17304455                   2.250                          20140501                         20170601           11.375            2.050
17304456                   2.250                          20140701                         20170801           11.375            2.050
17296690                   2.250                          20170601                         20170701           12.125            2.050
17296695                   2.250                          20170601                         20170701           11.375            2.050
17296696                   2.250                          20170701                         20170801           11.750            2.050
17296709                   2.250                          20170701                         20170801           11.875            2.050
17296718                   2.250                          20170701                         20170801           11.125            2.050
17296720                   2.250                          20170701                         20170801           11.750            2.050
17296723                   2.250                          20170701                         20170801           11.500            2.050
17296728                   2.250                          20170701                         20170801           11.375            2.050
17296748                   2.250                          20170701                         20170801           12.125            2.050
17298042                   2.250                          20170601                         20170701           12.125            2.050
17298047                   2.250                          20170701                         20170801           11.750            2.050
17284408                   2.250                          20170601                         20170701           11.750            2.050
17284410                   2.250                          20140401                         20170501           11.750            2.050
17284411                   2.250                          20170601                         20170701           11.750            2.050
17284412                   2.250                          20140601                         20170701           11.875            2.050
17284414                   2.250                          20140601                         20140701           11.500            2.050
17284416                   2.250                          20170501                         20170601           12.125            2.050
17284417                   2.250                          20140601                         20170701           11.500            2.050
17284419                   2.250                          20170601                         20170701           11.500            2.050
17284422                   2.250                          20170601                         20170701           12.000            2.050
17284423                   2.250                          20170601                         20170701           11.875            2.050
17284426                   2.250                          20170601                         20170701           12.250            2.050
17284427                   2.250                          20170201                         20170301           11.500            2.050
17284430                   2.250                          20140301                         20170401           11.875            2.050
17284443                   2.250                          20170601                         20170701           11.750            2.050
17284455                   2.250                          20170601                         20170701           12.500            2.050
17284456                   2.250                          20170601                         20170701           11.250            2.050
17284463                   2.250                          20140601                         20170701           11.625            2.050
17284480                   2.250                          20170601                         20170701           12.000            2.050
17284489                   2.250                          20170701                         20170801           11.250            2.050
17284498                   2.250                          20170701                         20170801           11.750            2.050
17284503                   2.250                          20170701                         20170801           13.250            2.050
17284505                   2.250                          20170701                         20170801           11.375            2.050
17284507                   2.250                          20170701                         20170801           11.875            2.050
17284521                   2.250                          20170701                         20170801           12.250            2.050
17284525                   2.750                          20170701                         20170801           12.000            2.140
17284534                   2.250                          20140701                         20170801           12.625            2.050
17293852                   2.250                          20140601                         20140701           12.875            2.050
17293855                   2.250                          20140601                         20170701           11.750            2.050
17293889                   2.250                          20170601                         20170701           11.500            2.050
17293893                   2.250                          20170601                         20170701           11.500            2.050
17293896                   2.250                          20170701                         20170801           11.375            2.050
17293897                   2.250                          20170701                         20170801           11.125            2.050
17293902                   2.250                          20170701                         20170801           11.750            2.050
17293910                   2.250                          20170701                         20170801           11.875            2.050
17293912                   2.250                          20170701                         20170801           11.875            2.050
17293913                   2.250                          20170701                         20170801           11.500            2.050
17293915                   2.250                          20170701                         20170801           12.875            2.050
17293917                   2.250                          20170701                         20170801           11.250            2.050
17293918                   2.250                          20170701                         20170801           11.875            2.050
17293923                   2.250                          20170701                         20170801           11.250            2.050
17293926                   2.250                          20170701                         20170801           11.500            2.050
17304709                   2.250                          20120701                         20170801           11.750            2.050
17304710                   2.250                          20120701                         20120801           13.250            2.050
17304711                   2.250                          20120701                         20170801           12.500            2.050
17304712                   2.250                          20120701                         20170801           11.000            2.050
17304713                   2.250                          20120701                         20170801           10.875            2.050
17304714                   2.250                          20120701                         20170801           11.125            2.050
17304715                   2.250                          20120701                         20170801           12.625            2.050
17304716                   2.250                          20120701                         20170801           10.125            2.050
17304717                   2.250                          20120701                         20120801           13.500            2.050
17304718                   2.250                          20120701                         20170801           11.125            2.050
17304719                   2.250                          20120701                         20170801           12.375            2.050
17304720                   2.250                          20120701                         20170801           12.250            2.050
17304721                   2.250                          20120701                         20170801            9.875            2.050
17304722                   2.250                          20120701                         20170801           12.250            2.050
17304723                   2.250                          20120701                         20170801           12.500            2.050
17304724                   2.250                          20120701                         20170801           12.125            2.050
17304725                   2.250                          20120701                         20170801           11.500            2.050
17304726                   2.250                          20120701                         20170801           11.375            2.050
17304727                   2.250                          20120701                         20120801           12.750            2.050
17304728                   2.250                          20120701                         20170801           11.625            2.050
17304729                   2.250                          20120701                         20170801           13.125            2.050
17304730                   2.250                          20120701                         20170801           11.500            2.050
17304731                   2.250                          20120701                         20170801           11.875            2.050
17304732                   2.250                          20120701                         20170801           11.750            2.050
17304733                   2.250                          20120701                         20170801           12.000            2.050
17304734                   2.250                          20120701                         20170801           13.625            2.050
17304735                   2.250                          20120701                         20170801           11.375            2.050
17304737                   2.250                          20120701                         20170801           12.750            2.050
17304738                   2.250                          20120701                         20170801           12.500            2.050
17304739                   2.250                          20120701                         20170801           11.625            2.050
17304740                   2.250                          20120701                         20170801           12.875            2.050
17304741                   2.250                          20120701                         20170801            9.750            2.050
17304655                   2.250                          20120601                         20170701           12.875            2.050
17304656                   2.250                          20120601                         20120701           13.000            2.050
17304657                   3.125                          20120701                         20170801           10.875            2.345
17304658                   2.250                          20120601                         20170701           11.875            2.050
17304659                   2.250                          20120501                         20170601           11.250            2.050
17304660                   2.250                          20120601                         20170701           11.875            2.050
17304661                   2.250                          20120701                         20170801           11.125            2.050
17304663                   2.250                          20120601                         20170701           13.000            2.050
17304664                   2.250                          20120701                         20170801           11.625            2.050
17304666                   2.250                          20120701                         20170801           11.500            2.050
17304667                   2.250                          20120701                         20120801           12.750            2.050
17304668                   2.250                          20120601                         20170701           12.125            2.050
17304669                   2.250                          20120701                         20170801           11.250            2.050
17304670                   2.250                          20120601                         20170701           13.000            2.050
17304671                   2.250                          20120701                         20170801           11.000            2.050
17304672                   2.250                          20120701                         20170801           10.750            2.050
17304673                   2.250                          20120701                         20170801           12.000            2.050
17304674                   2.250                          20120701                         20120801           11.625            2.050
17304675                   2.250                          20120701                         20170801           10.750            2.050
17304676                   2.250                          20120701                         20170801           11.375            2.050
17304677                   2.250                          20120801                         20120901           13.000            2.050
17304678                   2.250                          20120701                         20170801           12.500            2.050
17304679                   2.250                          20120701                         20170801           11.750            2.050
17304680                   2.250                          20120701                         20170801           11.125            2.050
17304681                   2.250                          20120701                         20170801           12.375            2.050
17304682                   2.250                          20120701                         20170801           11.500            2.050
17304683                   2.250                          20120701                         20170801           11.500            2.050
17304684                   2.250                          20120701                         20170801           11.000            2.050
17304685                   2.250                          20120701                         20170801           11.000            2.050
17304686                   2.250                          20120701                         20170801           12.750            2.050
17304687                   2.250                          20120701                         20170801           11.250            2.050
17304688                   2.250                          20120701                         20170801           12.000            2.050
17304689                   2.250                          20120701                         20170801           10.500            2.050
17304690                   2.250                          20120701                         20170801           11.750            2.050
17304691                   2.250                          20120701                         20170801           12.625            2.050
17304692                   2.250                          20120701                         20170801           11.625            2.050
17304693                   2.250                          20120701                         20120801           11.125            2.050
17304694                   2.250                          20120701                         20170801           11.500            2.050
17304695                   2.250                          20120701                         20170801           10.875            2.050
17304696                   2.250                          20120701                         20170801           10.875            2.050
17304697                   2.250                          20120701                         20170801           11.500            2.050
17304698                   2.250                          20120701                         20170801           11.375            2.050
17304699                   2.250                          20120701                         20170801           12.250            2.050
17304700                   2.250                          20120701                         20170801           12.875            2.050
17304701                   2.250                          20120701                         20170801           12.000            2.050
17304702                   2.250                          20120701                         20170801           13.000            2.050
17304703                   2.250                          20120701                         20170801           11.625            2.050
17304704                   2.250                          20120701                         20170801           12.125            2.050
17304705                   2.250                          20120701                         20170801           12.125            2.050
17304706                   2.250                          20120701                         20170801           10.875            2.050
17304707                   2.250                          20120701                         20170801           11.375            2.050
17304708                   2.250                          20120701                         20170801           11.250            2.050
17293932                   2.250                          20170701                         20170801           11.875            2.050
17293940                   2.250                          20170701                         20170801           11.750            2.050
17279247                   2.250                          20140501                         20170601           11.750            2.050
17279252                   2.250                          20170201                         20170301           11.625            2.050
17279254                   2.250                          20170501                         20170601           12.125            2.050
17279255                   2.250                          20170501                         20170601           12.375            2.050
17279260                   2.250                          20140601                         20140701           11.125            2.050
17279268                   2.250                          20140601                         20140701           11.875            2.050
17279273                   2.250                          20140601                         20170701           13.500            2.050
17279276                   2.250                          20140601                         20170701           12.125            2.050
17279279                   2.250                          20170701                         20170801           11.625            2.050
17279280                   2.250                          20170601                         20170701           11.750            2.050
17279287                   2.250                          20170701                         20170801           12.250            2.050
17279304                   2.250                          20140701                         20140801           11.375            2.050
17278665                   2.250                          20170701                         20170801           11.625            2.050
17278669                   2.250                          20170701                         20170801           11.125            2.050
17278677                   2.250                          20170501                         20170601           12.250            2.050
17278680                   2.250                          20170601                         20170701           12.000            2.050
17278682                   2.250                          20170501                         20170601           11.875            2.050
17278683                   2.250                          20170601                         20170701           11.250            2.050
17278689                   2.250                          20170601                         20170701           11.250            2.050
17278697                   2.250                          20170601                         20170701           12.000            2.050
17278698                   2.250                          20170601                         20170701           12.000            2.050
17278702                   2.250                          20170301                         20170401           11.875            2.050
17278703                   2.250                          20170601                         20170701           12.125            2.050
17278709                   2.250                          20170601                         20170701           11.750            2.050
17278711                   2.250                          20170701                         20170801           11.500            2.050
17278735                   2.250                          20170601                         20170701           11.750            2.050
17278744                   2.250                          20170601                         20170701           11.375            2.050
17278751                   2.250                          20170601                         20170701           12.375            2.050
17278752                   2.250                          20170701                         20170801           11.375            2.050
17278754                   2.250                          20170601                         20170701           12.000            2.050
17278756                   2.250                          20170601                         20170701           11.375            2.050
17278768                   2.250                          20170601                         20170701           11.875            2.050
17278770                   2.250                          20170601                         20170701           10.875            2.050
17278773                   2.250                          20170601                         20170701           13.250            2.050
17278775                   2.250                          20170601                         20170701           11.500            2.050
17278786                   2.250                          20170701                         20170801           12.000            2.050
17266804                   2.250                          20170601                         20170701           12.500            2.050
17266823                   2.250                          20170501                         20170601           11.625            2.050
17266835                   2.250                          20170501                         20170601           11.750            2.050
17266913                   2.250                          20170601                         20170701           12.375            2.050
17266923                   2.250                          20170601                         20170701           11.875            2.050
17266942                   2.250                          20170601                         20170701           12.125            2.050
17266968                   2.250                          20170601                         20170701           11.500            2.050
17266988                   2.250                          20170601                         20170701           12.500            2.050
17267086                   2.250                          20170601                         20170701           12.250            2.050
17267095                   2.250                          20170601                         20170701           11.375            2.050
17267139                   2.250                          20170601                         20170701           11.875            2.050
17267140                   2.250                          20170601                         20170701           11.875            2.050
17267150                   2.250                          20170601                         20170701           12.000            2.050
17267155                   2.250                          20170601                         20170701           11.750            2.050
17267180                   2.250                          20170601                         20170701           11.125            2.050
17267196                   2.250                          20170601                         20170701           12.000            2.050
17267221                   2.250                          20170601                         20170701           11.750            2.050
17267246                   2.250                          20170401                         20170501           11.500            2.050
17303387                   2.500                          20140701                         20170801           12.625            2.125
17303369                   2.500                          20140601                         20140701           13.500            2.125
17303388                   2.500                          20140701                         20170801           12.000            2.125
17303389                   2.500                          20140701                         20170801           13.250            2.125
17303350                   2.500                          20120601                         20170701           12.625            2.125
17303334                   2.500                          20131101                         20131201           12.750            2.125
17303335                   2.500                          20111201                         20120101           12.000            2.125
17303354                   2.500                          20120701                         20120801           13.125            2.125
17303390                   2.500                          20140701                         20170801           11.875            2.125
17303372                   2.500                          20140701                         20140801           13.375            2.125
17303337                   2.500                          20120101                         20120201           12.875            2.125
17303374                   2.500                          20120701                         20170801           12.500            2.125
17303392                   2.500                          20140701                         20170801           13.250            2.125
17303356                   2.500                          20140701                         20170801           12.500            2.125
17303393                   2.500                          20140701                         20170801           12.875            2.125
17303395                   2.500                          20120701                         20170801           11.875            2.125
17303377                   2.500                          20120701                         20170801           12.750            2.125
17303396                   2.500                          20120701                         20170801           12.125            2.125
17303378                   2.500                          20140701                         20140801           13.000            2.125
17303397                   2.500                          20140701                         20170801           12.000            2.125
17303379                   2.500                          20120701                         20170801           11.875            2.125
17303340                   2.500                          20111201                         20120101           12.875            2.125
17303341                   2.500                          20120301                         20120401           12.250            2.125
17303343                   2.500                          20140201                         20170301           12.375            2.125
17303380                   2.500                          20140701                         20170801           12.375            2.125
17303362                   2.500                          20120701                         20170801           12.750            2.125
17303381                   2.500                          20140701                         20140801           13.500            2.125
17303364                   2.500                          20120601                         20170701           11.875            2.125
17303382                   2.500                          20120701                         20170801           12.000            2.125
17303347                   2.500                          20120301                         20170401           11.625            2.125
17303366                   2.500                          20120601                         20120701           11.875            2.125
17303384                   2.500                          20140701                         20170801           11.875            2.125
17303385                   2.500                          20120701                         20170801           11.375            2.125
17303367                   2.500                          20120601                         20170701           12.500            2.125
17303349                   2.500                          20120301                         20170401           11.875            2.125
17303368                   2.500                          20120601                         20170701           12.750            2.125
17303386                   2.500                          20140701                         20140801           12.875            2.125
17233831                   2.250                          20170401                         20170501           12.500            1.875
17233834                   2.750                          20120501                         20120601           11.750            2.375
17266742                   2.250                          20170501                         20170601           11.750            2.050
17266743                   2.250                          20170501                         20170601           11.500            2.050
17266746                   2.250                          20170501                         20170601           11.375            2.050
17278662                   2.250                          20170701                         20170801           11.625            2.050
17304576                   2.250                          20111101                         20161201           12.500            2.050
17304578                   2.250                          20120101                         20170201           12.625            2.050
17304580                   3.250                          20120101                         20170201           11.250            3.050
17304581                   2.250                          20120201                         20170301           11.375            2.050
17304583                   2.250                          20120201                         20120301           11.000            2.050
17304584                   2.250                          20120401                         20170501           11.375            2.050
17304586                   2.250                          20120301                         20170401           10.500            2.050
17304587                   2.250                          20120301                         20170401           12.000            2.050
17304588                   2.250                          20120201                         20170301           11.250            2.050
17304589                   2.250                          20120301                         20170401           12.375            2.050
17304592                   2.250                          20120401                         20120501           10.875            2.050
17304593                   2.250                          20120401                         20170501           11.250            2.050
17304594                   2.250                          20120201                         20120301           11.500            2.050
17304595                   2.250                          20120301                         20170401           11.500            2.050
17304596                   2.250                          20120401                         20170501           13.125            2.050
17304599                   2.250                          20120401                         20170501           11.875            2.050
17304601                   2.250                          20120401                         20170501           11.750            2.050
17304604                   2.250                          20120101                         20170201           10.875            2.050
17304605                   2.250                          20120201                         20170301           11.875            2.050
17304606                   2.250                          20120301                         20170401           10.750            2.050
17304607                   2.250                          20120201                         20170301           11.250            2.050
17304608                   2.250                          20120401                         20120501           12.250            2.050
17304609                   2.250                          20120201                         20120301           12.125            2.050
17304610                   2.250                          20120301                         20170401           11.000            2.050
17304611                   2.250                          20120301                         20170401           10.500            2.050
17304612                   2.250                          20120501                         20170601           12.625            2.050
17304615                   2.250                          20120401                         20170501           12.750            2.050
17304617                   2.250                          20120401                         20170501           13.375            2.050
17304618                   2.250                          20120501                         20170601           11.625            2.050
17304619                   2.250                          20120501                         20170601           14.375            2.050
17304620                   2.750                          20120401                         20170501           12.125            2.550
17304621                   2.250                          20120401                         20170501           12.500            2.050
17304622                   2.250                          20120401                         20170501           14.375            2.050
17304623                   2.250                          20120701                         20120801            9.875            2.050
17304624                   2.250                          20120601                         20120701           13.375            2.050
17304625                   2.250                          20120701                         20170801           10.375            2.050
17304626                   2.250                          20120701                         20170801           11.500            2.050
17304627                   2.250                          20120601                         20120701           10.625            2.050
17304629                   2.250                          20120601                         20170701           14.875            2.050
17304630                   2.250                          20120701                         20170801           11.125            2.050
17304631                   2.250                          20120701                         20120801           11.125            2.050
17304632                   2.250                          20120701                         20170801           12.000            2.050
17304633                   2.250                          20120701                         20170801           11.625            2.050
17304634                   2.250                          20120501                         20170601           12.875            2.050
17304635                   2.250                          20120501                         20120601           10.875            2.050
17304636                   2.250                          20120401                         20120501           11.500            2.050
17304637                   2.250                          20120601                         20170701           12.875            2.050
17304638                   2.250                          20120401                         20120501           12.375            2.050
17304639                   2.250                          20120401                         20170501           10.875            2.050
17304640                   2.250                          20120401                         20170501           11.875            2.050
17304641                   2.250                          20120501                         20170601           11.125            2.050
17304642                   2.250                          20120501                         20170601           12.250            2.050
17304643                   2.250                          20120501                         20170601           11.500            2.050
17304644                   2.250                          20120601                         20170701           12.250            2.050
17304645                   2.250                          20120501                         20170601           12.625            2.050
17304646                   2.250                          20120501                         20170601           10.375            2.050
17304647                   2.250                          20120601                         20170701           12.625            2.050
17304648                   2.250                          20120601                         20170701           11.375            2.050
17304649                   2.250                          20120601                         20170701           11.750            2.050
17304650                   2.250                          20120501                         20170601           13.000            2.050
17304651                   2.250                          20120801                         20170901           12.000            2.050
17304652                   2.250                          20120601                         20170701           13.000            2.050
17304653                   2.250                          20120601                         20170701           12.250            2.050
17304654                   2.250                          20120501                         20170601           13.000            2.050
17304569                   2.250                          20120601                         20170701           11.500            2.050
17304571                   2.250                          20111101                         20161201           12.750            2.050
17304573                   2.250                          20120801                         20170901           11.375            2.050
17304574                   2.250                          20120401                         20120501           11.375            2.050
17304540                   2.250                          20140701                         20170801           12.750            2.050
17304541                   2.250                          20140701                         20170801           11.000            2.050
17304542                   2.250                          20140701                         20170801           11.750            2.050
17304543                   2.250                          20140701                         20170801           11.875            2.050
17304544                   2.250                          20140701                         20170801           13.250            2.050
17304545                   2.250                          20140701                         20170801           11.500            2.050
17304546                   2.250                          20140701                         20170801           11.625            2.050
17304547                   2.250                          20140701                         20170801           11.750            2.050
17304548                   2.250                          20140701                         20170801           12.000            2.050
17304549                   2.250                          20140701                         20170801           11.875            2.050
17304550                   2.250                          20140801                         20170901           13.250            2.050
17304551                   2.250                          20140701                         20170801           11.125            2.050
17304552                   2.250                          20140701                         20170801           11.875            2.050
17304553                   2.250                          20140701                         20170801           11.125            2.050
17304556                   2.250                          20140701                         20170801           11.625            2.050
17304557                   2.250                          20140701                         20170801           10.875            2.050
17304558                   2.250                          20140801                         20170901           12.250            2.050
17304559                   2.250                          20140701                         20170801           11.500            2.050
17304560                   2.250                          20140701                         20170801           11.750            2.050
17304561                   2.250                          20140701                         20170801           11.500            2.050
17304562                   2.250                          20140701                         20140801           11.250            2.050
17304563                   2.250                          20140701                         20140801           11.250            2.050
17304564                   2.250                          20140701                         20170801           11.125            2.050
17304565                   2.250                          20140701                         20170801           13.500            2.050
17304566                   2.250                          20140701                         20170801           11.625            2.050
17304567                   2.250                          20140701                         20170801           11.250            2.050
17304568                   2.250                          20140501                         20140601           11.375            2.050
16177156                   2.250                          20110401                         20110501           11.250            2.000
16199761                   2.250                          20160401                         20160501           11.250            2.000
16564077                   2.250                          20160601                         20160701           11.500            2.000
16564090                   2.250                          20160701                         20160801           11.500            2.000
16564109                   2.250                          20160801                         20160901           11.875            2.000
16573251                   2.750                          20160801                         20160901           11.500            2.500
17251774                   2.250                          20120401                         20120501           10.990            1.875
17233809                   2.750                          20120501                         20120601           12.250            2.375
17233830                   2.750                          20120401                         20120501           12.750            2.375
17233835                   2.750                          20120401                         20120501           12.625            2.375
17233836                   2.750                          20120501                         20120601           12.875            2.375
17233838                   2.750                          20120501                         20120601           12.000            2.375
17233839                   2.250                          20120501                         20120601           12.000            1.875
17198165                   2.250                          20120101                         20120201           11.000            2.000
17198167                   2.750                          20120301                         20120401           13.500            2.500
17198168                   2.250                          20120201                         20120301           11.000            2.000
17198169                   2.250                          20120201                         20120301           10.875            2.000
17198175                   2.250                          20120301                         20120401           10.875            2.000
17198178                   2.250                          20120301                         20120401           11.000            2.000
17198179                   2.250                          20120301                         20120401           11.375            2.000
17198192                   2.250                          20120301                         20120401           11.250            2.000
17198196                   2.250                          20120301                         20120401           14.000            2.000
17198199                   2.250                          20120301                         20120401           11.250            2.000
17198204                   2.750                          20120301                         20120401           12.625            2.500
17198205                   2.250                          20140301                         20140401           12.500            2.000
17174973                   2.250                          20120201                         20120301           11.875            1.875
17174980                   2.250                          20120201                         20120301           12.875            1.875
17174987                   2.250                          20120201                         20120301           11.625            1.875
17174990                   2.250                          20120301                         20120401           12.500            1.875
17175014                   2.250                          20140401                         20140501           12.000            1.875
17175015                   2.250                          20140301                         20140401           13.250            1.875
16146866                   5.000                          20101101                         20101201           12.875            4.625
16649344                   2.250                          20110201                         20110301           12.750            1.875
17347241                   2.250                          20120401                         20120501           11.875            1.875
17347307                   5.000                          20120401                         20170501           13.250            4.625
17347137                   5.000                          20120201                         20170301           12.750            4.625
17347141                   2.250                          20120201                         20170301           12.125            1.875
17347144                   5.000                          20120201                         20170301           11.625            4.625
17347163                   5.000                          20120201                         20120301           12.500            4.625
17347170                   5.000                          20120301                         20170401           12.375            4.625
17347174                   5.000                          20120301                         20170401           12.375            4.625
17341582                   2.250                          20140701                         20170801           13.875            2.050
17341583                   2.250                          20140701                         20170801           14.750            2.050
17341584                   2.250                          20140801                         20140901           12.250            2.050
17341585                   2.250                          20140801                         20140901           10.250            2.050
17341586                   2.250                          20140801                         20170901           11.750            2.050
17341587                   2.250                          20140801                         20170901           12.375            2.050
17341588                   2.250                          20140801                         20170901           12.500            2.050
17341589                   2.250                          20140801                         20170901           11.625            2.050
17341590                   2.250                          20140501                         20140601           12.000            2.050
17341591                   2.250                          20140801                         20170901           13.375            2.050
17341592                   2.250                          20140801                         20170901           11.500            2.050
17341593                   2.250                          20140801                         20170901           10.000            2.050
17341594                   2.250                          20140801                         20170901           12.500            2.050
17341595                   2.250                          20140801                         20170901           12.000            2.050
17341596                   2.250                          20140801                         20170901           13.750            2.050
17341597                   2.250                          20140601                         20170701           11.625            2.050
17341598                   2.250                          20140701                         20140801           11.625            2.050
17347108                   2.250                          20120101                         20170201           11.875            1.875
17347109                   5.000                          20120301                         20170401           12.750            4.625
17341578                   2.250                          20140701                         20170801           14.000            2.050
17341579                   2.250                          20140701                         20170801           11.750            2.050
17341580                   2.250                          20140601                         20170701           13.750            2.050
17341581                   2.250                          20140701                         20170801           14.750            2.050
17341562                   2.250                          20140601                         20170701           14.500            2.050
17341563                   2.250                          20140601                         20170701           13.375            2.050
17341565                   2.250                          20140601                         20170701           14.875            2.050
17341566                   2.250                          20140701                         20170801           15.000            2.050
17341567                   2.250                          20140701                         20170801           15.000            2.050
17341568                   2.250                          20140601                         20170701           11.875            2.050
17341569                   2.250                          20140701                         20170801           11.625            2.050
17341570                   2.250                          20140701                         20170801           12.375            2.050
17341571                   2.500                          20140701                         20170801           11.875            2.300
17341572                   2.250                          20140601                         20140701           12.875            2.050
17341573                   2.250                          20140601                         20170701           11.875            2.050
17341574                   2.250                          20140701                         20170801           14.625            2.050
17341575                   2.250                          20140701                         20140801           13.125            2.050
17341576                   2.250                          20140701                         20170801           14.875            2.050
17341577                   2.250                          20140601                         20170701           13.625            2.050
17214547                   2.750                          20120401                         20170501           12.500            2.500
17275231                   2.250                          20120401                         20120501           11.875            1.875
17275246                   2.250                          20120201                         20170301           12.875            1.875
17275337                   2.250                          20140401                         20170501           12.375            1.875
17275349                   2.500                          20140401                         20170501           11.500            2.125
17275351                   2.250                          20140501                         20140601           11.500            1.875
17266996                   2.250                          20170601                         20170701           11.500            2.050
17267000                   2.250                          20170601                         20170701           11.500            2.050
17267008                   2.250                          20170601                         20170701           12.375            2.050
17267025                   2.250                          20170601                         20170701           11.500            2.050
17267030                   2.250                          20170601                         20170701           11.875            2.050
17267033                   2.250                          20170601                         20170701           11.875            2.050
17267042                   2.250                          20170601                         20170701           11.625            2.050
17267043                   2.250                          20170601                         20170701           11.500            2.050
17267059                   2.250                          20170601                         20170701           11.250            2.050
17278663                   2.250                          20170601                         20170701           11.375            2.050
17278667                   2.250                          20170601                         20170701           11.125            2.050
17278671                   2.875                          20170601                         20170701           13.625            2.205
17278674                   2.250                          20170501                         20170601           11.500            2.050
17278676                   2.250                          20170501                         20170601           12.500            2.050
17278678                   2.250                          20170601                         20170701           12.750            2.050
17278681                   2.250                          20170601                         20170701           11.250            2.050
17278685                   2.250                          20170601                         20170701           11.375            2.050
17278688                   2.250                          20170601                         20170701           11.750            2.050
17278696                   2.750                          20170601                         20170701           11.500            2.550
17278700                   2.250                          20170601                         20170701           11.375            2.050
17278701                   2.250                          20170601                         20170701           11.750            2.050
17278705                   2.250                          20170601                         20170701           11.875            2.050
17278706                   2.750                          20170601                         20170701           12.125            2.550
17278707                   2.250                          20170601                         20170701           11.750            2.050
17278708                   2.250                          20170601                         20170701           13.000            2.050
17278710                   2.250                          20170601                         20170701           10.500            2.050
17278715                   2.250                          20170601                         20170701           11.375            2.050
17278716                   2.250                          20170601                         20170701           11.375            2.050
17278717                   2.250                          20170601                         20170701           10.750            2.050
17278718                   2.250                          20170701                         20170801           13.500            2.050
17278721                   2.250                          20170501                         20170601           11.625            2.050
17278722                   2.250                          20170701                         20170801           10.500            2.050
17278723                   2.250                          20170701                         20170801           11.500            2.050
17278724                   2.250                          20170601                         20170701           12.125            2.050
17278725                   2.250                          20170701                         20170801           11.750            2.050
17278726                   2.250                          20170601                         20170701           11.375            2.050
17278727                   2.250                          20170601                         20170701           11.375            2.050
17278728                   2.250                          20170701                         20170801           11.000            2.050
17278729                   2.250                          20170701                         20170801           12.125            2.050
17278730                   2.250                          20170701                         20170801           12.000            2.050
17278731                   2.250                          20170701                         20170801           13.000            2.050
17278732                   2.250                          20170601                         20170701           12.000            2.050
17278734                   2.250                          20170601                         20170701           11.250            2.050
17278737                   2.250                          20170701                         20170801           11.000            2.050
17278738                   2.250                          20170701                         20170801           11.375            2.050
17278740                   2.250                          20170601                         20170701           11.500            2.050
17278741                   2.250                          20170701                         20170801           11.625            2.050
17278742                   2.250                          20170701                         20170801           11.375            2.050
17278743                   2.250                          20170601                         20170701           12.250            2.050
17278745                   2.250                          20170601                         20170701           11.250            2.050
17278746                   2.250                          20170601                         20170701           11.500            2.050
17278747                   2.250                          20170601                         20170701           12.625            2.050
17278748                   2.250                          20170601                         20170701           11.375            2.050
17278755                   2.250                          20170601                         20170701           11.125            2.050
17278757                   2.250                          20170701                         20170801           11.750            2.050
17278758                   2.250                          20170601                         20170701           11.500            2.050
17278762                   2.250                          20170601                         20170701           11.000            2.050
17278763                   2.250                          20170601                         20170701           11.875            2.050
17278764                   2.250                          20170601                         20170701           11.875            2.050
17278765                   2.250                          20170601                         20170701           12.500            2.050
17278767                   2.250                          20170601                         20170701           11.500            2.050
17278771                   2.250                          20170601                         20170701           11.125            2.050
17278772                   2.250                          20170701                         20170801           12.250            2.050
17278774                   2.250                          20170701                         20170801           11.625            2.050
17278776                   2.250                          20170601                         20170701           12.375            2.050
17278778                   2.250                          20170701                         20170801           11.625            2.050
17278780                   2.250                          20170701                         20170801           11.500            2.050
17278781                   2.250                          20170701                         20170801           11.000            2.050
17278782                   2.250                          20170601                         20170701           11.500            2.050
17278783                   2.250                          20170601                         20170701           12.750            2.050
17278784                   2.250                          20170601                         20170701           12.500            2.050
17278785                   2.250                          20170601                         20170701           11.625            2.050
17278788                   2.250                          20170701                         20170801           11.875            2.050
17278789                   2.250                          20170601                         20170701           12.250            2.050
17278790                   2.250                          20170701                         20170801           12.000            2.050
17278791                   2.250                          20170601                         20170701           11.750            2.050
17278793                   2.250                          20170701                         20170801           12.375            2.050
17278794                   2.250                          20170701                         20170801           11.625            2.050
17278795                   2.250                          20170601                         20170701           11.375            2.050
17278797                   2.250                          20170601                         20170701           12.750            2.050
17278800                   2.250                          20170701                         20170801           12.750            2.050
17278802                   2.250                          20170601                         20170701           12.250            2.050
17278803                   2.250                          20170701                         20170801           11.250            2.050
17278804                   2.250                          20170601                         20170701           11.875            2.050
17278805                   2.250                          20170601                         20170701           12.875            2.050
17278806                   2.250                          20170701                         20170801           12.250            2.050
17278807                   2.250                          20170701                         20170801           12.375            2.050
17278808                   2.250                          20170601                         20170701           12.125            2.050
17279253                   2.250                          20140401                         20170501           11.375            2.050
17279257                   2.250                          20170701                         20170801           13.500            2.050
17279258                   2.250                          20140601                         20140701           10.750            2.050
17279259                   2.250                          20170601                         20170701           11.750            2.050
17279261                   2.250                          20140601                         20140701           11.875            2.050
17279262                   2.250                          20140601                         20170701           12.625            2.050
17279263                   2.250                          20140601                         20170701           11.875            2.050
17279264                   2.250                          20170601                         20170701           11.500            2.050
17279265                   2.250                          20170601                         20170701           11.750            2.050
17279266                   2.250                          20140601                         20170701           12.625            2.050
17279267                   2.250                          20140601                         20140701           12.000            2.050
17279270                   2.250                          20170601                         20170701           11.750            2.050
17279271                   2.250                          20140601                         20170701           11.375            2.050
17279272                   2.250                          20140601                         20140701           12.250            2.050
17279274                   2.250                          20140701                         20170801           11.750            2.050
17279275                   2.250                          20170701                         20170801           11.375            2.050
17279277                   2.250                          20140601                         20170701           11.500            2.050
17279278                   2.250                          20170701                         20170801           11.750            2.050
17279281                   2.250                          20170701                         20170801           12.000            2.050
17279282                   2.250                          20140701                         20170801           11.875            2.050
17279283                   2.250                          20170601                         20170701           12.375            2.050
17279286                   2.250                          20170701                         20170801           11.250            2.050
17279288                   2.250                          20140701                         20170801           11.875            2.050
17279289                   2.250                          20140601                         20170701           11.875            2.050
17279290                   2.250                          20170701                         20170801           11.500            2.050
17279291                   2.250                          20140701                         20170801           11.875            2.050
17279292                   2.250                          20170701                         20170801           11.625            2.050
17279294                   2.250                          20140701                         20170801           11.500            2.050
17279297                   2.250                          20140701                         20170801           12.500            2.050
17279299                   2.250                          20140701                         20170801           12.250            2.050
17279301                   2.250                          20140701                         20170801           11.500            2.050
17279303                   2.250                          20170601                         20170701           10.875            2.050
17279305                   2.250                          20170701                         20170801           12.750            2.050
17279306                   2.250                          20170701                         20170801           12.000            2.050
17279308                   2.250                          20170601                         20170701           12.125            2.050
17279310                   2.250                          20170701                         20170801           11.375            2.050
17279311                   2.250                          20170701                         20170801           11.500            2.050
17279312                   2.250                          20140701                         20170801           12.250            2.050
17279313                   2.250                          20170701                         20170801           12.000            2.050
17279314                   2.250                          20140701                         20170801           11.500            2.050
17267060                   2.250                          20170601                         20170701           11.125            2.050
17267066                   2.250                          20170601                         20170701           12.375            2.050
17267068                   2.250                          20170601                         20170701           11.375            2.050
17267074                   2.250                          20170601                         20170701           11.500            2.050
17267084                   2.250                          20170601                         20170701           11.250            2.050
17267093                   2.250                          20170601                         20170701           12.375            2.050
17267099                   2.250                          20170601                         20170701           13.000            2.050
17267101                   2.250                          20170601                         20170701           11.500            2.050
17267102                   2.250                          20170601                         20170701           12.500            2.050
17267116                   2.250                          20170601                         20170701           11.375            2.050
17267126                   2.250                          20170601                         20170701           11.750            2.050
17267129                   2.250                          20170601                         20170701           11.625            2.050
17267130                   2.250                          20170601                         20170701           12.000            2.050
17266880                   2.250                          20170601                         20170701           11.375            2.050
17266881                   2.250                          20170601                         20170701           12.125            2.050
17266889                   2.250                          20170601                         20170701           11.250            2.050
17266894                   2.250                          20170601                         20170701           10.625            2.050
17266897                   2.250                          20170601                         20170701           10.875            2.050
17266898                   2.250                          20170601                         20170701           11.250            2.050
17266906                   2.250                          20170601                         20170701           11.125            2.050
17266912                   2.250                          20170601                         20170701           11.875            2.050
17266916                   2.250                          20170601                         20170701           11.250            2.050
17266920                   2.250                          20170601                         20170701           11.500            2.050
17266921                   2.250                          20170601                         20170701           11.875            2.050
17266926                   2.250                          20170601                         20170701           11.750            2.050
17266930                   2.250                          20170601                         20170701           12.000            2.050
17266934                   2.250                          20170601                         20170701           11.375            2.050
17266936                   2.250                          20170601                         20170701           12.750            2.050
17266940                   2.250                          20170601                         20170701           10.875            2.050
17266947                   2.250                          20170601                         20170701           12.375            2.050
17266948                   2.250                          20170601                         20170701           11.250            2.050
17266949                   2.250                          20170601                         20170701           11.625            2.050
17266951                   2.250                          20170501                         20170601           12.500            2.050
17266956                   2.250                          20170601                         20170701           12.500            2.050
17266957                   2.250                          20170601                         20170701           12.750            2.050
17266958                   2.250                          20170601                         20170701           12.875            2.050
17266961                   2.250                          20170601                         20170701           11.250            2.050
17266963                   2.250                          20170601                         20170701           12.625            2.050
17266964                   2.250                          20170601                         20170701           11.250            2.050
17266965                   2.250                          20170601                         20170701           11.375            2.050
17266969                   2.250                          20170601                         20170701           11.375            2.050
17266971                   2.250                          20170601                         20170701           12.000            2.050
17266973                   2.250                          20170601                         20170701           12.375            2.050
17266987                   2.250                          20170601                         20170701           12.500            2.050
17266994                   2.250                          20170601                         20170701           12.000            2.050
17214624                   2.750                          20120401                         20170501           11.625            2.500
17214625                   2.750                          20120401                         20170501           12.875            2.500
17214627                   2.750                          20120401                         20120501           11.500            2.500
17214628                   2.750                          20120401                         20170501           11.500            2.500
17214629                   2.750                          20120501                         20170601           12.500            2.500
17214631                   2.750                          20120401                         20170501           12.750            1.590
17214632                   2.750                          20120401                         20170501           11.625            2.500
17214634                   2.750                          20120401                         20170501           12.750            2.500
17214635                   2.750                          20120501                         20170601           12.875            2.500
17214636                   2.750                          20120501                         20170601           12.000            2.500
17214637                   2.750                          20120401                         20170501           11.875            2.500
17214638                   2.750                          20120401                         20170501           12.625            2.500
17214640                   2.750                          20120401                         20170501           12.375            2.500
17214641                   2.750                          20120501                         20170601           11.625            2.500
17214642                   2.750                          20120501                         20170601           12.375            2.500
17214644                   2.750                          20120401                         20170501           12.250            2.500
17214646                   2.750                          20120401                         20170501           12.375            2.500
17214647                   2.750                          20120401                         20170501           12.750            2.500
17214649                   2.750                          20120401                         20170501           11.875            2.500
17214650                   2.750                          20120401                         20170501           12.625            1.590
17214651                   2.750                          20120401                         20170501           12.500            2.500
17214652                   2.750                          20120401                         20170501           12.000            2.500
17214655                   2.750                          20120501                         20170601           10.750            2.500
17214657                   2.750                          20120501                         20170601           12.250            2.500
17214616                   2.750                          20120401                         20170501           12.750            2.500
17214617                   2.750                          20120401                         20170501           12.250            2.500
17214619                   2.750                          20120501                         20170601           11.875            2.500
17214620                   2.750                          20120501                         20170601           12.125            2.500
17214621                   2.750                          20120401                         20170501           12.500            2.500
17214622                   2.750                          20120401                         20170501           12.750            2.500
17214623                   2.750                          20120401                         20170501           11.375            2.500
17202823                   2.250                          20120501                         20120601           11.875            2.000
17214424                   2.750                          20120401                         20170501           11.625            2.500
17214426                   2.750                          20140401                         20170501           11.375            1.590
17214427                   2.750                          20111101                         20161201           11.625            1.910
17214429                   2.750                          20120501                         20170601           11.250            2.500
17214430                   2.750                          20120401                         20120501           11.500            1.590
17214432                   2.750                          20140201                         20170301           11.875            2.500
17214433                   2.750                          20140201                         20170301           12.500            2.500
17214434                   2.750                          20140201                         20170301           11.125            2.500
17214435                   2.750                          20140401                         20140501           11.250            1.590
17214436                   2.750                          20120401                         20120501           13.000            1.590
17214437                   2.750                          20120401                         20120501           12.875            1.590
17214438                   2.750                          20120401                         20170501           12.375            2.500
17214439                   2.750                          20120401                         20170501           12.000            2.500
17214440                   2.750                          20120401                         20170501           13.375            1.590
17214441                   2.750                          20120401                         20170501           12.500            2.500
17214443                   2.750                          20140501                         20140601           11.500            2.500
17214444                   2.750                          20120401                         20170501           12.750            1.590
17214445                   2.750                          20140401                         20170501           11.375            2.500
17214449                   2.750                          20120401                         20170501           11.625            2.500
17214450                   2.750                          20120401                         20170501           12.500            1.590
17214451                   2.750                          20120401                         20170501           10.875            2.500
17214452                   2.750                          20120401                         20170501           11.625            2.500
17214453                   2.750                          20120401                         20170501           12.750            2.500
17214454                   2.750                          20140401                         20170501           11.750            2.500
17214455                   2.750                          20140401                         20170501           12.125            1.590
17214456                   2.750                          20120501                         20170601           11.250            2.500
17214457                   2.750                          20120401                         20170501           11.875            1.590
17214458                   2.750                          20120401                         20170501           11.250            2.500
17214460                   2.750                          20120301                         20170401           12.625            2.500
17214461                   2.750                          20120401                         20120501           11.875            1.590
17214462                   2.750                          20120401                         20170501           11.000            2.500
17214464                   2.750                          20140401                         20170501           11.500            2.500
17214465                   2.750                          20120401                         20170501           11.500            2.500
17214466                   2.750                          20120501                         20170601           11.250            2.500
17214467                   2.750                          20120401                         20170501           11.000            2.500
17214469                   2.750                          20120401                         20170501           11.375            2.500
17214470                   2.750                          20120501                         20170601           11.875            2.500
17214474                   2.750                          20120401                         20170501           11.375            2.500
17214475                   2.750                          20120401                         20170501           12.125            2.500
17214476                   2.750                          20120401                         20170501           12.000            2.500
17214477                   2.750                          20120401                         20170501           11.750            2.500
17214478                   2.750                          20120401                         20170501           10.750            2.500
17214480                   2.750                          20120401                         20170501           11.500            2.500
17214483                   2.750                          20120401                         20170501           12.500            1.590
17214486                   2.750                          20120501                         20170601           12.000            2.500
17214487                   2.750                          20120401                         20170501           11.500            2.500
17214488                   2.750                          20120401                         20120501           11.875            2.500
17214490                   2.750                          20120401                         20170501           11.875            2.500
17214491                   2.750                          20140401                         20140501           11.375            2.500
17214492                   2.750                          20120401                         20170501           11.375            2.500
17214493                   2.750                          20140401                         20170501           11.250            2.500
17214494                   2.750                          20120401                         20170501           11.625            2.500
17214495                   2.750                          20120401                         20120501           12.625            1.590
17214497                   2.750                          20120401                         20170501           11.250            2.500
17214498                   2.750                          20120401                         20170501           11.000            2.500
17214499                   2.750                          20120401                         20170501           11.625            2.500
17214501                   2.750                          20120301                         20170401           11.875            2.500
17214503                   2.750                          20120401                         20170501           11.625            1.590
17214504                   2.750                          20120301                         20170401           11.500            2.500
17214505                   2.750                          20120401                         20170501           11.875            2.500
17214506                   2.750                          20120401                         20170501           11.125            2.500
17214508                   2.750                          20120401                         20170501           11.500            2.500
17214509                   2.750                          20120401                         20120501           12.625            1.590
17214511                   2.750                          20120501                         20170601           11.875            1.590
17214512                   2.750                          20140501                         20140601           11.375            2.500
17214513                   2.750                          20120401                         20170501           11.125            2.500
17214514                   2.750                          20140401                         20170501           11.750            2.500
17214515                   2.750                          20120401                         20170501           11.875            2.500
17214517                   2.750                          20120401                         20170501           11.000            2.500
17214519                   2.750                          20120401                         20170501           12.125            2.500
17214520                   2.750                          20140401                         20170501           12.250            2.500
17214522                   2.750                          20120501                         20120601           11.500            2.500
17214523                   2.750                          20140401                         20170501           11.250            2.500
17214524                   2.750                          20120401                         20170501           11.875            2.500
17214526                   2.750                          20120401                         20170501           11.250            2.500
17214529                   2.750                          20120401                         20170501           11.875            1.590
17214530                   2.750                          20120401                         20170501           11.125            2.500
17214531                   2.750                          20120401                         20170501           10.875            2.500
17214532                   2.750                          20140501                         20170601           11.875            2.500
17214533                   2.750                          20140401                         20170501           10.875            2.500
17214534                   2.750                          20120401                         20170501           11.375            1.590
17214535                   2.750                          20120401                         20170501           11.875            2.500
17214540                   2.750                          20120401                         20170501           11.375            2.500
17214541                   2.750                          20140401                         20170501           10.875            2.500
17214542                   2.750                          20140401                         20170501           10.875            2.500
17214543                   2.750                          20120401                         20170501           11.375            1.590
17214545                   2.750                          20120401                         20170501           11.125            2.500
17214550                   2.750                          20120401                         20170501           11.000            2.500
17214552                   2.750                          20120401                         20170501           10.250            2.500
17214553                   2.750                          20120401                         20170501           11.500            2.500
17214554                   2.750                          20120401                         20170501           11.750            2.500
17214555                   2.750                          20120401                         20170501           12.125            1.590
17214556                   2.750                          20120401                         20170501           10.625            2.500
17214557                   2.750                          20120401                         20170501           12.375            2.500
17214558                   2.750                          20120401                         20170501           11.250            2.500
17214559                   2.750                          20120401                         20170501           11.625            2.500
17214560                   2.750                          20120401                         20170501           12.125            2.500
17214561                   2.750                          20140401                         20140501           13.500            1.590
17214562                   2.750                          20120401                         20170501           12.375            1.590
17214563                   2.750                          20120401                         20170501           12.000            1.590
17214564                   2.750                          20120401                         20170501           11.375            2.500
17214566                   2.750                          20140401                         20140501           11.500            2.500
17214567                   2.750                          20120401                         20170501           12.125            1.590
17214568                   2.750                          20120401                         20170501           10.875            2.500
17214569                   2.750                          20120401                         20170501           12.500            2.500
17214570                   2.750                          20120501                         20170601           11.375            1.590
17214572                   2.750                          20120401                         20170501           12.625            1.590
17214573                   2.750                          20140401                         20170501           10.875            2.500
17214574                   2.750                          20120401                         20170501           11.750            2.500
17214575                   2.750                          20120401                         20170501           12.250            2.500
17214577                   2.750                          20120401                         20170501           11.750            1.590
17214579                   2.750                          20120401                         20170501           11.250            2.500
17214580                   2.750                          20120401                         20170501           13.000            1.590
17214581                   2.750                          20140401                         20170501           11.750            1.590
17214582                   2.750                          20120401                         20170501           11.125            2.500
17214583                   2.750                          20120501                         20170601           11.750            2.500
17214585                   2.750                          20120401                         20170501           11.000            2.500
17214586                   2.750                          20140401                         20170501           12.000            1.590
17214587                   2.750                          20140401                         20170501           11.875            2.500
17214588                   2.750                          20120401                         20170501           11.875            2.500
17214589                   2.750                          20140401                         20170501           13.125            2.500
17214590                   2.750                          20120501                         20170601           13.375            1.590
17214591                   2.750                          20120401                         20170501           11.875            1.590
17214595                   2.750                          20120401                         20170501           12.750            2.500
17214596                   2.750                          20120401                         20170501           12.375            2.500
17214597                   2.750                          20120401                         20170501           12.750            2.500
17214598                   2.750                          20120401                         20170501           11.875            2.500
17214599                   2.750                          20140401                         20140501           11.625            2.500
17266821                   2.250                          20170501                         20170601           12.250            2.050
17266824                   2.250                          20170501                         20170601           12.500            2.050
17266831                   2.250                          20170601                         20170701           12.000            2.050
17090577                   2.250                          20120301                         20120401           12.875            2.000
17090582                   2.250                          20120301                         20120401           12.125            2.000
17090590                   2.250                          20120301                         20120401           12.500            2.000
17090601                   2.250                          20120301                         20120401           12.250            2.000
17090604                   2.250                          20120301                         20120401           12.500            2.000
17090613                   2.250                          20120401                         20120501           11.750            2.000
17090622                   2.250                          20120401                         20120501           12.125            2.000
17266754                   2.250                          20170501                         20170601           10.500            2.050
17266756                   2.250                          20170601                         20170701           11.000            2.050
17266759                   2.250                          20170401                         20170501           11.375            2.050
17266771                   2.250                          20170601                         20170701           12.125            2.050
17266773                   2.250                          20170501                         20170601           11.500            2.050
17266774                   2.250                          20170601                         20170701           12.500            2.050
17266775                   2.250                          20170501                         20170601           12.250            2.050
17266776                   2.250                          20170601                         20170701           12.000            2.050
17266789                   2.250                          20170501                         20170601           11.500            2.050
17214602                   2.750                          20120401                         20170501           11.750            2.500
17214604                   2.750                          20140401                         20170501           13.125            2.500
17214605                   2.750                          20120501                         20120601           12.750            2.500
17214606                   2.750                          20120501                         20120601           12.750            2.500
17214607                   2.750                          20120401                         20170501           11.000            2.500
17214608                   2.750                          20120401                         20170501           11.625            2.500
17214609                   2.750                          20120401                         20170501           12.750            2.500
17214610                   2.750                          20120401                         20170501           11.750            1.590
17214611                   2.750                          20120501                         20170601           12.000            2.500
17214613                   2.750                          20140401                         20170501           11.000            2.500
17076173                   4.650                          20120201                         20120301           14.900            3.505
17174977                   2.250                          20120201                         20120301           12.625            1.875
17076175                   4.250                          20120301                         20120401           14.625            3.135
17076176                   4.200                          20120301                         20120401           14.700            2.055
17076181                   4.200                          20120201                         20120301           14.575            3.345
17076182                   4.200                          20120201                         20120301           14.940            3.115
17076187                   5.200                          20120201                         20120301           15.575            3.945
17076196                   3.300                          20120101                         20120201           13.425            2.625
17076225                   4.800                          20120201                         20120301           15.300            4.035
17076233                   2.750                          20111201                         20120101           13.750            1.575
17076235                   2.250                          20111201                         20120101           12.625            1.405
17233822                   3.125                          20120301                         20120401           12.375            2.750
17076188                   4.750                          20120301                         20120401           13.750            3.635
17043298                   2.750                          20120101                         20120201           13.875            2.375
17044149                   2.750                          20131201                         20140101           12.500            2.375
17044163                   2.750                          20111101                         20111201           13.625            2.375
17044172                   2.750                          20161201                         20170101           11.750            2.375
17044183                   2.750                          20111201                         20120101           14.375            2.375
17044184                   2.750                          20131201                         20140101           12.375            2.375
17044200                   2.750                          20131201                         20140101           12.500            2.375
17175000                   2.250                          20120301                         20120401           11.875            1.875
17198191                   2.250                          20120301                         20120401           10.500            2.000
17346370                   2.250                          20140701                         20140801           13.500            2.050
17346371                   2.250                          20140701                         20170801           11.625            2.050
17346372                   2.250                          20140801                         20170901           11.875            2.050
17346373                   2.250                          20140701                         20170801           13.999            2.050
17346374                   2.250                          20140701                         20140801           10.875            2.050
17293882                   2.250                          20170701                         20170801           11.500            2.050
17293883                   2.250                          20170701                         20170801           11.875            2.050
17293884                   2.250                          20170701                         20170801           11.750            2.050
17293885                   2.250                          20170701                         20170801           11.125            2.050
17293886                   2.250                          20170501                         20170601           12.375            2.050
17293887                   2.250                          20170601                         20170701           10.750            2.050
17293888                   2.250                          20170601                         20170701           11.625            2.050
17293890                   2.250                          20170601                         20170701           12.250            2.050
17293891                   2.250                          20170601                         20170701           12.625            2.050
17293892                   2.250                          20170601                         20170701           12.125            2.050
17293894                   2.250                          20170701                         20170801           11.625            2.050
17293895                   2.250                          20170701                         20170801           11.000            2.050
17293898                   2.250                          20170701                         20170801           11.875            2.050
17293899                   2.250                          20170701                         20170801           12.375            2.050
17293900                   2.250                          20170701                         20170801           11.750            2.050
17293901                   2.250                          20170701                         20170801           11.500            2.050
17293903                   2.250                          20170701                         20170801           11.750            2.050
17293904                   2.250                          20170701                         20170801           12.875            2.050
17293905                   2.250                          20170701                         20170801           12.750            2.050
17293906                   2.250                          20170701                         20170801           11.750            2.050
17293907                   2.250                          20170701                         20170801           12.875            2.050
17293909                   2.250                          20170701                         20170801           11.750            2.050
17293911                   2.250                          20170701                         20170801           11.750            2.050
17293914                   2.250                          20170701                         20170801           11.875            2.050
17293916                   2.250                          20170701                         20170801           11.250            2.050
17293919                   2.250                          20170701                         20170801           11.625            2.050
17293920                   2.250                          20170701                         20170801           11.500            2.050
17293921                   2.250                          20170701                         20170801           12.250            2.050
17293922                   2.250                          20170701                         20170801           12.875            2.050
17293924                   2.250                          20170701                         20170801           11.750            2.050
17293925                   2.250                          20170701                         20170801           11.375            2.050
17293927                   2.250                          20170701                         20170801           11.875            2.050
17293928                   2.250                          20170701                         20170801           11.000            2.050
17293929                   2.250                          20170701                         20170801           12.750            2.050
17293930                   2.250                          20170701                         20170801           11.875            2.050
17293931                   2.250                          20170701                         20170801           11.625            2.050
17293933                   2.250                          20170701                         20170801           12.375            2.050
17293934                   2.250                          20170701                         20170801           12.500            2.050
17293935                   2.250                          20170701                         20170801           11.875            2.050
17293936                   2.250                          20170701                         20170801           11.000            2.050
17293937                   2.250                          20170701                         20170801           12.375            2.050
17293938                   2.250                          20170701                         20170801           12.875            2.050
17293939                   2.250                          20170701                         20170801           11.125            2.050
17296685                   2.250                          20170701                         20170801           12.000            2.050
17296687                   2.250                          20170601                         20170701           11.875            2.050
17296688                   2.250                          20170601                         20170701           11.750            2.050
17296689                   2.250                          20170601                         20170701           12.125            2.050
17296691                   2.250                          20170601                         20170701           11.875            2.050
17296692                   2.250                          20170701                         20170801           12.375            2.050
17296693                   2.250                          20170701                         20170801           11.125            2.050
17296694                   2.250                          20170701                         20170801           11.875            2.050
17296698                   2.250                          20170701                         20170801           11.625            2.050
17296699                   2.250                          20170701                         20170801           11.375            2.050
17296700                   2.250                          20170701                         20170801           11.375            2.050
17296701                   2.250                          20170701                         20170801           11.500            2.050
17296702                   2.250                          20170701                         20170801           11.500            2.050
17296703                   2.250                          20170701                         20170801           11.375            2.050
17296704                   2.250                          20170701                         20170801           12.250            2.050
17296705                   2.250                          20170701                         20170801           11.875            2.050
17296706                   2.250                          20170701                         20170801           12.250            2.050
17296707                   2.250                          20170701                         20170801           11.750            2.050
17296708                   2.250                          20170701                         20170801           11.875            2.050
17296710                   2.250                          20170701                         20170801           12.875            2.050
17296711                   2.250                          20170701                         20170801           11.375            2.050
17296712                   2.250                          20170701                         20170801           11.625            2.050
17296713                   2.250                          20170701                         20170801           12.500            2.050
17296714                   2.250                          20170701                         20170801           11.500            2.050
17296715                   2.250                          20170701                         20170801           11.500            2.050
17296716                   2.250                          20170701                         20170801           11.750            2.050
17296717                   2.250                          20170701                         20170801           13.500            2.050
17296719                   2.250                          20170701                         20170801           13.000            2.050
17296721                   2.250                          20170701                         20170801           10.750            2.050
17296722                   2.250                          20170701                         20170801           12.000            2.050
17296724                   2.250                          20170701                         20170801           11.500            2.050
17296725                   2.250                          20170701                         20170801           11.875            2.050
17296726                   2.250                          20170701                         20170801           12.875            2.050
17296727                   2.250                          20170701                         20170801           11.750            2.050
17346375                   2.250                          20140801                         20170901           12.125            2.050
17346376                   2.250                          20140801                         20170901           12.000            2.050
17346378                   2.250                          20140801                         20140901           11.875            2.050
17346379                   2.250                          20140801                         20140901           12.250            2.050
17346381                   2.250                          20140701                         20170801           12.500            2.050
17346382                   2.250                          20140801                         20170901           12.375            2.050
17346383                   2.250                          20140801                         20170901           11.875            2.050
17346384                   2.250                          20140801                         20170901           12.250            2.050
17346385                   2.250                          20140801                         20170901           11.375            2.050
17346386                   2.250                          20140801                         20170901           11.875            2.050
17346387                   2.250                          20140801                         20170901           11.875            2.050
17346388                   2.250                          20140801                         20170901           12.250            2.050
17346389                   2.250                          20140701                         20140801           11.750            2.050
17346392                   2.250                          20140701                         20170801           13.750            2.050
17346393                   2.250                          20140601                         20170701           14.500            2.050
17346394                   2.250                          20140701                         20140801           12.500            2.050
17346395                   2.250                          20140701                         20140801           11.750            2.050
17346396                   2.250                          20140801                         20140901           11.750            2.050
17346398                   2.250                          20140701                         20170801           12.625            2.050
17346399                   2.250                          20140801                         20170901           11.500            2.050
17346400                   2.250                          20140801                         20170901           12.000            2.050
17346401                   2.250                          20140801                         20170901           12.625            2.050
17346402                   2.250                          20140801                         20170901           11.000            2.050
17346404                   2.250                          20140801                         20170901           12.375            2.050
17346405                   2.250                          20140801                         20170901           11.500            2.050
17346406                   2.250                          20140801                         20170901           11.625            2.050
17346407                   2.250                          20140801                         20170901           11.750            2.050
17346408                   2.250                          20140801                         20170901           11.500            2.050
17346410                   2.250                          20140801                         20170901           11.625            2.050
17346411                   2.250                          20140501                         20140601           11.375            2.050
17346412                   2.250                          20140801                         20140901           11.750            2.050
17346413                   2.250                          20140801                         20140901           12.125            2.050
17346414                   2.250                          20140801                         20170901           11.625            2.050
17346415                   2.250                          20140801                         20170901           11.375            2.050
17346416                   2.250                          20140801                         20170901           11.375            2.050
17346417                   2.250                          20140801                         20170901           13.750            2.050
17346418                   2.250                          20140801                         20170901           12.625            2.050
17346420                   2.250                          20140801                         20170901           11.500            2.050
17346421                   2.250                          20140801                         20170901           12.750            2.050
17346422                   2.250                          20140801                         20170901           13.250            2.050
17352292                   2.250                          20140801                         20080901           11.375            2.050
17352293                   2.250                          20140801                         20140901           12.125            2.050
17352294                   2.250                          20140801                         20080901           12.125            2.050
17352295                   2.250                          20140801                         20080901           11.875            2.050
17274125                   2.250                          20120601                         20120701           11.250            1.875
17076243                   4.300                          20120101                         20120201           15.290            3.365
17044155                   2.750                          20140101                         20140201           13.250            2.375
17044156                   2.750                          20131101                         20131201           13.250            2.375
17044161                   2.750                          20131101                         20131201           13.125            2.375
17044162                   2.750                          20131201                         20140101           13.250            2.375
17044170                   2.750                          20111201                         20120101           13.000            2.375
17044185                   2.750                          20111201                         20120101           12.750            2.375
17044189                   2.750                          20120101                         20120201           14.500            2.375
17044205                   2.750                          20170101                         20170201           12.000            2.375
17059649                   2.250                          20120201                         20120301           11.875            2.000
17198901                   2.250                          20120401                         20120501           11.875            2.000
17198903                   2.250                          20120401                         20120501           13.375            2.000
17202779                   2.250                          20120401                         20120501           12.500            2.000
17202781                   2.250                          20120401                         20120501           11.625            2.000
17202791                   2.250                          20120401                         20120501           11.875            2.000
17202798                   2.250                          20120401                         20120501           11.625            2.000
17202800                   2.250                          20120501                         20120601           12.375            2.000
17267132                   2.250                          20170601                         20170701           11.125            2.050
17267134                   2.250                          20170601                         20170701           12.500            2.050
17267138                   2.250                          20170601                         20170701           11.500            2.050
17267147                   2.250                          20170601                         20170701           12.625            2.050
17267149                   2.250                          20170601                         20170701           12.000            2.050
17267153                   2.250                          20170601                         20170701           11.500            2.050
17267159                   2.250                          20170601                         20170701           12.500            2.050
17267162                   2.250                          20170601                         20170701           12.000            2.050
17267183                   2.250                          20170601                         20170701           11.625            2.050
17279315                   2.250                          20140601                         20140701           11.250            2.050
17279316                   2.250                          20170701                         20170801           11.625            2.050
17279317                   2.250                          20170701                         20170801           12.875            2.050
17279318                   2.250                          20170701                         20170801           11.250            2.050
17267188                   2.250                          20170601                         20170701           11.375            2.050
17267192                   2.250                          20170601                         20170701           12.625            2.050
17267199                   2.250                          20170601                         20170701           12.250            2.050
17267203                   2.250                          20170601                         20170701           10.500            2.050
17267218                   2.250                          20170601                         20170701           12.625            2.050
17267231                   2.250                          20170601                         20170701           11.875            2.050
17267239                   2.250                          20170701                         20170801           11.625            2.050
17267242                   2.250                          20170601                         20170701           11.875            2.050
17267243                   2.250                          20170601                         20170701           12.125            2.050
17284421                   2.250                          20170701                         20170801           11.500            2.050
17284428                   2.250                          20140301                         20170401           11.375            2.050
17284429                   2.250                          20140601                         20170701           11.625            2.050
17284431                   2.250                          20140401                         20170501           11.250            2.050
17284434                   2.250                          20140601                         20170701           12.000            2.050
17284435                   2.250                          20170601                         20170701           10.875            2.050
17284436                   2.250                          20140601                         20140701           11.375            2.050
17284440                   2.250                          20140601                         20140701           11.500            2.050
17284441                   2.250                          20170601                         20170701           13.125            2.050
17284444                   2.250                          20170601                         20170701           11.500            2.050
17284450                   2.250                          20140601                         20140701           11.750            2.050
17284453                   2.250                          20140601                         20170701           11.625            2.050
17284454                   2.250                          20140701                         20170801           12.125            2.050
17284457                   2.250                          20140601                         20140701           11.375            2.050
17284459                   2.250                          20140401                         20170501           11.750            2.050
17284460                   2.250                          20170501                         20170601           11.750            2.050
17284465                   2.250                          20170601                         20170701           10.875            2.050
17284467                   2.250                          20140501                         20170601           11.250            2.050
17284468                   2.250                          20170701                         20170801           11.000            2.050
17284470                   2.750                          20140601                         20140701           11.875            2.550
17284471                   2.250                          20170701                         20170801           11.500            2.050
17284474                   2.250                          20140701                         20170801           11.250            2.050
17284476                   2.250                          20140701                         20170801           11.875            2.050
17284479                   2.250                          20140501                         20170601           11.125            2.050
17284481                   2.250                          20140701                         20170801           12.250            2.050
17284483                   2.250                          20170601                         20170701           11.125            2.050
17284485                   2.250                          20140601                         20170701           11.625            2.050
17284492                   2.250                          20170701                         20170801           11.625            2.050
17284493                   2.250                          20170701                         20170801           11.875            2.050
17284494                   2.250                          20140701                         20170801           12.000            2.050
17284495                   2.250                          20140701                         20170801           11.500            2.050
17284497                   2.250                          20170701                         20170801           11.000            2.050
17284499                   2.250                          20140601                         20170701           12.000            2.050
17284500                   2.250                          20140701                         20170801           11.375            2.050
17284502                   2.250                          20140701                         20170801           11.500            2.050
17284509                   2.250                          20170701                         20170801           12.250            2.050
17284512                   2.250                          20140701                         20140801           12.125            2.050
17284513                   2.250                          20140701                         20170801           11.375            2.050
17284514                   2.250                          20170701                         20170801           11.750            2.050
17284515                   2.250                          20170701                         20170801           12.625            2.050
17284517                   2.250                          20170601                         20170701           11.875            2.050
17284518                   2.250                          20170701                         20170801           12.500            2.050
17296732                   2.250                          20170701                         20170801           12.250            2.050
17296733                   2.250                          20170701                         20170801           12.125            2.050
17296734                   2.250                          20170701                         20170801           12.750            2.050
17296735                   2.250                          20170701                         20170801           11.750            2.050
17296736                   2.250                          20170701                         20170801           11.125            2.050
17296737                   2.250                          20170701                         20170801           11.750            2.050
17296738                   2.250                          20170701                         20170801           11.875            2.050
17296739                   2.250                          20170701                         20170801           11.250            2.050
17296740                   2.250                          20170701                         20170801           12.000            2.050
17296741                   2.250                          20170701                         20170801           11.625            2.050
17296742                   2.250                          20170701                         20170801           11.500            2.050
17296744                   2.250                          20170701                         20170801           12.500            2.050
17296745                   2.250                          20170701                         20170801           11.250            2.050
17296746                   2.250                          20170701                         20170801           12.000            2.050
17296747                   2.250                          20170701                         20170801           12.375            2.050
17296749                   2.250                          20170701                         20170801           11.875            2.050
17296750                   2.250                          20170701                         20170801           12.000            2.050
17296751                   2.250                          20170701                         20170801           11.500            2.050
17296752                   2.250                          20170701                         20170801           11.000            2.050
17296753                   2.250                          20170701                         20170801           12.250            2.050
17298041                   2.250                          20170701                         20170801           11.250            2.050
17298043                   2.250                          20170601                         20170701           11.875            2.050
17298044                   2.250                          20170701                         20170801           11.500            2.050
17298045                   2.250                          20170701                         20170801           11.000            2.050
17298046                   2.250                          20170701                         20170801           12.000            2.050
17298048                   2.250                          20170601                         20170701           11.875            2.050
17298049                   2.250                          20170601                         20170701           12.625            2.050
17298050                   2.250                          20170701                         20170801           12.875            2.050
17298051                   2.250                          20170701                         20170801           11.250            2.050
17298052                   2.250                          20170701                         20170801           10.875            2.050
17298053                   2.250                          20170701                         20170801           11.750            2.050
17298054                   2.250                          20170701                         20170801           11.500            2.050
17298055                   2.250                          20170701                         20170801           11.875            2.050
17298056                   2.250                          20170701                         20170801           12.500            2.050
17298058                   2.250                          20170701                         20170801           11.500            2.050
17298059                   2.250                          20170701                         20170801           12.000            2.050
17298061                   2.250                          20170701                         20170801           11.750            2.050
17298062                   2.250                          20170701                         20170801           12.000            2.050
17298064                   2.250                          20170701                         20170801           12.750            2.050
17298066                   2.250                          20170701                         20170801           11.875            2.050
17296729                   2.250                          20170701                         20170801           11.375            2.050
17296730                   2.250                          20170701                         20170801           11.750            2.050
17296731                   2.250                          20170701                         20170801           11.875            2.050
17284520                   2.250                          20170701                         20170801           11.500            2.050
17284527                   2.250                          20170701                         20170801           12.250            2.050
17284529                   2.250                          20170701                         20170801           13.250            2.050
17284530                   2.250                          20170701                         20170801           11.625            2.050
17284532                   2.250                          20170701                         20170801           12.250            2.050
17293851                   2.250                          20140601                         20170701           11.375            2.050
17293853                   2.250                          20140601                         20170701           11.375            2.050
17293854                   2.250                          20140601                         20170701           11.500            2.050
17293856                   2.250                          20140701                         20170801           11.875            2.050
17293857                   2.250                          20140701                         20170801           12.250            2.050
17293858                   2.250                          20140701                         20170801           12.250            2.050
17293859                   2.250                          20140701                         20170801           12.000            2.050
17293860                   2.250                          20140701                         20170801           11.750            2.050
17284533                   2.250                          20170701                         20170801           11.750            2.050
17284535                   2.250                          20170701                         20170801           11.500            2.050
17280830                   2.500                          20140701                         20170801           11.875            2.125
17280831                   2.500                          20120601                         20170701           13.750            2.125
17280832                   2.500                          20140601                         20170701           13.625            2.125
17280833                   2.500                          20120701                         20170801           13.500            2.125
17275300                   2.250                          20140301                         20170401           12.125            1.875
17275301                   2.250                          20140401                         20170501           12.625            1.875
17275302                   2.250                          20120301                         20120401           13.375            1.875
17275304                   2.250                          20120301                         20170401           12.375            1.875
17275305                   2.500                          20120201                         20170301           11.875            2.125
17275308                   2.250                          20140301                         20170401           12.625            1.875
17275309                   2.250                          20140301                         20170401           12.750            1.875
17275310                   2.250                          20120401                         20170501           12.875            1.875
17275311                   2.250                          20120301                         20170401           11.875            1.875
17275312                   2.250                          20120401                         20170501           12.250            1.875
17275314                   2.250                          20140501                         20170601           12.625            1.875
17275315                   2.250                          20120301                         20170401           11.750            1.875
17275317                   2.250                          20120301                         20170401           11.875            1.875
17275318                   2.500                          20170301                         20170401           12.250            2.125
17275319                   2.250                          20140301                         20170401           12.375            1.875
17275320                   2.500                          20170301                         20170401           12.875            2.125
17275321                   2.250                          20140401                         20170501           11.500            1.875
17275323                   2.250                          20120601                         20170701           12.875            1.875
17275324                   2.500                          20140301                         20170401           13.125            2.125
17275325                   2.500                          20120301                         20170401           12.125            2.125
17275327                   2.250                          20120301                         20170401           11.750            1.875
17275332                   2.250                          20140501                         20140601           12.875            1.875
17275333                   2.250                          20170301                         20170401           11.875            1.875
17275335                   2.500                          20170401                         20170501           13.125            2.125
17275336                   2.500                          20170301                         20170401           11.750            2.125
17275338                   2.250                          20120401                         20170501           12.250            1.875
17275339                   2.250                          20140401                         20140501           11.375            1.875
17275341                   2.500                          20140501                         20170601           13.125            2.125
17275283                   2.250                          20120201                         20170301           12.375            1.875
17275284                   2.250                          20120301                         20170401           11.875            1.875
17275286                   2.500                          20170201                         20170301           12.125            2.125
17275287                   2.250                          20140401                         20170501           12.625            1.875
17275342                   2.500                          20140401                         20170501           13.750            2.125
17275343                   2.250                          20140401                         20170501           13.500            1.875
17275344                   2.500                          20140401                         20170501           13.500            2.125
17275345                   2.250                          20140401                         20170501           11.250            1.875
17275346                   2.250                          20140401                         20170501           12.125            1.875
17275348                   2.500                          20140601                         20170701           12.000            2.125
17275352                   2.250                          20120501                         20170601           12.500            1.875
17275355                   2.250                          20140401                         20170501           12.125            1.875
17275358                   2.250                          20140501                         20170601           12.875            1.875
17275361                   2.250                          20140501                         20170601           12.500            1.875
17275363                   2.250                          20120501                         20170601           11.750            1.875
17275364                   2.250                          20140501                         20140601           13.500            1.875
17275365                   2.250                          20140501                         20170601           13.250            1.875
17275366                   2.500                          20140601                         20140701           12.500            2.125
17275367                   2.250                          20120501                         20170601           12.500            1.875
17275368                   2.500                          20140501                         20170601           12.750            2.125
17275369                   2.250                          20140601                         20170701           13.500            1.875
17275370                   2.250                          20140601                         20170701           12.250            1.875
17275371                   2.250                          20140501                         20170601           11.750            1.875
17275372                   2.250                          20120401                         20170501           12.750            1.875
17275373                   2.500                          20120501                         20170601           12.875            2.125
17275289                   2.250                          20120301                         20170401           12.000            1.875
17275290                   2.250                          20140301                         20170401           12.875            1.875
17275291                   2.250                          20120301                         20170401           12.125            1.875
17275292                   2.500                          20170301                         20170401           13.375            2.125
17275293                   2.250                          20140301                         20170401           12.000            1.875
17275294                   2.250                          20140301                         20140401           11.875            1.875
17275295                   2.500                          20140301                         20170401           12.250            2.125
17275296                   2.500                          20120301                         20170401           12.250            2.125
17275297                   2.250                          20140301                         20170401           12.750            1.875
17275298                   2.250                          20120301                         20170401           12.250            1.875
17275299                   2.250                          20120501                         20120601           12.625            1.875
17275374                   2.250                          20140501                         20170601           12.500            1.875
17275376                   2.250                          20120501                         20170601           13.000            1.875
17275378                   2.250                          20140501                         20140601           12.000            1.875
17275379                   2.250                          20140601                         20170701           12.500            1.875
17275381                   2.250                          20140501                         20170601           11.875            1.875
17275382                   2.500                          20140501                         20170601           12.125            2.125
17275383                   2.250                          20120501                         20170601           13.000            1.875
17275387                   2.250                          20140601                         20170701           11.750            1.875
17275390                   2.250                          20140501                         20170601           13.000            1.875
17275391                   2.250                          20140601                         20170701           12.750            1.875
17275392                   2.250                          20120501                         20170601           11.375            1.875
17275393                   2.250                          20140501                         20170601           12.375            1.875
17275395                   2.250                          20140501                         20170601           13.750            1.875
17275397                   2.250                          20120501                         20170601           11.375            1.875
17275399                   2.500                          20120501                         20120601           13.500            2.125
17275401                   2.250                          20140501                         20140601           13.625            1.875
17275404                   2.250                          20120601                         20170701           13.125            1.875
17275405                   2.250                          20120501                         20170601           13.375            1.875
17275406                   2.250                          20140501                         20140601           13.750            1.875
17275407                   2.250                          20140601                         20170701           13.500            1.875
17275408                   2.250                          20170601                         20170701           13.500            1.875
17275409                   2.250                          20140601                         20170701           12.875            1.875
17275410                   2.250                          20120601                         20170701           11.875            1.875
17275414                   2.250                          20170601                         20170701           12.375            1.875
17275416                   2.500                          20120601                         20170701           12.625            2.125
17275419                   2.250                          20140601                         20170701           12.875            1.875
17275423                   2.250                          20140601                         20170701           12.375            1.875
17275424                   2.250                          20140601                         20170701           12.375            1.875
17275425                   2.250                          20140601                         20170701           12.375            1.875
17275426                   2.250                          20140601                         20140701           13.500            1.875
17275427                   2.250                          20140601                         20170701           12.375            1.875
17275428                   2.500                          20120601                         20120701           13.250            2.125
17275429                   2.250                          20120601                         20170701           13.000            1.875
17275200                   2.250                          20111101                         20161201           11.750            1.875
17275201                   2.250                          20161101                         20161201           11.625            1.875
17275202                   2.250                          20120201                         20170301           12.250            1.875
17275203                   2.250                          20131201                         20170101           12.875            1.875
17275204                   2.250                          20120201                         20170301           11.875            1.875
17275205                   2.250                          20111201                         20120101           12.250            1.875
17275208                   2.250                          20111201                         20170101           11.875            1.875
17275209                   2.250                          20111201                         20170101           11.625            1.875
17275211                   2.250                          20120301                         20170401           12.125            1.875
17275213                   2.500                          20120101                         20120201           11.875            2.125
17275215                   2.250                          20111201                         20170101           12.500            1.875
17275216                   2.500                          20131201                         20170101           12.500            2.125
17275218                   2.250                          20111201                         20170101           11.750            1.875
17275219                   2.500                          20120301                         20170401           11.750            2.125
17275221                   2.250                          20170101                         20170201           11.875            1.875
17275222                   2.500                          20161201                         20170101           11.875            2.125
17275225                   2.250                          20140101                         20170201           12.250            1.875
17275227                   2.250                          20120101                         20120201           11.875            1.875
17275228                   2.250                          20120201                         20120301           13.125            1.875
17275230                   2.250                          20120101                         20170201           11.500            1.875
17275232                   2.250                          20120101                         20170201           12.500            1.875
17275234                   2.250                          20120101                         20170201           11.125            1.875
17275235                   2.250                          20140101                         20170201           12.750            1.875
17275236                   2.250                          20120301                         20170401           12.250            1.875
17275237                   2.250                          20140101                         20170201           12.125            1.875
17275238                   2.250                          20120201                         20170301           11.500            1.875
17275240                   2.250                          20120201                         20170301           11.875            1.875
17275241                   2.250                          20140101                         20170201           12.250            1.875
17275242                   2.250                          20120201                         20170301           12.500            1.875
17275243                   2.250                          20120201                         20120301           12.500            1.875
17275244                   2.500                          20140201                         20170301           11.875            2.125
17275245                   2.250                          20120101                         20170201           11.750            1.875
17275247                   2.500                          20120201                         20170301           12.375            2.125
17275248                   2.250                          20120201                         20170301           11.875            1.875
17275249                   2.250                          20120101                         20170201           13.000            1.875
17275250                   2.250                          20170201                         20170301           11.875            1.875
17275251                   2.250                          20120201                         20170301           12.750            1.875
17275252                   2.250                          20140201                         20170301           12.375            1.875
17275253                   2.500                          20120201                         20120301           12.375            2.125
17275254                   2.250                          20120201                         20170301           11.875            1.875
17275255                   2.250                          20120201                         20170301           11.500            1.875
17275257                   2.250                          20120201                         20120301           11.250            1.875
17275258                   2.250                          20120301                         20170401           13.125            1.875
17275259                   2.250                          20120301                         20170401           13.125            1.875
17275263                   2.250                          20140201                         20170301           12.250            1.875
17275264                   2.250                          20140201                         20170301           12.875            1.875
17275265                   2.250                          20140201                         20170301           12.625            1.875
17275266                   2.500                          20120201                         20170301           12.750            2.125
17275267                   2.500                          20140301                         20170401           12.375            2.125
17275268                   2.250                          20140301                         20170401           11.875            1.875
17275271                   2.250                          20170601                         20170701           12.000            1.875
17275272                   2.250                          20140301                         20170401           12.625            1.875
17275273                   2.250                          20120201                         20170301           12.125            1.875
17275275                   2.250                          20120301                         20170401           11.750            1.875
17275276                   2.250                          20140201                         20170301           12.875            1.875
17275277                   2.250                          20120201                         20170301           11.875            1.875
17275278                   2.250                          20120201                         20170301           12.500            1.875
17275279                   2.500                          20120201                         20120301           12.875            2.125
17275281                   2.250                          20120201                         20170301           12.625            1.875
17275184                   2.250                          20120301                         20170401           12.125            1.875
17275185                   2.250                          20111101                         20161201           11.500            1.875
17275186                   2.250                          20120301                         20170401           12.875            1.875
17275187                   2.250                          20111101                         20161201           13.000            1.875
17275189                   2.250                          20161101                         20161201           11.875            1.875
17275190                   2.250                          20161101                         20161201           11.250            1.875
17275191                   2.250                          20161101                         20161201           12.250            1.875
17275192                   2.250                          20111101                         20161201           11.500            1.875
17275193                   2.500                          20111101                         20111201           13.500            2.125
17275194                   2.500                          20131101                         20161201           11.750            2.125
17275195                   2.250                          20111201                         20170101           11.500            1.875
17275196                   2.500                          20161101                         20161201           11.875            2.125
17275197                   2.250                          20120101                         20170201           12.750            1.875
17275198                   2.250                          20111101                         20111201           13.250            1.875
17275199                   2.500                          20111101                         20161201           13.500            2.125
16808789                   2.250                          20111101                         20080501           11.625            2.050
17153185                   2.250                          20120301                         20120401           11.250            2.000
17153496                   2.750                          20120301                         20120401           11.375            2.500
17153756                   2.750                          20170201                         20170301           11.875            2.500
17153778                   2.250                          20170301                         20170401           11.750            2.000
17153325                   2.250                          20120301                         20120401           11.500            2.000
17153315                   2.750                          20120301                         20120401           11.500            2.500
17153621                   2.750                          20120201                         20120301           11.875            2.500
17153271                   2.250                          20120301                         20120401           11.875            2.000
17153242                   2.250                          20120201                         20120301           11.375            2.000
17153246                   2.250                          20120301                         20120401           11.875            2.000
17153198                   2.250                          20120201                         20120301           11.500            2.000




--------------------------------------------------------------------------------




LOAN_SEQ                      PER_RATE_CAP       MAIN_GROUP1   SUB_GROUP1            NEG_AM           PRODUCT
17272380                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17274422                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275575                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275582                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275596                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275597                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275598                             2.000         GI. SS         G01                  No             5/1LIBOR
17275599                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275600                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275601                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
16809367                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
16809721                             1.000         GI. SS         G01                  No             5/6LIBOR
16790423                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
16788460                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16778247                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17058835                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17012434                             1.000         GI. SS         G01                  No             5/6LIBOR
17002373                             1.000         GI. SS         G01                  No             5/6LIBOR
17228489                             1.000         GI. SS         G01                  No             5/6LIBOR
17230548                             1.000         GI. SS         G01                  No             5/6LIBOR
17168539                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246981                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17226641                             2.000         GI. SS         G01                  No             5/6LIBOR  BLN
17267747                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17267748                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17265570                             2.000         GI. SS         G01                  No             5/1LIBOR
17265571                             2.000         GI. SS         G01                  No             5/1LIBOR
17265572                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17265573                             2.000         GI. SS         G01                  No             5/1LIBOR
17252896                             2.000         GI. SS         G01                  No             5/1LIBOR
17252897                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17252899                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17252900                             2.000         GI. SS         G01                  No             5/1LIBOR
17252901                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17252894                             2.000         GI. SS         G01                  No             5/1LIBOR
17252895                             2.000         GI. SS         G01                  No             5/1LIBOR
17181613                             1.000         GI. SS         G01                  No             5/6LIBOR
17213926                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17181618                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17229892                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17224000                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078490                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298959                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17263458                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17259484                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17027578                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17243276                             2.000         GI. SS         G02                  No             7/1LIBOR
17243366                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17243388                             2.000         GI. SS         G02                  No             7/1LIBOR
17243392                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17243396                             2.000         GI. SS         G02                  No             7/1LIBOR
17244853                             2.000         GI. SS         G01                  No             5/1LIBOR
17244855                             2.000         GI. SS         G01                  No             5/1LIBOR
17244857                             2.000         GI. SS         G01                  No             5/1LIBOR
17246254                             2.000         GI. SS         G02                  No             7/1LIBOR
17148472                             2.000         GI. SS         G01                  No             5/1LIBOR
17148494                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17148513                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17151488                             2.000         GI. SS         G01                  No             5/1LIBOR
17151490                             2.000         GI. SS         G01                  No             5/1LIBOR
17151529                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17151610                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17171404                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17171493                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17171500                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17180412                             2.000         GI. SS         G01                  No             5/1LIBOR
17180415                             2.000         GI. SS         G01                  No             5/1LIBOR
17180416                             2.000         GI. SS         G01                  No             5/1LIBOR
17181944                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17181956                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17181957                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17202208                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17202209                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17202230                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17202232                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17202237                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17202244                             2.000         GI. SS         G01                  No             5/1LIBOR
17202245                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17202246                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17208216                             2.000         GI. SS         G01                  No             5/1LIBOR
17217039                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17217041                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17217043                             2.000         GI. SS         G01                  No             5/1LIBOR
17217054                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17228922                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17228926                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17228928                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17228932                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17231098                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17231107                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17059271                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17009021                             2.000         GI. SS         G01                  No             5/1LIBOR
17013683                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
16658444                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
16684063                             2.000         GI. SS         G01                  No             5/1LIBOR
17014950                             1.000         GI. SS         G01                  No             5/6LIBOR
17078487                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17076548                             1.000         GI. SS         G01                  No             5/6LIBOR
17218542                             1.000         GI. SS         G01                  No             5/6LIBOR
17230539                             1.000         GI. SS         G01                  No             5/6LIBOR
17245909                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17247632                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17249992                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17255980                             1.000         GI. SS         G01                  No             5/6LIBOR
17267268                             1.000         GI. SS         G02                  No             7/6LIBOR  BLN
17274234                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17275487                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17278943                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17279579                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17280045                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17280046                             1.000         GI. SS         G03                  No             10/6LIBOR BLN
17280047                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17280116                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17286720                             1.000         GI. SS         G01                  No             5/6LIBOR
17286730                             1.000         GI. SS         G01                  No             5/6LIBOR
17293502                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17297210                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17297218                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17297221                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298133                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298087                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298211                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298098                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298855                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17299525                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17299534                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17299536                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17299491                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17299579                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17299586                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17301745                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17301717                             1.000         GI. SS         G01                  No             5/6LIBOR
17301786                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17301798                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17301821                             1.000         GI. SS         G02                  No             7/6LIBOR
17214357                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16304164                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17065311                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17154134                             1.000         GI. SS         G03                  No             10/6LIBOR
16832568                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16835052                             1.000         GI. SS         G01                  No             5/6LIBOR
16823432                             1.000         GI. SS         G03                  No             10/6LIBOR IO
17299637                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17299650                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17301850                             2.000         GI. SS         G01                  No             5/6LIBOR
17301875                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17302287                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17302297                             2.000         GI. SS         G01                  No             5/6LIBOR
17302299                             2.000         GI. SS         G01                  No             5/6LIBOR  BLN
17303975                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17303990                             1.000         GI. SS         G01                  No             5/6LIBOR
17306383                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17309184                             2.000         GI. SS         G02                  No             7/1LIBOR
17312361                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17256236                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17256376                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17259611                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17259619                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17263934                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17264197                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17265591                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17265597                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17265599                             1.000         GI. SS         G01                  No             5/6LIBOR
17266307                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17266313                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17267731                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17272367                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17274421                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17275612                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17279073                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17293562                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17293573                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293595                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17295344                             1.000         GI. SS         G01                  No             5/6LIBOR
17297468                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298235                             1.000         GI. SS         G01                  No             5/6LIBOR
17298237                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298238                             1.000         GI. SS         G01                  No             5/6LIBOR
17298239                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17238774                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17238827                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17238829                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17243150                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17243156                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17243257                             2.000         GI. SS         G02                  No             7/1LIBOR
17243288                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17243384                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17243939                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17244887                             1.000         GI. SS         G03                  No             10/1LIBOR IO
17244889                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17244917                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246160                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246258                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246992                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17247012                             2.000         GI. SS         G01                  No             5/6LIBOR
17247906                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17247930                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17248643                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17248650                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17250237                             1.000         GI. SS         G01                  No             5/6LIBOR
17250252                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17250261                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17230301                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231133                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231190                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231204                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231691                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231716                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231730                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231741                             1.000         GI. SS         G01                  No             5/6LIBOR
17231743                             1.000         GI. SS         G01                  No             5/6LIBOR
17231745                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231746                             1.000         GI. SS         G01                  No             5/6LIBOR
17231774                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17238709                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17238711                             2.000         GI. SS         G01                  No             5/6LIBOR
17238739                             1.000         GI. SS         G01                  No             5/6LIBOR
17238751                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17238758                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17238760                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17230255                             1.000         GI. SS         G01                  No             5/6LIBOR
17230258                             1.000         GI. SS         G01                  No             5/6LIBOR
17230264                             1.000         GI. SS         G01                  No             5/6LIBOR
17229865                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17245699                             1.000         GI. SS         G01                  No             5/6LIBOR
17267253                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17207759                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16121006                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17230474                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246539                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17219062                             1.000         GI. SS         G01                  No             5/6LIBOR
17272266                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17202579                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16980779                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17002095                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17042505                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17043928                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17003240                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17011262                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16826783                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17267301                             1.000         GI. SS         G01                  No             5/6LIBOR
17238822                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17252611                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
16974038                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17267732                             1.000         GI. SS         G01                  No             5/6LIBOR
17238819                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17238826                             2.000         GI. SS         G01                  No             5/1LIBOR
17238836                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17238838                             2.000         GI. SS         G01                  No             5/1LIBOR
17325691                             2.000         GI. SS         G01                  No             5/1LIBOR
17325695                             2.000         GI. SS         G01                  No             5/1LIBOR
17325696                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17325697                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311872                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311873                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311874                             2.000         GI. SS         G01                  No             5/1LIBOR
17311875                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311876                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311879                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311880                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311882                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311884                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311885                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17311886                             2.000         GI. SS         G01                  No             5/1LIBOR
17311887                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17255159                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17160269                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17169168                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17171538                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17172643                             2.000         GI. SS         G01                  No             5/6LIBOR  BLN
17182804                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17202136                             2.000         GI. SS         G01                  No             5/6LIBOR  BLN
17208278                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214324                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17215670                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17226637                             2.000         GI. SS         G01                  No             5/6LIBOR  BLN
17226638                             2.000         GI. SS         G01                  No             5/6LIBOR  BLN
17229350                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17238810                             1.000         GI. SS         G03                  No             10/6LIBOR
17148635                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17151559                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17152846                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17154597                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17244542                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17303904                             1.000         GI. SS         G02                  No             7/6LIBOR
17245849                             1.000         GI. SS         G01                  No             5/6LIBOR
17247494                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17247641                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17251434                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17255947                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17256888                             1.000         GI. SS         G01                  No             5/6LIBOR
17259501                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17265534                             1.000         GI. SS         G01                  No             5/6LIBOR
17266289                             1.000         GI. SS         G01                  No             5/6LIBOR
17274339                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17325199                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17166648                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17168725                             1.000         GI. SS         G01                  No             5/6LIBOR
17181704                             1.000         GI. SS         G01                  No             5/6LIBOR
17207837                             1.000         GI. SS         G01                  No             5/6LIBOR
17218447                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17221566                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17233957                             1.000         GI. SS         G01                  No             5/6LIBOR
17218465                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17148288                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17152522                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17152531                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17178341                             1.000         GI. SS         G01                  No             5/6LIBOR
17217435                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17056074                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17066430                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17066435                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17066439                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17066441                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17066519                             1.000         GI. SS         G01                  No             5/6LIBOR
17066686                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17075661                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17075732                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17076968                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17076986                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078380                             1.000         GI. SS         G01                  No             5/6LIBOR
17078467                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078566                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089178                             1.000         GI. SS         G01                  No             5/6LIBOR
17113373                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17113415                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17113420                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17128766                             1.000         GI. SS         G01                  No             5/6LIBOR
17228945                             2.000         GI. SS         G01                  No             5/6LIBOR
17228951                             2.000         GI. SS         G01                  No             5/6LIBOR
17228962                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17229004                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17229025                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17229038                             1.000         GI. SS         G01                  No             5/6LIBOR
17229281                             2.000         GI. SS         G01                  No             5/6LIBOR
17229285                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17229360                             2.000         GI. SS         G01                  No             5/1CMT    IO
17229371                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17218866                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17218943                             1.000         GI. SS         G01                  No             5/6LIBOR
17224523                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17224539                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17219518                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17219537                             1.000         GI. SS         G01                  No             5/6LIBOR
17219572                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17219579                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17221810                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17221811                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17221823                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17221830                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17221851                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17226644                             1.000         GI. SS         G01                  No             5/6LIBOR
17226651                             1.000         GI. SS         G01                  No             5/6LIBOR
17221879                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17221899                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17221904                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17224466                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17208320                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17208339                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214399                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17215118                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17215129                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17215133                             1.000         GI. SS         G01                  No             5/6LIBOR
17215650                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17217021                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17217028                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17217073                             1.000         GI. SS         G01                  No             5/6LIBOR
17217097                             1.000         GI. SS         G01                  No             5/6LIBOR
17217125                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17217821                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17217828                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17217838                             1.000         GI. SS         G01                  No             5/6LIBOR
17217850                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17217855                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17203981                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17204011                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17204057                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17206035                             2.000         GI. SS         G01                  No             5/6LIBOR
17206068                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17206095                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17206102                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17206128                             1.000         GI. SS         G01                  No             5/6LIBOR
17207365                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17182077                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17182084                             1.000         GI. SS         G02                  No             7/6LIBOR
17182086                             2.000         GI. SS         G01                  No             5/6LIBOR
17182094                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17182834                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17182837                             1.000         GI. SS         G01                  No             5/6LIBOR
17182843                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17200928                             1.000         GI. SS         G01                  No             5/6LIBOR
17200945                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17201779                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17201785                             1.000         GI. SS         G01                  No             5/6LIBOR
17201825                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17203911                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17203949                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17202124                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17171501                             1.000         GI. SS         G01                  No             5/6LIBOR
17171508                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17171510                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17171513                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17171515                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17171517                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17171527                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17171529                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17171654                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17172552                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17172572                             1.000         GI. SS         G01                  No             5/6LIBOR
17172574                             1.000         GI. SS         G01                  No             5/6LIBOR
17172587                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17172598                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17172616                             1.000         GI. SS         G01                  No             5/6LIBOR
17172618                             1.000         GI. SS         G01                  No             5/6LIBOR
17172635                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17172683                             1.000         GI. SS         G01                  No             5/6LIBOR
17172728                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17172767                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17172771                             2.000         GI. SS         G01                  No             5/6LIBOR
17175508                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17180335                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17155877                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17155904                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17160241                             1.000         GI. SS         G01                  No             5/6LIBOR
17160249                             1.000         GI. SS         G01                  No             5/6LIBOR
17160317                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17160339                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17169262                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17160364                             1.000         GI. SS         G01                  No             5/6LIBOR
17160402                             1.000         GI. SS         G01                  No             5/6LIBOR
17167176                             1.000         GI. SS         G01                  No             5/6LIBOR
17167191                             1.000         GI. SS         G01                  No             5/6LIBOR
17167265                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17167272                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17167275                             1.000         GI. SS         G01                  No             5/6LIBOR
17167344                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17168971                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17169011                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17169013                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17169018                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17169027                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17169069                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17169077                             1.000         GI. SS         G01                  No             5/6LIBOR
17169080                             1.000         GI. SS         G01                  No             5/6LIBOR
17169088                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17169095                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17169130                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17169142                             1.000         GI. SS         G01                  No             5/6LIBOR
17171380                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17171400                             1.000         GI. SS         G01                  No             5/6LIBOR
17169145                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17169154                             1.000         GI. SS         G01                  No             5/6LIBOR
17169196                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17171438                             1.000         GI. SS         G01                  No             5/6LIBOR
17171458                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17171469                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17151551                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17151556                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17151565                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17152808                             1.000         GI. SS         G01                  No             5/6LIBOR
17152841                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17152874                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17152886                             1.000         GI. SS         G01                  No             5/6LIBOR
17152899                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17152901                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17152914                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17152967                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17154567                             1.000         GI. SS         G03                  No             10/6LIBOR
17154572                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17154596                             1.000         GI. SS         G01                  No             5/6LIBOR
17154665                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17154708                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17154747                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17155773                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17155775                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17155786                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17155824                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17148751                             1.000         GI. SS         G01                  No             5/6LIBOR
17148757                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17148863                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17151519                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17151522                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17151526                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17151538                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17146240                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17148463                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17148612                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17145989                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17146087                             1.000         GI. SS         G02                  No             7/6LIBOR
17146098                             2.000         GI. SS         G01                  No             5/1LIBOR
17146113                             2.000         GI. SS         G01                  No             5/6LIBOR
17146199                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17133321                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17130942                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17131014                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17132969                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17133079                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17133142                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17133152                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17133185                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17133208                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17130610                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17130511                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17130534                             1.000         GI. SS         G01                  No             5/6LIBOR
17323121                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17324358                             1.000         GI. SS         G01                  No             5/6LIBOR
17325300                             1.000         GI. SS         G01                  No             5/6LIBOR
17325598                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17325680                             1.000         GI. SS         G03                  No             10/6LIBOR IO
17326272                             1.000         GI. SS         G03                  No             10/6LIBOR IO
17306351                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17309150                             1.000         GI. SS         G01                  No             5/6LIBOR
17309160                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17322697                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17312200                             1.000         GI. SS         G03                  No             10/6LIBOR IO
17312132                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17304183                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17304188                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17304192                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17306328                             1.000         GI. SS         G01                  No             5/6LIBOR
17303721                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17303824                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17301584                             1.000         GI. SS         G01                  No             5/6LIBOR
17301708                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17301774                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17301813                             1.000         GI. SS         G01                  No             5/6LIBOR
17301819                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17301597                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17302210                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17286679                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17293481                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17293530                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17293534                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17295229                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17295184                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17295269                             1.000         GI. SS         G02                  No             7/6LIBOR  BLN
17295314                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17297165                             1.000         GI. SS         G01                  No             5/6LIBOR
17298121                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298156                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298181                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298190                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298193                             1.000         GI. SS         G02                  No             7/6LIBOR
17298202                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17298208                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298876                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298916                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17299532                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17299561                             1.000         GI. SS         G03                  No             10/6LIBOR
17299564                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17299612                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17230523                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17274294                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17274354                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17275503                             1.000         GI. SS         G02                  No             7/6LIBOR
17275504                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17275517                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17275533                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17275551                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17278403                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17278414                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17278419                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17278437                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17278381                             1.000         GI. SS         G01                  No             5/6LIBOR
17278385                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17278981                             1.000         GI. SS         G01                  No             5/6LIBOR
17279014                             1.000         GI. SS         G01                  No             5/6LIBOR
17279029                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17279041                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17279592                             1.000         GI. SS         G01                  No             5/6LIBOR
17279600                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17279614                             1.000         GI. SS         G01                  No             5/6LIBOR
17279617                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17280142                             1.000         GI. SS         G02                  No             7/6LIBOR
17224142                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17226483                             1.000         GI. SS         G01                  No             5/6LIBOR
17226530                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17228637                             1.000         GI. SS         G01                  No             5/6LIBOR
17229538                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17229938                             1.000         GI. SS         G01                  No             5/6LIBOR
17229962                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17230009                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17230016                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17230063                             1.000         GI. SS         G01                  No             5/6LIBOR
17216765                             1.000         GI. SS         G01                  No             5/6LIBOR
17216768                             1.000         GI. SS         G01                  No             5/6LIBOR
17216774                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17217699                             1.000         GI. SS         G01                  No             5/6LIBOR
17217461                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17217465                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17218514                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17218541                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17218559                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17219252                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17219262                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17219269                             1.000         GI. SS         G01                  No             5/6LIBOR
17221459                             1.000         GI. SS         G03                  No             10/6LIBOR IO
17224113                             1.000         GI. SS         G01                  No             5/6LIBOR
17207955                             1.000         GI. SS         G01                  No             5/6LIBOR
17213970                             1.000         GI. SS         G01                  No             5/6LIBOR
17214075                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214096                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214822                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17215496                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17215572                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17215301                             1.000         GI. SS         G01                  No             5/6LIBOR
17216674                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17216746                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17204222                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17205728                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17205739                             1.000         GI. SS         G01                  No             5/6LIBOR
17207179                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17207898                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17207793                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17204198                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17172263                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17175149                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17175197                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17178366                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17178460                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17182395                             1.000         GI. SS         G01                  No             5/6LIBOR
17182447                             1.000         GI. SS         G01                  No             5/6LIBOR
17200628                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17200702                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17201475                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17201492                             1.000         GI. SS         G01                  No             5/6LIBOR
17201514                             1.000         GI. SS         G01                  No             5/6LIBOR
17202679                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17202683                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17202703                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17202734                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17166568                             1.000         GI. SS         G01                  No             5/6LIBOR
17166582                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17166620                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17168644                             1.000         GI. SS         G01                  No             5/6LIBOR
17168668                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17170606                             1.000         GI. SS         G02                  No             7/6LIBOR
17172219                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17159876                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17155383                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17159840                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17154214                             1.000         GI. SS         G01                  No             5/6LIBOR
17150130                             1.000         GI. SS         G01                  No             5/6LIBOR
17152432                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17152446                             1.000         GI. SS         G01                  No             5/6LIBOR
17267377                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17148216                             1.000         GI. SS         G01                  No             5/6LIBOR
17266292                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17267337                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17267345                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17267353                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17265884                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17264172                             1.000         GI. SS         G01                  No             5/6LIBOR
17265461                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17265476                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17265511                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17265548                             1.000         GI. SS         G01                  No             5/6LIBOR
17256950                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17256956                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17259525                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17259537                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17259550                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17259552                             1.000         GI. SS         G01                  No             5/6LIBOR
17259565                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17263509                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17263544                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17263550                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17263904                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17263711                             1.000         GI. SS         G02                  No             7/6LIBOR  BLN
17263907                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17256947                             1.000         GI. SS         G01                  No             5/6LIBOR
17252652                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17252679                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17251451                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17247497                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17247512                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17247516                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17247551                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17247637                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17251417                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246647                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246696                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246708                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246712                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246730                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246757                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17245751                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17245757                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17245804                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17245820                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17245869                             1.000         GI. SS         G01                  No             5/6LIBOR
17245880                             1.000         GI. SS         G01                  No             5/6LIBOR
17246587                             1.000         GI. SS         G01                  No             5/6LIBOR
17244095                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17244418                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17244443                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17244451                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17244502                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17244520                             1.000         GI. SS         G01                  No             5/6LIBOR
17242783                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17242799                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17242858                             1.000         GI. SS         G01                  No             5/6LIBOR
17243991                             1.000         GI. SS         G01                  No             5/6LIBOR
17244053                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17244055                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17130006                             1.000         GI. SS         G01                  No             5/6LIBOR
17132646                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17230632                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231370                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231401                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17231403                             1.000         GI. SS         G01                  No             5/6LIBOR
17231310                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17233936                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17233940                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17233948                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17234036                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17113019                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17128204                             1.000         GI. SS         G01                  No             5/6LIBOR
16775482                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16774836                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17244390                             1.000         GI. SS         G01                  No             5/6LIBOR
17247532                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17252618                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17255187                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17256882                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17264082                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17272265                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17278420                             1.000         GI. SS         G02                  No             7/6LIBOR
17286675                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17295178                             1.000         GI. SS         G01                  No             5/6LIBOR
17303019                             1.000         GI. SS         G01                  No             5/6LIBOR
17325207                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17148942                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17267730                             1.000         GI. SS         G01                  No             5/6LIBOR
17272414                             1.000         GI. SS         G01                  No             5/6LIBOR
17293559                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298981                             1.000         GI. SS         G03                  No             10/6LIBOR IO
17152888                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17171691                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17202186                             2.000         GI. SS         G01                  No             5/6LIBOR  BLN
17206059                             1.000         GI. SS         G01                  No             5/6LIBOR
17226624                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17226648                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17228947                             1.000         GI. SS         G01                  No             5/6LIBOR
17230289                             1.000         GI. SS         G01                  No             5/6LIBOR
17246240                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17246988                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17150162                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214764                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17021250                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17027741                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17057776                             1.000         GI. SS         G01                  No             5/6LIBOR
17076953                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17077093                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078199                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17088677                             1.000         GI. SS         G01                  No             5/6LIBOR
16853196                             1.000         GI. SS         G01                  No             5/6LIBOR
16765217                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16731889                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16707917                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17218457                             1.000         GI. SS         G01                  No             5/6LIBOR
17128180                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16658475                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17113464                             1.000         GI. SS         G01                  No             5/6LIBOR
17128696                             1.000         GI. SS         G01                  No             5/6LIBOR
17078695                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089154                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089171                             1.000         GI. SS         G01                  No             5/6LIBOR
17052157                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17033501                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16640918                             1.000         GI. SS         G01                  No             5/6LIBOR
17113620                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17113741                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17128585                             1.000         GI. SS         G01                  No             5/6LIBOR
17128594                             2.000         GI. SS         G01                  No             5/6LIBOR
17128610                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17128617                             1.000         GI. SS         G01                  No             5/6LIBOR
17128629                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17128675                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17128682                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17128702                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17128815                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17128844                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17128850                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17088910                             1.000         GI. SS         G01                  No             5/6LIBOR
17088943                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17088954                             1.000         GI. SS         G01                  No             5/6LIBOR
17088987                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17088997                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089011                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089068                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17089080                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089083                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089125                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089160                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089164                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089177                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089210                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17089347                             1.000         GI. SS         G01                  No             5/6LIBOR
17089385                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17089404                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17113369                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17113412                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17113417                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17113441                             1.000         GI. SS         G01                  No             5/6LIBOR
17113452                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17113482                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17113508                             1.000         GI. SS         G01                  No             5/6LIBOR
17113520                             1.000         GI. SS         G01                  No             5/6LIBOR
17113564                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17113570                             1.000         GI. SS         G01                  No             5/6LIBOR
17113581                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17113584                             1.000         GI. SS         G01                  No             5/6LIBOR
17325700                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17231091                             1.000         GI. SS         G01                  No             5/6LIBOR
17231742                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17259586                             1.000         GI. SS         G01                  No             5/6LIBOR
17263492                             1.000         GI. SS         G01                  No             5/6LIBOR
17263493                             1.000         GI. SS         G01                  No             5/6LIBOR
17263501                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17267729                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17298993                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17311933                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17217841                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17218966                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17221836                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17224507                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17302470                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17303084                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17303105                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17303110                             1.000         GI. SS         G01                  No             5/6LIBOR
17303139                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17303587                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17303859                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17304219                             1.000         GI. SS         G01                  No             5/6LIBOR
17304242                             1.000         GI. SS         G02                  No             7/6LIBOR
17304245                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17304847                             1.000         GI. SS         G01                  No             5/6LIBOR
17306297                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17306309                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17306334                             1.000         GI. SS         G03                  No             10/6LIBOR IO
17306345                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17309075                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17311761                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17311820                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17312192                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17312241                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17312273                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17152928                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17323053                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17323065                             1.000         GI. SS         G02                  No             7/6LIBOR
17323109                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17324329                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17171544                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17172551                             1.000         GI. SS         G01                  No             5/6LIBOR
17172637                             2.000         GI. SS         G01                  No             5/6LIBOR  BLN
17172654                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17180343                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17182816                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17133253                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17202132                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17206055                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17207384                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17302222                             1.000         GI. SS         G02                  No             7/6LIBOR
17302273                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17302437                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
16339145                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16335162                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078806                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078849                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078864                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17088707                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17088830                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17075931                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17075945                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17076858                             1.000         GI. SS         G01                  No             5/6LIBOR
17076872                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17076900                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17076912                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17076947                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17076976                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17077010                             1.000         GI. SS         G03                  No             10/6LIBOR IO
17077067                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17077076                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17077128                             1.000         GI. SS         G01                  No             5/1LIBOR
17077132                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17077275                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17077293                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17077323                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078136                             1.000         GI. SS         G01                  No             5/6LIBOR
17078239                             1.000         GI. SS         G01                  No             5/6LIBOR
17078258                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078285                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078346                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078469                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078483                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078489                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078492                             1.000         GI. SS         G01                  No             5/6LIBOR
17078510                             1.000         GI. SS         G01                  No             5/6LIBOR
17078524                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17078616                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17078728                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17065151                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17065401                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17065468                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17066380                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17075789                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17066424                             1.000         GI. SS         G01                  No             5/6LIBOR
17066426                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17066433                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17066506                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17066625                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17066665                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17066812                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17066821                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17075483                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17075502                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17075524                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17075530                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17056092                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17059584                             1.000         GI. SS         G01                  No             5/6LIBOR
17060537                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17056102                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17060544                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17057638                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17060672                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17057862                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17057982                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17060748                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17059350                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17059427                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17048049                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17053451                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17048333                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17052112                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17052118                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17052171                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17034852                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17034870                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17034871                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17042550                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17042572                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17042663                             1.000         GI. SS         G01                  No             5/6LIBOR
17042696                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17042704                             1.000         GI. SS         G01                  No             5/6LIBOR
17043797                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17027842                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17033168                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17033227                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17034525                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17011071                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17011191                             1.000         GI. SS         G01                  No             5/6LIBOR
17011195                             1.000         GI. SS         G01                  No             5/6LIBOR
17008959                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17000474                             1.000         GI. SS         G01                  No             5/6LIBOR
17002030                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17002115                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
16991628                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
16991654                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
16995226                             1.000         GI. SS         G01                  No             5/6LIBOR
16990319                             1.000         GI. SS         G01                  No             5/6LIBOR
16991391                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17027652                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17015033                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17021895                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17021287                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17013455                             1.000         GI. SS         G01                  No             5/6LIBOR
16543911                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16981565                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16980673                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16974061                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16970678                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16965467                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16963091                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
16857009                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16852707                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
16853381                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
16856510                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16856579                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16851967                             1.000         GI. SS         G01                  No             5/6LIBOR
16846205                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16844593                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16845650                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16839016                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
16840073                             1.000         GI. SS         G01                  No             5/6LIBOR
17324965                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17324966                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324967                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324968                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324970                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324971                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324972                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324974                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324975                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324976                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324977                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324979                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324980                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324981                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324982                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324983                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324984                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324985                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324986                             2.000         GI. SS         G01                  No             5/1LIBOR
17324987                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323310                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323311                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323312                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323313                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323314                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323315                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323316                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323317                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323318                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323319                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323320                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323322                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323323                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323324                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324951                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324952                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324953                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324954                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324955                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324956                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324957                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324958                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324959                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324960                             2.000         GI. SS         G01                  No             5/1LIBOR
17324961                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17324962                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324963                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17324964                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323281                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323282                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323283                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323284                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323285                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323286                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323287                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323288                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323289                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323290                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323291                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323292                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323293                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323294                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323295                             2.000         GI. SS         G01                  No             5/1LIBOR
17323296                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323297                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323298                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323299                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323300                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323301                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323302                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323304                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323305                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323306                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323307                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323308                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323309                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323269                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323270                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323271                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323272                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323273                             2.000         GI. SS         G01                  No             5/1LIBOR
17323274                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323275                             2.000         GI. SS         G01                  No             5/1LIBOR
17323276                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323277                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323278                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323279                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323280                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323249                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323250                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323251                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323252                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323253                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323254                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323255                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323256                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323257                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323258                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323259                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323260                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323261                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323262                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323263                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323264                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323265                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323266                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323267                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323268                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323228                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323229                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323230                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323231                             2.000         GI. SS         G02                  No             7/1LIBOR
17323232                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323233                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323234                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323235                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323237                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323238                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323239                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323240                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323241                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323242                             2.000         GI. SS         G02                  No             7/1LIBOR
17323243                             2.000         GI. SS         G02                  No             7/1LIBOR
17323244                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323245                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323246                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323247                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323248                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323224                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323225                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323226                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17323227                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304742                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304743                             2.000         GI. SS         G01                  No             5/1LIBOR
17304744                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304745                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304746                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304747                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304748                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304749                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304750                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304751                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304752                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304753                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304754                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304755                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304756                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304757                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304758                             2.000         GI. SS         G01                  No             5/1LIBOR
17304759                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304760                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304761                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304762                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304763                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304764                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304765                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304766                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304767                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304768                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304769                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17323223                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17347400                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17304509                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304510                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304511                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304512                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304514                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304515                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304516                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304517                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304518                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304519                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304520                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304521                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304523                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304524                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304525                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304526                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304527                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304528                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304529                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304530                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304531                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304532                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304534                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304535                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304536                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304537                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304538                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304539                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304457                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304458                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304459                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304460                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304462                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304463                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304464                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304466                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304467                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304468                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304469                             2.000         GI. SS         G02                  No             7/1LIBOR
17304470                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304471                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304472                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304473                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304474                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304475                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304476                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304477                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304478                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304479                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304480                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304481                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304482                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304483                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304484                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304485                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304486                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304487                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304488                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304489                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304490                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304492                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304493                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304494                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304495                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304496                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304497                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304498                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304499                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304501                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304503                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304504                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304505                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304506                             2.000         GI. SS         G02                  No             7/1LIBOR
17304507                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304508                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17298057                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298060                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298063                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298065                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17304437                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304438                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304439                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304440                             2.000         GI. SS         G02                  No             7/1LIBOR
17304441                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304443                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304444                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304445                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304446                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304447                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304448                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304449                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304450                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304451                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304453                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304454                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304455                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304456                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17296690                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296695                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296696                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296709                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296718                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296720                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296723                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296728                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296748                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298042                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298047                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284408                             2.000         GI. SS         G03                  No             10/1LIBOR
17284410                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284411                             2.000         GI. SS         G03                  No             10/1LIBOR
17284412                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284414                             2.000         GI. SS         G02                  No             7/1LIBOR
17284416                             2.000         GI. SS         G03                  No             10/1LIBOR
17284417                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284419                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284422                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284423                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284426                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284427                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284430                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284443                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284455                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284456                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284463                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284480                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284489                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284498                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284503                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284505                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284507                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284521                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284525                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284534                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293852                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293855                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293889                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293893                             2.000         GI. SS         G03                  No             10/1LIBOR
17293896                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293897                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293902                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293910                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293912                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293913                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293915                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293917                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293918                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293923                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293926                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17304709                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304710                             2.000         GI. SS         G01                  No             5/1LIBOR
17304711                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304712                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304713                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304714                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304715                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304716                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304717                             2.000         GI. SS         G01                  No             5/1LIBOR
17304718                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304719                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304720                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304721                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304722                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304723                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304724                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304725                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304726                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304727                             2.000         GI. SS         G01                  No             5/1LIBOR
17304728                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304729                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304730                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304731                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304732                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304733                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304734                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304735                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304737                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304738                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304739                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304740                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304741                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304655                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304656                             2.000         GI. SS         G01                  No             5/1LIBOR
17304657                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304658                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304659                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304660                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304661                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304663                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304664                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304666                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304667                             2.000         GI. SS         G01                  No             5/1LIBOR
17304668                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304669                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304670                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304671                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304672                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304673                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304674                             2.000         GI. SS         G01                  No             5/1LIBOR
17304675                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304676                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304677                             2.000         GI. SS         G01                  No             5/1LIBOR
17304678                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304679                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304680                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304681                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304682                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304683                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304684                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304685                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304686                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304687                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304688                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304689                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304690                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304691                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304692                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304693                             2.000         GI. SS         G01                  No             5/1LIBOR
17304694                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304695                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304696                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304697                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304698                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304699                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304700                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304701                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304702                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304703                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304704                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304705                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304706                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304707                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304708                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17293932                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293940                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279247                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279252                             2.000         GI. SS         G03                  No             10/1LIBOR
17279254                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279255                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279260                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279268                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279273                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17279276                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279279                             2.000         GI. SS         G03                  No             10/1LIBOR
17279280                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279287                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279304                             2.000         GI. SS         G02                  No             7/1LIBOR
17278665                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278669                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278677                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278680                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278682                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278683                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278689                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278697                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278698                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278702                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278703                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278709                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278711                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278735                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278744                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278751                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278752                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278754                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278756                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278768                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278770                             2.000         GI. SS         G03                  No             10/1LIBOR
17278773                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278775                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278786                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266804                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266823                             2.000         GI. SS         G03                  No             10/1LIBOR
17266835                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266913                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266923                             2.000         GI. SS         G03                  No             10/1LIBOR
17266942                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266968                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266988                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267086                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267095                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267139                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267140                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267150                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267155                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267180                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267196                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267221                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267246                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17303387                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303369                             2.000         GI. SS         G02                  No             7/1LIBOR
17303388                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303389                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303350                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303334                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303335                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303354                             2.000         GI. SS         G01                  No             5/1LIBOR
17303390                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303372                             2.000         GI. SS         G02                  No             7/1LIBOR
17303337                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303374                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303392                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303356                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303393                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303395                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303377                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303396                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303378                             2.000         GI. SS         G02                  No             7/1LIBOR
17303397                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303379                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303340                             2.000         GI. SS         G01                  No             5/1LIBOR
17303341                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303343                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303380                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303362                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303381                             2.000         GI. SS         G02                  No             7/1LIBOR
17303364                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303382                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303347                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303366                             2.000         GI. SS         G01                  No             5/1LIBOR
17303384                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17303385                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303367                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303349                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303368                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17303386                             2.000         GI. SS         G02                  No             7/1LIBOR
17233831                             1.000         GI. SS         G03                  No             10/6LIBOR IO
17233834                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17266742                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266743                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266746                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278662                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17304576                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304578                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304580                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304581                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304583                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304584                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304586                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304587                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304588                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17304589                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304592                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304593                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304594                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304595                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304596                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304599                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304601                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304604                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304605                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304606                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304607                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304608                             2.000         GI. SS         G01                  No             5/1LIBOR
17304609                             2.000         GI. SS         G01                  No             5/1LIBOR
17304610                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304611                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304612                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304615                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17304617                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304618                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304619                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304620                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304621                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304622                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304623                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304624                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304625                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304626                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304627                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304629                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304630                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304631                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304632                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304633                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304634                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304635                             2.000         GI. SS         G01                  No             5/1LIBOR
17304636                             2.000         GI. SS         G01                  No             5/1LIBOR
17304637                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304638                             2.000         GI. SS         G01                  No             5/1LIBOR
17304639                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304640                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304641                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304642                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304643                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304644                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304645                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304646                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304647                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304648                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304649                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304650                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304651                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304652                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304653                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304654                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304569                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304571                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17304573                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17304574                             2.000         GI. SS         G01                  No             5/1LIBOR
17304540                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304541                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304542                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304543                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304544                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304545                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304546                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304547                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304548                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304549                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304550                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304551                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304552                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304553                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304556                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304557                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304558                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304559                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304560                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304561                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304562                             2.000         GI. SS         G02                  No             7/1LIBOR
17304563                             2.000         GI. SS         G02                  No             7/1LIBOR
17304564                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304565                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304566                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304567                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17304568                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
16177156                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
16199761                             2.000         GI. SS         G03                  No             10/1LIBOR IO
16564077                             2.000         GI. SS         G03                  No             10/1LIBOR
16564090                             2.000         GI. SS         G03                  No             10/1LIBOR
16564109                             2.000         GI. SS         G03                  No             10/1LIBOR
16573251                             2.000         GI. SS         G03                  No             10/1CMT
17251774                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17233809                             1.000         GI. SS         G01                  No             5/6LIBOR  BLN
17233830                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17233835                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17233836                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17233838                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17233839                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17198165                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17198167                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17198168                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17198169                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17198175                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17198178                             2.000         GI. SS         G01                  No             5/1LIBOR
17198179                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17198192                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17198196                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17198199                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17198204                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17198205                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17174973                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17174980                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17174987                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17174990                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17175014                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17175015                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
16146866                             1.000         GI. SS         G01                  No             5/6LIBOR
16649344                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17347241                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17347307                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17347137                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17347141                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17347144                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17347163                             1.000         GI. SS         G01                  No             5/1LIBOR
17347170                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17347174                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17341582                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341583                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341584                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341585                             2.000         GI. SS         G02                  No             7/1LIBOR
17341586                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341587                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341588                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341589                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341590                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341591                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341592                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341593                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341594                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341595                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341596                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341597                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341598                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17347108                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17347109                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17341578                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341579                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341580                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341581                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341562                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341563                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341565                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341566                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341567                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341568                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341569                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341570                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341571                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341572                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341573                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17341574                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341575                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341576                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17341577                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17214547                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17275231                             2.000         GI. SS         G01                  No             5/1LIBOR
17275246                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275337                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275349                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275351                             2.000         GI. SS         G02                  No             7/1LIBOR
17266996                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267000                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267008                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267025                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267030                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267033                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267042                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267043                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267059                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278663                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278667                             2.000         GI. SS         G03                  No             10/1LIBOR
17278671                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278674                             2.000         GI. SS         G03                  No             10/1LIBOR
17278676                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278678                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278681                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278685                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278688                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278696                             2.000         GI. SS         G03                  No             10/1LIBOR
17278700                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278701                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278705                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278706                             2.000         GI. SS         G03                  No             10/1LIBOR
17278707                             2.000         GI. SS         G03                  No             10/1LIBOR
17278708                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278710                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278715                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278716                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278717                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278718                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278721                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278722                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278723                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278724                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278725                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278726                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278727                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278728                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278729                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278730                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278731                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278732                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278734                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278737                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278738                             2.000         GI. SS         G03                  No             10/1LIBOR
17278740                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278741                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278742                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278743                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278745                             2.000         GI. SS         G03                  No             10/1LIBOR
17278746                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278747                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278748                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278755                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278757                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278758                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278762                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278763                             2.000         GI. SS         G03                  No             10/1LIBOR
17278764                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278765                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278767                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278771                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278772                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278774                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278776                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278778                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278780                             2.000         GI. SS         G03                  No             10/1LIBOR
17278781                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278782                             2.000         GI. SS         G03                  No             10/1LIBOR
17278783                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278784                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278785                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278788                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278789                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278790                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278791                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278793                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278794                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278795                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278797                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278800                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278802                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278803                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278804                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278805                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278806                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17278807                             2.000         GI. SS         G03                  No             10/1LIBOR
17278808                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279253                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279257                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279258                             2.000         GI. SS         G02                  No             7/1LIBOR
17279259                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279261                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279262                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279263                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17279264                             2.000         GI. SS         G03                  No             10/1LIBOR
17279265                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279266                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17279267                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279270                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279271                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279272                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279274                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279275                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279277                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279278                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279281                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279282                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279283                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279286                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279288                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279289                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279290                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279291                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279292                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279294                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279297                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279299                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279301                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279303                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279305                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279306                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279308                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279310                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279311                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279312                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17279313                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279314                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17267060                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267066                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267068                             1.000         GI. SS         G03                  No             10/1LIBOR IO
17267074                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267084                             2.000         GI. SS         G03                  No             10/1LIBOR
17267093                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267099                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267101                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267102                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267116                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267126                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267129                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267130                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266880                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266881                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266889                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266894                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266897                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266898                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266906                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266912                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266916                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266920                             2.000         GI. SS         G03                  No             10/1LIBOR
17266921                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266926                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266930                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266934                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266936                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266940                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266947                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266948                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266949                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266951                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266956                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266957                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266958                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266961                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266963                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266964                             2.000         GI. SS         G03                  No             10/1LIBOR
17266965                             2.000         GI. SS         G03                  No             10/1LIBOR
17266969                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266971                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266973                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266987                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266994                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17214624                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214625                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214627                             1.000         GI. SS         G01                  No             5/6LIBOR
17214628                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214629                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214631                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214632                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214634                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214635                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214636                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214637                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214638                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214640                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214641                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214642                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214644                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214646                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214647                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214649                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214650                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214651                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214652                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214655                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214657                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214616                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214617                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214619                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214620                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214621                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214622                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214623                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17202823                             2.000         GI. SS         G01                  No             5/1LIBOR
17214424                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214426                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214427                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214429                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17214430                             1.000         GI. SS         G01                  No             5/6LIBOR
17214432                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214433                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214434                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214435                             1.000         GI. SS         G02                  No             7/6LIBOR
17214436                             1.000         GI. SS         G01                  No             5/6LIBOR
17214437                             1.000         GI. SS         G01                  No             5/6LIBOR
17214438                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214439                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214440                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214441                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214443                             1.000         GI. SS         G02                  No             7/6LIBOR
17214444                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214445                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214449                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214450                             1.000         GI. SS         G01                  No             5/1LIBOR  IO
17214451                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214452                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214453                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214454                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214455                             1.000         GI. SS         G02                  No             7/1LIBOR  IO
17214456                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214457                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214458                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214460                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214461                             1.000         GI. SS         G01                  No             5/6LIBOR
17214462                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214464                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214465                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214466                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214467                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214469                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214470                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214474                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214475                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214476                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214477                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214478                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214480                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214483                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214486                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214487                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214488                             1.000         GI. SS         G01                  No             5/6LIBOR
17214490                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214491                             1.000         GI. SS         G02                  No             7/6LIBOR
17214492                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214493                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214494                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214495                             1.000         GI. SS         G01                  No             5/6LIBOR
17214497                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214498                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214499                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214501                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214503                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214504                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214505                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214506                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214508                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214509                             1.000         GI. SS         G01                  No             5/6LIBOR
17214511                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214512                             1.000         GI. SS         G02                  No             7/6LIBOR
17214513                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214514                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214515                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214517                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214519                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214520                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214522                             1.000         GI. SS         G01                  No             5/6LIBOR
17214523                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214524                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214526                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214529                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214530                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214531                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214532                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214533                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214534                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214535                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214540                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214541                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214542                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214543                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214545                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214550                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214552                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214553                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214554                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214555                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214556                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214557                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214558                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214559                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214560                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214561                             1.000         GI. SS         G02                  No             7/6LIBOR
17214562                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214563                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214564                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214566                             1.000         GI. SS         G02                  No             7/6LIBOR
17214567                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214568                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214569                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214570                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214572                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214573                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214574                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214575                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214577                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214579                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214580                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214581                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214582                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214583                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214585                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214586                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214587                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214588                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214589                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214590                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214591                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214595                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214596                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214597                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214598                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214599                             1.000         GI. SS         G02                  No             7/6LIBOR
17266821                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266824                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266831                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17090577                             2.000         GI. SS         G01                  No             5/1LIBOR
17090582                             2.000         GI. SS         G01                  No             5/1LIBOR
17090590                             2.000         GI. SS         G01                  No             5/1LIBOR
17090601                             2.000         GI. SS         G01                  No             5/1LIBOR
17090604                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17090613                             2.000         GI. SS         G01                  No             5/1LIBOR
17090622                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17266754                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266756                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266759                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266771                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266773                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266774                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266775                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266776                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17266789                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17214602                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214604                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17214605                             1.000         GI. SS         G01                  No             5/6LIBOR
17214606                             1.000         GI. SS         G01                  No             5/6LIBOR
17214607                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214608                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214609                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214610                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214611                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17214613                             1.000         GI. SS         G02                  No             7/6LIBOR  IO
17076173                             2.000         GI. SS         G01                  No             5/6LIBOR
17174977                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17076175                             2.000         GI. SS         G01                  No             5/6LIBOR
17076176                             2.000         GI. SS         G01                  No             5/6LIBOR
17076181                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17076182                             2.000         GI. SS         G01                  No             5/6LIBOR
17076187                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17076196                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17076225                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17076233                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17076235                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17233822                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17076188                             2.000         GI. SS         G01                  No             5/6LIBOR
17043298                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17044149                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17044163                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17044172                             2.000         GI. SS         G03                  No             10/6LIBOR IO
17044183                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17044184                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17044200                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17175000                             1.000         GI. SS         G01                  No             5/6LIBOR  IO
17198191                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17346370                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346371                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346372                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346373                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346374                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293882                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293883                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293884                             2.000         GI. SS         G03                  No             10/1LIBOR
17293885                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293886                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293887                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293888                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293890                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293891                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293892                             2.000         GI. SS         G03                  No             10/1LIBOR
17293894                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293895                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293898                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293899                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293900                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293901                             2.000         GI. SS         G03                  No             10/1LIBOR
17293903                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293904                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293905                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293906                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293907                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293909                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293911                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293914                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293916                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293919                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293920                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293921                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293922                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293924                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293925                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293927                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293928                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293929                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293930                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293931                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293933                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293934                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293935                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293936                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293937                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293938                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293939                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296685                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296687                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296688                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296689                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296691                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296692                             2.000         GI. SS         G03                  No             10/1LIBOR
17296693                             2.000         GI. SS         G03                  No             10/1LIBOR
17296694                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296698                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296699                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296700                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296701                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296702                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296703                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296704                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296705                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296706                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296707                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296708                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296710                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296711                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296712                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296713                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296714                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296715                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296716                             2.000         GI. SS         G03                  No             10/1LIBOR
17296717                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296719                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296721                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296722                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296724                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296725                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296726                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296727                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17346375                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346376                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346378                             2.000         GI. SS         G02                  No             7/1LIBOR
17346379                             2.000         GI. SS         G02                  No             7/1LIBOR
17346381                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17346382                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346383                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346384                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346385                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346386                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346387                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346388                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346389                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346392                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17346393                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17346394                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346395                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346396                             2.000         GI. SS         G02                  No             7/1LIBOR
17346398                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346399                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346400                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346401                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346402                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346404                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346405                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346406                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346407                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346408                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346410                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346411                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346412                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346413                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346414                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346415                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346416                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346417                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346418                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346420                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346421                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17346422                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17352292                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17352293                             2.000         GI. SS         G02                  No             7/1LIBOR
17352294                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17352295                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17274125                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17076243                             2.000         GI. SS         G01                  No             5/6LIBOR
17044155                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17044156                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17044161                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17044162                             2.000         GI. SS         G02                  No             7/6LIBOR  IO
17044170                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17044185                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17044189                             2.000         GI. SS         G01                  No             5/6LIBOR  IO
17044205                             2.000         GI. SS         G03                  No             10/6LIBOR IO
17059649                             2.000         GI. SS         G01                  No             5/1LIBOR
17198901                             2.000         GI. SS         G01                  No             5/1LIBOR
17198903                             2.000         GI. SS         G01                  No             5/1LIBOR
17202779                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17202781                             2.000         GI. SS         G01                  No             5/1LIBOR
17202791                             2.000         GI. SS         G01                  No             5/1LIBOR
17202798                             2.000         GI. SS         G01                  No             5/1LIBOR
17202800                             2.000         GI. SS         G01                  No             5/1LIBOR
17267132                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267134                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267138                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267147                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267149                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267153                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267159                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267162                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267183                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279315                             2.000         GI. SS         G02                  No             7/1LIBOR
17279316                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279317                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17279318                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267188                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267192                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267199                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267203                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267218                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267231                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267239                             2.000         GI. SS         G03                  No             10/1LIBOR
17267242                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17267243                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284421                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284428                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284429                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284431                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284434                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284435                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284436                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284440                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284441                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284444                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284450                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284453                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284454                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284457                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284459                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284460                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284465                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284467                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284468                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284470                             2.000         GI. SS         G02                  No             7/1LIBOR
17284471                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284474                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284476                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284479                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284481                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284483                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284485                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284492                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284493                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284494                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284495                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284497                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284499                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284500                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284502                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284509                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284512                             2.000         GI. SS         G02                  No             7/1LIBOR
17284513                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284514                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284515                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284517                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284518                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296732                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296733                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296734                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296735                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296736                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296737                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296738                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296739                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296740                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296741                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296742                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296744                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296745                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296746                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296747                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296749                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296750                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296751                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296752                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296753                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298041                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298043                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298044                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298045                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298046                             2.000         GI. SS         G03                  No             10/1LIBOR
17298048                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298049                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298050                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298051                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298052                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298053                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298054                             2.000         GI. SS         G03                  No             10/1LIBOR
17298055                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298056                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298058                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298059                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298061                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298062                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298064                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17298066                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296729                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17296730                             2.000         GI. SS         G03                  No             10/1LIBOR
17296731                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284520                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284527                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284529                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284530                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284532                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17293851                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293853                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293854                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293856                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293857                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293858                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293859                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17293860                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17284533                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17284535                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17280830                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17280831                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17280832                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17280833                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275300                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275301                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275302                             2.000         GI. SS         G01                  No             5/1LIBOR
17275304                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275305                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275308                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275309                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275310                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275311                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275312                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275314                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275315                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275317                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275318                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275319                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275320                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275321                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275323                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275324                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275325                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275327                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275332                             2.000         GI. SS         G02                  No             7/1LIBOR
17275333                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275335                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275336                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275338                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275339                             2.000         GI. SS         G02                  No             7/1LIBOR
17275341                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275283                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275284                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275286                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275287                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275342                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275343                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275344                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275345                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275346                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275348                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275352                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275355                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275358                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275361                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275363                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275364                             2.000         GI. SS         G02                  No             7/1LIBOR
17275365                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275366                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275367                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275368                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275369                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275370                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275371                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275372                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275373                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275289                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275290                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275291                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275292                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275293                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275294                             2.000         GI. SS         G02                  No             7/1LIBOR
17275295                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275296                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275297                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275298                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275299                             2.000         GI. SS         G01                  No             5/1LIBOR
17275374                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275376                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275378                             2.000         GI. SS         G02                  No             7/1LIBOR
17275379                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275381                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275382                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275383                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275387                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275390                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275391                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275392                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275393                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275395                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275397                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275399                             2.000         GI. SS         G01                  No             5/1LIBOR
17275401                             2.000         GI. SS         G02                  No             7/1LIBOR
17275404                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275405                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275406                             2.000         GI. SS         G02                  No             7/1LIBOR
17275407                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275408                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275409                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275410                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275414                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275416                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275419                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275423                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275424                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275425                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275426                             2.000         GI. SS         G02                  No             7/1LIBOR
17275427                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275428                             2.000         GI. SS         G01                  No             5/1LIBOR
17275429                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275200                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275201                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275202                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275203                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275204                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275205                             2.000         GI. SS         G01                  No             5/1LIBOR
17275208                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275209                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275211                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275213                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275215                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275216                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275218                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275219                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275221                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275222                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275225                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275227                             2.000         GI. SS         G01                  No             5/1LIBOR
17275228                             2.000         GI. SS         G01                  No             5/1LIBOR
17275230                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275232                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275234                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275235                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275236                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275237                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275238                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275240                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275241                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275242                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275243                             2.000         GI. SS         G01                  No             5/1LIBOR
17275244                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275245                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275247                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275248                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275249                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275250                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275251                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275252                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275253                             2.000         GI. SS         G01                  No             5/1LIBOR
17275254                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275255                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275257                             2.000         GI. SS         G01                  No             5/1LIBOR
17275258                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275259                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275263                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275264                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275265                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275266                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275267                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275268                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275271                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275272                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275273                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275275                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275276                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275277                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275278                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275279                             2.000         GI. SS         G01                  No             5/1LIBOR
17275281                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275184                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275185                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275186                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275187                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275189                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275190                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275191                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275192                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275193                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275194                             2.000         GI. SS         G02                  No             7/1LIBOR  IO
17275195                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275196                             2.000         GI. SS         G03                  No             10/1LIBOR IO
17275197                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17275198                             2.000         GI. SS         G01                  No             5/1LIBOR
17275199                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
16808789                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17153185                             2.000         GI. SS         G01                  No             5/1LIBOR
17153496                             2.000         GI. SS         G01                  No             5/1CMT    IO
17153756                             2.000         GI. SS         G03                  No             10/1CMT   IO
17153778                             2.000         GI. SS         G03                  No             10/1CMT   IO
17153325                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17153315                             2.000         GI. SS         G01                  No             5/1CMT    IO
17153621                             2.000         GI. SS         G01                  No             5/1CMT    IO
17153271                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17153242                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17153246                             2.000         GI. SS         G01                  No             5/1LIBOR  IO
17153198                             2.000         GI. SS         G01                  No             5/1LIBOR  IO




--------------------------------------------------------------------------------




LOAN_SEQ          AM_TYPE               PREPAY         PP_DESC         PP_TYPE                            PP_PENALTY_HARDNESS_MTHS
17272380           ARMS                 No_PP          0MPP            NO PP                                                     0
17274422           ARMS                 No_PP          0MPP            NO PP                                                     0
17275575           ARMS                 No_PP          0MPP            NO PP                                                     0
17275582           ARMS                 No_PP          0MPP            NO PP                                                     0
17275596           ARMS                 No_PP          0MPP            NO PP                                                     0
17275597           ARMS                 No_PP          0MPP            NO PP                                                     0
17275598           ARMS                 No_PP          0MPP            NO PP                                                     0
17275599           ARMS                 No_PP          0MPP            NO PP                                                     0
17275600           ARMS                 No_PP          0MPP            NO PP                                                     0
17275601           ARMS                 No_PP          0MPP            NO PP                                                     0
16809367           ARMS                 Prepay         36MPP           COMBO                                                    12
16809721           ARMS                 Prepay         36MPP           HARD                                                     36
16790423           ARMS                 No_PP          0MPP            NO PP                                                     0
16788460           ARMS                 Prepay         36MPP           HARD                                                     36
16778247           ARMS                 No_PP          0MPP            NO PP                                                     0
17058835           ARMS                 Prepay         36MPP           SOFT                                                      0
17012434           ARMS                 No_PP          0MPP            NO PP                                                     0
17002373           ARMS                 No_PP          0MPP            NO PP                                                     0
17228489           ARMS                 Prepay         36MPP           COMBO                                                    12
17230548           ARMS                 Prepay         12MPP           HARD                                                     12
17168539           ARMS                 Prepay         4MPP            HARD                                                      4
17246981           ARMS                 Prepay         36MPP           HARD                                                     36
17226641           ARMS                 Prepay         36MPP           COMBO                                                    12
17267747           ARMS                 No_PP          0MPP            NO PP                                                     0
17267748           ARMS                 No_PP          0MPP            NO PP                                                     0
17265570           ARMS                 No_PP          0MPP            NO PP                                                     0
17265571           ARMS                 Prepay         36MPP           HARD                                                     36
17265572           ARMS                 No_PP          0MPP            NO PP                                                     0
17265573           ARMS                 No_PP          0MPP            NO PP                                                     0
17252896           ARMS                 No_PP          0MPP            NO PP                                                     0
17252897           ARMS                 No_PP          0MPP            NO PP                                                     0
17252899           ARMS                 No_PP          0MPP            NO PP                                                     0
17252900           ARMS                 No_PP          0MPP            NO PP                                                     0
17252901           ARMS                 Prepay         36MPP           HARD                                                     36
17252894           ARMS                 No_PP          0MPP            NO PP                                                     0
17252895           ARMS                 No_PP          0MPP            NO PP                                                     0
17181613           ARMS                 No_PP          0MPP            NO PP                                                     0
17213926           ARMS                 Prepay         36MPP           COMBO                                                    12
17181618           ARMS                 Prepay         36MPP           COMBO                                                    12
17229892           ARMS                 Prepay         4MPP            HARD                                                      4
17224000           ARMS                 Prepay         36MPP           COMBO                                                    12
17078490           ARMS                 No_PP          0MPP            NO PP                                                     0
17298959           ARMS                 Prepay         36MPP           COMBO                                                     6
17263458           ARMS                 No_PP          0MPP            NO PP                                                     0
17259484           ARMS                 Prepay         36MPP           COMBO                                                    12
17027578           ARMS                 Prepay         36MPP           HARD                                                     36
17243276           ARMS                 No_PP          0MPP            NO PP                                                     0
17243366           ARMS                 No_PP          0MPP            NO PP                                                     0
17243388           ARMS                 No_PP          0MPP            NO PP                                                     0
17243392           ARMS                 No_PP          0MPP            NO PP                                                     0
17243396           ARMS                 No_PP          0MPP            NO PP                                                     0
17244853           ARMS                 No_PP          0MPP            NO PP                                                     0
17244855           ARMS                 No_PP          0MPP            NO PP                                                     0
17244857           ARMS                 No_PP          0MPP            NO PP                                                     0
17246254           ARMS                 No_PP          0MPP            NO PP                                                     0
17148472           ARMS                 No_PP          0MPP            NO PP                                                     0
17148494           ARMS                 No_PP          0MPP            NO PP                                                     0
17148513           ARMS                 No_PP          0MPP            NO PP                                                     0
17151488           ARMS                 No_PP          0MPP            NO PP                                                     0
17151490           ARMS                 No_PP          0MPP            NO PP                                                     0
17151529           ARMS                 No_PP          0MPP            NO PP                                                     0
17151610           ARMS                 No_PP          0MPP            NO PP                                                     0
17171404           ARMS                 No_PP          0MPP            NO PP                                                     0
17171493           ARMS                 No_PP          0MPP            NO PP                                                     0
17171500           ARMS                 No_PP          0MPP            NO PP                                                     0
17180412           ARMS                 No_PP          0MPP            NO PP                                                     0
17180415           ARMS                 No_PP          0MPP            NO PP                                                     0
17180416           ARMS                 No_PP          0MPP            NO PP                                                     0
17181944           ARMS                 No_PP          0MPP            NO PP                                                     0
17181956           ARMS                 Prepay         36MPP           SOFT                                                      0
17181957           ARMS                 Prepay         36MPP           SOFT                                                      0
17202208           ARMS                 No_PP          0MPP            NO PP                                                     0
17202209           ARMS                 No_PP          0MPP            NO PP                                                     0
17202230           ARMS                 No_PP          0MPP            NO PP                                                     0
17202232           ARMS                 Prepay         36MPP           SOFT                                                      0
17202237           ARMS                 Prepay         36MPP           SOFT                                                      0
17202244           ARMS                 No_PP          0MPP            NO PP                                                     0
17202245           ARMS                 No_PP          0MPP            NO PP                                                     0
17202246           ARMS                 No_PP          0MPP            NO PP                                                     0
17208216           ARMS                 No_PP          0MPP            NO PP                                                     0
17217039           ARMS                 Prepay         36MPP           HARD                                                     36
17217041           ARMS                 No_PP          0MPP            NO PP                                                     0
17217043           ARMS                 No_PP          0MPP            NO PP                                                     0
17217054           ARMS                 No_PP          0MPP            NO PP                                                     0
17228922           ARMS                 Prepay         36MPP           SOFT                                                      0
17228926           ARMS                 Prepay         36MPP           SOFT                                                      0
17228928           ARMS                 Prepay         36MPP           SOFT                                                      0
17228932           ARMS                 No_PP          0MPP            NO PP                                                     0
17231098           ARMS                 No_PP          0MPP            NO PP                                                     0
17231107           ARMS                 No_PP          0MPP            NO PP                                                     0
17059271           ARMS                 Prepay         36MPP           HARD                                                     36
17009021           ARMS                 No_PP          0MPP            NO PP                                                     0
17013683           ARMS                 No_PP          0MPP            NO PP                                                     0
16658444           ARMS                 No_PP          0MPP            NO PP                                                     0
16684063           ARMS                 No_PP          0MPP            NO PP                                                     0
17014950           ARMS                 No_PP          0MPP            NO PP                                                     0
17078487           ARMS                 No_PP          0MPP            NO PP                                                     0
17076548           ARMS                 No_PP          0MPP            NO PP                                                     0
17218542           ARMS                 Prepay         36MPP           SOFT                                                      0
17230539           ARMS                 No_PP          0MPP            NO PP                                                     0
17245909           ARMS                 Prepay         12MPP           HARD                                                     12
17247632           ARMS                 No_PP          0MPP            NO PP                                                     0
17249992           ARMS                 Prepay         12MPP           HARD                                                     12
17255980           ARMS                 Prepay         36MPP           COMBO                                                    12
17267268           ARMS                 Prepay         36MPP           COMBO                                                    12
17274234           ARMS                 Prepay         36MPP           COMBO                                                    12
17275487           ARMS                 Prepay         36MPP           COMBO                                                    12
17278943           ARMS                 Prepay         36MPP           COMBO                                                    12
17279579           ARMS                 Prepay         36MPP           COMBO                                                    12
17280045           ARMS                 Prepay         12MPP           HARD                                                     12
17280046           ARMS                 No_PP          0MPP            NO PP                                                     0
17280047           ARMS                 Prepay         24MPP           COMBO                                                    12
17280116           ARMS                 Prepay         12MPP           HARD                                                     12
17286720           ARMS                 Prepay         36MPP           COMBO                                                    12
17286730           ARMS                 Prepay         36MPP           COMBO                                                    12
17293502           ARMS                 No_PP          0MPP            NO PP                                                     0
17297210           ARMS                 Prepay         12MPP           HARD                                                     12
17297218           ARMS                 Prepay         36MPP           SOFT                                                      0
17297221           ARMS                 Prepay         36MPP           SOFT                                                      0
17298133           ARMS                 No_PP          0MPP            NO PP                                                     0
17298087           ARMS                 Prepay         36MPP           COMBO                                                    12
17298211           ARMS                 Prepay         12MPP           HARD                                                     12
17298098           ARMS                 Prepay         24MPP           COMBO                                                    12
17298855           ARMS                 Prepay         36MPP           COMBO                                                    12
17299525           ARMS                 Prepay         24MPP           COMBO                                                    12
17299534           ARMS                 Prepay         4MPP            HARD                                                      4
17299536           ARMS                 Prepay         36MPP           COMBO                                                    12
17299491           ARMS                 No_PP          0MPP            NO PP                                                     0
17299579           ARMS                 Prepay         36MPP           COMBO                                                    12
17299586           ARMS                 Prepay         36MPP           COMBO                                                    12
17301745           ARMS                 Prepay         36MPP           COMBO                                                    12
17301717           ARMS                 Prepay         36MPP           COMBO                                                    12
17301786           ARMS                 Prepay         36MPP           COMBO                                                    12
17301798           ARMS                 Prepay         12MPP           HARD                                                     12
17301821           ARMS                 Prepay         12MPP           HARD                                                     12
17214357           ARMS                 No_PP          0MPP            NO PP                                                     0
16304164           ARMS                 Prepay         36MPP           SOFT                                                      0
17065311           ARMS                 Prepay         24MPP           HARD                                                     24
17154134           ARMS                 Prepay         36MPP           SOFT                                                      0
16832568           ARMS                 Prepay         36MPP           SOFT                                                      0
16835052           ARMS                 Prepay         24MPP           COMBO                                                    12
16823432           ARMS                 No_PP          0MPP            NO PP                                                     0
17299637           ARMS                 Prepay         36MPP           COMBO                                                    12
17299650           ARMS                 No_PP          0MPP            NO PP                                                     0
17301850           ARMS                 Prepay         36MPP           COMBO                                                     6
17301875           ARMS                 No_PP          0MPP            NO PP                                                     0
17302287           ARMS                 No_PP          0MPP            NO PP                                                     0
17302297           ARMS                 No_PP          0MPP            NO PP                                                     0
17302299           ARMS                 Prepay         6MPP            HARD                                                      6
17303975           ARMS                 Prepay         36MPP           SOFT                                                      0
17303990           ARMS                 Prepay         36MPP           HARD                                                     36
17306383           ARMS                 No_PP          0MPP            NO PP                                                     0
17309184           ARMS                 No_PP          0MPP            NO PP                                                     0
17312361           ARMS                 No_PP          0MPP            NO PP                                                     0
17256236           ARMS                 Prepay         36MPP           HARD                                                     36
17256376           ARMS                 Prepay         36MPP           HARD                                                     36
17259611           ARMS                 Prepay         36MPP           SOFT                                                      0
17259619           ARMS                 Prepay         12MPP           HARD                                                     12
17263934           ARMS                 No_PP          0MPP            NO PP                                                     0
17264197           ARMS                 Prepay         36MPP           HARD                                                     36
17265591           ARMS                 Prepay         36MPP           COMBO                                                    12
17265597           ARMS                 Prepay         36MPP           COMBO                                                    12
17265599           ARMS                 Prepay         36MPP           HARD                                                     36
17266307           ARMS                 No_PP          0MPP            NO PP                                                     0
17266313           ARMS                 Prepay         36MPP           COMBO                                                    12
17267731           ARMS                 No_PP          0MPP            NO PP                                                     0
17272367           ARMS                 No_PP          0MPP            NO PP                                                     0
17274421           ARMS                 No_PP          0MPP            NO PP                                                     0
17275612           ARMS                 No_PP          0MPP            NO PP                                                     0
17279073           ARMS                 No_PP          0MPP            NO PP                                                     0
17293562           ARMS                 Prepay         36MPP           HARD                                                     36
17293573           ARMS                 No_PP          0MPP            NO PP                                                     0
17293595           ARMS                 No_PP          0MPP            NO PP                                                     0
17295344           ARMS                 Prepay         36MPP           HARD                                                     36
17297468           ARMS                 No_PP          0MPP            NO PP                                                     0
17298235           ARMS                 No_PP          0MPP            NO PP                                                     0
17298237           ARMS                 No_PP          0MPP            NO PP                                                     0
17298238           ARMS                 No_PP          0MPP            NO PP                                                     0
17298239           ARMS                 No_PP          0MPP            NO PP                                                     0
17238774           ARMS                 No_PP          0MPP            NO PP                                                     0
17238827           ARMS                 No_PP          0MPP            NO PP                                                     0
17238829           ARMS                 Prepay         12MPP           HARD                                                     12
17243150           ARMS                 Prepay         36MPP           HARD                                                     36
17243156           ARMS                 No_PP          0MPP            NO PP                                                     0
17243257           ARMS                 No_PP          0MPP            NO PP                                                     0
17243288           ARMS                 No_PP          0MPP            NO PP                                                     0
17243384           ARMS                 No_PP          0MPP            NO PP                                                     0
17243939           ARMS                 No_PP          0MPP            NO PP                                                     0
17244887           ARMS                 No_PP          0MPP            NO PP                                                     0
17244889           ARMS                 No_PP          0MPP            NO PP                                                     0
17244917           ARMS                 Prepay         36MPP           SOFT                                                      0
17246160           ARMS                 No_PP          0MPP            NO PP                                                     0
17246258           ARMS                 Prepay         36MPP           SOFT                                                      0
17246992           ARMS                 No_PP          0MPP            NO PP                                                     0
17247012           ARMS                 Prepay         36MPP           HARD                                                     36
17247906           ARMS                 No_PP          0MPP            NO PP                                                     0
17247930           ARMS                 No_PP          0MPP            NO PP                                                     0
17248643           ARMS                 Prepay         36MPP           HARD                                                     36
17248650           ARMS                 No_PP          0MPP            NO PP                                                     0
17250237           ARMS                 Prepay         24MPP           HARD                                                     24
17250252           ARMS                 Prepay         6MPP            HARD                                                      6
17250261           ARMS                 Prepay         36MPP           COMBO                                                     3
17230301           ARMS                 Prepay         36MPP           SOFT                                                      0
17231133           ARMS                 Prepay         36MPP           HARD                                                     36
17231190           ARMS                 No_PP          0MPP            NO PP                                                     0
17231204           ARMS                 No_PP          0MPP            NO PP                                                     0
17231691           ARMS                 Prepay         36MPP           COMBO                                                    12
17231716           ARMS                 Prepay         36MPP           HARD                                                     36
17231730           ARMS                 Prepay         24MPP           SOFT                                                      0
17231741           ARMS                 Prepay         36MPP           SOFT                                                      0
17231743           ARMS                 Prepay         36MPP           COMBO                                                    12
17231745           ARMS                 Prepay         36MPP           COMBO                                                    12
17231746           ARMS                 Prepay         36MPP           SOFT                                                      0
17231774           ARMS                 No_PP          0MPP            NO PP                                                     0
17238709           ARMS                 No_PP          0MPP            NO PP                                                     0
17238711           ARMS                 Prepay         6MPP            HARD                                                      6
17238739           ARMS                 Prepay         36MPP           HARD                                                     36
17238751           ARMS                 Prepay         6MPP            SOFT                                                      0
17238758           ARMS                 No_PP          0MPP            NO PP                                                     0
17238760           ARMS                 No_PP          0MPP            NO PP                                                     0
17230255           ARMS                 Prepay         36MPP           HARD                                                     36
17230258           ARMS                 Prepay         36MPP           HARD                                                     36
17230264           ARMS                 Prepay         36MPP           HARD                                                     36
17229865           ARMS                 Prepay         36MPP           COMBO                                                    12
17245699           ARMS                 Prepay         4MPP            HARD                                                      4
17267253           ARMS                 Prepay         4MPP            HARD                                                      4
17207759           ARMS                 Prepay         36MPP           COMBO                                                    12
16121006           ARMS                 Prepay         6MPP            SOFT                                                      0
17230474           ARMS                 Prepay         12MPP           HARD                                                     12
17246539           ARMS                 Prepay         12MPP           HARD                                                     12
17219062           ARMS                 Prepay         12MPP           HARD                                                     12
17272266           ARMS                 Prepay         12MPP           HARD                                                     12
17202579           ARMS                 Prepay         36MPP           COMBO                                                    12
16980779           ARMS                 Prepay         36MPP           SOFT                                                      0
17002095           ARMS                 No_PP          0MPP            NO PP                                                     0
17042505           ARMS                 Prepay         36MPP           SOFT                                                      0
17043928           ARMS                 Prepay         12MPP           SOFT                                                      0
17003240           ARMS                 Prepay         36MPP           SOFT                                                      0
17011262           ARMS                 Prepay         36MPP           SOFT                                                      0
16826783           ARMS                 No_PP          0MPP            NO PP                                                     0
17267301           ARMS                 No_PP          0MPP            NO PP                                                     0
17238822           ARMS                 Prepay         36MPP           HARD                                                     36
17252611           ARMS                 Prepay         36MPP           COMBO                                                    12
16974038           ARMS                 No_PP          0MPP            NO PP                                                     0
17267732           ARMS                 No_PP          0MPP            NO PP                                                     0
17238819           ARMS                 No_PP          0MPP            NO PP                                                     0
17238826           ARMS                 No_PP          0MPP            NO PP                                                     0
17238836           ARMS                 No_PP          0MPP            NO PP                                                     0
17238838           ARMS                 No_PP          0MPP            NO PP                                                     0
17325691           ARMS                 No_PP          0MPP            NO PP                                                     0
17325695           ARMS                 No_PP          0MPP            NO PP                                                     0
17325696           ARMS                 No_PP          0MPP            NO PP                                                     0
17325697           ARMS                 No_PP          0MPP            NO PP                                                     0
17311872           ARMS                 No_PP          0MPP            NO PP                                                     0
17311873           ARMS                 No_PP          0MPP            NO PP                                                     0
17311874           ARMS                 Prepay         36MPP           SOFT                                                      0
17311875           ARMS                 No_PP          0MPP            NO PP                                                     0
17311876           ARMS                 Prepay         36MPP           SOFT                                                      0
17311879           ARMS                 No_PP          0MPP            NO PP                                                     0
17311880           ARMS                 No_PP          0MPP            NO PP                                                     0
17311882           ARMS                 No_PP          0MPP            NO PP                                                     0
17311884           ARMS                 No_PP          0MPP            NO PP                                                     0
17311885           ARMS                 No_PP          0MPP            NO PP                                                     0
17311886           ARMS                 Prepay         36MPP           SOFT                                                      0
17311887           ARMS                 No_PP          0MPP            NO PP                                                     0
17255159           ARMS                 Prepay         12MPP           HARD                                                     12
17160269           ARMS                 No_PP          0MPP            NO PP                                                     0
17169168           ARMS                 Prepay         36MPP           COMBO                                                    12
17171538           ARMS                 No_PP          0MPP            NO PP                                                     0
17172643           ARMS                 No_PP          0MPP            NO PP                                                     0
17182804           ARMS                 Prepay         36MPP           SOFT                                                      0
17202136           ARMS                 Prepay         36MPP           SOFT                                                      0
17208278           ARMS                 No_PP          0MPP            NO PP                                                     0
17214324           ARMS                 No_PP          0MPP            NO PP                                                     0
17215670           ARMS                 No_PP          0MPP            NO PP                                                     0
17226637           ARMS                 Prepay         36MPP           COMBO                                                    12
17226638           ARMS                 Prepay         36MPP           COMBO                                                    12
17229350           ARMS                 No_PP          0MPP            NO PP                                                     0
17238810           ARMS                 No_PP          0MPP            NO PP                                                     0
17148635           ARMS                 No_PP          0MPP            NO PP                                                     0
17151559           ARMS                 Prepay         36MPP           SOFT                                                      0
17152846           ARMS                 No_PP          0MPP            NO PP                                                     0
17154597           ARMS                 No_PP          0MPP            NO PP                                                     0
17244542           ARMS                 Prepay         36MPP           COMBO                                                    12
17303904           ARMS                 No_PP          0MPP            NO PP                                                     0
17245849           ARMS                 No_PP          0MPP            NO PP                                                     0
17247494           ARMS                 Prepay         4MPP            HARD                                                      4
17247641           ARMS                 Prepay         12MPP           HARD                                                     12
17251434           ARMS                 Prepay         12MPP           HARD                                                     12
17255947           ARMS                 Prepay         36MPP           COMBO                                                    12
17256888           ARMS                 Prepay         24MPP           COMBO                                                    12
17259501           ARMS                 Prepay         36MPP           COMBO                                                    12
17265534           ARMS                 No_PP          0MPP            NO PP                                                     0
17266289           ARMS                 Prepay         36MPP           SOFT                                                      0
17274339           ARMS                 Prepay         36MPP           SOFT                                                      0
17325199           ARMS                 Prepay         36MPP           SOFT                                                      0
17166648           ARMS                 Prepay         12MPP           HARD                                                     12
17168725           ARMS                 Prepay         36MPP           COMBO                                                    12
17181704           ARMS                 Prepay         12MPP           HARD                                                     12
17207837           ARMS                 Prepay         12MPP           HARD                                                     12
17218447           ARMS                 Prepay         36MPP           COMBO                                                    12
17221566           ARMS                 Prepay         12MPP           HARD                                                     12
17233957           ARMS                 Prepay         4MPP            HARD                                                      4
17218465           ARMS                 Prepay         36MPP           COMBO                                                    12
17148288           ARMS                 Prepay         36MPP           COMBO                                                    12
17152522           ARMS                 Prepay         36MPP           COMBO                                                    12
17152531           ARMS                 Prepay         36MPP           COMBO                                                    12
17178341           ARMS                 No_PP          0MPP            NO PP                                                     0
17217435           ARMS                 Prepay         36MPP           COMBO                                                    12
17056074           ARMS                 No_PP          0MPP            NO PP                                                     0
17066430           ARMS                 Prepay         36MPP           SOFT                                                      0
17066435           ARMS                 No_PP          0MPP            NO PP                                                     0
17066439           ARMS                 No_PP          0MPP            NO PP                                                     0
17066441           ARMS                 No_PP          0MPP            NO PP                                                     0
17066519           ARMS                 No_PP          0MPP            NO PP                                                     0
17066686           ARMS                 Prepay         36MPP           HARD                                                     36
17075661           ARMS                 No_PP          0MPP            NO PP                                                     0
17075732           ARMS                 No_PP          0MPP            NO PP                                                     0
17076968           ARMS                 Prepay         36MPP           SOFT                                                      0
17076986           ARMS                 Prepay         36MPP           SOFT                                                      0
17078380           ARMS                 No_PP          0MPP            NO PP                                                     0
17078467           ARMS                 Prepay         36MPP           COMBO                                                     6
17078566           ARMS                 Prepay         36MPP           SOFT                                                      0
17089178           ARMS                 No_PP          0MPP            NO PP                                                     0
17113373           ARMS                 No_PP          0MPP            NO PP                                                     0
17113415           ARMS                 No_PP          0MPP            NO PP                                                     0
17113420           ARMS                 Prepay         36MPP           SOFT                                                      0
17128766           ARMS                 No_PP          0MPP            NO PP                                                     0
17228945           ARMS                 Prepay         36MPP           COMBO                                                    12
17228951           ARMS                 No_PP          0MPP            NO PP                                                     0
17228962           ARMS                 Prepay         36MPP           HARD                                                     36
17229004           ARMS                 No_PP          0MPP            NO PP                                                     0
17229025           ARMS                 No_PP          0MPP            NO PP                                                     0
17229038           ARMS                 Prepay         12MPP           HARD                                                     12
17229281           ARMS                 Prepay         36MPP           COMBO                                                    12
17229285           ARMS                 No_PP          0MPP            NO PP                                                     0
17229360           ARMS                 Prepay         36MPP           HARD                                                     36
17229371           ARMS                 No_PP          0MPP            NO PP                                                     0
17218866           ARMS                 Prepay         36MPP           SOFT                                                      0
17218943           ARMS                 Prepay         6MPP            HARD                                                      6
17224523           ARMS                 No_PP          0MPP            NO PP                                                     0
17224539           ARMS                 No_PP          0MPP            NO PP                                                     0
17219518           ARMS                 No_PP          0MPP            NO PP                                                     0
17219537           ARMS                 No_PP          0MPP            NO PP                                                     0
17219572           ARMS                 Prepay         36MPP           COMBO                                                     6
17219579           ARMS                 No_PP          0MPP            NO PP                                                     0
17221810           ARMS                 Prepay         12MPP           SOFT                                                      0
17221811           ARMS                 No_PP          0MPP            NO PP                                                     0
17221823           ARMS                 Prepay         36MPP           COMBO                                                    12
17221830           ARMS                 Prepay         36MPP           COMBO                                                    12
17221851           ARMS                 Prepay         6MPP            HARD                                                      6
17226644           ARMS                 Prepay         36MPP           COMBO                                                    12
17226651           ARMS                 Prepay         6MPP            HARD                                                      6
17221879           ARMS                 No_PP          0MPP            NO PP                                                     0
17221899           ARMS                 No_PP          0MPP            NO PP                                                     0
17221904           ARMS                 No_PP          0MPP            NO PP                                                     0
17224466           ARMS                 Prepay         36MPP           HARD                                                     36
17208320           ARMS                 No_PP          0MPP            NO PP                                                     0
17208339           ARMS                 Prepay         36MPP           HARD                                                     36
17214399           ARMS                 Prepay         36MPP           SOFT                                                      0
17215118           ARMS                 Prepay         36MPP           SOFT                                                      0
17215129           ARMS                 Prepay         36MPP           HARD                                                     36
17215133           ARMS                 No_PP          0MPP            NO PP                                                     0
17215650           ARMS                 Prepay         12MPP           HARD                                                     12
17217021           ARMS                 No_PP          0MPP            NO PP                                                     0
17217028           ARMS                 Prepay         6MPP            HARD                                                      6
17217073           ARMS                 Prepay         36MPP           SOFT                                                      0
17217097           ARMS                 Prepay         36MPP           HARD                                                     36
17217125           ARMS                 No_PP          0MPP            NO PP                                                     0
17217821           ARMS                 No_PP          0MPP            NO PP                                                     0
17217828           ARMS                 No_PP          0MPP            NO PP                                                     0
17217838           ARMS                 No_PP          0MPP            NO PP                                                     0
17217850           ARMS                 Prepay         36MPP           HARD                                                     36
17217855           ARMS                 No_PP          0MPP            NO PP                                                     0
17203981           ARMS                 No_PP          0MPP            NO PP                                                     0
17204011           ARMS                 Prepay         36MPP           SOFT                                                      0
17204057           ARMS                 No_PP          0MPP            NO PP                                                     0
17206035           ARMS                 No_PP          0MPP            NO PP                                                     0
17206068           ARMS                 Prepay         36MPP           SOFT                                                      0
17206095           ARMS                 No_PP          0MPP            NO PP                                                     0
17206102           ARMS                 Prepay         12MPP           HARD                                                     12
17206128           ARMS                 No_PP          0MPP            NO PP                                                     0
17207365           ARMS                 No_PP          0MPP            NO PP                                                     0
17182077           ARMS                 No_PP          0MPP            NO PP                                                     0
17182084           ARMS                 Prepay         36MPP           SOFT                                                      0
17182086           ARMS                 Prepay         36MPP           SOFT                                                      0
17182094           ARMS                 Prepay         6MPP            HARD                                                      6
17182834           ARMS                 No_PP          0MPP            NO PP                                                     0
17182837           ARMS                 No_PP          0MPP            NO PP                                                     0
17182843           ARMS                 No_PP          0MPP            NO PP                                                     0
17200928           ARMS                 Prepay         12MPP           SOFT                                                      0
17200945           ARMS                 No_PP          0MPP            NO PP                                                     0
17201779           ARMS                 Prepay         6MPP            HARD                                                      6
17201785           ARMS                 No_PP          0MPP            NO PP                                                     0
17201825           ARMS                 Prepay         36MPP           HARD                                                     36
17203911           ARMS                 Prepay         36MPP           COMBO                                                     6
17203949           ARMS                 No_PP          0MPP            NO PP                                                     0
17202124           ARMS                 Prepay         12MPP           HARD                                                     12
17171501           ARMS                 Prepay         12MPP           HARD                                                     12
17171508           ARMS                 No_PP          0MPP            NO PP                                                     0
17171510           ARMS                 No_PP          0MPP            NO PP                                                     0
17171513           ARMS                 No_PP          0MPP            NO PP                                                     0
17171515           ARMS                 No_PP          0MPP            NO PP                                                     0
17171517           ARMS                 Prepay         36MPP           SOFT                                                      0
17171527           ARMS                 No_PP          0MPP            NO PP                                                     0
17171529           ARMS                 Prepay         36MPP           COMBO                                                     6
17171654           ARMS                 Prepay         36MPP           SOFT                                                      0
17172552           ARMS                 Prepay         36MPP           SOFT                                                      0
17172572           ARMS                 No_PP          0MPP            NO PP                                                     0
17172574           ARMS                 Prepay         36MPP           SOFT                                                      0
17172587           ARMS                 Prepay         36MPP           SOFT                                                      0
17172598           ARMS                 Prepay         36MPP           SOFT                                                      0
17172616           ARMS                 Prepay         36MPP           SOFT                                                      0
17172618           ARMS                 Prepay         36MPP           COMBO                                                     6
17172635           ARMS                 Prepay         36MPP           HARD                                                     36
17172683           ARMS                 Prepay         36MPP           SOFT                                                      0
17172728           ARMS                 No_PP          0MPP            NO PP                                                     0
17172767           ARMS                 No_PP          0MPP            NO PP                                                     0
17172771           ARMS                 No_PP          0MPP            NO PP                                                     0
17175508           ARMS                 Prepay         6MPP            HARD                                                      6
17180335           ARMS                 Prepay         36MPP           COMBO                                                    12
17155877           ARMS                 No_PP          0MPP            NO PP                                                     0
17155904           ARMS                 No_PP          0MPP            NO PP                                                     0
17160241           ARMS                 No_PP          0MPP            NO PP                                                     0
17160249           ARMS                 Prepay         36MPP           SOFT                                                      0
17160317           ARMS                 Prepay         36MPP           SOFT                                                      0
17160339           ARMS                 No_PP          0MPP            NO PP                                                     0
17169262           ARMS                 No_PP          0MPP            NO PP                                                     0
17160364           ARMS                 No_PP          0MPP            NO PP                                                     0
17160402           ARMS                 Prepay         6MPP            HARD                                                      6
17167176           ARMS                 Prepay         12MPP           HARD                                                     12
17167191           ARMS                 Prepay         36MPP           SOFT                                                      0
17167265           ARMS                 Prepay         36MPP           COMBO                                                     6
17167272           ARMS                 No_PP          0MPP            NO PP                                                     0
17167275           ARMS                 Prepay         36MPP           HARD                                                     36
17167344           ARMS                 Prepay         36MPP           SOFT                                                      0
17168971           ARMS                 Prepay         36MPP           COMBO                                                     6
17169011           ARMS                 No_PP          0MPP            NO PP                                                     0
17169013           ARMS                 Prepay         36MPP           COMBO                                                     6
17169018           ARMS                 Prepay         36MPP           SOFT                                                      0
17169027           ARMS                 Prepay         36MPP           SOFT                                                      0
17169069           ARMS                 No_PP          0MPP            NO PP                                                     0
17169077           ARMS                 Prepay         36MPP           SOFT                                                      0
17169080           ARMS                 Prepay         36MPP           SOFT                                                      0
17169088           ARMS                 Prepay         12MPP           HARD                                                     12
17169095           ARMS                 No_PP          0MPP            NO PP                                                     0
17169130           ARMS                 Prepay         12MPP           HARD                                                     12
17169142           ARMS                 Prepay         36MPP           HARD                                                     36
17171380           ARMS                 Prepay         36MPP           SOFT                                                      0
17171400           ARMS                 No_PP          0MPP            NO PP                                                     0
17169145           ARMS                 No_PP          0MPP            NO PP                                                     0
17169154           ARMS                 No_PP          0MPP            NO PP                                                     0
17169196           ARMS                 No_PP          0MPP            NO PP                                                     0
17171438           ARMS                 Prepay         36MPP           SOFT                                                      0
17171458           ARMS                 Prepay         12MPP           COMBO                                                     6
17171469           ARMS                 Prepay         36MPP           COMBO                                                     6
17151551           ARMS                 No_PP          0MPP            NO PP                                                     0
17151556           ARMS                 No_PP          0MPP            NO PP                                                     0
17151565           ARMS                 Prepay         36MPP           COMBO                                                    12
17152808           ARMS                 No_PP          0MPP            NO PP                                                     0
17152841           ARMS                 No_PP          0MPP            NO PP                                                     0
17152874           ARMS                 Prepay         60MPP           COMBO                                                    12
17152886           ARMS                 No_PP          0MPP            NO PP                                                     0
17152899           ARMS                 Prepay         36MPP           SOFT                                                      0
17152901           ARMS                 Prepay         36MPP           SOFT                                                      0
17152914           ARMS                 No_PP          0MPP            NO PP                                                     0
17152967           ARMS                 Prepay         36MPP           SOFT                                                      0
17154567           ARMS                 Prepay         36MPP           COMBO                                                     6
17154572           ARMS                 Prepay         36MPP           HARD                                                     36
17154596           ARMS                 No_PP          0MPP            NO PP                                                     0
17154665           ARMS                 Prepay         36MPP           SOFT                                                      0
17154708           ARMS                 No_PP          0MPP            NO PP                                                     0
17154747           ARMS                 Prepay         36MPP           COMBO                                                     6
17155773           ARMS                 Prepay         36MPP           SOFT                                                      0
17155775           ARMS                 No_PP          0MPP            NO PP                                                     0
17155786           ARMS                 No_PP          0MPP            NO PP                                                     0
17155824           ARMS                 No_PP          0MPP            NO PP                                                     0
17148751           ARMS                 No_PP          0MPP            NO PP                                                     0
17148757           ARMS                 No_PP          0MPP            NO PP                                                     0
17148863           ARMS                 Prepay         36MPP           SOFT                                                      0
17151519           ARMS                 No_PP          0MPP            NO PP                                                     0
17151522           ARMS                 No_PP          0MPP            NO PP                                                     0
17151526           ARMS                 No_PP          0MPP            NO PP                                                     0
17151538           ARMS                 No_PP          0MPP            NO PP                                                     0
17146240           ARMS                 Prepay         36MPP           COMBO                                                     6
17148463           ARMS                 No_PP          0MPP            NO PP                                                     0
17148612           ARMS                 Prepay         36MPP           SOFT                                                      0
17145989           ARMS                 No_PP          0MPP            NO PP                                                     0
17146087           ARMS                 No_PP          0MPP            NO PP                                                     0
17146098           ARMS                 No_PP          0MPP            NO PP                                                     0
17146113           ARMS                 Prepay         36MPP           SOFT                                                      0
17146199           ARMS                 No_PP          0MPP            NO PP                                                     0
17133321           ARMS                 No_PP          0MPP            NO PP                                                     0
17130942           ARMS                 No_PP          0MPP            NO PP                                                     0
17131014           ARMS                 No_PP          0MPP            NO PP                                                     0
17132969           ARMS                 Prepay         36MPP           HARD                                                     36
17133079           ARMS                 No_PP          0MPP            NO PP                                                     0
17133142           ARMS                 No_PP          0MPP            NO PP                                                     0
17133152           ARMS                 No_PP          0MPP            NO PP                                                     0
17133185           ARMS                 No_PP          0MPP            NO PP                                                     0
17133208           ARMS                 Prepay         36MPP           COMBO                                                     6
17130610           ARMS                 No_PP          0MPP            NO PP                                                     0
17130511           ARMS                 Prepay         6MPP            HARD                                                      6
17130534           ARMS                 Prepay         36MPP           HARD                                                     36
17323121           ARMS                 Prepay         36MPP           COMBO                                                    12
17324358           ARMS                 No_PP          0MPP            NO PP                                                     0
17325300           ARMS                 Prepay         36MPP           COMBO                                                    12
17325598           ARMS                 Prepay         36MPP           SOFT                                                      0
17325680           ARMS                 Prepay         12MPP           HARD                                                     12
17326272           ARMS                 Prepay         36MPP           SOFT                                                      0
17306351           ARMS                 Prepay         12MPP           HARD                                                     12
17309150           ARMS                 Prepay         36MPP           COMBO                                                    12
17309160           ARMS                 Prepay         36MPP           COMBO                                                    12
17322697           ARMS                 No_PP          0MPP            NO PP                                                     0
17312200           ARMS                 No_PP          0MPP            NO PP                                                     0
17312132           ARMS                 Prepay         4MPP            HARD                                                      4
17304183           ARMS                 Prepay         36MPP           COMBO                                                    12
17304188           ARMS                 No_PP          0MPP            NO PP                                                     0
17304192           ARMS                 No_PP          0MPP            NO PP                                                     0
17306328           ARMS                 Prepay         12MPP           HARD                                                     12
17303721           ARMS                 Prepay         12MPP           HARD                                                     12
17303824           ARMS                 Prepay         36MPP           COMBO                                                    12
17301584           ARMS                 Prepay         24MPP           COMBO                                                    12
17301708           ARMS                 Prepay         36MPP           COMBO                                                    12
17301774           ARMS                 Prepay         24MPP           COMBO                                                    12
17301813           ARMS                 No_PP          0MPP            NO PP                                                     0
17301819           ARMS                 Prepay         36MPP           COMBO                                                    12
17301597           ARMS                 No_PP          0MPP            NO PP                                                     0
17302210           ARMS                 Prepay         4MPP            HARD                                                      4
17286679           ARMS                 Prepay         4MPP            HARD                                                      4
17293481           ARMS                 Prepay         36MPP           COMBO                                                    12
17293530           ARMS                 Prepay         36MPP           COMBO                                                    12
17293534           ARMS                 Prepay         24MPP           COMBO                                                    12
17295229           ARMS                 Prepay         36MPP           COMBO                                                    12
17295184           ARMS                 Prepay         36MPP           COMBO                                                    12
17295269           ARMS                 Prepay         4MPP            HARD                                                      4
17295314           ARMS                 Prepay         12MPP           HARD                                                     12
17297165           ARMS                 Prepay         36MPP           COMBO                                                    12
17298121           ARMS                 Prepay         12MPP           HARD                                                     12
17298156           ARMS                 No_PP          0MPP            NO PP                                                     0
17298181           ARMS                 No_PP          0MPP            NO PP                                                     0
17298190           ARMS                 Prepay         12MPP           HARD                                                     12
17298193           ARMS                 No_PP          0MPP            NO PP                                                     0
17298202           ARMS                 No_PP          0MPP            NO PP                                                     0
17298208           ARMS                 Prepay         36MPP           COMBO                                                    12
17298876           ARMS                 No_PP          0MPP            NO PP                                                     0
17298916           ARMS                 No_PP          0MPP            NO PP                                                     0
17299532           ARMS                 No_PP          0MPP            NO PP                                                     0
17299561           ARMS                 No_PP          0MPP            NO PP                                                     0
17299564           ARMS                 No_PP          0MPP            NO PP                                                     0
17299612           ARMS                 No_PP          0MPP            NO PP                                                     0
17230523           ARMS                 Prepay         24MPP           COMBO                                                    12
17274294           ARMS                 Prepay         36MPP           COMBO                                                    12
17274354           ARMS                 Prepay         4MPP            HARD                                                      4
17275503           ARMS                 Prepay         4MPP            HARD                                                      4
17275504           ARMS                 Prepay         36MPP           COMBO                                                    12
17275517           ARMS                 Prepay         4MPP            HARD                                                      4
17275533           ARMS                 Prepay         12MPP           HARD                                                     12
17275551           ARMS                 Prepay         12MPP           HARD                                                     12
17278403           ARMS                 Prepay         36MPP           COMBO                                                    12
17278414           ARMS                 Prepay         36MPP           COMBO                                                    12
17278419           ARMS                 No_PP          0MPP            NO PP                                                     0
17278437           ARMS                 Prepay         36MPP           COMBO                                                    12
17278381           ARMS                 No_PP          0MPP            NO PP                                                     0
17278385           ARMS                 Prepay         36MPP           COMBO                                                    12
17278981           ARMS                 No_PP          0MPP            NO PP                                                     0
17279014           ARMS                 No_PP          0MPP            NO PP                                                     0
17279029           ARMS                 Prepay         24MPP           COMBO                                                    12
17279041           ARMS                 Prepay         24MPP           SOFT                                                      0
17279592           ARMS                 Prepay         36MPP           SOFT                                                      0
17279600           ARMS                 No_PP          0MPP            NO PP                                                     0
17279614           ARMS                 Prepay         36MPP           COMBO                                                    12
17279617           ARMS                 No_PP          0MPP            NO PP                                                     0
17280142           ARMS                 No_PP          0MPP            NO PP                                                     0
17224142           ARMS                 Prepay         12MPP           HARD                                                     12
17226483           ARMS                 Prepay         12MPP           HARD                                                     12
17226530           ARMS                 Prepay         4MPP            HARD                                                      4
17228637           ARMS                 Prepay         12MPP           HARD                                                     12
17229538           ARMS                 Prepay         36MPP           COMBO                                                    12
17229938           ARMS                 Prepay         12MPP           HARD                                                     12
17229962           ARMS                 Prepay         24MPP           COMBO                                                    12
17230009           ARMS                 Prepay         36MPP           COMBO                                                    12
17230016           ARMS                 No_PP          0MPP            NO PP                                                     0
17230063           ARMS                 Prepay         36MPP           COMBO                                                    12
17216765           ARMS                 Prepay         4MPP            HARD                                                      4
17216768           ARMS                 No_PP          0MPP            NO PP                                                     0
17216774           ARMS                 Prepay         12MPP           HARD                                                     12
17217699           ARMS                 Prepay         12MPP           HARD                                                     12
17217461           ARMS                 Prepay         36MPP           COMBO                                                    12
17217465           ARMS                 Prepay         36MPP           COMBO                                                    12
17218514           ARMS                 Prepay         36MPP           COMBO                                                    12
17218541           ARMS                 No_PP          0MPP            NO PP                                                     0
17218559           ARMS                 Prepay         36MPP           COMBO                                                    12
17219252           ARMS                 Prepay         4MPP            HARD                                                      4
17219262           ARMS                 Prepay         24MPP           COMBO                                                    12
17219269           ARMS                 Prepay         36MPP           COMBO                                                    12
17221459           ARMS                 Prepay         36MPP           COMBO                                                    12
17224113           ARMS                 No_PP          0MPP            NO PP                                                     0
17207955           ARMS                 Prepay         24MPP           COMBO                                                    12
17213970           ARMS                 Prepay         36MPP           COMBO                                                    12
17214075           ARMS                 No_PP          0MPP            NO PP                                                     0
17214096           ARMS                 Prepay         12MPP           HARD                                                     12
17214822           ARMS                 Prepay         36MPP           COMBO                                                    12
17215496           ARMS                 Prepay         36MPP           COMBO                                                    12
17215572           ARMS                 Prepay         36MPP           SOFT                                                      0
17215301           ARMS                 Prepay         24MPP           COMBO                                                    12
17216674           ARMS                 Prepay         24MPP           COMBO                                                    12
17216746           ARMS                 Prepay         36MPP           COMBO                                                    12
17204222           ARMS                 No_PP          0MPP            NO PP                                                     0
17205728           ARMS                 Prepay         4MPP            HARD                                                      4
17205739           ARMS                 Prepay         36MPP           COMBO                                                    12
17207179           ARMS                 Prepay         12MPP           HARD                                                     12
17207898           ARMS                 No_PP          0MPP            NO PP                                                     0
17207793           ARMS                 No_PP          0MPP            NO PP                                                     0
17204198           ARMS                 Prepay         12MPP           HARD                                                     12
17172263           ARMS                 Prepay         36MPP           COMBO                                                    12
17175149           ARMS                 Prepay         36MPP           COMBO                                                    12
17175197           ARMS                 Prepay         36MPP           COMBO                                                    12
17178366           ARMS                 Prepay         36MPP           COMBO                                                    12
17178460           ARMS                 Prepay         36MPP           SOFT                                                      0
17182395           ARMS                 No_PP          0MPP            NO PP                                                     0
17182447           ARMS                 Prepay         24MPP           COMBO                                                    12
17200628           ARMS                 Prepay         12MPP           HARD                                                     12
17200702           ARMS                 Prepay         36MPP           COMBO                                                    12
17201475           ARMS                 Prepay         12MPP           HARD                                                     12
17201492           ARMS                 No_PP          0MPP            NO PP                                                     0
17201514           ARMS                 No_PP          0MPP            NO PP                                                     0
17202679           ARMS                 No_PP          0MPP            NO PP                                                     0
17202683           ARMS                 Prepay         36MPP           COMBO                                                    12
17202703           ARMS                 Prepay         4MPP            HARD                                                      4
17202734           ARMS                 Prepay         12MPP           HARD                                                     12
17166568           ARMS                 Prepay         12MPP           HARD                                                     12
17166582           ARMS                 Prepay         24MPP           COMBO                                                    12
17166620           ARMS                 Prepay         12MPP           HARD                                                     12
17168644           ARMS                 Prepay         12MPP           HARD                                                     12
17168668           ARMS                 No_PP          0MPP            NO PP                                                     0
17170606           ARMS                 No_PP          0MPP            NO PP                                                     0
17172219           ARMS                 Prepay         4MPP            HARD                                                      4
17159876           ARMS                 Prepay         12MPP           HARD                                                     12
17155383           ARMS                 Prepay         4MPP            HARD                                                      4
17159840           ARMS                 Prepay         36MPP           COMBO                                                    12
17154214           ARMS                 No_PP          0MPP            NO PP                                                     0
17150130           ARMS                 Prepay         12MPP           HARD                                                     12
17152432           ARMS                 Prepay         12MPP           HARD                                                     12
17152446           ARMS                 No_PP          0MPP            NO PP                                                     0
17267377           ARMS                 Prepay         4MPP            HARD                                                      4
17148216           ARMS                 Prepay         4MPP            HARD                                                      4
17266292           ARMS                 Prepay         4MPP            HARD                                                      4
17267337           ARMS                 Prepay         12MPP           HARD                                                     12
17267345           ARMS                 Prepay         4MPP            HARD                                                      4
17267353           ARMS                 Prepay         36MPP           COMBO                                                    12
17265884           ARMS                 Prepay         12MPP           HARD                                                     12
17264172           ARMS                 Prepay         4MPP            HARD                                                      4
17265461           ARMS                 Prepay         24MPP           COMBO                                                    12
17265476           ARMS                 Prepay         36MPP           SOFT                                                      0
17265511           ARMS                 Prepay         36MPP           COMBO                                                    12
17265548           ARMS                 Prepay         12MPP           HARD                                                     12
17256950           ARMS                 Prepay         36MPP           COMBO                                                    12
17256956           ARMS                 Prepay         36MPP           COMBO                                                    12
17259525           ARMS                 Prepay         36MPP           COMBO                                                    12
17259537           ARMS                 Prepay         36MPP           COMBO                                                    12
17259550           ARMS                 No_PP          0MPP            NO PP                                                     0
17259552           ARMS                 Prepay         36MPP           COMBO                                                    12
17259565           ARMS                 Prepay         36MPP           COMBO                                                    12
17263509           ARMS                 Prepay         12MPP           HARD                                                     12
17263544           ARMS                 Prepay         36MPP           COMBO                                                    12
17263550           ARMS                 Prepay         36MPP           COMBO                                                    12
17263904           ARMS                 Prepay         12MPP           HARD                                                     12
17263711           ARMS                 Prepay         12MPP           HARD                                                     12
17263907           ARMS                 Prepay         36MPP           COMBO                                                    12
17256947           ARMS                 Prepay         12MPP           HARD                                                     12
17252652           ARMS                 Prepay         36MPP           COMBO                                                    12
17252679           ARMS                 Prepay         36MPP           COMBO                                                    12
17251451           ARMS                 Prepay         36MPP           COMBO                                                    12
17247497           ARMS                 Prepay         36MPP           COMBO                                                    12
17247512           ARMS                 Prepay         12MPP           HARD                                                     12
17247516           ARMS                 Prepay         36MPP           COMBO                                                    12
17247551           ARMS                 Prepay         12MPP           HARD                                                     12
17247637           ARMS                 Prepay         36MPP           COMBO                                                    12
17251417           ARMS                 Prepay         36MPP           COMBO                                                    12
17246647           ARMS                 Prepay         36MPP           COMBO                                                    12
17246696           ARMS                 Prepay         4MPP            HARD                                                      4
17246708           ARMS                 Prepay         4MPP            HARD                                                      4
17246712           ARMS                 Prepay         12MPP           HARD                                                     12
17246730           ARMS                 Prepay         12MPP           HARD                                                     12
17246757           ARMS                 Prepay         36MPP           COMBO                                                    12
17245751           ARMS                 Prepay         36MPP           COMBO                                                    12
17245757           ARMS                 No_PP          0MPP            NO PP                                                     0
17245804           ARMS                 Prepay         12MPP           HARD                                                     12
17245820           ARMS                 Prepay         4MPP            HARD                                                      4
17245869           ARMS                 No_PP          0MPP            NO PP                                                     0
17245880           ARMS                 Prepay         12MPP           HARD                                                     12
17246587           ARMS                 No_PP          0MPP            NO PP                                                     0
17244095           ARMS                 Prepay         24MPP           COMBO                                                    12
17244418           ARMS                 No_PP          0MPP            NO PP                                                     0
17244443           ARMS                 Prepay         12MPP           HARD                                                     12
17244451           ARMS                 Prepay         36MPP           COMBO                                                    12
17244502           ARMS                 No_PP          0MPP            NO PP                                                     0
17244520           ARMS                 No_PP          0MPP            NO PP                                                     0
17242783           ARMS                 Prepay         36MPP           COMBO                                                    12
17242799           ARMS                 Prepay         24MPP           COMBO                                                    12
17242858           ARMS                 No_PP          0MPP            NO PP                                                     0
17243991           ARMS                 Prepay         36MPP           COMBO                                                    12
17244053           ARMS                 Prepay         4MPP            HARD                                                      4
17244055           ARMS                 Prepay         36MPP           COMBO                                                    12
17130006           ARMS                 No_PP          0MPP            NO PP                                                     0
17132646           ARMS                 Prepay         12MPP           HARD                                                     12
17230632           ARMS                 Prepay         12MPP           HARD                                                     12
17231370           ARMS                 Prepay         12MPP           HARD                                                     12
17231401           ARMS                 Prepay         12MPP           HARD                                                     12
17231403           ARMS                 No_PP          0MPP            NO PP                                                     0
17231310           ARMS                 Prepay         36MPP           COMBO                                                    12
17233936           ARMS                 Prepay         24MPP           SOFT                                                      0
17233940           ARMS                 No_PP          0MPP            NO PP                                                     0
17233948           ARMS                 Prepay         36MPP           COMBO                                                    12
17234036           ARMS                 Prepay         12MPP           HARD                                                     12
17113019           ARMS                 Prepay         36MPP           COMBO                                                    12
17128204           ARMS                 Prepay         12MPP           HARD                                                     12
16775482           ARMS                 Prepay         6MPP            HARD                                                      6
16774836           ARMS                 No_PP          0MPP            NO PP                                                     0
17244390           ARMS                 Prepay         36MPP           SOFT                                                      0
17247532           ARMS                 Prepay         36MPP           COMBO                                                    12
17252618           ARMS                 No_PP          0MPP            NO PP                                                     0
17255187           ARMS                 Prepay         24MPP           COMBO                                                    12
17256882           ARMS                 Prepay         12MPP           HARD                                                     12
17264082           ARMS                 Prepay         12MPP           HARD                                                     12
17272265           ARMS                 No_PP          0MPP            NO PP                                                     0
17278420           ARMS                 Prepay         12MPP           HARD                                                     12
17286675           ARMS                 Prepay         36MPP           COMBO                                                    12
17295178           ARMS                 Prepay         36MPP           COMBO                                                    12
17303019           ARMS                 Prepay         36MPP           COMBO                                                    12
17325207           ARMS                 Prepay         36MPP           SOFT                                                      0
17148942           ARMS                 Prepay         36MPP           COMBO                                                     6
17267730           ARMS                 No_PP          0MPP            NO PP                                                     0
17272414           ARMS                 No_PP          0MPP            NO PP                                                     0
17293559           ARMS                 No_PP          0MPP            NO PP                                                     0
17298981           ARMS                 No_PP          0MPP            NO PP                                                     0
17152888           ARMS                 Prepay         36MPP           SOFT                                                      0
17171691           ARMS                 No_PP          0MPP            NO PP                                                     0
17202186           ARMS                 Prepay         12MPP           SOFT                                                      0
17206059           ARMS                 Prepay         36MPP           COMBO                                                     6
17226624           ARMS                 No_PP          0MPP            NO PP                                                     0
17226648           ARMS                 Prepay         36MPP           SOFT                                                      0
17228947           ARMS                 Prepay         36MPP           HARD                                                     36
17230289           ARMS                 No_PP          0MPP            NO PP                                                     0
17246240           ARMS                 No_PP          0MPP            NO PP                                                     0
17246988           ARMS                 Prepay         36MPP           HARD                                                     36
17150162           ARMS                 Prepay         12MPP           HARD                                                     12
17214764           ARMS                 Prepay         4MPP            HARD                                                      4
17021250           ARMS                 No_PP          0MPP            NO PP                                                     0
17027741           ARMS                 No_PP          0MPP            NO PP                                                     0
17057776           ARMS                 No_PP          0MPP            NO PP                                                     0
17076953           ARMS                 Prepay         36MPP           SOFT                                                      0
17077093           ARMS                 No_PP          0MPP            NO PP                                                     0
17078199           ARMS                 Prepay         36MPP           HARD                                                     36
17088677           ARMS                 Prepay         12MPP           HARD                                                     12
16853196           ARMS                 No_PP          0MPP            NO PP                                                     0
16765217           ARMS                 Prepay         36MPP           SOFT                                                      0
16731889           ARMS                 Prepay         36MPP           COMBO                                                     6
16707917           ARMS                 No_PP          0MPP            NO PP                                                     0
17218457           ARMS                 No_PP          0MPP            NO PP                                                     0
17128180           ARMS                 Prepay         12MPP           SOFT                                                      0
16658475           ARMS                 Prepay         36MPP           SOFT                                                      0
17113464           ARMS                 No_PP          0MPP            NO PP                                                     0
17128696           ARMS                 No_PP          0MPP            NO PP                                                     0
17078695           ARMS                 No_PP          0MPP            NO PP                                                     0
17089154           ARMS                 Prepay         36MPP           SOFT                                                      0
17089171           ARMS                 No_PP          0MPP            NO PP                                                     0
17052157           ARMS                 No_PP          0MPP            NO PP                                                     0
17033501           ARMS                 No_PP          0MPP            NO PP                                                     0
16640918           ARMS                 Prepay         24MPP           SOFT                                                      0
17113620           ARMS                 Prepay         36MPP           COMBO                                                     6
17113741           ARMS                 No_PP          0MPP            NO PP                                                     0
17128585           ARMS                 No_PP          0MPP            NO PP                                                     0
17128594           ARMS                 No_PP          0MPP            NO PP                                                     0
17128610           ARMS                 No_PP          0MPP            NO PP                                                     0
17128617           ARMS                 No_PP          0MPP            NO PP                                                     0
17128629           ARMS                 No_PP          0MPP            NO PP                                                     0
17128675           ARMS                 No_PP          0MPP            NO PP                                                     0
17128682           ARMS                 No_PP          0MPP            NO PP                                                     0
17128702           ARMS                 Prepay         36MPP           COMBO                                                    12
17128815           ARMS                 Prepay         36MPP           HARD                                                     36
17128844           ARMS                 No_PP          0MPP            NO PP                                                     0
17128850           ARMS                 Prepay         36MPP           COMBO                                                     6
17088910           ARMS                 No_PP          0MPP            NO PP                                                     0
17088943           ARMS                 Prepay         36MPP           COMBO                                                     6
17088954           ARMS                 Prepay         36MPP           SOFT                                                      0
17088987           ARMS                 Prepay         36MPP           COMBO                                                     6
17088997           ARMS                 No_PP          0MPP            NO PP                                                     0
17089011           ARMS                 Prepay         36MPP           HARD                                                     36
17089068           ARMS                 No_PP          0MPP            NO PP                                                     0
17089080           ARMS                 No_PP          0MPP            NO PP                                                     0
17089083           ARMS                 No_PP          0MPP            NO PP                                                     0
17089125           ARMS                 No_PP          0MPP            NO PP                                                     0
17089160           ARMS                 No_PP          0MPP            NO PP                                                     0
17089164           ARMS                 Prepay         36MPP           HARD                                                     36
17089177           ARMS                 Prepay         36MPP           COMBO                                                     6
17089210           ARMS                 No_PP          0MPP            NO PP                                                     0
17089347           ARMS                 Prepay         36MPP           COMBO                                                    12
17089385           ARMS                 Prepay         36MPP           SOFT                                                      0
17089404           ARMS                 No_PP          0MPP            NO PP                                                     0
17113369           ARMS                 No_PP          0MPP            NO PP                                                     0
17113412           ARMS                 No_PP          0MPP            NO PP                                                     0
17113417           ARMS                 No_PP          0MPP            NO PP                                                     0
17113441           ARMS                 Prepay         36MPP           HARD                                                     36
17113452           ARMS                 No_PP          0MPP            NO PP                                                     0
17113482           ARMS                 Prepay         36MPP           COMBO                                                    12
17113508           ARMS                 No_PP          0MPP            NO PP                                                     0
17113520           ARMS                 No_PP          0MPP            NO PP                                                     0
17113564           ARMS                 No_PP          0MPP            NO PP                                                     0
17113570           ARMS                 No_PP          0MPP            NO PP                                                     0
17113581           ARMS                 Prepay         6MPP            HARD                                                      6
17113584           ARMS                 No_PP          0MPP            NO PP                                                     0
17325700           ARMS                 No_PP          0MPP            NO PP                                                     0
17231091           ARMS                 Prepay         36MPP           HARD                                                     36
17231742           ARMS                 Prepay         36MPP           COMBO                                                    12
17259586           ARMS                 No_PP          0MPP            NO PP                                                     0
17263492           ARMS                 Prepay         36MPP           COMBO                                                    12
17263493           ARMS                 Prepay         36MPP           COMBO                                                    12
17263501           ARMS                 No_PP          0MPP            NO PP                                                     0
17267729           ARMS                 No_PP          0MPP            NO PP                                                     0
17298993           ARMS                 Prepay         36MPP           COMBO                                                    12
17311933           ARMS                 No_PP          0MPP            NO PP                                                     0
17217841           ARMS                 Prepay         12MPP           HARD                                                     12
17218966           ARMS                 No_PP          0MPP            NO PP                                                     0
17221836           ARMS                 No_PP          0MPP            NO PP                                                     0
17224507           ARMS                 No_PP          0MPP            NO PP                                                     0
17302470           ARMS                 Prepay         36MPP           COMBO                                                    12
17303084           ARMS                 Prepay         36MPP           COMBO                                                    12
17303105           ARMS                 Prepay         4MPP            HARD                                                      4
17303110           ARMS                 Prepay         12MPP           HARD                                                     12
17303139           ARMS                 Prepay         36MPP           COMBO                                                    12
17303587           ARMS                 Prepay         36MPP           COMBO                                                    12
17303859           ARMS                 No_PP          0MPP            NO PP                                                     0
17304219           ARMS                 Prepay         12MPP           HARD                                                     12
17304242           ARMS                 Prepay         4MPP            HARD                                                      4
17304245           ARMS                 Prepay         36MPP           SOFT                                                      0
17304847           ARMS                 Prepay         36MPP           COMBO                                                    12
17306297           ARMS                 No_PP          0MPP            NO PP                                                     0
17306309           ARMS                 Prepay         36MPP           COMBO                                                    12
17306334           ARMS                 Prepay         36MPP           COMBO                                                    12
17306345           ARMS                 Prepay         36MPP           COMBO                                                    12
17309075           ARMS                 No_PP          0MPP            NO PP                                                     0
17311761           ARMS                 Prepay         36MPP           COMBO                                                    12
17311820           ARMS                 Prepay         36MPP           COMBO                                                    12
17312192           ARMS                 No_PP          0MPP            NO PP                                                     0
17312241           ARMS                 Prepay         4MPP            HARD                                                      4
17312273           ARMS                 Prepay         36MPP           COMBO                                                    12
17152928           ARMS                 No_PP          0MPP            NO PP                                                     0
17323053           ARMS                 Prepay         36MPP           COMBO                                                    12
17323065           ARMS                 No_PP          0MPP            NO PP                                                     0
17323109           ARMS                 Prepay         4MPP            HARD                                                      4
17324329           ARMS                 Prepay         36MPP           COMBO                                                    12
17171544           ARMS                 No_PP          0MPP            NO PP                                                     0
17172551           ARMS                 Prepay         36MPP           COMBO                                                     6
17172637           ARMS                 No_PP          0MPP            NO PP                                                     0
17172654           ARMS                 Prepay         12MPP           HARD                                                     12
17180343           ARMS                 Prepay         36MPP           HARD                                                     36
17182816           ARMS                 No_PP          0MPP            NO PP                                                     0
17133253           ARMS                 Prepay         6MPP            HARD                                                      6
17202132           ARMS                 Prepay         36MPP           SOFT                                                      0
17206055           ARMS                 Prepay         6MPP            HARD                                                      6
17207384           ARMS                 No_PP          0MPP            NO PP                                                     0
17302222           ARMS                 No_PP          0MPP            NO PP                                                     0
17302273           ARMS                 Prepay         36MPP           COMBO                                                    12
17302437           ARMS                 No_PP          0MPP            NO PP                                                     0
16339145           ARMS                 Prepay         7MPP            HARD                                                      7
16335162           ARMS                 No_PP          0MPP            NO PP                                                     0
17078806           ARMS                 No_PP          0MPP            NO PP                                                     0
17078849           ARMS                 Prepay         36MPP           SOFT                                                      0
17078864           ARMS                 No_PP          0MPP            NO PP                                                     0
17088707           ARMS                 No_PP          0MPP            NO PP                                                     0
17088830           ARMS                 No_PP          0MPP            NO PP                                                     0
17075931           ARMS                 Prepay         6MPP            HARD                                                      6
17075945           ARMS                 Prepay         36MPP           COMBO                                                     6
17076858           ARMS                 No_PP          0MPP            NO PP                                                     0
17076872           ARMS                 No_PP          0MPP            NO PP                                                     0
17076900           ARMS                 Prepay         36MPP           COMBO                                                    12
17076912           ARMS                 No_PP          0MPP            NO PP                                                     0
17076947           ARMS                 Prepay         36MPP           SOFT                                                      0
17076976           ARMS                 Prepay         36MPP           SOFT                                                      0
17077010           ARMS                 Prepay         24MPP           HARD                                                     24
17077067           ARMS                 No_PP          0MPP            NO PP                                                     0
17077076           ARMS                 No_PP          0MPP            NO PP                                                     0
17077128           ARMS                 Prepay         36MPP           HARD                                                     36
17077132           ARMS                 No_PP          0MPP            NO PP                                                     0
17077275           ARMS                 Prepay         36MPP           COMBO                                                    12
17077293           ARMS                 No_PP          0MPP            NO PP                                                     0
17077323           ARMS                 No_PP          0MPP            NO PP                                                     0
17078136           ARMS                 Prepay         36MPP           HARD                                                     36
17078239           ARMS                 No_PP          0MPP            NO PP                                                     0
17078258           ARMS                 No_PP          0MPP            NO PP                                                     0
17078285           ARMS                 No_PP          0MPP            NO PP                                                     0
17078346           ARMS                 No_PP          0MPP            NO PP                                                     0
17078469           ARMS                 Prepay         36MPP           HARD                                                     36
17078483           ARMS                 No_PP          0MPP            NO PP                                                     0
17078489           ARMS                 No_PP          0MPP            NO PP                                                     0
17078492           ARMS                 No_PP          0MPP            NO PP                                                     0
17078510           ARMS                 No_PP          0MPP            NO PP                                                     0
17078524           ARMS                 No_PP          0MPP            NO PP                                                     0
17078616           ARMS                 Prepay         36MPP           HARD                                                     36
17078728           ARMS                 No_PP          0MPP            NO PP                                                     0
17065151           ARMS                 No_PP          0MPP            NO PP                                                     0
17065401           ARMS                 Prepay         36MPP           COMBO                                                    12
17065468           ARMS                 No_PP          0MPP            NO PP                                                     0
17066380           ARMS                 Prepay         36MPP           COMBO                                                     6
17075789           ARMS                 No_PP          0MPP            NO PP                                                     0
17066424           ARMS                 No_PP          0MPP            NO PP                                                     0
17066426           ARMS                 Prepay         36MPP           HARD                                                     36
17066433           ARMS                 No_PP          0MPP            NO PP                                                     0
17066506           ARMS                 Prepay         36MPP           HARD                                                     36
17066625           ARMS                 No_PP          0MPP            NO PP                                                     0
17066665           ARMS                 Prepay         36MPP           COMBO                                                    12
17066812           ARMS                 No_PP          0MPP            NO PP                                                     0
17066821           ARMS                 No_PP          0MPP            NO PP                                                     0
17075483           ARMS                 Prepay         36MPP           SOFT                                                      0
17075502           ARMS                 No_PP          0MPP            NO PP                                                     0
17075524           ARMS                 No_PP          0MPP            NO PP                                                     0
17075530           ARMS                 Prepay         36MPP           SOFT                                                      0
17056092           ARMS                 No_PP          0MPP            NO PP                                                     0
17059584           ARMS                 No_PP          0MPP            NO PP                                                     0
17060537           ARMS                 No_PP          0MPP            NO PP                                                     0
17056102           ARMS                 No_PP          0MPP            NO PP                                                     0
17060544           ARMS                 No_PP          0MPP            NO PP                                                     0
17057638           ARMS                 No_PP          0MPP            NO PP                                                     0
17060672           ARMS                 Prepay         36MPP           COMBO                                                    12
17057862           ARMS                 Prepay         36MPP           SOFT                                                      0
17057982           ARMS                 Prepay         36MPP           COMBO                                                    12
17060748           ARMS                 Prepay         36MPP           COMBO                                                    12
17059350           ARMS                 Prepay         6MPP            SOFT                                                      0
17059427           ARMS                 No_PP          0MPP            NO PP                                                     0
17048049           ARMS                 No_PP          0MPP            NO PP                                                     0
17053451           ARMS                 No_PP          0MPP            NO PP                                                     0
17048333           ARMS                 No_PP          0MPP            NO PP                                                     0
17052112           ARMS                 Prepay         36MPP           HARD                                                     36
17052118           ARMS                 No_PP          0MPP            NO PP                                                     0
17052171           ARMS                 No_PP          0MPP            NO PP                                                     0
17034852           ARMS                 Prepay         6MPP            HARD                                                      6
17034870           ARMS                 No_PP          0MPP            NO PP                                                     0
17034871           ARMS                 No_PP          0MPP            NO PP                                                     0
17042550           ARMS                 Prepay         36MPP           COMBO                                                     6
17042572           ARMS                 No_PP          0MPP            NO PP                                                     0
17042663           ARMS                 Prepay         36MPP           HARD                                                     36
17042696           ARMS                 Prepay         36MPP           HARD                                                     36
17042704           ARMS                 Prepay         36MPP           HARD                                                     36
17043797           ARMS                 Prepay         36MPP           COMBO                                                    12
17027842           ARMS                 Prepay         36MPP           SOFT                                                      0
17033168           ARMS                 No_PP          0MPP            NO PP                                                     0
17033227           ARMS                 No_PP          0MPP            NO PP                                                     0
17034525           ARMS                 No_PP          0MPP            NO PP                                                     0
17011071           ARMS                 Prepay         6MPP            HARD                                                      6
17011191           ARMS                 Prepay         12MPP           SOFT                                                      0
17011195           ARMS                 No_PP          0MPP            NO PP                                                     0
17008959           ARMS                 Prepay         36MPP           SOFT                                                      0
17000474           ARMS                 Prepay         12MPP           HARD                                                     12
17002030           ARMS                 Prepay         36MPP           HARD                                                     36
17002115           ARMS                 No_PP          0MPP            NO PP                                                     0
16991628           ARMS                 No_PP          0MPP            NO PP                                                     0
16991654           ARMS                 No_PP          0MPP            NO PP                                                     0
16995226           ARMS                 No_PP          0MPP            NO PP                                                     0
16990319           ARMS                 No_PP          0MPP            NO PP                                                     0
16991391           ARMS                 No_PP          0MPP            NO PP                                                     0
17027652           ARMS                 Prepay         36MPP           SOFT                                                      0
17015033           ARMS                 No_PP          0MPP            NO PP                                                     0
17021895           ARMS                 Prepay         36MPP           HARD                                                     36
17021287           ARMS                 No_PP          0MPP            NO PP                                                     0
17013455           ARMS                 No_PP          0MPP            NO PP                                                     0
16543911           ARMS                 Prepay         36MPP           COMBO                                                    12
16981565           ARMS                 Prepay         36MPP           SOFT                                                      0
16980673           ARMS                 Prepay         36MPP           SOFT                                                      0
16974061           ARMS                 No_PP          0MPP            NO PP                                                     0
16970678           ARMS                 No_PP          0MPP            NO PP                                                     0
16965467           ARMS                 Prepay         24MPP           HARD                                                     24
16963091           ARMS                 Prepay         36MPP           SOFT                                                      0
16857009           ARMS                 Prepay         6MPP            HARD                                                      6
16852707           ARMS                 No_PP          0MPP            NO PP                                                     0
16853381           ARMS                 Prepay         36MPP           SOFT                                                      0
16856510           ARMS                 Prepay         36MPP           SOFT                                                      0
16856579           ARMS                 Prepay         36MPP           COMBO                                                     6
16851967           ARMS                 No_PP          0MPP            NO PP                                                     0
16846205           ARMS                 Prepay         36MPP           COMBO                                                     6
16844593           ARMS                 No_PP          0MPP            NO PP                                                     0
16845650           ARMS                 Prepay         36MPP           COMBO                                                     6
16839016           ARMS                 No_PP          0MPP            NO PP                                                     0
16840073           ARMS                 Prepay         12MPP           HARD                                                     12
17324965           ARMS                 Prepay         36MPP           HARD                                                     36
17324966           ARMS                 Prepay         12MPP           HARD                                                     12
17324967           ARMS                 No_PP          0MPP            NO PP                                                     0
17324968           ARMS                 Prepay         36MPP           SOFT                                                      0
17324970           ARMS                 No_PP          0MPP            NO PP                                                     0
17324971           ARMS                 Prepay         12MPP           HARD                                                     12
17324972           ARMS                 Prepay         12MPP           HARD                                                     12
17324974           ARMS                 No_PP          0MPP            NO PP                                                     0
17324975           ARMS                 Prepay         12MPP           HARD                                                     12
17324976           ARMS                 Prepay         36MPP           SOFT                                                      0
17324977           ARMS                 No_PP          0MPP            NO PP                                                     0
17324979           ARMS                 Prepay         12MPP           HARD                                                     12
17324980           ARMS                 Prepay         36MPP           SOFT                                                      0
17324981           ARMS                 Prepay         36MPP           SOFT                                                      0
17324982           ARMS                 Prepay         12MPP           HARD                                                     12
17324983           ARMS                 Prepay         36MPP           SOFT                                                      0
17324984           ARMS                 Prepay         60MPP           SOFT                                                      0
17324985           ARMS                 Prepay         36MPP           SOFT                                                      0
17324986           ARMS                 No_PP          0MPP            NO PP                                                     0
17324987           ARMS                 Prepay         12MPP           HARD                                                     12
17323310           ARMS                 No_PP          0MPP            NO PP                                                     0
17323311           ARMS                 Prepay         12MPP           HARD                                                     12
17323312           ARMS                 Prepay         12MPP           HARD                                                     12
17323313           ARMS                 Prepay         12MPP           HARD                                                     12
17323314           ARMS                 Prepay         60MPP           SOFT                                                      0
17323315           ARMS                 Prepay         60MPP           SOFT                                                      0
17323316           ARMS                 No_PP          0MPP            NO PP                                                     0
17323317           ARMS                 Prepay         12MPP           HARD                                                     12
17323318           ARMS                 Prepay         12MPP           HARD                                                     12
17323319           ARMS                 No_PP          0MPP            NO PP                                                     0
17323320           ARMS                 Prepay         36MPP           SOFT                                                      0
17323322           ARMS                 No_PP          0MPP            NO PP                                                     0
17323323           ARMS                 Prepay         12MPP           HARD                                                     12
17323324           ARMS                 No_PP          0MPP            NO PP                                                     0
17324951           ARMS                 No_PP          0MPP            NO PP                                                     0
17324952           ARMS                 No_PP          0MPP            NO PP                                                     0
17324953           ARMS                 No_PP          0MPP            NO PP                                                     0
17324954           ARMS                 Prepay         36MPP           SOFT                                                      0
17324955           ARMS                 No_PP          0MPP            NO PP                                                     0
17324956           ARMS                 No_PP          0MPP            NO PP                                                     0
17324957           ARMS                 No_PP          0MPP            NO PP                                                     0
17324958           ARMS                 No_PP          0MPP            NO PP                                                     0
17324959           ARMS                 Prepay         12MPP           HARD                                                     12
17324960           ARMS                 Prepay         12MPP           HARD                                                     12
17324961           ARMS                 No_PP          0MPP            NO PP                                                     0
17324962           ARMS                 No_PP          0MPP            NO PP                                                     0
17324963           ARMS                 No_PP          0MPP            NO PP                                                     0
17324964           ARMS                 No_PP          0MPP            NO PP                                                     0
17323281           ARMS                 Prepay         12MPP           HARD                                                     12
17323282           ARMS                 No_PP          0MPP            NO PP                                                     0
17323283           ARMS                 No_PP          0MPP            NO PP                                                     0
17323284           ARMS                 Prepay         6MPP            HARD                                                      6
17323285           ARMS                 Prepay         6MPP            HARD                                                      6
17323286           ARMS                 Prepay         36MPP           SOFT                                                      0
17323287           ARMS                 No_PP          0MPP            NO PP                                                     0
17323288           ARMS                 Prepay         12MPP           HARD                                                     12
17323289           ARMS                 Prepay         36MPP           SOFT                                                      0
17323290           ARMS                 Prepay         12MPP           HARD                                                     12
17323291           ARMS                 No_PP          0MPP            NO PP                                                     0
17323292           ARMS                 No_PP          0MPP            NO PP                                                     0
17323293           ARMS                 Prepay         36MPP           SOFT                                                      0
17323294           ARMS                 Prepay         12MPP           HARD                                                     12
17323295           ARMS                 No_PP          0MPP            NO PP                                                     0
17323296           ARMS                 Prepay         36MPP           SOFT                                                      0
17323297           ARMS                 Prepay         12MPP           HARD                                                     12
17323298           ARMS                 Prepay         36MPP           SOFT                                                      0
17323299           ARMS                 Prepay         12MPP           HARD                                                     12
17323300           ARMS                 Prepay         60MPP           SOFT                                                      0
17323301           ARMS                 Prepay         12MPP           HARD                                                     12
17323302           ARMS                 Prepay         12MPP           HARD                                                     12
17323304           ARMS                 Prepay         36MPP           SOFT                                                      0
17323305           ARMS                 Prepay         60MPP           SOFT                                                      0
17323306           ARMS                 No_PP          0MPP            NO PP                                                     0
17323307           ARMS                 No_PP          0MPP            NO PP                                                     0
17323308           ARMS                 Prepay         12MPP           HARD                                                     12
17323309           ARMS                 No_PP          0MPP            NO PP                                                     0
17323269           ARMS                 No_PP          0MPP            NO PP                                                     0
17323270           ARMS                 No_PP          0MPP            NO PP                                                     0
17323271           ARMS                 No_PP          0MPP            NO PP                                                     0
17323272           ARMS                 No_PP          0MPP            NO PP                                                     0
17323273           ARMS                 No_PP          0MPP            NO PP                                                     0
17323274           ARMS                 No_PP          0MPP            NO PP                                                     0
17323275           ARMS                 No_PP          0MPP            NO PP                                                     0
17323276           ARMS                 Prepay         36MPP           SOFT                                                      0
17323277           ARMS                 Prepay         36MPP           HARD                                                     36
17323278           ARMS                 Prepay         36MPP           SOFT                                                      0
17323279           ARMS                 Prepay         12MPP           HARD                                                     12
17323280           ARMS                 No_PP          0MPP            NO PP                                                     0
17323249           ARMS                 No_PP          0MPP            NO PP                                                     0
17323250           ARMS                 No_PP          0MPP            NO PP                                                     0
17323251           ARMS                 Prepay         12MPP           HARD                                                     12
17323252           ARMS                 No_PP          0MPP            NO PP                                                     0
17323253           ARMS                 No_PP          0MPP            NO PP                                                     0
17323254           ARMS                 No_PP          0MPP            NO PP                                                     0
17323255           ARMS                 No_PP          0MPP            NO PP                                                     0
17323256           ARMS                 No_PP          0MPP            NO PP                                                     0
17323257           ARMS                 Prepay         36MPP           SOFT                                                      0
17323258           ARMS                 No_PP          0MPP            NO PP                                                     0
17323259           ARMS                 Prepay         12MPP           HARD                                                     12
17323260           ARMS                 Prepay         12MPP           HARD                                                     12
17323261           ARMS                 No_PP          0MPP            NO PP                                                     0
17323262           ARMS                 Prepay         12MPP           HARD                                                     12
17323263           ARMS                 Prepay         36MPP           SOFT                                                      0
17323264           ARMS                 No_PP          0MPP            NO PP                                                     0
17323265           ARMS                 Prepay         12MPP           HARD                                                     12
17323266           ARMS                 Prepay         12MPP           HARD                                                     12
17323267           ARMS                 Prepay         12MPP           HARD                                                     12
17323268           ARMS                 Prepay         60MPP           SOFT                                                      0
17323228           ARMS                 No_PP          0MPP            NO PP                                                     0
17323229           ARMS                 No_PP          0MPP            NO PP                                                     0
17323230           ARMS                 Prepay         12MPP           HARD                                                     12
17323231           ARMS                 No_PP          0MPP            NO PP                                                     0
17323232           ARMS                 Prepay         36MPP           SOFT                                                      0
17323233           ARMS                 No_PP          0MPP            NO PP                                                     0
17323234           ARMS                 No_PP          0MPP            NO PP                                                     0
17323235           ARMS                 No_PP          0MPP            NO PP                                                     0
17323237           ARMS                 No_PP          0MPP            NO PP                                                     0
17323238           ARMS                 Prepay         12MPP           HARD                                                     12
17323239           ARMS                 No_PP          0MPP            NO PP                                                     0
17323240           ARMS                 No_PP          0MPP            NO PP                                                     0
17323241           ARMS                 No_PP          0MPP            NO PP                                                     0
17323242           ARMS                 No_PP          0MPP            NO PP                                                     0
17323243           ARMS                 No_PP          0MPP            NO PP                                                     0
17323244           ARMS                 Prepay         60MPP           SOFT                                                      0
17323245           ARMS                 No_PP          0MPP            NO PP                                                     0
17323246           ARMS                 No_PP          0MPP            NO PP                                                     0
17323247           ARMS                 No_PP          0MPP            NO PP                                                     0
17323248           ARMS                 Prepay         12MPP           HARD                                                     12
17323224           ARMS                 No_PP          0MPP            NO PP                                                     0
17323225           ARMS                 No_PP          0MPP            NO PP                                                     0
17323226           ARMS                 No_PP          0MPP            NO PP                                                     0
17323227           ARMS                 No_PP          0MPP            NO PP                                                     0
17304742           ARMS                 Prepay         12MPP           HARD                                                     12
17304743           ARMS                 Prepay         12MPP           HARD                                                     12
17304744           ARMS                 Prepay         12MPP           HARD                                                     12
17304745           ARMS                 Prepay         12MPP           HARD                                                     12
17304746           ARMS                 Prepay         12MPP           HARD                                                     12
17304747           ARMS                 Prepay         12MPP           HARD                                                     12
17304748           ARMS                 Prepay         60MPP           SOFT                                                      0
17304749           ARMS                 Prepay         12MPP           HARD                                                     12
17304750           ARMS                 No_PP          0MPP            NO PP                                                     0
17304751           ARMS                 Prepay         12MPP           HARD                                                     12
17304752           ARMS                 Prepay         36MPP           SOFT                                                      0
17304753           ARMS                 Prepay         36MPP           SOFT                                                      0
17304754           ARMS                 Prepay         12MPP           HARD                                                     12
17304755           ARMS                 No_PP          0MPP            NO PP                                                     0
17304756           ARMS                 Prepay         12MPP           HARD                                                     12
17304757           ARMS                 No_PP          0MPP            NO PP                                                     0
17304758           ARMS                 No_PP          0MPP            NO PP                                                     0
17304759           ARMS                 Prepay         60MPP           SOFT                                                      0
17304760           ARMS                 Prepay         60MPP           SOFT                                                      0
17304761           ARMS                 Prepay         60MPP           SOFT                                                      0
17304762           ARMS                 Prepay         12MPP           HARD                                                     12
17304763           ARMS                 Prepay         60MPP           SOFT                                                      0
17304764           ARMS                 Prepay         12MPP           HARD                                                     12
17304765           ARMS                 Prepay         12MPP           HARD                                                     12
17304766           ARMS                 No_PP          0MPP            NO PP                                                     0
17304767           ARMS                 Prepay         12MPP           HARD                                                     12
17304768           ARMS                 Prepay         36MPP           SOFT                                                      0
17304769           ARMS                 Prepay         12MPP           HARD                                                     12
17323223           ARMS                 No_PP          0MPP            NO PP                                                     0
17347400           ARMS                 No_PP          0MPP            NO PP                                                     0
17304509           ARMS                 No_PP          0MPP            NO PP                                                     0
17304510           ARMS                 No_PP          0MPP            NO PP                                                     0
17304511           ARMS                 No_PP          0MPP            NO PP                                                     0
17304512           ARMS                 No_PP          0MPP            NO PP                                                     0
17304514           ARMS                 No_PP          0MPP            NO PP                                                     0
17304515           ARMS                 Prepay         12MPP           HARD                                                     12
17304516           ARMS                 No_PP          0MPP            NO PP                                                     0
17304517           ARMS                 Prepay         12MPP           HARD                                                     12
17304518           ARMS                 No_PP          0MPP            NO PP                                                     0
17304519           ARMS                 Prepay         36MPP           SOFT                                                      0
17304520           ARMS                 No_PP          0MPP            NO PP                                                     0
17304521           ARMS                 No_PP          0MPP            NO PP                                                     0
17304523           ARMS                 Prepay         12MPP           HARD                                                     12
17304524           ARMS                 Prepay         12MPP           HARD                                                     12
17304525           ARMS                 No_PP          0MPP            NO PP                                                     0
17304526           ARMS                 No_PP          0MPP            NO PP                                                     0
17304527           ARMS                 Prepay         12MPP           HARD                                                     12
17304528           ARMS                 No_PP          0MPP            NO PP                                                     0
17304529           ARMS                 No_PP          0MPP            NO PP                                                     0
17304530           ARMS                 No_PP          0MPP            NO PP                                                     0
17304531           ARMS                 No_PP          0MPP            NO PP                                                     0
17304532           ARMS                 Prepay         36MPP           SOFT                                                      0
17304534           ARMS                 No_PP          0MPP            NO PP                                                     0
17304535           ARMS                 No_PP          0MPP            NO PP                                                     0
17304536           ARMS                 No_PP          0MPP            NO PP                                                     0
17304537           ARMS                 No_PP          0MPP            NO PP                                                     0
17304538           ARMS                 No_PP          0MPP            NO PP                                                     0
17304539           ARMS                 No_PP          0MPP            NO PP                                                     0
17304457           ARMS                 No_PP          0MPP            NO PP                                                     0
17304458           ARMS                 Prepay         12MPP           HARD                                                     12
17304459           ARMS                 Prepay         36MPP           SOFT                                                      0
17304460           ARMS                 No_PP          0MPP            NO PP                                                     0
17304462           ARMS                 Prepay         12MPP           HARD                                                     12
17304463           ARMS                 No_PP          0MPP            NO PP                                                     0
17304464           ARMS                 Prepay         12MPP           HARD                                                     12
17304466           ARMS                 Prepay         12MPP           HARD                                                     12
17304467           ARMS                 Prepay         12MPP           HARD                                                     12
17304468           ARMS                 Prepay         12MPP           HARD                                                     12
17304469           ARMS                 No_PP          0MPP            NO PP                                                     0
17304470           ARMS                 No_PP          0MPP            NO PP                                                     0
17304471           ARMS                 Prepay         12MPP           HARD                                                     12
17304472           ARMS                 Prepay         12MPP           HARD                                                     12
17304473           ARMS                 Prepay         36MPP           SOFT                                                      0
17304474           ARMS                 No_PP          0MPP            NO PP                                                     0
17304475           ARMS                 Prepay         12MPP           HARD                                                     12
17304476           ARMS                 No_PP          0MPP            NO PP                                                     0
17304477           ARMS                 Prepay         12MPP           HARD                                                     12
17304478           ARMS                 Prepay         36MPP           SOFT                                                      0
17304479           ARMS                 No_PP          0MPP            NO PP                                                     0
17304480           ARMS                 Prepay         12MPP           HARD                                                     12
17304481           ARMS                 No_PP          0MPP            NO PP                                                     0
17304482           ARMS                 Prepay         60MPP           SOFT                                                      0
17304483           ARMS                 Prepay         12MPP           HARD                                                     12
17304484           ARMS                 Prepay         12MPP           HARD                                                     12
17304485           ARMS                 Prepay         12MPP           HARD                                                     12
17304486           ARMS                 No_PP          0MPP            NO PP                                                     0
17304487           ARMS                 No_PP          0MPP            NO PP                                                     0
17304488           ARMS                 Prepay         12MPP           HARD                                                     12
17304489           ARMS                 No_PP          0MPP            NO PP                                                     0
17304490           ARMS                 No_PP          0MPP            NO PP                                                     0
17304492           ARMS                 No_PP          0MPP            NO PP                                                     0
17304493           ARMS                 Prepay         36MPP           SOFT                                                      0
17304494           ARMS                 Prepay         60MPP           SOFT                                                      0
17304495           ARMS                 No_PP          0MPP            NO PP                                                     0
17304496           ARMS                 No_PP          0MPP            NO PP                                                     0
17304497           ARMS                 No_PP          0MPP            NO PP                                                     0
17304498           ARMS                 Prepay         36MPP           SOFT                                                      0
17304499           ARMS                 Prepay         12MPP           HARD                                                     12
17304501           ARMS                 No_PP          0MPP            NO PP                                                     0
17304503           ARMS                 No_PP          0MPP            NO PP                                                     0
17304504           ARMS                 Prepay         12MPP           HARD                                                     12
17304505           ARMS                 No_PP          0MPP            NO PP                                                     0
17304506           ARMS                 No_PP          0MPP            NO PP                                                     0
17304507           ARMS                 No_PP          0MPP            NO PP                                                     0
17304508           ARMS                 No_PP          0MPP            NO PP                                                     0
17298057           ARMS                 Prepay         12MPP           HARD                                                     12
17298060           ARMS                 Prepay         36MPP           SOFT                                                      0
17298063           ARMS                 Prepay         12MPP           HARD                                                     12
17298065           ARMS                 No_PP          0MPP            NO PP                                                     0
17304437           ARMS                 No_PP          0MPP            NO PP                                                     0
17304438           ARMS                 No_PP          0MPP            NO PP                                                     0
17304439           ARMS                 No_PP          0MPP            NO PP                                                     0
17304440           ARMS                 No_PP          0MPP            NO PP                                                     0
17304441           ARMS                 No_PP          0MPP            NO PP                                                     0
17304443           ARMS                 No_PP          0MPP            NO PP                                                     0
17304444           ARMS                 No_PP          0MPP            NO PP                                                     0
17304445           ARMS                 No_PP          0MPP            NO PP                                                     0
17304446           ARMS                 No_PP          0MPP            NO PP                                                     0
17304447           ARMS                 No_PP          0MPP            NO PP                                                     0
17304448           ARMS                 No_PP          0MPP            NO PP                                                     0
17304449           ARMS                 No_PP          0MPP            NO PP                                                     0
17304450           ARMS                 No_PP          0MPP            NO PP                                                     0
17304451           ARMS                 No_PP          0MPP            NO PP                                                     0
17304453           ARMS                 No_PP          0MPP            NO PP                                                     0
17304454           ARMS                 No_PP          0MPP            NO PP                                                     0
17304455           ARMS                 No_PP          0MPP            NO PP                                                     0
17304456           ARMS                 No_PP          0MPP            NO PP                                                     0
17296690           ARMS                 Prepay         36MPP           HARD                                                     36
17296695           ARMS                 No_PP          0MPP            NO PP                                                     0
17296696           ARMS                 No_PP          0MPP            NO PP                                                     0
17296709           ARMS                 Prepay         60MPP           SOFT                                                      0
17296718           ARMS                 Prepay         12MPP           HARD                                                     12
17296720           ARMS                 Prepay         36MPP           SOFT                                                      0
17296723           ARMS                 Prepay         36MPP           SOFT                                                      0
17296728           ARMS                 Prepay         60MPP           SOFT                                                      0
17296748           ARMS                 Prepay         36MPP           SOFT                                                      0
17298042           ARMS                 Prepay         12MPP           HARD                                                     12
17298047           ARMS                 Prepay         12MPP           HARD                                                     12
17284408           ARMS                 Prepay         36MPP           SOFT                                                      0
17284410           ARMS                 Prepay         60MPP           SOFT                                                      0
17284411           ARMS                 No_PP          0MPP            NO PP                                                     0
17284412           ARMS                 No_PP          0MPP            NO PP                                                     0
17284414           ARMS                 Prepay         60MPP           SOFT                                                      0
17284416           ARMS                 No_PP          0MPP            NO PP                                                     0
17284417           ARMS                 No_PP          0MPP            NO PP                                                     0
17284419           ARMS                 Prepay         12MPP           HARD                                                     12
17284422           ARMS                 No_PP          0MPP            NO PP                                                     0
17284423           ARMS                 No_PP          0MPP            NO PP                                                     0
17284426           ARMS                 No_PP          0MPP            NO PP                                                     0
17284427           ARMS                 Prepay         12MPP           HARD                                                     12
17284430           ARMS                 Prepay         12MPP           HARD                                                     12
17284443           ARMS                 No_PP          0MPP            NO PP                                                     0
17284455           ARMS                 No_PP          0MPP            NO PP                                                     0
17284456           ARMS                 No_PP          0MPP            NO PP                                                     0
17284463           ARMS                 No_PP          0MPP            NO PP                                                     0
17284480           ARMS                 No_PP          0MPP            NO PP                                                     0
17284489           ARMS                 No_PP          0MPP            NO PP                                                     0
17284498           ARMS                 No_PP          0MPP            NO PP                                                     0
17284503           ARMS                 No_PP          0MPP            NO PP                                                     0
17284505           ARMS                 Prepay         36MPP           SOFT                                                      0
17284507           ARMS                 Prepay         60MPP           SOFT                                                      0
17284521           ARMS                 No_PP          0MPP            NO PP                                                     0
17284525           ARMS                 Prepay         12MPP           HARD                                                     12
17284534           ARMS                 No_PP          0MPP            NO PP                                                     0
17293852           ARMS                 Prepay         60MPP           SOFT                                                      0
17293855           ARMS                 Prepay         60MPP           SOFT                                                      0
17293889           ARMS                 Prepay         12MPP           HARD                                                     12
17293893           ARMS                 No_PP          0MPP            NO PP                                                     0
17293896           ARMS                 No_PP          0MPP            NO PP                                                     0
17293897           ARMS                 Prepay         60MPP           SOFT                                                      0
17293902           ARMS                 No_PP          0MPP            NO PP                                                     0
17293910           ARMS                 No_PP          0MPP            NO PP                                                     0
17293912           ARMS                 No_PP          0MPP            NO PP                                                     0
17293913           ARMS                 Prepay         12MPP           HARD                                                     12
17293915           ARMS                 No_PP          0MPP            NO PP                                                     0
17293917           ARMS                 No_PP          0MPP            NO PP                                                     0
17293918           ARMS                 Prepay         36MPP           SOFT                                                      0
17293923           ARMS                 Prepay         36MPP           SOFT                                                      0
17293926           ARMS                 Prepay         12MPP           HARD                                                     12
17304709           ARMS                 Prepay         36MPP           SOFT                                                      0
17304710           ARMS                 No_PP          0MPP            NO PP                                                     0
17304711           ARMS                 No_PP          0MPP            NO PP                                                     0
17304712           ARMS                 Prepay         12MPP           HARD                                                     12
17304713           ARMS                 Prepay         12MPP           HARD                                                     12
17304714           ARMS                 No_PP          0MPP            NO PP                                                     0
17304715           ARMS                 No_PP          0MPP            NO PP                                                     0
17304716           ARMS                 Prepay         36MPP           SOFT                                                      0
17304717           ARMS                 No_PP          0MPP            NO PP                                                     0
17304718           ARMS                 Prepay         12MPP           HARD                                                     12
17304719           ARMS                 Prepay         60MPP           SOFT                                                      0
17304720           ARMS                 Prepay         36MPP           SOFT                                                      0
17304721           ARMS                 No_PP          0MPP            NO PP                                                     0
17304722           ARMS                 Prepay         12MPP           HARD                                                     12
17304723           ARMS                 Prepay         12MPP           HARD                                                     12
17304724           ARMS                 No_PP          0MPP            NO PP                                                     0
17304725           ARMS                 Prepay         60MPP           SOFT                                                      0
17304726           ARMS                 Prepay         12MPP           HARD                                                     12
17304727           ARMS                 No_PP          0MPP            NO PP                                                     0
17304728           ARMS                 Prepay         36MPP           SOFT                                                      0
17304729           ARMS                 No_PP          0MPP            NO PP                                                     0
17304730           ARMS                 Prepay         12MPP           HARD                                                     12
17304731           ARMS                 Prepay         36MPP           SOFT                                                      0
17304732           ARMS                 No_PP          0MPP            NO PP                                                     0
17304733           ARMS                 Prepay         36MPP           SOFT                                                      0
17304734           ARMS                 No_PP          0MPP            NO PP                                                     0
17304735           ARMS                 No_PP          0MPP            NO PP                                                     0
17304737           ARMS                 No_PP          0MPP            NO PP                                                     0
17304738           ARMS                 No_PP          0MPP            NO PP                                                     0
17304739           ARMS                 Prepay         12MPP           HARD                                                     12
17304740           ARMS                 No_PP          0MPP            NO PP                                                     0
17304741           ARMS                 Prepay         12MPP           HARD                                                     12
17304655           ARMS                 No_PP          0MPP            NO PP                                                     0
17304656           ARMS                 Prepay         36MPP           SOFT                                                      0
17304657           ARMS                 No_PP          0MPP            NO PP                                                     0
17304658           ARMS                 Prepay         12MPP           HARD                                                     12
17304659           ARMS                 Prepay         12MPP           HARD                                                     12
17304660           ARMS                 Prepay         12MPP           HARD                                                     12
17304661           ARMS                 No_PP          0MPP            NO PP                                                     0
17304663           ARMS                 No_PP          0MPP            NO PP                                                     0
17304664           ARMS                 Prepay         60MPP           SOFT                                                      0
17304666           ARMS                 No_PP          0MPP            NO PP                                                     0
17304667           ARMS                 No_PP          0MPP            NO PP                                                     0
17304668           ARMS                 Prepay         12MPP           HARD                                                     12
17304669           ARMS                 Prepay         12MPP           HARD                                                     12
17304670           ARMS                 Prepay         36MPP           SOFT                                                      0
17304671           ARMS                 No_PP          0MPP            NO PP                                                     0
17304672           ARMS                 No_PP          0MPP            NO PP                                                     0
17304673           ARMS                 Prepay         12MPP           HARD                                                     12
17304674           ARMS                 No_PP          0MPP            NO PP                                                     0
17304675           ARMS                 No_PP          0MPP            NO PP                                                     0
17304676           ARMS                 No_PP          0MPP            NO PP                                                     0
17304677           ARMS                 No_PP          0MPP            NO PP                                                     0
17304678           ARMS                 No_PP          0MPP            NO PP                                                     0
17304679           ARMS                 No_PP          0MPP            NO PP                                                     0
17304680           ARMS                 Prepay         36MPP           SOFT                                                      0
17304681           ARMS                 No_PP          0MPP            NO PP                                                     0
17304682           ARMS                 Prepay         60MPP           SOFT                                                      0
17304683           ARMS                 Prepay         12MPP           HARD                                                     12
17304684           ARMS                 No_PP          0MPP            NO PP                                                     0
17304685           ARMS                 No_PP          0MPP            NO PP                                                     0
17304686           ARMS                 No_PP          0MPP            NO PP                                                     0
17304687           ARMS                 No_PP          0MPP            NO PP                                                     0
17304688           ARMS                 No_PP          0MPP            NO PP                                                     0
17304689           ARMS                 No_PP          0MPP            NO PP                                                     0
17304690           ARMS                 No_PP          0MPP            NO PP                                                     0
17304691           ARMS                 Prepay         12MPP           HARD                                                     12
17304692           ARMS                 No_PP          0MPP            NO PP                                                     0
17304693           ARMS                 No_PP          0MPP            NO PP                                                     0
17304694           ARMS                 Prepay         12MPP           HARD                                                     12
17304695           ARMS                 Prepay         60MPP           SOFT                                                      0
17304696           ARMS                 Prepay         12MPP           HARD                                                     12
17304697           ARMS                 No_PP          0MPP            NO PP                                                     0
17304698           ARMS                 Prepay         12MPP           HARD                                                     12
17304699           ARMS                 Prepay         36MPP           SOFT                                                      0
17304700           ARMS                 Prepay         12MPP           HARD                                                     12
17304701           ARMS                 No_PP          0MPP            NO PP                                                     0
17304702           ARMS                 No_PP          0MPP            NO PP                                                     0
17304703           ARMS                 No_PP          0MPP            NO PP                                                     0
17304704           ARMS                 No_PP          0MPP            NO PP                                                     0
17304705           ARMS                 Prepay         12MPP           HARD                                                     12
17304706           ARMS                 Prepay         12MPP           HARD                                                     12
17304707           ARMS                 Prepay         12MPP           HARD                                                     12
17304708           ARMS                 No_PP          0MPP            NO PP                                                     0
17293932           ARMS                 Prepay         12MPP           HARD                                                     12
17293940           ARMS                 No_PP          0MPP            NO PP                                                     0
17279247           ARMS                 No_PP          0MPP            NO PP                                                     0
17279252           ARMS                 No_PP          0MPP            NO PP                                                     0
17279254           ARMS                 No_PP          0MPP            NO PP                                                     0
17279255           ARMS                 No_PP          0MPP            NO PP                                                     0
17279260           ARMS                 Prepay         12MPP           HARD                                                     12
17279268           ARMS                 No_PP          0MPP            NO PP                                                     0
17279273           ARMS                 No_PP          0MPP            NO PP                                                     0
17279276           ARMS                 Prepay         12MPP           HARD                                                     12
17279279           ARMS                 Prepay         36MPP           SOFT                                                      0
17279280           ARMS                 Prepay         12MPP           HARD                                                     12
17279287           ARMS                 Prepay         12MPP           HARD                                                     12
17279304           ARMS                 No_PP          0MPP            NO PP                                                     0
17278665           ARMS                 No_PP          0MPP            NO PP                                                     0
17278669           ARMS                 Prepay         12MPP           HARD                                                     12
17278677           ARMS                 No_PP          0MPP            NO PP                                                     0
17278680           ARMS                 Prepay         36MPP           HARD                                                     36
17278682           ARMS                 No_PP          0MPP            NO PP                                                     0
17278683           ARMS                 Prepay         36MPP           SOFT                                                      0
17278689           ARMS                 Prepay         12MPP           HARD                                                     12
17278697           ARMS                 Prepay         36MPP           HARD                                                     36
17278698           ARMS                 Prepay         36MPP           SOFT                                                      0
17278702           ARMS                 No_PP          0MPP            NO PP                                                     0
17278703           ARMS                 No_PP          0MPP            NO PP                                                     0
17278709           ARMS                 No_PP          0MPP            NO PP                                                     0
17278711           ARMS                 No_PP          0MPP            NO PP                                                     0
17278735           ARMS                 No_PP          0MPP            NO PP                                                     0
17278744           ARMS                 No_PP          0MPP            NO PP                                                     0
17278751           ARMS                 Prepay         36MPP           SOFT                                                      0
17278752           ARMS                 Prepay         12MPP           HARD                                                     12
17278754           ARMS                 Prepay         12MPP           HARD                                                     12
17278756           ARMS                 Prepay         12MPP           HARD                                                     12
17278768           ARMS                 Prepay         12MPP           HARD                                                     12
17278770           ARMS                 Prepay         36MPP           SOFT                                                      0
17278773           ARMS                 Prepay         60MPP           SOFT                                                      0
17278775           ARMS                 Prepay         12MPP           HARD                                                     12
17278786           ARMS                 No_PP          0MPP            NO PP                                                     0
17266804           ARMS                 Prepay         36MPP           SOFT                                                      0
17266823           ARMS                 Prepay         36MPP           SOFT                                                      0
17266835           ARMS                 No_PP          0MPP            NO PP                                                     0
17266913           ARMS                 No_PP          0MPP            NO PP                                                     0
17266923           ARMS                 Prepay         12MPP           HARD                                                     12
17266942           ARMS                 No_PP          0MPP            NO PP                                                     0
17266968           ARMS                 No_PP          0MPP            NO PP                                                     0
17266988           ARMS                 No_PP          0MPP            NO PP                                                     0
17267086           ARMS                 Prepay         36MPP           SOFT                                                      0
17267095           ARMS                 No_PP          0MPP            NO PP                                                     0
17267139           ARMS                 No_PP          0MPP            NO PP                                                     0
17267140           ARMS                 Prepay         12MPP           HARD                                                     12
17267150           ARMS                 Prepay         36MPP           SOFT                                                      0
17267155           ARMS                 Prepay         12MPP           HARD                                                     12
17267180           ARMS                 Prepay         60MPP           SOFT                                                      0
17267196           ARMS                 No_PP          0MPP            NO PP                                                     0
17267221           ARMS                 Prepay         36MPP           SOFT                                                      0
17267246           ARMS                 No_PP          0MPP            NO PP                                                     0
17303387           ARMS                 No_PP          0MPP            NO PP                                                     0
17303369           ARMS                 No_PP          0MPP            NO PP                                                     0
17303388           ARMS                 No_PP          0MPP            NO PP                                                     0
17303389           ARMS                 No_PP          0MPP            NO PP                                                     0
17303350           ARMS                 No_PP          0MPP            NO PP                                                     0
17303334           ARMS                 No_PP          0MPP            NO PP                                                     0
17303335           ARMS                 No_PP          0MPP            NO PP                                                     0
17303354           ARMS                 No_PP          0MPP            NO PP                                                     0
17303390           ARMS                 No_PP          0MPP            NO PP                                                     0
17303372           ARMS                 No_PP          0MPP            NO PP                                                     0
17303337           ARMS                 No_PP          0MPP            NO PP                                                     0
17303374           ARMS                 No_PP          0MPP            NO PP                                                     0
17303392           ARMS                 No_PP          0MPP            NO PP                                                     0
17303356           ARMS                 No_PP          0MPP            NO PP                                                     0
17303393           ARMS                 No_PP          0MPP            NO PP                                                     0
17303395           ARMS                 No_PP          0MPP            NO PP                                                     0
17303377           ARMS                 No_PP          0MPP            NO PP                                                     0
17303396           ARMS                 No_PP          0MPP            NO PP                                                     0
17303378           ARMS                 No_PP          0MPP            NO PP                                                     0
17303397           ARMS                 No_PP          0MPP            NO PP                                                     0
17303379           ARMS                 No_PP          0MPP            NO PP                                                     0
17303340           ARMS                 No_PP          0MPP            NO PP                                                     0
17303341           ARMS                 No_PP          0MPP            NO PP                                                     0
17303343           ARMS                 No_PP          0MPP            NO PP                                                     0
17303380           ARMS                 No_PP          0MPP            NO PP                                                     0
17303362           ARMS                 No_PP          0MPP            NO PP                                                     0
17303381           ARMS                 No_PP          0MPP            NO PP                                                     0
17303364           ARMS                 No_PP          0MPP            NO PP                                                     0
17303382           ARMS                 No_PP          0MPP            NO PP                                                     0
17303347           ARMS                 No_PP          0MPP            NO PP                                                     0
17303366           ARMS                 No_PP          0MPP            NO PP                                                     0
17303384           ARMS                 No_PP          0MPP            NO PP                                                     0
17303385           ARMS                 No_PP          0MPP            NO PP                                                     0
17303367           ARMS                 No_PP          0MPP            NO PP                                                     0
17303349           ARMS                 No_PP          0MPP            NO PP                                                     0
17303368           ARMS                 No_PP          0MPP            NO PP                                                     0
17303386           ARMS                 No_PP          0MPP            NO PP                                                     0
17233831           ARMS                 No_PP          0MPP            NO PP                                                     0
17233834           ARMS                 No_PP          0MPP            NO PP                                                     0
17266742           ARMS                 Prepay         60MPP           SOFT                                                      0
17266743           ARMS                 Prepay         36MPP           SOFT                                                      0
17266746           ARMS                 Prepay         36MPP           SOFT                                                      0
17278662           ARMS                 No_PP          0MPP            NO PP                                                     0
17304576           ARMS                 Prepay         6MPP            HARD                                                      6
17304578           ARMS                 Prepay         36MPP           SOFT                                                      0
17304580           ARMS                 Prepay         12MPP           HARD                                                     12
17304581           ARMS                 No_PP          0MPP            NO PP                                                     0
17304583           ARMS                 No_PP          0MPP            NO PP                                                     0
17304584           ARMS                 No_PP          0MPP            NO PP                                                     0
17304586           ARMS                 No_PP          0MPP            NO PP                                                     0
17304587           ARMS                 No_PP          0MPP            NO PP                                                     0
17304588           ARMS                 No_PP          0MPP            NO PP                                                     0
17304589           ARMS                 No_PP          0MPP            NO PP                                                     0
17304592           ARMS                 Prepay         36MPP           SOFT                                                      0
17304593           ARMS                 Prepay         12MPP           HARD                                                     12
17304594           ARMS                 No_PP          0MPP            NO PP                                                     0
17304595           ARMS                 No_PP          0MPP            NO PP                                                     0
17304596           ARMS                 Prepay         36MPP           SOFT                                                      0
17304599           ARMS                 Prepay         60MPP           SOFT                                                      0
17304601           ARMS                 No_PP          0MPP            NO PP                                                     0
17304604           ARMS                 No_PP          0MPP            NO PP                                                     0
17304605           ARMS                 No_PP          0MPP            NO PP                                                     0
17304606           ARMS                 No_PP          0MPP            NO PP                                                     0
17304607           ARMS                 Prepay         12MPP           HARD                                                     12
17304608           ARMS                 No_PP          0MPP            NO PP                                                     0
17304609           ARMS                 Prepay         36MPP           SOFT                                                      0
17304610           ARMS                 Prepay         60MPP           SOFT                                                      0
17304611           ARMS                 Prepay         60MPP           SOFT                                                      0
17304612           ARMS                 No_PP          0MPP            NO PP                                                     0
17304615           ARMS                 Prepay         6MPP            HARD                                                      6
17304617           ARMS                 Prepay         36MPP           SOFT                                                      0
17304618           ARMS                 No_PP          0MPP            NO PP                                                     0
17304619           ARMS                 Prepay         36MPP           HARD                                                     36
17304620           ARMS                 No_PP          0MPP            NO PP                                                     0
17304621           ARMS                 Prepay         36MPP           HARD                                                     36
17304622           ARMS                 Prepay         36MPP           HARD                                                     36
17304623           ARMS                 No_PP          0MPP            NO PP                                                     0
17304624           ARMS                 Prepay         36MPP           SOFT                                                      0
17304625           ARMS                 No_PP          0MPP            NO PP                                                     0
17304626           ARMS                 No_PP          0MPP            NO PP                                                     0
17304627           ARMS                 No_PP          0MPP            NO PP                                                     0
17304629           ARMS                 No_PP          0MPP            NO PP                                                     0
17304630           ARMS                 No_PP          0MPP            NO PP                                                     0
17304631           ARMS                 No_PP          0MPP            NO PP                                                     0
17304632           ARMS                 No_PP          0MPP            NO PP                                                     0
17304633           ARMS                 No_PP          0MPP            NO PP                                                     0
17304634           ARMS                 Prepay         36MPP           SOFT                                                      0
17304635           ARMS                 No_PP          0MPP            NO PP                                                     0
17304636           ARMS                 No_PP          0MPP            NO PP                                                     0
17304637           ARMS                 No_PP          0MPP            NO PP                                                     0
17304638           ARMS                 Prepay         12MPP           HARD                                                     12
17304639           ARMS                 Prepay         12MPP           HARD                                                     12
17304640           ARMS                 Prepay         12MPP           HARD                                                     12
17304641           ARMS                 No_PP          0MPP            NO PP                                                     0
17304642           ARMS                 Prepay         36MPP           SOFT                                                      0
17304643           ARMS                 No_PP          0MPP            NO PP                                                     0
17304644           ARMS                 No_PP          0MPP            NO PP                                                     0
17304645           ARMS                 Prepay         36MPP           SOFT                                                      0
17304646           ARMS                 Prepay         60MPP           SOFT                                                      0
17304647           ARMS                 Prepay         60MPP           SOFT                                                      0
17304648           ARMS                 Prepay         60MPP           SOFT                                                      0
17304649           ARMS                 Prepay         12MPP           HARD                                                     12
17304650           ARMS                 Prepay         12MPP           HARD                                                     12
17304651           ARMS                 No_PP          0MPP            NO PP                                                     0
17304652           ARMS                 Prepay         12MPP           HARD                                                     12
17304653           ARMS                 Prepay         60MPP           SOFT                                                      0
17304654           ARMS                 No_PP          0MPP            NO PP                                                     0
17304569           ARMS                 No_PP          0MPP            NO PP                                                     0
17304571           ARMS                 Prepay         36MPP           SOFT                                                      0
17304573           ARMS                 No_PP          0MPP            NO PP                                                     0
17304574           ARMS                 No_PP          0MPP            NO PP                                                     0
17304540           ARMS                 No_PP          0MPP            NO PP                                                     0
17304541           ARMS                 Prepay         12MPP           HARD                                                     12
17304542           ARMS                 No_PP          0MPP            NO PP                                                     0
17304543           ARMS                 No_PP          0MPP            NO PP                                                     0
17304544           ARMS                 No_PP          0MPP            NO PP                                                     0
17304545           ARMS                 Prepay         12MPP           HARD                                                     12
17304546           ARMS                 Prepay         12MPP           HARD                                                     12
17304547           ARMS                 No_PP          0MPP            NO PP                                                     0
17304548           ARMS                 Prepay         12MPP           HARD                                                     12
17304549           ARMS                 No_PP          0MPP            NO PP                                                     0
17304550           ARMS                 No_PP          0MPP            NO PP                                                     0
17304551           ARMS                 No_PP          0MPP            NO PP                                                     0
17304552           ARMS                 Prepay         36MPP           SOFT                                                      0
17304553           ARMS                 No_PP          0MPP            NO PP                                                     0
17304556           ARMS                 Prepay         12MPP           HARD                                                     12
17304557           ARMS                 No_PP          0MPP            NO PP                                                     0
17304558           ARMS                 No_PP          0MPP            NO PP                                                     0
17304559           ARMS                 Prepay         12MPP           HARD                                                     12
17304560           ARMS                 Prepay         12MPP           HARD                                                     12
17304561           ARMS                 Prepay         60MPP           SOFT                                                      0
17304562           ARMS                 Prepay         12MPP           HARD                                                     12
17304563           ARMS                 Prepay         12MPP           HARD                                                     12
17304564           ARMS                 Prepay         12MPP           HARD                                                     12
17304565           ARMS                 No_PP          0MPP            NO PP                                                     0
17304566           ARMS                 No_PP          0MPP            NO PP                                                     0
17304567           ARMS                 No_PP          0MPP            NO PP                                                     0
17304568           ARMS                 No_PP          0MPP            NO PP                                                     0
16177156           ARMS                 Prepay         12MPP           HARD                                                     12
16199761           ARMS                 Prepay         12MPP           HARD                                                     12
16564077           ARMS                 Prepay         12MPP           HARD                                                     12
16564090           ARMS                 Prepay         12MPP           HARD                                                     12
16564109           ARMS                 Prepay         12MPP           HARD                                                     12
16573251           ARMS                 Prepay         36MPP           SOFT                                                      0
17251774           ARMS                 Prepay         36MPP           HARD                                                     36
17233809           ARMS                 No_PP          0MPP            NO PP                                                     0
17233830           ARMS                 No_PP          0MPP            NO PP                                                     0
17233835           ARMS                 No_PP          0MPP            NO PP                                                     0
17233836           ARMS                 No_PP          0MPP            NO PP                                                     0
17233838           ARMS                 No_PP          0MPP            NO PP                                                     0
17233839           ARMS                 No_PP          0MPP            NO PP                                                     0
17198165           ARMS                 No_PP          0MPP            NO PP                                                     0
17198167           ARMS                 No_PP          0MPP            NO PP                                                     0
17198168           ARMS                 No_PP          0MPP            NO PP                                                     0
17198169           ARMS                 No_PP          0MPP            NO PP                                                     0
17198175           ARMS                 No_PP          0MPP            NO PP                                                     0
17198178           ARMS                 No_PP          0MPP            NO PP                                                     0
17198179           ARMS                 No_PP          0MPP            NO PP                                                     0
17198192           ARMS                 No_PP          0MPP            NO PP                                                     0
17198196           ARMS                 No_PP          0MPP            NO PP                                                     0
17198199           ARMS                 No_PP          0MPP            NO PP                                                     0
17198204           ARMS                 No_PP          0MPP            NO PP                                                     0
17198205           ARMS                 No_PP          0MPP            NO PP                                                     0
17174973           ARMS                 Prepay         36MPP           SOFT                                                      0
17174980           ARMS                 Prepay         36MPP           SOFT                                                      0
17174987           ARMS                 No_PP          0MPP            NO PP                                                     0
17174990           ARMS                 No_PP          0MPP            NO PP                                                     0
17175014           ARMS                 Prepay         36MPP           SOFT                                                      0
17175015           ARMS                 Prepay         36MPP           SOFT                                                      0
16146866           ARMS                 No_PP          0MPP            NO PP                                                     0
16649344           ARMS                 No_PP          0MPP            NO PP                                                     0
17347241           ARMS                 No_PP          0MPP            NO PP                                                     0
17347307           ARMS                 No_PP          0MPP            NO PP                                                     0
17347137           ARMS                 Prepay         12MPP           HARD                                                     12
17347141           ARMS                 No_PP          0MPP            NO PP                                                     0
17347144           ARMS                 No_PP          0MPP            NO PP                                                     0
17347163           ARMS                 No_PP          0MPP            NO PP                                                     0
17347170           ARMS                 Prepay         24MPP           HARD                                                     24
17347174           ARMS                 Prepay         24MPP           HARD                                                     24
17341582           ARMS                 No_PP          0MPP            NO PP                                                     0
17341583           ARMS                 Prepay         36MPP           SOFT                                                      0
17341584           ARMS                 No_PP          0MPP            NO PP                                                     0
17341585           ARMS                 No_PP          0MPP            NO PP                                                     0
17341586           ARMS                 No_PP          0MPP            NO PP                                                     0
17341587           ARMS                 Prepay         36MPP           SOFT                                                      0
17341588           ARMS                 Prepay         12MPP           HARD                                                     12
17341589           ARMS                 No_PP          0MPP            NO PP                                                     0
17341590           ARMS                 No_PP          0MPP            NO PP                                                     0
17341591           ARMS                 No_PP          0MPP            NO PP                                                     0
17341592           ARMS                 Prepay         12MPP           HARD                                                     12
17341593           ARMS                 Prepay         12MPP           HARD                                                     12
17341594           ARMS                 No_PP          0MPP            NO PP                                                     0
17341595           ARMS                 Prepay         12MPP           HARD                                                     12
17341596           ARMS                 No_PP          0MPP            NO PP                                                     0
17341597           ARMS                 No_PP          0MPP            NO PP                                                     0
17341598           ARMS                 No_PP          0MPP            NO PP                                                     0
17347108           ARMS                 No_PP          0MPP            NO PP                                                     0
17347109           ARMS                 No_PP          0MPP            NO PP                                                     0
17341578           ARMS                 Prepay         36MPP           SOFT                                                      0
17341579           ARMS                 No_PP          0MPP            NO PP                                                     0
17341580           ARMS                 No_PP          0MPP            NO PP                                                     0
17341581           ARMS                 No_PP          0MPP            NO PP                                                     0
17341562           ARMS                 Prepay         36MPP           SOFT                                                      0
17341563           ARMS                 No_PP          0MPP            NO PP                                                     0
17341565           ARMS                 Prepay         36MPP           SOFT                                                      0
17341566           ARMS                 No_PP          0MPP            NO PP                                                     0
17341567           ARMS                 Prepay         12MPP           HARD                                                     12
17341568           ARMS                 No_PP          0MPP            NO PP                                                     0
17341569           ARMS                 Prepay         60MPP           SOFT                                                      0
17341570           ARMS                 No_PP          0MPP            NO PP                                                     0
17341571           ARMS                 No_PP          0MPP            NO PP                                                     0
17341572           ARMS                 No_PP          0MPP            NO PP                                                     0
17341573           ARMS                 Prepay         12MPP           HARD                                                     12
17341574           ARMS                 No_PP          0MPP            NO PP                                                     0
17341575           ARMS                 No_PP          0MPP            NO PP                                                     0
17341576           ARMS                 No_PP          0MPP            NO PP                                                     0
17341577           ARMS                 Prepay         36MPP           SOFT                                                      0
17214547           ARMS                 No_PP          0MPP            NO PP                                                     0
17275231           ARMS                 No_PP          0MPP            NO PP                                                     0
17275246           ARMS                 No_PP          0MPP            NO PP                                                     0
17275337           ARMS                 No_PP          0MPP            NO PP                                                     0
17275349           ARMS                 No_PP          0MPP            NO PP                                                     0
17275351           ARMS                 No_PP          0MPP            NO PP                                                     0
17266996           ARMS                 No_PP          0MPP            NO PP                                                     0
17267000           ARMS                 No_PP          0MPP            NO PP                                                     0
17267008           ARMS                 No_PP          0MPP            NO PP                                                     0
17267025           ARMS                 No_PP          0MPP            NO PP                                                     0
17267030           ARMS                 No_PP          0MPP            NO PP                                                     0
17267033           ARMS                 Prepay         12MPP           HARD                                                     12
17267042           ARMS                 Prepay         12MPP           HARD                                                     12
17267043           ARMS                 No_PP          0MPP            NO PP                                                     0
17267059           ARMS                 Prepay         36MPP           SOFT                                                      0
17278663           ARMS                 Prepay         36MPP           SOFT                                                      0
17278667           ARMS                 No_PP          0MPP            NO PP                                                     0
17278671           ARMS                 No_PP          0MPP            NO PP                                                     0
17278674           ARMS                 No_PP          0MPP            NO PP                                                     0
17278676           ARMS                 No_PP          0MPP            NO PP                                                     0
17278678           ARMS                 No_PP          0MPP            NO PP                                                     0
17278681           ARMS                 No_PP          0MPP            NO PP                                                     0
17278685           ARMS                 Prepay         60MPP           SOFT                                                      0
17278688           ARMS                 No_PP          0MPP            NO PP                                                     0
17278696           ARMS                 No_PP          0MPP            NO PP                                                     0
17278700           ARMS                 No_PP          0MPP            NO PP                                                     0
17278701           ARMS                 Prepay         36MPP           SOFT                                                      0
17278705           ARMS                 No_PP          0MPP            NO PP                                                     0
17278706           ARMS                 No_PP          0MPP            NO PP                                                     0
17278707           ARMS                 No_PP          0MPP            NO PP                                                     0
17278708           ARMS                 No_PP          0MPP            NO PP                                                     0
17278710           ARMS                 No_PP          0MPP            NO PP                                                     0
17278715           ARMS                 Prepay         36MPP           SOFT                                                      0
17278716           ARMS                 Prepay         36MPP           SOFT                                                      0
17278717           ARMS                 Prepay         12MPP           HARD                                                     12
17278718           ARMS                 Prepay         60MPP           SOFT                                                      0
17278721           ARMS                 No_PP          0MPP            NO PP                                                     0
17278722           ARMS                 Prepay         36MPP           SOFT                                                      0
17278723           ARMS                 No_PP          0MPP            NO PP                                                     0
17278724           ARMS                 No_PP          0MPP            NO PP                                                     0
17278725           ARMS                 No_PP          0MPP            NO PP                                                     0
17278726           ARMS                 Prepay         36MPP           SOFT                                                      0
17278727           ARMS                 No_PP          0MPP            NO PP                                                     0
17278728           ARMS                 No_PP          0MPP            NO PP                                                     0
17278729           ARMS                 No_PP          0MPP            NO PP                                                     0
17278730           ARMS                 No_PP          0MPP            NO PP                                                     0
17278731           ARMS                 No_PP          0MPP            NO PP                                                     0
17278732           ARMS                 No_PP          0MPP            NO PP                                                     0
17278734           ARMS                 Prepay         60MPP           SOFT                                                      0
17278737           ARMS                 Prepay         12MPP           HARD                                                     12
17278738           ARMS                 Prepay         60MPP           SOFT                                                      0
17278740           ARMS                 No_PP          0MPP            NO PP                                                     0
17278741           ARMS                 Prepay         12MPP           HARD                                                     12
17278742           ARMS                 Prepay         36MPP           SOFT                                                      0
17278743           ARMS                 Prepay         12MPP           HARD                                                     12
17278745           ARMS                 Prepay         60MPP           SOFT                                                      0
17278746           ARMS                 Prepay         60MPP           SOFT                                                      0
17278747           ARMS                 No_PP          0MPP            NO PP                                                     0
17278748           ARMS                 Prepay         12MPP           HARD                                                     12
17278755           ARMS                 Prepay         60MPP           SOFT                                                      0
17278757           ARMS                 Prepay         12MPP           HARD                                                     12
17278758           ARMS                 Prepay         12MPP           HARD                                                     12
17278762           ARMS                 Prepay         60MPP           SOFT                                                      0
17278763           ARMS                 No_PP          0MPP            NO PP                                                     0
17278764           ARMS                 Prepay         60MPP           SOFT                                                      0
17278765           ARMS                 No_PP          0MPP            NO PP                                                     0
17278767           ARMS                 Prepay         36MPP           SOFT                                                      0
17278771           ARMS                 Prepay         12MPP           HARD                                                     12
17278772           ARMS                 Prepay         60MPP           SOFT                                                      0
17278774           ARMS                 No_PP          0MPP            NO PP                                                     0
17278776           ARMS                 Prepay         36MPP           SOFT                                                      0
17278778           ARMS                 No_PP          0MPP            NO PP                                                     0
17278780           ARMS                 Prepay         60MPP           SOFT                                                      0
17278781           ARMS                 No_PP          0MPP            NO PP                                                     0
17278782           ARMS                 No_PP          0MPP            NO PP                                                     0
17278783           ARMS                 No_PP          0MPP            NO PP                                                     0
17278784           ARMS                 No_PP          0MPP            NO PP                                                     0
17278785           ARMS                 Prepay         12MPP           HARD                                                     12
17278788           ARMS                 No_PP          0MPP            NO PP                                                     0
17278789           ARMS                 Prepay         12MPP           HARD                                                     12
17278790           ARMS                 Prepay         60MPP           SOFT                                                      0
17278791           ARMS                 No_PP          0MPP            NO PP                                                     0
17278793           ARMS                 No_PP          0MPP            NO PP                                                     0
17278794           ARMS                 Prepay         36MPP           SOFT                                                      0
17278795           ARMS                 Prepay         36MPP           SOFT                                                      0
17278797           ARMS                 Prepay         12MPP           HARD                                                     12
17278800           ARMS                 No_PP          0MPP            NO PP                                                     0
17278802           ARMS                 No_PP          0MPP            NO PP                                                     0
17278803           ARMS                 No_PP          0MPP            NO PP                                                     0
17278804           ARMS                 No_PP          0MPP            NO PP                                                     0
17278805           ARMS                 Prepay         12MPP           HARD                                                     12
17278806           ARMS                 Prepay         12MPP           HARD                                                     12
17278807           ARMS                 Prepay         12MPP           HARD                                                     12
17278808           ARMS                 No_PP          0MPP            NO PP                                                     0
17279253           ARMS                 Prepay         36MPP           SOFT                                                      0
17279257           ARMS                 No_PP          0MPP            NO PP                                                     0
17279258           ARMS                 No_PP          0MPP            NO PP                                                     0
17279259           ARMS                 No_PP          0MPP            NO PP                                                     0
17279261           ARMS                 No_PP          0MPP            NO PP                                                     0
17279262           ARMS                 No_PP          0MPP            NO PP                                                     0
17279263           ARMS                 Prepay         36MPP           SOFT                                                      0
17279264           ARMS                 Prepay         36MPP           SOFT                                                      0
17279265           ARMS                 No_PP          0MPP            NO PP                                                     0
17279266           ARMS                 No_PP          0MPP            NO PP                                                     0
17279267           ARMS                 Prepay         36MPP           SOFT                                                      0
17279270           ARMS                 Prepay         60MPP           SOFT                                                      0
17279271           ARMS                 No_PP          0MPP            NO PP                                                     0
17279272           ARMS                 No_PP          0MPP            NO PP                                                     0
17279274           ARMS                 No_PP          0MPP            NO PP                                                     0
17279275           ARMS                 Prepay         12MPP           HARD                                                     12
17279277           ARMS                 No_PP          0MPP            NO PP                                                     0
17279278           ARMS                 Prepay         60MPP           SOFT                                                      0
17279281           ARMS                 Prepay         12MPP           HARD                                                     12
17279282           ARMS                 No_PP          0MPP            NO PP                                                     0
17279283           ARMS                 No_PP          0MPP            NO PP                                                     0
17279286           ARMS                 No_PP          0MPP            NO PP                                                     0
17279288           ARMS                 No_PP          0MPP            NO PP                                                     0
17279289           ARMS                 No_PP          0MPP            NO PP                                                     0
17279290           ARMS                 No_PP          0MPP            NO PP                                                     0
17279291           ARMS                 No_PP          0MPP            NO PP                                                     0
17279292           ARMS                 Prepay         36MPP           SOFT                                                      0
17279294           ARMS                 Prepay         12MPP           HARD                                                     12
17279297           ARMS                 No_PP          0MPP            NO PP                                                     0
17279299           ARMS                 No_PP          0MPP            NO PP                                                     0
17279301           ARMS                 Prepay         60MPP           SOFT                                                      0
17279303           ARMS                 No_PP          0MPP            NO PP                                                     0
17279305           ARMS                 Prepay         60MPP           SOFT                                                      0
17279306           ARMS                 No_PP          0MPP            NO PP                                                     0
17279308           ARMS                 No_PP          0MPP            NO PP                                                     0
17279310           ARMS                 Prepay         60MPP           SOFT                                                      0
17279311           ARMS                 No_PP          0MPP            NO PP                                                     0
17279312           ARMS                 Prepay         12MPP           HARD                                                     12
17279313           ARMS                 Prepay         12MPP           HARD                                                     12
17279314           ARMS                 Prepay         12MPP           HARD                                                     12
17267060           ARMS                 Prepay         12MPP           HARD                                                     12
17267066           ARMS                 No_PP          0MPP            NO PP                                                     0
17267068           ARMS                 Prepay         60MPP           SOFT                                                      0
17267074           ARMS                 No_PP          0MPP            NO PP                                                     0
17267084           ARMS                 No_PP          0MPP            NO PP                                                     0
17267093           ARMS                 No_PP          0MPP            NO PP                                                     0
17267099           ARMS                 No_PP          0MPP            NO PP                                                     0
17267101           ARMS                 Prepay         36MPP           SOFT                                                      0
17267102           ARMS                 No_PP          0MPP            NO PP                                                     0
17267116           ARMS                 No_PP          0MPP            NO PP                                                     0
17267126           ARMS                 Prepay         36MPP           SOFT                                                      0
17267129           ARMS                 No_PP          0MPP            NO PP                                                     0
17267130           ARMS                 Prepay         12MPP           HARD                                                     12
17266880           ARMS                 No_PP          0MPP            NO PP                                                     0
17266881           ARMS                 No_PP          0MPP            NO PP                                                     0
17266889           ARMS                 Prepay         36MPP           SOFT                                                      0
17266894           ARMS                 Prepay         12MPP           HARD                                                     12
17266897           ARMS                 No_PP          0MPP            NO PP                                                     0
17266898           ARMS                 Prepay         12MPP           HARD                                                     12
17266906           ARMS                 No_PP          0MPP            NO PP                                                     0
17266912           ARMS                 Prepay         12MPP           HARD                                                     12
17266916           ARMS                 Prepay         12MPP           HARD                                                     12
17266920           ARMS                 Prepay         12MPP           HARD                                                     12
17266921           ARMS                 No_PP          0MPP            NO PP                                                     0
17266926           ARMS                 No_PP          0MPP            NO PP                                                     0
17266930           ARMS                 No_PP          0MPP            NO PP                                                     0
17266934           ARMS                 Prepay         60MPP           SOFT                                                      0
17266936           ARMS                 Prepay         60MPP           SOFT                                                      0
17266940           ARMS                 No_PP          0MPP            NO PP                                                     0
17266947           ARMS                 No_PP          0MPP            NO PP                                                     0
17266948           ARMS                 Prepay         12MPP           HARD                                                     12
17266949           ARMS                 Prepay         12MPP           HARD                                                     12
17266951           ARMS                 No_PP          0MPP            NO PP                                                     0
17266956           ARMS                 Prepay         12MPP           HARD                                                     12
17266957           ARMS                 No_PP          0MPP            NO PP                                                     0
17266958           ARMS                 Prepay         36MPP           SOFT                                                      0
17266961           ARMS                 Prepay         12MPP           HARD                                                     12
17266963           ARMS                 Prepay         12MPP           HARD                                                     12
17266964           ARMS                 No_PP          0MPP            NO PP                                                     0
17266965           ARMS                 No_PP          0MPP            NO PP                                                     0
17266969           ARMS                 Prepay         12MPP           HARD                                                     12
17266971           ARMS                 Prepay         36MPP           SOFT                                                      0
17266973           ARMS                 No_PP          0MPP            NO PP                                                     0
17266987           ARMS                 No_PP          0MPP            NO PP                                                     0
17266994           ARMS                 Prepay         12MPP           HARD                                                     12
17214624           ARMS                 No_PP          0MPP            NO PP                                                     0
17214625           ARMS                 No_PP          0MPP            NO PP                                                     0
17214627           ARMS                 No_PP          0MPP            NO PP                                                     0
17214628           ARMS                 No_PP          0MPP            NO PP                                                     0
17214629           ARMS                 No_PP          0MPP            NO PP                                                     0
17214631           ARMS                 No_PP          0MPP            NO PP                                                     0
17214632           ARMS                 No_PP          0MPP            NO PP                                                     0
17214634           ARMS                 No_PP          0MPP            NO PP                                                     0
17214635           ARMS                 No_PP          0MPP            NO PP                                                     0
17214636           ARMS                 No_PP          0MPP            NO PP                                                     0
17214637           ARMS                 No_PP          0MPP            NO PP                                                     0
17214638           ARMS                 No_PP          0MPP            NO PP                                                     0
17214640           ARMS                 No_PP          0MPP            NO PP                                                     0
17214641           ARMS                 No_PP          0MPP            NO PP                                                     0
17214642           ARMS                 No_PP          0MPP            NO PP                                                     0
17214644           ARMS                 No_PP          0MPP            NO PP                                                     0
17214646           ARMS                 No_PP          0MPP            NO PP                                                     0
17214647           ARMS                 No_PP          0MPP            NO PP                                                     0
17214649           ARMS                 No_PP          0MPP            NO PP                                                     0
17214650           ARMS                 No_PP          0MPP            NO PP                                                     0
17214651           ARMS                 No_PP          0MPP            NO PP                                                     0
17214652           ARMS                 No_PP          0MPP            NO PP                                                     0
17214655           ARMS                 No_PP          0MPP            NO PP                                                     0
17214657           ARMS                 No_PP          0MPP            NO PP                                                     0
17214616           ARMS                 No_PP          0MPP            NO PP                                                     0
17214617           ARMS                 No_PP          0MPP            NO PP                                                     0
17214619           ARMS                 No_PP          0MPP            NO PP                                                     0
17214620           ARMS                 No_PP          0MPP            NO PP                                                     0
17214621           ARMS                 No_PP          0MPP            NO PP                                                     0
17214622           ARMS                 No_PP          0MPP            NO PP                                                     0
17214623           ARMS                 No_PP          0MPP            NO PP                                                     0
17202823           ARMS                 No_PP          0MPP            NO PP                                                     0
17214424           ARMS                 No_PP          0MPP            NO PP                                                     0
17214426           ARMS                 No_PP          0MPP            NO PP                                                     0
17214427           ARMS                 No_PP          0MPP            NO PP                                                     0
17214429           ARMS                 No_PP          0MPP            NO PP                                                     0
17214430           ARMS                 No_PP          0MPP            NO PP                                                     0
17214432           ARMS                 No_PP          0MPP            NO PP                                                     0
17214433           ARMS                 No_PP          0MPP            NO PP                                                     0
17214434           ARMS                 No_PP          0MPP            NO PP                                                     0
17214435           ARMS                 No_PP          0MPP            NO PP                                                     0
17214436           ARMS                 No_PP          0MPP            NO PP                                                     0
17214437           ARMS                 No_PP          0MPP            NO PP                                                     0
17214438           ARMS                 No_PP          0MPP            NO PP                                                     0
17214439           ARMS                 No_PP          0MPP            NO PP                                                     0
17214440           ARMS                 No_PP          0MPP            NO PP                                                     0
17214441           ARMS                 No_PP          0MPP            NO PP                                                     0
17214443           ARMS                 No_PP          0MPP            NO PP                                                     0
17214444           ARMS                 No_PP          0MPP            NO PP                                                     0
17214445           ARMS                 No_PP          0MPP            NO PP                                                     0
17214449           ARMS                 No_PP          0MPP            NO PP                                                     0
17214450           ARMS                 No_PP          0MPP            NO PP                                                     0
17214451           ARMS                 No_PP          0MPP            NO PP                                                     0
17214452           ARMS                 No_PP          0MPP            NO PP                                                     0
17214453           ARMS                 No_PP          0MPP            NO PP                                                     0
17214454           ARMS                 No_PP          0MPP            NO PP                                                     0
17214455           ARMS                 No_PP          0MPP            NO PP                                                     0
17214456           ARMS                 No_PP          0MPP            NO PP                                                     0
17214457           ARMS                 No_PP          0MPP            NO PP                                                     0
17214458           ARMS                 No_PP          0MPP            NO PP                                                     0
17214460           ARMS                 No_PP          0MPP            NO PP                                                     0
17214461           ARMS                 No_PP          0MPP            NO PP                                                     0
17214462           ARMS                 No_PP          0MPP            NO PP                                                     0
17214464           ARMS                 No_PP          0MPP            NO PP                                                     0
17214465           ARMS                 No_PP          0MPP            NO PP                                                     0
17214466           ARMS                 No_PP          0MPP            NO PP                                                     0
17214467           ARMS                 No_PP          0MPP            NO PP                                                     0
17214469           ARMS                 No_PP          0MPP            NO PP                                                     0
17214470           ARMS                 No_PP          0MPP            NO PP                                                     0
17214474           ARMS                 No_PP          0MPP            NO PP                                                     0
17214475           ARMS                 No_PP          0MPP            NO PP                                                     0
17214476           ARMS                 No_PP          0MPP            NO PP                                                     0
17214477           ARMS                 No_PP          0MPP            NO PP                                                     0
17214478           ARMS                 No_PP          0MPP            NO PP                                                     0
17214480           ARMS                 No_PP          0MPP            NO PP                                                     0
17214483           ARMS                 No_PP          0MPP            NO PP                                                     0
17214486           ARMS                 No_PP          0MPP            NO PP                                                     0
17214487           ARMS                 No_PP          0MPP            NO PP                                                     0
17214488           ARMS                 No_PP          0MPP            NO PP                                                     0
17214490           ARMS                 No_PP          0MPP            NO PP                                                     0
17214491           ARMS                 No_PP          0MPP            NO PP                                                     0
17214492           ARMS                 No_PP          0MPP            NO PP                                                     0
17214493           ARMS                 No_PP          0MPP            NO PP                                                     0
17214494           ARMS                 No_PP          0MPP            NO PP                                                     0
17214495           ARMS                 No_PP          0MPP            NO PP                                                     0
17214497           ARMS                 No_PP          0MPP            NO PP                                                     0
17214498           ARMS                 No_PP          0MPP            NO PP                                                     0
17214499           ARMS                 No_PP          0MPP            NO PP                                                     0
17214501           ARMS                 No_PP          0MPP            NO PP                                                     0
17214503           ARMS                 No_PP          0MPP            NO PP                                                     0
17214504           ARMS                 No_PP          0MPP            NO PP                                                     0
17214505           ARMS                 No_PP          0MPP            NO PP                                                     0
17214506           ARMS                 No_PP          0MPP            NO PP                                                     0
17214508           ARMS                 No_PP          0MPP            NO PP                                                     0
17214509           ARMS                 No_PP          0MPP            NO PP                                                     0
17214511           ARMS                 No_PP          0MPP            NO PP                                                     0
17214512           ARMS                 No_PP          0MPP            NO PP                                                     0
17214513           ARMS                 No_PP          0MPP            NO PP                                                     0
17214514           ARMS                 No_PP          0MPP            NO PP                                                     0
17214515           ARMS                 No_PP          0MPP            NO PP                                                     0
17214517           ARMS                 No_PP          0MPP            NO PP                                                     0
17214519           ARMS                 No_PP          0MPP            NO PP                                                     0
17214520           ARMS                 No_PP          0MPP            NO PP                                                     0
17214522           ARMS                 No_PP          0MPP            NO PP                                                     0
17214523           ARMS                 No_PP          0MPP            NO PP                                                     0
17214524           ARMS                 No_PP          0MPP            NO PP                                                     0
17214526           ARMS                 No_PP          0MPP            NO PP                                                     0
17214529           ARMS                 No_PP          0MPP            NO PP                                                     0
17214530           ARMS                 No_PP          0MPP            NO PP                                                     0
17214531           ARMS                 No_PP          0MPP            NO PP                                                     0
17214532           ARMS                 No_PP          0MPP            NO PP                                                     0
17214533           ARMS                 No_PP          0MPP            NO PP                                                     0
17214534           ARMS                 No_PP          0MPP            NO PP                                                     0
17214535           ARMS                 No_PP          0MPP            NO PP                                                     0
17214540           ARMS                 No_PP          0MPP            NO PP                                                     0
17214541           ARMS                 No_PP          0MPP            NO PP                                                     0
17214542           ARMS                 No_PP          0MPP            NO PP                                                     0
17214543           ARMS                 No_PP          0MPP            NO PP                                                     0
17214545           ARMS                 No_PP          0MPP            NO PP                                                     0
17214550           ARMS                 No_PP          0MPP            NO PP                                                     0
17214552           ARMS                 No_PP          0MPP            NO PP                                                     0
17214553           ARMS                 No_PP          0MPP            NO PP                                                     0
17214554           ARMS                 No_PP          0MPP            NO PP                                                     0
17214555           ARMS                 No_PP          0MPP            NO PP                                                     0
17214556           ARMS                 No_PP          0MPP            NO PP                                                     0
17214557           ARMS                 No_PP          0MPP            NO PP                                                     0
17214558           ARMS                 No_PP          0MPP            NO PP                                                     0
17214559           ARMS                 No_PP          0MPP            NO PP                                                     0
17214560           ARMS                 No_PP          0MPP            NO PP                                                     0
17214561           ARMS                 No_PP          0MPP            NO PP                                                     0
17214562           ARMS                 No_PP          0MPP            NO PP                                                     0
17214563           ARMS                 No_PP          0MPP            NO PP                                                     0
17214564           ARMS                 No_PP          0MPP            NO PP                                                     0
17214566           ARMS                 No_PP          0MPP            NO PP                                                     0
17214567           ARMS                 No_PP          0MPP            NO PP                                                     0
17214568           ARMS                 No_PP          0MPP            NO PP                                                     0
17214569           ARMS                 No_PP          0MPP            NO PP                                                     0
17214570           ARMS                 No_PP          0MPP            NO PP                                                     0
17214572           ARMS                 No_PP          0MPP            NO PP                                                     0
17214573           ARMS                 No_PP          0MPP            NO PP                                                     0
17214574           ARMS                 No_PP          0MPP            NO PP                                                     0
17214575           ARMS                 No_PP          0MPP            NO PP                                                     0
17214577           ARMS                 No_PP          0MPP            NO PP                                                     0
17214579           ARMS                 No_PP          0MPP            NO PP                                                     0
17214580           ARMS                 No_PP          0MPP            NO PP                                                     0
17214581           ARMS                 No_PP          0MPP            NO PP                                                     0
17214582           ARMS                 No_PP          0MPP            NO PP                                                     0
17214583           ARMS                 No_PP          0MPP            NO PP                                                     0
17214585           ARMS                 No_PP          0MPP            NO PP                                                     0
17214586           ARMS                 No_PP          0MPP            NO PP                                                     0
17214587           ARMS                 No_PP          0MPP            NO PP                                                     0
17214588           ARMS                 No_PP          0MPP            NO PP                                                     0
17214589           ARMS                 No_PP          0MPP            NO PP                                                     0
17214590           ARMS                 No_PP          0MPP            NO PP                                                     0
17214591           ARMS                 No_PP          0MPP            NO PP                                                     0
17214595           ARMS                 No_PP          0MPP            NO PP                                                     0
17214596           ARMS                 No_PP          0MPP            NO PP                                                     0
17214597           ARMS                 No_PP          0MPP            NO PP                                                     0
17214598           ARMS                 No_PP          0MPP            NO PP                                                     0
17214599           ARMS                 No_PP          0MPP            NO PP                                                     0
17266821           ARMS                 No_PP          0MPP            NO PP                                                     0
17266824           ARMS                 Prepay         36MPP           SOFT                                                      0
17266831           ARMS                 No_PP          0MPP            NO PP                                                     0
17090577           ARMS                 No_PP          0MPP            NO PP                                                     0
17090582           ARMS                 No_PP          0MPP            NO PP                                                     0
17090590           ARMS                 No_PP          0MPP            NO PP                                                     0
17090601           ARMS                 No_PP          0MPP            NO PP                                                     0
17090604           ARMS                 No_PP          0MPP            NO PP                                                     0
17090613           ARMS                 No_PP          0MPP            NO PP                                                     0
17090622           ARMS                 No_PP          0MPP            NO PP                                                     0
17266754           ARMS                 No_PP          0MPP            NO PP                                                     0
17266756           ARMS                 No_PP          0MPP            NO PP                                                     0
17266759           ARMS                 No_PP          0MPP            NO PP                                                     0
17266771           ARMS                 No_PP          0MPP            NO PP                                                     0
17266773           ARMS                 No_PP          0MPP            NO PP                                                     0
17266774           ARMS                 No_PP          0MPP            NO PP                                                     0
17266775           ARMS                 No_PP          0MPP            NO PP                                                     0
17266776           ARMS                 No_PP          0MPP            NO PP                                                     0
17266789           ARMS                 Prepay         60MPP           SOFT                                                      0
17214602           ARMS                 No_PP          0MPP            NO PP                                                     0
17214604           ARMS                 No_PP          0MPP            NO PP                                                     0
17214605           ARMS                 No_PP          0MPP            NO PP                                                     0
17214606           ARMS                 No_PP          0MPP            NO PP                                                     0
17214607           ARMS                 No_PP          0MPP            NO PP                                                     0
17214608           ARMS                 No_PP          0MPP            NO PP                                                     0
17214609           ARMS                 No_PP          0MPP            NO PP                                                     0
17214610           ARMS                 No_PP          0MPP            NO PP                                                     0
17214611           ARMS                 No_PP          0MPP            NO PP                                                     0
17214613           ARMS                 No_PP          0MPP            NO PP                                                     0
17076173           ARMS                 Prepay         24MPP           SOFT                                                      0
17174977           ARMS                 Prepay         36MPP           SOFT                                                      0
17076175           ARMS                 Prepay         24MPP           COMBO                                                     6
17076176           ARMS                 Prepay         12MPP           SOFT                                                      0
17076181           ARMS                 Prepay         24MPP           SOFT                                                      0
17076182           ARMS                 Prepay         24MPP           HARD                                                     24
17076187           ARMS                 Prepay         24MPP           SOFT                                                      0
17076196           ARMS                 No_PP          0MPP            NO PP                                                     0
17076225           ARMS                 Prepay         36MPP           HARD                                                     36
17076233           ARMS                 Prepay         36MPP           SOFT                                                      0
17076235           ARMS                 Prepay         36MPP           SOFT                                                      0
17233822           ARMS                 No_PP          0MPP            NO PP                                                     0
17076188           ARMS                 Prepay         6MPP            HARD                                                      6
17043298           ARMS                 No_PP          0MPP            NO PP                                                     0
17044149           ARMS                 No_PP          0MPP            NO PP                                                     0
17044163           ARMS                 No_PP          0MPP            NO PP                                                     0
17044172           ARMS                 No_PP          0MPP            NO PP                                                     0
17044183           ARMS                 No_PP          0MPP            NO PP                                                     0
17044184           ARMS                 No_PP          0MPP            NO PP                                                     0
17044200           ARMS                 No_PP          0MPP            NO PP                                                     0
17175000           ARMS                 No_PP          0MPP            NO PP                                                     0
17198191           ARMS                 No_PP          0MPP            NO PP                                                     0
17346370           ARMS                 No_PP          0MPP            NO PP                                                     0
17346371           ARMS                 No_PP          0MPP            NO PP                                                     0
17346372           ARMS                 Prepay         12MPP           HARD                                                     12
17346373           ARMS                 No_PP          0MPP            NO PP                                                     0
17346374           ARMS                 No_PP          0MPP            NO PP                                                     0
17293882           ARMS                 Prepay         60MPP           SOFT                                                      0
17293883           ARMS                 Prepay         12MPP           HARD                                                     12
17293884           ARMS                 Prepay         12MPP           HARD                                                     12
17293885           ARMS                 Prepay         60MPP           SOFT                                                      0
17293886           ARMS                 No_PP          0MPP            NO PP                                                     0
17293887           ARMS                 No_PP          0MPP            NO PP                                                     0
17293888           ARMS                 No_PP          0MPP            NO PP                                                     0
17293890           ARMS                 Prepay         36MPP           SOFT                                                      0
17293891           ARMS                 Prepay         60MPP           SOFT                                                      0
17293892           ARMS                 No_PP          0MPP            NO PP                                                     0
17293894           ARMS                 No_PP          0MPP            NO PP                                                     0
17293895           ARMS                 No_PP          0MPP            NO PP                                                     0
17293898           ARMS                 Prepay         60MPP           SOFT                                                      0
17293899           ARMS                 Prepay         60MPP           SOFT                                                      0
17293900           ARMS                 Prepay         36MPP           SOFT                                                      0
17293901           ARMS                 Prepay         60MPP           SOFT                                                      0
17293903           ARMS                 Prepay         36MPP           SOFT                                                      0
17293904           ARMS                 No_PP          0MPP            NO PP                                                     0
17293905           ARMS                 No_PP          0MPP            NO PP                                                     0
17293906           ARMS                 Prepay         12MPP           HARD                                                     12
17293907           ARMS                 No_PP          0MPP            NO PP                                                     0
17293909           ARMS                 Prepay         12MPP           HARD                                                     12
17293911           ARMS                 Prepay         60MPP           SOFT                                                      0
17293914           ARMS                 Prepay         36MPP           SOFT                                                      0
17293916           ARMS                 No_PP          0MPP            NO PP                                                     0
17293919           ARMS                 Prepay         60MPP           SOFT                                                      0
17293920           ARMS                 No_PP          0MPP            NO PP                                                     0
17293921           ARMS                 Prepay         12MPP           HARD                                                     12
17293922           ARMS                 Prepay         60MPP           SOFT                                                      0
17293924           ARMS                 Prepay         36MPP           SOFT                                                      0
17293925           ARMS                 Prepay         36MPP           SOFT                                                      0
17293927           ARMS                 Prepay         36MPP           SOFT                                                      0
17293928           ARMS                 Prepay         12MPP           HARD                                                     12
17293929           ARMS                 No_PP          0MPP            NO PP                                                     0
17293930           ARMS                 Prepay         36MPP           SOFT                                                      0
17293931           ARMS                 No_PP          0MPP            NO PP                                                     0
17293933           ARMS                 Prepay         60MPP           SOFT                                                      0
17293934           ARMS                 No_PP          0MPP            NO PP                                                     0
17293935           ARMS                 Prepay         12MPP           HARD                                                     12
17293936           ARMS                 No_PP          0MPP            NO PP                                                     0
17293937           ARMS                 No_PP          0MPP            NO PP                                                     0
17293938           ARMS                 No_PP          0MPP            NO PP                                                     0
17293939           ARMS                 No_PP          0MPP            NO PP                                                     0
17296685           ARMS                 Prepay         12MPP           HARD                                                     12
17296687           ARMS                 No_PP          0MPP            NO PP                                                     0
17296688           ARMS                 Prepay         36MPP           SOFT                                                      0
17296689           ARMS                 No_PP          0MPP            NO PP                                                     0
17296691           ARMS                 No_PP          0MPP            NO PP                                                     0
17296692           ARMS                 Prepay         12MPP           HARD                                                     12
17296693           ARMS                 Prepay         12MPP           HARD                                                     12
17296694           ARMS                 No_PP          0MPP            NO PP                                                     0
17296698           ARMS                 No_PP          0MPP            NO PP                                                     0
17296699           ARMS                 No_PP          0MPP            NO PP                                                     0
17296700           ARMS                 Prepay         12MPP           HARD                                                     12
17296701           ARMS                 Prepay         12MPP           HARD                                                     12
17296702           ARMS                 Prepay         12MPP           HARD                                                     12
17296703           ARMS                 No_PP          0MPP            NO PP                                                     0
17296704           ARMS                 Prepay         12MPP           HARD                                                     12
17296705           ARMS                 No_PP          0MPP            NO PP                                                     0
17296706           ARMS                 No_PP          0MPP            NO PP                                                     0
17296707           ARMS                 No_PP          0MPP            NO PP                                                     0
17296708           ARMS                 Prepay         60MPP           SOFT                                                      0
17296710           ARMS                 No_PP          0MPP            NO PP                                                     0
17296711           ARMS                 Prepay         36MPP           SOFT                                                      0
17296712           ARMS                 No_PP          0MPP            NO PP                                                     0
17296713           ARMS                 No_PP          0MPP            NO PP                                                     0
17296714           ARMS                 No_PP          0MPP            NO PP                                                     0
17296715           ARMS                 Prepay         12MPP           HARD                                                     12
17296716           ARMS                 Prepay         60MPP           SOFT                                                      0
17296717           ARMS                 No_PP          0MPP            NO PP                                                     0
17296719           ARMS                 No_PP          0MPP            NO PP                                                     0
17296721           ARMS                 No_PP          0MPP            NO PP                                                     0
17296722           ARMS                 No_PP          0MPP            NO PP                                                     0
17296724           ARMS                 No_PP          0MPP            NO PP                                                     0
17296725           ARMS                 No_PP          0MPP            NO PP                                                     0
17296726           ARMS                 No_PP          0MPP            NO PP                                                     0
17296727           ARMS                 No_PP          0MPP            NO PP                                                     0
17346375           ARMS                 No_PP          0MPP            NO PP                                                     0
17346376           ARMS                 No_PP          0MPP            NO PP                                                     0
17346378           ARMS                 No_PP          0MPP            NO PP                                                     0
17346379           ARMS                 No_PP          0MPP            NO PP                                                     0
17346381           ARMS                 No_PP          0MPP            NO PP                                                     0
17346382           ARMS                 Prepay         12MPP           HARD                                                     12
17346383           ARMS                 Prepay         36MPP           SOFT                                                      0
17346384           ARMS                 Prepay         60MPP           SOFT                                                      0
17346385           ARMS                 Prepay         12MPP           HARD                                                     12
17346386           ARMS                 Prepay         36MPP           SOFT                                                      0
17346387           ARMS                 Prepay         12MPP           HARD                                                     12
17346388           ARMS                 Prepay         12MPP           HARD                                                     12
17346389           ARMS                 No_PP          0MPP            NO PP                                                     0
17346392           ARMS                 Prepay         36MPP           SOFT                                                      0
17346393           ARMS                 No_PP          0MPP            NO PP                                                     0
17346394           ARMS                 No_PP          0MPP            NO PP                                                     0
17346395           ARMS                 No_PP          0MPP            NO PP                                                     0
17346396           ARMS                 No_PP          0MPP            NO PP                                                     0
17346398           ARMS                 No_PP          0MPP            NO PP                                                     0
17346399           ARMS                 Prepay         36MPP           SOFT                                                      0
17346400           ARMS                 No_PP          0MPP            NO PP                                                     0
17346401           ARMS                 No_PP          0MPP            NO PP                                                     0
17346402           ARMS                 Prepay         12MPP           HARD                                                     12
17346404           ARMS                 No_PP          0MPP            NO PP                                                     0
17346405           ARMS                 Prepay         12MPP           HARD                                                     12
17346406           ARMS                 Prepay         12MPP           HARD                                                     12
17346407           ARMS                 Prepay         36MPP           SOFT                                                      0
17346408           ARMS                 No_PP          0MPP            NO PP                                                     0
17346410           ARMS                 Prepay         60MPP           SOFT                                                      0
17346411           ARMS                 No_PP          0MPP            NO PP                                                     0
17346412           ARMS                 No_PP          0MPP            NO PP                                                     0
17346413           ARMS                 No_PP          0MPP            NO PP                                                     0
17346414           ARMS                 No_PP          0MPP            NO PP                                                     0
17346415           ARMS                 Prepay         12MPP           HARD                                                     12
17346416           ARMS                 Prepay         12MPP           HARD                                                     12
17346417           ARMS                 No_PP          0MPP            NO PP                                                     0
17346418           ARMS                 No_PP          0MPP            NO PP                                                     0
17346420           ARMS                 No_PP          0MPP            NO PP                                                     0
17346421           ARMS                 Prepay         12MPP           HARD                                                     12
17346422           ARMS                 No_PP          0MPP            NO PP                                                     0
17352292           ARMS                 No_PP          0MPP            NO PP                                                     0
17352293           ARMS                 No_PP          0MPP            NO PP                                                     0
17352294           ARMS                 Prepay         12MPP           HARD                                                     12
17352295           ARMS                 Prepay         12MPP           HARD                                                     12
17274125           ARMS                 No_PP          0MPP            NO PP                                                     0
17076243           ARMS                 Prepay         12MPP           SOFT                                                      0
17044155           ARMS                 Prepay         36MPP           HARD                                                     36
17044156           ARMS                 No_PP          0MPP            NO PP                                                     0
17044161           ARMS                 No_PP          0MPP            NO PP                                                     0
17044162           ARMS                 No_PP          0MPP            NO PP                                                     0
17044170           ARMS                 No_PP          0MPP            NO PP                                                     0
17044185           ARMS                 No_PP          0MPP            NO PP                                                     0
17044189           ARMS                 No_PP          0MPP            NO PP                                                     0
17044205           ARMS                 No_PP          0MPP            NO PP                                                     0
17059649           ARMS                 No_PP          0MPP            NO PP                                                     0
17198901           ARMS                 No_PP          0MPP            NO PP                                                     0
17198903           ARMS                 No_PP          0MPP            NO PP                                                     0
17202779           ARMS                 No_PP          0MPP            NO PP                                                     0
17202781           ARMS                 No_PP          0MPP            NO PP                                                     0
17202791           ARMS                 No_PP          0MPP            NO PP                                                     0
17202798           ARMS                 No_PP          0MPP            NO PP                                                     0
17202800           ARMS                 No_PP          0MPP            NO PP                                                     0
17267132           ARMS                 Prepay         12MPP           HARD                                                     12
17267134           ARMS                 Prepay         12MPP           HARD                                                     12
17267138           ARMS                 Prepay         60MPP           SOFT                                                      0
17267147           ARMS                 No_PP          0MPP            NO PP                                                     0
17267149           ARMS                 Prepay         36MPP           SOFT                                                      0
17267153           ARMS                 No_PP          0MPP            NO PP                                                     0
17267159           ARMS                 Prepay         36MPP           SOFT                                                      0
17267162           ARMS                 Prepay         12MPP           HARD                                                     12
17267183           ARMS                 Prepay         12MPP           HARD                                                     12
17279315           ARMS                 No_PP          0MPP            NO PP                                                     0
17279316           ARMS                 No_PP          0MPP            NO PP                                                     0
17279317           ARMS                 No_PP          0MPP            NO PP                                                     0
17279318           ARMS                 No_PP          0MPP            NO PP                                                     0
17267188           ARMS                 Prepay         12MPP           HARD                                                     12
17267192           ARMS                 No_PP          0MPP            NO PP                                                     0
17267199           ARMS                 No_PP          0MPP            NO PP                                                     0
17267203           ARMS                 Prepay         12MPP           HARD                                                     12
17267218           ARMS                 No_PP          0MPP            NO PP                                                     0
17267231           ARMS                 No_PP          0MPP            NO PP                                                     0
17267239           ARMS                 Prepay         36MPP           SOFT                                                      0
17267242           ARMS                 No_PP          0MPP            NO PP                                                     0
17267243           ARMS                 No_PP          0MPP            NO PP                                                     0
17284421           ARMS                 No_PP          0MPP            NO PP                                                     0
17284428           ARMS                 Prepay         36MPP           SOFT                                                      0
17284429           ARMS                 No_PP          0MPP            NO PP                                                     0
17284431           ARMS                 No_PP          0MPP            NO PP                                                     0
17284434           ARMS                 No_PP          0MPP            NO PP                                                     0
17284435           ARMS                 No_PP          0MPP            NO PP                                                     0
17284436           ARMS                 No_PP          0MPP            NO PP                                                     0
17284440           ARMS                 No_PP          0MPP            NO PP                                                     0
17284441           ARMS                 Prepay         36MPP           SOFT                                                      0
17284444           ARMS                 No_PP          0MPP            NO PP                                                     0
17284450           ARMS                 No_PP          0MPP            NO PP                                                     0
17284453           ARMS                 Prepay         12MPP           HARD                                                     12
17284454           ARMS                 No_PP          0MPP            NO PP                                                     0
17284457           ARMS                 No_PP          0MPP            NO PP                                                     0
17284459           ARMS                 Prepay         12MPP           HARD                                                     12
17284460           ARMS                 No_PP          0MPP            NO PP                                                     0
17284465           ARMS                 No_PP          0MPP            NO PP                                                     0
17284467           ARMS                 Prepay         36MPP           SOFT                                                      0
17284468           ARMS                 No_PP          0MPP            NO PP                                                     0
17284470           ARMS                 No_PP          0MPP            NO PP                                                     0
17284471           ARMS                 Prepay         12MPP           HARD                                                     12
17284474           ARMS                 No_PP          0MPP            NO PP                                                     0
17284476           ARMS                 Prepay         12MPP           HARD                                                     12
17284479           ARMS                 No_PP          0MPP            NO PP                                                     0
17284481           ARMS                 No_PP          0MPP            NO PP                                                     0
17284483           ARMS                 Prepay         12MPP           HARD                                                     12
17284485           ARMS                 Prepay         12MPP           HARD                                                     12
17284492           ARMS                 Prepay         12MPP           HARD                                                     12
17284493           ARMS                 Prepay         12MPP           HARD                                                     12
17284494           ARMS                 No_PP          0MPP            NO PP                                                     0
17284495           ARMS                 Prepay         12MPP           HARD                                                     12
17284497           ARMS                 No_PP          0MPP            NO PP                                                     0
17284499           ARMS                 No_PP          0MPP            NO PP                                                     0
17284500           ARMS                 No_PP          0MPP            NO PP                                                     0
17284502           ARMS                 No_PP          0MPP            NO PP                                                     0
17284509           ARMS                 No_PP          0MPP            NO PP                                                     0
17284512           ARMS                 No_PP          0MPP            NO PP                                                     0
17284513           ARMS                 No_PP          0MPP            NO PP                                                     0
17284514           ARMS                 No_PP          0MPP            NO PP                                                     0
17284515           ARMS                 No_PP          0MPP            NO PP                                                     0
17284517           ARMS                 Prepay         60MPP           SOFT                                                      0
17284518           ARMS                 Prepay         60MPP           SOFT                                                      0
17296732           ARMS                 Prepay         36MPP           SOFT                                                      0
17296733           ARMS                 Prepay         12MPP           HARD                                                     12
17296734           ARMS                 No_PP          0MPP            NO PP                                                     0
17296735           ARMS                 Prepay         36MPP           SOFT                                                      0
17296736           ARMS                 Prepay         36MPP           SOFT                                                      0
17296737           ARMS                 No_PP          0MPP            NO PP                                                     0
17296738           ARMS                 No_PP          0MPP            NO PP                                                     0
17296739           ARMS                 Prepay         36MPP           SOFT                                                      0
17296740           ARMS                 Prepay         36MPP           SOFT                                                      0
17296741           ARMS                 No_PP          0MPP            NO PP                                                     0
17296742           ARMS                 Prepay         12MPP           HARD                                                     12
17296744           ARMS                 Prepay         60MPP           SOFT                                                      0
17296745           ARMS                 No_PP          0MPP            NO PP                                                     0
17296746           ARMS                 No_PP          0MPP            NO PP                                                     0
17296747           ARMS                 Prepay         12MPP           HARD                                                     12
17296749           ARMS                 Prepay         12MPP           HARD                                                     12
17296750           ARMS                 Prepay         36MPP           SOFT                                                      0
17296751           ARMS                 No_PP          0MPP            NO PP                                                     0
17296752           ARMS                 No_PP          0MPP            NO PP                                                     0
17296753           ARMS                 Prepay         12MPP           HARD                                                     12
17298041           ARMS                 No_PP          0MPP            NO PP                                                     0
17298043           ARMS                 No_PP          0MPP            NO PP                                                     0
17298044           ARMS                 No_PP          0MPP            NO PP                                                     0
17298045           ARMS                 No_PP          0MPP            NO PP                                                     0
17298046           ARMS                 No_PP          0MPP            NO PP                                                     0
17298048           ARMS                 Prepay         12MPP           HARD                                                     12
17298049           ARMS                 Prepay         12MPP           HARD                                                     12
17298050           ARMS                 No_PP          0MPP            NO PP                                                     0
17298051           ARMS                 Prepay         60MPP           SOFT                                                      0
17298052           ARMS                 No_PP          0MPP            NO PP                                                     0
17298053           ARMS                 Prepay         12MPP           HARD                                                     12
17298054           ARMS                 No_PP          0MPP            NO PP                                                     0
17298055           ARMS                 No_PP          0MPP            NO PP                                                     0
17298056           ARMS                 Prepay         12MPP           HARD                                                     12
17298058           ARMS                 No_PP          0MPP            NO PP                                                     0
17298059           ARMS                 Prepay         36MPP           SOFT                                                      0
17298061           ARMS                 No_PP          0MPP            NO PP                                                     0
17298062           ARMS                 No_PP          0MPP            NO PP                                                     0
17298064           ARMS                 Prepay         12MPP           HARD                                                     12
17298066           ARMS                 Prepay         36MPP           SOFT                                                      0
17296729           ARMS                 No_PP          0MPP            NO PP                                                     0
17296730           ARMS                 No_PP          0MPP            NO PP                                                     0
17296731           ARMS                 Prepay         36MPP           SOFT                                                      0
17284520           ARMS                 No_PP          0MPP            NO PP                                                     0
17284527           ARMS                 No_PP          0MPP            NO PP                                                     0
17284529           ARMS                 No_PP          0MPP            NO PP                                                     0
17284530           ARMS                 Prepay         60MPP           SOFT                                                      0
17284532           ARMS                 Prepay         12MPP           HARD                                                     12
17293851           ARMS                 No_PP          0MPP            NO PP                                                     0
17293853           ARMS                 No_PP          0MPP            NO PP                                                     0
17293854           ARMS                 Prepay         12MPP           HARD                                                     12
17293856           ARMS                 No_PP          0MPP            NO PP                                                     0
17293857           ARMS                 No_PP          0MPP            NO PP                                                     0
17293858           ARMS                 No_PP          0MPP            NO PP                                                     0
17293859           ARMS                 Prepay         60MPP           SOFT                                                      0
17293860           ARMS                 No_PP          0MPP            NO PP                                                     0
17284533           ARMS                 Prepay         12MPP           HARD                                                     12
17284535           ARMS                 Prepay         12MPP           HARD                                                     12
17280830           ARMS                 No_PP          0MPP            NO PP                                                     0
17280831           ARMS                 No_PP          0MPP            NO PP                                                     0
17280832           ARMS                 No_PP          0MPP            NO PP                                                     0
17280833           ARMS                 No_PP          0MPP            NO PP                                                     0
17275300           ARMS                 No_PP          0MPP            NO PP                                                     0
17275301           ARMS                 No_PP          0MPP            NO PP                                                     0
17275302           ARMS                 No_PP          0MPP            NO PP                                                     0
17275304           ARMS                 No_PP          0MPP            NO PP                                                     0
17275305           ARMS                 No_PP          0MPP            NO PP                                                     0
17275308           ARMS                 No_PP          0MPP            NO PP                                                     0
17275309           ARMS                 No_PP          0MPP            NO PP                                                     0
17275310           ARMS                 No_PP          0MPP            NO PP                                                     0
17275311           ARMS                 No_PP          0MPP            NO PP                                                     0
17275312           ARMS                 No_PP          0MPP            NO PP                                                     0
17275314           ARMS                 No_PP          0MPP            NO PP                                                     0
17275315           ARMS                 No_PP          0MPP            NO PP                                                     0
17275317           ARMS                 No_PP          0MPP            NO PP                                                     0
17275318           ARMS                 No_PP          0MPP            NO PP                                                     0
17275319           ARMS                 No_PP          0MPP            NO PP                                                     0
17275320           ARMS                 No_PP          0MPP            NO PP                                                     0
17275321           ARMS                 No_PP          0MPP            NO PP                                                     0
17275323           ARMS                 No_PP          0MPP            NO PP                                                     0
17275324           ARMS                 No_PP          0MPP            NO PP                                                     0
17275325           ARMS                 No_PP          0MPP            NO PP                                                     0
17275327           ARMS                 No_PP          0MPP            NO PP                                                     0
17275332           ARMS                 No_PP          0MPP            NO PP                                                     0
17275333           ARMS                 No_PP          0MPP            NO PP                                                     0
17275335           ARMS                 No_PP          0MPP            NO PP                                                     0
17275336           ARMS                 No_PP          0MPP            NO PP                                                     0
17275338           ARMS                 No_PP          0MPP            NO PP                                                     0
17275339           ARMS                 No_PP          0MPP            NO PP                                                     0
17275341           ARMS                 No_PP          0MPP            NO PP                                                     0
17275283           ARMS                 No_PP          0MPP            NO PP                                                     0
17275284           ARMS                 No_PP          0MPP            NO PP                                                     0
17275286           ARMS                 No_PP          0MPP            NO PP                                                     0
17275287           ARMS                 No_PP          0MPP            NO PP                                                     0
17275342           ARMS                 No_PP          0MPP            NO PP                                                     0
17275343           ARMS                 No_PP          0MPP            NO PP                                                     0
17275344           ARMS                 No_PP          0MPP            NO PP                                                     0
17275345           ARMS                 No_PP          0MPP            NO PP                                                     0
17275346           ARMS                 No_PP          0MPP            NO PP                                                     0
17275348           ARMS                 No_PP          0MPP            NO PP                                                     0
17275352           ARMS                 No_PP          0MPP            NO PP                                                     0
17275355           ARMS                 No_PP          0MPP            NO PP                                                     0
17275358           ARMS                 No_PP          0MPP            NO PP                                                     0
17275361           ARMS                 No_PP          0MPP            NO PP                                                     0
17275363           ARMS                 No_PP          0MPP            NO PP                                                     0
17275364           ARMS                 No_PP          0MPP            NO PP                                                     0
17275365           ARMS                 No_PP          0MPP            NO PP                                                     0
17275366           ARMS                 No_PP          0MPP            NO PP                                                     0
17275367           ARMS                 No_PP          0MPP            NO PP                                                     0
17275368           ARMS                 No_PP          0MPP            NO PP                                                     0
17275369           ARMS                 No_PP          0MPP            NO PP                                                     0
17275370           ARMS                 No_PP          0MPP            NO PP                                                     0
17275371           ARMS                 No_PP          0MPP            NO PP                                                     0
17275372           ARMS                 No_PP          0MPP            NO PP                                                     0
17275373           ARMS                 No_PP          0MPP            NO PP                                                     0
17275289           ARMS                 No_PP          0MPP            NO PP                                                     0
17275290           ARMS                 No_PP          0MPP            NO PP                                                     0
17275291           ARMS                 No_PP          0MPP            NO PP                                                     0
17275292           ARMS                 No_PP          0MPP            NO PP                                                     0
17275293           ARMS                 No_PP          0MPP            NO PP                                                     0
17275294           ARMS                 No_PP          0MPP            NO PP                                                     0
17275295           ARMS                 No_PP          0MPP            NO PP                                                     0
17275296           ARMS                 No_PP          0MPP            NO PP                                                     0
17275297           ARMS                 No_PP          0MPP            NO PP                                                     0
17275298           ARMS                 No_PP          0MPP            NO PP                                                     0
17275299           ARMS                 No_PP          0MPP            NO PP                                                     0
17275374           ARMS                 No_PP          0MPP            NO PP                                                     0
17275376           ARMS                 No_PP          0MPP            NO PP                                                     0
17275378           ARMS                 No_PP          0MPP            NO PP                                                     0
17275379           ARMS                 No_PP          0MPP            NO PP                                                     0
17275381           ARMS                 No_PP          0MPP            NO PP                                                     0
17275382           ARMS                 No_PP          0MPP            NO PP                                                     0
17275383           ARMS                 No_PP          0MPP            NO PP                                                     0
17275387           ARMS                 No_PP          0MPP            NO PP                                                     0
17275390           ARMS                 No_PP          0MPP            NO PP                                                     0
17275391           ARMS                 No_PP          0MPP            NO PP                                                     0
17275392           ARMS                 No_PP          0MPP            NO PP                                                     0
17275393           ARMS                 No_PP          0MPP            NO PP                                                     0
17275395           ARMS                 No_PP          0MPP            NO PP                                                     0
17275397           ARMS                 No_PP          0MPP            NO PP                                                     0
17275399           ARMS                 No_PP          0MPP            NO PP                                                     0
17275401           ARMS                 No_PP          0MPP            NO PP                                                     0
17275404           ARMS                 No_PP          0MPP            NO PP                                                     0
17275405           ARMS                 No_PP          0MPP            NO PP                                                     0
17275406           ARMS                 No_PP          0MPP            NO PP                                                     0
17275407           ARMS                 No_PP          0MPP            NO PP                                                     0
17275408           ARMS                 No_PP          0MPP            NO PP                                                     0
17275409           ARMS                 No_PP          0MPP            NO PP                                                     0
17275410           ARMS                 No_PP          0MPP            NO PP                                                     0
17275414           ARMS                 No_PP          0MPP            NO PP                                                     0
17275416           ARMS                 No_PP          0MPP            NO PP                                                     0
17275419           ARMS                 No_PP          0MPP            NO PP                                                     0
17275423           ARMS                 No_PP          0MPP            NO PP                                                     0
17275424           ARMS                 No_PP          0MPP            NO PP                                                     0
17275425           ARMS                 No_PP          0MPP            NO PP                                                     0
17275426           ARMS                 No_PP          0MPP            NO PP                                                     0
17275427           ARMS                 No_PP          0MPP            NO PP                                                     0
17275428           ARMS                 No_PP          0MPP            NO PP                                                     0
17275429           ARMS                 No_PP          0MPP            NO PP                                                     0
17275200           ARMS                 No_PP          0MPP            NO PP                                                     0
17275201           ARMS                 No_PP          0MPP            NO PP                                                     0
17275202           ARMS                 No_PP          0MPP            NO PP                                                     0
17275203           ARMS                 No_PP          0MPP            NO PP                                                     0
17275204           ARMS                 No_PP          0MPP            NO PP                                                     0
17275205           ARMS                 No_PP          0MPP            NO PP                                                     0
17275208           ARMS                 No_PP          0MPP            NO PP                                                     0
17275209           ARMS                 No_PP          0MPP            NO PP                                                     0
17275211           ARMS                 No_PP          0MPP            NO PP                                                     0
17275213           ARMS                 No_PP          0MPP            NO PP                                                     0
17275215           ARMS                 No_PP          0MPP            NO PP                                                     0
17275216           ARMS                 No_PP          0MPP            NO PP                                                     0
17275218           ARMS                 No_PP          0MPP            NO PP                                                     0
17275219           ARMS                 No_PP          0MPP            NO PP                                                     0
17275221           ARMS                 No_PP          0MPP            NO PP                                                     0
17275222           ARMS                 No_PP          0MPP            NO PP                                                     0
17275225           ARMS                 No_PP          0MPP            NO PP                                                     0
17275227           ARMS                 No_PP          0MPP            NO PP                                                     0
17275228           ARMS                 No_PP          0MPP            NO PP                                                     0
17275230           ARMS                 No_PP          0MPP            NO PP                                                     0
17275232           ARMS                 No_PP          0MPP            NO PP                                                     0
17275234           ARMS                 No_PP          0MPP            NO PP                                                     0
17275235           ARMS                 No_PP          0MPP            NO PP                                                     0
17275236           ARMS                 No_PP          0MPP            NO PP                                                     0
17275237           ARMS                 No_PP          0MPP            NO PP                                                     0
17275238           ARMS                 No_PP          0MPP            NO PP                                                     0
17275240           ARMS                 No_PP          0MPP            NO PP                                                     0
17275241           ARMS                 No_PP          0MPP            NO PP                                                     0
17275242           ARMS                 No_PP          0MPP            NO PP                                                     0
17275243           ARMS                 No_PP          0MPP            NO PP                                                     0
17275244           ARMS                 No_PP          0MPP            NO PP                                                     0
17275245           ARMS                 No_PP          0MPP            NO PP                                                     0
17275247           ARMS                 No_PP          0MPP            NO PP                                                     0
17275248           ARMS                 No_PP          0MPP            NO PP                                                     0
17275249           ARMS                 No_PP          0MPP            NO PP                                                     0
17275250           ARMS                 No_PP          0MPP            NO PP                                                     0
17275251           ARMS                 No_PP          0MPP            NO PP                                                     0
17275252           ARMS                 No_PP          0MPP            NO PP                                                     0
17275253           ARMS                 No_PP          0MPP            NO PP                                                     0
17275254           ARMS                 No_PP          0MPP            NO PP                                                     0
17275255           ARMS                 No_PP          0MPP            NO PP                                                     0
17275257           ARMS                 No_PP          0MPP            NO PP                                                     0
17275258           ARMS                 No_PP          0MPP            NO PP                                                     0
17275259           ARMS                 No_PP          0MPP            NO PP                                                     0
17275263           ARMS                 No_PP          0MPP            NO PP                                                     0
17275264           ARMS                 No_PP          0MPP            NO PP                                                     0
17275265           ARMS                 No_PP          0MPP            NO PP                                                     0
17275266           ARMS                 No_PP          0MPP            NO PP                                                     0
17275267           ARMS                 No_PP          0MPP            NO PP                                                     0
17275268           ARMS                 No_PP          0MPP            NO PP                                                     0
17275271           ARMS                 No_PP          0MPP            NO PP                                                     0
17275272           ARMS                 No_PP          0MPP            NO PP                                                     0
17275273           ARMS                 No_PP          0MPP            NO PP                                                     0
17275275           ARMS                 No_PP          0MPP            NO PP                                                     0
17275276           ARMS                 No_PP          0MPP            NO PP                                                     0
17275277           ARMS                 No_PP          0MPP            NO PP                                                     0
17275278           ARMS                 No_PP          0MPP            NO PP                                                     0
17275279           ARMS                 No_PP          0MPP            NO PP                                                     0
17275281           ARMS                 No_PP          0MPP            NO PP                                                     0
17275184           ARMS                 No_PP          0MPP            NO PP                                                     0
17275185           ARMS                 No_PP          0MPP            NO PP                                                     0
17275186           ARMS                 No_PP          0MPP            NO PP                                                     0
17275187           ARMS                 No_PP          0MPP            NO PP                                                     0
17275189           ARMS                 No_PP          0MPP            NO PP                                                     0
17275190           ARMS                 No_PP          0MPP            NO PP                                                     0
17275191           ARMS                 No_PP          0MPP            NO PP                                                     0
17275192           ARMS                 No_PP          0MPP            NO PP                                                     0
17275193           ARMS                 No_PP          0MPP            NO PP                                                     0
17275194           ARMS                 No_PP          0MPP            NO PP                                                     0
17275195           ARMS                 No_PP          0MPP            NO PP                                                     0
17275196           ARMS                 No_PP          0MPP            NO PP                                                     0
17275197           ARMS                 No_PP          0MPP            NO PP                                                     0
17275198           ARMS                 No_PP          0MPP            NO PP                                                     0
17275199           ARMS                 No_PP          0MPP            NO PP                                                     0
16808789           ARMS                 No_PP          0MPP            NO PP                                                     0
17153185           ARMS                 No_PP          0MPP            NO PP                                                     0
17153496           ARMS                 No_PP          0MPP            NO PP                                                     0
17153756           ARMS                 No_PP          0MPP            NO PP                                                     0
17153778           ARMS                 No_PP          0MPP            NO PP                                                     0
17153325           ARMS                 No_PP          0MPP            NO PP                                                     0
17153315           ARMS                 No_PP          0MPP            NO PP                                                     0
17153621           ARMS                 No_PP          0MPP            NO PP                                                     0
17153271           ARMS                 No_PP          0MPP            NO PP                                                     0
17153242           ARMS                 No_PP          0MPP            NO PP                                                     0
17153246           ARMS                 No_PP          0MPP            NO PP                                                     0
17153198           ARMS                 No_PP          0MPP            NO PP                                                     0




--------------------------------------------------------------------------------




LOAN_SEQ                   LIEN          BALLOON         IO_FLAG               IO_PERIOD                 ORIGINATOR                          AMORT_TERM1
17272380                First Lien       No              Yes                          60                 EMCFLOW                                     360
17274422                First Lien       No              Yes                          60                 EMCFLOW                                     360
17275575                First Lien       No              Yes                          60                 EMCFLOW                                     360
17275582                First Lien       No              Yes                          60                 EMCFLOW                                     360
17275596                First Lien       No              Yes                          60                 EMCFLOW                                     360
17275597                First Lien       No              Yes                          60                 EMCFLOW                                     360
17275598                First Lien       No              No                            0                 EMCFLOW                                     360
17275599                First Lien       No              Yes                          60                 EMCFLOW                                     360
17275600                First Lien       No              Yes                          60                 EMCFLOW                                     360
17275601                First Lien       No              Yes                          60                 EMCFLOW                                     360
16809367                First Lien       No              Yes                         120                 EMCFLOW                                     360
16809721                First Lien       No              No                            0                 EMCFLOW                                     360
16790423                First Lien       No              Yes                         120                 EMCFLOW                                     360
16788460                First Lien       No              Yes                          60                 EMCFLOW                                     360
16778247                First Lien       No              Yes                         120                 EMCFLOW                                     360
17058835                First Lien       Yes             No                            0                   BSRM                                      480
17012434                First Lien       No              No                            0                   BSRM                                      360
17002373                First Lien       No              No                            0                 EMCFLOW                                     360
17228489                First Lien       No              No                            0                   BSRM                                      360
17230548                First Lien       No              No                            0                   BSRM                                      360
17168539                First Lien       No              Yes                         120                   BSRM                                      360
17246981                First Lien       No              Yes                          60                 EMCFLOW                                     360
17226641                First Lien       Yes             No                            0                 EMCFLOW                                     480
17267747                First Lien       No              Yes                         120                 EMCFLOW                                     360
17267748                First Lien       No              Yes                         120                 EMCFLOW                                     360
17265570                First Lien       No              No                            0                 EMCFLOW                                     360
17265571                First Lien       No              No                            0                 EMCFLOW                                     360
17265572                First Lien       No              Yes                          60                 EMCFLOW                                     360
17265573                First Lien       No              No                            0                 EMCFLOW                                     360
17252896                First Lien       No              No                            0                 EMCFLOW                                     360
17252897                First Lien       No              Yes                          60                 EMCFLOW                                     360
17252899                First Lien       No              Yes                          60                 EMCFLOW                                     360
17252900                First Lien       No              No                            0                 EMCFLOW                                     360
17252901                First Lien       No              Yes                          60                 EMCFLOW                                     360
17252894                First Lien       No              No                            0                 EMCFLOW                                     360
17252895                First Lien       No              No                            0                 EMCFLOW                                     360
17181613                First Lien       No              No                            0                   BSRM                                      360
17213926                First Lien       No              Yes                         120                   BSRM                                      360
17181618                First Lien       No              Yes                         120                   BSRM                                      360
17229892                First Lien       No              Yes                         120                   BSRM                                      360
17224000                First Lien       No              Yes                         120                   BSRM                                      360
17078490                First Lien       No              Yes                         120                 EMCFLOW                                     360
17298959                First Lien       No              Yes                         120                 EMCFLOW                                     360
17263458                First Lien       No              Yes                         120                   BSRM                                      360
17259484                First Lien       No              Yes                         120                   BSRM                                      360
17027578                First Lien       No              Yes                         120                 EMCFLOW                                     360
17243276                First Lien       No              No                            0                 EMCFLOW                                     360
17243366                First Lien       No              Yes                         120                 EMCFLOW                                     360
17243388                First Lien       No              No                            0                 EMCFLOW                                     360
17243392                First Lien       No              Yes                          84                 EMCFLOW                                     360
17243396                First Lien       No              No                            0                 EMCFLOW                                     360
17244853                First Lien       No              No                            0                 EMCFLOW                                     360
17244855                First Lien       No              No                            0                 EMCFLOW                                     360
17244857                First Lien       No              No                            0                 EMCFLOW                                     360
17246254                First Lien       No              No                            0                 EMCFLOW                                     360
17148472                First Lien       No              No                            0                 EMCFLOW                                     360
17148494                First Lien       No              Yes                          60                 EMCFLOW                                     360
17148513                First Lien       No              Yes                          60                 EMCFLOW                                     360
17151488                First Lien       No              No                            0                 EMCFLOW                                     360
17151490                First Lien       No              No                            0                 EMCFLOW                                     360
17151529                First Lien       No              Yes                          60                 EMCFLOW                                     360
17151610                First Lien       No              Yes                          60                 EMCFLOW                                     360
17171404                First Lien       No              Yes                          60                 EMCFLOW                                     360
17171493                First Lien       No              Yes                          60                 EMCFLOW                                     360
17171500                First Lien       No              Yes                          60                 EMCFLOW                                     360
17180412                First Lien       No              No                            0                 EMCFLOW                                     360
17180415                First Lien       No              No                            0                 EMCFLOW                                     360
17180416                First Lien       No              No                            0                 EMCFLOW                                     360
17181944                First Lien       No              Yes                          60                 EMCFLOW                                     360
17181956                First Lien       No              Yes                          60                 EMCFLOW                                     360
17181957                First Lien       No              Yes                          60                 EMCFLOW                                     360
17202208                First Lien       No              Yes                          60                 EMCFLOW                                     360
17202209                First Lien       No              Yes                          60                 EMCFLOW                                     360
17202230                First Lien       No              Yes                          60                 EMCFLOW                                     360
17202232                First Lien       No              Yes                          60                 EMCFLOW                                     360
17202237                First Lien       No              Yes                          60                 EMCFLOW                                     360
17202244                First Lien       No              No                            0                 EMCFLOW                                     360
17202245                First Lien       No              Yes                          60                 EMCFLOW                                     360
17202246                First Lien       No              Yes                          60                 EMCFLOW                                     360
17208216                First Lien       No              No                            0                 EMCFLOW                                     360
17217039                First Lien       No              Yes                          60                 EMCFLOW                                     360
17217041                First Lien       No              Yes                          60                 EMCFLOW                                     360
17217043                First Lien       No              No                            0                 EMCFLOW                                     360
17217054                First Lien       No              Yes                          60                 EMCFLOW                                     360
17228922                First Lien       No              Yes                          60                 EMCFLOW                                     360
17228926                First Lien       No              Yes                          60                 EMCFLOW                                     360
17228928                First Lien       No              Yes                          60                 EMCFLOW                                     360
17228932                First Lien       No              Yes                          60                 EMCFLOW                                     360
17231098                First Lien       No              Yes                          60                 EMCFLOW                                     360
17231107                First Lien       No              Yes                          60                 EMCFLOW                                     360
17059271                First Lien       No              Yes                          60                 EMCFLOW                                     360
17009021                First Lien       No              No                            0                 EMCFLOW                                     360
17013683                First Lien       No              Yes                          60                 EMCFLOW                                     360
16658444                First Lien       No              Yes                          60                 EMCFLOW                                     360
16684063                First Lien       No              No                            0                 EMCFLOW                                     360
17014950                First Lien       No              No                            0                 EMCFLOW                                     360
17078487                First Lien       No              Yes                         120                 EMCFLOW                                     360
17076548                First Lien       No              No                            0                   BSRM                                      360
17218542                First Lien       No              No                            0                   BSRM                                      360
17230539                First Lien       No              No                            0                   BSRM                                      360
17245909                First Lien       No              Yes                         120                   BSRM                                      360
17247632                First Lien       No              Yes                         120                   BSRM                                      360
17249992                First Lien       No              Yes                         120                   BSRM                                      360
17255980                First Lien       No              No                            0                   BSRM                                      360
17267268                First Lien       Yes             No                            0                   BSRM                                      480
17274234                First Lien       No              Yes                         120                   BSRM                                      360
17275487                First Lien       No              Yes                         120                   BSRM                                      360
17278943                First Lien       No              Yes                         120                   BSRM                                      360
17279579                First Lien       No              Yes                         120                   BSRM                                      360
17280045                First Lien       No              Yes                         120                   BSRM                                      360
17280046                First Lien       Yes             No                            0                   BSRM                                      480
17280047                First Lien       No              Yes                         120                   BSRM                                      360
17280116                First Lien       No              Yes                         120                   BSRM                                      360
17286720                First Lien       No              No                            0                   BSRM                                      360
17286730                First Lien       No              No                            0                   BSRM                                      360
17293502                First Lien       No              Yes                         120                   BSRM                                      360
17297210                First Lien       No              Yes                         120                   BSRM                                      360
17297218                First Lien       No              Yes                         120                   BSRM                                      360
17297221                First Lien       No              Yes                         120                   BSRM                                      360
17298133                First Lien       No              Yes                         120                   BSRM                                      360
17298087                First Lien       No              Yes                         120                   BSRM                                      360
17298211                First Lien       No              Yes                         120                   BSRM                                      360
17298098                First Lien       No              Yes                         120                   BSRM                                      360
17298855                First Lien       No              Yes                         120                   BSRM                                      360
17299525                First Lien       No              Yes                         120                   BSRM                                      360
17299534                First Lien       No              Yes                         120                   BSRM                                      360
17299536                First Lien       No              Yes                         120                   BSRM                                      360
17299491                First Lien       No              Yes                         120                   BSRM                                      360
17299579                First Lien       No              Yes                         120                   BSRM                                      360
17299586                First Lien       No              Yes                         120                   BSRM                                      360
17301745                First Lien       No              Yes                         120                   BSRM                                      360
17301717                First Lien       No              No                            0                   BSRM                                      360
17301786                First Lien       No              Yes                         120                   BSRM                                      360
17301798                First Lien       No              Yes                         120                   BSRM                                      360
17301821                First Lien       No              No                            0                   BSRM                                      360
17214357                First Lien       No              Yes                         120                 EMCFLOW                                     360
16304164                First Lien       No              Yes                         120                 EMCFLOW                                     360
17065311                First Lien       No              Yes                         120                 EMCFLOW                                     360
17154134                First Lien       No              No                            0                   BSRM                                      360
16832568                First Lien       No              Yes                         120                   BSRM                                      360
16835052                First Lien       No              No                            0                   BSRM                                      360
16823432                First Lien       No              Yes                         120                   BSRM                                      360
17299637                First Lien       No              Yes                         120                 EMCFLOW                                     360
17299650                First Lien       No              Yes                         120                 EMCFLOW                                     360
17301850                First Lien       No              No                            0                 EMCFLOW                                     360
17301875                First Lien       No              Yes                         120                 EMCFLOW                                     360
17302287                First Lien       No              Yes                         120                 EMCFLOW                                     360
17302297                First Lien       No              No                            0                 EMCFLOW                                     360
17302299                First Lien       Yes             No                            0                 EMCFLOW                                     480
17303975                First Lien       No              Yes                         120                 EMCFLOW                                     360
17303990                First Lien       No              No                            0                 EMCFLOW                                     360
17306383                First Lien       No              Yes                         120                 EMCFLOW                                     360
17309184                First Lien       No              No                            0                 EMCFLOW                                     360
17312361                First Lien       No              Yes                          60                 EMCFLOW                                     360
17256236                First Lien       No              Yes                         120                 EMCFLOW                                     360
17256376                First Lien       No              Yes                         120                 EMCFLOW                                     360
17259611                First Lien       No              Yes                          60                 EMCFLOW                                     360
17259619                First Lien       No              Yes                         120                 EMCFLOW                                     360
17263934                First Lien       No              Yes                         120                 EMCFLOW                                     360
17264197                First Lien       No              Yes                         120                 EMCFLOW                                     360
17265591                First Lien       No              Yes                          60                 EMCFLOW                                     360
17265597                First Lien       No              Yes                          60                 EMCFLOW                                     360
17265599                First Lien       No              No                            0                 EMCFLOW                                     360
17266307                First Lien       No              Yes                         120                 EMCFLOW                                     360
17266313                First Lien       No              Yes                          60                 EMCFLOW                                     360
17267731                First Lien       No              Yes                         120                 EMCFLOW                                     360
17272367                First Lien       No              Yes                         120                 EMCFLOW                                     360
17274421                First Lien       No              Yes                         120                 EMCFLOW                                     360
17275612                First Lien       No              Yes                         120                 EMCFLOW                                     360
17279073                First Lien       No              Yes                         120                 EMCFLOW                                     360
17293562                First Lien       No              Yes                          60                 EMCFLOW                                     360
17293573                First Lien       No              Yes                         120                 EMCFLOW                                     360
17293595                First Lien       No              Yes                         120                 EMCFLOW                                     360
17295344                First Lien       No              No                            0                 EMCFLOW                                     360
17297468                First Lien       No              Yes                         120                 EMCFLOW                                     360
17298235                First Lien       No              No                            0                 EMCFLOW                                     360
17298237                First Lien       No              Yes                         120                 EMCFLOW                                     360
17298238                First Lien       No              No                            0                 EMCFLOW                                     360
17298239                First Lien       No              Yes                         120                 EMCFLOW                                     360
17238774                First Lien       No              Yes                         120                 EMCFLOW                                     360
17238827                First Lien       No              Yes                         120                 EMCFLOW                                     360
17238829                First Lien       No              Yes                         120                 EMCFLOW                                     360
17243150                First Lien       No              Yes                         120                 EMCFLOW                                     360
17243156                First Lien       No              Yes                          60                 EMCFLOW                                     360
17243257                First Lien       No              No                            0                 EMCFLOW                                     360
17243288                First Lien       No              Yes                         120                 EMCFLOW                                     360
17243384                First Lien       No              Yes                         120                 EMCFLOW                                     360
17243939                First Lien       No              Yes                         120                 EMCFLOW                                     360
17244887                First Lien       No              Yes                         120                 EMCFLOW                                     360
17244889                First Lien       No              Yes                         120                 EMCFLOW                                     360
17244917                First Lien       No              Yes                         120                 EMCFLOW                                     360
17246160                First Lien       No              Yes                         120                 EMCFLOW                                     360
17246258                First Lien       No              Yes                         120                 EMCFLOW                                     360
17246992                First Lien       No              Yes                         120                 EMCFLOW                                     360
17247012                First Lien       No              No                            0                 EMCFLOW                                     360
17247906                First Lien       No              Yes                         120                 EMCFLOW                                     360
17247930                First Lien       No              Yes                         120                 EMCFLOW                                     360
17248643                First Lien       No              Yes                         120                 EMCFLOW                                     360
17248650                First Lien       No              Yes                         120                 EMCFLOW                                     360
17250237                First Lien       No              No                            0                 EMCFLOW                                     360
17250252                First Lien       No              Yes                         120                 EMCFLOW                                     360
17250261                First Lien       No              Yes                         120                 EMCFLOW                                     360
17230301                First Lien       No              Yes                         120                 EMCFLOW                                     360
17231133                First Lien       No              Yes                         120                 EMCFLOW                                     360
17231190                First Lien       No              Yes                         120                 EMCFLOW                                     360
17231204                First Lien       No              Yes                         120                 EMCFLOW                                     360
17231691                First Lien       No              Yes                          60                 EMCFLOW                                     360
17231716                First Lien       No              Yes                          60                 EMCFLOW                                     360
17231730                First Lien       No              Yes                         120                 EMCFLOW                                     360
17231741                First Lien       No              No                            0                 EMCFLOW                                     360
17231743                First Lien       No              No                            0                 EMCFLOW                                     360
17231745                First Lien       No              Yes                          60                 EMCFLOW                                     360
17231746                First Lien       No              No                            0                 EMCFLOW                                     360
17231774                First Lien       No              Yes                         120                 EMCFLOW                                     360
17238709                First Lien       No              Yes                         120                 EMCFLOW                                     360
17238711                First Lien       No              No                            0                 EMCFLOW                                     360
17238739                First Lien       No              No                            0                 EMCFLOW                                     360
17238751                First Lien       No              Yes                         120                 EMCFLOW                                     360
17238758                First Lien       No              Yes                         120                 EMCFLOW                                     360
17238760                First Lien       No              Yes                          60                 EMCFLOW                                     360
17230255                First Lien       No              No                            0                 EMCFLOW                                     360
17230258                First Lien       No              No                            0                 EMCFLOW                                     360
17230264                First Lien       No              No                            0                 EMCFLOW                                     360
17229865                First Lien       No              Yes                         120                   BSRM                                      360
17245699                First Lien       No              No                            0                   BSRM                                      360
17267253                First Lien       Yes             No                            0                   BSRM                                      480
17207759                First Lien       No              Yes                         120                   BSRM                                      360
16121006                First Lien       No              Yes                         120                 EMCFLOW                                     360
17230474                First Lien       No              Yes                         120                   BSRM                                      360
17246539                First Lien       No              Yes                         120                   BSRM                                      360
17219062                First Lien       No              No                            0                   BSRM                                      360
17272266                First Lien       No              Yes                         120                   BSRM                                      360
17202579                First Lien       No              Yes                         120                   BSRM                                      360
16980779                First Lien       No              Yes                          60                 EMCFLOW                                     360
17002095                First Lien       No              Yes                         120                 EMCFLOW                                     360
17042505                First Lien       No              Yes                         120                 EMCFLOW                                     360
17043928                First Lien       No              Yes                         120                 EMCFLOW                                     360
17003240                First Lien       No              Yes                         120                 EMCFLOW                                     360
17011262                First Lien       No              Yes                         120                 EMCFLOW                                     360
16826783                First Lien       No              Yes                         120                 EMCFLOW                                     360
17267301                First Lien       No              No                            0                   BSRM                                      360
17238822                First Lien       No              Yes                         120                 EMCFLOW                                     360
17252611                First Lien       No              Yes                         120                   BSRM                                      360
16974038                First Lien       Yes             No                            0                 EMCFLOW                                     480
17267732                First Lien       No              No                            0                 EMCFLOW                                     360
17238819                First Lien       No              Yes                          60                 EMCFLOW                                     360
17238826                First Lien       No              No                            0                 EMCFLOW                                     360
17238836                First Lien       No              Yes                          60                 EMCFLOW                                     360
17238838                First Lien       No              No                            0                 EMCFLOW                                     360
17325691                First Lien       No              No                            0                 EMCFLOW                                     360
17325695                First Lien       No              No                            0                 EMCFLOW                                     360
17325696                First Lien       No              Yes                          60                 EMCFLOW                                     360
17325697                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311872                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311873                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311874                First Lien       No              No                            0                 EMCFLOW                                     360
17311875                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311876                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311879                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311880                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311882                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311884                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311885                First Lien       No              Yes                          60                 EMCFLOW                                     360
17311886                First Lien       No              No                            0                 EMCFLOW                                     360
17311887                First Lien       No              Yes                          60                 EMCFLOW                                     360
17255159                First Lien       No              Yes                         120                   BSRM                                      360
17160269                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169168                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171538                First Lien       No              Yes                         120                 EMCFLOW                                     360
17172643                First Lien       Yes             No                            0                 EMCFLOW                                     480
17182804                First Lien       No              Yes                         120                 EMCFLOW                                     360
17202136                First Lien       Yes             No                            0                 EMCFLOW                                     480
17208278                First Lien       No              Yes                         120                 EMCFLOW                                     360
17214324                First Lien       No              Yes                         120                 EMCFLOW                                     360
17215670                First Lien       No              Yes                         120                 EMCFLOW                                     360
17226637                First Lien       Yes             No                            0                 EMCFLOW                                     480
17226638                First Lien       Yes             No                            0                 EMCFLOW                                     480
17229350                First Lien       No              Yes                         120                 EMCFLOW                                     360
17238810                First Lien       No              No                            0                 EMCFLOW                                     360
17148635                First Lien       No              Yes                         120                 EMCFLOW                                     360
17151559                First Lien       No              Yes                          60                 EMCFLOW                                     360
17152846                First Lien       No              Yes                         120                 EMCFLOW                                     360
17154597                First Lien       No              Yes                         120                 EMCFLOW                                     360
17244542                First Lien       No              Yes                         120                   BSRM                                      360
17303904                First Lien       No              No                            0                   BSRM                                      360
17245849                First Lien       No              No                            0                   BSRM                                      360
17247494                First Lien       No              Yes                         120                   BSRM                                      360
17247641                First Lien       No              Yes                         120                   BSRM                                      360
17251434                First Lien       No              Yes                         120                   BSRM                                      360
17255947                First Lien       No              Yes                         120                   BSRM                                      360
17256888                First Lien       No              No                            0                   BSRM                                      360
17259501                First Lien       No              Yes                         120                   BSRM                                      360
17265534                First Lien       No              No                            0                   BSRM                                      360
17266289                First Lien       No              No                            0                   BSRM                                      360
17274339                First Lien       No              Yes                         120                   BSRM                                      360
17325199                First Lien       No              Yes                         120                   BSRM                                      360
17166648                First Lien       No              Yes                         120                   BSRM                                      360
17168725                First Lien       No              No                            0                   BSRM                                      360
17181704                First Lien       No              No                            0                   BSRM                                      360
17207837                First Lien       No              No                            0                   BSRM                                      360
17218447                First Lien       No              Yes                         120                   BSRM                                      360
17221566                First Lien       No              Yes                         120                   BSRM                                      360
17233957                First Lien       No              No                            0                   BSRM                                      360
17218465                First Lien       No              Yes                         120                   BSRM                                      360
17148288                First Lien       No              Yes                         120                   BSRM                                      360
17152522                First Lien       No              Yes                         120                   BSRM                                      360
17152531                First Lien       No              Yes                         120                   BSRM                                      360
17178341                First Lien       No              No                            0                   BSRM                                      360
17217435                First Lien       No              Yes                         120                   BSRM                                      360
17056074                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066430                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066435                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066439                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066441                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066519                First Lien       No              No                            0                 EMCFLOW                                     360
17066686                First Lien       No              Yes                         120                 EMCFLOW                                     360
17075661                First Lien       No              Yes                         120                 EMCFLOW                                     360
17075732                First Lien       No              Yes                         120                 EMCFLOW                                     360
17076968                First Lien       No              Yes                          60                 EMCFLOW                                     360
17076986                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078380                First Lien       No              No                            0                 EMCFLOW                                     360
17078467                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078566                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089178                First Lien       No              No                            0                 EMCFLOW                                     360
17113373                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113415                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113420                First Lien       No              Yes                         120                 EMCFLOW                                     360
17128766                First Lien       No              No                            0                 EMCFLOW                                     360
17228945                First Lien       No              No                            0                 EMCFLOW                                     360
17228951                First Lien       No              No                            0                 EMCFLOW                                     360
17228962                First Lien       No              Yes                         120                 EMCFLOW                                     360
17229004                First Lien       No              Yes                         120                 EMCFLOW                                     360
17229025                First Lien       No              Yes                         120                 EMCFLOW                                     360
17229038                First Lien       No              No                            0                 EMCFLOW                                     360
17229281                First Lien       No              No                            0                 EMCFLOW                                     360
17229285                First Lien       No              Yes                         120                 EMCFLOW                                     360
17229360                First Lien       No              Yes                         120                 EMCFLOW                                     360
17229371                First Lien       No              Yes                         120                 EMCFLOW                                     360
17218866                First Lien       No              Yes                         120                 EMCFLOW                                     360
17218943                First Lien       No              No                            0                 EMCFLOW                                     360
17224523                First Lien       No              Yes                         120                 EMCFLOW                                     360
17224539                First Lien       No              Yes                          60                 EMCFLOW                                     360
17219518                First Lien       No              Yes                          60                 EMCFLOW                                     360
17219537                First Lien       No              No                            0                 EMCFLOW                                     360
17219572                First Lien       No              Yes                         120                 EMCFLOW                                     360
17219579                First Lien       No              Yes                         120                 EMCFLOW                                     360
17221810                First Lien       No              Yes                         120                 EMCFLOW                                     360
17221811                First Lien       No              Yes                         120                 EMCFLOW                                     360
17221823                First Lien       No              Yes                          60                 EMCFLOW                                     360
17221830                First Lien       No              Yes                         120                 EMCFLOW                                     360
17221851                First Lien       No              Yes                         120                 EMCFLOW                                     360
17226644                First Lien       No              No                            0                 EMCFLOW                                     360
17226651                First Lien       No              No                            0                 EMCFLOW                                     360
17221879                First Lien       No              Yes                         120                 EMCFLOW                                     360
17221899                First Lien       No              Yes                         120                 EMCFLOW                                     360
17221904                First Lien       No              Yes                         120                 EMCFLOW                                     360
17224466                First Lien       No              Yes                          60                 EMCFLOW                                     360
17208320                First Lien       No              Yes                         120                 EMCFLOW                                     360
17208339                First Lien       No              Yes                          60                 EMCFLOW                                     360
17214399                First Lien       No              Yes                          60                 EMCFLOW                                     360
17215118                First Lien       No              Yes                         120                 EMCFLOW                                     360
17215129                First Lien       No              Yes                          60                 EMCFLOW                                     360
17215133                First Lien       No              No                            0                 EMCFLOW                                     360
17215650                First Lien       No              Yes                          60                 EMCFLOW                                     360
17217021                First Lien       No              Yes                         120                 EMCFLOW                                     360
17217028                First Lien       No              Yes                         120                 EMCFLOW                                     360
17217073                First Lien       No              No                            0                 EMCFLOW                                     360
17217097                First Lien       No              No                            0                 EMCFLOW                                     360
17217125                First Lien       No              Yes                         120                 EMCFLOW                                     360
17217821                First Lien       No              Yes                         120                 EMCFLOW                                     360
17217828                First Lien       No              Yes                         120                 EMCFLOW                                     360
17217838                First Lien       No              No                            0                 EMCFLOW                                     360
17217850                First Lien       No              Yes                         120                 EMCFLOW                                     360
17217855                First Lien       No              Yes                          60                 EMCFLOW                                     360
17203981                First Lien       No              Yes                         120                 EMCFLOW                                     360
17204011                First Lien       No              Yes                         120                 EMCFLOW                                     360
17204057                First Lien       No              Yes                         120                 EMCFLOW                                     360
17206035                First Lien       No              No                            0                 EMCFLOW                                     360
17206068                First Lien       No              Yes                         120                 EMCFLOW                                     360
17206095                First Lien       No              Yes                         120                 EMCFLOW                                     360
17206102                First Lien       No              Yes                         120                 EMCFLOW                                     360
17206128                First Lien       No              No                            0                 EMCFLOW                                     360
17207365                First Lien       No              Yes                         120                 EMCFLOW                                     360
17182077                First Lien       No              Yes                         120                 EMCFLOW                                     360
17182084                First Lien       No              No                            0                 EMCFLOW                                     360
17182086                First Lien       No              No                            0                 EMCFLOW                                     360
17182094                First Lien       No              Yes                         120                 EMCFLOW                                     360
17182834                First Lien       No              Yes                         120                 EMCFLOW                                     360
17182837                First Lien       No              No                            0                 EMCFLOW                                     360
17182843                First Lien       No              Yes                         120                 EMCFLOW                                     360
17200928                First Lien       No              No                            0                 EMCFLOW                                     360
17200945                First Lien       No              Yes                         120                 EMCFLOW                                     360
17201779                First Lien       No              Yes                         120                 EMCFLOW                                     360
17201785                First Lien       No              No                            0                 EMCFLOW                                     360
17201825                First Lien       No              Yes                         120                 EMCFLOW                                     360
17203911                First Lien       No              Yes                         120                 EMCFLOW                                     360
17203949                First Lien       No              Yes                         120                 EMCFLOW                                     360
17202124                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171501                First Lien       No              No                            0                 EMCFLOW                                     360
17171508                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171510                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171513                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171515                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171517                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171527                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171529                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171654                First Lien       No              Yes                         120                 EMCFLOW                                     360
17172552                First Lien       No              Yes                          60                 EMCFLOW                                     360
17172572                First Lien       No              No                            0                 EMCFLOW                                     360
17172574                First Lien       No              No                            0                 EMCFLOW                                     360
17172587                First Lien       No              Yes                          60                 EMCFLOW                                     360
17172598                First Lien       No              Yes                         120                 EMCFLOW                                     360
17172616                First Lien       No              No                            0                 EMCFLOW                                     360
17172618                First Lien       No              No                            0                 EMCFLOW                                     360
17172635                First Lien       No              Yes                         120                 EMCFLOW                                     360
17172683                First Lien       No              No                            0                 EMCFLOW                                     360
17172728                First Lien       No              Yes                         120                 EMCFLOW                                     360
17172767                First Lien       No              Yes                         120                 EMCFLOW                                     360
17172771                First Lien       No              No                            0                 EMCFLOW                                     360
17175508                First Lien       No              Yes                         120                 EMCFLOW                                     360
17180335                First Lien       No              Yes                         120                 EMCFLOW                                     360
17155877                First Lien       No              Yes                         120                 EMCFLOW                                     360
17155904                First Lien       No              Yes                         120                 EMCFLOW                                     360
17160241                First Lien       No              No                            0                 EMCFLOW                                     360
17160249                First Lien       No              No                            0                 EMCFLOW                                     360
17160317                First Lien       No              Yes                         120                 EMCFLOW                                     360
17160339                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169262                First Lien       No              Yes                         120                 EMCFLOW                                     360
17160364                First Lien       No              No                            0                 EMCFLOW                                     360
17160402                First Lien       No              No                            0                 EMCFLOW                                     360
17167176                First Lien       No              No                            0                 EMCFLOW                                     360
17167191                First Lien       No              No                            0                 EMCFLOW                                     360
17167265                First Lien       No              Yes                          60                 EMCFLOW                                     360
17167272                First Lien       No              Yes                         120                 EMCFLOW                                     360
17167275                First Lien       No              No                            0                 EMCFLOW                                     360
17167344                First Lien       No              Yes                          84                 EMCFLOW                                     360
17168971                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169011                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169013                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169018                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169027                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169069                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169077                First Lien       No              No                            0                 EMCFLOW                                     360
17169080                First Lien       No              No                            0                 EMCFLOW                                     360
17169088                First Lien       No              Yes                          84                 EMCFLOW                                     360
17169095                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169130                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169142                First Lien       No              No                            0                 EMCFLOW                                     360
17171380                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171400                First Lien       No              No                            0                 EMCFLOW                                     360
17169145                First Lien       No              Yes                         120                 EMCFLOW                                     360
17169154                First Lien       No              No                            0                 EMCFLOW                                     360
17169196                First Lien       No              Yes                         120                 EMCFLOW                                     360
17171438                First Lien       No              No                            0                 EMCFLOW                                     360
17171458                First Lien       No              Yes                          60                 EMCFLOW                                     360
17171469                First Lien       No              Yes                         120                 EMCFLOW                                     360
17151551                First Lien       No              Yes                         120                 EMCFLOW                                     360
17151556                First Lien       No              Yes                         120                 EMCFLOW                                     360
17151565                First Lien       No              Yes                         120                 EMCFLOW                                     360
17152808                First Lien       No              No                            0                 EMCFLOW                                     360
17152841                First Lien       No              Yes                         120                 EMCFLOW                                     360
17152874                First Lien       No              Yes                          84                 EMCFLOW                                     360
17152886                First Lien       No              No                            0                 EMCFLOW                                     360
17152899                First Lien       No              Yes                          60                 EMCFLOW                                     360
17152901                First Lien       No              Yes                         120                 EMCFLOW                                     360
17152914                First Lien       No              Yes                         120                 EMCFLOW                                     360
17152967                First Lien       No              Yes                         120                 EMCFLOW                                     360
17154567                First Lien       No              No                            0                 EMCFLOW                                     360
17154572                First Lien       No              Yes                         120                 EMCFLOW                                     360
17154596                First Lien       No              No                            0                 EMCFLOW                                     360
17154665                First Lien       No              Yes                         120                 EMCFLOW                                     360
17154708                First Lien       No              Yes                          84                 EMCFLOW                                     360
17154747                First Lien       No              Yes                         120                 EMCFLOW                                     360
17155773                First Lien       No              Yes                         120                 EMCFLOW                                     360
17155775                First Lien       No              Yes                         120                 EMCFLOW                                     360
17155786                First Lien       No              Yes                         120                 EMCFLOW                                     360
17155824                First Lien       No              Yes                         120                 EMCFLOW                                     360
17148751                First Lien       No              No                            0                 EMCFLOW                                     360
17148757                First Lien       No              Yes                         120                 EMCFLOW                                     360
17148863                First Lien       No              Yes                         120                 EMCFLOW                                     360
17151519                First Lien       No              Yes                         120                 EMCFLOW                                     360
17151522                First Lien       No              Yes                         120                 EMCFLOW                                     360
17151526                First Lien       No              Yes                         120                 EMCFLOW                                     360
17151538                First Lien       No              Yes                         120                 EMCFLOW                                     360
17146240                First Lien       No              Yes                          60                 EMCFLOW                                     360
17148463                First Lien       No              Yes                         120                 EMCFLOW                                     360
17148612                First Lien       No              Yes                         120                 EMCFLOW                                     360
17145989                First Lien       No              Yes                         120                 EMCFLOW                                     360
17146087                First Lien       No              No                            0                 EMCFLOW                                     360
17146098                First Lien       No              No                            0                 EMCFLOW                                     360
17146113                First Lien       No              No                            0                 EMCFLOW                                     360
17146199                First Lien       No              Yes                         120                 EMCFLOW                                     360
17133321                First Lien       No              Yes                         120                 EMCFLOW                                     360
17130942                First Lien       No              Yes                         120                 EMCFLOW                                     360
17131014                First Lien       No              Yes                         120                 EMCFLOW                                     360
17132969                First Lien       No              Yes                          60                 EMCFLOW                                     360
17133079                First Lien       No              Yes                         120                 EMCFLOW                                     360
17133142                First Lien       No              Yes                         120                 EMCFLOW                                     360
17133152                First Lien       No              Yes                         120                 EMCFLOW                                     360
17133185                First Lien       No              Yes                          60                 EMCFLOW                                     360
17133208                First Lien       No              Yes                         120                 EMCFLOW                                     360
17130610                First Lien       No              Yes                         120                 EMCFLOW                                     360
17130511                First Lien       No              Yes                          60                 EMCFLOW                                     360
17130534                First Lien       No              No                            0                 EMCFLOW                                     360
17323121                First Lien       No              Yes                         120                   BSRM                                      360
17324358                First Lien       No              No                            0                   BSRM                                      360
17325300                First Lien       No              No                            0                   BSRM                                      360
17325598                First Lien       No              Yes                         120                   BSRM                                      360
17325680                First Lien       No              Yes                         120                   BSRM                                      360
17326272                First Lien       No              Yes                         120                   BSRM                                      360
17306351                First Lien       No              Yes                         120                   BSRM                                      360
17309150                First Lien       No              No                            0                   BSRM                                      360
17309160                First Lien       No              Yes                         120                   BSRM                                      360
17322697                First Lien       No              Yes                         120                   BSRM                                      360
17312200                First Lien       No              Yes                         120                   BSRM                                      360
17312132                First Lien       No              Yes                         120                   BSRM                                      360
17304183                First Lien       No              Yes                         120                   BSRM                                      360
17304188                First Lien       No              Yes                         120                   BSRM                                      360
17304192                First Lien       No              Yes                         120                   BSRM                                      360
17306328                First Lien       No              No                            0                   BSRM                                      360
17303721                First Lien       No              Yes                         120                   BSRM                                      360
17303824                First Lien       No              Yes                         120                   BSRM                                      360
17301584                First Lien       No              No                            0                   BSRM                                      360
17301708                First Lien       No              Yes                         120                   BSRM                                      360
17301774                First Lien       No              Yes                         120                   BSRM                                      360
17301813                First Lien       No              No                            0                   BSRM                                      360
17301819                First Lien       No              Yes                         120                   BSRM                                      360
17301597                First Lien       No              Yes                         120                   BSRM                                      360
17302210                First Lien       No              Yes                         120                   BSRM                                      360
17286679                First Lien       No              Yes                         120                   BSRM                                      360
17293481                First Lien       No              Yes                         120                   BSRM                                      360
17293530                First Lien       Yes             No                            0                   BSRM                                      480
17293534                First Lien       No              Yes                         120                   BSRM                                      360
17295229                First Lien       No              Yes                         120                   BSRM                                      360
17295184                First Lien       No              Yes                         120                   BSRM                                      360
17295269                First Lien       Yes             No                            0                   BSRM                                      480
17295314                First Lien       No              Yes                         120                   BSRM                                      360
17297165                First Lien       No              No                            0                   BSRM                                      360
17298121                First Lien       No              Yes                         120                   BSRM                                      360
17298156                First Lien       No              Yes                         120                   BSRM                                      360
17298181                First Lien       No              Yes                         120                   BSRM                                      360
17298190                First Lien       No              Yes                         120                   BSRM                                      360
17298193                First Lien       No              No                            0                   BSRM                                      360
17298202                First Lien       No              Yes                         120                   BSRM                                      360
17298208                First Lien       No              Yes                         120                   BSRM                                      360
17298876                First Lien       No              Yes                         120                   BSRM                                      360
17298916                First Lien       No              Yes                         120                   BSRM                                      360
17299532                First Lien       No              Yes                         120                   BSRM                                      360
17299561                First Lien       No              No                            0                   BSRM                                      360
17299564                First Lien       No              Yes                         120                   BSRM                                      360
17299612                First Lien       No              Yes                         120                   BSRM                                      360
17230523                First Lien       Yes             No                            0                   BSRM                                      480
17274294                First Lien       No              Yes                         120                   BSRM                                      360
17274354                First Lien       No              Yes                         120                   BSRM                                      360
17275503                First Lien       No              No                            0                   BSRM                                      360
17275504                First Lien       No              Yes                         120                   BSRM                                      360
17275517                First Lien       No              Yes                         120                   BSRM                                      360
17275533                First Lien       No              Yes                         120                   BSRM                                      360
17275551                First Lien       No              Yes                         120                   BSRM                                      360
17278403                First Lien       No              Yes                         120                   BSRM                                      360
17278414                First Lien       No              Yes                         120                   BSRM                                      360
17278419                First Lien       No              Yes                         120                   BSRM                                      360
17278437                First Lien       No              Yes                         120                   BSRM                                      360
17278381                First Lien       No              No                            0                   BSRM                                      360
17278385                First Lien       No              Yes                         120                   BSRM                                      360
17278981                First Lien       No              No                            0                   BSRM                                      360
17279014                First Lien       No              No                            0                   BSRM                                      360
17279029                First Lien       No              Yes                         120                   BSRM                                      360
17279041                First Lien       Yes             No                            0                   BSRM                                      480
17279592                First Lien       No              No                            0                   BSRM                                      360
17279600                First Lien       No              Yes                         120                   BSRM                                      360
17279614                First Lien       No              No                            0                   BSRM                                      360
17279617                First Lien       No              Yes                         120                   BSRM                                      360
17280142                First Lien       No              No                            0                   BSRM                                      360
17224142                First Lien       No              Yes                         120                   BSRM                                      360
17226483                First Lien       No              No                            0                   BSRM                                      360
17226530                First Lien       No              Yes                         120                   BSRM                                      360
17228637                First Lien       No              No                            0                   BSRM                                      360
17229538                First Lien       No              Yes                         120                   BSRM                                      360
17229938                First Lien       No              No                            0                   BSRM                                      360
17229962                First Lien       No              Yes                         120                   BSRM                                      360
17230009                First Lien       No              Yes                         120                   BSRM                                      360
17230016                First Lien       No              Yes                         120                   BSRM                                      360
17230063                First Lien       No              No                            0                   BSRM                                      360
17216765                First Lien       No              No                            0                   BSRM                                      360
17216768                First Lien       No              No                            0                   BSRM                                      360
17216774                First Lien       No              Yes                         120                   BSRM                                      360
17217699                First Lien       No              No                            0                   BSRM                                      360
17217461                First Lien       No              Yes                         120                   BSRM                                      360
17217465                First Lien       No              Yes                         120                   BSRM                                      360
17218514                First Lien       No              Yes                         120                   BSRM                                      360
17218541                First Lien       No              Yes                         120                   BSRM                                      360
17218559                First Lien       No              Yes                         120                   BSRM                                      360
17219252                First Lien       No              Yes                         120                   BSRM                                      360
17219262                First Lien       No              Yes                         120                   BSRM                                      360
17219269                First Lien       No              No                            0                   BSRM                                      360
17221459                First Lien       No              Yes                         120                   BSRM                                      360
17224113                First Lien       No              No                            0                   BSRM                                      360
17207955                First Lien       No              No                            0                   BSRM                                      360
17213970                First Lien       No              No                            0                   BSRM                                      360
17214075                First Lien       No              Yes                         120                   BSRM                                      360
17214096                First Lien       No              Yes                         120                   BSRM                                      360
17214822                First Lien       No              Yes                         120                   BSRM                                      360
17215496                First Lien       No              Yes                         120                   BSRM                                      360
17215572                First Lien       No              Yes                         120                   BSRM                                      360
17215301                First Lien       No              No                            0                   BSRM                                      360
17216674                First Lien       No              Yes                         120                   BSRM                                      360
17216746                First Lien       No              Yes                         120                   BSRM                                      360
17204222                First Lien       No              Yes                         120                   BSRM                                      360
17205728                First Lien       No              Yes                         120                   BSRM                                      360
17205739                First Lien       No              No                            0                   BSRM                                      360
17207179                First Lien       No              Yes                         120                   BSRM                                      360
17207898                First Lien       No              Yes                         120                   BSRM                                      360
17207793                First Lien       No              Yes                         120                   BSRM                                      360
17204198                First Lien       No              Yes                         120                   BSRM                                      360
17172263                First Lien       No              Yes                         120                   BSRM                                      360
17175149                First Lien       No              Yes                         120                   BSRM                                      360
17175197                First Lien       No              Yes                         120                   BSRM                                      360
17178366                First Lien       No              Yes                         120                   BSRM                                      360
17178460                First Lien       No              Yes                         120                   BSRM                                      360
17182395                First Lien       No              No                            0                   BSRM                                      360
17182447                First Lien       No              No                            0                   BSRM                                      360
17200628                First Lien       No              Yes                         120                   BSRM                                      360
17200702                First Lien       Yes             No                            0                   BSRM                                      480
17201475                First Lien       No              Yes                         120                   BSRM                                      360
17201492                First Lien       No              No                            0                   BSRM                                      360
17201514                First Lien       No              No                            0                   BSRM                                      360
17202679                First Lien       No              Yes                         120                   BSRM                                      360
17202683                First Lien       No              Yes                         120                   BSRM                                      360
17202703                First Lien       No              Yes                         120                   BSRM                                      360
17202734                First Lien       No              Yes                         120                   BSRM                                      360
17166568                First Lien       No              No                            0                   BSRM                                      360
17166582                First Lien       No              Yes                         120                   BSRM                                      360
17166620                First Lien       No              Yes                         120                   BSRM                                      360
17168644                First Lien       No              No                            0                   BSRM                                      360
17168668                First Lien       No              Yes                         120                   BSRM                                      360
17170606                First Lien       No              No                            0                   BSRM                                      360
17172219                First Lien       No              Yes                         120                   BSRM                                      360
17159876                First Lien       No              Yes                         120                   BSRM                                      360
17155383                First Lien       No              Yes                         120                   BSRM                                      360
17159840                First Lien       No              Yes                         120                   BSRM                                      360
17154214                First Lien       No              No                            0                   BSRM                                      360
17150130                First Lien       No              No                            0                   BSRM                                      360
17152432                First Lien       No              Yes                         120                   BSRM                                      360
17152446                First Lien       No              No                            0                   BSRM                                      360
17267377                First Lien       No              Yes                         120                   BSRM                                      360
17148216                First Lien       No              No                            0                   BSRM                                      360
17266292                First Lien       No              Yes                         120                   BSRM                                      360
17267337                First Lien       No              Yes                         120                   BSRM                                      360
17267345                First Lien       No              Yes                         120                   BSRM                                      360
17267353                First Lien       No              Yes                         120                   BSRM                                      360
17265884                First Lien       No              Yes                         120                   BSRM                                      360
17264172                First Lien       No              No                            0                   BSRM                                      360
17265461                First Lien       No              Yes                         120                   BSRM                                      360
17265476                First Lien       No              Yes                         120                   BSRM                                      360
17265511                First Lien       No              Yes                         120                   BSRM                                      360
17265548                First Lien       No              No                            0                   BSRM                                      360
17256950                First Lien       Yes             No                            0                   BSRM                                      480
17256956                First Lien       No              Yes                         120                   BSRM                                      360
17259525                First Lien       No              Yes                         120                   BSRM                                      360
17259537                First Lien       Yes             No                            0                   BSRM                                      480
17259550                First Lien       No              Yes                         120                   BSRM                                      360
17259552                First Lien       No              No                            0                   BSRM                                      360
17259565                First Lien       No              Yes                         120                   BSRM                                      360
17263509                First Lien       No              Yes                         120                   BSRM                                      360
17263544                First Lien       No              Yes                         120                   BSRM                                      360
17263550                First Lien       No              Yes                         120                   BSRM                                      360
17263904                First Lien       No              Yes                         120                   BSRM                                      360
17263711                First Lien       Yes             No                            0                   BSRM                                      480
17263907                First Lien       No              Yes                         120                   BSRM                                      360
17256947                First Lien       No              No                            0                   BSRM                                      360
17252652                First Lien       No              Yes                         120                   BSRM                                      360
17252679                First Lien       No              Yes                         120                   BSRM                                      360
17251451                First Lien       No              Yes                         120                   BSRM                                      360
17247497                First Lien       No              Yes                         120                   BSRM                                      360
17247512                First Lien       Yes             No                            0                   BSRM                                      480
17247516                First Lien       No              Yes                         120                   BSRM                                      360
17247551                First Lien       No              Yes                         120                   BSRM                                      360
17247637                First Lien       No              Yes                         120                   BSRM                                      360
17251417                First Lien       No              Yes                         120                   BSRM                                      360
17246647                First Lien       No              Yes                         120                   BSRM                                      360
17246696                First Lien       No              Yes                         120                   BSRM                                      360
17246708                First Lien       No              Yes                         120                   BSRM                                      360
17246712                First Lien       No              Yes                         120                   BSRM                                      360
17246730                First Lien       No              Yes                         120                   BSRM                                      360
17246757                First Lien       No              Yes                         120                   BSRM                                      360
17245751                First Lien       No              Yes                         120                   BSRM                                      360
17245757                First Lien       No              Yes                         120                   BSRM                                      360
17245804                First Lien       No              Yes                         120                   BSRM                                      360
17245820                First Lien       No              Yes                         120                   BSRM                                      360
17245869                First Lien       No              No                            0                   BSRM                                      360
17245880                First Lien       No              No                            0                   BSRM                                      360
17246587                First Lien       No              No                            0                   BSRM                                      360
17244095                First Lien       No              Yes                         120                   BSRM                                      360
17244418                First Lien       No              Yes                         120                   BSRM                                      360
17244443                First Lien       No              Yes                         120                   BSRM                                      360
17244451                First Lien       No              Yes                         120                   BSRM                                      360
17244502                First Lien       No              Yes                         120                   BSRM                                      360
17244520                First Lien       No              No                            0                   BSRM                                      360
17242783                First Lien       No              Yes                         120                   BSRM                                      360
17242799                First Lien       No              Yes                         120                   BSRM                                      360
17242858                First Lien       No              No                            0                   BSRM                                      360
17243991                First Lien       No              No                            0                   BSRM                                      360
17244053                First Lien       No              Yes                         120                   BSRM                                      360
17244055                First Lien       No              Yes                         120                   BSRM                                      360
17130006                First Lien       No              No                            0                   BSRM                                      360
17132646                First Lien       No              Yes                         120                   BSRM                                      360
17230632                First Lien       No              Yes                         120                   BSRM                                      360
17231370                First Lien       No              Yes                         120                   BSRM                                      360
17231401                First Lien       No              Yes                         120                   BSRM                                      360
17231403                First Lien       No              No                            0                   BSRM                                      360
17231310                First Lien       No              Yes                         120                   BSRM                                      360
17233936                First Lien       No              Yes                         120                   BSRM                                      360
17233940                First Lien       No              Yes                         120                   BSRM                                      360
17233948                First Lien       Yes             No                            0                   BSRM                                      480
17234036                First Lien       No              Yes                         120                   BSRM                                      360
17113019                First Lien       No              Yes                         120                   BSRM                                      360
17128204                First Lien       No              No                            0                   BSRM                                      360
16775482                First Lien       No              Yes                          60                 EMCFLOW                                     360
16774836                First Lien       No              Yes                         120                 EMCFLOW                                     360
17244390                First Lien       No              No                            0                   BSRM                                      360
17247532                First Lien       No              Yes                         120                   BSRM                                      360
17252618                First Lien       No              Yes                         120                   BSRM                                      360
17255187                First Lien       No              Yes                         120                   BSRM                                      360
17256882                First Lien       No              Yes                         120                   BSRM                                      360
17264082                First Lien       No              Yes                         120                   BSRM                                      360
17272265                First Lien       No              Yes                         120                   BSRM                                      360
17278420                First Lien       No              No                            0                   BSRM                                      360
17286675                First Lien       No              Yes                         120                   BSRM                                      360
17295178                First Lien       No              No                            0                   BSRM                                      360
17303019                First Lien       No              No                            0                   BSRM                                      360
17325207                First Lien       No              Yes                         120                   BSRM                                      360
17148942                First Lien       No              Yes                         120                 EMCFLOW                                     360
17267730                First Lien       No              No                            0                 EMCFLOW                                     360
17272414                First Lien       No              No                            0                 EMCFLOW                                     360
17293559                First Lien       No              Yes                         120                 EMCFLOW                                     360
17298981                First Lien       No              Yes                         120                 EMCFLOW                                     360
17152888                First Lien       No              Yes                          60                 EMCFLOW                                     360
17171691                First Lien       No              Yes                         120                 EMCFLOW                                     360
17202186                First Lien       Yes             No                            0                 EMCFLOW                                     480
17206059                First Lien       No              No                            0                 EMCFLOW                                     360
17226624                First Lien       No              Yes                         120                 EMCFLOW                                     360
17226648                First Lien       No              Yes                         120                 EMCFLOW                                     360
17228947                First Lien       No              No                            0                 EMCFLOW                                     360
17230289                First Lien       No              No                            0                 EMCFLOW                                     360
17246240                First Lien       No              Yes                         120                 EMCFLOW                                     360
17246988                First Lien       No              Yes                         120                 EMCFLOW                                     360
17150162                First Lien       No              Yes                         120                   BSRM                                      360
17214764                First Lien       No              Yes                         120                   BSRM                                      360
17021250                First Lien       No              Yes                         120                 EMCFLOW                                     360
17027741                First Lien       No              Yes                         120                 EMCFLOW                                     360
17057776                First Lien       No              No                            0                 EMCFLOW                                     360
17076953                First Lien       No              Yes                         120                 EMCFLOW                                     360
17077093                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078199                First Lien       No              Yes                         120                 EMCFLOW                                     360
17088677                First Lien       No              No                            0                 EMCFLOW                                     360
16853196                First Lien       No              No                            0                 EMCFLOW                                     360
16765217                First Lien       No              Yes                         120                 EMCFLOW                                     360
16731889                First Lien       No              Yes                          60                 EMCFLOW                                     360
16707917                First Lien       No              Yes                         120                 EMCFLOW                                     360
17218457                First Lien       No              No                            0                   BSRM                                      360
17128180                First Lien       No              Yes                         120                   BSRM                                      360
16658475                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113464                First Lien       No              No                            0                 EMCFLOW                                     360
17128696                First Lien       No              No                            0                 EMCFLOW                                     360
17078695                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089154                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089171                First Lien       No              No                            0                 EMCFLOW                                     360
17052157                First Lien       No              Yes                         120                 EMCFLOW                                     360
17033501                First Lien       No              Yes                         120                 EMCFLOW                                     360
16640918                First Lien       No              No                            0                 EMCFLOW                                     360
17113620                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113741                First Lien       No              Yes                         120                 EMCFLOW                                     360
17128585                First Lien       No              No                            0                 EMCFLOW                                     360
17128594                First Lien       No              No                            0                 EMCFLOW                                     360
17128610                First Lien       No              Yes                         120                 EMCFLOW                                     360
17128617                First Lien       No              No                            0                 EMCFLOW                                     360
17128629                First Lien       No              Yes                         120                 EMCFLOW                                     360
17128675                First Lien       No              Yes                         120                 EMCFLOW                                     360
17128682                First Lien       No              Yes                         120                 EMCFLOW                                     360
17128702                First Lien       Yes             No                            0                 EMCFLOW                                     480
17128815                First Lien       No              Yes                         120                 EMCFLOW                                     360
17128844                First Lien       No              Yes                         120                 EMCFLOW                                     360
17128850                First Lien       No              Yes                         120                 EMCFLOW                                     360
17088910                First Lien       No              No                            0                 EMCFLOW                                     360
17088943                First Lien       No              Yes                          60                 EMCFLOW                                     360
17088954                First Lien       No              No                            0                 EMCFLOW                                     360
17088987                First Lien       No              Yes                         120                 EMCFLOW                                     360
17088997                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089011                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089068                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089080                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089083                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089125                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089160                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089164                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089177                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089210                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089347                First Lien       No              No                            0                 EMCFLOW                                     360
17089385                First Lien       No              Yes                         120                 EMCFLOW                                     360
17089404                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113369                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113412                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113417                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113441                First Lien       No              No                            0                 EMCFLOW                                     360
17113452                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113482                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113508                First Lien       No              No                            0                 EMCFLOW                                     360
17113520                First Lien       No              No                            0                 EMCFLOW                                     360
17113564                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113570                First Lien       No              No                            0                 EMCFLOW                                     360
17113581                First Lien       No              Yes                         120                 EMCFLOW                                     360
17113584                First Lien       No              No                            0                 EMCFLOW                                     360
17325700                First Lien       No              Yes                          60                 EMCFLOW                                     360
17231091                First Lien       No              No                            0                 EMCFLOW                                     360
17231742                First Lien       No              Yes                          60                 EMCFLOW                                     360
17259586                First Lien       No              No                            0                 EMCFLOW                                     360
17263492                First Lien       No              No                            0                 EMCFLOW                                     360
17263493                First Lien       No              No                            0                 EMCFLOW                                     360
17263501                First Lien       No              Yes                         120                 EMCFLOW                                     360
17267729                First Lien       No              Yes                         120                 EMCFLOW                                     360
17298993                First Lien       No              Yes                         120                 EMCFLOW                                     360
17311933                First Lien       No              Yes                         120                 EMCFLOW                                     360
17217841                First Lien       No              Yes                          60                 EMCFLOW                                     360
17218966                First Lien       No              Yes                         120                 EMCFLOW                                     360
17221836                First Lien       No              Yes                         120                 EMCFLOW                                     360
17224507                First Lien       No              Yes                         120                 EMCFLOW                                     360
17302470                First Lien       No              Yes                         120                   BSRM                                      360
17303084                First Lien       No              Yes                         120                   BSRM                                      360
17303105                First Lien       No              Yes                         120                   BSRM                                      360
17303110                First Lien       No              No                            0                   BSRM                                      360
17303139                First Lien       No              Yes                         120                   BSRM                                      360
17303587                First Lien       No              Yes                         120                   BSRM                                      360
17303859                First Lien       No              Yes                         120                   BSRM                                      360
17304219                First Lien       No              No                            0                   BSRM                                      360
17304242                First Lien       No              No                            0                   BSRM                                      360
17304245                First Lien       No              Yes                         120                   BSRM                                      360
17304847                First Lien       No              No                            0                   BSRM                                      360
17306297                First Lien       No              Yes                         120                   BSRM                                      360
17306309                First Lien       No              Yes                         120                   BSRM                                      360
17306334                First Lien       No              Yes                         120                   BSRM                                      360
17306345                First Lien       Yes             No                            0                   BSRM                                      480
17309075                First Lien       No              Yes                         120                   BSRM                                      360
17311761                First Lien       No              Yes                         120                   BSRM                                      360
17311820                First Lien       Yes             No                            0                   BSRM                                      480
17312192                First Lien       No              Yes                         120                   BSRM                                      360
17312241                First Lien       No              Yes                         120                   BSRM                                      360
17312273                First Lien       Yes             No                            0                   BSRM                                      480
17152928                First Lien       No              Yes                         120                 EMCFLOW                                     360
17323053                First Lien       No              Yes                         120                   BSRM                                      360
17323065                First Lien       No              No                            0                   BSRM                                      360
17323109                First Lien       No              Yes                         120                   BSRM                                      360
17324329                First Lien       No              Yes                         120                   BSRM                                      360
17171544                First Lien       No              Yes                         120                 EMCFLOW                                     360
17172551                First Lien       No              No                            0                 EMCFLOW                                     360
17172637                First Lien       Yes             No                            0                 EMCFLOW                                     480
17172654                First Lien       No              Yes                         120                 EMCFLOW                                     360
17180343                First Lien       No              Yes                         120                 EMCFLOW                                     360
17182816                First Lien       No              Yes                         120                 EMCFLOW                                     360
17133253                First Lien       No              Yes                         120                 EMCFLOW                                     360
17202132                First Lien       No              Yes                         120                 EMCFLOW                                     360
17206055                First Lien       No              Yes                         120                 EMCFLOW                                     360
17207384                First Lien       No              Yes                         120                 EMCFLOW                                     360
17302222                First Lien       No              No                            0                   BSRM                                      360
17302273                First Lien       No              Yes                         120                   BSRM                                      360
17302437                First Lien       No              Yes                         120                   BSRM                                      360
16339145                First Lien       No              Yes                         120                 EMCFLOW                                     360
16335162                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078806                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078849                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078864                First Lien       No              Yes                         120                 EMCFLOW                                     360
17088707                First Lien       No              Yes                          60                 EMCFLOW                                     360
17088830                First Lien       No              Yes                          60                 EMCFLOW                                     360
17075931                First Lien       No              Yes                         120                 EMCFLOW                                     360
17075945                First Lien       No              Yes                         120                 EMCFLOW                                     360
17076858                First Lien       No              No                            0                 EMCFLOW                                     360
17076872                First Lien       No              Yes                         120                 EMCFLOW                                     360
17076900                First Lien       No              Yes                         120                 EMCFLOW                                     360
17076912                First Lien       No              Yes                         120                 EMCFLOW                                     360
17076947                First Lien       No              Yes                         120                 EMCFLOW                                     360
17076976                First Lien       No              Yes                         120                 EMCFLOW                                     360
17077010                First Lien       No              Yes                         120                 EMCFLOW                                     360
17077067                First Lien       No              Yes                         120                 EMCFLOW                                     360
17077076                First Lien       No              Yes                         120                 EMCFLOW                                     360
17077128                First Lien       No              No                            0                 EMCFLOW                                     360
17077132                First Lien       No              Yes                         120                 EMCFLOW                                     360
17077275                First Lien       No              Yes                         120                 EMCFLOW                                     360
17077293                First Lien       No              Yes                         120                 EMCFLOW                                     360
17077323                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078136                First Lien       No              No                            0                 EMCFLOW                                     360
17078239                First Lien       No              No                            0                 EMCFLOW                                     360
17078258                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078285                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078346                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078469                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078483                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078489                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078492                First Lien       No              No                            0                 EMCFLOW                                     360
17078510                First Lien       No              No                            0                 EMCFLOW                                     360
17078524                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078616                First Lien       No              Yes                         120                 EMCFLOW                                     360
17078728                First Lien       No              Yes                         120                 EMCFLOW                                     360
17065151                First Lien       No              Yes                         120                 EMCFLOW                                     360
17065401                First Lien       No              Yes                         120                 EMCFLOW                                     360
17065468                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066380                First Lien       No              Yes                          84                 EMCFLOW                                     360
17075789                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066424                First Lien       No              No                            0                 EMCFLOW                                     360
17066426                First Lien       No              Yes                          84                 EMCFLOW                                     360
17066433                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066506                First Lien       No              Yes                          60                 EMCFLOW                                     360
17066625                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066665                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066812                First Lien       No              Yes                         120                 EMCFLOW                                     360
17066821                First Lien       No              Yes                         120                 EMCFLOW                                     360
17075483                First Lien       No              Yes                         120                 EMCFLOW                                     360
17075502                First Lien       No              Yes                         120                 EMCFLOW                                     360
17075524                First Lien       No              Yes                         120                 EMCFLOW                                     360
17075530                First Lien       No              Yes                         120                 EMCFLOW                                     360
17056092                First Lien       No              Yes                         120                 EMCFLOW                                     360
17059584                First Lien       No              No                            0                 EMCFLOW                                     360
17060537                First Lien       No              Yes                         120                 EMCFLOW                                     360
17056102                First Lien       No              Yes                         120                 EMCFLOW                                     360
17060544                First Lien       No              Yes                         120                 EMCFLOW                                     360
17057638                First Lien       No              Yes                         120                 EMCFLOW                                     360
17060672                First Lien       No              Yes                         120                 EMCFLOW                                     360
17057862                First Lien       No              Yes                         120                 EMCFLOW                                     360
17057982                First Lien       No              Yes                         120                 EMCFLOW                                     360
17060748                First Lien       No              Yes                         120                 EMCFLOW                                     360
17059350                First Lien       No              Yes                         120                 EMCFLOW                                     360
17059427                First Lien       No              Yes                         120                 EMCFLOW                                     360
17048049                First Lien       No              Yes                         120                 EMCFLOW                                     360
17053451                First Lien       No              Yes                         120                 EMCFLOW                                     360
17048333                First Lien       No              Yes                         120                 EMCFLOW                                     360
17052112                First Lien       No              Yes                         120                 EMCFLOW                                     360
17052118                First Lien       No              Yes                         120                 EMCFLOW                                     360
17052171                First Lien       No              Yes                         120                 EMCFLOW                                     360
17034852                First Lien       No              Yes                          60                 EMCFLOW                                     360
17034870                First Lien       No              Yes                         120                 EMCFLOW                                     360
17034871                First Lien       No              Yes                         120                 EMCFLOW                                     360
17042550                First Lien       No              Yes                          60                 EMCFLOW                                     360
17042572                First Lien       No              Yes                         120                 EMCFLOW                                     360
17042663                First Lien       No              No                            0                 EMCFLOW                                     360
17042696                First Lien       No              Yes                         120                 EMCFLOW                                     360
17042704                First Lien       No              No                            0                 EMCFLOW                                     360
17043797                First Lien       No              Yes                          60                 EMCFLOW                                     360
17027842                First Lien       No              Yes                         120                 EMCFLOW                                     360
17033168                First Lien       No              Yes                         120                 EMCFLOW                                     360
17033227                First Lien       No              Yes                         120                 EMCFLOW                                     360
17034525                First Lien       No              Yes                         120                 EMCFLOW                                     360
17011071                First Lien       No              Yes                          60                 EMCFLOW                                     360
17011191                First Lien       No              No                            0                 EMCFLOW                                     360
17011195                First Lien       No              No                            0                 EMCFLOW                                     360
17008959                First Lien       No              Yes                          60                 EMCFLOW                                     360
17000474                First Lien       No              No                            0                 EMCFLOW                                     360
17002030                First Lien       No              Yes                         120                 EMCFLOW                                     360
17002115                First Lien       No              Yes                         120                 EMCFLOW                                     360
16991628                First Lien       No              Yes                         120                 EMCFLOW                                     360
16991654                First Lien       No              Yes                          84                 EMCFLOW                                     360
16995226                First Lien       No              No                            0                 EMCFLOW                                     360
16990319                First Lien       No              No                            0                 EMCFLOW                                     360
16991391                First Lien       No              Yes                         120                 EMCFLOW                                     360
17027652                First Lien       No              Yes                         120                 EMCFLOW                                     360
17015033                First Lien       No              Yes                         120                 EMCFLOW                                     360
17021895                First Lien       No              Yes                         120                 EMCFLOW                                     360
17021287                First Lien       No              Yes                         120                 EMCFLOW                                     360
17013455                First Lien       No              No                            0                 EMCFLOW                                     360
16543911                First Lien       No              Yes                         120                 EMCFLOW                                     360
16981565                First Lien       No              Yes                         120                 EMCFLOW                                     360
16980673                First Lien       No              Yes                         120                 EMCFLOW                                     360
16974061                First Lien       No              Yes                         120                 EMCFLOW                                     360
16970678                First Lien       No              Yes                         120                 EMCFLOW                                     360
16965467                First Lien       No              Yes                         120                 EMCFLOW                                     360
16963091                First Lien       No              Yes                         120                 EMCFLOW                                     360
16857009                First Lien       No              Yes                         120                 EMCFLOW                                     360
16852707                First Lien       No              Yes                         120                 EMCFLOW                                     360
16853381                First Lien       No              Yes                         120                 EMCFLOW                                     360
16856510                First Lien       No              Yes                         120                 EMCFLOW                                     360
16856579                First Lien       No              Yes                         120                 EMCFLOW                                     360
16851967                First Lien       No              No                            0                 EMCFLOW                                     360
16846205                First Lien       No              Yes                          60                 EMCFLOW                                     360
16844593                First Lien       No              Yes                         120                 EMCFLOW                                     360
16845650                First Lien       No              Yes                          60                 EMCFLOW                                     360
16839016                First Lien       No              Yes                          60                 EMCFLOW                                     360
16840073                First Lien       No              No                            0                 EMCFLOW                                     360
17324965                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324966                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324967                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324968                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324970                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324971                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324972                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324974                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324975                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324976                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324977                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324979                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324980                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324981                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324982                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324983                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324984                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324985                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324986                First Lien       No              No                            0               COUNTRYWIDE                                   360
17324987                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323310                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323311                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323312                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323313                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323314                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323315                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323316                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323317                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323318                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323319                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323320                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323322                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323323                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323324                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324951                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324952                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324953                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324954                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324955                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324956                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324957                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324958                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324959                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324960                First Lien       No              No                            0               COUNTRYWIDE                                   360
17324961                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17324962                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324963                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17324964                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17323281                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17323282                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17323283                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17323284                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323285                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323286                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323287                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17323288                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323289                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323290                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323291                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323292                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323293                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323294                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323295                First Lien       No              No                            0               COUNTRYWIDE                                   360
17323296                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323297                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323298                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323299                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323300                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323301                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323302                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323304                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323305                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323306                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323307                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323308                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323309                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323269                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17323270                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17323271                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323272                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323273                First Lien       No              No                            0               COUNTRYWIDE                                   360
17323274                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17323275                First Lien       No              No                            0               COUNTRYWIDE                                   360
17323276                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323277                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17323278                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323279                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323280                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323249                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323250                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323251                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323252                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323253                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323254                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323255                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323256                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323257                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323258                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323259                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323260                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323261                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323262                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323263                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323264                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323265                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323266                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323267                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323268                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323228                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17323229                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323230                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323231                First Lien       No              No                            0               COUNTRYWIDE                                   360
17323232                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17323233                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17323234                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323235                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17323237                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323238                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323239                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323240                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323241                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323242                First Lien       No              No                            0               COUNTRYWIDE                                   360
17323243                First Lien       No              No                            0               COUNTRYWIDE                                   360
17323244                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323245                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323246                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323247                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323248                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323224                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17323225                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323226                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323227                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304742                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304743                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304744                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304745                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304746                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304747                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304748                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304749                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304750                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304751                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304752                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304753                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304754                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304755                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304756                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304757                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304758                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304759                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304760                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304761                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304762                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304763                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304764                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304765                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304766                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304767                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304768                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304769                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17323223                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17347400                First Lien       No              Yes                         120          AMERICAN HOME MORTGAGE                             360
17304509                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304510                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304511                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304512                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304514                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304515                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304516                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304517                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304518                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304519                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304520                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304521                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304523                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304524                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304525                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304526                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304527                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304528                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304529                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304530                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304531                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304532                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304534                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304535                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304536                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304537                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304538                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304539                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304457                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304458                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304459                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304460                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304462                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304463                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304464                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304466                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304467                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304468                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304469                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304470                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304471                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304472                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304473                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304474                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304475                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304476                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304477                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304478                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304479                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304480                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304481                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304482                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304483                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304484                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304485                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304486                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304487                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304488                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304489                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304490                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304492                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304493                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304494                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304495                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304496                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304497                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304498                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304499                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304501                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304503                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304504                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304505                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304506                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304507                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304508                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17298057                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298060                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298063                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298065                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304437                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304438                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304439                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304440                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304441                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304443                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304444                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304445                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304446                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304447                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304448                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17304449                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304450                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304451                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304453                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304454                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304455                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304456                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296690                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296695                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296696                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296709                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296718                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296720                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296723                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296728                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296748                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298042                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298047                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284408                First Lien       No              No                            0               COUNTRYWIDE                                   360
17284410                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284411                First Lien       No              No                            0               COUNTRYWIDE                                   360
17284412                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284414                First Lien       No              No                            0               COUNTRYWIDE                                   360
17284416                First Lien       No              No                            0               COUNTRYWIDE                                   360
17284417                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284419                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284422                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284423                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284426                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284427                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284430                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284443                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284455                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284456                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284463                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284480                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284489                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284498                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284503                First Lien       No              Yes                         120               COUNTRYWIDE                                   480
17284505                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284507                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284521                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284525                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284534                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293852                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17293855                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293889                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293893                First Lien       No              No                            0               COUNTRYWIDE                                   360
17293896                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293897                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293902                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293910                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293912                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293913                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293915                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293917                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293918                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293923                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293926                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304709                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304710                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304711                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304712                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304713                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304714                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304715                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304716                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304717                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304718                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304719                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304720                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304721                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304722                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304723                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304724                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304725                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304726                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304727                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304728                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304729                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304730                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304731                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304732                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304733                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304734                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304735                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304737                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304738                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304739                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304740                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304741                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304655                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304656                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304657                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304658                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304659                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304660                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304661                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304663                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304664                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304666                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304667                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304668                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304669                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304670                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304671                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304672                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304673                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304674                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304675                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304676                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304677                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304678                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304679                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304680                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304681                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304682                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304683                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304684                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304685                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304686                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304687                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304688                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304689                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304690                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304691                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304692                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304693                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304694                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304695                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304696                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304697                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304698                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304699                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304700                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304701                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304702                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304703                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304704                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304705                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304706                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304707                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304708                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293932                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293940                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279247                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279252                First Lien       No              No                            0               COUNTRYWIDE                                   360
17279254                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279255                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279260                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17279268                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17279273                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279276                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279279                First Lien       No              No                            0               COUNTRYWIDE                                   360
17279280                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279287                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279304                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278665                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278669                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278677                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278680                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278682                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278683                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278689                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278697                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278698                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278702                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278703                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278709                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278711                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278735                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278744                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278751                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278752                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278754                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278756                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278768                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278770                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278773                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278775                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278786                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266804                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266823                First Lien       No              No                            0               COUNTRYWIDE                                   360
17266835                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266913                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266923                First Lien       No              No                            0               COUNTRYWIDE                                   360
17266942                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266968                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266988                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267086                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267095                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267139                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267140                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267150                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267155                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267180                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267196                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267221                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267246                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17303387                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303369                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17303388                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303389                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303350                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303334                First Lien       No              Yes                          84             FIFTH THIRD BANK                                360
17303335                First Lien       No              Yes                          60             FIFTH THIRD BANK                                360
17303354                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17303390                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303372                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17303337                First Lien       No              Yes                          60             FIFTH THIRD BANK                                360
17303374                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303392                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303356                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303393                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303395                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303377                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303396                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303378                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17303397                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303379                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303340                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17303341                First Lien       No              Yes                          60             FIFTH THIRD BANK                                360
17303343                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303380                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303362                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303381                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17303364                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303382                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303347                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303366                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17303384                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303385                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303367                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303349                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303368                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17303386                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17233831                First Lien       No              Yes                         120                GREENPOINT                                   360
17233834                First Lien       No              Yes                         120                GREENPOINT                                   360
17266742                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266743                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266746                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278662                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304576                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304578                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304580                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304581                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304583                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17304584                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304586                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304587                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304588                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304589                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304592                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17304593                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304594                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17304595                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304596                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304599                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304601                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304604                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304605                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304606                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304607                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304608                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304609                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304610                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304611                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304612                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304615                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304617                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304618                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304619                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304620                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304621                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304622                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304623                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17304624                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17304625                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304626                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304627                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17304629                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304630                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304631                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
17304632                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304633                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304634                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304635                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304636                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304637                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304638                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304639                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304640                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304641                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304642                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304643                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304644                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304645                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304646                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304647                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304648                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304649                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304650                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304651                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304652                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304653                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304654                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304569                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304571                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304573                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304574                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304540                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304541                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304542                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304543                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304544                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304545                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304546                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304547                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304548                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304549                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304550                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304551                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304552                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304553                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304556                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304557                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304558                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304559                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304560                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304561                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304562                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304563                First Lien       No              No                            0               COUNTRYWIDE                                   360
17304564                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304565                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304566                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304567                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17304568                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
16177156                First Lien       No              Yes                          60               COUNTRYWIDE                                   360
16199761                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
16564077                First Lien       No              No                            0               COUNTRYWIDE                                   480
16564090                First Lien       No              No                            0               COUNTRYWIDE                                   480
16564109                First Lien       No              No                            0               COUNTRYWIDE                                   480
16573251                First Lien       No              No                            0               COUNTRYWIDE                                   480
17251774                First Lien       No              Yes                         120                  OPTEUM                                     360
17233809                First Lien       Yes             No                            0                GREENPOINT                                   480
17233830                First Lien       No              Yes                         120                GREENPOINT                                   360
17233835                First Lien       No              Yes                         120                GREENPOINT                                   360
17233836                First Lien       No              Yes                         120                GREENPOINT                                   360
17233838                First Lien       No              Yes                         120                GREENPOINT                                   360
17233839                First Lien       No              Yes                         120                GREENPOINT                                   360
17198165                First Lien       No              Yes                          60         CENTRAL PACIFIC MORTGAGE                            360
17198167                First Lien       No              Yes                         120         CENTRAL PACIFIC MORTGAGE                            360
17198168                First Lien       No              Yes                         120         CENTRAL PACIFIC MORTGAGE                            360
17198169                First Lien       No              Yes                          60         CENTRAL PACIFIC MORTGAGE                            360
17198175                First Lien       No              Yes                          60         CENTRAL PACIFIC MORTGAGE                            360
17198178                First Lien       No              No                            0         CENTRAL PACIFIC MORTGAGE                            360
17198179                First Lien       No              Yes                          60         CENTRAL PACIFIC MORTGAGE                            360
17198192                First Lien       No              Yes                          60         CENTRAL PACIFIC MORTGAGE                            360
17198196                First Lien       No              Yes                         120         CENTRAL PACIFIC MORTGAGE                            360
17198199                First Lien       No              Yes                          60         CENTRAL PACIFIC MORTGAGE                            360
17198204                First Lien       No              Yes                         120         CENTRAL PACIFIC MORTGAGE                            360
17198205                First Lien       No              Yes                          84         CENTRAL PACIFIC MORTGAGE                            360
17174973                First Lien       No              Yes                         120             FREEDOM MORTGAGE                                360
17174980                First Lien       No              Yes                         120             FREEDOM MORTGAGE                                360
17174987                First Lien       No              Yes                         120             FREEDOM MORTGAGE                                360
17174990                First Lien       No              Yes                         120             FREEDOM MORTGAGE                                360
17175014                First Lien       No              Yes                         120             FREEDOM MORTGAGE                                360
17175015                First Lien       No              Yes                         120             FREEDOM MORTGAGE                                360
16146866                First Lien       No              No                            0          AMERICAN HOME MORTGAGE                             360
16649344                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17347241                First Lien       No              Yes                          60          AMERICAN HOME MORTGAGE                             360
17347307                First Lien       No              Yes                         120          AMERICAN HOME MORTGAGE                             360
17347137                First Lien       No              Yes                         120          AMERICAN HOME MORTGAGE                             360
17347141                First Lien       No              Yes                         120          AMERICAN HOME MORTGAGE                             360
17347144                First Lien       No              Yes                         120          AMERICAN HOME MORTGAGE                             360
17347163                First Lien       No              No                            0          AMERICAN HOME MORTGAGE                             360
17347170                First Lien       No              Yes                         120          AMERICAN HOME MORTGAGE                             360
17347174                First Lien       No              Yes                         120          AMERICAN HOME MORTGAGE                             360
17341582                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341583                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341584                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17341585                First Lien       No              No                            0               COUNTRYWIDE                                   360
17341586                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341587                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341588                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341589                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341590                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17341591                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341592                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341593                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341594                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341595                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341596                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341597                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341598                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17347108                First Lien       No              Yes                         120          AMERICAN HOME MORTGAGE                             360
17347109                First Lien       No              Yes                         120          AMERICAN HOME MORTGAGE                             360
17341578                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341579                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341580                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341581                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341562                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341563                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341565                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341566                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341567                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341568                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341569                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341570                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341571                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341572                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17341573                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341574                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341575                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17341576                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17341577                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17214547                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17275231                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275246                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275337                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275349                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275351                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17266996                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267000                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267008                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267025                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267030                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267033                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267042                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267043                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267059                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278663                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278667                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278671                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278674                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278676                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278678                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278681                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278685                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278688                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278696                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278700                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278701                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278705                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278706                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278707                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278708                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278710                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278715                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278716                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278717                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278718                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278721                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278722                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278723                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278724                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278725                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278726                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278727                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278728                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278729                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278730                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278731                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278732                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278734                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278737                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278738                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278740                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278741                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278742                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278743                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278745                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278746                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278747                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278748                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278755                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278757                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278758                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278762                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278763                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278764                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278765                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278767                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278771                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278772                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278774                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278776                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278778                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278780                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278781                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278782                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278783                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278784                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278785                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278788                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278789                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278790                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278791                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278793                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278794                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278795                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278797                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278800                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278802                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278803                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278804                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278805                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278806                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17278807                First Lien       No              No                            0               COUNTRYWIDE                                   360
17278808                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279253                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279257                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279258                First Lien       No              No                            0               COUNTRYWIDE                                   360
17279259                First Lien       No              Yes                         120               COUNTRYWIDE                                   480
17279261                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17279262                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279263                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279264                First Lien       No              No                            0               COUNTRYWIDE                                   360
17279265                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279266                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279267                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17279270                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279271                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279272                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17279274                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279275                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279277                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279278                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279281                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279282                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279283                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279286                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279288                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279289                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279290                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279291                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279292                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279294                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279297                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279299                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279301                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279303                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279305                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279306                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279308                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279310                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279311                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279312                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279313                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279314                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267060                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267066                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267068                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267074                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267084                First Lien       No              No                            0               COUNTRYWIDE                                   360
17267093                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267099                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267101                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267102                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267116                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267126                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267129                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267130                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266880                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266881                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266889                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266894                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266897                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266898                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266906                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266912                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266916                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266920                First Lien       No              No                            0               COUNTRYWIDE                                   360
17266921                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266926                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266930                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266934                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266936                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266940                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266947                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266948                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266949                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266951                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266956                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266957                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266958                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266961                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266963                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266964                First Lien       No              No                            0               COUNTRYWIDE                                   360
17266965                First Lien       No              No                            0               COUNTRYWIDE                                   360
17266969                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266971                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266973                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266987                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266994                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17214624                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214625                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214627                First Lien       No              No                            0              NATIONAL CITY                                  360
17214628                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214629                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214631                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214632                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214634                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214635                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214636                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214637                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214638                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214640                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214641                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214642                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214644                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214646                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214647                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214649                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214650                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214651                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214652                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214655                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214657                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214616                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214617                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214619                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214620                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214621                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214622                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214623                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17202823                First Lien       No              No                            0             MID AMERICA BANK                                360
17214424                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214426                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214427                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214429                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214430                First Lien       No              No                            0              NATIONAL CITY                                  360
17214432                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214433                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214434                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214435                First Lien       No              No                            0              NATIONAL CITY                                  360
17214436                First Lien       No              No                            0              NATIONAL CITY                                  360
17214437                First Lien       No              No                            0              NATIONAL CITY                                  360
17214438                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214439                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214440                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214441                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214443                First Lien       No              No                            0              NATIONAL CITY                                  360
17214444                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214445                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214449                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214450                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214451                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214452                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214453                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214454                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214455                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214456                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214457                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214458                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214460                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214461                First Lien       No              No                            0              NATIONAL CITY                                  360
17214462                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214464                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214465                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214466                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214467                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214469                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214470                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214474                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214475                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214476                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214477                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214478                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214480                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214483                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214486                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214487                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214488                First Lien       No              No                            0              NATIONAL CITY                                  360
17214490                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214491                First Lien       No              No                            0              NATIONAL CITY                                  360
17214492                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214493                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214494                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214495                First Lien       No              No                            0              NATIONAL CITY                                  360
17214497                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214498                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214499                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214501                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214503                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214504                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214505                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214506                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214508                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214509                First Lien       No              No                            0              NATIONAL CITY                                  360
17214511                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214512                First Lien       No              No                            0              NATIONAL CITY                                  360
17214513                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214514                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214515                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214517                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214519                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214520                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214522                First Lien       No              No                            0              NATIONAL CITY                                  360
17214523                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214524                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214526                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214529                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214530                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214531                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214532                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214533                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214534                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214535                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214540                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214541                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214542                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214543                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214545                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214550                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214552                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214553                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214554                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214555                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214556                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214557                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214558                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214559                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214560                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214561                First Lien       No              No                            0              NATIONAL CITY                                  360
17214562                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214563                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214564                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214566                First Lien       No              No                            0              NATIONAL CITY                                  360
17214567                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214568                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214569                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214570                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214572                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214573                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214574                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214575                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214577                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214579                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214580                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214581                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214582                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214583                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214585                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214586                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214587                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214588                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214589                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214590                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214591                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214595                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214596                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214597                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214598                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214599                First Lien       No              No                            0              NATIONAL CITY                                  360
17266821                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266824                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266831                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17090577                First Lien       No              No                            0             MID AMERICA BANK                                360
17090582                First Lien       No              No                            0             MID AMERICA BANK                                360
17090590                First Lien       No              No                            0             MID AMERICA BANK                                360
17090601                First Lien       No              No                            0             MID AMERICA BANK                                360
17090604                First Lien       No              Yes                          60             MID AMERICA BANK                                360
17090613                First Lien       No              No                            0             MID AMERICA BANK                                360
17090622                First Lien       No              Yes                          60             MID AMERICA BANK                                360
17266754                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266756                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266759                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266771                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266773                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266774                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266775                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266776                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17266789                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17214602                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214604                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214605                First Lien       No              No                            0              NATIONAL CITY                                  360
17214606                First Lien       No              No                            0              NATIONAL CITY                                  360
17214607                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214608                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214609                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214610                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214611                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17214613                First Lien       No              Yes                         120              NATIONAL CITY                                  360
17076173                First Lien       No              No                            0             ALLIANCE BANCORP                                360
17174977                First Lien       No              Yes                         120             FREEDOM MORTGAGE                                360
17076175                First Lien       No              No                            0             ALLIANCE BANCORP                                360
17076176                First Lien       No              No                            0             ALLIANCE BANCORP                                360
17076181                First Lien       No              Yes                         120             ALLIANCE BANCORP                                360
17076182                First Lien       No              No                            0             ALLIANCE BANCORP                                360
17076187                First Lien       No              Yes                         120             ALLIANCE BANCORP                                360
17076196                First Lien       No              Yes                         120             ALLIANCE BANCORP                                360
17076225                First Lien       No              Yes                         120             ALLIANCE BANCORP                                360
17076233                First Lien       No              Yes                         120             ALLIANCE BANCORP                                360
17076235                First Lien       No              Yes                         120             ALLIANCE BANCORP                                360
17233822                First Lien       No              Yes                         120                GREENPOINT                                   360
17076188                First Lien       No              No                            0             ALLIANCE BANCORP                                360
17043298                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044149                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044163                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044172                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044183                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044184                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044200                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17175000                First Lien       No              Yes                         120             FREEDOM MORTGAGE                                360
17198191                First Lien       No              Yes                          60         CENTRAL PACIFIC MORTGAGE                            360
17346370                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17346371                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346372                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346373                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346374                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17293882                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293883                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293884                First Lien       No              No                            0               COUNTRYWIDE                                   360
17293885                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293886                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293887                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293888                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293890                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293891                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293892                First Lien       No              No                            0               COUNTRYWIDE                                   360
17293894                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293895                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293898                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293899                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293900                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293901                First Lien       No              No                            0               COUNTRYWIDE                                   480
17293903                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293904                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293905                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293906                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293907                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293909                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293911                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293914                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293916                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293919                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293920                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293921                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293922                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293924                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293925                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293927                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293928                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293929                First Lien       No              Yes                         120               COUNTRYWIDE                                   480
17293930                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293931                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293933                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293934                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293935                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293936                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293937                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293938                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293939                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296685                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296687                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296688                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296689                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296691                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296692                First Lien       No              No                            0               COUNTRYWIDE                                   360
17296693                First Lien       No              No                            0               COUNTRYWIDE                                   360
17296694                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296698                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296699                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296700                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296701                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296702                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296703                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296704                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296705                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296706                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296707                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296708                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296710                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296711                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296712                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296713                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296714                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296715                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296716                First Lien       No              No                            0               COUNTRYWIDE                                   360
17296717                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296719                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296721                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296722                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296724                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296725                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296726                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296727                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346375                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346376                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346378                First Lien       No              No                            0               COUNTRYWIDE                                   360
17346379                First Lien       No              No                            0               COUNTRYWIDE                                   360
17346381                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346382                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346383                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346384                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346385                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346386                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346387                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346388                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346389                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17346392                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346393                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346394                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17346395                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17346396                First Lien       No              No                            0               COUNTRYWIDE                                   360
17346398                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346399                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346400                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346401                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346402                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346404                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346405                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346406                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346407                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346408                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346410                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346411                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17346412                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17346413                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17346414                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346415                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346416                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346417                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346418                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346420                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346421                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17346422                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17352292                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17352293                First Lien       No              No                            0               COUNTRYWIDE                                   360
17352294                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17352295                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17274125                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17076243                First Lien       No              No                            0             ALLIANCE BANCORP                                360
17044155                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044156                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044161                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044162                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044170                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044185                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044189                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17044205                First Lien       No              Yes                         120               TAYLOR BEAN                                   360
17059649                First Lien       No              No                            0             MID AMERICA BANK                                360
17198901                First Lien       No              No                            0             MID AMERICA BANK                                360
17198903                First Lien       No              No                            0             MID AMERICA BANK                                360
17202779                First Lien       No              Yes                          60             MID AMERICA BANK                                360
17202781                First Lien       No              No                            0             MID AMERICA BANK                                360
17202791                First Lien       No              No                            0             MID AMERICA BANK                                360
17202798                First Lien       No              No                            0             MID AMERICA BANK                                360
17202800                First Lien       No              No                            0             MID AMERICA BANK                                360
17267132                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267134                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267138                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267147                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267149                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267153                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267159                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267162                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267183                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279315                First Lien       No              No                            0               COUNTRYWIDE                                   360
17279316                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279317                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17279318                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267188                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267192                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267199                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267203                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267218                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267231                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267239                First Lien       No              No                            0               COUNTRYWIDE                                   360
17267242                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17267243                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284421                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284428                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284429                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284431                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284434                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284435                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284436                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17284440                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17284441                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284444                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284450                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17284453                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284454                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284457                First Lien       No              Yes                          84               COUNTRYWIDE                                   360
17284459                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284460                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284465                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284467                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284468                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284470                First Lien       No              No                            0               COUNTRYWIDE                                   360
17284471                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284474                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284476                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284479                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284481                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284483                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284485                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284492                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284493                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284494                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284495                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284497                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284499                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284500                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284502                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284509                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284512                First Lien       No              No                            0               COUNTRYWIDE                                   360
17284513                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284514                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284515                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284517                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284518                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296732                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296733                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296734                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296735                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296736                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296737                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296738                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296739                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296740                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296741                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296742                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296744                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296745                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296746                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296747                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296749                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296750                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296751                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296752                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296753                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298041                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298043                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298044                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298045                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298046                First Lien       No              No                            0               COUNTRYWIDE                                   360
17298048                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298049                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298050                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298051                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298052                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298053                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298054                First Lien       No              No                            0               COUNTRYWIDE                                   360
17298055                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298056                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298058                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298059                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298061                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298062                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298064                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17298066                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296729                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17296730                First Lien       No              No                            0               COUNTRYWIDE                                   360
17296731                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284520                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284527                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284529                First Lien       No              Yes                         120               COUNTRYWIDE                                   480
17284530                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284532                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293851                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293853                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293854                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293856                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293857                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293858                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293859                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17293860                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284533                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17284535                First Lien       No              Yes                         120               COUNTRYWIDE                                   360
17280830                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17280831                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17280832                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17280833                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275300                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275301                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275302                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275304                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275305                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275308                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275309                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275310                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275311                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275312                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275314                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275315                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275317                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275318                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275319                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275320                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275321                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275323                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275324                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275325                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275327                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275332                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275333                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275335                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275336                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275338                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275339                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275341                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275283                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275284                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275286                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275287                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275342                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275343                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275344                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275345                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275346                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275348                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275352                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275355                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275358                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275361                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275363                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275364                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275365                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275366                First Lien       No              Yes                          84             FIFTH THIRD BANK                                360
17275367                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275368                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275369                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275370                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275371                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275372                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275373                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275289                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275290                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275291                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275292                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275293                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275294                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275295                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275296                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275297                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275298                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275299                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275374                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275376                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275378                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275379                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275381                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275382                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275383                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275387                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275390                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275391                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275392                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275393                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275395                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275397                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275399                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275401                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275404                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275405                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275406                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275407                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275408                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275409                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275410                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275414                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275416                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275419                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275423                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275424                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275425                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275426                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275427                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275428                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275429                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275200                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275201                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275202                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275203                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275204                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275205                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275208                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275209                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275211                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275213                First Lien       No              Yes                          60             FIFTH THIRD BANK                                360
17275215                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275216                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275218                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275219                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275221                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275222                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275225                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275227                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275228                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275230                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275232                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275234                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275235                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275236                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275237                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275238                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275240                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275241                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275242                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275243                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275244                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275245                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275247                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275248                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275249                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275250                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275251                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275252                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275253                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275254                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275255                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275257                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275258                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275259                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275263                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275264                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275265                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275266                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275267                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275268                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275271                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275272                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275273                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275275                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275276                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275277                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275278                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275279                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275281                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275184                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275185                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275186                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275187                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275189                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275190                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275191                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275192                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275193                First Lien       No              Yes                          60             FIFTH THIRD BANK                                360
17275194                First Lien       No              Yes                          84             FIFTH THIRD BANK                                360
17275195                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275196                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275197                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
17275198                First Lien       No              No                            0             FIFTH THIRD BANK                                360
17275199                First Lien       No              Yes                         120             FIFTH THIRD BANK                                360
16808789                First Lien       No              Yes                         120               COUNTRYWIDE                                   480
17153185                First Lien       No              No                            0               WELLS FARGO                                   360
17153496                First Lien       No              Yes                          60               WELLS FARGO                                   360
17153756                First Lien       No              Yes                         120               WELLS FARGO                                   360
17153778                First Lien       No              Yes                         120               WELLS FARGO                                   360
17153325                First Lien       No              Yes                         120               WELLS FARGO                                   360
17153315                First Lien       No              Yes                         120               WELLS FARGO                                   360
17153621                First Lien       No              Yes                          60               WELLS FARGO                                   360
17153271                First Lien       No              Yes                         120               WELLS FARGO                                   360
17153242                First Lien       No              Yes                         120               WELLS FARGO                                   360
17153246                First Lien       No              Yes                          60               WELLS FARGO                                   360
17153198                First Lien       No              Yes                         120               WELLS FARGO                                   360




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C
                                                                     [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT D-1

                                               REQUEST FOR RELEASE OF DOCUMENTS

To:      Treasury Bank, a division of Countrywide Bank, FSB
         4100 E. Los Angeles Avenue
         Simi Valley, California 93063
         Attention: BSAAT 2007-1
         Telecopier:  (805) 577-6069

RE:      Custodial  Agreement,  dated as of August 31, 2007 among Structured Asset Mortgage Investments II
         Inc., as depositor,  Wells Fargo Bank,  National  Association  as master  servicer and securities
         administrator,  Treasury  Bank, a division of Countrywide  Bank,  FSB, as custodian and Citibank,
         N.A.,  as  trustee,   issuing  Bear  Stearns  Alt-A  Trust  II  2007-1,  Mortgage  Pass-Through
         Certificates, Series 2007-1

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:___________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT D-2


                                               REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota 55414
         Attention: BSAAT 2007-1
         Telecopier: (612) 667-1068

RE:      Custodial  Agreement,  dated as of August 31, 2007 among Structured Asset Mortgage Investments II
         Inc., as depositor,  Wells Fargo Bank,  National  Association  as master  servicer and securities
         administrator,  Wells Fargo Bank,  National  Association  as custodian  and  Citibank,  N.A.,  as
         trustee, issuing Bear Stearns Alt-A Trust II 2007-1, Mortgage Pass-Through Certificates,  Series
         2007-1

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:__________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT E

                                      FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial  owner of the
Bear  Stearns  ALT-A  Trust II 2007-1,  Mortgage  Pass-Through  Certificates,  Series  2007-1,  Class R-__
Certificates)  (the "Class R Certificates")  (the "Owner"),  a [savings  institution]  [corporation]  duly
organized and existing under the laws of [the State of _____] [the United  States],  on behalf of which he
makes this affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
"disqualified organization" within the meaning of Section 860E(e)(5) of the Internal Revenue Code of 1986,
as amended (the "Code") or an "electing large partnership"  within the meaning of Section 775 of the Code,
(ii) will endeavor to remain other than a disqualified  organization and an electing large partnership for
so long as it  retains  its  ownership  in the Class R  Certificates  and (iii) is  acquiring  the Class R
Certificates  for its own  account  or for the  account of another  Owner  from which it has  received  an
affidavit and agreement in substantially the same form as this affidavit and agreement. (For this purpose,
a  "disqualified  organization"  means an electing  large  partnership  under Section 775 of the Code, the
United States,  any state or political  subdivision  thereof,  any agency or instrumentality of any of the
foregoing (other than an instrumentality all of the activities of which are subject to tax under Chapter 1
of the Code and,  except for the  Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of
directors  is not  selected  by any such  governmental  entity) or any foreign  government,  international
organization  or any agency or  instrumentality  of such foreign  government  or  organization,  any rural
electric or telephone cooperative,  or any organization (other than certain farmers' cooperatives) that is
generally  exempt from  federal  income tax unless such  organization  is subject to the tax on  unrelated
business taxable income).

         3.       That the Owner is aware (i) of the tax that  would be imposed  on  transfers  of Class R
Certificates to disqualified  organizations  or electing large  partnerships  under the Code, that applies
to all  transfers  of Class R  Certificates  after  March  31,  1988;  (ii)  that such tax would be on the
transferor (or, with respect to transfers to electing large partnerships,  on each such partnership),  or,
if such  transfer  is through  an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent;  (iii) that the person (other than with respect to transfers to
electing large  partnerships)  otherwise  liable for the tax shall be relieved of liability for the tax if
the  transferee  furnishes  to  such  person  an  affidavit  that  the  transferee  is not a  disqualified
organization  and, at the time of transfer,  such person does not have actual knowledge that the affidavit
is false;  and (iv) that the Class R  Certificates  may be  "noneconomic  residual  interests"  within the
meaning  of  Treasury  regulations  promulgated  pursuant  to  the  Code  and  that  the  transferor  of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity" holding
Class R Certificates  if either the  pass-through  entity is an electing large  partnership  under Section
775 of the Code or if at any time  during  the  taxable  year of the  pass-through  entity a  disqualified
organization  is the record  holder of an interest in such  entity.  (For this  purpose,  a "pass  through
entity" includes a regulated  investment  company,  a real estate investment trust or common trust fund, a
partnership, trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the  Securities  Administrator  will not  register
the transfer of any Class R Certificates  unless the transferee,  or the transferee's  agent,  delivers to
it an affidavit and agreement,  among other things,  in substantially  the same form as this affidavit and
agreement.  The Owner  expressly  agrees  that it will not  consummate  any such  transfer  if it knows or
believes that any of the representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R  Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under
which the Class R Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed  necessary  upon advice of counsel to constitute a reasonable  arrangement  to ensure that
the  Class R  Certificates  will  only  be  owned,  directly  or  indirectly,  by an  Owner  that is not a
disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This affidavit and agreement  relates only to the Class R Certificates  held by
the Owner  and not to any  other  holder of the  Class R  Certificates.  The  Owner  understands  that the
liabilities described herein relate only to the Class R Certificates.

                  10.      That no purpose of the Owner  relating  to the  transfer  of any of the Class R
Certificates  by the Owner is or will be to impede the  assessment  or  collection  of any tax;  in making
this  representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation Section
1.860E-1  (c) and recent  amendments  thereto,  effective  as of August 19,  2002,  and (ii) the  preamble
describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge or expectation  that it will be unable
to pay any United States taxes owed by it so long as any of the Certificates remain  outstanding.  In this
regard,  the Owner hereby  represents to and for the benefit of the person from whom it acquired the Class
R Certificates  that the Owner intends to pay taxes  associated  with holding such Class R Certificates as
they  become  due,  fully  understanding  that it may incur tax  liabilities  in excess of any cash  flows
generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent  or subject to a bankruptcy  proceeding  for so long as any of the Class R  Certificates  remain
outstanding.

                  13.      The Owner is a  citizen  or  resident  of the  United  States,  a  corporation,
partnership  or other  entity  created or  organized  in, or under the laws of,  the United  States or any
political  subdivision  thereof, or an estate or trust whose income from sources without the United States
is includable in gross income for United States federal  income tax purposes  regardless of its connection
with the conduct of a trade or business within the United States.

                  14.      The  Owner  hereby  agrees  that it will not  cause  income  from  the  Class R
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within the meaning
of an applicable income tax treaty) of the Owner or another United States taxpayer.

                           15.      (a)     The Purchaser  hereby  certifies,  represents and warrants to,
and covenants with the Company,  the Trustee,  the Securities  Administrator  and the Master Servicer that
the  Certificates  (i) are not being  acquired by, and will not be  transferred  to, any employee  benefit
plan within the  meaning of Section  3(3) of the  Employee  Retirement  Income  Security  Act of 1974,  as
amended  ("ERISA"),  or  other  retirement  arrangement,  including  individual  retirement  accounts  and
annuities,  Keogh plans and bank  collective  investment  funds and insurance  company general or separate
accounts in which such plans,  accounts or  arrangements  are invested,  that is subject to Section 406 of
ERISA or  Section 4975  of the  Internal  Revenue  Code of 1986  (the  "Code")  (any of the  foregoing,  a
"Plan"),  (ii) are not being acquired with "plan assets" of a Plan within the meaning of the Department of
Labor ("DOL")  regulation,  29 C.F.R.  ?Section 2510.3-101 or otherwise under ERISA, and (iii) will not be
transferred  to any entity  that is deemed to be  investing  "plan  assets"  within the meaning of the DOL
regulation,  29  C.F.R. Section 2510.3-101  or otherwise  under  ERISA;  or (b) the Owner will provide the
Securities  Administrator with an Opinion of Counsel acceptable to and in form and substance  satisfactory
to the Securities  Administrator  to the effect that the purchase of  Certificates  is  permissible  under
applicable  law, will not constitute or result in any  non-exempt  prohibited  transaction  under ERISA or
Section 4975 of the Code and will not subject the Trustee,  the Company,  the Securities  Administrator or
the Master Servicer to any obligation or liability  (including  obligations or liabilities  under ERISA or
Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In  addition,  the Owner hereby  certifies,  represents  and warrants to, and  covenants
with, the Company, the Trustee,  the Securities  Administrator and the Master Servicer that the Owner will
not  transfer  such  Certificates  to any Plan or person  unless  either  such  Plan or  person  meets the
requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the meanings  assigned in the
Pooling and Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:__________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address   of    Investor    for   receipt   of
                                                           distributions]


                                                           Address  of   Investor   for   receipt  of  tax
                                                           information:




--------------------------------------------------------------------------------




         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust II 2007-1

                  Re:      Bear Stearns Alt-A Trust II 2007-1
                           Mortgage Pass-Through Certificates, Series 2007-1, Class [        ]

Ladies and Gentlemen:

         ______________  (the  "Purchaser")   intends  to  purchase  from  ______________  (the  "Seller")
$_________ initial Certificate  Principal Balance of Mortgage  Pass-Through  Certificates,  Series 2007-1,
Class _____ (the  "Certificates"),  issued  pursuant to the Pooling and Servicing  Agreement (the "Pooling
and Servicing  Agreement"),  dated as of August 1, 2007 among  Structured  Asset  Mortgage  Investments II
Inc., as depositor (the "Seller"),  EMC Mortgage Corporation,  Wells Fargo Bank, National Association,  as
master servicer and securities  administrator,  and Citibank, N.A., as trustee (the "Trustee").  All terms
used herein and not  otherwise  defined  shall have the  meanings  set forth in the Pooling and  Servicing
Agreement.  The Purchaser  hereby  certifies,  represents and warrants to, and covenants  with, the Seller
and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  "Act") or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.

                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  "accredited  investor"  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser's   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           6.       The Purchaser (if the  Certificate is not rated at least "BBB-" or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. Section 2510.3-101, as modified by
                  Section 3(42) of ERISA; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an "insurance company general account" (within the
                  meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company, the Trustee, the Securities Administrator and the Master Servicer that the Purchaser will
not transfer such Certificates to any Plan or person unless such Plan or person meets the requirements
set forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]

                                                            By:________________________________

                                                            Name:

                                                            Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-2


                               FORM OF RULE 144A INVESTMENT REPRESENTATION

                         Description of Rule 144A Securities, including numbers:

                        ________________________________________________________

                        ________________________________________________________

                        ________________________________________________________

                        ________________________________________________________

                  The undersigned  seller,  as registered  holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

         In  connection  with such transfer and in accordance  with the  agreements  pursuant to which the
Rule 144A  Securities were issued,  the Seller hereby  certifies the following  facts:  Neither the Seller
nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or  otherwise  disposed of the
Rule 144A  Securities,  any  interest in the Rule 144A  Securities  or any other  similar  security to, or
solicited  any  offer  to buy or  accept  a  transfer,  pledge  or  other  disposition  of the  Rule  144A
Securities,  any interest in the Rule 144A  Securities  or any other similar  security  from, or otherwise
approached  or  negotiated  with  respect  to the Rule  144A  Securities,  any  interest  in the Rule 144A
Securities  or any  other  similar  security  with,  any  person  in  any  manner,  or  made  any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933, as amended
(the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities  a  violation  of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered
the Rule 144A  Securities to any person other than the Buyer or another  "qualified  institutional  buyer"
as defined in Rule 144A under the 1933 Act.

         The Buyer  warrants  and  represents  to, and  covenants  with,  the Seller,  the Trustee and the
Master  Servicer  (as  defined to the  Pooling and  Servicing  Agreement,  dated as of August 1, 2007 (the
"Agreement"),  among the Company, EMC, Wells Fargo Bank, N.A., as master servicer (the "Master Servicer"),
and Citibank, N.A., as trustee (the "Trustee")) as follows:

         The Buyer  understands  that the Rule 144A Securities have not been registered under the 1933 Act
or the securities laws of any state.

         The Buyer  considers  itself a  substantial,  sophisticated  institutional  investor  having such
knowledge and  experience in financial  and business  matters that it is capable of evaluating  the merits
and risks of investment in the Rule 144A Securities.

         The Buyer has been  furnished with all  information  regarding the Rule 144A  Securities  that it
has requested from the Seller, the Securities Administrator or the Master Servicer.

         Neither the Buyer nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any other
similar  security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition of
the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security from,
or otherwise  approached or negotiated with respect to the Rule 144A Securities,  any interest in the Rule
144A  Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A  Securities  under the 1933 Act or that would render the
disposition of the Rule 144A  Securities a violation of Section 5 of the 1933 Act or require  registration
pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Rule 144A Securities.

         The Buyer is a  "qualified  institutional  buyer" as that term is  defined in Rule 144A under the
1933 Act and has completed  either of the forms of  certification  to that effect attached hereto as Annex
1 or Annex 2. The Buyer is aware that the sale to it is being  made in  reliance  on Rule 144A.  The Buyer
is  acquiring  the  Rule  144A  Securities  for  its  own  account  or the  accounts  of  other  qualified
institutional  buyers,  understands  that such Rule 144A Securities may be resold,  pledged or transferred
only (i) to a person  reasonably  believed to be a qualified  institutional  buyer that  purchases for its
own  account  or for the  account  of a  qualified  institutional  buyer to whom  notice is given that the
resale,  pledge or transfer is being made in reliance on Rule 144A, or (ii) pursuant to another  exemption
from registration under the 1933 Act.

         The Buyer (if the Rule  144A  Securities  are not  rated at least  "BBB-"  or its  equivalent  by
Fitch, S&P or Moody's):

                  (a)      is not an employee benefit or other plan subject to the prohibited transaction
                  provisions of the Employee Retirement Income Security Act of 1974, as amended
                  ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
                  "Plan"), or any other person (including an investment manager, a named fiduciary or a
                  trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any
                  Certificate with "plan assets" of any Plan within the meaning of the Department of
                  Labor ("DOL") regulation at 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
                  of ERISA; or

                  (b)    is an insurance company, the source of funds to be used by it to purchase the
                  Certificates is an "insurance company general account" (within the meaning of DOL
                  Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made
                  in reliance upon the availability of the exemptive relief afforded under Sections I
                  and III of PTCE 95-60.

          This document may be executed in one or more counterparts and by the different parties hereto
on separate counterparts, each of which, when so executed, shall be deemed to be an original; such
counterparts, together, shall constitute one and the same document.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.


_______________________________________                      __________________________________________
Print Name of Seller                                         Print Name of Buyer

By:____________________________________                      By:_______________________________________
    Name:                                                        Name:
    Title:                                                       Title:

Taxpayer Identification                                      Taxpayer Identification:

No.____________________________________                      No:________________________________________

Date:__________________________________                      Date:______________________________________




--------------------------------------------------------------------------------




                                                                                                               ANNEX 1 TO EXHIBIT F


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                                            1.       As indicated below, the undersigned is the
                           President, Chief Financial Officer, Senior Vice President or other executive
                           officer of the Buyer.

                                            2.       In connection with purchases by the Buyer, the
                           Buyer is a "qualified institutional buyer" as that term is defined in Rule
                           144A under the Securities Act of 1933 ("Rule 144A") because (i) the Buyer
                           owned and/or invested on a discretionary basis
                           $__________________________________________ in securities (except for the
                           excluded securities referred to below) as of the end of the Buyer's most
                           recent fiscal year (such amount being calculated in accordance with Rule 144A)
                           and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan association
or similar institution), Massachusetts or similar business trust, partnership, or charitable
organization described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking institution organized under the laws of any
State, territory or the District of Columbia, the business of which is substantially confined to banking
and is supervised by the State or territorial banking commission or similar official or is a foreign
bank or equivalent institution, and (b) has an audited net worth of at least $25,000,000 as demonstrated
in its latest annual financial statements, a copy of which is attached hereto.

         Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan
association, cooperative bank, homestead association or similar institution, which is supervised and
examined by a State or Federal authority having supervision over any such institutions or is a foreign
savings and loan association or equivalent institution and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.

         Insurance Company.  The Buyer is an insurance company whose primary and predominant business
activity is the writing of insurance or the reinsuring of risks underwritten by insurance companies and
which is subject to supervision by the insurance commissioner or a similar official or agency of a State
or territory or the District of Columbia.

         State or Local Plan.  The Buyer is a plan established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political subdivisions, for the
benefit of its employees.

         ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment
Advisers Act of 1940.

         SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business Development Company.  The Buyer is a business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose
participants are exclusively (a) plans established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political subdivisions, for the
benefit of its employees, or (b) employee benefit plans within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, but is not a trust fund that includes as participants individual
retirement accounts or H.R. 10 plans.

                                            3.       The term "securities" as used herein does not
                           include (i) securities of issuers that are affiliated with the Buyer, (ii)
                           securities that are part of an unsold allotment to or subscription by the
                           Buyer, if the Buyer is a dealer, (iii) bank deposit notes and certificates of
                           deposit, (iv) loan participations, (v) repurchase agreements, (vi) securities
                           owned but subject to a repurchase agreement and (vii) currency, interest rate
                           and commodity swaps.

                                            4.       For purposes of determining the aggregate amount of
                           securities owned and/or invested on a discretionary basis by the Buyer, the
                           Buyer used the cost of such securities to the Buyer and did not include any of
                           the securities referred to in the preceding paragraph.  Further, in
                           determining such aggregate amount, the Buyer may have included securities
                           owned by subsidiaries of the  Buyer,  but only if such subsidiaries are
                           consolidated with the Buyer in its financial statements prepared in accordance
                           with generally accepted accounting principles and if the investments of such
                           subsidiaries are managed under the Buyer's direction.  However, such
                           securities were not included if the Buyer is a majority-owned, consolidated
                           subsidiary of another enterprise and the Buyer is not itself a reporting
                           company under the Securities Exchange Act of 1934.

                                            5.       The Buyer acknowledges that it is familiar with
                           Rule 144A and understands that the seller to it and other parties related to
                           the Certificates are relying and will continue to rely on the statements made
                           herein because one or more sales to the Buyer may be in reliance on Rule 144A.

______           _______        Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?

                                            6.       If the answer to the foregoing question is "no",
                           the Buyer agrees that, in connection with any purchase of securities sold to
                           the Buyer for the account of a third party (including any separate account) in
                           reliance on Rule 144A, the Buyer will only purchase for the account of a third
                           party that at the time is a "qualified institutional buyer" within the meaning
                           of Rule 144A.  In addition, the Buyer agrees that the Buyer will not purchase
                           securities for a third party unless the Buyer has obtained a current
                           representation letter from such third party or taken other appropriate steps
                           contemplated by Rule 144A to conclude that such third party independently
                           meets the definition of "qualified institutional buyer" set forth in Rule 144A.

                                            7.       The Buyer will notify each of the parties to which
                           this certification is made of any changes in the information and conclusions
                           herein.  Until such notice is given, the Buyer's purchase of Rule 144A
                           Securities will constitute a reaffirmation of this certification as of the
                           date of such purchase.



                                                     _____________________________________________________
                                                     Print Name of Buyer


                                                     By:__________________________________________________
                                                            Name:
                                                            Title:


                                                     Date:________________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                ____, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE SERIES 2007-1

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust II 2007-1


                  Re:      Mortgage Pass-Through Certificates, Series 2007-1

Ladies and Gentlemen:

                  In connection with the sale by __________ (the "Seller") to _______________________ (the
"Purchaser") of $__________ Initial Certificate Principal Balance of Mortgage  Pass-Through  Certificates,
Series 2007-1 (the  "Certificates")  pursuant to the Pooling and Servicing  Agreement,  dated as of August
1, 2007 (the "Pooling and Servicing  Agreement"),  among  Structured  Asset  Mortgage  Investments II Inc.
(the  "Company"),  EMC Mortgage  Corporation  ("EMC"),  Wells Fargo Bank,  N.A.,  as master  servicer (the
"Master  Servicer"),  and  Citibank,  N.A.,  as trustee  (the  "Trustee").  The Seller  hereby  certifies,
represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     _________________________________________
                                                     (Seller)



                                                     By:______________________________________
                                                     Name:____________________________________
                                                     Title:___________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT G-1

                                FORM OF TREASURY BANK CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (AS  AMENDED  AND  SUPPLEMENTED  FROM  TIME  TO  TIME,  THE
"AGREEMENT"),  DATED AS OF AUGUST  31,  2007,  BY AND AMONG  CITIBANK,  N.A.,  AS TRUSTEE  (INCLUDING  ITS
SUCCESSORS  UNDER THE POOLING AND SERVICING  AGREEMENT  DEFINED BELOW,  THE "TRUSTEE"),  STRUCTURED  ASSET
MORTGAGE  INVESTMENTS II INC., AS DEPOSITOR  (TOGETHER WITH ANY SUCCESSOR IN INTEREST,  THE  "DEPOSITOR"),
WELLS FARGO BANK, NATIONAL  ASSOCIATION,  AS MASTER SERVICER AND SECURITIES  ADMINISTRATOR  (TOGETHER WITH
ANY SUCCESSOR IN INTEREST OR SUCCESSOR UNDER THE POOLING AND SERVICING  AGREEMENT  REFERRED TO BELOW,  THE
"MASTER  SERVICER" OR THE  "SECURITIES  ADMINISTRATOR,"  AS  APPLICABLE)  AND TREASURY BANK, A DIVISION OF
COUNTRYWIDE  BANK, FSB, AS CUSTODIAN  (TOGETHER WITH ANY SUCCESSOR IN INTEREST OR ANY SUCCESSOR  APPOINTED
HEREUNDER, THE "CUSTODIAN").

                                             WITNESSETH THAT:

                  WHEREAS, the Depositor, the Master Servicer, the Securities  Administrator,  the Trustee
and EMC Mortgage  Corporation  (the "Seller") have entered into a Pooling and Servicing  Agreement,  dated
as of August 1, 2007,  relating to the  issuance of Bear  Stearns  ALT-A Trust II,  Mortgage  Pass-Through
Certificates,  Series  2007-1  (as in effect on the date of this  agreement,  the  "Original  Pooling  and
Servicing  Agreement,"  and as amended and  supplemented  from time to time,  the "Pooling  and  Servicing
Agreement"); and

                  WHEREAS,  the  Custodian  has agreed to act as agent for the Trustee for the purposes of
receiving and holding  certain  documents  and other  instruments  relating to the mortgage  loans (herein
referred  to as the  "Mortgage  Loans")  listed  on  Schedule  I hereto  (the  "Mortgage  Loan  Schedule")
delivered by (i) the Depositor or the Master  Servicer under the Pooling and Servicing  Agreement and (ii)
the Servicers under their respective Servicing  Agreements,  all upon the terms and conditions and subject
to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter  set forth,  the Trustee,  the  Depositor,  the Master  Servicer,  the  Securities
Administrator and the Custodian hereby agree as follows:

                                                ARTICLE I.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred to in Section  2.3(a))  receipt of the  Mortgage
Files  relating to the Mortgage Loans  attached  hereto (the "Mortgage  Files") and declares that it holds
and will hold such  Mortgage  Files as agent for the  Trustee,  in trust,  for the use and  benefit of all
present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  relating to the
Mortgage  Loans  includes  one or  more  assignments  of  Mortgage  to the  Trustee  in a state  which  is
specifically  excluded  from the  Opinion  of  Counsel  delivered  by the  Seller to the  Trustee  and the
Custodian  pursuant to the  provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each such
assignment  shall be delivered,  at the direction of the Depositor (in written or electronic  format),  by
the Custodian to the Depositor for the purpose of recording it in the  appropriate  public office for real
property records, and the Depositor,  at no expense to the Custodian,  shall promptly cause to be recorded
in the  appropriate  public  office for real property  records each such  assignment of Mortgage and, upon
receipt thereof from such public office, shall return each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (a)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the Custodian  shall deliver to the Depositor,  the Master Servicer and
the  Trustee  an Initial  Certification  in the form  annexed  hereto as Exhibit  One  evidencing  receipt
(subject to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans.

                  (b)      Within  90 days  of the  Closing  Date  (or,  with  respect  to any  Substitute
Mortgage  Loans,  within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Custodian agrees, for the benefit of  Certificateholders,  to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing  Agreement,  each such document  relating to the Mortgage Loans,
and shall  execute  and  deliver  to the  Depositor,  the  Master  Servicer  and the  Trustee  an  Interim
Certification  in the form annexed  hereto as Exhibit Two to the effect that all such  documents have been
executed and received and that such  documents  relate to the Mortgage  Loans  identified  on the Mortgage
Loan  Schedule,  except for any  exceptions  listed on Schedule A attached to such Interim  Certification.
The  Custodian  shall be under no duty or  obligation  to  inspect,  review  or  examine  said  documents,
instruments,  certificates  or other  papers  to  determine  that the same are  genuine,  enforceable,  or
appropriate  for the  represented  purpose or that they have actually been recorded or that they are other
than what they purport to be on their face.

                  (c)      Not  later  than 180 days  after the  Closing  Date (or,  with  respect  to any
Substitute  Mortgage  Loans,  within 5 Business  Days after the  receipt by the  Trustee or the  Custodian
thereof),  the Custodian  shall review the Mortgage  Files  relating to the Mortgage  Loans as provided in
Section  2.02 of the  Pooling and  Servicing  Agreement  and  execute  and deliver to the  Depositor , the
Master  Servicer  and the  Trustee a Final  Certification  in the form  annexed  hereto as  Exhibit  Three
evidencing the completeness of such Mortgage Files.

                  (d)      In reviewing  the  Mortgage  Files  relating to the Mortgage  Loans as provided
herein and in the Pooling and Servicing  Agreement,  the Custodian shall make no  representation as to and
shall  not be  responsible  to verify  (i) the  validity,  legality,  enforceability,  due  authorization,
recordability,  sufficiency or  genuineness of any of the documents  included in any Mortgage File or (ii)
the  collectibility,  insurability,  effectiveness  or suitability of any of the documents in any Mortgage
File.

                  Upon receipt of written  request  from the  Depositor,  Master  Servicer or the Trustee,
the  Custodian  shall  as  soon as  practicable  supply  the  requesting  party  with a list of all of the
documents missing from the Mortgage Loans then contained in the Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery by the  Custodian of a breach of any  representation  or warranty  made by the  Depositor as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File,  the  Custodian  shall  give  prompt  written  notice to the  Depositor,  the Master  Servicer,  the
applicable Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written  notice from the Master  Servicer or the Trustee that the Seller has  repurchased  a Mortgage Loan
pursuant to Article II of the Pooling and Servicing  Agreement,  and that the  Repurchase  Price  therefor
has been  deposited  in the  Distribution  Account,  and a Request for Release  (as  defined  below),  the
Custodian agrees to promptly release to the Seller the related Mortgage File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form of Exhibit D-1 to the Pooling and Servicing  Agreement  signed by an officer of
the related  Servicer  involved in, or responsible for, the  administration  and servicing of the Mortgage
Loans whose name appears on a list of servicing  officers  furnished by such  Servicer  upon  request,  as
such list may from time to time be amended  (each,  a  "Servicing  Officer")  stating that it has received
payment in full of a Mortgage  Loan or that  payment in full will be  escrowed in a manner  customary  for
such purposes,  the Custodian  agrees to promptly  release to such Servicer the related Mortgage File. The
Depositor  shall  deliver to the  Custodian,  and the  Custodian  agrees to accept,  the Mortgage Note and
other  documents  constituting  the Mortgage  File with respect to any  Substitute  Mortgage  Loan,  which
documents  the  Custodian  will review to the extent  provided in Article II of the Pooling and  Servicing
Agreement.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary Mortgage  Insurance Policy, the related
Servicer  shall (or if the  related  Servicer  does not,  then the  Master  Servicer  may)  deliver to the
Custodian a Request for Release signed by a Servicing  Officer  requesting  that  possession of all of the
related  Mortgage File be released to such  Servicer and  certifying as to the reason for such release and
that such release will not invalidate any insurance  coverage  provided in respect of the related Mortgage
Loan under any of the Insurance  Policies.  Upon receipt of the  foregoing,  the  Custodian  shall deliver
such  Mortgage  File to the related  Servicer.  All  Mortgage  Files so  released to the related  Servicer
shall  be held by it in  trust  for  the  Trustee  for the use  and  benefit  of all  present  and  future
Certificateholders.  The  related  Servicer  shall cause each  Mortgage  File or any  document  therein so
released  to be returned  to the  Custodian  when the need  therefor  by such  Servicer no longer  exists,
unless (i) such Mortgage Loan has been  liquidated and the  Liquidation  Proceeds  relating to the related
Mortgage  Loan have  been  deposited  in the  Distribution  Account  or (ii)  such  Mortgage  File or such
document has been delivered to an attorney,  or to a public  trustee or other public  official as required
by law, for purposes of initiating or pursuing legal action or other  proceedings  for the  foreclosure of
the  related  Mortgaged  Property  either  judicially  or  non-judicially,  and the related  Servicer  has
delivered to the Custodian a certificate of a Servicing  Officer  certifying as to the name and address of
the Person to which such  Mortgage  File or such  document  was  delivered  and the purpose or purposes of
such delivery.

                  At any time that a  Servicer  or the  Master  Servicer  is  required  to  deliver to the
Custodian a Request for Release,  such  Servicer or the Master  Servicer  shall  deliver two copies of the
Request for Release if  delivered  in hard copy or such  Servicer or the Master  Servicer may furnish such
Request for Release  electronically to the Custodian,  in which event the Servicing  Officer  transmitting
the same shall be deemed to have  signed such  Request for  Release.  In  connection  with any Request for
Release of a Mortgage  File because of a repurchase  of a Mortgage  Loan,  the  assignment of mortgage and
the  related  Mortgage  Note  shall be  returned  to the  related  Servicer  or the  Master  Servicer,  as
applicable,  for  execution  and  endorsement,  respectively,  pursuant  to a power of  attorney  from the
Trustee and for delivery to the Seller.  If the related  Servicer or the Master  Servicer  does not have a
power of  attorney  from the  Trustee to execute  the  applicable  assignment  and to endorse  the related
Mortgage  Note,  such Request for Release  shall be  accompanied  by an  assignment  of mortgage,  without
recourse,  executed by the Trustee to the Seller and the related  Mortgage Note shall be endorsed  without
recourse  by the  Trustee  (if not in  blank)  and be  returned  to the  related  Servicer  or the  Master
Servicer,  as applicable,  for delivery to the Seller;  provided,  however, that in the case of a Mortgage
Loan that is  registered on the MERS® System,  no  assignment of mortgage or  endorsement  of the Mortgage
Note by the Trustee,  or by the related  Servicer or the Master  Servicer  pursuant to a power of attorney
from the  Trustee,  shall be  required.  In  connection  with any Request  for Release of a Mortgage  File
because of the  payment in full of a Mortgage  Loan and if the  related  Servicer  or the Master  Servicer
does not have a power of attorney from the Trustee to execute the applicable  certificate of  satisfaction
or similar  instrument,  such Request for Release shall be accompanied by a certificate of satisfaction or
other  similar  instrument  to be  executed  by or on behalf of the  Trustee  and  returned to the related
Servicer or the Master Servicer, as applicable.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Master  Servicer,  to the extent provided in the related  Servicing  Agreement,
shall cause the related Servicer to notify the Custodian that such assumption  agreement,  substitution of
liability  agreement or sale of servicing  agreement has been completed by forwarding to the Custodian the
original  of such  assumption  agreement,  substitution  of  liability  agreement  or  sale  of  servicing
agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall be considered
a part of such  Mortgage  File to the same  extent as all other  documents  and  instruments  constituting
parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage Note and other  documents  constituting  each Mortgage File relating to the Mortgage  Loans which
are delivered to the Custodian,  the Custodian is exclusively  the bailee and agent of the Trustee and has
no  instructions  to hold any Mortgage  Note or Mortgage File for the benefit of any person other than the
Trustee  and the  Certificateholders  and  undertakes  to perform  such duties and only such duties as are
specifically  set forth in this  Agreement.  Except upon  compliance with the provisions of Section 2.5 of
this Agreement  with respect to any Mortgage  Loan, no Mortgage  Note,  Mortgage or Mortgage File shall be
delivered  by the  Custodian  to the  Depositor,  the  Seller,  any  Servicer  or the Master  Servicer  or
otherwise released from the possession of the Custodian.

                  Section 3.2.      [Reserved.]

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Custodian's Fees and Expenses.  The Depositor  covenants and agrees to
cause  the  Seller to pay the  Custodian  from  time to time,  and the  Custodian  shall be  entitled  to,
reasonable  compensation  for all services  rendered by it in the exercise and  performance  of any of the
powers and duties  hereunder of the  Custodian  pursuant to a letter  agreement  between the Custodian and
the  Seller.  In  addition,  the Seller  will pay or  reimburse  the  Custodian  upon its  request for all
reasonable  expenses,  disbursements and advances incurred or made by the Custodian in accordance with any
of the  provisions  of  this  Agreement  (including  the  reasonable  compensation  and the  expenses  and
disbursements  of its counsel and of all persons not  regularly in its employ),  except any such  expense,
disbursement  or advance as may arise from its  negligence  or bad faith,  or to the extent that such cost
or expense is indemnified by the Depositor pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian  May Resign;  Trustee May Remove  Custodian.  The  Custodian
may resign from the  obligations  and duties hereby imposed upon it as such  obligations and duties relate
to its acting as  Custodian  of the  Mortgage  Loans.  Upon  receiving  such  notice of  resignation,  the
Trustee  shall  either take custody of the Mortgage  Files  itself and give prompt  notice  thereof to the
Depositor,  the Master  Servicer,  the  Servicers  and the  Custodian,  or  promptly  appoint a  successor
Custodian by written  instrument,  in duplicate,  one copy of which  instrument  shall be delivered to the
resigning  Custodian  and one copy to the  successor  Custodian.  If the  Trustee  shall  not  have  taken
custody of the Mortgage  Files and no successor  Custodian  shall have been so appointed and have accepted
appointment  within 30 days after the giving of such notice of  resignation,  the resigning  Custodian may
petition any court of competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may  remove  the  Custodian  at any time with the  consent  of the  Master
Servicer.  In such event,  the Trustee shall  appoint,  or petition a court of competent  jurisdiction  to
appoint,  a successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution
subject to supervision or  examination by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with any Servicer or the Depositor.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give prompt notice to the Depositor and the
Master  Servicer  of the  appointment  of  any  successor  Custodian.  No  successor  Custodian  shall  be
appointed by the Trustee without the prior approval of the Depositor and the Master Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder (provided
such Person shall satisfy the requirements  set forth in Section 3.7),  without the execution or filing of
any paper or any further act on the part of any of the parties  hereto,  anything  herein to the  contrary
notwithstanding.

                  Section 3.7.      Representations  of the Custodian.  The Custodian  hereby  represents,
and any successor  Custodian  hereunder shall represent,  that it is a depository  institution  subject to
supervision  or  examination  by a federal or state  authority,  has a combined  capital and surplus of at
least  $15,000,000  and is  qualified  to do  business  in the  jurisdictions  in which  it will  hold any
Mortgage File.

                  Section 3.8.      Duties and Obligations of the Custodian.

                  (a)      The  Custodian  shall be under no duty or  obligation  to  inspect,  review  or
examine the Mortgage  Files to determine that the contents  thereof are  appropriate  for the  represented
purpose or that they have been  actually  recorded or that they are other than what they  purport to be on
their face.

                  (b)      The  Custodian   shall  not  be   responsible  or  liable  for,  and  makes  no
representation  or warranty  with respect to, the  validity,  adequacy or  perfection  or any lien upon or
security interest in the Mortgage Files.

                  (c)      Any other  provision of this  Agreement to the  contrary  notwithstanding,  the
Custodian  shall have no notice,  and shall not be bound by any of the terms and  conditions  of any other
document or agreement  executed or delivered in  connection  with, or intended to control any part of, the
transactions  anticipated  by or referred to in this Agreement  unless the Custodian is a signatory  party
to that document or agreement.

                  (d)      The  Custodian  may rely on and shall be protected in acting in good faith upon
any certificate,  instrument,  opinion,  notice, magnetic tape, letter, telegram or other document, or any
security,  delivered  to it and in good faith  believed by it to be genuine and to have been signed by the
proper party or parties; but in the case of any loan document or other request,  instruction,  document or
certificate which by any provision hereof is specifically  required to be furnished to the Custodian,  the
Custodian  shall be under a duty to examine the same to determine  whether or not it conforms  prima facie
to the requirements of this Custodial Agreement.

                  (e)      The  Custodian  shall not be liable for any error of  judgment,  or for any act
done or step taken or omitted by it, in good faith,  or for any  mistake of fact or law,  or for  anything
that it may do or  refrain  from  doing in  connection  therewith,  except  in the  case of its  negligent
performance or omission.

                  (f)      The  Custodian  shall  have no  obligation  to verify  the  receipt of any such
documents the existence of which was not made known to the Custodian by the Mortgage Files.

                  (g)      The Custodian  shall not be  responsible  for delays or failures in performance
resulting  from acts  beyond its  control.  Such acts shall  include,  but not be limited to, acts of God,
strikes, lockouts, riots, acts of war or terrorism, epidemics,  nationalization,  expropriation,  currency
restrictions,  governmental  regulations  superimposed after the fact, fire,  communication line failures,
power failures, earthquakes or other disasters.

                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.    Intent of  the  parties; Reasonableness. The  parties hereto acknowledge
and agree that the purpose of this Article IV is to  facilitate  compliance by the  Depositor,  the Master
Servicer and the  Securities  Administrator  with the  provisions  of  Regulation AB and related rules and
regulations of the Commission.  The Depositor,  the Master Servicer and the Securities Administrator shall
not exercise its right to request  delivery of information  or other  performance  under these  provisions
other than in good faith,  or for purposes other than compliance with the Securities Act, the Exchange Act
and the rules and regulations of the Commission under the Securities Act and the Exchange Act. Each of the
parties hereto  acknowledges  that  interpretations  of the  requirements of Regulation AB may change over
time,  whether due to  interpretive  guidance  provided by the  Commission or its staff,  consensus  among
participants in the mortgage-backed securities markets, advice of counsel, or otherwise, and the Custodian
agrees to comply with requests made by the Depositor, the Master Servicer and the Securities Administrator
in good faith for delivery of information under these provisions on the basis of evolving  interpretations
of Regulation AB to the extent reasonably practicable, unless otherwise advised in writing by counsel. The
Custodian  shall  cooperate  reasonably  with  the  Depositor,  the  Master  Servicer  and the  Securities
Administrator  to deliver to the  Depositor and the Master  Servicer  (including  any of their  respective
assignees or designees),  any and all disclosure,  statements,  reports,  certifications,  records and any
other  information  necessary in the reasonable,  good faith  determination  of the Depositor,  the Master
Servicer and the Securities  Administrator to permit the Depositor, the Master Servicer and the Securities
Administrator to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (a)      The Custodian hereby  represents and warrants that the information with respect
to  the  Custodian  set  forth  in  the  Prospectus  Supplement  under  the  caption  "Description  of the
Certificates—The  Custodians"  (the  "Custodian  Disclosure")  does not contain any untrue  statement of a
material  fact or omit to state a material  fact  required to be stated  therein or  necessary in order to
make the  statements  therein,  in the  light  of the  circumstances  under  which  they  were  made,  not
misleading.

                  (b)      The  Custodian  shall be deemed to  represent  to the  Depositor as of the date
hereof and on each date on which  information is provided to the Depositor under Section 4.3 that,  except
as disclosed in writing to the  Depositor  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under this Agreement;  (ii) there are no material legal or governmental  proceedings  pending
(or known to be  contemplated)  against it that would  affect or  interfere  with the  performance  of its
obligations  hereunder;  and (iii) there are no affiliations,  relationships  or transactions  relating to
the  Custodian  with  respect to the  Depositor  or any  sponsor,  issuing  entity,  servicer  (other than
Countrywide Home Loan Servicing LP),  trustee,  originator,  significant  obligor,  enhancement or support
provider or other  material  transaction  party (as such terms are used in Regulation  AB) relating to the
securitization  transaction  contemplated  by the Pooling and  Servicing  Agreement,  as identified by the
Depositor  to the  Custodian in writing as of the Closing Date (each,  a  "Transaction  Party") that would
affect or  interfere  with the  performance  of its  obligations  hereunder  and have not been  previously
disclosed to the Depositor and the Trustee.

                  (c)      If so requested by the Depositor on any date  following  the Closing Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Depositor shall not be given more than once each calendar  quarter,  unless the Depositor shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the Certificates are outstanding,  for the purpose of satisfying the Depositor's  reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Depositor,  the Securities  Administrator and the Master Servicer in writing of any material litigation or
governmental  proceedings  pending  against the  Custodian  (including  any such  proceedings  known to be
contemplated  by the  governmental  authorities)  that would be  material to  Certificateholders,  and (b)
provide to the Depositor,  Securities  Administrator and the Master Servicer a written description of such
proceedings.  Any notices and  descriptions  required  under this Section 4.3 shall be given no later than
five  Business  Days  prior to the  Determination  Date  following  the month in which the  Custodian  has
knowledge  of the  occurrence  of the  relevant  event.  As of the  date  the  Depositor,  the  Securities
Administrator  or Master  Servicer  files  each  Report on Form  10-D or Form  10-K  with  respect  to the
Certificates,  the Custodian will be deemed to represent that any  information  previously  provided under
this  Section  4.3, if any, is  materially  correct and does not have any  material  omissions  unless the
Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each  calendar  year in which a Form 10-K is required  to be filed with  respect to the Trust,
the Custodian shall:

                  (a)      deliver to the Depositor,  the Master Servicer and the Securities Administrator
a report (in form and substance  reasonably  satisfactory  to the  Depositor)  regarding  the  Custodian's
assessment of compliance  with the Applicable  Servicing  Criteria as set forth in Exhibit Four during the
immediately  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and
Item  1122 of  Regulation  AB.  Such  report  shall  be  addressed  to the  Depositor  and the  Securities
Administrator  and  signed by an  authorized  officer  of the  Custodian,  and shall  address  each of the
Servicing Criteria specified on a certification substantially in the form of Exhibit Four hereto; and

                  (b)      deliver  to  the   Depositor,   the   Master   Servicer   and  the   Securities
Administrator,  a report of a  registered  public  accounting  firm  reasonably  acceptable  to the Master
Servicer,  the Depositor and the Securities  Administrator that attests to, and reports on, the assessment
of compliance made by the Custodian and delivered  pursuant to the preceding  paragraph.  Such attestation
shall be in accordance  with Rules  1-02(a)(3)  and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (a)      The Custodian shall  indemnify the Depositor,  each affiliate of the Depositor,
the  Master  Servicer,  the  Securities  Administrator  and each  broker  dealer  acting  as  underwriter,
placement agent or initial  purchaser of the  Certificates or each Person who controls any of such parties
(within  the meaning of Section 15 of the  Securities  Act and Section 20 of the  Exchange  Act);  and the
respective  present and former directors,  officers,  employees and agents of each of the foregoing (each,
an  "Indemnified  Party"),  and shall hold each of them  harmless  from and against  any losses,  damages,
penalties,  fines,  forfeitures,  legal fees and  expenses  and related  costs,  judgments,  and any other
costs, fees and expenses that any of them may sustain arising out of or based upon:

                           (i)      (A) any untrue  statement of a material  fact  contained or alleged to
         be  contained  in  the  Custodian   Disclosure  and  any  information,   report,   certification,
         accountants'  attestation or other material provided under this Article IV by or on behalf of the
         Custodian (collectively,  the "Custodian  Information"),  or (B) the omission or alleged omission
         to state in the  Custodian  Information  a material  fact  required to be stated in the Custodian
         Information  or  necessary  in  order  to  make  the  statements  therein,  in the  light  of the
         circumstances under which they were made, not misleading; or

                           (ii)     any  failure by the  Custodian  to deliver  any  information,  report,
         certification,  accountants'  attestation  or other  material  when and as  required  under  this
         Article IV; or

                           (iii)    the  negligence,  bad faith or willful  misconduct of the Custodian in
         the performance of its obligations under this Article IV.

                  (b)      In the case of any failure of  performance  described in clause (ii) of Section
4.5(a),  the Custodian  shall promptly  reimburse the  Depositor,  the  Securities  Administrator  and the
Master  Servicer  for  all  costs   reasonably   incurred  by  the  Depositor  and  the  Master  Servicer,
respectively,  in order to obtain the information,  report,  certification,  accountants'  letter or other
material not delivered as required by the Custodian.

                  (c)      In no event shall the  Custodian or its  directors,  officers and  employees be
liable for any  special,  indirect or  consequential  damages from any action taken or omitted to be taken
by it or them hereunder or in connection herewith even if advised of the possibility of such damages.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless any
Indemnified  Party,  then the Custodian  agrees that it shall  contribute to the amount paid or payable by
such  Indemnified  Party as a result of any  claims,  losses,  damages  or  liabilities  incurred  by such
Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such  Indemnified
Party  on  the  one  hand  and  the  Custodian  on the  other.  This  indemnification  shall  survive  the
termination of this Agreement or the termination of the Custodian.


                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and neither the  Depositor,  the Master  Servicer nor the Trustee  shall enter into any  amendment  hereof
except as permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to the
Custodian  of any  amendment  or  supplement  to the  Pooling  and  Servicing  Agreement  and  furnish the
Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN  ACCORDANCE  WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  REFERENCE  TO ITS  CONFLICT OF LAWS RULES  (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

                  Section 5.4.      Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be effected by the Depositor and at the Trust's  expense on direction by the Trustee,  but
only upon direction  accompanied by an Opinion of Counsel reasonably  satisfactory to the Depositor to the
effect  that the failure to effect such  recordation  is likely to  materially  and  adversely  affect the
interests of the Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5.      Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.


                                         [Signature page follows]




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                     CITIBANK, N.A.,
                                                             as Trustee
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: Structured Finance Agency & Trust BSAAT 2007-1
Telecopy:  (212) 816-5527                                    By:___________________________________
                                                             Name:
                                                             Title:

Address:                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue
New York, New York  10179
                                                             By:___________________________________
                                                             Name:
                                                             Title:


Address:                                                     WELLS FARGO BANK,
                                                             NATIONAL ASSOCIATION, as Master Servicer and as
9062 Old Annapolis Road                                      Securities Administrator
Columbia, Maryland  21045


                                                             By:___________________________________
                                                             Name:
                                                             Title:

Address:                                                     TREASURY BANK, A DIVISION OF COUNTRYWIDE BANK, FSB, as
                                                             Custodian
4100 E. Los Angeles Avenue
Simi Valley, California 93063
Attention: Teresita Que
Telephone: (805) 577-6028                                    By:___________________________________
Facsimile:  (805) 577-6069                                   Name:
                                                             Title:




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss:
COUNTY OF NEW YORK         )

                  On the 31st day of  August  2007  before  me, a  notary  public  in and for said  State,
personally appeared  _____________________,  known to me to be an _____________________ of Citibank, N.A.,
a national  banking  association  organized under the laws of the United States of America,  that executed
the within  instrument,  and also known to me to be the person who executed it on behalf of said  national
banking  association and  acknowledged to me that such national  banking  association  executed the within
instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[SEAL]




--------------------------------------------------------------------------------




STATE OF MARYLAND          )
                           )ss:
COUNTY OF HOWARD           )

                  On the 31st day of  August  2007  before  me, a  notary  public  in and for said  State,
personally  appeared  ______________,  known to me to be a  ______________of  Wells Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[SEAL]




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss:
COUNTY OF NEW YORK         )

                  On the 31st day of  August  2007  before  me, a  notary  public  in and for said  State,
personally appeared  _____________,  known to me to be a  __________________  of Structured Asset Mortgage
Investments II Inc., one of the  corporations  that executed the within  instrument,  and also known to me
to be the  person  who  executed  it on  behalf  of said  corporation,  and  acknowledged  to me that such
corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF CALIFORNIA        )
                           )ss:
COUNTY OF VENTURA          )

                  On the 31st day of  August  2007  before  me, a  notary  public  in and for said  State,
personally appeared  ______________,  known to me to be a __________________  of Treasury Bank, a division
of Countrywide Bank, FSB, one of the corporations that executed the within  instrument,  and also known to
me to be the  person who  executed  it on behalf of said  corporation,  and  acknowledged  to me that such
corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     ____________________________
                                                     Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




                                                SCHEDULE 1

                                              Mortgage Loans

                                         [Provided upon Request]












--------------------------------------------------------------------------------




                                               EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION

                                                                            August 31, 2007

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance—Agency & Trust, BSAAT 2007-1

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust II, Mortgage Pass-Through Certificates, Series 2007-1

         Re:      Custodial  Agreement,  dated  as of  August  31,  2007,  by and  among
                  Citibank,  N.A.,  Structured Asset Mortgage Investments II Inc., Wells
                  Fargo Bank,  National  Association  and  Treasury  Bank, a division of
                  Countrywide  Bank,  FSB  relating  to Bear  Stearns  ALT-A  Trust  II,
                  Mortgage Pass-Through Certificates, Series 2007-1

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section 2.01 of the Pooling and  Servicing  Agreement  (other than with respect
to clause  (b)(v)  thereof,  for which no review has been made) with respect to each  Mortgage Loan listed
in the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK, FSB



                                                     By:______________________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                        SCHEDULE A TO EXHIBIT ONE

                                                Exceptions











--------------------------------------------------------------------------------




                                               EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                            _________ ___, 200__

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance—Agency & Trust, BSAAT 2007-1

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust II, Mortgage Pass-Through Certificates, Series 2007-1


         Re:      Custodial  Agreement,  dated  as of  August  31,  2007,  by and  among
                  Citibank,  N.A.,  Structured Asset Mortgage Investments II Inc., Wells
                  Fargo Bank,  National  Association  and  Treasury  Bank, a division of
                  Countrywide  Bank,  FSB  relating  to Bear  Stearns  ALT-A  Trust  II,
                  Mortgage Pass-Through Certificates, Series 2007-1

Ladies and Gentlemen:
                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant to Section  2.01 of the  Pooling  and  Servicing  Agreement  (other  than with  respect to clause
(b)(v)  thereof,  for which no review has been made) with  respect  to each  Mortgage  Loan  listed in the
Mortgage  Loan  Schedule,  and it has reviewed the Mortgage  File and the Mortgage  Loan  Schedule and has
determined  that: all required  documents have been executed and received and that such documents  related
to the Mortgage Loans identified on the Mortgage Loan Schedule,  with any exceptions  listed on Schedule A
attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK, FSB



                                                     By:      ___________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                        SCHEDULE A TO EXHIBIT TWO

                                                Exceptions












--------------------------------------------------------------------------------




                                              EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION

                                                                            __________ ____, 200__

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance—Agency & Trust, BSAAT 2007-1

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust II, Mortgage Pass-Through Certificates, Series 2007-1


         Re:      Custodial  Agreement,  dated  as of  August  31,  2007,  by and  among
                  Citibank,  N.A.,  Structured Asset Mortgage Investments II Inc., Wells
                  Fargo Bank,  National  Association  and  Treasury  Bank, a division of
                  Countrywide  Bank,  FSB  relating  to Bear  Stearns  ALT-A  Trust  II,
                  Mortgage Pass-Through Certificates, Series 2007-1

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant to Section  2.01 of the  Pooling  and  Servicing  Agreement  (other  than with  respect to clause
(b)(v)  thereof,  for which no review has been made) with  respect  to each  Mortgage  Loan  listed in the
Mortgage  Loan  Schedule,  and it has reviewed the Mortgage  File and the Mortgage  Loan  Schedule and has
determined  that an original of each document  related  thereto  required to be recorded has been returned
from the  related  recording  office with  evidence of  recording  thereon,  or a certified  copy has been
obtained from the related recording office, with any exceptions listed in Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK, FSB


                                                     By:      __________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                       SCHEDULE A TO EXHIBIT THREE

                                                Exceptions












--------------------------------------------------------------------------------




                                               EXHIBIT FOUR

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian  shall address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria";
_____________________________________________________________________________________________________________
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
_____________________________________________________________________________________________________________
      Reference                                   Criteria
_____________________________________________________________________________________________________________
                                      General Servicing Considerations
_____________________________________________________________________________________________________________
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
_____________________________________________________________________________________________________________
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
_____________________________________________________________________________________________________________
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
_____________________________________________________________________________________________________________
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
_____________________________________________________________________________________________________________

                                     Cash Collection and Administration
_____________________________________________________________________________________________________________
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
_____________________________________________________________________________________________________________
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
_____________________________________________________________________________________________________________
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
_____________________________________________________________________________________________________________
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
_____________________________________________________________________________________________________________
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
_____________________________________________________________________________________________________________

                                     Investor Remittances and Reporting
_____________________________________________________________________________________________________________
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
_____________________________________________________________________________________________________________
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
_____________________________________________________________________________________________________________

                                          Pool Asset Administration
_____________________________________________________________________________________________________________
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
_____________________________________________________________________________________________________________
                        Pool assets and related documents are safeguarded as                     X
1122(d)(4)(ii)          required by the transaction agreements.
_____________________________________________________________________________________________________________
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
_____________________________________________________________________________________________________________
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
_____________________________________________________________________________________________________________
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
_____________________________________________________________________________________________________________
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
_____________________________________________________________________________________________________________
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
_____________________________________________________________________________________________________________
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
_____________________________________________________________________________________________________________
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
_____________________________________________________________________________________________________________
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
_____________________________________________________________________________________________________________
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
_____________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT G-2

                                 FORM OF WELLS FARGO CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (as  amended  and  supplemented  from  time  to  time,  the
Agreement,  dated as of  August  31,  2007,  by and  among  Citibank,  N.A.,  as  trustee  (including  its
successors  under the Pooling and Servicing  Agreement  defined below,  the "Trustee"),  STRUCTURED  ASSET
MORTGAGE INVESTMENTS II INC., as company (together with any successor in interest,  the "Company"),  WELLS
FARGO BANK,  NATIONAL  ASSOCIATION,  as master  servicer and securities  administrator  (together with any
successor  in interest or  successor  under the Pooling and  Servicing  Agreement  referred to below,  the
"Master  Servicer"  or the  "Securities  Administrator,"  as  applicable)  and WELLS FARGO BANK,  NATIONAL
ASSOCIATION,  as custodian (together with any successor in interest or any successor appointed  hereunder,
the "Custodian").

                                             WITNESSETH THAT:

                  WHEREAS,  the Company,  EMC, the Master Servicer,  the Securities  Administrator and the
Trustee have entered into a Pooling and Servicing  Agreement,  dated as of August 1, 2007, relating to the
issuance of Bear Stearns ALT-A Trust II, Mortgage Pass-Through  Certificates,  Series 2007-1 (as in effect
on the date of this  agreement,  the  "Original  Pooling  and  Servicing  Agreement,"  and as amended  and
supplemented from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has agreed to act as agent for the  Trustee,  on behalf of the
Certificateholders,  for the purposes of receiving and holding  certain  documents  and other  instruments
relating  to the  mortgage  loans  (herein  referred  to as the  "Mortgage  Loans")  listed on  Schedule I
attached hereto (the "Mortgage Loan  Schedule")  delivered by the Company or the Master Servicer under the
Pooling and Servicing Agreement and the Servicers under their respective  Servicing  Agreements,  all upon
the terms and conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth, the Trustee,  the Company, the Master Servicer and the Custodian hereby
agree as follows:

                                                ARTICLE I.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred to in Section  2.3(a))  receipt of the  Mortgage
Files  relating to the Mortgage  Loans  identified  on the schedule  attached  hereto and declares that it
holds and will hold such  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of
all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  relating to the
Mortgage  Loans  includes  one or  more  assignments  of  Mortgage  to the  Trustee  in a state  which  is
specifically  excluded from the Opinion of Counsel  delivered by the Seller to the Trustee (with a copy to
the  Custodian)  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each
such  assignment  shall be  delivered,  by the Custodian to the Company for the purpose of recording it in
the  appropriate  public  office  for  real  property  records,  and the  Company,  at no  expense  to the
Custodian,  shall  promptly  cause to be  recorded  in the  appropriate  public  office for real  property
records each such assignment of Mortgage and, upon receipt  thereof from such public office,  shall return
each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the Custodian shall deliver to the Company, the Master Servicer and the
Trustee an Initial  Certification  in the form annexed hereto as Exhibit One evidencing  receipt  (subject
to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans.

                  (2)      Within  90 days  of the  Closing  Date  (or,  with  respect  to any  Substitute
Mortgage  Loans,  within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Custodian agrees, for the benefit of  Certificateholders,  to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing  Agreement,  each such document  relating to the Mortgage Loans,
and shall  deliver to the Company,  the Master  Servicer and the Trustee an Interim  Certification  in the
form annexed  hereto as Exhibit Two to the effect that all such  documents have been executed and received
and that such  documents  relate to the Mortgage  Loans,  except for any  exceptions  listed on Schedule A
attached to such Interim  Certification.  The  Custodian  shall be under no duty or obligation to inspect,
review or examine said  documents,  instruments,  certificates  or other papers to determine that the same
are genuine,  enforceable,  or  appropriate  for the  represented  purpose or that they have actually been
recorded or that they are other than what they purport to be on their face.

                  (3)      Not  later  than 180 days  after the  Closing  Date (or,  with  respect  to any
Substitute  Mortgage  Loans,  within 5 Business  Days after the  receipt by the  Trustee or the  Custodian
thereof),  the Custodian  shall review the Mortgage  Files  relating to the Mortgage  Loans as provided in
Section 2.02 of the Pooling and Servicing  Agreement and deliver to the Company,  the Master  Servicer and
the  Trustee  a  Final  Certification  in  the  form  annexed  hereto  as  Exhibit  Three  evidencing  the
completeness of such Mortgage Files.

                  (4)      In reviewing  the  Mortgage  Files  relating to the Mortgage  Loans as provided
herein and in the Pooling and Servicing  Agreement,  the Custodian shall make no  representation as to and
shall  not be  responsible  to verify  (i) the  validity,  legality,  enforceability,  due  authorization,
recordability,  sufficiency or  genuineness of any of the documents  included in any Mortgage File or (ii)
the  collectibility,  insurability,  effectiveness  or suitability of any of the documents in any Mortgage
File.

         Upon receipt of written request from EMC, the Company,  the Master  Servicer or the Trustee,  the
Custodian  shall as soon as practicable  supply the  requesting  party with a list of all of the documents
relating to the Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File,  the Custodian  shall give prompt written notice to the Company,  the Master  Servicer,  the related
Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written notice from the Master  Servicer or Trustee that EMC (the "Mortgage Loan Seller") has  repurchased
a Mortgage  Loan  pursuant to Article II of the Pooling and  Servicing  Agreement,  and that the  purchase
price  therefore  has been  deposited  in the  Master  Servicer  Collection  Account  or the  Distribution
Account,  then the Custodian  agrees to promptly  release to the Mortgage Loan Seller the related Mortgage
File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form of Exhibit D to the  Pooling  and  Servicing  Agreement  signed by a  Servicing
Officer of the related  Servicer  stating that it has received  payment in full of a Mortgage Loan or that
payment in full will be escrowed in a manner  customary for such purposes,  the Custodian  agrees promptly
to release to the related  Servicer the related  Mortgage File. The Company shall deliver to the Custodian
and the Custodian  agrees to accept the Mortgage Note and other documents  constituting  the Mortgage File
with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary Mortgage  Insurance Policy, the related
Servicer  shall deliver to the Custodian a Request for Release  signed by a Servicing  Officer  requesting
that  possession  of a Mortgage File be released to the related  Servicer and  certifying as to the reason
for such release and that such release will not invalidate any insurance  coverage  provided in respect of
the Mortgage  Loan under any of the  Insurance  Policies.  Upon receipt of the  foregoing,  the  Custodian
shall deliver the Mortgage  File to the related  Servicer.  All Mortgage  Files so released to the related
Servicer  shall be held by it in trust for the  Trustee  for the use and benefit of all present and future
Certificateholders.  The  related  Servicer  shall cause each  Mortgage  File or any  document  therein so
released  to be returned  to the  Custodian  when the need  therefore  by the  related  Servicer no longer
exists,  unless (i) the Mortgage Loan has been  liquidated and the  Liquidation  Proceeds  relating to the
Mortgage Loan have been deposited in the Master Servicer  Collection  Account or the Distribution  Account
or (ii) the Mortgage File or such document has been  delivered to an attorney,  or to a public  trustee or
other public  official as required by law, for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the
related  Servicer has  delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to
the name and address of the Person to which such  Mortgage  File or such  document was  delivered  and the
purpose or purposes of such delivery.

                  At any time that a  Servicer  is  required  to deliver to the  Custodian  a Request  for
Release,  EMC or the related  Servicer shall deliver two copies of the Request for Release if delivered in
hard copy or EMC or the related  Servicer  may furnish  such  Request  for Release  electronically  to the
Custodian,  in which event the Servicing Officer  transmitting the same shall be deemed to have signed the
Request  for  Release.  In  connection  with any  Request  for  Release  of a Mortgage  File  because of a
repurchase  of a Mortgage  Loan,  such  Request for  Release  shall be  accompanied  by an  assignment  of
mortgage,  without  recourse,  representation or warranty from the Trustee to the Mortgage Loan Seller and
the related Mortgage Note shall be endorsed without  recourse,  representation  or warranty by the Trustee
(unless  such  Mortgage  Note was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned to the
Mortgage  Loan  Seller.  In  connection  with any Request for  Release of a Mortgage  File  because of the
payment in full of a Mortgage  Loan,  such Request for Release shall be  accompanied  by a certificate  of
satisfaction  or other  similar  instrument  to be executed by or on behalf of the Trustee and returned to
EMC or the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Master  Servicer,  to the extent provided in the related  Servicing  Agreement,
shall cause the related  Servicer to notify the Custodian that such assumption or  substitution  agreement
has been  completed by  forwarding  to the  Custodian  the  original of such  assumption  or  substitution
agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall be considered
a part of such  Mortgage  File to the same  extent as all other  documents  and  instruments  constituting
parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage  Note,  Mortgage and other  documents  constituting  each  Mortgage File relating to the Mortgage
Loans which are  delivered to the  Custodian,  the  Custodian is  exclusively  the bailee and agent of the
Trustee  and has no  instructions  to hold any  Mortgage  Note or  Mortgage  for the benefit of any person
other than the Trustee,  holds such  documents  for the benefit of  Certificateholders  and  undertakes to
perform  such duties and only such duties as are  specifically  set forth in this  Agreement.  Except upon
compliance  with the  provisions of Section 2.5 of this  Agreement  with respect to any Mortgage  Loan, no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the  Company,  the
Servicers or the Master Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Custodian's  Fees and  Expenses.  The Master  Servicer  covenants  and
agrees to pay to the  Custodian  from time to time,  and the  Custodian  shall be entitled to,  reasonable
compensation  for all services  rendered by it in the exercise  and  performance  of any of the powers and
duties  hereunder  of the  Custodian  pursuant  to an  agreement  between  the  Master  Servicer  and  the
Custodian,  and the Custodian  will be entitled to be paid or reimbursed by the Trust upon its request for
all reasonable  expenses,  disbursements and advances incurred or made by the Custodian in accordance with
any of the  provisions of this  Agreement  (including  the  reasonable  compensation  and the expenses and
disbursements  of its counsel and of all persons not  regularly in its employ),  except any such  expense,
disbursement  or advance as may arise from its  negligence or bad faith or to the extent that such cost or
expense is indemnified by the Company pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign; Trustee May Remove Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the Master Servicer and the Custodian,  or promptly  appoint a successor  Custodian,  by written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may  remove  the  Custodian  at any time with the  consent  of the  Master
Servicer.  In such event,  the Trustee shall  appoint,  or petition a court of competent  jurisdiction  to
appoint,  a successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution
subject to supervision or  examination by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Master Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed
by the Trustee without the prior approval of the Company and the Master Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the Master  Servicer or the
Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian's  reliance on written  instructions  from the Trustee or
the Master  Servicer.  The provisions of this Section 3.8 shall survive the  termination of this Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.

                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this  Article IV is to  facilitate  compliance  by the Company,
Master  Servicer and the Securities  Administrator  with the provisions of Regulation AB and related rules
and regulations of the Commission.  The Company,  Master Servicer and the Securities  Administrator  shall
not exercise its right to request  delivery of information  or other  performance  under these  provisions
other than in good faith,  or for purposes other than  compliance  with the  Securities  Act, the Exchange
Act and the rules and  regulations of the  Commission  under the Securities Act and the Exchange Act. Each
of the parties hereto  acknowledges that  interpretations  of the requirements of Regulation AB may change
over time, whether due to interpretive  guidance provided by the Commission or its staff,  consensus among
participants in the  mortgage-backed  securities markets,  advice of counsel, or otherwise,  and agrees to
comply with requests made by the Company,  Master Servicer and the Securities  Administrator in good faith
for  delivery  of  information  under  these  provisions  on the  basis  of  evolving  interpretations  of
Regulation AB to the extent  reasonably  practicable.  The Custodian shall  cooperate  reasonably with the
Company to deliver to the Company,  Master Servicer and Securities  Administrator  (including any of their
respective assignees or designees), any and all disclosure,  statements, reports, certifications,  records
and any other information  necessary in the reasonable,  good faith  determination of the Company,  Master
Servicer  and  Securities   Administrator   to  permit  the  Company,   Master   Servicer  and  Securities
Administrator to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved].

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates  are outstanding,  for the purpose of satisfying the Company's  reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company  and  the  Securities  Administrator  in  writing  of  any  material  litigation  or  governmental
proceedings  pending against the Custodian that would be material to  Certificateholders,  and (b) provide
to the Company and the Securities  Administrator a written  description of such  proceedings.  Any notices
and  descriptions  required  under this Section 4.3 shall be given no later than five  Business Days prior
to the  Determination  Date  following the month in which the Custodian has knowledge of the occurrence of
the  relevant  event.  As of the date the Company or  Securities  Administrator  files each Report on Form
10-D or Form 10-K with respect to the  Certificates,  the Custodian  will be deemed to represent  that any
information  previously  provided under this Section 4.3, if any, is materially  correct and does not have
any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year, the Custodian shall:

                  (1)      deliver to the Company, the Master Servicer and the Securities  Administrator a
report  (in form and  substance  reasonably  satisfactory  to the  Company,  the Master  Servicer  and the
Securities  Administrator)  regarding the Custodian's assessment of compliance with the Servicing Criteria
during  the  immediately  preceding  calendar  year,  as  required  under  Rules  13a-18 and 15d-18 of the
Exchange Act and Item 1122 of  Regulation  AB. Such report  shall be addressed to the Company,  the Master
Servicer and the  Securities  Administrator  and signed by an  authorized  officer of the  Custodian,  and
shall address each of the Servicing  Criteria  specified on a certification  substantially  in the form of
Exhibit Four hereto; and

                  (2)      deliver to the Master Servicer,  the Company and the Securities  Administrator,
a report of a  registered  public  accounting  firm  reasonably  acceptable  to the Master  Servicer,  the
Company and the  Securities  Administrator,  that attests to, and reports on, the assessment of compliance
made by the Custodian and delivered  pursuant to the preceding  paragraph.  Such  attestation  shall be in
accordance  with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange
Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Master Servicer, the Securities  Administrator,  the Trustee and each broker dealer acting as underwriter,
placement agent or initial  purchaser of the  Certificates or each Person who controls any of such parties
(within  the meaning of Section 15 of the  Securities  Act and Section 20 of the  Exchange  Act);  and the
respective  present and former  directors,  officers,  employees and agents of each of the foregoing,  and
shall hold each of them  harmless from and against any losses,  damages,  penalties,  fines,  forfeitures,
legal fees and expenses and related costs,  judgments,  and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained in any information,  report, certification,  accountants' attestation or other material provided
under this Article IV by or on behalf of the Custodian  (collectively,  the "Custodian  Information"),  or
(B) the omission or alleged  omission to state in the  Custodian  Information  a material fact required to
be stated in the  Custodian  Information  or necessary  in order to make the  statements  therein,  in the
light of the circumstances under which they were made, not misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants' attestation or other material when and as required under this Article IV.

                  (2)      In the case of any failure of  performance  described in clause (ii) of Section
4.5(1),  the Custodian shall promptly reimburse the Company,  the Securities  Administrator and the Master
Servicer  for all costs  reasonably  incurred by the Company in order to obtain the  information,  report,
certification, accountants' letter or other material not delivered as required by the Custodian.


                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and neither the Company,  the Master Servicer,  the Securities  Administrator  nor the Trustee shall enter
into any  amendment  hereof  except as permitted by the Pooling and Servicing  Agreement.  The  Securities
Administrator  shall give prompt  notice to the  Custodian of any  amendment or  supplement to the Pooling
and Servicing Agreement and furnish the Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  REFERENCE  TO ITS  CONFLICTS  OF LAW RULES (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE CONSTRUED AND ENFORCED IN  ACCORDANCE  WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4.      Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust's  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5.      Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.

Address:                                                    Citibank, N.A., as Trustee

388 Greenwich Street, 14th Floor
New York, New York 10013                                    By:__________________________________________
                                                            Name: John J. Byrnes
Attention: Structured Finance Agency & Trust—BSAAT 2007-1   Title: Vice President
Telecopy: (212) 816-5527

Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:__________________________________________
New York, New York 10179                                    Name:    Baron Silverstein
                                                            Title: Senior Managing Director

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                            Servicer and Securities Administrator
9062 Old Annapolis
Columbia, Maryland 21045                                    By:__________________________________________
Attention: BSAAT 2007-1                                     Name: Stacey M. Taylor
                                                            Title: Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:__________________________________________
Minneapolis, Minnesota 55414                                Name:  Leigh Taylor
Attention: BSAAT 2007-1                                     Title: Vice President
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           ) ss.:
COUNTY OF NEW YORK         )

                  On the 31st day of  August,  2007,  before  me, a notary  public in and for said  State,
personally  appeared  ____________,  known to me to be a Vice  President  of  Citibank,  N.A.,  a national
banking  association  that  executed  the  within  instrument,  and also  known to me to be the person who
executed it on behalf of said  association  and  acknowledged  to me that such  association  executed  the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.


                                                                     _____________________________
                                                                             Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF MINNESOTA         )
                           ) ss.:
COUNTY OF HENNEPIN         )

                  On the 31st day of  August,  2007,  before  me, a notary  public in and for said  State,
personally  appeared  _____________,  known to me to be a Vice  President  of Wells Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                     ______________________________
                                                                             Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           ) ss.:
COUNTY OF NEW YORK         )

                  On the 31st day of  August,  2007,  before  me, a notary  public in and for said  State,
personally  appeared Baron  Silverstein,  known to me to be a Vice President of Structured  Asset Mortgage
Investments  II Inc., one of the companies  that executed the within  instrument,  and also known to me to
be the  person  who  executed  it on behalf of said  company,  and  acknowledged  to me that such  company
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                     ______________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND          )
                           ) ss.:
COUNTY OF HOWARD           )


                  On the 31st day of  August,  2007,  before  me, a notary  public in and for said  State,
personally  appeared  Stacey  Taylor,  known to me to be a Vice  President  of Wells Fargo Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                     ______________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                                SCHEDULE I

                                          MORTGAGE LOAN SCHEDULE



                                         [Provided Upon Request]












--------------------------------------------------------------------------------




                                               EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



Citibank, N.A.                                          Structured Asset Mortgage
388 Greenwich Street, 14th Floor                        Investments II Inc.
New York, New York 10013                                383 Madison Avenue
Attn:  Structured Finance Agency & Trust—BSAAT 2007-1   New York, New York 10179
Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSAAT 2007-1
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust II, Mortgage Pass-Through Certificates, Series 2007-1

                  Re:      Custodial  Agreement,  dated as of August 31,  2007,  by and
                           among Citibank,  N.A., Structured Asset Mortgage Investments
                           II Inc. and Wells Fargo Bank, National  Association relating
                           to Bear  Stearns  ALT-A  Trust  II,  Mortgage  Pass-Through
                           Certificates, Series 2007-1

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:___________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                               EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



Citibank, N.A.                                          Structured Asset Mortgage
388 Greenwich Street, 14th Floor                        Investments II Inc.
New York, New York 10013                                383 Madison Avenue
Attn:  Structured Finance Agency & Trust—BSAAT 2007-1   New York, New York 10179
Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSAAT 2007-1
Attention:  Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust II, Mortgage Pass-Through Certificates, Series 2007-1

                  Re:  Custodial  Agreement,  dated as of August 31, 2007, by and among
                       Citibank,  N.A.,  Structured Asset Mortgage  Investments II Inc.
                       and Wells  Fargo  Bank,  National  Association  relating to Bear
                       Stearns  ALT-A Trust II,  Mortgage  Pass-Through  Certificates,
                       Series 2007-1

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:___________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                              EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



Citibank, N.A.                                          Structured Asset Mortgage
388 Greenwich Street, 14th Floor                        Investments II Inc.
New York, New York 10013                                383 Madison Avenue
Attn:  Structured Finance Agency & Trust—BSAAT 2007-1   New York, New York 10179
Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSAAT 2007-1
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust II, Mortgage Pass-Through Certificates, Series 2007-1

                  Re:   Custodial Agreement,  dated as of August 31, 2007, by and among
                        Citibank,  N.A.,  Structured Asset Mortgage Investments II Inc.
                        and Wells Fargo  Bank,  National  Association  relating to Bear
                        Stearns ALT-A Trust II,  Mortgage  Pass-Through  Certificates,
                        Series 2007-1

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the  above-captioned  Custodial  Agreement and subject
to Section  2.02(b) of the  Pooling  and  Servicing  Agreement,  the  undersigned,  as  Custodian,  hereby
certifies  that,  subject  to any  exceptions  listed on  Schedule A attached  hereto,  it has  received a
Mortgage File with respect to each Mortgage  Loan listed in the Mortgage  Loan  Schedule  containing  with
respect to each such Mortgage Loan:

                  (i)   The original  Mortgage  Note,  endorsed  without  recourse (A) to the order of the
         Trustee  or (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case
         showing an unbroken chain of  endorsements  from the originator  thereof to the Person  endorsing
         it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the
         presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall
         have  been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which
         may be in the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
         Mortgaged  Property is located) to Citibank,  N.A., as Trustee,  with evidence of recording  with
         respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening assignments of the Security Instrument,  if applicable and only to
         the extent available to the Seller with evidence of recording thereon;

                  (v)   the original or a copy of the policy or certificate of primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the  original  policy  of title  insurance  or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.


                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:_________________________________________________
                                                            Name:
                                                            Title:





--------------------------------------------------------------------------------




                                               EXHIBIT FOUR

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria";

_____________________________________________________________________________________________________________
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
_____________________________________________________________________________________________________________
      Reference                                   Criteria
_____________________________________________________________________________________________________________
                                      General Servicing Considerations
_____________________________________________________________________________________________________________
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
_____________________________________________________________________________________________________________
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
_____________________________________________________________________________________________________________
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
_____________________________________________________________________________________________________________
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
_____________________________________________________________________________________________________________

                                     Cash Collection and Administration
_____________________________________________________________________________________________________________
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
_____________________________________________________________________________________________________________
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
_____________________________________________________________________________________________________________
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
_____________________________________________________________________________________________________________
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
_____________________________________________________________________________________________________________
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
_____________________________________________________________________________________________________________

                                     Investor Remittances and Reporting
_____________________________________________________________________________________________________________
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
_____________________________________________________________________________________________________________
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
_____________________________________________________________________________________________________________

                                          Pool Asset Administration
_____________________________________________________________________________________________________________
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
_____________________________________________________________________________________________________________
                        Pool assets and related documents are safeguarded as                     X*
1122(d)(4)(ii)          required by the transaction agreements.
_____________________________________________________________________________________________________________
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
_____________________________________________________________________________________________________________
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
_____________________________________________________________________________________________________________
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
_____________________________________________________________________________________________________________
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
_____________________________________________________________________________________________________________
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
_____________________________________________________________________________________________________________
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
_____________________________________________________________________________________________________________
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
_____________________________________________________________________________________________________________
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
_____________________________________________________________________________________________________________
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
_____________________________________________________________________________________________________________


* Only with respect to the logistics of adding, removing or substituting loan files.



--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT H-1

                                           Countrywide Servicing Agreement


                                             EMC Mortgage Corporation,


                                                     Purchaser


                                                        and

                                           Countrywide Home Loans, Inc.,


                                                      Company




                                    ____________________________________________

                                    SELLER'S WARRANTIES AND SERVICING AGREEMENT

                                           Dated as of September 1, 2002

                                    Residential Adjustable Rate Mortgage Loans

                                   ____________________________________________




--------------------------------------------------------------------------------




                                                 TABLE OF CONTENTS

                                                                                                               Page


                                                     ARTICLE I

                                                    DEFINITIONS



                                                    ARTICLE II

                            CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
                                     BOOKS AND RECORDS; DELIVERY OF DOCUMENTS

Section 2.01        Conveyance of Mortgage Loans; Possession of Mortgage Files; Maintenance of Servicing
                      Files......................................................................................13
Section 2.02        Books and Records; Transfers of Mortgage Loans...............................................13
Section 2.03        Delivery of Documents........................................................................14


                                                    ARTICLE III

                                          REPRESENTATIONS AND WARRANTIES;
                                                REMEDIES AND BREACH

Section 3.01        Company Representations and Warranties.......................................................15
Section 3.02        Representations and Warranties Regarding Individual Mortgage Loans...........................18
Section 3.03        Remedies for Breach of Representations and Warranties........................................27
Section 3.04        Indemnification..............................................................................29
Section 3.05        Repurchase Upon Conversion...................................................................29
Section 3.06        Restrictions and Requirements Applicable in the Event
                      that a Mortgage Loan is Acquired by a REMIC................................................29
Section 3.07        Review of Mortgage Loans.....................................................................31


                                                    ARTICLE IV

                                  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 4.01        Company to Act as Servicer...................................................................31
Section 4.02        Liquidation of Mortgage Loans................................................................33
Section 4.03        Collection of Mortgage Loan Payments.........................................................34
Section 4.04        Establishment of and Deposits to Custodial Account...........................................35
Section 4.05        Permitted Withdrawals From Custodial Account.................................................36
Section 4.06        Establishment of and Deposits to Escrow Account..............................................37
Section 4.07        Permitted Withdrawals From Escrow Account....................................................38
Section 4.08        Payment of Taxes, Insurance and Other Charges................................................38
Section 4.09        Protection of Accounts.......................................................................39
Section 4.10        Maintenance of Hazard Insurance..............................................................39
Section 4.11        Maintenance of Mortgage Impairment Insurance.................................................41
Section 4.12        Maintenance of Fidelity Bond and Errors and Omissions Insurance..............................41
Section 4.13        Inspections..................................................................................42
Section 4.14        Restoration of Mortgaged Property............................................................42
Section 4.15        Maintenance of PMI and LPMI Policy; Claims...................................................42
Section 4.16        Title, Management and Disposition of REO Property............................................44
Section 4.17        Real Estate Owned Reports....................................................................45
Section 4.18        Liquidation Reports..........................................................................45
Section 4.19        Reports of Foreclosures and Abandonments of Mortgaged Property...............................46
Section 4.20        Notification of Adjustments..................................................................46


                                                     ARTICLE V

                                               PAYMENTS TO PURCHASER

Section 5.01        Remittances..................................................................................46
Section 5.02        Statements to Purchaser......................................................................47
Section 5.03        Monthly Advances by Company..................................................................47


                                                    ARTICLE VI

                                           GENERAL SERVICING PROCEDURES

Section 6.01        Transfers of Mortgaged Property..............................................................48
Section 6.02        Satisfaction of Mortgages and Release of Mortgage Files......................................49
Section 6.03        Servicing Compensation.......................................................................49
Section 6.04        Annual Statement as to Compliance............................................................50
Section 6.05        Annual Independent Public Accountants' Servicing Report......................................50
Section 6.06        Right to Examine Company Records.............................................................50


                                                    ARTICLE VII

                                      AGENCY TRANSFER; PASS-THROUGH TRANSFER

Section 7.01        Removal of Mortgage Loans from Inclusion Under this Agreement Upon an Agency
                      Transfer, or a Pass-Through Transfer on One or More Reconstitution Dates...................50
Section 7.02        Purchaser's Repurchase and Indemnification Obligations.......................................51


                                                   ARTICLE VIII

                                               COMPANY TO COOPERATE

Section 8.01        Provision of Information.....................................................................52
Section 8.02        Financial Statements; Servicing Facility.....................................................52


                                                    ARTICLE IX

                                                    THE COMPANY

Section 9.01        Indemnification; Third Party Claims..........................................................53
Section 9.02        Merger or Consolidation of the Company.......................................................53
Section 9.03        Limitation on Liability of Company and Others................................................54
Section 9.04        Limitation on Resignation and Assignment by Company..........................................54


                                                     ARTICLE X

                                                      DEFAULT

Section 10.01       Events of Default............................................................................55
Section 10.02       Waiver of Defaults...........................................................................56


                                                    ARTICLE XI

                                                    TERMINATION

Section 11.01       Termination..................................................................................57
Section 11.02       Termination Without Cause....................................................................57


                                                    ARTICLE XII

                                             MISCELLANEOUS PROVISIONS

Section 12.01       Successor to Company.........................................................................58
Section 12.02       Amendment....................................................................................59
Section 12.03       Governing Law................................................................................59
Section 12.04       Duration of Agreement........................................................................59
Section 12.05       Notices......................................................................................59
Section 12.06       Severability of Provisions...................................................................60
Section 12.07       Relationship of Parties......................................................................60
Section 12.08       Execution; Successors and Assigns............................................................60
Section 12.09       Recordation of Assignments of Mortgage.......................................................60
Section 12.10       Assignment by Purchaser......................................................................60
Section 12.11       No Personal Solicitation.....................................................................60


                                                     EXHIBITS

EXHIBIT A                  MORTGAGE LOAN SCHEDULE
EXHIBIT B                  CONTENTS OF EACH MORTGAGE FILE
EXHIBIT C                  MORTGAGE LOAN DOCUMENTS
EXHIBIT D-1                FORM OF CUSTODIAL ACCOUNT
                           CERTIFICATION
EXHIBIT D-2                FORM OF CUSTODIAL ACCOUNT
                           LETTER AGREEMENT
EXHIBIT E-1                FORM OF ESCROW ACCOUNT CERTIFICATION
EXHIBIT E-2                FORM OF ESCROW ACCOUNT
                           LETTER AGREEMENT
EXHIBIT F                  FORM OF MONTHLY REMITTANCE ADVICE
EXHIBIT G                  FORM OF ASSIGNMENT AND ASSUMPTION
EXHIBIT H                  UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                  This is a Seller's  Warranties  and Servicing  Agreement for  residential  adjustable  rate first
lien  mortgage  loans,  dated and  effective  as of  September  1,  2002,  and is  executed  between  EMC  Mortgage
Corporation,  as purchaser  (the  "Purchaser"),  and  Countrywide  Home Loans,  Inc.,  as seller and servicer  (the
"Company").


                                               W I T N E S S E T H:


                  WHEREAS,  from time to time the  Purchaser  has agreed to purchase from the Company and from time
to time the Company has agreed to sell to the Purchaser  certain  Mortgage  Loans  (excluding  the right to service
the Mortgage Loans which the Company expressly retains);

                  WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other  security
instrument  creating a first lien on a residential  dwelling located in the  jurisdiction  indicated on the related
Mortgage Loan Schedule, which is annexed hereto as Exhibit A;
         WHEREAS,  the Company has agreed to service,  from time to time, certain of the Mortgage Loans acquired by
the Purchaser in accordance with the terms and provisions of this Agreement; and

         WHEREAS,  the  Purchaser  and the Company wish to prescribe  the manner of purchase of the Mortgage  Loans
and the  management,  servicing  and  control of the  Mortgage  Loans  which from time to time are  subject to this
Agreement.



                  NOW,  THEREFORE,  in consideration of the mutual agreements  hereinafter set forth, and for other
good and valuable  consideration,  the receipt and adequacy of which is hereby acknowledged,  the Purchaser and the
Company agree as follows:


                                                     ARTICLE I

                                                    DEFINITIONS

                  Whenever used herein,  the following words and phrases,  unless the context  otherwise  requires,
shall have the following meanings:

                  Accepted  Servicing  Practices:  With  respect to any Mortgage  Loan,  those  mortgage  servicing
practices of prudent mortgage lending  institutions  which service mortgage loans of the same type as such Mortgage
Loan in the jurisdiction where the related Mortgaged Property is located.

                  Agency  Transfer:  The sale or  transfer by  Purchaser  of some or all of the  Mortgage  Loans to
Fannie Mae under its Cash Purchase  Program or its MBS Swap Program  (Special  Servicing  Option) or to Freddie Mac
under its Freddie Mac Cash Program or Gold PC Program, retaining the Company as "servicer thereunder".

                  Agreement:  This Seller's  Warranties  and  Servicing  Agreement  and all  amendments  hereof and
supplements hereto.

                  ALTA:  The American Land Title Association or any successor thereto.

                  Appraised  Value:  The value set forth in an appraisal made in connection with the origination of
the related Mortgage Loan as the value of the Mortgaged Property.

                  Approved Flood Certification Provider:  Any provider acceptable to Fannie Mae and Freddie Mac.

                  Assignment  and  Conveyance:  An  Assignment  and  Conveyance  in the  form of  Exhibit  6 to the
Mortgage Loan Purchase Agreement dated as of the date hereof, by and between the Seller and the Purchaser.

                  Assignment  of  Mortgage:  An  assignment  of the  Mortgage,  notice of  transfer  or  equivalent
instrument  in  recordable  form,  sufficient  under the laws of the  jurisdiction  wherein the  related  Mortgaged
Property is located to reflect the sale of the Mortgage to the Purchaser.

                  BIF:  The Bank Insurance Fund, or any successor thereto.

                  Business  Day:  Any day other than (i) a Saturday or Sunday,  or (ii) a day on which  banking and
savings  and loan  institutions  in the State of New York or  California  are  authorized  or  obligated  by law or
executive order to be closed.

                  Closing Date:  The date set forth on the related  Confirmation  on which the Purchaser  from time
to time shall  purchase  and the Company  from time to time shall sell,  the  Mortgage  Loans listed on the related
Mortgage Loan Schedule.

                  Code:  The  Internal  Revenue  Code  of  1986,  as it may be  amended  from  time  to time or any
successor statute thereto, and applicable U.S. Department of the Treasury regulations issued pursuant thereto.

                  Company:  Countrywide  Home  Loans,  Inc.,  or its  successor  in  interest  or  assigns,  or any
successor to the Company under this Agreement appointed as herein provided.

                  Condemnation  Proceeds:  All awards or  settlements in respect of a Mortgaged  Property,  whether
permanent or  temporary,  partial or entire,  by exercise of the power of eminent  domain or  condemnation,  to the
extent not  required to be  released  to a Mortgagor  in  accordance  with the terms of the related  Mortgage  Loan
Documents.

                  Confirmation:  The trade  confirmation  letter  between the parties  hereto which  relates to the
Mortgage Loans on the related Closing Date.

                  Convertible  Mortgage  Loan: Any  individual  Mortgage Loan purchased  pursuant to this Agreement
which  contains a provision  whereby the  Mortgagor  is  permitted  to convert the  Mortgage  Loan to a  fixed-rate
mortgage  loan at any time  between the first  anniversary  and the fifth  anniversary  of the  origination  of the
mortgage loan.

                  Custodial  Account:  The separate account or accounts created and maintained  pursuant to Section
4.04.

                  Custodial  Agreement:  That  certain  Custodial  Agreement,  dated as of November  23,1999 by and
between the Purchaser and Wells Fargo Bank Minnesota, N.A.

                  Custodian:  The  Custodian  under the  Custodial  Agreement,  or its  successor  in  interest  or
assigns or any successor to the Custodian under the Custodial Agreement as provided therein.

                  Cut-off Date: The date set forth on the related Confirmation.

                  Deleted  Mortgage Loan: A Mortgage Loan which is  repurchased  by the Company in accordance  with
the terms of this  Agreement and which is, in the case of a substitution  pursuant to Section 3.03,  replaced or to
be replaced with a Qualified Substitute Mortgage Loan.

                  Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the related Remittance Date.

                  Disqualified Organization:  An organization defined as such in Section 860E(e) of the Code.

                  Due  Date:  The day of the  month  on  which  the  Monthly  Payment  is due on a  Mortgage  Loan,
exclusive of any days of grace.  With respect to the Mortgage  Loans for which payment from the Mortgagor is due on
a day other than the first day of the month,  such Mortgage Loans will be treated as if the Monthly  Payment is due
on the first day of the month of such Due Date.

                  Due Period:  With respect to each Remittance Date, the prior calendar month.

                  Eligible  Investments:  Any one or more of the  obligations  and  securities  listed  below which
investment provides for a date of maturity not later than the Determination Date in each month:

                     (i)  direct  obligations  of, and  obligations  fully  guaranteed  by,  the  United  States of
         America,  or any agency or  instrumentality  of the United States of America the  obligations of which are
         backed by the full faith and credit of the United States of America; and

                     (ii) federal  funds,  demand and time  deposits in,  certificates  of deposits of, or bankers'
         acceptances  issued by, any depository  institution or trust company  incorporated  or organized under the
         laws of the United States of America or any state thereof and subject to  supervision  and  examination by
         federal  and/or  state  banking  authorities,  so long as at the time of such  investment  or  contractual
         commitment  providing for such investment the commercial  paper or other  short-term  debt  obligations of
         such  depository  institution  or trust  company  (or, in the case of a  depository  institution  or trust
         company which is the principal  subsidiary of a holding company,  the commercial paper or other short-term
         debt  obligations  of such holding  company) are rated "P-1" by Moody's  Investors  Service,  Inc. and the
         long-term debt obligations of such holding  company) are rated "P-1" by Moody's  Investors  Service,  Inc.
         and the long-term debt  obligations of such depository  institution or trust company (or, in the case of a
         depository  institution  or trust  company which is the principal  subsidiary  of a holding  company,  the
         long-term  debt  obligations  of such  holding  company)  are  rated at least  "Aa" by  Moody's  Investors
         Service, Inc.;

                     (iii) investments and securities otherwise acceptable to Fannie Mae and Freddie Mac.

provided,  however,  that no such instrument  shall be an Eligible  Investment if such instrument  evidences either
(i) a right to receive only interest  payments  with respect to the  obligations  underlying  such  instrument,  or
(ii) both  principal and interest  payments derived from  obligations  underlying such instrument and the principal
and  interest  payments  with  respect to such  instrument  provide a yield to maturity of greater than 120% of the
yield to maturity at par of such underlying obligations.

                  Errors  and  Omissions  Insurance  Policy:  An  errors  and  omissions  insurance  policy  to  be
maintained by the Company pursuant to Section 4.12.

                  Escrow  Account:  The separate  account or accounts  created and  maintained  pursuant to Section
4.06.

                  Escrow  Payments:  With respect to any Mortgage  Loan,  the amounts  constituting  ground  rents,
taxes,  assessments,  water rates, sewer rents,  municipal charges,  mortgage insurance  premiums,  fire and hazard
insurance premiums,  condominium  charges, and any other payments required to be escrowed by the Mortgagor with the
mortgagee pursuant to the Mortgage or any other related document.

                  Event of Default:  Any one of the conditions or circumstances enumerated in Section 10.01.

                  Fannie Mae:  The Federal National Mortgage Association, or any successor thereto.

                  Fannie Mae Guides:  The Fannie Mae  Sellers'  Guide and the Fannie Mae  Servicers'  Guide and all
amendments or additions thereto.

                  FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

                  Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

                  First Remittance Date:  As stated in the related Mortgage Loan Purchase Agreement.

                  5/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement  which
contains a provision  whereby the interest  rate on such Mortgage Loan is fixed for the first five (5) years of the
term of the related  Mortgage  Loan and which  thereafter  is converted to a Treasury Rate Mortgage Loan or a LIBOR
Mortgage Loan except that the Periodic Rate Cap does not apply to the initial  Interest  Rate  Adjustment  Date for
the related Mortgage Loan.

                  Freddie Mac:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

                  GEMICO:  General Electric Mortgage Insurance Corporation or any successor thereto.

                  Gross Margin:  With respect to each Mortgage Loan, the fixed  percentage  amount set forth on the
related  Mortgage  Note,  which amount is added to the Index in accordance  with the terms of the related  Mortgage
Note to determine on each Interest Rate Adjustment Date, the Mortgage Interest Rate for such Mortgage Loan.

                  Index:  With respect to any  individual  Treasury  Rate  Mortgage  Loan,  and with respect to any
individual  10/1 ARM Mortgage  Loan, 5/1 ARM Mortgage Loan or 3/1 ARM Mortgage Loan  commencing  from and after the
120th Monthly Payment, sixtieth Monthly Payment, or the thirty-sixth Monthly Payment thereof,  respectively,  Index
shall mean a rate per annum equal to the weekly average yield on U.S.  Treasury  securities  adjusted to a constant
maturity  of one year as  published  by the  Federal  Reserve  Board in  statistical  release No. H 15 (519) or any
similar  publication  as  available  45 days  prior to the  Interest  Rate  Adjustment  Date.  With  respect to any
individual LIBOR Mortgage Loan,  Index shall mean a rate per annum equal to the average of interbank  offered rates
for twelve month U.S.  dollar  denominated  deposits in the London market as determined as set forth in the related
Mortgage  Note.  With respect to any  individual CD Mortgage  Loan,  Index shall mean a rate per annum equal to the
weekly average yield on certificates of deposit  adjusted to a constant  maturity of six months as published by the
Federal  Reserve Board in statistical  release No. H 15 (519) or similar  publication as available 45 days prior to
the Interest Rate Adjustment Date.

                  Initial Rate Cap:  With respect to each Mortgage  Loan and the initial  Interest Rate  Adjustment
Date  therefor,  a number of  percentage  points per annum that is set forth in the related  Mortgage Loan Schedule
and in the  related  Mortgage  Note,  which is the  maximum  amount by which the  Mortgage  Interest  Rate for such
Mortgage  Loan may  increase  or decrease  from the  Mortgage  Interest  Rate in effect  immediately  prior to such
Interest Rate Adjustment Date.

                  Insurance  Proceeds:  With  respect  to  each  Mortgage  Loan,  proceeds  of  insurance  policies
insuring the Mortgage Loan or the related Mortgaged Property.

                  Interest Rate Adjustment  Date: The date on which an adjustment to the Mortgage  Interest Rate on
a Mortgage Note becomes effective.

                  LIBOR  Mortgage Loan: Any  individual  Mortgage Loan purchased  pursuant to this Agreement  which
contains a provision  whereby the interest rate on such Mortgage Loan is adjusted  annually based upon the rate per
annum equal to the average of interbank  offered  rates for twelve month U.S.  dollar  denominated  deposits in the
London market as published in The Wall Street Journal.

                  Lifetime  Mortgage  Interest Rate Cap: With respect to each Mortgage Loan,  the absolute  maximum
Mortgage Interest Rate payable,  above which the Mortgage  Interest Rate cannot be adjusted.  The Mortgage Interest
Rate during the term of a Mortgage  Loan shall not at any time  exceed the  Mortgage  Interest  Rate at the time of
origination of such Mortgage Loan by more than 5% per

                  Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted  Mortgage
Loan,  whether  through  the  sale or  assignment  of such  Mortgage  Loan,  trustee's  sale,  foreclosure  sale or
otherwise,  or the sale of the related Mortgaged  Property if the Mortgaged Property is acquired in satisfaction of
the Mortgage Loan.

                  Loan-to-Value  Ratio  or LTV:  With  respect  to any  Mortgage  Loan,  the  ratio  of the  Stated
Principal  Balance of the Mortgage Loan as of the related Cut-off Date (unless  otherwise  indicated) to the lesser
of (a) the  Appraised  Value of the  Mortgaged  Property  and (b) if the  Mortgage  Loan was  made to  finance  the
acquisition  of the related  Mortgaged  Property,  the purchase  price of the  Mortgaged  Property,  expressed as a
percentage.

                  LPMI Loan:        A Mortgage Loan with a LPMI Policy.

                  LPMI Policy:      A policy of primary mortgage  guaranty  insurance  issued by another  Qualified
Insurer  pursuant to which the related  premium is to be paid by the  Servicer  of the related  Mortgage  Loan from
payments of interest  made by the  Mortgagor in an amount as is set forth in the related  Confirmation  and related
Mortgage Loan Schedule.

                  LPMI Fee:  With  respect to each LPMI Loan,  the  portion of the  Mortgage  Interest  Rate as set
forth on the related  Mortgage Loan Schedule  (which shall be payable  solely from the interest  portion of Monthly
Payments,  Insurance Proceeds,  Condemnation Proceeds or Liquidation Proceeds),  which, during such period prior to
the required cancellation of the LPMI Policy, shall be used to pay the premium due on the related LPMI Policy.

                  MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

                  MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS System.

                  MERS System:  The system of recording transfers of mortgages electronically maintained by MERS.

                  MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

                  Monthly  Advance:  The portion of Monthly  Payment  delinquent with respect to each Mortgage Loan
at the close of  business on the  Determination  Date  required  to be advanced by the Company  pursuant to Section
5.03 on the Business Day immediately preceding the Remittance Date of the related month.

                  Monthly Payment:  The scheduled monthly payment of principal and interest on a Mortgage Loan.

                  Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a Mortgage  Note,  which
creates a first lien on an unsubordinated estate in fee simple in real property securing the Mortgage Note.

                  Mortgage  File:  The items  pertaining  to a particular  Mortgage  Loan  referred to in Exhibit B
annexed hereto, and any additional documents required to be added to the Mortgage File pursuant to this Agreement.

                  Mortgage  Impairment  Insurance Policy: A mortgage  impairment or blanket hazard insurance policy
as described in Section 4.11.

                  Mortgage  Interest  Rate:  The annual  rate at which  Interest  accrues on any  Mortgage  Loan as
adjusted from time to time in accordance  with the provisions of the related  Mortgage Note and in compliance  with
the related  Initial Rate Cap,  Lifetime  Mortgage  Interest Rate Cap and Periodic Rate Cap, if any, of the related
Mortgage Note.

                  Mortgage Loan: An individual  Convertible or  Non-Convertible,  Treasury Rate, LIBOR, 5/1 ARM, or
3/1 ARM Mortgage Loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and subject to
this Agreement  being  identified on the Mortgage Loan Schedule,  which Mortgage Loan includes  without  limitation
the Mortgage File, the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,  condemnation  proceeds,
Insurance Proceeds,  REO disposition  proceeds,  and all other rights,  benefits,  proceeds and obligations arising
from or in connection with such Mortgage Loan.

                  Mortgage Loan Documents:  The documents listed in Exhibit C hereto.

                  Mortgage  Loan  Package:  A pool of  Mortgage  Loans sold to the  Purchaser  by the  Company on a
Closing Date.

                  Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan, the annual rate of interest
remitted to the  Purchaser,  which shall be equal to the Mortgage  Interest  Rate minus (i) the  Servicing Fee Rate
and (ii) with respect to LPMI Loans, the LPMI Fee.

                  Mortgage  Loan  Schedule:  With respect to each  Mortgage  Loan  Package,  a schedule of Mortgage
Loans  annexed  hereto as Annex A, such  schedule  setting  forth the  following  information  with respect to each
Mortgage  Loan:  (1) the Company's  Mortgage Loan  identifying  number;  (2) the  Mortgagor's  name; (3) the street
address of the  Mortgaged  Property  including  the city,  state and zip code;  (4) a code  indicating  whether the
Mortgaged  Property  is  owner-occupied  a second  home,  or an  investment  property;  (5) the  number and type of
residential units constituting the Mortgaged Property;  (6) the original months to maturity;  (7) the Loan-to-Value
Ratio at  origination;  (8) the Mortgage  Interest Rate as of the Cut-off  Date;  (9) the date on which the initial
Monthly  Payment  was due on the  Mortgage  Loan;  (10) the stated  maturity  date;  (11) the amount of the Monthly
Payment  as of the  Cut-off  Date;  (12) the last  payment  date on which a payment  was  actually  applied  to the
outstanding  principal  balance;  (13) the original  principal  amount of the  Mortgage  Loan;  (14) the  principal
balance of the  Mortgage  Loan as of the close of business  on the Cut-off  Date,  after  deduction  of payments of
principal due on or before the Cut-off Date whether or not  collected;  (15) a code  indicating  the purpose of the
loan  (i.e.,  purchase,  rate  and  term  refinance,  equity  take-out  refinance);  (16)  a  code  indicating  the
documentation  style (i.e.  full,  alternative or reduced);  (17) the Interest Rate Adjustment Date; (18) the Gross
Margin;  (19) the lifetime maximum  Mortgage  Interest Rate under the terms of the Mortgage Note; (20) the date the
Mortgage Loan was  originated;  (21) the Periodic Rate Cap; (22) a code  indicating the company  providing  private
mortgage insurance;  (23) a code indicating if the Mortgage Loan is convertible;  (24) the Servicing Fee Rate; (25)
the LPMI Fee, if any; and (26) the Initial  Rate Cap.  With respect to the  Mortgage  Loans in the  aggregate,  the
Mortgage  Loan  Schedule  shall set forth the  following  information,  as of the Cut-off  Date:  (1) the number of
Mortgage Loans; (2) the current  aggregate  outstanding  principal  balance of the Mortgage Loans; (3) the weighted
average  Mortgage  Interest  Rate of the  Mortgage  Loans;  and (4) the weighted  average  maturity of the Mortgage
Loans.  The  Mortgage  Loan  Schedule  may  consist of  multiple  reports  that  collectively  set forth all of the
required information.

                  Mortgage  Note:  The note or other  evidence  of the  indebtedness  of a  Mortgagor  secured by a
Mortgage.

                  Mortgaged  Property:  The real property  securing  repayment of the debt  evidenced by a Mortgage
Note.

                  Mortgagor:  The obligor on a Mortgage Note.

                  Non-Convertible   Mortgage  Loan:  Any  individual  Mortgage  Loan  purchased  pursuant  to  this
Agreement  which does not contain a provision  whereby the  Mortgagor may convert the Mortgage Loan to a fixed-rate
mortgage loan.

                  Officer's  Certificate:  A  certificate  signed by the Chairman of the Board or the Vice Chairman
of the Board or the  President or a Vice  President  or an assistant  Vice  President  and by the  Treasurer or the
Secretary  or one of the  Assistant  Treasurers  or Assistant  Secretaries  of the  Company,  and  delivered to the
Purchaser as required by this Agreement.

                  Opinion of  Counsel:  A written  opinion  of  counsel,  who may be an  employee  of the  Company,
reasonably  acceptable  to the  Purchaser,  provided that any Opinion of Counsel  relating to  compliance  with the
REMIC  Provisions,  must be an opinion of counsel  who (i) is in fact  independent  of the  Company  and any master
servicer of the  Mortgage  Loans,  (ii) does not have any  material  direct or indirect  financial  interest in the
Company or any master  servicer of the Mortgage  Loans or in an affiliate of either and (iii) is not connected with
the Company or any master  servicer of the Mortgage Loans as an officer,  employee,  director or person  performing
similar functions.

                  Pass-Through  Transfer:  The sale or transfer of some or all of the Mortgage  Loans to a trust to
be  formed  as part  of a  publicly-issued  and/or  privately  placed,  rated  or  unrated,  mortgage  pass-through
transaction, retaining the Company as "servicer" (with or without a master servicer) thereunder.

                  Periodic  Rate Cap:  With respect to each  Mortgage  Loan,  the  provision of each  Mortgage Note
which  provides  for an absolute  maximum  amount by which the  Mortgage  Interest  Rate  therein  may  increase or
decrease on an Interest Rate  Adjustment Date above the Mortgage  Interest Rate previously in effect,  equal to the
rate set forth on the Mortgage Loan Schedule per adjustment.

                  Person:  Any  individual,  corporation,  partnership,  joint  venture,  association,  joint-stock
company, trust, unincorporated organization, government or any agency or political subdivision thereof.

                  PMI:  PMI Mortgage Insurance Co., or any successor thereto.

                  PMI Policy: A policy of primary mortgage  guaranty  insurance issued by a Qualified  Insurer,  as
required by this Agreement with respect to certain Mortgage Loans.

                  Pool Insurer:  Any of GEMICO, PMI or UGI.

                  Prepayment  Interest  Shortfall  Amount:  With respect to any Mortgage Loan that was subject to a
Principal  Prepayment  in full or in part during any Due Period,  which  Principal  Prepayment  was applied to such
Mortgage  Loan prior to such Mortgage  Loan's Due Date in such Due Period,  the amount of interest (net the related
Servicing Fee) that would have accrued on the amount of such Principal  Prepayment  during the period commencing on
the  date as of  which  such  Principal  Prepayment  was  applied  to such  Mortgage  Loan  and  ending  on the day
immediately preceding such Due Date, inclusive.

                  Prime Rate:  The prime rate  announced  to be in effect from time to time,  as  published  as the
average rate in the "Money Rates" section of The Wall Street Journal.

                  Principal  Prepayment:  Any payment or other  recovery of principal  on a Mortgage  Loan which is
received in advance of its scheduled Due Date,  including any  prepayment  penalty or premium  thereon and which is
not accompanied by an amount of interest  representing  scheduled interest due on any date or dates in any month or
months subsequent to the month of prepayment.

                  Principal  Prepayment  Period:  The month  preceding  the month in which the  related  Remittance
Date occurs.

                  Purchaser:  EMC  Mortgage  Corporation  or its  successor  in  interest or any  successor  to the
Purchaser under this Agreement as herein provided.

                  Qualified  Depository:  A  depository  the  accounts of which are insured by the FDIC through the
BIF or the SAIF or the debt  obligations  of which are rated AA (or the  equivalent  rating  category) or better by
national recognized statistical rating organization.

                  Qualified  Insurer:  A mortgage  guaranty  insurance  company duly  authorized and licensed where
required  by law to transact  mortgage  guaranty  insurance  business  and  approved as an insurer by Fannie Mae or
Freddie Mac.

                  Qualified  Substitute  Mortgage  Loan: A mortgage loan eligible to be  substituted by the Company
for a Deleted  Mortgage  Loan which  must,  on the date of such  substitution,  (i) have an  outstanding  principal
balance,  after  deduction  of all  scheduled  payments  due in the  month  of  substitution  (or in the  case of a
substitution of more than one mortgage loan for a Deleted Mortgage Loan, an aggregate  principal  balance),  not in
excess of the Stated  Principal  Balance of the Deleted  Mortgage Loan;  (ii) have a Mortgage Loan  Remittance Rate
not less than and not more than 2% greater than the Mortgage Loan  Remittance  Rate of the Deleted  Mortgage  Loan;
(iii) have a remaining  term to maturity  not greater than and not more than one year less than that of the Deleted
Mortgage  Loan;  (iv) have a Gross  Margin not less than that of the Deleted  Mortgage  Loan;  (v) comply with each
representation  and  warranty  set forth in  Sections  3.01 and 3.02;  (v) use the same Index for  determining  the
Mortgage  Interest Rate as the Deleted  Mortgage Loan; (vi) have the same provision with respect to  convertibility
as the Deleted Mortgage Loan; and (viii) be a REMIC Eligible Mortgage Loan.

                  Rating  Agency:  Any of  Fitch,  Moody's  or  Standard  & Poor's or their  respective  successors
designed by the Purchaser.

                  Reconstitution  Agreements:  The  agreement  or  agreements  entered into by the  Purchaser,  the
Company,  Fannie Mae or Freddie Mac or certain third parties on the  Reconstitution  Date(s) with respect to any or
all of the Mortgage Loans serviced hereunder,  in connection with a Pass-Through  Transfer or an Agency Transfer as
set forth in Section  7.01,  including,  but not  limited  to,  (i) a Fannie Mae  Mortgage  Selling  and  Servicing
Contract,  a Pool Purchase  Contract,  and any and all servicing  agreements  and tri-party  agreements  reasonably
required by Fannie Mae with respect to a Fannie Mae Transfer,  (ii) a Purchase Contract and all purchase  documents
associated  therewith  as set forth in the Freddie  Mac  Sellers' &  Servicers'  Guide,  and any and all  servicing
agreements  and  tri-party  agreements  reasonably  required by Freddie Mac with respect to a Freddie Mac Transfer,
and  (iii) a  Pooling  and  Servicing  Agreement  and/or a  subservicing/master  servicing  agreement  and  related
custodial/trust  agreement  and related  documents  with  respect to a  Pass-Through  Transfer.  Such  agreement or
agreements  shall prescribe the rights and  obligations of the Company in servicing the related  Mortgage Loans and
shall  provide for  servicing  compensation  to the Company  (calculated  on a weighted  average  basis for all the
related  Mortgage Loans as of the  Reconstitution  Date),  net of any guarantee fees due Fannie Mae or Freddie Mac,
if  applicable,  at least equal to the  Servicing  Fee due the Company in  accordance  with this  Agreement  or the
servicing fee required pursuant to the Reconstitution  Agreement.  The form of relevant Reconstitution Agreement to
be entered into by the  Purchaser  and/or master  servicer or trustee and the Company with respect to  Pass-Through
Transfers  shall be reasonably  satisfactory  in form and  substance to the  Purchaser  and the Company,  shall not
material  increase the Company's  obligations or diminish the Company's  rights  hereunder and the  representations
and warranties and servicing  provisions  contained  therein shall be  substantially  similar to those contained in
this Agreement, unless otherwise mutually agreed by the parties.

                  Reconstitution  Date:  The  date or  dates on which  any or all of the  Mortgage  Loans  serviced
under this Agreement  shall be removed from this  Agreement and  reconstituted  as part of an Agency  Transfer or a
Pass-Through  Transfer  pursuant to Section 7.01 hereof.  On such date or dates,  the  Mortgage  Loans  transferred
shall cease to be covered by this  Agreement and the Company's  servicing  responsibilities  shall cease under this
Agreement with respect to the related transferred Mortgage Loans.

                  Record  Date:  The close of business of the last  Business Day of the month  preceding  the month
of the related Remittance Date.

                  REMIC:  A "real estate  mortgage  investment  conduit"  within the meaning of Section 860D of the
Code.

                  REMIC  Documents:  The  document or documents  creating and  governing  the  administration  of a
REMIC.

                  REMIC Eligible  Mortgage Loan: A Mortgage Loan held by a REMIC which  satisfies  and/or  complies
with all applicable REMIC Provisions.

                  REMIC  Provisions:  Provisions  of the federal  income tax law relating to a REMIC,  which appear
at Section 860A through 86OG of  Subchapter M of Chapter 1,  Subtitle A of the Code,  and related  provisions,  and
regulations,  rulings or  pronouncements  promulgated  thereunder,  as the  foregoing may be in effect from time to
time.

                  Remittance  Date:  The 18th day (or if such 18th day is not a Business  Day,  the first  Business
Day immediately following) of any month, beginning with the First Remittance Date.

                  REO Disposition:  The final sale by the Company of any REO Property.

                  REO Disposition  Proceeds:  All amounts  received with respect to an REO Disposition  pursuant to
Section 4.16.

                  REO Property:  A Mortgaged  Property acquired by the Company on behalf of the Purchasers  through
foreclosure or by deed in lieu of foreclosure, as described in Section 4.16.

                  Repurchase  Price:  With respect to any Mortgage Loan, a price equal to (i) the Stated  Principal
Balance of the Mortgage Loan plus (ii) interest on such Stated  Principal  Balance at the Mortgage Loan  Remittance
Rate  from the  date on which  interest  has  last  been  paid  and  distributed  to the  Purchaser  to the date of
repurchase,  less amounts  received or advanced in respect of such  repurchased  Mortgage Loan which are being held
in the Custodial Account for distribution in the month of repurchase.

                  SAIF:  The Savings Association Insurance Fund, or any successor thereto.

                  Securities Act of 1933 or the 1933 Act:  The Securities Act of 1933, as amended.

                  Servicing  Advances:  All customary,  reasonable and necessary "out of pocket" costs and expenses
other than Monthly Advances (including  reasonable  attorneys' fees and disbursements)  incurred in the performance
by the Company of its  servicing  obligations,  including,  but not  limited to, the cost of (a) the  preservation,
restoration  and  protection of the Mortgaged  Property,  (b) any  enforcement or judicial  proceedings,  including
without  limitation,  foreclosures,  (c) the management and liquidation of any REO Property and (d) compliance with
the obligations under Section 4.08.

                  Servicing  Fee:  With respect to each Mortgage  Loan,  the amount of the annual fee the Purchaser
shall pay to the Company,  which shall,  for a period of one full month,  be equal to one-twelfth of the product of
(a) the Servicing Fee Rate and (b) the  outstanding  principal  balance of such  Mortgage  Loan.  Such fee shall be
payable  monthly,  computed  on the basis of the same  principal  amount and period  respecting  which any  related
interest  payment on a Mortgage  Loan is computed.  The  obligation  of the  Purchaser to pay the  Servicing Fee is
limited to, and the Servicing Fee is payable solely from, the interest portion  (including  recoveries with respect
to interest from Liquidation  Proceeds,  to the extent permitted by Section 4.05) of such Monthly Payment collected
by the Company, or as otherwise provided under Section 4.05.

                  Servicing  Fee Rate:  0.25% per annum with  respect to the period  prior to the initial  Interest
Adjustment Date and, for the 5/1 7/1 and 10/1 ARM Loans 0.375% thereafter.

                  Servicing  File:  With  respect  to  each  Mortgage  Loan,  the  file  retained  by  the  Company
consisting  of originals of all  documents in the Mortgage File which are not delivered to the Custodian and copies
of the Mortgage Loan Documents  listed in Exhibit B the originals of which are delivered to the Custodian  pursuant
to Section 2.01.

                  Servicing   Officer:   Any  officer  of  the  Company   involved  in  or  responsible   for,  the
administration  and servicing of the Mortgage  Loans whose name appears on a list of servicing  officers  furnished
by the Company to the Purchaser upon request, as such list may from time to time be amended.

                  7/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement  which
contains a provision  whereby the  interest  rate on such  Mortgage  Loan is fixed for the first seven (7) years of
the term of the related  Mortgage  Loan and which  thereafter  is converted to a Treasury  Rate  Mortgage Loan or a
LIBOR Mortgage Loan except that the Periodic Rate Cap does not apply to the initial  Interest Rate  Adjustment Date
for the related Mortgage Loan.

                  Stated  Principal  Balance:  As to each Mortgage Loan, (i) the principal  balance of the Mortgage
Loan at the related  Cut-off Date after giving effect to payments of principal due on or before such date,  whether
or not  received,  minus (ii) all amounts  previously  distributed  to the  Purchaser  with  respect to the related
Mortgage Loan representing payments or recoveries of principal or advances in lieu thereof.

                  Subservicer:   Any  Subservicer   which  is  subservicing   the  Mortgage  Loans  pursuant  to  a
Subservicing Agreement. Any subservicer shall meet the qualifications set forth in Section 4.01.

                  Subservicing  Agreement:  An agreement  between the Company and a  Subservicer  for the servicing
of the Mortgage Loans.

                  10/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which
contains a provision  whereby the interest  rate on such Mortgage Loan is fixed for the first ten (10) years of the
term of the related  Mortgage  Loan and which  thereafter  is converted to a Treasury Rate Mortgage Loan or a LIBOR
Mortgage Loan except that the Periodic Rate Cap does not apply to the initial  Interest  Rate  Adjustment  Date for
the related Mortgage Loan.

                  3/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement  which
contains a provision  whereby the  interest  rate on such  Mortgage  Loan is fixed for the first three (3) years of
the term of the related  Mortgage  Loan and which  thereafter  is converted to a Treasury  Rate  Mortgage Loan or a
LIBOR Mortgage Loan.

                  Treasury Rate Mortgage Loan: Any  individual  Mortgage Loan purchased  pursuant to this Agreement
which  contains a provision  whereby the  interest  rate on such  Mortgage  Loan is adjusted  based upon the weekly
average yield on U.S. Treasury securities.

                  Underwriting  Guidelines:  The  underwriting  guidelines  of the Company with respect to mortgage
loans similar to the Mortgage Loans, attached hereto as  Exhibit H.

                  UGI:  United Guaranty Residential Insurance Company or any successor thereto.


                                                    ARTICLE II

                            CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
                                     BOOKS AND RECORDS; DELIVERY OF DOCUMENTS

                  Section 2.01      Conveyance of Mortgage Loans; Possession of Mortgage Files; Maintenance of
                                    Servicing Files.

                  The Company,  on each Closing Date, does hereby sell,  transfer,  assign,  set over and convey to
the Purchaser,  without recourse, but subject to the terms of this Agreement,  all the right, title and interest of
the Company in and to the Mortgage Loans in the related  Mortgage Loan Package,  excluding the right to service the
Mortgage  Loans which the Company  expressly  retains.  Pursuant to Section  2.03,  the Company has  delivered  the
Mortgage Loan Documents for each Mortgage Loan in the Mortgage Loan Package to the Custodian.

                  The  contents of each  Mortgage  File not  delivered  to the  Custodian  are and shall be held in
trust by the  Company  for the  benefit  of the  Purchaser  as the owner  thereof.  The  Company  shall  maintain a
Servicing  File  consisting  of a copy of the contents of each  Mortgage File and the originals of the documents in
each Mortgage File not delivered to the  Custodian.  The possession of each Servicing File by the Company is at the
will of the  Purchaser  for the sole  purpose of  servicing  the related  Mortgage  Loan,  and such  retention  and
possession by the Company is in a custodial  capacity  only.  Upon the sale of the Mortgage  Loans the ownership of
each Mortgage Note, the related  Mortgage and the related  Mortgage File and Servicing File shall vest  immediately
in the  Purchaser,  and the  ownership  of all records and  documents  with  respect to the related  Mortgage  Loan
prepared by or which come into the  possession of the Company shall vest  immediately in the Purchaser and shall be
retained  and  maintained  by the  Company,  in  trust,  at the will of the  Purchaser  and only in such  custodial
capacity.  Each  Servicing  File shall be  segregated  from the other books and records of the Company and shall be
marked  appropriately to reflect clearly the sale of the related Mortgage Loan to the Purchaser.  The Company shall
release its custody of the contents of any Servicing  File only in accordance  with written  instructions  from the
Purchaser,  unless such release is required as incidental to the  Company's  servicing of the Mortgage  Loans or is
in connection with a repurchase of any Mortgage Loan pursuant to Section 3.03, 3.05, 3.07, or 6.02.

                  Section 2.02      Books and Records; Transfers of Mortgage Loans.

                  From and after the sale of the  Mortgage  Loans to the  Purchaser  all rights  arising out of the
Mortgage  Loans in a Mortgage  Loan Package  including  but not limited to all funds  received on or in  connection
with the  Mortgage  Loan,  shall be received  and held by the Company in trust for the benefit of the  Purchaser as
owner of the Mortgage  Loans,  and the Company  shall retain  record  title to the related  Mortgages  for the sole
purpose of facilitating the servicing and the supervision of the servicing of the Mortgage Loans.

                  The sale of each  Mortgage  Loan in a Mortgage  Loan Package  shall be reflected on the Company's
balance sheet and other financial  statements as a sale of assets by the Company.  The Company shall be responsible
for  maintaining,  and shall  maintain,  a complete set of books and records for each  Mortgage Loan which shall be
marked  clearly to reflect the ownership of each Mortgage Loan by the Purchaser.  In particular,  the Company shall
maintain in its  possession,  available for inspection by the  Purchaser,  or its designee and shall deliver to the
Purchaser upon demand,  evidence of compliance with all federal,  state and local laws, rules and regulations,  and
requirements  of Fannie Mae or Freddie Mac,  including  but not limited to  documentation  as to the method used in
determining the  applicability of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage and eligibility of any condominium  project for
approval by Fannie Mae and periodic  inspection  reports as required by Section  4.13.  To the extent that original
documents are not required for purposes of  realization of Liquidation  Proceeds or Insurance  Proceeds,  documents
maintained  by the  Company  may be in the  form of  microfilm  or  microfiche  or such  other  reliable  means  of
recreating  original  documents,  including but not limited to, optical  imagery  techniques so long as the Company
complies with the requirements of the Fannie Mae Selling and Servicing Guide, as amended from time to time.

                  The Company  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for
inspection  by any  Purchaser or its  designee the related  Servicing  File during the time the  Purchaser  retains
ownership of a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

                  The  Company  shall keep at its  servicing  office  books and  records in which,  subject to such
reasonable  regulations as it may prescribe,  the Company shall note transfers of Mortgage  Loans. No transfer of a
Mortgage  Loan may be made unless such transfer is in  compliance  with the terms hereof.  For the purposes of this
Agreement,  the Company shall be under no obligation to deal with any person with respect to this  agreement or the
Mortgage  Loans  unless the books and records  show such person as the owner of the Mortgage  Loan.  The  Purchaser
may,  subject to the terms of this  Agreement,  sell and  transfer  one or more of the  Mortgage  Loans,  provided,
however,  that (i) the transferee  will not be deemed to be a Purchaser  hereunder  binding upon the Company unless
such  transferee  shall agree in writing to be bound by the terms of this Agreement and an original  counterpart of
the  instrument of transfer and an  assignment  and  assumption  of this  Agreement in the form of Exhibit G hereto
executed by the transferee  shall have been  delivered to the Company,  and (ii) with respect to each Mortgage Loan
Package,  in no event  shall  there be more than five  Persons at any given time  having the status of  "Purchaser"
hereunder.  The Purchaser  also shall advise the Company of the  transfer.  Upon receipt of notice of the transfer,
the Company shall mark its books and records to reflect the ownership of the Mortgage Loans of such  assignee,  and
shall release the previous  Purchaser  from its  obligations  hereunder  with respect to the Mortgage Loans sold or
transferred.  Purchaser  shall  not to  transfer  to any  assignee  any pool of  Mortgage  Loans  with a  aggregate
outstanding  principal balance of less than $10,000,000 without the consent of the Company;  provided,  however, if
the  Company  fails to consent to the  transfer  of a pool of  Mortgage  Loans as  contemplated  in this  sentence,
Purchaser shall have the right to purchase the servicing  rights  associated with such Mortgage Loans at a price to
mutually agreed to by Purchaser and Company, exercising good faith.

                  Section 2.03       Delivery of Documents.

                  On or before the date  which is agreed  upon by the  Purchaser  and the  Company  in the  related
Confirmation,  the Company shall deliver and release to the Custodian  those Mortgage Loan Documents as required by
this  Agreement  with  respect  to each  Mortgage  Loan in the  related  Mortgage  Loan  Package a list of which is
attached to the related Assignment and Conveyance.

                  On or prior to the related  Closing  Date,  the  Custodian  shall certify its receipt of all such
Mortgage Loan Documents required to be delivered pursuant to the Custodial  Agreement,  as evidenced by the Initial
Certification  of the Custodian in the form annexed to the Custodial  Agreement.  The Company shall be  responsible
for  maintaining  the  Custodial  Agreement  for the  benefit of the  Purchaser.  Purchaser  shall pay all fees and
expenses of the Custodian.

                  The  Company  shall  forward  to the  Custodian  original  documents  evidencing  an  assumption,
modification,  consolidation  or  extension of any Mortgage  Loan entered into in  accordance  with Section 4.01 or
6.01 within one week of their  execution,  provided,  however,  that the Company shall provide the Custodian with a
certified true copy of any such document  submitted for  recordation  within one week of its  execution,  and shall
provide the  original of any  document  submitted  for  recordation  or a copy of such  document  certified  by the
appropriate  public  recording  office  to be a true  and  complete  copy of the  original  within  180 days of its
submission for recordation.

                  In the event an Officer's  Certificate of the Company is delivered to the Custodian  because of a
delay caused by the public  recording office in returning any recorded  document,  the Company shall deliver to the
Custodian,  within 180 days of the related  Closing  Date,  an Officer's  Certificate  which shall (i) identify the
recorded  document,  (ii) state that the recorded  document has not been delivered to the Custodian due solely to a
delay caused by the public recording  office,  (iii) state the amount of time generally  required by the applicable
recording  office to record  and  return a  document  submitted  for  recordation,  and (iv)  specify  the date the
applicable  recorded  document will be delivered to the Custodian.  The Company shall be required to deliver to the
Custodian  the  applicable  recorded  document  by the date  specified  in (iv)  above.  An  extension  of the date
specified in (iv) above may be requested from the Purchaser, which consent shall not be unreasonably withheld.

                  On or prior to the date which is three  Business  Days prior to the  related  Closing  Date,  the
Company shall deliver to the Purchaser the related Mortgage Loan Schedule.


                                                    ARTICLE III

                                          REPRESENTATIONS AND WARRANTIES;
                                                REMEDIES AND BREACH

                  Section 3.01      Company Representations and Warranties.

                  The Company represents and warrants to the Purchaser that as of each Closing Date:

                  (a) Due  Organization  and  Authority.  The  Company is a  corporation  duly  organized,  validly
existing and in good  standing  under the laws of the State of New York and has all licenses  necessary to carry on
its  business  as now being  conducted  and is  licensed,  qualified  and in good  standing  in each state  where a
Mortgaged  Property is located if the laws of such state  require  licensing or  qualification  in order to conduct
business of the type conducted by the Company,  and in any event the Company is in compliance  with the laws of any
such state to the extent necessary to ensure the  enforceability  of the related Mortgage Loan and the servicing of
such Mortgage Loan in accordance  with the terms of this  Agreement;  the Company has the full corporate  power and
authority to execute and deliver this  Agreement and to perform in accordance  herewith;  the  execution,  delivery
and  performance  of this  Agreement  (including  all  instruments  of  transfer to be  delivered  pursuant to this
Agreement) by the Company and the consummation of the transactions  contemplated  hereby have been duly and validly
authorized;  this  Agreement  evidences  the valid,  binding and  enforceable  obligation  of the Company;  and all
requisite  corporate  action  has been taken by the  Company  to make this  Agreement  valid and  binding  upon the
Company in accordance with its terms;

                  (b) Ordinary  Course of Business.  The  consummation  of the  transactions  contemplated  by this
Agreement are in the ordinary  course of business of the Company,  and the transfer,  assignment  and conveyance of
the  Mortgage  Notes and the  Mortgages  by the  Company  pursuant  to this  Agreement  are not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable jurisdiction;

                  (c) No Conflicts.  Neither the execution and delivery of this  Agreement,  the acquisition of the
Mortgage  Loans by the Company,  the sale of the Mortgage Loans to the Purchaser or the  transactions  contemplated
hereby,  nor the fulfillment of or compliance  with the terms and conditions of this Agreement,  will conflict with
or result in a breach of any of the terms,  conditions or  provisions  of the  Company's  charter or by-laws or any
legal  restriction  or any agreement or instrument to which the Company is now a party or by which it is bound,  or
constitute a default or result in an  acceleration  under any of the  foregoing,  or result in the violation of any
law, rule,  regulation,  order,  judgment or decree to which the Company or its property is subject,  or impair the
ability of the Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;

                  (d) Ability to Service.  The Company is an approved  seller/servicer of conventional  residential
mortgage  loans for  Fannie  Mae or  Freddie  Mac,  with the  facilities,  procedures,  and  experienced  personnel
necessary  for the sound  servicing  of mortgage  loans of the same type as the Mortgage  Loans.  The Company is in
good  standing to sell  mortgage  loans to and service  mortgage  loans for Fannie Mae or Freddie Mac, and no event
has occurred,  including but not limited to a change in insurance coverage,  which would make the Company unable to
comply with Fannie Mae or Freddie Mac  eligibility  requirements  or which  would  require  notification  to either
Fannie Mae or Freddie Mac;

                  (e) Reasonable  Servicing  Fee. The Company  acknowledges  and agrees that the Servicing  Fee, as
calculated at the Servicing Fee Rate,  represents  reasonable  compensation  for performing  such services and that
the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as  compensation  for
the servicing and administration of the Mortgage Loans pursuant to this Agreement.

                  (f) Ability to Perform.  The Company  does not  believe,  nor does it have any reason or cause to
believe,  that it cannot perform each and every covenant  contained in this  Agreement.  The Company is solvent and
the sale of the Mortgage Loans is not undertaken to hinder, delay or defraud any of the Company's creditors;

                  (g) No Litigation Pending.  There is no action, suit,  proceeding or investigation  pending or to
the best of the Company's  knowledge  threatened  against the Company  which,  either in any one instance or in the
aggregate, may result in any material adverse change in the business, operations,  financial condition,  properties
or assets of the  Company,  or in any  material  impairment  of the right or ability of the Company to carry on its
business  substantially as now conducted,  or in any material liability on the part of the Company,  or which would
draw into  question the validity of this  Agreement or the Mortgage  Loans or of any action taken or to be taken in
connection with the obligations of the Company  contemplated  herein, or which would be likely to impair materially
the ability of the Company to perform under the terms of this Agreement;

                  (h) No  Consent  Required.  No  consent,  approval,  authorization  or  order  of  any  court  or
governmental  agency  or body is  required  for the  execution,  delivery  and  performance  by the  Company  of or
compliance by the Company with this  Agreement or the sale of the Mortgage  Loans as evidenced by the  consummation
of the transactions  contemplated by this Agreement,  or if required,  such approval has been obtained prior to the
related Closing Date;

                  (i) Selection  Process.  The Mortgage Loans were selected from among the adjustable  rate one- to
four-family  mortgage loans in the Company's  portfolio at the related Closing Date as to which the representations
and  warranties  set  forth in  Section  3.02  could be made and such  selection  was not made in a manner so as to
affect adversely the interests of the Purchaser;

                  (j) Pool  Characteristics.  With  respect  to each  Mortgage  Loan  Package,  the  Mortgage  Loan
characteristics set forth on Exhibit 2 to the related Assignment and Conveyance are true and complete.

                  (k) No Untrue  Information.  Neither this Agreement nor any  statement,  report or other document
furnished or to be  furnished  pursuant to this  Agreement  or in  connection  with the  transactions  contemplated
hereby  contains any untrue  statement of fact or omits to state a fact necessary to make the statements  contained
therein not misleading;

                  (l) Sale  Treatment.  The Company has  determined  that the  disposition  of the  Mortgage  Loans
pursuant to this Agreement will be afforded sale treatment for accounting and tax purposes;

                  (m) Financial  Statements.  There  has been no  change  in the  business,  operations,  financial
condition,  properties or assets of the Company since the date of the Company's  most recent  financial  statements
that would have a material adverse effect on its ability to perform its obligations under this Agreement;

                  (n) No Brokers'  Fees.  The Company has not dealt with any broker,  investment  banker,  agent or
other person that may be entitled to any  commission or  compensation  in connection  with the sale of the Mortgage
Loans;

                  (o) Origination.  The  Company's  decision to originate any mortgage loan or to deny any mortgage
loan application is an independent  decision based upon Company's  Underwriting  Guidelines,  and is in no way made
as a result of  Purchaser's  decision to purchase,  or not to  purchase,  or the price  Purchaser  may offer to pay
for, any such mortgage loan, if originated; and

                  (p) MERS.  The  Company is a member of MERS in good  standing,  and will  comply in all  material
respects with the rules and  procedures of MERS in connection  with the servicing of the MERS Mortgage Loans for as
long as such Mortgage Loans are registered with MERS;

                  Section 3.02      Representations and Warranties Regarding Individual Mortgage Loans.

                  As to each Mortgage  Loan,  the Company  hereby  represents and warrants to the Purchaser that as
of the related Closing Date:

                  (a) Mortgage  Loans as  Described.  The  information  set forth in each Mortgage Loan Schedule is
complete, true and correct in all material respects;

                  (b) Payments  Current.  All payments  required to be made up to the related  Closing Date for the
Mortgage  Loan under the terms of the Mortgage  Note have been made and  credited.  No payment  required  under the
Mortgage Loan has been more than 30 days  delinquent at any time in the twelve months prior to the related  Closing
Date.  The first  Monthly  Payment  shall be made with respect to the  Mortgage  Loan on its Due Date or within the
grace period, all in accordance with the terms of the related Mortgage Note;

                  (c) No  Outstanding  Charges.  There  are  no  defaults  in  complying  with  the  terms  of  the
Mortgages,  and all taxes,  governmental  assessments,  insurance  premiums,  water,  sewer and municipal  charges,
leasehold  payments or ground  rents which  previously  became due and owing have been paid,  or an escrow of funds
has been  established  in an amount  sufficient to pay for every such item which remains  unpaid and which has been
assessed but is not yet due and payable.  The Company has not advanced  funds,  or induced,  solicited or knowingly
received any advance of funds by a party other than the Mortgagor,  directly or indirectly,  for the payment of any
amount  required under the Mortgage Loan,  except for interest  accruing from the date of the Mortgage Note or date
of  disbursement  of the Mortgage Loan proceeds,  whichever is greater,  to the day which precedes by one month the
Due Date of the first installment of principal and interest;

                  (d) Original  Terms  Unmodified.  The  terms  of the  Mortgage  Note and  Mortgage  have not been
impaired,  waived,  altered or modified in any respect,  except by a written instrument which has been recorded, if
necessary to protect the interests of the Purchaser and which has been  delivered to the  Custodian.  The substance
of any such waiver,  alteration or  modification  has been approved by the issuer of any related PMI Policy and the
title  insurer,  to the extent  required by the policy,  and its terms are  reflected on the related  Mortgage Loan
Schedule.  No Mortgagor has been released,  in whole or in part, except in connection with an assumption  agreement
approved by the issuer of any related PMI Policy and the title insurer,  to the extent required by the policy,  and
which  assumption  agreement is part of the Mortgage  Loan File  delivered to the  Custodian and the terms of which
are reflected in the related Mortgage Loan Schedule;

                  (e) No  Defenses.  The  Mortgage  Loan  is not  subject  to any  right  of  rescission,  set-off,
counterclaim or defense,  including  without  limitation the defense of usury, nor will the operation of any of the
terms of the Mortgage Note or the  Mortgage,  or the exercise of any right  thereunder,  render either the Mortgage
Note or the  Mortgage  unenforceable,  in  whole or in part,  or  subject  to any  right  of  rescission,  set-off,
counterclaim  or defense,  including  without  limitation  the defense of usury,  and no such right of  rescission,
set-off,  counterclaim  or defense has been  asserted  with respect  thereto,  and no Mortgagor was a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage Loan was originated;

                  (f) Hazard  Insurance.   Pursuant  to  the  terms  of  the  Mortgage,   all  buildings  or  other
improvements  upon the  Mortgaged  Property  are insured by a generally  acceptable  insurer  against loss by fire,
hazards of extended  coverage and such other hazards as are  customary in the area where the Mortgaged  Property is
located pursuant to insurance  policies  conforming to the requirements of Section 4.10. If upon origination of the
Mortgage Loan, the Mortgaged  Property was in an area identified in the Federal  Register by the Federal  Emergency
Management  Agency as having  special  flood  hazards (and such flood  insurance  has been made  available) a flood
insurance policy meeting the requirements of the current  guidelines of the Federal Flood Insurance  Administration
is in effect which policy conforms to the requirements of Section 4.10. All individual  insurance  policies contain
a standard  mortgagee  clause  naming the Company and its  successors  and assigns as  mortgagee,  and all premiums
thereon have been paid. The Mortgage  obligates the Mortgagor  thereunder to maintain the hazard  insurance  policy
at the  Mortgagor's  cost and  expense,  and on the  Mortgagor's  failure  to do so,  authorizes  the holder of the
Mortgage to obtain and maintain such  insurance at such  Mortgagor's  cost and expense,  and to seek  reimbursement
therefor  from  the  Mortgagor.  Where  required  by state  law or  regulation,  the  Mortgagor  has been  given an
opportunity  to choose the  carrier of the  required  hazard  insurance,  provided  the policy is not a "master" or
"blanket"  hazard  insurance  policy  covering  the common  facilities  of a planned unit  development.  The hazard
insurance policy is the valid and binding  obligation of the insurer,  is in full force and effect,  and will be in
full  force and  effect  and inure to the  benefit  of the  Purchaser  upon the  consummation  of the  transactions
contemplated  by this  Agreement.  The Company has not engaged in, and has no knowledge of the  Mortgagor's  or any
Subservicer's  having  engaged in, any act or omission  which would  impair the  coverage of any such  policy,  the
benefits of the endorsement  provided for herein,  or the validity and binding effect of either,  including without
limitation,  no unlawful fee, unlawful  commission,  unlawful  kickback or other unlawful  compensation or value of
any kind has been or will be received,  retained or realized by any attorney,  firm or other person or entity,  and
no such unlawful items have been received, retained or realized by the Company;

                  (g) Compliance with  Applicable  Laws. Any and all  requirements  of any federal,  state or local
law including,  without limitation,  usury,  truth-in-lending,  real estate settlement procedures,  consumer credit
protection,  equal credit  opportunity or disclosure  laws applicable to the Mortgage Loan have been complied with,
and the Company shall maintain in its possession,  available for the Purchaser's  inspection,  and shall deliver to
the Purchaser upon demand, evidence of compliance with all such requirements;

                  (h) No Satisfaction  of Mortgage.  The Mortgage has not been  satisfied,  canceled,  subordinated
or  rescinded,  in  whole  or in part,  and the  Mortgaged  Property  has not  been  released  from the lien of the
Mortgage,  in  whole  or in part,  nor has any  instrument  been  executed  that  would  effect  any such  release,
cancellation,  subordination  or  rescission.  The Company has not waived the  performance  by the Mortgagor of any
action, if the Mortgagor's  failure to perform such action would cause the Mortgage Loan to be in default,  nor has
the Company waived any default resulting from any action or inaction by the Mortgagor;

                  (i) Location and Type of Mortgaged  Property.  The  Mortgaged  Property is a fee simple  property
located in the state  identified  in the related  Mortgage  Loan Schedule and consists of a parcel of real property
with a  detached  single  family  residence  erected  thereon,  or an  individual  condominium  unit in a  low-rise
condominium project, or an individual unit in a planned unit development,  provided,  however, that any condominium
project or planned unit  development  shall  conform with the  Company's  Underwriting  Guidelines  regarding  such
dwellings,  and no residence or dwelling is a mobile home or a manufactured  dwelling.  No portion of the Mortgaged
Property is used for commercial purposes;

                  (j) Valid First Lien.  The  Mortgage is a valid,  subsisting,  enforceable  and  perfected  first
lien on the  Mortgaged  Property,  including  all buildings and  improvements  on the Mortgaged  Property,  and all
additions,  alterations and replacements  made at any time with respect to the foregoing.  The lien of the Mortgage
is subject only to:

                  (1) the lien of current real property taxes and assessments not yet due and payable;

                  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the
         public  record as of the date of recording  acceptable  to mortgage  lending  institutions  generally  and
         specifically  referred to in the  lender's  title  insurance  policy  delivered to the  originator  of the
         Mortgage Loan and (i) referred to or to otherwise  considered in the appraisal  made for the originator of
         the Mortgage Loan or (ii) which do not  adversely  affect the  Appraised  Value of the Mortgaged  Property
         set forth in such appraisal; and

                  (3) other  matters  to which  like  properties  are  commonly  subject  which  do not  materially
         interfere  with  the  benefits  of the  security  intended  to be  provided  by the  mortgage  or the use,
         enjoyment, value or marketability of the related Mortgaged Property.

Any security  agreement,  chattel  mortgage or equivalent  document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid,  subsisting and enforceable  first lien and first priority  security
interest  on the  property  described  therein  and the  Company  has full right to sell and assign the same to the
Purchaser.  The  Mortgaged  Property  was not, as of the date of  origination  of the Mortgage  Loan,  subject to a
mortgage,  deed of trust,  deed to secured debt or other  security  instrument  creating a lien  subordinate to the
lien of the Mortgage;

                  (k) Validity of Mortgage  Documents.  The Mortgage  Note and the  Mortgage are genuine,  and each
is the legal,  valid and binding  obligation of the maker thereof  enforceable  in accordance  with its terms.  All
parties to the Mortgage  Note and the Mortgage and any other  related  agreement  had legal  capacity to enter into
the Mortgage Loan and to execute and deliver the Mortgage  Note and the Mortgage and any other  related  agreement,
and the  Mortgage  Note and the  Mortgage  have been  duly and  properly  executed  by such  parties.  No fraud was
committed  by the  Company,  or to the  Company's  knowledge  by any  other  person  including  the  Mortgagor,  in
connection  with the  origination  or servicing of the Mortgage Loan. The Company has reviewed all of the documents
constituting  the  Servicing  File and has made  such  inquiries  as it deems  necessary  to make and  confirm  the
accuracy of the representations set forth herein;

                  (l) Full  Disbursement  of Proceeds.  The  Mortgage  Loan has been closed and the proceeds of the
Mortgage Loan have been fully  disbursed and there is no requirement for future  advances  thereunder,  and any and
all  requirements  as to completion of any on-site or off-site  improvement and as to  disbursements  of any escrow
funds  therefor have been complied with.  All costs,  fees and expenses  incurred in making or closing the Mortgage
Loan and the  recording of the Mortgage  were paid,  and the Mortgagor is not entitled to any refund of any amounts
paid or due under the Mortgage Note or Mortgage;

                  (m) Ownership.  The  Company is the sole owner of record and  holder of the  Mortgage  Loan.  The
Mortgage  Loan is not assigned or pledged,  and the Company has good and  marketable  title  thereto,  and has full
right to transfer and sell the Mortgage Loan therein to the Purchaser  free and clear of any  encumbrance,  equity,
participation  interest,  lien,  pledge,  charge,  claim or  security  interest,  and has full right and  authority
subject to no interest or  participation  of, or agreement  with, any other party, to sell and assign each Mortgage
Loan pursuant to this Agreement;

                  (n) Doing  Business.  All parties  which have had any interest in the Mortgage  Loan,  whether as
mortgagee,  assignee,  pledgee or  otherwise,  are (or,  during the period in which they held and  disposed of such
interest,  were) (1) in compliance  with any and all  applicable  licensing  requirements  of the laws of the state
wherein the Mortgaged  Property is located,  and (2) organized under the laws of such state, or (3) qualified to do
business in such state, or (4) federal savings and loan  associations  or national banks having  principal  offices
in such state, or (5) not doing business in such state;

                  (o) LTV, PMI Policy.  Any  Mortgage  Loan with an LTV over 80% has a PMI Policy  insuring,  as to
payment defaults,  the excess LTV over 71% (or such other percentage as stated in the related  Confirmation) of the
Appraised  Value until the LTV of such  Mortgage  Loan is reduced to 80%.  All  provisions  of such PMI Policy have
been and are being complied  with,  such policy is in full force and effect,  and all premiums due thereunder  have
been paid.  No action,  inaction,  or event has  occurred  and no state of facts exists that has, or will result in
the exclusion  from,  denial of, or defense to coverage.  Any Mortgage  Loan subject to a PMI Policy  obligates the
Mortgagor  thereunder  to maintain  the PMI Policy and to pay all  premiums  and charges in  connection  therewith;
provided,  that,  with respect to LPMI Loans,  the Company is obligated  thereunder to maintain the LPMI Policy and
to pay all premiums and charges in connection  therewith.  The Mortgage  Interest Rate for the Mortgage Loan as set
forth on the Mortgage Loan Schedule is net of any insurance premium excluded any premium for the LPMI Policy;

                  (p) Title  Insurance.  The Mortgage Loan is covered by either (i) an attorney's  opinion of title
and  abstract of title the form and  substance  of which is  acceptable  to mortgage  lending  institutions  making
mortgage  loans in the area  where the  Mortgaged  Property  is located or (ii) an ALTA  lender's  title  insurance
policy or other generally  acceptable  form of policy of insurance  acceptable to Fannie Mae or Freddie Mac, issued
by a title insurer  acceptable to Fannie Mae or Freddie Mac and qualified to do business in the jurisdiction  where
the Mortgaged  Property is located,  insuring the Company,  its  successors  and assigns,  as to the first priority
lien of the Mortgage in the original  principal  amount of the Mortgage Loan (or to the extent that a Mortgage Note
provides for negative  amortization,  the maximum amount of negative amortization in accordance with the Mortgage),
and against any loss by reason of the invalidity or  unenforceability  of the lien resulting from the provisions of
the Mortgage  providing for  adjustment  in the Mortgage  Interest  Rate and Monthly  Payment,  subject only to the
exceptions  contained in clauses (1), (2) and (3) of paragraph  (j) of this Section 3.02.  Where  required by state
law or  regulation,  the Mortgagor has been given the  opportunity  to choose the carrier of the required  mortgage
title insurance.  Additionally,  such lender's title insurance policy affirmatively insures ingress and egress, and
against  encroachments by or upon the Mortgaged  Property or any interest therein.  The Company is the sole insured
of such lender's title insurance  policy,  and such lender's title insurance policy is in full force and effect and
will be in force and effect upon the  consummation of the  transactions  contemplated by this Agreement.  No claims
have been made under such lender's  title  insurance  policy,  and no prior holder of the  Mortgage,  including the
Company,  has done, by act or omission,  anything which would impair the coverage of such lender's title  insurance
policy  including  without  limitation,  no unlawful fee,  commission,  kickback or other unlawful  compensation or
value of any kind has been or will be  received,  retained  or realized by any  attorney,  firm or other  person or
entity, and no such unlawful items have been received, retained or realized by the Company;

                  (q) No  Defaults.  There is no  default,  breach,  violation  or event of  acceleration  existing
under the  Mortgage  or the  Mortgage  Note and no event  which,  with the  passage of time or with  notice and the
expiration of any grace or cure period,  would  constitute a default,  breach,  violation or event of acceleration,
and neither the Company nor its predecessors have waived any default, breach, violation or event of acceleration;

                  (r) No  Mechanics'  Liens.  There are no  mechanics'  or similar  liens or claims which have been
filed for work,  labor or  material  (and no rights  are  outstanding  that  under the law could  give rise to such
liens)  affecting the related  Mortgaged  Property which are or may be liens prior to, or equal or coordinate with,
the lien of the related Mortgage;

                  (s) Location of  Improvements;  No  Encroachments.  All  improvements  which were  considered  in
determining  the  Appraised  Value of the  Mortgaged  Property  lay  wholly  within  the  boundaries  and  building
restriction  lines of the  Mortgaged  Property  and no  improvements  on  adjoining  properties  encroach  upon the
Mortgaged  Property.  No  improvement  located on or being part of the  Mortgaged  Property is in  violation of any
applicable zoning law or regulation;

                  (t) Origination;  Payment  Terms.  The  Mortgage  Loan was  originated  by either i) the Company,
which  is  a  FNMA-approved,  FHLMC-approved  and  HUD-approved  mortgage  banker,  or  ii)  an  entity  that  is a
FNMA-approved,  FHLMC-approved  and HUD-approved  mortgage  banker,  or a savings and loan  association,  a savings
bank, a commercial  bank or similar  banking  institution  which is  supervised  and examined by a Federal or state
authority.  The  interest  rate on the  related  Mortgage  Note is adjusted  annually in the case of Treasury  Rate
Mortgage  Loans and LIBOR Mortgage  Loans on each Interest Rate  Adjustment  Date to equal the Index plus the Gross
Margin,  subject to the Initial Rate Cap,  Periodic  Rate Cap and the Lifetime  Mortgage  Interest  Rate Cap as set
forth in the Mortgage Note.  The Mortgage  Interest Rate for a 5/1 ARM Mortgage Loan and a 3/1 ARM Mortgage Loan is
adjusted  annually  commencing from and after the sixtieth  Monthly Payment and the  thirty-sixth  Monthly Payment,
respectively,  in the same manner as a Treasury Rate  Mortgage Loan and LIBOR  Mortgage  Loan,  provided,  however,
that the Periodic Rate Cap does not apply to the initial  Interest Rate  Adjustment  Date for such 5/1 ARM Mortgage
Loan (the  Initial  Rate Cap does  apply).  The  Mortgage  Note is payable  each month in monthly  installments  of
principal  and  interest,  with  interest in arrears,  and requires  Monthly  Payments  sufficient  to amortize the
original  principal  balance of the Mortgage Loan over a term of no more than 30 years.  Each Convertible  Mortgage
Loan  contains a  provision  whereby the  Mortgagor  is  permitted  to convert the  Mortgage  Loan to a  fixed-rate
mortgage  loan at any time between the first and fifth  anniversary  of the  origination  of the Mortgage  Loan. No
Mortgage Loan has a provision for negative amortization;

                  (u) Customary  Provisions.  The Mortgage  contains  customary and enforceable  provisions such as
to render the rights and  remedies  of the holder  thereof  adequate  for the  realization  against  the  Mortgaged
Property of the benefits of the security provided thereby,  including,  (i) in the case of a Mortgage designated as
a deed of trust,  by trustee's sale, and (ii) otherwise by judicial  foreclosure.  Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee's sale of, the Mortgaged  Property pursuant to the proper  procedures,
the holder of the Mortgage  Loan will be able to deliver good and  merchantable  title to the  Mortgaged  Property.
There is no homestead or other  exemption  available to a Mortgagor  which would  interfere  with the right to sell
the Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

                  (v) Conformance with  Underwriting  Guidelines.  The Mortgage Loan was underwritten in accordance
with the Company's Underwriting Guidelines in effect at the time the Mortgage Loan was originated.;

                  (w) Occupancy of the Mortgaged  Property.  As of the related Closing Date the Mortgaged  Property
is lawfully  occupied under  applicable  law. All  inspections,  licenses and  certificates  required to be made or
issued with respect to all occupied  portions of the Mortgaged  Property and, with respect to the use and occupancy
of the same, including but not limited to certificates of occupancy and fire underwriting  certificates,  have been
made or obtained from the  appropriate  authorities.  The Mortgagor  represented  at the time of origination of the
Mortgage Loan that the Mortgagor would occupy the Mortgaged Property as the Mortgagor's primary residence;

                  (x) No  Additional  Collateral.  The  Mortgage  Note  is not  and has  not  been  secured  by any
collateral  except the lien of the  corresponding  Mortgage and the security  interest of any  applicable  security
agreement or chattel mortgage referred to in (j) above;

                  (y) Deeds of Trust.  In the event the  Mortgage  constitutes  a deed of trust,  a  trustee,  duly
qualified  under  applicable  law to serve as such,  has been  properly  designated  and currently so serves and is
named in the Mortgage,  and no fees or expenses are or will become  payable by the  Purchasers to the trustee under
the deed of trust, except in connection with a trustee's sale after default by the Mortgagor;

                  (z) Acceptable  Investment.  The Company has no  knowledge  of any  circumstances  or  conditions
with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing that can
reasonably be expected to cause  private  institutional  investors to regard the Mortgage  Loan as an  unacceptable
investment,  cause the Mortgage Loan to become  delinquent,  or adversely  affect the value or marketability of the
Mortgage Loan;

                  (aa)Delivery  of  Mortgage  Documents.  The  Mortgage  Note,  the  Mortgage,  the  Assignment  of
Mortgage  and any other  documents  required  to be  delivered  for the  Mortgage  Loan by the  Company  under this
Agreement  as set forth in Exhibit C attached  hereto  have been  delivered  to the  Custodian.  The  Company is in
possession of a complete,  true and accurate  Mortgage File in compliance with Exhibit B, except for such documents
the originals of which have been delivered to the Custodian;

                  (bb)Condominiums/Planned  Unit  Developments.  If the Mortgaged Property is a condominium unit or
a planned unit  development  (other than a de minimus planned unit  development)  such  condominium or planned unit
development  project meets  Company's  Underwriting  Guidelines  with respect to such  condominium  or planned unit
development;

                  (cc)Transfer  of  Mortgage  Loans.  The  Assignment  of  Mortgage  is in  recordable  form and is
acceptable for recording under the laws of the jurisdiction in which the Mortgaged Property is located;

                  (dd)Due on Sale.  The Mortgage  contains an  enforceable  provision for the  acceleration  of the
payment of the unpaid  principal  balance of the Mortgage Loan in the event that the Mortgaged  Property is sold or
transferred without the prior written consent of the Mortgagor thereunder;

                  (ee)No Buydown  Provisions;  No Graduated  Payments or  Contingent  Interests.  The Mortgage Loan
does not contain  provisions  pursuant to which Monthly Payments are paid or partially paid with funds deposited in
any separate  account  established by the Company,  the Mortgagor or anyone on behalf of the Mortgagor,  or paid by
any source other than the  Mortgagor  nor does it contain any other  similar  provisions  currently in effect which
may constitute a "buydown"  provision.  The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage
Loan does not have a shared appreciation or other contingent interest feature;

                  (ff)Consolidation  of Future  Advances.  Any future  advances  made prior to the related  Cut-off
Date have been  consolidated  with the  outstanding  principal  amount  secured by the  Mortgage,  and the  secured
principal  amount,  as  consolidated,  bears a single  interest  rate and single  repayment  term.  The lien of the
Mortgage  securing the consolidated  principal amount is expressly insured as having first lien priority by a title
insurance  policy,  an endorsement to the policy insuring the mortgagee's  consolidated  interest or by other title
evidence  acceptable to Fannie Mae and Freddie Mac. The consolidated  principal amount does not exceed the original
principal amount of the Mortgage Loan;

                  (gg)Mortgaged  Property  Undamaged.  There  is no  proceeding  pending  or,  to the  best  of the
Company's  knowledge,  threatened for the total or partial  condemnation of the Mortgaged  Property.  The Mortgaged
Property is undamaged by waste, fire,  earthquake or earth movement,  windstorm,  flood,  tornado or other casualty
so as to affect  adversely  the value of the  Mortgaged  Property as security for the Mortgage  Loan or the use for
which the premises were intended; and

                  (hh)Collection   Practices;   Escrow  Deposits.   The   origination,   servicing  and  collection
practices used with respect to the Mortgage Loan have been in accordance  with Accepted  Servicing  Practices,  and
have been in all respects in compliance with all applicable laws and  regulations.  With respect to escrow deposits
and Escrow  Payments,  all such payments are in the  possession of the Company and there exist no  deficiencies  in
connection  therewith  for which  customary  arrangements  for  repayment  thereof  have not been made.  All Escrow
Payments have been  collected in full  compliance  with state and federal law. An escrow of funds is not prohibited
by applicable law and has been  established in an amount  sufficient to pay for every item which remains unpaid and
which has been assessed but is not yet due and payable.  No escrow  deposits or Escrow Payments or other charges or
payments due the Company have been  capitalized  under the Mortgage or the  Mortgage  Note.  All Mortgage  Interest
Rate  adjustments  have been made in strict  compliance  with state and  federal  law and the terms of the  related
Mortgage  Note.  Any  interest  required  to be paid  pursuant  to state and local law has been  properly  paid and
credited;

                  (ii)Appraisal.  The Mortgage File contains an appraisal of the related  Mortgage  Property signed
prior to the approval of the Mortgage Loan  application  by a qualified  appraiser,  duly appointed by the Company,
who had no interest,  direct or indirect in the  Mortgaged  Property or in any loan made on the  security  thereof;
and whose  compensation  is not affected by the approval or disapproval of the Mortgage Loan, and the appraisal and
appraiser  both  satisfy  the  requirements  of Fannie Mae,  Freddie  Mac or  Title XI of the Federal  Institutions
Reform,  Recovery, and Enforcement Act of 1989 and the regulations promulgated thereunder,  all as in effect on the
date the Mortgage Loan was originated;

                  (jj)Soldiers'  and Sailors'  Relief Act.  The  Mortgagor  has not  notified the Company,  and the
Company has no  knowledge of any relief  requested or allowed to the  Mortgagor  under the  Soldiers'  and Sailors'
Civil Relief Act of 1940;

                  (kk)Environmental  Matters.  The  Mortgaged  Property is free from any and all toxic or hazardous
substances and there exists no violation of any local, state or federal  environmental law, rule or regulation.  To
the best of the Company's  knowledge,  there is no pending  action or proceeding  directly  involving any Mortgaged
Property of which the Company is aware in which  compliance  with any  environmental  law, rule or regulation is an
issue;  and to the best of the  Company's  knowledge,  nothing  further  remains  to be done to satisfy in full all
requirements of each such law, rule or regulation consisting a prerequisite to use and enjoyment of said property;

                  (ll)No  Construction  Loans.  No Mortgage Loan was made in connection  with (i) the  construction
or rehabilitation of a Mortgaged Property or (ii) facilitating the trade-in or exchange of a Mortgaged Property;

                  (mm)Insurance.  The Company has caused or will cause to be  performed  any and all acts  required
to preserve the rights and remedies of the Purchaser in any  insurance  policies  applicable to the Mortgage  Loans
including,  without  limitation,  any necessary  notifications  of insurers,  assignments  of policies or interests
therein,  and  establishments  of coinsured,  joint loss payee and mortgagee  rights in favor of the Purchaser;  No
action,  inaction,  or event has  occurred  and no state of fact  exists or has existed  that has  resulted or will
result in the  exclusion  from,  denial of, or defense to coverage  under any  applicable  pool  insurance  policy,
special  hazard  insurance  policy,  PMI Policy or bankruptcy  bond,  irrespective  of the cause of such failure of
coverage.  In connection with the placement of any such insurance,  no commission,  fee, or other  compensation has
been or will be received by the Company or any designee of the Company or any  corporation  in which the Company or
any officer, director, or employee had a financial interest at the time of placement of such insurance;

                  (nn)Regarding the Mortgagor.  The Mortgagor is one or more natural  persons  and/or  trustees for
an Illinois land trust or a trustee  under a "living  trust" and such "living  trust" is in compliance  with Fannie
Mae guidelines for such trusts.

                  (oo)Predatory  Lending  Regulations;  High Cost Loans.  None of the Mortgage Loans are classified
as (a)  "high  cost"  loans  under  the Home  Ownership  and  Equity  Protection  Act of 1994 or (b)  "high  cost,"
"threshold," or "predatory" loans under any other applicable state, federal or local law.

                  (pp)Simple  Interest  Mortgage  Loans.  None of the Mortgage Loans are simple  interest  Mortgage
Loans.

                  (qq) Single  Premium Credit Life  Insurance.  None of the proceeds of the Mortgage Loan were used
to finance single-premium credit life insurance policies.

                  (rr)     Tax Service Contract The Company has obtained a life of loan,  transferable  real estate
Tax Service  Contract on each Mortgage Loan and such contract is  assignable  without  penalty,  premium or cost to
the Purchaser;

                  (ss)     Flood  Certification  Contract.  The Company has  obtained a life of loan,  transferable
flood  certification  contract  with a  Approved  Flood  Certification  Provider  for each  Mortgage  Loan and such
contract is assignable without penalty, premium or cost to the Purchaser;

                  (tt)     FICO Scores. Each Mortgage Loan has a non-zero FICO score;

                  (uu)Prepayment  Fee. With respect to each Mortgage Loan that has a prepayment  fee feature,  each
such  prepayment fee is enforceable and will be enforced by the Company,  and each prepayment  penalty in permitted
pursuant to federal,  state and local law. No Mortgage  Loan will impose a prepayment  penalty for a term in excess
of five years  from the date such  Mortgage  Loan was  originated.  Except as  otherwise  set forth in the  related
Mortgage Loan Schedule,  with respect to each Mortgage Loan that contains a prepayment  fee, such prepayment fee is
at least equal to the lesser of (A) the maximum amount  permitted under  applicable law and (B) six months interest
at the related Mortgage  Interest Rate on the amount prepaid in excess of 20% of the original  principal balance of
such Mortgage Loan; and

                  (vv)Recordation.  Each  original  Mortgage  was recorded  and,  except for those  Mortgage  Loans
subject to the MERS  identification  system,  all subsequent  assignments of the original  Mortgage (other than the
assignment to the  Purchaser)  have been recorded in the  appropriate  jurisdictions  wherein such  recordation  is
necessary to perfect the lien thereof as against creditors of the Company, or is in the process of being recorded;

                  (ww)Leaseholds.   If the  Mortgaged  Property  is subject to a ground  lease or any other type of
leasehold  interest,  the ground  lease or other  leasehold  interest  exceeds  the  remaining  term of the related
Mortgage Loan.

                  Section 3.03      Remedies for Breach of Representations and Warranties.

                  It is understood  and agreed that the  representations  and warranties set forth in Sections 3.01
and 3.02 shall  survive the sale of the Mortgage  Loans to the  Purchaser  and the  delivery of the  Mortgage  Loan
Documents to the Custodian and shall inure to the benefit of the  Purchaser,  notwithstanding  any  restrictive  or
qualified  endorsement on any Mortgage Note or Assignment of Mortgage or the  examination or failure to examine any
Mortgage  File.  Upon  discovery  by either  the  Company  or the  Purchaser  of a breach  of any of the  foregoing
representations  and  warranties  which  materially  and adversely  affects the value of the Mortgage  Loans or the
interest of the  Purchaser,  or which  materially  and adversely  affects the interests of Purchaser in the related
Mortgage Loan in the case of a representation  and warranty relating to a particular  Mortgage Loan (in the case of
any of the  foregoing,  a "Breach"),  the party  discovering  such Breach shall give prompt  written  notice to the
other.

                  With  respect  to  those  representations  and  warranties  which  are  made  to the  best of the
Company's knowledge,  if it is discovered by the Company or the Purchaser that the substance of such representation
and warranty is inaccurate and such inaccuracy  materially and adversely  affects the value of the related Mortgage
Loan or the interest of the Purchaser (or which  materially  and adversely  affects the value of a Mortgage Loan or
the interests of the Purchaser in the related Mortgage Loan in the case of a representation  and warranty  relating
to a particular  Mortgage Loan),  notwithstanding  the Company's lack of knowledge with respect to the substance of
such  representation  and warranty,  such inaccuracy shall be deemed a breach of the applicable  representation and
warranty.

                  Within 60 days of the  earlier of either  discovery  by or notice to the Company of any Breach of
a representation  or warranty,  the Company shall use its best efforts promptly to cure such Breach in all material
respects and, if such Breach cannot be cured,  the Company shall, at the Purchaser's  option and subject to Section
3.06,  repurchase  such  Mortgage  Loan at the  Repurchase  Price.  In the event that a Breach  shall  involve  any
representation  or  warranty  set forth in Section  3.01,  and such  Breach  cannot be cured  within 60 days of the
earlier of either  discovery by or notice to the Company of such Breach,  all of the Mortgage  Loans shall,  at the
Purchaser's  option and subject to Section 3.06, be repurchased by the Company at the  Repurchase  Price.  However,
if the Breach shall  involve a  representation  or warranty set forth in Section 3.02 and the Company  discovers or
receives  notice of any such  Breach  within 120 days of the  related  Closing  Date,  the  Company  shall,  at the
Purchaser's option and provided that the Company has a Qualified  Substitute  Mortgage Loan, rather than repurchase
the Mortgage Loan as provided  above,  remove such Mortgage Loan (a "Deleted  Mortgage Loan") and substitute in its
place a Qualified  Substitute  Mortgage Loan or Loans,  provided that any such  substitution  shall be effected not
later than 120 days after the related  Closing Date. If the Company has no Qualified  Substitute  Mortgage Loan, it
shall  repurchase  the  deficient  Mortgage  Loan.  Any  repurchase  of a Mortgage  Loan or Loans  pursuant  to the
foregoing  provisions of this Section 3.03 shall be accomplished by deposit in the Custodial  Account of the amount
of the Repurchase  Price for  distribution  to Purchaser on the next scheduled  Remittance  Date,  after  deducting
therefrom  any  amount  received  in  respect  of such  repurchased  Mortgage  Loan or Loans and being  held in the
Custodial Account for future distribution.

                  At the time of  repurchase or  substitution,  the Purchaser and the Company shall arrange for the
reassignment  of the Deleted  Mortgage Loan to the Company and the delivery to the Company of any documents held by
the Custodian  relating to the Deleted  Mortgage  Loan. In the event of a repurchase or  substitution,  the Company
shall,  simultaneously  with such  reassignment,  give written  notice to the  Purchaser  that such  repurchase  or
substitution  has taken place,  amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the Deleted
Mortgage Loan from this  Agreement,  and, in the case of  substitution,  identify a Qualified  Substitute  Mortgage
Loan and amend the related  Mortgage Loan Schedule to reflect the addition of such  Qualified  Substitute  Mortgage
Loan to this Agreement.  In connection with any such  substitution,  the Company shall be deemed to have made as to
such Qualified  Substitute  Mortgage Loan the  representations  and  warranties set forth in this Agreement  except
that all such  representations  and warranties  set forth in this Agreement  shall be deemed made as of the date of
such  substitution.  The Company shall effect such  substitution  by delivering to the Custodian for such Qualified
Substitute  Mortgage  Loan the documents  required by Section 2.03,  with the Mortgage Note endorsed as required by
Section 2.03. No substitution will be made in any calendar month after the  Determination  Date for such month. The
Company  shall deposit in the Custodial  Account the Monthly  Payment less the Servicing Fee due on such  Qualified
Substitute  Mortgage Loan or Loans in the month following the date of such substitution.  Monthly Payments due with
respect to Qualified  Substitute Mortgage Loans in the month of substitution shall be retained by the Company.  For
the month of  substitution,  distributions  to  Purchaser  shall  include  the  Monthly  Payment due on any Deleted
Mortgage  Loan in the month of  substitution,  and the Company  shall  thereafter be entitled to retain all amounts
subsequently received by the Company in respect of such Deleted Mortgage Loan.

                  For any month in which  the  Company  substitutes  a  Qualified  Substitute  Mortgage  Loan for a
Deleted  Mortgage Loan, the Company shall  determine the amount (if any) by which the aggregate  principal  balance
of all  Qualified  Substitute  Mortgage  Loans as of the date of  substitution  is less than the  aggregate  Stated
Principal  Balance of all Deleted  Mortgage  Loans (after  application of scheduled  principal  payments due in the
month of  substitution).  The  amount  of such  shortfall  shall be  distributed  by the  Company  in the  month of
substitution  pursuant to Section 5.01.  Accordingly,  on the date of such substitution,  the Company shall deposit
from its own funds into the Custodial Account an amount equal to the amount of such shortfall.

                  Any  cause of  action  against  the  Company  relating  to or  arising  out of the  Breach of any
representations  and  warranties  made in  Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i)
discovery of such Breach by the Purchaser or notice  thereof by the Company to the  Purchaser,  (ii) failure by the
Company to cure such  Breach or  repurchase  such  Mortgage  Loan as  specified  above,  and (iii)  demand upon the
Company by the Purchaser for compliance with this Agreement.

                  Section 3.04      Indemnification.

                  The Company  agrees to indemnify  the Purchaser and hold it harmless from and against any and all
claims, losses, damages,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other
costs,  fees and expenses that the Purchaser may sustain in any way related any assertion  based on,  grounded upon
resulting from a Breach of any of the Company's  representations  and warranties  contained  herein. In addition to
the  obligations  of the Company set forth in this  Section  3.04,  the  Purchaser  may pursue any and all remedies
otherwise  available  at law or in  equity,  including,  but  not  limited  to,  the  right  to seek  damages.  The
provisions of this Section 3.04 shall survive termination of this Agreement.

                  It is understood  and agreed that the  obligations  of the Company set forth in Sections 3.03 and
3.04 to cure,  substitute  for or repurchase a defective  Mortgage  Loan and to indemnify the Purchaser  constitute
the sole remedies of the Purchaser respecting a Breach of the foregoing representations and warranties.


                  Section 3.05      Repurchase Upon Conversion.

                  In the event the Mortgagor under any Convertible Mortgage Loan elects to convert said Mortgage
Loan to a fixed rate mortgage loan, as provided in the related Mortgage Note, then the Company shall repurchase
the related Mortgage Loan in the month the conversion takes place and in the manner prescribed in Section 3.04 at
the Repurchase Price.

                  Section 3.06      Restrictions and Requirements Applicable in the Event
                                    that a Mortgage Loan is Acquired by a REMIC

                  In the event that any Mortgage Loan is held by a REMIC,  notwithstanding  any contrary  provision
of this Agreement, the following provisions shall be applicable to such Mortgage Loan:

                  (A)               Repurchase of Mortgage Loans.

                  With respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,
no  repurchase or  substitution  pursuant to  Subsection  3.03,  3.05,  3.07 or 7.02 shall be made,  unless,  if so
required by the applicable  REMIC  Documents the Company has obtained an Opinion of Counsel to the effect that such
repurchase  will not (i) result in the imposition of taxes on "prohibited  transactions"  of such REMIC (as defined
in Section 860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC to fail to qualify as
a REMIC at any time.

                  (B)               General Servicing Obligations.

                  The  Company  shall sell any REO  Property  within two years after its  acquisition  by the REMIC
unless (i) the  Company  applies  for an  extension  of such  two-year  period from the  Internal  Revenue  Service
pursuant  to the REMIC  Provisions  and Code  Section  856(e)(3),  in which event such REO  Property  shall be sold
within the  applicable  extension  period,  or (ii) the Company  obtains for the  Purchaser  an Opinion of Counsel,
addressed  to the  Purchaser  and the  Company,  to the effect that the  holding by the REMIC of such REO  Property
subsequent  to such two year period will not result in the  imposition  of taxes on  "prohibited  transactions"  as
defined in Section  860F of the Code or cause the REMIC to fail to  qualify as a REMIC  under the REMIC  Provisions
or comparable  provisions of relevant  state laws at any time.  The Company  shall  manage,  conserve,  protect and
operate each REO Property for the Purchaser  solely for the purpose of its prompt  disposition and sale in a manner
which does not cause such REO Property to fail to qualify as "foreclosure  property"  within the meaning of Section
860G(a)(8) or result in the receipt by the REMIC of any "income from  non-permitted  assets"  within the meaning of
Section  860F(a)(2)(B)  of the Code or any "net  income  from  foreclosure  property"  which is subject to taxation
under Section 860G(a)(1) of the Code.  Pursuant to its efforts to sell such REO Property,  the Company shall either
itself or through an agent  selected by the Company  protect and conserve  such REO Property in the same manner and
to such  extent as is  customary  in the  locality  where such REO  Property  is located  and may,  incident to its
conservation and protection of the interests of the Purchaser,  rent the same, or any part thereof,  as the Company
deems to be in the best  interest  of the Company and the  Purchaser  for the period  prior to the sale of such REO
Property;  provided,  however,  that any rent  received or accrued with  respect to such REO Property  qualifies as
"rents from real property" as defined in Section 856(d) of the Code.

                  (C)               Additional Covenants.

                  In addition to the provision  set forth in this Section  3.06,  if a REMIC  election is made with
respect to the  arrangement  under which any of the Mortgage Loans or REO Properties are held,  then,  with respect
to such Mortgage Loans and/or REO Properties,  and notwithstanding  the terms of this Agreement,  the Company shall
not take any  action,  cause the REMIC to take any action or fail to take (or fail to cause to be taken) any action
that, under the REMIC  Provisions,  if taken or not taken, as the case may be, could (i) endanger the status of the
REMIC as a REMIC or (ii) result in the  imposition  of a tax upon the REMIC  (including  but not limited to the tax
on  "prohibited  transactions"  as defined in Section  860F(a)(2) of the Code and the tax on  "contributions"  to a
REMIC set forth in Section  860G(d) of the Code)  unless the  Company  has  received  an Opinion of Counsel (at the
expense of the party  seeking to take such  action) to the effect that the  contemplated  action will not  endanger
such REMIC status or result in the imposition of any such tax.

                  If a REMIC  election is made with respect to the  arrangement  under which any Mortgage  Loans or
REO  Properties  are held,  the  Company  shall  amend  this  Agreement  such that it will meet all  Rating  Agency
requirements.

                  Section 3.07      Review of Mortgage Loans

                  From the  related  Closing  Date  until the date 15 days  after the  related  Closing  Date,  the
Purchaser  shall have the right to review the Mortgage Files and obtain BPOs and other property  evaluations on the
Mortgaged  Properties  relating to the Mortgage Loans  purchased on the related  Closing Date,  with the results of
such BPO or  property  evaluation  reviews to be  communicated  to the Company for a period up to 15 days after the
related  Closing  Date. In addition,  the  Purchaser  shall have the right to reject any Mortgage Loan which in the
Purchaser's  sole  determination  (i)  fails to  conform  to the  Underwriting  Guidelines,  (ii) the  value of the
Mortgaged  Property  pursuant  to any BPO or  property  evaluation  varies  by more than plus or minus 15% from the
lesser of (A) the original  appraised  value of the Mortgage  Property or (B) the purchase  price of the  Mortgaged
Property  as of the date of  origination  (a  "Value  Issue"),  (iii) the  Mortgage  Loan is  underwritten  without
verification  of the  Borrower's  income  and assets  and there is no credit  report  and credit  score or (iv) the
Purchaser  deems the Mortgage Loan not to be an acceptable  credit risk. The Company shall  repurchase the rejected
Mortgage  Loan in the manner  prescribed in Section 3.03 upon receipt of notice from the Purchaser of the rejection
of such Mortgage  Loan;  provided,  that,  in the event that the  Purchaser  rejects a Mortgage Loan due to a Value
Issue,  the Company may submit to the Purchaser an additional  property  evaluation  for purposes of  demonstrating
that the Mortgage  Loan does not have a Value Issue.  If the  Purchaser  and the Company fail to resolve such Value
Issue within two weeks of the  Purchaser  presenting  such Value Issue to the Company,  then Company shall have the
right to promptly (a)  substitute  such  Mortgage  Loan with a Qualified  Substitute  Mortgage Loan meeting all the
terms  hereof,  or (b)  repurchase  such  Mortgage  Loan in the manner  prescribed  in Section  3.03.  Any rejected
Mortgage  Loan shall be removed  from the terms of this  Agreement.  The  Company  shall make  available  all files
required by Purchaser in order to complete  its review,  including  capturing  all CRA/HMDA  required  data fields.
Any review  performed by the Purchaser prior to the related  Closing Date does not limit the Purchaser's  rights or
the  Company's  obligations  under this  section.  To the extent that the  Purchaser's  review  discloses  that the
Mortgage  Loans do not conform to the  Underwriting  Guidelines or the terms set forth in the  Purchaser  Price and
Terms Letter,  the Purchaser may in its sole  discretion  increase its due diligence  review and obtain  additional
BPO's or other  property  evaluations.  The  additional  review may be for any reason  including but not limited to
credit quality, property valuations, and data integrity.


                                                    ARTICLE IV

                                  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

                  Section 4.01      Company to Act as Servicer.

                  The  Company  shall  service  and  administer  the  Mortgage  Loans and shall have full power and
authority,  acting alone, to do any and all things in connection with such servicing and  administration  which the
Company may deem necessary or desirable,  consistent  with the terms of this Agreement and with Accepted  Servicing
Practices.

                  Consistent  with the terms of this Agreement,  the Company may waive,  modify or vary any term of
any Mortgage Loan or consent to the  postponement  of strict  compliance  with any such term or in any manner grant
indulgence to any Mortgagor if in the Company's  reasonable and prudent  determination  such waiver,  modification,
postponement or indulgence is not materially adverse to the Purchasers,  provided,  however, that the Company shall
not make any future  advances  with respect to a Mortgage Loan and (unless the Mortgagor is in default with respect
to the Mortgage  Loan or such  default is, in the  judgment of the  Company,  imminent and the Company has obtained
the prior written  consent of the Purchaser) the Company shall not permit any  modification of any material term of
any Mortgage  Loan  including  any  modifications  that would change the Mortgage  Interest  Rate change the Index,
Lifetime  Mortgage  Interest Rate Cap,  Initial Rate Cap or Gross Margin of any Mortgage Loan, defer or forgive the
payment of  principal  or  interest,  reduce or  increase  the  outstanding  principal  balance  (except for actual
payments  of  principal)  or  change  the  final  maturity  date on such  Mortgage  Loan.  In the event of any such
modification  which  permits the  deferral of interest or  principal  payments on any  Mortgage  Loan,  the Company
shall,  on the Business Day  immediately  preceding the Remittance Date in any month in which any such principal or
interest  payment has been  deferred,  deposit in the  Custodial  Account from its own funds,  in  accordance  with
Section 5.03,  the  difference  between (a) such month's  principal  and one month's  interest at the Mortgage Loan
Remittance  Rate on the unpaid  principal  balance of such Mortgage Loan and (b) the amount paid by the  Mortgagor.
The Company  shall be  entitled to  reimbursement  for such  advances to the same extent as for all other  advances
made pursuant to Section 5.03.  Without limiting the generality of the foregoing,  the Company shall continue,  and
is  hereby  authorized  and  empowered,  to  execute  and  deliver  on behalf of  itself  and the  Purchasers,  all
instruments of  satisfaction or  cancellation,  or of partial or full release,  discharge and all other  comparable
instruments,  with  respect to the Mortgage  Loans and with  respect to the  Mortgaged  Properties.  If  reasonably
required by the Company,  the Purchaser  shall furnish the Company with any powers of attorney and other  documents
necessary or  appropriate  to enable the Company to carry out its  servicing and  administrative  duties under this
Agreement.

                  In  servicing  and  administering  the  Mortgage  Loans,  the  Company  shall  employ  procedures
(including  collection  procedures)  and  exercise  the same care that it  customarily  employs  and  exercises  in
servicing and  administering  mortgage loans for its own account,  giving due  consideration to Accepted  Servicing
Practices  where such  practices do not conflict  with the  requirements  of this  Agreement,  and the  Purchaser's
reliance on the Company.

                  The Mortgage Loans may be subserviced by the  Subservicer on behalf of the Company  provided that
the Subservicer is a Fannie  Mae-approved  lender or a Freddie Mac  seller/servicer in good standing,  and no event
has  occurred,  including but not limited to a change in insurance  coverage,  which would make it unable to comply
with the  eligibility  requirements  for lenders imposed by Fannie Mae or for  seller/servicers  imposed by Freddie
Mac,  or which  would  require  notification  to Fannie Mae or Freddie  Mac.  The  Company  may  perform any of its
servicing  responsibilities  hereunder or may cause the Subservicer to perform any such servicing  responsibilities
on its  behalf,  but the use by the  Company of the  Subservicer  shall not  release  the  Company  from any of its
obligations  hereunder  and the Company  shall  remain  responsible  hereunder  for all acts and  omissions  of the
Subservicer  as fully as if such acts and omissions  were those of the Company.  The Company shall pay all fees and
expenses of the Subservicer from its own funds, and the Subservicer's fee shall not exceed the Servicing Fee.

                  At the cost and expense of the Company,  without any right of  reimbursement  from the  Custodial
Account,  the  Company  shall be entitled to  terminate  the rights and  responsibilities  of the  Subservicer  and
arrange for any servicing  responsibilities to be performed by a successor  Subservicer meeting the requirements in
the preceding paragraph,  provided,  however,  that nothing contained herein shall be deemed to prevent or prohibit
the Company,  at the Company's  option,  from electing to service the related  Mortgage Loans itself.  In the event
that the  Company's  responsibilities  and duties under this  Agreement  are  terminated  pursuant to Section 9.04,
10.01 or  11.02,  and if  requested  to do so by the  Purchaser,  the  Company  shall  at its own cost and  expense
terminate the rights and responsibilities of the Subservicer as soon as is reasonably  possible.  The Company shall
pay all fees,  expenses  or  penalties  necessary  in order to  terminate  the rights and  responsibilities  of the
Subservicer from the Company's own funds without reimbursement from the Purchaser.

                  Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements
between the Company and the  Subservicer  or any  reference  herein to actions  taken  through the  Subservicer  or
otherwise,  the Company  shall not be relieved of its  obligations  to the  Purchaser and shall be obligated to the
same extent and under the same terms and  conditions as if it alone were servicing and  administering  the Mortgage
Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer for  indemnification  of the
Company  by the  Subservicer  and  nothing  contained  in this  Agreement  shall be deemed to limit or modify  such
indemnification.

                  Any  Subservicing  Agreement  and any other  transactions  or services  relating to the  Mortgage
Loans  involving  the  Subservicer  shall be deemed to be  between  the  Subservicer  and  Company  alone,  and the
Purchaser  shall  have no  obligations,  duties  or  liabilities  with  respect  to the  Subservicer  including  no
obligation,  duty or  liability  of  Purchaser  to pay  the  Subservicer's  fees  and  expenses.  For  purposes  of
distributions  and  advances  by the  Company  pursuant  to this  Agreement,  the  Company  shall be deemed to have
received a payment on a Mortgage Loan when the Subservicer has received such payment.

                  Section 4.02      Liquidation of Mortgage Loans.

                  In the event that any payment due under any Mortgage Loan and not  postponed  pursuant to Section
4.01 is not paid when the same becomes due and payable,  or in the event the  Mortgagor  fails to perform any other
covenant or obligation under the Mortgage Loan and such failure  continues beyond any applicable grace period,  the
Company  shall take such  action as (1) the  Company  would  take under  similar  circumstances  with  respect to a
similar  mortgage loan held for its own account for  investment,  (2) shall be consistent  with Accepted  Servicing
Practices,  (3) the  Company  shall  determine  prudently  to be in the  best  interest  of  Purchaser,  and (4) is
consistent  with any  related  PMI  Policy.  In the event  that any  payment  due under  any  Mortgage  Loan is not
postponed  pursuant to Section 4.01 and remains  delinquent for a period of 90 days or any other default  continues
for a period of 90 days beyond the expiration of any grace or cure period,  the Company shall commence  foreclosure
proceedings,  provided that, prior to commencing  foreclosure  proceedings,  the Company shall notify the Purchaser
in writing of the Company's intention to do so, and the Company shall not commence  foreclosure  proceedings if the
Purchaser  objects to such action  within 10 Business  Days of receiving  such notice.  In the event the  Purchaser
objects to such  foreclosure  action,  the Company  shall not be required to make Monthly  Advances with respect to
such Mortgage  Loan,  pursuant to Section 5.03,  and the Company's  obligation to make such Monthly  Advances shall
terminate  on the 90th day referred to above.  In such  connection,  the Company  shall from its own funds make all
necessary and proper Servicing Advances,  provided,  however,  that the Company shall not be required to expend its
own funds in  connection  with any  foreclosure  or  towards  the  restoration  or  preservation  of any  Mortgaged
Property,  unless it shall determine (a) that such  preservation,  restoration and/or foreclosure will increase the
proceeds of liquidation of the Mortgage Loan to Purchaser after  reimbursement  to itself for such expenses and (b)
that such expenses will be recoverable by it either through  Liquidation  Proceeds  (respecting which it shall have
priority for purposes of  withdrawals  from the Custodial  Account  pursuant to Section 4.05) or through  Insurance
Proceeds (respecting which it shall have similar priority).

                  Notwithstanding  anything to the contrary  contained  herein, in connection with a foreclosure or
acceptance  of a deed in lieu of  foreclosure,  in the event the Company  has  reasonable  cause to believe  that a
Mortgaged  Property is  contaminated  by hazardous or toxic  substances or wastes,  or if the  Purchaser  otherwise
requests  an  environmental  inspection  or  review of such  Mortgaged  Property  to be  conducted  by a  qualified
inspector.  Upon  completion of the  inspection,  the Company shall  promptly  provide the Purchaser with a written
report of the environmental inspection.

                  After  reviewing the  environmental  inspection  report,  the Purchaser  shall  determine how the
Company  shall  proceed with respect to the  Mortgaged  Property.  In the event  (a) the  environmental  inspection
report  indicates  that the  Mortgaged  Property is  contaminated  by hazardous or toxic  substances  or wastes and
(b) the  Purchaser  directs the Company to proceed with foreclosure or acceptance of a deed in lieu of foreclosure,
the Company shall be reimbursed for all costs  associated with such  foreclosure or acceptance of a deed in lieu of
foreclosure and any related  environmental clean up costs, as applicable,  from the related  Liquidation  Proceeds,
or if the Liquidation  Proceeds are  insufficient to fully reimburse the Company,  the Company shall be entitled to
be reimbursed  from amounts in the Custodial  Account  pursuant to Section 4.05 hereof.  In the event the Purchaser
directs the Company not to proceed with  foreclosure  or acceptance of a deed in lieu of  foreclosure,  the Company
shall be  reimbursed  for all  Servicing  Advances  made with respect to the related  Mortgaged  Property  from the
Custodial Account pursuant to Section 4.05 hereof.

                  Section 4.03      Collection of Mortgage Loan Payments.

                  Continuously  from the date hereof until the  principal  and  interest on all Mortgage  Loans are
paid in full,  the Company  shall proceed  diligently to collect all payments due under each of the Mortgage  Loans
when the same shall  become due and payable and shall take  special  care in  ascertaining  and  estimating  Escrow
Payments  and all other  charges  that will  become  due and  payable  with  respect to the  Mortgage  Loan and the
Mortgaged  Property,  to the end that the  installments  payable by the  Mortgagors  will be sufficient to pay such
charges as and when they become due and payable.

                  Section 4.04      Establishment of and Deposits to Custodial Account.

                  The Company  shall  segregate and hold all funds  collected  and received  pursuant to a Mortgage
Loan separate and apart from any of its own funds and general  assets and shall  establish and maintain one or more
Custodial Accounts,  in the form of time deposit or demand accounts,  titled "Countrywide Home Loans, Inc. in trust
for EMC Mortgage Corporation,  as purchaser of Residential  Adjustable Rate Mortgage Loans and various Mortgagors".
The Custodial  Account shall be established  with a Qualified  Depository  acceptable to the  Purchaser.  Any funds
deposited  in the  Custodial  Account  shall at all  times be fully  insured  to the full  extent  permitted  under
applicable  law.  Funds  deposited  in the  Custodial  Account  may be drawn on by the Company in  accordance  with
Section 4.05. The creation of any Custodial  Account shall be evidenced by a certification  in the form of Exhibit
D-1  hereto,  in the case of an account  established  with the  Company,  or by a letter  agreement  in the form of
Exhibit  D-2  hereto,  in the case of an  account  held by a  depository  other  than the  Company.  A copy of such
certification  or letter  agreement  shall be furnished to the  Purchaser  and,  upon  request,  to any  subsequent
Purchaser.

                  The Company  shall  deposit in the Custodial  Account  within two Business  Days of receipt,  and
retain  therein,  the  following  collections  received by the Company and payments  made by the Company  after the
related  Cut-off Date,  (other than  payments of principal and interest due on or before the related  Cut-off Date,
or received by the Company prior to the related Cut-off Date but allocable to a period  subsequent  thereto or with
respect to each LPMI Loan, in the amount of the LPMI Fee):

                     (i)  all  payments on account of  principal on the Mortgage  Loans,  including  all  Principal
         Prepayments;

                     (ii) all payments on account of interest on the Mortgage  Loans  adjusted to the Mortgage Loan
         Remittance Rate;

                     (iii) all Liquidation Proceeds;

                     (iv) all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Section
         4.10, Section 4.11, Section 4.14 and Section 4.15;

                     (v)  all  Condemnation  Proceeds  which are not  applied to the  restoration  or repair of the
         Mortgaged Property or released to the Mortgagor in accordance with Section 4.14;

                     (vi) any amount  required to be deposited in the Custodial  Account  pursuant to Section 4.01,
         4.09, 5.03, 6.01 or 6.02;

                     (vii) any amounts  payable in connection  with the repurchase of any Mortgage Loan pursuant to
         Section 3.03,  3.05 or 3.07 and all amounts  required to be deposited by the Company in connection  with a
         shortfall in principal amount of any Qualified Substitute Mortgage Loan pursuant to Section 3.03;

                     (viii)         with respect to each  Principal  Prepayment in full or in part,  the Prepayment
         Interest  Shortfall  Amount,  if any, for the month of  distribution.  Such deposit shall be made from the
         Company's  own funds,  without  reimbursement  therefor up to a maximum  amount per month of the Servicing
         Fee actually received for such month for the Mortgage Loans;

                     (ix) any  amounts  required  to be  deposited  by the  Company  pursuant  to  Section  4.11 in
         connection with the deductible clause in any blanket hazard insurance policy; and

                     (x)  any  amounts  received  with  respect  to or  related  to any  REO  Property  and all REO
         Disposition Proceeds pursuant to Section 4.16.

                  The foregoing  requirements for deposit into the Custodial  Account shall be exclusive,  it being
understood  and agreed that,  without  limiting the  generality  of the  foregoing,  payments in the nature of late
payment  charges and  assumption  fees,  to the extent  permitted  by Section  6.01,  need not be  deposited by the
Company  into the  Custodial  Account.  Any  interest  paid on funds  deposited  in the  Custodial  Account  by the
depository  institution  shall accrue to the benefit of the Company and the Company shall be entitled to retain and
withdraw such interest from the Custodial Account pursuant to Section 4.05.

                  Section 4.05      Permitted Withdrawals From Custodial Account.

                  The  Company  shall,  from  time to time,  withdraw  funds  from the  Custodial  Account  for the
following purposes:

                     (i)  to make  payments  to the  Purchaser  in the amounts  and in the manner  provided  for in
         Section 5.01;

                     (ii) to reimburse  itself for Monthly Advances of the Company's funds made pursuant to Section
         5.03,  the Company's  right to reimburse  itself  pursuant to this subclause (ii) being limited to amounts
         received  on the  related  Mortgage  Loan which  represent  late  payments of  principal  and/or  interest
         respecting  which  any  such  advance  was  made,  it  being  understood  that,  in the  case of any  such
         reimbursement,  the Company's right thereto shall be prior to the rights of Purchaser,  except that, where
         the Company is required to repurchase a Mortgage Loan pursuant to Section 3.03,  3.05,  3.07 or 6.02,  the
         Company's  right  to such  reimbursement  shall be  subsequent  to the  payment  to the  Purchaser  of the
         Repurchase  Price  pursuant to such  sections and all other  amounts  required to be paid to the Purchaser
         with respect to such Mortgage Loan;

                     (iii) to reimburse itself for unreimbursed  Servicing  Advances,  and for any unpaid Servicing
         Fees,  the  Company's  right to  reimburse  itself  pursuant to this  subclause  (iii) with respect to any
         Mortgage Loan being limited to related Liquidation  Proceeds,  Condemnation  Proceeds,  Insurance Proceeds
         and such other  amounts as may be  collected by the Company  from the  Mortgagor or otherwise  relating to
         the Mortgage Loan, it being  understood that, in the case of any such  reimbursement,  the Company's right
         thereto  shall be prior to the rights of Purchaser  except  where the Company is required to  repurchase a
         Mortgage  Loan  pursuant to Section 3.03,  3.05,  3.07 or 6.02, in which case the Company's  right to such
         reimbursement  shall be subsequent to the payment to the  Purchasers of the  Repurchase  Price pursuant to
         such sections and all other amounts  required to be paid to the  Purchasers  with respect to such Mortgage
         Loan;

                     (iv) to pay itself interest on funds deposited in the Custodial Account;

                     (v)  to reimburse  itself for expenses  incurred  and  reimbursable  to it pursuant to Section
         9.01;

                     (vi) to pay any  amount  required  to be paid  pursuant  to  Section  4.16  related to any REO
         Property,  it being  understood  that in the case of any  such  expenditure  or  withdrawal  related  to a
         particular REO Property,  the amount of such  expenditure or withdrawal  from the Custodial  Account shall
         be limited to amounts on deposit in the Custodial Account with respect to the related REO Property;

                     (vii) to clear and terminate the Custodial  Account upon the  termination  of this  Agreement;
         and

                     (viii)         to withdraw funds deposited in error.

                  In the event that the  Custodial  Account is  interest  bearing,  on each  Remittance  Date,  the
Company shall withdraw all funds from the Custodial  Account  except for those amounts  which,  pursuant to Section
5.01,  the Company is not obligated to remit on such  Remittance  Date.  The Company may use such  withdrawn  funds
only for the purposes described in this Section 4.05.

                  Section 4.06      Establishment of and Deposits to Escrow Account.

                  The Company  shall  segregate and hold all funds  collected  and received  pursuant to a Mortgage
Loan  constituting  Escrow  Payments  separate  and apart  from any of its own funds and  general  assets and shall
establish  and  maintain  one or more Escrow  Accounts,  in the form of time  deposit or demand  accounts,  titled,
"Countrywide Home Loans, Inc., in trust for the EMC Mortgage  Corporation,  as purchaser of Residential  Adjustable
Rate  Mortgage  Loans  and  various  Mortgagors".  The  Escrow  Accounts  shall  be  established  with a  Qualified
Depository,  in a manner which shall provide maximum available insurance thereunder.  Funds deposited in the Escrow
Account may be drawn on by the Company in accordance  with Section 4.07.  The creation of any Escrow  Account shall
be evidenced by a certification in the form of Exhibit E-1 hereto,  in the case of an account  established with the
Company,  or by a  letter  agreement  in the form of  Exhibit  E-2  hereto,  in the  case of an  account  held by a
depository  other than the Company.  A copy of such  certification  shall be furnished to the  Purchaser  and, upon
request, to any subsequent Purchaser.

                  The  Company  shall  deposit  in the Escrow  Account or  Accounts  within  two  Business  Days of
receipt, and retain therein:

                     (i)  all Escrow  Payments  collected  on account of the  Mortgage  Loans,  for the  purpose of
         effecting timely payment of any such items as required under the terms of this Agreement; and

                     (ii) all amounts  representing  Insurance  Proceeds or  Condemnation  Proceeds which are to be
         applied to the restoration or repair of any Mortgaged Property.

                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are
required under this  Agreement,  as set forth in Section 4.07. The Company shall be entitled to retain any interest
paid on funds  deposited  in the Escrow  Account by the  depository  institution,  other than  interest on escrowed
funds  required by law to be paid to the Mortgagor.  To the extent  required by law, the Company shall pay interest
on escrowed  funds to the Mortgagor  notwithstanding  that the Escrow Account may be  non-interest  bearing or that
interest paid thereon is insufficient for such purposes.

                  Section 4.07      Permitted Withdrawals From Escrow Account.

                  Withdrawals from the Escrow Account or Accounts may be made by the Company only:

                     (i)  to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  mortgage
         insurance premiums,  condominium  charges,  fire and hazard insurance premiums or other items constituting
         Escrow Payments for the related Mortgage;

                     (ii) to  reimburse  the Company for any  Servicing  Advances  made by the Company  pursuant to
         Section  4.08 with  respect to a related  Mortgage  Loan,  but only from  amounts  received on the related
         Mortgage Loan which represent late collections of Escrow Payments thereunder;

                     (iii) to  refund to any  Mortgagor  any funds  found to be in excess of the  amounts  required
         under the terms of the related Mortgage Loan;

                     (iv) for transfer to the Custodial  Account and application to reduce the principal balance of
         the Mortgage Loan in accordance with the terms of the related Mortgage and Mortgage Note;

                     (v)  for  application to restoration  or repair of the Mortgaged  Property in accordance  with
         the procedures outlined in Section 4.14;

                     (vi) to pay to the Company,  or any Mortgagor to the extent required by law, any interest paid
         on the funds deposited in the Escrow Account;

                     (vii) to clear and terminate the Escrow Account on the termination of this Agreement; and

                     (viii)         to withdraw funds deposited in error.

                  Section 4.08      Payment of Taxes, Insurance and Other Charges.

                  With respect to each Mortgage Loan, the Company shall maintain  accurate  records  reflecting the
status of ground rents, taxes,  assessments,  water rates, sewer rents, and other charges which are or may become a
lien upon the Mortgaged  Property and the status of PMI Policy premiums and fire and hazard insurance  coverage and
shall obtain,  from time to time, all bills for the payment of such charges  (including renewal premiums) and shall
effect payment thereof prior to the applicable  penalty or termination  date,  employing for such purpose  deposits
of the Mortgagor in the Escrow  Account which shall have been  estimated and  accumulated by the Company in amounts
sufficient  for such purposes,  as allowed under the terms of the Mortgage.  To the extent that a Mortgage does not
provide for Escrow  Payments,  the Company shall  determine that any such payments are made by the Mortgagor at the
time they first become due. The Company  assumes full  responsibility  for the timely payment of all such bills and
shall effect timely  payment of all such charges  irrespective  of each  Mortgagor's  faithful  performance  in the
payment of same or the making of the Escrow  Payments,  and the Company  shall make  advances from its own funds to
effect such payments.

                  Section 4.09      Protection of Accounts.

                  The Company may transfer the  Custodial  Account or the Escrow  Account to a different  Qualified
Depository from time to time.  Upon any such transfer,  the Company shall promptly notify the Purchaser and deliver
to the Purchaser a Custodial Account  Certification or Escrow Account  Certification (as applicable) in the form of
Exhibit D-1 or E-1 to this agreement.

                  The Company shall bear any  expenses,  losses or damages  sustained by the Purchaser  because the
Custodial Account and/or the Escrow Account are not demand deposit accounts.

                  Amounts on deposit  in the  Custodial  Account  and the Escrow  Account  may at the option of the
Company be invested in Eligible  Investments;  provided  that in the event that amounts on deposit in the Custodial
Account or the Escrow  Account  exceed the amount  fully  insured by the FDIC (the  "Insured  Amount")  the Company
shall be  obligated  to invest the excess  amount  over the  Insured  Amount in  Eligible  Investments  on the same
Business  Day as such excess  amount  becomes  present in the  Custodial  Account or the Escrow  Account.  Any such
Eligible  Investment  shall mature no later than the  Determination  Date next  following the date of such Eligible
Investment,  provided,  however, that if such Eligible Investment is an obligation of a Qualified Depository (other
than the Company) that maintains the Custodial  Account or the Escrow  Account,  then such Eligible  Investment may
mature on such  Remittance  Date.  Any such Eligible  Investment  shall be made in the name of the Company in trust
for the benefit of the  Purchaser.  All income on or gain realized from any such Eligible  Investment  shall be for
the benefit of the Company and may be withdrawn at any time by the Company.  Any losses  incurred in respect of any
such investment  shall be deposited in the Custodial  Account or the Escrow Account,  by the Company out of its own
funds immediately as realized.

                  Section 4.10      Maintenance of Hazard Insurance.

                  The Company shall cause to be maintained  for each Mortgage Loan hazard  insurance  such that all
buildings  upon the Mortgaged  Property are insured by a generally  acceptable  insurer rated A:VI or better in the
current  Best's Key Rating  Guide  ("Best's")  against  loss by fire,  hazards of extended  coverage and such other
hazards as are  customary  in the area where the  Mortgaged  Property  is located,  in an amount  which is at least
equal to the lesser of (i) the  replacement  value of the  improvements  securing  such  Mortgage Loan and (ii) the
greater of (a) the  outstanding  principal  balance of the  Mortgage  Loan and (b) an amount such that the proceeds
thereof shall be sufficient to prevent the Mortgagor or the loss payee from becoming a co-insurer.

                  If a Mortgaged  Property is located in an area  identified  in the Federal  Register by the Flood
Emergency  Management  Agency as having special flood hazards (and such flood  insurance has been made available) a
flood insurance policy meeting the requirements of the current  guidelines of the Federal Insurance  Administration
is in  effect  with a  generally  acceptable  insurance  carrier  rated  A:VI or  better  in  Best's  in an  amount
representing  coverage  equal to the lesser of (i) the minimum  amount  required,  under the terms of coverage,  to
compensate  for any  damage  or loss on a  replacement  cost  basis  (or the  unpaid  balance  of the  mortgage  if
replacement  cost  coverage is not  available  for the type of  building  insured)  and (ii) the maximum  amount of
insurance  which is available  under the Flood Disaster  Protection Act of 1973, as amended.  If at any time during
the term of the Mortgage  Loan,  the Company  determines  in  accordance  with  applicable  law and pursuant to the
Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not covered by flood
insurance or is covered in an amount less than the amount  required by the Flood  Disaster  Protection Act of 1973,
as amended,  the Company shall notify the related  Mortgagor  that the Mortgagor  must obtain such flood  insurance
coverage,  and if said Mortgagor fails to obtain the required flood insurance  coverage within forty-five (45) days
after  such  notification,  the  Company  shall  immediately  force  place  the  required  flood  insurance  on the
Mortgagor's behalf.

                  If a Mortgage is secured by a unit in a  condominium  project,  the Company shall verify that the
coverage required of the owner's association,  including hazard, flood, liability,  and fidelity coverage, is being
maintained in accordance  with then current Fannie Mae  requirements,  and secure from the owner's  association its
agreement  to notify the  Company  promptly  of any change in the  insurance  coverage  or of any  condemnation  or
casualty loss that may have a material effect on the value of the Mortgaged Property as security.

                  The Company shall cause to be maintained on each Mortgaged  Property  earthquake or such other or
additional  insurance as may be required  pursuant to such  applicable laws and regulations as shall at any time be
in force and as shall require such additional  insurance,  or pursuant to the  requirements of any private mortgage
guaranty insurer, or as may be required to conform with Accepted Servicing Practices.

                  In the event that any  Purchaser  or the Company  shall  determine  that the  Mortgaged  Property
should be  insured  against  loss or damage by  hazards  and risks not  covered  by the  insurance  required  to be
maintained by the Mortgagor  pursuant to the terms of the Mortgage,  the Company shall communicate and consult with
the Mortgagor with respect to the need for such insurance and bring to the Mortgagor's  attention the  desirability
of protection of the Mortgaged Property.

                  All policies  required  hereunder shall name the Company as loss payee and shall be endorsed with
standard or union mortgagee clauses,  without contribution,  which shall provide for at least 30 days prior written
notice of any cancellation, reduction in amount or material change in coverage.

                  The Company shall not interfere with the  Mortgagor's  freedom of choice in selecting  either his
insurance carrier or agent,  provided,  however, that the Company shall not accept any such insurance policies from
insurance  companies  unless such  companies  are rated A:VI or better in Best's and are licensed to do business in
the  jurisdiction  in which the  Mortgaged  Property is located.  The Company  shall  determine  that such policies
provide  sufficient  risk  coverage  and  amounts,  that they insure the  property  owner,  and that they  properly
describe the property  address.  The Company  shall  furnish to the  Mortgagor a formal notice of expiration of any
such insurance in sufficient time for the Mortgagor to arrange for renewal coverage by the expiration date.

                  Pursuant to Section 4.04,  any amounts  collected by the Company  under any such policies  (other
than  amounts to be  deposited  in the Escrow  Account  and  applied to the  restoration  or repair of the  related
Mortgaged  Property,  or property acquired in liquidation of the Mortgage Loan, or to be released to the Mortgagor,
in accordance with the Company's  normal  servicing  procedures as specified in Section 4.14) shall be deposited in
the Custodial Account subject to withdrawal pursuant to Section 4.05.

                  Section 4.11      Maintenance of Mortgage Impairment Insurance.

                  In the event that the  Company  shall  obtain  and  maintain a blanket  policy  insuring  against
losses arising from fire and hazards  covered under extended  coverage on all of the Mortgage  Loans,  then, to the
extent such  policy  provides  coverage  in an amount  equal to the amount  required  pursuant to Section  4.10 and
otherwise  complies with all other  requirements of Section 4.10, it shall conclusively be deemed to have satisfied
its  obligations as set forth in Section 4.10. Any amounts  collected by the Company under any such policy relating
to a Mortgage Loan shall be deposited in the  Custodial  Account  subject to  withdrawal  pursuant to Section 4.05.
Such  policy  may  contain a  deductible  clause,  in which  case,  in the  event  that  there  shall not have been
maintained on the related  Mortgaged  Property a policy  complying  with Section 4.10,  and there shall have been a
loss which would have been covered by such policy,  the Company shall deposit in the Custodial  Account at the time
of such loss the amount not otherwise  payable under the blanket policy  because of such  deductible  clause,  such
amount to deposited from the Company's funds, without reimbursement  therefor.  Upon request of any Purchaser,  the
Company  shall cause to be delivered to such  Purchaser a certified  true copy of such policy and a statement  from
the insurer  thereunder  that such policy shall in no event be terminated or materially  modified  without 30 days'
prior written notice to such Purchaser.

                  Section 4.12      Maintenance of Fidelity Bond and Errors and Omissions Insurance.

                  The Company shall maintain with  responsible  companies,  at its own expense,  a blanket Fidelity
Bond and an Errors and  Omissions  Insurance  Policy,  with broad  coverage  on all  officers,  employees  or other
persons acting in any capacity requiring such persons to handle funds,  money,  documents or papers relating to the
Mortgage Loans ("Company  Employees").  Any such Fidelity Bond and Errors and Omissions  Insurance  Policy shall be
in the form of the  Mortgage  Banker's  Blanket  Bond and shall  protect  and insure the  Company  against  losses,
including forgery, theft,  embezzlement,  fraud, errors and omissions and negligent acts of such Company Employees.
Such  Fidelity  Bond and Errors and Omissions  Insurance  Policy also shall protect and insure the Company  against
losses in connection with the release or  satisfaction  of a Mortgage Loan without having obtained  payment in full
of the  indebtedness  secured  thereby.  No provision of this Section 4.12  requiring such Fidelity Bond and Errors
and Omissions  Insurance  Policy shall diminish or relieve the Company from its duties and obligations as set forth
in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be acceptable to Fannie
Mae or Freddie Mac. Upon the request of any  Purchaser,  the Company shall cause to be delivered to such  Purchaser
a certified  true copy of such fidelity bond and insurance  policy and a statement  from the surety and the insurer
that such  fidelity bond and insurance  policy shall in no event be  terminated or materially  modified  without 30
days' prior written notice to the Purchaser.

                  Section 4.13      Inspections.

                  The Company shall inspect the Mortgaged  Property as often as deemed  necessary by the Company to
assure itself that the value of the Mortgaged  Property is being  preserved.  In addition,  if any Mortgage Loan is
more than 60 days  delinquent,  the Company  immediately  shall  inspect the  Mortgaged  Property and shall conduct
subsequent  inspections  in  accordance  with  Accepted  Servicing  Practices  or as may be required by the primary
mortgage guaranty insurer. The Company shall keep a written report of each such inspection.

                  Section 4.14      Restoration of Mortgaged Property.

                  The Company  need not obtain the  approval of the  Purchaser  prior to  releasing  any  Insurance
Proceeds or  Condemnation  Proceeds to the  Mortgagor to be applied to the  restoration  or repair of the Mortgaged
Property if such release is in  accordance  with  Accepted  Servicing  Practices.  At a minimum,  the Company shall
comply with the  following  conditions in connection  with any such release of Insurance  Proceeds or  Condemnation
Proceeds:

                     (i)  the Company shall receive satisfactory  independent verification of completion of repairs
         and issuance of any required approvals with respect thereto;

                     (ii) the Company  shall take all steps  necessary  to preserve the priority of the lien of the
         Mortgage,  including,  but not limited to requiring  waivers with respect to mechanics' and  materialmen's
         liens;

                     (iii) the Company shall verify that the Mortgage Loan is not in default; and

                     (iv) pending  repairs or  restoration,  the  Company  shall  place the  Insurance  Proceeds or
         Condemnation Proceeds in the Custodial Account.

                  If the  Purchaser  is named as an  additional  loss  payee,  the Company is hereby  empowered  to
endorse any loss draft issued in respect of such a claim in the name of the Purchaser.

                  Section 4.15      Maintenance of PMI and LPMI Policy; Claims.

                  (a)      With respect to each Mortgage Loan with a LTV in excess of 95%, the Company shall:

                  (i) with  respect to  Mortgage  Loans  which are not LPMI  Loans,  in  accordance  with state and
federal laws and without any cost to the  Purchaser,  maintain or cause the Mortgagor to maintain in full force and
effect a PMI Policy with a minimum of 35% coverage  insuring  that  portion of the  Mortgage  Loan in excess of 68%
(or such other  percentage  as stated in the related  Acknowledgment  Agreement)  of value,  and shall pay or shall
cause the Mortgagor to pay the premium  thereon on a timely  basis,  until the LTV of such Mortgage Loan is reduced
to 80%. In the event that such PMI Policy shall be  terminated,  the Company  shall  obtain from another  Qualified
Insurer a comparable  replacement  policy, with a total coverage equal to the remaining coverage of such terminated
PMI Policy,  at  substantially  the same fee level.  If the insurer  shall  cease to be a  Qualified  Insurer,  the
Company  shall  determine  whether  recoveries  under the PMI Policy are  jeopardized  for  reasons  related to the
financial  condition  of  such  insurer,  it  being  understood  that  the  Company  shall  in no  event  have  any
responsibility  or  liability  for any  failure to recover  under the PMI Policy for such  reason.  If the  Company
determines that recoveries are so jeopardized,  it shall notify the Purchaser and the Mortgagor,  if required,  and
obtain from another Qualified Insurer a replacement  insurance policy.  The Company shall not take any action which
would result in noncoverage  under any applicable PMI Policy of any loss which,  but for the actions of the Company
would have been covered  thereunder.  In connection with any assumption or substitution  agreement  entered into or
to be entered into pursuant to Section 4.01,  the Company shall  promptly  notify the insurer under the related PMI
Policy,  if any, of such  assumption or  substitution  of liability in accordance with the terms of such PMI Policy
and shall take all actions  which may be required by such  insurer as a condition to the  continuation  of coverage
under  such PMI  Policy.  If such PMI  Policy is  terminated  as a result of such  assumption  or  substitution  of
liability, the Company shall obtain a replacement PMI Policy as provided above.

                  (ii) with respect to LPMI Loans,  maintain in full force and effect an LPMI Policy  insuring that
portion of the Mortgage  Loan with a minimum of 35% coverage  insuring  that portion of the Mortgage Loan in excess
of 68% (or such other  percentage as stated in the related  Acknowledgment  Agreement)  of value,  and from time to
time,  withdraw the LPMI Fee with respect to such LPMI Loan from the Custodial  Account in order to pay the premium
thereon on a timely  basis,  until the LTV of such  Mortgage Loan is reduced to 80%. In the event that the interest
payments  made with  respect to any LPMI Loan are less than the LPMI Fee,  the Company  shall  advance from its own
funds the amount of any such  shortfall  in the LPMI Fee,  in payment of the premium on the  related  LPMI  Policy.
Any such advance  shall be a Servicing  Advance  subject to  reimbursement  pursuant to the  provisions  on Section
2.05.  In the event that such LPMI Policy shall be  terminated,  the Company  shall  obtain from another  Qualified
Insurer a comparable  replacement  policy, with a total coverage equal to the remaining coverage of such terminated
LPMI  Policy,  at  substantially  the same fee level.  If the insurer  shall cease to be a Qualified  Insurer,  the
Company  shall  determine  whether  recoveries  under the LPMI Policy are  jeopardized  for reasons  related to the
financial  condition  of  such  insurer,  it  being  understood  that  the  Company  shall  in no  event  have  any
responsibility  or  liability  for any  failure to recover  under the LPMI Policy for such  reason.  If the Company
determines that recoveries are so jeopardized,  it shall notify the Purchaser and the Mortgagor,  if required,  and
obtain from  another  Qualified  Insurer a  replacement  insurance  policy.  The Company  shall not take any action
which would result in noncoverage  under any applicable  LPMI Policy of any loss which,  but for the actions of the
Company would have been covered  thereunder.  In connection with any assumption or substitution  agreement  entered
into or to be entered into  pursuant to Section  6.01,  the Company  shall  promptly  notify the insurer  under the
related LPMI Policy,  if any, of such  assumption or substitution of liability in accordance with the terms of such
LPMI Policy and shall take all actions  which may be required by such  insurer as a condition  to the  continuation
of  coverage  under  such PMI  Policy.  If such  LPMI  Policy  is  terminated  as a result  of such  assumption  or
substitution of liability, the Company shall obtain a replacement LPMI Policy as provided above.

                  (b)      In  connection  with its  activities  as  servicer,  the  Company  agrees to prepare and
present,  on behalf of itself and the  Purchaser,  claims to the  insurer  under any PMI Policy or LPMI Policy in a
timely  fashion in  accordance  with the terms of such PMI Policy or LPMI Policy and, in this regard,  to take such
action as shall be  necessary  to permit  recovery  under any PMI  Policy or LPMI  Policy  respecting  a  defaulted
Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected by the Company under any PMI Policy or LPMI Policy
shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

                  (c)      Purchaser,  in its sole  discretion,  at any time,  may (i) either  obtain an additional
PMI Policy on any  Mortgage  Loan which  already  has a PMI  Policy in place,  or (ii)  obtain a PMI Policy for any
Mortgage  Loan which does not already have a PMI Policy in place.  In any event,  the Company  agrees to administer
such PMI Policies in accordance with the Agreement or any Reconstitution Agreement.

                  Section 4.16      Title, Management and Disposition of REO Property.

                  In the event that title to any Mortgaged  Property is acquired in  foreclosure or by deed in lieu
of  foreclosure,  the deed or certificate of sale shall be taken in the name of the Purchaser,  or in the event the
Purchaser is not  authorized  or  permitted  to hold title to real  property in the state where the REO Property is
located,  or would be adversely  affected under the "doing business" or tax laws of such state by so holding title,
the deed or  certificate  of sale shall be taken in the name of such Person or Persons as shall be consistent  with
an Opinion of Counsel  obtained by the Company from any attorney  duly  licensed to practice law in the state where
the REO Property is located.  The Person or Persons holding such title other than the Purchaser  shall  acknowledge
in writing that such title is being held as nominee for the Purchaser.

                  The Company  shall  manage,  conserve,  protect and operate each REO  Property for the  Purchaser
solely  for the  purpose  of its  prompt  disposition  and sale.  The  Company,  either  itself or through an agent
selected by the Company,  shall manage,  conserve,  protect and operate the REO Property in the same manner that it
manages,  conserves,  protects and operates other foreclosed  property for its own account,  and in the same manner
that similar  property in the same  locality as the REO Property is managed.  The Company shall attempt to sell the
same (and may  temporarily  rent the same for a period not  greater  than one year,  except as  otherwise  provided
below) on such terms and conditions as the Company deems to be in the best interest of the Purchaser.

                  The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and
shall sell such REO Property in any event within one year after title has been taken to such REO  Property,  unless
(i) (A) a REMIC election has not been made with respect to the  arrangement  under which the Mortgage Loans and the
REO Property are held, and (ii) the Company  determines,  and gives an appropriate  notice to the Purchaser to such
effect,  that a longer period is necessary  for the orderly  liquidation  of such REO Property.  If a period longer
than one year is  permitted  under the  foregoing  sentence  and is  necessary to sell any REO Property the Company
shall report monthly to the Purchaser as to the progress being made in selling such REO Property.

                  The Company  shall also  maintain on each REO Property  fire and hazard  insurance  with extended
coverage in amount which is at least equal to the maximum  insurable value of the improvements  which are a part of
such property,  liability  insurance and, to the extent required and available under the Flood Disaster  Protection
Act of 1973, as amended, flood insurance in the amount required above.

                  The  disposition  of REO  Property  shall be carried out by the  Company at such price,  and upon
such terms and  conditions,  as the Company  deems to be in the best  interests of the  Purchaser.  The proceeds of
sale of the REO Property  shall be promptly  deposited in the Custodial  Account.  As soon as practical  thereafter
the  expenses  of such sale shall be paid and the  Company  shall  reimburse  itself for any  related  unreimbursed
Servicing  Advances,  unpaid  Servicing  Fees and  unreimbursed  advances made pursuant to Section 5.03, and on the
Remittance  Date  immediately  following the Principal  Prepayment  Period in which such sale proceeds are received
the net cash proceeds of such sale remaining in the Custodial Account shall be distributed to the Purchaser.

                  The Company shall  withdraw the  Custodial  Account  funds  necessary  for the proper  operation,
management and  maintenance of the REO Property,  including the cost of maintaining any hazard  insurance  pursuant
to Section 4.10 and the fees of any managing agent of the Company,  a Subservicer,  or the Company itself.  The REO
management  fee shall be an amount that is reasonable  and  customary in the area where the  Mortgaged  Property is
located.  The Company shall make monthly  distributions  on each  Remittance Date to the Purchasers of the net cash
flow from the REO Property  (which shall equal the  revenues  from such REO Property net of the expenses  described
in this  Section  4.16 and of any  reserves  reasonably  required  from time to time to be  maintained  to  satisfy
anticipated liabilities for such expenses).

                  Section 4.17      Real Estate Owned Reports.

                  Together with the  statement  furnished  pursuant to Section  5.02,  the Company shall furnish to
the Purchaser on or before the  Remittance  Date each month a statement  with respect to any REO Property  covering
the  operation of such REO Property for the previous  month and the Company's  efforts in connection  with the sale
of such REO  Property and any rental of such REO Property  incidental  to the sale thereof for the previous  month.
That statement shall be accompanied by such other information as the Purchaser shall reasonably request.

                  Section 4.18      Liquidation Reports.

                  Upon the foreclosure sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser
pursuant to a deed in lieu of  foreclosure,  the Company shall submit to the  Purchaser a  liquidation  report with
respect to such Mortgaged Property.

                  Section 4.19      Reports of Foreclosures and Abandonments of Mortgaged Property.

                  Following  the  foreclosure  sale or  abandonment  of any Mortgaged  Property,  the Company shall
report such foreclosure or abandonment as required pursuant to Section 6050J of the Code.

                  Section 4.20      Notification of Adjustments.

                  With respect to each Mortgage  Loan,  the Company shall adjust the Mortgage  Interest Rate on the
related  Interest Rate Adjustment Date and shall adjust the Monthly Payment on the related Payment  Adjustment Date
in compliance with the  requirements of applicable law and the related  Mortgage and Mortgage Note. If, pursuant to
the terms of the Mortgage  Note,  another index is selected for  determining  the Mortgage  Interest Rate, the same
index will be used with respect to each  Mortgage  Note which  requires a new index to be selected,  provided  that
such  selection  does not conflict  with the terms of the related  Mortgage  Note.  The Company  shall  execute and
deliver any and all necessary  notices  required under  applicable  law and the terms of the related  Mortgage Note
and  Mortgage  regarding  the  Mortgage  Interest  Rate and the Monthly  Payment  adjustments.  The  Company  shall
promptly upon written request thereof,  deliver to the Purchaser such  notifications and any additional  applicable
data  regarding  such  adjustments  and the methods used to calculate  and  implement  such  adjustments.  Upon the
discovery by the Company,  or the  Purchaser  that the Company has failed to adjust a Mortgage  Interest  Rate or a
Monthly  Payment  pursuant to the terms of the related  Mortgage Note and Mortgage,  the Company shall  immediately
deposit in the Custodial Account from its own funds the amount of any interest loss caused the Purchaser thereby.


                                                     ARTICLE V

                                               PAYMENTS TO PURCHASER

                  Section 5.01      Remittances.

                  On each Remittance  Date the Company shall remit by wire transfer of immediately  available funds
to the  Purchaser  (a)  all  amounts  deposited  in the  Custodial  Account  as of the  close  of  business  on the
Determination  Date (net of charges against or withdrawals  from the Custodial  Account  pursuant to Section 4.05),
plus (b) all amounts,  if any,  which the Company is obligated to distribute  pursuant to Section  5.03,  minus (c)
any amounts  attributable to Principal  Prepayments received after the applicable Principal Prepayment Period which
amounts shall be remitted on the following  Remittance Date,  together with any additional  interest required to be
deposited in the  Custodial  Account in  connection  with such  Principal  Prepayment  in  accordance  with Section
4.04(viii),  and minus (d) any amounts  attributable to Monthly  Payments  collected but due on a Due Date or Dates
subsequent  to the  first  day of the  month  of the  Remittance  Date,  which  amounts  shall be  remitted  on the
Remittance Date next succeeding the Due Period for such amounts.

                  With  respect  to any  remittance  received  by the  Purchaser  after  the  second  Business  Day
following the Business Day on which such payment was due, the Company  shall pay to the  Purchaser  interest on any
such late  payment at an annual rate equal to the Prime Rate,  adjusted as of the date of each  change,  plus three
percentage  points,  but in no event greater than the maximum  amount  permitted by  applicable  law. Such interest
shall be  deposited in the  Custodial  Account by the Company on the date such late payment is made and shall cover
the period  commencing  with the day following  such second  Business Day and ending with the Business Day on which
such payment is made, both inclusive.  Such interest shall be remitted along with the  distribution  payable on the
next succeeding  Remittance  Date. The payment by the Company of any such interest shall not be deemed an extension
of time for payment or a waiver of any Event of Default by the Company.

                  Section 5.02      Statements to Purchaser.

                  Not later than the 10th day of each  calendar  month,  the Company shall furnish to the Purchaser
a Monthly  Remittance  Advice,  with a trial  balance  report  attached  thereto,  in the form of Exhibit F annexed
hereto  electronic  medium  mutually  acceptable  to the  parties as to the  preceding  calendar  month and the Due
Period in the month of remittance

                  In  addition,  not more than 60 days  after the end of each  calendar  year,  the  Company  shall
furnish  to each  Person  who was a  Purchaser  at any time  during  such  calendar  year an  annual  statement  in
accordance with the  requirements  of applicable  federal income tax law as to the aggregate of remittances for the
applicable  portion of such year.  Nothing in this  Section  5.02 shall be deemed to require the Company to prepare
any federal income tax return on Internal Revenue Service Form 1066, U.S. Real Estate Mortgage  Investment  Conduit
Income Tax Return,  including  Schedule Q thereto,  Quarterly Notice to Residual  Interest Holders of REMIC Taxable
Income  or Net Loss  Allocation,  or any  successor  forms,  to be filed on  behalf  of any  REMIC  under the REMIC
Provisions.

                  Section 5.03      Monthly Advances by Company.

                  On the Business Day  immediately  preceding each  Remittance  Date,  either (a) the Company shall
deposit in the Custodial  Account from its own funds or (b) if funds are on deposit in the Custodial  Account which
are not required to be remitted on the related  Remittance  Date, the Company may make an appropriate  entry in its
records that such funds shall be applied toward the related  Monthly Advance  (provided,  that any funds so applied
shall be replaced by the Company no later than the Business Day immediately  preceding the next  Remittance  Date),
in each case, in an aggregate  amount equal to all Monthly  Payments (with  interest  adjusted to the Mortgage Loan
Remittance  Rate) which were due on the Mortgage Loans during the  applicable Due Period and which were  delinquent
at the close of  business  on the  immediately  preceding  Determination  Date or which were  deferred  pursuant to
Section  4.01.  The  Company's  obligation  to make such  Monthly  Advances as to any Mortgage  Loan will  continue
through  the last  Monthly  Payment  due prior to the  payment in full of the  Mortgage  Loan,  or through the last
Remittance  Date prior to the Remittance Date for the  distribution of all Liquidation  Proceeds and other payments
or recoveries (including Insurance Proceeds and Condemnation Proceeds) with respect to the Mortgage Loan.

                  In no event shall the Company be obligated  to make an advance  under this section 5.03 if at the
time of such  advance  it deems  such  advance  to be  non-recoverable.  The  Company  shall  promptly  deliver  an
officer's  certificate to the Purchaser upon  determining  that any advance is  non-recoverable.  In the event that
upon  liquidation of the Mortgage Loan, the Liquidation  Proceeds are insufficient to reimburse the Company for any
Monthly  Advances,  the Company  shall notify the related  Purchaser  of such  shortfall  by  registered  mail with
sufficient  supporting  documentation and shall have the right to deduct such shortfall from the next remittance to
be paid to the related Purchaser.


                                                    ARTICLE VI

                                           GENERAL SERVICING PROCEDURES

                  Section 6.01      Transfers of Mortgaged Property.

                  The Company shall use its best efforts to enforce any  "due-on-sale"  provision  contained in any
Mortgage  or Mortgage  Note and to deny  assumption  by the person to whom the  Mortgaged  Property  has been or is
about to be sold whether by absolute  conveyance or by contract of sale,  and whether or not the Mortgagor  remains
liable on the Mortgage and the Mortgage Note. When the Mortgaged  Property has been conveyed by the Mortgagor,  the
Company shall,  to the extent it has knowledge of such  conveyance,  exercise its rights to accelerate the maturity
of such Mortgage Loan under the  "due-on-sale"  clause  applicable  thereto,  provided,  however,  that the Company
shall not exercise  such rights if  prohibited  by law from doing so or if the exercise of such rights would impair
or threaten to impair any recovery under the related PMI or LPMI Policy, if any.

                  If  the  Company  reasonably  believes  it  is  unable  under  applicable  law  to  enforce  such
"due-on-sale" clause, the Company shall enter into (i) an assumption and modification  agreement with the person to
whom such  property has been  conveyed,  pursuant to which such person  becomes  liable under the Mortgage Note and
the original  Mortgagor  remains liable thereon or (ii) in the event the Company is unable under  applicable law to
require that the original  Mortgagor  remain  liable under the Mortgage  Note and the Company has the prior consent
of the primary  mortgage  guaranty  insurer,  a  substitution  of  liability  agreement  with the  purchaser of the
Mortgaged  Property  pursuant to which the original  Mortgagor is released from  liability and the purchaser of the
Mortgaged  Property is  substituted  as Mortgagor and becomes  liable under the Mortgage Note. If an assumption fee
is collected  by the Company for  entering  into an  assumption  agreement,  a portion of such fee, up to an amount
equal to one percent (1.0%) of the  outstanding  principal  balance of the related  Mortgage Loan, will be retained
by the Company as additional  servicing  compensation,  and any portion  thereof in excess one percent (1.0%) shall
be deposited in the Custodial  Account for the benefit of the Purchaser.  In connection with any such assumption or
substitution of liability,  neither the Mortgage  Interest Rate borne by the related Mortgage Note, the term of the
Mortgage  Loan,  the Index,  the Lifetime  Mortgage  Interest Rate Cap, the Initial Rate Cap or the Gross Margin of
any Mortgage Loan, nor the outstanding principal amount of the Mortgage Loan shall be changed.

                  To the extent that any Mortgage Loan is assumable,  the Company  shall  inquire  diligently  into
the creditworthiness of the proposed transferee,  and shall use the underwriting  criteria for approving the credit
of the proposed  transferee  which are used by Fannie Mae with respect to  underwriting  mortgage loans of the same
type as the Mortgage Loans.  If the credit of the proposed  transferee  does not meet such  underwriting  criteria,
the Company  diligently  shall, to the extent permitted by the Mortgage or the Mortgage Note and by applicable law,
accelerate the maturity of the Mortgage Loan.

                  Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

                  Upon the payment in full of any Mortgage  Loan,  or the receipt by the Company of a  notification
that  payment in full will be escrowed in a manner  customary  for such  purposes,  the  Company  shall  notify the
Purchaser  in the  Monthly  Remittance  Advice as  provided  in Section  5.02,  and may  request the release of any
Mortgage  Loan  Documents.  In  connection  with any such  prepayment  in full,  the Company  shall comply with all
applicable laws regarding satisfaction, release or reconveyance with respect to the Mortgage.

                  If the Company  satisfies or releases a Mortgage  without first having  obtained  payment in full
of the  indebtedness  secured by the Mortgage or should the Company  otherwise  prejudice  any rights the Purchaser
may have under the mortgage  instruments,  upon written demand of the Purchaser,  the Company shall  repurchase the
related  Mortgage Loan at the Repurchase  Price by deposit thereof in the Custodial  Account within 2 Business Days
of receipt of such demand by the  Purchaser.  The Company shall maintain the Fidelity Bond and Errors and Omissions
Insurance  Policy as  provided  for in Section  4.12  insuring  the Company  against  any loss it may sustain  with
respect to any Mortgage Loan not satisfied in accordance with the procedures set forth herein.

                  Section 6.03      Servicing Compensation.

                  As compensation  for its services  hereunder,  the Company shall be entitled to withdraw from the
Custodial  Account or to retain from interest  payments on the Mortgage  Loans the amount of its Servicing Fee. The
Servicing  Fee shall be payable  monthly and shall be computed  on the basis of the same unpaid  principal  balance
and for the period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The Servicing
Fee shall be payable  only at the time of and with  respect to those  Mortgage  Loans for which  payment is in fact
made of the entire  amount of the Monthly  Payment.  The  obligation  of the  Purchaser to pay the Servicing Fee is
limited to, and payable solely from, the interest portion of such Monthly Payments collected by the Company.

                  Additional  servicing  compensation  in the form of assumption  fees,  to the extent  provided in
Section 6.01,  and late payment  charges and Prepayment  Penalties,  shall be retained by the Company to the extent
not required to be deposited in the Custodial  Account.  The Company shall be required to pay all expenses incurred
by it in connection  with its servicing  activities  hereunder and shall not be entitled to  reimbursement  thereof
except as  specifically  provided for herein.  Notwithstanding  anything in this Agreement to the contrary,  in the
event of a  Principal  Prepayment  in full,  the Company  shall not waive,  and shall not permit the waiver of, any
Prepayment  Penalty or portion  thereof  required by the terms of the related  Mortgage Note unless (i) the Company
determines that such waiver would maximize  recovery of Liquidations  Proceeds for such Mortgage Loan,  taking into
account  the  value of such  Prepayment  Penalty,  or (ii) (A) the  enforeceability  therefore  is  limited  (1) by
bankruptcy, insolvency,  moratorium,  receivership, or other similar law relating to creditors' rights generally or
(2) due to  acceleration in connection with a foreclosure or other  involuntary  payment or (B) the  enforceability
is otherwise limited or prohibited by applicable law.

                  Section 6.04      Annual Statement as to Compliance.

                  The Company  shall  deliver to the  Purchaser,  on or before May 31 each year  beginning  May 31,
2003, an Officer's  Certificate,  stating that (i) a review of the  activities of the Company  during the preceding
calendar year and of  performance  under this Agreement has been made under such  officer's  supervision,  and (ii)
the  Company has  complied  fully with the  provisions  of Article II and Article IV, and (iii) to the best of such
officer's  knowledge,  based on such review,  the Company has fulfilled all its  obligations  under this  Agreement
throughout  such year, or, if there has been a default in the fulfillment of any such  obligation,  specifying each
such default  known to such officer and the nature and status  thereof and the action being taken by the Company to
cure such default.

                  Section 6.05      Annual Independent Public Accountants' Servicing Report.

                  On or before May 31st of each year  beginning May 31, 2003,  the Company,  at its expense,  shall
cause a firm of independent  public  accountants  which is a member of the American  Institute of Certified  Public
Accountants  to furnish a statement to each Purchaser to the effect that such firm has examined  certain  documents
and  records  relating to the  servicing  of the  Mortgage  Loans and this  Agreement  and that such firm is of the
opinion that the  provisions of Article II and Article IV have been complied  with,  and that, on the basis of such
examination  conducted  substantially  in  compliance  with the Single  Attestation  Program for Mortgage  Bankers,
nothing has come to their  attention  which would indicate that such servicing has not been conducted in compliance
therewith,  except  for (i) such  exceptions  as such firm  shall  believe  to be  immaterial,  and (ii) such other
exceptions as shall be set forth in such statement.

                  Section 6.06      Right to Examine Company Records.

                  The  Purchaser  shall have the right to examine and audit any and all of the books,  records,  or
other  information  of the  Company,  whether  held by the Company or by another on its behalf,  with respect to or
concerning  this  Agreement  or the  Mortgage  Loans,  during  business  hours  or at such  other  times  as may be
reasonable under applicable circumstances, upon reasonable advance notice.


                                                    ARTICLE VII

                                      AGENCY TRANSFER; PASS-THROUGH TRANSFER

                  Section 7.01      Removal of Mortgage Loans from Inclusion Under this Agreement Upon an Agency
                                    Transfer, or a Pass-Through Transfer on One or More Reconstitution Dates.

                  The Purchaser and the Company agree that with respect to any  Pass-Through  Transfer,  Whole Loan
Transfer or Agency  Transfers,  as  applicable,  the Company shall  cooperate  with the Purchaser in effecting such
transfers and shall  negotiate in good faith and execute any  Reconstitution  Agreement  required to effectuate the
foregoing;  provided that, such Reconstitution  Agreement shall not materially  increase the Company's  obligations
or  liabilities  hereunder,  nor diminish any of the Company's  rights,  and provide to any master  servicer or the
trustee,  as  applicable,  and/or  the  Purchaser  any and  all  publicly  available  information  and  appropriate
verification  of  information  which may be reasonably  available to the Company,  whether  through  letters of its
auditors and counsel or otherwise,  as the Purchaser,  trustee or a master servicer shall reasonable  request as to
the related  Mortgage  Loans.  Purchaser  shall  reimburse  Company  for any and all costs or expenses  incurred by
Company  (i) in  obtaining  "accountant  comfort  letters"  with  respect to  information  supplied  in response to
Purchaser  requests,  (ii) in connection  with any due diligence  performed in connection  with a  Pass-Through  or
Whole  Loan  Transfer  or (iii)  making the  Mortgage  Loan  Documents  or  Servicing  Files  available  to parties
participating  in a  Pass-Through  or Whole Loan Transfer,  including  without  limitation,  shipping  costs.  Such
information  may be included in any disclosure  document  prepared in connection  with the  Pass-Through  Transfer,
Whole Loan  Transfer or Agency  Transfer,  as  applicable;  provided,  however,  that Company  shall  indemnify the
Purchaser  against any liability arising from any material  omissions or misstatements in any information  supplied
by the Company and included in a disclosure  document;  and provided,  further,  that the Purchaser shall indemnify
the Company  against any  liability  arising from any  information  included in a disclosure  document that was not
supplied by the Company.  The Company  shall execute any  Reconstitution  Agreements  required  within a reasonable
period of time after receipt of such  agreements  which time shall be sufficient  for the Company and the Company's
counsel to review such  agreements.  Company  shall use its Best  Efforts to complete  such review  within ten (10)
Business  Days  after  mutual  agreement  as to the terms  thereof,  but such time shall not  exceed  fifteen  (15)
Business Days after mutual agreement as to the terms thereof.

                  The Company shall not be required to restate any  representations  and  warranties as of the date
of any  Pass-Through  Transfer,  Whole  Loan  Transfer  or Agency  Transfers  other  than the  representations  and
warranties  set  forth in  Section  3.01  (provided,  that  the  Company  shall  not be  required  to  restate  the
representation and warranty set forth in Section 3.01(j)).

                  In the event of any Agency  Transfer,  Pass-Through  or Whole Loan  Transfer,  the Company  shall
have no obligation to pay any custodial fees charged by the Agency.

                  Section 7.02      Purchaser's Repurchase and Indemnification Obligations.

                  Upon  receipt by the Company of notice  from  Fannie Mae,  Freddie Mac or the trustee of a breach
of any Purchaser  representation or warranty contained in any Reconstitution  Agreement or a request by Fannie Mae,
Freddie Mac or the trustee,  as the case may be, for the repurchase of any Mortgage Loan  transferred to Fannie Mae
or Freddie Mac pursuant to an Agency  Transfer or to a trustee  pursuant to a  Pass-Through  Transfer,  the Company
shall promptly notify the Purchaser of same and shall,  at the direction of the Purchaser,  use its best efforts to
cure and  correct any such breach and to satisfy  the  requests  or  concerns  of Fannie Mae,  Freddie  Mac, or the
trustee related to such  deficiencies of the related Mortgage Loans  transferred to Fannie Mae, Freddie Mac, or the
trustee.

                  The Purchaser shall  repurchase  from the Company any Mortgage Loan  transferred to Fannie Mae or
Freddie Mac pursuant to an Agency  Transfer or to a trustee  pursuant to a  Pass-Through  Transfer  with respect to
which the Company has been required by Fannie Mae,  Freddie Mac, or the trustee to repurchase  due to a breach of a
representation  or warranty  made by the Purchaser  with respect to the Mortgage  Loans,  or the servicing  thereof
prior to the transfer date to Fannie Mae, Freddie Mac, or the trustee in any  Reconstitution  Agreement and not due
to a breach of the  Company's  representations  or  obligations  thereunder  or  pursuant  to this  Agreement.  The
repurchase  price to be paid by the Purchaser to the Company shall equal that repurchase  price paid by the Company
to Fannie Mae,  Freddie Mac, or the third party  purchaser  plus all  reasonable  costs and  expenses  borne by the
Company in  connection  with the cure of said breach of a  representation  or warranty made by the Purchaser and in
connection with the repurchase of such Mortgage Loan from Fannie Mae, Freddie Mac, or the trustee,  including,  but
not limited to, reasonable and necessary attorneys' fees.

                  At the time of repurchase,  the Custodian and the Company shall arrange for the  reassignment  of
the repurchased  Mortgage Loan to the Purchaser  according to the Purchaser's  instructions and the delivery to the
Custodian  of any  documents  held by Fannie  Mae,  Freddie  Mac, or the trustee  with  respect to the  repurchased
Mortgage Loan pursuant to the related Reconstitution  Agreement.  In the event of a repurchase,  the Company shall,
simultaneously  with such reassignment,  give written notice to the Purchaser that such repurchase has taken place,
and amend the related  Mortgage  Loan  Schedule to reflect the addition of the  repurchased  Mortgage  Loan to this
Agreement.  In connection with any such addition,  the Company and the Purchaser shall be deemed to have made as to
such repurchased Mortgage Loan the representations and warranties set forth in this Agreement.


                                                   ARTICLE VIII

                                               COMPANY TO COOPERATE

                  Section 8.01      Provision of Information.

                  During the term of this  Agreement  and  provided  such request will cause the Company to violate
any  applicable  law or statute,  the Company shall  furnish to the  Purchaser  such  periodic,  special,  or other
reports or information  and copies or originals of any documents  contained in the Servicing File for each Mortgage
Loan,  whether or not provided for herein,  as shall be necessary,  reasonable,  or appropriate with respect to the
Purchaser,  any  regulatory  requirement  pertaining to the Purchaser or the purposes of this  Agreement.  All such
reports,  documents or  information  shall be provided by and in accordance  with all reasonable  instructions  and
directions which the Purchaser may give.  Purchaser shall pay any costs related to any special reports.

                  The  Company  shall  execute and  deliver  all such  instruments  and take all such action as the
Purchaser  may  reasonably  request  from time to time,  in order to  effectuate  the purposes and to carry out the
terms of this Agreement.

                  Section 8.02      Financial Statements; Servicing Facility.

                  In  connection  with  marketing  the  Mortgage  Loans,  the  Purchaser  may make  available  to a
prospective  Purchaser a Consolidated  Statement of Operations of the Company for the most recently  completed five
fiscal years for which such a statement is available,  as well as a Consolidated  Statement of Condition at the end
of the last two fiscal years  covered by such  Consolidated  Statement of  Operations.  The Company also shall make
available any comparable  interim  statements to the extent any such  statements have been prepared by or on behalf
of the  Company  (and are  available  upon  request to members or  stockholders  of the Company or to the public at
large).  If it has not  already  done so,  the  Company  shall  furnish  promptly  to the  Purchaser  copies of the
statement  specified  above.  Unless  requested  the  Purchaser,  the Company  shall not be required to deliver any
documents which are publicly available on EDGAR.

                  The Company  also shall make  available to Purchaser  or  prospective  Purchaser a  knowledgeable
financial or accounting officer for the purpose of answering  questions  respecting recent  developments  affecting
the Company or the financial  statements  of the Company,  and to permit any  prospective  Purchaser to inspect the
Company's  servicing  facilities  or those of any  Subservicer  for the  purpose  of  satisfying  such  prospective
Purchaser that the Company and any  Subservicer  have the ability to service the Mortgage Loans as provided in this
Agreement.


                                                    ARTICLE IX

                                                    THE COMPANY

                  Section 9.01      Indemnification; Third Party Claims.

                  The Company  shall  indemnify  the  Purchaser  and hold it  harmless  against any and all claims,
losses, damages,  penalties,  fines, and forfeitures,  including, but not limited to reasonable and necessary legal
fees and related  costs,  judgments,  and any other costs,  fees and expenses that the Purchaser may sustain in any
way related to the failure of the  Company to (a)  perform  its duties and  service  the  Mortgage  Loans in strict
compliance  with the terms of this  Agreement or any  Reconstitution  Agreement  entered  into  pursuant to Section
7.01,  and/or (b) comply with  applicable  law. The Company  immediately  shall notify the  Purchaser if a claim is
made by a third party with respect to this Agreement or any  Reconstitution  Agreement or the Mortgage Loans, shall
promptly  notify  Fannie Mae,  Freddie  Mac, or the  trustee  with  respect to any claim made by a third party with
respect to any  Reconstitution  Agreement,  assume (with the prior written consent of the Purchaser) the defense of
any such claim and pay all expenses in connection  therewith,  including counsel fees, and promptly pay,  discharge
and  satisfy  any  judgment  or decree in the  amount of $5,000 or less,  which may be  entered  against  it or the
Purchaser in respect of such claim. The Company shall follow any written  instructions  received from the Purchaser
in connection with such claim.  The Purchaser  promptly shall reimburse the Company for all amounts  advanced by it
pursuant to the preceding  sentence  except when the claim is in any way related to the  Company's  indemnification
pursuant  to Section  3.03,  or the failure of the Company to (a) service  and  administer  the  Mortgage  Loans in
strict  compliance  with the terms of this  Agreement  or any  Reconstitution  Agreement,  and/or (b)  comply  with
applicable law.

                  Section 9.02      Merger or Consolidation of the Company.

                  The Company shall keep in full effect its  existence,  rights and  franchises  as a  corporation,
and shall obtain and preserve its  qualification  to do business as a foreign  corporation in each  jurisdiction in
which such  qualification is or shall be necessary to protect the validity and  enforceability of this Agreement or
any of the Mortgage Loans and to perform its duties under this Agreement.

                  Any person into which the Company may be merged or  consolidated,  or any  corporation  resulting
from any merger,  conversion or  consolidation  to which the Company shall be a party, or any Person  succeeding to
the business of the Company,  shall be the successor of the Company  hereunder,  without the execution or filing of
any  paper  or any  further  act on  the  part  of any of the  parties  hereto,  anything  herein  to the  contrary
notwithstanding,  provided,  however,  that the successor or surviving  Person shall be an institution (i) having a
net worth of not less than  $25,000,000,  (ii) whose  deposits are insured by the FDIC through the BIF or the SAIF,
and (iii) which is a Fannie Mae-approved company in good standing.

                  Section 9.03      Limitation on Liability of Company and Others.

                  Neither  the  Company  nor any of the  directors,  officers,  employees  or agents of the Company
shall be under any  liability  to the  Purchaser  for any  action  taken or for  refraining  from the taking of any
action  in good  faith  pursuant  to this  Agreement,  or for  errors in  judgment,  provided,  however,  that this
provision  shall not protect the Company or any such person  against any Breach of  warranties  or  representations
made herein,  or failure to perform its  obligations  in strict  compliance  with any standard of care set forth in
this  Agreement,  or any  liability  which  would  otherwise  be  imposed  by reason of any breach of the terms and
conditions of this Agreement. The Company and any director,  officer,  employee or agent of the Company may rely in
good faith on any document of any kind prima facie  properly  executed and submitted by any Person  respecting  any
matters  arising  hereunder.  The Company shall not be under any  obligation to appear in,  prosecute or defend any
legal  action  which is not  incidental  to its  duties to  service  the  Mortgage  Loans in  accordance  with this
Agreement  and which in its  opinion  may  involve it in any  expense or  liability,  provided,  however,  that the
Company  may,  with the  consent  of the  Purchaser,  undertake  any such  action  which it may deem  necessary  or
desirable  in  respect to this  Agreement  and the rights and duties of the  parties  hereto.  In such  event,  the
Company shall be entitled to  reimbursement  from the Purchaser of the reasonable  legal expenses and costs of such
action.

                  Section 9.04      Limitation on Resignation and Assignment by Company.

                  The Purchaser has entered into this  Agreement with the Company and  subsequent  Purchasers  will
purchase the Mortgage Loans in reliance upon the independent status of the Company,  and the  representations as to
the adequacy of its servicing facilities,  plant, personnel, records and procedures, its integrity,  reputation and
financial  standing,  and the continuance  thereof.  Therefore,  the Company shall neither assign this Agreement or
the  servicing  hereunder  or  delegate  its  rights or duties  hereunder  or any  portion  hereof (to other than a
Subservicer) or sell or otherwise  dispose of all or substantially  all of its property or assets without the prior
written  consent of the  Purchaser,  which  consent  shall be granted or  withheld  in the sole  discretion  of the
Purchaser;  provided,  however,  that the Company may assign its right and obligations hereunder to any entity that
is directly or indirectly  owned or controlled by the Company and the Company  guarantees  the  performance by such
entity of all obligations hereunder.

                  The  Company  shall not resign from the  obligations  and duties  hereby  imposed on it except by
mutual consent of the Company and the Purchaser or upon the  determination  that its duties hereunder are no longer
permissible  under  applicable  law and such  incapacity  cannot be cured by the  Company.  Any such  determination
permitting the  resignation of the Company shall be evidenced by an Opinion of Counsel to such effect  delivered to
the  Purchaser  which  Opinion of Counsel  shall be in form and  substance  acceptable  to the  Purchaser.  No such
resignation  shall  become  effective  until a successor  shall have  assumed the  Company's  responsibilities  and
obligations hereunder in the manner provided in Section 12.01.

                  Without in any way limiting the  generality  of this Section  9.04, in the event that the Company
either shall assign this  Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder
or any portion thereof (to other than a Subservicer) or sell or otherwise  dispose of all or  substantially  all of
its property or assets,  without the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the
right to  terminate  this  Agreement  upon notice given as set forth in Section  10.01,  without any payment of any
penalty or damages and without any liability whatsoever to the Company or any third party.


                                                     ARTICLE X

                                                      DEFAULT

                  Section 10.01     Events of Default.

                  Each of the following shall constitute an Event of Default on the part of the Company:

                     (i)  any failure by the  Company to remit to the  Purchaser  any  payment  required to be made
         under the terms of this  Agreement  which  continues  unremedied for a period of three days after the date
         upon which  written  notice of such failure,  requiring the same to be remedied,  shall have been given to
         the Company by the Purchaser; or

                     (ii) failure by the Company  duly to observe or perform in any  material  respect any other of
         the  covenants  or  agreements  on the part of the Company  set forth in this  Agreement  which  continues
         unremedied for a period of 30 days after the date on which written  notice of such failure,  requiring the
         same to be remedied, shall have been given to the Company by the Purchaser; or

                     (iii) failure by the  Company to  maintain  its  license to do  business  in any  jurisdiction
         where the Mortgage  Property is located if such license is  necessary  for the Company to legally  service
         the related Mortgage Loan; or

                     (iv) a decree or order of a court or agency or supervisory  authority having  jurisdiction for
         the  appointment  of a  conservator  or receiver or liquidator in any  insolvency,  readjustment  of debt,
         including bankruptcy,  marshaling of assets and liabilities or similar proceedings,  or for the winding-up
         or  liquidation  of its  affairs,  shall have been  entered  against  the Company and such decree or order
         shall have remained in force undischarged or unstayed for a period of 60 days; or

                     (v)  the Company shall consent to the  appointment  of a conservator or receiver or liquidator
         in any insolvency,  readjustment of debt,  marshaling of assets and liabilities or similar  proceedings of
         or relating to the Company or of or relating to all or substantially all of its property; or

                     (vi) the Company  shall  admit in writing its  inability  to pay its debts  generally  as they
         become due, file a petition to take advantage of any applicable  insolvency,  bankruptcy or reorganization
         statute,  make an  assignment  for the  benefit  of its  creditors,  voluntarily  suspend  payment  of its
         obligations or cease its normal business operations for three Business Days; or

                     (vii) the Company ceases to meet the qualifications of a Fannie Mae lender or servicer; or

                     (viii)         the Company fails to maintain a minimum net worth of $25,000,000; or

                     (ix) the  Company  attempts to assign its right to  servicing  compensation  hereunder  or the
         Company  attempts,  without  the  consent  of the  Purchaser,  to  sell  or  otherwise  dispose  of all or
         substantially   all  of  its  property  or  assets  or  to  assign  this   Agreement   or  the   servicing
         responsibilities  hereunder  or to delegate its duties  hereunder or any portion  thereof (to other than a
         Subservicer) in violation of Section 9.04.

                  In each and every such  case,  so long as an Event of Default  shall not have been  remedied,  in
addition to whatsoever rights the Purchaser may have at law or equity to damages,  including  injunctive relief and
specific  performance,  the  Purchaser,  by notice in  writing to the  Company,  may  terminate  all the rights and
obligations of the Company under this Agreement and in and to the Mortgage Loans and the proceeds thereof.

                  Upon  receipt by the  Company of such  written  notice,  all  authority  and power of the Company
under this Agreement,  whether with respect to the Mortgage Loans or otherwise,  shall pass to and be vested in the
successor  appointed  pursuant to Section  12.01.  Upon  written  request  from any  Purchaser,  the Company  shall
prepare,  execute and deliver to the successor  entity  designated by the Purchaser any and all documents and other
instruments,  place in such  successor's  possession all Mortgage Files,  and do or cause to be done all other acts
or things  necessary  or  appropriate  to effect the  purposes of such  notice of  termination,  including  but not
limited to the  transfer  and  endorsement  or  assignment  of the  Mortgage  Loans and related  documents,  at the
Company's  sole  expense.  The Company  shall  cooperate  with the  Purchaser  and such  successor in effecting the
termination of the Company's  responsibilities and rights hereunder,  including without limitation, the transfer to
such successor for  administration  by it of all cash amounts which shall at the time be credited by the Company to
the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans.

                  Section 10.02     Waiver of Defaults.

                  By a written  notice,  the Purchaser may waive any default by the Company in the  performance  of
its  obligations  hereunder and its  consequences.  Upon any waiver of a past default,  such default shall cease to
exist,  and any Event of Default arising  therefrom shall be deemed to have been remedied for every purpose of this
Agreement.  No such waiver shall extend to any subsequent or other default or impair any right  consequent  thereon
except to the extent expressly so waived.


                                                    ARTICLE XI

                                                    TERMINATION

                  Section 11.01     Termination.


                  This  Agreement  shall  terminate  upon  either:  (i) the  later of the  final  payment  or other
liquidation  (or any  advance  with  respect  thereto)  of the last  Mortgage  Loan or the  disposition  of any REO
Property  with respect to the last  Mortgage Loan and the  remittance  of all funds due  hereunder;  or (ii) mutual
consent of the Company and the Purchaser in writing.

                  Section 11.02     Termination Without Cause.

                  The  Purchaser  may  terminate,  at its sole option,  any rights the Company may have  hereunder,
without  cause,  as  provided  in this  Section  11.02.  Any such  notice of  termination  shall be in writing  and
delivered to the Company by registered mail as provided in Section 12.05.

                  In the event the Purchaser  terminates  the Company  without cause with respect to some or all of
the Mortgage  Loans,  the Purchaser shall be required to pay to the Company a Termination Fee in an amount equal to
2.0% of the outstanding principal balance of the terminated Mortgage Loans as of the date of such termination.


                                                    ARTICLE XII

                                             MISCELLANEOUS PROVISIONS

                  Section 12.01     Successor to Company.

                  Prior to termination of the Company's  responsibilities  and duties under this Agreement pursuant
to  Sections  9.04,  10.01,  11.01 (ii) or  pursuant  to Section  11.02  after the 90 day period has  expired,  the
Purchaser shall, (i) succeed to and assume all of the Company's  responsibilities,  rights,  duties and obligations
under this  Agreement,  or (ii)  appoint a successor  having the  characteristics  set forth in clauses (i) through
(iii) of Section  9.02 and which  shall  succeed to all rights and assume all of the  responsibilities,  duties and
liabilities of the Company under this Agreement  prior to the  termination  of Company's  responsibilities,  duties
and liabilities  under this Agreement.  In connection with such appointment and assumption,  the Purchaser may make
such  arrangements  for the  compensation  of such  successor  out of  payments  on  Mortgage  Loans as it and such
successor  shall  agree.  In the event that the  Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated  pursuant to the  aforementioned  sections,  the Company shall discharge such duties
and  responsibilities  during  the  period  from the date it  acquires  knowledge  of such  termination  until  the
effective  date  thereof with the same degree of diligence  and  prudence  which it is obligated to exercise  under
this  Agreement,  and shall  take no action  whatsoever  that might  impair or  prejudice  the rights or  financial
condition of its successor.  The  resignation  or removal of the Company  pursuant to the  aforementioned  sections
shall not become  effective  until a successor  shall be appointed  pursuant to this Section  12.01 and shall in no
event relieve the Company of the  representations  and  warranties  made pursuant to Sections 3.01 and 3.02 and the
remedies  available to the Purchaser under Sections 3.03,  3.04, 3.05 and 3.07, it being understood and agreed that
the  provisions  of such  Sections  3.01,  3.02,  3.03,  3.04,  3.05 and 3.07 shall be  applicable  to the  Company
notwithstanding  any such sale,  assignment,  resignation or termination of the Company, or the termination of this
Agreement.

                  Any  successor  appointed  as  provided  herein  shall  execute,  acknowledge  and deliver to the
Company and to the  Purchaser an  instrument  accepting  such  appointment,  wherein the  successor  shall make the
representations  and warranties set forth in Section 3.01,  except for  subsections  (f), (h), (i) and (k) thereof,
whereupon  such  successor  shall  become  fully  vested with all the  rights,  powers,  duties,  responsibilities,
obligations and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation  of the Company or termination of this Agreement  pursuant to Section 9.04,  10.01,
11.01 or 11.02  shall not affect any claims that any  Purchaser  may have  against  the Company  arising out of the
Company's actions or failure to act prior to any such termination or resignation.

                  The Company shall deliver promptly to the successor  servicer the Funds in the Custodial  Account
and Escrow  Account and all Mortgage  Files and related  documents  and  statements  held by it  hereunder  and the
Company  shall  account for all funds and shall  execute and deliver such  instruments  and do such other things as
may reasonably be required to more fully and definitively  vest in the successor all such rights,  powers,  duties,
responsibilities, obligations and liabilities of the Company.

                  Upon a  successor's  acceptance  of  appointment  as such,  the Company  shall notify by mail the
Purchaser of such appointment in accordance with the procedures set forth in Section 12.05.

                  Section 12.02     Amendment.

                  This  Agreement  may be amended  from time to time by the  Company and the  Purchaser  by written
agreement signed by the Company and the Purchaser.

                  Section 12.03     Governing Law.

                  This  Agreement  shall be construed in accordance  with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

                  Section 12.04     Duration of Agreement.

                  This Agreement shall continue in existence and effect until terminated as herein  provided.  This
Agreement shall continue notwithstanding transfers of the Mortgage Loans by the Purchaser.

                  Section 12.05     Notices.

                  All  demands,  notices and  communications  hereunder  shall be in writing and shall be deemed to
have been duly given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  addressed as
follows:

                     (i)  if to the Company:

                           Countrywide Home Loans, Inc.,
                           4500 Park Grenada
                           Calabasas, CA 91302
                           Attention: David Spector

         or such other address as may hereafter be furnished to the Purchaser in writing by the Company;

                     (ii) if to Purchaser:

                           EMC Mortgage Corporation
                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75014-1358
                           Attention:  Ralene Ruyle

                  Section 12.06     Severability of Provisions.

                  If any one or more of the covenants,  agreements,  provisions or terms of this Agreement shall be
held  invalid for any reason  whatsoever,  then such  covenants,  agreements,  provisions  or terms shall be deemed
severable  from the remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

                  Section 12.07     Relationship of Parties.

                  Nothing  herein  contained  shall be deemed or construed to create a partnership or joint venture
between the parties hereto and the services of the Company shall be rendered as an  independent  contractor and not
as agent for the Purchaser.

                  Section 12.08     Execution; Successors and Assigns.

                  This Agreement may be executed in one or more  counterparts  and by the different  parties hereto
on separate counterparts,  each of which, when so executed,  shall be deemed to be an original;  such counterparts,
together,  shall constitute one and the same agreement.  Subject to Section 8.04, this Agreement shall inure to the
benefit of and be binding upon the Company and the Purchaser and their respective successors and assigns.

                  Section 12.09     Recordation of Assignments of Mortgage.

                  To the extent  permitted by  applicable  law, each of the  Assignments  of Mortgage is subject to
recordation in all  appropriate  public offices for real property  records in all the counties or other  comparable
jurisdictions in which any or all of the Mortgaged  Properties are situated,  and in any other  appropriate  public
recording office or elsewhere,  such recordation to be effected at the Company's  expense in the event  recordation
is either necessary under  applicable law or requested by the Purchaser at its sole option  accordance with Section
14 of the Purchase Agreement.

                  Section 12.10     Assignment by Purchaser.

                  The Purchaser  shall have the right,  without the consent of the Company but subject to the limit
set forth in Section 2.02 hereof,  to assign,  in whole or in part,  its interest under this Agreement with respect
to some or all of the Mortgage Loans,  and designate any person to exercise any rights of the Purchaser  hereunder,
by executing an  Assignment  and  Assumption  Agreement  substantially  in the form of Exhibit G hereto.  Upon such
assignment  of rights and  assumption  of  obligations,  the  assignee or designee  shall  accede to the rights and
obligations  hereunder of the Purchaser  with respect to such Mortgage Loans and the Purchaser as assignor shall be
released  from all  obligations  hereunder  with  respect  to such  Mortgage  Loans from and after the date of such
assignment  and  assumption.  All  references  to the  Purchaser in this  Agreement  shall be deemed to include its
assignee or designee.

                  Section 12.11     No Personal Solicitation.

                  From and after the related  Closing  Date,  the Company  hereby  agrees that it will not take any
action or  permit  or cause any  action  to be taken by any of its  agents  or  affiliates,  or by any  independent
contractors or independent  mortgage  brokerage  companies on the Company's behalf, to personally,  by telephone or
mail,  solicit the Mortgagor under any Mortgage Loan for the purpose of refinancing  such Mortgage Loan;  provided,
that the Company  may  solicit any  Mortgagor  for whom the  Company  has  received a request for  verification  of
mortgage,  a request for demand for payoff,  a mortgagor  initiated  written or verbal  communication  indicating a
desire to prepay the related  Mortgage Loan, or the mortgagor  initiates a title search,  provided  further,  it is
understood  and agreed  that  promotions  undertaken  by the  Company or any of its  affiliates  which (i)  concern
optional  insurance  products or other  additional  projects,  (ii) are  directed  to the general  public at large,
including,  without limitation,  mass mailings based on commercially acquired mailing lists,  newspaper,  radio and
television  advertisements,  (iii) are directed to mortgagors who have a specific type of mortgage  (i.e.,  balloon
Mortgage  Loans,  LIBOR Mortgage  Loans,  etc.) or (iv) directed to those  mortgagors  whose  mortgages fall within
specific  interest  rate ranges  shall not  constitute  solicitation  under this  Section  12.11 nor is the Company
prohibited  from  responding to  unsolicited  requests or inquiries made by a Mortgagor or an agent of a Mortgagor.
Notwithstanding the foregoing,  the following  solicitations,  if undertaken by the Company or any affiliate of the
Company,  shall not be prohibited  under this Section  12.11:  (i)  solicitations  that are directed to the general
public at large,  including,  without  limitation,  mass mailings based on commercially  acquired mailing lists and
newspaper,  radio,  television  and other  mass media  advertisements;  (ii)  borrower  messages  included  on, and
statement  inserts  provided  with, the monthly  statements  sent to Mortgagors;  provided,  however,  that similar
messages and inserts are sent to the borrowers of other mortgage loans serviced by the Company.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the Company and the  Purchaser  have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year first above written.


                                                          EMC MORTGAGE CORPORATION


                                                          By: _____________________________________________________

                                                          Name:    Ralene Ruyle

                                                          Title:   President


                                                          COUNTRYWIDE HOME LOANS, INC.

                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________




--------------------------------------------------------------------------------




STATE OF NEW YORK                   )
                                    ) ss.:
COUNTY OF __________                )


                  On the __ day of  ________,  200_ before me, a Notary  Public in and for said  State,  personally
appeared ________,  known to me to be Vice President of EMC Mortgage  Corporation,  the federal savings association
that  executed  the within  instrument  and also known to me to be the  person  who  executed  it on behalf of said
corporation, and acknowledged to me that such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand affixed my office seal the day and year in this
certificate first above written.



                                                          _________________________________________________________
                                                          Notary Public


                                                          My Commission expires ___________________________________




--------------------------------------------------------------------------------




STATE OF                            )
                                    ) ss.:
COUNTY OF __________                )


                  On the __ day of  _______,  200_  before me, a Notary  Public in and for said  State,  personally
appeared  __________,  known to me to be  ______________  of  Countrywide  Home Loans,  Inc. the  corporation  that
executed  the  within  instrument  and  also  known  to me to be the  person  who  executed  it on  behalf  of said
corporation, and acknowledged to me that such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand affixed my office seal the day and year in this
certificate first above written.



                                                          _________________________________________________________
                                                          Notary Public


                                                          My Commission expires ___________________________________




--------------------------------------------------------------------------------




                                                     EXHIBIT A

                                              MORTGAGE LOAN SCHEDULE












--------------------------------------------------------------------------------




                                                     EXHIBIT B

                                          CONTENTS OF EACH MORTGAGE FILE

                  With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items, which shall be available for inspection by the Purchaser and any prospective  Purchaser,  and which shall be
retained by the Company in the Servicing  File or delivered to the  Custodian  pursuant to Section 2.01 and 2.03 of
the Seller's Warranties and Servicing Agreement to which this Exhibit is attached (the "Agreement"):

         1.       The original  Mortgage Note bearing all intervening  endorsements,  endorsed "Pay to the order of
                  _________  without  recourse" and signed in the name of the Company by an authorized  officer (in
                  the event that the Mortgage Loan was acquired by the Company in a merger,  the signature  must be
                  in the  following  form:  "Countrywide  Home  Loans,  Inc.,  successor  by  merger  to  [name  of
                  predecessor]";  and in the  event  that the  Mortgage  Loan was  acquired  or  originated  by the
                  Company while doing business  under another name,  the signature  must be in the following  form:
                  "Countrywide Home Loans, Inc., formerly known as [previous name]").

         2.       The original of any guarantee executed in connection with the Mortgage Note (if any).

         3.       The original  Mortgage,  with evidence of recording  thereon.  If in connection with any Mortgage
                  Loan,  the Company  cannot  deliver or cause to be delivered the original  Mortgage with evidence
                  of  recording  thereon on or prior to the related  Closing  Date because of a delay caused by the
                  public  recording  office where such Mortgage has been delivered for  recordation or because such
                  Mortgage  has been lost or because such public  recording  office  retains the original  recorded
                  Mortgage,  the Company  shall deliver or cause to be delivered to the  Custodian,  a photocopy of
                  such Mortgage,  together with (i) in the case of a delay caused by the public  recording  office,
                  an Officer's  Certificate  of the Company  stating that such Mortgage has been  dispatched to the
                  appropriate  public recording office for recordation and that the original  recorded  Mortgage or
                  a copy of such  Mortgage  certified  by such public  recording  office to be a true and  complete
                  copy of the original recorded  Mortgage will be promptly  delivered to the Custodian upon receipt
                  thereof  by the  Company;  or (ii) in the  case of a  Mortgage  where a public  recording  office
                  retains  the  original  recorded  Mortgage  or in  the  case  where  a  Mortgage  is  lost  after
                  recordation  in a public  recording  office,  a copy of such  Mortgage  certified  by such public
                  recording  office or by the title  insurance  company  that issued the title  policy to be a true
                  and complete copy of the original recorded Mortgage.

         4.       The  originals of all  assumption,  modification,  consolidation  or extension  agreements,  with
                  evidence of recording thereon.

         5.       The original  Assignment  of Mortgage for each Mortgage  Loan,  in form and substance  acceptable
                  for  recording,  delivered  in blank.  If the  Mortgage  Loan was  acquired  by the  Company in a
                  merger,  the Assignment of Mortgage must be made by "Countrywide Home Loans,  Inc.,  successor by
                  merger  to [name of  predecessor]."  If the  Mortgage  Loan was  acquired  or  originated  by the
                  Company  while  doing  business  under  another  name,  the  Assignment  of  Mortgage  must be by
                  "Countrywide Home Loans, Inc., formerly known as [previous name]."

         6.       Originals of all intervening  assignments of the Mortgage with evidence of recording thereon,  or
                  if any such  intervening  assignment has not been returned from the applicable  recording  office
                  or has been lost or if such public  recording  office retains the original  recorded  assignments
                  of mortgage,  the Company  shall deliver or cause to be delivered to the  Custodian,  a photocopy
                  of such  intervening  assignment,  together  with (i) in the case of a delay caused by the public
                  recording  office,  an  Officer's  Certificate  of the  Company  stating  that  such  intervening
                  assignment  of mortgage  has been  dispatched  to the  appropriate  public  recording  office for
                  recordation  and that such  original  recorded  intervening  assignment  of mortgage or a copy of
                  such intervening  assignment of mortgage  certified by the appropriate public recording office or
                  by the title  insurance  company that issued the title  policy to be a true and complete  copy of
                  the  original  recorded  intervening  assignment  of mortgage  will be promptly  delivered to the
                  Custodian upon receipt thereof by the Company;  or (ii) in the case of an intervening  assignment
                  where a public recording office retains the original  recorded  intervening  assignment or in the
                  case where an intervening  assignment is lost after  recordation in a public recording  office, a
                  copy of such  intervening  assignment  certified by such public recording office to be a true and
                  complete copy of the original recorded intervening assignment.

         7.       The original  mortgagee policy of title insurance or attorney's  opinion of title and abstract of
                  title.

         8.       Any security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         9.       The  original  hazard  insurance  policy  and, if required by law,  flood  insurance  policy,  in
                  accordance with Section 4.10 of the Agreement.

         10.      Residential loan application.

         11.      Mortgage Loan closing statement.

         12.      Verification of employment and income.

         13.      Verification of acceptable evidence of source and amount of downpayment.

         14.      Credit report on the Mortgagor.

         15.      Residential appraisal report.

         16.      Photograph of the Mortgaged Property.

         17.      Survey of the Mortgaged Property.

         18.      Copy of each instrument  necessary to complete  identification  of any exception set forth in the
                  exception  schedule  in the title  policy,  i.e.,  map or plat,  restrictions,  easements,  sewer
                  agreements, home association declarations, etc.

         19.      All required disclosure statements.

         20.      If  available,  termite  report,  structural  engineer's  report,  water  potability  and  septic
                  certification.

         21.      Sales contract.

         22.      Tax  receipts,   insurance  premium  receipts,  ledger  sheets,  payment  history  from  date  of
                  origination,  insurance claim files,  correspondence,  current and historical  computerized  data
                  files,  and all  other  processing,  underwriting  and  closing  papers  and  records  which  are
                  customarily  contained  in a mortgage  loan file and which are  required to document the Mortgage
                  Loan or to service the Mortgage Loan.

                  In the event an Officer's  Certificate of the Company is delivered to the Custodian  because of a
delay caused by the public  recording office in returning any recorded  document,  the Company shall deliver to the
Custodian,  within 180 days of the related  Closing  Date,  an Officer's  Certificate  which shall (i) identify the
recorded  document,  (ii) state that the recorded  document has not been delivered to the Custodian due solely to a
delay caused by the public recording  office,  (iii) state the amount of time generally  required by the applicable
recording  office to record  and  return a  document  submitted  for  recordation,  and (iv)  specify  the date the
applicable  recorded  document will be delivered to the Custodian.  The Company shall be required to deliver to the
Custodian  the  applicable  recorded  document  by the date  specified  in (iv)  above.  An  extension  of the date
specified in (iv) above may be requested from the Purchaser, which consent shall not be unreasonably withheld.




--------------------------------------------------------------------------------




                                                     EXHIBIT C

                                              MORTGAGE LOAN DOCUMENTS

                  The Mortgage Loan  Documents  for each  Mortgage Loan shall include each of the following  items,
which shall be  delivered  to the  Custodian  pursuant to Section 2.01 of the  Seller's  Warranties  and  Servicing
Agreement to which this Exhibit is annexed (the "Agreement"):

                  (a) the original Mortgage Note bearing all intervening  endorsements,  endorsed "Pay to the order
of ___________,  without  recourse" and signed in the name of the Company by an authorized  officer.  To the extent
that there is no room on the face of the Mortgage Note for  endorsements,  the  endorsement  may be contained on an
allonge,  if state law so allows.  If the Mortgage  Loan was acquired by the Company in a merger,  the  endorsement
must be by  "Countrywide  Home Loans,  Inc.,  successor by merger to [name of  predecessor]."  If the Mortgage Loan
was acquired or originated by the Company while doing  business  under  another name,  the  endorsement  must be by
"Countrywide Home Loans, Inc., formerly known as [previous name]";

                  (b) the original of any guarantee executed in connection with the Mortgage Note;

                  (c) the original  Mortgage with evidence of recording  thereon,  and the original  recorded power
of attorney, if the Mortgage was executed pursuant to a power of attorney, with evidence of recording thereon;

                  (d) the originals of all assumption,  modification,  consolidation or extension agreements,  with
evidence of recording thereon;

                  (e) the  original  Assignment  of  Mortgage  for  each  Mortgage  Loan,  in  form  and  substance
acceptable  for  recording,  delivered in blank,  or the original  Assignment of Mortgage in  recordable  form into
MERS.  If the Mortgage  Loan was acquired by the Company in a merger,  the  Assignment  of Mortgage must be made by
"Countrywide  Home Loans,  Inc.,  successor by merger to [name of  predecessor]." If the Mortgage Loan was acquired
or originated  by the Company  while doing  business  under  another  name,  the  Assignment of Mortgage must be by
"Countrywide Home Loans, Inc., formerly known as [previous name];"

                  (f) the  originals  of all  intervening  assignments  of  mortgage  with  evidence  of  recording
thereon, including warehousing assignments, if any;

                  (g) the original mortgagee title insurance policy;

                  (h) such other documents as the Purchaser may require.




--------------------------------------------------------------------------------




                                                    EXHIBIT D-1

                                          CUSTODIAL ACCOUNT CERTIFICATION

                                                                                        _____________________, 200_

                  Countrywide  Home Loans,  Inc. hereby  certifies that it has  established  the account  described
below as a Custodial  Account pursuant to Section 4.04 of the Seller's  Warranties and Servicing  Agreement,  dated
as of September 1, 2002, Residential Adjustable Rate Mortgage Loans.

Title of Account:       Countrywide Home Loans, Inc. in trust for the Purchaser

Account Number:__________________

Address of office or branch
of the Company at
which Account is maintained:                              _________________________________________________________

                                                          Re:

                                                          Re:

                                                          Re:


                                                          Countrywide Home Loans, Inc.

                                                          Company


                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________




--------------------------------------------------------------------------------




                                                    EXHIBIT D-2

                                        CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                                                            _________________, 200_


To:      _________________________________________________

__________________________________________________________

__________________________________________________________
         (the "Depository")

                  As Company  under the  Seller's  Warranties  and  Servicing  Agreement,  dated as of September 1,
2002,  Residential  Adjustable  Rate  Mortgage  Loans (the  "Agreement"),  we hereby  authorize  and request you to
establish  an account,  as a Custodial  Account  pursuant to Section 4.04 of the  Agreement,  to be  designated  as
"[Servicer] in trust for the Purchaser - Residential  Adjustable Rate Mortgage  Loans." All deposits in the account
shall be subject to  withdrawal  therefrom by order signed by the Company.  You may refuse any deposit  which would
result in  violation  of the  requirement  that the account be fully  insured as  described  below.  This letter is
submitted to you in duplicate. Please execute and return one original to us.


                                                          [COUNTRYWIDE HOME LOANS, INC.]



                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________




--------------------------------------------------------------------------------




                  The  undersigned,  as  Depository,  hereby  certifies that the above  described  account has been
established under Account Number __________,  at the office of the Depository  indicated above, and agrees to honor
withdrawals  on such  account as provided  above.  The full  amount  deposited  at any time in the account  will be
insured by the Federal  Deposit  Insurance  Corporation  through  the Bank  Insurance  Fund  ("BIF") or the Savings
Association Insurance Fund ("SAIF").



                                                          _________________________________________________________
                                                          Depository


                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________




--------------------------------------------------------------------------------




                                                    EXHIBIT E-1

                                           ESCROW ACCOUNT CERTIFICATION

                                                                                           __________________, 200_

                  Countrywide  Home Loans,  Inc. hereby  certifies that it has  established  the account  described
below as an Escrow Account pursuant to Section 4.06 of the Seller's  Warranties and Servicing  Agreement,  dated as
of September 1, 2002, Residential Adjustable Rate Mortgage Loans.

Title of Account:       "Countrywide Home Loans, Inc. in trust for the Purchaser and various Mortgagors."

Account Number:__________________

Address of office or branch
of the Company at
which Account is maintained:                              _________________________________________________________

                                                          Re:

                                                          _________________________________________________________

                                                          _________________________________________________________

                                                          _________________________________________________________


                                                          [COUNTRYWIDE HOME LOANS, INC.]



                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________




--------------------------------------------------------------------------------




                                                    EXHIBIT E-2

                                          ESCROW ACCOUNT LETTER AGREEMENT

                                                                                          ___________________, 200_


To:      _________________________________________________

__________________________________________________________

__________________________________________________________
         (the "Depository")

                  As Company under the Seller's Warranties and Servicing  Agreement,  dated as of September 1, 2002
Residential  Adjustable Rate Mortgage Loans (the "Agreement"),  we hereby authorize and request you to establish an
account,  as an Escrow  Account  pursuant to Section 4.07 of the  Agreement,  to be designated as  "[Servicer],  in
trust for the  Purchaser -  Residential  Adjustable  Rate  Mortgage  Loans." All  deposits in the account  shall be
subject to  withdrawal  therefrom by order signed by the Company.  You may refuse any deposit which would result in
violation of the  requirement  that the account be fully  insured as described  below.  This letter is submitted to
you in duplicate. Please execute and return one original to us.


                                                          [COUNTRYWIDE HOME LOANS, INC.]



                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________




--------------------------------------------------------------------------------




                  The  undersigned,  as  Depository,  hereby  certifies that the above  described  account has been
established  under Account Number  ______,  at the office of the Depository  indicated  above,  and agrees to honor
withdrawals  on such  account as provided  above.  The full  amount  deposited  at any time in the account  will be
insured by the Federal  Deposit  Insurance  Corporation  through  the Bank  Insurance  Fund  ("BIF") or the Savings
Association Insurance Fund ("SAIF").



                                                          _________________________________________________________
                                                          Depository


                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________




--------------------------------------------------------------------------------




                                                     EXHIBIT F

                                             MONTHLY REMITTANCE ADVICE












--------------------------------------------------------------------------------




                                                     EXHIBIT G

                                             ASSIGNMENT AND ASSUMPTION

                                                                                            _________________, 200_

                  ASSIGNMENT  AND  ASSUMPTION,  dated  __________,  between  __________________________________,  a
___________________     corporation     having    an    office    at     __________________     ("Assignor")    and
_________________________________,   a  __________________  corporation  having  an  office  at  __________________
("Assignee"):

                  For and in  consideration  of the sum of TEN DOLLARS  ($10.00) and other  valuable  consideration
the receipt and sufficiency of which hereby are  acknowledged,  and of the mutual covenants herein  contained,  the
parties hereto hereby agree as follows:

                  1.  The Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and
interest of Assignor,  as purchaser,  in, to and under that certain  Seller's  Warranties and Servicing  Agreement,
Residential  Adjustable  Rate Mortgage  Loans (the  "Seller's  Warranties  and Servicing  Agreement"),  dated as of
September 1, 2002, by and between EMC Mortgage  Corporation (the  "Purchaser"),  and Countrywide  Home Loans,  Inc.
(the "Company"), and the Mortgage Loans delivered thereunder by the Company to the Assignor.

                  2.  The Assignor warrants and represents to, and covenants with, the Assignee that:

                  a.  The Assignor is the lawful  owner of the  Mortgage  Loans with the full right to transfer the
Mortgage Loans free from any and all claims and encumbrances whatsoever;

                  b.  The  Assignor  has  not  received   notice  of,  and  has  no  knowledge   of,  any  offsets,
counterclaims  or other  defenses  available to the Company with respect to the Seller's  Warranties  and Servicing
Agreement or the Mortgage Loans;

                  c.  The  Assignor  has not waived or agreed to any waiver  under,  or agreed to any  amendment or
other modification of, the Seller's  Warranties and Servicing  Agreement,  the Custodial  Agreement or the Mortgage
Loans,  including without  limitation the transfer of the servicing  obligations under the Seller's  Warranties and
Servicing  Agreement.  The  Assignor  has no knowledge  of, and has not  received  notice of, any waivers  under or
amendments or other  modifications of, or assignments of rights or obligations  under, the Seller's  Warranties and
Servicing Agreement or the Mortgage Loans; and

                  d.  Neither the  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,
sold or  otherwise  disposed of the  Mortgage  Loans,  any  interest  in the  Mortgage  Loans or any other  similar
security  to, or  solicited  any offer to buy or accept a transfer,  pledge or other  disposition  of the  Mortgage
Loans,  any  interest in the  Mortgage  Loans or any other  similar  security  from,  or  otherwise  approached  or
negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any other similar  security
with, any person in any manner,  or made any general  solicitation by means of general  advertising or in any other
manner,  or taken  any other  action  which  would  constitute  a  distribution  of the  Mortgage  Loans  under the
Securities  Act of 1933 (the "33 Act") or which would render the  disposition  of the Mortgage Loans a violation of
Section 5 of the 33 Act or require registration pursuant thereto.

                  3.  The Assignee  warrants and  represents  to, and covenants  with, the Assignor and the Company
that:

                  a.  The  Assignee  agrees  to be  bound,  as  Purchaser,  by  all  of the  terms,  covenants  and
conditions of the Seller's  Warranties and Servicing  Agreement,  the Mortgage  Loans and the Custodial  Agreement,
and from and after the date hereof,  the  Assignee  assumes for the benefit of each of the Company and the Assignor
all of the Assignor's obligations as Purchaser thereunder;

                  b.  The Assignee  understands  that the Mortgage Loans have not been registered  under the 33 Act
or the securities laws of any state;

                  c.  The  purchase  price  being  paid by the  Assignee  for the  Mortgage  Loans are in excess of
$250,000 and will be paid by cash remittance of the full purchase price within 60 days of the sale;

                  d.  The Assignee is  acquiring  the Mortgage  Loans for  investment  for its own account only and
not for any other person.  In this connection,  neither the Assignee nor any Person  authorized to act therefor has
offered the Mortgage Loans by means of any general  advertising or general  solicitation within the meaning of Rule
502(c) of U.S. Securities and Exchange Commission Regulation D, promulgated under the 1933 Act;

                  e.  The Assignee  considers  itself a substantial,  sophisticated  institutional  investor having
such  knowledge and  experience in financial and business  matters that it is capable of evaluating  the merits and
risks of investment in the Mortgage Loans;

                  f.  The Assignee has been  furnished  with all  information  regarding the Mortgage Loans that it
has requested from the Assignor or the Company;

                  g.  Neither the  Assignee  nor anyone  acting on its behalf has  offered,  transferred,  pledged,
sold or  otherwise  disposed of the  Mortgage  Loans,  any  interest  in the  Mortgage  Loans or any other  similar
security  to, or  solicited  any offer to buy or accept a transfer,  pledge or other  disposition  of the  Mortgage
Loans,  any  interest in the  Mortgage  Loans or any other  similar  security  from,  or  otherwise  approached  or
negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any other similar  security
with,  any person in any manner which would  constitute a  distribution  of the Mortgage  Loans under the 33 Act or
which  would  render  the  disposition  of the  Mortgage  Loans a  violation  of Section 5 of the 33 Act or require
registration  pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any person to act, in
such manner with respect to the Mortgage Loans; and

                  h.  Either:  (1) the  Assignee is not an employee  benefit  plan  ("Plan")  within the meaning of
section 3(3) of the Employee  Retirement  Income Security Act of 1974, as amended ("ERISA") or a plan (also "Plan")
within the meaning of section  4975(e)(1) of the Internal  Revenue Code of 1986  ("Code"),  and the Assignee is not
directly or indirectly  purchasing the Mortgage Loans on behalf of,  investment  manager of, as named fiduciary of,
as Trustee of, or with assets of, a Plan; or (2) the  Assignee's  purchase of the Mortgage Loans will not result in
a prohibited transaction under section 406 of ERISA or section 4975 of the Code.

                  i.  The  Assignee's  address  for  purposes  of all  notices  and  correspondence  related to the
Mortgage Loans and the Seller's Warranties and Servicing Agreement is:

                  ___________________________________
                  ___________________________________
                  ___________________________________

                  Attention:_________________________

                  The Assignee's wire transfer  instructions  for purposes of all remittances and payments  related
to the Mortgage Loans and the Seller's Warranties and Servicing Agreement are:

                  ___________________________________
                  ___________________________________
                  ___________________________________


                  IN WITNESS  WHEREOF,  the parties have caused this  Assignment  and  Assumption to be executed by
their duly authorized officers as of the date first above written.




--------------------------------------------------------------------------------




_____________________________________________________        _____________________________________________________
Assignor                                                     Assignee

By:__________________________________________________        By: _________________________________________________

Its:_________________________________________________        Its: ________________________________________________




--------------------------------------------------------------------------------




                                                     EXHIBIT H

                                              UNDERWRITING GUIDELINES












--------------------------------------------------------------------------------




                                                     EXHIBIT I

                                             ACKNOWLEDGMENT AGREEMENT

                  On this ____ day of  ____________,  200_,  EMC Mortgage  Corporation,  (the  "Purchaser")  as the
Purchaser  under that certain  Seller's  Warranties  and Servicing  Agreement  dated as of September 1, 2002,  (the
"Agreement"),  does  hereby  contract  with  Countrywide  Home  Loans Inc.  (the  "Company")  as Company  under the
Agreement,  for the servicing  responsibilities  related to the Mortgage Loans listed on the related  Mortgage Loan
Schedule attached hereto. The Company hereby accepts the servicing  responsibilities  transferred hereby and on the
date hereof  assumes  all  servicing  responsibilities  related to the  Mortgage  Loans  identified  on the related
Mortgage Loan Schedule all in accordance  with the  Agreement.  The contents of each  Servicing File required to be
delivered to service the Mortgage  Loans  pursuant to the Agreement  have been or shall be delivered to the Company
by the Purchaser in accordance with the terms of the Agreement.

                  With respect to the Mortgage  Loans made subject to the  Agreement  hereby,  the related  Closing
Date shall be ___________________.

                  All other terms and conditions of this transaction shall be governed by the Agreement.

                  Capitalized  terms used herein and not  otherwise  defined  shall have the  meanings set forth in
the Agreement.

                  This  Acknowledgment  Agreement  may be executed  simultaneously  in any number of  counterparts.
Each counterpart  shall be deemed to be an original,  and all such  counterparts  shall constitute one and the same
instrument.

                  IN WITNESS  WHEREOF,  the  Purchaser  and the Company have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year first above written.

                                            PURCHASER:
                                            EMC MORTGAGE CORPORATION

                                            By:_________________________________
                                            Name:_______________________________
                                            Title:______________________________

                                            SELLER:
                                            COUNTRYWIDE HOME LOANS, INC.

                                            By:_________________________________
                                            Name:_______________________________
                                            Title:______________________________




--------------------------------------------------------------------------------




                                           AMENDMENT NUMBER ONE
                                                  to the
                               SELLER'S WARRANTIES AND SERVICING AGREEMENT
                                      dated as of September 1, 2002
                                              by and between
                                       COUNTRYWIDE HOME LOANS, INC.
                                                 Company,
                                                   and
                                         EMC MORTGAGE CORPORATION
                                                Purchaser

         THIS AMENDMENT NUMBER ONE IS MADE THIS 1ST DAY OF JANUARY, 2003, BY AND BETWEEN COUNTRYWIDE
HOME LOANS, INC., HAVING AN ADDRESS AT 4500 PARK GRANADA, CALABASAS, CALIFORNIA 91302 (THE "COMPANY")
AND EMC MORTGAGE CORPORATION, HAVING AN ADDRESS AT MAC ARTHUR RIDGE II, 909 HIDDEN RIDGE DRIVE, SUITE
200, IRVING, TEXAS 75014-1358 (THE "PURCHASER"), TO THE SELLER'S WARRANTIES AND SERVICING AGREEMENT,
DATED AS OF SEPTEMBER 1, 2002, BY AND BETWEEN THE COMPANY AND THE PURCHASER (THE "AGREEMENT").

                                                 RECITALS

                  WHEREAS,  the Company and the Purchaser  have agreed to amend the Agreement as set forth
herein.

                  NOW  THEREFORE,  for good and valuable  consideration,  the receipt and  sufficiency  of
which are hereby  acknowledged,  and for the mutual covenants herein contained,  the parties hereto hereby
agree as follows:

                  SECTION 1.        Amendments.  Effective as of January 1, 2003,  the Agreement is hereby
modified by making the following additions, deletions or modifications:


     A)       All references to  "Residential  Adjustable Rate Mortgage Loans" are hereby deleted in their
              entirety and replaced with  "Residential  Fixed and Adjustable  Rate Mortgage  Loans" in the
              following  sections:  (i) the cover page,  (ii)  Section  4.04,  (iii)  Section  4.06,  (iv)
              Exhibit D-1, (v) Exhibit D-2, (vi) Exhibit E-1, (vii) Exhibit E-2, and (viii) Exhibit G.

     B)       The  references  to  "adjustable  rate" are hereby  deleted  and  replaced  with  "fixed and
              adjustable  rate"  in  the  following  sections:   (i)  the  introductory  sentence  of  the
              Agreement, and (ii) Section 3.01(i).

     C)       The definition of "Convertible Mortgage Loan" is hereby deleted in its entirety.

     D)       The definition of "5/1 ARM Mortgage Loan" is hereby deleted in its entirety.

     E)       The  definition  of "Gross  Margin" is hereby  modified by deleting it in its  entirety  and
              replacing it with the following:

              Gross Margin:  With respect to each  adjustable  rate Mortgage  Loan,  the fixed  percentage
              amount  set  forth on the  related  Mortgage  Note,  which  amount  is added to the Index in
              accordance  with the terms of the related  Mortgage  Note to determine on each Interest Rate
              Adjustment Date, the Mortgage Interest Rate for such Mortgage Loan.

     F)       The  definition  of "Index" is hereby  modified by deleting it in its entirety and replacing
              it with the following:

                      Index:  With respect to any adjustable rate Mortgage Loan, the index identified on
              the related Mortgage Loan Schedule and set forth in the related Mortgage Note for the
              purpose of calculating the Mortgage Interest Rate thereon.

     G)       The  definition of "Initial Rate Cap" is hereby  modified by deleting it in its entirety and
              replacing it with the following:

              Initial  Rate Cap:  With  respect to each  adjustable  rate  Mortgage  Loan and the  initial
              Interest Rate Adjustment Date therefor,  a number of percentage points per annum that is set
              forth in the related  Mortgage Loan Schedule and in the related  Mortgage Note, which is the
              maximum amount by which the Mortgage  Interest Rate for such  adjustable  rate Mortgage Loan
              may increase or decrease  from the Mortgage  Interest  Rate in effect  immediately  prior to
              such Interest Rate Adjustment Date.

     H)       The definition of "LIBOR Mortgage Loan" is hereby deleted in its entirety.

     I)       The definition of "Lifetime  Mortgage  Interest Rate Cap" is hereby  modified by deleting it
              in its entirety and replacing it with the following:

              Lifetime  Mortgage  Interest Rate Cap: With respect to each  adjustable  rate Mortgage Loan,
              the absolute maximum Mortgage Interest Rate payable,  above which the Mortgage Interest Rate
              cannot be adjusted.


     J)       The  definition  of  "Mortgage  Interest  Rate" is hereby  modified  by  deleting  it in its
              entirety and replacing it with the following:

              Mortgage  Interest Rate: The annual rate at which Interest accrues on any Mortgage Loan, and
              with respect to adjustable  rate Mortgage Loans,  the annual rate at which Interest  accrues
              as adjusted from time to time in  accordance  with the  provisions  of the related  Mortgage
              Note and in compliance with the related Initial Rate Cap,  Lifetime  Mortgage  Interest Rate
              Cap and Periodic Rate Cap, if any, of the related Mortgage Note.

     K)       The  definition  of  "Mortgage  Loan" is hereby  modified by deleting it in its entirety and
              replacing it with the following:

              Mortgage  Loan:  An individual  fixed or adjustable  rate Mortgage Loan which is the subject
              of this  Agreement,  each Mortgage Loan  originally sold and subject to this Agreement being
              identified on the Mortgage Loan Schedule,  which Mortgage Loan includes  without  limitation
              the Mortgage  File,  the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,
              condemnation  proceeds,  Insurance Proceeds, REO disposition proceeds, and all other rights,
              benefits, proceeds and obligations arising from or in connection with such Mortgage Loan.

     L)       The definition of "Non-Convertible Mortgage Loan" is hereby deleted in its entirety.

     M)       The  definition  of "Servicing  Fee Rate" is hereby  modified by deleting it in its entirety
              and replacing it with the following:

              Servicing  Fee Rate:  (i) 0.25% per annum  with  respect to fixed  rate  Mortgage  Loans and
              certain  adjustable  rate Mortgage  Loans as specified on the Mortgage Loan  Schedule,  (ii)
              0.375% per annum with respect to certain  adjustable rate Mortgage Loans as specified on the
              Mortgage Loan  Schedule,  and (iii) 0.25% with respect to certain  adjustable  rate Mortgage
              Loans for the period prior to the initial  Interest Rate  Adjustment Date and 0.375% for the
              period  following  the initial  Interest Rate  Adjustment  Date as specified in the Mortgage
              Loan Schedule.

     N)       The definition of "7/1 ARM Mortgage Loan" is hereby deleted in its entirety.

     O)       The definition of "10/1 ARM Mortgage Loan" is hereby deleted in its entirety.

     P)       The definition of "3/1 ARM Mortgage Loan" is hereby deleted in its entirety.

     Q)       The definition of "Treasury Rate Mortgage Loan" is hereby deleted in its entirety.

     R)       Section  3.01(c) is hereby modified by deleting the subpart in its entirety and replacing it
              with the following:

              (c)     No Conflicts; No Default.  Neither the execution and delivery of this Agreement,
                      the acquisition of the Mortgage Loans by the Company, the sale of the Mortgage
                      Loans to the Purchaser or the transactions contemplated hereby, nor the
                      fulfillment of or compliance with the terms and conditions of this Agreement, will
                      conflict with or result in a breach of any of the terms, conditions or provisions
                      of the Company's charter or by-laws or any legal restriction or any agreement or
                      instrument to which the Company is now a party or by which it is bound, or
                      constitute a default or result in an acceleration under any of the foregoing, or
                      result in the violation of any law, rule, regulation, order, judgment or decree to
                      which the Company or its property is subject, or impair the ability of the
                      Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage
                      Loans.  The Company is not in default, and has received no notice of default,
                      under this Agreement;

     S)       Section  3.01(d) is hereby modified by deleting the subpart in its entirety and replacing it
              with the following:

              (d)     Ability to  Service.  The  Company is an approved  seller/servicer  of  conventional
                      residential  mortgage  loans for the United  States  Department of Housing and Urban
                      Development  ("HUD"),  Fannie Mae, Freddie Mac, or any successor  thereto,  with the
                      facilities,   procedures,   and  experienced   personnel  necessary  for  the  sound
                      servicing of mortgage loans of the same type as the Mortgage  Loans.  The Company is
                      in good  standing  to sell  mortgage  loans to and service  mortgage  loans for HUD,
                      Fannie Mae or Freddie Mac, and no event has  occurred,  including but not limited to
                      a change in insurance  coverage,  which would make the Company unable to comply with
                      HUD,  Fannie Mae or Freddie Mac  eligibility  requirements  or which  would  require
                      notification to either HUD, Fannie Mae or Freddie Mac;

     T)       The following shall be inserted as the last sentence of Section 3.02(f):

                      "To the best of Company's knowledge, the Mortgaged Property is free of material
                      damage;"

     U)       The first  sentence of Section  3.02(k) is hereby  modified by deleting  the sentence in its
              entirety and replacing it with the following:

              (k)     Validity of Mortgage Documents.  The Mortgage Note and the Mortgage are genuine,
                      on forms generally acceptable to Fannie Mae and Freddie Mac, and each is the
                      legal, valid and binding obligation of the maker thereof enforceable in accordance
                      with its terms.

     V)       The following shall be inserted as the last sentence of Section 3.02(m):

                  "Upon  recordation of the Mortgage Note,  Purchaser or its designee will be the owner of
                  record of the Mortgage and the  indebtedness  evidenced by the Mortgage  Note.  Upon the
                  sale of the Mortgage  Loans,  Purchaser  will own such Mortgage  Loans free and clear of
                  any encumbrance,  equity,  participation  interest,  pledge,  change,  claim or security
                  interest."

     W)       Section  3.02(t) is hereby modified by deleting the subpart in its entirety and replacing it
              with the following:

              (t)     Origination; Payment Terms.  The Mortgage Loan was originated by either i) the
                      Company, which is a FNMA-approved, FHLMC-approved and HUD-approved mortgage
                      banker, or ii) an entity that is a FNMA-approved, FHLMC-approved and HUD-approved
                      mortgage banker, or a savings and loan association, a savings bank, a commercial
                      bank or similar banking institution which is supervised and examined by a Federal
                      or state authority.  The Mortgage Interest Rate for an adjustable rate Mortgage
                      Loan is adjusted as set forth in the related Mortgage Note. The Mortgage Note is
                      payable each month in monthly installments of principal and interest, with
                      interest in arrears, and requires Monthly Payments sufficient to amortize the
                      original principal balance of the Mortgage Loan over a term of no more than 30
                      years. Each convertible Mortgage Loan contains a provision whereby the Mortgagor
                      is permitted to convert the Mortgage Loan to a fixed-rate mortgage loan. No
                      Mortgage Loan has a provision for negative amortization;

     X)  Section 3.05 is hereby  modified by deleting  the section in its  entirety and  replacing it with
                  the following:

                  Section 3.05      Repurchase Upon Conversion.

         In the event the Mortgagor  under any  convertible  Mortgage Loan elects to convert said Mortgage
Loan to a fixed rate  mortgage  loan,  as provided in the related  Mortgage  Note,  then the Company shall
repurchase  the  related  Mortgage  Loan  in the  month  the  conversion  takes  place  and in the  manner
prescribed in Section 3.04 at the Repurchase Price.

     Y)  The following shall be inserted as the last sentence of Section 9.01:

                  "All  indemnification  provisions of this Agreement,  including but not limited to those
                  set forth in this Section 9.01, shall survive the termination of this Agreement."

                  SECTION 2.        Defined  Terms.  Any  terms  capitalized  but  not  otherwise  defined
herein shall have the respective meanings set forth in the Agreement.

                  SECTION 3.        Governing  Law.  THIS  AMENDMENT  NUMBER  ONE  SHALL BE  CONSTRUED  IN
ACCORDANCE  WITH THE LAWS OF THE  STATE OF NEW YORK  (INCLUDING  SECTION  5-1401  OF THE NEW YORK  GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS,  RIGHTS,  AND REMEDIES OF THE PARTIES  HEREUNDER SHALL BE DETERMINED
IN  ACCORDANCE  WITH SUCH LAWS WITHOUT  REGARD TO CONFLICT OF LAWS  DOCTRINE  APPLIED IN SUCH STATE (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

                  SECTION 4.        Counterparts.  This  Amendment  Number One may be  executed by each of
the parties hereto on any number of separate  counterparts,  each of which shall be an original and all of
which taken together shall constitute one and the same instrument.

                  SECTION 5.        Limited  Effect.   Except  as  amended  hereby,  the  Agreement  shall
continue in full force and effect in accordance  with its terms.  Reference to this  Amendment  Number One
need not be made in the Agreement or any other  instrument or document  executed in connection  therewith,
or in any  certificate,  letter or  communication  issued or made  pursuant  to, or with  respect  to, the
Agreement,  any  reference  in any of such  items  to the  Agreement  being  sufficient  to  refer  to the
Agreement as amended hereby.

                                         [SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the Company and the Purchaser  have caused this  Amendment  Number
One to be executed  and  delivered  by their duly  authorized  officers as of the day and year first above
written.


                                                     COUNTRYWIDE HOME LOANS, INC.
                                                     (Company)


                                                     By:________________________________
                                                     Name:
                                                     Title:



                                                     EMC MORTGAGE CORPORATION
                                                     (Purchaser)


                                                     By:________________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                             AMENDMENT REG AB
                       TO THE MASTER MORTGAGE LOAN PURCHASEAND SERVICING AGREEMENT


                  This is  Amendment  Reg AB  ("Amendment  Reg AB"),  dated as of January 1, 2006,  by and
between EMC Mortgage  Corporation (the  "Purchaser"),  and Countrywide Home Loans, Inc. (the "Company") to
that certain  Seller's  Warranties and Servicing  Agreement]  dated as of September 1, 2002 by and between
the Company and the Purchaser (as amended, modified or supplemented, the "Existing Agreement").

                                            W I T N E S S E T H

                  WHEREAS,  the  Company  and  the  Purchaser  have  agreed,  subject  to  the  terms  and
conditions  of this  Amendment  Reg AB that the  Existing  Agreement  be amended to  reflect  agreed  upon
revisions to the terms of the Existing Agreement.

                  Accordingly,  the  Company and the  Purchaser  hereby  agree,  in  consideration  of the
mutual  premises and mutual  obligations set forth herein,  that the Existing  Agreement is hereby amended
as follows:

1.       Capitalized  terms used herein but not  otherwise  defined  shall have the  meanings set forth in
the Existing  Agreement.  The Existing Agreement is hereby amended by adding the following  definitions in
their proper alphabetical order:

         Commission:  The United States Securities and Exchange Commission.

         Company Information:  As defined in Section 2(g)(i)(A)(1).

         Depositor:  The  depositor,  as such term is  defined  in  Regulation  AB,  with  respect  to any
Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master  Servicer:  With respect to any  Securitization  Transaction,  the "master  servicer,"  if
any, identified in the related transaction documents.

         Qualified  Correspondent:  Any Person from which the Company purchased  Mortgage Loans,  provided
that the  following  conditions  are  satisfied:  (i) such  Mortgage  Loans  were  either  (x)  originated
pursuant to an  agreement  between the Company and such Person that  contemplated  that such Person  would
underwrite  mortgage loans from time to time,  for sale to the Company,  in accordance  with  underwriting
guidelines  designated by the Company ("Designated  Guidelines") or guidelines that do not vary materially
from such  Designated  Guidelines or (y)  individually  re-underwritten  by the Company to the  Designated
Guidelines at the time such Mortgage  Loans were acquired by the Company;  (ii) either (x) the  Designated
Guidelines  were, at the time such Mortgage Loans were  originated,  used by the Company in origination of
mortgage  loans  of the  same  type  as the  Mortgage  Loans  for the  Company's  own  account  or (y) the
Designated  Guidelines were, at the time such Mortgage Loans were underwritten,  designated by the Company
on a consistent  basis for use by lenders in  originating  mortgage  loans to be purchased by the Company;
and  (iii)  the  Company  employed,  at the  time  such  Mortgage  Loans  were  acquired  by the  Company,
pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other  things,
review of a sample of mortgage  loans  purchased  during a  particular  time period or through  particular
channels)  designed to ensure that either Persons from which it purchased  mortgage loans properly applied
the  underwriting  criteria  designated  by the Company or the  Mortgage  Loans  purchased  by the Company
substantially comply with the Designated Guidelines.

         Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

         Reconstitution  Agreement:  An  agreement  or  agreements  entered  into by the  Company  and the
Purchaser and/or certain third parties in connection with a  Reconstitution  with respect to any or all of
the Mortgage Loans serviced under the Agreement.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  subject to Regulation  AB involving  either (1) a
sale or other  transfer of some or all of the Mortgage  Loans  directly or indirectly to an issuing entity
in connection with an issuance of publicly  offered,  rated or unrated  mortgage-backed  securities or (2)
an  issuance  of publicly  offered,  rated or unrated  securities,  the  payments on which are  determined
primarily by reference to one or more  portfolios of residential  mortgage loans  consisting,  in whole or
in part, of some or all of the Mortgage Loans.

         Servicer:  As defined in Section 2(c)(iii).

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Static Pool Information:  Static pool information as described in Item 1105 of Regulation AB.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of  Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Company  or  any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Company under this  Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation  AB;  provided,  however,  that the term  "Subservicer"  shall not include any master  servicer
other than the  Company,  or any special  servicer  engaged at the request of a  Depositor,  Purchaser  or
investor in a  Securitization  Transaction,  nor any "back-up  servicer" or trustee  performing  servicing
functions on behalf of a Securitization  Transaction engaged at the request of a Depositor,  Purchaser, or
investor in a Securitization Transaction.

         Third-Party  Originator:  Each  Person,  other than a Qualified  Correspondent,  that  originated
Mortgage Loans acquired by the Company.

         Whole Loan  Transfer:  Any sale or transfer of some or all of the  Mortgage  Loans,  other than a
Securitization Transaction.

2.       The Purchaser and the Company agree that the Existing  Agreement is hereby  amended by adding the
following provisions:

         (a)      Intent of the Parties; Reasonableness.

         The  Purchaser  and the  Company  acknowledge  and agree  that the  purpose  of Article 2 of this
Agreement  is to  facilitate  compliance  by the  Purchaser  and any  Depositor  with  the  provisions  of
Regulation  AB and  related  rules and  regulations  of the  Commission.  Neither  the  Purchaser  nor any
Depositor  shall exercise its right to request  delivery of information or other  performance  under these
provisions  other than in good faith,  or for purposes other than  compliance with the Securities Act, the
Exchange  Act and the rules and  regulations  of the  Commission  thereunder.  Although  Regulation  AB is
applicable  by its terms only to  offerings  of  asset-backed  securities  that are  registered  under the
Securities Act, the parties  acknowledges that investors in privately offered  securities may require that
the Purchaser or any  Depositor  provide  comparable  disclosure in  unregistered  offerings.  The parties
agree over time to negotiate  in good faith with respect to the  provision  of  comparable  disclosure  in
private  offerings.  The Company  acknowledges that  interpretations  of the requirements of Regulation AB
may change over time,  whether due to interpretive  guidance  provided by the Commission or its staff. The
Company  agrees to  negotiate  in good  faith  with the  Purchaser  or any  Depositor  with  regard to any
reasonable  requests  for  delivery  of  information  under  these  provisions  on the  basis of  evolving
interpretations  of Regulation AB. In connection with any  Securitization  Transaction,  the Company shall
cooperate  fully with the  Purchaser  to deliver  to the  Purchaser  (including  any of its  assignees  or
designees) and any  Depositor,  any and all  statements,  reports,  certifications,  records and any other
information  necessary  to permit  the  Purchaser  or such  Depositor  to comply  with the  provisions  of
Regulation  AB,  together  with  such  disclosures  relating  to the  Company,  and any  parties  or items
identified in writing by the Purchaser,  including,  any Subservicer,  any Third-Party  Originator and the
Mortgage Loans, or the servicing of the Mortgage Loans  necessary in order to effect such  compliance,  in
the Purchaser's or Depositor's reasonable determination.

         The Purchaser  agrees that it will cooperate  with the Company and provide  sufficient and timely
notice of any information  requirements  pertaining to a  Securitization  Transaction.  The Purchaser will
make all reasonable  efforts to limit requests for  information,  reports or any other  materials to items
the Purchaser  reasonably  believes is required for compliance  with  Regulation AB, and shall not request
information which is not required for such compliance.

         (b)      Additional Representations and Warranties of the Company.

                  (i)      The  Company  shall  be  deemed  to  represent  to  the  Purchaser  and  to any
         Depositor,  as of the date on  which  information  is  first  provided  to the  Purchaser  or any
         Depositor  under  Section  2(c) that,  except as  disclosed  in writing to the  Purchaser or such
         Depositor  prior to such date:  (i) the  Company is not aware and has not  received  notice  that
         any default,  early  amortization or other  performance  triggering  event has occurred as to any
         other  securitization  due to any act or failure to act of the Company;  (ii) the Company has not
         been  terminated  as servicer in a  residential  mortgage  loan  securitization,  either due to a
         servicing  default  or to  application  of a  servicing  performance  test or  trigger;  (iii) no
         material   noncompliance   with  the  applicable   servicing   criteria  with  respect  to  other
         securitizations  of  residential  mortgage  loans  involving  the  Company as  servicer  has been
         disclosed  or reported by the  Company;  (iv) no material  changes to the  Company's  policies or
         procedures  with respect to the servicing  function it will perform under this  Agreement and any
         Reconstitution  Agreement  for  mortgage  loans of a type  similar  to the  Mortgage  Loans  have
         occurred  during  the  three-year  period  immediately   preceding  the  related   Securitization
         Transaction;  (v) there are no aspects of the  Company's  financial  condition  that could have a
         material  adverse  effect on the  performance by the Company of its servicing  obligations  under
         this  Agreement  or  any  Reconstitution   Agreement;   (vi)  there  are  no  material  legal  or
         governmental  proceedings  pending  (or  known  to be  contemplated)  against  the  Company,  any
         Subservicer or any Third-Party  Originator;  and (vii) there are no  affiliations,  relationships
         or  transactions  relating to the Company,  any  Subservicer or any  Third-Party  Originator with
         respect  to any  Securitization  Transaction  and any party  thereto  identified  by the  related
         Depositor of a type described in Item 1119 of Regulation AB.

                  (ii)     If so requested by the  Purchaser or any  Depositor on any date  following  the
         date on which  information  is first  provided to the  Purchaser or any  Depositor  under Section
         2(c),  the Company shall,  within five Business Days  following such request,  confirm in writing
         the accuracy of the  representations  and  warranties  set forth in paragraph (i) of this Section
         or, if any such  representation  and  warranty is not  accurate  as of the date of such  request,
         provide  reasonably  adequate  disclosure of the pertinent  facts, in writing,  to the requesting
         party.

         (c)      Information to Be Provided by the Company.

         In  connection  with any  Securitization  Transaction  the Company shall (1) within five Business
Days  following  request by the Purchaser or any  Depositor,  provide to the Purchaser and such  Depositor
(or, as  applicable,  cause each  Third-Party  Originator  and each  Subservicer  to provide),  in writing
reasonably  required for  compliance  with  Regulation  AB, the  information  and  materials  specified in
paragraphs  (i), (ii),  (iii) and (vi) of this Section 2(c), and (2) as promptly as practicable  following
notice to or  discovery  by the  Company,  provide to the  Purchaser  and any  Depositor  (as  required by
Regulation AB) the information specified in paragraph (iv) of this Section.

                  (i)      If so requested by the  Purchaser or any  Depositor,  the Company shall provide
         such  information  regarding (x) the Company,  as originator of the Mortgage Loans  (including as
         an  acquirer  of  Mortgage  Loans  from a  Qualified  Correspondent,  if  applicable),  or (y) as
         applicable,  each  Third-Party  Originator,  and  (z)  as  applicable,  each  Subservicer,  as is
         requested for the purpose of  compliance  with Items  1103(a)(1),  1105 (subject to paragraph (b)
         below), 1110, 1117 and 1119 of Regulation AB.  Such information shall include, at a minimum:

                           (A)      the originator's form of organization;

                           (B)      to the extent material, a description of the originator's  origination
                  program  and how long  the  originator  has  been  engaged  in  originating  residential
                  mortgage  loans,  which  description  shall  include a  discussion  of the  originator's
                  experience in  originating  mortgage loans of a similar type as the Mortgage  Loans;  if
                  material,   information   regarding  the  size  and  composition  of  the   originator's
                  origination  portfolio;  and  information  that may be  material  to an  analysis of the
                  performance  of the  Mortgage  Loans,  including  the  originators'  credit-granting  or
                  underwriting  criteria for mortgage  loans of similar  type(s) as the Mortgage Loans and
                  such other  information  as the Purchaser or any Depositor  may  reasonably  request for
                  the purpose of compliance with Item 1110(b)(2) of Regulation AB;

                           (C)      a brief description of any material legal or governmental  proceedings
                  pending (or known to be contemplated by a governmental  authority)  against the Company,
                  each Third-Party Originator, if applicable, and each Subservicer; and

                           (D)      a description of any affiliation or relationship  between the Company,
                  each Third-Party  Originator,  if applicable,  each Subservicer and any of the following
                  parties to a Securitization  Transaction,  as such parties are identified to the Company
                  by  the  Purchaser  or  any  Depositor  in  writing  or in  the  related  Reconstitution
                  Agreement within five Business Days in advance of such Securitization Transaction:

                                    (1)     the sponsor;
                                    (2)     the depositor;
                                    (3)     the issuing entity;
                                    (4)     any servicer;
                                    (5)     any trustee;
                                    (6)     any originator;
                                    (7)     any significant obligor;
                                    (8)     any enhancement or support provider; and
                                    (9)     any other material transaction party.

                  (ii)     If so requested by the Purchaser or any  Depositor,  and required by Regulation
         AB or as otherwise agreed upon by the Company,  the Purchaser  and/or the Depositor,  the Company
         shall provide (or, as  applicable,  cause each  Third-Party  Originator  to provide)  Static Pool
         Information  with respect to the mortgage  loans (of a similar  type as the  Mortgage  Loans,  as
         reasonably  identified by the Purchaser as provided below) originated by (a) the Company,  if the
         Company is an originator  of Mortgage  Loans  (including as an acquirer of Mortgage  Loans from a
         Qualified   Correspondent,   if  applicable),   and/or  (b)  as  applicable,   each   Third-Party
         Originator.  Such Static Pool  Information  shall be prepared by the Company (or, if  applicable,
         the Third-Party  Originator) on the basis of its  reasonable,  good faith  interpretation  of the
         requirements  of Item  1105(a)(1)-(3)  of  Regulation  AB. To the extent that there is reasonably
         available to the Company (or  Third-Party  Originator,  as  applicable)  Static Pool  Information
         with  respect to more than one  mortgage  loan type,  the  Purchaser  or any  Depositor  shall be
         entitled to specify whether some or all of such  information  shall be provided  pursuant to this
         paragraph.  The content of such Static Pool Information may be in the form  customarily  provided
         by the  Company,  and need not be  customized  for the  Purchaser or any  Depositor.  Such Static
         Pool  Information for each vintage  origination  year or prior  securitized  pool, as applicable,
         shall  be  presented  in  increments  no less  frequently  than  quarterly  over  the life of the
         mortgage  loans  included in the vintage  origination  year or prior  securitized  pool. The most
         recent  periodic  increment  must be as of a date no later than 135 days prior to the date of the
         prospectus or other offering  document in which the Static Pool  Information is to be included or
         incorporated  by  reference.  The Static Pool  Information  shall be  provided  in an  electronic
         format  that  provides  a  permanent  record  of the  information  provided,  such as a  portable
         document format (pdf) file, or other such electronic format.

                  Promptly  following  notice or discovery of a material error (as determined in Company's
         sole  discretion),  in Static Pool  Information  provided  pursuant to the immediately  preceding
         paragraph  (including  an  omission  to  include  therein  information  required  to be  provided
         pursuant to such paragraph),  the Company shall provide  corrected Static Pool Information to the
         Purchaser or any Depositor,  as applicable,  in the same format in which Static Pool  Information
         was previously provided to such party by the Company.

                  If so requested by the  Purchaser or any  Depositor,  the Company  shall provide (or, as
         applicable,  cause each  Third-Party  Originator  to provide),  at the expense of the  requesting
         party (to the extent of any additional  incremental  expense associated with delivery pursuant to
         this Agreement),  agreed-upon  procedures letters of certified public  accountants  pertaining to
         Static Pool Information  relating to prior  securitized  pools for  securitizations  closed on or
         after  January 1, 2006 or, in the case of Static Pool  Information  with respect to the Company's
         or, if  applicable,  Third-Party  Originator's  originations  or  purchases,  to calendar  months
         commencing  January 1, 2006, as the Purchaser or such Depositor shall  reasonably  request.  Such
         statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the
         Purchaser  or such  Depositor  shall  designate,  which  shall be  limited  to any  Sponsor,  any
         Depositor,  any broker dealer acting as underwriter,  placement  agent or initial  purchaser with
         respect to a  Securitization  Transaction or any other party that is reasonably  and  customarily
         entitled  to receive  such  statements  and  letters in a  Securitization  Transaction.  Any such
         statement or letter may take the form of a standard,  generally  applicable document  accompanied
         by a reliance letter authorizing  reliance by the addressees  designated by the Purchaser or such
         Depositor.

                  (iii)    If reasonably  requested by the Purchaser or any  Depositor,  the Company shall
         provide such  information  regarding  the Company,  as servicer of the Mortgage  Loans,  and each
         Subservicer  (each of the  Company  and each  Subservicer,  for  purposes  of this  paragraph,  a
         "Servicer"),  as is  reasonably  requested  for the  purpose  of  compliance  with  Item  1108 of
         Regulation AB.  Such information shall include, at a minimum:

                           (A)      the Servicer's form of organization;

                           (B)      a description of how long the Servicer has been servicing  residential
                  mortgage loans; a general  discussion of the Servicer's  experience in servicing  assets
                  of any type as well as a more detailed  discussion of the Servicer's  experience in, and
                  procedures  for, the  servicing  function it will perform  under this  Agreement and any
                  Reconstitution  Agreements;  information  regarding the size,  composition and growth of
                  the  Servicer's  portfolio  of  residential  mortgage  loans  of a type  similar  to the
                  Mortgage  Loans  and  information  on  factors  related  to  the  Servicer  that  may be
                  material,  in the reasonable  determination  of the Purchaser or any  Depositor,  to any
                  analysis  of  the  servicing  of  the  Mortgage   Loans  or  the  related   asset-backed
                  securities, as applicable, including, without limitation:

                                    (1)     whether  any  prior  securitizations  of  mortgage  loans of a
                           type similar to the Mortgage  Loans  involving the Servicer  have  defaulted or
                           experienced  an  early  amortization  or  other  performance  triggering  event
                           because of servicing  during the three-year  period  immediately  preceding the
                           related Securitization Transaction;
                                    (2)     the extent of outsourcing the Servicer utilizes;
                                    (3)     whether  there  has  been  previous   disclosure  of  material
                           noncompliance  with the  applicable  servicing  criteria  with respect to other
                           securitizations  of  residential  mortgage  loans  involving  the Servicer as a
                           servicer  during  the  three-year  period  immediately  preceding  the  related
                           Securitization Transaction;
                                    (4)     whether  the  Servicer  has been  terminated  as servicer in a
                           residential mortgage loan securitization,  either due to a servicing default or
                           to application of a servicing performance test or trigger; and
                                    (5)     such other  information  as the Purchaser or any Depositor may
                           reasonably  request  for the  purpose of  compliance  with Item  1108(b)(2)  of
                           Regulation AB;

                           (C)      a description of any material  changes  during the  three-year  period
                  immediately  preceding  the  related   Securitization   Transaction  to  the  Servicer's
                  policies or  procedures  with respect to the  servicing  function it will perform  under
                  this  Agreement and any  Reconstitution  Agreements for mortgage loans of a type similar
                  to the Mortgage Loans;

                           (D)      information  regarding  the  Servicer's  financial  condition,  to the
                  extent that there is a material  risk that an adverse  financial  event or  circumstance
                  involving the Servicer could have a material  adverse  effect on the  performance by the
                  Company  of its  servicing  obligations  under  this  Agreement  or  any  Reconstitution
                  Agreement;

                           (E)      information  regarding  advances  made by the Servicer on the Mortgage
                  Loans and the Servicer's overall servicing  portfolio of residential  mortgage loans for
                  the three-year  period  immediately  preceding the related  Securitization  Transaction,
                  which may be limited to a  statement  by an  authorized  officer of the  Servicer to the
                  effect  that the  Servicer  has made all  advances  required  to be made on  residential
                  mortgage  loans serviced by it during such period,  or, if such  statement  would not be
                  accurate,  information  regarding  the  percentage  and  type of  advances  not  made as
                  required, and the reasons for such failure to advance;

                           (F)      a description of the Servicer's  processes and procedures  designed to
                  address any special or unique factors  involved in servicing  loans of a similar type as
                  the Mortgage Loans;

                           (G)      a description of the Servicer's processes for handling  delinquencies,
                  losses,   bankruptcies  and  recoveries,   such  as  through  liquidation  of  mortgaged
                  properties, sale of defaulted mortgage loans or workouts; and

                           (H)      information   as  to  how   the   Servicer   defines   or   determines
                  delinquencies  and  charge-offs,  including  the effect of any grace  period,  re-aging,
                  restructuring,  partial payments  considered  current or other practices with respect to
                  delinquency and loss experience.

                  (iv)     For the purpose of satisfying its reporting  obligation  under the Exchange Act
         with  respect to any class of  asset-backed  securities,  the Company  shall (or shall cause each
         Subservicer  and, if  applicable,  any  Third-Party  Originator to) (a) provide notice within two
         (2) Business Days to the Purchaser,  any Master  Servicer and any Depositor in writing of (1) any
         merger,  consolidation  or  sale of  substantially  all of the  assets  of the  Company,  (2) the
         Company's  entry into an agreement with a Subservicer to perform or assist in the  performance of
         any of the  Company's  obligations  under the  Agreement  or any  Reconstitution  Agreement  that
         qualifies  as an "entry into a material  definitive  agreement"  under Item 1.01 of the form 8-K,
         and (b) provide  prompt  notice to the  Purchaser,  the Master  Servicer and the Depositor of (1)
         any Event of Default  under the terms of the  Agreement  or any  Reconstitution  Agreement to the
         extent  not  known  by such  Purchaser,  Master  Servicer  or  Depositor,  and  (2) any  material
         litigation or  governmental  proceedings  involving  the Company,  any  Subservicer  or any Third
         Party Originator.

                  (v)      To  the  extent  the  Purchaser  or any  Depositor  does  not  itself  have  an
         affiliation  or  relationship  required to be  disclosed  under Item 1119 of  Regulation  AB that
         develops  following the closing date of a Securitization  Transaction,  the Company shall provide
         to the  Purchaser  and any  Depositor  a  description  of any such  affiliation  or  relationship
         involving the Company,  any Subservicer or any  Third-Party  Originator no later than 15 calendar
         days  prior to the  date the  Depositor  is  required  to file  its  Form  10-K  disclosing  such
         affiliation or  relationship.  For purposes of the  foregoing,  the Company (1) shall be entitled
         to  assume  that  the  parties  to the  Securitization  Transaction  with  whom  affiliations  or
         relations  must be  disclosed  are the  same as on the  closing  date if it  provides  a  written
         request (which may be by e-mail) to the Depositor or Master Servicer,  as applicable,  requesting
         such  confirmation and either obtains such  confirmation or receives no response within three (3)
         Business  Days, (2) shall not be obligated to disclose any  affiliations  or  relationships  that
         may  develop  after the  closing  date for the  Securitization  Transaction  with any parties not
         identified to the Company  pursuant to clause (D) of paragraph (i) of this Section 2(c),  and (3)
         shall be entitled to rely upon any written  identification  of parties provided by the Depositor,
         the Purchaser or any master servicer.

                  (v)      As a condition to the succession to the Company or any  Subservicer as servicer
         or subservicer  under this Agreement or any applicable  Reconstitution  Agreement related thereto
         by any Person (i) into which the Company or such  Subservicer may be merged or  consolidated,  or
         (ii) which may be appointed as a successor to the Company or any  Subservicer,  the Company shall
         provide to the  Purchaser,  any Master  Servicer,  and any  Depositor,  at least 15 calendar days
         prior to the  effective  date of such  succession  or  appointment,  (x)  written  notice  to the
         Purchaser  and  any  Depositor  of  such  succession  or  appointment  and  (y) in  writing,  all
         information  reasonably  requested by the  Purchaser or any Depositor in order to comply with its
         reporting  obligation  under  Item 6.02 of Form 8-K with  respect  to any  class of  asset-backed
         securities.

                  (vi)     Not  later  than  ten  days  prior  to  the  deadline  for  the  filing  of any
         distribution  report on Form 10-D in respect of any Securitization  Transaction that includes any
         of the Mortgage Loans serviced by the Company,  the Company shall,  to the extent the Company has
         knowledge,  provide to the party  responsible for filing such report  (including,  if applicable,
         the Master  Servicer)  notice of the  occurrence  of any of the  following  events along with all
         information,  data,  and  materials  related  thereto as may be  required  to be  included in the
         related  distribution  report on Form 10-D (as  specified  in the  provisions  of  Regulation  AB
         referenced below):

                           (a)      any material  modifications,  extensions  or waivers of Mortgage  Loan
                  terms,  fees,  penalties  or  payments  during  the  distribution  period  or that  have
                  cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (b)      material  breaches of Mortgage Loan  representations  or warranties or
                  transaction   covenants   under  the  Existing   Agreement,   as  amended  herein  (Item
                  1121(a)(12) of Regulation AB): and

                           (c)      information  regarding any Mortgage Loan changes (such as,  additions,
                  substitutions  or repurchases)  and any material  changes in origination,  underwriting,
                  or other  criteria for  acquisition  or selection  of pool assets (Item  1121(a)(14)  of
                  Regulation AB).

                  (vii)    In addition to such  information as the Company,  as servicer,  is obligated to
         provide  pursuant  to  other  provisions  of  this  Agreement,  if  reasonably  requested  by the
         Purchaser or any  Depositor,  the Company  shall provide such  information  which is available to
         the  Company,  regarding  the  servicing  of the  Mortgage  Loans as is  reasonably  required  to
         facilitate preparation of distribution reports in accordance with Item 1121 of Regulation AB.

         (d)      Servicer Compliance Statement.

         On or before March 5 of each  calendar  year,  commencing  in 2007,  the Company shall deliver to
the Purchaser and any  Depositor a statement of compliance  addressed to the Purchaser and such  Depositor
and signed by an  authorized  officer of the  Company,  to the effect  that (i) a review of the  Company's
servicing  activities during the immediately  preceding  calendar year (or applicable portion thereof) and
of its  performance  under the servicing  provisions of this Agreement and any  applicable  Reconstitution
Agreement  during  such  period has been made under such  officer's  supervision,  and (ii) to the best of
such  officers'  knowledge,  based  on  such  review,  the  Company  has  fulfilled  all of its  servicing
obligations  under this Agreement and any  applicable  Reconstitution  Agreement in all material  respects
throughout such calendar year (or applicable  portion  thereof) or, if there has been a failure to fulfill
any such  obligation in any material  respect,  specifically  identifying  each such failure known to such
officer and the nature and the status thereof.

         (e)      Report on Assessment of Compliance and Attestation.

                  (i)      On or before March 5 of each calendar  year,  commencing  in 2007,  the Company
         shall:

                           (A)      deliver to the  Purchaser  and any  Depositor a report  regarding  the
                  Company's  assessment of compliance  with the Servicing  Criteria during the immediately
                  preceding  calendar  year, as required under Rules 13a-18 and 15d-18 of the Exchange Act
                  and Item 1122 of  Regulation  AB. Such report shall be addressed  to the  Purchaser  and
                  such  Depositor  and signed by an authorized  officer of the Company,  and shall address
                  each of the applicable  Servicing  Criteria  specified on a certification  substantially
                  in the form of Exhibit A hereto  (wherein  "investor"  shall  mean the Master  Servicer)
                  delivered to the Purchaser concurrently with the execution of this Agreement;

                           (B)      deliver to the  Purchaser  and any  Depositor a report of a registered
                  public  accounting  firm that attests to, and reports on, the  assessment  of compliance
                  made  by  the  Company  and  delivered  pursuant  to  the  preceding   paragraph.   Such
                  attestation  shall be in accordance with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X
                  under the Securities Act and the Exchange Act;

                           (C)      if  required  by  Regulation  AB,  cause  each  Subservicer  and  each
                  Subcontractor   determined   by  the  Company   pursuant  to  Section   2(f)(ii)  to  be
                  "participating in the servicing  function" within the meaning of Item 1122 of Regulation
                  AB (each, a  "Participating  Entity"),  to deliver to the Purchaser and any Depositor an
                  assessment  of  compliance  and  accountants'   attestation  as  and  when  provided  in
                  paragraphs (A) and (B) of this Section 2(e)(i); and

                           (D)      deliver or, if required by Regulation AB, cause each  Subservicer  and
                  Subcontractor  described  in  Section  2(e)(i)(C)  above to  deliver  to the  Purchaser,
                  Depositor or any other  Person that will be  responsible  for signing the  certification
                  (a  "Sarbanes  Certification")  required  by Rules  13a-14(d)  and  15d-14(d)  under the
                  Exchange Act  (pursuant to Section 302 of the  Sarbanes-Oxley  Act of 2002) on behalf of
                  an asset-backed  issuer with respect to a  Securitization  Transaction a  certification,
                  signed  by the  appropriate  officer  of the  Company,  in the form  attached  hereto as
                  Exhibit B;  provided that such  certification  delivered by the Company may not be filed
                  as an exhibit to, or included in, any filing with the Commission.

         The  Company  acknowledges  that the  party  identified  in clause  (i)(D)  above may rely on the
certification  provided by the Company  pursuant  to such clause in signing a Sarbanes  Certification  and
filing such with the  Commission.  Neither the  Purchaser  nor any  Depositor  will  request  deliver of a
certification  under  clause (D) above  unless the  Purchaser,  Depositor  or any other Person is required
under the  Exchange  Act to file an annual  report on Form 10-K with  respect to an issuing  entity  whose
asset pool includes Mortgage Loans.

                  (ii)     Each  assessment  of compliance  provided by a Subservicer  pursuant to Section
         2(e)(i)(A) shall address each of the applicable  Servicing  Criteria specified on a certification
         substantially  in the form of Exhibit A hereto delivered to the Purchaser  concurrently  with the
         execution of this Agreement or, in the case of a Subservicer  subsequently  appointed as such, on
         or  prior  to  the  date  of  such  appointment.  An  assessment  of  compliance  provided  by  a
         Participating  Entity  pursuant  to Section  2(e)(i)(C)  need not  address  any  elements  of the
         Servicing Criteria other than those specified by the Company pursuant to Section 2(f).

                  (iii)    If reasonably  requested by the Purchaser or any  Depositor,  the Company shall
         provide to the Purchaser,  any Master  Servicer or any Depositor,  evidence of the  authorization
         of the person  signing any  certification  or statement  pursuant to Section 2(d) or 2(e) of this
         Agreement.

         (f)      Use of Subservicers and Subcontractors.

         The Company shall not hire or otherwise  utilize the services of any  Subservicer  to fulfill any
of the  obligations  of the  Company  as  servicer  under this  Agreement  or any  related  Reconstitution
Agreement  unless the Company  complies with the provisions of paragraph (i) of this  Subsection  (f). The
Company shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall not permit any
Subservicer  to hire or  otherwise  utilize  the  services  of any  Subcontractor,  to fulfill  any of the
obligations  of the Company as servicer  under this  Agreement  or any  related  Reconstitution  Agreement
unless the Company complies with the provisions of paragraph (ii) of this Subsection (f).

                  (i)      It shall not be necessary  for the Company to seek the consent of the Purchaser
         or any  Depositor  to the  utilization  of any  Subservicer.  If required by  Regulation  AB, the
         Company shall cause any Subservicer  used by the Company (or by any  Subservicer) for the benefit
         of the  Purchaser  and any  Depositor  to comply  with the  provisions  of this  Section and with
         Sections  2(b),  2(c)(iii),  2(c)(v),  2(d),  and 2(e) of this  Agreement  , and to  provide  the
         information   required  with  respect  to  such  Subservicer   under  Section  2(c)(iv)  of  this
         Agreement.  The Company shall be responsible  for obtaining from each  Subservicer and delivering
         to the Purchaser and any Depositor  any servicer  compliance  statement  required to be delivered
         by such  Subservicer  under Section 2(d), any assessment of compliance and  attestation  required
         to be delivered by such  Subservicer  under  Section  2(e) and any  certification  required to be
         delivered to the Person that will be  responsible  for signing the Sarbanes  Certification  under
         Section 2(e) as and when required to be delivered.

                  (ii)     It shall not be necessary  for the Company to seek the consent of the Purchaser
         or any Depositor to the  utilization  of any  Subcontractor.  If required by  Regulation  AB, the
         Company shall  promptly upon request  provide to the Purchaser and any Depositor (or any designee
         of the  Depositor,  such as a master  servicer or  administrator)  a written  description  of the
         role and function of each  Subcontractor  utilized by the Company or any Subservicer,  specifying
         (A) the  identity  of each such  Subcontractor,  (B) which  (if any) of such  Subcontractors  are
         Participating  Entities,  and (C) which  elements of the Servicing  Criteria will be addressed in
         assessments of compliance  provided by each  Participating  Entity identified  pursuant to clause
         (B) of this paragraph.

         The  Company  shall  cause  any  such  Participating  Entity  used  by  the  Company  (or  by any
Subservicer)  for the benefit of the Purchaser and any Depositor to comply with the  provisions of Section
2(e) of this  Agreement.  The Company shall be responsible  for obtaining from each  Participating  Entity
and  delivering  to the Purchaser and any Depositor  any  assessment  of compliance  and  attestation  and
certificate  required to be delivered by such  Participating  Entity under  Section  2(e), in each case as
and when required to be delivered.

         (g)      Indemnification; Remedies.

                  (i)      The Company shall  indemnify  the  Purchaser and each of the following  parties
         participating  in a  Securitization  Transaction:  each sponsor and issuing  entity;  each Person
         responsible  for the execution or filing of any report  required to be filed with the  Commission
         with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant
         to Rule  13a-14(d) or Rule 15d-14(d)  under the Exchange Act with respect to such  Securitization
         Transaction;  each Person who controls  any of such parties  (within the meaning of Section 15 of
         the Securities  Act and Section 20 of the Exchange  Act);  and the respective  present and former
         directors,  officers and employees of each of the foregoing and of the Depositor,  and shall hold
         each of them  harmless  from and against  any losses,  damages,  penalties,  fines,  forfeitures,
         legal fees and  expenses and related  costs,  judgments,  and any other costs,  fees and expenses
         that any of them may sustain arising out of or based upon:

                           (A)(1)   any untrue  statement  of a material  fact  contained or alleged to be
                  contained in any written  information,  written report,  certification or other material
                  provided under this  Amendment Reg AB by or on behalf of the Company,  or provided under
                  this Amendment Reg AB by or on behalf of any  Subservicer,  Participating  Entity or, if
                  applicable,  Third-Party Originator  (collectively,  the "Company Information"),  or (2)
                  the omission or alleged  omission to state in the Company  Information  a material  fact
                  required  to be stated in the  Company  Information  or  necessary  in order to make the
                  statements  therein,  in the light of the circumstances  under which they were made, not
                  misleading;  provided, by way of clarification,  that clause (2) of this paragraph shall
                  be  construed  solely  by  reference  to the  Company  Information  and not to any other
                  information  communicated in connection  with a sale or purchase of securities,  without
                  regard to whether the Company  Information or any portion thereof is presented  together
                  with or separately from such other information;

                           (B)      any failure by the Company, any Subservicer,  any Participating Entity
                  or any  Third-Party  Originator  to  deliver  any  information,  report,  certification,
                  accountants'  letter or other  material  when and as required  under this  Amendment Reg
                  AB,  including any failure by the Company to identify  pursuant to Section  2(f)(ii) any
                  Participating Entity; or

                           (C)      any breach by the Company of a  representation  or warranty  set forth
                  in Section 2(b)(i) or in a writing  furnished  pursuant to Section  2(b)(ii) and made as
                  of a date prior to the closing date of the related  Securitization  Transaction,  to the
                  extent  that  such  breach  is not  cured by such  closing  date,  or any  breach by the
                  Company of a  representation  or  warranty  in a writing  furnished  pursuant to Section
                  2(b)(ii) to the extent made as of a date subsequent to such closing date.

         In the case of any  failure  of  performance  described  in clause  (i)(B) of this  Section,  the
Company  shall  promptly  reimburse  the  Purchaser,  any  Depositor,  as  applicable,   and  each  Person
responsible  for the  execution  or filing of any report  required  to be filed with the  Commission  with
respect  to  such  Securitization  Transaction,  or for  execution  of a  certification  pursuant  to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such  Securitization  Transaction,  for
all  costs  reasonably  incurred  by  each  such  party  in  order  to  obtain  the  information,  report,
certification,  accountants'  letter or other  material  not  delivered  as required by the  Company,  any
Subservicer, any Participating Entity or any Third-Party Originator.

                  (ii)     (A)      Any failure by the Company, any Subservicer,  any Participating Entity
         or any Third-Party  Originator to deliver any information,  report,  certification,  accountants'
         letter or other  material  when and as required  under this  Amendment  Reg AB , which  continues
         unremedied for three  Business Days after receipt by the Company and the applicable  Subservicer,
         Subcontractor,  or  Third-Party  Originator of written  notice of such failure from the Purchaser
         or Depositor  shall,  except as provided in clause (B) of this paragraph,  constitute an Event of
         Default  with  respect to the Company  under this  Agreement  and any  applicable  Reconstitution
         Agreement,  and shall entitle the Purchaser or Depositor,  as applicable,  in its sole discretion
         to terminate the rights and  obligations of the Company as servicer  under this Agreement  and/or
         any  applicable   Reconstitution  Agreement  related  thereto  without  payment  (notwithstanding
         anything in this  Agreement or any applicable  Reconstitution  Agreement  related  thereto to the
         contrary)  of any  compensation  to the  Company  (and if the  Company  is  servicing  any of the
         Mortgage  Loans  in  a  Securitization  Transaction,  appoint  a  successor  servicer  reasonably
         acceptable to any Master Servicer for such Securitization  Transaction);  provided, however it is
         understood  that the  Company  shall  retain any rights  pursuant  to which it may be entitled to
         receive  reimbursement  for  unreimbursed  Monthly  Advances and  Servicing  Advances made by the
         Company under this Agreement  and/or any  applicable  Reconstitution  Agreement.  Notwithstanding
         anything to the contrary set forth  herein,  to the extent that any  provision of this  Agreement
         and/or any applicable  Reconstitution  Agreement  expressly  provides for the survival of certain
         rights or obligations following  termination of the Company as servicer,  such provision shall be
         given effect.

                           (B)      Any  failure by the  Company,  any  Subservicer  or any  Participating
                  Entity  to  deliver  any  information,  report,  certification  or  accountants'  letter
                  required  under  Regulation  AB  when  and as  required  under  Section  2(d)  or  2(e),
                  including  any  failure  by the  Company  to  identify  a  Participating  Entity,  which
                  continues  unremedied  for ten calendar  days after the date on which such  information,
                  report,  certification  or  accountants'  letter  was  required  to be  delivered  shall
                  constitute  an Event of Default with  respect to the Company  under this  Agreement  and
                  any applicable  Reconstitution  Agreement, and shall entitle the Purchaser or Depositor,
                  as  applicable,  in its sole  discretion to terminate the rights and  obligations of the
                  Company  as  servicer  under  this  Agreement   and/or  any  applicable   Reconstitution
                  Agreement without payment  (notwithstanding  anything in this Agreement to the contrary)
                  of any  compensation  to the  Company;  provided,  however  it is  understood  that  the
                  Company  shall  retain  any  rights  pursuant  to which it may be  entitled  to  receive
                  reimbursement  for  unreimbursed  Monthly  Advances and  Servicing  Advances made by the
                  Company  under  this   Agreement   and/or  any  applicable   Reconstitution   Agreement.
                  Notwithstanding  anything  to the  contrary  set forth  herein,  to the extent  that any
                  provision of this Agreement  and/or any applicable  Reconstitution  Agreement  expressly
                  provides for the survival of certain  rights or  obligations  following  termination  of
                  the Company as servicer, such provision shall be given effect.

                           (C)      The Company  shall  promptly  reimburse the Purchaser (or any affected
                  designee  of  the  Purchaser,   such  as  a  master  servicer)  and  any  Depositor,  as
                  applicable,  for all  reasonable  expenses  incurred by the Purchaser (or such designee)
                  or such  Depositor as such are  incurred,  in  connection  with the  termination  of the
                  Company as servicer and the  transfer of servicing of the Mortgage  Loans to a successor
                  servicer.  The  provisions  of this  paragraph  shall  not  limit  whatever  rights  the
                  Company,  the  Purchaser  or any  Depositor  may have  under  other  provisions  of this
                  Agreement  and/or any  applicable  Reconstitution  Agreement  or  otherwise,  whether in
                  equity or at law,  such as an action for damages,  specific  performance  or  injunctive
                  relief.

                  (iii)    The  Purchaser  agrees  to  indemnify  and  hold  harmless  the  Company,   any
         Subservicer,  any Participating  Entity,  and, if applicable,  any Third-Party  Originator,  each
         Person who controls any of such parties  (within the meaning of Section 15 of the  Securities Act
         and Section 20 of the Exchange Act), and the respective  present and former  directors,  officers
         and employees of each of the foregoing from and against any losses,  damages,  penalties,  fines,
         forfeitures,  legal fees and expenses and related  costs,  judgments,  and any other costs,  fees
         and expenses  that any of them may sustain  arising out of or based upon any untrue  statement or
         alleged untrue  statement of any material fact  contained in any filing with the Commission  with
         respect to a  Securitization  Transaction  or the  omission  or alleged  omission to state in any
         filing  with the  Commission  with  respect  to a  Securitization  Transaction  a  material  fact
         required to be stated or necessary to be stated in order to make the statements  therein,  in the
         light of the  circumstances  under  which they were  made,  not  misleading,  in each case to the
         extent, but only to the extent, that such untrue statement,  alleged untrue statement,  omission,
         or alleged  omission  relates to any filing with the Commission with respect to a  Securitization
         Transaction other than the Company Information.

                  (iv)     If the  indemnification  provided for herein is unavailable or  insufficient to
         hold  harmless  the  indemnified  party,  then  the  indemnifying  party  agrees  that  it  shall
         contribute  to the amount  paid or payable by such  indemnified  party as a result of any claims,
         losses,  damages  or  liabilities  uncured by such  indemnified  party in such  proportion  as is
         appropriate  to reflect  the  relative  fault of such  indemnified  party on the one hand and the
         indemnifying party on the other.

                  (v)      This indemnification  shall survive the termination of this Amendment Reg AB or
         the termination of any party to this Amendment Reg AB.

3.       Notwithstanding  any other  provision  of this  Amendment  Reg AB,  the  Company  shall  seek the
consent of the  Purchaser  for the  utilization  of all  Subservicers  and  Participating  Entities,  when
required by and in accordance with the terms of the Existing Agreement.

4.       The Existing  Agreement is hereby  amended by adding the  Exhibits  attached  hereto as Exhibit A
and Exhibit B to the end thereto.  References  in this  Amendment  Reg AB to "this  Agreement" or words of
similar import  (including  indirect  references to the Agreement) shall be deemed to be references to the
Existing  Agreement  as amended by this  Amendment  Reg AB.  Except as  expressly  amended and modified by
this Amendment Reg AB, the Agreement  shall continue to be, and shall remain,  in full force and effect in
accordance  with its  terms.  In the  event of a  conflict  between  this  Amendment  Reg AB and any other
document or agreement,  including without limitation the Existing  Agreement,  this Amendment Reg AB shall
control.

5.       All notification pursuant to Section 2(c)(iv) should be sent to:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX  75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

                  With a copy to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY  10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  All notification pursuant to Section 2(c)(iv)(4) should be sent to:

                  EMC Mortgage Corporation
                  Two Mac Arthur Ridge
                  909 Hidden Ridge Drive, Suite 200
                  Irving, TX  75038
                  Attention:  Associate General Counsel for Loan Administration
                  Facsimile:  (972) 831-2555

                  With copies to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY  10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX  75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

         All  notifications to any Master Servicer,  to the extent such "Master  Servicer" is Wells Fargo,
should be sent to:

                  UPS/FedEx Delivery:

                  9062 Old Annapolis Road
                  Columbia, MD  21045
                  Attention: Corporate Trust Group, [Insert Deal Name]

                  USPS Delivery:

                  P.O. Box 98
                  Columbia, MD  21046
                  Attention: Corporate Trust Group, [Insert Deal Name]

6.       This  Amendment  Reg AB shall be governed by and  construed  in  accordance  with the laws of the
State of New York without  reference to its conflict of laws provisions  (other than Section 5-1401 of the
General  Obligation  Law),  and the  obligations,  rights and remedies of the parties  hereunder  shall be
determined accordance with such laws.


7.                                               This Amendment Reg AB may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of which, when so executed,
shall constitute one and the same agreement.  This Amendment Reg AB will become effective as of the date
first mentioned above.  This Amendment Reg AB shall bind and inure to the benefit of and be enforceable
by the Company and the Purchaser and the respective permitted successors and assigns of the Company and
the successors and assigns of the Purchaser.


                                         [Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by their respective officers
thereunto duly authorized as of the day and year first above written.

                                                     EMC MORTGAGE CORPORATION

                                                     Purchaser

                                                     By:________________________________________________
                                                     Name:______________________________________________
                                                     Title:_____________________________________________


                                                     COUNTRYWIDE HOME LOANS, INC.
Company
By:_____________________________________________________________________________________________________
Name:___________________________________________________________________________________________________
Title:__________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                EXHIBIT A

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of  compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall
address, at a minimum, the applicable criteria identified below as "Applicable Servicing Criteria":

_________________________________________________________________________________________________________________
                                                                                           Applicable Servicing
                                   Servicing Criteria                                            Criteria
_________________________________________________________________________________________________________________
     Reference                                     Criteria
_________________________________________________________________________________________________________________
                                       General Servicing Considerations
_________________________________________________________________________________________________________________
1122(d)(1)(i)        Policies and procedures  are  instituted to monitor any  performance            X
                     or other  triggers  and  events of default  in  accordance  with the
                     transaction agreements.
_________________________________________________________________________________________________________________
1122(d)(1)(ii)       If  any  material  servicing  activities  are  outsourced  to  third            X
                     parties,  policies  and  procedures  are  instituted  to monitor the
                     third  party's   performance  and  compliance  with  such  servicing
                     activities.
_________________________________________________________________________________________________________________
1122(d)(1)(iii)      Any  requirements  in  the  transaction  agreements  to  maintain  a
                     back-up servicer for the mortgage loans are maintained.
_________________________________________________________________________________________________________________
1122(d)(1)(iv)       A fidelity bond and errors and omissions  policy is in effect on the            X
                     party   participating  in  the  servicing  function  throughout  the
                     reporting  period  in  the  amount  of  coverage   required  by  and
                     otherwise  in   accordance   with  the  terms  of  the   transaction
                     agreements.
_________________________________________________________________________________________________________________
                                      Cash Collection and Administration
_________________________________________________________________________________________________________________
1122(d)(2)(i)        Payments  on  mortgage  loans  are  deposited  into the  appropriate            X
                     custodial  bank accounts and related bank clearing  accounts no more
                     than two business days  following  receipt,  or such other number of
                     days specified in the transaction agreements.
_________________________________________________________________________________________________________________
1122(d)(2)(ii)       Disbursements  made via wire  transfer on behalf of an obligor or to            X
                     an investor are made only by authorized personnel.
_________________________________________________________________________________________________________________
1122(d)(2)(iii)      Advances of funds or guarantees  regarding  collections,  cash flows            X
                     or  distributions,  and any  interest or other fees charged for such
                     advances,  are made,  reviewed  and  approved  as  specified  in the
                     transaction agreements.
_________________________________________________________________________________________________________________
                     The  related  accounts  for the  transaction,  such as cash  reserve
                     accounts    or    accounts     established     as    a    form    of
                     overcollateralization,   are  separately   maintained   (e.g.,  with            X
                     respect  to  commingling  of cash) as set  forth in the  transaction
1122(d)(2)(iv)       agreements.
_________________________________________________________________________________________________________________
1122(d)(2)(v)        Each  custodial   account  is  maintained  at  a  federally  insured            X
                     depository  institution as set forth in the transaction  agreements.
                     For  purposes  of  this  criterion,  "federally  insured  depository
                     institution" with respect to a foreign  financial  institution means
                     a foreign financial  institution that meets the requirements of Rule
                     13k-1(b)(1) of the Securities Exchange Act.
_________________________________________________________________________________________________________________
1122(d)(2)(vi)       Unissued  checks  are  safeguarded  so  as to  prevent  unauthorized            X
                     access.
_________________________________________________________________________________________________________________
1122(d)(2)(vii)      Reconciliations   are   prepared   on  a   monthly   basis  for  all            X
                     asset-backed  securities related bank accounts,  including custodial
                     accounts and related bank clearing accounts.  These  reconciliations
                     are (A)  mathematically  accurate;  (B) prepared  within 30 calendar
                     days after the bank  statement  cutoff date, or such other number of
                     days  specified  in the  transaction  agreements;  (C)  reviewed and
                     approved  by  someone   other  than  the  person  who  prepared  the
                     reconciliation;  and (D) contain explanations for reconciling items.
                     These  reconciling  items are  resolved  within 90 calendar  days of
                     their  original  identification,   or  such  other  number  of  days
                     specified in the transaction agreements.
_________________________________________________________________________________________________________________
                                      Investor Remittances and Reporting
_________________________________________________________________________________________________________________
1122(d)(3)(i)        Reports  to  investors,   including  those  to  be  filed  with  the            X
                     Commission,  are  maintained  in  accordance  with  the  transaction
                     agreements and  applicable  Commission  requirements.  Specifically,
                     such  reports (A) are prepared in  accordance  with  timeframes  and
                     other  terms set forth in the  transaction  agreements;  (B) provide
                     information  calculated  in accordance  with the terms  specified in
                     the  transaction  agreements;  (C) are filed with the  Commission as
                     required  by  its  rules  and   regulations;   and  (D)  agree  with
                     investors'  or  the  trustee's   records  as  to  the  total  unpaid
                     principal  balance  and number of  mortgage  loans  serviced  by the
                     Servicer.
_________________________________________________________________________________________________________________
1122(d)(3)(ii)       Amounts due to investors  are  allocated  and remitted in accordance            X
                     with timeframes,  distribution priority and other terms set forth in
                     the transaction agreements.
_________________________________________________________________________________________________________________
                     Disbursements  made to an investor  are posted  within two  business
                     days to the  Servicer's  investor  records,  or such other number of            X
1122(d)(3)(iii)      days specified in the transaction agreements.
_________________________________________________________________________________________________________________
                     Amounts  remitted to investors  per the investor  reports agree with
                     cancelled  checks,  or other  form of  payment,  or  custodial  bank            X
1122(d)(3)(iv)       statements.
_________________________________________________________________________________________________________________
                                          Pool Asset Administration
_________________________________________________________________________________________________________________
1122(d)(4)(i)        Collateral  or security on mortgage  loans is maintained as required            X
                     by the transaction agreements or related mortgage loan documents.
_________________________________________________________________________________________________________________
                     Mortgage loan and related  documents are  safeguarded as required by            X
1122(d)(4)(ii)       the transaction agreements
_________________________________________________________________________________________________________________
1122(d)(4)(iii)      Any  additions,  removals  or  substitutions  to the asset  pool are            X
                     made,  reviewed and approved in  accordance  with any  conditions or
                     requirements in the transaction agreements.
_________________________________________________________________________________________________________________
1122(d)(4)(iv)       Payments  on  mortgage  loans,   including  any  payoffs,   made  in            X
                     accordance  with the related  mortgage loan  documents are posted to
                     the Servicer's  obligor records maintained no more than two business
                     days after  receipt,  or such other number of days  specified in the
                     transaction  agreements,  and  allocated to  principal,  interest or
                     other items (e.g.,  escrow) in accordance with the related  mortgage
                     loan documents.
_________________________________________________________________________________________________________________
1122(d)(4)(v)        The Servicer's  records  regarding the mortgage loans agree with the            X
                     Servicer's  records with respect to an  obligor's  unpaid  principal
                     balance.
_________________________________________________________________________________________________________________
1122(d)(4)(vi)       Changes  with  respect  to  the  terms  or  status  of an  obligor's            X
                     mortgage  loans (e.g.,  loan  modifications  or re-agings) are made,
                     reviewed and approved by  authorized  personnel in  accordance  with
                     the transaction agreements and related pool asset documents.
_________________________________________________________________________________________________________________
1122(d)(4)(vii)      Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,            X
                     modifications  and deeds in lieu of  foreclosure,  foreclosures  and
                     repossessions,   as  applicable)   are   initiated,   conducted  and
                     concluded in accordance  with the  timeframes or other  requirements
                     established by the transaction agreements.
_________________________________________________________________________________________________________________
1122(d)(4)(viii)     Records  documenting  collection  efforts are maintained  during the            X
                     period  a  mortgage  loan  is  delinquent  in  accordance  with  the
                     transaction  agreements.  Such records are  maintained on at least a
                     monthly  basis,  or such other period  specified in the  transaction
                     agreements,  and  describe  the entity's  activities  in  monitoring
                     delinquent  mortgage  loans  including,  for  example,  phone calls,
                     letters and payment  rescheduling  plans in cases where  delinquency
                     is deemed temporary (e.g., illness or unemployment).
_________________________________________________________________________________________________________________
1122(d)(4)(ix)       Adjustments  to interest rates or rates of return for mortgage loans            X
                     with variable rates are computed based on the related  mortgage loan
                     documents.
_________________________________________________________________________________________________________________
1122(d)(4)(x)        Regarding  any funds  held in trust for an  obligor  (such as escrow            X
                     accounts):  (A) such  funds are  analyzed,  in  accordance  with the
                     obligor's  mortgage loan documents,  on at least an annual basis, or
                     such other  period  specified  in the  transaction  agreements;  (B)
                     interest  on such  funds  is  paid,  or  credited,  to  obligors  in
                     accordance with  applicable  mortgage loan documents and state laws;
                     and (C) such funds are  returned to the  obligor  within 30 calendar
                     days of full repayment of the related  mortgage loans, or such other
                     number of days specified in the transaction agreements.
_________________________________________________________________________________________________________________
1122(d)(4)(xi)       Payments  made on behalf  of an  obligor  (such as tax or  insurance            X
                     payments)  are made on or before the related  penalty or  expiration
                     dates,  as  indicated on the  appropriate  bills or notices for such
                     payments,  provided  that  such  support  has been  received  by the
                     servicer at least 30  calendar  days prior to these  dates,  or such
                     other number of days specified in the transaction agreements.
_________________________________________________________________________________________________________________
1122(d)(4)(xii)      Any late  payment  penalties  in  connection  with any payment to be            X
                     made on behalf of an obligor are paid from the servicer's  funds and
                     not charged to the  obligor,  unless the late payment was due to the
                     obligor's error or omission.
_________________________________________________________________________________________________________________
                     Disbursements  made on behalf of an obligor  are  posted  within two
                     business days to the obligor's  records  maintained by the servicer,
                     or  such  other  number  of  days   specified  in  the   transaction            X
1122(d)(4)(xiii)     agreements.
_________________________________________________________________________________________________________________



_________________________________________________________________________________________________________________
1122(d)(4)(xiv)      Delinquencies,    charge-offs   and   uncollectible   accounts   are            X
                     recognized   and  recorded  in  accordance   with  the   transaction
                     agreements.
_________________________________________________________________________________________________________________
                     Any  external  enhancement  or  other  support,  identified  in Item
                     1114(a)(1)  through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)       as set forth in the transaction agreements.
-_________________________________________________________________________________________________________________




                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:__________________________________


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________




--------------------------------------------------------------------------------




                                                EXHIBIT B


                                       FORM OF ANNUAL CERTIFICATION

         I.       The    [    ]    agreement    dated    as    of    [    ],    200[    ]    (the
                  "Agreement"), among [IDENTIFY PARTIES]

         I,  ________________________________,  the  _______________________  of  Countrywide  Home Loans,
Inc.,  certify to [the Purchaser],  [the Depositor],  [Master  Servicer],  [Securities  Administrator]  or
[Trustee],  and its officers,  with the knowledge and intent that they will rely upon this  certification,
that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company during 200[ ] that were  delivered by the Company to the  [Depositor]  [Master  Servicer]
         [Securities  Administrator] or [Trustee]  pursuant to the Agreement  (collectively,  the "Company
         Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,
         does not  contain  any  untrue  statement  of a material  fact or omit to state a  material  fact
         necessary  to make the  statements  made,  in the light of the  circumstances  under  which  such
         statements  were made, not  misleading  with respect to the period of time covered by the Company
         Servicing Information;

                  (3)      Based on my knowledge,  all of the Company Servicing Information required to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] or [Trustee];

                  (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as
         servicer under the Agreement,  and based on my knowledge and the compliance  review  conducted in
         preparing the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the
         Servicing  Assessment or the Attestation  Report, the Company has fulfilled its obligations under
         the Agreement; and

                                                [Intentionally Left Blank]




--------------------------------------------------------------------------------




                  (5)      The Compliance  Statement  required to be delivered by the Company  pursuant to
         this Agreement,  and the Servicing  Assessment and Attestation  Report required to be provided by
         the Company and by each  Subservicer and  Participating  Entity  pursuant to the Agreement,  have
         been provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance
         described  in such  reports  have  been  disclosed  to the  [Depositor]  [Master  Servicer].  Any
         material  instance of  noncompliance  with the  Servicing  Criteria  has been  disclosed  in such
         reports.



                                                     Date:__________________________________


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________





--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT H-2


                                        EMC Servicing Agreement




              ______________________________________________________________________________






                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                  Owner

                                                   and

                                         EMC MORTGAGE CORPORATION
                                                 Servicer




                                           SERVICING AGREEMENT

                                        Dated as of August 1, 2007


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                      Bear Stearns ALT-A Trust II Mortgage Pass-Through Certificates

                                              Series 2007-1


                    _________________________________________________________________




--------------------------------------------------------------------------------




EXHIBITS


Exhibit A         Mortgage Loan Schedule

Exhibit B         Custodial Account Letter Agreement

Exhibit C         Escrow Account Letter Agreement

Exhibit D         Form of Request for Release

Exhibit E         Reporting Data for Monthly Report

Exhibit F         Reporting Data for Defaulted Loans

Exhibit G-1       Form of Servicer Certification

Exhibit G-2       Alternate Form of Servicer Certification

Exhibit H         Summary of Regulation AB Servicing Criteria

Exhibit I         Summary of Applicable Regulation AB Requirements

Exhibit J         Servicing Criteria to be Addressed in Assessment of Compliance

Exhibit K         Reporting Data for Realized Losses and Gains




--------------------------------------------------------------------------------





         THIS IS A SERVICING AGREEMENT, dated as of August 1, 2007, and is executed between Structured
Asset Mortgage Investments II Inc. (the "Owner") and EMC Mortgage Corporation (the "Servicer").

                                          W I T N E S S E T H :

         WHEREAS, the Owner is the owner of the Mortgage Loans;

         WHEREAS, the Owner and the Servicer wish to prescribe the permanent management, servicing and
control of the Mortgage Loans;

         NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Owner and
the Servicer agree as follows:

                                                ARTICLE I
                                               DEFINITIONS

         Section 1.01.  Defined Terms.

         Whenever used in this Agreement, the following words and phrases, unless the context otherwise
requires, shall have the following meaning specified in this Article:

         Accepted Servicing Practices:   The procedures, including prudent collection and loan
administration procedures, and the standard of care (i) employed by prudent mortgage servicers which
service mortgage loans of the same type as the Mortgage Loans in the jurisdictions in which the related
Mortgage Properties are located or (ii) in accordance with the Fannie Mae Guide or Freddie Mac Guide,
subject to any variances negotiated with Fannie Mae or Freddie Mac and subject to the express provisions
of this Agreement.  Such standard of care shall not be lower than that the Servicer customarily employs
and exercises in servicing and administering similar mortgage loans for its own account and shall be in
full compliance with all federal, state, and local laws, ordinances, rules and regulations.

         Adjustment Date:  As to each ARM Loan, the date on which the Mortgage Interest Rate is adjusted
in accordance with the terms of the related Mortgage Note.

         Agreement:  This Servicing Agreement including all exhibits hereto, amendments hereof and
supplements hereto.

         Amounts  Held for  Future  Distribution:  As to any  Remittance  Date  shall be the  total of the
amounts held in the Custodial  Account on any date of determination  which were received after the Cut-off
Date on account of (i) Liquidation  Proceeds and Insurance  Proceeds received or made in the month of such
Remittance  Date and  Principal  Prepayments  received  after  the  related  Prepayment  Period,  and (ii)
payments which  represent  early receipt of scheduled  payments of principal and interest due on a date or
dates subsequent to the related Due Date.

         ARM Loans: First lien, conventional, 1-4 family residential Mortgage Loans with interest rates
which adjust from time to time in accordance with the related Index and are subject to Periodic Rate
Caps and Lifetime Rate Caps and which may permit conversion to fixed interest rates.

         Annual Independent Public Accountants' Servicing Report:  A report of a firm of independent
public accountants which is a member of the American Institute of Certified Public Accountants to the
effect that such firm has examined certain documents and records relating to the servicing of the
Mortgage Loans or mortgage loans similar in nature to the Mortgage Loans by the Servicer and that such
firm is of the opinion that the provisions of this Agreement or similar servicing agreements have been
complied with, and that, on the basis of such examination conducted substantially in compliance with the
Uniform Single Attestation Program for Mortgage Bankers, nothing has come to the attention of such firm
which would indicate that such servicing has not been conducted in compliance therewith, except (i) such
exceptions such firm shall believe to be immaterial, and (ii) such other exceptions as shall be set
forth in such report.  No Annual Independent Public Accountants' Servicing Report shall contain any
provision restricting the use of such report by the Servicer, including any prohibition on the inclusion
of any such report in any filing with the Commission.

         Business Day:  Any day other than (i) a Saturday or Sunday, or (ii) a legal holiday in the
States of Maryland, Minnesota, New York or the jurisdiction in which the Servicer conducts its servicing
activities, or (iii) a day on which banks in the States of Maryland, Minnesota, New York or the
jurisdiction in which the Servicer conducts its servicing activities are authorized or obligated by law
or executive order to be closed.

         Capitalization Reimbursement Amount:  For any Remittance Date, the aggregate of the amounts
added to the Stated Principal Balances of the Mortgage Loans during the preceding calendar month in
connection with the modification of such Mortgage Loans pursuant to Section 4.01 which amounts represent
unreimbursed Monthly Advances or Servicing Advances owed to the Servicer.

         Closing Date:  August 31, 2007.

         Code:  The Internal Revenue Code of 1986, as it may be amended from time to time, or any
successor statute thereto, and applicable U.S. Department of the Treasury regulations issued pursuant
thereto.

         Commission or SEC:  The Securities and Exchange Commission.

         Condemnation Proceeds:  All awards or settlements in respect of a Mortgaged Property, whether
permanent or temporary, partial or entire, by exercise of the power of eminent domain or condemnation,
to the extent not required to be released to a Mortgagor in accordance with the terms of the related
Mortgage Loan Documents.

         Custodial Account:   One or more demand account or accounts created and maintained pursuant to
Section 4.04 which shall be entitled "EMC Custodial Account in trust for SAMI II, Owner of Whole Loan
Mortgages and various Mortgagors" established at a Qualified Depository, each of which accounts shall be
held by such Qualified Depository in  a fiduciary capacity, separate and apart from its funds and
general assets.

         Custodian:  Wells Fargo Bank, National Association, or such other custodian as Owner shall
designate.

         Cut-off Date:  With respect to any Mortgage Loan, the opening of business on the first day of
the month in which the related closing date with respect to such Mortgage Loan occurs.

         Delinquent:  As defined in the Pooling and Servicing Agreement.

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any
Pass-Through Transfer.

         Determination Date: The 15th day (or if such 15th day is not a Business Day, the Business Day
immediately preceding such 15th day) of the month of the Remittance Date.

         Due Date:   Each day on which payments of principal and interest are required to be paid in
accordance with the terms of the related Mortgage Note, exclusive of any days of grace.

         Due Period:   With respect to each Remittance Date, the period commencing on the second day of
the month preceding the month of such Remittance Date and ending on the first day of the month of the
Remittance Date.

         Escrow Account:   The separate trust account or accounts created and maintained pursuant to
Section 4.06 which shall be entitled "EMC Escrow Account, in trust for SAMI II, Owner of Whole Loan
Mortgages and various Mortgagors" and shall be established at a Qualified Depository, each of which
accounts shall in no event contain funds in excess of the FDIC insurance limits.

         Escrow Payments:   With respect to any Mortgage Loan, the amounts constituting ground rents,
taxes, assessments, water rates, sewer rents, municipal charges, mortgage insurance premiums, fire and
hazard insurance premiums, condominium charges, and any other payments required to be escrowed by the
Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:   Any one of the conditions or circumstances enumerated in Section 9.01.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Fannie Mae:  Fannie Mae, or any successor thereto.

         Fannie Mae Guide:   The Fannie Mae Selling Guide and the Fannie Mae Servicing Guide and all
amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Servicer pursuant to Section 4.12.

         FIRREA:   The Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
from time to time.

         Freddie Mac:  Freddie Mac, or any successor thereto.

         Freddie Mac Guide:   The Freddie Mac Selling Guide and the Freddie Mac Servicing Guide and all
amendments or additions thereto.

         Full Principal Prepayment:  A Principal Prepayment made by a Mortgagor of the entire principal
balance of a Mortgage Loan.

         GAAP:  Generally accepted accounting procedures, consistently applied.

         HUD:   The United States Department of Housing and Urban Development or any successor.

         Index:  With respect to each ARM Loan, on the related Adjustment Date, the index used to
determine the Mortgage Interest Rate on each such ARM Loan.

         Insurance Proceeds:   With respect to each Mortgage Loan, proceeds of insurance policies
insuring the Mortgage Loan or the related Mortgaged Property.

         Lifetime Rate Cap:   With respect to each ARM Loan, the maximum Mortgage Interest Rate over the
term of such Mortgage Loan, as specified in the related Mortgage Note.

         Liquidation Proceeds:   Amounts, other than Insurance Proceeds and Condemnation Proceeds,
received in connection with the liquidation of a defaulted Mortgage Loan, whether through the sale or
assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise, and any other amounts
received with respect to an REO Property pursuant to Section 4.13.

         Margin:  With respect to each ARM Loan, the fixed percentage amount set forth in each related
Mortgage Note which is added to the Index in order to determine the related Mortgage Interest Rate.

         Master Servicer:  Wells Fargo Bank, National Association, or its permitted successors in
interest which meet the qualifications of the Pooling and Servicing Agreement and this Agreement.

         Monthly Advance:   The aggregate of the advances made by the Servicer on any Remittance Date
pursuant to Section 5.03.

         Monthly Payment:   With respect to each Mortgage Loan, the scheduled monthly payment of
principal and interest thereon which is payable by the related Mortgagor under the related Mortgage Note.

         Mortgage:  The mortgage, deed of trust or other instrument securing a Mortgage Note which
creates a first lien on an unsubordinated estate in fee simple in real property securing the Mortgage
Note.

         Mortgage Interest Rate:   The annual rate at which interest accrues on any Mortgage Loan in
accordance with the provisions of the related Mortgage Note, and in the case of an ARM Loan, as adjusted
from time to time on each Adjustment Date for such Mortgage Loan to equal the Index for such Mortgage
Loan plus the Margin for such Mortgage Loan, and subject to the limitations on such interest rate
imposed by the Periodic Rate Cap and the Lifetime Rate Cap.

         Mortgage Loan:   An individual Mortgage Loan described herein and as further identified on the
Mortgage Loan Schedule, which Mortgage Loan includes without limitation the Mortgage Loan Documents, the
Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance
Proceeds, REO Disposition Proceeds, and all other rights, benefits, proceeds and obligations arising
from or in connection with such Mortgage Loan.

         Mortgage Loan Documents:  The original mortgage loan legal documents held by the Custodian.

         Mortgage Loan Remittance Rate:   With respect to each Mortgage Loan, the annual rate of
interest remitted to the Owner, which shall be equal to the related Mortgage Interest Rate minus the
Servicing Fee Rate.

         Mortgage Loan Schedule:  The schedule of Mortgage Loans attached hereto as Exhibit A, such
schedule being acceptable to the Owner and the Servicer.

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a
Mortgage.

         Mortgaged Property:  The underlying real property securing repayment of a Mortgage Note.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Liquidation Proceeds:  As to any Mortgage Loan, Liquidation Proceeds net of unreimbursed
Servicing Advances, Servicing Fees and Monthly Advances and expenses incurred by the Servicer in
connection with the liquidation of the Mortgage Loan and the related Mortgaged Property.

         Nonrecoverable Advance:  Any advance previously made by the Servicer pursuant to Section 5.03
or any Servicing Advance proposed to be made by the Servicer in respect of a Mortgage Loan or REO
Property which, in the good faith judgment of the Servicer, may not be ultimately recoverable by the
Servicer from Liquidation Proceeds or Insurance Proceeds on such Mortgage Loan or REO Property as
provided herein.  The determination by the Servicer that it has made a Nonrecoverable Advance, or that a
proposed advance may constitute a Nonrecoverable Advance, shall be evidenced by an Officer's Certificate
of the Servicer delivered to the Owner and detailing the reasons for such determination.

         Officer's Certificate:  A certificate signed by the Chairman of the Board, the Vice Chairman of
the Board, the President, a Senior Vice President or a Vice President or by the Treasurer or the
Secretary or one of the Assistant Treasurers or Assistant Secretaries of the Servicer, and delivered to
the Owner as required by this Agreement.

         Opinion of Counsel:  A written opinion of counsel, who may be an employee of the party on
behalf of whom the opinion is being given, reasonably acceptable to the Owner.

         Owner:  Structured Asset Mortgage Investments II Inc. ("SAMI II"), its successors in interest
and assigns (including the Trustee in connection with a Pass-Through Transfer).

         Partial Principal Prepayment:  A Principal Prepayment by a Mortgagor of a partial principal
balance of a Mortgage Loan.

         Pass-Through Transfer: Any transaction involving either (1) a sale or other transfer of some or
all of the Mortgage Loans directly or indirectly to an issuing entity in connection with an issuance of
publicly offered or privately placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments on which are determined
primarily by reference to one or more portfolios of residential mortgage loans consisting, in whole or
in part, of some or all of the Mortgage Loans.

         Periodic Rate Cap:   With respect to each ARM Loan, the maximum increase or decrease in the
Mortgage Interest Rate on any Adjustment Date.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and  obligations the timely payment of which are fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers'  acceptances  issued by
                  any depository  institution or trust company  incorporated  under the laws of the United
                  States of America or any state thereof  (including  any Trustee or the Master  Servicer)
                  and  subject  to   supervision   and   examination   by  federal  and/or  state  banking
                  authorities,  provided that the commercial  paper and/or the  short-term  deposit rating
                  and/or  the  long-term  unsecured  debt  obligations  or  deposits  of  such  depository
                  institution or trust company at the time of such  investment or  contractual  commitment
                  providing for such investment are rated in the highest  ratings  category for short-term
                  securities or in one of the two highest rating categories for long-term  securities,  as
                  applicable,  by each  Rating  Agency  and (b)  any  other  demand  or  time  deposit  or
                  certificate  of  deposit  that  is  fully  insured  by  the  Federal  Deposit  Insurance
                  Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any  security  described in clause
                  (i)  above  or  (b)  any  other   security   issued  or   guaranteed  by  an  agency  or
                  instrumentality of the United States of America,  the obligations of which are backed by
                  the full faith and credit of the United  States of America,  in either case entered into
                  with a  depository  institution  or trust  company  (acting as  principal)  described in
                  clause (ii)(a) above;

                  (iv)     securities  bearing  interest or sold at a discount  issued by any  corporation
                  (including  any  Trustee  or the  Master  Servicer)  incorporated  under the laws of the
                  United  States of America or any state  thereof  that are rated in the  highest  ratings
                  category for short-term  securities or in one of the two highest  rating  categories for
                  long-term  securities,  as  applicable,  by  each  Rating  Agency  at the  time  of such
                  investment or contractual commitment providing for such investment;  provided,  however,
                  that securities issued by any particular  corporation will not be Permitted  Investments
                  to the  extent  that  investments  therein  will  cause the then  outstanding  principal
                  amount of securities  issued by such  corporation  and held as Permitted  Investments to
                  exceed  10% of the  aggregate  outstanding  principal  balances  and  amounts of all the
                  Permitted Investments;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and
                  interest-bearing  obligations  payable  on demand or on a  specified  date not more than
                  one year  after the date of  issuance  thereof)  which are rated in the  highest  rating
                  category for short-term  securities or in one of the two highest  rating  categories for
                  long-term  securities,  as  applicable,  by  each  Rating  Agency  at the  time  of such
                  investment;

                  (vi)     any  other  demand,  money  market or time  deposit,  obligation,  security  or
                  investment as may be acceptable to each Rating Agency; and

                  (vii)    any money market funds the collateral of which  consists of  obligations  fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the  United  States of  America  (which  may  include  repurchase  obligations
                  secured by collateral  described in clause (i)) and other  securities  (including  money
                  market  or common  trust  funds for which any  Trustee  or the  Master  Servicer  or any
                  affiliate  thereof  acts as a manager or an advisor)  and which money  market  funds are
                  rated in the highest  ratings  category for  short-term  securities or in one of the two
                  highest  rating  categories  for long-term  securities,  as  applicable,  by each Rating
                  Agency;


provided, however, that no instrument or security shall be a Permitted Investment if such instrument or
security evidences a right to receive only interest payments with respect to the obligations underlying
such instrument or if such security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par or if such investment or security is
purchased at a price greater than par.
         Such Permitted Investment shall mature, or shall be subject to redemption or withdrawal, no
later than the date on which such funds are required to be withdrawn (i.e. Remittance Date).  No
Permitted Investment may be sold prior to its maturity.

         Person:  Any individual, corporation, partnership, joint venture, association, joint-stock
company, limited liability company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

         Pooling and Servicing Agreement:  That certain pooling and servicing agreement, dated as of
August 1, 2007, among Structured Asset Mortgage Investments II Inc., the Trustee, the Master Servicer
and the Owner.

         Prepayment Charge: Any prepayment premium, penalty or charge payable by a Mortgagor in
connection with any Principal Prepayment on a Mortgage Loan pursuant to the terms of the related
Mortgage Note as noted in the Mortgage Loan Schedule.

         Prepayment Interest Excess: With respect to any Remittance Date, for each Mortgage Loan that
was the subject of a Principal Prepayment in full or in part during the portion of the related
Prepayment Period occurring between the first day of the calendar month in which such Remittance Date
occurs and the Determination Date of the calendar month in which such Remittance Date occurs, an amount
equal to interest (to the extent received) at the applicable Mortgage Loan Remittance Rate on the amount
of such Principal Prepayment for the number of days commencing on the first day of the calendar month in
which such Remittance Date occurs and ending on the last date through which interest is collected from
the related Mortgagor.

         Prepayment Interest Shortfall: With respect to any Remittance Date, for each such Mortgage Loan
that was the subject of a Principal Prepayment during the portion of the related Prepayment Period
occurring between the first day of the related Prepayment Period and the last day of the calendar month
preceding the month in which such Remittance Date occurs, an amount equal to interest (to be paid by the
Servicer out of its own funds without reimbursement therefor) at the applicable Mortgage Loan Remittance
Rate on the amount of such Principal Prepayment for the number of days commencing on the date on which
the prepayment is applied and ending on the last day of the calendar month preceding such Remittance
Date.

         Prepayment Period: As to any Remittance Date, (a) in the case of Full Principal Prepayments,
the period commencing on the 16th day of the month prior to the month in which the related Remittance
Date occurs and ending on the 15th day of the month in which such Remittance Date occurs, and (b) in the
case of Partial Principal Prepayments or other recoveries, the preceding calendar month.

         Primary Mortgage Insurance Policy:   Each primary policy of mortgage insurance, or any
replacement policy therefor obtained by the Servicer pursuant to Section 4.08.

         Prime Rate: The prime rate of U.S. money center banks as published from time to time in The
Wall Street Journal.

         Principal Prepayment:  Any payment or other recovery of principal on a Mortgage Loan full or
partial which is received in advance of its scheduled Due Date, including any Prepayment Charge and
which is not accompanied by an amount of interest representing scheduled interest due on any date or
dates in any month or months subsequent to the month of prepayment.  Partial Principal Prepayments shall
be applied in accordance with the terms of the related Mortgage Note.

         Qualified Appraiser:   An appraiser, duly appointed by the Servicer, who had no interest,
direct or indirect in the Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage Loan, which appraiser and
the appraisal made by such appraiser both satisfy the requirements of Title XI of FIRREA and the
regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

         Qualified Depository:  The Custodian or another depository, the accounts of which are (i)  an
account or accounts maintained with a federal or state chartered depository institution or trust
company, the long-term unsecured debt obligations and short-term unsecured debt obligations of which
(or, in the case of a depository institution or trust company that is the principal subsidiary of a
holding company, the debt obligations of such holding company, so long as Moody's is not a Rating
Agency) are rated by each Rating Agency in one of its two highest long-term and its highest short-term
rating categories, respectively, at the time any amounts are held on deposit therein; provided, that
following a downgrade, withdrawal, or suspension of such institution's rating above, each account shall
promptly (and in any case within not more than 30 calendar days) be moved to one or more segregated
trust accounts in the trust department of such institution, or to an account at another institution that
complies with the above requirements, or (ii) a trust account or accounts maintained with the corporate
trust department of a federal or state chartered depository institution or trust company having capital
and surplus of not less than $50,000,000, acting in its fiduciary capacity or (iii) any other account
acceptable to the Rating Agencies, as evidenced in writing. Each such account may bear interest unless
otherwise specified herein.  This Agreement may be amended to reduce the rating requirements in clause
(i) above pursuant to Section 11.02, provided that, the Person requesting such amendment obtains a
letter from each Rating Agency stating that such amendment would not result in the downgrading or
withdrawal of the respective ratings then assigned to the related securities.

         Qualified Insurer:   An insurance company duly qualified as such under the laws of the states
in which the Mortgaged Properties are located, duly authorized and licensed in such states to transact
the applicable insurance business and to write the insurance provided, approved as an insurer by Fannie
Mae and Freddie Mac.

         Rating Agency:  Standard & Poor's Ratings Service, a division of The McGraw Hill Companies
Inc., and Moody's Investors Service, Inc.

         Reconstitution Agreement:  Any agreement involving any Pass-Through Transfer or Whole Loan
Transfer.

         Regulation AB:  Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17 C.F.R.
§§229.1100-229.1123, as amended from time to time, and subject to such clarification and interpretation
as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as
may be provided by the Commission or its staff from time to time.

         REMIC:  A "real estate mortgage investment conduit" within the meaning of Section 860D of the
Code.

         REMIC Provisions:  The provisions of the Federal income tax law relating to a REMIC, which
appear at Section 860A through 860G of the Code, and related provisions, and regulations, rulings or
pronouncements promulgated thereunder, as the foregoing may be in effect from time to time.

         Remittance Date:  The Remittance Date shall be the 20th day of any month, or if such 20th day
is not a Business Day, the first Business Day immediately preceding such 20th day.

         REO Disposition:   The final sale by the Servicer of any REO Property.

         REO Disposition Proceeds:   Amounts received by the Servicer in connection with a related REO
Disposition.

         REO Property:   A Mortgaged Property acquired by the Servicer on behalf of the Owner as
described in Section 4.13.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Sarbanes Certification: A certification required pursuant to The Sarbanes-Oxley Act of 2002 and
the rules and regulations of the Commission promulgated thereunder (including any interpretations or
amendments thereof by the Commission's staff).

         Securities Act:  The Securities Act of 1933, as amended.

         Securities Administrator: The securities administrator with respect to any Pass-Through
Transfer.

         Servicer:  EMC Mortgage Corporation, or any of its successors in interest or any successor
under this Agreement appointed as herein provided.

         Servicing Advances:   All customary, reasonable and necessary "out of pocket" costs and
expenses (including reasonable attorneys' fees and disbursements) incurred in the performance by the
Servicer of its servicing obligations relating to each Mortgage Loan, including, but not limited to, the
cost of (a) the preservation, restoration and protection of the Mortgaged Property, (b) any enforcement,
administrative or judicial proceedings, or any legal work or advice specifically related to servicing
the Mortgage Loans, including but not limited to, foreclosures, bankruptcies, condemnations, drug
seizures, elections, foreclosures by subordinate or superior lienholders, and other legal actions
incidental to the servicing of the Mortgage Loans (provided that such expenses are reasonable and that
the Servicer specifies the Mortgage Loan(s) to which such expenses relate), (c) the management and
liquidation of the Mortgaged Property if the Mortgaged Property is acquired in full or partial
satisfaction of the Mortgage, (d) taxes, assessments, water rates, sewer rates and other charges which
are or may become a lien upon the Mortgaged Property, and Primary Mortgage Insurance Policy premiums and
fire and hazard insurance coverage and (e) compliance with the obligations under Section 4.08.

         Servicing Criteria:  As of any date of determination, the "servicing criteria" set forth in
Item 1122(d) of Regulation AB, or any amendments thereto, a summary of the requirements of which as of
the date hereof is attached hereto as Exhibit H for convenience of reference only.  In the event of a
conflict or inconsistency between the terms of Exhibit H and the text of Item 1122(d) of Regulation AB,
the text of Item 1122(d) of Regulation AB shall control (or those Servicing Criteria otherwise mutually
agreed to by the Owner, the Servicer and any Person that will be responsible for signing any Sarbanes
Certification with respect to a Pass-Through Transfer in response to evolving interpretations of
Regulation AB and incorporated into a revised Exhibit H).

         Servicing Fee:  With respect to each Mortgage Loan, the amount of the annual servicing fee the
Owner shall pay to the Servicer, which shall, for a period of one full month, be equal to one-twelfth of
the product of (a) the applicable Servicing Fee Rate and (b) the outstanding principal balance of the
Mortgage Loan.  Such fee shall be payable monthly, computed on the basis of the same principal amount
and period respecting which any related interest payment on a Mortgage Loan is computed.  The obligation
of the Owner to pay the Servicing Fee is limited to, and the Servicing Fee is payable from the interest
portion of such Monthly Payment collected by the Servicer or as otherwise provided under Section 4.05.

         Servicing Fee Rate:  The Servicing Fee Rate shall be a rate per annum equal to 0.250% or
0.375%, as indicated on the Mortgage Loan Schedule.

         Servicing File:  The documents, records and other items pertaining to a particular Mortgage
Loan and any additional documents relating to such Mortgage Loan as are in, or as may from time to time
come into, the Servicer's possession.

         Servicing Modification:  With respect to any Mortgage Loan that is in default or with respect
to which default is imminent or reasonably foreseeable or as otherwise set forth in Section 4.01, any
modification which is effected by the Servicer in accordance with the terms of this Agreement that
results in any change to the payment terms of the Mortgage Loan.

         Servicing Officer:   Any officer of the Servicer involved in, or responsible for, the
administration and servicing of the Mortgage Loans whose name appears on a list of servicing officers
furnished by the Servicer to the Owner upon request, as such list may from time to time be amended.

         Stated Principal Balance:  As to each Mortgage Loan as of any date of determination, (i) the
sum of (a) the principal balance of such Mortgage Loan after giving effect to payments of principal due
and received or for which a Monthly Advance has been made and (b) the amount by which the Stated
Principal Balance of the Mortgage Loan has been increased pursuant to a Servicing Modification, minus
(ii) all amounts previously distributed to the Owner with respect to the Mortgage Loan representing
Principal Prepayments.

         Subcontractor: Any vendor, subcontractor or other Person that is not responsible for the
overall servicing (as "servicing" is commonly understood by participants in the mortgage-backed
securities market) of Mortgage Loans but performs one or more discrete functions identified in Item
1122(d) of Regulation AB with respect to Mortgage Loans under the direction or authority of the Servicer
or a Subservicer.

         Subservicer: Any Person that services Mortgage Loans on behalf of the Servicer or any
Subservicer that is responsible for the performance (whether directly or through Subservicers or
Subcontractors) of a substantial portion of the material servicing functions required to be performed by
the Servicer under this Agreement or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.

         Trust:  The trust created pursuant to the Pooling and Servicing Agreement for the Bear Stearns
ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

         Trustee:  Citibank, N.A., or its successor in interest, or any successor trustee appointed as
provided in the Pooling and Servicing Agreement.

         Whole Loan Transfer:  The sale or transfer of some or all of the ownership interest in the
Mortgage Loans by the Owner to one or more third parties in whole loan or participation format, which
third party may be Fannie Mae or Freddie Mac.


         ARTICLE II  SERVICING  OF MORTGAGE  LOANS;  POSSESSION  OF  SERVICING  FILES;  BOOKS AND RECORDS;
DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01.  Servicing of Mortgage Loans.

         The Servicer does hereby agree to service the Mortgage Loans in accordance with the terms of
this Agreement.  The rights of the Owner to receive payments with respect to the Mortgage Loans shall be
as set forth in this Agreement.

         Section 2.02.  Maintenance of Servicing Files.

         The Servicer shall maintain a Servicing File consisting of all documents necessary to service
the Mortgage Loans.  The possession of each Servicing File by the Servicer is for the sole purpose of
servicing the Mortgage Loan, and such retention and possession by the Servicer is in a custodial
capacity only.  The Servicer acknowledges that the ownership of each Mortgage Loan, including the Note,
the Mortgage, all other Mortgage Loan Documents and all rights, benefits, proceeds and obligations
arising therefrom or in connection therewith, has been vested in the Owner.  All rights arising out of
the Mortgage Loans including, but not limited to, all funds received on or in connection with the
Mortgage Loans and all records or documents with respect to the Mortgage Loans prepared by or which come
into the possession of the Servicer shall be received and held by the Servicer in trust for the
exclusive benefit of the Owner as the owner of the related Mortgage Loans.  Any portion of the related
Servicing Files retained by the Servicer shall be appropriately identified in the Servicer's computer
system to clearly reflect the ownership of the related Mortgage Loans by the Owner.  The Servicer shall
release its custody of the contents of the related Servicing Files only in accordance with written
instructions of the Owner, except when such release is required as incidental to the Servicer's
servicing of the Mortgage Loans, such written instructions shall not be required.

         Section 2.03.  Books and Records.

         The Servicer shall be responsible for maintaining, and shall maintain, a complete set of books
and records for the Mortgage Loans which shall be appropriately identified in the Servicer's computer
system to clearly reflect the ownership of the Mortgage Loan by the Owner.  In particular, the Servicer
shall maintain in its possession, available for inspection by the Owner, or its designee and shall
deliver to the Owner upon demand, evidence of compliance with all federal, state and local laws, rules
and regulations, and requirements of Fannie Mae or Freddie Mac, as applicable, including but not limited
to documentation as to the method used in determining the applicability of the provisions of the Flood
Disaster Protection Act of 1973, as amended, to the Mortgaged Property, documentation evidencing
insurance coverage and eligibility of any condominium project for approval by Fannie Mae and periodic
inspection reports as required by Section 4.13. To the extent that original documents are not required
for purposes of realization of Liquidation Proceeds or Insurance Proceeds, documents maintained by the
Servicer may be in the form of microfilm or microfiche or such other reliable means of recreating
original documents, including but not limited to, optical imagery techniques so long as the Servicer
complies with the requirements of the Fannie Mae Guide.

         The Servicer shall maintain with respect to each Mortgage Loan and shall make available for
inspection by any Owner or its designee the related Servicing File (or copies thereof) during the time
the Owner retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws and
regulations.

         Section 2.04.  Transfer of Mortgage Loans.

         No transfer of a Mortgage Loan may be made unless such transfer is in compliance with the terms
hereof. For the purposes of this Agreement, the Servicer shall be under no obligation to deal with any
person with respect to this Agreement or any Mortgage Loan unless a notice of the transfer of such
Mortgage Loan has been delivered to the Servicer in accordance with this Section 2.04.  The Owner may,
subject to the terms of this Agreement, sell and transfer one or more of the Mortgage Loans in
accordance with Sections 10.02 and 11.12, provided, however, that the transferee will not be deemed to
be an Owner hereunder binding upon the Servicer unless such transferee shall agree in writing to be
bound by the terms of this Agreement and an assignment and assumption of this Agreement reasonably
acceptable to the Servicer.  The Owner shall advise the Servicer in writing of the transfer.  Upon
receipt of notice of the permitted transfer, the Servicer shall mark its books and records to reflect
the ownership of the Mortgage Loans of such assignee, and shall release the previous Owner from its
obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.05.  Delivery of Mortgage Loan Documents.

         The Servicer shall forward to the Custodian on behalf of the Owner original documents
evidencing an assumption, modification, consolidation or extension of any Mortgage Loan entered into in
accordance with Section 4.01 or 6.01 within 4 week(s) of their execution; provided, however, that the
Servicer shall provide the Custodian on behalf of the Owner with a certified true copy of any such
document submitted for recordation within 4 week(s) after its execution, and shall provide the original
of any document submitted for recordation or a copy of a recorded document if the original is not
available.  If delivery is not completed within 180 days solely due to delays in making such delivery by
reason of the fact that such documents shall not have been returned by the appropriate recording office,
the Servicer shall continue to use its best efforts to effect delivery as soon as possible thereafter.

         From time to time the  Servicer  may have a need for  Mortgage  Loan  Documents to be released by
the  Custodian.  If the Servicer  shall require any of the Mortgage  Loan  Documents,  the Servicer  shall
notify the  Custodian  in writing of such request in the form of the request for release  attached  hereto
as Exhibit D. The Custodian  shall deliver to the Servicer  within five (5) Business  Days,  any requested
Mortgage  Loan  Document  previously  delivered to the  Custodian,  provided  that such  documentation  is
promptly  returned to the Custodian when the Servicer no longer requires  possession of the document,  and
provided that during the time that any such  documentation is held by the Servicer,  such possession is in
trust for the benefit of the Owner.

                                               ARTICLE III
                              REPRESENTATIONS AND WARRANTIES OF THE SERVICER

         The Servicer represents, warrants and covenants to the Owner that as of the date hereof or as
of such date specifically provided herein:

         (a) The Servicer is a validly existing corporation in good standing under the laws of the State
of its organization and is qualified to transact business in, is in good standing under the laws of, and
possesses all licenses necessary for the conduct of its business in, each state in which any Mortgaged
Property is located or is otherwise exempt or not required under applicable law to effect such
qualification or license and no demand for such qualification or license has been made upon the Servicer
by any such state, and in any event the Servicer is in compliance with the laws of each such State to the
extent necessary to ensure the enforceability of each Mortgage Loan and the servicing of the Mortgage
Loans in accordance with the terms of this Agreement;

         (b) The Servicer has full power and authority to execute, deliver and perform, and to enter into
and consummate all transactions contemplated by this Agreement and to conduct its business as presently
conducted, has duly authorized the execution, delivery and performance of this Agreement, has duly
executed and delivered this Agreement, and this Agreement constitutes a legal, valid and binding
obligation of the Servicer, enforceable against it in accordance with its terms subject to bankruptcy laws
and other similar laws of general application affecting rights of creditors and subject to the application
of the rules of equity, including those respecting the availability of specific performance;

         (c) None of the execution and delivery of this Agreement, the consummation of the transactions
contemplated thereby and hereby, or the fulfillment of or compliance with the terms and conditions of this
Agreement will conflict with any of the terms, conditions or provisions of the Servicer's articles of
incorporation or by-laws or materially conflict with or result in a breach of any of the terms, conditions
or provisions of any legal restriction or any agreement or instrument to which the Servicer is now a party
or by which it is bound, or constitute a default or result in an acceleration under any of the foregoing,
or result in the material violation of any law, rule, regulation, order, judgment or decree to which the
Servicer or its property is subject;

         (d) There is no litigation pending or, to the Servicer's knowledge, threatened with respect to
the Servicer which is reasonably likely to have a material adverse effect on the execution, delivery or
enforceability of this Agreement, or which is reasonably likely to have a material adverse effect on the
financial condition of the Servicer;

         (e) No consent, approval, authorization or order of any court or governmental agency or body is
required for the execution, delivery and performance by the Servicer of or compliance by the Servicer with
this Agreement or the consummation of the transactions contemplated by this Agreement except for consents,
approvals, authorizations and orders which have been obtained;

         (f) The Servicer is an approved seller/servicer of residential mortgage loans for Fannie Mae and
Freddie Mac. The Servicer is in good standing to service mortgage loans for Fannie Mae and Freddie Mac and
no event has occurred which would make the Servicer unable to comply with eligibility requirements or
which would require notification to either Fannie Mae or Freddie Mac;

         (g) As of the date of each Pass-Through Transfer, and except as has been otherwise disclosed to
the Owner, the Master Servicer and any Depositor, or disclosed in any public filing: (1) no default or
servicing related performance trigger has occurred as to any other Pass-Through Transfer due to any act or
failure to act of the Servicer; (2) no material noncompliance with applicable servicing criteria as to any
other Pass-Through Transfer has occurred, been disclosed or reported by the Servicer; (3) the Servicer has
not been terminated as servicer in a residential mortgage loan Pass-Through Transfer, either due to a
servicing default or to application of a servicing performance test or trigger; (4) no material changes to
the Servicer's servicing policies and procedures for similar loans have occurred in the preceding three
years outside of the normal changes warranted by regulatory and product type changes in the portfolio; (5)
there are no aspects of the Servicer's financial condition that could have a material adverse impact on
the performance by the Servicer of its obligations hereunder; (6) there are no legal proceedings pending,
or known to be contemplated by governmental authorities, against the Servicer that could be material to
investors in the securities issued in such Pass-Through Transfer; and (7) there are no affiliations,
relationships or transactions relating to the Servicer of a type that are described under Item 1119 of
Regulation AB;

         (h) If so requested by the Owner, the Master Servicer or any Depositor on any date, the Servicer
shall, within five Business Days following such request, confirm in writing the accuracy of the
representations and warranties set forth in clause (g) of this Article or, if any such representation and
warranty is not accurate as of the date of such request, provide reasonably adequate disclosure of the
pertinent facts, in writing, to the requesting party;

         (i) Notwithstanding anything to the contrary in the Agreement, the Servicer shall (or shall cause
each Subservicer) (i) immediately notify the Owner, the Master Servicer and any Depositor in writing of
(A) any material litigation or governmental proceedings pending against the Servicer or any Subservicer,
(B) any affiliations or relationships that develop following the closing date of a Pass-Through Transfer
between the Servicer or any Subservicer and any of the parties specified in clause (7) of paragraph (g) of
this Article (and any other parties identified in writing by the requesting party) with respect to such
Pass-Through Transfer, (C) any Event of Default under the terms of this Agreement or any Reconstitution
Agreement, (D) any merger, consolidation or sale of substantially all of the assets of the Servicer, and
(E) the Servicer's entry into an agreement with a Subservicer to perform or assist in the performance of
any of the Servicer's obligations under this Agreement or any Reconstitution Agreement and (ii) provide to
the Owner and any Depositor a description of such proceedings, affiliations or relationships;

         (j) As a condition to the succession to the Servicer or any Subservicer as servicer or
subservicer under this Agreement or any Reconstitution Agreement by any Person (i) into which the Servicer
or such Subservicer may be merged or consolidated, or (ii) which may be appointed as a successor to the
Servicer or any Subservicer, the Servicer shall provide to the Owner, the Master Servicer and any
Depositor, at least 15 calendar days prior to the effective date of such succession or appointment, (x)
written notice to the Owner, the Master Servicer and any Depositor of such succession or appointment and
(y) in writing and in form and substance reasonably satisfactory to the Owner, the Master Servicer and
such Depositor, all information reasonably requested by the Owner, the Master Servicer or any Depositor in
order to comply with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities; and

         (k) Servicer has delivered to the Owner and the Master Servicer financial statements of its
parent, for its last two complete fiscal years. All such financial information fairly presents the
pertinent results of operations and financial position for the period identified and has been prepared in
accordance with GAAP consistently applied throughout the periods involved, except as set forth in the
notes thereto. There has been no change in the servicing policies and procedures, business, operations,
financial condition, properties or assets of the Servicer since the date of the Servicer's financial
information that would have a material adverse effect on its ability to perform its obligations under this
Agreement.

                                                ARTICLE IV
                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01.  Servicer to Act as Servicer.

         The Servicer, as independent contract servicer, shall service and administer the Mortgage Loans
in accordance with this Agreement and with Accepted Servicing Practices (giving due consideration to the
Owner's reliance on the Servicer), and shall have full power and authority, acting alone, to do or cause
to be done any and all things in connection with such servicing and administration which the Servicer
may deem necessary or desirable and consistent with the terms of this Agreement and with Accepted
Servicing Practices and shall exercise the same care that it customarily employs for its own account.
In addition, the Servicer shall furnish information regarding the borrower credit files related to such
Mortgage Loan to credit reporting agencies in compliance with the provisions of the Fair Credit
Reporting Act and the applicable implementing regulations. Except as set forth in this Agreement, the
Servicer shall service the Mortgage Loans in accordance with Accepted Servicing Practices in compliance
with the servicing provisions of the Fannie Mae Guide, which include, but are not limited to, provisions
regarding the liquidation of Mortgage Loans, the collection of Mortgage Loan payments, the payment of
taxes, insurance and other charges, the maintenance of hazard insurance with a Qualified Insurer, the
maintenance of fidelity bond and errors and omissions insurance, inspections, the restoration of
Mortgaged Property, the maintenance of Primary Mortgage Insurance Policies, insurance claims, and title
insurance, management of REO Property, permitted withdrawals with respect to REO Property, liquidation
reports, and reports of foreclosures and abandonments of Mortgaged Property, the transfer of Mortgaged
Property, the release of Mortgage Loan Documents, annual statements (pursuant to Section 6.04), and
examination of records and facilities.  In the event of any conflict, inconsistency or discrepancy
between any of the servicing provisions of this Agreement and any of the servicing provisions of the
Fannie Mae Guide, the provisions of this Agreement shall control and be binding upon the Owner and the
Servicer.  The Owner may, at its option, deliver powers-of-attorney to the Servicer sufficient to allow
the Servicer as servicer to execute all documentation requiring execution on behalf of Owner with
respect to the servicing of the Mortgage Loans, including satisfactions, partial releases, modifications
and foreclosure documentation or, in the alternative, shall as promptly as reasonably possible, execute
and return such documentation to the Servicer.

         Consistent with and in addition to the terms set forth in this Agreement, if a Mortgage Loan is
in default or such default is reasonably foreseeable, the Servicer may waive, modify or vary any term of
any Mortgage Loan or consent to the postponement of strict compliance with any such term or in any
manner grant indulgence to any Mortgagor, including without limitation, to (1) capitalize any amounts
owing on the Mortgage Loan by adding such amount to the outstanding principal balance of the Mortgage
Loan, (2) defer such amounts to a later date or the final payment date of such Mortgage Loan, (3) extend
the maturity of any such Mortgage Loan, (4) amend the related Mortgage Loan to reduce the related
Mortgage Interest Rate with respect to any Mortgage Loan, (5) convert the Mortgage Interest Rate on any
Mortgage Loan from a fixed rate to an adjustable rate or vice versa, (6) with respect to a Mortgage Loan
with an initial fixed rate period followed by an adjustable rate period, extend the fixed period and
reduce the adjustable rate period, and/or (7) forgive the amount of any interest, principal or servicing
advances owed by the related Mortgagor; provided that, in the Servicer's reasonable and prudent
determination, such waiver, modification, postponement or indulgence: (A) is not materially adverse to
the interests of the Owner on a present value basis using reasonable assumptions (including taking into
account any estimated Realized Loss (as such term is defined in the Pooling and Servicing Agreement)
that might result absent such action); and (B) does not amend the related Mortgage Note to extend the
maturity thereof later than the date of the Latest Possible Maturity Date (as such term is defined in
the Pooling and Servicing Agreement); provided further, with respect to any Mortgage Loan that is not in
default or if default is not reasonably foreseeable, unless the Servicer has provided to the Owner a
certification addressed to the Owner, based on the advice of counsel or certified public accountants
that have a national reputation with respect to taxation of REMICs that a modification of such Mortgage
Loan will not result in the imposition of taxes on or disqualify from REMIC status any of the REMICs and
has obtained the prior written consent of the Owner, the Servicer shall not permit any modification with
respect to any Mortgage Loan.

         In connection with any such Servicing Modification, the Servicer may reimburse itself from the
Trust for any outstanding Monthly Advances and Servicing Advances in the same calendar month as the
Servicing Modification to the extent that such Monthly Advances or Servicing Advances are reimbursable
to the Servicer and to the extent of the related principal portion of funds available for the related
Distribution Date (as defined in the Pooling and Servicing Agreement). To the extent there are not
sufficient principal funds available on the related Distribution Date to reimburse the Servicer for such
Monthly Advances and Servicing Advances, the Servicer may reimburse itself on a first priority basis
from related principal funds that are available on future Distribution Dates. If any mortgagor's
obligation to repay any outstanding amounts due under the terms of the related Mortgage Loan for which a
Monthly Advance or Servicing Advance has been made by the Servicer is forgiven, any such Monthly Advance
or Servicing Advance will be treated as a realized loss which will be incurred on the Distribution Date
related to the calendar month during which the Servicing Modification occurred.

         In the event of any such waiver, modification, postponement or indulgence which has been agreed
to in writing by the Owner and which permits the deferral of interest or principal payments on any
Mortgage Loan, the Servicer shall, on the Business Day immediately preceding the related Remittance Date
in any month in which any such principal or interest payment has been deferred, deposit in the Custodial
Account from its own funds, in accordance with Section 4.04 and Section 5.03, the difference between (a)
such month's principal and one month's interest at the related Mortgage Loan Remittance Rate on the
unpaid principal balance of such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Servicer
shall be entitled to reimbursement for Monthly Advances and Servicing Advances pursuant to Section 4.05.
Without limiting the generality of the foregoing, the Servicer shall continue, and is hereby authorized
and empowered, to prepare, execute and deliver, all instruments of satisfaction or cancellation, or of
partial or full release, discharge and all other comparable instruments, with respect to the Mortgage
Loans and with respect to the Mortgaged Properties.

         The  Servicer  shall  perform  all of its  servicing  responsibilities  hereunder  or may cause a
subservicer to perform any such servicing  responsibilities  on its behalf, but the use by the Servicer of
a  subservicer  shall not release the  Servicer  from any of its  obligations  hereunder  and the Servicer
shall remain  responsible  hereunder  for all acts and omissions of each  subservicer  as fully as if such
acts and  omissions  were  those of the  Servicer.  Any such  subservicer  must be a Fannie  Mae  approved
seller/servicer  or a Freddie Mac  seller/servicer  in good  standing  and no event  shall have  occurred,
including  but not limited to, a change in insurance  coverage,  which would make it unable to comply with
the eligibility  requirements  for lenders imposed by Fannie Mae or for  seller/servicers  by Freddie Mac,
or which would  require  notification  to Fannie Mae or Freddie Mac.  The Servicer  shall pay all fees and
expenses of each subservicer  from its own funds,  and a subservicer's  fee shall not exceed the Servicing
Fee.

         At the cost and expense of the Servicer,  without any right of  reimbursement  from the Custodial
Account,  the Servicer  shall be entitled to terminate  the rights and  responsibilities  of a subservicer
and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer  meeting the
requirements  in the  preceding  paragraph,  provided,  however,  that nothing  contained  herein shall be
deemed to prevent or  prohibit  the  Servicer,  at the  Servicer's  option,  from  electing to service the
related  Mortgage Loans itself.  In the event that the Servicer's  responsibilities  and duties under this
Agreement  are  terminated  pursuant to Section  8.04,  9.01 or 10.01,  and if  requested  to do so by the
Owner, the Servicer shall at its own cost and expense  terminate the rights and  responsibilities  of each
subservicer  effective as of the date of  termination  of the Servicer.  The Servicer  shall pay all fees,
expenses  or  penalties  necessary  in  order  to  terminate  the  rights  and  responsibilities  of  each
subservicer from the Servicer's own funds without reimbursement from the Owner.

         Notwithstanding any of the provisions of this Agreement relating to agreements or arrangements
between the Servicer and a subservicer or any reference herein to actions taken through a subservicer or
otherwise, the Servicer shall not be relieved of its obligations to the Owner and shall be obligated to
the same extent and under the same terms and conditions as if it alone were servicing and administering
the Mortgage Loans.  The Servicer shall be entitled to enter into an agreement with a subservicer for
indemnification of the Servicer by the subservicer and nothing contained in this Agreement shall be
deemed to limit or modify such indemnification.

         Any subservicing agreement and any other transactions or services relating to the Mortgage
Loans involving a subservicer shall be deemed to be between such subservicer and Servicer alone, and the
Owner shall have no obligations, duties or liabilities with respect to such Subservicer including no
obligation, duty or liability of Owner to pay such subservicer's fees and expenses.  For purposes of
distributions and advances by the Servicer pursuant to this Agreement, the Servicer shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

         Section 4.02.  Collection of Mortgage Loan Payments.

         Continuously from the date hereof until the date each Mortgage Loan ceases to be subject to
this Agreement, the Servicer will proceed with diligence to collect all payments due under each Mortgage
Loan when the same shall become due and payable and shall, to the extent such procedures shall be
consistent with this Agreement and the terms and provisions of related Primary Mortgage Insurance
Policy, follow such collection procedures as it follows with respect to mortgage loans comparable to the
Mortgage Loans and held for its own account.  Further, the Servicer will take reasonable care in
ascertaining and estimating annual ground rents, taxes, assessments, water rates, fire and hazard
insurance premiums, mortgage insurance premiums, and all other charges that, as provided in the
Mortgage, will become due and payable to the end that the installments payable by the Mortgagors will be
sufficient to pay such charges as and when they become due and payable.

         The Servicer shall not waive any Prepayment Charge unless: (i) the enforceability thereof shall
have been limited by bankruptcy, insolvency, moratorium, receivership and other similar laws relating to
creditors' rights generally, (ii) the enforcement thereof is illegal, or any local, state or federal
agency has threatened legal action if the prepayment penalty is enforced, (iii) the mortgage debt has
been accelerated in connection with a foreclosure or other involuntary payment or (iv) such waiver is
standard and customary in servicing similar Mortgage Loans and relates to a default or a reasonably
foreseeable default and would, in the reasonable judgment of the Servicer, maximize recovery of total
proceeds taking into account the value of such Prepayment Charge and the related Mortgage Loan.  If a
Prepayment Charge  is waived, but does not meet the standards described above, then the Servicer is
required to pay the amount of such waived Prepayment Charge by remitting such amount to the Owner by the
Remittance Date.

         Section 4.03.  Realization Upon Defaulted Mortgage Loans.

         The Servicer shall use its reasonable efforts, consistent with the procedures that the Servicer
would use in servicing loans for its own account and the requirements of the Fannie Mae Guide, to
foreclose upon or otherwise comparably convert the ownership of properties securing such of the Mortgage
Loans as come into and continue in default and as to which no satisfactory arrangements can be made for
collection of delinquent payments pursuant to Section 4.01. In determining the delinquency status of any
Mortgage Loan, the Servicer will apply the definition of Delinquent as such term is defined under the
Pooling and Servicing Agreement. The Servicer shall use its reasonable efforts to realize upon defaulted
Mortgage Loans in such manner as will maximize the receipt of principal and interest by the Owner,
taking into account, among other things, the timing of foreclosure proceedings.  The foregoing is
subject to the provisions that, in any case in which Mortgaged Property shall have suffered damage, the
Servicer shall not be required to expend its own funds toward the restoration of such property unless it
shall determine in its discretion (i) that such restoration will increase the proceeds of liquidation of
the related Mortgage Loan to the Owner after reimbursement to itself for such expenses, and (ii) that
such expenses will be recoverable by the Servicer through Insurance Proceeds or Liquidation Proceeds
from the related Mortgaged Property, as contemplated in Section 4.05.  The Servicer shall be responsible
for all costs and expenses incurred by it in any such proceedings or functions as Servicing Advances;
provided, however, that it shall be entitled to reimbursement therefor as provided in Section 4.05.
Notwithstanding anything to the contrary contained herein, in connection with a foreclosure or
acceptance of a deed in lieu of foreclosure, in the event the Servicer has reasonable cause to believe
that a Mortgaged Property is contaminated by hazardous or toxic substances or wastes, or if the Owner
otherwise requests an environmental inspection or review of such Mortgaged Property, such an inspection
or review is to be conducted by a qualified inspector.  Upon completion of the inspection, the Servicer
shall promptly provide the Owner with a written report of the environmental inspection.  After reviewing
the environmental inspection report, the Owner shall determine how the Servicer shall proceed with
respect to the Mortgaged Property.

         Section 4.04.       Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Servicer shall segregate and hold all funds collected and received pursuant to each
Mortgage Loan separate and apart from any of its own funds and general assets and shall establish and
maintain one or more Custodial Accounts.  Each Custodial Account shall be established with a Qualified
Depository.  To the extent such funds are not deposited in a Custodial Account, such funds may be
invested in Permitted Investments for the benefit of the Owner (with any income earned thereon for the
benefit of the Servicer).  Custodial Accounts will be reconciled within 45 calendar days after the bank
statement cut-off date.  Funds deposited in the Custodial Account may be drawn on by the Servicer in
accordance with Section 4.05. The creation of any Custodial Account shall be evidenced by a letter
agreement in the form shown in Exhibit B hereto.  The original of such letter agreement shall be
furnished to the Owner upon request. The Servicer acknowledges and agrees that the Servicer shall bear
any losses incurred with respect to Permitted Investments.  The amount of any such losses shall be
immediately deposited by the Servicer in the Custodial Account, out of the Servicer's own funds, with no
right to reimbursement therefor.

         The Servicer shall deposit in a mortgage clearing account on a daily basis, and in the
Custodial Account or Accounts no later than 48 hours after receipt and identification of funds and
retain therein the following payments and collections:

                  (i)        all  payments  on  account  of  principal,  including  Principal  Prepayments
         (inclusive  of  Prepayment  Charges) and  penalties,  on the Mortgage  Loans  received  after the
         Cut-off Date;

                  (ii)       all  payments on account of interest on the  Mortgage  Loans  adjusted to the
         related Mortgage Loan Remittance Rate received after the Cut-off Date;

                  (iii)      all Net Liquidation Proceeds received after the Cut-off Date;

                  (iv)       any  net  amounts  received  by  the  Servicer  after  the  Cut-off  Date  in
         connection with any REO Property pursuant to Section 4.13;

                  (v)        all Insurance  Proceeds  received  after the Cut-off Date  including  amounts
         required to be deposited  pursuant to Sections  4.08 and 4.10,  other than proceeds to be held in
         the Escrow  Account  and  applied  to the  restoration  or repair of the  Mortgaged  Property  or
         released to the Mortgagor in accordance  with the Servicer's  normal  servicing  procedures,  the
         loan documents or applicable law;

                  (vi)       all Condemnation  Proceeds  affecting any Mortgaged  Property  received after
         the  Cut-off  Date  other  than  proceeds  to be held in the Escrow  Account  and  applied to the
         restoration or repair of the Mortgaged  Property or released to the Mortgagor in accordance  with
         the Servicer's normal servicing procedures, the loan documents or applicable law;

                  (vii)      any Monthly Advances as provided in Section 5.03;

                  (viii)     any amounts  received  after the Cut-off Date and required to be deposited in
         the Custodial Account pursuant to Section 6.02; and

                  (ix)       with  respect to each full or partial  Principal  Prepayment  received  after
         the Cut-off Date, any Prepayment Interest  Shortfalls,  to the extent of the Servicer's aggregate
         Servicing Fee received with respect to the related Due Period.

         The foregoing requirements for deposit in the Custodial Account shall be exclusive, it being
understood and agreed that, without limiting the generality of the foregoing, payments in the nature of
late payment charges and assumption fees, to the extent permitted by Section 6.01, and all Prepayment
Interest Excess need not be deposited by the Servicer in the Custodial Account.

         Section 4.05.  Permitted Withdrawals From the Custodial Account.

         The Servicer may, from time to time, make withdrawals from the Custodial Account for the
following purposes:

         (i)      to make payments to the Owner in the amounts and in the manner provided for in Section
5.01;

         (ii)     to reimburse itself for Monthly Advances, the Servicer's right to reimburse itself
pursuant to this subclause (ii) being limited to (1) amounts received on the related Mortgage Loan which
represent late collections (net of the related Servicing Fees) of principal and/or interest respecting
which any such advance was made and (2) to the extent of Amounts Held for Future Distributions;
provided, however, any such Amounts Held For Future Distribution so applied to reimburse the Servicer
shall be replaced by the Servicer by deposit in the Custodial Account, no later than the close of
business on the Remittance Date immediately preceding the Distribution Date on which such funds are
required to be distributed pursuant to this Agreement and only to the extent there are not funds
otherwise available in the Custodial Account to make a required distribution on such Distribution Date;

         (iii)    to reimburse itself for unreimbursed Servicing Advances and Monthly Advances, the
Servicer's right to reimburse itself pursuant to this subclause (iii) with respect to any Mortgage Loan
being limited to (1) Liquidation Proceeds, Condemnation Proceeds and Insurance Proceeds received after
the Cut-off Date related to such Mortgage Loan; and (2) to the extent of Amounts Held for Future
Distributions; provided, however, any such Amounts Held For Future Distribution so applied to reimburse
the Servicer shall be replaced by the Servicer by deposit in the Custodial Account, no later than the
close of business on the Remittance Date immediately preceding the Distribution Date on which such funds
are required to be distributed pursuant to this Agreement and only to the extent there are not funds
otherwise available in the Custodial Account to make a required distribution on such Distribution Date;

         (iv)     to pay to itself as servicing compensation (a) any interest earned on funds in the
Custodial Account (all such interest to be withdrawn monthly not later than each Remittance Date) and
(b) the Servicing Fee from that portion of any payment recovery attributable to interest on a particular
Mortgage Loan;

         (v)      to reimburse itself for any Nonrecoverable Advances;

         (vi)     to transfer funds to another Qualified Depository in accordance with Section 4.09
hereof;

         (vii)    to reimburse itself as provided in Section 8.03 hereof;

         (viii) to remove funds inadvertently placed in the Custodial Account in error by the Servicer;

         (ix)     to reimburse itself for any unreimbursed Monthly Advance or Servicing Advance made
with respect to a Mortgage Loan for which a Servicing Modification was made and any unreimbursed
Capitalization Reimbursement Amount, in each case only to the extent of any principal funds for any loan
group related to such Mortgage Loans that are on deposit in the Custodial Account; and

         (x)      to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06.  Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Servicer shall segregate and hold all funds collected and received pursuant to each
Mortgage Loan which constitute Escrow Payments separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Escrow Accounts.  Each Escrow Account shall be
established with a Qualified Depository.  To the extent such funds are not deposited in an Escrow
Account, such funds may be invested in Permitted Investments.  Funds deposited in an Escrow Account may
be drawn on by the Servicer in accordance with Section 4.07. The creation of any Escrow Account shall be
evidenced by a letter agreement in the form shown in Exhibit C. The original of such letter agreement
shall be furnished to the Owner upon request.  The Servicer acknowledges and agrees that the Servicer
shall bear any losses incurred with respect to Permitted Investments.  The amount of any such losses
shall be immediately deposited by the Servicer in the Escrow Account, as appropriate, out of the
Servicer's own funds, with no right to reimbursement therefor.

         The Servicer shall deposit in a mortgage clearing account on a daily basis, and in the Escrow
Account or Accounts no later than 48 hours after receipt and identification of funds and retain therein:

         (i)      all Escrow Payments collected on account of the Mortgage Loans, for the purpose of
effecting timely payment of any items as are required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any
Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover
escrow disbursements.

         The Servicer shall make withdrawals from an Escrow Account only to effect such payments as are
required under this Agreement, and for such other purposes as shall be as set forth in and in accordance
with Section 4.07.  Except as provided in Section 4.07, the Servicer shall be entitled to retain any
interest paid on funds deposited in an Escrow Account by the Qualified Depository.

         Section 4.07.  Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by the Servicer only:

         (i)      to effect timely payments of ground rents, taxes, assessments, water rates, fire and
hazard insurance premiums, Primary Mortgage Insurance Policy premiums, if applicable, and comparable
items;

         (ii)     to reimburse Servicer for any Servicing Advance made by Servicer with respect to a
related Mortgage Loan but only from amounts received on the related Mortgage Loan which represent late
payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in connection with an acquisition of REO
Property;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Servicer, or to the Mortgagor to the extent required by law, any
interest paid on the funds deposited in the Escrow Account;

         (vii)    to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance
with Section 4.06;

         (viii)   to remove funds inadvertently placed in an Escrow Account in error by the Servicer; and

         (ix)     to clear and terminate the Escrow Account on the termination of this Agreement.

         As part of its servicing duties, the Servicer shall pay to the Mortgagors interest on funds in
an Escrow Account, to the extent required by law, and to the extent that interest earned on funds in the
Escrow Account is insufficient, shall pay such interest from its own funds, without any reimbursement
therefor.

         Section 4.08.  Payment of Taxes,  Insurance and Other Charges,  Maintenance of Primary  Mortgage
Insurance Policies, Collections Thereunder.

         With respect to each Mortgage Loan, the Servicer shall maintain  accurate records  reflecting the
status of ground rents, taxes,  assessments,  water rates and other charges which are or may become a lien
upon the Mortgaged  Property and the status of Primary  Mortgage  Insurance  Policy  premiums and fire and
hazard  insurance  coverage  and shall  obtain,  from time to time,  all  bills  for the  payment  of such
charges,  including  renewal premiums and shall effect payment thereof prior to the applicable  penalty or
termination date and at a time appropriate for securing maximum  discounts  allowable,  employing for such
purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated
by the Servicer in amounts  sufficient  for such  purposes,  as allowed under the terms of the Mortgage or
applicable  law.  To the extent that the  Mortgage  does not provide  for Escrow  Payments,  the  Servicer
shall  determine  that any such  payments are made by the  Mortgagor  when due. The Servicer  assumes full
responsibility  for the timely  payment of all such bills and shall  effect  timely  payments  of all such
bills  irrespective  of the Mortgagor's  faithful  performance in the payment of same or the making of the
Escrow Payments and shall make advances from its own funds to effect such payments.

         The Servicer will maintain in full force and effect Primary Mortgage Insurance Policies issued
by a Qualified Insurer with respect to each Mortgage Loan for which such coverage is herein required.
Such coverage will be maintained until the ratio of the current outstanding principal balance of the
related Mortgage Loan to the appraised value of the related Mortgaged Property, based on the most recent
appraisal of the Mortgaged Property performed by a Qualified Appraiser, such appraisal to be included in
the Servicing File, is reduced to an amount for which Fannie Mae no longer requires such insurance to be
maintained.  The Servicer will not cancel or refuse to renew any Primary Mortgage Insurance Policy that
is required to be kept in force under this Agreement unless a replacement Primary Mortgage Insurance
Policy for such canceled or nonrenewed policy is obtained from and maintained with a Qualified Insurer.
The Servicer shall not take any action which would result in non-coverage under any applicable Primary
Mortgage Insurance Policy of any loss which, but for the actions of the Servicer would have been covered
thereunder.  In connection with any assumption or substitution agreement entered into or to be entered
into pursuant to Section 6.01, the Servicer shall promptly notify the insurer under the related Primary
Mortgage Insurance Policy, if any, of such assumption or substitution of liability in accordance with
the terms of such policy and shall take all actions which may be required by such insurer as a condition
to the continuation of coverage under the Primary Mortgage Insurance Policy.  If such Primary Mortgage
Insurance Policy is terminated as a result of such assumption or substitution of liability, the Servicer
shall obtain a replacement Primary Mortgage Insurance Policy as provided above.

         In connection with its activities as servicer, the Servicer agrees to prepare and present, on
behalf of itself and the Owner, claims to the insurer under any Primary Mortgage Insurance Policy in a
timely fashion in accordance with the terms of such Primary Mortgage Insurance Policy and, in this
regard, to take such action as shall be necessary to permit recovery under any Primary Mortgage
Insurance Policy respecting a defaulted Mortgage Loan.  Pursuant to Section 4.04, any amounts collected
by the Servicer under any Primary Mortgage Insurance Policy shall be deposited in the Custodial Account,
subject to withdrawal pursuant to Section 4.05.

         Section 4.09.  Transfer of Accounts.

         The Servicer may transfer the Custodial Account or the Escrow Account to a different Qualified
Depository from time to time.  The Servicer shall notify the Owner of any such transfer within 15
Business Days of transfer. If any one of the investment ratings of a Qualified Depository holding funds
or Eligible Investments in the Custodial Account or Escrow Account is downgraded by the issuing rating
agency, the Servicer shall, within three (3) Business Days of receipt of notice of the downgrading,
transfer all such accounts, funds and Permitted Investments to a different Qualified Depository in
accordance with this Agreement.

         Section 4.10.  Maintenance of Hazard Insurance.

         The Servicer shall cause to be maintained  for each Mortgage Loan fire and hazard  insurance with
extended  coverage as is customary in the area where the Mortgaged  Property is located in an amount which
is equal to the lesser of (i) the maximum  insurable  value of the  improvements  securing  such  Mortgage
Loan or (ii) the  greater of (a) the  outstanding  principal  balance of the  Mortgage  Loan,  and (b) the
percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent  the  Mortgagor  and/or the
Mortgagee from becoming a co-insurer.  If the Mortgaged  Property is in an area  identified in the Federal
Register  by the  Federal  Emergency  Management  Agency as being a  special  flood  hazard  area that has
federally-mandated  flood  insurance  requirements,  the  Servicer  will  cause to be  maintained  a flood
insurance  policy  meeting  the  requirements  of  the  current   guidelines  of  the  Federal   Insurance
Administration  with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not
less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood Disaster  Protection Act of 1973, as amended.  The Servicer shall also
maintain on the REO Property,  fire and hazard  insurance with extended  coverage in an amount which is at
least  equal  to the  maximum  insurable  value of the  improvements  which  are a part of such  property,
liability  insurance and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Servicer
under any such  policies  other than  amounts to be  deposited  in the Escrow  Account  and applied to the
restoration  or repair of the  Mortgaged  Property  or REO  Property,  or  released  to the  Mortgagor  in
accordance with the Servicer's normal servicing  procedures,  shall be deposited in the Custodial Account,
subject to  withdrawal  pursuant to Section 4.05.  It is  understood  and agreed that no other  additional
insurance  need be required  by the  Servicer  or the  Mortgagor  or  maintained  on property  acquired in
respect of the Mortgage  Loans,  other than pursuant to the Fannie Mae Guide or such  applicable  state or
federal  laws and  regulations  as shall at any time be in  force  and as shall  require  such  additional
insurance.  All such policies shall be endorsed with standard  mortgagee  clauses with loss payable to the
Servicer  and its  successors  and/or  assigns and shall  provide for at least  thirty days prior  written
notice of any  cancellation,  reduction in the amount or material change in coverage to the Servicer.  The
Servicer  shall not interfere  with the  Mortgagor's  freedom of choice in selecting  either his insurance
carrier or agent,  provided,  however, that the Servicer shall not accept any such insurance policies from
insurance  companies unless such companies  currently reflect a General Policy Rating in Best's Key Rating
Guide  currently  acceptable  to Fannie Mae and are  licensed  to do  business  in the state  wherein  the
property subject to the policy is located.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the  Servicer  shall  obtain and  maintain  a  mortgage  impairment  or blanket
policy  issued by an  issuer  that has a Best  rating of A:VI  insuring  against  hazard  losses on all of
Mortgaged  Properties  securing the Mortgage Loans,  then, to the extent such policy provides  coverage in
an amount equal to the amount  required  pursuant to Section 4.10 and  otherwise  complies  with all other
requirements  of  Section  4.10,  the  Servicer  shall  conclusively  be  deemed  to  have  satisfied  its
obligations  as set forth in Section 4.10, it being  understood  and agreed that such policy may contain a
deductible  clause,  in which  case the  Servicer  shall,  in the  event  that  there  shall not have been
maintained on the related  Mortgaged  Property or REO Property a policy  complying  with Section 4.10, and
there shall have been one or more  losses  which would have been  covered by such  policy,  deposit in the
Custodial  Account the amount not otherwise  payable under the blanket policy  because of such  deductible
clause.  In connection  with its  activities  as Servicer of the Mortgage  Loans,  the Servicer  agrees to
prepare and present,  on behalf of the Owner,  claims under any such blanket policy in a timely fashion in
accordance  with the terms of such  policy.  Upon  request of the Owner,  the  Servicer  shall cause to be
delivered to the Owner a certified  true copy of such policy and a statement  from the insurer  thereunder
that such policy shall in no event be  terminated or materially  modified  without  thirty (30) days prior
written notice to the Owner.

         Section 4.12.  Fidelity Bond, Errors and Omissions Insurance.

         The Servicer shall maintain, at its own expense, a blanket fidelity bond and an errors and
omissions insurance policy, with broad coverage with responsible companies that would meet the
requirements of Fannie Mae or Freddie Mac on all officers, employees or other persons acting in any
capacity with regard to the Mortgage Loans and who handle funds, money, documents and papers relating to
the Mortgage Loans.  The Fidelity Bond and errors and omissions insurance shall be in the form of the
Mortgage Banker's Blanket Bond and shall protect and insure the Servicer against losses, including
forgery, theft, embezzlement, fraud, errors and omissions and negligent acts of such persons.  Such
Fidelity Bond and errors and omissions insurance shall also protect and insure the Servicer against
losses in connection with the failure to maintain any insurance policies required pursuant to this
Agreement and the release or satisfaction of a Mortgage Loan without having obtained payment in full of
the indebtedness secured thereby.  No provision of this Section 4.12 requiring the Fidelity Bond and
errors and omissions insurance shall diminish or relieve the Servicer from its duties and obligations as
set forth in this Agreement.  The minimum coverage under any such Fidelity Bond and insurance policy
shall be at least equal to the corresponding amounts required by Fannie Mae in the Fannie Mae Guide or
by Freddie Mac in the Freddie Mac Guide.  The Servicer shall, upon request of Owner, deliver to the
Owner a certificate from the surety and the insurer as to the existence of the Fidelity Bond and errors
and omissions insurance policy and shall obtain a statement from the surety and the insurer that such
Fidelity Bond or insurance policy shall in no event be terminated or materially modified without thirty
days prior written notice to the Owner.  The Servicer shall notify the Owner within five Business Days
of receipt of notice that such Fidelity Bond or insurance policy will be, or has been, materially
modified or terminated.  The Owner and its successors or assigns as their interests may appear must be
named as loss payees on the Fidelity Bond and as additional insured on the errors and omissions policy.

         Section 4.13.  Title, Management and Disposition of REO Property.

         In the event that title to any Mortgaged Property is acquired in foreclosure or by deed in lieu
of foreclosure, the deed or certificate of sale shall be taken in the name of the Owner or its
designee.  Any such Person or Persons holding such title other than the Owner shall acknowledge in
writing that such title is being held as nominee for the benefit of the Owner.

         The Servicer shall assume the responsibility for marketing each REO Property in accordance with
Accepted Servicing Practices. Thereafter, the Servicer shall continue to provide certain administrative
services to the Owner relating to such REO Property as set forth in this Section 4.13. The REO Property
must be sold within three years following the end of the calendar year of the date of acquisition,
unless a REMIC election has been made with respect to the arrangement under which the Mortgage Loans and
REO Property are held and (i) the Owner shall have been supplied with an Opinion of Counsel (at the
Servicer's expense) to the effect that the holding by the related trust of such Mortgaged Property
subsequent to such three-year period (and specifying the period beyond such three-year period for which
the Mortgaged Property may be held) will not result in the imposition of taxes on "prohibited
transactions" of the related trust as defined in Section 860F of the Code, or cause the related REMIC to
fail to qualify as a REMIC, in which case the related trust may continue to hold such Mortgaged Property
(subject to any conditions contained in such Opinion of Counsel), or (ii) the Owner (at the Servicer's
expense) or the Servicer shall have applied for, prior to the expiration of such three-year period, an
extension of such three-year period in the manner contemplated by Section 856(e)(3) of the Code, in
which case the three-year period shall be extended by the applicable period.  If a period longer than
three years is permitted under the foregoing sentence and is necessary to sell any REO Property, the
Servicer shall report monthly to the Owner as to progress being made in selling such REO Property.

         Notwithstanding any other provision of this Agreement, if a REMIC election has been made, no
Mortgaged Property held by a REMIC shall be rented (or allowed to continue to be rented) or otherwise
used for the production of income by or on behalf of the related trust or sold or managed in such a
manner or pursuant to any terms that would (i) cause such Mortgaged Property to fail to qualify at any
time as "foreclosure property" within a meaning of Section 860G(a)(8) of the Code, (ii) subject the
related trust to the imposition of any federal or state income taxes on "net income from foreclosure
property" with respect to such Mortgaged Property within the meaning of Section 860G(c) of the Code, or
(iii) cause the sale of such Mortgaged Property to result in the receipt by the related trust or any
income from non-permitted assets as described in Section 860F(a) (2)(B) of the Code, unless the Servicer
has agreed to indemnify and hold harmless the related trust with respect to the imposition of any such
taxes.

         The Servicer shall deposit or cause to be deposited, on a daily basis in each Custodial Account
all revenues received with respect to the related REO Property and shall withdraw therefrom funds
necessary for the proper operation, management and maintenance of the REO Property, including the cost
of maintaining any hazard insurance pursuant to Section 4.10 hereof.  The Servicer shall maintain
separate records with respect to each REO Property identifying all deposits and withdrawals from the
Custodial Account for each REO Property.

         The Servicer shall furnish to the Owner on each Remittance Date, an operating statement for
each REO Property covering the operation of each REO Property for the previous month.  Such operating
statement shall be accompanied by such other information as the Owner shall reasonably request.

         The Servicer shall, either itself or through an agent selected by the Servicer, and in
accordance with the Fannie Mae Guide, manage, conserve, protect and operate each REO Property in the
same manner that it manages, conserves, protects and operates other foreclosed property for its own
account, and in the same manner that similar property in the same locality as the REO Property is
managed. Each REO Disposition shall be carried out by the Servicer at such price and upon such terms and
conditions as the Servicer deems to be in the best interest of the Owner.  The REO Disposition Proceeds
from the sale of the REO Property shall be promptly deposited in the Custodial Account.  As soon as
practical thereafter, the expenses of such sale shall be paid and the Servicer shall be entitled to
reimburse itself for any related unreimbursed Servicing Advances, or Monthly Advances made pursuant to
Section 5.03 any unreimbursed Servicing Fees.

         The Servicer shall cause each REO Property to be inspected promptly upon the acquisition of
title thereto and shall cause each REO Property to be inspected at least monthly thereafter or more
frequently as may be required by the circumstances. The Servicer shall make or cause the inspector to
make a written report of each such inspection.  Such reports shall be retained in the Servicing File and
copies thereof shall be forwarded by the Servicer to the Owner.

         Section 4.14.  Notification of Adjustments.

         With respect to each Mortgage Loan,  the Servicer shall adjust the Mortgage  Interest Rate on the
related  Interest Rate Adjustment  Date in compliance with  requirements of applicable law and the related
Mortgage  and  Mortgage  Note.  The  Servicer  shall  execute and deliver  any and all  necessary  notices
required  under  applicable  law and the terms of the related  Mortgage  Note and Mortgage  regarding  the
Mortgage Interest Rate adjustments.  The Servicer shall promptly,  upon written request therefor,  deliver
to the Owner such  notifications  and any additional  applicable  data regarding such  adjustments and the
methods  used to calculate  and  implement  such  adjustments.  Upon the  discovery by the Servicer or the
receipt of notice  from the Owner that the  Servicer  has  failed to adjust a  Mortgage  Interest  Rate in
accordance  with the terms of the related  Mortgage  Note and  Mortgage,  the Servicer  shall  immediately
deposit in the  Custodial  Account from its own funds the amount of any interest  loss or deferral  caused
to the Owner thereby.

                                                ARTICLE V
                                          PAYMENTS TO THE OWNER

         Section 5.01.  Remittances.

         On each Remittance Date, the Servicer shall remit to the Owner (i) all amounts credited to the
Custodial Account as of the close of business on the last day of the calendar month preceding the
Determination Date, net of charges against or withdrawals from the Custodial Account pursuant to Section
4.05, except (a) Full Principal Prepayments received on or before the 15th day of the month in which a
Remittance Date occurs shall be remitted to the Owner on the Remittance Date of such month, and (b) Full
Principal Prepayments received after the 15th day of the month in which a Remittance Date occurs shall
be remitted to the Owner on the next following Remittance Date, plus, to the extent not already
deposited in the Custodial Account, the sum of (ii) all Monthly Advances, if any, which the Servicer is
obligated to distribute pursuant to Section 5.03 and (iii) all Prepayment Interest Shortfalls the
Servicer is required to make up pursuant to Section 4.04, minus (iv) any amounts attributable to Monthly
Payments collected after the Cut-off Date but due on a Due Date or Dates subsequent to the last day of
the related Due Period, which amounts shall be remitted on the related Remittance Date next succeeding
the Due Period for such amounts.

         With respect to any remittance received by the Owner after the Business Day on which such
payment was due, the Servicer shall pay to the Owner interest on any such late payment at an annual rate
equal to the Prime Rate, adjusted as of the date of each change, plus two percentage points, but in no
event greater than the maximum amount permitted by applicable law.  Such interest shall be remitted to
the Owner by the Servicer on the date such late payment is made and shall cover the period commencing
with the day following such Business Day and ending with the Business Day on which such payment is made,
both inclusive.  The payment by the Servicer of any such interest shall not be deemed an extension of
time for payment or a waiver of any Event of Default by the Servicer.

         Section 5.02      Statements to the Owner and the Master Servicer.

         The Servicer shall furnish to the Master Servicer an individual Mortgage Loan accounting report
(a "Report"), as of the last Business Day of each month and the end of the related Prepayment Period, as
applicable, in the Servicer's assigned loan number order to document Mortgage Loan payment activity on
an individual Mortgage Loan basis.  With respect to each month, such Report shall be received by the
Owner and the Master Servicer no later than the tenth Business Day of the month of the related
Remittance Date (or, with respect to information as to Full Principal Prepayments and prepayment
penalties no later than one (1) Business Day after the end of each Prepayment Period), a report in an
Excel (or compatible) electronic format, in such format as may be mutually agreed upon by both the Owner
and the Servicer, and which shall provide the information required to be contained in the monthly
statements to certificateholders as specified in the Pooling and Servicing Agreement, to the extent
applicable to the Servicer.

         In addition, the Servicer shall provide to the Master Servicer and the Owner such other
information known or available to the Servicer that is necessary in order to provide the distribution
and pool performance information as required under Regulation AB, as amended from time to time, as
determined by the Owner in its sole discretion.  The Servicer shall also provide a monthly report, in
the form of Exhibit E hereto, or such other form as is mutually acceptable to the Servicer, the Owner
and the Master Servicer, Exhibit F with respect to defaulted mortgage loans and Exhibit K, with respect
to realized losses and gains, with each such report.

         The Servicer shall prepare and file any and all information statements or other filings
required to be delivered to any governmental taxing authority or to Owner or the Master Servicer
pursuant to any applicable law with respect to the Mortgage Loans and the transactions contemplated
hereby.  In addition, the Servicer shall provide the Owner and the Master Servicer with such information
concerning the Mortgage Loans as is necessary for the Owner and the Master Servicer to prepare its
federal income tax return as Owner and the Master Servicer may reasonably request from time to time.

         In addition, not more than 60 days after the end of each calendar year, the Servicer shall
furnish to each Person who was an Owner and the Master Servicer at any time during such calendar year an
annual statement in accordance with the requirements of applicable federal income tax law as to the
aggregate of remittances of principal and interest for the applicable portion of such year.

         Section 5.03.  Monthly Advances by the Servicer.

         Not later than the close of business on the Business Day preceding each Remittance Date, the
Servicer shall deposit in the Custodial Account an amount equal to all payments not previously advanced
by the Servicer, whether or not deferred pursuant to Section 4.01, of Monthly Payments, adjusted to the
related Mortgage Loan Remittance Rate, which are delinquent at the close of business on the related
Determination Date; provided, however, that the amount of any such deposit may be reduced by the Amounts
Held for Future Distribution (as defined below) then on deposit in the Custodial Account. Any portion of
the Amounts Held for Future Distribution used to pay Monthly Advances shall be replaced by the Servicer
by deposit into the Custodial Account on any future Remittance Date to the extent that the funds that
are available in the Custodial Account for remittance to the Owner on such Remittance Date are less than
the amount of payments required to be made to the Owner on such Remittance Date.

         The Servicer's obligation to make such Monthly Advances as to any Mortgage Loan will continue
through the final disposition or liquidation of the Mortgaged Property, unless the Servicer deems such
advance to be nonrecoverable from Liquidation Proceeds, REO Disposition Proceeds or Insurance Proceeds
with respect to the applicable Mortgage Loan.  In such latter event, the Servicer shall deliver to the
Owner an Officer's Certificate of the Servicer to the effect that an officer of the Servicer has
reviewed the related Servicing File and has obtained a recent appraisal and has made the reasonable
determination that any additional advances are nonrecoverable from Liquidation or Insurance Proceeds
with respect to the applicable Mortgage Loan.

         Section 5.04.  Liquidation Reports.

         Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof by the Owner
pursuant to a deed-in-lieu of foreclosure, the Servicer shall submit to the Owner a liquidation report
with respect to such Mortgaged Property in such form as the Servicer and the Owner shall agree.  The
Servicer shall also provide reports on the status of REO Property containing such information as Owner
may reasonably require.

                                                ARTICLE VI
                                       GENERAL SERVICING PROCEDURES

         Section 6.01.  Assumption Agreements.

         The Servicer will, to the extent it has knowledge of any conveyance or prospective conveyance
by any Mortgagor of a Mortgaged Property (whether by absolute conveyance or by contract of, sale, and
whether or not the Mortgagor remains or is to remain liable under the Mortgage Note and/or the
Mortgage), exercise its rights to accelerate the maturity of such Mortgage Loan under any "due-on-sale"
clause to the extent permitted by law; provided, however, that the Servicer shall not exercise any such
rights if prohibited by law or the terms of the Mortgage Note from doing so or if the exercise of such
rights would impair or threaten to impair any recovery under the related Primary Mortgage Insurance
Policy, if any.  If the Servicer reasonably believes it is unable under applicable law to enforce such
"due-on-sale" clause, the Servicer, will enter into an assumption agreement with the person to whom the
Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to which such person
becomes liable under the Mortgage Note and, to the extent permitted by applicable state law, the
Mortgagor remains liable thereon.  Where an assumption is allowed pursuant to this Section 6.01, the
Servicer, with the prior consent of the primary mortgage insurer, if any, is authorized to enter into a
substitution of liability agreement with the person to whom the Mortgaged Property has been conveyed or
is proposed to be conveyed pursuant to which the original mortgagor is released from liability and such
Person is substituted as mortgagor and becomes liable under the related Mortgage Note.  Any such
substitution of liability agreement shall be in lieu of an assumption agreement.

         In connection with any such assumption or substitution of liability, the Servicer shall follow
the underwriting practices and procedures of the Fannie Mae Guide.  With respect to an assumption or
substitution of liability, the Mortgage Interest Rate borne by the related Mortgage Note and the amount
of the Monthly Payment may not be changed.  The Servicer shall notify the Owner that any such
substitution of liability or assumption agreement has been completed by forwarding to the Owner the
original of any such substitution of liability or assumption agreement, which document shall be added to
the related Mortgage Loan Documents and shall, for all purposes, be considered a part of such related
mortgage file to the same extent as all other documents and instruments constituting a part thereof.
All fees collected by the Servicer for entering into an assumption or substitution of liability
agreement shall belong to the Servicer.

         Notwithstanding the foregoing paragraphs of this section or any other provision of this
Agreement, the Servicer shall not be deemed to be in default, breach or any other violation of its
obligations hereunder by reason of any assumption of a Mortgage Loan by operation of law or any
assumption which the Servicer may be restricted by law from preventing, for any reason whatsoever.  For
purposes of this Section 6.01, the term "assumption" is deemed to also include a sale of the Mortgaged
Property subject to the Mortgage that is not accompanied by an assumption or substitution of liability
agreement.

         Section 6.02.  Satisfaction of Mortgages and Release of Mortgage Loan Documents.

         Upon the payment in full of any Mortgage Loan, the Servicer will immediately notify the
Custodian with a certification and request for release by a Servicing Officer, which certification shall
include a statement to the effect that all amounts received in connection with such payment which are
required to be deposited in the Custodial Account pursuant to Section 4.04 have been so deposited, and a
request for delivery to the Servicer of the portion of the Mortgage Loan Documents held by the
Custodian.  Upon receipt of such certification and request, the Owner shall promptly release or cause
the Custodian to promptly release the related Mortgage Loan Documents to the Servicer and the Servicer
shall prepare and deliver for execution by the Owner or at the Owner's option execute under the
authority of a power of attorney delivered to the Servicer by the Owner any satisfaction or release.  No
expense incurred in connection with any instrument of satisfaction or deed of reconveyance shall be
chargeable to the Custodial Account.

         In the event the Servicer satisfies or releases a Mortgage without having obtained payment in
full of the indebtedness secured by the Mortgage or should it otherwise prejudice any right the Owner
may have under the mortgage instruments, the Servicer, upon written demand, shall remit within one
Business Day to the Owner the then outstanding principal balance of the related Mortgage Loan by deposit
thereof in the Custodial Account.  The Servicer shall maintain the Fidelity Bond insuring the Servicer
against any loss it may sustain with respect to any Mortgage Loan not satisfied in accordance with the
procedures set forth herein.

         From time to time and as appropriate for the servicing or foreclosure of the Mortgage Loans,
including for the purpose of collection under any Primary Mortgage Insurance Policy, upon request of the
Servicer and delivery to the Custodian of a servicing receipt signed by a Servicing Officer, the
Custodian shall release the portion of the Mortgage Loan Documents held by the Custodian to the
Servicer. Such servicing receipt shall obligate the Servicer to promptly return the related Mortgage
Loan Documents to the Custodian, when the need therefor by the Servicer no longer exists, unless the
Mortgage Loan has been liquidated and the Liquidation Proceeds relating to the Mortgage Loan have been
deposited in the Custodial Account or such documents have been delivered to an attorney, or to a public
trustee or other public official as required by law, for purposes of initiating or pursuing legal action
or other proceedings for the foreclosure of the Mortgaged Property either judicially or non-judicially,
and the Servicer has promptly delivered to the Owner or the Custodian a certificate of a Servicing
Officer certifying as to the name and address of the Person to which such documents were delivered and
the purpose or purposes of such delivery.  Upon receipt of a certificate of a Servicing Officer stating
that such Mortgage Loan was liquidated, the servicing receipt shall be released by the Owner or the
Custodian, as applicable, to the Servicer.

         Section 6.03.  Servicing Compensation.

         As compensation for its services hereunder, the Servicer shall be entitled to withdraw from the
Custodial Account or to retain from interest payments on the Mortgage Loans the amounts provided for as
the Servicer's Servicing Fee.  Additional servicing compensation in the form of assumption fees, as
provided in Section 6.01, late payment charges (exclusive of any Prepayment Charges) and other ancillary
fees shall be retained by the Servicer to the extent not required to be deposited in the Custodial
Account.  The Servicer shall be required to pay all expenses incurred by it in connection with its
servicing activities hereunder and shall not be entitled to reimbursement therefor except as
specifically provided for.

         Section 6.04.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer will deliver to the Owner and the Master Servicer, not later than March
15th of each calendar year, beginning in 2008, an Officer's Certificate (an "Annual Statement of
Compliance") stating, as to each signatory thereof, that (i) a review of the activities of the Servicer
during the preceding calendar year and of performance under this Agreement or other applicable servicing
agreement has been made under such officer's supervision and (ii) to the best of such officer's
knowledge, based on such review, the Servicer has fulfilled all of its obligations under this Agreement
or other applicable servicing agreement in all material respects throughout such year, or, if there has
been a failure to fulfill any such obligation in any material respect, specifying each such failure
known to such officer and the nature and status of cure provisions thereof.  Such Annual Statement of
Compliance shall contain no restrictions or limitations on its use.  Copies of such statement shall be
provided by the Servicer to the Owner upon request and by the Owner to any Person identified as a
prospective purchaser of the Mortgage Loans.  In the event that the Servicer has delegated any servicing
responsibilities with respect to the Mortgage Loans to a Subservicer, the Servicer shall deliver an
Annual Statement of Compliance of the Subservicer as described above as to each Subservicer as and when
required with respect to the Servicer.

         (b)      With respect to the Mortgage Loans, by March 15th of each calendar year, beginning in
2008, an officer of the Servicer shall execute and deliver an Officer's Certificate (an "Annual
Certification") to the Owner, the Master Servicer, the Securities Administrator, and any related
Depositor for the benefit of each such entity and such entity's affiliates and the officers, directors
and agents of any such entity and such entity's affiliates, in the form attached hereto as Exhibit G-1.
In the event that the Servicer has delegated any servicing responsibilities with respect to the Mortgage
Loans to a Subservicer or a Subcontractor, to the extent such Subcontractor is "participating in the
servicing function" pursuant to Item 1122 of Regulation AB, the Servicer shall deliver an Annual
Certification as to each such Subservicer and Subcontractor, as and when required with respect to the
Servicer.

         In the event the Servicer or any Subservicer or Subcontractor engaged by it is terminated,
assigns its rights and obligations under, or resigns pursuant to the terms of this Agreement, or any
other applicable agreement in the case of a Subservicer or Subcontractor, as the case may be, such party
shall provide an Annual Statement of Compliance pursuant to this Section 6.04 or to the related section
of such other applicable agreement, as the case may be, as to the performance of its obligations with
respect to the period of time it was subject to this Agreement or any other applicable agreement, as the
case may be, notwithstanding any such termination, assignment or resignation.

         Notwithstanding the foregoing provisions of Section 6.04, (i) in the event that during any
calendar year (or applicable portion thereof) the Servicer services 5% or less of the mortgage loans in
a Securitization Transaction, as calculated by the Master Servicer for such Securitization Transaction,
or (ii) in any calendar year in which an annual report on Form 10-K is not required to be filed with
respect to an issuing entity or Securitization Transaction, then, in each such event, the Servicer may,
in lieu of providing an assessment of compliance and attestation thereon in accordance with Item 1122 of
Regulation AB, provide (and cause each Subservicer and Subcontractor described in clause (b) above to
provide) to the Depositor and the Master Servicer for such Securitization Transaction, by not later than
March 1 of such calendar year, an Annual Independent Public Accountants' Servicing Report.  If the
Servicer provides an Annual Independent Public Accountants' Servicing Report pursuant to this provision,
then the certification required to be delivered by the Servicer (and its Subservicers and
Subcontractors) shall be in the form of Exhibit G-2 attached hereto in.

         The Servicer shall indemnify and hold harmless the Master Servicer and its officers, directors,
agents and affiliates from and against any losses, damages, penalties, fines, forfeitures, reasonable
legal fees and related costs, judgments and other costs and expenses arising out of or based upon a
breach by the Servicer or any of its officers, directors, agents or affiliates of its obligations under
this Section 6.04 or Section 6.09 or the negligence, bad faith or willful misconduct of the Servicer in
connection therewith. If the indemnification provided for herein is unavailable or insufficient to hold
harmless the Master Servicer, then the Servicer agrees that it shall contribute to the amount paid or
payable by the Master Servicer as a result of the losses, claims, damages or liabilities of the Master
Servicer in such proportion as is appropriate to reflect the relative fault of the Master Servicer on
the one hand and the Servicer on the other in connection with a breach of the Servicer's obligations
under this Section 6.04 or Section 6.09 or the Servicer's negligence, bad faith or willful misconduct in
connection therewith.

         Upon request by the Owner or the Master Servicer, the Servicer will deliver to such requesting
party a copy of the audited (if such financial statements are available, otherwise unaudited) financial
statements of the Servicer for the most recent fiscal year of the Servicer.

         Notwithstanding the foregoing, a copy of all assessments, attestations, reports and
certifications required to be delivered by the Servicer under this Agreement shall be delivered to the
Master Servicer by the date(s) specified herein or therein, and where such documents are required to be
addressed to any party, such addressees shall include the Master Servicer and the Master Servicer shall
be entitled to rely on such documents.

         Section 6.05.     [Reserved]

         Section 6.06.  Owner's Right to Examine Servicer Records.

         The Owner shall have the right to examine and audit, at its expense, upon reasonable notice to
the Servicer, during business hours or at such other times as might be reasonable under applicable
circumstances, any and all of the books, records, documentation or other information of the Servicer, or
held by another for the Servicer or on its behalf or otherwise, which relate to the performance or
observance by the Servicer of the terms, covenants or conditions of this Agreement.

         The Servicer shall provide to the Owner and any supervisory agents or examiners representing a
state or federal governmental agency having jurisdiction over the Owner access to any documentation
regarding the Mortgage Loans in the possession of the Servicer which may be required by any applicable
regulations.  Such access shall be afforded without charge, upon reasonable request, during normal
business hours and at the offices of the Servicer, and in accordance with the applicable federal or
state government regulations.

         Section 6.07.  Compliance with REMIC Provisions.

         If a REMIC election has been made with respect to the arrangement under which the Mortgage
Loans and REO Property are held, the Servicer shall not take any action, cause the REMIC to take any
action or fail to take (or fail to cause to be taken) any action that, under the REMIC Provisions, if
taken or not taken, as the case may be could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to the tax on "prohibited
transactions" as defined in Section 860F(a)(2) of the Code and the tax on "contribution" to a REMIC set
forth in Section 860G(d) of the Code unless the Servicer has received an Opinion of Counsel (at the
expense of the party seeking to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

         Section 6.08.  Non-solicitation.

         The Servicer shall not knowingly conduct any solicitation exclusively targeted to the
Mortgagors for the purpose of inducing or encouraging the early prepayment or refinancing of the related
Mortgage Loans.  It is understood and agreed that promotions undertaken by the Servicer or any agent or
affiliate of the Servicer which are directed to the general public at large, including, without
limitation, mass mailings based on commercially acquired mailing lists, newspaper, radio and television
advertisements shall not constitute solicitation under this section.  Nothing contained herein shall
prohibit the Servicer from (i) distributing to Mortgagors any general advertising including information
brochures, coupon books, or other similar documentation which indicates services the Servicer offers,
including refinances or (ii) providing financing of home equity loans to Mortgagors at the Mortgagor's
request.

         Section 6.09.     Assessment of Compliance with Servicing Criteria.

         On and after January 1, 2007, the Servicer shall service and administer, and shall cause each
subservicer to service or administer, the Mortgage Loans in accordance with all applicable requirements
of the Servicing Criteria.

         With respect to the Mortgage Loans, the Servicer shall deliver to the Owner or its designee,
the Master Servicer, the Securities Administrator, and any Depositor on or before March 15th of each
calendar year beginning in 2008, a report (an "Assessment of Compliance") regarding the Servicer's
assessment of compliance with the Servicing Criteria during the preceding calendar year as required by
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB, or as otherwise required by
the Master Servicer, which as of the date hereof, require a report by an authorized officer of the
Servicer that contains the following:

         (a)      A statement by such officer of its responsibility for assessing compliance with the
Servicing Criteria applicable to the Servicer;

         (b)      A statement by such officer that such officer used the Servicing Criteria to assess
compliance with the Servicing Criteria applicable to the Servicer;

         (c)      An assessment by such officer of the Servicer's compliance with the applicable
Servicing Criteria for the period consisting of the preceding calendar year, including disclosure of any
material instance of noncompliance with respect thereto during such period, which assessment shall be
based on the activities it performs with respect to asset-backed securities transactions taken as a
whole involving the Servicer, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered public accounting firm has issued an attestation report
on the Servicer's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria, if any, are not applicable to the
Servicer, which statement shall be based on the activities it performs with respect to asset-backed
securities transactions taken as a whole involving the Servicer, that are backed by the same asset type
as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria specified on Exhibit J
hereto.

         With respect to the Mortgage Loans, on or before March 15th of each calendar year beginning in
2008, the Servicer shall furnish to the Owner or its designee, the Master Servicer, the Securities
Administrator and any Depositor a report (an "Attestation Report") by a registered public accounting
firm that attests to, and reports on, the Assessment of Compliance made by the Servicer, as required by
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB, or as otherwise required
by the Master Servicer, which Attestation Report must be made in accordance with standards for
attestation reports issued or adopted by the Public Company Accounting Oversight Board.

         The Servicer shall cause each Subservicer, and each Subcontractor determined by the Servicer
pursuant to Section 11.15 to be "participating in the servicing function" within the meaning of Item
1122 of Regulation AB, to deliver to the Owner, the Master Servicer, the Securities Administrator and
any Depositor an assessment of compliance and accountants' attestation as and when provided in Section
6.09.

         In the event the Servicer or any Subservicer or Subcontractor engaged by it is terminated,
assigns its rights and obligations under, or resigns pursuant to the terms of this Agreement or any
other applicable agreement in the case of a Subservicer or Subcontractor, as the case may be, such party
shall provide an Assessment of Compliance and cause to be provided an Attestation Report pursuant to
this Section 6.09 or to the related section of such other applicable agreement, as the case may be, as
to the performance of its obligations with respect to the period of time it was subject to this
Agreement or any other applicable agreement, as the case may be notwithstanding any such termination ,
assignment or resignation.

         Section 6.10.     Intent of the Parties; Reasonableness.

         The Owner and the Servicer acknowledge and agree that a purpose of clause (g) of Article III,
Sections 5.02, 6.04, 6.09 and 10.02 of this Agreement is to facilitate compliance by the Owner and any
Depositor with the provisions of Regulation AB and related rules and regulations of the Commission. None
of the Owner, the Master Servicer or any Depositor shall exercise its right to request delivery of
information or other performance under these provisions other than in good faith, or for purposes other
than compliance with the Securities Act, the Exchange Act and the rules and regulations of the
Commission thereunder. The Servicer acknowledges that interpretations of the requirements of Regulation
AB may change over time, whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of counsel, or otherwise,
and agrees to comply with requests made by the Owner or any Depositor in good faith for delivery of
information under these provisions on the basis of evolving interpretations of Regulation AB. In
connection with any Pass-Through Transfer, the Servicer shall cooperate fully with the Owner to deliver
to the Owner (including any of its assignees or designees) and any Depositor, any and all statements,
reports, certifications, records and any other information necessary in the good faith determination of
the Owner or any Depositor to permit the Owner or such Depositor to comply with the provisions of
Regulation AB, together with such disclosures relating to the Servicer, any Subservicer and the Mortgage
Loans, or the servicing of the Mortgage Loans, reasonably believed by the Owner or any Depositor to be
necessary in order to effect such compliance.

                                               ARTICLE VII
                                    REPORTS TO BE PREPARED BY SERVICER

         Section 7.01.  Servicer Shall Provide Information as Reasonably Required.

         The Servicer shall furnish to the Owner upon request, during the term of this Agreement, such
periodic, special or other reports or information, whether or not provided for herein, as shall be
necessary, reasonable or appropriate with respect to the purposes of this Agreement.  The Servicer may
negotiate with the Owner for a reasonable fee for providing such report or information, unless (i) the
Servicer is required to supply such report or information pursuant to any other section of this
Agreement, or (ii) the report or information has been requested in connection with Internal Revenue
Service or other regulatory agency requirements.  All such reports or information shall be provided by
and in accordance with all reasonable instructions and directions given by the Owner. The Servicer
agrees to execute and deliver all such instruments and take all such action as the Owner, from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this
Agreement.

                                               ARTICLE VIII
                                               THE SERVICER

         Section 8.01.  Indemnification; Third Party Claims.

         The Servicer agrees to indemnify the Owner, its successors and assigns, any agent of the Owner,
and the Master Servicer, and hold each of such Persons harmless from and against any and all claims,
losses, damages, penalties, fines, forfeitures, legal fees and related costs, judgments, and any other
costs, fees and expenses that such Person may sustain in any way related to the failure of the Servicer
to perform in any way its duties and service the Mortgage Loans in strict compliance with the terms of
this Agreement and for breach of any representation or warranty of the Servicer contained herein.  The
Servicer shall immediately notify the Owner or other indemnified Person if a claim is made by a third
party with respect to this Agreement or the Mortgage Loans, assume (with the consent of the Owner and
such other Indemnified Person and with counsel reasonably satisfactory to the Owner and such Person) the
defense of any such claim and pay all expenses in connection therewith, including counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered against it or such other
indemnified Person in respect of such claim but failure to so notify the Owner and such other
indemnified Person shall not limit its obligations hereunder.  The Servicer agrees that it will not
enter into any settlement of any such claim without the consent of the Owner and such other indemnified
Person unless such settlement includes an unconditional release of the Owner and such other indemnified
Person from all liability that is the subject matter of such claim.  The provisions of this Section 8.01
shall survive termination of this Agreement.

         Section 8.02.  Merger or Consolidation of the Servicer.

         The Servicer will keep in full effect its existence, rights and franchises as a corporation
under the laws of the state of its incorporation except as permitted herein, and will obtain and
preserve its qualification to do business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and enforceability of this Agreement or
any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Servicer may be merged or consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Servicer shall be a party, or any Person
succeeding to the business of the Servicer whether or not related to loan servicing, shall be the
successor of the Servicer hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person shall be an institution (i) having a GAAP net worth of
not less than $25,000,000, (ii) the deposits of which are insured by the FDIC, or which is a
HUD-approved mortgagee whose primary business is in origination and servicing of first lien mortgage
loans, and (iii) which is a Fannie Mae or Freddie Mac approved seller/servicer in good standing.

         Section 8.03.  Limitation on Liability of the Servicer and Others.

         Neither the Servicer nor any of the officers, employees or agents of the Servicer shall be
under any liability to the Owner for any action taken or for refraining from the taking of any action in
good faith pursuant to this Agreement, or for errors in judgment made in good faith; provided, however,
that this provision shall not protect the Servicer or any such person against any breach of warranties
or representations made herein, or failure to perform in any way its obligations in compliance with any
standard of care set forth in this Agreement, or any liability which would otherwise be imposed by
reason of gross negligence or any breach of the terms and conditions of this Agreement.  The Servicer
and any officer, employee or agent of the Servicer may rely in good faith on any document of any kind
prima facie properly executed and submitted by the Owner respecting any matters arising hereunder.  The
Servicer shall not be under any obligation to appear in, prosecute or defend any legal action which is
not incidental to its duties to service the Mortgage Loans in accordance with this Agreement and which
in its opinion may involve it in any expenses or liability; provided, however, that the Servicer may,
with the consent of the Owner, which consent shall not be unreasonably withheld, undertake any such
action which it may deem necessary or desirable with respect to this Agreement and the rights and duties
of the parties hereto.  In such event, the reasonable legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities for which the Owner will be
liable, and the Servicer shall be entitled to be reimbursed therefor from the Custodial Account pursuant
to Section 4.05.

         Section 8.04.  Servicer Not to Resign.

         The Servicer shall not resign from the obligations and duties hereby imposed on it except by
mutual consent of the Servicer and the Owner or upon the determination that its duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by the Servicer.  Any such
determination permitting the resignation of the Servicer shall be evidenced by an Opinion of Counsel to
such effect delivered to the Owner which Opinion of Counsel shall be in form and substance acceptable to
the Owner.  No such resignation shall become effective until a successor shall have assumed the
Servicer's responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05.  No Transfer of Servicing.

         With respect to the retention of the Servicer to service the Mortgage Loans hereunder, the
Servicer acknowledges that the Owner has acted in reliance upon the Servicer's independent status, the
adequacy of its servicing facilities, plan, personnel, records and procedures, its integrity, reputation
and financial standing and the continuance thereof.  Without in any way limiting the generality of this
section, the Servicer shall not either assign this Agreement or the servicing hereunder or delegate its
rights or duties hereunder or any portion thereof, or sell or otherwise dispose of all or substantially
all of its property or assets, without the prior written approval of the Owner, which approval shall not
be unreasonably withheld; provided that the Servicer may assign the Agreement and the servicing
hereunder without the consent of Owner to an affiliate of the Servicer to which all servicing of the
Servicer is assigned so long as (i) such affiliate is a Fannie Mae and Freddie Mac approved servicer and
(ii) if it is intended that such affiliate be spun off to the shareholders of the Servicer, such
affiliate have a GAAP net worth of at least $25,000,000 and (iii) such affiliate shall deliver to the
Owner a certification pursuant to which such affiliate shall agree to be bound by the terms and
conditions of this Agreement and shall certify that such affiliate is a Fannie Mae and Freddie Mac
approved servicer in good standing.

                                                ARTICLE IX
                                                 DEFAULT

         Section 9.01.  Events of Default.

         In case one or more of the following Events of Default by the Servicer shall occur and be
continuing, that is to say:

         (i)      any failure by the Servicer to remit to the Owner any payment required to be made
under the terms of this Agreement which continues unremedied for one (1) Business Day after written
notice thereof (it being understood that this subparagraph shall not affect Servicer's obligation
pursuant to Section 5.01 to pay default interest on any remittance received by the Owner after the
Business Day on which such payment was due); or

         (ii)     any failure on the part of the Servicer duly to observe or perform in any material
respect any other of the covenants or agreements on the part of the Servicer set forth in this Agreement
(other than those described in clause (ix) hereof), the breach of which has a material adverse effect
and which continue unremedied for a period of thirty days (except that such number of days shall be
fifteen in the case of a failure to pay any premium for any insurance policy required to be maintained
under this Agreement and such failure shall be deemed to have a material adverse effect) after the date
on which written notice of such failure, requiring the same to be remedied, shall have been given to the
Servicer by the Owner; or

         (iii)    a decree or order of a court or agency or supervisory authority having jurisdiction
for the appointment of a conservator or receiver or liquidator in any insolvency, bankruptcy,
readjustment of debt, marshaling of assets and liabilities or similar proceedings, or for the winding-up
or liquidation of its affairs, shall have been entered against the Servicer and such decree or order
shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv)     the Servicer shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of assets and liabilities or
similar proceedings of or relating to the Servicer or of or relating to all or substantially all of its
property; or

         (v)      the Servicer shall admit in writing its inability to pay its debts generally as they
become due, file a petition to take advantage of any applicable insolvency or reorganization statute,
make an assignment for the benefit of its creditors, or voluntarily suspend payment of its obligations;
or

         (vi)     the Servicer ceases to be approved by either Fannie Mae or Freddie Mac (to the extent
such entities are then operating in a capacity similar to that in which they operate on the date hereof)
as a mortgage loan servicer for more than thirty days to the extent such entities perform similar
functions; or

         (vii)    the Servicer attempts to assign its right to servicing compensation hereunder or the
Servicer attempts, without the consent of the Owner, to sell or otherwise dispose of all or
substantially all of its property or assets or to assign this Agreement or the servicing
responsibilities hereunder or to delegate its duties hereunder or any portion thereof except as
otherwise permitted herein; or

         (viii)   the Servicer ceases to be qualified to transact business in any jurisdiction where it
is currently so qualified, but only to the extent such non-qualification materially and adversely
affects the Servicer's ability to perform its obligations hereunder; or

         (ix)     failure by the Servicer to duly perform, within the required time period, its
obligations under Section 6.04, 6.09 or any of clauses (v) through (viii) of Section 10.02;

then, and in each and every such case, so long as an Event of Default shall not have been remedied, the
Owner, by notice in writing to the Servicer may, in addition to whatever rights the Owner may have under
Section 8.01 and at law or equity to damages, including injunctive relief and specific performance,
terminate all the rights and obligations of the Servicer (and if the Servicer is servicing any of the
Mortgage Loans in a Pass-Through Transfer, appoint a successor servicer reasonably acceptable to the
Master Servicer for such Pass-Through Transfer) under this Agreement and in and to the Mortgage Loans
and the proceeds thereof without compensating the Servicer for the same.  On or after the receipt by the
Servicer of such written notice, all authority and power of the Servicer under this Agreement, whether
with respect to the Mortgage Loans or otherwise, shall pass to and be vested in the successor appointed
pursuant to Section 11.01.  Upon written request from the Owner, the Servicer shall prepare, execute and
deliver, any and all documents and other instruments, place in such successor's possession all Servicing
Files, and do or accomplish all other acts or things necessary or appropriate to effect the purposes of
such notice of termination, whether to complete the transfer and endorsement or assignment of the
Mortgage Loans and related documents, or otherwise, at the Servicer's sole expense.  The Servicer agrees
to cooperate with the Owner and such successor in effecting the termination of the Servicer's
responsibilities and rights hereunder, including, without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by the Servicer to the
Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO
Property.

         The Servicer shall promptly reimburse the Owner (or any designee of the Owner, such as a master
servicer) and any Depositor, as applicable, for all reasonable expenses incurred by the Owner (or such
designee) or such Depositor, as such are incurred, in connection with the termination of the Servicer as
servicer and the transfer of servicing of the Mortgage Loans to a successor servicer, if the termination
and/or transfer of servicing is for cause related to a servicer default. The provisions of this
paragraph shall not limit whatever rights the Owner or any Depositor may have under other provisions of
this Agreement and/or any applicable Reconstitution Agreement or otherwise, whether in equity or at law,
such as an action for damages, specific performance or injunctive relief.

         Section 9.02.  Waiver of Defaults.

         The Owner may waive only by written notice any default by the Servicer in the performance of
its obligations hereunder and its consequences.  Upon any such waiver of a past default, such default
shall cease to exist, and any Event of Default arising therefrom shall be deemed to have been remedied
for every purpose of this Agreement.  No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived in writing.

                                                ARTICLE X
                                               TERMINATION

         Section 10.01.  Termination.

         The respective obligations and responsibilities of the Servicer shall terminate upon: (i) the
later of the final payment or other liquidation (or any advance with respect thereto) of the last
Mortgage Loan or the disposition of all REO Property and the remittance of all funds due hereunder; or
(ii) by mutual consent of the Servicer and the Owner in writing; or (iii) termination by the Owner
pursuant to Section 9.01. Simultaneously with any such termination and the transfer of servicing
hereunder, the Servicer shall be entitled to be reimbursed for any outstanding Servicing Advances and
Monthly Advances.

         Section 10.02.    Cooperation of Servicer with a Reconstitution.

         The Servicer and the Owner agree that with respect to some or all of the Mortgage Loans, on or
after the related closing date, on one or more dates (each a "Reconstitution Date") at the Owner's sole
option, the Owner may effect a sale (each, a "Reconstitution") of some or all of the Mortgage Loans then
subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a
"Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through
Transfers.

         The Servicer agrees to execute in connection with any agreements among the Owner, the Servicer,
and any servicer in connection with a Whole Loan Transfer, an assignment, assumption and recognition
agreement, or, at Owner's request, a seller's warranties and servicing agreement or a participation and
servicing agreement or similar agreement in form and substance reasonably acceptable to the parties, and
in connection with a Pass-Through Transfer, a pooling and servicing agreement in form and substance
reasonably acceptable to the parties.  It is understood that any such Reconstitution Agreements will not
contain any greater obligations on the part of Servicer than are contained in this Agreement.

         With respect to each Whole Loan Transfer and each Pass-Through Transfer entered into by the
Owner, the Servicer agrees (1) to cooperate fully with the Owner and any prospective purchaser with
respect to all reasonable requests and due diligence procedures; (2) to execute, deliver and perform all
Reconstitution Agreements required by the Owner; (3) to restate the representations and warranties set
forth in this Agreement as of the settlement or closing date in connection with such Reconstitution
(each, a "Reconstitution Date").

         In addition, the Servicer shall provide to such servicer or issuer, as the case may be, and any
other participants in such Reconstitution:

         (i)      any and all information and appropriate verification of information which may be
reasonably available to the Servicer, whether through letters of its auditors and counsel or otherwise,
as the Owner or any such other participant shall request upon reasonable demand;

         (ii)     such additional representations, warranties, covenants, opinions of counsel, letters
from auditors, and certificates of public officials or officers of the Servicer as are reasonably agreed
upon by the Servicer and the Owner or any such other participant;

         (iii)    within 5 Business Days after request by the Owner, the information with respect to the
Servicer (as servicer) as required by Item 1108(b) and (c) of Regulation AB, a summary of the
requirements of which as of the date hereof is attached hereto as Exhibit I for convenience of reference
only, as determined by Owner in its sole discretion.  In the event that the Servicer has delegated any
servicing responsibilities with respect to the Mortgage Loans to a Subservicer, the Servicer shall
provide the information required pursuant to this clause with respect to the Subservicer;

         (iv)     within 5 Business Days after request by the Owner,

                  (a) information regarding any legal proceedings pending (or known to be contemplated)
against the Servicer (as servicer) and each Subservicer as required by Item 1117 of Regulation AB, a
summary of the requirements of which as of the date hereof is attached hereto as Exhibit I for
convenience of reference only, as determined by Owner in its sole discretion,

                  (b) information regarding affiliations with respect to the Servicer (as servicer) and
each Subservicer as required by Item 1119(a) of Regulation AB, a summary of the requirements of which as
of the date hereof is attached hereto as Exhibit I for convenience of reference only, as determined by
Owner in its sole discretion, and


                  (c) information regarding relationships and transactions with respect to the Servicer
(as servicer) and each Subservicer as required by Item 1119(b) and (c) of Regulation AB, a summary of
the requirements of which as of the date hereof is attached hereto as Exhibit I for convenience of
reference only, as determined by Owner in its sole discretion;

         (v)      for the purpose of satisfying the reporting obligation under the Exchange Act with
respect to any class of asset-backed securities, the Servicer shall (or shall cause each Subservicer to)
(i) provide prompt notice to the Owner, the Master Servicer and any Depositor in writing of (A) any
material litigation or governmental proceedings involving the Servicer or any Subservicer, (B) any
affiliations or relationships that develop following the closing date of a Pass-Through Transfer between
the Servicer or any Subservicer and any of the parties specified in clause (D) of paragraph (a) of this
Section (and any other parties identified in writing by the requesting party) with respect to such
Pass-Through Transfer, (C) any Event of Default under the terms of this Agreement or any Reconstitution
Agreement, (D) any merger, consolidation  or sale of substantially all of the assets of the Servicer,
and (E) the Servicer's entry into an agreement with a Subservicer to perform or assist in the
performance of any of the Servicer's obligations under this Agreement or any Reconstitution Agreement
and (ii) provide to the Owner and any Depositor a description of such proceedings, affiliations or
relationships;

         (vi)     as a condition to the succession to the Servicer or any Subservicer as servicer or
subservicer under this Agreement or any Reconstitution Agreement by any Person (i) into which the
Servicer or such Subservicer may be merged or consolidated, or (ii) which may be appointed as a
successor to the Servicer or any Subservicer, the Servicer shall provide to the Owner, the Master
Servicer, and any Depositor, at least 15 calendar days prior to the effective date of such succession or
appointment, (x) written notice to the Owner and any Depositor of such succession or appointment and (y)
in writing and in form and substance reasonably satisfactory to the Owner and such Depositor, all
information reasonably requested by the Owner or any Depositor in order to comply with its reporting
obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (vii)    in addition to such information as the Servicer, as servicer, is obligated to provide
pursuant to other provisions of this Agreement, not later than ten days prior to the deadline for the
filing of any distribution report on Form 10-D in respect of any Pass-Through Transfer that includes any
of the Mortgage Loans serviced by the Servicer or any Subservicer, the Servicer or such Subservicer, as
applicable, shall, to the extent the Servicer or such Subservicer has knowledge, provide to the party
responsible for filing such report (including, if applicable, the Master Servicer) notice of the
occurrence of any of the following events along with all information, data, and materials related
thereto as may be required to be included in the related distribution report on Form 10-D (as specified
in the provisions of Regulation AB referenced below):

                  (A)      any material modifications, extensions or waivers of pool asset terms, fees,
penalties or payments during the distribution period or that have cumulatively become material over time
(Item 1121(a)(11) of Regulation AB);

                  (B)      material breaches of pool asset representations or warranties or transaction
covenants (Item 1121(a)(12) of Regulation AB); and

                  (C)      information regarding new asset-backed securities issuances backed by the same
pool assets, any pool asset changes (such as, additions, substitutions or repurchases), and any material
changes in origination, underwriting or other criteria for acquisition or selection of pool assets (Item
1121(a)(14) of Regulation AB); and

         (viii)   the Servicer shall provide to the Owner, the Master Servicer and any Depositor,
evidence of the authorization of the person signing any certification or statement, copies or other
evidence of Fidelity Bond Insurance and Errors and Omission Insurance policy, financial information and
reports, and such other information related to the Servicer or any Subservicer or the Servicer or such
Subservicer's performance hereunder.

         In the event of a conflict or inconsistency between the terms of Exhibit I and the text of the
applicable Item of Regulation AB as cited above, the text of Regulation AB, its adopting release and
other public statements of the SEC shall control.

         The Servicer shall indemnify the Owner, each affiliate of the Owner, and each of the following
parties participating in a Pass-Through Transfer: each issuing entity; each Person (including, but not
limited to, the Master Servicer, if applicable) responsible for the preparation, execution or filing of
any report required to be filed with the Commission with respect to such Pass-Through Transfer, or for
execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with
respect to such Pass-Through Transfer; each broker dealer acting as underwriter, placement agent or
initial purchaser, each Person who controls any of such parties or the Depositor (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act); and the respective present and
former directors, officers, employees, agents and affiliates of each of the foregoing and of the
Depositor (each, an "Indemnified Party"), and shall hold each of them harmless from and against any
claims, losses, damages, penalties, fines, forfeitures, legal fees and expenses and related costs,
judgments, and any other costs, fees and expenses that any of them may sustain arising out of or based
upon:

         (i)(A) any untrue statement of a material fact contained or alleged to be contained in any
information, report, certification, data, accountants' letter or other material provided under this
Section 10.02 by or on behalf of the Servicer, or provided under this Section 10.02, Sections 6.04 and
6.09 and by or on behalf of any Subservicer or Subcontractor (collectively, the "Servicer Information"),
or (B) the omission or alleged omission to state in the Servicer Information a material fact required to
be stated in the Servicer Information or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, by way of clarification, that
clause (B) of this paragraph shall be construed solely by reference to the Servicer Information and not
to any other information communicated in connection with a sale or purchase of securities, without
regard to whether the Servicer Information or any portion thereof is presented together with or
separately from such other information;

         (ii) any breach by the Servicer of its obligations under this Section 10.02, including
particularly any failure by the Servicer, any Subservicer or any Subcontractor to deliver any
information, report, certification, accountants' letter or other material when and as required under
this Section 10.02, including any failure by the Servicer to identify pursuant to Section 11.15 any
Subcontractor "participating in the servicing function" within the meaning of Item 1122 of Regulation AB;

         (iii) any breach by the Servicer of a representation or warranty set forth in Section Article
III or in a writing furnished pursuant to clause (h) of Article III and made as of a date prior to the
closing date of the related Pass-Through Transfer, to the extent that such breach is not cured by such
closing date, or any breach by the Servicer of a representation or warranty in a writing furnished
pursuant to clause (h) of Article III to the extent made as of a date subsequent to such closing date; or

         (iv) the negligence bad faith or willful misconduct of the Servicer in connection with its
performance under this Section 10.02.

         If the indemnification provided for herein is unavailable or insufficient to hold harmless an
Indemnified Party, then the Servicer agrees that it shall contribute to the amount paid or payable by
such Indemnified Party as a result of any claims, losses, damages or liabilities incurred by such
Indemnified Party in such proportion as is appropriate to reflect the relative fault of such Indemnified
Party on the one hand and the Servicer on the other.

         In the case of any failure of performance described above, the Servicer shall promptly
reimburse the Owner, any Depositor, as applicable, and each Person responsible for the preparation,
execution or filing of any report required to be filed with the Commission with respect to such
Pass-Through Transfer, or for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to such Pass-Through Transfer, for all costs reasonably incurred by
each such party in order to obtain the information, report, certification, accountants' letter or other
material not delivered pursuant to this Section or Section 6.04 or Section 6.09 as required by the
Servicer, any Subservicer or any Subcontractor.

         This indemnification shall survive the termination of this Agreement or the termination of any
party to this Agreement.

         All Mortgage Loans not sold or transferred pursuant to a Whole Loan Transfer or Pass Through
Transfer shall be subject to this Agreement and shall continue to be serviced in accordance with the
terms of this Agreement and with respect thereto this Agreement shall remain in full force and effect.

         Section 10.03.  Master Servicer.

         The Servicer,  including any successor  servicer  hereunder,  shall be subject to the supervision
of the Master  Servicer,  which Master  Servicer  shall be obligated to ensure that the Servicer  services
the Mortgage Loans in accordance with the provisions of this  Agreement.  The Master  Servicer,  acting on
behalf of the Owner,  shall have the same rights as the Owner to enforce the  obligations  of the Servicer
under  this  Agreement.  The Master  Servicer  and the  entity  specified  in the  Pooling  and  Servicing
agreement,  shall be  entitled  to  terminate  the  rights  and  obligations  of the  Servicer  under this
Agreement  upon the failure of the  Servicer to perform any of its  obligations  under this  Agreement  if
such  failure   constitutes   an  Event  of  Default  as  provided  in  Article  IX  of  this   Agreement.
Notwithstanding  anything  to the  contrary,  in no event  shall the  Master  Servicer  assume  any of the
obligations of the Owner under this Agreement.

                                                ARTICLE XI
                                         MISCELLANEOUS PROVISIONS

         Section 11.01.  Successor to the Servicer.

         Prior to termination of the Servicer's responsibilities and duties under this Agreement
pursuant to Sections 8.04, 9.01 or 10.01(ii), the Owner shall (i) succeed to and assume all of the
Servicer's responsibilities, rights, duties and obligations under this Agreement, or (ii) appoint a
successor having the characteristics set forth in Section 8.02 hereof and which shall succeed to all
rights and assume all of the responsibilities, duties and liabilities of the Servicer under this
Agreement prior to the termination of the Servicer's responsibilities, duties and liabilities under this
Agreement.  In connection with such appointment and assumption, the Owner may make such arrangements for
the compensation of such successor out of payments on Mortgage Loans as the Owner and such successor
shall agree.  In the event that the Servicer's duties, responsibilities and liabilities under this
Agreement should be terminated pursuant to the aforementioned sections, the Servicer shall discharge
such duties and responsibilities during the period from the date it acquires knowledge of such
termination until the effective date thereof with the same degree of diligence and prudence which it is
obligated to exercise under this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor.  The resignation or removal of the
Servicer pursuant to the aforementioned sections shall not become effective until a successor shall be
appointed pursuant to this section and shall in no event relieve the Servicer of the representations and
warranties made pursuant to Article III and the remedies available to the Owner under Section 8.01, it
being understood and agreed that the provisions of such Article III and Section 8.01 shall be applicable
to the Servicer notwithstanding any such resignation or termination of the Servicer, or the termination
of this Agreement.

         Any successor appointed as provided herein shall execute, acknowledge and deliver to the
Servicer and to the Owner an instrument accepting such appointment, whereupon such successor shall
become fully vested with all the rights, powers, duties, responsibilities, obligations and liabilities
of the Servicer, with like effect as if originally named as a party to this Agreement.  Any termination
or resignation of the Servicer or this Agreement pursuant to Section 8.04, 9.01 or 10.01 shall not
affect any claims that the Owner may have against the Servicer arising prior to any such termination or
resignation.

         The Servicer shall promptly deliver to the successor the funds in the Custodial Account and the
Escrow Account and the Servicing Files and related documents and statements held by it hereunder and the
Servicer shall account for all funds.  The Servicer shall execute and deliver such instruments and do
such other things all as may reasonably be required to more fully and definitely vest and confirm in the
successor all such rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer.  The successor shall make such arrangements as it may deem appropriate to reimburse the
Servicer for unrecovered Monthly Advances and Servicing Advances which the successor retains hereunder
and which would otherwise have been recovered by the Servicer pursuant to this Agreement but for the
appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Servicer shall notify the Owner of
such appointment.

         All reasonable costs and expenses incurred in connection with replacing the Servicer upon its
resignation or the termination of the Servicer in accordance with the terms of this Agreement,
including, without limitation, (i) all legal costs and expenses and all due diligence costs and expenses
associated with an evaluation of the potential termination of the Servicer as a result of an Event of
Default and (ii) all costs and expenses associated with the complete transfer of servicing, including
all servicing files and all servicing data and the completion, correction or manipulation of such
servicing data as may be required by the successor servicer to correct any errors or insufficiencies in
the servicing data or otherwise to enable the successor service to service the Mortgage Loans in
accordance with this Agreement, shall be payable on demand by the resigning or terminated Servicer
without any right of reimbursement therefor.

         Section 11.02.  Amendment.

         This Agreement may be amended from time to time by the Servicer and the Owner by written
agreement signed by the Servicer and the Owner.

         Section 11.03.  Recordation of Agreement.

         To the extent permitted by applicable law, this Agreement is subject to recordation in all
appropriate public offices for real property records in all the counties or other comparable
jurisdictions in which any of all the properties subject to the Mortgages are situated, and in any other
appropriate public recording office or elsewhere, such recordation to be effected by the Servicer at the
Owner's expense on direction of the Owner accompanied by an opinion of counsel to the effect that such
recordation materially and beneficially affects the interest of the Owner or is necessary for the
administration or servicing the Mortgage Loans.

         Section 11.04.  Governing Law.

         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.  THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.05.  Notices.

         Any demands, notices or other communications permitted or required hereunder shall be in
writing and shall be deemed conclusively to have been given if personally delivered at or mailed by
registered mail, postage prepaid, and return receipt requested or transmitted by telecopier and
confirmed by a similar mailed writing, as follows:

                  (i)      if to the Servicer:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067
                           Attention: General Counsel
                           Facsimile: (469) 759-4714

                  (ii)     if to the Owner:

                           Bear, Stearns & Co. Inc.
                           383 Madison Ave.
                           New York, New York 10179
                           Attention:  Global Credit Administration
                           Telecopier No.:  (212) 272-3751

                  (iii)    if to the Master Servicer:

                           Wells Fargo Bank, National Association
                           P.O. Box 98
                           Columbia, Maryland 21046
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust II 2007-1

                           And for overnight delivery to:

                           Wells Fargo Bank, National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust II 2007-1
                           Telecopier No.:  (410) 715-2380

or such other address as may hereafter be furnished to the other party by like notice.  Any such demand,
notice, or communication hereunder shall be deemed to have been received on the date delivered to or
received at the premises of the address (as evidenced, in the case of registered or certified mail, by
the date noted on the return receipt).

         Section 11.06.  Severability of Provisions.

         Any part, provision, representation or warranty of this Agreement which is prohibited or which
is held to be void or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.  Any part, provision,
representation or warranty of this Agreement which is prohibited or unenforceable or is held to be void
or unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction as to any Mortgage Loan shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent permitted by applicable
law, the parties hereto waive any provision of law which prohibits or renders void or unenforceable any
provision hereof.  If the invalidity of any part, provision, representation or warranty of this
Agreement shall deprive any party of the economic benefit intended to be conferred by this Agreement,
the parties shall negotiate, in good faith, to develop a structure the economic effect of which is
nearly as possible the same as the economic effect of this Agreement without regard to such invalidity.

         Section 11.07.  Exhibits

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an
integral part of this Agreement.

         Section 11.08.  General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

         (i)      the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any gender herein shall be
deemed to include the other gender;

         (ii)     accounting terms not otherwise defined herein have the meanings assigned to them in
accordance with generally accepted accounting principles;

         (iii)    references herein to "Articles," "Sections," "Subsections," "Paragraphs," and other
subdivisions without reference to a document are to designated Articles, Sections, Subsections,
Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection without further reference to a Section is a reference to
such Subsection as contained in the same Section in which the reference appears, and this rule shall
also apply to Paragraphs and other subdivisions;

         (v)      the words "herein," "hereof," "hereunder" and other words of similar import refer to
this Agreement as a whole and not to any particular provision; and

         (vi)     the term "include" or "including" shall mean without limitation by reason of
enumeration.

         Section 11.09.  Reproduction of Documents.

         This Agreement and all documents relating hereto, including, without limitation, (i) consents,
waivers and modifications which may hereafter be executed, (ii) documents received by any party at the
closing, and (iii) financial statements, certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process.  The parties agree that any such reproduction shall be admissible
in evidence as the original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not such reproduction was made by a party in the regular course
of business, and that any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

         Section 11.10.  Confidentiality of Information.

         Each party recognizes that, in connection with this Agreement, it may become privy to
non-public information regarding the financial condition, operations and prospects of the other party.
Except as required to be disclosed by law, each party agrees to keep all non-public information
regarding the other party strictly confidential, and to use all such information solely in order to
effectuate the purpose of this Agreement.

         Section 11.11.  Assignment by the Owner.

         The Owner shall have the right, without the consent of the Servicer hereof, to assign, in whole
or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans, and
designate any person to exercise any rights of the Owner hereunder, by executing an assignment and
assumption agreement reasonably acceptable to the Servicer and the assignee or designee shall accede to
the rights and obligations hereunder of the Owner with respect to such Mortgage Loans.  In no event
shall Owner sell a partial interest in any Mortgage Loan.  All references to the Owner in this Agreement
shall be deemed to include its assignees or designees.  It is understood and agreed between the Owners
and the Servicer that no more than five (5) Persons shall have the right of owner under this Agreement
at any one time.

         Section 11.12.  No Partnership.

         Nothing herein contained shall be deemed or construed to create a co-partnership or joint
venture between the parties hereto and the services of the Servicer shall be rendered as an independent
contractor and not as agent for Owner.

         Section 11.13.  Execution, Successors and Assigns.

         This Agreement may be executed in one or more counterparts and by the different parties hereto
on separate counterparts, each of which, when so executed, shall be deemed to be an original; such
counterparts, together, shall constitute one and the same agreement.  Subject to Section 8.05, this
Agreement shall inure to the benefit of and be binding upon the Servicer and the Owner and their
respective successors and assigns.

         Section 11.14.  Entire Agreement.

         Each of the Servicer and the Owner acknowledge that no representations, agreements or promises
were made to it by the other party or any of its employees other than those representations, agreements
or promises specifically contained herein.  This Agreement sets forth the entire understanding between
the parties hereto and shall be binding upon all successors of both parties.

         Section 11.15. Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the Servicer as servicer  under this  Agreement or any  Reconstitution
Agreement  unless the  Servicer  complies  with the  provisions  of  paragraph  (b) of this  Section.  The
Servicer shall not hire or otherwise utilize the services of any  Subcontractor,  and shall not permit any
Subservicer  to hire or  otherwise  utilize  the  servicers  of any  Subcontractor,  to fulfill any of the
obligations of the Servicer as servicer under this Agreement or any  Reconstitution  Agreement  unless the
Servicer  complies with the  provisions  of paragraph  (d) of this  Section.  The Servicer must notify the
Owner,  the Master  Servicer  and any  Depositor  in writing of any  affiliations  or  relationships  that
develop following the closing date between the Servicer or any Subservicer.

         (b)      The Servicer shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)
for the benefit of the Owner and any  Depositor  to comply with the  provisions  of this  Section and with
clauses (g) and (j) of Article III,  Sections  6.04,  6.09 and 10.02 of this  Agreement to the same extent
as if such  Subservicer  were the Owner,  and to provide the  information  required  with  respect to such
Subservicer  under Section  3.01(i) of this  Agreement.  The Servicer shall be  responsible  for obtaining
from each  Subservicer  and  delivering  to the Owner,  the Master  Servicer and any  Depositor any Annual
Statement  of  Compliance  required  to be  delivered  by such  Subservicer  under  Section  6.04(a),  any
Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such  Subservicer  under
Section  6.09,  any  Annual  Certification  required  under  Section  6.04(b),  any  Additional  Form 10-D
Disclosure and any Form 8-K Disclosure Information, as and when required to be delivered.

         (c)      The Servicer shall promptly upon request  provide to the Owner,  the Master Servicer and
any Depositor (or any designee of the  Depositor,  such as an  administrator)  a written  description  (in
form and substance  satisfactory  to the Owner,  the Master  Servicer and such  Depositor) of the role and
function of each  Subcontractor  utilized by the Servicer or any Subservicer,  specifying (i) the identity
of each  such  Subcontractor,  (ii)  which  (if  any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the
Servicing  Criteria  will be  addressed  in  assessments  of  compliance  provided  by each  Subcontractor
identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, the Servicer  shall cause
any such  Subcontractor  used by the Servicer (or by any Subservicer) for the benefit of the Owner and any
Depositor to comply with the  provisions of Sections  6.07 and 10.02 of this  Agreement to the same extent
as if such  Subcontractor  were the Servicer.  The Servicer shall be  responsible  for obtaining from each
Subcontractor  and delivering to the Owner and any Depositor any Assessment of Compliance and  Attestation
Report and other certificates  required to be delivered by such Subservicer and such  Subcontractor  under
Section 6.09 (and any Annual  Certification  required  under  Section  6.09(b)),  in each case as and when
required to be delivered.

         11.16.   Third Party Beneficiary

         For purposes of this Agreement, each Master Servicer shall be considered a third party
beneficiary to this Agreement, entitled to all the rights and benefits hereof as if it were a direct
party to this Agreement.




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the Servicer and the Owner have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the date and year first above written.





                                      EMC MORTGAGE CORPORATION
                                      Servicer


                                      By:______________________________________

                                      Name:
                                      Title:



                                      STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                      Owner


                                      By:______________________________________

                                      Name:
                                      Title:




--------------------------------------------------------------------------------




                                                EXHIBIT A

                                          MORTGAGE LOAN SCHEDULE


                                         [Provided Upon Request]




\







--------------------------------------------------------------------------------




                                                EXHIBIT B

                                    CUSTODIAL ACCOUNT LETTER AGREEMENT
                                                  (date)


To:______________________
_________________________
_________________________
     (the "Depository")

         As "Servicer" under the Servicing Agreement, dated as of August 1, 2007, (the "Agreement"), we
hereby authorize and request you to establish an account, as a Custodial Account pursuant to Section
4.04 of the Agreement, to be designated as "BSAAT 2007-1 Custodial Account, in trust for SAMI II, Owner
of Whole Loan Mortgages, and various Mortgagors."  All deposits in the account shall be subject to
withdrawal therefrom by order signed by the Servicer.  You may refuse any deposit which would result in
violation of the requirement that the account be fully insured as described below.  This letter is
submitted to you in duplicate.  Please execute and return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The undersigned, as "Depository", hereby certifies that the above described account has been
established under Account Number __________, at the office of the depository indicated above, and agrees
to honor withdrawals on such account as provided above.  The full amount deposited at any time in the
account will be invested in Permitted Investments as defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________




--------------------------------------------------------------------------------




                                                EXHIBIT C

                                     ESCROW ACCOUNT LETTER AGREEMENT

                                                  (date)

To:___________________________
______________________________
______________________________
                (the "Depository")


         As "Servicer" under the Servicing Agreement, dated as of August 1, 2007 (the "Agreement"), we
hereby authorize and request you to establish an account, as an Escrow Account pursuant to Section 4.06
of the Agreement, to be designated as "BSAAT 2007-1 Escrow Account, in trust for SAMI II, Owner of Whole
Loan Mortgages, and various Mortgagors."  All deposits in the account shall be subject to withdrawal
therefrom by order signed by the Servicer.  You may refuse any deposit which would result in violation
of the requirement that the account be fully insured as described below.  This letter is submitted to
you in duplicate.  Please execute and return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The undersigned, as "Depository", hereby certifies that the above described account has been
established under Account Number __________, at the office of the depository indicated above, and agrees
to honor withdrawals on such account as provided above.  The full amount deposited at any time in the
account or will be invested in Permitted Investments as defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________




--------------------------------------------------------------------------------




                                                EXHIBIT D

                                     REQUEST FOR RELEASE OF DOCUMENTS

         To:      Wells Fargo Bank, National Association
                  1015 10th Avenue S.E.
                  Mpls., MN  55414
                  Attn:  ________________

                  Treasury Bank, a Division of Countrywide Bank, FSB
                  4100 East Los Angeles Avenue
                  Simi Valley, California 93063
                  Attn:  ________________


         Re:      Custodial  Agreement  dated as of August 1, 2007,  between EMC Mortgage  Corporation and
                  Wells Fargo Bank, National Association, as Custodian

         In  connection  with the  administration  of the Mortgage  Loans held by you as Custodian for the
Owner pursuant to the above-captioned  Custody Agreement,  we request the release,  and hereby acknowledge
receipt,  of the  Custodian's  Mortgage  File  for the  Mortgage  Loan  described  below,  for the  reason
indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

         Reason for Requesting Documents (check one):

         _______           1.       Mortgage Paid in Full

         _______           2.       Foreclosure

         _______           3.       Substitution

         _______           4.       Other Liquidation (Repurchases, etc.)

         _______           5.       Nonliquidation

[Reason:_______________________________]

         Address to which Custodian should

         Deliver the Custodian's Mortgage File:

         __________________________________________

         __________________________________________

         __________________________________________



         By:_______________________________________

                                (authorized signer)


       Issuer:_____________________________________

       Address:____________________________________
               ____________________________________

       Date:_______________________________________



Custodian

         [Wells Fargo Bank, National Association] [Treasury Bank, A Division of Countrywide Bank, FSB]


         Please acknowledge the execution of the above request by your signature and date below:


         ____________________________________                          _________________

         Signature                                                     Date


         Documents returned to Custodian:


         ____________________________________                          _________________

         Custodian                                                     Date




--------------------------------------------------------------------------------




                                                      EXHIBIT E
                                          REPORTING DATA FOR MONTHLY REPORT

_______________________________________________________________________________________________________________________________
                                    Standard Loan Level File Layout - Master
                                    Servicing
_______________________________________________________________________________________________________________________________
Exhibit 1:  Layout

_______________________________________________________________________________________________________________________________
                                                                                                                          Max
Column Name                         Description                                       Decimal    Format Comment           Size
_______________________________________________________________________________________________________________________________
Each file requires the following fields:

_______________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                    A value assigned by the Servicer to define a                 Text up to 20 digits
                                    group of loans.                                                                         20
_______________________________________________________________________________________________________________________________
LOAN_NBR                            A unique identifier assigned to each loan by                 Text up to 10 digits
                                    the investor.                                                                           10
_______________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                   A unique number assigned to a loan by the                    Text up to 10 digits
                                    Servicer.  This may be different than the                                               10
                                    LOAN_NBR.
_______________________________________________________________________________________________________________________________
SCHED_PAY_AMT                       Scheduled monthly principal and scheduled                 2  No commas(,) or
                                    interest payment that a borrower is expected to              dollar signs ($)           11
                                    pay, P&I constant.
_______________________________________________________________________________________________________________________________
NOTE_INT_RATE                       The loan interest rate as reported by the                 4  Max length of 6
                                    Servicer.                                                                                6
_______________________________________________________________________________________________________________________________
NET_INT_RATE                        The loan gross interest rate less the service             4  Max length of 6
                                    fee rate as reported by the Servicer.                                                    6
_______________________________________________________________________________________________________________________________
SERV_FEE_RATE                       The servicer's fee rate for a loan as reported            4  Max length of 6
                                    by the Servicer.                                                                         6
_______________________________________________________________________________________________________________________________
SERV_FEE_AMT                        The servicer's fee amount for a loan as                   2  No commas(,) or
                                    reported by the Servicer.                                    dollar signs ($)           11
_______________________________________________________________________________________________________________________________
NEW_PAY_AMT                         The new loan payment amount as reported by the            2  No commas(,) or
                                    Servicer.                                                    dollar signs ($)           11
_______________________________________________________________________________________________________________________________
NEW_LOAN_RATE                       The new loan rate as reported by the Servicer.            4  Max length of 6
                                                                                                                             6
_______________________________________________________________________________________________________________________________
ARM_INDEX_RATE                      The index the Servicer is using to calculate a            4  Max length of 6
                                    forecasted rate.                                                                         6
_______________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                   The borrower's actual principal balance at the            2  No commas(,) or
                                    beginning of the processing cycle.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                   The borrower's actual principal balance at the            2  No commas(,) or
                                    end of the processing cycle.                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE              The date at the end of processing cycle that                 MM/DD/YYYY
                                    the borrower's next payment is due to the                                               10
                                    Servicer, as reported by Servicer.
_______________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                     The first curtailment amount to be applied.               2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                    The curtailment date associated with the first               MM/DD/YYYY
                                    curtailment amount.                                                                     10
_______________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                     The curtailment interest on the first                     2  No commas(,) or
                                    curtailment amount, if applicable.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                     The second curtailment amount to be applied.              2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                    The curtailment date associated with the second              MM/DD/YYYY
                                    curtailment amount.                                                                     10
_______________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                     The curtailment interest on the second                    2  No commas(,) or
                                    curtailment amount, if applicable.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_______________________________________________________________________________________________________________________________
                                                                                                                          Max
Column Name                         Description                                       Decimal    Format Comment           Size
_______________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                     The third curtailment amount to be applied.               2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                    The curtailment date associated with the third               MM/DD/YYYY
                                    curtailment amount.                                                                     10
_______________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                      The curtailment interest on the third                     2  No commas(,) or
                                    curtailment amount, if applicable.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________
PIF_AMT                             The loan "paid in full" amount as reported by             2  No commas(,) or
                                    the Servicer.                                                dollar signs ($)           11
_______________________________________________________________________________________________________________________________
PIF_DATE                            The paid in full date as reported by the                     MM/DD/YYYY
                                    Servicer.                                                                               10
_______________________________________________________________________________________________________________________________
                                                                                                 Action Code Key:
ACTION_CODE                         The standard FNMA numeric code used to indicate              15=Bankruptcy,              2
                                    the default/delinquent status of a particular                30=Foreclosure, ,
                                    loan.                                                        60=PIF,
                                                                                                 63=Substitution,
                                                                                                 65=Repurchase,
                                                                                                 70=REO
_______________________________________________________________________________________________________________________________
INT_ADJ_AMT                         The amount of the interest adjustment as                  2  No commas(,) or
                                    reported by the Servicer.                                    dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT              The Soldier and Sailor Adjustment amount, if              2  No commas(,) or
                                    applicable.                                                  dollar signs ($)           11
_______________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                    The Non Recoverable Loan Amount, if applicable.           2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                       The amount the Servicer is passing as a loss,             2  No commas(,) or
                                    if applicable.                                               dollar signs ($)           11
_______________________________________________________________________________________________________________________________
Plus the following applicable fields:

_______________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                  The scheduled outstanding principal amount due            2  No commas(,) or
                                    at the beginning of the cycle date to be passed              dollar signs ($)           11
                                    through to investors.
_______________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                  The scheduled principal balance due to                    2  No commas(,) or
                                    investors at the end of a processing cycle.                  dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                      The scheduled principal amount as reported by             2  No commas(,) or
                                    the Servicer for the current cycle -- only                   dollar signs ($)           11
                                    applicable for Scheduled/Scheduled Loans.
_______________________________________________________________________________________________________________________________
SCHED_NET_INT                       The scheduled gross interest amount less the              2  No commas(,) or
                                    service fee amount for the current cycle as                  dollar signs ($)           11
                                    reported by the Servicer -- only applicable for
                                    Scheduled/Scheduled Loans.
_______________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                       The actual principal amount collected by the              2  No commas(,) or
                                    Servicer for the current reporting cycle --                  dollar signs ($)           11
                                    only applicable for Actual/Actual Loans.
_______________________________________________________________________________________________________________________________
ACTL_NET_INT                        The actual gross interest amount less the                 2  No commas(,) or
                                    service fee amount for the current reporting                 dollar signs ($)           11
                                    cycle as reported by the Servicer -- only
                                    applicable for Actual/Actual Loans.
_______________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                 The penalty amount received when a borrower               2  No commas(,) or
                                    prepays on his loan as reported by the                       dollar signs ($)           11
                                    Servicer.
_______________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED              The prepayment penalty amount for the loan                2  No commas(,) or
                                    waived by the servicer.                                      dollar signs ($)           11
_______________________________________________________________________________________________________________________________



_______________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_______________________________________________________________________________________________________________________________
                                                                                                                          Max
Column Name                         Description                                       Decimal    Format Comment           Size
_______________________________________________________________________________________________________________________________
MOD_DATE                            The Effective Payment Date of the Modification              MM/DD/YYYY
                                    for the loan.                                                                           10
_______________________________________________________________________________________________________________________________
MOD_TYPE                            The Modification Type.                                      Varchar - value can
                                                                                                be alpha or numeric         30
_______________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT              The current outstanding principal and interest           2  No commas(,) or
                                    advances made by Servicer.                                  dollar signs ($)            11
_______________________________________________________________________________________________________________________________
                                    Flag to indicate if the repurchase of a loan is             Y=Breach
BREACH_FLAG                         due to a breach of Representations and                      N=NO Breach                  1
                                    Warranties                                                  Let blank if N/A
_______________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




Exhibit 2: Monthly Summary Report by Single Investor MONTHLY SUMMARY REPORT

For Month Ended: mm/dd/yyyy            Servicer Name______________________________
Prepared by:_________________________ Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending      Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amou       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________
Principal Calculation
1. Monthly Principal Due                                                             +           $0.00
                                                                                     __________________
2. Current Curtailments                                                              +           $0.00
                                                                                     __________________
3. Liquidations                                                                      +           $0.00
                                                                                     __________________
4. Other (attach explanation)                                                        +           $0.00
                                                                                     __________________
5. Principal Due                                                                                 $0.00
                                                                                     __________________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                     __________________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                     __________________
8. Servicing Fees                                                                    -           $0.00
                                                                                      __________________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                     __________________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                     __________________
                                                                                     __________________

Remittance Calculation
11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                     __________________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                     __________________
13. Total Realized gains                                                             +           $0.00
                                                                                     __________________
14. Total Realized Losses                                                            -           $0.00
                                                                                     __________________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                     __________________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                     __________________
17. Other (attach explanation)                                                                   $0.00
                                                                                     __________________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                     __________________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________
   Total No.       Total No.                                     In                     Total Dollar
                                                                          Real Estate
      of               of          30-     60-   90 or more  Foreclosure                 Amount of
                                                                             Owned
     Loans       Delinquencies     Days   Days      Days     (Optional)                Delinquencies
                                                                          (Optional)
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________



_______________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_______________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                       BALANCE
_______________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_______________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_______________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_______________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                EXHIBIT F

                                    REPORTING DATA FOR DEFAULTED LOANS

Exhibit   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
___________________________________________________________________________________________________________________________________________________________________
Column/Header Name                                                                       Description                              Decimal     Format Comment
___________________________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                                               A unique number assigned to a loan by the Servicer.  This may
                                                                be different than the LOAN_NBR
___________________________________________________________________________________________________________________________________________________________________
LOAN_NBR                                                        A unique identifier assigned to each loan by the originator.
___________________________________________________________________________________________________________________________________________________________________
CLIENT_NBR                                                      Servicer Client Number
___________________________________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                                               Contains a unique number as assigned by an external servicer
                                                                to identify a group of loans in their system.
___________________________________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                                             First Name of the Borrower.
___________________________________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                                              Last name of the borrower.
___________________________________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                                    Street Name and Number of Property
___________________________________________________________________________________________________________________________________________________________________
PROP_STATE                                                      The state where the  property located.
___________________________________________________________________________________________________________________________________________________________________
PROP_ZIP                                                        Zip code where the property is located.
___________________________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                                          The date that the borrower's next payment is due to the                       MM/DD/YYYY
                                                                servicer at the end of processing cycle, as reported by
                                                                Servicer.
___________________________________________________________________________________________________________________________________________________________________
LOAN_TYPE                                                       Loan Type (i.e. FHA, VA, Conv)
___________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                                           The date a particular bankruptcy claim was filed.                             MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                                         The chapter under which the bankruptcy was filed.
___________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                                             The case number assigned by the court to the bankruptcy
                                                                filing.
___________________________________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                                          The payment due date once the bankruptcy has been approved by                 MM/DD/YYYY
                                                                the courts
___________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                                      The Date The Loan Is Removed From Bankruptcy. Either by                       MM/DD/YYYY
                                                                Dismissal, Discharged and/or a Motion For Relief Was Granted.
___________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                                              The Date The Loss Mitigation Was Approved By The Servicer                     MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                                   The Type Of Loss Mitigation Approved For A Loan Such As;
___________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                                          The Date The Loss Mitigation /Plan Is Scheduled To End/Close                  MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                                          The Date The Loss Mitigation Is Actually Completed                            MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                                            The date DA Admin sends a letter to the servicer with                         MM/DD/YYYY
                                                                instructions to begin foreclosure proceedings.
___________________________________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                                          Date File Was Referred To Attorney to Pursue Foreclosure                      MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                                                Notice of 1st legal filed by an Attorney in a Foreclosure                     MM/DD/YYYY
                                                                Action
___________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                                       The date by which a foreclosure sale is expected to occur.                    MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                                                The actual date of the foreclosure sale.                                      MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                                                 The amount a property sold for at the foreclosure sale.              2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                                             The date the servicer initiates eviction of the borrower.                     MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                                         The date the court revokes legal possession of the property                   MM/DD/YYYY
                                                                from the borrower.
___________________________________________________________________________________________________________________________________________________________________
LIST_PRICE                                                      The price at which an REO property is marketed.                      2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
LIST_DATE                                                       The date an REO property is listed at a particular price.                     MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
OFFER_AMT                                                       The dollar value of an offer for an REO property.                    2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                                                 The date an offer is received by DA Admin or by the Servicer.                 MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                                                The date the REO sale of the property is scheduled to close.                  MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                                         Actual Date Of REO Sale                                                       MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                                   Classification of how the property is occupied.
___________________________________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                                             A code that indicates the condition of the property.
___________________________________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                                            The date a  property inspection is performed.                                 MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                                  The date the appraisal was done.                                              MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                                    The current "as is" value of the property based on brokers          2
                                                                price opinion or appraisal.
___________________________________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                                               The amount the property would be worth if repairs are                2
                                                                completed pursuant to a broker's price opinion or appraisal.
___________________________________________________________________________________________________________________________________________________________________
If applicable:
___________________________________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                                              FNMA Code Describing Status of Loan
___________________________________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                                              The circumstances which caused a borrower to stop paying on a
                                                                loan.   Code indicates the reason why the loan is in default
                                                                for this cycle.
___________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                                             Date Mortgage Insurance Claim Was Filed With Mortgage                         MM/DD/YYYY
                                                                Insurance Company.
___________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                                    Amount of Mortgage Insurance Claim Filed                                      No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                                              Date Mortgage Insurance Company Disbursed Claim Payment                       MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                                               Amount Mortgage Insurance Company Paid On Claim                      2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                                           Date Claim Was Filed With Pool Insurance Company                              MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                                  Amount of Claim Filed With Pool Insurance Company                    2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                                            Date Claim Was Settled and The Check Was Issued By The Pool                   MM/DD/YYYY
                                                                Insurer
___________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                                             Amount Paid On Claim By Pool Insurance Company                       2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                                      Date FHA Part A Claim Was Filed With HUD                                     MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                                             Amount of FHA Part A Claim Filed                                    2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                                       Date HUD Disbursed Part A Claim Payment                                      MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                                        Amount HUD Paid on Part A Claim                                     2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                                       Date FHA Part B Claim Was Filed With HUD                                    MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                                              Amount of FHA Part B Claim Filed                                   2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                                         Date HUD Disbursed Part B Claim Payment                                    MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                                        Amount HUD Paid on Part B Claim                                     2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                                              Date VA Claim Was Filed With the Veterans Admin                              MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                                               Date Veterans Admin. Disbursed VA Claim Payment                              MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                                                Amount Veterans Admin. Paid on VA Claim                             2        No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                                          The date the Motion for Relief was filed                                  10  MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                                  The foreclosure sale bid amount                                           11  No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                                                The foreclosure sales results: REO, Third Party, Conveyance
                                                                to HUD/VA
___________________________________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                                    The net proceeds from the sale of the REO property.                           No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
BPO_DATE                                                        The date the BPO was done.
___________________________________________________________________________________________________________________________________________________________________
CURRENT_FICO                                                    The current FICO score
___________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                                         The date the Hazard Claim was filed with the Hazard Insurance             10  MM/DD/YYYY
                                                                Company.
___________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                                                The amount of the Hazard Insurance Claim filed.                           11  No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                                          The date the Hazard Insurance Company disbursed the claim                 10  MM/DD/YYYY
                                                                payment.
___________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                                           The amount the Hazard Insurance Company paid on the claim.                11  No commas(,) or
                                                                                                                                              dollar signs ($)
___________________________________________________________________________________________________________________________________________________________________
ACTION_CODE                                                     Indicates loan status                                                         Number
___________________________________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                                      MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                                      MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                                                MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
___________________________________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                                         MM/DD/YYYY
___________________________________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                                               Number
___________________________________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                                              As defined in the Servicing Agreement                                         Number
___________________________________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ________________________________________________________________________________
                            Status Code        Status Description
                      ________________________________________________________________________________
                                09             Forbearance
                      ________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ________________________________________________________________________________
                                24             Government Seizure
                      ________________________________________________________________________________
                                26             Refinance
                      ________________________________________________________________________________
                                27             Assumption
                      ________________________________________________________________________________
                                28             Modification
                      ________________________________________________________________________________
                                29             Charge-Off
                      ________________________________________________________________________________
                                30             Third Party Sale
                      ________________________________________________________________________________
                                31             Probate
                      ________________________________________________________________________________
                                32             Military Indulgence
                      ________________________________________________________________________________
                                43             Foreclosure Started
                      ________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      ________________________________________________________________________________
                                49             Assignment Completed
                      ________________________________________________________________________________
                                61             Second Lien Considerations
                      ________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      ________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      ________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      ________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      ________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      ________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      ________________________________________________________________________________




--------------------------------------------------------------------------------




                                                    EXHIBIT G-1

                                          FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I, ____________________________, the _______________________ of [NAME OF SERVICER] (the
"Company"), certify to [the Purchaser], [the Depositor], and the [Master Servicer] [Securities
Administrator] [Trustee], and their officers, with the knowledge and intent that they will rely upon
this certification, that:

         I have reviewed the servicer compliance statement of the Company provided in accordance with
Item 1123 of Regulation AB (the "Compliance Statement"), the report on assessment of the Company's
compliance with the servicing criteria set forth in Item 1122(d) of Regulation AB (the "Servicing
Criteria"), provided in accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the "Exchange Act") and Item 1122 of Regulation AB (the "Servicing Assessment"), the
registered public accounting firm's attestation report provided in accordance with Rules 13a-18 and
15d-18 under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"), and all
servicing reports, Officer's Certificates and other information relating to the servicing of the
Mortgage Loans by the Company during 200[ ] that were delivered by the Company to the [Depositor]
[Master Servicer] [Securities Administrator] [Trustee] pursuant to the Agreement (collectively, the
"Company Servicing Information");

         Based on my knowledge, the Company Servicing Information, taken as a whole, does not contain
any untrue statement of a material fact or omit to state a material fact necessary to make the
statements made, in the light of the circumstances under which such statements were made, not misleading
with respect to the period of time covered by the Company Servicing Information;

         Based on my knowledge, all of the Company Servicing Information required to be provided by the
Company under the Agreement has been provided to the [Depositor] [Master Servicer] [Securities
Administrator] [Trustee];

         I am responsible for reviewing the activities performed by the Company as servicer under the
Agreement, and based on my knowledge and the compliance review conducted in preparing the Compliance
Statement and except as disclosed in the Compliance Statement, the Servicing Assessment or the
Attestation Report, the Company has fulfilled its obligations under the Agreement in all material
respects; and

         The Compliance Statement required to be delivered by the Company pursuant to this Agreement,
and the Servicing Assessment and Attestation Report required to be provided by the Company and by any
Subservicer and Subcontractor pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer].  Any material instances of noncompliance described in such reports have been disclosed to the
[Depositor] [Master Servicer]. Any material instance of noncompliance with the Servicing Criteria has
been disclosed in such reports.




--------------------------------------------------------------------------------




                                                    EXHIBIT G-2

                                          FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I, ____________________________, the _______________________ of [NAME OF COMPANY] (the
"Company"), certify to [the Purchaser], [the Depositor], and the [Master Servicer] [Securities
Administrator] [Trustee], and their officers, with the knowledge and intent that they will rely upon
this certification, that:

         I have reviewed the servicer compliance statement of the Company provided in accordance with
Item 1123 of Regulation AB (the "Compliance Statement"), the Annual Independent Public Accountants'
Servicing Report (as defined in the Agreement), and all servicing reports, officer's certificates and
other information relating to the servicing of the Mortgage Loans by the Company during 200[ ] that were
delivered by the Company to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee]
pursuant to the Agreement (collectively, the "Company Servicing Information");

         Based on my knowledge, the Company Servicing Information, taken as a whole, does not contain
any untrue statement of a material fact or omit to state a material fact necessary to make the
statements made, in the light of the circumstances under which such statements were made, not misleading
with respect to the period of time covered by the Company Servicing Information;

         Based on my knowledge, all of the Company Servicing Information required to be provided by the
Company under the Agreement has been provided to the [Depositor] [Master Servicer] [Securities
Administrator] [Trustee];

         I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
Agreement,  and based on my knowledge and the  compliance  review  conducted in preparing  the  Compliance
Statement  and  except  as  disclosed  in the  Compliance  Statement  and the  Annual  Independent  Public
Accountants'  Servicing  Report,  the Company has  fulfilled  its  obligations  under the Agreement in all
material respects; and

         The Compliance  Statement required to be delivered by the Company pursuant to the Agreement,  and
the Annual  Independent  Public  Accountants'  Servicing Report required to be provided by the Company and
by any  Subservicer  and  Subcontractor  pursuant to the Agreement,  have been provided to the [Depositor]
[Master  Servicer].  Any  material  instances  of  noncompliance  described  in  such  reports  have  been
disclosed  to the  [Depositor]  [Master  Servicer].  Any  material  instance  of  noncompliance  with  the
Servicing Criteria has been disclosed in such reports.

                                                             Date:  _________________________

                                                             By:      _______________________________
                                                             Name:
                                                             Title:




--------------------------------------------------------------------------------




                                                EXHIBIT H

                                         SUMMARY OF REGULATION AB
                                            SERVICING CRITERIA

         NOTE: This Exhibit H is provided for convenience of reference only.  In the event of a conflict
or inconsistency between the terms of this Exhibit H and the text of Regulation AB, the text of
Regulation AB, its adopting release and other public statements of the SEC shall control.

Item 1122(d)

         (a)      General servicing considerations.

                  (1)      Policies and  procedures  are  instituted to monitor any  performance  or other
triggers and events of default in accordance with the transaction agreements.

                  (2)      If any material servicing activities are outsourced to third parties,  policies
and  procedures  are  instituted  to  monitor  the third  party's  performance  and  compliance  with such
servicing activities.

                  (3)      Any  requirements in the transaction  agreements to maintain a back-up servicer
for the mortgage loans are maintained.

                  (4)      A  fidelity  bond and  errors  and  omissions  policy is in effect on the party
participating  in the  servicing  function  throughout  the  reporting  period in the  amount of  coverage
required by and otherwise in accordance with the terms of the transaction agreements.

         (b)      Cash collection and administration.

                  (1)      Payments on mortgage  loans are deposited into the  appropriate  custodial bank
accounts and related bank clearing  accounts no more than two business  days  following  receipt,  or such
other number of days specified in the transaction agreements.

                  (2)      Disbursements  made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

                  (3)      Advances  of  funds  or  guarantees  regarding   collections,   cash  flows  or
distributions,  and any interest or other fees charged for such advances,  are made, reviewed and approved
as specified in the transaction agreements.

                  (4)      The related  accounts for the  transaction,  such as cash  reserve  accounts or
accounts  established as a form of  overcollateralization,  are separately  maintained (e.g., with respect
to commingling of cash) as set forth in the transaction agreements.

                  (5)      Each  custodial  account  is  maintained  at  a  federally  insured  depository
institution  as set forth in the  transaction  agreements.  For  purposes  of this  criterion,  "federally
insured  depository  institution"  with  respect  to a  foreign  financial  institution  means  a  foreign
financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

                  (6)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (7)      Reconciliations   are  prepared  on  a  monthly  basis  for  all   asset-backed
securities  related bank  accounts,  including  custodial  accounts and related  bank  clearing  accounts.
These  reconciliations  are (A)  mathematically  accurate;  (B) prepared within 45 calendar days after the
bank statement  cut-off date, or such other number of days specified in the  transaction  agreements;  (C)
reviewed and approved by someone  other than the person who prepared the  reconciliation;  and (D) contain
explanations for reconciling items.

         (c)      Investor remittances and reporting.

                  (1)      Reports to  investors,  including  those to be filed with the  Commission,  are
maintained  in  accordance  with  the  transaction  agreements  and  applicable  Commission  requirements.
Specifically,  such reports (A) are prepared in accordance  with  timeframes  and other terms set forth in
the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in
the transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;
and (D) agree with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and
number of mortgage loans serviced by the Servicer.

                  (2)      Amounts  due to  investors  are  allocated  and  remitted  in  accordance  with
timeframes, distribution priority and other terms set forth in the transaction agreements.

                  (3)      Disbursements  made to an investor are posted  within two business  days to the
Servicer's investor records, or such other number of days specified in the transaction agreements.

                  (4)      Amounts  remitted to investors per the investor  reports  agree with  cancelled
checks, or other form of payment, or custodial bank statements.

         (d)      Mortgage Loan administration.

                  (1)      Collateral  or  security  on mortgage  loans is  maintained  as required by the
transaction agreements or related mortgage loan documents.

                  (2)      Mortgage  loan  and  related  documents  are  safeguarded  as  required  by the
transaction agreements.

                  (3)      Any additions,  removals or substitutions to the asset pool are made,  reviewed
and approved in accordance with any conditions or requirements in the transaction agreements.

                  (4)      Payments on mortgage loans,  including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer's  obligor records  maintained no more than two
business days after receipt,  or such other number of days specified in the  transaction  agreements,  and
allocated to principal,  interest or other items (e.g.,  escrow) in accordance  with the related  mortgage
loan documents.

                  (5)      The Servicer's  records  regarding the mortgage loans agree with the Servicer's
records with respect to an obligor's unpaid principal balance.

                  (6)      Changes  with  respect to the terms or status of an  obligor's  mortgage  loans
(e.g.,  loan  modifications  or  re-agings)  are made,  reviewed and approved by  authorized  personnel in
accordance with the transaction agreements and related mortgage loan documents.

                  (7)      Loss mitigation or recovery  actions (e.g.,  forbearance  plans,  modifications
and  deeds  in  lieu of  foreclosure,  foreclosures  and  repossessions,  as  applicable)  are  initiated,
conducted  and concluded in  accordance  with the  timeframes  or other  requirements  established  by the
transaction agreements.

                  (8)      Records  documenting  collection  efforts  are  maintained  during the period a
mortgage loan is delinquent in accordance  with the  transaction  agreements.  Such records are maintained
on at least a monthly basis, or such other period  specified in the transaction  agreements,  and describe
the entity's  activities in monitoring  delinquent  mortgage loans  including,  for example,  phone calls,
letters and payment  rescheduling  plans in cases where delinquency is deemed temporary (e.g.,  illness or
unemployment).

                  (9)      Adjustments  to  interest  rates or rates of return  for  mortgage  loans  with
variable rates are computed based on the related mortgage loan documents.

                  (10)     Regarding  any funds  held in trust for an obligor  (such as escrow  accounts):
(A) such funds are analyzed,  in accordance  with the obligor's  mortgage loan  documents,  on at least an
annual basis,  or such other period  specified in the transaction  agreements;  (B) interest on such funds
is paid, or credited,  to obligors in accordance with  applicable  mortgage loan documents and state laws;
and (C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (11)     Payments made on behalf of an obligor  (such as tax or insurance  payments) are
made on or before the related  penalty or  expiration  dates,  as  indicated on the  appropriate  bills or
notices  for such  payments,  provided  that such  support has been  received by the  Servicer at least 30
calendar days prior to these dates, or such other number of days specified in the transaction agreements.

                  (12)     Any late payment  penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer's  funds and not charged to the obligor,  unless the late payment
was due to the obligor's error or omission.

                  (13)     Disbursements  made on behalf of an obligor are posted within two business days
to the  obligor's  records  maintained  by the  Servicer,  or such other  number of days  specified in the
transaction agreements.

                  (14)     Delinquencies,  charge-offs  and  uncollectable  accounts  are  recognized  and
recorded in accordance with the transaction agreements.

                  (15)     Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements.




--------------------------------------------------------------------------------




                                                EXHIBIT I

                             SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

         NOTE: This Exhibit I is provided for convenience of reference only.  In the event of a conflict
or inconsistency between the terms of this Exhibit I and the text of Regulation AB, the text of
Regulation AB, its adopting release and other public statements of the SEC shall control.

         Item 1108(b) and (c)

         Provide the following information with respect to each servicer that will service, including
interim service, 20% or more of the mortgage loans in any loan group in the securitization issued in the
Pass-Through Transfer:

         -a description of the Owner's form of organization;

         -a  description  of how long the  Servicer  has been  servicing  residential  mortgage  loans;  a
general  discussion  of the  Servicer's  experience  in  servicing  assets  of any  type as well as a more
detailed  discussion of the Servicer's  experience  in, and procedures for the servicing  function it will
perform  under  this  Agreement  and  any  Reconstitution  Agreements;  information  regarding  the  size,
composition  and growth of the Servicer's  portfolio of mortgage loans of the type similar to the Mortgage
Loans and  information  on factors  related to the  Servicer  that may be material to any  analysis of the
servicing of the Mortgage Loans or the related asset-backed securities,  as applicable,  including whether
any default or servicing related  performance  trigger has occurred as to any other  securitization due to
any act or failure to act of the Servicer,  whether any material  noncompliance with applicable  servicing
criteria as to any other  securitization  has been  disclosed or reported by the Servicer,  and the extent
of outsourcing the Servicer uses;

         -a  description  of any  material  changes  to  the  Servicer's  policies  or  procedures  in the
servicing  function it will perform under this  Agreement and any  Reconstitution  Agreements for mortgage
loans of the type similar to the Mortgage Loans during the past three years;

         -information  regarding  the  Servicer's  financial  condition  to the  extent  that  there  is a
material  risk  that the  effect  on one or more  aspects  of  servicing  resulting  from  such  financial
condition  could have a material impact on the  performance of the securities  issued in the  Pass-Through
Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved in  servicing  loans of the same type as the  Mortgage
Loans, and the Servicer's processes and procedures designed to address such factors;

         -statistical  information  regarding  principal and interest advances made by the Servicer on the
Mortgage Loans and the Servicer's overall servicing portfolio for the past three years; and

         -the Owner's process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as
through liquidation of REO Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1117

         -describe  any legal  proceedings  pending  against the Servicer or against any of its  property,
including any proceedings  known to be contemplated by governmental  authorities,  that may be material to
the holders of the securities issued in the Pass-Through Transfer.

         Item 1119(a)


         -describe any  affiliations  of the  Servicer,  each other  originator of the Mortgage  Loans and
each  Subservicer  with the  sponsor,  depositor,  issuing  entity,  trustee,  any  originator,  any other
servicer,  any significant obligor,  enhancement or support provider or any other material parties related
to the Pass-Through Transfer.

         Item 1119(b)


         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
entered  into  outside of the  ordinary  course of business  or on terms  other than those  obtained in an
arm's length transaction with an unrelated third party, apart from the Pass-Through Transfer,  between the
Servicer,  each  other  originator  of the  Mortgage  Loans  and each  Subservicer,  or  their  respective
affiliates,  and the sponsor,  depositor or issuing  entity or their  respective  affiliates,  that exists
currently  or has  existed  during the past two years,  that may be material  to the  understanding  of an
investor in the securities issued in the Pass-Through Transfer.

         Item 1119(c)


         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
involving or relating to the Mortgage  Loans or the  Pass-Through  Transfer,  including the material terms
and  approximate  dollar  amount  involved,  between the Servicer,  each other  originator of the Mortgage
Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor or issuing entity
or their respective affiliates, that exists currently or has existed during the past two years.




--------------------------------------------------------------------------------




                                                EXHIBIT J

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                        SERVICING CRITERIA TO BE ADDRESSED
                                            IN ASSESSMENT OF COMPLIANCE
                                           (RMBS unless otherwise noted)

         Key:
         X - obligation


         Where  there are  multiple  checks  for  criteria  the  attesting  party will  identify  in their
management  assertion  that they are  attesting  only to the  portion of the  distribution  chain they are
responsible for in the related transaction agreements.



__________________________________________________________________________________________________________________________________
RegAB Reference                Servicing Criteria                                                                   Servicers
__________________________________________________________________________________________________________________________________
                               General Servicing Considerations
__________________________________________________________________________________________________________________________________
1122(d)(1)(i)         Policies and  procedures  are  instituted to monitor any  performance  or other triggers and           X
                      events of default in accordance with the transaction agreements.
__________________________________________________________________________________________________________________________________
1122(d)(1)(ii)        If any  material  servicing  activities  are  outsourced  to  third  parties,  policies  and           X
                      procedures are instituted to monitor the third party's  performance and compliance with such
                      servicing activities.
__________________________________________________________________________________________________________________________________
                      Any  requirements in the transaction  agreements to maintain a back-up servicer for the Pool
1122(d)(1)(iii)       Assets are maintained.
__________________________________________________________________________________________________________________________________
1122(d)(1)(iv)        A fidelity bond and errors and omissions  policy is in effect on the party  participating in           X
                      the servicing  function  throughout the reporting period in the amount of coverage  required
                      by and otherwise in accordance with the terms of the transaction agreements.
__________________________________________________________________________________________________________________________________
                      Cash Collection and Administration
__________________________________________________________________________________________________________________________________
1122(d)(2)(i)         Payments on pool assets are  deposited  into the  appropriate  custodial  bank  accounts and           X
                      related bank clearing  accounts no more than two business days  following  receipt,  or such
                      other number of days specified in the transaction agreements.
__________________________________________________________________________________________________________________________________
                      Disbursements  made via wire  transfer  on behalf of an obligor or to an  investor  are made           X
1122(d)(2)(ii)        only by authorized personnel.
__________________________________________________________________________________________________________________________________
                      Advances of funds or guarantees regarding collections, cash flows or distributions,  and any           X
                      interest  or other fees  charged  for such  advances,  are made,  reviewed  and  approved as
1122(d)(2)(iii)       specified in the transaction agreements.
__________________________________________________________________________________________________________________________________
                      The  related  accounts  for the  transaction,  such as cash  reserve  accounts  or  accounts           X
                      established as a form of over  collateralization,  are  separately  maintained  (e.g.,  with
1122(d)(2)(iv)        respect to commingling of cash) as set forth in the transaction agreements.
__________________________________________________________________________________________________________________________________
                      Each custodial  account is maintained at a federally insured  depository  institution as set           X
                      forth in the  transaction  agreements.  For purposes of this criterion,  "federally  insured
                      depository  institution"  with respect to a foreign  financial  institution  means a foreign
                      financial  institution  that meets the  requirements  of Rule  13k-1(b)(1) of the Securities
1122(d)(2)(v)         Exchange Act.
__________________________________________________________________________________________________________________________________
1122(d)(2)(vi)        Unissued checks are safeguarded so as to prevent unauthorized access.                                  X
__________________________________________________________________________________________________________________________________
1122(d)(2)(vii)       Reconciliations  are prepared on a monthly  basis for all  asset-backed  securities  related           X
                      bank  accounts,  including  custodial  accounts and related bank  clearing  accounts.  These
                      reconciliations are (A) mathematically  accurate; (B) prepared within 30 calendar days after
                      the bank statement  cut-off date, or such other number of days specified in the  transaction
                      agreements;  (C)  reviewed  and  approved by someone  other than the person who prepared the
                      reconciliation;  and (D) contain explanations for reconciling items. These reconciling items
                      are resolved within 90 calendar days of their original identification,  or such other number
                      of days specified in the transaction agreements.
__________________________________________________________________________________________________________________________________
                      Investor Remittances and Reporting
__________________________________________________________________________________________________________________________________
1122(d)(3)(i)         Reports to investors,  including  those to be filed with the  Commission,  are maintained in           X
                      accordance  with  the  transaction   agreements  and  applicable  Commission   requirements.
                      Specifically,  such reports (A) are prepared in accordance  with  timeframes and other terms
                      set forth in the transaction  agreements;  (B) provide information  calculated in accordance
                      with the terms  specified in the transaction  agreements;  (C) are filed with the Commission
                      as required by its rules and  regulations;  and (D) agree with  investors'  or the trustee's
                      records as to the total unpaid  principal  balance and number of Pool Assets serviced by the
                      Servicer.
__________________________________________________________________________________________________________________________________
                      Amounts  due to  investors  are  allocated  and  remitted  in  accordance  with  timeframes,           X
1122(d)(3)(ii)        distribution priority and other terms set forth in the transaction agreements.
__________________________________________________________________________________________________________________________________
                      Disbursements  made to an investor  are posted  within two business  days to the  Servicer's           X
1122(d)(3)(iii)       investor records, or such other number of days specified in the transaction agreements.
__________________________________________________________________________________________________________________________________
                      Amounts  remitted to investors per the investor  reports  agree with  cancelled  checks,  or           X
1122(d)(3)(iv)        other form of payment, or custodial bank statements.
__________________________________________________________________________________________________________________________________
                      Pool Asset Administration
__________________________________________________________________________________________________________________________________
1122(d)(4)(i)         Collateral  or  security  on pool  assets  is  maintained  as  required  by the  transaction           X
                      agreements or related pool asset documents.
__________________________________________________________________________________________________________________________________
1122(d)(4)(ii)        Pool assets  and related documents are safeguarded as required by the transaction agreements           X
__________________________________________________________________________________________________________________________________
1122(d)(4)(iii)       Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved           X
                      in accordance with any conditions or requirements in the transaction agreements.
__________________________________________________________________________________________________________________________________
1122(d)(4)(iv)        Payments on pool assets,  including any payoffs,  made in  accordance  with the related pool           X
                      asset  documents are posted to the Servicer's  obligor  records  maintained no more than two
                      business  days after  receipt,  or such other number of days  specified  in the  transaction
                      agreements,  and  allocated  to  principal,  interest  or  other  items  (e.g.,  escrow)  in
                      accordance with the related pool asset documents.
__________________________________________________________________________________________________________________________________
                      The  Servicer's  records  regarding the pool assets agree with the  Servicer's  records with           X
1122(d)(4)(v)         respect to an obligor's unpaid principal balance.
__________________________________________________________________________________________________________________________________
                      Changes  with  respect  to the terms or status  of an  obligor's  pool  assets  (e.g.,  loan           X
                      modifications  or  re-agings)  are made,  reviewed and approved by  authorized  personnel in
1122(d)(4)(vi)        accordance with the transaction agreements and related pool asset documents.
__________________________________________________________________________________________________________________________________
                      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications  and deeds in           X
                      lieu  of  foreclosure,   foreclosures  and  repossessions,  as  applicable)  are  initiated,
                      conducted and concluded in accordance with the timeframes or other requirements  established
1122(d)(4)(vii)       by the transaction agreements.
__________________________________________________________________________________________________________________________________
1122(d)(4)(viii)      Records  documenting  collection  efforts are  maintained  during the period a pool asset is           X
                      delinquent in accordance with the transaction agreements.  Such records are maintained on at
                      least a monthly basis,  or such other period  specified in the transaction  agreements,  and
                      describe the  entity's  activities  in  monitoring  delinquent  pool assets  including,  for
                      example,  phone calls,  letters and payment rescheduling plans in cases where delinquency is
                      deemed temporary (e.g., illness or unemployment).
__________________________________________________________________________________________________________________________________
1122(d)(4)(ix)        Adjustments  to interest  rates or rates of return for pool assets with  variable  rates are           X
                      computed based on the related pool asset documents.
__________________________________________________________________________________________________________________________________
1122(d)(4)(x)         Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds           X
                      are analyzed,  in accordance with the obligor's pool asset documents,  on at least an annual
                      basis, or such other period  specified in the transaction  agreements;  (B) interest on such
                      funds is paid, or credited,  to obligors in accordance  with applicable pool asset documents
                      and state laws;  and (C) such funds are returned to the obligor  within 30 calendar  days of
                      full  repayment of the related pool  assets,  or such other number of days  specified in the
                      transaction agreements.
__________________________________________________________________________________________________________________________________
                      Payments  made on behalf of an obligor  (such as tax or insurance  payments)  are made on or           X
                      before the related penalty or expiration  dates,  as indicated on the  appropriate  bills or
                      notices for such  payments,  provided that such support has been received by the servicer at
                      least 30 calendar days prior to these dates,  or such other number of days  specified in the
1122(d)(4)(xi)        transaction agreements.
__________________________________________________________________________________________________________________________________
                      Any late  payment  penalties  in  connection  with any  payment  to be made on  behalf of an           X
                      obligor are paid from the Servicer's  funds and not charged to the obligor,  unless the late
1122(d)(4)(xii)       payment was due to the obligor's error or omission.
__________________________________________________________________________________________________________________________________
                      Disbursements  made on behalf of an obligor  are  posted  within  two  business  days to the           X
                      obligor's records maintained by the servicer,  or such other number of days specified in the
1122(d)(4)(xiii)      transaction agreements.
__________________________________________________________________________________________________________________________________
                      Delinquencies,  charge-offs  and  uncollectible  accounts  are  recognized  and  recorded in           X
1122(d)(4)(xiv)       accordance with the transaction agreements.
__________________________________________________________________________________________________________________________________
                      Any external  enhancement or other  support,  identified in Item  1114(a)(1)  through (3) or
1122(d)(4)(xv)        Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements.
__________________________________________________________________________________________________________________________________




                                                      [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                      Date:    _________________________


                                                      By:      _________________________
                                                      Name:
                                                      Title:




--------------------------------------------------------------------------------




                                                EXHIBIT K

                                   REPORTING DATA FOR REALIZED LOSSES AND GAINS

                      Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate
         line items.  Claim packages are due within 90 days of liquidation.  Late submissions may result
         in claims not being passed until the following month.  The Servicer is responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.

         The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         2.       The Total  Interest Due less the aggregate  amount of servicing fee that would have been
                  earned  if all  delinquent  payments  had been made as  agreed.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.
         3.       Accrued  Servicing Fees based upon the Scheduled  Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation,  an Amortization Schedule from date
                  of  default  through  liquidation  breaking  out the net  interest  and  servicing  fees
                  advanced is required.
         4-12.    Complete as applicable.  Required documentation:
                           * For  taxes  and  insurance  advances  - see  page 2 of 332  form -  breakdown
                  required showing period
                              of  coverage,  base  tax,  interest,  penalty.  Advances  prior  to  default
                     require evidence of servicer efforts to recover advances.
                           *  For escrow advances - complete payment history
                               (to calculate advances from last positive escrow balance forward)
                           *  Other expenses -  copies of corporate advance history showing all payments
                           *  REO repairs > $1500 require explanation
                           *  REO repairs >$3000 require evidence of at least 2 bids.
                           * Short  Sale or Charge Off  require  P&L  supporting  the  decision  and WFB's
                  approved Officer Certificate
                           *  Unusual or extraordinary items may require further documentation.
         13.              The total of lines 1 through 12.
Credits:

         14-21.   Complete as applicable.  Required documentation:
                          * Copy of the HUD 1 from the REO sale.  If a 3rd Party  Sale,  bid  instructions
                  and Escrow Agent / Attorney
                             Letter of Proceeds Breakdown.
                          *  Copy of EOB for any MI or gov't guarantee
                          *  All other credits need to be clearly defined on the 332 form
         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b)
                           for Part B/Supplemental proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The  total  derived  from  subtracting  line 22 from  13.  If the  amount  represents  a
                  realized gain, show the amount in parenthesis (   ).

                                Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________              Date:  _______________
         Phone:  ______________________   Email Address:_____________________


____________________________________________________________________________________________________________________________
Servicer Loan No.                     Servicer Name                             Servicer Address


____________________________________________________________________________________________________________________________

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: __________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale      3rd Party Sale     Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown        Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                         ________________(15)
         (16) Rental Receipts                                                    ________________(16)
         (17) Hazard Loss Proceeds                                               ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance
         HUD Part A                                                              ________________(18a)
         HUD Part B                                                              ________________(18b)
         (19) Pool Insurance Proceeds                                            ________________(19)
         (20) Proceeds from Sale of Acquired Property                            ________________(20)
         (21) Other (itemize)                                                    ________________(21)
              _________________________________________                          ________________(21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


Escrow Disbursement Detail


___________________________________________________________________________________________________________________________________

     Type             Date        Period of Coverage     Total Paid       Base Amount          Penalties             Interest
  (Tax /Ins.)         Paid
___________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT H-3


                                  Fifth Third Bank Servicing Agreement

                                        [On File with Issuer]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT H-4


                                       HSBC Servicing Agreement

                                        [On File with Issuer]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT H-5


                                   Mid America Servicing Agreement

                                        [On File with Issuer]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT H-6


                                   National City Servicing Agreement

                                        [On File with Issuer]












--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT H-7


                                    Wells Fargo Servicing Agreement

                                        [On File with Issuer]












--------------------------------------------------------------------------------



                                                                                                                        EXHIBIT I-1


                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
August 31, 2007, among EMC Mortgage  Corporation (the "Assignor"),  Citibank,  N.A., not in its individual
capacity  but  solely  as  trustee  for the  holders  of Bear  Stearns  ALT-A  Trust II  2007-1,  Mortgage
Pass-Through  Certificates,  Series 2007-1 (the "Assignee"),  and Countrywide Home Loans Servicing LP (the
"Company").

                  Whereas, the Assignor purchased mortgage loans from Countrywide listed on Attachment 1
annexed hereto (the "Mortgage Loans") pursuant to that certain Master Mortgage Loan Purchase Agreement,
dated as of November 1, 2002 (the "Purchase Agreement") between the Assignor and Countrywide Home Loans,
Inc. ("Countrywide") and the relevant term sheets between the Assignor and Countrywide (the "Term
Sheets"); and the Company agrees to service the Mortgage Loans pursuant to the terms and conditions of
the Seller's Warranties and Servicing Agreement, dated as of September 1, 2002, as amended on January 1,
2003 and further amended on September 1, 2004, as amended by Amendment Reg AB dated January 1, 2006, (as
amended, the "Servicing Agreement"), between Assignor and Countrywide, as further modified by this AAR
Agreement.

                  In consideration of the mutual promises and agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto also agree that the Mortgage Loans and the Assignor's right, title, interest and
obligations to and under the Purchase Agreement and the Servicing Agreement (collectively referred to
herein as the "Agreements"), with respect to the Mortgage Loans, shall be subject to the terms of this
AAR Agreement.  Capitalized terms used herein but not defined shall have the meanings ascribed to them
in the Agreements.

         Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers  and assigns to Assignee  all of the right,  title,
interest  and  obligations  of Assignor in the Mortgage  Loans and, as they relate to the Mortgage  Loans,
all of its right,  title,  interest and its obligations  in, to and under the Agreements.  Notwithstanding
anything to the contrary contained herein, the Assignor  specifically  reserves and does not assign to the
Assignee any right,  title and interest in, to or under the  representations  and warranties  contained in
Sections  3.01 and 3.02 of the  Servicing  Agreement  and the Assignor is retaining  any and all rights to
enforce the  representations  and warranties set forth in those  sections  against the Company  including,
but not limited to, the right to seek repurchase or  indemnification  pursuant to Section 3.03 and 3.04 of
the  Servicing  Agreement.  Assignor  specifically  reserves  and does not assign to  Assignee  any right,
title and interest  in, to or under any  Mortgage  Loans  subject to the  Agreements  other than those set
forth on Attachment 1.

         Assignor acknowledges and agrees that upon execution of this AAR Agreement, the Assignee shall
become the "Purchaser" under the Purchase Agreement, except as specifically set forth herein, and
subject to the preceding paragraph, all representations, warranties and covenants by the "Company" to
the "Purchaser" under the Purchase Agreement including, but not limited to, the rights to receive
indemnification, shall accrue to Assignee by virtue of this AAR Agreement.

         Representations, Warranties and Covenants

         2.       Assignor warrants and represents to Assignee and Company as of the date hereof:

                  (a)      Attached  hereto as  Attachment 2 is a true and accurate  copy of the servicing
                           provisions of the Servicing Agreement,  which is in full force and effect as of
                           the date hereof and the  provisions  of which have not been waived,  amended or
                           modified  in any  respect,  nor  has  any  notice  of  termination  been  given
                           thereunder;

                  (b)      Assignor  was the  lawful  owner  of the  Mortgage  Loans  with  full  right to
                           transfer  the  Mortgage  Loans  and any and all of its  interests,  rights  and
                           obligations  under the  Agreements as they relate to the Mortgage  Loans,  free
                           and clear from any and all claims and  encumbrances;  and upon the  transfer of
                           the Mortgage Loans to Assignee as contemplated  herein and in the Mortgage Loan
                           Purchase  Agreement  dated as of August  31,  2007  between  the  Assignor  and
                           Structured  Asset Mortgage  Investments II Inc.  ("SAMI II") and any subsequent
                           Mortgage Loan Purchase  Agreement,  Assignee  shall have good title to each and
                           every  Assigned  Loan, as well as any and all of Assignee's  interests,  rights
                           and  obligations  under the  Agreements  as they relate to the Mortgage  Loans,
                           free and clear of any and all liens, claims and encumbrances;

                  (c)      There are no offsets,  counterclaims  or other  defenses  available  to Company
                           with respect to the Mortgage Loans or the Agreements;

                  (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any  waivers
                           under, or any modification of, any Assigned Loan;

                  (e)      Assignor is duly  organized,  validly  existing and in good standing  under the
                           laws of the jurisdiction of its incorporation,  and has all requisite power and
                           authority to acquire, own and sell the Mortgage Loans;

                  (f)      Assignor  has full  corporate  power and  authority  to  execute,  deliver  and
                           perform  its  obligations  under  this AAR  Agreement,  and to  consummate  the
                           transactions   set  forth  herein.   The   consummation  of  the   transactions
                           contemplated  by this AAR  Agreement  is in the ordinary  course of  Assignor's
                           business  and will not  conflict  with,  or result in a breach  of,  any of the
                           terms,  conditions or provisions of Assignor's  charter or by-laws or any legal
                           restriction,  or any material  agreement or instrument to which Assignor is now
                           a party or by which it is bound,  or result in the violation of any law,  rule,
                           regulation,  order,  judgment or decree to which  Assignor  or its  property is
                           subject.  The  execution,  delivery  and  performance  by  Assignor of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby,
                           have  been  duly  authorized  by all  necessary  corporate  action  on  part of
                           Assignor.  This AAR  Agreement has been duly executed and delivered by Assignor
                           and,  upon the due  authorization,  execution  and  delivery  by  Assignee  and
                           Company,  will constitute the valid and legally binding  obligation of Assignor
                           enforceable   against   Assignor  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law;

                  (g)      No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignor in  connection  with the  execution,  delivery  or  performance  by
                           Assignor of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated  hereby.  Neither  Assignor  nor  anyone  acting on its behalf has
                           offered,  transferred,  pledged,  sold or  otherwise  disposed of the  Mortgage
                           Loans or any interest in the Mortgage  Loans,  or solicited any offer to buy or
                           accept a transfer,  pledge or other  disposition of the Mortgage  Loans, or any
                           interest in the  Mortgage  Loans or otherwise  approached  or  negotiated  with
                           respect to the Mortgage  Loans,  or any interest in the Mortgage Loans with any
                           Person in any  manner,  or made any  general  solicitation  by means of general
                           advertising  or in any other  manner,  or taken any other  action  which  would
                           constitute a  distribution  of the Mortgage  Loans under the  Securities Act of
                           1933, as amended (the "1933 Act") or which would render the  disposition of the
                           Mortgage   Loans  a  violation  of  Section  5  of  the  1933  Act  or  require
                           registration pursuant thereto; and

                  (h)      Assignor  has  received  from  Company,  and has  delivered  to  Assignee,  all
                           documents  required to be  delivered  to Assignor by Company  prior to the date
                           hereof  pursuant to the  Agreements  with respect to the Mortgage Loans and has
                           not received, and has not requested from Company, any additional documents.

         3.       Assignee  warrants and  represents  to, and covenants  with,  Assignor and Company as of
the date hereof:

                  (a)      Assignee is duly  organized,  validly  existing and in good standing  under the
                           laws of the  jurisdiction of its  organization  and has all requisite power and
                           authority  to hold the  Mortgage  Loans as trustee on behalf of the  holders of
                           Bear Stearns ALT-A Trust II, Mortgage Pass-Through Certificates. Series 2007-1;

                  (b)      Assignee  has full  corporate  power and  authority  to  execute,  deliver  and
                           perform  its  obligations  under  this AAR  Agreement,  and to  consummate  the
                           transactions   set  forth  herein.   The   consummation  of  the   transactions
                           contemplated  by this AAR  Agreement  is in the ordinary  course of  Assignee's
                           business  and will not  conflict  with,  or result in a breach  of,  any of the
                           terms,  conditions or provisions of Assignee's  charter or by-laws or any legal
                           restriction,  or any material  agreement or instrument to which Assignee is now
                           a party or by which it is bound,  or result in the violation of any law,  rule,
                           regulation,  order,  judgment or decree to which  Assignee  or its  property is
                           subject.  The  execution,  delivery  and  performance  by  Assignee of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby,
                           have  been  duly  authorized  by all  necessary  corporate  action  on  part of
                           Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee
                           and,  upon the due  authorization,  execution  and  delivery  by  Assignor  and
                           Company,  will constitute the valid and legally binding  obligation of Assignee
                           enforceable   against   Assignee  in  accordance   with  its  terms  except  as
                           enforceability  may  be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium  or other  similar  laws now or  hereafter  in  effect  relating  to
                           creditors' rights generally,  and by general principles of equity regardless of
                           whether enforceability is considered in a proceeding in equity or at law;

                  (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Assignee in  connection  with the  execution,  delivery  or  performance  by
                           Assignee of this AAR Agreement,  or the  consummation by it of the transactions
                           contemplated hereby; and

                  (d)      The  Assignee  assumes for the  benefit of each of Assignor  and Company all of
                           Assignor's  rights and  obligations  (and the Master  Servicer  will ensure the
                           performance of these  obligations) under the Agreements but solely with respect
                           to such Mortgage Loans.

         4.       Company  warrants and represents to, and covenant with,  Assignor and Assignee as of the
date hereof:

                  (a)      Company is duly  organized,  validly  existing and in good  standing  under the
                           laws of the jurisdiction of its  organization,  and has all requisite power and
                           authority  to  service  the  Mortgage   Loans  and  otherwise  to  perform  its
                           obligations under the Servicing Agreement;

                  (b)      Company  has full power and  authority  to  execute,  deliver  and  perform its
                           obligations  under this AAR Agreement,  and to consummate the  transactions set
                           forth herein.  The  consummation of the  transactions  contemplated by this AAR
                           Agreement  is in the  ordinary  course  of  Company's  business  and  will  not
                           conflict  with,  or result in a breach  of,  any of the  terms,  conditions  or
                           provisions of Company's organizational  documents or any legal restriction,  or
                           any material  agreement  or  instrument  to which  Company is now a party or by
                           which it is bound,  or result in the  violation of any law,  rule,  regulation,
                           order,  judgment or decree to which  Company or its  property  is subject.  The
                           execution,  delivery and  performance  by Company of this AAR Agreement and the
                           consummation  by it of the  transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  action on part of Company.  This AAR Agreement has
                           been duly executed and delivered by Company,  and, upon the due  authorization,
                           execution and delivery by Assignor and Assignee,  will constitute the valid and
                           legally  binding  obligation  of  Company,   enforceable   against  Company  in
                           accordance  with  its  terms  except  as  enforceability   may  be  limited  by
                           bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now
                           or hereafter in effect relating to creditors' rights generally,  and by general
                           principles of equity  regardless of whether  enforceability  is considered in a
                           proceeding in equity or at law;

                  (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or
                           registration  with, any governmental  entity is required to be obtained or made
                           by Company  in  connection  with the  execution,  delivery  or  performance  by
                           Company of this AAR Agreement,  or the  consummation by it of the  transactions
                           contemplated hereby or if required,  such consent,  approval,  authorization or
                           order has been obtained prior to the date hereof; and

                  (d)      Company  shall  establish a Custodial  Account and an Escrow  Account under the
                           Agreements,  as  modified  by this AAR  Agreement,  in favor of  Assignee  with
                           respect to the Mortgage  Loans  separate from the Custodial  Account and Escrow
                           Account  previously  established under the Agreements,  as modified by this AAR
                           Agreement, in favor of Assignor.

         5.       The Company  hereby  restates the  representations  and  warranties set forth in Section
2(b) of Amendment Reg AB as of the date hereof.

         6.       Assignor  hereby  agrees to  indemnify  and hold the Assignee and the Company (and their
successors  and assigns)  harmless  against any and all claims,  losses,  penalties,  fines,  forfeitures,
legal fees and related  costs,  judgments,  and any other costs,  fees and expenses  that  Assignee or the
Company  (and  their  successors  and  assigns)  may  sustain  in any way  related  to any  breach  of the
representations  or  warranties  of Assignor set forth in this AAR Agreement or the breach of any covenant
or condition contained herein.

         Recognition of Assignee

         7.       From and  after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the
Mortgage Loans,  and  acknowledges  that the Mortgage Loans will be part of a REMIC,  and will service the
Mortgage Loans in accordance with this AAR Agreement.

         8.       Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed
by the parties  hereto  that (i) the  execution  and  delivery of this AAR  Agreement  by the  Assignee is
solely in its  capacity as trustee (in such  capacity,  the  "Trustee")  for Bear  Stearns  ALT-A Trust II
2007-1,  Mortgage  Pass-Through  Certificates,  Series 2007-1 (the  "Trust"),  pursuant to the Pooling and
Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as of August 1, 2007, among SAMI II,
the Assignor,  the Assignee and Wells Fargo Bank,  National  Association,  as master servicer (the "Master
Servicer")  and  as  securities  administrator,  (ii)  each  of  the  representations,   undertakings  and
agreements  herein  made on behalf  of the Trust is made and  intended  not as  personal  representations,
undertakings  and  agreements of the Assignee but is made and intended for the purpose of binding only the
Trust and (iii) under no  circumstances  shall the  Assignee be  personally  liable for the payment of any
indebtedness  or  expenses  of the  Assignee  or the Trust or be liable  for the  breach or failure of any
obligation,  representation,  warranty or covenant made or undertaken by the Assignee, the Assignor or the
Trust under the  Servicing  Agreement or the Pooling and  Servicing  Agreement.  Any recourse  against the
Assignee in respect of any  obligations  it may have under or pursuant to the terms of this AAR  Agreement
shall be  limited  solely to the  assets it may hold as trustee  of Bear  Stearns  ALT-A  Trust II 2007-1,
Mortgage Pass-Through Certificates, Series 2007-1.

         Modification of the Servicing Agreement

         9.       The Company and EMC hereby amend the Servicing Agreement as follows:

                  a.  The second  paragraph of Section  4.16 is amended by deleting  the last  sentence in
                      its entirety and replacing it with the following:

                                            "The Company shall attempt to sell the same (and
                           may temporarily rent the same for a period not greater than one year,
                           except as otherwise provided below) to the extent necessary in order
                           to protect the value of the Mortgaged Property, on such terms and
                           conditions as the Company deems to be in the best interest of the
                           Purchaser."

                  b.  Sections  6.04,  6.05,  6.07  and  clause  (x) of  Section  10.01,  all as  added by
                      Amendment Number 2 to the Servicing Agreement are deleted in their entirety.

                  c.  Exhibit F to the Servicing  Agreement is hereby  deleted in its entirety and replace
                      with the reporting  exhibits  attached  hereto as  Attachment 4 in formats  mutually
                      agreeable to the Company and the Master Servicer;  provided,  however, Company shall
                      not be required to report any  information  relating to any prepayment  penalties or
                      charges to the extent such penalties or charges are retained by the Company.

         10.      The Company and EMC hereby modify Amendment Reg AB as follows:

                  a.  The following shall be added as Section 2(g)(vi) of Amendment Reg AB:

                                            "The Master Servicer shall be considered a third
                      party beneficiary of Sections 2(d), 2(e) and 2(g) of this Amendment Reg
                      AB (with regard to Section 2(g), solely with respect to noncompliance
                      under Sections 2(d) and 2(e) of this Amendment Reg AB), entitled to all
                      of the rights and benefits accruing to any Master Servicer herein as if
                      it were a direct party to this Amendment Reg AB."

                  b   Section 2(e)(i)(D) of Amendment Reg AB is hereby amended by deleting "if required
                      by Regulation AB," from the first line of such Section 2(e)(i)(D).

         Miscellaneous

         11.      All  demands,  notices  and  communications  related  to  the  Mortgage  Loans  and  the
Agreements,  as modified by this AAR Agreement,  shall be in writing and shall be deemed to have been duly
given if personally delivered at or mailed by registered mail, postage prepaid, as follows:

                  (a)      In the case of Company,

                Countrywide Home Loans Servicing LP
                400 Countrywide Way
                Simi Valley, California 93065
                Attention:  John Lindberg and Rachel Meza

                with copies to:  General Counsel

                  (b)      In the case of Assignor,

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com

                All notices and updates  required to be provided to the Assignor  regarding  Regulation AB
                pursuant  to  the  Servicing  Agreement  should  be  sent  to the  Assignor  by  email  to
                regABnotifications@bear.com, and additionally:

                  (a)      For Item 1117 (Legal Proceedings) to:

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: General Counsel
                Facsimile: (214) 626-4714

                with copies to:

                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

                  (b)      For Item 1119 (Affiliations and Certain Relationships and Related
                           Transactions) to:

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com

                with copies to:

                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

                  (c)      In the case of the Securities Administrator,

                Wells Fargo Bank, National Association
                9062 Old Annapolis Road
                Columbia, Maryland 21045
                Attention: Client Manager BSAAT 2007-1
                Telecopier No.: (410) 715-2380

                  (d)      In the case of Assignee,

                Citibank, N.A.
                388 Greenwich Street, 14th Floor
                New York, New York 10013
                Attention:  Structured Finance Agency & Trust —BSAAT 2007-1
                Telecopier No.: (212) 816-5527

         12.      Each party will pay any  commissions  it has  incurred  and the  Assignor  shall pay the
fees of its  attorneys  and the  reasonable  fees of the  attorneys  of the  Assignee  and the  Company in
connection  with the  negotiations  for,  documenting of and closing of the  transactions  contemplated by
this AAR Agreement.

         13.      This AAR Agreement  shall be construed in  accordance  with the laws of the State of New
York,  without  regard  to  conflicts  of law  principles  (other  than  Section  5-1401  of the New  York
Obligations  Law), and the obligations,  rights and remedies of the parties  hereunder shall be determined
in accordance with such laws.

         14.      No term or  provision  of this AAR  Agreement  may be waived  or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         15.      This AAR  Agreement  shall  inure to the  benefit of the  successors  and assigns of the
parties  hereto.  Any entity  into which  Assignor,  Assignee  or  Company  may be merged or  consolidated
shall,  without  the  requirement  for any  further  writing,  be deemed  Assignor,  Assignee  or Company,
respectively, hereunder.

         16.      This AAR Agreement  shall survive the conveyance of the Mortgage  Loans,  the assignment
of the Agreements,  as modified by this AAR Agreement,  to the extent of the Mortgage Loans by Assignor to
Assignee and the termination of the Agreements.

         17.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         18.      In the event that any  provision of this AAR Agreement  conflicts  with any provision of
the Agreements with respect to the Mortgage Loans, the terms of this AAR Agreement shall control.

         19.      The Company hereby  acknowledges  that Wells Fargo Bank,  National  Association has been
appointed as the master  servicer of the Mortgage Loans  pursuant to the Pooling and Servicing  Agreement,
dated as of August 1, 2007, among SAMI II, the Assignor,  Wells Fargo Bank,  National  Association and the
Assignee and therefor has the right to enforce all  obligations  of the Company  under the  Agreements  to
the extent  assigned under this AAR Agreement  (specifically  excluding,  without  limitation,  any right,
title and interest  in, to or under the  representations  and  warranties  contained in Sections  3.01 and
3.02 of the Servicing  Agreement and any and all rights to enforce the  representations and warranties set
forth in those  sections  against the Company  which are  retained by the  Assignor.  Notwithstanding  the
foregoing,  it is  understood  that the Company  shall not be obligated to defend and  indemnify  and hold
harmless  the Master  Servicer,  the Assignor and the  Assignee  against any losses,  damages,  penalties,
fines,  forfeitures,  judgments  and any related  costs  including,  without  limitation,  reasonable  and
necessary  legal  fees,  resulting  from (i)  actions of the  Company  which  were taken upon the  written
instruction or direction of the Master  Servicer or Assignee,  as  applicable,  or (ii) the failure of the
Master  Servicer  to  perform  the  obligations  of  the  Assignee  as  "Purchaser"  with  respect  to the
Agreements.  The Company shall make all distributions  under the Agreements to the Master Servicer by wire
transfer of immediately available funds to:

                           Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSAAT 2007-1, Account #53163000.

          and the Company shall deliver all reports required to be delivered under the Agreements to the
  Assignee at the address set forth in Section 8 herein and to the Master Servicer at:

                           Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSAAT 2007-1
                  Telecopier No.: (410) 715-2380




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year
first above written.

EMC MORTGAGE CORPORATION
Assignor


By:  ________________________________________________
Name:
Title:

CITIBANK, N.A., not individually but solely as trustee for the holders
of Bear Stearns ALT-A Trust II 2007-1, Mortgage
Pass-Through Certificates, Series 2007-1, as Assignee

By:__________________________________________________
Name:
Title:

COUNTRYWIDE HOME LOANS SERVICING LP
Company
By:  Countrywide GP, Inc., its General Partner


By:__________________________________________________
Name:
Title:

ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________________________
Name:
Title:



ACKNOWLEDGED AND AGREED:



STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.



By:__________________________________________________
Name:
Title:




--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                              MORTGAGE LOANS

                                         (Provided upon request)






--------------------------------------------------------------------------------




                                               ATTACHMENT 2


                                SERVICING AGREEMENT ARTICLES IV, V, AND VI

                                         (Provided upon request)






--------------------------------------------------------------------------------




                                               ATTACHMENT 3

                                          AFFILIATION DISCLOSURE
                                 (Pursuant to Item 1119 of Regulation AB)

1.       Sponsor and any affiliate, including but not limited to:
         a. EMC Mortgage Corporation
         b. Bear, Stearns & Co. Inc.
         c. Bear, Stearns Securities Corp.
         d. Bear Stearns Structured Products
         e. Bear, Stearns International Limited

2.       Depositor and any affiliate, including but not limited to:
         a. Bear Stearns Asset Backed Securities I LLC
         b. Structured Asset Mortgage Investments II Inc.

3.       Bear Stearns ALT-A Trust II 2007-1 and any affiliate

4.       Citibank, N.A., as Trustee, and any affiliate

5.       Significant obligor and any affiliate - None

6.       Enhancement or support provider and any affiliate -None

7.       1100(d)(1) parties - any named party in the Securitization Transaction:

         a. Underwriter:  Bear, Stearns & Co. Inc.

         b. Servicers: EMC Mortgage Corporation; Fifth Third Mortgage Company, HSBC Mortgage Corporation
(USA); Mid America Bank, FSB; National City and Wells Fargo Bank, National Association.

         d. Master Servicer:  Wells Fargo Bank, National Association

         e. Unaffiliated Servicer of 20%:  EMC Mortgage Corporation.

         f. Originator of 10%:  EMC Mortgage Corporation

         g. Securities Administrator:  Wells Fargo Bank, National Association

         h. Custodian: Wells Fargo Bank, National Association






--------------------------------------------------------------------------------




                                               ATTACHMENT 4

                                    REPORTING DATA FOR DEFAULTED LOANS

Data must be submitted to Wells Fargo Bank in an Excel spreadsheet format with fixed field names and
data type.  The Excel spreadsheet should be used as a template consistently every month when submitting
data.

Table: Delinquency

Name                                                     Type                                       Size
__________________________________________________________________________________________________________
Servicer Loan #                                          Number                                        8
                                                         (Double)
Investor Loan #                                          Number                                        8
                                                         (Double)
Borrower Name                                            Text                                         20
Address                                                  Text                                         30
State                                                    Text                                          2
Due Date                                                 Date/Time                                     8
Action Code                                              Text                                          2
FC Received                                              Date/Time                                     8
File Referred to Atty                                    Date/Time                                     8
NOD                                                      Date/Time                                     8
Complaint Filed                                          Date/Time                                     8
Sale Published                                           Date/Time                                     8
Target Sale Date                                         Date/Time                                     8
Actual Sale Date                                         Date/Time                                     8
Loss Mit Approval Date                                   Date/Time                                     8
Loss Mit Type                                            Text                                          5
Loss Mit Estimated Completion                            Date/Time                                     8
Date
Loss Mit Actual Completion Date                          Date/Time                                     8
Loss Mit Broken Plan Date                                Date/Time                                     8
BK Chapter                                               Text                                          6
BK Filed Date                                            Date/Time                                     8
Post Petition Due                                        Date/Time                                     8
Motion for Relief                                        Date/Time                                     8
Lift of Stay                                             Date/Time                                     8
RFD                                                      Text                                         10
Occupant Code                                            Text                                         10
Eviction Start Date                                      Date/Time                                     8
Eviction Completed Date                                  Date/Time                                     8
List Price                                               Currency                                      8
List Date                                                Date/Time                                     8
Accepted Offer Price                                     Currency                                      8
Accepted Offer Date                                      Date/Time                                     8
Estimated REO Closing Date                               Date/Time                                     8
Actual REO Sale Date                                     Date/Time                                     8

o    Items in bold are MANDATORY FIELDS. We must receive information in those fields every month in
     order for your file to be accepted.


The Action Code Field should show the applicable numeric code to indicate that a special action is being
taken. The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells Fargo Bank will accept alternative Action Codes to those above, provided that the Codes are
consistent with industry standards. If Action Codes other than those above are used, the Servicer must
supply Wells Fargo Bank with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:

Action Code 12 - To report a Mortgage Loan for which the Borrower has been granted relief for curing a
delinquency.  The Action Date is the date the relief is expected to end.  For military indulgence, it
will be three months after the Borrower's discharge from military service.

Action Code 15 - To report the Borrower's filing for bankruptcy or instituting some other type of
litigation that will prevent or delay liquidation of the Mortgage Loan.  The Action Date will be either
the date that any repayment plan (or forbearance) instituted by the bankruptcy court will expire or an
additional date by which the litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a deed-in-lieu or an assignment of the
property. The Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the decision has been made to foreclose the Mortgage Loan.  The Action
Date is the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.
The Action Date is the date the pay-off funds were remitted to the Master Servicer.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.  The Action Date is the
date the repurchase proceeds were remitted to the Master Servicer.

Action Code 70 - To report that a Mortgage Loan has been foreclosed or a deed-in-lieu of foreclosure has
been accepted, and the Servicer, on behalf of the owner of the Mortgage Loan, has acquired the property
and may dispose of it.  The Action Date is the date of the foreclosure sale or, for deeds-in-lieu, the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been foreclosed and a third party acquired the
property, or a total condemnation of the property has occurred.  The Action Date is the date of the
foreclosure sale or the date the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been foreclosed, or a deed-in-lieu has been
accepted, and the property may be conveyed to the mortgage insurer and the pool insurance claim has been
filed.  The Action Date is the date of the foreclosure sale, or, for deeds-in-lieu, the date of the deed
for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are
acceptable:

         ASUM-Approved Assumption
         BAP-Borrower Assistance Program
         CO-Charge Off
         DIL-Deed-in-Lieu
         FFA-Formal Forbearance Agreement
         MOD-Loan Modification
         PRE-Pre-Sale
         SS-Short Sale
         MISC-Anything else approved by the PMI or Pool Insurer


Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are
consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.


The Occupant Code field should show the current status of the property.  The acceptable codes are:


         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------




                       REALIZED LOSS CALCULATION INFORMATION WELLS FARGO BANK, N.A. Form 332



Calculation of Realized Loss

Purpose

To provide the Servicer  with a form for the  calculation  of any Realized Loss (or gain) as a result of a
Mortgage Loan having been foreclosed and Liquidated.

Distribution

The  Servicer  will  prepare  the form in  duplicate  and send the  original  together  with  evidence  of
conveyance  of title and  appropriate  supporting  documentation  to the Master  Servicer with the Monthly
Accounting  Reports which  supports the Mortgage  Loan's  removal from the Mortgage Loan Activity  Report.
The Servicer will retain the duplicate for its own records.

Due Date

With respect to any liquidated  Mortgage Loan, the form will be submitted to the Master  Servicer no later
than the date on which  statements  are due to the Master  Servicer  under Section 4.02 of this  Agreement
(the  "Statement  Date") in the month  following  receipt of final  liquidation  proceeds  and  supporting
documentation  relating to such liquidated Mortgage Loan; provided,  that if such Statement Date is not at
least 30 days after receipt of final liquidation  proceeds and supporting  documentation  relating to such
liquidated  Mortgage Loan,  then the form will be submitted on the first  Statement  Date occurring  after
the 30th day following receipt of final liquidation proceeds and supporting documentation.

Preparation Instructions

The numbers on the form correspond with the numbers listed below.

1.       The actual Unpaid Principal Balance of the Mortgage Loan.

2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned
if all delinquent payments had been made as agreed.

3-7.     Complete as necessary.  All line entries must be supported by copies of appropriate statements,
         vouchers, receipts, canceled checks, etc., to document the expense.  Entries not properly
         documented will not be reimbursed to the Servicer.

8.       Accrued  Servicing  Fees based upon the  Scheduled  Principal  Balance  of the  Mortgage  Loan as
         calculated on a monthly basis.

10.      The total of lines 1 through 9.

Credits

11-17.   Complete as  necessary.  All line entries must be supported by copies of the  appropriate  claims
         forms,  statements,  payment  checks,  etc.  to  document  the credit.  If the  Mortgage  Loan is
         subject to a Bankruptcy  Deficiency,  the difference  between the Unpaid Principal Balance of the
         Note  prior to the  Bankruptcy  Deficiency  and the  Unpaid  Principal  Balance as reduced by the
         Bankruptcy Deficiency should be input on line 16.

18.      The total of lines 11 through 17.

Total Realized Loss (or Amount of Any Gain)

19.      The total derived from  subtracting  line 18 from 10. If the amount  represents a realized  gain,
         show the amount in parenthesis (  ).




--------------------------------------------------------------------------------




                                          WELLS FARGO BANK, N.A.
                                       CALCULATION OF REALIZED LOSS



           WELLS FARGO BANK, N.A. Trust:  ___________________________

           Prepared by: __________________ Date: _______________

           Phone: ______________________

         Servicer Loan No.                  Servicer Name     Servicer Address

WELLS FARGO BANK, N.A.
Loan No._____________________________
Borrower's Name:________________________________________________________
Property
Address:________________________________________________________________

Liquidation and Acquisition Expenses:
Actual Unpaid Principal Balance of Mortgage Loan                              $ _______________(1)
Interest accrued at Net Rate                                                   ________________(2)
Attorney's Fees                                                                ________________(3)
Taxes                                                                          ________________(4)
Property Maintenance                                                           ________________(5)
MI/Hazard Insurance Premiums                                                   ________________(6)
Hazard Loss Expenses                                                           ________________(7)
Accrued Servicing Fees                                                         ________________(8)
Other (itemize)                                                                ________________(9)
                                                                              $ _________________



Total Expenses                                                                $ ______________(10)
Credits:
Escrow Balance                                                                $ ______________(11)
HIP Refund                                                                    ________________(12)
Rental Receipts                                                               ________________(13)
Hazard Loss Proceeds                                                          ________________(14)
Primary Mortgage Insurance Proceeds                                           ________________(15)
Proceeds from Sale of Acquired Property                                       ________________(16)
Other (itemize)                                                               ________________(17)
                                                                              ___________________
                                                                              ___________________
Total Credits                                                                $________________(18)

                        Total Realized Loss (or Amount of Gain) $________________




______________________________________________________________________________________________________________________
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________



                      Standard File Layout - Master Servicing
____________________________________________________________________________________________________________________________________
Column Name                  Description                                             Decimal    Format Comment              Max
                                                                                                                            Size
____________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR             A value assigned by the Servicer to define a group of              Text up to 10 digits             20
                             loans.
____________________________________________________________________________________________________________________________________
LOAN_NBR                     A unique identifier assigned to each loan by the                   Text up to 10 digits             10
                             investor.
____________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR            A unique number assigned to a loan by the Servicer.                Text up to 10 digits             10
                             This may be different than the LOAN_NBR.
____________________________________________________________________________________________________________________________________
BORROWER_NAME                The borrower name as received in the file.  It is not              Maximum length of 30             30
                             separated by first and last name.                                  (Last, First)
____________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                Scheduled monthly principal and scheduled interest          2      No commas(,) or dollar           11
                             payment that a borrower is expected to pay, P&I                    signs ($)
                             constant.
____________________________________________________________________________________________________________________________________
NOTE_INT_RATE                The loan interest rate as reported by the Servicer.         4      Max length of 6                   6
____________________________________________________________________________________________________________________________________
NET_INT_RATE                 The loan gross interest rate less the service fee           4      Max length of 6                   6
                             rate as reported by the Servicer.
____________________________________________________________________________________________________________________________________
SERV_FEE_RATE                The servicer's fee rate for a loan as reported by the       4      Max length of 6                   6
                             Servicer.
____________________________________________________________________________________________________________________________________
SERV_FEE_AMT                 The servicer's fee amount for a loan as reported by         2      No commas(,) or dollar           11
                             the Servicer.                                                      signs ($)
____________________________________________________________________________________________________________________________________
NEW_PAY_AMT                  The new loan payment amount as reported by the              2      No commas(,) or dollar           11
                             Servicer.                                                          signs ($)
____________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                The new loan rate as reported by the Servicer.              4      Max length of 6                   6
____________________________________________________________________________________________________________________________________
ARM_INDEX_RATE               The index the Servicer is using to calculate a              4      Max length of 6                   6
                             forecasted rate.
____________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL            The borrower's actual principal balance at the              2      No commas(,) or dollar           11
                             beginning of the processing cycle.                                 signs ($)
____________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL            The borrower's actual principal balance at the end of       2      No commas(,) or dollar           11
                             the processing cycle.                                              signs ($)
____________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE       The date at the end of processing cycle that the                   MM/DD/YYYY                       10
                             borrower's next payment is due to the Servicer, as
                             reported by Servicer.
____________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1              The first curtailment amount to be applied.                 2      No commas(,) or dollar           11
                                                                                                signs ($)
____________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1             The curtailment date associated with the first                     MM/DD/YYYY                       10
                             curtailment amount.
____________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1              The curtailment interest on the first curtailment           2      No commas(,) or dollar           11
                             amount, if applicable.                                             signs ($)
____________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2              The second curtailment amount to be applied.                2      No commas(,) or dollar           11
                                                                                                signs ($)
____________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2             The curtailment date associated with the second                    MM/DD/YYYY                       10
                             curtailment amount.
____________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2              The curtailment interest on the second curtailment          2      No commas(,) or dollar           11
                             amount, if applicable.                                             signs ($)
____________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3              The third curtailment amount to be applied.                 2      No commas(,) or dollar           11
                                                                                                signs ($)
____________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3             The curtailment date associated with the third                     MM/DD/YYYY                       10
                             curtailment amount.
____________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3               The curtailment interest on the third curtailment           2      No commas(,) or dollar           11
                             amount, if applicable.                                             signs ($)
____________________________________________________________________________________________________________________________________
PIF_AMT                      The loan "paid in full" amount as reported by the           2      No commas(,) or dollar           11
                             Servicer.                                                          signs ($)
____________________________________________________________________________________________________________________________________
PIF_DATE                     The paid in full date as reported by the Servicer.                 MM/DD/YYYY                       10
____________________________________________________________________________________________________________________________________
ACTION_CODE                  The standard FNMA numeric code used to indicate the                Action Code Key:                  2
                             default/delinquent status of a particular loan.                    15=Bankruptcy,
                                                                                                30=Foreclosure,  60=PIF,
                                                                                                63=Substitution,
                                                                                                65=Repurchase, 70=REO
____________________________________________________________________________________________________________________________________
INT_ADJ_AMT                  The amount of the interest adjustment as reported by        2      No commas(,) or dollar           11
                             the Servicer.                                                      signs ($)
____________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT       The Soldier and Sailor Adjustment amount, if                2      No commas(,) or dollar           11
                             applicable.                                                        signs ($)
____________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT             The Non Recoverable Loan Amount, if applicable.             2      No commas(,) or dollar           11
                                                                                                signs ($)
____________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                The amount the Servicer is passing as a loss, if            2      No commas(,) or dollar           11
                             applicable.                                                        signs ($)
____________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL           The scheduled outstanding principal amount due at the       2      No commas(,) or dollar           11
                             beginning of the cycle date to be passed through to                signs ($)
                             investors.
____________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL           The scheduled principal balance due to investors at         2      No commas(,) or dollar           11
                             the end of a processing cycle.                                     signs ($)
____________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT               The scheduled principal amount as reported by the           2      No commas(,) or dollar           11
                             Servicer for the current cycle -- only applicable for              signs ($)
                             Scheduled/Scheduled Loans.
____________________________________________________________________________________________________________________________________
SCHED_NET_INT                The scheduled gross interest amount less the service        2      No commas(,) or dollar           11
                             fee amount for the current cycle as reported by the                signs ($)
                             Servicer -- only applicable for Scheduled/Scheduled
                             Loans.
____________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                The actual principal amount collected by the Servicer       2      No commas(,) or dollar           11
                             for the current reporting cycle -- only applicable                 signs ($)
                             for Actual/Actual Loans.
____________________________________________________________________________________________________________________________________
ACTL_NET_INT                 The actual gross interest amount less the service fee       2      No commas(,) or dollar           11
                             amount for the current reporting cycle as reported by              signs ($)
                             the Servicer -- only applicable for Actual/Actual
                             Loans.
____________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT          The penalty amount received when a borrower prepays         2      No commas(,) or dollar           11
                             on his loan as reported by the Servicer.                           signs ($)
____________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED       The prepayment penalty amount for the loan waived by        2      No commas(,) or dollar           11
                             the servicer.                                                      signs ($)
____________________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________________
MOD_DATE                     The Effective Payment Date of the Modification for                 MM/DD/YYYY                       10
                             the loan.
____________________________________________________________________________________________________________________________________
MOD_TYPE                     The Modification Type.                                             Varchar - value can be           30
                                                                                                alpha or numeric
____________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT       The current outstanding principal and interest              2      No commas(,) or dollar           11
                             advances made by Servicer.                                         signs ($)
____________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-2

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

   This Assignment, Assumption and Recognition Agreement (the "AAR Agreement") is made and entered into
as of August 31, 2007 (the "Closing Date"), among EMC Mortgage Corporation (the "Assignor"), Citibank,
N.A., not individually but solely as trustee for the holders of Bear Stearns ALT-A Trust II, Mortgage
Pass-Through Certificates, Series 2007-1 (the "Assignee") and Fifth Third Mortgage Company (the
"Company").

         In consideration of the mutual promises and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree that the residential mortgage loans (the "Mortgage Loans") listed on Exhibit A annexed hereto
purchased by the Assignor from the Company and now serviced by Company for the Assignor and its
successors and assigns pursuant to (a) that certain Purchase, Warranties and Servicing Agreement, dated
as of September 1, 2002, between the Company and the Assignor, as amended by Amendment Number One, dated
as of April 1, 2006, between the Company and the Assignor (the "Purchase Agreement") and (b) the term
sheet dated June 28, 2007, between the Company and the Assignor, (the "Term Sheet" and together with the
Purchase Agreement, the "Agreements") shall be subject to the terms of this AAR Agreement.  Capitalized
terms used herein but not defined shall have the meanings ascribed to them in the Agreements.
Assignment and Assumption

         20.      Except as expressly  provided for herein,  the Assignor  hereby  grants,  transfers  and
assigns to the  Assignee all of its right,  title and interest as in, to and under (a) the Mortgage  Loans
and (b) the Agreements with respect to the Mortgage  Loans;  provided,  however,  that the Assignor is not
assigning to the  Assignee  any of its right,  title or  interest,  in, to and under the  Agreements  with
respect  to any  mortgage  loan  other  than the  Mortgage  Loans  listed on  Exhibit  A.  Notwithstanding
anything to the contrary contained herein, the Assignor  specifically  reserves and does not assign to the
Assignee any right,  title and interest in, to or under the  representations  and warranties  contained in
Section 3.01 and Section 3.02 of the Purchase  Agreement and in the Term Sheet,  and any obligation of the
Company to cure,  repurchase or substitute  for a mortgage loan and to indemnify the Assignor with respect
to a breach of such  representations  and  warranties  pursuant to Section  3.03 and  Section  8.01 of the
Purchase  Agreement,  and the  Assignor  is  retaining  the  right  to  enforce  the  representations  and
warranties  and the  obligations  of the Company set forth in those sections and in the Term Sheet against
the Company.  In  addition,  the  Assignor  specifically  reserves and does not assign to the Assignee any
right,  title and interest in, to or under  Section 4.03 and Section 4.13 of the Purchase  Agreement  (but
only insofar as such  Sections  grant to the  Purchaser  the right to terminate the servicing of defaulted
Mortgage Loans and/or REO Properties by the Company).  Except as is otherwise  expressly  provided herein,
the  Assignor  makes  no  representations,  warranties  or  covenants  to the  Assignee  and the  Assignee
acknowledges  that the Assignor has no  obligations  to the Assignee  under the terms of the Agreements or
otherwise relating to the transaction  contemplated herein (including,  but not limited to, any obligation
to indemnify the Assignee).

1.       The Assignor warrants and represents to the Assignee and to the Company as of the date hereof:

           (a)      Attached  hereto as Exhibit B are true and accurate  copies of the  Agreements,  which
                    agreements  are in full force and effect as of the date hereof and the  provisions  of
                    which have not been  waived,  amended or modified in any  respect,  nor has any notice
                    of termination been given thereunder;

           (b)      The Assignor  was the lawful  owner of the Mortgage  Loans with full right to transfer
                    the Mortgage  Loans and any and all of its  interests,  rights and  obligations  under
                    the Agreements as they relate to the Mortgage  Loans,  free and clear from any and all
                    claims and  encumbrances;  and upon the transfer of the Mortgage Loans to the Assignee
                    as  contemplated  herein,  the  Assignee  shall  have  good  title to each  and  every
                    Mortgage  Loan,  as  well  as any  and all of the  Assignor's  interests,  rights  and
                    obligations  under the  Agreements  as they  relate to the  Mortgage  Loans,  free and
                    clear of any and all liens, claims and encumbrances;

           (c)      There are no offsets,  counterclaims or other defenses  available to the Assignor with
                    respect to the Mortgage Loans or the Agreements;

           (d)      The Assignor has no knowledge of, and has not received  notice of, any waivers  under,
                    or any modification of, any Mortgage Loan;

           (e)      The Assignor is duly organized,  validly  existing and in good standing under the laws
                    of the  jurisdiction of its  incorporation,  and has all requisite power and authority
                    to acquire, own and sell the Mortgage Loans;

           (f)      The Assignor has full  corporate  power and authority to execute,  deliver and perform
                    its  obligations  under this AAR  Agreement,  and to consummate the  transactions  set
                    forth  herein.  The  consummation  of  the  transactions   contemplated  by  this  AAR
                    Agreement is in the ordinary  course of the Assignor's  business and will not conflict
                    with,  or result in a breach of, any of the terms,  conditions  or  provisions  of the
                    Assignor's charter or by-laws or any legal  restriction,  or any material agreement or
                    instrument  to which the  Assignor  is now a party or by which it is bound,  or result
                    in the  violation of any law,  rule,  regulation,  order,  judgment or decree to which
                    the Assignor or its property is subject.  The execution,  delivery and  performance by
                    the Assignor of this AAR  Agreement  and the  consummation  by it of the  transactions
                    contemplated  hereby,  have been duly authorized by all necessary  corporate action on
                    part of the  Assignor.  This AAR  Agreement  has been duly  executed and  delivered by
                    the  Assignor  and,  upon  the  due  authorization,  execution  and  delivery  by  the
                    Assignee,  and the Company,  will constitute the valid and legally binding  obligation
                    of the Assignor  enforceable  against the Assignor in accordance with its terms except
                    as  enforceability   may  be  limited  by  bankruptcy,   reorganization,   insolvency,
                    moratorium  or other  similar laws now or hereafter in effect  relating to  creditors'
                    rights  generally,   and  by  general  principles  of  equity  regardless  of  whether
                    enforceability is considered in a proceeding in equity or at law;

           (g)      No  consent,   approval,  order  or  authorization  of,  or  declaration,   filing  or
                    registration  with, any governmental  entity is required to be obtained or made by the
                    Assignor in connection  with the  execution,  delivery or  performance by the Assignor
                    of this AAR Agreement,  or the  consummation  by it of the  transactions  contemplated
                    hereby.   Neither  the  Assignor  nor  anyone   acting  on  its  behalf  has  offered,
                    transferred,  pledged,  sold  or  otherwise  disposed  of the  Mortgage  Loans  or any
                    interest in the Mortgage  Loans,  or solicited  any offer to buy or accept a transfer,
                    pledge or other  disposition  of the Mortgage  Loans,  or any interest in the Mortgage
                    Loans or otherwise  approached or negotiated  with respect to the Mortgage  Loans,  or
                    any  interest  in the  Mortgage  Loans  with any  Person  in any  manner,  or made any
                    general  solicitation  by means of  general  advertising  or in any other  manner,  or
                    taken any other action which would  constitute a  distribution  of the Mortgage  Loans
                    under the  Securities  Act of 1933,  as amended (the "1933 Act") or which would render
                    the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 1933 Act or
                    require registration pursuant thereto; and

           (h)      The Assignor has received from the Company,  and has  delivered to the  Assignee,  all
                    documents  required to be delivered  to the Assignor by the Company  prior to the date
                    hereof  pursuant  to  Section  2.07 of the  Purchase  Agreement  with  respect  to the
                    Mortgage  Loans and has not  received,  and has not  requested  from the Company,  any
                    additional documents.

         2.       The Assignee represents, warrants and covenants with the Assignor and the Company that:

           (a)      The Assignee is duly organized,  validly  existing and in good standing under the laws
                    of the  jurisdiction of its  organization and has all requisite power and authority to
                    hold the  Mortgage  Loans as  trustee  on behalf of the  holders  of the Bear  Stearns
                    ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1;

           (b)      The Assignee has full  corporate  power and authority to execute,  deliver and perform
                    its  obligations  under this AAR  Agreement,  and to consummate the  transactions  set
                    forth  herein.  The  consummation  of  the  transactions   contemplated  by  this  AAR
                    Agreement is in the ordinary  course of the Assignee's  business and will not conflict
                    with,  or result in a breach of, any of the terms,  conditions  or  provisions  of the
                    Assignee's charter or bylaws, or any legal  restriction,  or any material agreement or
                    instrument  to which the  Assignee  is now a party or by which it is bound,  or result
                    in the  violation of any law,  rule,  regulation,  order,  judgment or decree to which
                    the Assignee or its property is subject.  The execution,  delivery and  performance by
                    the Assignee of this AAR  Agreement  and the  consummation  by it of the  transactions
                    contemplated  hereby,  have been duly authorized by all necessary  corporate action of
                    the  Assignee.  This AAR  Agreement  has  been  duly  executed  and  delivered  by the
                    Assignee and, upon the due  authorization,  execution and delivery by the Assignor and
                    the  Company,  will  constitute  the  valid  and  legally  binding  obligation  of the
                    Assignee  enforceable  against the Assignee in  accordance  with its terms,  except as
                    enforceability  thereof may be limited by bankruptcy,  insolvency,  or  reorganization
                    or other  similar laws now or  hereinafter  in effect  relating to  creditor's  rights
                    generally  and  by  general   principles   of  equity,   regardless  of  whether  such
                    enforceability is considered in a proceeding in equity or in law;

           (c)      No material consent,  approval,  order or authorization of, or declaration,  filing or
                    registration  with, any governmental  entity is required to be obtained or made by the
                    Assignee in connection  with the  execution,  delivery or  performance by the Assignee
                    of this AAR Agreement,  or the  consummation  by it of the  transactions  contemplated
                    hereby;

           (d)      There is no action, suit,  proceeding,  investigation or litigation pending or, to the
                    Assignee's  knowledge,  threatened,  which either in any instance or in the aggregate,
                    if  determined  adversely  to the  Assignee,  would  adversely  affect the  Assignee's
                    execution  or  delivery  of, or the  enforceability  of,  this AAR  Agreement,  or the
                    Assignee's ability to perform its obligations under this AAR Agreement; and

           (e)      The  Assignee  assumes  for  the  benefit  of the  Trust,  all of  the  rights  of the
                    Purchaser  under the Agreements  with respect to the Mortgage Loans listed on Exhibit
                    A,  other  than the  right  to  enforce  the  obligations  of the  Company  under  the
                    Agreements.

         3.       Assignor  hereby  agrees to indemnify  and hold the  Assignee  (and its  successors  and
assigns)  harmless  against any and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and
related  costs,  judgments,  and any other costs,  fees and expenses that Assignee (and its successors and
assigns) may sustain in any way related to any breach of the  representations  or  warranties  of Assignor
set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

         4.       The Company  warrants  and  represents  to, and  covenants  with,  the  Assignor and the
Assignee as of the date hereof:

           (a)      Attached  hereto as  Exhibit B are true and  accurate  copy of the  Agreements,  which
                    agreements  are in full force and effect as of the date hereof and the  provisions  of
                    which have not been  waived,  amended or modified in any  respect,  nor has any notice
                    of termination been given thereunder;

           (b)      The Company is duly  organized,  validly  existing and in good standing under the laws
                    of the  jurisdiction of its  incorporation,  and has all requisite power and authority
                    to service the Mortgage Loans and to perform its obligations under the Agreements;

           (c)      The Company has full  corporate  power and  authority to execute,  deliver and perform
                    its  obligations  under this AAR  Agreement,  and to consummate the  transactions  set
                    forth  herein.  The  consummation  of  the  transactions   contemplated  by  this  AAR
                    Agreement is in the ordinary  course of the  Company's  business and will not conflict
                    with,  or result in a breach of, any of the terms,  conditions  or  provisions  of its
                    charter or by-laws or any legal  restriction,  or any material agreement or instrument
                    to which it is now a party or by which it is  bound,  or result  in the  violation  of
                    any law,  rule,  regulation,  order,  judgment  or decree to which the  Company or its
                    property is subject.  The execution,  delivery and  performance by the Company of this
                    AAR Agreement and the  consummation  by it of the  transactions  contemplated  hereby,
                    have  been  duly  authorized  by all  necessary  corporate  action  on the part of the
                    Company.  This AAR  Agreement  has been duly  executed  and  delivered by the Company,
                    and,  upon the due  authorization,  execution  and  delivery by the  Assignor  and the
                    Assignee,  will  constitute the valid and legally  binding  obligation of the Company,
                    enforceable  against it in accordance with its terms except as  enforceability  may be
                    limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws
                    now or hereafter in effect  relating to creditors'  rights  generally,  and by general
                    principles  of  equity  regardless  of  whether  enforceability  is  considered  in  a
                    proceeding in equity or at law;

           (d)      No  consent,   approval,  order  or  authorization  of,  or  declaration,   filing  or
                    registration  with, any governmental  entity is required to be obtained or made by the
                    Assignee in connection  with the execution,  delivery or performance by the Company of
                    this  AAR  Agreement,  or  the  consummation  by it of the  transactions  contemplated
                    hereby;

           (e)      The  Company  shall  establish a Custodial  Account  and an Escrow  Account  under the
                    Agreements in favor of Assignee with respect to the Mortgage  Loans  separate from the
                    Custodial  Account and Escrow Account  previously  established under the Agreements in
                    favor of the Assignor; and

           (f)      Pursuant to Section 11.18 of the Purchase  Agreement,  the Company hereby restates the
                    representations  and  warranties  set forth in Article III of the  Purchase  Agreement
                    and in the Term Sheet with  respect to the  Company and the  Mortgage  Loans as of the
                    date hereof.

         5.       The  Company   warrants  and  represents  to,  and  covenants  with,  the  Assignor  and
Structured Asset Mortgage Investments II Inc.  ("SAMI") as of the date hereof:

                  a.       The Company is not aware and has not received  notice that any  default,  early
                           amortization  or other  performance  triggering  event has  occurred  as to any
                           other securitization due to any act or failure to act of the Company;

                  b.       No material  noncompliance with the applicable  servicing criteria with respect
                           to other  securitizations  of residential  mortgage loans involving the Company
                           as servicer has been disclosed or reported by the Company;

                  c.       The Company has not been terminated as servicer in a residential  mortgage loan
                           securitization,  either  due to a  servicing  default  or to  application  of a
                           servicing performance test or trigger;

                  d.       No material  changes to the Company's  policies or  procedures  with respect to
                           the  servicing  function  it will  perform  under the  Agreements  and this AAR
                           Agreement  for  mortgage  loans of a type  similar to the  Mortgage  Loans have
                           occurred during the three-year period immediately preceding the date hereof;

                  e.       There are no aspects of the  Company's  financial  condition  that could have a
                           material  adverse  effect on the  performance  by the Company of its  servicing
                           obligations under the Agreements and this AAR Agreement;

                  f.       There are no material legal or  governmental  proceedings  pending (or known to
                           be  contemplated)  against the  Company,  any  Subservicer  or any  third-party
                           originator; and

                  g.       There  are no  affiliations,  relationships  or  transactions  relating  to the
                           Company or any Subservicer with respect to this Securitization  Transaction and
                           any party thereto of a type described in Item 1119 of Regulation AB.

         Notwithstanding  anything to the  contrary in the  Agreement,  the Company  shall (or shall cause
any  Third-Party  Originator  to) (i)  immediately  notify the  Assignor  and SAMI in writing of (A) legal
proceedings  pending  against  the  Company,  or  proceedings  known to be  contemplated  by  governmental
authorities  against the Company which in the judgment of the Company would be, in each case,  material to
purchasers of securities  backed by the Mortgage Loans,  (B) any affiliations or relationships of the type
described in Item 1119(b) of  Regulation  AB that develop  following  the date hereof  between the Company
and any of the above listed  parties or other  parties  identified in writing by the Assignor or SAMI with
respect to the  Securitization  Transaction  and (ii) provide to the Assignor  and SAMI a  description  of
such proceedings, affiliations or relationships.

         Each    such    notice/update    should    be   sent   to   the    Assignor    by    e-mail    to
regABnotifications@bear.com.  Additionally,  all such  notifications,  other than those pursuant to (i)(A)
above, should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067-3884
         Attention:  Michelle Viner
         Facsimile:  (214) 626-4889
         Email: mviner@bear.com

         With a copy to:
         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to (i)(A) above should be sent to:
         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067-3884
         Attention: General Counsel
         Facsimile:  (214) 626-4714

         With copies to:
         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067-3884
         Attention:  Michelle Viner
         Facsimile:  (214) 626-4889
         Email: mviner@bear.com

         6.       The Company  hereby  acknowledges  that Wells Fargo Bank,  N.A. (the "Master  Servicer")
has been  appointed as the master  servicer of the Mortgage  Loans  pursuant to the Pooling and  Servicing
Agreement,  dated as of August 1, 2007,  among SAMI II, the  Assignee,  the Master  Servicer,  Wells Fargo
Bank, N.A. as securities  administrator  and the Assignor.  The Company shall deliver all reports required
to be delivered under the Purchase, Warranties and Servicing Agreement to:

                  Wells Fargo Bank, N.A.
         9062 Old Annapolis Road
         Columbia, Maryland 21045
         Attention: Client Manager BSAAT 2007-1
         Telecopier No.: (410) 715-2380

Recognition of Assignee

         7.       Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed
by the parties  hereto  that (i) the  execution  and  delivery of this AAR  Agreement  by the  Assignee is
solely in its  capacity as trustee (in such  capacity,  the  "Trustee")  for Bear  Stearns  ALT-A Trust II
2007-1,  Mortgage  Pass-Through  Certificates,  Series 2007-1 (the  "Trust"),  pursuant to the Pooling and
Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as of August 1, 2007, among SAMI II,
the Assignor,  the Assignee and Wells Fargo Bank,  National  Association,  as master servicer (the "Master
Servicer")  and  as  securities  administrator,  (ii)  each  of  the  representations,   undertakings  and
agreements  herein  made on behalf  of the Trust is made and  intended  not as  personal  representations,
undertakings  and  agreements of the Assignee but is made and intended for the purpose of binding only the
Trust and (iii) under no  circumstances  shall the  Assignee be  personally  liable for the payment of any
indebtedness  or  expenses  of the  Assignee  or the Trust or be liable  for the  breach or failure of any
obligation,  representation,  warranty or covenant made or undertaken by the Assignee, the Assignor or the
Trust under the Agreement or the Pooling and  Servicing  Agreement.  Any recourse  against the Assignee in
respect of any  obligations  it may have under or  pursuant  to the terms of this AAR  Agreement  shall be
limited  solely to the assets it may hold as  trustee  of Bear  Stearns  ALT-A  Trust II 2007-1,  Mortgage
Pass-Through Certificates, Series 2007-1.

         8.       From and after the date  hereof the Company  shall  recognize  the  Assignee as owner of
the Mortgage Loans,  and  acknowledges  that the Mortgage Loans will be part of a REMIC.  The Company will
service the Mortgage Loans in accordance with the  Agreements,  but in no event in a manner that would (i)
cause the REMIC to fail to qualify  as a REMIC or (ii)  result in the  imposition  of a tax upon the REMIC
(including but not limited to the tax on prohibited  transactions as defined in Section  860F(a)(2) of the
Code and the tax on  contributions  to a REMIC  set  forth in  Section  860G(d)  of the  Code).  It is the
intention of the  Assignor,  the Company and the Assignee  that this  Agreement  shall be binding upon and
for the benefit of the respective  successors and assigns of the parties  hereto.  Neither the Company nor
the  Assignor  shall  amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or
provisions of the Agreements, which amendment,  modification,  waiver or other alteration would in any way
affect the Mortgage Loans without the prior written consent of the Assignee.

         In addition,  the Company hereby  acknowledges that from and after the date hereof,  the Mortgage
Loans will be subject to the terms and  conditions  of the Pooling  and  Servicing  Agreement  pursuant to
which the Master  Servicer  is  required  to  monitor  the  performance  by the  Company of its  servicing
obligations  under the  Agreements  and has the right to enforce the  obligations of the Company under the
Agreements  with  respect to the  servicing  of the  Mortgage  Loans.  Such right  will  include,  without
limitation,  the right to terminate the Company under the  Agreements  upon the  occurrence of an event of
default  thereunder,  the right to receive all  remittances  required to be made by the Company  under the
Agreements,  the right to receive all  monthly  reports and other data  required  to be  delivered  by the
Company under the Agreements,  the right to examine the books and records of the Company,  indemnification
rights,  and the right to exercise  certain  rights of consent and approval  relating to actions  taken by
the Company.  In connection  therewith,  the Company hereby agrees to make all remittances  required under
the Agreements  with respect to the Mortgage Loans to the Master  Servicer for the benefit of the Assignee
in accordance with the following wire transfer instructions:

                           Wells Fargo Bank, National Association
                           ABA#121000248
                           Account Name: SAS Clearing
                           Account # 3970771416
                  FFC to: BSAAT 2007-1, Account #53163000.

         It is the intention of the Assignor, the Company and the Assignee that this Agreement will be a
separate and distinct servicing agreement between the Assignee and the Company, to the extent of the
Mortgage Loans, and shall be binding upon and for the benefit of the respective successors and assigns
of the parties hereto.  Neither the Company nor the Assignor shall amend or agree to amend, modify,
waive, or otherwise alter any of the terms or provisions of the Agreements which amendment,
modification, waiver or other alteration would in any way affect the Mortgage Loans without the prior
written consent of the Assignee.
         In connection with the servicing and administration of the Mortgage Loans from August 1, 2006
to August 31, 2006 ("Pre-Closing Period") and notwithstanding anything contained in the Purchase
Agreement or this Agreement to the contrary, Company hereby agrees that it shall remit all amounts and
deliver all remittance reports with respect to the Mortgage Loans to Wells Fargo Bank, N.A., not in its
capacity as master servicer but solely as agent for the Assignor in accordance with the wiring and
mailing instructions contained in Section 8 of this Agreement.  Any such amounts remitted to Wells Fargo
Bank, N.A. shall not be included in the trust created pursuant to that certain pooling and servicing
agreement dated August 1, 2007 among the Assignor, the Assignee, Wells Fargo Bank, N.A. and Structured
Asset Mortgage Investments II Inc.

         9.       Modification of the Purchase Agreement :

   The Company and the Assignor hereby amend the Purchase Agreement as follows:

         (a)        The following definitions are added to Section 1.01 of the Purchase Agreement:

         Assignee:  Citibank,  N.A.,  as trustee for the holders of the Bear Stearns  ALT-A Trust
         II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

         Annual  Independent  Public  Accountants'  Servicing  Report:  A  report  of a  firm  of
         independent  public  accountants  which  is  a  member  of  the  American  Institute  of
         Certified  Public  Accountants  to the  effect  that  such  firm  has  examined  certain
         documents  and  records  relating to the  servicing  of the  Mortgage  Loans or mortgage
         loans  similar in nature to the  Mortgage  Loans by the Company and that such firm is of
         the opinion that the provisions of this Agreement or similar  servicing  agreements have
         been complied with, and that, on the basis of such examination  conducted  substantially
         in  compliance  with the  Uniform  Single  Attestation  Program  for  Mortgage  Bankers,
         nothing  has  come  to the  attention  of such  firm  which  would  indicate  that  such
         servicing has not been  conducted in compliance  therewith,  except (i) such  exceptions
         such firm shall  believe to be  immaterial,  and (ii) such other  exceptions as shall be
         set forth in such report. No Annual  Independent  Public  Accountants'  Servicing Report
         shall  contain  any  provision  restricting  the  use of  such  report  by the  Company,
         including  any  prohibition  on the  inclusion of any such report in any filing with the
         Commission.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating to REMICs,
         which  appear at Sections  860A  through  860G of the Code,  and related  provisions  and
         regulations promulgated thereunder, as the foregoing may be in effect from time to time.

         Master Servicer: Wells Fargo Bank, National Association

         Pooling and Servicing Agreement: That certain pooling and servicing agreement, dated
         as of August 1, 2007, among SAMI II, the Trustee, the Master Servicer, the Guarantor
         and the Purchaser.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Trust:  The trust created pursuant to the Pooling and Servicing Agreement for the Bear
         Stearns ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.
         Trustee: Citibank, N.A., or its successor in interest, or any successor trustee
         appointed as provided in the Pooling and Servicing Agreement.

         (b)        The  definition  of  "Business  Day" in  Section  1.01 of the  Purchase  Agreement  is
deleted in its entirety and replaced with the following definition:

         Business Day:  Any day other than: (i) a Saturday or Sunday, or (ii) a legal holiday
         in the States of Maryland, Minnesota, New York or Ohio, or (iii) a day on which banks
         in the States of Maryland, Minnesota, New York or Ohio are authorized or obligated by
         law or executive order to be closed.

         (c)        The  definition  of Eligible  Account in Section  1.01 of the  Purchase  Agreement  is
deleted in its entirety and replaced with the following:

         Eligible Account: Any of (i) an account or accounts maintained with a federal or state
         chartered depository institution or trust company, the long-term unsecured debt
         obligations and short-term unsecured debt obligations of which (or, in the case of a
         depository institution or trust company that is the principal subsidiary of a holding
         company, the debt obligations of such holding company, so long as Moody's is not a
         Rating Agency) are rated by each Rating Agency in one of its two highest long-term and
         its highest short-term rating categories, respectively, at the time any amounts are
         held on deposit therein; provided, that following a downgrade, withdrawal, or
         suspension of such institution's rating  as set forth above, each account shall
         promptly (and in any case within not more than 30 calendar days) be moved to one or
         more segregated trust accounts in the trust department of such institution, or to an
         account at another institution that complies with the above requirements, or (ii) a
         trust account or accounts maintained with the corporate trust department of a federal
         or state chartered depository institution or trust company having capital and surplus
         of not less than $50,000,000, acting in its fiduciary capacity or (iii) any other
         account acceptable to the Rating Agencies, as evidenced in writing. Eligible Accounts
         may bear interest, and may include, if otherwise qualified under this definition,
         accounts maintained with the Trustee.

          (d)     The following is added as the second to last paragraph of Section 6.07 of the Purchase
Agreement:

   Notwithstanding the foregoing provisions of Section 6.07, (i) in the event that during any calendar
year (or applicable portion thereof) the Company services 5% or less of the mortgage loans in a
Securitization Transaction, as calculated by the Master Servicer for such Securitization Transaction, or
(ii) in any calendar year in which an annual report on Form 10-K is not required to be filed with
respect to an issuing entity or Securitization Transaction, then, in each such event, the Company may,
in lieu of providing an assessment of compliance and attestation thereon in accordance with Item 1122 of
Regulation AB, provide (and cause each Subservicer and Subcontractor described above to provide) to the
Depositor and the Master Servicer for such Securitization Transaction, by not later than March 1 of such
calendar year, an Annual Independent Public Accountants' Servicing Report.  If the Company provides an
Annual Independent Public Accountants' Servicing Report pursuant to this provision, then the
certification required to be delivered by the Company (and its Subservicers and Subcontractors) shall be
in the form of Exhibit M-2 attached hereto in.

   (e)   The first paragraph of Section 11.04 of the of the Purchase Agreement is hereby deleted and
replaced with the following:

         This Agreement shall be governed by and construed in accordance with the laws of the State of
New York without giving effect to principles of conflicts of laws and except to the extent preempted by
Federal law and the obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.

         (f)      The Purchase Agreement is hereby amended as of the date hereof by deleting in its
entirety and inserting a new Exhibit J to the Purchase Agreement, a copy of which is annexed hereto as
Exhibit C.

         (g)      The Purchase Agreement is hereby amended as of the date hereof by deleting in its
entirety and inserting a new Exhibit K to the Purchase Agreement, a copy of which is annexed hereto as
Exhibit D.

         (h)      The Purchase Agreement is hereby amended by removing all references to Exhibit M and
replacing them with references to Exhibit M-1.

         (i)      The Purchase Agreement is hereby amended as of the date hereof by adding Exhibit M-2
Purchase Agreement, a copy of which is annexed hereto as Exhibit E.

         10.      Notice Addresses.

           (a)      If to the Assignee:

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:Structured Finance Agency & Trust —BSAAT 2007-1
                  Telecopier No.: (212) 816-5527

           (b)      If to the Assignor:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas  75067
                  Attention: Michelle Viner
                  Facsimile: (214) 626-4889
                  Email: mviner@bear.com

                  With a copy to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New York, NY 10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

           (c)      If to the Company:

                  Fifth Third Mortgage Company
                  38 Fountain Square Plaza
                  MD 1MOB2Y
                  Cincinnatti, Ohio 45263
                  Attention:Stephen Johnson
                  Telecopy: (513) 358-0893

           (d)      If to the Securities Administrator,

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSAAT 2007-1
                  Telecopier No.: (410) 715-2380

         11.      This AAR Agreement  shall be construed in accordance  with the  substantive  laws of the
State of New York  (without  regard to conflict of laws  principles  other than Section  5-1401 of the New
York General  Obligations Law) and the obligations,  rights and remedies of the parties hereunder shall be
determined in accordance with such laws, except to the extent preempted by federal law.

         12.      This AAR  Agreement  shall  inure to the  benefit of the  successors  and assigns of the
parties  hereto.  Any  entity  into which the  Company,  the  Assignor  or the  Assignee  may be merged or
consolidated shall,  without the requirement for any further writing, be deemed the Company,  the Assignor
or the Assignee, respectively, hereunder.

         13.      No term or  provision  of this AAR  Agreement  may be waived  or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         14.      This  AAR  Agreement  shall  survive  the  conveyance  of the  Mortgage  Loans  and  the
assignment of the  Agreements to the extent of the Mortgage  Loans by the Assignor to the Assignee and the
termination of the Agreements.

         15.      This AAR Agreement may be executed  simultaneously  in any number of counterparts,  each
of which  counterparts  shall be deemed to be an original,  and such counterparts  shall constitute and be
one and the same instrument.

         16.      A copy of all assessments, attestations, reports and certifications required to be
delivered by the Servicer under this Agreement and the Purchase Agreement shall be delivered to the
Master Servicer by the date(s) specified herein or therein, and where such documents are required to be
addressed to any party, such addressees shall include the Master Servicer and the Master Servicer shall
be entitled to rely on such documents.





                                             [SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Assignment, Assumption and Recognition Agreement to be
executed by their duly authorized officers as of the date first above written.
EMC MORTGAGE CORPORATION
Assignor


By:  ________________________________________________
Name:
Title:

CITIBANK, N.A., not individually but solely as trustee for the holders
of Bear Stearns ALT-A Trust II 2007-1, Mortgage
Pass-Through Certificates, Series 2007-1, as Assignee


By:__________________________________________________
Name:
Title:

FIFTH THIRD MORTGAGE COMPANY,
Company


By:__________________________________________________
Name:
Title:

ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________________________
Name:
Title:



ACKNOWLEDGED AND AGREED:



STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.



By:__________________________________________________
Name:
Title




--------------------------------------------------------------------------------




                                                EXHIBIT A

                                          Mortgage Loan Schedule

                                         [Provided Upon Request]






--------------------------------------------------------------------------------




                                                EXHIBIT B

                                    PURCHASE AGREEMENT AND TERM SHEET

                                         [Provided Upon Request]






--------------------------------------------------------------------------------




                                                EXHIBIT C
                                                EXHIBIT J

                                         REPORTING DATA FOR MONTHLY REPORT
                                      Standard File Layout - Master Servicing
______________________________________________________________________________________________________________________________________
          Column Name                              Description                       Decimal           Format Comment          Max
                                                                                                                               Size
______________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                  A value assigned by the Servicer to define a                   Text up to 10 digits           20
                                  group of loans.
______________________________________________________________________________________________________________________________________
LOAN_NBR                          A unique identifier assigned to each loan by                   Text up to 10 digits           10
                                  the investor.
______________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                 A unique number assigned to a loan by the                      Text up to 10 digits           10
                                  Servicer.  This may be different than the
                                  LOAN_NBR.
______________________________________________________________________________________________________________________________________
BORROWER_NAME                     The borrower name as received in the file.                     Maximum length of 30           30
                                  It is not separated by first and last name.                    (Last, First)
______________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                     Scheduled monthly principal and scheduled             2        No commas(,) or dollar         11
                                  interest payment that a borrower is expected                   signs ($)
                                  to pay, P&I constant.
______________________________________________________________________________________________________________________________________
NOTE_INT_RATE                     The loan interest rate as reported by the             4        Max length of 6                 6
                                  Servicer.
______________________________________________________________________________________________________________________________________
NET_INT_RATE                      The loan gross interest rate less the service         4        Max length of 6                 6
                                  fee rate as reported by the Servicer.
______________________________________________________________________________________________________________________________________
SERV_FEE_RATE                     The servicer's fee rate for a loan as                 4        Max length of 6                 6
                                  reported by the Servicer.
______________________________________________________________________________________________________________________________________
SERV_FEE_AMT                      The servicer's fee amount for a loan as               2        No commas(,) or dollar         11
                                  reported by the Servicer.                                      signs ($)
______________________________________________________________________________________________________________________________________
NEW_PAY_AMT                       The new loan payment amount as reported by            2        No commas(,) or dollar         11
                                  the Servicer.                                                  signs ($)
______________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                     The new loan rate as reported by the Servicer.        4        Max length of 6                 6
______________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                    The index the Servicer is using to calculate          4        Max length of 6                 6
                                  a forecasted rate.
______________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                 The borrower's actual principal balance at            2        No commas(,) or dollar         11
                                  the beginning of the processing cycle.                         signs ($)
______________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                 The borrower's actual principal balance at            2        No commas(,) or dollar         11
                                  the end of the processing cycle.                               signs ($)
______________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE            The date at the end of processing cycle that                   MM/DD/YYYY                     10
                                  the borrower's next payment is due to the
                                  Servicer, as reported by Servicer.
______________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                   The first curtailment amount to be applied.           2        No commas(,) or dollar         11
                                                                                                 signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                  The curtailment date associated with the                       MM/DD/YYYY                     10
                                  first curtailment amount.
______________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                   The curtailment interest on the first                 2        No commas(,) or dollar         11
                                  curtailment amount, if applicable.                             signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                   The second curtailment amount to be applied.          2        No commas(,) or dollar         11
                                                                                                 signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                  The curtailment date associated with the                       MM/DD/YYYY                     10
                                  second curtailment amount.
______________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                   The curtailment interest on the second                2        No commas(,) or dollar         11
                                  curtailment amount, if applicable.                             signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                   The third curtailment amount to be applied.           2        No commas(,) or dollar         11
                                                                                                 signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                  The curtailment date associated with the                       MM/DD/YYYY                     10
                                  third curtailment amount.
______________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                    The curtailment interest on the third                 2        No commas(,) or dollar         11
                                  curtailment amount, if applicable.                             signs ($)
______________________________________________________________________________________________________________________________________
PIF_AMT                           The loan "paid in full" amount as reported by         2        No commas(,) or dollar         11
                                  the Servicer.                                                  signs ($)
______________________________________________________________________________________________________________________________________
PIF_DATE                          The paid in full date as reported by the                       MM/DD/YYYY                     10
                                  Servicer.
______________________________________________________________________________________________________________________________________
ACTION_CODE                       The standard FNMA numeric code used to                         Action Code Key:                2
                                  indicate the default/delinquent status of a                    15=Bankruptcy,
                                  particular loan.                                               30=Foreclosure, , 60=PIF,
                                                                                                 63=Substitution,
                                                                                                 65=Repurchase,70=REO
______________________________________________________________________________________________________________________________________
INT_ADJ_AMT                       The amount of the interest adjustment as              2        No commas(,) or dollar         11
                                  reported by the Servicer.                                      signs ($)
______________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT            The Soldier and Sailor Adjustment amount, if          2        No commas(,) or dollar         11
                                  applicable.                                                    signs ($)
______________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                  The Non Recoverable Loan Amount, if                   2        No commas(,) or dollar         11
                                  applicable.                                                    signs ($)
______________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                     The amount the Servicer is passing as a loss,         2        No commas(,) or dollar         11
                                  if applicable.                                                 signs ($)
______________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                The scheduled outstanding principal amount            2        No commas(,) or dollar         11
                                  due at the beginning of the cycle date to be                   signs ($)
                                  passed through to investors.
______________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                The scheduled principal balance due to                2        No commas(,) or dollar         11
                                  investors at the end of a processing cycle.                    signs ($)
______________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                    The scheduled principal amount as reported by         2        No commas(,) or dollar         11
                                  the Servicer for the current cycle -- only                     signs ($)
                                  applicable for Scheduled/Scheduled Loans.
______________________________________________________________________________________________________________________________________
SCHED_NET_INT                     The scheduled gross interest amount less the          2        No commas(,) or dollar         11
                                  service fee amount for the current cycle as                    signs ($)
                                  reported by the Servicer -- only applicable
                                  for Scheduled/Scheduled Loans.
______________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                     The actual principal amount collected by the          2        No commas(,) or dollar         11
                                  Servicer for the current reporting cycle --                    signs ($)
                                  only applicable for Actual/Actual Loans.
______________________________________________________________________________________________________________________________________
                                  The actual gross interest amount less the
                                  service fee amount for the current reporting                   No commas(,) or dollar
ACTL_NET_INT                      cycle as reported by the Servicer -- only             2        signs ($)                      11
                                  applicable for Actual/Actual Loans.
______________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT               The penalty amount received when a borrower           2        No commas(,) or dollar         11
                                  prepays on his loan as reported by the                         signs ($)
                                  Servicer.
______________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED            The prepayment penalty amount for the loan            2        No commas(,) or dollar         11
                                  waived by the servicer.                                        signs ($)
______________________________________________________________________________________________________________________________________
MOD_DATE                          The Effective Payment Date of the                              MM/DD/YYYY                     10
                                  Modification for the loan.
______________________________________________________________________________________________________________________________________
MOD_TYPE                          The Modification Type.                                         Varchar - value can be         30
                                                                                                 alpha or numeric
______________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT            The current outstanding principal and                 2        No commas(,) or dollar         11
                                  interest advances made by Servicer.                            signs ($)
______________________________________________________________________________________________________________________________________
                                  Flag to indicate if the repurchase of a loan                   Y=Breach
                                  is due to a breach of Representations and                      N=NO Breach                     1
BREACH_FLAG                       Warranties                                                     Let blank if N/A
______________________________________________________________________________________________________________________________________



Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT

For Month Ended:     mm/dd/yyyy             Servicer Name______________________________
Prepared by:________________________________Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending      Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amou       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________
Principal Calculation
1. Monthly Principal Due                                                             +           $0.00
                                                                                     __________________
2. Current Curtailments                                                              +           $0.00
                                                                                     __________________
3. Liquidations                                                                      +           $0.00
                                                                                      __________________
4. Other (attach explanation)                                                        +           $0.00
                                                                                     __________________
5. Principal Due                                                                                 $0.00
                                                                                     __________________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                     __________________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                     __________________
8. Servicing Fees                                                                    -           $0.00
                                                                                     __________________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                     __________________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                     __________________
Remittance Calculation
11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                     __________________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                     __________________
13. Total Realized gains                                                             +           $0.00
                                                                                     __________________
14. Total Realized Losses                                                            -           $0.00
                                                                                     __________________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                     __________________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                     __________________
17. Other (attach explanation)                                                                  $0.00
                                                                                     __________________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                     __________________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________
   Total No.       Total No.                                     In                     Total Dollar
                                                                          Real Estate
      of               of          30-     60-   90 or more  Foreclosure                 Amount of
                                                                             Owned
     Loans       Delinquencies     Days   Days      Days     (Optional)                Delinquencies
                                                                          (Optional)
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                       BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                EXHIBIT D

                                                EXHIBIT K

Exhibit K   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
_________________________________________________________________________________________________________________________________________
Column/Header Name                                                     Description                            Decimal    Format Comment
_________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                             A unique number assigned to a loan by the Servicer.  This
                                              may be different than the LOAN_NBR
_________________________________________________________________________________________________________________________________________
LOAN_NBR                                      A unique identifier assigned to each loan by the originator.
_________________________________________________________________________________________________________________________________________
CLIENT_NBR                                    Servicer Client Number
_________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                             Contains a unique number as assigned by an external servicer
                                              to identify a group of loans in their system.
_________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                           First Name of the Borrower.
_________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                            Last name of the borrower.
_________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                  Street Name and Number of Property
_________________________________________________________________________________________________________________________________________
PROP_STATE                                    The state where the  property located.
_________________________________________________________________________________________________________________________________________
PROP_ZIP                                      Zip code where the property is located.
_________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                        The date that the borrower's next payment is due to the                    MM/DD/YYYY
                                              servicer at the end of processing cycle, as reported by
                                              Servicer.
_________________________________________________________________________________________________________________________________________
LOAN_TYPE                                     Loan Type (i.e. FHA, VA, Conv)
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                         The date a particular bankruptcy claim was filed.                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                       The chapter under which the bankruptcy was filed.
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                           The case number assigned by the court to the bankruptcy
                                              filing.
_________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                        The payment due date once the bankruptcy has been approved                 MM/DD/YYYY
                                              by the courts
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                    The Date The Loan Is Removed From Bankruptcy. Either by                    MM/DD/YYYY
                                              Dismissal, Discharged and/or a Motion For Relief Was
                                              Granted.
_________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                            The Date The Loss Mitigation Was Approved By The Servicer                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                 The Type Of Loss Mitigation Approved For A Loan Such As;
_________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                        The Date The Loss Mitigation /Plan Is Scheduled To End/Close               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                        The Date The Loss Mitigation Is Actually Completed                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                          The date DA Admin sends a letter to the servicer with                      MM/DD/YYYY
                                              instructions to begin foreclosure proceedings.
_________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                        Date File Was Referred To Attorney to Pursue Foreclosure                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                              Notice of 1st legal filed by an Attorney in a Foreclosure                  MM/DD/YYYY
                                              Action
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                     The date by which a foreclosure sale is expected to occur.                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                              The actual date of the foreclosure sale.                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                               The amount a property sold for at the foreclosure sale.            2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                           The date the servicer initiates eviction of the borrower.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                       The date the court revokes legal possession of the property                MM/DD/YYYY
                                              from the borrower.
_________________________________________________________________________________________________________________________________________
LIST_PRICE                                    The price at which an REO property is marketed.                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
LIST_DATE                                     The date an REO property is listed at a particular price.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OFFER_AMT                                     The dollar value of an offer for an REO property.                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                               The date an offer is received by DA Admin or by the Servicer.              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                              The date the REO sale of the property is scheduled to close.               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                       Actual Date Of REO Sale                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                 Classification of how the property is occupied.
_________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                           A code that indicates the condition of the property.
_________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                          The date a  property inspection is performed.                              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                The date the appraisal was done.                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                  The current "as is" value of the property based on brokers        2
                                              price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                             The amount the property would be worth if repairs are              2
                                              completed pursuant to a broker's price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
If applicable:
_________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                            FNMA Code Describing Status of Loan
_________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                            The circumstances which caused a borrower to stop paying on
                                              a loan.   Code indicates the reason why the loan is in
                                              default for this cycle.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                           Date Mortgage Insurance Claim Was Filed With Mortgage                      MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                  Amount of Mortgage Insurance Claim Filed                                   No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                            Date Mortgage Insurance Company Disbursed Claim Payment                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                             Amount Mortgage Insurance Company Paid On Claim                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                         Date Claim Was Filed With Pool Insurance Company                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                Amount of Claim Filed With Pool Insurance Company                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                          Date Claim Was Settled and The Check Was Issued By The Pool                MM/DD/YYYY
                                              Insurer
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                           Amount Paid On Claim By Pool Insurance Company                     2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                    Date FHA Part A Claim Was Filed With HUD                                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                           Amount of FHA Part A Claim Filed                                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                     Date HUD Disbursed Part A Claim Payment                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                      Amount HUD Paid on Part A Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                     Date FHA Part B Claim Was Filed With HUD                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                            Amount of FHA Part B Claim Filed                                 2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                       Date HUD Disbursed Part B Claim Payment                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                      Amount HUD Paid on Part B Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                            Date VA Claim Was Filed With the Veterans Admin                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                             Date Veterans Admin. Disbursed VA Claim Payment                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                              Amount Veterans Admin. Paid on VA Claim                           2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                        The date the Motion for Relief was filed                               10  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                The foreclosure sale bid amount                                        11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                              The foreclosure sales results: REO, Third Party, Conveyance
                                              to HUD/VA
_________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                  The net proceeds from the sale of the REO property.                        No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
BPO_DATE                                      The date the BPO was done.
_________________________________________________________________________________________________________________________________________
CURRENT_FICO                                  The current FICO score
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                       The date the Hazard Claim was filed with the Hazard                    10  MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                              The amount of the Hazard Insurance Claim filed.                        11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                        The date the Hazard Insurance Company disbursed the claim              10  MM/DD/YYYY
                                              payment.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                         The amount the Hazard Insurance Company paid on the claim.             11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
ACTION_CODE                                   Indicates loan status                                                      Number
_________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                          Number
_________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                            As defined in the Servicing Agreement                                      Number
_________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      __________________________________________________________________________________
                            Status Code        Status Description
                      __________________________________________________________________________________
                                09             Forbearance
                      __________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      __________________________________________________________________________________
                                24             Government Seizure
                      __________________________________________________________________________________
                                26             Refinance
                      __________________________________________________________________________________
                                27             Assumption
                      __________________________________________________________________________________
                                28             Modification
                      __________________________________________________________________________________
                                29             Charge-Off
                      __________________________________________________________________________________
                                30             Third Party Sale
                      __________________________________________________________________________________
                                31             Probate
                      __________________________________________________________________________________
                                32             Military Indulgence
                      __________________________________________________________________________________
                                43             Foreclosure Started
                      __________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      __________________________________________________________________________________
                                49             Assignment Completed
                      __________________________________________________________________________________
                                61             Second Lien Considerations
                      __________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      __________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      __________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      __________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      __________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      __________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      __________________________________________________________________________________




--------------------------------------------------------------------------------




                                                EXHIBIT E

                                               EXHIBIT M-2


                                      FORM OF COMPANY CERTIFICATION

         Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY
                  PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),   certify  to  [the  Purchaser],  [the  Depositor],  and  the  [Master  Servicer]  [Securities
Administrator]  [Trustee],  and their  officers,  with the  knowledge  and intent that they will rely upon
this certification, that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in
         accordance with Item 1123 of Regulation AB (the "Compliance  Statement"),  the Annual Independent
         Public  Accountants'  Servicing Report (as defined in the Agreement),  and all servicing reports,
         officer's  certificates and other information  relating to the servicing of the Mortgage Loans by
         the  Company  during  200[ ] that  were  delivered  by the  Company  to the  [Depositor]  [Master
         Servicer]  [Securities  Administrator]  [Trustee]  pursuant to the Agreement  (collectively,  the
         "Company Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,
         does not  contain  any  untrue  statement  of a material  fact or omit to state a  material  fact
         necessary  to make the  statements  made,  in the light of the  circumstances  under  which  such
         statements  were made, not  misleading  with respect to the period of time covered by the Company
         Servicing Information;

                  (3)      Based on my knowledge,  all of the Company Servicing Information required to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] [Trustee];

                  (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as
         servicer under the Agreement,  and based on my knowledge and the compliance  review  conducted in
         preparing the Compliance  Statement and except as disclosed in the  Compliance  Statement and the
         Annual  Independent  Public  Accountants'   Servicing  Report,  the  Company  has  fulfilled  its
         obligations under the Agreement in all material respects; and

                  (5)      The Compliance  Statement  required to be delivered by the Company  pursuant to
         the Agreement,  and the Annual  Independent Public  Accountants'  Servicing Report required to be
         provided by the Company  and by any  Subservicer  and  Subcontractor  pursuant to the  Agreement,
         have  been  provided  to  the  [Depositor]   [Master   Servicer].   Any  material   instances  of
         noncompliance  described  in  such  reports  have  been  disclosed  to  the  [Depositor]  [Master
         Servicer].  Any  material  instance  of  noncompliance  with  the  Servicing  Criteria  has  been
         disclosed in such reports.



                                                             Date:  _________________________


                                                             By:      _______________________________
                                                             Name:
                                                             Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-3

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment, Assumption and Recognition Agreement (this "AAR Agreement") made as of
August 31, 2007, among EMC Mortgage Corporation (the "Assignor"), Citibank, N.A., not individually but
solely as trustee for the holders of the Bear Stearns ALT-A Trust II 2007-1, Mortgage Pass-Through
Certificates, Series 2007-1 (the "Assignee") and HSBC Mortgage Corporation (USA) (the "Company").

         Whereas, the Assignor purchased certain residential mortgage loans (the "Mortgage Loans")
listed on Attachment 1 annexed hereto (the "Mortgage Loan Schedule") from the Company pursuant to the
Restated Purchase, Warranties and Servicing Agreement, dated as of September 1, 2005, as amended by
Amendment Reg AB (the "Amendment Reg AB"), dated as of November 7, 2005 (as amended, the "Agreement"),
between the Company and the Assignor and pursuant to which the Company agreed to service the Mortgage
Loans shall be subject to the terms of this AAR Agreement; and

         In consideration of the mutual promises and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Agreement and the Mortgage Loans now serviced by Company for Assignor, shall be subject
to the terms of this AAR Agreement.  Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Agreement.

         Assignment and Assumption

           1.       Except as expressly  provided for herein,  the Assignor  hereby grants,  transfers and
   assigns to the  Assignee  all of its right,  title and  interest  as in, to and under (a) the  Mortgage
   Loans and (b) the Agreement;  provided, however, that the Assignor is not assigning to the Assignee any
   of its right,  title or interest,  in, to and under the  Agreement  with  respect to any mortgage  loan
   other than the  Mortgage  Loans  listed on  Attachment  1.  Notwithstanding  anything  to the  contrary
   contained  herein,  the Assignor  specifically  reserves and does not assign to the Assignee any right,
   title and interest in, to or under the  representations  and  warranties  contained in Section 3.01 and
   Section 3.02 of the Agreement  and the Assignor is retaining  the right to enforce the  representations
   and  warranties  set forth in those  sections  against the Company.  Except as is  otherwise  expressly
   provided  herein,  the Assignor makes no  representations,  warranties or covenants to the Assignee and
   the Assignee  acknowledges  that the Assignor has no obligations to the Assignee under the terms of the
   Agreement or otherwise relating to the transaction contemplated herein (including,  but not limited to,
   any obligation to indemnify the Assignee).

Representations, Warranties and Covenants

           2.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         [reserved];

         Attached  hereto as Attachment 2 is a true and accurate copy of the  Agreement,  which is in full
force and  effect as of the date  hereof and the  provisions  of which  have not been  waived,  amended or
modified in any respect, nor has any notice of termination been given thereunder;

         Assignor  is the lawful  owner of the  Mortgage  Loans with full right to transfer  the  Mortgage
Loans and any and all of its interests,  rights and obligations  under the Agreement as they relate to the
Mortgage  Loans,  free and clear from any and all claims and  encumbrances;  and upon the  transfer of the
Mortgage Loans to Assignee as  contemplated  herein and in the Mortgage Loan Servicing  Agreement dated as
of August 31, 2007 between the Assignor and  Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
Assignee  shall  have good title to each and every  Mortgage  Loan,  as well as any and all of  Assignor's
interests and rights under the Agreement as they relate to the Mortgage  Loans,  free and clear of any and
all liens, claims and encumbrances;

         There are no offsets,  counterclaims  or other defenses  available to Company with respect to the
Mortgage Loans;

         Assignor  has no  knowledge  of,  and has not  received  notice  of, any  waivers  under,  or any
modification of, any Mortgage Loan;

         Assignor  is  duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and sell
the Mortgage Loans;

         Assignor has full corporate  power and authority to execute,  deliver and perform its obligations
under this AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the
transactions  contemplated  by this AAR  Agreement is in the ordinary  course of  Assignor's  business and
will not  conflict  with,  or result  in a breach  of,  any of the  terms,  conditions  or  provisions  of
Assignor's charter or by-laws or any legal  restriction,  or any material agreement or instrument to which
Assignor  is now a  party  or by  which  it is  bound,  or  result  in the  violation  of any  law,  rule,
regulation,  order,  judgment or decree to which  Assignor or its  property  is  subject.  The  execution,
delivery  and  performance  by  Assignor  of  this  AAR  Agreement  and  the  consummation  by it  of  the
transactions  contemplated  hereby,  have been duly  authorized by all necessary  corporate  action on the
part of Assignor.  This AAR  Agreement  has been duly executed and delivered by Assignor and, upon the due
authorization,  execution  and  delivery by Assignee and Company,  will  constitute  the valid and legally
binding  obligation  of Assignor  enforceable  against  Assignor in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         No consent,  approval,  order or authorization of, or declaration,  filing or registration  with,
any  governmental  entity is required to be obtained or made by Assignor in connection with the execution,
delivery or performance by Assignor of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

         Neither  Assignor nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Mortgage  Loans or any interest in the Mortgage  Loans,  or solicited any offer
to buy or accept a transfer,  pledge or other  disposition of the Mortgage  Loans,  or any interest in the
Mortgage Loans or otherwise  approached or negotiated  with respect to the Mortgage Loans, or any interest
in the  Mortgage  Loans  with any  Person in any  manner,  or made any  general  solicitation  by means of
general  advertising  or in any  other  manner,  or taken  any  other  action  which  would  constitute  a
distribution  of the  Mortgage  Loans under the  Securities  Act of 1933,  as amended  (the "1933 Act") or
which would  render the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto;

         The Assignor  has received  from  Company,  and has  delivered  to the  Assignee,  all  documents
required to be delivered  to Assignor by the Company  prior to the date hereof  pursuant to the  Agreement
with respect to the Mortgage  Loans and has not  received,  and has not  requested  from the Company,  any
additional documents; and

         There is no action,  suit,  proceeding,  investigation  or  litigation  pending or, to Assignor's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignor,  would adversely affect Assignor's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignor's ability to perform its obligations under this AAR Agreement.

           3.       Assignee  warrants and represents to, and covenants  with,  Assignor and Company as of
   the date hereof:

         Assignee  is  duly  organized,  validly  existing  and in good  standing  under  the  laws of the
jurisdiction of its  organization  and has all requisite power and authority to hold the Mortgage Loans as
trustee  on behalf of the  holders  of the Bear  Stearns  ALT-A  Trust II  2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1;

         Assignee has full corporate  power and authority to execute,  deliver and perform its obligations
under this AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the
transactions  contemplated  by this AAR  Agreement is in the ordinary  course of  Assignee's  business and
will not  conflict  with,  or result  in a breach  of,  any of the  terms,  conditions  or  provisions  of
Assignee's charter or by-laws or any legal  restriction,  or any material agreement or instrument to which
Assignee  is now a  party  or by  which  it is  bound,  or  result  in the  violation  of any  law,  rule,
regulation,  order,  judgment or decree to which  Assignee or its  property  is  subject.  The  execution,
delivery  and  performance  by  Assignee  of  this  AAR  Agreement  and  the  consummation  by it  of  the
transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of
Assignee.  This AAR  Agreement  has been  duly  executed  and  delivered  by  Assignee  and,  upon the due
authorization,  execution  and  delivery by Assignor and Company,  will  constitute  the valid and legally
binding  obligation  of Assignee  enforceable  against  Assignee in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

         No consent,  approval,  order or authorization of, or declaration,  filing or registration  with,
any  governmental  entity is required to be obtained or made by Assignee in connection with the execution,
delivery or performance by Assignee of this AAR Agreement,  or the  consummation by it of the transactions
contemplated hereby;

         There is no action,  suit,  proceeding,  investigation  or  litigation  pending or, to Assignee's
knowledge,  threatened,  which  either in any instance or in the  aggregate,  if  determined  adversely to
Assignee,  would adversely affect Assignee's  execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignee's ability to perform its obligations under this AAR Agreement; and

         Assignee  assumes  for the benefit of each of the  Assignor  and the Company all of the rights of
the Purchaser under  the Agreement with respect to the Mortgage Loans.

           4.       Company  warrants and represents to, and covenants  with,  Assignor and Assignee as of
   the date hereof:

         [reserved];

         Attached  hereto as Attachment 2 is a true and accurate copy of the  Agreement,  which is in full
force and  effect as of the date  hereof and the  provisions  of which  have not been  waived,  amended or
modified in any respect, nor has any notice of termination been given thereunder;

         Company  is  duly  organized,  validly  existing  and in  good  standing  under  the  laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Mortgage
Loans and otherwise to perform its obligations under the Agreement;

         Company has full corporate  power and authority to execute,  deliver and perform its  obligations
under this AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the
transactions  contemplated by this AAR Agreement is in the ordinary course of Company's  business and will
not conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of Company's
charter or by-laws or any legal  restriction,  or any material agreement or instrument to which Company is
now a party or by which it is bound,  or result in the  violation  of any law,  rule,  regulation,  order,
judgment or decree to which Company or its property is subject.  The execution,  delivery and  performance
by Company of this AAR Agreement  and the  consummation  by it of the  transactions  contemplated  hereby,
have been duly  authorized by all necessary  corporate  action on the part of Company.  This AAR Agreement
has been duly executed and delivered by Company,  and, upon the due authorization,  execution and delivery
by  Assignor  and  Assignee,  will  constitute  the valid  and  legally  binding  obligation  of  Company,
enforceable  against  Company in  accordance  with its terms  except as  enforceability  may be limited by
bankruptcy,  reorganization,  insolvency,  moratorium  or other  similar  laws now or  hereafter in effect
relating to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

         No consent,  approval,  order or authorization of, or declaration,  filing or registration  with,
any  governmental  entity is required to be obtained or made by Company in connection  with the execution,
delivery or performance by Company of this AAR Agreement,  or the  consummation by it of the  transactions
contemplated hereby;

         The Company  shall  establish a Custodial  Account and an Escrow  Account  under the Agreement in
favor of the Assignee with respect to the Mortgage  Loans  separate from the Custodial  Account and Escrow
Account previously established under the Agreement in favor of Assignor;

         No  event  has  occurred  from the  Closing  Date to the  date  hereof  which  would  render  the
representations  and warranties as to the related  Mortgage Loans made by the Company in Sections 3.01 and
3.02 of the Agreement to be untrue in any material respect; and

         Neither  this  AAR  Agreement  nor any  certification,  statement,  report  or  other  agreement,
document  or  instrument  furnished  or to be  furnished  by the Company  pursuant  to this AAR  Agreement
contains or will  contain any  materially  untrue  statement of fact or omits or will omit to state a fact
necessary to make the statements contained therein not misleading.

           5.       Assignor  hereby  agrees to indemnify and hold the Assignee  (and its  successors  and
   assigns) harmless against any and all claims, losses,  penalties,  fines,  forfeitures,  legal fees and
   related costs, judgments,  and any other costs, fees and expenses that Assignee (and its successors and
   assigns) may sustain in any way related to any breach of the  representations or warranties of Assignor
   set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

           6.       From and after the date  hereof,  Company  shall  recognize  Assignee  as owner of the
   Mortgage  Loans,  and  acknowledges  that the  Mortgage  Loans  are  intended  to be part of a REMIC or
   multiple  REMICs,  and will service the Mortgage Loans in accordance with the Agreement (as modified by
   this AAR  Agreement)  but in no event in a manner that would (i) cause any such intended  REMIC to fail
   to  qualify  as a REMIC  or (ii)  result  in the  imposition  of a tax upon  any  such  intended  REMIC
   (including but not limited to the tax on prohibited  transactions  as defined in Section  860F(a)(2) of
   the Code and the tax on  contributions  to a REMIC set forth in Section 860G(d) of the Code). It is the
   intention of Assignor,  Company and Assignee that this AAR Agreement  shall be binding upon and for the
   benefit of the respective  successors and assigns of the parties  hereto.  Neither Company nor Assignor
   shall amend or agree to amend, modify,  waive, or otherwise alter any of the terms or provisions of the
   Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way  affect  the
   Mortgage Loans without the prior written consent of Assignee.

           7.       Notwithstanding  any term  hereof to the  contrary,  it is  expressly  understood  and
   agreed by the parties  hereto that (i) the execution and delivery of this AAR Agreement by the Assignee
   is solely in its capacity as trustee (in such capacity,  the "Trustee") for Bear Stearns ALT-A Trust II
   2007-1, Mortgage Pass-Through  Certificates,  Series 2007-1 (the "Trust"),  pursuant to the Pooling and
   Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as of August 1, 2007,  among SAMI
   II, the Assignor,  the Assignee and Wells Fargo Bank,  National  Association,  as master  servicer (the
   "Master Servicer") and as securities administrator, (ii) each of the representations,  undertakings and
   agreements  herein made on behalf of the Trust is made and  intended  not as personal  representations,
   undertakings  and  agreements  of the Assignee but is made and intended for the purpose of binding only
   the Trust and (iii) under no circumstances  shall the Assignee be personally  liable for the payment of
   any  indebtedness  or expenses  of the  Assignee or the Trust or be liable for the breach or failure of
   any obligation,  representation,  warranty or covenant made or undertaken by the Assignee, the Assignor
   or the Trust under the  Agreement or the Pooling and  Servicing  Agreement.  Any  recourse  against the
   Assignee  in  respect  of any  obligations  it may have  under  or  pursuant  to the  terms of this AAR
   Agreement  shall be limited  solely to the assets it may hold as trustee of Bear Stearns ALT-A Trust II
   2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

Modification of the Agreement
         8.       The Company and Assignor hereby amend the Agreement as follows:

         a.       The following definitions are added to Article I of the Agreement:

         Annual  Independent  Public  Accountants'  Servicing  Report:  A  report  of a  firm  of
         independent  public  accountants  which  is  a  member  of  the  American  Institute  of
         Certified  Public  Accountants  to the  effect  that  such  firm  has  examined  certain
         documents  and  records  relating to the  servicing  of the  Mortgage  Loans or mortgage
         loans  similar in nature to the  Mortgage  Loans by the Company and that such firm is of
         the opinion that the provisions of this Agreement or similar  servicing  agreements have
         been complied with, and that, on the basis of such examination  conducted  substantially
         in  compliance  with the  Uniform  Single  Attestation  Program  for  Mortgage  Bankers,
         nothing  has  come  to the  attention  of such  firm  which  would  indicate  that  such
         servicing has not been  conducted in compliance  therewith,  except (i) such  exceptions
         such firm shall  believe to be  immaterial,  and (ii) such other  exceptions as shall be
         set forth in such report. No Annual  Independent  Public  Accountants'  Servicing Report
         shall  contain  any  provision  restricting  the  use of  such  report  by the  Company,
         including  any  prohibition  on the  inclusion of any such report in any filing with the
         Commission.

         Assignee: Citibank, N.A., as trustee for the holders of the Bear Stearns ALT-A Trust
         II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

         Delinquent:  The delinquency  method used for calculations  with respect to the Mortgage
         Loans  will be in  accordance  with the  methodology  used by lenders  regulated  by the
         Office of Thrift  Supervision.  Under this method,  a Mortgage  Loan is  considered  "30
         days or more  Delinquent"  if the borrower  fails to make a scheduled  payment  prior to
         the close of business on the Mortgage  Loan's first  succeeding  due date.  For example,
         if a  securitization  had a  closing  date  occurring  in August  and a cut-off  date of
         August 1, a Mortgage Loan with a payment due on August 1 that remained  unpaid as of the
         close of business on August 31 would not be  described as 30 days  delinquent  as of the
         cut-off date.  Such  Mortgage  Loan with a payment due on August 1 that remained  unpaid
         as of the close of business on August 31 would be  described  as 30 days  delinquent  as
         of the cut-off date. A Mortgage Loan would be  considered  "60 days or more  Delinquent"
         with respect to such  scheduled  payment if such  scheduled  payment were not made prior
         to the close of business on the  Mortgage  Loan's  second  succeeding  due date  (or, in
         the  preceding  example,  if the  Mortgage  Loan  with a payment  due on May 1  remained
         unpaid  as of the  close of  business  on  August  31).  Similarly  for "90 days or more
         Delinquent"  and so on.  Unless  otherwise  specified,  with  respect  to  any  date  of
         determination,  determinations  of delinquency  are made as of the last day of the prior
         calendar  month.  Mortgage  Loans  with Due  Dates  which are not the first of the month
         are treated as if the Due Date was the first of the following month.

         Depositor:  SAMI II.

         Mortgage Loans:  The mortgage loans identified on Exhibit E-3.

         Master Servicer: Wells Fargo Bank, N.A. or its permitted successors in interest who
         meet the qualifications of the Pooling and Servicing Agreement and this Agreement.

         Nonrecoverable Advance: Any advance previously made by the Company pursuant to Section
         5.03 or any Servicing Advance which, in the good faith judgment of the Company, may
         not be ultimately recoverable by the Company from Liquidation Proceeds or otherwise.
         The determination by the Company that it has made a Nonrecoverable Advance, shall be
         evidenced by an Officer's Certificate of the Company delivered to the Purchaser and
         the Master Servicer and detailing the reasons for such determination.

         Pooling and Servicing Agreement: That certain pooling and servicing agreement, dated
         as of August 1, 2007, among SAMI II, the Trustee, the Master Servicer, the Guarantor
         and the Purchaser.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Trust:  The trust created pursuant to the Pooling and Servicing Agreement for the Bear
         Stearns ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.
         Trustee: Citibank, N.A., or its successor in interest, or any successor trustee
         appointed as provided in the Pooling and Servicing Agreement.

         b.       The  definition  of  Business  Day is  deleted in its  entirety  and  replaced  with the
following:

         Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal holiday in
         the States of New York, Maryland or Minnesota, or (iii) a day on which banks in the
         States of New York, Maryland or Minnesota are authorized or obligated by law or
         executive order to be closed.

         c.       The  definition  of Custodial  Account is deleted in its entirety and replaced  with the
following:

         Custodial Account: Each separate demand account or accounts created and maintained
         pursuant to Section 4.04 which shall be entitled "HSBC Mortgage Corporation (USA), as
         Servicer, in trust for Citibank, N.A., as trustee for the holders of the Bear Stearns
         ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1," and shall
         be established in an Eligible Account.

         d.       The  definition  of Escrow  Account is deleted in its  entirety  and  replaced  with the
following:

         Escrow Account: Each separate trust account or accounts created and maintained
         pursuant to Section 4.06 which shall be entitled "HSBC Mortgage Corporation (USA), as
         Servicer, in trust for Citibank, N.A., as trustee for the holders of the Bear Stearns
         ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1," and shall
         be established in an Eligible Account.

         e.       The  definition  of Permitted  Investments  is deleted in its entirety and replaced with
the following:

         Permitted Investments:  Any one or more of the following obligations or securities:

                   (i)     direct obligations of, and obligations fully guaranteed by the United
         States of America or any agency or instrumentality of the United States of America the
         obligations of which are backed by the full faith and credit of the United States of
         America;

                   (ii)  (a) demand or time deposits, federal funds or bankers' acceptances
         issued by any depository institution or trust company incorporated under the laws of
         the United States of America or any state thereof and subject to supervision and
         examination by federal and/or state banking authorities, provided that the commercial
         paper and/or the short-term deposit rating and/or the long-term unsecured debt
         obligations or deposits of such depository institution or trust company at the time of
         such investment or contractual commitment providing for such investment are rated in
         the highest ratings category for short-term securities or in one of the two highest
         rating categories for long-term securities, as applicable, by each Rating Agency and
         (b) any other demand or time deposit or certificate of deposit that is fully insured
         by the FDIC;

                   (iii)  repurchase obligations with a term not to exceed thirty (30) days and
         with respect to (a) any security described in clause (i) above and entered into with a
         depository institution or trust company (acting as principal) described in clause
         (ii)(a) above;

                  (iv)  securities bearing interest or sold at a discount issued by any
         corporation incorporated under the laws of the United States of America or any state
         thereof that are rated in the highest ratings category for short-term securities or in
         one of the two highest rating categories for long-term securities, as applicable, by
         each Rating Agency at the time of such investment or contractual commitment providing
         for such investment; provided, however, that securities issued by any particular
         corporation will not be Permitted Investments to the extent that investments therein
         will cause the then outstanding principal amount of securities issued by such
         corporation and held as Permitted Investments to exceed 10% of the aggregate
         outstanding principal balances of all of the Mortgage Loans and Permitted Investments;

                   (v)  commercial paper (including both non-interest-bearing discount
         obligations and interest-bearing obligations payable on demand or on a specified date
         not more than one year after the date of issuance thereof) which are rated in the
         highest ratings category for short-term securities or in one of the two highest rating
         categories for long-term securities, as applicable, by each Rating Agency at the time
         of such investment;

                   (vi)  any other demand, money market or time deposit, obligation, security or
         investment as may be acceptable to each Rating Agency as evidenced in writing by each
         Rating Agency; and

                   (vii)  any money market funds the collateral of which consists of obligations
         fully guaranteed by the United States of America or any agency or instrumentality of
         the United States of America the obligations of which are backed by the full faith and
         credit of the United States of America (which may include repurchase obligations
         secured by collateral described in clause (i)) and other securities and which money
         market funds are rated in the highest ratings category for short-term securities or in
         one of the two highest rating categories for long-term securities, as applicable, by
         each Rating Agency.

         provided, however, that no instrument or security shall be a Permitted Investment if
         such instrument or security evidences a right to receive only interest payments with
         respect to the obligations underlying such instrument or if such security provides for
         payment of both principal and interest with a yield to maturity in excess of 120% of
         the yield to maturity at par or if such investment or security is purchased at a price
         greater than par.

         Such Permitted Investment shall mature, or shall be subject to redemption or
         withdrawal, no later than the date on which such funds are required to be withdrawn
         (i.e. Remittance Date).  No Permitted Investment may be sold prior to its maturity.

         f.       Article  III of the  Agreement  is hereby  amended  effective  as of the date  hereof by
adding the following new Section 3.02(kkk):

                  "(kkk)   With respect to each Mortgage Loan, information regarding the borrower credit
         files related to such Mortgage Loan has been furnished to credit reporting agencies in
         compliance with the provisions of the Fair Credit Reporting Act and the applicable implementing
         regulations."

         g.       Article  IV of the  Agreement  is  hereby  amended  effective  as of the date  hereof by
adding the following after the first sentence in 4.01:

                  "In addition, the Company shall furnish information regarding the borrower credit
         files related to such Mortgage Loan to credit reporting agencies in compliance with the
         provisions of the Fair Credit Reporting Act and the applicable implementing regulations."

         h.       The following is added as Subsection 4.05(ix) of the Agreement:

                  "(ix) to reimburse itself for any Nonrecoverable Advances;"

         i.       The  following  is added to the second  sentence of the third  paragraph of Section 4.13
of the Agreement:

         "; provided, however, that any REO property shall be disposed of by the Company before
         the close of the third taxable year following the taxable year in which the Mortgage
         Loan became an REO property."

         j.       Section 5.02 of the Agreement is hereby  amended by replacing  the first two  paragraphs
with the following:

                  "Not later than the tenth (10th) calendar day of each month, the Company shall
         furnish to the Master Servicer in a format as outlined below (or in such other formats
         mutually agreed between the Company and the Master Servicer) (i) (a) monthly loan data
         in the format set forth in Exhibit E-1 hereto, (b) default loan data in the format set
         forth in Exhibit E-2 hereto and (c) information regarding realized losses and gains in
         the format set forth in Exhibit E-3 hereto (or in such other formats mutually agreed
         between the Company and the Master Servicer), in each case relating to the period
         ending on the last day of the preceding calendar month, (ii) all such information
         required pursuant to clause (i)(a) above on a magnetic tape, electronic mail, or other
         similar media reasonably acceptable to the Master Servicer and (iii) all supporting
         documentation with respect to the information required pursuant to clause (i)(c)
         above."

         k.       Section  11.04 of the  Agreement  is  deleted  in its  entirety  and  replaced  with the
following:

         "Section 11.04             Governing Law.

                  This Agreement shall be governed by and construed in accordance with
                  the laws of the State of New York without giving effect to principles
                  of conflicts of laws and except to the extent preempted by Federal
                  law and the obligations, rights and remedies of the parties hereunder
                  shall be determined in accordance with such laws."

         l.       The following shall be added as Section 11.19 of the Agreement:

         "Section 11.19             Third Party Beneficiary.

                  For purposes of this Agreement, any Master Servicer shall be
                  considered a third party beneficiary to this Agreement entitled to
                  all the rights and benefits accruing to any Master Servicer herein as
                  if it were a direct party to this Agreement."

         m.       Section  2(c)(i) of the  Amendment  Reg AB is hereby  amended by adding the following as
the second to last paragraph:

         "Notwithstanding the foregoing provisions of Section 2(c), (i) in the event that during any
calendar year (or applicable portion thereof) the Company services 5% or less of the mortgage loans in a
Securitization Transaction, as calculated by the Master Servicer for such Securitization Transaction, or
(ii) in any calendar year in which an annual report on Form 10-K is not required to be filed with
respect to an issuing entity or Securitization Transaction, then, in each such event, the Company may,
in lieu of providing an assessment of compliance and attestation thereon in accordance with Item 1122 of
Regulation AB, provide (and cause each Subservicer and Subcontractor described in clause (a)(iii) above
to provide) to the Depositor and the Master Servicer for such Securitization Transaction, by not later
than March 1 of such calendar year, an Annual Independent Public Accountants' Servicing Report.  If the
Company provides an Annual Independent Public Accountants' Servicing Report pursuant to this provision,
then the certification required to be delivered by the Company (and its Subservicers and Subcontractors)
shall be in the form of Exhibit A-2 attached hereto instead of Exhibit A-1.

         n.       Exhibits E-1, E-2, E-3 and E-4 (attached  hereto as Attachment 3 to this  Agreement) are
hereby attached to the Agreement.

         o.       Exhibit A to the  Amendment  Reg AB is hereby  amended by changing the name of Exhibit A
to Exhibit A-1.

         p.       The Amendment Reg AB is hereby amended by adding the following as Exhibit A-2:


                                               EXHIBIT A-2


                                      FORM OF COMPANY CERTIFICATION

         Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY
                  PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),   certify  to  [the  Purchaser],  [the  Depositor],  and  the  [Master  Servicer]  [Securities
Administrator]  [Trustee],  and their  officers,  with the  knowledge  and intent that they will rely upon
this certification, that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in
         accordance with Item 1123 of Regulation AB (the "Compliance  Statement"),  the Annual Independent
         Public  Accountants'  Servicing Report (as defined in the Agreement),  and all servicing reports,
         officer's  certificates and other information  relating to the servicing of the Mortgage Loans by
         the  Company  during  200[ ] that  were  delivered  by the  Company  to the  [Depositor]  [Master
         Servicer]  [Securities  Administrator]  [Trustee]  pursuant to the Agreement  (collectively,  the
         "Company Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,
         does not  contain  any  untrue  statement  of a material  fact or omit to state a  material  fact
         necessary  to make the  statements  made,  in the light of the  circumstances  under  which  such
         statements  were made, not  misleading  with respect to the period of time covered by the Company
         Servicing Information;

                  (3)      Based on my knowledge,  all of the Company Servicing Information required to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] [Trustee];

                  (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as
         servicer under the Agreement,  and based on my knowledge and the compliance  review  conducted in
         preparing the Compliance  Statement and except as disclosed in the  Compliance  Statement and the
         Annual  Independent  Public  Accountants'   Servicing  Report,  the  Company  has  fulfilled  its
         obligations under the Agreement in all material respects; and

                  (5)      The Compliance  Statement  required to be delivered by the Company  pursuant to
         the Agreement,  and the Annual  Independent Public  Accountants'  Servicing Report required to be
         provided by the Company  and by any  Subservicer  and  Subcontractor  pursuant to the  Agreement,
         have  been  provided  to  the  [Depositor]   [Master   Servicer].   Any  material   instances  of
         noncompliance  described  in  such  reports  have  been  disclosed  to  the  [Depositor]  [Master
         Servicer].  Any  material  instance  of  noncompliance  with  the  Servicing  Criteria  has  been
         disclosed in such reports.



                                                             Date:  _________________________


                                                             By:      _______________________________
                                                             Name:
                                                             Title:


Miscellaneous

           10.      All demands,  notices and communications  related to the Mortgage Loans, the Agreement
   and this AAR  Agreement  shall be in writing and shall be deemed to have been duly given if  personally
   delivered at or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                           HSBC MORTGAGE CORPORATION (USA)
                           Marcy Hertz / First Vice President
                           2929 Walden Avenue
                           Depew, New York 14043

                  b.       In the case of Assignor,

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com.


                  All notices and updates required to be provided to the Assignor regarding Regulation
                  AB pursuant to the Agreement should be sent to the Assignor by email to
                  regABnotifications@bear.com, and additionally:

                  a.       for Item 1117 (Legal Proceedings) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067-3884
                           Attention: Associate General Counsel for Loan Administration
                           Facsimile: (214) 626-4714

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                  b.       For Item 1119 (Affiliations and Certain Relationships and Related
                           Transactions) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY 10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                  c.       In the case of the Securities Administrator,

                           Wells Fargo Bank,
                           National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  BSAAT 2007-1
                           Telecopier No.: (410) 715-2380

                  d.       In the case of Assignee,

                           Citibank, N.A.
                           388 Greenwich Street, 14th Floor
                           New York, New York 10013
                           Attention: Structured Finance Agency & Trust —BSAAT 2007-1
                           Telecopier No.: (212) 816-5527

           11.      Each party will pay any  commissions  it has incurred and the fees of its attorneys in
   connection with the negotiations  for,  documenting of and closing of the transactions  contemplated by
   this AAR Agreement.

           12.      This AAR  Agreement  shall be  construed in  accordance  with the laws of the State of
   New York,  without  regard to conflicts of law  principles  (other than Section  5-1401 of the New York
   Obligations  Law),  and the  obligations,  rights  and  remedies  of the  parties  hereunder  shall  be
   determined in accordance with such laws.

           13.      No term or  provision  of this AAR  Agreement  may be waived or  modified  unless such
   waiver or  modification  is in writing and signed by the party against whom such waiver or modification
   is sought to be enforced.

           14.      This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the
   parties  hereto.  Any entity into which  Assignor,  Assignee  or Company may be merged or  consolidated
   shall,  without the  requirement  for any further  writing,  be deemed  Assignor,  Assignee or Company,
   respectively, hereunder.

           15.      This  AAR  Agreement  shall  survive  the  conveyance  of  the  Mortgage  Loans,   the
   assignment  of the  Agreement  to the extent of the  Mortgage  Loans by Assignor  to  Assignee  and the
   termination of the Agreement.

           16.      This AAR  Agreement  may be  executed  simultaneously  in any number of  counterparts.
   Each counterpart shall be deemed to be an original and all such  counterparts  shall constitute one and
   the same instrument.

           17.      In the event that any  provision of this AAR  Agreement  conflicts  with any provision
   of the Agreement with respect to the Mortgage Loans, the terms of this AAR Agreement shall control.

           18.      A copy of all assessments,  attestations,  reports and  certifications  required to be
   delivered by the Servicer  under this AAR Agreement and the Agreement  shall be delivered to the Master
   Servicer by the  date(s)  specified  herein or therein,  and where such  documents  are  required to be
   addressed to any party,  such  addressees  shall  include the Master  Servicer and the Master  Servicer
   shall be entitled to rely on such documents.

           19.      The Company  hereby  acknowledges  that Wells Fargo Bank,  National  Association  (the
   "Master  Servicer")  has been  appointed as the master  servicer of the Mortgage  Loans pursuant to the
   Pooling and Servicing  Agreement and therefor has the right to enforce all  obligations of the Company,
   as they relate to the Mortgage  Loans,  under the  Agreement and this AAR  Agreement.  Such rights will
   include,  without  limitation,  the  right to  terminate  the  Company  under  the  Agreement  upon the
   occurrence of an event of default thereunder,  the right to receive all remittances required to be made
   by the Company under the  Agreement,  the right to receive all monthly  reports and other data required
   to be delivered by the Company under the  Agreement,  the right to examine the books and records of the
   Company,  indemnification  rights,  and the right to exercise  certain  rights of consent and  approval
   relating  to  actions  taken by the  Company.  The  Company  shall  make all  distributions  under  the
   Agreement,  as  they  relate  to the  Mortgage  Loans,  to the  Master  Servicer  by wire  transfer  of
   immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSAAT 2007-1, Account #53163000.

and the Company shall deliver all reports required to be delivered under the Agreement, as they relate
to the Mortgage Loans, to the Assignee at the address set forth in Section 9d herein and to the Master
Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSAAT 2007-1
                  Telecopier No.: (410) 715-2380




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first
above written.
                                                              EMC MORTGAGE CORPORATION Assignor

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              CITIBANK, N.A., not individually but
                                                              solely as trustee for the holders of Bear
                                                              Stearns ALT-A Trust II 2007-1, Mortgage
                                                              Pass-Through Certificates, Series 2007-1,
                                                              as Assignee
                                                              By:      _________________________________________
                                                              Name:    _________________________________________
                                                              Title:   _________________________________________

                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              Acknowledged and Agreed:

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                              Master Servicer

                                                              By:      _________________________________________
                                                              Name:    _________________________________________
                                                              Title:   _________________________________________




--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                          MORTGAGE LOAN SCHEDULE

                                         (Available upon request)




--------------------------------------------------------------------------------




                                               ATTACHMENT 2


                                                AGREEMENT



                                         (Available upon request)




--------------------------------------------------------------------------------




                                               ATTACHMENT 3

                                                EXHIBIT 1

                                         REPORTING DATA FOR MONTHLY REPORT
_______________________________________________________________________________________________________________________________
                                    Standard Loan Level File Layout - Master
                                    Servicing
_______________________________________________________________________________________________________________________________


_______________________________________________________________________________________________________________________________
Exhibit 1:  Layout

_______________________________________________________________________________________________________________________________
                                                                                                                       Max
Column Name                         Description                                       Decimal    Format Comment        Size
_______________________________________________________________________________________________________________________________
Each file requires the following fields:

_______________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                    A value assigned by the Servicer to define a                 Text up to 20 digits
                                    group of loans.                                                                         20
_______________________________________________________________________________________________________________________________
LOAN_NBR                            A unique identifier assigned to each loan by                 Text up to 10 digits
                                    the investor.                                                                           10
_______________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                   A unique number assigned to a loan by the                    Text up to 10 digits
                                    Servicer.  This may be different than the                                               10
                                    LOAN_NBR.
_______________________________________________________________________________________________________________________________
SCHED_PAY_AMT                       Scheduled monthly principal and scheduled                 2  No commas(,) or
                                    interest payment that a borrower is expected to              dollar signs ($)           11
                                    pay, P&I constant.
_______________________________________________________________________________________________________________________________
NOTE_INT_RATE                       The loan interest rate as reported by the                 4  Max length of 6
                                    Servicer.                                                                                6
_______________________________________________________________________________________________________________________________
NET_INT_RATE                        The loan gross interest rate less the service             4  Max length of 6
                                    fee rate as reported by the Servicer.                                                    6
_______________________________________________________________________________________________________________________________
SERV_FEE_RATE                       The servicer's fee rate for a loan as reported            4  Max length of 6
                                    by the Servicer.                                                                         6
_______________________________________________________________________________________________________________________________
SERV_FEE_AMT                        The servicer's fee amount for a loan as                   2  No commas(,) or
                                    reported by the Servicer.                                    dollar signs ($)           11
_______________________________________________________________________________________________________________________________
NEW_PAY_AMT                         The new loan payment amount as reported by the            2  No commas(,) or
                                    Servicer.                                                    dollar signs ($)           11
_______________________________________________________________________________________________________________________________
NEW_LOAN_RATE                       The new loan rate as reported by the Servicer.            4  Max length of 6
                                                                                                                             6
_______________________________________________________________________________________________________________________________
ARM_INDEX_RATE                      The index the Servicer is using to calculate a            4  Max length of 6
                                    forecasted rate.                                                                         6
_______________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                   The borrower's actual principal balance at the            2  No commas(,) or
                                    beginning of the processing cycle.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                   The borrower's actual principal balance at the            2  No commas(,) or
                                    end of the processing cycle.                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE              The date at the end of processing cycle that                 MM/DD/YYYY
                                    the borrower's next payment is due to the                                               10
                                    Servicer, as reported by Servicer.
_______________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                     The first curtailment amount to be applied.               2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                    The curtailment date associated with the first               MM/DD/YYYY
                                    curtailment amount.                                                                     10
_______________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                     The curtailment interest on the first                     2  No commas(,) or
                                    curtailment amount, if applicable.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                     The second curtailment amount to be applied.              2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                    The curtailment date associated with the second              MM/DD/YYYY
                                    curtailment amount.                                                                     10
_______________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                     The curtailment interest on the second                    2  No commas(,) or
                                    curtailment amount, if applicable.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_______________________________________________________________________________________________________________________________
                                                                                                                       Max
Column Name                         Description                                       Decimal    Format Comment        Size
_______________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                     The third curtailment amount to be applied.               2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                    The curtailment date associated with the third               MM/DD/YYYY
                                    curtailment amount.                                                                     10
_______________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                      The curtailment interest on the third                     2  No commas(,) or
                                    curtailment amount, if applicable.                           dollar signs ($)           11
_______________________________________________________________________________________________________________________________
PIF_AMT                             The loan "paid in full" amount as reported by             2  No commas(,) or
                                    the Servicer.                                                dollar signs ($)           11
_______________________________________________________________________________________________________________________________
PIF_DATE                            The paid in full date as reported by the                     MM/DD/YYYY
                                    Servicer.                                                                               10
_______________________________________________________________________________________________________________________________
                                                                                                 Action Code Key:
ACTION_CODE                         The standard FNMA numeric code used to indicate              15=Bankruptcy,              2
                                    the default/delinquent status of a particular                30=Foreclosure, ,
                                    loan.                                                        60=PIF,
                                                                                                 63=Substitution,
                                                                                                 65=Repurchase,70=REO
_______________________________________________________________________________________________________________________________
INT_ADJ_AMT                         The amount of the interest adjustment as                  2  No commas(,) or
                                    reported by the Servicer.                                    dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT              The Soldier and Sailor Adjustment amount, if              2  No commas(,) or
                                    applicable.                                                  dollar signs ($)           11
_______________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                    The Non Recoverable Loan Amount, if applicable.           2  No commas(,) or
                                                                                                 dollar signs ($)           11
_______________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                       The amount the Servicer is passing as a loss,             2  No commas(,) or
                                    if applicable.                                               dollar signs ($)           11
_______________________________________________________________________________________________________________________________
Plus the following applicable fields:

_______________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                  The scheduled outstanding principal amount due            2  No commas(,) or
                                    at the beginning of the cycle date to be passed              dollar signs ($)           11
                                    through to investors.
_______________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                  The scheduled principal balance due to                    2  No commas(,) or
                                    investors at the end of a processing cycle.                  dollar signs ($)           11
_______________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                      The scheduled principal amount as reported by             2  No commas(,) or
                                    the Servicer for the current cycle -- only                   dollar signs ($)           11
                                    applicable for Scheduled/Scheduled Loans.
_______________________________________________________________________________________________________________________________
SCHED_NET_INT                       The scheduled gross interest amount less the              2  No commas(,) or
                                    service fee amount for the current cycle as                  dollar signs ($)           11
                                    reported by the Servicer -- only applicable for
                                    Scheduled/Scheduled Loans.
_______________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                       The actual principal amount collected by the              2  No commas(,) or
                                    Servicer for the current reporting cycle --                  dollar signs ($)           11
                                    only applicable for Actual/Actual Loans.
_______________________________________________________________________________________________________________________________
ACTL_NET_INT                        The actual gross interest amount less the                 2  No commas(,) or
                                    service fee amount for the current reporting                 dollar signs ($)           11
                                    cycle as reported by the Servicer -- only
                                    applicable for Actual/Actual Loans.
_______________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                 The penalty amount received when a borrower               2  No commas(,) or
                                    prepays on his loan as reported by the                       dollar signs ($)           11
                                    Servicer.
_______________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED              The prepayment penalty amount for the loan                2  No commas(,) or
                                    waived by the servicer.                                      dollar signs ($)           11
_______________________________________________________________________________________________________________________________



_______________________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________________


_______________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_______________________________________________________________________________________________________________________________
                                                                                                                       Max
Column Name                         Description                                       Decimal    Format Comment        Size
_______________________________________________________________________________________________________________________________
MOD_DATE                            The Effective Payment Date of the Modification              MM/DD/YYYY
                                    for the loan.                                                                           10
_______________________________________________________________________________________________________________________________
MOD_TYPE                            The Modification Type.                                      Varchar - value can
                                                                                                be alpha or numeric         30
_______________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT              The current outstanding principal and interest           2  No commas(,) or
                                    advances made by Servicer.                                  dollar signs ($)            11
_______________________________________________________________________________________________________________________________
                                    Flag to indicate if the repurchase of a loan is             Y=Breach
BREACH_FLAG                         due to a breach of Representations and                      N=NO Breach                  1
                                    Warranties                                                  Let blank if N/A
_______________________________________________________________________________________________________________________________



Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT

For Month Ended:     mm/dd/yyyy             Servicer Name______________________________
Prepared by:________________________________Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending      Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amou       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________
Principal Calculation
1. Monthly Principal Due                                                             +           $0.00
                                                                                     __________________
2. Current Curtailments                                                              +           $0.00
                                                                                     __________________
3. Liquidations                                                                      +           $0.00
                                                                                      __________________
4. Other (attach explanation)                                                        +           $0.00
                                                                                     __________________
5. Principal Due                                                                                 $0.00
                                                                                     __________________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                     __________________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                     __________________
8. Servicing Fees                                                                    -           $0.00
                                                                                     __________________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                     __________________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                     __________________
Remittance Calculation
11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                     __________________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                     __________________
13. Total Realized gains                                                             +           $0.00
                                                                                     __________________
14. Total Realized Losses                                                            -           $0.00
                                                                                     __________________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                     __________________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                     __________________
17. Other (attach explanation)                                                                  $0.00
                                                                                     __________________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                     __________________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________
   Total No.       Total No.                                     In                     Total Dollar
                                                                          Real Estate
      of               of          30-     60-   90 or more  Foreclosure                 Amount of
                                                                             Owned
     Loans       Delinquencies     Days   Days      Days     (Optional)                Delinquencies
                                                                          (Optional)
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                       BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                           EXHIBIT 2
                                              REPORTING DATA FOR DEFAULTED LOANS
Exhibit   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
_________________________________________________________________________________________________________________________________________
Column/Header Name                                                     Description                            Decimal    Format Comment
_________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                             A unique number assigned to a loan by the Servicer.  This
                                              may be different than the LOAN_NBR
_________________________________________________________________________________________________________________________________________
LOAN_NBR                                      A unique identifier assigned to each loan by the originator.
_________________________________________________________________________________________________________________________________________
CLIENT_NBR                                    Servicer Client Number
_________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                             Contains a unique number as assigned by an external servicer
                                              to identify a group of loans in their system.
_________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                           First Name of the Borrower.
_________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                            Last name of the borrower.
_________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                  Street Name and Number of Property
_________________________________________________________________________________________________________________________________________
PROP_STATE                                    The state where the  property located.
_________________________________________________________________________________________________________________________________________
PROP_ZIP                                      Zip code where the property is located.
_________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                        The date that the borrower's next payment is due to the                    MM/DD/YYYY
                                              servicer at the end of processing cycle, as reported by
                                              Servicer.
_________________________________________________________________________________________________________________________________________
LOAN_TYPE                                     Loan Type (i.e. FHA, VA, Conv)
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                         The date a particular bankruptcy claim was filed.                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                       The chapter under which the bankruptcy was filed.
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                           The case number assigned by the court to the bankruptcy
                                              filing.
_________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                        The payment due date once the bankruptcy has been approved                 MM/DD/YYYY
                                              by the courts
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                    The Date The Loan Is Removed From Bankruptcy. Either by                    MM/DD/YYYY
                                              Dismissal, Discharged and/or a Motion For Relief Was
                                              Granted.
_________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                            The Date The Loss Mitigation Was Approved By The Servicer                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                 The Type Of Loss Mitigation Approved For A Loan Such As;
_________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                        The Date The Loss Mitigation /Plan Is Scheduled To End/Close               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                        The Date The Loss Mitigation Is Actually Completed                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                          The date DA Admin sends a letter to the servicer with                      MM/DD/YYYY
                                              instructions to begin foreclosure proceedings.
_________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                        Date File Was Referred To Attorney to Pursue Foreclosure                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                              Notice of 1st legal filed by an Attorney in a Foreclosure                  MM/DD/YYYY
                                              Action
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                     The date by which a foreclosure sale is expected to occur.                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                              The actual date of the foreclosure sale.                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                               The amount a property sold for at the foreclosure sale.            2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                           The date the servicer initiates eviction of the borrower.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                       The date the court revokes legal possession of the property                MM/DD/YYYY
                                              from the borrower.
_________________________________________________________________________________________________________________________________________
LIST_PRICE                                    The price at which an REO property is marketed.                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
LIST_DATE                                     The date an REO property is listed at a particular price.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OFFER_AMT                                     The dollar value of an offer for an REO property.                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                               The date an offer is received by DA Admin or by the Servicer.              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                              The date the REO sale of the property is scheduled to close.               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                       Actual Date Of REO Sale                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                 Classification of how the property is occupied.
_________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                           A code that indicates the condition of the property.
_________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                          The date a  property inspection is performed.                              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                The date the appraisal was done.                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                  The current "as is" value of the property based on brokers        2
                                              price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                             The amount the property would be worth if repairs are              2
                                              completed pursuant to a broker's price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
If applicable:
_________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                            FNMA Code Describing Status of Loan
_________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                            The circumstances which caused a borrower to stop paying on
                                              a loan.   Code indicates the reason why the loan is in
                                              default for this cycle.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                           Date Mortgage Insurance Claim Was Filed With Mortgage                      MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                  Amount of Mortgage Insurance Claim Filed                                   No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                            Date Mortgage Insurance Company Disbursed Claim Payment                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                             Amount Mortgage Insurance Company Paid On Claim                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                         Date Claim Was Filed With Pool Insurance Company                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                Amount of Claim Filed With Pool Insurance Company                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                          Date Claim Was Settled and The Check Was Issued By The Pool                MM/DD/YYYY
                                              Insurer
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                           Amount Paid On Claim By Pool Insurance Company                     2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                    Date FHA Part A Claim Was Filed With HUD                                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                           Amount of FHA Part A Claim Filed                                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                     Date HUD Disbursed Part A Claim Payment                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                      Amount HUD Paid on Part A Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                     Date FHA Part B Claim Was Filed With HUD                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                            Amount of FHA Part B Claim Filed                                 2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                       Date HUD Disbursed Part B Claim Payment                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                      Amount HUD Paid on Part B Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                            Date VA Claim Was Filed With the Veterans Admin                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                             Date Veterans Admin. Disbursed VA Claim Payment                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                              Amount Veterans Admin. Paid on VA Claim                           2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                        The date the Motion for Relief was filed                               10  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                The foreclosure sale bid amount                                        11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                              The foreclosure sales results: REO, Third Party, Conveyance
                                              to HUD/VA
_________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                  The net proceeds from the sale of the REO property.                        No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
BPO_DATE                                      The date the BPO was done.
_________________________________________________________________________________________________________________________________________
CURRENT_FICO                                  The current FICO score
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                       The date the Hazard Claim was filed with the Hazard                    10  MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                              The amount of the Hazard Insurance Claim filed.                        11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                        The date the Hazard Insurance Company disbursed the claim              10  MM/DD/YYYY
                                              payment.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                         The amount the Hazard Insurance Company paid on the claim.             11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
ACTION_CODE                                   Indicates loan status                                                      Number
_________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                          Number
_________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                            As defined in the Servicing Agreement                                      Number
_________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      __________________________________________________________________________________
                            Status Code        Status Description
                      __________________________________________________________________________________
                                09             Forbearance
                      __________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      __________________________________________________________________________________
                                24             Government Seizure
                      __________________________________________________________________________________
                                26             Refinance
                      __________________________________________________________________________________
                                27             Assumption
                      __________________________________________________________________________________
                                28             Modification
                      __________________________________________________________________________________
                                29             Charge-Off
                      __________________________________________________________________________________
                                30             Third Party Sale
                      __________________________________________________________________________________
                                31             Probate
                      __________________________________________________________________________________
                                32             Military Indulgence
                      __________________________________________________________________________________
                                43             Foreclosure Started
                      __________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      __________________________________________________________________________________
                                49             Assignment Completed
                      __________________________________________________________________________________
                                61             Second Lien Considerations
                      __________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      __________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      __________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      __________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      __________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      __________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      __________________________________________________________________________________


                                                EXHIBIT 3
                                   REPORTING DATA FOR REALIZED LOSSES AND GAINS
                      Calculation of Realized Loss/Gain Form 332- Instruction Sheet
         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate
         line items.  Claim packages are due on the remittance report date.  Late submissions may result
         in claims not being passed until the following month.  The Servicer is responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.
              o   The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.
         2.       The Total  Interest Due less the aggregate  amount of servicing fee that would have been
                  earned  if all  delinquent  payments  had been made as  agreed.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.

         3.       Accrued  Servicing Fees based upon the Scheduled  Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation,  an Amortization Schedule from date
                  of  default  through  liquidation  breaking  out the net  interest  and  servicing  fees
                  advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  * For  taxes  and  insurance  advances  - see  page 2 of 332 form -  breakdown  required
                  showing  period of coverage,  base tax,  interest,  penalty.  Advances  prior to default
                  require evidence of servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  * Short Sale or Charge Off  require  P&L  supporting  the  decision  and WFB's  approved
                  Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

                           3.       Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from  the REO  sale.  If a 3rd  Party  Sale,  bid  instructions  and
                  Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b)
                           for Part B/Supplemental proceeds.
         Total Realized Loss (or Amount of Any Gain)

         23.      The total derived from subtracting line 22 from 13.  If the amount represents a
                  realized gain, show the amount in parenthesis (   ).


                                Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________

____________________________________________________________________________________________________________________________
Servicer Loan No.                     Servicer Name                             Servicer Address


____________________________________________________________________________________________________________________________

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge
         Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                 $ ______________  (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                              ________________(10)
         (11) FC Costs/Other Legal Expenses                                     ________________(11)
         (12) Other (itemize)                                                   ________________(12)
                  Cash for Keys__________________________                       ________________(12)
                  HOA/Condo Fees_______________________                         ________________(12)
                  ______________________________________                        ________________(12)

                  Total Expenses                                               $ _______________(13)
         Credits:
         (14) Escrow Balance                                                   $ _______________(14)
         (15) HIP Refund                                                        ________________(15)
         (16) Rental Receipts                                                   ________________(16)
         (17) Hazard Loss Proceeds                                              ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance                     ________________(18a)
         HUD Part A
                                                                               ________________(18b)
         HUD Part B
         (19) Pool Insurance Proceeds                                           ________________(19)
         (20) Proceeds from Sale of Acquired Property                           ________________(20)
         (21) Other (itemize)                                                   ________________(21)
              _________________________________________                         ________________(21)

              Total Credits                                                    $________________(22)
         Total Realized Loss (or Amount of Gain)                               $________________(23)



Escrow Disbursement Detail
______________________________________________________________________________________________________________________
Type             Date Paid  Period of Coverage   Total Paid      Base Amount       Penalties        Interest


                                                                          (Tax /Ins.)
______________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                EXHIBIT 4

                                              MORTGAGE LOANS

                                         (Provided Upon Request)







--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-4

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of
August 31, 2007, among EMC Mortgage  Corporation (the  "Assignor"),  Citibank,  N.A., not individually but
solely as trustee  for the  holders of the Bear  Stearns  ALT-A  Trust II  2007-1,  Mortgage  Pass-Through
Certificates, Series 2007-1 (the "Assignee") and Mid America Bank, fsb (the "Company").

         In  consideration  of the mutual  promises  contained  herein,  the parties hereto agree that the
residential  mortgage  loans (the  "Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned
Loan  Schedule")  purchased by the Assignor  from the Company and now serviced by Company for Assignor and
its successors and assigns pursuant to (a) the Purchase,  Warranties and Servicing Agreement,  dated as of
February 1, 2006,  between  Assignor and Company as amended by Amendment  Number One, dated as of February
1, 2006 (as amended,  the "Servicing  Agreement") and (b) the term sheets dated April 25, 2007,  April 13,
2007 and May 4, 2007,  between Assignor and Company  (collectively,  the "Term Sheets" and the Term Sheets
together  with the  Servicing  Agreement,  the  "Agreements")  shall be  subject  to the terms of this AAR
Agreement.  Capitalized  terms used herein but not  defined  shall have the  meanings  ascribed to them in
the Servicing Agreement.

                                        Assignment and Assumption

         Except as expressly  provided for herein,  the Assignor  hereby grants,  transfers and assigns to
the Assignee all of its right,  title and interest as in, to and under (a) the Assigned  Loans and (b) the
Agreements with respect to the Assigned Loans;  provided,  however,  that the Assignor is not assigning to
the Assignee any of its right,  title or interest,  in, to and under the Servicing  Agreement with respect
to  any  mortgage   loan  other  than  the  Assigned   Loans  listed  on  the  Assigned   Loan   Schedule.
Notwithstanding  anything to the contrary  contained herein, the Assignor  specifically  reserves and does
not  assign to the  Assignee  any  right,  title and  interest  in,  to or under the  representations  and
warranties  contained  in Section  3.01 and Section 3.02 of the  Servicing  Agreement  and the Assignor is
retaining the right to enforce the  representations  and warranties  set forth in those  sections  against
the Company.  Except as is otherwise  expressly  provided herein,  the Assignor makes no  representations,
warranties  or  covenants  to the  Assignee  and  the  Assignee  acknowledges  that  the  Assignor  has no
obligations  to the Assignee  under the terms of the  Servicing  Agreement  or  otherwise  relating to the
transaction  contemplated  herein  (including,  but not  limited  to,  any  obligation  to  indemnify  the
Assignee).

                                Representations, Warranties and Covenants

           1.  Assignor warrants and represents to Assignee and Company as of the date hereof:

          (a)     Attached  hereto as Attachment 2 are true and accurate  copies of the  Agreements  which
agreements  are in full force and effect as of the date hereof and the  provisions  of which have not been
waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

          (b)     Assignor  is the lawful  owner of the  Assigned  Loans with full right to  transfer  the
Assigned Loans and any and all of its interests,  rights and obligations under the Servicing  Agreement as
they relate to the Assigned Loans, free and clear from any and all claims and  encumbrances;  and upon the
transfer of the  Assigned  Loans to Assignee as  contemplated  herein and in the  Mortgage  Loan  Purchase
Agreement  dated as of August 31, 2007 between the Assignor and Structured  Asset Mortgage  Investments II
Inc.  ("SAMI II"),  Assignee shall have good title to each and every Assigned Loan, as well as any and all
of Assignee's  interests and rights under the  Servicing  Agreement as they relate to the Assigned  Loans,
free and clear of any and all liens, claims and encumbrances;

          (c)     There  are no  offsets,  counterclaims  or other  defenses  available  to  Company  with
respect to the Assigned Loans or the Servicing Agreement;

          (d)     Assignor has no  knowledge  of, and has not received  notice of, any waivers  under,  or
any modification of, any Assigned Loan;

          (e)     Assignor is duly  organized,  validly  existing and in good  standing  under the laws of
the  jurisdiction  of its  incorporation,  and has all requisite  power and authority to acquire,  own and
sell the Assigned Loans;

          (f)     Assignor has full  corporate  power and  authority  to execute,  deliver and perform its
obligations  under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The
consummation  of the  transactions  contemplated  by this  AAR  Agreement  is in the  ordinary  course  of
Assignor's business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Assignor's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
instrument  to which  Assignor is now a party or by which it is bound,  or result in the  violation of any
law,  rule,  regulation,  order,  judgment  or decree to which  Assignor or its  property is subject.  The
execution,  delivery and  performance by Assignor of this AAR Agreement and the  consummation by it of the
transactions  contemplated  hereby,  have been duly  authorized by all necessary  corporate  action on the
part of Assignor.  This AAR  Agreement  has been duly executed and delivered by Assignor and, upon the due
authorization,  execution  and  delivery by Assignee and Company,  will  constitute  the valid and legally
binding  obligation  of Assignor  enforceable  against  Assignor in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

          (g)     No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
registration  with, any  governmental  entity is required to be obtained or made by Assignor in connection
with the execution,  delivery or performance by Assignor of this AAR Agreement,  or the consummation by it
of the transactions contemplated hereby;

          (h)     Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,
sold or otherwise  disposed of the Assigned Loans or any interest in the Assigned  Loans, or solicited any
offer to buy or accept a transfer,  pledge or other  disposition of the Assigned Loans, or any interest in
the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned  Loans,  or any
interest in the Assigned Loans with any Person in any manner,  or made any general  solicitation  by means
of general  advertising  or in any other  manner,  or taken any other  action  which  would  constitute  a
distribution  of the  Assigned  Loans under the  Securities  Act of 1933,  as amended  (the "1933 Act") or
which would  render the  disposition  of the  Assigned  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto;

          (i)     The  Assignor  has  received  from  Company,  and has  delivered  to the  Assignee,  all
documents  required to be  delivered to Assignor by the Company  prior to the date hereof  pursuant to the
Servicing  Agreement with respect to the Assigned  Loans and has not received,  and has not requested from
the Company, any additional documents; and

          (j)     There is no  action,  suit,  proceeding,  investigation  or  litigation  pending  or, to
Assignor's  knowledge,  threatened,  which  either in any  instance  or in the  aggregate,  if  determined
adversely to Assignor,  would adversely affect Assignor's  execution or delivery of, or the enforceability
of, this AAR Agreement, or the Assignor's ability to perform its obligations under this AAR Agreement.

           2. Assignee  warrants and  represents  to, and covenants  with,  Assignor and Company as of the
   date hereof:

          (a)     Assignee is duly  organized,  validly  existing and in good  standing  under the laws of
the  jurisdiction  of its  organization  and has all  requisite  power and  authority to hold the Assigned
Loans as  trustee  on  behalf  of the  holders  of the  Bear  Stearns  ALT-A  Trust  II  2007-1,  Mortgage
Pass-Through Certificates, Series 2007-1;

          (b)     Assignee has full  corporate  power and  authority  to execute,  deliver and perform its
obligations  under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The
consummation  of the  transactions  contemplated  by this  AAR  Agreement  is in the  ordinary  course  of
Assignee's business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Assignee's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
instrument  to which  Assignee is now a party or by which it is bound,  or result in the  violation of any
law,  rule,  regulation,  order,  judgment  or decree to which  Assignee or its  property is subject.  The
execution,  delivery and  performance by Assignee of this AAR Agreement and the  consummation by it of the
transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of
Assignee.  This AAR  Agreement  has been  duly  executed  and  delivered  by  Assignee  and,  upon the due
authorization,  execution  and  delivery by Assignor and Company,  will  constitute  the valid and legally
binding  obligation  of Assignee  enforceable  against  Assignee in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

          (c)     No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
registration  with, any  governmental  entity is required to be obtained or made by Assignee in connection
with the execution,  delivery or performance by Assignee of this AAR Agreement,  or the consummation by it
of the transactions contemplated hereby;

          (d)     There is no  action,  suit,  proceeding,  investigation  or  litigation  pending  or, to
Assignee's  knowledge,  threatened,  which  either in any  instance  or in the  aggregate,  if  determined
adversely to Assignee,  would adversely affect Assignee's  execution or delivery of, or the enforceability
of, this AAR Agreement,  or the Assignee's  ability to perform its  obligations  under this AAR Agreement;
and

          (e)     Assignee  assumes  for the  benefit of each of the  Assignor  and the Company all of the
rights of the Purchaser under the Servicing Agreement with respect to the Assigned Loans.

           3. Company  warrants and  represents  to, and  covenant  with,  Assignor and Assignee as of the
   date hereof:

          (a)     Attached hereto as Attachment 2 are true and accurate  copies of the  Agreements,  which
agreements  are in full force and effect as of the date hereof and the  provisions  of which have not been
waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

          (b)     Company is duly organized,  validly  existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all  requisite  power and  authority to service the Assigned
Loans and otherwise to perform its obligations under the Servicing Agreement;

          (c)     Company has full  corporate  power and  authority  to  execute,  deliver and perform its
obligations  under  this  AAR  Agreement,  and to  consummate  the  transactions  set  forth  herein.  The
consummation  of the  transactions  contemplated  by this  AAR  Agreement  is in the  ordinary  course  of
Company's  business and will not conflict with, or result in a breach of, any of the terms,  conditions or
provisions  of  Company's  charter or by-laws  or any legal  restriction,  or any  material  agreement  or
instrument  to which  Company is now a party or by which it is bound,  or result in the  violation  of any
law,  rule,  regulation,  order,  judgment or decree to which  Company or its  property  is  subject.  The
execution,  delivery and  performance by Company of this AAR Agreement and the  consummation  by it of the
transactions  contemplated  hereby,  have been duly  authorized by all necessary  corporate  action on the
part of Company.  This AAR Agreement  has been duly  executed and delivered by Company,  and, upon the due
authorization,  execution and delivery by Assignor and  Assignee,  will  constitute  the valid and legally
binding  obligation  of  Company,  enforceable  against  Company in  accordance  with its terms  except as
enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar
laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of
equity regardless of whether enforceability is considered in a proceeding in equity or at law;

          (d)     No  consent,   approval,   order  or  authorization   of,  or  declaration,   filing  or
registration  with,  any  governmental  entity is required to be obtained or made by Company in connection
with the execution,  delivery or performance by Company of this AAR Agreement,  or the  consummation by it
of the transactions contemplated hereby;

          (e)     The  Company  shall  establish  a  Custodial  Account  and an Escrow  Account  under the
Servicing  Agreement  in favor of the  Assignee  with  respect to the  Assigned  Loans  separate  from the
Custodial  Account and Escrow Account  previously  established  under the Servicing  Agreement in favor of
Assignor;

          (f)     No event has  occurred  from the Closing  Date to the date hereof which would render the
representations  and warranties as to the related  Assigned Loans made by the Company in Sections 3.01 and
3.02 of the Servicing Agreement to be untrue in any material respect; and

          (g)     Neither  this  AAR  Agreement  nor  any  certification,   statement,   report  or  other
agreement,  document or  instrument  furnished  or to be  furnished  by the  Company  pursuant to this AAR
Agreement  contains  or will  contain any  materially  untrue  statement  of fact or omits or will omit to
state a material fact necessary to make the statements contained therein not misleading.

           4. The  Company  hereby  restates  the  representations  and  warranties  set forth in  Section
   3.01(p) of the Servicing Agreement as of the date hereof.

         Notwithstanding  anything  to the  contrary in the  Servicing  Agreement,  the Company  shall (or
shall cause any Third-Party  Originator to) (i) immediately  notify Assignor and SAMI II in writing of (A)
legal  proceedings  pending against the Company,  or proceedings  known to be contemplated by governmental
authorities  against the Company which in the judgment of the Company would be, in each case,  material to
purchasers of securities  backed by the Assigned Loans and (B) any  affiliations or  relationships  of the
type  described  in Item  1119(b) of  Regulation  AB that develop  following  the date hereof  between the
Company and any of the above  listed  parties or other  parties  identified  in writing by the Assignor or
SAMI II with  respect to the  Securitization  Transaction  and (ii)  provide to the Assignor and SAMI II a
description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be  sent to the  Assignor  by  e-mail  to
regABnotifications@bear.com.  Additionally,  all such  notifications,  other than those pursuant to (i)(A)
above, should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  General Counsel
                           Facsimile:  (214) 626-4714

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

           5.  Assignor  hereby  agrees  to  indemnify  and hold the  Assignee  (and  its  successors  and
   assigns) harmless against any and all claims, losses,  penalties,  fines,  forfeitures,  legal fees and
   related costs, judgments,  and any other costs, fees and expenses that Assignee (and its successors and
   assigns) may sustain in any way related to any breach of the  representations or warranties of Assignor
   set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                         Recognition of Assignee

           6. From and after the date hereof,  Company shall  recognize  Assignee as owner of the Assigned
   Loans, and acknowledges  that the Assigned Loans are intended to be part of a REMIC or multiple REMICs,
   and will service the Assigned  Loans in accordance  with the  Servicing  Agreement (as modified by this
   AAR Agreement). It is the intention of Assignor,  Company and Assignee that this AAR Agreement shall be
   binding  upon and for the benefit of the  respective  successors  and  assigns of the  parties  hereto.
   Neither  Company nor Assignor shall amend or agree to amend,  modify,  waive, or otherwise alter any of
   the terms or provisions of the  Servicing  Agreement  which  amendment,  modification,  waiver or other
   alteration would in any way affect the Assigned Loans without the prior written consent of Assignee.

           7.  Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed by
   the parties  hereto that (a) the execution and delivery of this AAR Agreement by the Assignee is solely
   in its  capacity  as  trustee  (the  "Trustee")  for  Bear  Stearns  ALT-A  Trust II  2007-1,  Mortgage
   Pass-Through Certificates,  Series 2007-1 pursuant to the Pooling and Servicing Agreement (the "Pooling
   and Servicing  Agreement"),  dated as of August 1, 2007, among SAMI II, the Assignor,  the Assignee and
   Wells Fargo Bank,  National  Association,  as master servicer (the "Master Servicer") and as securities
   administrator,  and not  individually,  (b) each of the  representations,  undertakings  and agreements
   herein made on behalf of Bear Stearns  ALT-A Trust II 2007-1 (the  "Trust") is made and intended not as
   personal  representations,  undertakings and agreements of the Trustee but is made and intended for the
   purpose of  binding  only the Trust and (c) under no  circumstances  shall the  Trustee  be  personally
   liable for the payment of any  indebtedness  or expenses of the  Assignee or the Trust or be liable for
   the breach or failure of any  obligation,  representation,  warranty or covenant  made or undertaken by
   the  Assignee,  the  Assignor  or the Trust  under  this AAR  Agreement  or made or  undertaken  by the
   Assignee,  the Assignor or the Trust under the Agreements or the Pooling and Servicing  Agreement.  Any
   recourse  against the Assignee in respect of any obligations it may have under or pursuant to the terms
   of this AAR  Agreement  shall be limited  solely to the assets it may hold as trustee for Bear  Stearns
   ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

           8. SAMI II and the  Assignor  each agree to  indemnify  and hold  harmless  the  Company,  each
   director of the Company,  each officer of the Company and each person, if any, who controls the Company
   within the  meaning  of Section 15 of the 1933 Act  (collectively,  the  "Company  Indemnified  Party")
   against any and all losses, claims,  expenses,  damages or liabilities to which the Company Indemnified
   Party may become subject, under the 1933 Act or otherwise,  including without limitation,  with respect
   to disputes  between  parties,  insofar as such losses,  claims,  expenses,  damages or liabilities (or
   actions in respect  thereof)  arise out of or are based upon any  untrue  statement  or alleged  untrue
   statement of any material fact contained in the Prospectus  Supplement,  or the omission or the alleged
   omission  to  state  in the  Prospectus  Supplement  a  material  fact  necessary  in order to make the
   statements  therein  not  misleading,  in each case to the extent,  but only to the  extent,  that such
   untrue  statement or alleged untrue statement or omission or alleged omission is other than the Company
   Information.

                                   Modification of Servicing Agreement

           9.  The Company and Assignor hereby amend the Servicing Agreement as follows:

          (a)     The following definitions are hereby added to Article I of the Servicing Agreement:

                  Annual  Independent  Public  Accountants'  Servicing  Report:  A  report  of a  firm  of
                  independent  public  accountants  which  is  a  member  of  the  American  Institute  of
                  Certified  Public  Accountants  to the  effect  that  such  firm  has  examined  certain
                  documents  and  records  relating to the  servicing  of the  Mortgage  Loans or mortgage
                  loans  similar in nature to the  Mortgage  Loans by the Company and that such firm is of
                  the opinion that the provisions of this Agreement or similar  servicing  agreements have
                  been complied with, and that, on the basis of such examination  conducted  substantially
                  in  compliance  with the  Uniform  Single  Attestation  Program  for  Mortgage  Bankers,
                  nothing  has  come  to the  attention  of such  firm  which  would  indicate  that  such
                  servicing has not been  conducted in compliance  therewith,  except (i) such  exceptions
                  such firm shall  believe to be  immaterial,  and (ii) such other  exceptions as shall be
                  set forth in such report. No Annual  Independent  Public  Accountants'  Servicing Report
                  shall  contain  any  provision  restricting  the  use of  such  report  by the  Company,
                  including  any  prohibition  on the  inclusion of any such report in any filing with the
                  Commission.

                  Delinquent:  The delinquency  method used for calculations  with respect to the Mortgage
                  Loans  will be in  accordance  with the  methodology  used by lenders  regulated  by the
                  Office of Thrift  Supervision.  Under this method,  a Mortgage  Loan is  considered  "30
                  days or more  Delinquent"  if the borrower  fails to make a scheduled  payment  prior to
                  the close of business on the Mortgage  Loan's first  succeeding  due date.  For example,
                  if a  securitization  had a  closing  date  occurring  in August  and a cut-off  date of
                  August 1, a  Mortgage  Loan with a payment  due on August 1 that  remained  unpaid as of
                  the close of business on August 31 would not be  described as 30 days  delinquent  as of
                  the  cut-off  date.  Such  Mortgage  Loan with a payment  due on August 1 that  remained
                  unpaid  as of the  close  of  business  on  August  31  would  be  described  as 30 days
                  delinquent  as of the cut-off  date.  A Mortgage  Loan would be  considered  "60 days or
                  more Delinquent" with respect to such scheduled  payment if such scheduled  payment were
                  not made prior to the close of business on the Mortgage  Loan's  second  succeeding  due
                  date  (or, in the  preceding  example,  if the Mortgage Loan with a payment due on May 1
                  remained  unpaid as of the close of business on August  31).  Similarly  for "90 days or
                  more  Delinquent"  and so on. Unless  otherwise  specified,  with respect to any date of
                  determination,  determinations  of delinquency  are made as of the last day of the prior
                  calendar  month.  Mortgage  Loans  with Due  Dates  which are not the first of the month
                  are treated as if the Due Date was the first of the following month.

                  Depositor:  SAMI II.

                  Pooling and Servicing  Agreement:  That certain pooling and servicing  agreement,  dated
                  as of  August  1,  2007,  among  SAMI II,  the  Trustee,  the  Master  Servicer  and the
                  Purchaser.

                  SAMI II:  Structured Asset Mortgage Investments II Inc.

                  Trust:  The trust created pursuant to the Pooling and Servicing Agreement for the
                  Bear Stearns ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.


                  Trustee: Citibank, N.A., or its successor in interest, or any successor trustee
         appointed as provided in the Pooling and Servicing Agreement.

          (b)     The  definition  of  Business  Day is  deleted in its  entirety  and  replaced  with the
following:

                  Business  Day:  Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal
                  holiday  in  the  States  of  California,   Illinois,  New  York,  Maryland  or
                  Minnesota,  or (iii) a day on which banks in the States of Illinois,  New York,
                  Maryland or Minnesota are authorized or obligated by law or executive  order to
                  be closed.

          (c)     The  definition  of Master  Servicer is deleted in its entirety  and  replaced  with the
following:

                  Master Servicer:  Wells Fargo Bank, National Association, or its permitted successors
in interest who meet the qualifications of the Pooling and Servicing Agreement and this Agreement.

          (d)     The  definition of  Nonrecoverable  Advance is deleted in its entirety and replaced with
the following:

                  Nonrecoverable Advance:  Any advance previously made by the Company pursuant
                  to Section 5.03 or any Servicing Advance which, in the good faith judgment of
                  the Company, may not be ultimately recoverable by the Company from Liquidation
                  Proceeds or otherwise.  The determination by the Company that it has made a
                  Nonrecoverable Advance, shall be evidenced by an Officer's Certificate of the
                  Company delivered to the  Purchaser and the Master Servicer and detailing the
                  reasons for such determination.

          (e)     The  definition  of Permitted  Investments  is deleted in its entirety and replaced with
the following:

                           Permitted Investments:  Any one or more of the following obligations or
securities:

                  (i)      direct obligations of, and obligations fully guaranteed by the United
         States of America or any agency or instrumentality of the United States of America the
         obligations of which are backed by the full faith and credit of the United States of
         America;

                  (ii)  (a) demand or time deposits, federal funds or bankers' acceptances
         issued by any depository institution or trust company incorporated under the laws of
         the United States of America or any state thereof and subject to supervision and
         examination by federal and/or state banking authorities, provided that the commercial
         paper and/or the short-term deposit rating and/or the long-term unsecured debt
         obligations or deposits of such depository institution or trust company at the time of
         such investment or contractual commitment providing for such investment are rated in
         the highest ratings category for short-term securities or in one of the two highest
         rating categories for long-term securities, as applicable, by each Rating Agency and
         (b) any other demand or time deposit or certificate of deposit that is fully insured
         by the FDIC;

                  (iii)  repurchase obligations with a term not to exceed thirty (30) days and
         with respect to (a) any security described in clause (i) above and entered into with a
         depository institution or trust company (acting as principal) described in clause
         (ii)(a) above;

                  (iv)  securities bearing interest or sold at a discount issued by any
         corporation incorporated under the laws of the United States of America or any state
         thereof that are rated in the highest ratings category for short-term securities or in
         one of the two highest rating categories for long-term securities, as applicable, by
         each Rating Agency at the time of such investment or contractual commitment providing
         for such investment; provided, however, that securities issued by any particular
         corporation will not be Permitted Investments to the extent that investments therein
         will cause the then outstanding principal amount of securities issued by such
         corporation and held as Permitted Investments to exceed 10% of the aggregate
         outstanding principal balances of all of the Mortgage Loans and Permitted Investments;

                   (v)  commercial paper (including both non-interest-bearing discount
         obligations and interest-bearing obligations payable on demand or on a specified date
         not more than one year after the date of issuance thereof) which are rated in the
         highest ratings category for short-term securities or in one of the two highest rating
         categories for long-term securities, as applicable, by each Rating Agency at the time
         of such investment;

                   (vi)  any other demand, money market or time deposit, obligation, security or
         investment as may be acceptable to each Rating Agency as evidenced in writing by each
         Rating Agency; and

                   (vii)  any money market funds the collateral of which consists of obligations
         fully guaranteed by the United States of America or any agency or instrumentality of
         the United States of America the obligations of which are backed by the full faith and
         credit of the United States of America (which may include repurchase obligations
         secured by collateral described in clause (i)) and other securities and which money
         market funds are rated in the highest ratings category for short-term securities or in
         one of the two highest rating categories for long-term securities, as applicable, by
         each Rating Agency.

                  provided, however, that no instrument or security shall be a Permitted
         Investment if such instrument or security evidences a right to receive only interest
         payments with respect to the obligations underlying such instrument or if such
         security provides for payment of both principal and interest with a yield to maturity
         in excess of 120% of the yield to maturity at par or if such investment or security is
         purchased at a price greater than par.

                  Such Permitted Investment shall mature, or shall be subject to redemption or
         withdrawal, no later than the date on which such funds are required to be withdrawn
         (i.e. Remittance Date).  No Permitted Investment may be sold prior to its maturity.


          (f)     Article III is hereby  amended  effective as of the date hereof by adding the  following
new Section 3.02(iii):

                  "(iii)   With respect to each Mortgage Loan, information regarding the
         borrower credit files related to such Mortgage Loan has been furnished to credit
         reporting agencies in compliance with the provisions of the Fair Credit Reporting Act
         and the applicable implementing regulations."

          (g)     The following shall be added to the end of Section 4.01 of the Servicing Agreement:

                  "In addition, the Company shall furnish information regarding the borrower
         credit files related to such Mortgage Loan to credit reporting agencies in compliance
         with the provisions of the Fair Credit Reporting Act and the applicable implementing
         regulations."

          (h)     The  following  is added to the second  sentence of the third  paragraph of Section 4.13
of the Servicing Agreement:

                  "; provided, however, that any REO Property shall be disposed of by the
         Company before the close of the third taxable year following the taxable year in which
         the Mortgage Loan became an REO Property."

          (i)     Section  5.02 is  hereby  amended  by  replacing  the  first  two  paragraphs  with  the
following:

                  "Not later than the tenth (10th) calendar day of each month, the Company shall
         furnish to the Master Servicer in a format as outlined below (or in such other formats
         agreed to by the Company and the Master Servicer) (i) (a) monthly loan data in the
         format set forth in Exhibit E hereto, (b) default loan data in the format set forth in
         Exhibit F hereto and (c) information regarding realized losses and gains in the format
         set forth in Exhibit P hereto (or in such other formats mutually agreed to by the
         Company and the Master Servicer), in each case relating to the period ending on the
         last day of the preceding calendar month, (ii) all such information required pursuant
         to clause (i)(a) above on a magnetic tape, electronic mail, or other similar media
         reasonably acceptable to the Master Servicer and (iii) all supporting documentation
         with respect to the information required pursuant to clause (i)(c) above."

          (j)     The last  paragraph in Section  5.02 is deleted in its  entirety  and replaced  with the
following:

                  "In addition, not more than sixty (60) days after the end of each calendar
         year, the Company shall furnish to each Person who was a Purchaser at any time during
         such calendar year an annual statement in accordance with the requirements of
         applicable federal income tax law as to the aggregate of remittances for the
         applicable portion of such year."

          (k)     Section 6.04(d) is deleted in its entirety and replaced with the following:

                  "Failure  of the  Company  to timely  comply  with this  Section  6.04 shall be
         deemed an Event of Default,  automatically,  without notice and without any cure period,
         notwithstanding  any  provision  of the  Agreement  to the  contrary,  unless  otherwise
         agreed  to by the  Purchaser  and the  Person  signing  the  Form  10-K as set  forth in
         6.04(c),  and  Purchaser  may, in addition to  whatever  rights the  Purchaser  may have
         under  Sections 3.03 and 8.01 and at law or equity or to damages,  including  injunctive
         relief  and  specific  performance,  terminate  all the rights  and  obligations  of the
         Company under this Agreement and in and to the Mortgage  Loans and the proceeds  thereof
         without  compensating  the Company  for the same,  as  provided  in Section  9.01.  Such
         termination   shall  be  considered  with  cause  pursuant  to  Section  10.01  of  this
         Agreement.  This  paragraph  shall  supersede any other  provision in this  Agreement or
         any other agreement to the contrary."

          (l)     The last  paragraph in Section  6.07 is deleted in its  entirety  and replaced  with the
following:

                  "Notwithstanding the foregoing provisions of Section 6.07, (i) in the event that
         during any calendar year (or applicable portion thereof) the Company services 5% or less of the
         mortgage loans in a Securitization Transaction, as calculated by the Master Servicer for such
         Securitization Transaction, or (ii) in any calendar year in which an annual report on Form 10-K
         is not required to be filed with respect to an issuing entity or Securitization Transaction,
         then, in each such event, the Company may, in lieu of providing an assessment of compliance and
         attestation thereon in accordance with Item 1122 of Regulation AB, provide (and cause each
         Subservicer and Subcontractor described in clause (a)(iii) above to provide) to the Depositor
         and the Master Servicer for such Securitization Transaction, by not later than March 1 of such
         calendar year, an Annual Independent Public Accountants' Servicing Report.  If the Company
         provides an Annual Independent Public Accountants' Servicing Report pursuant to this provision,
         then the certification required to be delivered by the Company (and its Subservicers and
         Subcontractors) shall be in the form of Exhibit L-2 attached hereto instead of Exhibit L-1.

                  Failure of the Company to timely comply with this Section 6.07 (including with respect
         to the cure timeframes required in this section) shall be deemed an Event of Default,
         automatically, without notice and without any cure period, notwithstanding any provision of the
         Agreement to the contrary, unless otherwise agreed to by the Purchaser and the Person signing
         the Form 10-K as described herein, and Purchaser may, in addition to whatever rights the
         Purchaser may have under Sections 3.03 and 8.01 and at law or equity or to damages, including
         injunctive relief and specific performance, terminate all the rights and obligations of the
         Company under this Agreement and in and to the Mortgage Loans and the proceeds thereof without
         compensating the Company for the same, as provided in Section 9.01.  Such termination shall be
         considered with cause pursuant to Section 10.01 of this Agreement.  This paragraph shall
         supercede any other provision in this Agreement or any other agreement to the contrary."

         (m)      Section  11.03  of the  Servicing  Agreement  is  hereby  deleted  in its  entirety  and
replaced with the following:

         "Section 11.03             Third Party Beneficiary.

                  For purposes of this Agreement, any Master Servicer shall be considered a
         third party beneficiary to this Agreement entitled to all the rights and benefits
         accruing to any Master Servicer herein as if it were a direct party to this Agreement."

         (n)      The Servicing  Agreement is hereby  amended as of the date hereof by deleting  Exhibit E
in its entirely and replacing it with the following:

                                                     EXHIBIT E
                                         REPORTING DATA FOR MONTHLY REPORT

                                         Exhibit 1: Standard File Layout - Master Servicing
______________________________________________________________________________________________________________________________________
                                                                                                                              Max
          Column Name                              Description                       Decimal           Format Comment         Size
______________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                  A value assigned by the Servicer to define a                   Text up to 10 digits           20
                                  group of loans.
______________________________________________________________________________________________________________________________________
LOAN_NBR                          A unique identifier assigned to each loan by                   Text up to 10 digits           10
                                  the investor.
______________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                 A unique number assigned to a loan by the                      Text up to 10 digits           10
                                  Servicer.  This may be different than the
                                  LOAN_NBR.
______________________________________________________________________________________________________________________________________
BORROWER_NAME                     The borrower name as received in the file.                     Maximum length of 30           30
                                  It is not separated by first and last name.                    (Last, First)
______________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                     Scheduled monthly principal and scheduled             2        No commas(,) or dollar         11
                                  interest payment that a borrower is expected                   signs ($)
                                  to pay, P&I constant.
______________________________________________________________________________________________________________________________________
NOTE_INT_RATE                     The loan interest rate as reported by the             4        Max length of 6                 6
                                  Servicer.
______________________________________________________________________________________________________________________________________
NET_INT_RATE                      The loan gross interest rate less the service         4        Max length of 6                 6
                                  fee rate as reported by the Servicer.
______________________________________________________________________________________________________________________________________
SERV_FEE_RATE                     The servicer's fee rate for a loan as                 4        Max length of 6                 6
                                  reported by the Servicer.
______________________________________________________________________________________________________________________________________
SERV_FEE_AMT                      The servicer's fee amount for a loan as               2        No commas(,) or dollar         11
                                  reported by the Servicer.                                      signs ($)
______________________________________________________________________________________________________________________________________
NEW_PAY_AMT                       The new loan payment amount as reported by            2        No commas(,) or dollar         11
                                  the Servicer.                                                  signs ($)
______________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                     The new loan rate as reported by the Servicer.        4        Max length of 6                 6
______________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                    The index the Servicer is using to calculate          4        Max length of 6                 6
                                  a forecasted rate.
______________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                 The borrower's actual principal balance at            2        No commas(,) or dollar         11
                                  the beginning of the processing cycle.                         signs ($)
______________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                 The borrower's actual principal balance at            2        No commas(,) or dollar         11
                                  the end of the processing cycle.                               signs ($)
______________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE            The date at the end of processing cycle that                   MM/DD/YYYY                     10
                                  the borrower's next payment is due to the
                                  Servicer, as reported by Servicer.
______________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                   The first curtailment amount to be applied.           2        No commas(,) or dollar         11
                                                                                                 signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                  The curtailment date associated with the                       MM/DD/YYYY                     10
                                  first curtailment amount.
______________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                   The curtailment interest on the first                 2        No commas(,) or dollar         11
                                  curtailment amount, if applicable.                             signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                   The second curtailment amount to be applied.          2        No commas(,) or dollar         11
                                                                                                 signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                  The curtailment date associated with the                       MM/DD/YYYY                     10
                                  second curtailment amount.
______________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                   The curtailment interest on the second                2        No commas(,) or dollar         11
                                  curtailment amount, if applicable.                             signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                   The third curtailment amount to be applied.           2        No commas(,) or dollar         11
                                                                                                 signs ($)
______________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                  The curtailment date associated with the                       MM/DD/YYYY                     10
                                  third curtailment amount.
______________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                    The curtailment interest on the third                 2        No commas(,) or dollar         11
                                  curtailment amount, if applicable.                             signs ($)
______________________________________________________________________________________________________________________________________
PIF_AMT                           The loan "paid in full" amount as reported by         2        No commas(,) or dollar         11
                                  the Servicer.                                                  signs ($)
______________________________________________________________________________________________________________________________________
PIF_DATE                          The paid in full date as reported by the                       MM/DD/YYYY                     10
                                  Servicer.
______________________________________________________________________________________________________________________________________
ACTION_CODE                       The standard FNMA numeric code used to                         Action Code Key:                2
                                  indicate the default/delinquent status of a                    15=Bankruptcy,
                                  particular loan.                                               30=Foreclosure, , 60=PIF,
                                                                                                 63=Substitution,
                                                                                                 65=Repurchase,70=REO
______________________________________________________________________________________________________________________________________
INT_ADJ_AMT                       The amount of the interest adjustment as              2        No commas(,) or dollar         11
                                  reported by the Servicer.                                      signs ($)
______________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT            The Soldier and Sailor Adjustment amount, if          2        No commas(,) or dollar         11
                                  applicable.                                                    signs ($)
______________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                  The Non Recoverable Loan Amount, if                   2        No commas(,) or dollar         11
                                  applicable.                                                    signs ($)
______________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                     The amount the Servicer is passing as a loss,         2        No commas(,) or dollar         11
                                  if applicable.                                                 signs ($)
______________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                The scheduled outstanding principal amount            2        No commas(,) or dollar         11
                                  due at the beginning of the cycle date to be                   signs ($)
                                  passed through to investors.
______________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                The scheduled principal balance due to                2        No commas(,) or dollar         11
                                  investors at the end of a processing cycle.                    signs ($)
______________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                    The scheduled principal amount as reported by         2        No commas(,) or dollar         11
                                  the Servicer for the current cycle -- only                     signs ($)
                                  applicable for Scheduled/Scheduled Loans.
______________________________________________________________________________________________________________________________________
SCHED_NET_INT                     The scheduled gross interest amount less the          2        No commas(,) or dollar         11
                                  service fee amount for the current cycle as                    signs ($)
                                  reported by the Servicer -- only applicable
                                  for Scheduled/Scheduled Loans.
______________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                     The actual principal amount collected by the          2        No commas(,) or dollar         11
                                  Servicer for the current reporting cycle --                    signs ($)
                                  only applicable for Actual/Actual Loans.
______________________________________________________________________________________________________________________________________
                                  The actual gross interest amount less the
                                  service fee amount for the current reporting                   No commas(,) or dollar
ACTL_NET_INT                      cycle as reported by the Servicer -- only             2        signs ($)                      11
                                  applicable for Actual/Actual Loans.
______________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT               The penalty amount received when a borrower           2        No commas(,) or dollar         11
                                  prepays on his loan as reported by the                         signs ($)
                                  Servicer.
______________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED            The prepayment penalty amount for the loan            2        No commas(,) or dollar         11
                                  waived by the servicer.                                        signs ($)
______________________________________________________________________________________________________________________________________
MOD_DATE                          The Effective Payment Date of the                              MM/DD/YYYY                     10
                                  Modification for the loan.
______________________________________________________________________________________________________________________________________
MOD_TYPE                          The Modification Type.                                         Varchar - value can be         30
                                                                                                 alpha or numeric
______________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT            The current outstanding principal and                 2        No commas(,) or dollar         11
                                  interest advances made by Servicer.                            signs ($)
______________________________________________________________________________________________________________________________________
                                  Flag to indicate if the repurchase of a loan                   Y=Breach
                                  is due to a breach of Representations and                      N=NO Breach                     1
BREACH_FLAG                       Warranties                                                     Let blank if N/A
______________________________________________________________________________________________________________________________________



         The  Servicing  Agreement is hereby  amended as of the date hereof by deleting  Exhibit F in its
entirety and replacing it with the following:

                                                     EXHIBIT F

Exhibit F   : Standard File Layout - Delinquency Reporting
Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT

For Month Ended:     mm/dd/yyyy             Servicer Name______________________________
Prepared by:________________________________Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending      Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amou       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________
Principal Calculation
1. Monthly Principal Due                                                             +           $0.00
                                                                                     __________________
2. Current Curtailments                                                              +           $0.00
                                                                                     __________________
3. Liquidations                                                                      +           $0.00
                                                                                      __________________
4. Other (attach explanation)                                                        +           $0.00
                                                                                     __________________
5. Principal Due                                                                                 $0.00
                                                                                     __________________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                     __________________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                     __________________
8. Servicing Fees                                                                    -           $0.00
                                                                                     __________________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                     __________________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                     __________________
Remittance Calculation
11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                     __________________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                     __________________
13. Total Realized gains                                                             +           $0.00
                                                                                     __________________
14. Total Realized Losses                                                            -           $0.00
                                                                                     __________________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                     __________________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                     __________________
17. Other (attach explanation)                                                                  $0.00
                                                                                     __________________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                     __________________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________
   Total No.       Total No.                                     In                     Total Dollar
                                                                          Real Estate
      of               of          30-     60-   90 or more  Foreclosure                 Amount of
                                                                             Owned
     Loans       Delinquencies     Days   Days      Days     (Optional)                Delinquencies
                                                                          (Optional)
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                       BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________




--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




                                                           EXHIBIT F

Exhibit F   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
_________________________________________________________________________________________________________________________________________
Column/Header Name                                                     Description                            Decimal    Format Comment
_________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                             A unique number assigned to a loan by the Servicer.  This
                                              may be different than the LOAN_NBR
_________________________________________________________________________________________________________________________________________
LOAN_NBR                                      A unique identifier assigned to each loan by the originator.
_________________________________________________________________________________________________________________________________________
CLIENT_NBR                                    Servicer Client Number
_________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                             Contains a unique number as assigned by an external servicer
                                              to identify a group of loans in their system.
_________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                           First Name of the Borrower.
_________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                            Last name of the borrower.
_________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                  Street Name and Number of Property
_________________________________________________________________________________________________________________________________________
PROP_STATE                                    The state where the  property located.
_________________________________________________________________________________________________________________________________________
PROP_ZIP                                      Zip code where the property is located.
_________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                        The date that the borrower's next payment is due to the                    MM/DD/YYYY
                                              servicer at the end of processing cycle, as reported by
                                              Servicer.
_________________________________________________________________________________________________________________________________________
LOAN_TYPE                                     Loan Type (i.e. FHA, VA, Conv)
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                         The date a particular bankruptcy claim was filed.                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                       The chapter under which the bankruptcy was filed.
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                           The case number assigned by the court to the bankruptcy
                                              filing.
_________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                        The payment due date once the bankruptcy has been approved                 MM/DD/YYYY
                                              by the courts
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                    The Date The Loan Is Removed From Bankruptcy. Either by                    MM/DD/YYYY
                                              Dismissal, Discharged and/or a Motion For Relief Was
                                              Granted.
_________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                            The Date The Loss Mitigation Was Approved By The Servicer                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                 The Type Of Loss Mitigation Approved For A Loan Such As;
_________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                        The Date The Loss Mitigation /Plan Is Scheduled To End/Close               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                        The Date The Loss Mitigation Is Actually Completed                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                          The date DA Admin sends a letter to the servicer with                      MM/DD/YYYY
                                              instructions to begin foreclosure proceedings.
_________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                        Date File Was Referred To Attorney to Pursue Foreclosure                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                              Notice of 1st legal filed by an Attorney in a Foreclosure                  MM/DD/YYYY
                                              Action
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                     The date by which a foreclosure sale is expected to occur.                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                              The actual date of the foreclosure sale.                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                               The amount a property sold for at the foreclosure sale.            2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                           The date the servicer initiates eviction of the borrower.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                       The date the court revokes legal possession of the property                MM/DD/YYYY
                                              from the borrower.
_________________________________________________________________________________________________________________________________________
LIST_PRICE                                    The price at which an REO property is marketed.                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
LIST_DATE                                     The date an REO property is listed at a particular price.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OFFER_AMT                                     The dollar value of an offer for an REO property.                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                               The date an offer is received by DA Admin or by the Servicer.              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                              The date the REO sale of the property is scheduled to close.               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                       Actual Date Of REO Sale                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                 Classification of how the property is occupied.
_________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                           A code that indicates the condition of the property.
_________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                          The date a  property inspection is performed.                              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                The date the appraisal was done.                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                  The current "as is" value of the property based on brokers        2
                                              price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                             The amount the property would be worth if repairs are              2
                                              completed pursuant to a broker's price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
If applicable:
_________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                            FNMA Code Describing Status of Loan
_________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                            The circumstances which caused a borrower to stop paying on
                                              a loan.   Code indicates the reason why the loan is in
                                              default for this cycle.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                           Date Mortgage Insurance Claim Was Filed With Mortgage                      MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                  Amount of Mortgage Insurance Claim Filed                                   No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                            Date Mortgage Insurance Company Disbursed Claim Payment                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                             Amount Mortgage Insurance Company Paid On Claim                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                         Date Claim Was Filed With Pool Insurance Company                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                Amount of Claim Filed With Pool Insurance Company                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                          Date Claim Was Settled and The Check Was Issued By The Pool                MM/DD/YYYY
                                              Insurer
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                           Amount Paid On Claim By Pool Insurance Company                     2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                    Date FHA Part A Claim Was Filed With HUD                                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                           Amount of FHA Part A Claim Filed                                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                     Date HUD Disbursed Part A Claim Payment                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                      Amount HUD Paid on Part A Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                     Date FHA Part B Claim Was Filed With HUD                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                            Amount of FHA Part B Claim Filed                                 2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                       Date HUD Disbursed Part B Claim Payment                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                      Amount HUD Paid on Part B Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                            Date VA Claim Was Filed With the Veterans Admin                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                             Date Veterans Admin. Disbursed VA Claim Payment                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                              Amount Veterans Admin. Paid on VA Claim                           2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                        The date the Motion for Relief was filed                               10  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                The foreclosure sale bid amount                                        11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                              The foreclosure sales results: REO, Third Party, Conveyance
                                              to HUD/VA
_________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                  The net proceeds from the sale of the REO property.                        No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
BPO_DATE                                      The date the BPO was done.
_________________________________________________________________________________________________________________________________________
CURRENT_FICO                                  The current FICO score
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                       The date the Hazard Claim was filed with the Hazard                    10  MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                              The amount of the Hazard Insurance Claim filed.                        11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                        The date the Hazard Insurance Company disbursed the claim              10  MM/DD/YYYY
                                              payment.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                         The amount the Hazard Insurance Company paid on the claim.             11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
ACTION_CODE                                   Indicates loan status                                                      Number
_________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                          Number
_________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                            As defined in the Servicing Agreement                                      Number
_________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      __________________________________________________________________________________
                            Status Code        Status Description
                      __________________________________________________________________________________
                                09             Forbearance
                      __________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      __________________________________________________________________________________
                                24             Government Seizure
                      __________________________________________________________________________________
                                26             Refinance
                      __________________________________________________________________________________
                                27             Assumption
                      __________________________________________________________________________________
                                28             Modification
                      __________________________________________________________________________________
                                29             Charge-Off
                      __________________________________________________________________________________
                                30             Third Party Sale
                      __________________________________________________________________________________
                                31             Probate
                      __________________________________________________________________________________
                                32             Military Indulgence
                      __________________________________________________________________________________
                                43             Foreclosure Started
                      __________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      __________________________________________________________________________________
                                49             Assignment Completed
                      __________________________________________________________________________________
                                61             Second Lien Considerations
                      __________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      __________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      __________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      __________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      __________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      __________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      __________________________________________________________________________________

         The Company will have thirty (30) days from the date hereof to incorporate this revised Exhibit
F into its servicing practices.

         (p)      The  Servicing  Agreement  is hereby  amended as of the date hereof by changing the name
of Exhibit L to Exhibit L-1.

         (q)      The Servicing Agreement is hereby amended by adding the following as Exhibit L-2:


                                               EXHIBIT L-2


                                      FORM OF COMPANY CERTIFICATION

         Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY
                  PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),   certify  to  [the  Purchaser],  [the  Depositor],  and  the  [Master  Servicer]  [Securities
Administrator]  [Trustee],  and their  officers,  with the  knowledge  and intent that they will rely upon
this certification, that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in
         accordance with Item 1123 of Regulation AB (the "Compliance  Statement"),  the Annual Independent
         Public  Accountants'  Servicing Report (as defined in the Agreement),  and all servicing reports,
         officer's  certificates and other information  relating to the servicing of the Mortgage Loans by
         the  Company  during  200[ ] that  were  delivered  by the  Company  to the  [Depositor]  [Master
         Servicer]  [Securities  Administrator]  [Trustee]  pursuant to the Agreement  (collectively,  the
         "Company Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,
         does not  contain  any  untrue  statement  of a material  fact or omit to state a  material  fact
         necessary  to make the  statements  made,  in the light of the  circumstances  under  which  such
         statements  were made, not  misleading  with respect to the period of time covered by the Company
         Servicing Information;

                  (3)      Based on my knowledge,  all of the Company Servicing Information required to be
         provided  by the  Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master
         Servicer] [Securities Administrator] [Trustee];

                  (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as
         servicer under the Agreement,  and based on my knowledge and the compliance  review  conducted in
         preparing the Compliance  Statement and except as disclosed in the  Compliance  Statement and the
         Annual  Independent  Public  Accountants'   Servicing  Report,  the  Company  has  fulfilled  its
         obligations under the Agreement in all material respects; and

                  (5)      The Compliance  Statement  required to be delivered by the Company  pursuant to
         the Agreement,  and the Annual  Independent Public  Accountants'  Servicing Report required to be
         provided by the Company  and by any  Subservicer  and  Subcontractor  pursuant to the  Agreement,
         have  been  provided  to  the  [Depositor]   [Master   Servicer].   Any  material   instances  of
         noncompliance  described  in  such  reports  have  been  disclosed  to  the  [Depositor]  [Master
         Servicer].  Any  material  instance  of  noncompliance  with  the  Servicing  Criteria  has  been
         disclosed in such reports.



                                                             Date:  _________________________


                                                             By:      _______________________________
                                                             Name:
                                                             Title:


                                              Miscellaneous

           10.    All demands,  notices and  communications  related to the Assigned Loans,  the Servicing
   Agreement  and this AAR  Agreement  shall be in writing  and shall be deemed to have been duly given if
   personally delivered at or mailed by registered mail, postage prepaid, as follows:

         (a)      In the case of Company:
                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  with copies to:
                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964

         (b)      In the case of Assignor:
                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067
                  Attention: Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

         (c)       In the case of Assignee:
                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency &
                  Trust—BSAAT 2007-1
                  Telecopier No.: (212) 816-5527

         (d)      In the case of Master Servicer:
                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSAAT 2007-1
                  Telecopier No.: (410) 715-2380

           11.    The Company hereby  acknowledges  that Wells Fargo Bank,  National  Association has been
   appointed as the master servicer of the Assigned Loans pursuant to the Pooling and Servicing  Agreement
   and  therefor  has the right to enforce  certain  obligations  of the  Company,  as they  relate to the
   Assigned  Loans,  under the Servicing  Agreement.  The Company shall make all  distributions  under the
   Servicing  Agreement,  as they relate to the Assigned Loans, to the Master Servicer by wire transfer of
   immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSAAT 2007-1, Account #53163000.

and the Company shall deliver all reports required to be delivered under the Servicing Agreement, as
they relate to the Assigned Loans, to the Assignee at the address set forth in Section 8(c) herein and
to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSAAT 2007-1

                  A copy of all assessments, attestations, reports and certifications required to be
   delivered by the Servicer under this Agreement and the Servicing Agreement shall be delivered to the
   Master Servicer by the date(s) specified herein or therein, and where such documents are required to
   be addressed to any party, such addressees shall include the Master Servicer and the Master Servicer
   shall be entitled to rely on such documents.

           12.  Each party will pay any  commissions  it has  incurred  and the fees of its  attorneys  in
   connection with the negotiations  for,  documenting of and closing of the transactions  contemplated by
   this AAR Agreement.

           13. This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New
   York,  without  regard to  conflicts  of law  principles  (other  than  Section  5-1401 of the New York
   Obligations  Law),  and the  obligations,  rights  and  remedies  of the  parties  hereunder  shall  be
   determined in accordance with such laws.

           14. No term or provision  of this AAR  Agreement  may be waived or modified  unless such waiver
   or  modification  is in writing and signed by the party  against  whom such waiver or  modification  is
   sought to be enforced.

           15.  This AAR  Agreement  shall  inure to the  benefit  of the  successors  and  assigns of the
   parties  hereto.  Any entity into which  Assignor,  Assignee  or Company may be merged or  consolidated
   shall,  without the  requirement  for any further  writing,  be deemed  Assignor,  Assignee or Company,
   respectively, hereunder.

           16. This AAR Agreement  shall survive the conveyance of the Assigned  Loans,  the assignment of
   the  Servicing  Agreement  to the  extent  of the  Assigned  Loans  by  Assignor  to  Assignee  and the
   termination of the Servicing Agreement.

           17. This AAR  Agreement  may be executed  simultaneously  in any number of  counterparts.  Each
   counterpart  shall be deemed to be an original and all such  counterparts  shall constitute one and the
   same instrument.

           18. In the event that any  provision  of this AAR  Agreement  conflicts  with any  provision of
   the Servicing  Agreement  with respect to the Assigned  Loans,  the terms of this AAR  Agreement  shall
   control.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have executed this AAR Agreement as of the day and year
first above written.


                                                     EMC MORTGAGE CORPORATION
                                                     Assignor

                                                     By:_________________________________________
                                                     Name:_______________________________________
                                                     Title:______________________________________


                                                     CITIBANK, N.A., not individually but solely as
                                                     trustee for the holders of Bear Stearns ALT-A Trust
                                                     II Series 2007-1, Mortgage Pass-Through
                                                     Certificates, Series 2007-1, as Assignee

                                                     By:__________________________________________
                                                     Name:________________________________________
                                                     Title:_______________________________________


                                                     MID AMERICA BANK, FSB,
                                                     Company

                                                     By:_________________________________________
                                                     Name:_______________________________________
                                                     Title:______________________________________





ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Master Servicer

By:________________________________________
Name:
Title:




--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                          ASSIGNED LOAN SCHEDULE


                                         (Available upon request)







--------------------------------------------------------------------------------




                                               ATTACHMENT 2



                                                AGREEMENTS

                                         (Available upon request)









--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-5

                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This Assignment,  Assumption and Recognition  Agreement (the "AAR Agreement") is made and entered
into as of August  31,  2007 (the  "Closing  Date"),  among EMC  Mortgage  Corporation  (the  "Assignor"),
Citibank,  N.A.,  not in its  individual  capacity  but solely as trustee for the holders of Bear  Stearns
ALT-A Trust II 2007-1,  Mortgage  Pass-Through  Certificates,  Series 2007-1 (the "Assignee") and National
City Mortgage Co. (the "Company").

         Whereas,  the  Assignor  and the Company  entered  into that  certain  Purchase,  Warranties  and
Servicing  Agreement,  dated  as of  October  1,  2001,  as  amended  by  that  certain  Amendment  Reg AB
("Amendment  Reg AB") to the Purchase  Warranties  and Servicing  Agreement  dated as of March 1, 2006 (as
amended,  the "Servicing  Agreement"),  pursuant to which the Company agreed to service the Mortgage Loans
listed on the attached Attachment 1 annexed hereto (the "Mortgage Loans") on behalf of Assignor.

         In consideration of the mutual promises and agreements  contained herein,  and for other good and
valuable consideration,  the receipt and sufficiency of which are hereby acknowledged,  the parties hereto
agree that the  Mortgage  Loans listed on  Attachment 1 annexed  hereto (the  "Assigned  Loans")  shall be
subject to the terms of this AAR Agreement.  Any  capitalized  term used and not otherwise  defined herein
shall have the meaning assigned to such term in the Servicing Agreement.

Assignment and Assumption

         1.       Except as expressly  provided for herein,  the Assignor  hereby  grants,  transfers  and
assigns to the Assignee all of its right,  title and interest as in, to and under the Assigned Loans,  and
as they relate to the Assigned Loans, the Servicing  Agreement.  Notwithstanding  anything to the contrary
contained herein,  the Assignor is not assigning to the Assignee any of its right,  title and interest in,
to and under the  Servicing  Agreement  with  respect to any other  mortgage  loan other than the Assigned
Loans.  Except  as is  otherwise  expressly  provided  herein,  the  Assignor  makes  no  representations,
warranties  or  covenants  to the  Assignee  and  the  Assignee  acknowledges  that  the  Assignor  has no
obligations  to the Assignee  under the terms of the  Servicing  Agreement  or  otherwise  relating to the
transaction  contemplated  herein  (including,  but not  limited  to,  any  obligation  to  indemnify  the
Assignee).

         Assignor  acknowledges and agrees that upon execution of this AAR Agreement,  with respect to the
Assigned  Loans,  the  Assignee  shall  become  the  "Owner"  under  the  Servicing  Agreement,   and  all
representations,  warranties and covenants by the "Servicer" to the "Owner" under the Servicing  Agreement
including, but not limited to, the rights to receive  indemnification,  shall accrue to Assignee by virtue
of this AAR Agreement.

Representations, Warranties and Covenants

         2.       Assignor  warrants and  represents  to, and covenants  with,  Assignee and Company as of
the date hereof that:

                  a.       Attached  hereto as  Attachment 2 is a true and correct  copy of the  Servicing
                  Agreement,  which Servicing  Agreement is in full force and effect as of the date hereof
                  and the  provisions  of which have not been waived,  amended or modified in any respect,
                  nor has any notice of termination been given thereunder;

                  b.       Assignor  was the  lawful  owner  of the  Assigned  Loans  with  full  right to
                  transfer the Assigned  Loans and any and all of its  interests,  rights and  obligations
                  under the Servicing  Agreement  they relate to the Assigned  Loans,  free and clear from
                  any and all claims and  encumbrances;  and upon the  transfer of the  Assigned  Loans to
                  Assignee as  contemplated  herein,  and in the Mortgage  Loan  Purchase  Agreement  (the
                  "Mortgage  Loan  Purchase  Agreement")  dated as of August 31, 2007 between the Assignor
                  and Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  Assignee shall have
                  good  title  to each  and  every  Assigned  Loan,  as well as any and all of  Assignee's
                  interests,  rights and obligations  under the Servicing  Agreement as they relate to the
                  Assigned Loans, free and clear of any and all liens, claims and encumbrances;

                  c.       There are no offsets,  counterclaims or other defenses available to the Company
                  with respect to the Servicing Agreement;

                  d.       Assignor  has no  knowledge  of, and has not  received  notice of, any  waivers
                  under, or any modification of, any Assigned Loan;

                  e.       Assignor is duly  organized,  validly  existing and in good standing  under the
                  laws  of the  jurisdiction  of its  incorporation,  and  has  all  requisite  power  and
                  authority to acquire, own and sell the Assigned Loans;

                  f.       Assignor  has full  corporate  power and  authority  to  execute,  deliver  and
                  perform its  obligations  under this AAR Agreement,  and to consummate the  transactions
                  set  forth  herein.  The  consummation  of the  transactions  contemplated  by this  AAR
                  Agreement is in the ordinary  course of Assignor's  business and will not conflict with,
                  or result in a breach of, any of the  terms,  conditions  or  provisions  of  Assignor's
                  charter or by-laws or any legal  restriction,  or any material  agreement or  instrument
                  to which  Assignor  is now a party or by which it is bound,  or result in the  violation
                  of any law,  rule,  regulation,  order,  judgment  or  decree to which  Assignor  or its
                  property is subject.  The  execution,  delivery and  performance by Assignor of this AAR
                  Agreement and the  consummation  by it of the  transactions  contemplated  hereby,  have
                  been duly  authorized by all necessary  corporate  action on part of Assignor.  This AAR
                  Agreement  has  been  duly  executed  and  delivered  by  Assignor  and,  upon  the  due
                  authorization,  execution  and  delivery  by  Assignee  and  the  parties  hereto,  will
                  constitute  the valid and legally  binding  obligation of Assignor  enforceable  against
                  Assignor  in  accordance  with its terms  except as  enforceability  may be  limited  by
                  bankruptcy,  reorganization,  insolvency,  moratorium  or  other  similar  laws  now  or
                  hereafter in effect relating to creditors' rights generally,  and by general  principles
                  of equity  regardless of whether  enforceability is considered in a proceeding in equity
                  or at law;

                  g.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                  registration  with,  any  governmental  entity is  required  to be  obtained  or made by
                  Assignor in connection  with the execution,  delivery or performance by Assignor of this
                  AAR  Agreement,  or the  consummation  by it of the  transactions  contemplated  hereby.
                  Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,
                  sold or  otherwise  disposed  of the  Assigned  Loans or any  interest  in the  Assigned
                  Loans, or solicited any offer to buy or accept a transfer,  pledge or other  disposition
                  of the Assigned  Loans,  or any interest in the Assigned  Loans or otherwise  approached
                  or  negotiated  with  respect to the  Assigned  Loans,  or any  interest in the Assigned
                  Loans  with any  Person in any  manner,  or made any  general  solicitation  by means of
                  general  advertising  or in any other  manner,  or taken any other  action  which  would
                  constitute a  distribution  of the Assigned  Loans under the  Securities Act of 1933, as
                  amended (the "1933 Act") or which would render the  disposition  of the Assigned Loans a
                  violation of Section 5 of the 1933 Act or require registration pursuant thereto; and

                  h.       There is no action, suit,  proceeding,  investigation or litigation pending or,
                  to Assignor's knowledge,  threatened,  which either in any instance or in the aggregate,
                  if determined  adversely to Assignor,  would adversely  affect  Assignor's  execution or
                  delivery of, or the  enforceability  of, this AAR Agreement,  or the Assignor's  ability
                  to perform its obligations under this AAR Agreement.

                  i.       The Assignor has received from the Company,  and has delivered to the Assignee,
                  all  documents  required to be  delivered  to the  Assignor by the Company  prior to the
                  date  hereof  and has  not  received,  and  has not  requested  from  the  Company,  any
                  additional documents.

         3.       The Assignee  warrants  and  represents  to, and  covenants  with,  the Assignor and the
Company as of the date hereof that:

                  a.       Assignee is duly  organized,  validly  existing and in good standing  under the
                  laws of the  jurisdiction of its  organization and has all requisite power and authority
                  to hold the  Assigned  Loans as trustee on behalf of the holders of Bear  Stearns  ALT-A
                  Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1;

                  b.       Assignee  has full  corporate  power and  authority  to  execute,  deliver  and
                  perform its  obligations  under this AAR Agreement,  and to consummate the  transactions
                  set  forth  herein.  The  consummation  of the  transactions  contemplated  by this  AAR
                  Agreement is in the ordinary  course of Assignee's  business and will not conflict with,
                  or result in a breach of, any of the  terms,  conditions  or  provisions  of  Assignee's
                  charter or by-laws or any legal  restriction,  or any material  agreement or  instrument
                  to which  Assignee  is now a party or by which it is bound,  or result in the  violation
                  of any law,  rule,  regulation,  order,  judgment  or  decree to which  Assignee  or its
                  property is subject.  The  execution,  delivery and  performance by Assignee of this AAR
                  Agreement and the  consummation  by it of the  transactions  contemplated  hereby,  have
                  been duly  authorized by all necessary  corporate  action on part of Assignee.  This AAR
                  Agreement  has  been  duly  executed  and  delivered  by  Assignee  and,  upon  the  due
                  authorization,  execution  and  delivery  by  Assignor  and  the  parties  hereto,  will
                  constitute  the valid and legally  binding  obligation of Assignee  enforceable  against
                  Assignee  in  accordance  with its terms  except as  enforceability  may be  limited  by
                  bankruptcy,  reorganization,  insolvency,  moratorium  or  other  similar  laws  now  or
                  hereafter in effect relating to creditors' rights generally,  and by general  principles
                  of equity  regardless of whether  enforceability is considered in a proceeding in equity
                  or at law;

                  c.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                  registration  with,  any  governmental  entity is  required  to be  obtained  or made by
                  Assignee in connection  with the execution,  delivery or performance by Assignee of this
                  AAR Agreement, or the consummation by it of the transactions contemplated hereby;

                  d.       There is no action, suit,  proceeding,  investigation or litigation pending or,
                  to Assignee's knowledge,  threatened,  which either in any instance or in the aggregate,
                  if determined  adversely to Assignee,  would adversely  affect  Assignee's  execution or
                  delivery of, or the  enforceability  of, this AAR Agreement,  or the Assignee's  ability
                  to perform its obligations under this AAR Agreement; and

                  e.       Assignee  assumes  for the  benefit  of each of  Assignor  and  Company  all of
                  Assignor's  rights as "Owner" under the  Servicing  Agreement but solely with respect to
                  the Assigned Loans.

         4.       Company  warrants and represents to, and covenants  with,  Assignee and Assignor,  as of
the date hereof, that:

                  a.       Attached  hereto as  Attachment 2 is a true and accurate  copy of the Servicing
                  Agreement,  which  agreement  is in full force and effect as of the date  hereof and the
                  provisions  of which have not been waived,  amended or modified in any respect,  nor has
                  any notice of termination been given thereunder;

                  b.       Company is duly  organized,  validly  existing and in good  standing  under the
                  laws  of the  jurisdiction  of its  incorporation,  and  has  all  requisite  power  and
                  authority to service the Assigned Loans and otherwise to perform its  obligations  under
                  the Servicing Agreement;

                  c.       Company has full corporate power and authority to execute,  deliver and perform
                  its obligations  under this AAR Agreement,  and to consummate the transactions set forth
                  herein.  The consummation of the  transactions  contemplated by this AAR Agreement is in
                  the ordinary  course of Company's  business and will not conflict  with,  or result in a
                  breach of, any of the terms,  conditions or  provisions of Company's  charter or by-laws
                  or any legal  restriction,  or any material  agreement or instrument to which Company is
                  now a party or by which it is  bound,  or  result  in the  violation  of any law,  rule,
                  regulation,  order,  judgment or decree to which Company or its property is subject. The
                  execution,   delivery  and  performance  by  Company  of  this  AAR  Agreement  and  the
                  consummation by it of the transactions  contemplated  hereby,  have been duly authorized
                  by all necessary  corporate action on part of Company.  This AAR Agreement has been duly
                  executed and  delivered  by Company,  and,  upon the due  authorization,  execution  and
                  delivery  by Assignor  and  Assignee,  will  constitute  the valid and  legally  binding
                  obligation of Company,  enforceable  against Company in accordance with its terms except
                  as enforceability may be limited by bankruptcy,  reorganization,  insolvency, moratorium
                  or other  similar  laws  now or  hereafter  in  effect  relating  to  creditors'  rights
                  generally,  and by general principles of equity regardless of whether  enforceability is
                  considered in a proceeding in equity or at law;

                  d.       No consent,  approval,  order or  authorization  of, or declaration,  filing or
                  registration  with,  any  governmental  entity is  required  to be  obtained  or made by
                  Company in connection  with the  execution,  delivery or  performance by Company of this
                  AAR Agreement, or the consummation by it of the transactions contemplated hereby;

                  e.       Company  shall  establish a Custodial  Account and an Escrow  Account under the
                  Servicing  Agreement in favor of Assignee  with respect to the Assigned  Loans  separate
                  from  the  Custodial  Account  and  Escrow  Account  previously  established  under  the
                  Servicing Agreement in favor of Assignor;  and

                  f.       Neither this AAR Agreement nor any  certification,  statement,  report or other
                  agreement,  document or instrument  furnished or to be furnished by the Company pursuant
                  to this AAR Agreement  contains or will contain any materially  untrue statement of fact
                  or  omits or will  omit to  state a fact  necessary  to make  the  statements  contained
                  therein not misleading.

         5.       Pursuant to Section 11.18 of the Servicing  Agreement,  the Company hereby  restates the
representations  and  warranties  set forth in Article III of the Servicing  Agreement with respect to the
Company and/or the Assigned Loans as of the date hereof.

         Notwithstanding  anything  to the  contrary in the  Servicing  Agreement,  the Company  shall (or
shall cause any  Third-Party  Originator to) (i)  immediately  notify Assignor and Depositor in writing of
(A)  legal  proceedings  pending  against  the  Company,  or  proceedings  known  to  be  contemplated  by
governmental  authorities  against the  Company  which in the  judgment  of the Company  would be, in each
case,  material to purchasers  of  securities  backed by the Assigned  Loans and (B) any  affiliations  or
relationships  of the type  described in Item 1119(b) of  Regulation  AB that develop  following  the date
hereof between the Company and any of the above listed  parties or other parties  identified in writing by
the Assignor or the  Depositor  with  respect to the  Securitization  Transaction  and (ii) provide to the
Assignor and the Depositor a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be  sent to the  Assignor  by  e-mail  to
regABnotifications@bear.com.  Additionally,  all such  notifications,  other than those pursuant to (i)(A)
above, should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067-3884
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           With a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY 10179
                           Attention: Global Credit Administration
                           Facsimile: (212) 272-6564

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067
                           Attention: General Counsel
                           Facsimile: (214) 626-4714

                           With copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY 10179
                           Attention: Global Credit Administration
                           Facsimile: (212) 272-6564

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067-3884
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

         6.       Assignor  hereby  agrees to indemnify  and hold the  Assignee  (and its  successors  and
assigns)  harmless  against any and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and
related  costs,  judgments,  and any other costs,  fees and expenses that Assignee (and its successors and
assigns) may sustain in any way related to any breach of the  representations  or  warranties  of Assignor
set forth in this AAR Agreement or the breach of any covenant or condition contained herein.



Recognition of Assignee

         7.       From and  after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the
Assigned Loans, and acknowledges  that the Assigned Loans will be part of a REMIC or multiple REMICs,  and
will service the Assigned  Loans in accordance  with the  Servicing  Agreement but in no event in a manner
that  would (i) cause any REMIC to fail to qualify as a REMIC or (ii)  result in the  imposition  of a tax
upon any REMIC  (including  but not limited to the tax on  prohibited  transactions  as defined in Section
860F(a)(2)  of the Code and the tax on  contributions  to a REMIC  set  forth in  Section  860G(d)  of the
Code).  It is the intention of Assignor,  Company and Assignee  that this AAR  Agreement  shall be binding
upon and for the benefit of the respective  successors and assigns of the parties hereto.  Neither Company
nor  Assignor  shall  amend or agree to  amend,  modify,  waive,  or  otherwise  alter any of the terms or
provisions  hereof  or  of  the  Servicing  Agreement  which  amendment,  modification,  waiver  or  other
alteration would in any way affect the Assigned Loans without the prior written consent of Assignee.

         8.       Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed
by the parties  hereto that (i) this AAR  Agreement  is  acknowledged  and accepted by the Assignee is not
individually  or personally  but solely in its capacity as trustee (in such  capacity,  the "Trustee") for
Bear Stearns  ALT-A Trust II 2007-1  Mortgage  Pass Through  Certificates,  Series  2007-1 (the  "Trust"),
pursuant to Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as of August
1, 2007, among SAMI II, the Assignor,  the Assignee,  Wells Fargo Bank,  National  Association,  as master
servicer  (the "Master  Servicer")  and as  securities  administrator,  (ii) each of the  representations,
undertakings  and  agreements  herein  made on behalf of the Trust is made and  intended  not as  personal
representations,  undertakings  and agreements of the Assignee but is made and intended for the purpose of
binding only the Trust and (iii) under no  circumstances  shall the Assignee be personally  liable for the
payment  of any  indebtedness  or  expenses  of the  Assignee  or the Trust or be liable for the breach or
failure of any obligation,  representation,  warranty or covenant made or undertaken by the Assignee,  the
Assignor  or the  Trust  under the  Servicing  Agreement  or the  Pooling  and  Servicing  Agreement.  Any
recourse  against the  Assignee in respect of any  obligations  it may have under or pursuant to the terms
of this AAR  Agreement  shall be limited  solely to the assets it may hold as trustee  for the  holders of
Bear Stearns ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

Modification of the Servicing Agreement

         9.       The Company and Assignor hereby amend the Servicing Agreement as follows:

                    (a)     Section  1.01 of the  Servicing  Agreement  shall be  amended  by  adding  the
  following definitions thereto:

                  Annual  Independent  Public  Accountants'  Servicing Report: A report of a firm
         of  independent  public  accountants  which is a member  of the  American  Institute  of
         Certified  Public  Accountants  to the  effect  that  such  firm  has  examined  certain
         documents  and  records  relating to the  servicing  of the  Mortgage  Loans or mortgage
         loans  similar in nature to the  Mortgage  Loans by the Company and that such firm is of
         the opinion that the provisions of this Agreement or similar  servicing  agreements have
         been complied with, and that, on the basis of such examination  conducted  substantially
         in  compliance  with the  Uniform  Single  Attestation  Program  for  Mortgage  Bankers,
         nothing  has  come  to the  attention  of such  firm  which  would  indicate  that  such
         servicing has not been  conducted in compliance  therewith,  except (i) such  exceptions
         such firm shall  believe to be  immaterial,  and (ii) such other  exceptions as shall be
         set forth in such report. No Annual  Independent  Public  Accountants'  Servicing Report
         shall  contain  any  provision  restricting  the  use of  such  report  by the  Company,
         including  any  prohibition  on the  inclusion of any such report in any filing with the
         Commission.

                  Master Servicer:  Wells Fargo Bank, National Association,  or its successors in interest
         who meet the qualifications of the Pooling and Servicing Agreement and this Agreement.

                  Pooling and Servicing  Agreement:  That certain Pooling and Servicing  Agreement,  dated
         as of August  1,  2007,  among  Structured  Asset  Mortgage  Investments  II Inc.,  EMC  Mortgage
         Corporation,   Citibank,  N.A.,  as  trustee  and  Wells  Fargo  Bank,  National  Association  as
         Securities Administrator and Master Servicer.

                    (b)     The  definition  of  "Business  Day" is deleted in its  entirety  and replaced
  with the following definition:

                  Business  Day:  Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal  holiday
         in the States of  Maryland,  Minnesota,  New York or Ohio,  or (iii) a day on which  banks in the
         States of Maryland,  Minnesota,  New York or Ohio are authorized or obligated by law or executive
         order to be closed.

                    (c)     Subsection  3.02(nn) of the  Servicing  Agreement is hereby  amended  (deleted
  language stricken and new language underlined and in bold):

                  "The  Mortgagor  has not notified  the Company,  and the Company has no knowledge of any
         relief  requested or allowed to the Mortgagor  under the Soldiers' and Sailors'  Civil Relief Act
         of 1940 Servicemembers Civil Relief Act;"

                    (d)     The following is added as Subsection 4.05(vii) of the Servicing Agreement:

                  "(vii)   to reimburse itself for any Nonrecoverable Advances;"

                    (e)     The following is added as provision (c) to Section 5 of the Servicing
Agreement:

                  "Notwithstanding  the  foregoing  provisions  of Section 5, (i) in the event that during
         any  calendar  year (or  applicable  portion  thereof)  the  Company  services  5% or less of the
         mortgage loans in a  Securitization  Transaction,  as calculated by the Master  Servicer for such
         Securitization  Transaction,  or (ii) in any calendar year in which an annual report on Form 10-K
         is not  required to be filed with  respect to an issuing  entity or  Securitization  Transaction,
         then, in each such event,  the Company may, in lieu of providing an assessment of compliance  and
         attestation  thereon in  accordance  with Item 1122 of  Regulation  AB,  provide  (and cause each
         Subservicer  and  Subcontractor  described in clause  (a)(iii) above to provide) to the Depositor
         and the Master Servicer for such  Securitization  Transaction,  by not later than March 1 of such
         calendar  year,  an Annual  Independent  Public  Accountants'  Servicing  Report.  If the Company
         provides an Annual Independent Public  Accountants'  Servicing Report pursuant to this provision,
         then the  certification  required  to be  delivered  by the  Company  (and its  Subservicers  and
         Subcontractors)  pursuant to clause  (a)(iv)  above shall be in the form of Exhibit A-1  attached
         hereto instead of Exhibit A."

                    (f)     Section 5.02 of the  Servicing  Agreement is hereby  amended by replacing  the
  first two paragraphs with the following:

                  "Not later than the tenth (10th)  calendar day of each month (or if such tenth  calendar
         day is not a Business Day, the  immediately  preceding  Business Day), the Servicer shall furnish
         to the  Master  Servicer  (i) (a)  monthly  loan data in the  format  set  forth in  Exhibit C of
         Amendment  Reg AB, (b) default  loan data in the format set forth in Exhibit D of  Amendment  Reg
         AB and (c) information  regarding  realized losses and gains in the format set forth in Exhibit E
         of  Amendment  Reg AB (or in such other  formats  mutually  agreed  between the  Servicer and the
         Master  Servicer),  in each case  relating to the period  ending on the last day of the preceding
         calendar  month,  (ii) all  such  information  required  pursuant  to  clause  (i)(a)  above on a
         magnetic  tape,  electronic  mail,  or other similar  media  reasonably  acceptable to the Master
         Servicer  and (iii)  all  supporting  documentation  with  respect  to the  information  required
         pursuant to clause (i)(c) above."

                    (g)     Section 6.04 of the Servicing Agreement shall be deleted in its entirety.

                    (h)     Section 6.05 of the Servicing Agreement shall be deleted in its entirety.

                    (i)     Section 9.01 of the Servicing  Agreement is hereby  amended by adding the word
  "or" at the end of clause (ix) thereof and inserting the following as clause (x):

                  (x)      failure by the Company to duly perform,  within the required  time period,  its
         obligations  under  Section 4 and Section 5 of Article 1 of  Amendment  Reg. AB to the  Servicing
         Agreement  which  failure  continues  unremedied  for a period of ten (10) days after the date on
         which written  notice of such failure,  requiring the same to be remedied,  shall have been given
         to the Company by any party to this Agreement or by any Master  Servicer.  This  paragraph  shall
         supersede any other provision of this Agreement or other Agreement to the contrary.

                    (j)     Section  11.04 of the  Servicing  Agreement  is  deleted in its  entirety  and
  replaced with the following:

                  "Section 11.04     Governing Law.

                  This Agreement and the related Term Sheet shall be governed by and construed in
         accordance with the laws of the State of New York, without regard to principles of conflicts of
         laws other than Section 5-1401 of the New York General Obligations Law which shall govern.  The
         obligations, rights and remedies of the parties hereunder shall be determined in accordance
         with such laws."

         10.      The Company and Assignor hereby amend the Amendment Reg AB as of the date hereof as
follows:

                  (a)      Exhibit A of the  Amendment  Reg AB shall be  amended  by adding a new  Exhibit
A-1, a copy of which is attached  hereto as Attachment 3. The Company shall provide a monthly  report,  in
the form of Exhibit A or Exhibit  A-1,  or such other form as is  mutually  acceptable  to the Company and
the Master Servicer.

                  (b)      Exhibit C of the  Amendment  Reg AB shall be  amended  by adding a new  Exhibit
C-1, a copy of which is attached  hereto as Attachment 4. The Company shall provide a monthly  report,  in
the form of Exhibit C or Exhibit  C-1,  or such other form as is  mutually  acceptable  to the Company and
the Master Servicer.

                  (c)      Exhibit D of the  Amendment  Reg AB shall be  amended  by adding a new  Exhibit
D-1, a copy of which is attached  hereto as Attachment 5. The Company shall provide a monthly  report,  in
the form of Exhibit D or Exhibit  D-1,  or such other form as is  mutually  acceptable  to the Company and
the Master Servicer.


Miscellaneous

         11.      All demands,  notices and  communications  related to the Assigned Loans,  the Servicing
Agreement  and this AAR  Agreement  shall be in  writing  and shall be  deemed to have been duly  given if
personally delivered at or mailed by registered mail, postage prepaid, as follows:

                  a.  In the case of Company,

                           National City Mortgage Co.
                           3232 Newmark Drive
                           Miamisburg, Ohio 45342
                           Attention: Mary Beth Criswell
                           Telecopier No.: (937) 910-3725

                  b.  In the case of Assignor,

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067-3884
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           With a copy to:

                           Bear, Stearns Mortgage Capital Corporation
                           383 Madison Avenue, 3rd Floor
                           New, York, NY 10179
                           Attention: Global Credit Administration
                           Facsimile: (212) 272-5591

                  c.  In the case of Assignee,

                           Citibank, N.A., as trustee
                           388 Greenwich Street, 14th Floor
                           New York, NY 10013
                           Attention: Structured Finance Agency BSAAT 2007-1
                           Telecopier No.: (410) 715-2380

                           With a copy to:

                           Wells Fargo Bank, N.A.
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention: Client Manager BSAAT 2007-1
                           Telecopier No.: (410) 715-2380

         12.      The Company hereby  acknowledges  that Wells Fargo Bank,  N.A. has been appointed as the
master  servicer of the Assigned Loans  pursuant to the Pooling and Servicing  Agreement and therefore has
the right to enforce all  obligations  of the  Company,  as they relate to the Assigned  Loans,  under the
Servicing  Agreement.  Such right will  include,  without  limitation,  the right to terminate the Company
under  the  Servicing  Agreement  upon the  occurrence  of an event of  default  thereunder,  the right to
receive all  remittances  required to be made by the Company under the Servicing  Agreement,  the right to
receive all monthly  reports and other data  required to be delivered by the Company  under the  Servicing
Agreement,  the right to examine the books and records of the  Company,  indemnification  rights,  and the
right to exercise  certain  rights of consent and approval  relating to actions taken by the Company.  The
Company  shall make all  distributions  under the  Servicing  Agreement,  as they  relate to the  Assigned
Loans, to the Securities  Administrator  as paying agent, by wire transfer of immediately  available funds
to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSAAT 2007-1
                  Distribution Account #53163000.

and the Company  shall deliver all reports  required to be delivered  under the  Servicing  Agreement,  as
they relate to the Assigned Loans to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  Master Servicing Department, BSAAT 2007-1
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Telecopier No.:  (410) 715-2380

         13.      THIS AAR AGREEMENT  SHALL BE CONSTRUED IN  ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW
YORK,  WITHOUT  REGARD TO CONFLICTS OF LAW  PRINCIPLES  (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS  LAW), AND THE OBLIGATIONS,  RIGHTS AND REMEDIES OF THE PARTIES  HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.

         14.      No term or  provision  of this AAR  Agreement  may be waived  or  modified  unless  such
waiver or  modification  is in writing and signed by the party against whom such waiver or modification is
sought to be enforced.

         15.      This AAR  Agreement  shall  inure to the  benefit of the  successors  and assigns of the
parties hereto. Any entity into which Assignor,  Assignee or Company may be merged or consolidated  shall,
without the requirement for any further writing,  be deemed Assignor,  Assignee or Company,  respectively,
hereunder.

         16.      This AAR Agreement shall survive the conveyance of the Assigned  Loans,  the assignments
of the  Servicing  Agreement  to the  extent  of the  Assigned  Loans  by  Assignor  to  Assignee  and the
termination of the Servicing Agreement.

         17.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each
counterpart  shall be deemed to be an original  and all such  counterparts  shall  constitute  one and the
same instrument.

         18.      In the event that any  provision of this AAR Agreement  conflicts  with any provision of
the  Servicing  Agreement  with  respect to the  Assigned  Loans,  the terms of this AAR  Agreement  shall
control.

         19.      A copy of all  assessments,  attestations,  reports  and  certifications  required to be
delivered by the Servicer under this AAR Agreement and the Servicing  Agreement  shall be delivered to the
Master Servicer by the date(s)  specified  herein or therein,  and where such documents are required to be
addressed to any party,  such  addressees  shall include the Master Servicer and the Master Servicer shall
be entitled to rely on such documents.

                                         [Signature page follows]




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the parties  hereto have  executed  this AAR Agreement on the date
first above written.


EMC MORTGAGE CORPORATION,                                    CITIBANK,  N.A., not  individually  but solely as trustee
the Assignor                                                 for the  holders of Bear  Stearns  ALT-A Trust II 2007-1,
                                                             Mortgage Pass-Through Certificates, Series 2007-1,
                                                             the Assignee

By: __________________________________                       By: __________________________________

Name:                                                        Name:

Title:                                                       Title:

NATIONAL CITY MORTGAGE CO,
the Company


By: __________________________________

Name:

Title:

Acknowledged and Agreed:                                     Acknowledged and Agreed:
WELLS FARGO BANK, NATIONAL ASSOCIATION                       STRUCTURED ASSET MORTGAGE INVESTMENTS INC. II


By: __________________________________                       By: __________________________________

Name:                                                        Name:

Title:                                                       Title:




--------------------------------------------------------------------------------




                                               Attachment 1

                                              Assigned Loans

                                         (Available upon request)






--------------------------------------------------------------------------------




                                               Attachment 2

                                           Servicing Agreement

                                         (Available upon request)






--------------------------------------------------------------------------------




                                               Attachment 3



                                       FORM OF ANNUAL CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),   certify  to  [the  Purchaser],  [the  Depositor],  and  the  [Master  Servicer]  [Securities
Administrator]  [Trustee],  and their  officers,  with the  knowledge  and intent that they will rely upon
this certification, that:

(1)      I have reviewed the servicer  compliance  statement of the Company  provided in  accordance  with
Item 1123 of  Regulation AB (the  "Compliance  Statement"),  the Annual  Independent  Public  Accountants'
Servicing  Report (as defined in the Agreement),  and all servicing  reports,  officer's  certificates and
other  information  relating to the servicing of the Mortgage Loans by the Company during 200[ ] that were
delivered  by the  Company to the  [Depositor]  [Master  Servicer]  [Securities  Administrator]  [Trustee]
pursuant to the Agreement (collectively, the "Company Servicing Information");

(2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain
any  untrue  statement  of a  material  fact or omit  to  state a  material  fact  necessary  to make  the
statements made, in the light of the  circumstances  under which such statements were made, not misleading
with respect to the period of time covered by the Company Servicing Information;

(3)      Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the
Company  under  the  Agreement  has  been  provided  to  the  [Depositor]  [Master  Servicer]  [Securities
Administrator] [Trustee];

(4)      I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
Agreement,  and based on my knowledge and the  compliance  review  conducted in preparing  the  Compliance
Statement  and  except  as  disclosed  in the  Compliance  Statement  and the  Annual  Independent  Public
Accountants'  Servicing  Report,  the Company has  fulfilled  its  obligations  under the Agreement in all
material respects; and

(5)      The Compliance  Statement required to be delivered by the Company pursuant to the Agreement,  and
the Annual  Independent  Public  Accountants'  Servicing Report required to be provided by the Company and
by any  Subservicer  and  Subcontractor  pursuant to the Agreement,  have been provided to the [Depositor]
[Master  Servicer].  Any  material  instances  of  noncompliance  described  in  such  reports  have  been
disclosed  to the  [Depositor]  [Master  Servicer].  Any  material  instance  of  noncompliance  with  the
Servicing Criteria has been disclosed in such reports.





                                                                            Date: _________________________


                                                                            By: ________________________
                                                                                      Name:
                                                                                      Title:




--------------------------------------------------------------------------------




                                               Attachment 4


__________________________________________________________________________________________________________________________

                                    Standard Loan Level File Layout - Master
                                    Servicing
__________________________________________________________________________________________________________________________
Exhibit 1:  Layout

__________________________________________________________________________________________________________________________
                                                                                                                   Max
Column Name                         Description                                        Decimal    Format Comment   Size
__________________________________________________________________________________________________________________________
Each file requires the following fields:

__________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                   A value assigned by the Servicer to define a                   Text up to 20
                                   group of loans.                                                digits               20
__________________________________________________________________________________________________________________________
LOAN_NBR                           A unique identifier assigned to each loan by the               Text up to 10
                                   investor.                                                      digits               10
__________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                  A unique number assigned to a loan by the                      Text up to 10
                                   Servicer.  This may be different than the                      digits               10
                                   LOAN_NBR.
__________________________________________________________________________________________________________________________
SCHED_PAY_AMT                      Scheduled monthly principal and scheduled                   2  No commas(,)
                                   interest payment that a borrower is expected to                or dollar            11
                                   pay, P&I constant.                                             signs ($)
__________________________________________________________________________________________________________________________
NOTE_INT_RATE                      The loan interest rate as reported by the                   4  Max length of 6
                                   Servicer.                                                                            6
__________________________________________________________________________________________________________________________
NET_INT_RATE                       The loan gross interest rate less the service fee           4  Max length of 6
                                   rate as reported by the Servicer.                                                    6
__________________________________________________________________________________________________________________________
SERV_FEE_RATE                      The servicer's fee rate for a loan as reported by           4  Max length of 6
                                   the Servicer.                                                                        6
__________________________________________________________________________________________________________________________
SERV_FEE_AMT                       The servicer's fee amount for a loan as reported            2  No commas(,)
                                   by the Servicer.                                               or dollar            11
                                                                                                  signs ($)
__________________________________________________________________________________________________________________________
NEW_PAY_AMT                        The new loan payment amount as reported by the              2  No commas(,)
                                   Servicer.                                                      or dollar            11
                                                                                                  signs ($)
__________________________________________________________________________________________________________________________
NEW_LOAN_RATE                      The new loan rate as reported by the Servicer.              4  Max length of 6
                                                                                                                        6
__________________________________________________________________________________________________________________________
ARM_INDEX_RATE                     The index the Servicer is using to calculate a              4  Max length of 6
                                   forecasted rate.                                                                     6
__________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                  The borrower's actual principal balance at the              2  No commas(,)
                                   beginning of the processing cycle.                             or dollar            11
                                                                                                  signs ($)
__________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                  The borrower's actual principal balance at the              2  No commas(,)
                                   end of the processing cycle.                                   or dollar            11
                                                                                                  signs ($)
__________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE             The date at the end of processing cycle that the               MM/DD/YYYY
                                   borrower's next payment is due to the Servicer,                                     10
                                   as reported by Servicer.
__________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                    The first curtailment amount to be applied.                 2  No commas(,)
                                                                                                  or dollar            11
                                                                                                  signs ($)
__________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                   The curtailment date associated with the first                 MM/DD/YYYY
                                   curtailment amount.                                                                 10
__________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                    The curtailment interest on the first curtailment           2  No commas(,)
                                   amount, if applicable.                                         or dollar            11
                                                                                                  signs ($)
__________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                    The second curtailment amount to be applied.                2  No commas(,)
                                                                                                  or dollar            11
                                                                                                  signs ($)
__________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                   The curtailment date associated with the second                MM/DD/YYYY
                                   curtailment amount.                                                                 10
__________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                    The curtailment interest on the second                      2  No commas(,)
                                   curtailment amount, if applicable.                             or dollar            11
                                                                                                  signs ($)
__________________________________________________________________________________________________________________________
Exhibit 1: Continued               Standard Loan Level File Layout

__________________________________________________________________________________________________________________________
                                                                                                                    Max
Column Name                        Description                                         Decimal    Format Comment    Size
__________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                    The third curtailment amount to be applied.                 2  No commas(,) or
                                                                                                  dollar signs ($)     11
__________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                   The curtailment date associated with the third                 MM/DD/YYYY
                                   curtailment amount.                                                                 10
__________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                     The curtailment interest on the third curtailment           2  No commas(,) or
                                   amount, if applicable.                                         dollar signs ($)     11
__________________________________________________________________________________________________________________________
PIF_AMT                            The loan "paid in full" amount as reported by the           2  No commas(,) or
                                   Servicer.                                                      dollar signs ($)     11
__________________________________________________________________________________________________________________________
PIF_DATE                           The paid in full date as reported by the Servicer.             MM/DD/YYYY
                                                                                                                       10
__________________________________________________________________________________________________________________________
ACTION_CODE                        The standard FNMA numeric code used to indicate                Action Code
                                   the default/delinquent status of a particular                  Key:                  2
                                   loan.                                                          15=Bankruptcy,
                                                                                                  30=Foreclosure,
                                                                                                  , 60=PIF,
                                                                                                  63=Substitution,
                                                                                                  65=Repurchase,70=REO
__________________________________________________________________________________________________________________________
INT_ADJ_AMT                        The amount of the interest adjustment as reported           2  No commas(,) or
                                   by the Servicer.                                               dollar signs ($)     11
__________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT             The Soldier and Sailor Adjustment amount, if                2  No commas(,) or
                                   applicable.                                                    dollar signs ($)     11
__________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                   The Non Recoverable Loan Amount, if applicable.             2  No commas(,) or
                                                                                                  dollar signs ($)     11
__________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                      The amount the Servicer is passing as a loss, if            2  No commas(,) or
                                   applicable.                                                    dollar signs ($)     11
__________________________________________________________________________________________________________________________
Plus the following applicable fields:

__________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                    The scheduled outstanding principal amount due           2  No commas(,) or
                                      at the beginning of the cycle date to be                    dollar signs ($)     11
                                      passed through to investors.
__________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                    The scheduled principal balance due to                   2  No commas(,) or
                                      investors at the end of a processing cycle.                 dollar signs ($)     11
__________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                        The scheduled principal amount as reported by            2  No commas(,) or
                                      the Servicer for the current cycle -- only                  dollar signs ($)     11
                                      applicable for Scheduled/Scheduled Loans.
__________________________________________________________________________________________________________________________
SCHED_NET_INT                         The scheduled gross interest amount less the             2  No commas(,) or
                                      service fee amount for the current cycle as                 dollar signs ($)     11
                                      reported by the Servicer -- only applicable
                                      for Scheduled/Scheduled Loans.
__________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                         The actual principal amount collected by the             2  No commas(,) or
                                      Servicer for the current reporting cycle --                 dollar signs ($)     11
                                      only applicable for Actual/Actual Loans.
__________________________________________________________________________________________________________________________
ACTL_NET_INT                          The actual gross interest amount less the                2  No commas(,) or
                                      service fee amount for the current reporting                dollar signs ($)     11
                                      cycle as reported by the Servicer -- only
                                      applicable for Actual/Actual Loans.
__________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                   The penalty amount received when a borrower              2  No commas(,) or
                                      prepays on his loan as reported by the                      dollar signs ($)     11
                                      Servicer.
__________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED                The prepayment penalty amount for the loan               2  No commas(,) or
                                      waived by the servicer.                                     dollar signs ($)     11
__________________________________________________________________________________________________________________________


__________________________________________________________________________________________________________________________
Exhibit 1: Continued                  Standard Loan Level File Layout

__________________________________________________________________________________________________________________________
                                                                                                                    Max
Column Name                           Description                                        Decimal  Format Comment    Size
__________________________________________________________________________________________________________________________
MOD_DATE                              The Effective Payment Date of the Modification              MM/DD/YYYY
                                      for the loan.                                                                    10
__________________________________________________________________________________________________________________________
MOD_TYPE                              The Modification Type.                                      Varchar - value
                                                                                                  can be alpha or      30
                                                                                                  numeric
__________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT                The current outstanding principal and interest           2  No commas(,) or
                                      advances made by Servicer.                                  dollar signs ($)     11
__________________________________________________________________________________________________________________________
BREACH_FLAG                           Flag to indicate if the repurchase of a loan                Y=Breach
                                      is due to a breach of Representations and                   N=NO Breach           1
                                      Warranties                                                  Let blank if N/A
__________________________________________________________________________________________________________________________


Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT

For Month Ended:     mm/dd/yyyy             Servicer Name______________________________
Prepared by:________________________________Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending      Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amou       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________
Principal Calculation
1. Monthly Principal Due                                                             +           $0.00
                                                                                     __________________
2. Current Curtailments                                                              +           $0.00
                                                                                     __________________
3. Liquidations                                                                      +           $0.00
                                                                                      __________________
4. Other (attach explanation)                                                        +           $0.00
                                                                                     __________________
5. Principal Due                                                                                 $0.00
                                                                                     __________________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                     __________________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                     __________________
8. Servicing Fees                                                                    -           $0.00
                                                                                     __________________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                     __________________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                     __________________
Remittance Calculation
11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                     __________________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                     __________________
13. Total Realized gains                                                             +           $0.00
                                                                                     __________________
14. Total Realized Losses                                                            -           $0.00
                                                                                     __________________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                     __________________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                     __________________
17. Other (attach explanation)                                                                  $0.00
                                                                                     __________________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                     __________________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________
   Total No.       Total No.                                     In                     Total Dollar
                                                                          Real Estate
      of               of          30-     60-   90 or more  Foreclosure                 Amount of
                                                                             Owned
     Loans       Delinquencies     Days   Days      Days     (Optional)                Delinquencies
                                                                          (Optional)
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                       BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________




--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




                                                           Attachment 5

Exhibit 2   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
_________________________________________________________________________________________________________________________________________
Column/Header Name                                                     Description                            Decimal    Format Comment
_________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                             A unique number assigned to a loan by the Servicer.  This
                                              may be different than the LOAN_NBR
_________________________________________________________________________________________________________________________________________
LOAN_NBR                                      A unique identifier assigned to each loan by the originator.
_________________________________________________________________________________________________________________________________________
CLIENT_NBR                                    Servicer Client Number
_________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                             Contains a unique number as assigned by an external servicer
                                              to identify a group of loans in their system.
_________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                           First Name of the Borrower.
_________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                            Last name of the borrower.
_________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                  Street Name and Number of Property
_________________________________________________________________________________________________________________________________________
PROP_STATE                                    The state where the  property located.
_________________________________________________________________________________________________________________________________________
PROP_ZIP                                      Zip code where the property is located.
_________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                        The date that the borrower's next payment is due to the                    MM/DD/YYYY
                                              servicer at the end of processing cycle, as reported by
                                              Servicer.
_________________________________________________________________________________________________________________________________________
LOAN_TYPE                                     Loan Type (i.e. FHA, VA, Conv)
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                         The date a particular bankruptcy claim was filed.                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                       The chapter under which the bankruptcy was filed.
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                           The case number assigned by the court to the bankruptcy
                                              filing.
_________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                        The payment due date once the bankruptcy has been approved                 MM/DD/YYYY
                                              by the courts
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                    The Date The Loan Is Removed From Bankruptcy. Either by                    MM/DD/YYYY
                                              Dismissal, Discharged and/or a Motion For Relief Was
                                              Granted.
_________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                            The Date The Loss Mitigation Was Approved By The Servicer                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                 The Type Of Loss Mitigation Approved For A Loan Such As;
_________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                        The Date The Loss Mitigation /Plan Is Scheduled To End/Close               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                        The Date The Loss Mitigation Is Actually Completed                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                          The date DA Admin sends a letter to the servicer with                      MM/DD/YYYY
                                              instructions to begin foreclosure proceedings.
_________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                        Date File Was Referred To Attorney to Pursue Foreclosure                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                              Notice of 1st legal filed by an Attorney in a Foreclosure                  MM/DD/YYYY
                                              Action
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                     The date by which a foreclosure sale is expected to occur.                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                              The actual date of the foreclosure sale.                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                               The amount a property sold for at the foreclosure sale.            2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                           The date the servicer initiates eviction of the borrower.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                       The date the court revokes legal possession of the property                MM/DD/YYYY
                                              from the borrower.
_________________________________________________________________________________________________________________________________________
LIST_PRICE                                    The price at which an REO property is marketed.                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
LIST_DATE                                     The date an REO property is listed at a particular price.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OFFER_AMT                                     The dollar value of an offer for an REO property.                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                               The date an offer is received by DA Admin or by the Servicer.              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                              The date the REO sale of the property is scheduled to close.               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                       Actual Date Of REO Sale                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                 Classification of how the property is occupied.
_________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                           A code that indicates the condition of the property.
_________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                          The date a  property inspection is performed.                              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                The date the appraisal was done.                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                  The current "as is" value of the property based on brokers        2
                                              price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                             The amount the property would be worth if repairs are              2
                                              completed pursuant to a broker's price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
If applicable:
_________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                            FNMA Code Describing Status of Loan
_________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                            The circumstances which caused a borrower to stop paying on
                                              a loan.   Code indicates the reason why the loan is in
                                              default for this cycle.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                           Date Mortgage Insurance Claim Was Filed With Mortgage                      MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                  Amount of Mortgage Insurance Claim Filed                                   No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                            Date Mortgage Insurance Company Disbursed Claim Payment                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                             Amount Mortgage Insurance Company Paid On Claim                    2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                         Date Claim Was Filed With Pool Insurance Company                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                Amount of Claim Filed With Pool Insurance Company                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                          Date Claim Was Settled and The Check Was Issued By The Pool                MM/DD/YYYY
                                              Insurer
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                           Amount Paid On Claim By Pool Insurance Company                     2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                    Date FHA Part A Claim Was Filed With HUD                                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                           Amount of FHA Part A Claim Filed                                  2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                     Date HUD Disbursed Part A Claim Payment                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                      Amount HUD Paid on Part A Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                     Date FHA Part B Claim Was Filed With HUD                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                            Amount of FHA Part B Claim Filed                                 2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                       Date HUD Disbursed Part B Claim Payment                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                      Amount HUD Paid on Part B Claim                                   2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                            Date VA Claim Was Filed With the Veterans Admin                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                             Date Veterans Admin. Disbursed VA Claim Payment                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                              Amount Veterans Admin. Paid on VA Claim                           2       No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                        The date the Motion for Relief was filed                               10  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                The foreclosure sale bid amount                                        11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                              The foreclosure sales results: REO, Third Party, Conveyance
                                              to HUD/VA
_________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                  The net proceeds from the sale of the REO property.                        No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
BPO_DATE                                      The date the BPO was done.
_________________________________________________________________________________________________________________________________________
CURRENT_FICO                                  The current FICO score
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                       The date the Hazard Claim was filed with the Hazard                    10  MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                              The amount of the Hazard Insurance Claim filed.                        11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                        The date the Hazard Insurance Company disbursed the claim              10  MM/DD/YYYY
                                              payment.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                         The amount the Hazard Insurance Company paid on the claim.             11  No commas(,)
                                                                                                                         or dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
ACTION_CODE                                   Indicates loan status                                                      Number
_________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                          Number
_________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                            As defined in the Servicing Agreement                                      Number
_________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      __________________________________________________________________________________
                            Status Code        Status Description
                      __________________________________________________________________________________
                                09             Forbearance
                      __________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      __________________________________________________________________________________
                                24             Government Seizure
                      __________________________________________________________________________________
                                26             Refinance
                      __________________________________________________________________________________
                                27             Assumption
                      __________________________________________________________________________________
                                28             Modification
                      __________________________________________________________________________________
                                29             Charge-Off
                      __________________________________________________________________________________
                                30             Third Party Sale
                      __________________________________________________________________________________
                                31             Probate
                      __________________________________________________________________________________
                                32             Military Indulgence
                      __________________________________________________________________________________
                                43             Foreclosure Started
                      __________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      __________________________________________________________________________________
                                49             Assignment Completed
                      __________________________________________________________________________________
                                61             Second Lien Considerations
                      __________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      __________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      __________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      __________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      __________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      __________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      __________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-6


                             ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         THIS   ASSIGNMENT,   ASSUMPTION  AND  RECOGNITION   AGREEMENT  (the  "Assignment  and  Assumption
Agreement"),  dated as of August 31, 2007,  among EMC Mortgage  Corporation,  a Delaware  corporation (the
"Assignor"),  Citibank, N.A., not individually but solely as trustee for the holders of Bear Stearns ALT-A
Trust II 2007-1,  Mortgage  Pass-Through  Certificates,  Series  2007-1 (the  "Assignee")  and Wells Fargo
Bank, N.A. (the "Company").

         WHEREAS,  the  Assignor  purchased  certain  Mortgage  Loans  listed on  Attachment  1 (the "ACA3
Mortgage  Loans") from the Company  pursuant to the terms and  conditions of that certain  Assignment  and
Conveyance Agreement (07-PA10) (the "ACA3") dated as of April 27, 2007;

         WHEREAS,  the  Assignor  purchased  certain  Mortgage  Loans  listed on  Attachment  2 (the "ACA4
Mortgage  Loans" and,  together  with the ACA3  Mortgage  Loans,  the  "Mortgage  Loans") from the Company
pursuant to the terms and conditions of that certain  Assignment and Conveyance  Agreement  (07-PA11) (the
"ACA4") dated as of April 27, 2007;

         WHEREAS,  the Assignor and the Company  entered  into that  certain  Amended and Restated  Master
Seller's  Warranties and Servicing  Agreement dated as of November 1, 2005 (the  "Warranties and Servicing
Agreement" and, together with the ACA4, the "Agreement");

         WHEREAS,  THE COMPANY  AGREES TO SERVICE THE MORTGAGE  LOANS PURSUANT TO THE TERMS AND CONDITIONS
OF THE AGREEMENT.

         In consideration of the mutual promises and agreements  contained herein,  and for other good and
valuable consideration,  the receipt and sufficiency of which are hereby acknowledged,  the parties hereto
agree that the  Mortgage  Loans now  serviced by the  Company  for the  Assignor  and its  successors  and
assigns  pursuant  to the  Agreement  shall be  subject  to the terms of this  Assignment  and  Assumption
Agreement.  Capitalized  terms used herein but not otherwise  defined shall have the meanings  assigned to
them in the Agreement.

Assignment and Assumption

1.       Except as expressly  provided for herein,  the Assignor  hereby grants,  transfers and assigns to
the  Assignee all of its right,  title and  interest  in, to and under (a) the Mortgage  Loans and (b) the
Agreement with respect to the Mortgage  Loans;  provided,  however,  that the Assignor is not assigning to
the  Assignee  any of its  right,  title and  interest,  to and under the  Agreement  with  respect to any
mortgage  loan other than the Mortgage  Loans listed on  Attachment 1 and  Attachment  2.  Notwithstanding
anything to the contrary contained herein, the Assignor  specifically  reserves and does not assign to the
Assignee any right,  title and interest in, to or under the  representations  and warranties  contained in
Section 3.01 and Section 3.02 of the  Agreement,  and to indemnify  the Assignor  with respect to a breach
of such  representations  and  warranties  and the  obligations of the Company set forth in those sections
against  the  Company.   Except  as  is  otherwise  expressly  provided  herein,  the  Assignor  makes  no
representations,  warranties or covenants to the Assignee and the Assignee  acknowledges that the Assignor
has no  obligations  to the  Assignee  under the  terms of the  Agreement  or  otherwise  relating  to the
transaction  contemplated  herein  (including,  but not  limited  to,  any  obligation  to  indemnify  the
Assignee).

Representations Warranties and Covenants

2.       The Assignor  warrants and  represents  to, and covenants  with, the Assignee that as of the date
hereof:

                (a)      Attached  hereto as  Attachment 3 is a true and accurate  copy of the  Agreement,
                         which  agreement  is in full  force  and  effect  as of the date  hereof  and the
                         provisions  of which have not been  waived,  further  amended or  modified in any
                         respect, nor has any notice of termination been given thereunder;

                (b)      The  Assignor  is the  lawful  owner of the  Mortgage  Loans  with full  right to
                         transfer  the  Mortgage  Loans  and  any  and all of its  interests,  rights  and
                         obligations  under the Agreement as they relate to the Mortgage  Loans,  free and
                         clear from any and all  claims and  encumbrances;  and upon the  transfer  of the
                         Mortgage Loans to the Assignee as contemplated  herein,  Assignee shall have good
                         title to each and every  Mortgage  Loan, as well as any and all of the Assignee's
                         interests,  rights and  obligations  under the  Agreement  as they  relate to the
                         Mortgage Loans, free and clear of any and all liens, claims and encumbrances;

                (c)      There are no offsets,  counterclaims  or other defenses  available to the Company
                         with respect to the Mortgage Loans or the Agreement;

                (d)      The  Assignor has no  knowledge  of, and has not received  notice of, any waivers
                         under, or any modification of, any Mortgage Loan;

                (e)      The Assignor is duly organized,  validly  existing and in good standing under the
                         laws of the  jurisdiction of its  incorporation,  and has all requisite power and
                         authority to acquire, own and sell the Mortgage Loans;

                (f)      The  Assignor has full  corporate  power and  authority  to execute,  deliver and
                         perform its obligations  under this Assignment and Assumption  Agreement,  and to
                         consummate  the   transactions   set  forth  herein.   The  consummation  of  the
                         transactions  contemplated by this Assignment and Assumption  Agreement is in the
                         ordinary course of the Assignor's  business and will not conflict with, or result
                         in a breach of, any of the terms,  conditions  or  provisions  of the  Assignor's
                         charter  or  by-laws  or any legal  restriction,  or any  material  agreement  or
                         instrument  to which  the  Assignor  is now a party or by which it is  bound,  or
                         result in the violation of any law, rule,  regulation,  order, judgment or decree
                         to which  Assignor or its  property  is  subject.  The  execution,  delivery  and
                         performance by the Assignor of this  Assignment and Assumption  Agreement and the
                         consummation  by it of the  transactions  contemplated  hereby,  have  been  duly
                         authorized  by all  necessary  corporate  action  on part of the  Assignor.  This
                         Assignment and  Assumption  Agreement has been duly executed and delivered by the
                         Assignor and, upon the due authorization,  execution and delivery by the Assignee
                         and the Company,  will constitute the valid and legally binding obligation of the
                         Assignor  enforceable against the Assignor in accordance with its terms except as
                         enforceability  may  be  limited  by  bankruptcy,   reorganization,   insolvency,
                         moratorium  or  other  similar  laws  now or  hereafter  in  effect  relating  to
                         creditors'  rights generally,  and by general  principles of equity regardless of
                         whether enforceability is considered in a proceeding in equity or at law;

                (g)      No  consent,  approval,  order or  authorization  of, or  declaration,  filing or
                         registration with, any governmental  entity is required to be obtained or made by
                         the Assignor in connection  with the  execution,  delivery or  performance by the
                         Assignor of this Assignment and Assumption  Agreement,  or the consummation by it
                         of the transactions  contemplated hereby.  Neither the Assignor nor anyone acting
                         on its behalf has offered,  transferred,  pledged,  sold or otherwise disposed of
                         the Mortgage Loans or any interest in the Mortgage  Loans, or solicited any offer
                         to buy or accept a transfer,  pledge or other  disposition of the Mortgage Loans,
                         or any interest in the Mortgage Loans or otherwise  approached or negotiated with
                         respect to the Mortgage  Loans,  or any  interest in the Mortgage  Loans with any
                         Person  in any  manner,  or made any  general  solicitation  by means of  general
                         advertising  or in any  other  manner,  or taken  any other  action  which  would
                         constitute a  distribution  of the  Mortgage  Loans under the  Securities  Act of
                         1933,  as amended (the "1933 Act") or which would render the  disposition  of the
                         Mortgage  Loans a violation of Section 5 of the 1933 Act or require  registration
                         pursuant thereto; and

                (h)      The Assignor has received  from the Company,  and has  delivered to the Assignee,
                         all  documents  required to be delivered to the Assignor by the Company  prior to
                         the date hereof  pursuant to the Agreement with respect to the Mortgage Loans and
                         has  not  received,  and has not  requested  from  the  Company,  any  additional
                         documents.

3.       The Assignee  warrants and  represents  to, and  covenants  with,  Assignor and Company as of the
date hereof:

                (a)      The Assignee is duly organized,  validly  existing and in good standing under the
                         laws of the  jurisdiction  of its  organization  and has all requisite  power and
                         authority  to hold the  Mortgage  Loans on behalf of the holders of Bear  Stearns
                         ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1;

                (b)      The  Assignee has full  corporate  power and  authority  to execute,  deliver and
                         perform under this  Assignment  and Assumption  Agreement,  and to consummate the
                         transactions   set  forth   herein.   The   consummation   of  the   transactions
                         contemplated  by this  Assignment  and  Assumption  Agreement  is in the ordinary
                         course of the  Assignee's  business  and will not conflict  with,  or result in a
                         breach of, any of the terms,  conditions or provisions of the Assignee's  charter
                         or by-laws or any legal  restriction,  or any material agreement or instrument to
                         which  the  Assignee  is now a party or by which it is  bound,  or  result in the
                         violation of any law, rule,  regulation,  order,  judgment or decree to which the
                         Assignee or its property is subject.  The execution,  delivery and performance by
                         the Assignee of this Assignment and Assumption  Agreement and the consummation by
                         it of the  transactions  contemplated  hereby,  have been duly  authorized by all
                         necessary  corporate  action  on  part  of  the  Assignee.  This  Assignment  and
                         Assumption  Agreement  has been duly  executed and delivered by the Assignee and,
                         upon the due  authorization,  execution  and  delivery  by the  Assignor  and the
                         Company,  will  constitute the valid and legally  binding  obligation of Assignee
                         enforceable  against  the  Assignee  in  accordance  with  its  terms  except  as
                         enforceability  may  be  limited  by  bankruptcy,   reorganization,   insolvency,
                         moratorium  or  other  similar  laws  now or  hereafter  in  effect  relating  to
                         creditors'  rights generally,  and by general  principles of equity regardless of
                         whether enforceability is considered in a proceeding in equity or at law;

                (c)      No  consent,  approval,  order or  authorization  of, or  declaration,  filing or
                         registration with, any governmental  entity is required to be obtained or made by
                         the Assignee in connection  with the  execution,  delivery or  performance by the
                         Assignee of this Assignment and Assumption  Agreement,  or the consummation by it
                         of the transactions contemplated hereby; and

                (d)      The Assignee  assumes all of the rights of the Assignor  under the Agreement with
                         respect to the Mortgage Loans other than the right to enforce the  obligations of
                         the Company under the Agreement.

4.       The Company  warrants and represents to, and covenants  with, the Assignor and the Assignee as of
the date hereof:

                (a)      Attached  hereto as  Attachment 3 is a true and accurate  copy of the  Agreement,
                         which  agreement  is in full  force  and  effect  as of the date  hereof  and the
                         provisions  of which have not been  waived,  further  amended or  modified in any
                         respect, nor has any notice of termination been given thereunder;

                (b)      The Company is a national banking  association  duly organized,  validly existing
                         and in good standing under the laws of the United  States,  and has all requisite
                         power and  authority to service the Mortgage  Loans and  otherwise to perform its
                         obligations under the Agreement;

                (c)      The Company  has full power and  authority  to  execute,  deliver and perform its
                         obligations  under this  Assignment and Assumption  Agreement,  and to consummate
                         the  transactions  set  forth  herein.   The  consummation  of  the  transactions
                         contemplated  by this  Assignment  and  Assumption  Agreement  is in the ordinary
                         course of the  Company's  business  and will not  conflict  with,  or result in a
                         breach of, any of the terms,  conditions or  provisions of the Company's  charter
                         or by-laws or any legal  restriction,  or any material agreement or instrument to
                         which  the  Company  is now a party or by which it is  bound,  or  result  in the
                         violation of any law, rule,  regulation,  order,  judgment or decree to which the
                         Company or its property is subject.  The execution,  delivery and  performance by
                         the Company of this Assignment and Assumption  Agreement and the  consummation by
                         it of the  transactions  contemplated  hereby,  have been duly  authorized by all
                         necessary  action  on  part  of  the  Company.  This  Assignment  and  Assumption
                         Agreement has been duly executed and delivered by the Company,  and, upon the due
                         authorization,  execution and delivery by Assignor and Assignee,  will constitute
                         the valid and legally  binding  obligation  of Company,  enforceable  against the
                         Company in accordance with its terms except as  enforceability  may be limited by
                         the effect of  insolvency,  liquidation,  conservatorship  and other similar laws
                         administered  by  the  Federal  Deposit  Insurance   Corporation   affecting  the
                         enforcement  of  contract  obligations  of  insured  banks  and  subject  to  the
                         application of the rules of equity;

                (d)      No  consent,  approval,  order or  authorization  of, or  declaration,  filing or
                         registration with, any governmental  entity is required to be obtained or made by
                         the Company in connection  with the  execution,  delivery or  performance  by the
                         Company of this Assignment and Assumption  Agreement,  or the  consummation by it
                         of the transactions contemplated hereby;

                (e)      The Company shall  establish a Custodial  Account and an Escrow Account under the
                         Agreement in favor of the Assignee  with respect to the Mortgage  Loans  separate
                         from the Custodial  Account and Escrow Account  previously  established under the
                         Agreement in favor of Assignor; and

                (f)      Pursuant to Section  9.01 of the  Agreement,  the  Company  hereby  restates  the
                         representations  and  warranties set forth in Sections 3.01 of the Agreement with
                         respect  to the  Company  as of the date  hereof as amended by Section 11 of this
                         Assignment and Assumption Agreement.

Company  warrants  and  represents  to,  and  covenants  with,  Assignor  and  Structured  Asset  Mortgage
Investments II Inc. as of the date hereof:

                (a)      Company  is not  aware  and has not  received  notice  that  any  default,  early
                         amortization or other  performance  triggering event has occurred as to any other
                         securitization due to any act or failure to act of the Company;

                (b)      Except as indicated on the  Company's  2006  Certification  Regarding  Compliance
                         with  Applicable   Servicing  Criteria,   no  material   noncompliance  with  the
                         applicable   servicing   criteria  with  respect  to  other   securitizations  of
                         residential  mortgage loans  involving the Company as servicer has been disclosed
                         or reported by the Company;

                (c)      Company  has not been  terminated  as  servicer in a  residential  mortgage  loan
                         securitization,  either  due  to a  servicing  default  or  to  application  of a
                         servicing performance test or trigger;

                (d)      No material  changes to the Company's  policies or procedures with respect to the
                         servicing  function it will perform under the Agreement and this  Assignment  and
                         Assumption  Agreement for mortgage  loans of a type similar to the Mortgage Loans
                         have occurred during the three-year period immediately preceding the date hereof;

                (e)      There are no  aspects  of the  Company's  financial  condition  that could have a
                         material  adverse  effect on the  performance  by the  Company  of its  servicing
                         obligations under the Agreement and this Assignment and Assumption Agreement;

                (f)      There are no material legal or governmental  proceedings  pending (or known to be
                         contemplated)   against  the  Company,   any   Subservicer  or  any   third-party
                         originator; and

                (g)      There are no affiliations,  relationships  or transactions  (except as identified
                         on Attachment 9 to this  Assignment  and  Assumption  Agreement)  relating to the
                         Company or any Subservicer  with respect to this  Securitization  Transaction and
                         any party thereto of a type described in Item 1119 of Regulation AB.

5.       Assignor  hereby  agrees to indemnify  and hold the  Assignee  (and its  successors  and assigns)
harmless  against  any and all  claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related
costs,  judgments,  and any other costs,  fees and expenses that Assignee (and its successors and assigns)
may sustain in any way related to any breach of the  representations  or  warranties of Assignor set forth
in this Assignment and Assumption Agreement or the breach of any covenant or condition contained herein.

6.       The Company  hereby  acknowledges  that Wells Fargo Bank,  N.A.  and any  successor  thereto (the
"Master  Servicer"),  has been appointed as master  servicer of the Mortgage Loans pursuant to the Pooling
and  Servicing  Agreement  dated as of August  1, 2007 (the  "Pooling  and  Servicing  Agreement"),  among
Structured Asset Mortgage  Investments II Inc., the Assignor,  the Assignee and the Master  Servicer,  and
therefore has the right to enforce all  obligations  of the Company under the  Agreement.  Such right will
include,  without  limitation,  the right to receive  all  remittances  required to be made by the Company
under the Agreement,  the right to receive all monthly  reports and other data required to be delivered by
the  Company  under  the  Agreement,  the  right  to  examine  the  books  and  records  of  the  Company,
indemnification  rights,  and the right to exercise  certain  rights of consent and  approval  relating to
actions  taken by the  Company.  The  Company  hereby  acknowledges  that  the  Master  Servicer  shall be
obligated  to notify the  Assignee  in  accordance  with the  Pooling  and  Servicing  Agreement  upon the
discovery of an event of default by the Company of its  obligations  under the  Agreement and the Assignee
shall have the right to terminate  the Company as servicer  under the  Agreement  upon the  occurrence  of
such an event of default to the extent provided in the Agreement.

7.       The Company  shall make all  distributions  under the  Agreement  to the Master  Servicer by wire
transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSAAT 2007-1, Account #53163000.

  and the Company  shall deliver all reports  required to be delievered  under the Agreement to the Master
  Servicer at:

                  Wells Fargo Bank, N.A.
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: Client Manager BSAAT 2007-1
                  Telecopy No.: (410) 715-2380

8.       Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the
parties  hereto that (i) this  Assignment  and Assumption  Agreement is  acknowledged  and accepted by the
Assignee not  individually  or  personally  but solely as Assignee for the trust  created  pursuant to the
Pooling  and  Servicing  Agreement  for the Bear  Stearns  ALT-A  Trust II 2007-1,  Mortgage  Pass-Through
Certificates,  Series  2007-1 (the  "Trust") in the  exercise of the powers and  authority  conferred  and
vested in it under the Pooling and Servicing  Agreement,  (ii) each of the  representations,  undertakings
and  agreements  herein made on behalf of the Trust is made and intended not as personal  representations,
undertakings  and  agreements of the Assignee but is made and intended for the purpose of binding only the
Trust and (iii) under no  circumstances  shall the  Assignee be  personally  liable for the payment of any
indebtedness  or  expenses  of the  Assignee  or the Trust or be liable  for the  breach or failure of any
obligation,  representation,  warranty or covenant made or undertaken by the Assignee, the Assignor or the
Trust under this Assignment and Assumption  Agreement or made or undertaken by the Assignee,  the Assignor
or the Trust  under the  Agreement  or the Pooling  and  Servicing  Agreement.  Any  recourse  against the
Assignee in respect of any  obligations it may have under or pursuant to the terms of this  Assignment and
Assumption  Agreement  shall be limited  solely to the assets it may hold as trustee of Bear Stearns ALT-A
Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

Recognition of Assignee

9.       From and after  the date  hereof,  Company  shall  recognize  Assignee  as owner of the  Mortgage
Loans,  and will  service the  Mortgage  Loans for  Assignee as if Assignee and Company had entered into a
separate  servicing  agreement  for the  servicing of the Mortgage  Loans in the form of the Agreement (as
modified herein),  the terms of which are incorporated  herein by reference.  Notwithstanding  anything to
the contrary  contained herein or in the Agreement,  Company  acknowledges that the Mortgage Loans will be
part of a REMIC and hereby  agrees  that in no event will it service the  Mortgage  Loans in a manner that
would (i) cause any REMIC to fail to qualify  as a REMIC or (ii)  result in the  imposition  of a tax upon
any REMIC  (including  but not  limited  to the tax on  prohibited  transactions  as  defined  in  Section
860F(a)(2)  of the Code and the tax on  contributions  to a REMIC  set  forth in  Section  860G(d)  of the
Code).  It is the  intention  of  Assignor,  Company and  Assignee  that this  Assignment  and  Assumption
Agreement  shall be binding  upon and for the  benefit of the  respective  successors  and  assigns of the
parties hereto.  Neither Company nor Assignor shall amend or agree to amend,  modify,  waive, or otherwise
alter any of the terms or provisions  of the  Agreement  which  amendment,  modification,  waiver or other
alteration would in any way affect the Mortgage Loans without the prior written consent of Assignee.

Modification of the Agreement:

10.      The Company and Assignor hereby amend the Agreement as follows:

                (a)        The following definitions shall be added to Article I of the Agreement:

         Depositor: Structured Asset Mortgage Investments II Inc.

         Mortgage Loans:  The mortgage loans identified on Exhibit L.

         Master  Servicer:  Wells Fargo Bank,  N.A. or its  permitted  successors in interest who meet the
         qualifications of the Pooling and Servicing Agreement and this Agreement.

         Nonrecoverable  Advance:  Any advance  previously made by the Company pursuant to Section 5.03 or
         any Servicing  Advance which,  in the good faith  judgment of the Company,  may not be ultimately
         recoverable  by the Company from  Liquidation  Proceeds or otherwise.  The  determination  by the
         Company  that it has made a  Nonrecoverable  Advance  shall be evidenced  by a  certificate  of a
         Servicing  Officer of the Company  delivered to the Master  Servicer,  and  detailing the reasons
         for such determination.

         Pooling and  Servicing  Agreement:  That certain  pooling and  servicing  agreement,  dated as of
         August 1, 2007, among the Depositor, the Trustee, the Master Servicer and the Purchaser.

         Prepayment  Charge:  Any  prepayment  premium,  penalty  or  charge  payable  by a  Mortgagor  in
         connection  with any  Principal  Prepayment  on a  Mortgage  Loan  pursuant  to the  terms of the
         related Mortgage Note.

         Securities Administrator: Wells Fargo Bank, N.A., or any successor thereto.

         Trust:  The trust created  pursuant to the Pooling and  Servicing  Agreement for the Bear Stearns
         ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates, Series 2007-1.

         Trustee:  Citibank,  N.A., or its successor in interest,  or any successor  trustee  appointed as
         provided in the Pooling and Servicing Agreement.

                (b)        The  definition  of  Principal  Prepayment  in  Article I of the  Agreement  is
deleted in its entirety and replaced with the following:

         Principal  Prepayment:  Any payment or other  recovery of principal  on a Mortgage  Loan which is
         received in advance of its scheduled Due Date,  including any Prepayment  Charge and which is not
         accompanied  by an amount of interest  representing  scheduled  interest due on any date or dates
         in any month or months subsequent to the month of prepayment.

                (c)        The definition of "Qualified  Depository" in the Agreement shall be modified by
deleting the word "A-1" and replacing it with the word "A-1+".

                (d)        Article III of the Agreement is hereby amended by deleting  Section  3.01(b) in
its entirety and replacing it with the following:

                   The  consummation  of  the  transactions  contemplated  by  this  Agreement  are in the
         ordinary  course of  business of the  Company,  who is in the  business of selling and  servicing
         loans;

                (e)        Article III of the Agreement is hereby amended by deleting  Section  3.01(c) in
its entirety and replacing it with the following:

                  Neither the execution and delivery of this  Agreement or the  transactions  contemplated
         hereby,  nor the  fulfillment  of or compliance  with the terms and  conditions of this Agreement
         will  conflict  with or result in a breach of any of the  terms,  articles  of  incorporation  or
         by-laws or any legal  restriction  or any  agreement or  instrument to which the Company is now a
         party or by which it is bound,  or  constitute  a default or result in the  violation of any law,
         rule,  regulation,  order, judgment or decree to which the Company or its property is subject, or
         impair the ability of the  Purchaser  to realize on the  Mortgage  Loans,  or impair the value of
         the Mortgage Loans;

                (f)        Article III of the Agreement is hereby amended by deleting  Section  3.01(f) in
its entirety and replacing it with the following:

                  The Company does not believe,  nor does it have any reason or cause to believe,  that it
         cannot perform each and every covenant contained in this Agreement.  The Company is solvent;

                (g)        Article III of the Agreement is hereby amended by deleting  Section  3.01(h) in
its entirety and replacing it with the following:

                  No consent,  approval,  authorization  or order of any court or  governmental  agency or
         body is required for the execution,  delivery and  performance by the Company of or compliance by
         the Company with this  Agreement or if required,  such  approval has been  obtained  prior to the
         related Closing Date;

                (h)        Article III of the Agreement is hereby amended by deleting  Section  3.01(i) in
its entirety.

                (i)        Article III of the Agreement is hereby amended by deleting  Section  3.01(k) in
its entirety.

                (j)        Article III of the Agreement is hereby amended by deleting  Section  3.01(m) in
its entirety.

                (k)        Section 3.02 of Article III of the Agreement is not  applicable to the Mortgage
Loans.

                (l)        Article  IV of  the  Agreement  is  hereby  amended  by  replacing  the  second
paragraph of Section 4.01 with the following:

                  Consistent with the terms of this Agreement,  the Company may waive,  modify or vary any
         term of any  Mortgage  Loan or consent to the  postponement  of strict  compliance  with any such
         term or in any manner grant  indulgence  to any  Mortgagor  if in the  Company's  reasonable  and
         prudent  determination  such waiver,  modification,  postponement or indulgence is not materially
         adverse  to the  Purchaser,  provided,  however,  that the  Company  shall  not  make any  future
         advances  other than  Servicing  Advances  with  respect to a Mortgage  Loan and  (unless (a) the
         Mortgagor  is in  default  with  respect  to the  Mortgage  Loan or (b) such  default  is, in the
         judgment of the Company,  imminent and the Company has obtained the prior written  consent of the
         Purchaser) the Company shall not permit any  modification  with respect to any Mortgage Loan that
         would change the Mortgage  Interest Rate,  defer or forgive the payment of principal  (except for
         actual  payments of  principal) or change the final  maturity date on such Mortgage  Loan. In the
         event of any such  modification  which permits the deferral of interest or principal  payments on
         any Mortgage Loan, the Company shall,  on the Business Day  immediately  preceding the Remittance
         Date in any month in which any such principal or interest  payment has been deferred,  deposit in
         the  Custodial  Account from its own funds,  in  accordance  with Section  5.03,  the  difference
         between (a) such  month's  principal  and one month's  interest at the Mortgage  Loan  Remittance
         Rate on the  unpaid  principal  balance  of such  Mortgage  Loan and (b) the  amount  paid by the
         Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the same extent
         as for all other  advances  made  pursuant to Section 5.03.  Without  limiting the  generality of
         the foregoing,  the Company shall continue,  and is hereby  authorized and empowered,  to execute
         and  deliver  on  behalf  of  itself  and the  Purchaser,  all  instruments  of  satisfaction  or
         cancellation,  or of partial or full  release,  discharge and all other  comparable  instruments,
         with respect to the Mortgage  Loans and with respect to the Mortgaged  Properties.  If reasonably
         required by the  Company,  the  Purchaser  shall  furnish the Company with any powers of attorney
         and other  documents  necessary or  appropriate  to enable the Company to carry out its servicing
         and administrative duties under this Agreement.

                (m)        Article IV of the Agreement is hereby  amended  effective as of the date hereof
by deleting the following language from Section 4.02:

         the Company shall notify the  Purchaser in writing of the  Company's  intention to do so, and the
         company  shall not  commence  foreclosure  proceedings  if the  Purchaser  objects to such action
         within three (3) Business Days of receiving such notice.

                (n)        Article IV of the Agreement is hereby  amended  effective as of the date hereof
by adding the following paragraphs to Section 4.03:

                  The  Company  shall not waive  any  Prepayment  Charge  unless:  (i) the  enforceability
         thereof shall have been limited by bankruptcy,  insolvency,  moratorium,  receivership  and other
         similar laws relating to creditors'  rights generally,  (ii) the enforcement  thereof is illegal,
         or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is
         enforced,  (iii) the mortgage  debt has been  accelerated  in connection  with a  foreclosure  or
         other  involuntary  payment or (iv) such waiver is standard and  customary  in servicing  similar
         Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
         reasonable  judgment of the Company,  maximize recovery of total proceeds taking into account the
         value of such  Prepayment  Charge  and the  related  Mortgage  Loan.  If a  Prepayment  Charge is
         waived,  but does not meet the  standards  described  above,  then the Company is required to pay
         the amount of such waived  Prepayment  Charge by  remitting  such amount to the  Purchaser by the
         Remittance Date.

                  With respect to any Mortgage Loan that contains a provision  permitting  imposition of a
         premium  upon a  prepayment  prior to  maturity,  such  Prepayment  Charge  may be  waived  in an
         instance where the Mortgage Loan is  accelerated or paid off in connection  with the workout of a
         delinquent  mortgage  or due to the  borrower's  default,  notwithstanding  that the terms of the
         Mortgage Loan or state or federal law might permit the imposition of such penalty.

                (o)        Article IV, Section 4.04, of the Agreement is hereby  modified by deleting from
the second  paragraph the phrase "within one (1) Business Day of Company's  receipt" and replacing it with
the phrase "within two (2) Business Days of the Company's receipt".

                (p)        Article IV of the Agreement is hereby  amended by adding as Subsection  4.05(x)
the following:

                  "(x)  to reimburse itself for any Nonrecoverable Advances;"

                (q)        Article IV, Section 4.06, of the Agreement is hereby  modified by deleting from
the second  paragraph  the phrase  "within one (1) Business  Days of Company's  receipt" and  replacing it
with the phrase "within two (2) Business Days of the Company's receipt".

                (r)        Article IV of this  Agreement is hereby  amended by deleting the following from
the fourth  paragraph of Section 4.10 thereof:  "and if the Mortgagor does not obtain such  coverage,  the
Company shall immediately force place the required coverage on the Mortgagor".

                (s)        Article IV of the Agreement is hereby amended by replacing  Section 4.13 in its
entirety with the following:

         The Company or its agent shall  inspect the  Mortgaged  Property as often as deemed  necessary by
         the  Company in  accordance  with  Accepted  Servicing  Practices  or as may be  required  by the
         primary mortgage guaranty insurer,  to assure itself that the value of the Mortgaged  Property is
         being  preserved.  The Company  shall keep a record of each such  inspection  and,  upon request,
         shall provide the Purchaser with an electronic report of each such inspection.

                (t)        Article IV of the Agreement is hereby  amended by inserting the words "or other
applicable law" after "et seq" at the end of the third sentence thereof.

                (u)        Article IV of the  Agreement is hereby  amended by replacing  Section 4.25 with
the following:

                  The Company  shall not hire or  otherwise  utilize the  services of any  Subservicer  to
         fulfill  any of  the  obligations  of  the  Company  as  servicer  under  this  Agreement  or any
         Reconstitution  Agreement  unless the Company  complies  with the  provisions of paragraph (a) of
         this  Section  4.25.  The  Company  shall  not hire or  otherwise  utilize  the  services  of any
         Subcontractor,  and shall not permit any  Subservicer  to hire or otherwise  utilize the services
         of any  Subcontractor,  to fulfill any of the  obligations  of the Company as servicer under this
         Agreement or any  Reconstitution  Agreement  unless the Company  complies with the  provisions of
         paragraph (b) of this Section 4.25.

                  (a)      It  shall  not be  necessary  for  the  Company  to  seek  the  consent  of the
         Purchaser,  any Master  Servicer or any  Depositor to the  utilization  of any  Subservicer.  The
         Company shall cause any Subservicer  used by the Company (or by any  Subservicer) for the benefit
         of the Purchaser  and any  Depositor to comply with the  provisions of this Section 4.25 and with
         Sections 6.04, 6.07, 6.06, 9.01(e)(iii),  9.01(e)(v),  9.01(e)(vi),  9.01(e)(vii),  9.01(e)(viii)
         and 9.01(f) of this  Agreement to the same extent as if such  Subservicer  were the Company,  and
         to provide the information  required with respect to such Subservicer  under Section  9.01(e)(iv)
         of this  Agreement.  The Company shall be  responsible  for obtaining from each  Subservicer  and
         delivering to the Purchaser and any Depositor any servicer  compliance  statement  required to be
         delivered  by  such  Subservicer  under  Section  6.04  and  any  assessment  of  compliance  and
         attestation   required  to  be  delivered  by  such  Subservicer   under  Section  6.06  and  any
         certification  required to be  delivered to the Person that will be  responsible  for signing the
         Sarbanes Certification under Section 6.06 as and when required to be delivered.

                  (b)      It  shall  not be  necessary  for  the  Company  to  seek  the  consent  of the
         Purchaser,  any Master  Servicer or any Depositor to the  utilization of any  Subcontractor.  The
         Company  shall  promptly  upon  request  provide to the  Purchaser,  any Master  Servicer and any
         Depositor (or any designee of the  Depositor,  such as an  administrator)  a written  description
         (in form and substance  satisfactory to the Purchaser,  such Depositor and such Master  Servicer)
         of the role and  function  of each  Subcontractor  utilized  by the  Company or any  Subservicer,
         specifying  (i)  the  identity  of  each  such  Subcontractor,   (ii)  which  (if  any)  of  such
         Subcontractors are  "participating in the servicing  function" within the meaning of Item 1122 of
         Regulation  AB,  and  (iii)  which  elements  of the  Servicing  Criteria  will be  addressed  in
         assessments of compliance  provided by each Subcontractor  identified  pursuant to clause (ii) of
         this paragraph.

                  As a condition to the utilization of any  Subcontractor  determined to be "participating
         in the servicing  function"  within the meaning of Item 1122 of Regulation  AB, the Company shall
         cause any such  Subcontractor  used by the Company (or by any Subservicer) for the benefit of the
         Purchaser and any Depositor to comply with the provisions of Sections  6.06,  6.07 and 9.01(f) of
         this Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall
         be  responsible  for obtaining  from each  Subcontractor  and delivering to the Purchaser and any
         Depositor any assessment of compliance and attestation and the other  certifications  required to
         be delivered by such  Subcontractor  under  Section 6.06, in each case as and when required to be
         delivered.

                (v)        Article V of the  Agreement is hereby  amended  effective as of the date hereof
by deleting Section 5.02 in its entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

                No later  than  the  tenth  (10th)  calendar  day (or if such  tenth  (10th)  day is not a
         Business Day, the first Business Day  immediately  preceding such tenth (10th day) of each month,
         the  Company  shall  furnish  to the Master  Servicer  an  electronic  file  containing  the data
         specified  in Exhibit I, which data  shall  reflect  information  as to the period  ending on the
         last day of the preceding month,  Exhibit J with respect to defaulted mortgage loans and Exhibit
         K, with  respect to realized  losses and gains,  with each such  report,  each  exhibit in a form
         mutually acceptable to the Company and the Master Servicer.

                (w)        Section 6.04 (Annual  Statements as to  Compliance)  of the Agreement is hereby
amended as follows:

                (1)        Delete the reference to "(ii)" at the beginning of the section paragraph; and

                (2)        Delete the  references to "the  Purchaser and any Depositor" and "the Purchaser
                           and such Depositor" and replace each with "the Master Servicer".

                (x)        Section  6.06 (Report on  Assessment  of  Compliance  and  Attestation)  of the
Agreement is hereby amended by replacing the  references to "the  Purchaser and any  Depositor"  with "the
Master  Servicer" and "the Purchaser and such Depositor" with "the Master  Servicer",  and "paragraphs (a)
and (b)" with "paragraphs (i) and (ii)".

                (y)        Section  6.07(i) of the Agreement is hereby  amended by replacing the reference
to  "Section  9.01(e)(iv)(A)"  with  "Section  9.01(e)(vi)(A)",  "Section  9.01(e)(iv)(B)"  with  "Section
9.01(e)(vi)(B)" and deleting the reference to "Section 6.05".

                (z)        Section   6.07(ii)  of  the  Agreement  is  hereby  amended  by  replacing  the
references  to  "Purchaser  or  Depositor"  with  "Purchaser,  any  Master  Servicer  or  any  Depositor",
"Subcontract" with "Subcontractor" and deleting the reference to "Section 6.05".

                (aa)       The following are added as the second,  third and fourth  paragraphs of Section
6.09 of the Agreement:

                  "Notwithstanding  anything in this  Agreement  to the  contrary,  the Company  shall not
         (unless the  Mortgagor is in default  with  respect to the  Mortgage  Loan or such default is, in
         the judgment of the Company,  reasonably  foreseeable) (a) shall not permit any modification with
         respect  to any  Mortgage  Loan that  would  change the  Mortgage  Interest  Rate and (b) make or
         permit any  modification,  waiver or amendment  of any term of any Mortgage  Loan that would both
         effect an  exchange  or  reissuance  of such  Mortgage  Loan under  Section  1001 of the Code (or
         Treasury regulations promulgated thereunder).

                  Prior  to  taking  any  action  with  respect  to  the  Mortgage   Loans  which  is  not
         contemplated  under the terms of this  Agreement,  the Company  will obtain an Opinion of Counsel
         reasonably  acceptable to the  Securities  Administrator  with a copy to the Trustee with respect
         to whether such action  could result in the  imposition  of a tax upon any REMIC  (including  but
         not limited to the tax on prohibited  transactions  as defined in Section  860F(a)(2) of the Code
         and the tax on  contributions  to a REMIC set forth in Section  860G(d) of the Code) (either such
         event,  an "Adverse  REMIC  Event"),  and the Company shall not take any such action or cause the
         Trust Fund to take any such action as to which it has been  advised  that an Adverse  REMIC Event
         could occur.

                  The  Company  shall not permit the  creation of any  "interests"  (within the meaning of
         Section  860G of the Code) in any REMIC.  The  Company  shall not enter into any  arrangement  by
         which any REMIC will  receive a fee or other  compensation  for  services nor permit any REMIC to
         receive  any  income  from  assets  other  than  "qualified  mortgages"  as  defined  in  Section
         860G(a)(3) of the Code or "permitted investments" as defined in Section 860G(a)(5) of the Code."

                (bb)       Section 9.01(d) of the Agreement shall be inapplicable.

                (cc)       Article IX of the Agreement is hereby  amended  effective as of the date hereof
by replacing Section 9.01(e)(iv) with the following:

         (iv)     For the purpose of  satisfying  the  reporting  obligation  under the  Exchange Act with
         respect  to any  class of  asset-backed  securities,  the  Company  shall (or  shall  cause  each
         Subservicer  to) (1)  provide  prompt  notice  to the  Purchaser,  any  Master  Servicer  and any
         Depositor in writing of (A) any material  litigation or  governmental  proceedings  involving the
         Company or any  Subservicer,  (B) any affiliations or  relationships  that develop  following the
         closing date of a  Securitization  Transaction  between the Company or any Subservicer and any of
         the parties  specified in Section  9.01(e)(iii)(J)  (and any other parties  identified in writing
         by the  requesting  party)  with  respect to such  Securitization  Transaction,  (C) any Event of
         Default  under the terms of this  Agreement  or any  Reconstitution  Agreement,  (D) any  merger,
         consolidation  or sale of substantially  all of the assets of the Company,  and (E) the Company's
         entry into an agreement  with a  Subservicer  to perform or assist in the  performance  of any of
         the Company's obligations under this Agreement or any Reconstitution  Agreement,  and (2) provide
         to  the  Purchaser  and  any  Depositor  a  description  of  such  proceedings,  affiliations  or
         relationships.

                  Each such  notice/update  pursuant to this Section  9.01(e)(iv) should be sent by e-mail
         to   regABnotifications@bear.com.   Additionally,  all  notification  pursuant  to  this  Section
         9.01(e)(iv), other than those pursuant to Section 9.01(e)(iv)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067
         Attention: Conduit Seller Approval Dept.
         Facsimile: (214) 626-3751
         Email: sellerapproval@bear.com

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 9.01(e)(iv)(A) should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067
         Attention: General Counsel
         Facsimile: (214) 626-4714

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

                (dd)       Section  9.01(e)(v) of the Agreement is hereby amended effective as of the date
hereof,  by replacing the references to "the Purchaser and any Depositor" with "the Purchaser,  the Master
Servicer and any  Depositor"  and "the  Purchaser  and such  Depositor"  with "the  Purchaser,  the Master
Servicer and such Depositor".

                (ee)       The  third  paragraph  of  Section  9.01 of the  Agreement  is  hereby  amended
effective as of the date hereof by replacing such section with the following:

                  The  Purchaser  and the  Company  acknowledge  and agree  that the  purpose  of  Section
         9.01(e) is to facilitate  compliance by the  Purchaser and any Depositor  with the  provisions of
         Regulation AB and related rules and  regulations  of the  Commission.  Although  Regulation AB is
         applicable by its terms only to offerings of asset-backed  securities  that are registered  under
         the Securities Act, the Company  acknowledges that investors in privately offered  securities may
         require  that the  Purchaser or any  Depositor  provide  comparable  disclosure  in  unregistered
         offerings.  References in this Agreement to compliance  with  Regulation AB include  provision of
         comparable disclosure in private offerings.

                  Neither the Purchaser,  the Master  Servicer nor any Depositor  shall exercise its right
         to request  delivery of information or other  performance  under these  provisions  other than in
         good faith,  or for purposes other than  compliance with the Securities Act, the Exchange Act and
         the rules and  regulations of the Commission  thereunder (or the provision in a private  offering
         of disclosure  comparable to that required  under the Securities  Act). The Company  acknowledges
         that  interpretations  of the requirements of Regulation AB may change over time,  whether due to
         interpretive  guidance provided by the Commission or its staff,  consensus among  participants in
         the asset-backed securities markets,  advice of counsel, or otherwise,  and agrees to comply with
         requests made by the Purchaser,  the Master  Servicer or any Depositor in good faith for delivery
         of  information  under these  provisions on the basis of evolving  interpretations  of Regulation
         AB. In connection  with any  Securitization  Transaction,  the Company shall cooperate fully with
         the  Purchaser  and any  Master  Servicer  to  deliver  to the  Purchaser  (including  any of its
         assignees  or  designees),  any  Master  Servicer  and any  Depositor,  any  and all  statements,
         reports,  certifications,  records  and  any  other  information  necessary  in  the  good  faith
         determination  of the  Purchaser,  the Master  Servicer or any Depositor to permit the Purchaser,
         such Master  Servicer or such Depositor to comply with the provisions of Regulation AB,  together
         with such disclosures  relating to the Company, any Subservicer,  any Third-Party  Originator and
         the  Mortgage  Loans,  or the  servicing  of  the  Mortgage  Loans,  reasonably  believed  by the
         Purchaser or any Depositor to be necessary in order to effect such compliance.

                  The Purchaser  (including  any of its assignees or designees)  shall  cooperate with the
         Company by providing  timely notice of requests for  information  under these  provisions  and by
         reasonably  limiting  such  requests  to  information  required,  in the  Purchaser's  reasonable
         judgment, to comply with Regulation AB.

                (ff)       Section  9.01(e)(vii)  of the Agreement is hereby  amended  effective as of the
date hereof by replacing such section with the following:

                  (vii) In addition to such  information  as the  Company,  as  servicer,  is obligated to
         provide  pursuant to other  provisions of this  Agreement,  not later than ten (10) days prior to
         the  deadline  for the  filing  of any  distribution  report  on  Form  10-D  in  respect  of any
         Securitization  Transaction  that includes any of the Mortgage  Loans  serviced by the Company or
         any  Subservicer,  the  Company or such  Subservicer,  as  applicable,  shall,  to the extent the
         Company or such  Subservicer  has  knowledge,  provide to the party  responsible  for filing such
         report  (including,  if applicable,  the Master  Servicer) notice of the occurrence of any of the
         following  events along with all  information,  data,  and  materials  related  thereto as may be
         required  to be included in the related  distribution  report on Form 10-D (as  specified  in the
         provisions of Regulation AB referenced below):

                           (A)      any  material  modifications,  extensions  or  waivers  of pool  asset
         terms, fees, penalties or payments during the distribution period;

                           (B)      material  breaches  of pool asset  representations  or  warranties  or
         transaction covenants (Item 1121(a)(12) of Regulation AB); and

                           (C)      information regarding new asset-backed  securities issuances backed by
         the  same  pool  assets,   any  pool  asset  changes  (such  as,   additions,   substitutions  or
         repurchases),  and any  material  changes in  origination,  underwriting  or other  criteria  for
         acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB).

                (gg)       Article IX of the Agreement is hereby  amended  effective as of the date hereof
by inserting the following new Section 9.01(e)(viii) as follows:

                  (viii)  The  Company  shall  provide  to the  Purchaser,  any  Master  Servicer  and any
         Depositor,  evidence of the  authorization of the person signing any  certification or statement,
         copies or other  evidence of Fidelity Bond  Insurance and Errors and Omission  Insurance  policy,
         financial  information  and  reports,  and such other  information  related to the Company or any
         Subservicer or the Company or such Subservicer's performance hereunder.

                (hh)       Article IX of the Agreement is hereby  amended  effective as of the date hereof
by inserting the following after Section 9.01(e)(iii)(H) in its entirety as follows:

                  (I)      a description of any material  legal or  governmental  proceedings  pending (or
         known to be contemplated) against the Company; and

                  (J)      a description of any  affiliation or  relationship  between the Company and any
         of the following parties to a Securitization  Transaction,  as such parties are identified to the
         Company  by the  Purchaser  or any  Depositor  in  writing  in  advance  of  such  Securitization
         Transaction:

                           (1)      the sponsor;

                           (2)      the depositor;

                           (3)      the issuing entity;

                           (4)      any servicer;

                           (5)      any trustee;

                           (6)      any originator;

                           (7)      any significant obligor;

                           (8)      any enhancement or support provider; and

                           (9)      any other material transaction party.

                (ii)       Article IX of the  Agreement  is hereby  amended by replacing  Section  9.01(f)
with the following:

                  The Company shall  indemnify the Purchaser,  each  affiliate of the Purchaser,  and each
         of the  following  parties  participating  in a  Securitization  Transaction;  each  sponsor  and
         issuing entity; each Person (including,  but not limited to, any Master Servicer,  if applicable)
         responsible  for the  preparation,  execution  or filing of any report  required to be filed with
         the  Commission  with  respect  to  such  Securitization  Transaction,  or  for  execution  of  a
         certification  pursuant to Rule 13a-14(d) or Rule  15d-14(d)  under the Exchange Act with respect
         to such  Securitization  Transaction;  each broker dealer acting as underwriter,  placement agent
         or initial  purchaser,  each Person who controls any of such parties or the Depositor (within the
         meaning  of  Section 15 of the  Securities  Act and  Section  20 of the  Exchange  Act);  and the
         respective present and former directors,  officers,  employees,  agents and affiliates of each of
         the foregoing and of the Depositor  (each, an "Indemnified  Party"),  and shall hold each of them
         harmless from and against any claims,  losses,  damages,  penalties,  fines,  forfeitures,  legal
         fees and expenses and related costs,  judgments,  and any other costs, fees and expenses that any
         of them may sustain arising out of or based upon:

                  (i)      (A)      any untrue  statement  of a material  fact  contained or alleged to be
                           contained in any information, report, certification,  data, accountants' letter
                           or other material  provided under Sections 4.25,  6.04,  6.06 or 9.01(c) or (e)
                           by or on behalf of the Company,  or provided under  Sections  9.01(c) or (e) by
                           or on  behalf  of any  Subservicer,  Subcontractor  or  Third-Party  Originator
                           (collectively,  the  "Company  Information"),  or (B) the  omission  or alleged
                           omission to state in the Company  Information  a material  fact  required to be
                           stated in the Company  Information or necessary in order to make the statements
                           therein,  in the light of the  circumstances  under  which they were made,  not
                           misleading;  provided,  by way  of  clarification,  that  clause  (B)  of  this
                           paragraph  shall be construed  solely by  reference to the Company  Information
                           and not to any other  information  communicated  in  connection  with a sale or
                           purchase of securities,  without  regard to whether the Company  Information or
                           any portion  thereof is presented  together with or separately  from such other
                           information;

                  (ii)     any  breach by the  Company of its  obligations  under  this  Section  9.01(f),
                           including any failure by the Company,  any  Subservicer,  any  Subcontractor or
                           any Third-Party Originator to deliver any information,  report,  certification,
                           accountants'  letter or other  material  when and as  required  under  Sections
                           4.25,  6.04,  6.06 or 9.01(c) or (e),  including  any failure by the Company to
                           identify any  Subcontractor  "participating  in the servicing  function" within
                           the meaning of Item 1122 of Regulation AB; or

                  (iii)    any breach by the Company of a representation  or warranty set forth in Section
                           9.01(e)(vi)(A)  or in a writing  furnished  pursuant to Section  9.01(e)(vi)(B)
                           and made as of a date prior to the closing  date of the related  Securitization
                           Transaction,  to the extent that such breach is not cured by such closing date,
                           or any  breach by the  Company of a  representation  or  warranty  in a writing
                           furnished  pursuant to Section  9.01(e)(vi)(B)  to the extent made as of a date
                           subsequent to such closing date.

                  (iv)     the  negligence,  bad faith or willful  misconduct of the Company in connection
                           with its performance under Sections 4.25, 6.04, 6.06, 6.07 or 9.01.

                           If the  indemnification  provided for herein is unavailable or  insufficient to
                  hold harmless an Indemnified  Party,  then the Company  agrees that it shall  contribute
                  to the  amount  paid or  payable by such  Indemnified  Party as a result of any  claims,
                  losses,  damages or liabilities  incurred by such Indemnified  Party ins such proportion
                  as is  appropriate to reflect the relative  fault of such  Indemnified  Party on the one
                  hand and the Company on the other.

                           In the case of any failure of performance  described in sub-clause (ii) of this
                  Section 9.01(f), the Company shall promptly reimburse the Purchaser,  any Depositor,  as
                  applicable,  and each Person  responsible  for the  preparation,  execution or filing of
                  any  report   required  to  be  filed  with  the   Commission   with   respect  to  such
                  Securitization  Transaction,  or for  execution  of a  certification  pursuant  to  Rule
                  13a-14(d) or Rule 15d-14(d)  under the Exchange Act with respect to such  Securitization
                  Transaction,  for all costs  reasonably  incurred  by each such party in order to obtain
                  the  information,  report,  certification,  accountants'  letter or other  material  not
                  delivered  as  required  by the  Company,  any  Subservicer,  any  Subcontractor  or any
                  Third-Party Originator.

                           This  indemnification  shall survive the  termination  of this Agreement or the
                  termination of any party to this Agreement.

                (jj)       The following is added as Section 10.01(ix) of the Agreement:

                  (ix)     any Event of Default as set forth in Section 6.07.

                (kk)       Article X of the  Agreement is hereby  amended  effective as of the date hereof
by adding the following at the end of the last paragraph of Section 10.01:

                  If the  Company  is  terminated  pursuant  to this  Section  10.01,  the  Company  shall
         promptly  reimburse the Purchaser (or any designee of the Purchaser,  such as a master  servicer)
         and any Depositor,  as  applicable,  for all  reasonable  expenses  incurred by the Purchaser (or
         such designee) or such  Depositor,  as such are incurred,  in connection  with the termination of
         the Company as  servicer  and the  transfer of  servicing  of the  Mortgage  Loans to a successor
         servicer.  The provisions of this paragraph  shall not limit whatever rights the Purchaser or any
         Depositor  may  have  under  other   provisions   of  this   Agreement   and/or  any   applicable
         Reconstitution  Agreement  or  otherwise,  whether  in  equity or at law,  such as an action  for
         damages, specific performance or injunctive relief.

                (ll)       The  first  sentence  of  Section  12.03 of the  Agreement  is  deleted  in its
entirety and replaced with the following:

                  This Agreement  shall be governed by and construed in accordance  with the laws
         of the State of New York  without  giving  effect to  principles  of  conflicts  of laws
         (other than Section  5-1401 of the New York General  Obligations  Law) and except to the
         extent  preempted  by  Federal  law and the  obligations,  rights  and  remedies  of the
         parties hereunder shall be determined in accordance with such laws.

                (mm)       A new Section 12.12 (Third Party Beneficiary) is hereby added to the Agreement.

                  Section 12.12     Third Party Beneficiary.

                  For purposes of this  Agreement,  each Master Servicer shall be considered a third party
         beneficiary  to this  Agreement,  entitled to all the rights and benefits  hereof as if it were a
         direct party to this Agreement.

                (nn)       The  Agreement  is hereby  amended  as of the date  hereof by  inserting  a new
Exhibit  I, a copy of which is annexed  hereto as  Attachment  4, or such  other  form as may be  mutually
agreed to between the Company and the Master Servicer.

                (oo)       The  Agreement  is hereby  amended  as of the date  hereof by  inserting  a new
Exhibit  J, a copy of which is annexed  hereto as  Attachment  5, or such  other  form as may be  mutually
agreed to between the Company and the Master Servicer.

                (pp)       The  Agreement  is hereby  amended  as of the date  hereof by  inserting  a new
Exhibit  K, a copy of which is annexed  hereto as  Attachment  6, or such  other  form as may be  mutually
agreed to between the Company and the Master Servicer.

                (qq)       The  Agreement  is hereby  amended  as of the date  hereof by  inserting  a new
Exhibit  D, a copy of which is annexed  hereto as  Attachment  7, or such  other  form as may be  mutually
agreed to between the Company and the Master Servicer.

                (rr)       The  Agreement  is hereby  amended  as of the date  hereof by  inserting  a new
Exhibit L, a copy of which is annexed hereto as Attachment 8.

Notices:

11.      A copy of all assessments,  attestations,  reports and  certificates  required to be delivered by
the Company under this  Recognition  Agreement and the Agreement shall be delivered to the Master Servicer
by the date(s)  specified herein or therein,  and where such documents are required to be addressed to any
party,  such  addresses  shall include the Master  Servicer and the Master  Servicer  shall be entitled to
rely on such documents.

12.      The  Assignor's  address for purposes of all notices and  correspondence  related to the Mortgage
Loans and this Assignment and Assumption Agreement is:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067
                  Attention: Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Global Credit Administration
                  Facsimile: (212) 272- 6564

         The  Assignee's  address for purposes of all notices and  correspondence  related to the Mortgage
Loans and this Assignment and Assumption Agreement is:

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency & Trust —BSAAT 2007-1
                  Telecopier No.: (212) 816-5527

         The  Company's  address for  purposes of all notices and  correspondence  related to the Mortgage
Loans and this Assignment and Assumption Agreement is:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  MAC X2302-033
                  Des Moines, Iowa 50328-0001
                  Attention: John B. Brown

                  With a copy to:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  Des Moines, Iowa 50328-0001
                  Attention: General Counsel - MAC X2401-06T

Miscellaneous:

13.      Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its
attorneys and the  reasonable  fees of the  attorneys of the Assignee and the Company in  connection  with
the negotiations for,  documenting of and closing of the transactions  contemplated by this Assignment and
Assumption Agreement.

14.      This  Assignment and Assumption  Agreement  shall be construed in accordance with the laws of the
State of New  York,  including  Sections  5-1401  and  5-1402  of the New  General  Obligations  Law,  but
otherwise without regard to conflicts of law principles,  and the obligations,  rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

15.      No term or  provision  of this  Assignment  and  Assumption  Agreement  may be waived or modified
unless  such waiver or  modification  is in writing  and signed by the party  against  whom such waiver or
modification is sought to be enforced.

16.      This  Assignment  and  Assumption  Agreement  shall  inure to the benefit of the  successors  and
assigns of the  parties  hereto.  Any entity  into which  Assignor,  Assignee  or Company may be merged or
consolidated  shall,  without the requirement for any further  writing,  be deemed  Assignor,  Assignee or
Company, respectively, hereunder.

17.      This  Assignment and Assumption  Agreement shall survive the conveyance of the Mortgage Loans and
the  assignment  of the  Agreement and the  Recognition  Agreement to the extent of the Mortgage  Loans by
Assignor to Assignee and the termination of the Agreement and the Recognition Agreement.

18.      This  Assignment  and  Assumption  Agreement  may be  executed  simultaneously  in any  number of
counterparts.  Each  counterpart  shall  be  deemed  to be an  original  and all such  counterparts  shall
constitute one and the same instrument.

19.      In the event that any provision of this  Assignment and Assumption  Agreement  conflicts with any
provision  of the  Agreement  with  respect  to the  Mortgage  Loans,  the  terms of this  Assignment  and
Assumption Agreement shall control.

20.      Any new loan  number  assigned  to a  Mortgage  Loan by the  Assignee  shall be  provided  to the
Company at the following address:  Wells Fargo Bank, N.A., 1 Home Campus, MAC X2302-033,  Des Moines, Iowa
50328-0001  Attention:  John B. Brown.  In addition,  if Assignee has changed its document  custodian from
the previous  custodian,  such new custodian's name, address and contact  information shall be provided to
the Company at the aforementioned address.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the  parties  have  caused  this  Assignment,  Assumption  and  Recognition
Agreement to be executed by their duly authorized officers as of the date first above written.


                                                     CITIBANK,   N.A.,  not  individually  but  solely  as
                                                     trustee for the holders of Bear  Stearns  ALT-A Trust
                                                     II  2007-1,   Mortgage   Pass-Through   Certificates,
                                                     Series 2007-1, as Assignee




                                                     By:_________________________________________________
                                                     Name:
                                                     Title:



                                                     EMC MORTGAGE CORPORATION,
                                                     as Assignor


                                                     By:_________________________________________________
                                                     Name:
                                                     Title


                                                     WELLS FARGO BANK, N.A.,
                                                      as Company


                                                     By:_________________________________________________
                                                     Name:
                                                     Title:



Acknowledged and Agreed

WELLS FARGO BANK,
N.A.,
as Master Servicer

By:_________________________________________________
Name:
Title




--------------------------------------------------------------------------------




                                               ATTACHMENT 1

                                           ACA3 Mortgage Loans



                                         [Provided upon request]











--------------------------------------------------------------------------------




                                               ATTACHMENT 2

                                           ACA4 Mortgage Loans



                                         [Provided upon request]












--------------------------------------------------------------------------------




                                               ATTACHMENT 3

Amended and Restated Master Seller's Agreement dated as of November 1, 2005, between Wells Fargo and EMC.

                                          [Provided upon request]












--------------------------------------------------------------------------------




                                               ATTACHMENT 4

                                                EXHIBIT I

                                    REPORTING DATA FOR MONTHLY REPORT

_____________________________________________________________________________________________________________________________
                                    Standard   Loan  Level  File   Layout  -  Master
                                    Servicing
_____________________________________________________________________________________________________________________________


_____________________________________________________________________________________________________________________________
Exhibit 1:  Layout

_____________________________________________________________________________________________________________________________
                                                                                                                        Max
Column Name                         Description                                       Decimal   Format Comment          Size
_____________________________________________________________________________________________________________________________
Each file requires the following fields:

_____________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                    A value  assigned  by the  Servicer  to define a            Text up to 20 digits
                                    group of loans.                                                                       20
_____________________________________________________________________________________________________________________________
LOAN_NBR                            A unique  identifier  assigned  to each  loan by            Text up to 10 digits
                                    the investor.                                                                         10
_____________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                   A  unique  number  assigned  to a  loan  by  the            Text up to 10 digits
                                    Servicer.   This  may  be  different   than  the                                      10
                                    LOAN_NBR.
_____________________________________________________________________________________________________________________________
SCHED_PAY_AMT                       Scheduled   monthly   principal   and  scheduled         2  No    commas(,)    or
                                    interest  payment that a borrower is expected to            dollar signs ($)          11
                                    pay, P&I constant.
_____________________________________________________________________________________________________________________________
NOTE_INT_RATE                       The  loan  interest  rate  as  reported  by  the         4  Max length of 6
                                    Servicer.                                                                              6
_____________________________________________________________________________________________________________________________
NET_INT_RATE                        The loan gross  interest  rate less the  service         4  Max length of 6
                                    fee rate as reported by the Servicer.                                                  6
_____________________________________________________________________________________________________________________________
SERV_FEE_RATE                       The  servicer's  fee rate for a loan as reported         4  Max length of 6
                                    by the Servicer.                                                                       6
_____________________________________________________________________________________________________________________________
SERV_FEE_AMT                        The   servicer's   fee  amount  for  a  loan  as         2  No    commas(,)    or
                                    reported by the Servicer.                                   dollar signs ($)          11
_____________________________________________________________________________________________________________________________
NEW_PAY_AMT                         The new loan  payment  amount as reported by the         2  No    commas(,)    or
                                    Servicer.                                                   dollar signs ($)          11
_____________________________________________________________________________________________________________________________
NEW_LOAN_RATE                       The new loan rate as reported by the Servicer.           4  Max length of 6
                                                                                                                           6
_____________________________________________________________________________________________________________________________
ARM_INDEX_RATE                      The index the  Servicer is using to  calculate a         4  Max length of 6
                                    forecasted rate.                                                                       6
_____________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                   The borrower's  actual principal  balance at the         2  No    commas(,)    or
                                    beginning of the processing cycle.                          dollar signs ($)          11
_____________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                   The borrower's  actual principal  balance at the         2  No    commas(,)    or
                                    end of the processing cycle.                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE              The  date at the end of  processing  cycle  that            MM/DD/YYYY
                                    the  borrower's  next  payment  is  due  to  the                                      10
                                    Servicer, as reported by Servicer.
_____________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                     The first curtailment amount to be applied.              2  No    commas(,)    or
                                                                                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                    The  curtailment  date associated with the first            MM/DD/YYYY
                                    curtailment amount.                                                                   10
_____________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                     The   curtailment    interest   on   the   first         2  No    commas(,)    or
                                    curtailment amount, if applicable.                          dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                     The second curtailment amount to be applied.             2  No    commas(,)    or
                                                                                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                    The curtailment  date associated with the second            MM/DD/YYYY
                                    curtailment amount.                                                                   10
_____________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                     The   curtailment   interest   on   the   second         2  No    commas(,)    or
                                    curtailment amount, if applicable.                          dollar signs ($)          11
_____________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_____________________________________________________________________________________________________________________________
                                                                                                                        Max
Column Name                         Description                                       Decimal   Format Comment          Size
_____________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                     The third curtailment amount to be applied.              2  No    commas(,)    or
                                                                                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                    The  curtailment  date associated with the third            MM/DD/YYYY
                                    curtailment amount.                                                                   10
_____________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                      The   curtailment    interest   on   the   third         2  No    commas(,)    or
                                    curtailment amount, if applicable.                          dollar signs ($)          11
_____________________________________________________________________________________________________________________________
PIF_AMT                             The loan "paid in full"  amount as  reported  by         2  No    commas(,)    or
                                    the Servicer.                                               dollar signs ($)          11
_____________________________________________________________________________________________________________________________
PIF_DATE                            The  paid  in  full  date  as  reported  by  the            MM/DD/YYYY
                                    Servicer.                                                                             10
_____________________________________________________________________________________________________________________________
                                                                                                Action    Code   Key:
                                                                                                15=Bankruptcy,             2
ACTION_CODE                         The standard  FNMA numeric code used to indicate            30=Foreclosure,     ,
                                    the  default/delinquent  status of a  particular            60=PIF,
                                    loan.                                                       63=Substitution,
                                                                                                65=Repurchase,70=REO
_____________________________________________________________________________________________________________________________
INT_ADJ_AMT                         The  amount  of  the  interest   adjustment   as         2  No    commas(,)    or
                                    reported by the Servicer.                                   dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT              The Soldier  and Sailor  Adjustment  amount,  if         2  No    commas(,)    or
                                    applicable.                                                 dollar signs ($)          11
_____________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                    The Non Recoverable Loan Amount, if applicable.          2  No    commas(,)    or
                                                                                                dollar signs ($)          11
_____________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                       The  amount the  Servicer  is passing as a loss,         2  No    commas(,)    or
                                    if applicable.                                              dollar signs ($)          11
_____________________________________________________________________________________________________________________________
Plus the following applicable fields:

_____________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                  The scheduled  outstanding  principal amount due         2  No    commas(,)    or
                                    at the  beginning of the cycle date to be passed            dollar signs ($)          11
                                    through to investors.
_____________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                  The   scheduled   principal   balance   due   to         2  No    commas(,)    or
                                    investors at the end of a processing cycle.                 dollar signs ($)          11
_____________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                      The  scheduled  principal  amount as reported by         2  No    commas(,)    or
                                    the  Servicer  for  the  current  cycle  -- only            dollar signs ($)          11
                                    applicable for Scheduled/Scheduled Loans.
_____________________________________________________________________________________________________________________________
SCHED_NET_INT                       The  scheduled  gross  interest  amount less the         2  No    commas(,)    or
                                    service  fee  amount  for the  current  cycle as            dollar signs ($)          11
                                    reported by the Servicer -- only  applicable for
                                    Scheduled/Scheduled Loans.
_____________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                       The actual  principal  amount  collected  by the         2  No    commas(,)    or
                                    Servicer  for the  current  reporting  cycle  --            dollar signs ($)          11
                                    only applicable for Actual/Actual Loans.
_____________________________________________________________________________________________________________________________
ACTL_NET_INT                        The  actual  gross  interest   amount  less  the         2  No    commas(,)    or
                                    service  fee  amount for the  current  reporting            dollar signs ($)          11
                                    cycle  as  reported  by  the  Servicer  --  only
                                    applicable for Actual/Actual Loans.
_____________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                 The  penalty  amount  received  when a  borrower         2  No    commas(,)    or
                                    prepays   on  his  loan  as   reported   by  the            dollar signs ($)          11
                                    Servicer.
_____________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED              The  prepayment  penalty  amount  for  the  loan         2  No    commas(,)    or
                                    waived by the servicer.                                     dollar signs ($)          11
_____________________________________________________________________________________________________________________________
Exhibit 1: Continued                Standard Loan Level File Layout

_____________________________________________________________________________________________________________________________
                                                                                                                        Max
Column Name                         Description                                       Decimal   Format Comment          Size
_____________________________________________________________________________________________________________________________
MOD_DATE                            The Effective  Payment Date of the  Modification            MM/DD/YYYY
                                    for the loan.                                                                         10
_____________________________________________________________________________________________________________________________
MOD_TYPE                            The Modification Type.                                      Varchar  - value  can
                                                                                                be alpha or numeric       30
_____________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT              The current  outstanding  principal and interest         2  No    commas(,)    or
                                    advances made by Servicer.                                  dollar signs ($)          11
_____________________________________________________________________________________________________________________________
                                    Flag to indicate if the  repurchase of a loan is            Y=Breach
                                    due  to  a   breach   of   Representations   and                                       1
BREACH_FLAG                         Warranties
                                                                                                N=NO Breach
                                                                                                Let blank if N/A
_____________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                               ATTACHMENT 5

                                                EXHIBIT J

Exhibit   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer


_________________________________________________________________________________________________________________________________________
Column/Header Name                                                     Description                            Decimal    Format Comment
_________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                             A unique  number  assigned  to a loan by the  Servicer.  This
                                              may be different than the LOAN_NBR
_________________________________________________________________________________________________________________________________________
LOAN_NBR                                      A unique identifier assigned to each loan by the originator.
_________________________________________________________________________________________________________________________________________
CLIENT_NBR                                    Servicer Client Number
_________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                             Contains a unique number as assigned by an external  servicer
                                              to identify a group of loans in their system.
_________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                           First Name of the Borrower.
_________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                            Last name of the borrower.
_________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                  Street Name and Number of Property.
_________________________________________________________________________________________________________________________________________
PROP_STATE                                    The state where the  property located.
_________________________________________________________________________________________________________________________________________
PROP_ZIP                                      Zip code where the property is located.
_________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                        The  date  that the  borrower's  next  payment  is due to the              MM/DD/YYYY
                                              servicer  at the end of  processing  cycle,  as  reported  by
                                              Servicer.
_________________________________________________________________________________________________________________________________________
LOAN_TYPE                                     Loan Type (i.e. FHA, VA, Conv)
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                         The date a particular bankruptcy claim was filed.                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                       The chapter under which the bankruptcy was filed.
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                           The case  number  assigned  by the  court  to the  bankruptcy
                                              filing.
_________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                        The payment due date once the  bankruptcy  has been  approved              MM/DD/YYYY
                                              by the courts
_________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                    The Date The  Loan Is  Removed  From  Bankruptcy.  Either  by              MM/DD/YYYY
                                              Dismissal,   Discharged   and/or  a  Motion  For  Relief  Was
                                              Granted.
_________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                            The Date The Loss Mitigation Was Approved By The Servicer                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                 The Type Of Loss Mitigation Approved For A Loan Such As;
_________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                        The Date The Loss Mitigation /Plan Is Scheduled To End/Close               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                        The Date The Loss Mitigation Is Actually Completed                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                          The  date  DA  Admin  sends a  letter  to the  servicer  with              MM/DD/YYYY
                                              instructions to begin foreclosure proceedings.
_________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                        Date File Was Referred To Attorney to Pursue Foreclosure                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                              Notice of 1st legal  filed by an  Attorney  in a  Foreclosure              MM/DD/YYYY
                                              Action
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                     The date by which a foreclosure sale is expected to occur.                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                              The actual date of the foreclosure sale.                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                               The amount a property sold for at the foreclosure sale.            2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                           The date the servicer initiates eviction of the borrower.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                       The date the court revokes  legal  possession of the property              MM/DD/YYYY
                                              from the borrower.
_________________________________________________________________________________________________________________________________________
LIST_PRICE                                    The price at which an REO property is marketed.                    2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
LIST_DATE                                     The date an REO property is listed at a particular price.                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OFFER_AMT                                     The dollar value of an offer for an REO property.                  2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                               The date an offer is received by DA Admin or by the Servicer.              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                              The date the REO sale of the property is scheduled to close.               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                       Actual Date Of REO Sale                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                 Classification of how the property is occupied.
_________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                           A code that indicates the condition of the property.
_________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                          The date a  property inspection is performed.                              MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                The date the appraisal was done.                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                  The current "as is" value of the  property  based on brokers      2
                                              price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                             The  amount  the  property  would  be worth  if  repairs  are      2
                                              completed pursuant to a broker's price opinion or appraisal.
_________________________________________________________________________________________________________________________________________
If applicable:
_________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                            FNMA Code Describing Status of Loan
_________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                            The  circumstances  which caused a borrower to stop paying on
                                              a  loan.  Code  indicates  the  reason  why  the  loan  is in
                                              default for this cycle.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                           Date  Mortgage   Insurance  Claim  Was  Filed  With  Mortgage              MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                  Amount of Mortgage Insurance Claim Filed                                   No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                            Date Mortgage Insurance Company Disbursed Claim Payment                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                             Amount Mortgage Insurance Company Paid On Claim                    2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                         Date Claim Was Filed With Pool Insurance Company                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                Amount of Claim Filed With Pool Insurance Company                  2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                          Date Claim Was  Settled  and The Check Was Issued By The Pool              MM/DD/YYYY
                                              Insurer
_________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                           Amount Paid On Claim By Pool Insurance Company                     2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                    Date FHA Part A Claim Was Filed With HUD                                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                           Amount of FHA Part A Claim Filed                                  2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                     Date HUD Disbursed Part A Claim Payment                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                      Amount HUD Paid on Part A Claim                                   2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                     Date FHA Part B Claim Was Filed With HUD                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                            Amount of FHA Part B Claim Filed                                 2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                       Date HUD Disbursed Part B Claim Payment                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                      Amount HUD Paid on Part B Claim                                   2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                            Date VA Claim Was Filed With the Veterans Admin                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                             Date Veterans Admin. Disbursed VA Claim Payment                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                              Amount Veterans Admin. Paid on VA Claim                           2       No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                        The date the Motion for Relief was filed                               10  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                The foreclosure sale bid amount                                        11  No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                              The foreclosure sales results:  REO, Third Party,  Conveyance
                                              to HUD/VA
_________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                  The net proceeds from the sale of the REO property.                        No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
BPO_DATE                                      The date the BPO was done.
_________________________________________________________________________________________________________________________________________
CURRENT_FICO                                  The current FICO score
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                       The  date  the  Hazard   Claim  was  filed  with  the  Hazard          10  MM/DD/YYYY
                                              Insurance Company.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                              The amount of the Hazard Insurance Claim filed.                        11  No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                        The date the Hazard  Insurance  Company  disbursed  the claim          10  MM/DD/YYYY
                                              payment.
_________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                         The amount the Hazard Insurance Company paid on the claim.             11  No    commas(,)
                                                                                                                         or       dollar
                                                                                                                         signs ($)
_________________________________________________________________________________________________________________________________________
ACTION_CODE                                   Indicates loan status                                                      Number
_________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                           MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                          Number
_________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                            As defined in the Servicing Agreement                                      Number
_________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting


The Loss Mit Type field should show the approved Loss Mitigation Code as follows:

         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer


NOTE: Wells Fargo Bank will accept  alternative  Loss Mitigation Types to those above,  provided that they
are consistent  with industry  standards.  If Loss  Mitigation  Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a  description  of each of the Loss  Mitigation  Types prior to
sending the file.


The Occupant Code field should show the current status of the property code as follows:

         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:

         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued




The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:


                      __________________________________________________________________________________
                      Delinquency Code         Delinquency Description
                      __________________________________________________________________________________
                      001                      FNMA-Death of principal mortgagor
                      __________________________________________________________________________________
                      002                      FNMA-Illness of principal mortgagor
                      __________________________________________________________________________________
                      003                      FNMA-Illness of mortgagor's family member
                      __________________________________________________________________________________
                      004                      FNMA-Death of mortgagor's family member
                      __________________________________________________________________________________
                      005                      FNMA-Marital difficulties
                      __________________________________________________________________________________
                      006                      FNMA-Curtailment of income
                      __________________________________________________________________________________
                      007                      FNMA-Excessive Obligation
                      __________________________________________________________________________________
                      008                      FNMA-Abandonment of property
                      __________________________________________________________________________________
                      009                      FNMA-Distant employee transfer
                      __________________________________________________________________________________
                      011                      FNMA-Property problem
                      __________________________________________________________________________________
                      012                      FNMA-Inability to sell property
                      __________________________________________________________________________________
                      013                      FNMA-Inability to rent property
                      __________________________________________________________________________________
                      014                      FNMA-Military Service
                      __________________________________________________________________________________
                      015                      FNMA-Other
                      __________________________________________________________________________________
                      016                      FNMA-Unemployment
                      __________________________________________________________________________________
                      017                      FNMA-Business failure
                      __________________________________________________________________________________
                      019                      FNMA-Casualty loss
                      __________________________________________________________________________________
                      022                      FNMA-Energy environment costs
                      __________________________________________________________________________________
                      023                      FNMA-Servicing problems
                      __________________________________________________________________________________
                      026                      FNMA-Payment adjustment
                      __________________________________________________________________________________
                      027                      FNMA-Payment dispute
                      __________________________________________________________________________________
                      029                      FNMA-Transfer of ownership pending
                      __________________________________________________________________________________
                      030                      FNMA-Fraud
                      __________________________________________________________________________________
                      031                      FNMA-Unable to contact borrower
                      __________________________________________________________________________________
                      INC                      FNMA-Incarceration
                      __________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:


                      ________________________________________________________________________________
                            Status Code        Status Description
                      ________________________________________________________________________________
                                09             Forbearance
                      ________________________________________________________________________________
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ________________________________________________________________________________
                                24             Government Seizure
                      ________________________________________________________________________________
                                26             Refinance
                      ________________________________________________________________________________
                                27             Assumption
                      ________________________________________________________________________________
                                28             Modification
                      ________________________________________________________________________________
                                29             Charge-Off
                      ________________________________________________________________________________
                                30             Third Party Sale
                      ________________________________________________________________________________
                                31             Probate
                      ________________________________________________________________________________
                                32             Military Indulgence
                      ________________________________________________________________________________
                                43             Foreclosure Started
                      ________________________________________________________________________________
                                44             Deed-in-Lieu Started
                      ________________________________________________________________________________
                                49             Assignment Completed
                      ________________________________________________________________________________
                                61             Second Lien Considerations
                      ________________________________________________________________________________
                                62             Veteran's Affairs-No Bid
                      ________________________________________________________________________________
                                63             Veteran's Affairs-Refund
                      ________________________________________________________________________________
                                64             Veteran's Affairs-Buydown
                      ________________________________________________________________________________
                                65             Chapter 7 Bankruptcy
                      ________________________________________________________________________________
                                66             Chapter 11 Bankruptcy
                      ________________________________________________________________________________
                                67             Chapter 13 Bankruptcy
                      ________________________________________________________________________________




--------------------------------------------------------------------------------




                                               ATTACHMENT 6

                                                EXHIBIT K

                                 REPORTING DATA FOR REALIZED LOSSES AND GAINS



                      Calculation of Realized Loss/Gain Form 332- Instruction Sheet



         NOTE: Do not net or combine  items.  Show all expenses  individually  and all credits as separate
         line items.  Claim packages are due on the remittance  report date.  Late  submissions may result
         in claims not being passed until the following  month.  The Servicer is  responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.



                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:

         1.       The Actual  Unpaid  Principal  Balance  of the  Mortgage  Loan.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.


         2.       The Total  Interest Due less the aggregate  amount of servicing fee that would have been
                  earned  if all  delinquent  payments  had been made as  agreed.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.

         3.       Accrued  Servicing Fees based upon the Scheduled  Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation,  an Amortization Schedule from date
                  of  default  through  liquidation  breaking  out the net  interest  and  servicing  fees
                  advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  * For  taxes  and  insurance  advances  - see  page 2 of 332 form -  breakdown  required
                  showing  period of coverage,  base tax,  interest,  penalty.  Advances  prior to default
                  require evidence of servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  * Short Sale or Charge Off  require  P&L  supporting  the  decision  and WFB's  approved
                  Servicing Officer's certification

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from  the REO  sale.  If a 3rd  Party  Sale,  bid  instructions  and
                  Escrow Agent / Attorney Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA  loans,  use line (18a) for Part  A/Initial  proceeds and line (18b)
                           for Part B/Supplemental proceeds.


         Total Realized Loss (or Amount of Any Gain)
         23.      The  total  derived  from  subtracting  line 22 from  13.  If the  amount  represents  a
                  realized gain, show the amount in parenthesis (   ).



                                Calculation of Realized Loss/Gain Form 332



         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________

_________________________________     ______________________________________    ____________________________________________
Servicer Loan No.                     Servicer Name                             Servicer Address



_________________________________     ______________________________________    ____________________________________________


         WELLS FARGO BANK, N.A. Loan No._____________________________


         Borrower's Name: __________________________________________________________
         Property Address: _________________________________________________________


         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge
         Off


         Was this loan granted a Bankruptcy deficiency or cramdown       Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________


         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ _______________(1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                         ________________(15)
         (16) Rental Receipts                                                    ________________(16)
         (17) Hazard Loss Proceeds                                               ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance
         HUD Part A                                                              ________________(18a)
         HUD Part B                                                              ________________(18b)
         (19) Pool Insurance Proceeds                                            ________________(19)
         (20) Proceeds from Sale of Acquired Property                            ________________(20)
         (21) Other (itemize)                                                    ________________(21)
              _________________________________________                          ________________(21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)



Escrow Disbursement Detail

______________________________________________________________________________________________________________________
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
                                      Coverage
   (Tax /Ins.)
______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

-______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                               ATTACHMENT 7

                                                Exhibit D



                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment of compliance to be delivered by the Company  shall  address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria":



_____________________________________________________________________________________________________________________
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
_____________________________________________________________________________________________________________________
      Reference                                       Criteria
_____________________________________________________________________________________________________________________
                                          General Servicing Considerations
_______________________                                                                      ________________________
1122(d)(1)(i)           Policies and procedures  are  instituted to monitor any  performance            X
                        or other  triggers  and  events of default  in  accordance  with the
                        transaction agreements.
_______________________                                                                      ________________________
1122(d)(1)(ii)          If  any  material  servicing  activities  are  outsourced  to  third            X
                        parties,  policies  and  procedures  are  instituted  to monitor the
                        third  party's   performance  and  compliance  with  such  servicing
                        activities.
_______________________                                                                      ________________________
1122(d)(1)(iii)         Any  requirements  in  the  transaction  agreements  to  maintain  a
                        back-up servicer for the mortgage loans are maintained.
_______________________                                                                      ________________________
1122(d)(1)(iv)          A fidelity bond and errors and omissions  policy is in effect on the            X
                        party   participating  in  the  servicing  function  throughout  the
                        reporting  period  in  the  amount  of  coverage   required  by  and
                        otherwise  in   accordance   with  the  terms  of  the   transaction
                        agreements.
_______________________                                                                      ________________________
                                         Cash Collection and Administration
_______________________                                                                      ________________________
1122(d)(2)(i)           Payments  on  mortgage  loans  are  deposited  into the  appropriate            X
                        custodial  bank accounts and related bank clearing  accounts no more
                        than two business days  following  receipt,  or such other number of
                        days specified in the transaction agreements.
_______________________                                                                      ________________________
1122(d)(2)(ii)          Disbursements  made via wire  transfer on behalf of an obligor or to            X
                        an investor are made only by authorized personnel.
_______________________                                                                      ________________________
1122(d)(2)(iii)         Advances of funds or guarantees  regarding  collections,  cash flows            X
                        or  distributions,  and any  interest or other fees charged for such
                        advances,  are made,  reviewed  and  approved  as  specified  in the
                        transaction agreements.
_______________________                                                                      ________________________
                        The  related  accounts  for the  transaction,  such as cash  reserve
                        accounts    or    accounts     established     as    a    form    of
                        overcollateralization,   are  separately   maintained   (e.g.,  with            X
                        respect  to  commingling  of cash) as set  forth in the  transaction
1122(d)(2)(iv)          agreements.
_______________________                                                                      ________________________
1122(d)(2)(v)           Each  custodial   account  is  maintained  at  a  federally  insured            X
                        depository  institution as set forth in the transaction  agreements.
                        For  purposes  of  this  criterion,  "federally  insured  depository
                        institution" with respect to a foreign  financial  institution means
                        a foreign financial  institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
_______________________                                                                      ________________________
1122(d)(2)(vi)          Unissued  checks  are  safeguarded  so  as to  prevent  unauthorized            X
                        access.
_______________________                                                                      ________________________
1122(d)(2)(vii)          Reconciliations   are   prepared   on  a  monthly   basis  for  all            X
                        asset-backed  securities related bank accounts,  including custodial
                        accounts and related bank clearing accounts.  These  reconciliations
                        are (A)  mathematically  accurate;  (B) prepared  within 30 calendar
                        days after the bank  statement  cutoff date, or such other number of
                        days  specified  in the  transaction  agreements;  (C)  reviewed and
                        approved  by  someone   other  than  the  person  who  prepared  the
                        reconciliation;  and (D) contain explanations for reconciling items.
                        These  reconciling  items are  resolved  within 90 calendar  days of
                        their  original  identification,   or  such  other  number  of  days
                        specified in the transaction agreements.
_______________________                                                                      ________________________
                                         Investor Remittances and Reporting
_______________________                                                                      ________________________
1122(d)(3)(i)           Reports  to  investors,   including  those  to  be  filed  with  the            X
                        Commission,  are  maintained  in  accordance  with  the  transaction
                        agreements and  applicable  Commission  requirements.  Specifically,
                        such  reports (A) are prepared in  accordance  with  timeframes  and
                        other  terms set forth in the  transaction  agreements;  (B) provide
                        information  calculated  in accordance  with the terms  specified in
                        the  transaction  agreements;  (C) are filed with the  Commission as
                        required  by  its  rules  and   regulations;   and  (D)  agree  with
                        investors'  or  the  trustee's   records  as  to  the  total  unpaid
                        principal  balance  and number of  mortgage  loans  serviced  by the
                        Servicer.
_______________________                                                                      ________________________
1122(d)(3)(ii)          Amounts due to investors  are  allocated  and remitted in accordance            X
                        with timeframes,  distribution priority and other terms set forth in
                        the transaction agreements.
_______________________                                                                      ________________________
                        Disbursements  made to an investor  are posted  within two  business
                        days to the  Servicer's  investor  records,  or such other number of            X
1122(d)(3)(iii)         days specified in the transaction agreements.
_______________________                                                                      ________________________
                        Amounts  remitted to investors  per the investor  reports agree with
                        cancelled  checks,  or other  form of  payment,  or  custodial  bank            X
1122(d)(3)(iv)          statements.
_______________________                                                                      ________________________

_______________________                                                                      ________________________
                                             Pool Asset Administration
_______________________                                                                      ________________________
1122(d)(4)(i)            Collateral or security on mortgage  loans is maintained as required            X
                        by the transaction agreements or related mortgage loan documents.
_______________________                                                                      ________________________
                        Mortgage loan and related  documents are  safeguarded as required by            X
1122(d)(4)(ii)          the transaction agreements
_______________________                                                                      ________________________
1122(d)(4)(iii)         Any  additions,  removals  or  substitutions  to the asset  pool are            X
                        made,  reviewed and approved in  accordance  with any  conditions or
                        requirements in the transaction agreements.
_______________________                                                                      ________________________
1122(d)(4)(iv)          Payments  on  mortgage  loans,   including  any  payoffs,   made  in            X
                        accordance  with the related  mortgage loan  documents are posted to
                        the Servicer's  obligor records maintained no more than two business
                        days after  receipt,  or such other number of days  specified in the
                        transaction  agreements,  and  allocated to  principal,  interest or
                        other items (e.g.,  escrow) in accordance with the related  mortgage
                        loan documents.
_______________________                                                                      ________________________
1122(d)(4)(v)           The Servicer's  records  regarding the mortgage loans agree with the            X
                        Servicer's  records with respect to an  obligor's  unpaid  principal
                        balance.
_______________________                                                                      ________________________
1122(d)(4)(vi)          Changes  with  respect  to  the  terms  or  status  of an  obligor's            X
                        mortgage  loans (e.g.,  loan  modifications  or re-agings) are made,
                        reviewed and approved by  authorized  personnel in  accordance  with
                        the transaction agreements and related pool asset documents.
_______________________                                                                      ________________________
1122(d)(4)(vii)         Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,            X
                        modifications  and deeds in lieu of  foreclosure,  foreclosures  and
                        repossessions,   as  applicable)   are   initiated,   conducted  and
                        concluded in accordance  with the  timeframes or other  requirements
                        established by the transaction agreements.
_______________________                                                                      ________________________
1122(d)(4)(viii)        Records  documenting  collection  efforts are maintained  during the            X
                        period  a  mortgage  loan  is  delinquent  in  accordance  with  the
                        transaction  agreements.  Such records are  maintained on at least a
                        monthly  basis,  or such other period  specified in the  transaction
                        agreements,  and  describe  the entity's  activities  in  monitoring
                        delinquent  mortgage  loans  including,  for  example,  phone calls,
                        letters and payment  rescheduling  plans in cases where  delinquency
                        is deemed temporary (e.g., illness or unemployment).
_______________________                                                                      ________________________
1122(d)(4)(ix)          Adjustments  to interest rates or rates of return for mortgage loans            X
                        with variable rates are computed based on the related  mortgage loan
                        documents.
_______________________                                                                      ________________________
1122(d)(4)(x)           Regarding  any funds  held in trust for an  obligor  (such as escrow            X
                        accounts):  (A) such  funds are  analyzed,  in  accordance  with the
                        obligor's  mortgage loan documents,  on at least an annual basis, or
                        such other  period  specified  in the  transaction  agreements;  (B)
                        interest  on such  funds  is  paid,  or  credited,  to  obligors  in
                        accordance with  applicable  mortgage loan documents and state laws;
                        and (C) such funds are  returned to the  obligor  within 30 calendar
                        days of full repayment of the related  mortgage loans, or such other
                        number of days specified in the transaction agreements.
_______________________                                                                      ________________________
1122(d)(4)(xi)          Payments  made on behalf  of an  obligor  (such as tax or  insurance            X
                        payments)  are made on or before the related  penalty or  expiration
                        dates,  as  indicated on the  appropriate  bills or notices for such
                        payments,  provided  that  such  support  has been  received  by the
                        servicer at least 30  calendar  days prior to these  dates,  or such
                        other number of days specified in the transaction agreements.
_______________________                                                                      ________________________
1122(d)(4)(xii)         Any late  payment  penalties  in  connection  with any payment to be            X
                        made on behalf of an obligor are paid from the servicer's  funds and
                        not charged to the  obligor,  unless the late payment was due to the
                        obligor's error or omission.
_______________________                                                                      ________________________
                        Disbursements  made on behalf of an obligor  are  posted  within two
                        business days to the obligor's  records  maintained by the servicer,
                        or  such  other  number  of  days   specified  in  the   transaction            X
1122(d)(4)(xiii)        agreements.
_______________________                                                                      ________________________
1122(d)(4)(xiv)          Delinquencies,   charge-offs   and   uncollectible   accounts   are            X
                        recognized   and  recorded  in  accordance   with  the   transaction
                        agreements.
_______________________                                                                      ________________________
                        Any  external  enhancement  or  other  support,  identified  in Item
                        1114(a)(1)  through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
_______________________                                                                      ________________________
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                               ATTACHMENT 8

                                                Exhibit L

                                         (Provided Upon Request)












--------------------------------------------------------------------------------




                                               ATTACHMENT 9

                                          AFFILIATION DISCLOSURE
                                 (Pursuant to Item 1119 of Regulation AB)

1.       Sponsor and any affiliate, including but not limited to:
         a. EMC Mortgage Corporation
         b. Bear, Stearns & Co. Inc.
         c. Bear, Stearns Securities Corp.
         d. Bear Stearns Structured Products
         e. Bear, Stearns International Limited

2.       Depositor and any affiliate, including but not limited to:
         a. Bear Stearns Asset Backed Securities I LLC
         b. Structured Asset Mortgage Investments II Inc.

3.       Bear Stearns ALT-A Trust II 2007-1 and any affiliate

4.       Citibank, N.A., as Trustee, and any affiliate

5.       Significant obligor and any affiliate - None

6.       Enhancement or support provider and any affiliate - None

7.       1100(d)(1) parties - any named party in the Securitization Transaction:

         a. Underwriter:  Bear, Stearns & Co. Inc.

         b.  Servicers:  Countrywide  Home Loans  Servicing  LP; EMC Mortgage  Corporation;  HSBC Mortgage
Corporation (USA); Mid America Bank, FSB; and National City Mortgage Co.

         d. Master Servicer:  Wells Fargo Bank, National Association

         e. Unaffiliated Servicer of 20%:  EMC Mortgage Corporation; Countrywide Home Loans Servicing LP

         f. Originator of 10%:  EMC Mortgage Corporation and Countrywide Home Loans Servicing LP.

         g. Securities Administrator:  Wells Fargo Bank, National Association

         h. Custodian:  Wells Fargo Bank, National  Association;  Treasury Bank, A Division of Countrywide
Bank, N.A.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT J


                                 FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


                                                  among


                                         EMC MORTGAGE CORPORATION

                                        as a Mortgage Loan Seller




                                            MASTER FUNDING LLC

                                        as a Mortgage Loan Seller



                                                   and


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                               as Purchaser



                                               Dated as of

                                             August 31, 2007

                              Structured Asset Mortgage Investments II Inc.
                  Bear Stearns ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates




--------------------------------------------------------------------------------




                                                  TABLE OF CONTENTS
                                                                                                               Page

Section 1           Definitions..................................................................................3
Section 2           Purchase and Sale of the Mortgage Loans and Related Rights...................................5
Section 3           Mortgage Loan Schedules......................................................................6
Section 4           Mortgage Loan Transfer.......................................................................6
Section 5           Examination of Mortgage Files................................................................7
Section 6           Recordation of Assignments of Mortgage.......................................................9
Section 7           Representations and Warranties of Mortgage Loan Seller Concerning the
                                Mortgage Loans...................................................................10
Section 8           Representations and Warranties Concerning The Mortgage Loan Seller...........................15
Section 9           Representations and Warranties Concerning the Purchaser......................................16
Section 10          Representations and Warranties Concerning Master Funding.....................................17
Section 11          Conditions to Closing........................................................................18
Section 12          Fees and Expenses............................................................................19
Section 13          Accountants' Letters.........................................................................20
Section 14          Indemnification..............................................................................20
Section 15          Notices......................................................................................22
Section 16          Transfer of Mortgage Loans...................................................................22
Section 17          Termination..................................................................................23
Section 18          Representations, Warranties and Agreements to Survive Delivery...............................23
Section 19          Severability.................................................................................23
Section 20          Counterparts.................................................................................23
Section 21          Amendment....................................................................................23
Section 22          Governing Law................................................................................23
Section 23          Further Assurances...........................................................................23
Section 24          Successors and Assigns.......................................................................24
Section 25          The Mortgage Loan Seller and the Purchaser...................................................24
Section 26          Entire Agreement.............................................................................24
Section 27          No Partnership...............................................................................24
    EXHIBIT 1         CONTENTS OF MORTGAGE FILE.................................................................E-1
    EXHIBIT 2         MORTGAGE LOAN SCHEDULE....................................................................E-2
    EXHIBIT 3         MORTGAGE LOAN SELLER'S INFORMATION........................................................E-4
    EXHIBIT 4         PURCHASER'S INFORMATION...................................................................E-5
    EXHIBIT 5         SCHEDULE OF LOST NOTES....................................................................E-6
    EXHIBIT 6         STANDARD & POOR'S LEVELS GLOSSARY, VERSION 6.0
                        REVISED.................................................................................E-7
    SCHEDULE A        REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES...........................................A-1
    SCHEDULE B        MORTGAGE LOAN SCHEDULE...................................................................B-11




--------------------------------------------------------------------------------




                                     MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated  as of  August  31,  2007,  as  amended  and
supplemented by any and all amendments hereto (collectively,  the "Agreement"),  by and among EMC MORTGAGE
CORPORATION,  a Delaware  corporation ("EMC" or a "Mortgage Loan Seller"),  MASTER FUNDING LLC, a Delaware
limited  liability  company  ("Master  Funding" or a "Mortgage  Loan  Seller," and together  with EMC, the
"Mortgage Loan Sellers") and STRUCTURED  ASSET MORTGAGE  INVESTMENT II INC., a Delaware  corporation  (the
"Purchaser").

                  Upon the terms and subject to the  conditions  of this  Agreement,  each  Mortgage  Loan
Seller will sell, and the Purchaser will  purchase,  certain  conventional,  adjustable  rate,  first lien
mortgage  loans  secured  primarily  by one- to  four-family  residential  properties  (collectively,  the
"Mortgage  Loans") as described  herein.  The Purchaser intends to deposit the Mortgage Loans into a trust
(the "Trust") and create Bear Stearns ALT-A Trust II, Mortgage  Pass-Through  Certificates,  Series 2007-1
(the  "Certificates"),  under a pooling  and  servicing  agreement,  to be dated as of August 1, 2007 (the
"Pooling  and  Servicing  Agreement"),  among  the  Purchaser,  as  seller,  Wells  Fargo  Bank,  National
Association,   as  master  servicer  and  securities  administrator,   Citibank,  N.A.,  as  trustee  (the
"Trustee") and EMC Mortgage Corporation.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-140247)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules  and  regulations  of  the  Commission   promulgated   thereunder  (the  "Securities   Act").   Such
registration  statement,  when it became  effective under the Securities Act, and the prospectus  relating
to the public  offering of certain classes of the  Certificates by the Purchaser (the "Public  Offering"),
as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or otherwise,  are
referred to herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus
Supplement"  shall mean that  supplement,  dated August 30, 2007, to the Prospectus,  dated June 28, 2007,
relating to certain  classes of the  Certificates.  With respect to the Public Offering of certain classes
of the  Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.  ("Bear  Stearns")  have entered into a
terms  agreement  dated as of August 30,  2007,  to an  underwriting  agreement  dated  February 26, 2007,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  SECTION 1.        Definitions.  Certain  terms are  defined  herein.  Capitalized  terms
used  herein but not defined  herein  shall have the  meanings  specified  in the  Pooling  and  Servicing
Agreement as in effect as of the date hereof.  The following other terms are defined as follows:

                  Acquisition  Price:  With respect to EMC and the sale of the EMC Mortgage Loans, cash in
an amount equal to $          *                   (plus $              *           in  accrued   interest)
and the  retained  certificates.  With  respect  to  Master  Funding  and the sale of the  Master  Funding
Mortgage Loans, cash in an amount equal to  $           *               (plus  $            *             
in accrued interest).

______________________________
*    Please contact Bear Stearns for pricing information.


                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: August 31, 2007.

                  Cut-off Date: August 1, 2007.

                  Cut-off Date Balance: Approximately $1,641,748,827.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be  replaced by a  Substitute
Mortgage Loan.

                  Due Date:  With  respect  to each  Mortgage  Loan,  the date in each  month on which its
Scheduled  Payment is due,  if such due date is the first day of a month,  and  otherwise  is deemed to be
the first day of the following month or such other date specified in the related Servicing Agreement.

                  Fitch:  Fitch Ratings or its successors in interest.

                  Master Funding  Mortgage  Loans:  The Mortgage Loans  identified as such on the Mortgage
Loan Schedule for which Master Funding is the applicable Mortgage Loan Seller.

                  Master Servicer: Wells Fargo Bank, National Association.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage
Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Sellers or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any person or  entity,  including  any  individual,  corporation,  partnership,
joint venture,  association,  joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with
respect  thereto)  required  to be  purchased  by EMC (on its own behalf as a Mortgage  Loan Seller and on
behalf  of Master  Funding)  pursuant  to this  Agreement  or  Article  II of the  Pooling  and  Servicing
Agreement,  an  amount  equal to the sum of  (i)(a)  100% of the  Outstanding  Principal  Balance  of such
Mortgage  Loan as of the date of  repurchase  (or if the related  Mortgaged  Property  was  acquired  with
respect  thereto,  100% of the Outstanding  Principal  Balance at the date of the  acquisition),  plus (b)
accrued but unpaid interest on the Outstanding  Principal  Balance at the related Mortgage  Interest Rate,
through  and  including  the last day of the month of  repurchase,  and  reduced by (c) any portion of the
Master  Servicing  Compensation,  Monthly  Advances and advances  payable to the purchaser of the Mortgage
Loan and (ii) any costs and damages (if any) incurred by the Trust in connection  with any violation  that
existed on the Closing Date of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Fitch, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage  loan  substituted  for a Deleted  Mortgage  Loan
which must meet on the date of such  substitution  the  requirements  stated herein and in the Pooling and
Servicing Agreement; upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Mortgage  Loan,  such value being the lesser of (i) the value of such  property  set forth in an appraisal
accepted by the  applicable  originator  of the Mortgage  Loan or (ii) the sales price of such property at
the time of origination.

                  SECTION 2.        Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)      Upon  satisfaction  of the  conditions  set forth in Section  11  hereof,  each
Mortgage  Loan Seller  agrees to sell,  and the  Purchaser  agrees to purchase  Mortgage  Loans  having an
aggregate outstanding principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  (ii)     The closing for the  purchase  and sale of the  Mortgage  Loans and the closing
for  the  issuance  of the  Certificates  will  take  place  on the  Closing  Date  at the  office  of the
Purchaser's counsel in New York, New York or such other place as the parties shall agree.

                  (iii)    Upon the satisfaction of the conditions set forth in Section 11 hereof,  on the
Closing Date,  the Purchaser  shall pay to each  respective  Mortgage Loan Seller the related  Acquisition
Price for the Mortgage  Loans sold by such Mortgage  Loan Seller in  immediately  available  funds by wire
transfer to such account or accounts as shall be designated by such Mortgage Loan Seller.

                  (iv)     In addition to the  foregoing,  on the Closing Date each  Mortgage  Loan Seller
assigns to the Purchaser all of its right,  title and interest in the related Servicing  Agreements (other
than its right to enforce the representations and warranties set forth therein).

                  SECTION 3.        Mortgage  Loan  Schedules.  EMC (on its own behalf as a Mortgage  Loan
Seller  and on behalf of Master  Funding)  agrees to  provide  to the  Purchaser  as of the date  hereof a
preliminary  listing of the Mortgage Loans (the  "Preliminary  Mortgage Loan Schedule")  setting forth the
information  listed on Exhibit 2 to this  Agreement  with respect to each of the Mortgage Loans being sold
by the  respective  Mortgage  Loan  Sellers.  If  there  are  changes  to the  Preliminary  Mortgage  Loan
Schedule,  EMC (on its own  behalf as a  Mortgage  Loan  Seller  and on behalf  of Master  Funding)  shall
provide to the Purchaser,  as of the Closing Date, a final schedule (the "Final  Mortgage Loan  Schedule")
setting forth the  information  listed on Exhibit 2 to this Agreement with respect to each of the Mortgage
Loans being sold by each Mortgage Loan Seller to the  Purchaser.  The Final  Mortgage Loan Schedule  shall
be delivered to the  Purchaser on the Closing  Date,  shall be attached to an amendment to this  Agreement
to be executed  on the Closing  Date by the  parties  hereto and shall be in form and  substance  mutually
agreed to by EMC (on its own behalf as a Mortgage  Loan  Seller and on behalf of Master  Funding)  and the
Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage Loan  Schedule,  the
Preliminary Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all purposes hereof.

                  SECTION 4.        Mortgage Loan Transfer.

                  (i)      The  Purchaser  will be entitled to all  scheduled  payments of  principal  and
interest on the Mortgage  Loans due after the Cut-off Date  (regardless  of when actually  collected)  and
all payments on the Mortgage  Loans,  other than  scheduled  principal  and interest,  received  after the
Cut-off  Date.  Each  Mortgage  Loan Seller will be entitled to all  scheduled  payments of principal  and
interest on the Mortgage  Loans sold by it to the Purchaser  due on or before the Cut-off Date  (including
payments  collected after the Cut-off Date) and all payments thereon,  other than scheduled  principal and
interest,  received  on or before the Cut-off  Date.  Such  principal  amounts  and any  interest  thereon
belonging to the related  Mortgage  Loan Seller as described  above will not be included in the  aggregate
outstanding  principal  balance of the  Mortgage  Loans as of the  Cut-off  Date as set forth on the Final
Mortgage Loan Schedule.

                  (ii)     Pursuant to various  conveyance  documents  to be executed on the Closing  Date
and pursuant to the Pooling and Servicing  Agreement,  the  Purchaser  will assign on the Closing Date all
of its right,  title and  interest  in and to the  Mortgage  Loans to the  Trustee  for the benefit of the
Certificateholders.  In connection with the transfer and assignment of the Mortgage  Loans,  each Mortgage
Loan  Seller has  delivered  or will  deliver or cause to be  delivered  to the Trustee as assignee of the
Purchaser by the Closing Date or such later date as is agreed to by the  Purchaser  and the Mortgage  Loan
Seller (each of the Closing Date and such later date is referred to as a "Mortgage  File Delivery  Date"),
the items of each Mortgage File,  provided,  however,  that in lieu of the  foregoing,  each Mortgage Loan
Seller may deliver the following  documents,  under the  circumstances set forth below: (x) in lieu of the
original  Mortgage,  assignments  to the  Trustee  or  intervening  assignments  thereof  which  have been
delivered,  are being  delivered or will, upon receipt of recording  information  relating to the Mortgage
required to be included  thereon,  be  delivered  to  recording  offices for  recording  and have not been
returned to the Mortgage  Loan Seller in time to permit their  delivery as  specified  above,  the related
Mortgage  Loan Seller may deliver a true copy thereof with a  certification  by such Mortgage Loan Seller,
on the face of such copy,  substantially  as  follows:  "Certified  to be a true and  correct  copy of the
original,  which has been  transmitted  for  recording"  (y) in lieu of the Mortgage,  assignments  to the
Trustee or intervening  assignments thereof, if the applicable  jurisdiction retains the originals of such
documents  (as evidenced by a  certification  from such Mortgage Loan Seller to such effect) such Mortgage
Loan Seller may  deliver  photocopies  of such  documents  containing  an  original  certification  by the
judicial or other governmental  authority of the jurisdiction where such documents were recorded;  and (z)
in lieu of the Mortgage Notes  relating to the Mortgage  Loans,  each  identified in the list delivered by
such  Mortgage  Loan Seller to the  Purchaser  and the Trustee on the Closing Date and attached  hereto as
Exhibit 5, the related  Mortgage  Loan Seller may deliver lost note  affidavits  and  indemnities  of such
Mortgage Loan Seller;  and provided further,  however,  that in the case of Mortgage Loans which have been
paid in full after the Cut-off Date and prior to the Closing Date,  such Mortgage Loan Seller,  in lieu of
delivering the above  documents,  may deliver to the Trustee as assignee of the Purchaser a  certification
by such  Mortgage  Loan Seller or the Master  Servicer to such  effect.  Each  Mortgage  Loan Seller shall
deliver such  original  documents  (including  any original  documents  as to which  certified  copies had
previously been delivered) or such certified  copies to the Trustee as assignee of the Purchaser  promptly
after  they are  received.  EMC (on its own  behalf  as a  Mortgage  Loan  Seller  and on behalf of Master
Funding)  shall  cause the  Mortgage  and  intervening  assignments,  if any,  and the  assignment  of the
Security  Instrument  to be  recorded  not  later  than 180 days  after  the  Closing  Date,  unless  such
assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)    Each Mortgage Loan Seller and the Purchaser  acknowledge  hereunder that all of
the Mortgage  Loans and the  Purchaser's  rights  hereunder  will be assigned  pursuant to the Pooling and
Servicing  Agreement  to the  Trustee  on the date  hereof  and that the  Trustee  shall have the right to
enforce directly against such Mortgage Loan Seller all of the rights of the Purchaser hereunder.

                  SECTION 5.        Examination of Mortgage Files.

                  (i)      On or before the Mortgage  File Delivery  Date,  each Mortgage Loan Seller will
have made the related  Mortgage Files  available to the Purchaser or its agent for  examination  which may
be at the  offices of the  Trustee or such  Mortgage  Loan  Seller  and/or  such  Mortgage  Loan  Seller's
custodian.  The fact that the  Purchaser  or its agent has  conducted or has failed to conduct any partial
or complete  examination of the related  Mortgage Files shall not affect the Purchaser's  rights to demand
cure,  repurchase,  substitution  or other relief as provided in this  Agreement.  In  furtherance  of the
foregoing,  each Mortgage Loan Seller shall make the related  Mortgage Files available to the Purchaser or
its agent  from time to time so as to  permit  the  Purchaser  to  confirm  such  Mortgage  Loan  Seller's
compliance  with  the  delivery  and  recordation  requirements  of this  Agreement  and the  Pooling  and
Servicing  Agreement.  In addition,  upon request of the  Purchaser,  each  Mortgage Loan Seller agrees to
provide to the  Purchaser,  Bear Stearns and any investors or prospective  investors in the  Certificates,
information  regarding  the  Mortgage  Loans and  their  servicing,  to make the  related  Mortgage  Files
available to the  Purchaser,  Bear Stearns and to such investors or  prospective  investors  (which may be
at the offices of such Mortgage Loan Seller  and/or such  Mortgage  Loan Seller's  custodian)  and to make
available  personnel  knowledgeable  about the related  Mortgage Loans for discussions with the Purchaser,
Bear  Stearns and such  investors  or  prospective  investors,  upon  reasonable  request  during  regular
business  hours,  sufficient  to permit the  Purchaser,  Bear  Stearns  and such  investors  or  potential
investors to conduct such due diligence as any such party reasonably believes is appropriate.

                  (ii)     Pursuant to the  Pooling  and  Servicing  Agreement,  on the  Closing  Date the
Trustee,  for the benefit of the  Certificateholders,  will review or cause the  Custodian to review items
of the  Mortgage  Files as set forth on Exhibit 1 and will  deliver or cause the  Custodian  to deliver to
EMC  (on  its own  behalf  as a  Mortgage  Loan  Seller  and on  behalf  of  Master  Funding)  an  initial
certification in the form attached as Exhibit One to the Custodial Agreement.

                  (iii)    Pursuant to the Pooling and  Servicing  Agreement,  within  ninety (90) days of
the Closing  Date,  the Trustee  will review or shall cause the  Custodian to review items of the Mortgage
Files as set forth on Exhibit 1 and will execute and deliver,  or cause to be executed and  delivered,  to
EMC (on its own  behalf  as a  Mortgage  Loan  Seller  and on behalf of  Master  Funding)  and the  Master
Servicer an interim certification substantially in the form of Exhibit Two to the Custodial Agreement.

                  (iv)     Pursuant  to the  Pooling  and  Servicing  Agreement,  within  180  days of the
Closing Date (or, with respect to any Substitute  Mortgage  Loan,  within five (5) Business Days after the
receipt by the Trustee or  Custodian  thereof)  the Trustee  will review or cause the  Custodian to review
items of the Mortgage  Files as set forth on Exhibit 1 and will deliver to each  Mortgage  Loan Seller and
the Master  Servicer a final  certification  substantially  in the form of Exhibit  Three to the Custodial
Agreement.  If the  Trustee  (or the  Custodian  as its agent) is unable to deliver a final  certification
with  respect  to the  items  listed  in  Exhibit  1 due to any  document  that is  missing,  has not been
executed,  is unrelated,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan  number,  to the Mortgage  Loans  identified  in the Final  Mortgage  Loan  Schedule or appears to be
defective on its face (a "Material  Defect"),  the Trustee or the Custodian  shall promptly  notify EMC of
such Material  Defect.  EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding)
shall  correct or cure any such  Material  Defect within ninety (90) days from the date of notice from the
Trustee or the  Custodian of the Material  Defect and if EMC (on its own behalf as a Mortgage  Loan Seller
and on behalf of Master  Funding)  does not correct or cure such  Material  Defect  within such period and
such defect  materially  and  adversely  affects the  interests of the  Certificateholders  in the related
Mortgage  Loan,  EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding)  will,
in accordance with the terms of the Pooling and Servicing  Agreement,  within ninety (90) days of the date
of notice,  provide the Trustee with a Substitute  Mortgage Loan (if within two years of the Closing Date)
or purchase the related  Mortgage Loan at the  applicable  Purchase  Price;  provided that, if such defect
would cause the  Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)
of the Code, any such cure,  repurchase or  substitution  must occur within ninety (90) days from the date
such breach was  discovered;  provided,  however,  that if such defect  relates solely to the inability of
EMC (on its own  behalf  as a  Mortgage  Loan  Seller  and on behalf of Master  Funding)  to  deliver  the
original  security  instrument  or  intervening  assignments  thereof,  or a  certified  copy  because the
originals of such documents,  or a certified copy, have not been returned by the applicable  jurisdiction,
EMC shall not be required  to purchase  such  Mortgage  Loan if EMC (on its own behalf as a Mortgage  Loan
Seller and on behalf of Master Funding)  delivers such original  documents or certified copy promptly upon
receipt,  but in no  event  later  than  360  days  after  the  Closing  Date.  The  foregoing  repurchase
obligation  shall not apply in the event  that EMC (on its own  behalf as a  Mortgage  Loan  Seller and on
behalf of Master  Funding)  cannot  deliver such original or copy of any document  submitted for recording
to the  appropriate  recording  office in the applicable  jurisdiction  because such document has not been
returned by such office;  provided  that EMC (on its own behalf as a Mortgage Loan Seller and on behalf of
Master  Funding) shall instead  deliver a recording  receipt of such recording  office or, if such receipt
is not  available,  a  certificate  of EMC (on its own behalf as a Mortgage  Loan  Seller and on behalf of
Master  Funding) or a Servicing  Officer  confirming that such documents have been accepted for recording,
and delivery to the Purchaser and to the Trustee or the  Custodian,  as assignee of the  Purchaser,  shall
be effected by EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)  within
thirty (30) days of its receipt of the original recorded document.

                  (v)      At the time of any  substitution,  EMC (on its own  behalf as a  Mortgage  Loan
Seller and on behalf of Master  Funding)  shall deliver or cause to be delivered the  Substitute  Mortgage
Loan,  the  related  Mortgage  File and any other  documents  and  payments  required to be  delivered  in
connection  with a  substitution  pursuant  to the  Pooling and  Servicing  Agreement.  At the time of any
purchase or substitution,  pursuant to the Pooling and Servicing  Agreement,  the Trustee shall (i) assign
to EMC (on its own  behalf as a  Mortgage  Loan  Seller and on behalf of Master  Funding)  and  release or
cause the Custodian to release the documents (including,  but not limited to, the Mortgage,  Mortgage Note
and  other  contents  of the  Mortgage  File) in its  possession  or in the  possession  of the  Custodian
relating to the  Deleted  Mortgage  Loan and (ii)  execute and  deliver  such  instruments  of transfer or
assignment,  in each case without  recourse,  as shall be necessary to vest in EMC (on its own behalf as a
Mortgage Loan Seller and on behalf of Master  Funding)  title to such Deleted  Mortgage  Loan. EMC (on its
own behalf as a Mortgage Loan Seller and on behalf of Master  Funding) and the  Purchaser  shall amend the
Mortgage Loan Schedule to reflect all substitutions, repurchases and deletions.

                  SECTION 6.        Recordation of Assignments of Mortgage.

                  (i)      EMC (on its own  behalf  as a  Mortgage  Loan  Seller  and on  behalf of Master
Funding)  shall,  promptly  after the Closing Date,  cause each  Mortgage and each  assignment of Mortgage
from the  Mortgage  Loan Sellers to the  Trustee,  and all  unrecorded  intervening  assignments,  if any,
delivered on or prior to the Closing Date, to be recorded in all  recording  offices in the  jurisdictions
where the  related  Mortgaged  Properties  are  located;  provided,  however,  EMC (on its own behalf as a
Mortgage Loan Seller or on behalf of Master  Funding) need not cause to be recorded any  assignment  which
relates to a Mortgage Loan if (a) such  recordation  is not required by the Rating  Agencies or an Opinion
of Counsel  has been  provided  to the  Trustee,  as  assignee  of the  Purchaser,  which  states that the
recordation  of such  assignment  is not  necessary  to protect  the  Trustee's  interest  in the  related
Mortgage  Loan or (b)  MERS is  identified  on the  Mortgage  or a  properly  recorded  assignment  of the
Mortgage,  as the mortgagee of record  solely as nominee for the Mortgage  Loan Seller and its  successors
and assigns;  provided,  however,  notwithstanding the delivery of any Opinion of Counsel, each assignment
of Mortgage  shall be submitted  for  recording by EMC (on its own behalf as a Mortgage Loan Seller and on
behalf of Master Funding) in the manner described  above, at no expense to the Trust or Trustee,  upon the
earliest  to occur of (i)  reasonable  direction  by the  Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not  less  than 25% of the  Trust  (ii) the  occurrence  of an Event of
Default,  (iii) the  occurrence of a bankruptcy,  insolvency or  foreclosure  relating to EMC and (iv) the
occurrence of a servicing transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment is being  recorded,  if necessary,  EMC (on its
own behalf as a Mortgage  Loan  Seller and on behalf of Master  Funding)  shall  leave or cause to be left
with the Trustee,  as assignee of the Purchaser,  a certified copy of such Mortgage or assignment.  In the
event that,  within 180 days of the Closing Date,  the Trustee has not been provided an Opinion of Counsel
as described  above or received  evidence of recording  with  respect to each  Mortgage  Loan as set forth
above,  the failure to provide  evidence of recording or such Opinion of Counsel (in the  alternative,  if
required)  shall be considered a Material  Defect,  and the  provisions  of Section  5(iii) and (iv) shall
apply.  All  customary  recording  fees  and  reasonable  expenses  relating  to  the  recordation  of the
assignments  of Mortgage to the Trustee or the Opinion of Counsel,  as the case may be,  shall be borne by
EMC.

                  (ii)     It is the express  intent of the  parties  hereto  that the  conveyance  of the
Mortgage Loans by each Mortgage Loan Seller to the Purchaser,  as  contemplated  by this Agreement be, and
be treated as, a sale. It is,  further,  not the  intention of the parties that such  conveyance be deemed
the grant of a security  interest in the Mortgage  Loans by such  Mortgage Loan Seller to the Purchaser to
secure  a  debt  or  other  obligation  of  that  Mortgage  Loan  Seller.  However,  in  the  event  that,
notwithstanding  the  intent  of the  parties,  the  Mortgage  Loans  are  held  by a court  of  competent
jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this Agreement  shall be a
security  agreement  within the meaning of Articles 8 and 9 the applicable  Uniform  Commercial  Code; (b)
the transfer of the  Mortgage  Loans  provided  for herein shall be deemed to be a grant by such  Mortgage
Loan Seller to the  Purchaser of a security  interest in, and such  Mortgage  Loan Seller hereby grants to
the Purchaser,  to secure its  obligations  hereunder,  a security  interest in, all of such Mortgage Loan
Seller's  right,  title and interest in and to the Mortgage  Loans,  all amounts payable to the holders of
the Mortgage Loans in accordance  with the terms  thereof,  all proceeds of the  conversion,  voluntary or
involuntary,  of the  foregoing  into cash,  instruments,  securities  or other  property and the proceeds
thereof.  EMC (on its own  behalf as a  Mortgage  Loan  Seller  and on behalf of Master  Funding)  and the
Purchaser  shall, to the extent  consistent  with this  Agreement,  take such actions as may be reasonably
necessary  to ensure that,  if this  Agreement  were deemed to create a security  interest in the Mortgage
Loans,  such security  interest would be a perfected  security interest of first priority under applicable
law and will be maintained as such throughout the term of this Agreement.

                  SECTION 7.        Representations and Warranties of Mortgage Loan Seller Concerning the
Mortgage  Loans.  EMC (on its own  behalf as a  Mortgage  Loan  Seller  and on  behalf of Master  Funding)
hereby  represents  and  warrants to the  Purchaser  as of the Closing Date or such earlier date as may be
specified below with respect to each Mortgage Loan being sold by it:

                  (i)      the  information  set forth in the Mortgage  Loan  Schedule  hereto is true and
correct in all material respects;

                  (ii)     immediately  prior to the transfer to the Purchaser,  the related Mortgage Loan
Seller was the sole owner of each  Mortgage  and  Mortgage  Note  relating  to the  Mortgage  Loans and is
conveying the same free and clear of any and all liens,  claims,  encumbrances,  participation  interests,
equities,  pledges,  charges or security  interests of any nature and such  Mortgage  Loan Seller has full
right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each  Mortgage Loan and the  prepayment  penalty  associated  with the Mortgage
Loan at the time it was made  complied in all  material  respects  with all  applicable  local,  state and
federal laws and regulations,  including, without limitation, usury, equal credit opportunity,  disclosure
and recording  laws and all  applicable  anti-predatory,  abusive and fair lending laws; and each Mortgage
Loan has been  serviced in all  material  respects in  accordance  with all  applicable  local,  state and
federal laws and regulations,  including, without limitation, usury, equal credit opportunity,  disclosure
and recording laws and all applicable  anti-predatory,  abusive and fair lending laws and the terms of the
related Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no  monetary  default  existing  under  any  Mortgage  or the  related
Mortgage  Note and there is no  material  event  which,  with the  passage of time or with  notice and the
expiration of any grace or cure period, would constitute a default,  breach or event of acceleration;  and
neither the related  Mortgage Loan Seller,  any of its affiliates nor any servicer of any related Mortgage
Loan has  taken any  action to waive any  default,  breach or event of  acceleration;  and no  foreclosure
action is threatened or has been commenced with respect to the Mortgage Loan;

                  (v)      the  terms of the  Mortgage  Note  and the  Mortgage  have  not been  impaired,
waived, altered or modified in any respect,  except by written instruments,  (i) if required by law in the
jurisdiction  where the  Mortgaged  Property is located,  or (ii) to protect the interests of the owner of
such Mortgage Loan;

                  (vi)     no selection procedure  reasonably believed by the related Mortgage Loan Seller
to be adverse to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each  Mortgage  is a  valid  and  enforceable  (subject  to  laws  relating  to
creditors  rights  generally and  principles  of equity)  first lien on the property  securing the related
Mortgage Note and each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except with respect
to common areas in the case of  condominiums,  PUDs and de minimis PUDs) or by leasehold for a term longer
than the term of the related  Mortgage,  subject only to (i) the lien of current real  property  taxes and
assessments,  (ii) covenants,  conditions and restrictions,  rights of way, easements and other matters of
public record as of the date of recording of such Mortgage,  such exceptions  being acceptable to mortgage
lending  institutions  generally or  specifically  reflected in the appraisal  obtained in connection with
the  origination  of the related  Mortgage  Loan or referred to in the  lender's  title  insurance  policy
delivered  to the  originator  of the  related  Mortgage  Loan and  (iii)  other  matters  to  which  like
properties  are  commonly  subject  which do not  materially  interfere  with the benefits of the security
intended to be provided by such Mortgage;

                  (viii)   there is no mechanics' lien or claim for work, labor or material  affecting the
premises  subject  to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such
Mortgage  except  those  which are insured  against by the title  insurance  policy  referred to in (xiii)
below;

                  (ix)     there was no delinquent tax or assessment lien against the property  subject to
any  Mortgage,  except  where  such lien was being  contested  in good  faith and a stay had been  granted
against levying on the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any  Mortgage  Note or
Mortgage,  including  the  obligation  of the  Mortgagor to pay the unpaid  principal and interest on such
Mortgage Note;

                  (xi)     the physical  property  subject to any Mortgage is free of material  damage and
is in good repair and there is no proceeding  pending or threatened for the total or partial  condemnation
of any Mortgaged Property;

                  (xii)    the  Mortgaged   Property  and  all   improvements   thereon  comply  with  all
requirements of any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a lender's  title  insurance  policy  (on an ALTA or CLTA  form) or binder,  or
other  assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie
Mae or  Freddie  Mac,  was issued on the date that each  Mortgage  Loan was  created by a title  insurance
company which was qualified to do business in the  jurisdiction  where the related  Mortgaged  Property is
located,  insuring such Mortgage Loan Seller and its  successors  and assigns that the Mortgage is a first
priority lien on the related  Mortgaged  Property in the original  principal  amount of the Mortgage Loan.
The related  Mortgage Loan Seller is the sole insured  under such lender's  title  insurance  policy,  and
such  policy,  binder or  assurance  is valid and remains in full force and effect,  and each such policy,
binder  or  assurance  shall  contain  all  applicable  endorsements  including  a  negative  amortization
endorsement, if applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the  subject of an
appraisal  which  conformed to the  underwriting  requirements  of the originator of the Mortgage Loan and
the appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each  Mortgaged  Property  securing a  Mortgage  Loan are
insured (by an insurer which is acceptable to the related  Mortgage Loan Seller)  against loss by fire and
such hazards as are covered  under a standard  extended  coverage  endorsement  in the locale in which the
Mortgaged  Property is located,  in an amount  which is not less than the lesser of the maximum  insurable
value of the  improvements  securing  such  Mortgage  Loan or the  outstanding  principal  balance  of the
Mortgage  Loan,  but in no event in an  amount  less  than an  amount  that is  required  to  prevent  the
Mortgagor from being deemed to be a co-insurer  thereunder;  if the improvement on the Mortgaged  Property
is a  condominium  unit,  it is  included  under  the  coverage  afforded  by a  blanket  policy  for  the
condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged
Property were in an area identified as a federally  designated  flood area, a flood insurance policy is in
effect in an  amount  representing  coverage  not less  than the  least of (i) the  outstanding  principal
balance  of the  Mortgage  Loan,  (ii) the  restorable  cost of  improvements  located  on such  Mortgaged
Property or (iii) the maximum  coverage  available  under  federal law; and each  Mortgage  obligates  the
Mortgagor thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each  Mortgage  Loan   constitutes   a  "qualified   mortgage"   under  Section
860G(a)(3)(A) of the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9) without  reliance  on the  provisions  of  Treasury  Regulations  Section  1.860G-2(a)(3)  or Treasury
Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,
savings bank,  commercial bank, credit union,  insurance company or similar institution that is supervised
and  examined  by a federal or state  authority,  (b) by a  mortgagee  approved  by the  Secretary  of HUD
pursuant to Sections 203 and 211 of the National  Housing Act, as amended,  or (c) by a mortgage broker or
correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of
Section  3(a)(41) of the  Securities  Exchange Act of 1934,  as amended,  as having been  originated by an
entity described in clauses (a) or (b) above;

                  (xviii)  none of the Mortgage Loans are (a) loans subject to 12 CFR Part 226.31,  12 CFR
Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements
the Home  Ownership  and Equity  Protection  Act of 1994,  as amended or (b) "high cost  home,"  "covered"
(excluding  home loans  defined as "covered home loans" in the New Jersey Home  Ownership  Security Act of
2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"
loans under any applicable  state,  federal or local law (or a similarly  classified  loan using different
terminology  under a law  imposing  heightened  regulatory  scrutiny or  additional  legal  liability  for
residential mortgage loans having high interest rates, points and/or fees);

                  (xix)    no  Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as  applicable
(as such terms are defined in the then  current  version of Standard & Poor's  LEVELS®  Glossary in effect
as of the date  hereof,  Appendix  E,  attached  hereto as  Exhibit 6) or (b) was  originated  on or after
October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the  information  set forth in  Schedule A of the  Prospectus  Supplement  with
respect to the Mortgage Loans is true and correct in all material respects;

                  (xxiii)  each  Mortgage  Loan  was  originated  in  accordance  with  the   underwriting
guidelines of the related originator;

                  (xxiv)   each  original  Mortgage  has  been  recorded  or is in the  process  of  being
recorded in accordance  with the  requirements  of Section 2.01 of the Pooling and Servicing  Agreement in
the  appropriate  jurisdictions  wherein such  recordation is required to perfect the lien thereof for the
benefit of the Purchaser and the Trustee as its assignee;

                  (xxv)    the related  Mortgage  File  contains  each of the  documents  and  instruments
listed in Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions
and qualifications as are set forth in such Section;

                  (xxvi)   the Mortgage  Loans are currently  being  serviced in accordance  with accepted
servicing practices;

                  (xxvii) with respect to each Mortgage Loan that has a prepayment  penalty feature,  each
such prepayment  penalty is enforceable and will be enforced by the related  Mortgage Loan Seller and each
prepayment  penalty is permitted pursuant to federal,  state and local law.  In addition,  with respect to
each  Mortgage  Loan (i) no Mortgage  Loan will impose a  prepayment  penalty for a term in excess of five
years from the date such Mortgage Loan was originated and (ii) such  prepayment  penalty is at least equal
to the lesser of (A) the maximum amount  permitted  under  applicable  law and (B) six months  interest at
the  related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original  principal
balance of such Mortgage Loan; and

                  (xxviii)  if any of the  Mortgage  Loans  are  secured  by a  leasehold  interest,  with
respect to each  leasehold  interest:  the use of  leasehold  estates  for  residential  properties  is an
accepted practice in the area where the related  Mortgaged  Property is located;  residential  property in
such area  consisting of leasehold  estates is readily  marketable;  the lease is recorded and no party is
in any way in breach of any  provision  of such lease;  the  leasehold  is in full force and effect and is
not subject to any prior lien or  encumbrance  by which the  leasehold  could be  terminated or subject to
any charge or penalty;  and the remaining  term of the lease does not terminate  less than ten years after
the maturity date of such Mortgage Loan;

                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File. Upon any  substitution for a Mortgage Loan, the  representations  and warranties set
forth above shall be deemed to be made by the Mortgage Loan Seller as to any  Substitute  Mortgage Loan as
of the date of substitution.

                  Upon  discovery  or receipt of notice by EMC,  the  Purchaser or the Trustee of a breach
of any  representation  or  warranty of EMC set forth in this  Section 7 which  materially  and  adversely
affects the value of the interests of the Purchaser,  the  Certificateholders or the Trustee in any of the
Mortgage  Loans,  the party  discovering  or  receiving  notice of such breach  shall give prompt  written
notice to the others.  In the case of any such breach of a  representation  or warranty  set forth in this
Section 7, within  ninety (90) days from the date of  discovery by EMC, or the date EMC is notified by the
party discovering or receiving notice of such breach  (whichever  occurs earlier),  EMC will (i) cure such
breach in all material  respects,  (ii) purchase  the affected  Mortgage Loan at the  applicable  Purchase
Price or (iii) if within two years of the Closing Date,  substitute a qualifying  Substitute Mortgage Loan
in exchange for such Mortgage Loan;  provided that, (A) in the case of a breach of the  representation and
warranty  concerning the Mortgage Loan Schedule  contained in clause (i) of this Section 7, if such breach
is material  and relates to any field on the  Mortgage  Loan  Schedule  which  identifies  any  Prepayment
Charge or (B) in the case of a breach of the  representation  contained in clause  (xxvii) of this Section
7, then,  in each case, in lieu of  purchasing  such  Mortgage Loan from the Trust at the Purchase  Price,
EMC shall pay the amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to
the Trust in respect of such  Prepayment  Charge)  from its own funds and without  reimbursement  thereof,
and EMC shall have no  obligation to repurchase or  substitute  for such Mortgage  Loan.  The  obligations
of EMC to cure,  purchase or  substitute  a  qualifying  Substitute  Mortgage  Loan shall  constitute  the
Purchaser's,  the Trustee's and the  Certificateholder's  sole and exclusive remedies under this Agreement
or otherwise  respecting a breach of representations or warranties  hereunder with respect to the Mortgage
Loans,  except for the  obligation  of EMC to indemnify  the Purchaser for any such breach as set forth in
and limited by Section 4 hereof.

                  Any cause of action  against  EMC  relating  to or arising out of a breach by EMC of any
representations  and  warranties  made in this  Section  7  shall  accrue  as to any  Mortgage  Loan  upon
(i) discovery  of  such  breach  by EMC or  notice  thereof  by the  party  discovering  such  breach  and
(ii) failure  by EMC to cure  such  breach,  purchase  such  Mortgage  Loan  or  substitute  a  qualifying
Substitute Mortgage Loan pursuant to the terms hereof.

                   SECTION 8.       Representations  and Warranties  Concerning EMC. As of the date hereof
and as of the Closing  Date,  EMC  represents  and warrants to the  Purchaser as to itself in the capacity
indicated as follows:

                  (i)      EMC (i) is a corporation duly organized,  validly existing and in good standing
under the laws of the State of  Delaware  and (ii) is  qualified  and in good  standing  to do business in
each  jurisdiction  where such  qualification  is necessary,  except where the failure so to qualify would
not reasonably be expected to have a material  adverse effect on EMC's business as presently  conducted or
on EMC's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (ii)     EMC has full corporate  power to own its property,  to carry on its business as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the  execution and delivery by EMC of this  Agreement has been duly  authorized
by all  necessary  action on the part of EMC; and neither the  execution  and delivery of this  Agreement,
nor the consummation of the transactions herein  contemplated,  nor compliance with the provisions hereof,
will conflict with or result in a breach of, or constitute a default  under,  any of the provisions of any
law,  governmental  rule,  regulation,  judgment,  decree or order binding on EMC or its properties or the
charter or by-laws of EMC,  except those  conflicts,  breaches or defaults  which would not  reasonably be
expected  to have a  material  adverse  effect  on EMC's  ability  to enter  into  this  Agreement  and to
consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery  and  performance  by EMC of this  Agreement  and the
consummation  of the  transactions  contemplated  hereby do not require  the  consent or approval  of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations  or other actions as have already been obtained,  given or made and, in connection  with the
recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  (v)      this  Agreement has been duly  executed and delivered by EMC and,  assuming due
authorization,  execution and delivery by the  Purchaser,  constitutes  a valid and binding  obligation of
EMC enforceable  against it in accordance with its terms (subject to applicable  bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors generally);

                  (vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge  of
EMC,  threatened against EMC, before or by any court,  administrative  agency,  arbitrator or governmental
body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii) with  respect to
any other matter which in the judgment of EMC could  reasonably be expected to be determined  adversely to
EMC and if  determined  adversely to EMC  materially  and  adversely  affect EMC's  ability to perform its
obligations  under  this  Agreement;  and EMC is not in  default  with  respect to any order of any court,
administrative  agency,  arbitrator  or  governmental  body so as to materially  and adversely  affect the
transactions contemplated by this Agreement; and

                  (vii)    the Mortgage Loan Sellers'  Information  (identified  in Exhibit 3 hereof) does
not include any untrue  statement of a material fact or omit to state a material  fact  necessary in order
to make the statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 9.        Representations  and Warranties  Concerning  the Purchaser.  As of the
Closing Date, the Purchaser represents and warrants to the Mortgage Loan Sellers as follows:

                  (i)      the Purchaser  (i) is a corporation  duly  organized,  validly  existing and in
good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good  standing to do
business in each  jurisdiction  where such  qualification  is  necessary,  except  where the failure so to
qualify would not  reasonably be expected to have a material  adverse effect on the  Purchaser's  business
as presently  conducted or on the  Purchaser's  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

                  (ii)     the Purchaser  has full  corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the execution and delivery by the  Purchaser of this  Agreement  have been duly
authorized by all necessary  action on the part of the  Purchaser;  and neither the execution and delivery
of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance with the
provisions  hereof by the Purchaser,  will conflict with or result in a breach of, or constitute a default
under,  any of the  provisions  of any law,  governmental  rule,  regulation,  judgment,  decree  or order
binding on the Purchaser or its  properties or the articles of  incorporation  or bylaws of the Purchaser,
except those  conflicts,  breaches or defaults  which would not  reasonably be expected to have a material
adverse  effect  on  the  Purchaser's  ability  to  enter  into  this  Agreement  and  to  consummate  the
transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Purchaser of this Agreement and
the  consummation by the Purchaser of the transactions  contemplated  hereby do not require the consent or
approval  of,  the  giving of notice  to, the  registration  with,  or the  taking of any other  action in
respect  of, any  state,  federal or other  governmental  authority  or  agency,  except  those  consents,
approvals, notices, registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and  delivered by the  Purchaser  and,
assuming due authorization,  execution and delivery by the Mortgage Loan Sellers,  constitutes a valid and
binding  obligation  of the Purchaser  enforceable  against it in  accordance  with its terms  (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
Purchaser,  threatened,  against the Purchaser,  before or by any court, administrative agency, arbitrator
or governmental  body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of the Purchaser  will be  determined  adversely to
the Purchaser  and will if  determined  adversely to the  Purchaser  materially  and adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default
with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the Purchaser's  Information  (identified in Exhibit 4 hereof) does not include
any untrue  statement of a material fact or omit to state a material  fact  necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 10.       Representations  and Warranties  Concerning Master Funding.  As of the
date hereof and as of the Closing Date,  Master  Funding  represents and warrants to EMC and the Purchaser
as follows:

                  (i)      Master  Funding (i) is a limited  liability  company  duly  organized,  validly
existing and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good
standing to do business in each  jurisdiction  where such  qualification  is  necessary,  except where the
failure so to qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on Master
Funding's  business as presently  conducted or on Master  Funding's  ability to enter into this  Agreement
and to consummate the transactions contemplated hereby;

                  (ii)     Master Funding has full power to own its property,  to carry on its business as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the  execution and delivery by Master  Funding of this  Agreement has been duly
authorized by all necessary  action on the part of Master Funding;  and neither the execution and delivery
of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance with the
provisions  hereof by the Purchaser,  will conflict with or result in a breach of, or constitute a default
under,  any of the  provisions  of any law,  governmental  rule,  regulation,  judgment,  decree  or order
binding  on Master  Funding  or its  properties  or the  written  consent  of the sole  member or  limited
liability  company agreement of Master Funding,  except those conflicts,  breaches or defaults which would
not  reasonably be expected to have a material  adverse effect on Master  Funding's  ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery and  performance  by Master Funding of this Agreement
and the consummation by the Purchaser of the transactions  contemplated  hereby do not require the consent
or  approval  of, the giving of notice to, the  registration  with,  or the taking of any other  action in
respect  of, any  state,  federal or other  governmental  authority  or  agency,  except  those  consents,
approvals,  notices,  registrations or other actions as have already been obtained,  given or made and, in
connection with the  recordation of the Mortgages,  powers of attorney or assignments of Mortgages not yet
completed;

                  (v)      this  Agreement  has been duly  executed and  delivered by Master  Funding and,
assuming due  authorization,  execution and delivery by the Purchaser or the parties thereto,  constitutes
a valid and binding  obligation of Master  Funding  enforceable  against it in  accordance  with its terms
(subject to applicable  bankruptcy  and insolvency  laws and other similar laws affecting the  enforcement
of the rights of creditors generally); and

                  (vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge  of
Master  Funding,  threatened  against  Master  Funding,  before or by any  court,  administrative  agency,
arbitrator  or  governmental  body  (a)  with  respect  to any of the  transactions  contemplated  by this
Agreement  or (b) with  respect  to any  other  matter  which in the  judgment  of  Master  Funding  could
reasonably  be expected to be  determined  adversely  to Master  Funding and if  determined  adversely  to
Master Funding  materially and adversely affect Master Funding's  ability to perform its obligations under
this  Agreement;  and  Master  Funding  is  not  in  default  with  respect  to any  order  of any  court,
administrative  agency,  arbitrator  or  governmental  body so as to materially  and adversely  affect the
transactions contemplated by this Agreement.

                  SECTION 11.       Conditions to Closing.

                  (1)      The  obligations  of the Purchaser  under this Agreement will be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      Each of the  obligations  of each Mortgage Loan Seller  required to be
         performed  at or prior to the Closing  Date  pursuant to the terms of this  Agreement  shall have
         been duly performed and complied with in all material respects;  all of the  representations  and
         warranties  of each  Mortgage  Loan Seller under this  Agreement  shall be true and correct as of
         the date or dates  specified in all material  respects;  and no event shall have occurred  which,
         with notice or the passage of time,  would  constitute a default  under this  Agreement;  and the
         Purchaser shall have received  certificates  to that effect signed by authorized  officers of the
         Mortgage Loan Sellers.

                           (b)      The  Purchaser  shall  have  received  all  of the  following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable to the  Purchaser,  duly
         executed by all  signatories  other than the  Purchaser  as required  pursuant to the  respective
         terms thereof:

                                    (i)          the Mortgage Loan Schedule;

                                    (ii)         the  Pooling  and  Servicing   Agreement,   in  form  and
                  substance  reasonably  satisfactory to the Trustee and the Purchaser,  and all documents
                  required thereby duly executed by all signatories;

                                    (iii)        a certificate  of an officer of each Mortgage Loan Seller
                  dated as of the Closing Date, in a form  reasonably  acceptable  to the  Purchaser,  and
                  attached  thereto  copies of the charter and  by-laws of such  Mortgage  Loan Seller and
                  evidence as to the good  standing  of such  Mortgage  Loan  Seller  dated as of a recent
                  date;

                                    (iv)         one or more  opinions of counsel from the  Mortgage  Loan
                  Sellers'  counsel  otherwise  in  form  and  substance  reasonably  satisfactory  to the
                  Purchaser, the Trustee and each Rating Agency;

                                    (v)          a letter  from each of the Rating  Agencies  giving  each
                  Class of Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    (vi)         such other documents,  certificates (including additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                           (c)      The   Certificates  to  be  sold  to  Bear  Stearns  pursuant  to  the
         Underwriting  Agreement and the Purchase  Agreement,  if  applicable,  shall have been issued and
         sold to Bear Stearns.

                           (d)      Each Mortgage Loan Seller shall have  furnished to the Purchaser  such
         other  certificates  of its officers or others and such other  documents  and opinions of counsel
         to evidence  fulfillment  of the  conditions  set forth in this  Agreement  and the  transactions
         contemplated hereby as the Purchaser and their respective counsel may reasonably request.

                  (2)      The  obligations  of each  Mortgage Loan Seller under this  Agreement  shall be
subject to the satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      The obligations of the Purchaser  required to be performed by it on or
         prior to the  Closing  Date  pursuant  to the  terms  of this  Agreement  shall  have  been  duly
         performed  and  complied  with  in all  material  respects,  and all of the  representations  and
         warranties  of the  Purchaser  under this  Agreement  shall be true and  correct in all  material
         respects as of the  Closing  Date,  and no event shall have  occurred  which would  constitute  a
         breach by it of the terms of this  Agreement,  and each  Mortgage Loan Seller shall have received
         a certificate to that effect signed by an authorized officer of the Purchaser.

                           (b)      Each  Mortgage  Loan Seller shall have  received  copies of all of the
         following closing documents,  in such forms as are agreed upon and reasonably  acceptable to each
         Mortgage  Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan Seller as
         required pursuant to the respective terms thereof:

                                    (i)   A  certificate  of an officer of the  Purchaser  dated as of the
                  Closing  Date,  in a form  reasonably  acceptable  to each  Mortgage  Loan  Seller,  and
                  attached  thereto the written  consent of the  shareholder of the Purchaser  authorizing
                  the  transactions   contemplated  by  this  Agreement  and  the  Pooling  and  Servicing
                  Agreement,  together with copies of the Purchaser's  articles of  incorporation,  bylaws
                  and evidence as to the good standing of the Purchaser dated as of a recent date;

                                    (ii)  One or more  opinions of counsel  from the  Purchaser's  counsel
                  in form and substance reasonably satisfactory to each Mortgage Loan Seller; and

                                    (iii) Such  other  documents,   certificates   (including   additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                  SECTION 12.        Fees and  Expenses.  Subject to  Section  17 hereof,  EMC (on its own
behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)  shall pay on the Closing Date or such
later date as may be agreed to by the  Purchaser  (i) the fees and expenses of the Mortgage  Loan Sellers'
attorneys and the reasonable  fees and expenses of the Purchaser's  attorneys,  (ii) the fees and expenses
of Deloitte & Touche LLP, (iii) the fee for the use of  Purchaser's  Registration  Statement  based on the
aggregate  original  principal  amount of the  Certificates  and the  filing fee of the  Commission  as in
effect  on the  date on  which  the  Registration  Statement  was  declared  effective,  (iv) the fees and
expenses  including  counsel's  fees and expenses in connection  with any "blue sky" and legal  investment
matters,  (v) the fees and expenses of the Trustee which shall  include  without  limitation  the fees and
expenses of the Trustee  (and the fees and  disbursements  of its  counsel)  with respect to (A) legal and
document review of this  Agreement,  the Pooling and Servicing  Agreement,  the  Certificates  and related
agreements,  (B)  attendance at the Closing and  (C) review  of the Mortgage  Loans to be performed by the
Trustee,  (vi) the expenses for printing or otherwise  reproducing  the  Certificates,  the Prospectus and
the Prospectus  Supplement,  (vii) the fees and expenses of each Rating Agency (both initial and ongoing),
(viii)  the fees and  expenses  relating  to the  preparation  and  recordation  of  mortgage  assignments
(including intervening  assignments,  if any and if available,  to evidence a complete chain of title from
the  originator  thereof to the  Trustee)  from each  Mortgage  Loan Seller to the Trustee or the expenses
relating  to the  Opinion of Counsel  referred  to in Section  6(i)  hereof,  as the case may be, and (ix)
Mortgage  File due  diligence  expenses  and other  out-of-pocket  expenses  incurred by the  Purchaser in
connection  with the purchase of the Mortgage  Loans and by Bear  Stearns in  connection  with the sale of
the  Certificates.  EMC (on its own behalf as a  Mortgage  Loan  Seller  and on behalf of Master  Funding)
additionally  agrees to pay  directly to any third  party on a timely  basis the fees  provided  for above
which are charged by such third party and which are billed periodically.

                  SECTION 13.        Accountants' Letters.

                  (i)   Deloitte & Touche LLP will review the  characteristics of a sample of the Mortgage
Loans  described  in the Final  Mortgage  Loan  Schedule  and will compare  those  characteristics  to the
description of the Mortgage Loans contained in the Prospectus  Supplement  under the captions  "Summary of
Terms - The Mortgage  Pool" and  "Description  of the Mortgage  Loans" and in Schedule A thereto.  EMC (on
its own  behalf as a  Mortgage  Loan  Seller  and on behalf of Master  Funding)  will  cooperate  with the
Purchaser in making  available all  information and taking all steps  reasonably  necessary to permit such
accountants  to complete  the review and to deliver the  letters  required of them under the  Underwriting
Agreement.  Deloitte & Touche LLP will also confirm  certain  calculations  as set forth under the caption
"Yield and Prepayment Considerations" in the Prospectus Supplement.

                  (ii)  To the extent  statistical  information with respect to EMC's servicing  portfolio
is included  in the  Prospectus  Supplement  under the caption  "The Master  Servicer,"  a letter from the
certified  public  accountant for the Master Servicer will be delivered to the Purchaser dated the date of
the Prospectus  Supplement,  in the form  previously  agreed to by EMC and the Purchaser,  with respect to
such statistical information.

                  SECTION 14.        Indemnification.

                  (i)   EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding)
shall indemnify and hold harmless the Purchaser and its directors,  officers and  controlling  persons (as
defined in Section 15 of the  Securities  Act) from and against any loss,  claim,  damage or  liability or
action in respect  thereof,  to which they or any of them may become subject,  under the Securities Act or
otherwise,  insofar as such loss, claim,  damage,  liability or action arises out of, or is based upon (i)
any  untrue  statement  of a  material  fact  contained  in the  Mortgage  Loan  Sellers'  Information  as
identified  in Exhibit  3, the  omission  to state in the  Prospectus  Supplement  or  Prospectus  (or any
amendment  thereof or supplement  thereto approved by EMC (on its own behalf as a Mortgage Loan Seller and
on behalf of Master Funding) and in which  additional  Mortgage Loan Seller's  Information is identified),
in reliance  upon and in conformity  with  Mortgage Loan Sellers'  Information a material fact required to
be stated  therein or  necessary to make the  statements  therein in light of the  circumstances  in which
they were made, not misleading,  (ii) any  representation or warranty assigned or made by EMC in Section 7
or Section 8 hereof being,  or alleged to be, untrue or  incorrect,  or (iii) any  failure by the Mortgage
Loan  Seller to perform its  obligations  under this  Agreement;  and EMC (on its own behalf as a Mortgage
Loan Seller and on behalf of Master  Funding)  shall  reimburse the  Purchaser and each other  indemnified
party for any legal and other expenses  reasonably  incurred by them in connection with  investigating  or
defending or preparing to defend against any such loss, claim, damage, liability or action.

         The foregoing  indemnity  agreement is in addition to any liability  which EMC or Master  Funding
otherwise may have to the Purchaser or any other such indemnified party.

                  (ii)   The  Purchaser  shall  indemnify  and hold harmless each Mortgage Loan Seller and
its respective  directors,  officers and  controlling  persons (as defined in Section 15 of the Securities
Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they
or any of them may become  subject,  under the Securities Act or otherwise,  insofar as such loss,  claim,
damage,  liability or action  arises out of, or is based upon (a) any untrue  statement of a material fact
contained  in the  Purchaser's  Information  as  identified  in  Exhibit 4, the  omission  to state in the
Prospectus  Supplement or  Prospectus  (or any amendment  thereof or  supplement  thereto  approved by the
Purchaser  and in which  additional  Purchaser's  Information  is  identified),  in  reliance  upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse each Mortgage Loan Seller,  and each other indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Sellers, or any other such indemnified party,

                  (iii)  Promptly  after  receipt by an  indemnified  party under  subsection  (i) or (ii)
above of notice of the  commencement of any action,  such  indemnified  party shall, if a claim in respect
thereof is to be made against the  indemnifying  party under such  subsection,  notify each party  against
whom  indemnification  is to be sought in  writing  of the  commencement  thereof  (but the  failure so to
notify an  indemnifying  party shall not relieve such  indemnified  party from any liability  which it may
have under this Section 14 except to the extent that it has been  prejudiced  in any  material  respect by
such  failure  or from any  liability  which it may have  otherwise).  In case any such  action is brought
against any indemnified  party,  and it notifies an indemnifying  party of the commencement  thereof,  the
indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice  delivered to the  indemnified  party promptly (but, in any event,  within 30 days) after receiving
the aforesaid  notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties unless  (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees  and  expenses  shall  be  borne  by the  indemnifying  parties;  provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)   If the  indemnification  provided for in paragraphs  (i) and (ii) of this Section
14 shall for any reason be unavailable to an indemnified  party in respect of any loss,  claim,  damage or
liability,  or any action in respect  thereof,  referred  to in Section 14,  then the  indemnifying  party
shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof, in
such  proportion as shall be  appropriate to reflect the relative  benefits  received by the Mortgage Loan
Sellers on the one hand and the  Purchaser on the other from the purchase and sale of the Mortgage  Loans,
the  offering of the  Certificates  and the other  transactions  contemplated  hereunder.  No person found
liable for a fraudulent  misrepresentation  shall be entitled to  contribution  from any person who is not
also found liable for such fraudulent misrepresentation.

                  (v)    The parties  hereto agree that reliance by an  indemnified  party on any publicly
available  information  or any  information  or directions  furnished by an  indemnifying  party shall not
constitute negligence, bad faith or willful misconduct by such indemnified party.

                  SECTION 15.        Notices. All demands,  notices and communications  hereunder shall be
in writing but may be delivered by facsimile transmission  subsequently  confirmed in writing.  Notices to
EMC shall be directed  to EMC  Mortgage  Corporation,  2780 Lake Vista  Drive,  Lewisville,  Texas  75067,
Attention:  General Counsel (Telecopy:  (214) 626-4714) and notices to Master Funding shall be directed to
Master Funding LLC, 2780 Lake Vista Drive,  Lewisville,  Texas 75067, Attention:  Mark Novachek (Telecopy:
(972)  444-2880) or to any other  address as may hereafter be furnished by one party to the other party by
like notice. Any such demand,  notice or communication  hereunder shall be deemed to have been received on
the date received at the premises of the addressee (as  evidenced,  in the case of registered or certified
mail,  by the date noted on the return  receipt)  provided  that it is received  on a Business  Day during
normal  business  hours and,  if  received  after  normal  business  hours,  then it shall be deemed to be
received on the next Business Day.

                  SECTION 16.        Transfer  of  Mortgage  Loans.  As set forth in Section  4(iii),  the
Purchaser  intends to assign the  Mortgage  Loans and  certain  of its rights and  obligations  under this
Agreement to the Trustee  pursuant to the Pooling and Servicing  Agreement,  and the Mortgage Loan Sellers
hereby  consent to any such  assignment.  Upon any such  assignment,  the Trustee  shall have the right to
enforce  directly  against the Mortgage Loan Sellers the rights of the Purchaser  hereunder that have been
assigned to the Trustee.  Notwithstanding any such assignment,  with respect to the Mortgage Loan Sellers,
the Purchaser shall remain entitled to the benefits set forth in Sections 11, 13 and 17.

                  SECTION 17.        Termination.  This  Agreement may be terminated (a) by the Purchaser,
if the  conditions  to the  Purchaser's  obligation  to close set forth under Section 10(1) hereof are not
fulfilled as and when  required to be fulfilled or (b) by any Mortgage Loan Seller,  if the  conditions to
the Mortgage Loan  Sellers'  obligation to close set forth under Section 10(2) hereof are not fulfilled as
and when required to be  fulfilled.  In the event of  termination  pursuant to clause (a), EMC (on its own
behalf  as a  Mortgage  Loan  Seller  and on  behalf of Master  Funding)  shall  pay,  and in the event of
termination  pursuant to clause (b),  the  Purchaser  shall pay,  all  reasonable  out-of-pocket  expenses
incurred by the other in connection with the  transactions  contemplated  by this Agreement.  In the event
of a termination pursuant to clause (a), each party shall be responsible for its own expenses.

                  SECTION 18.        Representations,  Warranties and Agreements to Survive Delivery.  All
representations,  warranties and agreements  contained in this Agreement,  or contained in certificates of
officers of the Mortgage  Loan Sellers  submitted  pursuant  hereto,  shall remain  operative  and in full
force and effect and shall survive  delivery of the Mortgage  Loans to the Purchaser (and by the Purchaser
to the Trustee).  Subsequent  to the delivery of the Mortgage  Loans to the  Purchaser,  the Mortgage Loan
Sellers'  representations  and  warranties  contained  herein with respect to the related  Mortgage  Loans
shall be deemed to relate to the Mortgage  Loans  actually  delivered to the Purchaser and included in the
Final  Mortgage Loan Schedule and any  Substitute  Mortgage Loan and not to those  Mortgage  Loans deleted
from the  Preliminary  Mortgage  Loan  Schedule  pursuant to Section 3 hereof  prior to the closing of the
transactions contemplated hereby or any Deleted Mortgage Loan.

                  SECTION 19.        Severability.  If any provision of this Agreement shall be prohibited
or invalid  under  applicable  law,  this  Agreement  shall be  ineffective  only to such extent,  without
invalidating the remainder of this Agreement.

                  SECTION 20.        Counterparts.  This Agreement may be executed in  counterparts,  each
of which will be an original, but which together shall constitute one and the same agreement.

                  SECTION 21.        Amendment.  This  Agreement  cannot be  amended  or  modified  in any
manner without the prior written consent of each party.

                  SECTION 22.        GOVERNING LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN
SECTIONS  5-1401  AND  5-1402  OF THE NEW YORK  GENERAL  OBLIGATIONS  LAW) AND  SHALL  BE  INTERPRETED  IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  SECTION 23.        Further  Assurances.  Each  of the  parties  agrees  to  execute  and
deliver  such  instruments  and take such  actions as another  party  may,  from time to time,  reasonably
request in order to  effectuate  the purpose and to carry out the terms of this  Agreement  including  any
amendments hereto which may be required by either Rating Agency.

                  SECTION 24.        Successors and Assigns.  This  Agreement  shall bind and inure to the
benefit  of and be  enforceable  by the  Mortgage  Loan  Sellers  and the  Purchaser  and their  permitted
successors  and  assigns  and,  to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their
directors,  officers  and  controlling  persons  (within  the  meaning of federal  securities  laws).  The
Mortgage  Loan  Sellers  acknowledge  and agree  that the  Purchaser  may  assign  its  rights  under this
Agreement  (including,   without  limitation,   with  respect  to  EMC's  representations  and  warranties
respecting  the  Mortgage  Loans) to the Trustee.  Any person into which any  Mortgage  Loan Seller may be
merged or consolidated (or any person  resulting from any merger or consolidation  involving such Mortgage
Loan  Seller),  any person  resulting  from a change in form of such  Mortgage  Loan  Seller or any person
succeeding to the business of such  Mortgage Loan Seller,  shall be  considered  the  "successor"  of such
Mortgage Loan Seller  hereunder and shall be considered a party hereto  without the execution or filing of
any paper or any  further  act or consent on the part of any party  hereto.  Except as provided in the two
preceding sentences and in Section 15 hereto,  this Agreement cannot be assigned,  pledged or hypothecated
by either party hereto  without the written  consent of the other  parties to this  Agreement and any such
assignment or purported assignment shall be deemed null and void.

                  SECTION 25.        The  Mortgage  Loan  Sellers and the  Purchaser.  The  Mortgage  Loan
Sellers  and the  Purchaser  will  keep in full  effect  all  rights as are  necessary  to  perform  their
respective obligations under this Agreement.

                  SECTION 26.        Entire  Agreement.  This Agreement  contains the entire agreement and
understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes all prior
and contemporaneous agreements,  understandings,  inducements and conditions,  express or implied, oral or
written, of any nature whatsoever with respect to the subject matter hereof.

                  SECTION 27.        No  Partnership.   Nothing  herein   contained  shall  be  deemed  or
construed to create a partnership or joint venture between the parties hereto.

                                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.

                                                              EMC MORTGAGE CORPORATION


                                                              By:_________________________________________
                                                              Name:
                                                              Title:


                                                              STRUCTURED  ASSET  MORTGAGE   INVESTMENT  II
                                                              INC.

                                                              By:_________________________________________
                                                              Name:
                                                              Title:


                                                              MASTER FUNDING, LLC


                                                              By:_________________________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------




                                                      EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

                  (i)      The  original  Mortgage  Note,  endorsed  without  recourse to the order of the
         Trustee and showing an unbroken  chain of  endorsements  from the original  payee  thereof to the
         Person endorsing it to the Trustee, or a lost note affidavit;

                  (ii)     The original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
         the presence of the MIN and language  indicating  that such  Mortgage  Loan is a MOM Loan,  which
         shall have been  recorded (or if the original is not  available,  a copy),  with evidence of such
         recording  indicated  thereon  (or if the  original  Mortgage,  assignments  to  the  Trustee  or
         intervening  assignments  thereof which have been  delivered,  are being  delivered or will, upon
         receipt of recording  information  relating to the Mortgage required to be included  thereon,  be
         delivered to recording  offices for  recording  and have not been  returned to the Mortgage  Loan
         Seller in time to permit  their  recording  as  specified  in Section  2.01(b) of the Pooling and
         Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the  Mortgage  Loan is a MOM Loan, a certified  copy of the  assignment
         (which may be in the form of a blanket  assignment if permitted in the  jurisdiction in which the
         Mortgaged Property is located) to "Citibank,  N.A., as Trustee",  with evidence of recording with
         respect to each  Mortgage Loan in the name of the Trustee  thereon (or if the original  Mortgage,
         assignments  to the Trustee or intervening  assignments  thereof which have been  delivered,  are
         being  delivered  or will,  upon  receipt  of  recording  information  relating  to the  Mortgage
         required to be included  thereon,  be delivered to recording  offices for  recording and have not
         been  returned to the  Mortgage  Loan Seller in time to permit  their  delivery as  specified  in
         Section  2.01(b) of the Pooling and Servicing  Agreement,  the Mortgage Loan Seller may deliver a
         true copy thereof with a  certification  by the Mortgage  Loan Seller,  on the face of such copy,
         substantially  as follows:  "Certified to be a true and correct copy of the  original,  which has
         been transmitted for recording");

                  (iv)     All  intervening  assignments  of the Mortgage,  if applicable  and only to the
         extent available to the related Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The  original  or a copy of the  policy  or  certificate  of  primary  mortgage
         guaranty insurance, to the extent available, if any;

                  (vi)     The original  policy of title  insurance or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                EXHIBIT 2

                                    MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:


(a)      the city, state and zip code of the Mortgaged Property;

(b)      the property type;

(c)      the Mortgage Interest Rate;

(d)      the Servicing Fee Rate;

(e)      the Master Servicer's Fee Rate;

(f)      the LPMI Fee, if applicable;

(g)      the Trustee Fee Rate, if applicable;

(h)      the Net Rate;

(i)      the maturity date;

(j)      the stated original term to maturity;

(k)      the stated remaining term to maturity;

(l)      the original Principal Balance;

(m)      the first payment date;

(n)      the principal and interest payment in effect as of the Cut-off Date;

(o)      the unpaid Principal Balance as of the Cut-off Date;

(p)      the Loan-to-Value Ratio at origination;

(q)      the insurer of any Primary Mortgage Insurance Policy;

(r)      the MIN with respect to each MOM Loan;

(s)      the Gross Margin, if applicable;

(t)      the next Adjustment Date, if applicable;

(u)      the Maximum Lifetime Mortgage Rate, if applicable;

(v)      the Minimum Lifetime Mortgage Rate, if applicable;

(w)      the Periodic Rate Cap, if applicable;

(x)      the Loan Group, if applicable;

(y)      a code indicating whether the Mortgage Loan is negatively amortizing;

(z)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven or ten
         years or any other period;

(aa)     the Prepayment Charge, if any;

(bb)     lien position (e.g., first lien or second lien);

(cc)     a code indicating whether the Mortgage Loan is has a balloon payment;

(dd)     a code indicating whether the Mortgage Loan is an interest-only loan;

(ee)     the interest-only term, if applicable;

(ff)     the Mortgage Loan Seller; and

(gg)     the original amortization term.


Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (n) and (j) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.




--------------------------------------------------------------------------------




                                                      EXHIBIT 3

                                         MORTGAGE LOAN SELLERS' INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF  TERMS  -- The  Mortgage  Pool,"  "DESCRIPTION  OF THE  MORTGAGE  LOANS"  and  "SCHEDULE  A --  CERTAIN
CHARACTERISTICS OF THE MORTGAGE LOANS."












--------------------------------------------------------------------------------




                                                      EXHIBIT 4

                                               PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Sellers' Information.













--------------------------------------------------------------------------------




                                                      EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request












--------------------------------------------------------------------------------




                                                     EXHIBIT 6

                   Standard & Poor's LEVELS® Glossary, Version 6.0 Revised, Appendix E

                                                                                  REVISED August 1, 2005

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization


                  Standard & Poor's has categorized loans governed by  anti-predatory  lending laws in the
Jurisdictions  listed below into three  categories  based upon a  combination  of factors that include (a)
the risk exposure  associated  with the assignee  liability and (b) the tests and  thresholds set forth in
those laws.  Note that  certain  loans  classified  by the  relevant  statute as Covered  are  included in
Standard & Poor's High Cost Loan Category  because they included  thresholds and tests that are typical of
what is generally considered High Cost by the industry.

Standard & Poor's High Cost Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
_____________________________________________________________________________________________________________________
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
_____________________________________________________________________________________________________________________
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
_____________________________________________________________________________________________________________________
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
_____________________________________________________________________________________________________________________
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
_____________________________________________________________________________________________________________________
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
_____________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
_____________________________________________________________________________________________________________________
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
_____________________________________________________________________________________________________________________
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
_____________________________________________________________________________________________________________________

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
_____________________________________________________________________________________________________________________
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
_____________________________________________________________________________________________________________________

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
_____________________________________________________________________________________________________________________
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
_____________________________________________________________________________________________________________________
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
_____________________________________________________________________________________________________________________
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
_____________________________________________________________________________________________________________________

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
_____________________________________________________________________________________________________________________
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
_____________________________________________________________________________________________________________________
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
_____________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
_____________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                     SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

                                      Offered
                                      Certificates          S&P       Fitch
                                      _____________________________________
                                      Class I-A-1           AAA        AAA
                                      Class I-A-2           AAA        AAA
                                      Class I-X-1           AAA        AAA
                                      Class II-A-1          AAA        AAA
                                      Class II-A-2          AAA        AAA
                                      Class II-X-1          AAA        AAA
                                      Class III-A-1         AAA        AAA
                                      Class III-A-2         AAA        AAA
                                      Class III-X-1         AAA        AAA
                                      Class B-1             AA+        AA+
                                      Class B-2             AA          AA
                                      Class B-3             AA-         A+

None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.




--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




                                                SCHEDULE B

                                          MORTGAGE LOAN SCHEDULE

                       (A copy has been provided to the Purchaser and the Trustee)













--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT K


                                FORM OF SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT



                                                      between


                                             EMC MORTGAGE CORPORATION

                                              as Mortgage Loan Seller


                                                        and


                                   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                   as Purchaser



                                                    Dated as of

                                                      [_____]

                                   Structured Asset Mortgage Investments II Inc.
                      Bear Stearns ALT-A Trust II 2007-1, Mortgage Pass-Through Certificates




--------------------------------------------------------------------------------




                                                  TABLE OF CONTENTS
                                                                                                               Page

Section 1         Definitions.                                                                                 3
Section 2         Purchase and Sale of the Mortgage Loans and Related Rights.                                  5
Section 3         Mortgage Loan Schedules.                                                                     6
Section 4         Mortgage Loan Transfer.                                                                      6
Section 5         Examination of Mortgage Files.                                                               7
Section 6         Recordation of Assignments of Mortgage.                                                      9
Section 7         Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage Loans.        10
Section 8         Representations and Warranties Concerning EMC.                                               15
Section 9         Representations and Warranties Concerning the Purchaser.                                     16
Section 11        Conditions to Closing.                                                                       17
Section 12        Fees and Expenses.                                                                           19
Section 13        Accountants' Letters.                                                                        19
Section 14        Indemnification.                                                                             19
Section 15        Notices.                                                                                     21
Section 16        Transfer of Mortgage Loans.                                                                  21
Section 17        Termination.                                                                                 21
Section 18        Representations, Warranties and Agreements to Survive Delivery                               22
Section 19        Severability.                                                                                22
Section 20        Counterparts.                                                                                22
Section 21        Amendment.                                                                                   22
Section 22        Governing Law.                                                                               22
Section 23        Further Assurances.                                                                          22
Section 24        Successors and Assigns.                                                                      22
Section 25        The Mortgage Loan Sellers and the Purchaser.                                                 23
Section 26        Entire Agreement.                                                                            23
Section 27        No Partnership.                                                                              23
   EXHIBIT 1             CONTENTS OF MORTGAGE FILE..............................................................1
   EXHIBIT 2             MORTGAGE LOAN SCHEDULE.................................................................2
   EXHIBIT 3             MORTGAGE LOAN SELLER'S INFORMATION.....................................................4
   EXHIBIT 4             PURCHASER'S INFORMATION................................................................5
   EXHIBIT 5             SCHEDULE OF LOST NOTES.................................................................6
   EXHIBIT 6             STANDARD & POOR'S LEVELS GLOSSARY, VERSION 7 REVISED...................................1
   SCHEDULE A            REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES........................................1
   SCHEDULE B            MORTGAGE LOAN SCHEDULE.................................................................1




--------------------------------------------------------------------------------




                                    SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT

                  SUBSEQUENT  MORTGAGE LOAN PURCHASE AGREEMENT,  dated as of [______],  as amended and supplemented
by any and all amendments  hereto  (collectively,  the  "Agreement"),  by and between EMC MORTGAGE  CORPORATION,  a
Delaware  corporation  (the "Mortgage Loan Seller") and  STRUCTURED  ASSET MORTGAGE  INVESTMENT II INC., a Delaware
corporation (the "Purchaser").

                  Upon the terms and subject to the  conditions  of this  Agreement,  the Mortgage Loan Seller will
sell, and the Purchaser will purchase,  certain  conventional,  adjustable  rate, first lien mortgage loans secured
primarily  by one- to  four-family  residential  properties  (collectively,  the  "Subsequent  Mortgage  Loans") as
described  herein.  The Purchaser  intends to deposit the Mortgage Loans into a trust (the "Trust") and create Bear
Stearns ALT-A Trust II, Mortgage Pass-Through  Certificates,  Series 2007-1 (the  "Certificates"),  under a pooling
and  servicing  agreement,  to be dated as of August 1, 2007 (the  "Pooling and  Servicing  Agreement"),  among the
Purchaser,  as seller,  Wells Fargo Bank, National  Association,  as master servicer and securities  administrator,
Citibank, N.A., as  trustee (the "Trustee") and the Mortgage Loan Seller.

                  The  Purchaser  has filed with the  Securities  and  Exchange  Commission  (the  "Commission")  a
registration  statement on Form S-3 (Number 333-140247) relating to its Mortgage Pass-Through  Certificates and the
offering  of  certain  series  thereof  (including  certain  classes  of the  Certificates)  from  time  to time in
accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the rules and  regulations  of the
Commission  promulgated  thereunder (the "Securities Act"). Such registration  statement,  when it became effective
under  the  Securities  Act,  and the  prospectus  relating  to the  public  offering  of  certain  classes  of the
Certificates  by the  Purchaser  (the  "Public  Offering"),  as from time to time each is amended  or  supplemented
pursuant to the  Securities  Act or  otherwise,  are  referred to herein as the  "Registration  Statement"  and the
"Prospectus," respectively.  The "Prospectus Supplement" shall mean that supplement,  dated August 30, 2007, to the
Prospectus,  dated June 28,  2007,  relating to certain  classes of the  Certificates.  With  respect to the Public
Offering of certain classes of the Certificates,  the Purchaser and Bear,  Stearns & Co. Inc. ("Bear Stearns") have
entered into a terms agreement  dated as of August 30, 2007, to an underwriting  agreement dated February 26, 2007,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,
the parties hereto agree as follows:

                  SECTION 1.        Definitions.  Certain terms are defined herein.  Capitalized  terms used herein
but not defined  herein shall have the meanings  specified in the Pooling and  Servicing  Agreement as in effect as
of the date hereof.  The following other terms are defined as follows:

                  Acquisition   Price:   Cash   in   an   amount   equal   to    $          *                 (plus
$              *          in accrued interest) and the retained certificates.


___________________________
*    Please contact Bear Stearns for pricing information.


                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: August 31, 2007.

                  Cut-off Date: August 1, 2007.

                  Cut-off Date Balance: Approximately $1,641,748,827.

                  Deleted  Subsequent  Mortgage  Loan: A Subsequent  Mortgage  Loan replaced or to be replaced by a
Substitute Mortgage Loan.

                  Due Date:  With respect to each  Subsequent  Mortgage  Loan,  the date in each month on which its
Scheduled  Payment is due, if such due date is the first day of a month,  and  otherwise  is deemed to be the first
day of the following month or such other date specified in the related Servicing Agreement.

                  Fitch:  Fitch Ratings or its successors in interest.

                  Master Servicer: Wells Fargo Bank, National Association.

                  Mortgage:  The  mortgage or deed of trust  creating a first lien on an interest in real  property
securing a Mortgage Note.

                  Mortgage  File:  The  items  referred  to in  Exhibit 1  pertaining  to a  particular  Subsequent
Mortgage Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of  counsel,  who may be counsel  for the  Mortgage  Loan
Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any  person  or  entity,  including  any  individual,  corporation,  partnership,  joint
venture,  association,  joint stock  company,  trust,  unincorporated  organization  or government or any agency or
political subdivision thereof.

                  Purchase  Price:  With respect to any  Subsequent  Mortgage  Loan (or any property  acquired with
respect  thereto)  required to be purchased by the Mortgage Loan Seller pursuant to this Agreement or Article II of
the  Pooling and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the  Outstanding  Principal
Balance of such  Subsequent  Mortgage Loan as of the date of repurchase (or if the related  Mortgaged  Property was
acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the date of the  acquisition),  plus
(b) accrued but unpaid  interest on the  Outstanding  Principal  Balance at the  related  Mortgage  Interest  Rate,
through  and  including  the last day of the month of  repurchase,  and  reduced  by (c) any  portion of the Master
Servicing  Compensation,  Monthly  Advances and advances  payable to the purchaser of the Subsequent  Mortgage Loan
and (ii) any costs and damages (if any)  incurred by the Trust in  connection  with any  violation  that existed on
the Closing Date of such Subsequent Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Fitch, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Standard & Poor's:  Standard & Poor's Ratings Services, a division of The McGraw-Hill  Companies,
Inc. or its successors in interest.

                  Subsequent Cut-off Date Balance:  $[_____]

                  Subsequent Cut-off Date:  [_____]

                  Subsequent Transfer Date:  [____]

                  Substitute  Mortgage Loan: A mortgage loan  substituted  for a Deleted  Subsequent  Mortgage Loan
which must meet on the date of such  substitution the  requirements  stated herein and in the Pooling and Servicing
Agreement; upon such substitution, such mortgage loan shall be a "Subsequent Mortgage Loan" hereunder.

                  Value: The value of the Mortgaged  Property at the time of origination of the related  Subsequent
Mortgage  Loan,  such value being the lesser of (i) the value of such  property set forth in an appraisal  accepted
by the applicable  originator of the Subsequent  Mortgage Loan or (ii) the sales price of such property at the time
of origination.

                  SECTION 2.        Purchase and Sale of the Subsequent Mortgage Loans and Related Rights.

                  (i)      Upon  satisfaction  of the conditions set forth in Section 10 hereof,  the Mortgage Loan
Seller  agrees to sell,  and the  Purchaser  agrees to  purchase  Subsequent  Mortgage  Loans  having an  aggregate
outstanding principal balance as of the Subsequent Cut-off Date equal to the Subsequent Cut-off Date Balance.

                  (ii)     The closing for the purchase and sale of the  Subsequent  Mortgage Loans will take place
on the  Subsequent  Transfer  Date at the office of the  Purchaser's  counsel  in New York,  New York or such other
place as the parties shall agree.

                  (iii)    Upon  the  satisfaction  of the  conditions  set  forth in  Section  10  hereof,  on the
Subsequent  Transfer Date, the Purchaser  shall pay to the Mortgage Loan Seller the related  Acquisition  Price for
the Subsequent  Mortgage Loans sold by the Mortgage Loan Seller in immediately  available funds by wire transfer to
such account or accounts as shall be designated by the Mortgage Loan Seller.

                  (iv)     In addition to the foregoing,  on the Subsequent  Transfer Date the Mortgage Loan Seller
assigns to the Purchaser all of its right,  title and interest in the related Servicing  Agreements (other than its
right to enforce the representations and warranties set forth therein).

                  SECTION 3.        Subsequent Mortgage Loan Schedules.  The Mortgage Loan Seller agrees to provide
to the Purchaser as of the date hereof a preliminary  listing of the Subsequent  Mortgage Loans (the  "Preliminary
Subsequent  Mortgage Loan  Schedule")  setting forth the  information  listed on Exhibit 2 to this  Agreement  with
respect to each of the Subsequent  Mortgage  Loans being sold by the Mortgage Loan Seller.  If there are changes to
the Preliminary Subsequent Mortgage Loan Schedule,  the Mortgage Loan Seller shall provide to the Purchaser,  as of
the Subsequent  Transfer Date, a final schedule (the "Final Subsequent  Mortgage Loan Schedule",  and together with
the Preliminary  Subsequent  Mortgage Loan Schedule,  the "Mortgage Loan  Schedule")  setting forth the information
listed on Exhibit 2 to this  Agreement  with  respect to each of the  Subsequent  Mortgage  Loans being sold by the
Mortgage Loan Seller to the  Purchaser.  The Final  Subsequent  Mortgage  Loan  Schedule  shall be delivered to the
Purchaser on the Subsequent  Transfer  Date,  shall be attached to an amendment to this Agreement to be executed on
the  Subsequent  Transfer Date by the parties hereto and shall be in form and substance  mutually  agreed to by the
Mortgage Loan Seller and the Purchaser (the  "Amendment").  If there are no changes to the  Preliminary  Subsequent
Mortgage Loan Schedule,  the Preliminary  Subsequent  Mortgage Loan Schedule shall be the Final Subsequent Mortgage
Loan Schedule for all purposes hereof.

                  SECTION 4.        Subsequent Mortgage Loan Transfer.

                  (i)      The Purchaser  will be entitled to all  scheduled  payments of principal and interest on
the Subsequent  Mortgage Loans due after the Subsequent  Cut-off Date  (regardless of when actually  collected) and
all payments on the  Subsequent  Mortgage  Loans,  other than scheduled  principal and interest,  on the Subsequent
Mortgage  Loans due on or before the Subsequent  Cut-off Date and received  after the Subsequent  Cut-off Date. The
Mortgage  Loan Seller will be entitled to all  scheduled  payments  of  principal  and  interest on the  Subsequent
Mortgage Loans due on or before the Subsequent  Cut-off Date  (including  payments  collected  after the Subsequent
Cut-off  Date) and all  payments in respect of such  payments  due  thereon,  other than  scheduled  principal  and
interest,  on the Subsequent  Mortgage  Loans due after the  Subsequent  Cut-off Date and received on or before the
Subsequent  Cut-off Date.  Such principal  amounts and any interest  thereon  belonging to the Mortgage Loan Seller
as described above will not be included in the aggregate  outstanding  principal balance of the Subsequent Mortgage
Loans as of the Subsequent Cut-off Date as set forth on the Final Subsequent Mortgage Loan Schedule.

                  (ii)     Pursuant to various  conveyance  documents  to be executed  on the  Subsequent  Transfer
Date and pursuant to the Pooling and Servicing  Agreement,  the Purchaser  will assign on the  Subsequent  Transfer
Date all of its right,  title and interest in and to the  Subsequent  Mortgage Loans to the Trustee for the benefit
of the  Certificateholders.  In connection with the transfer and assignment of the Subsequent  Mortgage Loans,  the
Mortgage  Loan Seller has  delivered  or will  deliver or cause to be  delivered  to the Trustee as assignee of the
Purchaser  no later  than  three  Business  Days  prior to the  Subsequent  Transfer  Date or such later date as is
agreed to by the Purchaser and the Mortgage Loan Seller (each of the  Subsequent  Transfer Date and such later date
is referred to as a "Mortgage File Delivery Date"),  the items of each Mortgage File,  provided,  however,  that in
lieu of the foregoing,  the Mortgage Loan Seller may deliver the following  documents,  under the circumstances set
forth below: (x) in lieu of the original Mortgage,  assignments to the Trustee or intervening  assignments  thereof
which have been  delivered,  are being  delivered or will,  upon receipt of recording  information  relating to the
Mortgage  required to be included  thereon,  be  delivered  to recording  offices for  recording  and have not been
returned to the  Mortgage  Loan Seller in time to permit  their  delivery as specified  above,  the  Mortgage  Loan
Seller may deliver a true copy  thereof with a  certification  by the  Mortgage  Loan  Seller,  on the face of such
copy,  substantially  as  follows:  "Certified  to be a true  and  correct  copy of the  original,  which  has been
transmitted  for  recording" (y) in lieu of the Mortgage,  assignments  to the Trustee or  intervening  assignments
thereof,  if the applicable  jurisdiction  retains the originals of such documents (as evidenced by a certification
from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller may deliver  photocopies  of such  documents
containing an original  certification by the judicial or other  governmental  authority of the  jurisdiction  where
such  documents were recorded;  and (z) in lieu of the Mortgage  Notes relating to the Subsequent  Mortgage  Loans,
each  identified  in the list  delivered  to the  Purchaser  and the Trustee on the  Subsequent  Transfer  Date and
attached  hereto as Exhibit 5, the Mortgage Loan Seller may deliver lost note  affidavits  and  indemnities  of the
Mortgage Loan Seller;  and provided  further,  however,  that in the case of Subsequent  Mortgage  Loans which have
been paid in full after the Subsequent  Cut-off Date and prior to the  Subsequent  Transfer Date, the Mortgage Loan
Seller,  in lieu of  delivering  the above  documents,  may deliver to the  Trustee as assignee of the  Purchaser a
certification  by the Mortgage  Loan Seller or the Master  Servicer to such effect.  The Mortgage Loan Seller shall
deliver such original  documents  (including  any original  documents as to which  certified  copies had previously
been  delivered)  or such  certified  copies to the Trustee as assignee of the  Purchaser  promptly  after they are
received.  The  Mortgage  Loan  Seller  shall cause the  Mortgage  and  intervening  assignments,  if any,  and the
assignment of the Security  Instrument to be recorded not later than 180 days after the  Subsequent  Transfer Date,
unless such assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)    The  Mortgage  Loan  Seller  and the  Purchaser  acknowledge  hereunder  that all of the
Subsequent  Mortgage Loans and the Purchaser's rights hereunder will be assigned to Citibank,  N.A., as Trustee for
the Certificateholders, on the date hereof.

                  SECTION 5.        Examination of Mortgage Files.

                  (i)      On or before the Mortgage  File Delivery  Date,  the Mortgage Loan Seller will have made
the Mortgage  Files  available to the  Purchaser  or its agent for  examination  which may be at the offices of the
Trustee or the Mortgage Loan Seller and/or the Mortgage  Loan  Seller's  custodian.  The fact that the Purchaser or
its agent has conducted or has failed to conduct any partial or complete  examination  of the Mortgage  Files shall
not affect the  Purchaser's  rights to demand cure,  repurchase,  substitution  or other relief as provided in this
Agreement.  In furtherance of the  foregoing,  the Mortgage Loan Seller shall make the Mortgage Files  available to
the  Purchaser or its agent from time to time so as to permit the  Purchaser to confirm the Mortgage  Loan Seller's
compliance  with the  delivery  and  recordation  requirements  of this  Agreement  and the Pooling  and  Servicing
Agreement.  In  addition,  upon  request  of the  Purchaser,  the  Mortgage  Loan  Seller  agrees to provide to the
Purchaser,  Bear Stearns and any investors or prospective investors in the Certificates,  information regarding the
Subsequent  Mortgage  Loans and their  servicing,  to make the  Mortgage  Files  available to the  Purchaser,  Bear
Stearns and to such  investors or  prospective  investors  (which may be at the offices of the Mortgage Loan Seller
and/or the Mortgage Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Subsequent
Mortgage Loans for discussions with the Purchaser,  Bear Stearns and such investors or prospective investors,  upon
reasonable  request  during  regular  business  hours,  sufficient to permit the  Purchaser,  Bear Stearns and such
investors  or  potential  investors  to  conduct  such due  diligence  as any such  party  reasonably  believes  is
appropriate.

                  (ii)     Pursuant  to the  Pooling  and  Servicing  Agreement,  on or  prior  to  the  Subsequent
Transfer  Date,  the Custodian  shall  acknowledge  with respect to each  Subsequent  Mortgage  Loan, by an Initial
Certificatation  substantially  in the form of Exhibit  One to the  Custodial  Agreement,  receipt  of the  related
Mortgage  File,  but without  review of such  Mortgage  File,  except to the extent  necessary to confirm that such
Mortgage File contains the related Mortgage Note or lost note affidavit.

                  (iii)    Pursuant  to the  Pooling  and  Servicing  Agreement,  no later  than 90 days  after the
Subsequent  Transfer  Date,  the  Trustee,  for the  benefit of the  Certificateholders,  will  review or cause the
Custodian to review items of the Mortgage  Files as set forth on Exhibit 1 and will deliver or cause the  Custodian
to deliver to the  Mortgage  Loan  Seller an  initial  certification  in the form  attached  as Exhibit  One to the
Custodial Agreement.

                  (iv)     Pursuant to the Pooling and  Servicing  Agreement,  the Trustee will review or cause the
Custodian  to review the  Mortgage  Files  within 180 days of the  Subsequent  Transfer  Date and will  execute and
deliver,  or cause to be executed  and  delivered,  to the  Mortgage  Loan  Seller and the Master  Servicer a final
certification  substantially  in the form of Exhibit  Three to the  Custodial  Agreement.  If the  Trustee  (or the
Custodian  as its agent) is unable to deliver a final  certification  with respect to the items listed in Exhibit 1
due to any  document  that is  missing,  has not  been  executed,  is  unrelated,  determined  on the  basis of the
Mortgagor name,  original  principal  balance and loan number,  to the Subsequent  Mortgage Loans identified in the
Final Subsequent Mortgage Loan Schedule or appears to be defective on its face (a "Material  Defect"),  the Trustee
or the  Custodian,  or its agent,  shall  promptly  notify the Mortgage  Loan Seller of such Material  Defect.  The
Mortgage  Loan Seller  shall  correct or cure any such  Material  Defect  within  ninety (90) days from the date of
notice from the Trustee or the  Custodian of the Material  Defect and if the Mortgage  Loan Seller does not correct
or cure such Material Defect within such period and such defect  materially and adversely  affects the interests of
the  Certificateholders  in the related Subsequent Mortgage Loan, the Mortgage Loan Seller will, in accordance with
the terms of the Pooling  and  Servicing  Agreement,  within  ninety  (90) days of the date of notice,  provide the
Trustee  with a  Substitute  Mortgage  Loan (if within  two years of the  Closing  Date) or  purchase  the  related
Subsequent  Mortgage  Loan at the  applicable  Purchase  Price;  provided  that,  if such  defect  would  cause the
Subsequent  Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)  of the Code,
any such  cure,  repurchase  or  substitution  must occur  within  ninety  (90) days from the date such  breach was
discovered;  provided,  however, that if such defect relates solely to the inability of the Mortgage Loan Seller to
deliver the original  security  instrument or  intervening  assignments  thereof,  or a certified  copy because the
originals of such documents,  or a certified copy thereto,  have not been returned by the applicable  jurisdiction,
the Mortgage  Loan Seller shall not be required to purchase  such  Subsequent  Mortgage  Loan if the Mortgage  Loan
Seller  delivers such original  documents or certified  copy promptly upon receipt,  but in no event later than 360
days after the  Subsequent  Transfer Date. The foregoing  repurchase  obligation  shall not apply in the event that
the Mortgage  Loan Seller  cannot  deliver such  original or copy of any document  submitted  for  recording to the
appropriate  recording  office in the applicable  jurisdiction  because such document has not been returned by such
office;  provided that the Mortgage Loan Seller shall instead deliver a recording  receipt of such recording office
or, if such receipt is not available,  a certificate of the Mortgage Loan Seller or a Servicing Officer  confirming
that such  documents  have been  accepted for  recording,  and delivery to the  Purchaser and to the Trustee or the
Custodian,  as assignee of the  Purchaser,  shall be effected by the Mortgage  Loan Seller  within thirty (30) days
of its receipt of the original recorded document.

                  (v)      At the time of any  substitution,  the Mortgage Loan Seller shall deliver or cause to be
delivered the Substitute  Mortgage Loan, the related  Mortgage File and any other  documents and payments  required
to be delivered in connection  with a  substitution  pursuant to the Pooling and Servicing  Agreement.  At the time
of any purchase or substitution,  pursuant to the Pooling and Servicing Agreement,  the Trustee shall (i) assign to
the Mortgage Loan Seller and release or cause the Custodian to release the  documents  (including,  but not limited
to, the Mortgage,  Mortgage Note and other  contents of the Mortgage  File) in its  possession or in the possession
of the Custodian  relating to the Deleted  Subsequent  Mortgage Loan and (ii) execute and deliver such  instruments
of transfer or  assignment,  in each case without  recourse,  as shall be  necessary  to vest in the Mortgage  Loan
Seller title to such Deleted  Subsequent  Mortgage  Loan.  The Mortgage Loan Seller and the  Purchaser  shall amend
the Subsequent Mortgage Loan Schedule to reflect all substitutions, repurchases and deletions.

                  SECTION 6.        Recordation of Assignments of Mortgage.

                  (i)      The Mortgage Loan Seller shall,  promptly  after the  Subsequent  Transfer  Date,  cause
each Mortgage and each  assignment of Mortgage  from the Mortgage  Loan Seller to the Trustee,  and all  unrecorded
intervening  assignments,  if any,  delivered on or prior to the  Subsequent  Transfer  Date, to be recorded in all
recording offices in the jurisdictions where the related Mortgaged Properties are located;  provided,  however, the
Mortgage Loan Seller need not cause to be recorded any  assignment  which relates to a Subsequent  Mortgage Loan if
(a) such  recordation  is not  required by the Rating  Agencies  or an Opinion of Counsel has been  provided to the
Trustee,  as assignee of the Purchaser,  which states that the  recordation of such  assignment is not necessary to
protect the Trustee's  interest in the related  Subsequent  Mortgage Loan or (b) MERS is identified on the Mortgage
or a properly  recorded  assignment of the Mortgage,  as the mortgagee of record solely as nominee for the Mortgage
Loan Seller and its  successors  and assigns;  provided,  however,  notwithstanding  the delivery of any Opinion of
Counsel,  each  assignment  of Mortgage  shall be submitted for recording by the Mortgage Loan Seller in the manner
described above, at no expense to the Trust or Trustee,  upon the earliest to occur of (i) reasonable  direction by
the Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not less than 25% of the Trust
(ii) the  occurrence  of an Event of Default,  (iii) the  occurrence of a  bankruptcy,  insolvency  or  foreclosure
relating to the Mortgage Loan Seller and (iv) the  occurrence of a servicing  transfer as described in Section 8.02
of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment  is being  recorded,  if  necessary,  the Mortgage  Loan
Seller shall leave or cause to be left with the Trustee,  as assignee of the  Purchaser,  a certified  copy of such
Mortgage or assignment.  In the event that,  within 180 days of the  Subsequent  Transfer Date, the Trustee has not
been  provided an Opinion of Counsel as  described  above or received  evidence of  recording  with respect to each
Subsequent  Mortgage  Loan as set forth  above,  the failure to provide  evidence of  recording  or such Opinion of
Counsel (in the  alternative,  if required)  shall be considered a Material  Defect,  and the provisions of Section
5(iii) and (iv) shall apply. All customary  recording fees and reasonable  expenses  relating to the recordation of
the  assignments  of Mortgage to the Trustee or the Opinion of Counsel,  as the case may be,  shall be borne by the
Mortgage Loan Seller.

                  (ii)     It is the express  intent of the parties  hereto that the  conveyance of the  Subsequent
Mortgage Loans by the Mortgage Loan Seller to the Purchaser,  as  contemplated by this Agreement be, and be treated
as, a sale.  It is,  further,  not the  intention  of the  parties  that such  conveyance  be deemed the grant of a
security  interest in the  Subsequent  Mortgage Loans by the Mortgage Loan Seller to the Purchaser to secure a debt
or other  obligation of the Mortgage Loan Seller.  However,  in the event that,  notwithstanding  the intent of the
parties,  the Subsequent  Mortgage Loans are held by a court of competent  jurisdiction  to continue to be property
of the  Mortgage  Loan  Seller,  then (a) this  Agreement  shall be a  security  agreement  within  the  meaning of
Articles 8 and 9 the  applicable  Uniform  Commercial  Code;  (b) the transfer of the Mortgage  Loans  provided for
herein shall be deemed to be a grant by the Mortgage  Loan Seller to the  Purchaser of a security  interest in, and
the Mortgage Loan Seller hereby grants to the Purchaser,  to secure its obligations  hereunder, a security interest
in, all of the Mortgage  Loan Seller's  right,  title and interest in and to the  Subsequent  Mortgage  Loans,  all
amounts  payable to the  holders  of the  Subsequent  Mortgage  Loans in  accordance  with the terms  thereof,  all
proceeds of the  conversion,  voluntary or  involuntary,  of the foregoing  into cash,  instruments,  securities or
other  property  and the  proceeds  thereof.  The  Mortgage  Loan  Seller and the  Purchaser  shall,  to the extent
consistent  with this  Agreement,  take such  actions  as may be  reasonably  necessary  to  ensure  that,  if this
Agreement  were deemed to create a security  interest in the  Subsequent  Mortgage  Loans,  such security  interest
would be a perfected  security  interest of first  priority  under  applicable  law and will be  maintained as such
throughout the term of this Agreement.

                  SECTION 7.        Representations  and  Warranties  of  Mortgage  Loan  Seller  Concerning  the
Subsequent  Mortgage  Loans.  The Mortgage  Loan Seller hereby  represents  and warrants to the Purchaser as of the
Subsequent  Transfer Date or such earlier date as may be specified below with respect to each  Subsequent  Mortgage
Loan being sold by it, that:

                  (i)      the  information  set forth in the Subsequent  Mortgage Loan Schedule hereto is true and
correct in all material respects;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the Mortgage  Loan Seller was the
sole owner of each Mortgage and Mortgage Note relating to the  Subsequent  Mortgage Loans and is conveying the same
free and clear of any and all liens, claims, encumbrances,  participation interests,  equities, pledges, charges or
security  interests of any nature and the Mortgage  Loan Seller has full right and  authority to sell or assign the
same pursuant to this Agreement;

                  (iii)    each  Subsequent   Mortgage  Loan  and  the  prepayment   penalty  associated  with  the
Subsequent  Mortgage Loan at the time it was made  complied in all material  respects  with all  applicable  local,
state  and  federal  laws  and  regulations,  including,  without  limitation,  usury,  equal  credit  opportunity,
disclosure  and  recording  laws and all  applicable  anti-predatory,  abusive  and  fair  lending  laws;  and each
Subsequent  Mortgage  Loan has been  serviced in all material  respects in accordance  with all  applicable  local,
state  and  federal  laws  and  regulations,  including,  without  limitation,  usury,  equal  credit  opportunity,
disclosure  and recording laws and all  applicable  anti-predatory,  abusive and fair lending laws and the terms of
the related Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no monetary  default  existing under any Mortgage or the related  Mortgage Note
and there is no material  event which,  with the passage of time or with notice and the  expiration of any grace or
cure period,  would constitute a default,  breach or event of  acceleration;  and neither the Mortgage Loan Seller,
any of its  affiliates  nor any  servicer of any related  Mortgage  Loan has taken any action to waive any default,
breach or event of  acceleration;  and no  foreclosure  action is threatened or has been  commenced with respect to
the Subsequent Mortgage Loan;

                  (v)      the  terms of the  Mortgage  Note and the  Mortgage  have  not  been  impaired,  waived,
altered or modified  in any  respect,  except by written  instruments,  (i) if required by law in the  jurisdiction
where the  Mortgaged  Property  is  located,  or (ii) to  protect  the  interests  of the owner of such  Subsequent
Mortgage Loan;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse
to the interests of the Certificateholders was utilized in selecting the Subsequent Mortgage Loans;

                  (vii)    each Mortgage is a valid and enforceable  (subject to laws relating to creditors  rights
generally  and  principles  of equity)  first lien on the  property  securing  the related  Mortgage  Note and each
Mortgaged  Property is owned by the  Mortgagor  in fee simple  (except  with respect to common areas in the case of
condominiums,  PUDs and de minimis PUDs) or by leasehold  for a term longer than the term of the related  Mortgage,
subject only to (i) the lien of current  real  property  taxes and  assessments,  (ii)  covenants,  conditions  and
restrictions,  rights of way,  easements  and other  matters of public  record as of the date of  recording of such
Mortgage,  such exceptions being acceptable to mortgage lending  institutions  generally or specifically  reflected
in the appraisal  obtained in connection with the origination of the related  Subsequent  Mortgage Loan or referred
to in the lender's title insurance policy delivered to the originator of the related  Subsequent  Mortgage Loan and
(iii) other matters to which like  properties  are commonly  subject  which do not  materially  interfere  with the
benefits of the security intended to be provided by such Mortgage;

                  (viii)   there  is no  mechanics'  lien or  claim  for  work,  labor or  material  affecting  the
premises  subject to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such  Mortgage
except those which are insured against by the title insurance policy referred to in (xiii) below;

                  (ix)     there was no  delinquent  tax or  assessment  lien against the  property  subject to any
Mortgage,  except where such lien was being  contested in good faith and a stay had been granted against levying on
the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any Mortgage  Note or Mortgage,
including the obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (xi)     the  physical  property  subject to any  Mortgage is free of  material  damage and is in
good  repair  and there is no  proceeding  pending  or  threatened  for the total or  partial  condemnation  of any
Mortgaged Property;

                  (xii)    the Mortgaged  Property and all  improvements  thereon comply with all  requirements  of
any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a  lender's  title  insurance  policy  (on an ALTA or CLTA  form)  or  binder,  or other
assurance of title  customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie Mae or Freddie
Mac, was issued on the date that each Subsequent  Mortgage Loan was created by a title insurance  company which was
qualified  to do business  in the  jurisdiction  where the related  Mortgaged  Property  is located,  insuring  the
Mortgage  Loan Seller and its  successors  and assigns  that the Mortgage is a first  priority  lien on the related
Mortgaged  Property in the original  principal amount of the Subsequent  Mortgage Loan. The Mortgage Loan Seller is
the sole insured under such lender's  title  insurance  policy,  and such policy,  binder or assurance is valid and
remains  in full  force and  effect,  and each such  policy,  binder or  assurance  shall  contain  all  applicable
endorsements including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the subject of an appraisal
which  conformed to the  underwriting  requirements  of the  originator  of the  Subsequent  Mortgage  Loan and the
appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each Mortgaged  Property  securing a Subsequent  Mortgage Loan are
insured (by an insurer which is  acceptable  to the Mortgage Loan Seller)  against loss by fire and such hazards as
are  covered  under a standard  extended  coverage  endorsement  in the locale in which the  Mortgaged  Property is
located,  in an  amount  which is not less than the  lesser  of the  maximum  insurable  value of the  improvements
securing such Subsequent  Mortgage Loan or the outstanding  principal balance of the Subsequent  Mortgage Loan, but
in no event in an amount less than an amount that is required to prevent the  Mortgagor  from being  deemed to be a
co-insurer  thereunder;  if the improvement on the Mortgaged  Property is a condominium  unit, it is included under
the  coverage  afforded  by a blanket  policy for the  condominium  project;  if upon  origination  of the  related
Subsequent  Mortgage Loan, the  improvements  on the Mortgaged  Property were in an area  identified as a federally
designated flood area, a flood insurance policy is in effect in an amount  representing  coverage not less than the
least of (i) the  outstanding  principal  balance of the  Subsequent  Mortgage Loan,  (ii) the  restorable  cost of
improvements  located on such Mortgaged  Property or (iii) the maximum  coverage  available  under federal law; and
each Mortgage  obligates the Mortgagor  thereunder to maintain the insurance  referred to above at the  Mortgagor's
cost and expense;

                  (xvi)    each  Subsequent  Mortgage  Loan  constitutes  a  "qualified   mortgage"  under  Section
860G(a)(3)(A)  of the Code and  Treasury  Regulations  Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6), (7) and (9)
without reliance on the provisions of Treasury  Regulations Section  1.860G-2(a)(3) or Treasury Regulations Section
1.860G-2(f)(2)  or any other  provision  that would allow a Subsequent  Mortgage Loan to be treated as a "qualified
mortgage"  notwithstanding  its failure to meet the requirements of Section  860G(a)(3)(A) of the Code and Treasury
Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Subsequent  Mortgage Loan was originated  (a)  by a savings and loan  association,
savings bank,  commercial  bank,  credit union,  insurance  company or similar  institution  that is supervised and
examined  by a federal or state  authority,  (b) by a  mortgagee  approved  by the  Secretary  of HUD  pursuant  to
Sections 203 and 211 of the National Housing Act, as amended,  or (c) by a mortgage broker or correspondent  lender
in a manner such that the related  Subsequent  Mortgage Loan would be regarded for purposes of Section  3(a)(41) of
the Securities  Exchange Act of 1934, as amended,  as having been originated by an entity  described in clauses (a)
or (b) above;

                  (xviii)  none of the Subsequent  Mortgage  Loans are (a) loans subject to 12 CFR Part 226.31,  12
CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements  the
Home Ownership and Equity  Protection Act of 1994, as amended or (b) "high cost home,"  "covered"  (excluding  home
loans defined as "covered home loans" in the New Jersey Home  Ownership  Security Act of 2002 that were  originated
between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"  loans under any  applicable  state,
federal or local law (or a similarly  classified loan using different  terminology under a law imposing  heightened
regulatory  scrutiny or additional  legal  liability for  residential  mortgage  loans having high interest  rates,
points and/or fees);

                  (xix)    no Subsequent  Mortgage  Loan (a) is a "high cost loan" or "covered  loan" as applicable
(as such terms are defined in the then current  version of Standard & Poor's  LEVELS®  Glossary in effect as of the
date hereof,  Appendix E, attached  hereto as Exhibit 6) or (b) was  originated on or after October 1, 2002 through
March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xxiii)  each  Subsequent  Mortgage  Loan was  originated  in  accordance  with the  underwriting
guidelines of the related originator;

                  (xxiv)   each  original  Mortgage  has been  recorded or is in the  process of being  recorded in
accordance  with the  requirements  of Section  2.01 of the  Pooling and  Servicing  Agreement  in the  appropriate
jurisdictions  wherein such  recordation  is required to perfect the lien thereof for the benefit of the  Purchaser
and the Trustee as its assignee;

                  (xxv)    the related  Mortgage File contains  each of the  documents  and  instruments  listed in
Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions and qualifications
as are set forth in such Section;

                  (xxvi)   the Subsequent  Mortgage Loans are currently  being serviced in accordance with accepted
servicing practices;

                  (xxvii) with respect to each  Subsequent  Mortgage  Loan that has a prepayment  penalty  feature,
each such  prepayment  penalty is enforceable  and will be enforced by the Mortgage Loan Seller and each prepayment
penalty is  permitted  pursuant to federal,  state and local law.  In  addition,  with  respect to each  Subsequent
Mortgage Loan (i) no Subsequent  Mortgage Loan will impose a prepayment  penalty for a term in excess of five years
from the date such Subsequent  Mortgage Loan was originated and (ii) such  prepayment  penalty is at least equal to
the lesser of (A) the maximum amount  permitted  under  applicable  law and (B) six months  interest at the related
Mortgage  Interest  Rate  on the  amount  prepaid  in  excess  of 20% of the  original  principal  balance  of such
Subsequent Mortgage Loan; and

                  (xxviii)  if any of the  Subsequent  Mortgage  Loans are secured by a  leasehold  interest,  with
respect to each  leasehold  interest:  the use of  leasehold  estates  for  residential  properties  is an accepted
practice  in the area  where  the  related  Mortgaged  Property  is  located;  residential  property  in such  area
consisting of leasehold estates is readily  marketable;  the lease is recorded and no party is in any way in breach
of any  provision of such lease;  the leasehold is in full force and effect and is not subject to any prior lien or
encumbrance  by which the  leasehold  could be  terminated  or subject to any charge or penalty;  and the remaining
term of the lease does not terminate less than ten years after the maturity date of such Subsequent Mortgage Loan;

                  It is understood and agreed that the  representations  and warranties set forth in this Section 7
will inure to the benefit of the  Purchaser,  its  successors  and  assigns,  notwithstanding  any  restrictive  or
qualified  endorsement  on any Mortgage  Note or assignment of Mortgage or the  examination  of any Mortgage  File.
Upon any substitution for a Subsequent  Mortgage Loan, the  representations and warranties set forth above shall be
deemed to be made by the Mortgage Loan Seller as to any Substitute Mortgage Loan as of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the  Purchaser or the Trustee
of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this  Section 7 which
materially  and  adversely  affects the value of the  interests of the  Purchaser,  the  Certificateholders  or the
Trustee in any of the Subsequent  Mortgage Loans,  the party  discovering or receiving  notice of such breach shall
give prompt  written  notice to the  others.  In the case of any such breach of a  representation  or warranty  set
forth in this Section 7, within  ninety (90) days from the date of discovery  by the Mortgage  Loan Seller,  or the
date the Mortgage Loan Seller is notified by the party  discovering or receiving  notice of such breach  (whichever
occurs earlier),  the Mortgage Loan Seller will (i) cure such breach in all material  respects,  (ii) purchase  the
affected  Subsequent  Mortgage Loan at the applicable Purchase Price or (iii) if within two years of the Subsequent
Transfer Date,  substitute a qualifying  Substitute  Mortgage Loan in exchange for such  Subsequent  Mortgage Loan;
provided  that,  (A) in the case of a breach of the  representation  and  warranty  concerning  the  Mortgage  Loan
Schedule  contained  in clause (i) of this  Section 7, if such breach is  material  and relates to any field on the
Mortgage  Loan  Schedule  which  identifies  any  Prepayment  Charge  or  (B)  in  the  case  of a  breach  of  the
representation  contained  in clause  (xxvi) of this  Section 7, then,  in each case,  in lieu of  purchasing  such
Mortgage  Loan  from the Trust at the  Purchase  Price,  the  Mortgage  Loan  Seller  shall  pay the  amount of the
Prepayment  Charge (net of any amount  previously  collected by or paid to the Trust in respect of such  Prepayment
Charge)  from its own funds  and  without  reimbursement  thereof,  and the  Mortgage  Loan  Seller  shall  have no
obligation to repurchase or substitute  for such  Mortgage  Loan.  The  obligations  of the Mortgage Loan Seller to
cure,  purchase or  substitute  a  qualifying  Substitute  Mortgage  Loan shall  constitute  the  Purchaser's,  the
Trustee's and the  Certificateholder's  sole and exclusive remedies under this Agreement or otherwise  respecting a
breach of  representations  or warranties  hereunder with respect to the Mortgage Loans,  except for the obligation
of the  Mortgage  Loan  Seller to  indemnify  the  Purchaser  for any such  breach as set forth in and  limited  by
Section 4 hereof.

                  Any cause of action  against the Mortgage  Loan Seller  relating to or arising out of a breach by
the  Mortgage  Loan Seller of any  representations  and  warranties  made in this  Section 7 shall accrue as to any
Subsequent  Mortgage Loan upon  (i) discovery  of such breach by the Mortgage Loan Seller or notice  thereof by the
party  discovering  such breach and  (ii) failure  by the Mortgage  Loan Seller to cure such breach,  purchase such
Subsequent Mortgage Loan or substitute a qualifying Substitute Mortgage Loan pursuant to the terms hereof.

                   SECTION 8.       Representations  and Warranties  Concerning the Mortgage Loan Seller. As of the
date hereof and as of the date hereof and as of the Subsequent  Transfer Date, the Mortgage Loan Seller  represents
and warrants to the Purchaser as to itself in the capacity indicated as follows:

                  (i)      the Mortgage Loan Seller (i) is a corporation  duly organized,  validly  existing and in
good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good  standing to do business
in each  jurisdiction  where such  qualification  is  necessary,  except where the failure so to qualify  would not
reasonably  be expected to have a material  adverse  effect on the  Mortgage  Loan Seller 's business as  presently
conducted  or on the  Mortgage  Loan  Seller  's  ability  to enter  into  this  Agreement  and to  consummate  the
transactions contemplated hereby;

                  (ii)     the Mortgage Loan Seller has full corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the execution  and delivery by the Mortgage Loan Seller of this  Agreement has been duly
authorized  by all  necessary  action on the part of the  Mortgage  Loan  Seller;  and  neither the  execution  and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance with the
provisions  hereof by the  Mortgage  Loan  Seller,  will  conflict  with or result in a breach of, or  constitute a
default under, any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding
on the Mortgage Loan Seller or its  properties or the charter or by-laws of the Mortgage Loan Seller,  except those
conflicts,  breaches or defaults  which would not  reasonably be expected to have a material  adverse effect on the
Mortgage  Loan Seller 's ability to enter into this  Agreement  and to  consummate  the  transactions  contemplated
hereby;

                  (iv)     the  execution,  delivery and  performance by the Mortgage Loan Seller of this Agreement
and the  consummation  by the  Mortgage  Loan  Seller of the  transactions  contemplated  hereby do not require the
consent or  approval  of, the giving of notice to,  the  registration  with,  or the taking of any other  action in
respect of, any state,  federal or other  governmental  authority  or agency,  except  those  consents,  approvals,
notices,  registrations  or other actions as have already been obtained,  given or made and, in connection with the
recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  (v)      this  Agreement  has been duly  executed and  delivered by the Mortgage Loan Seller and,
assuming due  authorization,  execution and delivery by the Purchaser,  constitutes a valid and binding  obligation
of the Mortgage Loan Seller enforceable  against it in accordance with its terms (subject to applicable  bankruptcy
and insolvency laws and other similar laws affecting the enforcement of the rights of creditors generally);

                  (vi)     there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Mortgage Loan Seller,  threatened against the Mortgage Loan Seller, before or by any court,  administrative agency,
arbitrator or  governmental  body (i) with respect to any of the  transactions  contemplated  by this  Agreement or
(ii) with  respect to any other  matter  which in the judgment of the  Mortgage  Loan Seller  could  reasonably  be
expected to be determined  adversely to the Mortgage  Loan Seller and if determined  adversely to the Mortgage Loan
Seller  materially and adversely  affect the Mortgage Loan Seller 's ability to perform its obligations  under this
Agreement;  and the Mortgage  Loan Seller is not in default with respect to any order of any court,  administrative
agency,  arbitrator or governmental body so as to materially and adversely affect the transactions  contemplated by
this Agreement; and

                  (vii)    the  Mortgage  Loan  Seller's  Information  (identified  in  Exhibit 3 hereof)  does not
include any untrue  statement of a material  fact or omit to state a material  fact  necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 9.        Representations and Warranties Concerning the Purchaser.  As of the date hereof
and as of the  Subsequent  Transfer  Date,  the  Purchaser  represents  and warrants to the Mortgage Loan Seller as
follows:

                  (i)      the  Purchaser  (i) is a  corporation  duly  organized,  validly  existing  and in  good
standing  under the laws of the State of  Delaware  and (ii) is  qualified  and in good  standing to do business in
each  jurisdiction  where such  qualification  is  necessary,  except  where the  failure  so to qualify  would not
reasonably be expected to have a material adverse effect on the Purchaser's  business as presently  conducted or on
the Purchaser's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (ii)     the Purchaser  has full  corporate  power to own its property,  to carry on its business
as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the  execution  and  delivery  by  the  Purchaser  of  this  Agreement  have  been  duly
authorized by all  necessary  action on the part of the  Purchaser;  and neither the execution and delivery of this
Agreement,  nor the  consummation  of the  transactions  herein  contemplated,  nor compliance  with the provisions
hereof by the  Purchaser,  will conflict with or result in a breach of, or constitute a default  under,  any of the
provisions of any law,  governmental rule,  regulation,  judgment,  decree or order binding on the Purchaser or its
properties  or the  articles of  incorporation  or bylaws of the  Purchaser,  except those  conflicts,  breaches or
defaults which would not reasonably be expected to have a material  adverse  effect on the  Purchaser's  ability to
enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery and  performance  by the  Purchaser of this  Agreement and the
consummation by the Purchaser of the  transactions  contemplated  hereby do not require the consent or approval of,
the  giving of notice to,  the  registration  with,  or the  taking of any other  action in respect  of, any state,
federal or other governmental  authority or agency,  except those consents,  approvals,  notices,  registrations or
other actions as have already been obtained, given or made;

                  (v)      this Agreement has been duly executed and delivered by the Purchaser  and,  assuming due
authorization,  execution and delivery by the Mortgage Loan Seller,  constitutes a valid and binding  obligation of
the  Purchaser  enforceable  against  it in  accordance  with its  terms  (subject  to  applicable  bankruptcy  and
insolvency laws and other similar laws affecting the  enforcement of the rights of creditors  generally and general
principles of equity);

                  (vi)     there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Purchaser,  threatened,  against  the  Purchaser,  before or by any court,  administrative  agency,  arbitrator  or
governmental  body (i) with respect to any of the transactions  contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Purchaser  will be determined  adversely to the Purchaser and will
if determined  adversely to the Purchaser  materially and adversely  affect the Purchaser's  ability to perform its
obligations  under this  Agreement;  and the  Purchaser  is not in default  with respect to any order of any court,
administrative  agency,  arbitrator or governmental  body so as to materially and adversely affect the transactions
contemplated by this Agreement; and

                  (vii)    the  Purchaser's  Information  (identified  in Exhibit 4 hereof)  does not  include  any
untrue  statement of a material  fact or omit to state a material  fact  necessary in order to make the  statements
made, in light of the circumstances under which they were made, not misleading.

                  SECTION 10.       Conditions to Closing.

                  (1)      The  obligations  of  the  Purchaser  under  this  Agreement  will  be  subject  to  the
satisfaction, on or prior to the Subsequent Transfer Date, of the following conditions:

                           (a)      Each of the  obligations  of the Mortgage Loan Seller  required to be performed
         at or prior to the Subsequent  Transfer Date pursuant to the terms of this Agreement  shall have been duly
         performed and complied with in all material  respects;  all of the  representations  and warranties of the
         Mortgage Loan Seller under this Agreement  shall be true and correct as of the date or dates  specified in
         all material  respects;  and no event shall have occurred which, with notice or the passage of time, would
         constitute a default under this  Agreement;  and the Purchaser  shall have received  certificates  to that
         effect signed by authorized officers of the Mortgage Loan Seller.

                           (b)      The Purchaser shall have received all of the following  closing  documents,  in
         such  forms  as are  agreed  upon  and  reasonably  acceptable  to the  Purchaser,  duly  executed  by all
         signatories other than the Purchaser as required pursuant to the respective terms thereof:

                                    (i)          the Mortgage Loan Schedule;

                                    (ii)         the  Pooling  and  Servicing  Agreement,  in  form  and  substance
                  reasonably  satisfactory  to the Trustee and the Purchaser,  and all documents  required  thereby
                  duly executed by all signatories;

                                    (iii)        a  certificate  of an officer of the Mortgage Loan Seller dated as
                  of the Subsequent Transfer Date, in a form reasonably  acceptable to the Purchaser,  and attached
                  thereto  copies of the  charter and by-laws of the  Mortgage  Loan Seller and  evidence as to the
                  good standing of the Mortgage Loan Seller dated as of a recent date;

                                    (iv)         one or more  opinions of counsel from the Mortgage  Loan  Seller's
                  counsel  otherwise in form and substance  reasonably  satisfactory to the Purchaser,  the Trustee
                  and each Rating Agency;

                                    (v)          a letter  from each of the Rating  Agencies  giving  each Class of
                  Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    (vi)         such   other   documents,   certificates   (including   additional
                  representations  and  warranties)  and  opinions  as may be  reasonably  necessary  to secure the
                  intended ratings from each Rating Agency for the Certificates.

                           (c)      The  Certificates  to be sold  to Bear  Stearns  pursuant  to the  Underwriting
         Agreement and the Purchase Agreement, if applicable, shall have been issued and sold to Bear Stearns.

                           (d)      The Mortgage  Loan Seller  shall have  furnished  to the  Purchaser  such other
         certificates  of its  officers  or others and such other  documents  and  opinions  of counsel to evidence
         fulfillment  of the conditions set forth in this  Agreement and the  transactions  contemplated  hereby as
         the Purchaser and its respective counsel may reasonably request.

                  (2)      The  obligations  of the Mortgage Loan Seller under this  Agreement  shall be subject to
the satisfaction, on or prior to the Subsequent Transfer Date, of the following conditions:

                           (a)      The obligations of the Purchaser  required to be performed by it on or prior to
         the Subsequent  Transfer Date pursuant to the terms of this  Agreement  shall have been duly performed and
         complied with in all material  respects,  and all of the  representations  and warranties of the Purchaser
         under this  Agreement  shall be true and correct in all material  respects as of the date hereof and as of
         the Subsequent  Transfer  Date, and no event shall have occurred which would  constitute a breach by it of
         the terms of this  Agreement,  and the Mortgage  Loan Seller  shall have  received a  certificate  to that
         effect signed by an authorized officer of the Purchaser.

                           (b)      The Mortgage  Loan Seller shall have  received  copies of all of the  following
         closing  documents,  in such forms as are agreed  upon and  reasonably  acceptable  to the  Mortgage  Loan
         Seller,  duly executed by all signatories  other than the Mortgage Loan Seller as required pursuant to the
         respective terms thereof:

                                    (i)   A certificate  of an officer of the Purchaser  dated as of the Subsequent
                  Transfer  Date,  in a form  reasonably  acceptable  to the  Mortgage  Loan  Seller,  and attached
                  thereto the written  consent of the  shareholder of the Purchaser  authorizing  the  transactions
                  contemplated by this Agreement and the Pooling and Servicing  Agreement,  together with copies of
                  the  Purchaser's  articles of  incorporation,  bylaws and evidence as to the good standing of the
                  Purchaser dated as of a recent date;

                                    (ii)  One or more  opinions  of counsel  from the  Purchaser's  counsel in form
                  and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    (iii) Such    other    documents,     certificates     (including    additional
                  representations  and  warranties)  and  opinions  as may be  reasonably  necessary  to secure the
                  intended rating from each Rating Agency for the Certificates.

                  SECTION 11.        Fees and  Expenses.  Subject to Section 17 hereof,  the  Mortgage  Loan Seller
shall pay on the  Subsequent  Transfer  Date or such later date as may be agreed to by the  Purchaser  (i) the fees
and expenses of the Mortgage  Loan  Seller's  attorneys  and the  reasonable  fees and expenses of the  Purchaser's
attorneys,  (ii) the fees and expenses of Deloitte & Touche LLP,  (iii) the fees and expenses of the Trustee  which
shall  include  without  limitation  the fees and  expenses of the Trustee (and the fees and  disbursements  of its
counsel) with respect to (A) legal and document  review of this  Agreement,  the Pooling and  Servicing  Agreement,
the Certificates and related  agreements,  (B) attendance at the Closing and (C) review of the Subsequent  Mortgage
Loans to be  performed  by the  Trustee,  (iv) the fees and  expenses  of each  Rating  Agency  (both  initial  and
ongoing),  (v) the  fees  and  expenses  relating  to the  preparation  and  recordation  of  mortgage  assignments
(including  intervening  assignments,  if any and if  available,  to  evidence a  complete  chain of title from the
originator  thereof to the Trustee)  from the Mortgage  Loan Seller to the Trustee or the expenses  relating to the
Opinion of Counsel  referred to in Section 6(i) hereof,  as the case may be, and (vi)  Mortgage  File due diligence
expenses  and other  out-of-pocket  expenses  incurred by the  Purchaser  in  connection  with the  purchase of the
Subsequent  Mortgage Loans and by Bear Stearns in connection with the sale of the  Certificates.  The Mortgage Loan
Seller  additionally  agrees to pay directly to any third party on a timely basis the fees provided for above which
are charged by such third party and which are billed periodically.

                  SECTION 12.        Accountants'  Letters.  Deloitte & Touche LLP will review the  characteristics
of a sample of the Subsequent  Mortgage  Loans  described in the Final  Subsequent  Mortgage Loan Schedule and will
compare those  characteristics  to the  description  of the Subsequent  Mortgage Loans  contained in the Prospectus
Supplement under the captions  "Summary of Terms - The Mortgage Pool" and "Conveyance of Subsequent  Mortgage Loans
and the  Pre-Funding  Account"  and in  Schedule A thereto.  The  Mortgage  Loan  Seller  will  cooperate  with the
Purchaser  in  making  available  all  information  and  taking  all steps  reasonably  necessary  to  permit  such
accountants to complete the review and to deliver the letters required of them under the Underwriting Agreement.

                  SECTION 13.        Indemnification.

                  (i)   The  Mortgage  Loan  Seller  shall  indemnify  and  hold  harmless  the  Purchaser  and its
directors,  officers and controlling  persons (as defined in Section 15 of the Securities Act) from and against any
loss,  claim,  damage or liability or action in respect  thereof,  to which they or any of them may become subject,
under the Securities Act or otherwise,  insofar as such loss, claim, damage,  liability or action arises out of, or
is based upon (i) any  representation  or  warranty  assigned or made by the  Mortgage  Loan Seller in Section 7 or
Section 8 hereof being, or alleged to be, untrue or incorrect,  or (ii) any  failure by the Mortgage Loan Seller to
perform its obligations  under this Agreement;  and the Mortgage Loan Seller shall reimburse the Purchaser and each
other  indemnified  party  for any  legal  and  other  expenses  reasonably  incurred  by them in  connection  with
investigating or defending or preparing to defend against any such loss, claim, damage, liability or action.

         The  foregoing  indemnity  agreement  is in  addition  to any  liability  which the  Mortgage  Loan Seller
otherwise may have to the Purchaser or any other such indemnified party.

                  (ii)   The  Purchaser  shall  indemnify  and hold  harmless  the  Mortgage  Loan  Seller  and its
respective  directors,  officers and controlling  persons (as defined in Section 15 of the Securities Act) from and
against  any loss,  claim,  damage or  liability  or action in  respect  thereof,  to which they or any of them may
become subject,  under the Securities Act or otherwise,  insofar as such loss, claim,  damage,  liability or action
arises  out of, or is based upon (a) any  representation  or  warranty  made by the  Purchaser  in Section 9 hereof
being,  or alleged to be,  untrue or  incorrect,  or (c) any failure by the  Purchaser  to perform its  obligations
under this  Agreement;  and the Purchaser  shall  reimburse the Mortgage  Loan Seller,  and each other  indemnified
party for any legal and other expenses  reasonably  incurred by them in connection with  investigating or defending
or preparing to defend any such loss, claim,  damage,  liability or action. The foregoing indemnity agreement is in
addition to any  liability  which the Purchaser  otherwise may have to the Mortgage Loan Seller,  or any other such
indemnified party,

                  (iii)  Promptly  after  receipt by an  indemnified  party under  subsection  (i) or (ii) above of
notice of the  commencement  of any action,  such  indemnified  party shall, if a claim in respect thereof is to be
made against the indemnifying  party under such subsection,  notify each party against whom  indemnification  is to
be sought in writing of the  commencement  thereof  (but the failure so to notify an  indemnifying  party shall not
relieve  such  indemnified  party from any  liability  which it may have under this Section 13 except to the extent
that it has been  prejudiced  in any  material  respect  by such  failure or from any  liability  which it may have
otherwise).  In case any such action is brought  against any  indemnified  party,  and it notifies an  indemnifying
party of the  commencement  thereof,  the  indemnifying  party will be entitled to participate  therein and, to the
extent it may elect by written notice  delivered to the  indemnified  party promptly (but, in any event,  within 30
days) after  receiving  the  aforesaid  notice from such  indemnified  party,  to assume the defense  thereof  with
counsel reasonably  satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party
or parties  shall have the right to employ its or their own counsel in any such case,  but the fees and expenses of
such  counsel  shall be at the expense of such  indemnified  party or parties  unless  (a) the  employment  of such
counsel shall have been  authorized in writing by one of the  indemnifying  parties in connection  with the defense
of such action,  (b) the  indemnifying  parties  shall not have  employed  counsel to have charge of the defense of
such action within a reasonable time after notice of commencement of the action,  or (c) such indemnified  party or
parties shall have reasonably  concluded that there is a conflict of interest  between itself or themselves and the
indemnifying  party in the conduct of the defense of any claim or that the  interests of the  indemnified  party or
parties are not  substantially  co-extensive  with those of the indemnifying  party (in which case the indemnifying
parties  shall  not have the right to direct  the  defense  of such  action on behalf of the  indemnified  party or
parties),  in any of which  events such fees and expenses  shall be borne by the  indemnifying  parties;  provided,
however,  that the indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to
one local counsel in the jurisdiction  involved.  Anything in this subsection to the contrary  notwithstanding,  an
indemnifying  party  shall not be liable for any  settlement  or any claim or action  effected  without its written
consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)   If the  indemnification  provided for in paragraphs  (i) and (ii) of this Section 13 shall
for any reason be unavailable to an indemnified  party in respect of any loss, claim,  damage or liability,  or any
action in respect  thereof,  referred to in Section 14, then the  indemnifying  party shall in lieu of indemnifying
the  indemnified  party  contribute  to the amount  paid or payable by such  indemnified  party as a result of such
loss,  claim,  damage or liability,  or action in respect  thereof,  in such  proportion as shall be appropriate to
reflect the relative  benefits  received by the Mortgage Loan Seller on the one hand and the Purchaser on the other
from the  purchase and sale of the  Subsequent  Mortgage  Loans,  the  offering of the  Certificates  and the other
transactions  contemplated hereunder.  No person found liable for a fraudulent  misrepresentation shall be entitled
to contribution from any person who is not also found liable for such fraudulent misrepresentation.

                  (v)    The parties hereto agree that reliance by an indemnified  party on any publicly  available
information or any information or directions  furnished by an indemnifying  party shall not constitute  negligence,
bad faith or willful misconduct by such indemnified party.

                  SECTION 14.        Notices.  All  demands,  notices  and  communications  hereunder  shall  be in
writing but may be delivered by facsimile transmission  subsequently confirmed in writing.  Notices to the Mortgage
Loan Seller  shall be  directed to EMC  Mortgage  Corporation,  2780 Lake Vista  Drive,  Lewisville,  Texas  75067,
Attention:  General  Counsel  (Telecopy:  (214)  626-4714) or to any other address as may hereafter be furnished by
one party to the other party by like notice.  Any such demand,  notice or  communication  hereunder shall be deemed
to have been  received  on the date  received  at the  premises  of the  addressee  (as  evidenced,  in the case of
registered or certified mail, by the date noted on the return  receipt)  provided that it is received on a Business
Day during  normal  business  hours and, if received  after normal  business  hours,  then it shall be deemed to be
received on the next Business Day.

                  SECTION 15.        Transfer of Subsequent  Mortgage Loans.  As set forth in Section  4(iii),  the
Purchaser  intends to assign the  Subsequent  Mortgage Loans and certain of its rights and  obligations  under this
Agreement to the Trustee  pursuant to the Pooling and  Servicing  Agreement,  and the Mortgage  Loan Seller  hereby
consents to any such  assignment.  Upon any such  assignment,  the Trustee shall have the right to enforce directly
against the Mortgage  Loan Seller the rights of the  Purchaser  hereunder  that have been  assigned to the Trustee.
Notwithstanding  any such  assignment,  with  respect to the  Mortgage  Loan  Seller,  the  Purchaser  shall remain
entitled to the benefits set forth in Sections 11, 13 and 17.

                  SECTION 16.        Termination.  This  Agreement may be terminated  (a) by mutual  consent of the
parties hereto prior to the Subsequent  Transfer Date, (b) by the Purchaser,  if the conditions to the  Purchaser's
obligation  to close set forth under  Section  10(1) hereof are not  fulfilled as and when required to be fulfilled
or (c) by the Mortgage Loan Seller,  if the conditions to the Mortgage Loan Seller's  obligation to close set forth
under Section 10(2) hereof are not  fulfilled as and when  required to be  fulfilled.  In the event of  termination
pursuant  to clause  (a),  each  party  shall be  responsible  for its own  expenses.  In the event of  termination
pursuant to clause (b), the Mortgage  Loan Seller  shall pay,  and in the event of  termination  pursuant to clause
(c), the Purchaser shall pay, all reasonable  out-of-pocket  expenses  incurred by the other in connection with the
transactions contemplated by this Agreement.

                  SECTION 17.        Representations,   Warranties   and  Agreements  to  Survive   Delivery.   All
representations,  warranties and agreements  contained in this Agreement,  or contained in certificates of officers
of the Mortgage Loan Seller  submitted  pursuant  hereto,  shall remain  operative and in full force and effect and
shall survive  delivery of the  Subsequent  Mortgage  Loans to the Purchaser (and by the Purchaser to the Trustee).
Subsequent  to the  delivery  of the  Subsequent  Mortgage  Loans to the  Purchaser,  the  Mortgage  Loan  Seller's
representations  and warranties  contained herein with respect to the Subsequent  Mortgage Loans shall be deemed to
relate to the Subsequent  Mortgage Loans actually  delivered to the Purchaser and included in the Final  Subsequent
Mortgage Loan Schedule and any  Substitute  Mortgage Loan and not to those  Subsequent  Mortgage Loans deleted from
the  Preliminary  Subsequent  Mortgage  Loan  Schedule  pursuant  to Section 3 hereof  prior to the  closing of the
transactions contemplated hereby or any Deleted Subsequent Mortgage Loan.

                  SECTION 18.        Severability.  If any  provision  of this  Agreement  shall be  prohibited  or
invalid under  applicable law, this Agreement shall be ineffective  only to such extent,  without  invalidating the
remainder of this Agreement.

                  SECTION 19.        Counterparts.  This Agreement may be executed in  counterparts,  each of which
will be an original, but which together shall constitute one and the same agreement.

                  SECTION 20.        Amendment.  This  Agreement  cannot  be  amended  or  modified  in any  manner
without the prior written consent of each party.

                  SECTION 21.        GOVERNING  LAW.  THIS  AGREEMENT  SHALL  BE  DEEMED  TO  HAVE  BEEN  MADE  AND
PERFORMED IN THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE INTERPRETED  IN ACCORDANCE  WITH THE LAWS
OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  SECTION 22.        Further  Assurances.  Each of the parties  agrees to execute and deliver  such
instruments  and take such  actions  as  another  party  may,  from time to time,  reasonably  request  in order to
effectuate  the purpose and to carry out the terms of this Agreement  including any amendments  hereto which may be
required by either Rating Agency.

                  SECTION 23.        Successors  and Assigns.  This  Agreement  shall bind and inure to the benefit
of and be  enforceable  by the Mortgage Loan Seller and the Purchaser and their  permitted  successors  and assigns
and, to the extent  specified in Section 13 hereof,  Bear Stearns,  and their  directors,  officers and controlling
persons (within the meaning of federal  securities  laws).  The Mortgage Loan Seller  acknowledges  and agrees that
the  Purchaser  may assign its rights under this  Agreement  (including,  without  limitation,  with respect to the
Mortgage Loan Seller's  representations  and warranties  respecting the Subsequent  Mortgage Loans) to the Trustee.
Any person into which the Mortgage  Loan Seller may be merged or  consolidated  (or any person  resulting  from any
merger or  consolidation  involving the Mortgage Loan Seller),  any person  resulting  from a change in form of the
Mortgage  Loan Seller or any person  succeeding  to the business of the Mortgage  Loan Seller,  shall be considered
the  "successor"  of the  Mortgage  Loan  Seller  hereunder  and shall be  considered  a party  hereto  without the
execution  or  filing  of any paper or any  further  act or  consent  on the part of any  party  hereto.  Except as
provided in the two preceding  sentences and in Section 15 hereto,  this Agreement  cannot be assigned,  pledged or
hypothecated  by either party hereto  without the written  consent of the other  parties to this  Agreement and any
such assignment or purported assignment shall be deemed null and void.

                  SECTION 24.        The Mortgage Loan Seller and the  Purchaser.  The Mortgage Loan Seller and the
Purchaser will keep in full effect all rights as are necessary to perform their respective  obligations  under this
Agreement.

                  SECTION 25.        Entire   Agreement.   This  Agreement   contains  the  entire   agreement  and
understanding  between  the parties  with  respect to the  subject  matter  hereof,  and  supersedes  all prior and
contemporaneous  agreements,  understandings,  inducements and conditions,  express or implied, oral or written, of
any nature whatsoever with respect to the subject matter hereof.

                  SECTION 26.        No  Partnership.  Nothing  herein  contained  shall be deemed or  construed to
create a partnership or joint venture between the parties hereto.

                                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have caused their names to be signed hereto by their  respective
duly authorized officers as of the date first above written.

                                                              EMC MORTGAGE CORPORATION


                                                              By:__________________________________________________
                                                              Name:
                                                              Title:


                                                              STRUCTURED ASSET MORTGAGE INVESTMENT II INC.

                                                              By:__________________________________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                                      EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall include each of the following  items,  which
shall be available for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser
or its designee pursuant to the terms of the Agreement:

                  (i)      The original  Mortgage Note,  endorsed  without recourse to the order of the Trustee and
         showing an unbroken chain of  endorsements  from the original payee thereof to the Person  endorsing it to
         the Trustee, or a lost note affidavit;

                  (ii)     The  original  Mortgage  and, if the  related  Mortgage  Loan is a MOM Loan,  noting the
         presence of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been
         recorded  (or if the  original  is not  available,  a copy),  with  evidence of such  recording  indicated
         thereon (or if the  original  Mortgage,  assignments  to the Trustee or  intervening  assignments  thereof
         which have been delivered,  are being delivered or will,  upon receipt of recording  information  relating
         to the Mortgage  required to be included  thereon,  be delivered to recording  offices for  recording  and
         have not been  returned to the  Mortgage  Loan Seller in time to permit  their  recording  as specified in
         Section 2.01(b) of the Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may
         be in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged  Property
         is located) to  "Citibank,  N.A., as Trustee",  with  evidence of recording  with respect to each Mortgage
         Loan in the name of the  Trustee  thereon  (or if the  original  Mortgage,  assignments  to the Trustee or
         intervening  assignments  thereof which have been delivered,  are being delivered or will, upon receipt of
         recording  information  relating  to the  Mortgage  required  to be  included  thereon,  be  delivered  to
         recording  offices for  recording and have not been returned to the Mortgage Loan Seller in time to permit
         their delivery as specified in Section 2.01(b) of the Pooling and Servicing  Agreement,  the Mortgage Loan
         Seller may deliver a true copy thereof with a  certification  by the Mortgage Loan Seller,  on the face of
         such copy,  substantially as follows:  "Certified to be a true and correct copy of the original, which has
         been transmitted for recording");

                  (iv)     All  intervening  assignments  of the  Mortgage,  if  applicable  and only to the extent
         available to the Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The  original  or a copy of the  policy or  certificate  of  primary  mortgage  guaranty
         insurance, to the extent available, if any;

                  (vi)     The original  policy of title  insurance or mortgagee's  certificate of title  insurance
         or commitment or binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                     EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION

         The Preliminary and Final Mortgage Loan Schedules shall set forth the following  information  with respect
to each Mortgage Loan:

(a)      the city, state and zip code of the Mortgaged Property;

(b)      the property type;

(c)      the Mortgage Interest Rate;

(d)      the Servicing Fee Rate;

(e)      the Master Servicer's Fee Rate;

(f)      the LPMI Fee, if applicable;

(g)      the Trustee Fee Rate, if applicable;

(h)      the Net Rate;

(i)      the maturity date;

(j)      the stated original term to maturity;

(k)      the stated remaining term to maturity;

(l)      the original Principal Balance;

(m)      the first payment date;

(n)      the principal and interest payment in effect as of the Cut-off Date;

(o)      the unpaid Principal Balance as of the Cut-off Date;

(p)      the Loan-to-Value Ratio at origination;

(q)      the insurer of any Primary Mortgage Insurance Policy;

(r)      the MIN with respect to each MOM Loan;

(s)      the Gross Margin, if applicable;

(t)      the next Adjustment Date, if applicable;

(u)      the Maximum Lifetime Mortgage Rate, if applicable;

(v)      the Minimum Lifetime Mortgage Rate, if applicable;

(w)      the Periodic Rate Cap, if applicable;

(x)      the Loan Group, if applicable;

(y)      a code indicating whether the Mortgage Loan is negatively amortizing;

(z)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven or ten
         years or any other period;

(aa)     the Prepayment Charge, if any;

(bb)     lien position (e.g., first lien or second lien);

(cc)     a code indicating whether the Mortgage Loan is has a balloon payment;

(dd)     a code indicating whether the Mortgage Loan is an interest-only loan;

(ee)     the interest-only term, if applicable;

(ff)     the Mortgage Loan Seller; and

(gg)     the original amortization term.

Such schedule also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,  the total
of each of the amounts  described  under (n) and (j) above,  the weighted  average by  principal  balance as of the
Cut-off Date of each of the rates described under (c) through (h) above,  and the weighted  average  remaining term
to maturity by unpaid principal balance as of the Cut-off Date.




--------------------------------------------------------------------------------




                                                      EXHIBIT 3

                                          MORTGAGE LOAN SELLER' INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY OF TERMS
-- The Mortgage  Pool,"  "DESCRIPTION  OF THE MORTGAGE  LOANS" and  "SCHEDULE A -- CERTAIN  CHARACTERISTICS  OF THE
MORTGAGE LOANS."












--------------------------------------------------------------------------------




                                                      EXHIBIT 4

                                               PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan Seller's
Information.












--------------------------------------------------------------------------------




                                                      EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request













--------------------------------------------------------------------------------




                                                     EXHIBIT 6

                        Standard & Poor's LEVELS® Glossary, Version 6.0 Revised, Appendix E

                                                                                  REVISED August 1, 2005

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization


Standard & Poor's has categorized loans governed by anti-predatory lending laws in the Jurisdictions listed below
into three categories based upon a combination of factors that include (a) the risk exposure associated with the
assignee liability and (b) the tests and thresholds set forth in those laws. Note that certain loans classified
by the relevant statute as Covered are included in Standard & Poor's High Cost Loan Category because they
included thresholds and tests that are typical of what is generally considered High Cost by the industry.

Standard & Poor's High Cost Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
_____________________________________________________________________________________________________________________
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
_____________________________________________________________________________________________________________________
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
_____________________________________________________________________________________________________________________
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
_____________________________________________________________________________________________________________________
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
_____________________________________________________________________________________________________________________
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
_____________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
_____________________________________________________________________________________________________________________
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
_____________________________________________________________________________________________________________________
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
_____________________________________________________________________________________________________________________

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
_____________________________________________________________________________________________________________________
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
_____________________________________________________________________________________________________________________
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
_____________________________________________________________________________________________________________________
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
_____________________________________________________________________________________________________________________
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
_____________________________________________________________________________________________________________________

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
_____________________________________________________________________________________________________________________
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
_____________________________________________________________________________________________________________________
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
_____________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
_____________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                     EXHIBIT 7


                                      FORM OF SUBSEQUENT TRANSFER MANAGEMENT

Pursuant to this Subsequent Transfer  Instrument,  dated [_____],  200[7] (this  "Instrument"),  between Structured
Asset Mortgage Investments II Inc., as seller (the "Mortgage Loan Seller"),  and Citibank,  N.A., as trustee of the
Bear Stearns ALT-A Trust II, Mortgage Pass-Through  Certificates,  Series 2007-1, as purchaser (the "Trustee"), and
pursuant  to the  Pooling  and  Servicing  Agreement,  dated as of  August  1, 2007  (the  "Pooling  and  Servicing
Agreement"),  among the Mortgage Loan Seller,  as the seller,  Wells Fargo Bank,  National  Association,  as master
servicer and securities  administrator,  EMC Mortgage  Corporation and the Trustee,  as trustee,  the Mortgage Loan
Seller and the Trustee agree to the sale by the Mortgage  Loan Seller and the purchase by the Trustee in trust,  on
behalf of the Trust,  of the  Subsequent  Mortgage  Loans listed on the Schedule of Mortgage Loans attached to this
Instrument as Exhibit 1 hereto (the "Subsequent Mortgage Loans").

Capitalized  terms used but not  otherwise  defined  herein  shall have the  meanings  set forth in the Pooling and
Servicing Agreement.

         Section 1.        Conveyance of Subsequent Mortgage Loans.

                  (a)      The Mortgage  Loan Seller does hereby  sell,  transfer,  assign,  set over and convey to
the Trustee in trust,  on behalf of the Trust,  without  recourse,  all of its right,  title and interest in and to
the Subsequent  Mortgage Loans,  and including all amounts due or accruing on the Subsequent  Mortgage Loans on and
after the related  Subsequent  Cut-Off  Date,  and all items with respect to the  Subsequent  Mortgage  Loans to be
delivered pursuant to Section 2.07 of the Pooling and Servicing  Agreement;  provided,  however,  that the Mortgage
Loan Seller  reserves and retains all right,  title and interest in and to amounts due on the  Subsequent  Mortgage
Loans prior to the related Subsequent Cut-Off Date. The Mortgage Loan Seller,  contemporaneously  with the delivery
of this  Agreement,  has  delivered  or caused to be  delivered  to the  Trustee  each  item  with  respect  to the
Subsequent  Mortgage Loans set forth in Section 2.01 of the Pooling and Servicing  Agreement and the other items in
the related  Mortgage  Files.  The transfer to the Trustee by the Mortgage Loan Seller of the  Subsequent  Mortgage
Loans  identified on the Mortgage Loan Schedule shall be absolute and is intended by the Mortgage Loan Seller,  the
Mortgage Loan Seller, the Master Servicer,  the Securities  Administrator,  the Trustee and the  Certificateholders
to  constitute  and to be treated as a sale of the  Subsequent  Mortgage  Loans by the Mortgage  Loan Seller to the
Trust Fund.

                  (b)      The Mortgage Loan Seller,  concurrently  with the execution  and delivery  hereof,  does
hereby  transfer,  assign,  set over and otherwise  convey to the Trustee  without  recourse for the benefit of the
Certificateholders  all the right,  title and interest of the Mortgage Loan Seller in, to and under the  Subsequent
Mortgage Loan Purchase Agreement,  dated as of [_____], 2007, between EMC Mortgage Corporation,  as seller, and the
Mortgage Loan Seller, as purchaser (the "Purchase Agreement").

         Section 2.        Representations and Warranties; Conditions Precedent.

                  (c)      The Mortgage Loan Seller hereby  confirms that each of the conditions  precedent and the
representations  and warranties  set forth in Section 2.07 of the Pooling and Servicing  Agreement are satisfied as
of the date hereof.

                  (d)      All terms and  conditions  of the Pooling and Servicing  Agreement  are hereby  ratified
and  confirmed;  provided,  however,  that in the event of any conflict,  the provisions of this  Instrument  shall
control over the conflicting provisions of the Pooling and Servicing Agreement.

         Section 3.        Recordation of Instrument.

To the extent permitted by applicable law, this Instrument,  or a memorandum  thereof if permitted under applicable
law, is subject to recordation in all appropriate  public offices for real property  records in all of the counties
or other  comparable  jurisdictions  in which any or all of the  properties  subject to the Mortgages are situated,
and in any other  appropriate  public  recording  office or  elsewhere,  such  recordation  to be  effected  by the
Depositor  at the  Certificateholders'  expense  on  direction  of the  related  Certificateholders,  but only when
accompanied by an Opinion of Counsel to the effect that such recordation  materially and  beneficially  affects the
interests  of the  Certificateholders  or is  necessary  for the  administration  or  servicing  of the  Subsequent
Mortgage Loans.

         Section 4.        Governing Law.

This  Instrument  shall be  construed  in  accordance  with the laws of the State of New York and the  obligations,
rights and remedies of the parties  hereunder  shall be  determined in accordance  with such laws,  without  giving
effect to principles of conflicts of law.

         Section 5.        Counterparts.

This  Instrument  may be executed  in one or more  counterparts  and by the  different  parties  hereto on separate
counterparts,  each of which, when so executed,  shall be deemed to be an original;  such  counterparts,  together,
shall constitute one and the same instrument.

         Section 6.        Successors and Assigns.

This  Instrument  shall inure to the benefit of and be binding  upon the  Mortgage  Loan Seller and the Trustee and
their respective successors and assigns.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date first above written.


                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                                     as Mortgage Loan Seller


                                                     By:    _______________________________________
                                                            Name:
                                                            Title:


                                                     CITIBANK, N.A., as Trustee

                                                     By:    _______________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                                              EXHIBIT 1

                                                      SUBSEQUENT MORTGAGE LOANS












--------------------------------------------------------------------------------




                                                    SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

                                      Offered
                                      Certificates          S&P       Fitch
                                      _____________________________________
                                      Class I-A-1           AAA        AAA
                                      Class I-A-2           AAA        AAA
                                      Class I-X-1           AAA        AAA
                                      Class II-A-1          AAA        AAA
                                      Class II-A-2          AAA        AAA
                                      Class II-X-1          AAA        AAA
                                      Class III-A-1         AAA        AAA
                                      Class III-A-2         AAA        AAA
                                      Class III-X-1         AAA        AAA
                                      Class B-1             AA+        AA+
                                      Class B-2             AA          AA
                                      Class B-3             AA-         A+

None of the above ratings has been lowered,  qualified or withdrawn  since the dates of issuance of such ratings by
the Rating Agencies.




--------------------------------------------------------------------------------




                                                    SCHEDULE B

                                              MORTGAGE LOAN SCHEDULE

                            (A copy has been provided to the Purchaser and the Trustee)












--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT L


                                          FORM OF CERTIFICATION

         Re:      Bear Stearns  ALT-A Trust II 2007-1 (the  "Trust"),  Asset-Backed  Certificates,  Series
2007-1,  issued  pursuant  to the  Pooling  and  Servicing  Agreement,  dated as of August 1, 2007,  among
Structured Asset Mortgage  Investments II Inc., the company, EMC Mortgage  Corporation,  Wells Fargo Bank,
N.A., as master  servicer and securities  administrator  (the  "Securities  Administrator"),  and Citibank
N.A., as trustee (the "Trustee").

         The Securities Administrator hereby certifies to the Depositor,  and its officers,  directors and
affiliates, and with the knowledge and intent that they will rely upon this certification, that:

         (1)      I have  reviewed the annual  report on Form 10-K for the fiscal year [____] (the "Annual
Report"),  and all reports on Form 10-D  required  to be filed in respect of period  covered by the Annual
Report (collectively with the Annual Report, the "Reports"), of the Trust;

         (2)      To my  knowledge,  (a)  the  Reports,  taken  as a  whole,  do not  contain  any  untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
light of the  circumstances  under which such  statements  were made, not  misleading  with respect to the
period covered by the Annual Report, and (b) the Securities  Administrator's  assessment of compliance and
related  attestation  report referred to below, taken as a whole, do not contain any untrue statement of a
material  fact or omit to state a material  fact  necessary to make the  statements  made, in light of the
circumstances  under which such  statements  were made, not misleading  with respect to the period covered
by such assessment of compliance and attestation report;

         (3)      To  my  knowledge,   the  distribution  information  required  to  be  provided  by  the
Securities  Administrator  under the Pooling  and  Servicing  Agreement  for  inclusion  in the Reports is
included in the Reports;

         (4)      I  am   responsible   for  reviewing  the   activities   performed  by  the   Securities
Administrator  under the Pooling and Servicing  Agreement,  and based on my knowledge  and the  compliance
review  conducted in preparing the compliance  statement of the Securities  Administrator  required by the
Pooling and Servicing  Agreement,  and except as disclosed in the Reports,  the  Securities  Administrator
has fulfilled its obligations under the Pooling and Servicing Agreement in all material respects; and

         (5)      The report on  assessment  of  compliance  with  servicing  criteria  applicable  to the
Securities   Administrator  for  asset-backed   securities  of  the  Securities   Administrator  and  each
Subcontractor  utilized by the Securities  Administrator and related  attestation  report on assessment of
compliance  with  servicing  criteria  applicable  to it required  to be included in the Annual  Report in
accordance  with Item 1122 of  Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been included as
an exhibit to the Annual Report.  Any material  instances of  non-compliance  are described in such report
and have been disclosed in the Annual Report.

In giving the  certifications  above, the Securities  Administrator  has reasonably  relied on information
provided  to  it  by  the  following  unaffiliated  parties:  [names  of  servicer(s),   master  servicer,
subservicer, depositor, trustee, custodian(s)]

Date:____________________________________


_________________________________________
[Signature]
[Title]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT M

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

Definitions
Primary Servicer - transaction party having borrower contact
Master Servicer - aggregator of pool assets
Securities Administrator - waterfall calculator
Back-up Servicer - named in the transaction (in the event a Back up Servicer becomes the Primary
Servicer, follow Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction

Note:  The definitions above describe the essential function that the party performs, rather than the
party's title.  So, for example, in a particular transaction, the trustee may perform the "paying agent"
and "securities administrator" functions, while in another transaction, the securities administrator may
perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management
assertion that they are attesting only to the portion of the distribution chain they are responsible for
in the related transaction agreements.

Key:     X - obligation

______________________________________________________________________________________________________________________
Reg AB Reference    Servicing Criteria                Primary       Master      Securities   Custodian    Trustee
                                                      Servicer      Servicer    Admin                     (nominal)

______________________________________________________________________________________________________________________
                    General Servicing Considerations
______________________________________________________________________________________________________________________
1122(d)(1)(i)       Policies and procedures are            X            X            X
                    instituted to monitor any
                    performance or other triggers
                    and events of default in
                    accordance with the transaction
                    agreements.
______________________________________________________________________________________________________________________
1122(d)(1)(ii)      If any material servicing              X            X
                    activities are outsourced to
                    third parties, policies and
                    procedures are instituted to
                    monitor the third party's
                    performance and compliance with
                    such servicing activities.
______________________________________________________________________________________________________________________
                    Any requirements in the
                    transaction agreements to
                    maintain a back-up servicer for
1122(d)(1)(iii)     the Pool Assets are maintained.
______________________________________________________________________________________________________________________
1122(d)(1)(iv)      A fidelity bond and errors and         X            X
                    omissions policy is in effect
                    on the party participating in
                    the servicing function
                    throughout the reporting period
                    in the amount of coverage
                    required by and otherwise in
                    accordance with the terms of
                    the transaction agreements.
______________________________________________________________________________________________________________________
                    Cash Collection and
                    Administration
______________________________________________________________________________________________________________________
1122(d)(2)(i)       Payments on pool assets are            X            X            X
                    deposited into the appropriate
                    custodial bank accounts and
                    related bank clearing accounts
                    no more than two business days
                    following receipt, or such
                    other number of days specified
                    in the transaction agreements.
______________________________________________________________________________________________________________________
                    Disbursements made via wire            X            X            X
                    transfer on behalf of an
                    obligor or to an investor are
                    made only by authorized
1122(d)(2)(ii)      personnel.
______________________________________________________________________________________________________________________
                    Advances of funds or guarantees        X            X            X
                    regarding collections, cash
                    flows or distributions, and any
                    interest or other fees charged
                    for such advances, are made,
                    reviewed and approved as
                    specified in the transaction
1122(d)(2)(iii)     agreements.
______________________________________________________________________________________________________________________
                    The related accounts for the           X            X            X
                    transaction, such as cash
                    reserve accounts or accounts
                    established as a form of over
                    collateralization, are
                    separately maintained (e.g.,
                    with respect to commingling of
                    cash) as set forth in the
1122(d)(2)(iv)      transaction agreements.
______________________________________________________________________________________________________________________
                    Each custodial account is              X            X            X
                    maintained at a federally
                    insured depository institution
                    as set forth in the transaction
                    agreements. For purposes of
                    this criterion, "federally
                    insured depository institution"
                    with respect to a foreign
                    financial institution means a
                    foreign financial institution
                    that meets the requirements of
                    Rule 13k-1(b)(1) of the
1122(d)(2)(v)       Securities Exchange Act.
______________________________________________________________________________________________________________________
                    Unissued checks are safeguarded        X                         X
                    so as to prevent unauthorized
1122(d)(2)(vi)      access.
______________________________________________________________________________________________________________________
1122(d)(2)(vii)     Reconciliations are prepared on        X            X            X
                    a monthly basis for all
                    asset-backed securities related
                    bank accounts, including
                    custodial accounts and related
                    bank clearing accounts. These
                    reconciliations are (A)
                    mathematically accurate; (B)
                    prepared within 30 calendar
                    days after the bank statement
                    cutoff date, or such other
                    number of days specified in the
                    transaction agreements; (C)
                    reviewed and approved by
                    someone other than the person
                    who prepared the
                    reconciliation; and (D) contain
                    explanations for reconciling
                    items. These reconciling items
                    are resolved within 90 calendar
                    days of their original
                    identification, or such other
                    number of days specified in the
                    transaction agreements.
______________________________________________________________________________________________________________________
                    Investor Remittances and
                    Reporting
______________________________________________________________________________________________________________________
1122(d)(3)(i)       Reports to investors, including        X            X            X
                    those to be filed with the
                    Commission, are maintained in
                    accordance with the transaction
                    agreements and applicable
                    Commission requirements.
                    Specifically, such reports (A)
                    are prepared in accordance with
                    timeframes and other terms set
                    forth in the transaction
                    agreements; (B) provide
                    information calculated in
                    accordance with the terms
                    specified in the transaction
                    agreements; (C) are filed with
                    the Commission as required by
                    its rules and regulations; and
                    (D) agree with investors' or
                    the trustee's records as to the
                    total unpaid principal balance
                    and number of Pool Assets
                    serviced by the Servicer.
______________________________________________________________________________________________________________________
                    Amounts due to investors are           X            X            X
                    allocated and remitted in
                    accordance with timeframes,
                    distribution priority and other
                    terms set forth in the
1122(d)(3)(ii)      transaction agreements.
______________________________________________________________________________________________________________________
                    Disbursements made to an               X            X            X
                    investor are posted within two
                    business days to the Servicer's
                    investor records, or such other
                    number of days specified in the
1122(d)(3)(iii)     transaction agreements.
______________________________________________________________________________________________________________________
                    Amounts remitted to investors          X            X            X
                    per the investor reports agree
                    with cancelled checks, or other
                    form of payment, or custodial
1122(d)(3)(iv)      bank statements.
______________________________________________________________________________________________________________________
                    Pool Asset Administration
______________________________________________________________________________________________________________________
1122(d)(4)(i)       Collateral or security on pool         X                                      X
                    assets is maintained as
                    required by the transaction
                    agreements or related pool
                    asset documents.
______________________________________________________________________________________________________________________
1122(d)(4)(ii)      Pool assets  and related               X                                      X
                    documents are safeguarded as
                    required by the transaction
                    agreements
______________________________________________________________________________________________________________________
1122(d)(4)(iii)     Any additions, removals or             X                         X
                    substitutions to the asset pool
                    are made, reviewed and approved
                    in accordance with any
                    conditions or requirements in
                    the transaction agreements.
______________________________________________________________________________________________________________________
1122(d)(4)(iv)      Payments on pool assets,               X
                    including any payoffs, made in
                    accordance with the related
                    pool asset documents are posted
                    to the Servicer's obligor
                    records maintained no more than
                    two business days after
                    receipt, or such other number
                    of days specified in the
                    transaction agreements, and
                    allocated to principal,
                    interest or other items (e.g.,
                    escrow) in accordance with the
                    related pool asset documents.
______________________________________________________________________________________________________________________
                    The Servicer's records                 X
                    regarding the pool assets agree
                    with the Servicer's records
                    with respect to an obligor's
1122(d)(4)(v)       unpaid principal balance.
______________________________________________________________________________________________________________________
                    Changes with respect to the            X            X
                    terms or status of an obligor's
                    pool assets (e.g., loan
                    modifications or re-agings) are
                    made, reviewed and approved by
                    authorized personnel in
                    accordance with the transaction
                    agreements and related pool
1122(d)(4)(vi)      asset documents.
______________________________________________________________________________________________________________________
                    Loss mitigation or recovery            X            X
                    actions (e.g., forbearance
                    plans, modifications and deeds
                    in lieu of foreclosure,
                    foreclosures and repossessions,
                    as applicable) are initiated,
                    conducted and concluded in
                    accordance with the timeframes
                    or other requirements
                    established by the transaction
1122(d)(4)(vii)     agreements.
______________________________________________________________________________________________________________________
1122(d)(4)(viii)    Records documenting collection         X
                    efforts are maintained during
                    the period a pool asset is
                    delinquent in accordance with
                    the transaction agreements.
                    Such records are maintained on
                    at least a monthly basis, or
                    such other period specified in
                    the transaction agreements, and
                    describe the entity's
                    activities in monitoring
                    delinquent pool assets
                    including, for example, phone
                    calls, letters and payment
                    rescheduling plans in cases
                    where delinquency is deemed
                    temporary (e.g., illness or
                    unemployment).
______________________________________________________________________________________________________________________
1122(d)(4)(ix)      Adjustments to interest rates          X
                    or rates of return for pool
                    assets with variable rates are
                    computed based on the related
                    pool asset documents.
______________________________________________________________________________________________________________________
1122(d)(4)(x)       Regarding any funds held in            X
                    trust for an obligor (such as
                    escrow accounts): (A) such
                    funds are analyzed, in
                    accordance with the obligor's
                    pool asset documents, on at
                    least an annual basis, or such
                    other period specified in the
                    transaction agreements; (B)
                    interest on such funds is paid,
                    or credited, to obligors in
                    accordance with applicable pool
                    asset documents and state laws;
                    and (C) such funds are returned
                    to the obligor within 30
                    calendar days of full repayment
                    of the related pool assets, or
                    such other number of days
                    specified in the transaction
                    agreements.
______________________________________________________________________________________________________________________
                    Payments made on behalf of an          X
                    obligor (such as tax or
                    insurance payments) are made on
                    or before the related penalty
                    or expiration dates, as
                    indicated on the appropriate
                    bills or notices for such
                    payments, provided that such
                    support has been received by
                    the servicer at least 30
                    calendar days prior to these
                    dates, or such other number of
                    days specified in the
1122(d)(4)(xi)      transaction agreements.
______________________________________________________________________________________________________________________
                    Any late payment penalties in          X
                    connection with any payment to
                    be made on behalf of an obligor
                    are paid from the Servicer's
                    funds and not charged to the
                    obligor, unless the late
                    payment was due to the
1122(d)(4)(xii)     obligor's error or omission.
______________________________________________________________________________________________________________________
                    Disbursements made on behalf of        X
                    an obligor are posted within
                    two business days to the
                    obligor's records maintained by
                    the servicer, or such other
                    number of days specified in the
1122(d)(4)(xiii)    transaction agreements.
______________________________________________________________________________________________________________________
                    Delinquencies, charge-offs and         X            X
                    uncollectible accounts are
                    recognized and recorded in
                    accordance with the transaction
1122(d)(4)(xiv)     agreements.
______________________________________________________________________________________________________________________
                    Any external enhancement or            X                         X
                    other support, identified in
                    Item 1114(a)(1) through (3) or
                    Item 1115 of Regulation AB, is
                    maintained as set forth in the
                    transaction agreements.  (In
                    this transaction there is no
                    external enhancement or other
1122(d)(4)(xv)      support.)
______________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT N
                                      FORM OF BACK-UP CERTIFICATION

         I.       The    [    ]    agreement    dated    as    of    [    ],    200[    ]    (the
                  "Agreement"),  among  [IDENTIFY  PARTIES] I,  ________________________________,
                  the  _______________________  of [NAME OF COMPANY],  certify to [the Depositor]
                  and the  [Master  Servicer]  [Securities  Administrator]  [Trustee],  and their
                  officers,  with the  knowledge  and  intent  that  they  will  rely  upon  this
                  certification, that:

         (1)      I  have  reviewed  the  servicer  compliance   statement  of  the  Company  provided  in
         accordance  with  Item  1123 of  Regulation  AB  (the  "Compliance  Statement"),  the  report  on
         assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d) of
         Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange  Act of 1934,  as  amended  (the  "Exchange  Act")  and Item  1122 of
         Regulation AB (the "Servicing  Assessment"),  the registered public accounting firm's attestation
         report  provided in  accordance  with Rules  13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating  to the  servicing  of the  Mortgage  Loans by the
         Company  during 200[ ] that were  delivered by the Company to the  Depositor  and the  Securities
         Administrator pursuant to the Agreement (collectively, the "Company Servicing Information");

         (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole, does not
         contain any untrue  statement of a material  fact or omit to state a material  fact  necessary to
         make the statements  made, in light of the  circumstances  under which such statements were made,
         not misleading with respect to the period of time covered by the Company Servicing Information;

         (3)      Based  on my  knowledge,  all  of  the  Company  Servicing  Information  required  to be
         provided  by the  Company  under  the  Agreement  has  been  provided  to the  Depositor  and the
         Securities Administrator;

         (4)      I am  responsible  for  reviewing  the  activities  performed by the Company as servicer
         under the Agreement,  and based on my knowledge and the compliance  review conducted in preparing
         the  Compliance  Statement  and except as disclosed in the  Compliance  Statement,  the Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

         (5)      The  Compliance  Statement  required  to be  delivered  by the  Company  pursuant to the
         Agreement,  and the Servicing  Assessment and  Attestation  Report required to be provided by the
         Company and by any  subservicer or  subcontractor  pursuant to the Agreement,  have been provided
         to the  Depositor  and the  Securities  Administrator.  Any material  instances of  noncompliance
         described  in  such  reports  have  been   disclosed  to  the   Depositor   and  the   Securities
         Administrator.  Any  material  instance of  noncompliance  with the  Servicing  Criteria has been
         disclosed in such reports.




         Date:    _________________________


         By:
         Name:    ________________________________
         Title:   ________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT O

                                FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


           KNOW ALL MEN BY THESE PRESENTS,  Citibank,  N.A., a national banking  association and having an
office for the  conduct of  business  in New York,  New York,  solely in its  capacity as trustee (in such
capacity  the  "Trustee")  under the Pooling and  Servicing  Agreement  dated as of August 1, 2007,  among
Structured Asset Mortgage  Investments II Inc., a Delaware  corporation,  as depositor (the  "Depositor"),
Citibank,  N.A., a national banking  association,  not in its individual  capacity,  but solely as trustee
(the  "Trustee"),  Wells Fargo Bank,  National  Association,  as master  servicer (in such  capacity,  the
"Master Servicer") and as securities administrator (in such capacity, the "Securities  Administrator") and
EMC Mortgage Corporation,  as sponsor (in such capacity,  the "Sponsor") and as company (in such capacity,
the  "Company")  (the  "Pooling  Agreement")  pursuant  to which Bear  Stearns  ALT-A  Trust II,  Mortgage
Pass-Through  Certificates,  Series 2007-1 are issued and not in its individual corporate capacity, hereby
constitutes and appoints EMC Mortgage Corporation,  as its true and lawful attorney-in-fact,  in its name,
place and stead and for its use and benefit,  to execute and  acknowledge in writing or by facsimile stamp
or otherwise all documents  customarily  and reasonably  necessary and appropriate for the tasks described
in items (i)  through  (viii)  below  relating  to  certain  mortgage  loans  (the  "Loans")  owned by the
undersigned,  as Trustee,  as  serviced  by EMC  Mortgage  Corporation,  as the Company  under the Pooling
Agreement.  These Loans are  comprised of  Mortgages,  Deeds of Trust,  Deeds to Secure  Debt,  Co-ops and
other forms of Security  Instruments  (collectively  the  "Security  Instruments")  and the notes  secured
thereby (the "Notes").

         i.       The Substitution of Trustee(s) in Deeds of Trust and/or Deeds to Secure Debt in the
                  name of the undersigned, as Trustee,

         ii.      The Extension and/or Renewal of Financing Statements in the name of the undersigned,
                  as Trustee,

         iii.     The Satisfaction, Assignment and/or Release of Security Instruments and/or Financing
                  Statements in the name of the undersigned, as Trustee, or the issuance of Deeds of
                  Reconveyance upon payment in full and/or discharge of the Notes secured thereby,

         iv.      The Modification and/or Partial Release of Security Instruments, including the
                  subordination of a Security Instrument to an easement in favor of an entity with
                  powers of eminent domain.

         v.       The Assumption of Security Instruments and the Notes secured thereby,

         vi.      The right to collect, accelerate, initiate suit on and/or foreclose all Loans, and

The right to manage, sell, convey or transfer the real and/or personal property specified in the
Security Instruments.

The endorsement of loss payable drafts or other checks that are necessary to effectuate proper servicing
of the loan or repairs to the real property encumbered by the Security Instrument.

         The undersigned gives to said attorney-in-fact full power and authority to execute such
instruments as if the undersigned were personally present, hereby ratifying and confirming all that said
attorney-in-fact shall lawfully do or cause to be done by authority hereof.  The undersigned also gives
to said attorney-in-fact full power and authority to appoint by subsequent power of attorney a
subservicer (a "Subservicer") to act in its stead so long as the Trustee is given prior notice of such
appointment.  Third parties without actual notice may rely upon the power granted to said
attorney-in-fact under this Limited Power of Attorney and may assume that, upon the exercise of such
power, all conditions precedent to such exercise of power have been satisfied and this Power of Attorney
has not been revoked unless an Instrument of Revocation has been recorded.

         This limited power of attorney has been executed and is effective as of this ___ day of _____
200_ and the same and any subsequent limited power of attorney given to any Subservicer shall terminate
on the date that is the earlier of (i) one year from the date hereof and (ii) the occurrence of any of
the following events or until revoked in writing by the undersigned provided, that so long as none of
the following events below have occurred or continuing, the Trustee shall execute and deliver a
replacement power of attorney:

         i.       the supervision or termination of  EMC Mortgage Corporation as the Company with
                  respect to the Loans serviced under the Pooling Agreement,

         ii.      the transfer of servicing from EMC Mortgage Corporation to another Servicer with
                  respect to the Loans serviced under the Pooling Agreement,

         iii.     the appointment of a receiver or conservator with respect to the business of the
                  attorney-in-fact or EMC Mortgage Corporation, or

         iv.      the filing of a voluntary or involuntary petition of bankruptcy by the
                  attorney-in-fact, EMC Mortgage Corporation, or any of their creditors.

         Notwithstanding the foregoing, the power and the authority given to said attorney-in-fact or
any Subservicer under this Limited Power of Attorney shall be revoked with respect to a particular
Pooling Agreement and the Loans subject thereto upon the occurrence of:

         i.       the suspension or termination of EMC Mortgage Corporation as the Company under such
                  Pooling Agreement; or

         ii.      the transfer of servicing under such Pooling Agreement from EMC Mortgage Corporation
                  to another Servicer.

         Nothing contained herein shall be deemed to amend or modify the related Pooling Agreements or
the respective rights, duties or obligations of the Trustee or EMC Mortgage Corporation thereunder, and
nothing herein shall constitute a waiver of any rights or remedies thereunder.  If this limited power of
attorney is revoked or terminated for any reason whatsoever, a limited power of attorney given by the
Servicer to any Subservicer shall be deemed to be revoked or terminated at the same time.

         This Limited Power of Attorney supersedes all prior powers of attorney given by the undersigned
to EMC Mortgage Corporation for the Loans, and all such powers and the authority granted thereunder are
hereby revoked effective as of the date of recording of this Limited Power of Attorney.

EMC Mortgage Corporation                                Citibank, N.A.,
as Company                                              as Trustee



______________________                                  ______________________
Name:                                                   Name:
Title:                                                  Title:


Witness:                                                Witness:


______________________                                  ________________________


Witness:                                                Witness:


______________________                                  __________________________




--------------------------------------------------------------------------------




STATE OF NEW YORK    )
                     )SS
COUNTY OF NEW YORK   )



         On _______, 200_ before me, a Notary Public in and for said State, personally appeared
___________, known to me to be a/an __________ of Citibank, N.A., a national banking association that
executed the within instrument, and also known to me to be the person who executed said instrument on
behalf of such national banking association and acknowledged to me that such national banking
association executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.



                                                     _______________________
                                                     Notary Public




--------------------------------------------------------------------------------




STATE OF TEXAS       )
                     )SS
COUNTY OF DENTON     )


         On ______________, before me, a Notary Public in and for said State, personally appeared
______________________, known to me to be a ________________ of EMC Mortgage Corporation that executed
the within instrument, and also known to me to be the person who executed said instrument on behalf of
such corporation and acknowledged to me that such national banking association executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.



                                                     _______________________
                                                     Notary Public




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT P

                                                [RESERVED]












--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT Q


                                    FORM 10-D, FORM 8-K AND FORM 10-K
                                         REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily
responsible for reporting the information to the party identified as responsible for preparing the
Securities Exchange Act Reports pursuant to Section 4.18 of the Pooling and Servicing Agreement.

Under Item 1 of Form 10-D: a) items marked "Monthly Statement to Certificateholders" are required to be
included in the periodic Distribution Date statement under Section 6.06, provided by the Securities
Administrator based on information received from the party providing such information; and b) items
marked "Form 10-D report" are required to be in the Form 10-D report but not the Monthly Statements to
Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is
to be included in the Form 10-D report.  All such information and any other Items on Form 8-K and Form
10-D set forth in this Exhibit shall be sent to the Securities Administrator and the Depositor.

_________________________________________________________________________________________________________________________________________________
Form        Item     Description         Servicers     Master      Securities             Custodian       Trustee       Depositor     Sponsor
                                                       Servicer    Administrator                          (nominal)
_________________________________________________________________________________________________________________________________________________
10-D        Must be filed within 15 days of the distribution date for the asset-backed
            securities.
_________________________________________________________________________________________________________________________________________________
            1        Distribution and
                     Pool Performance
                     Information
_________________________________________________________________________________________________________________________________________________
                     Item 1121(a) -
                     Distribution and
                     Pool Performance
                     Information
_________________________________________________________________________________________________________________________________________________
                     (1) Any                                       X
                     applicable record
                     dates, accrual                                (Monthly Statements
                     dates,                                        to
                     determination                                 Certificateholders)
                     dates for
                     calculating
                     distributions and
                     actual
                     distribution
                     dates for the
                     distribution
                     period.
_________________________________________________________________________________________________________________________________________________
                     (2) Cash flows                                X
                     received and the
                     sources thereof                               (Monthly Statements
                     for                                           to
                     distributions,                                Certificateholders)
                     fees and expenses.
_________________________________________________________________________________________________________________________________________________
                     (3) Calculated                                X
                     amounts and
                     distribution of                               (Monthly Statements
                     the flow of funds                             to
                     for the period                                Certificateholders)
                     itemized by type
                     and priority of
                     payment,
                     including:
_________________________________________________________________________________________________________________________________________________
                              (i) Fees                             X
                     or expenses
                     accrued and paid,                             (Monthly Statements
                     with an                                       to
                     identification of                             Certificateholders)
                     the general
                     purpose of such
                     fees and the
                     party receiving
                     such fees or
                     expenses.
_________________________________________________________________________________________________________________________________________________
                              (ii)                                 X
                     Payments accrued
                     or paid with                                  (Monthly Statements
                     respect to                                    to
                     enhancement or                                Certificateholders)
                     other support
                     identified in
                     Item 1114 of
                     Regulation AB
                     (such as
                     insurance
                     premiums or other
                     enhancement
                     maintenance
                     fees), with an
                     identification of
                     the general
                     purpose of such
                     payments and the
                     party receiving
                     such payments.
_________________________________________________________________________________________________________________________________________________
                              (iii)                                X
                     Principal,
                     interest and                                  (Monthly Statements
                     other                                         to
                     distributions                                 Certificateholders)
                     accrued and paid
                     on the
                     asset-backed
                     securities by
                     type and by class
                     or series and any
                     principal or
                     interest
                     shortfalls or
                     carryovers.
_________________________________________________________________________________________________________________________________________________
                              (iv) The                             X
                     amount of excess
                     cash flow or                                  (Monthly Statements
                     excess spread and                             to
                     the disposition                               Certificateholders)
                     of excess cash
                     flow.
_________________________________________________________________________________________________________________________________________________
                     (4) Beginning and                             X
                     ending principal
                     balances of the                               (Monthly Statements
                     asset-backed                                  to
                     securities.                                   Certificateholders)
_________________________________________________________________________________________________________________________________________________
                     (5) Interest                                  X
                     rates applicable
                     to the pool                                   (Monthly Statements
                     assets and the                                to
                     asset-backed                                  Certificateholders)
                     securities, as
                     applicable.
                     Consider
                     providing
                     interest rate
                     information for
                     pool assets in
                     appropriate
                     distributional
                     groups or
                     incremental
                     ranges.
_________________________________________________________________________________________________________________________________________________
                     (6) Beginning and                             X
                     ending balances
                     of transaction                                (Monthly Statements
                     accounts, such as                             to
                     reserve accounts,                             Certificateholders)
                     and material
                     account activity
                     during the period.
_________________________________________________________________________________________________________________________________________________
                     (7) Any amounts                               X
                     drawn on any
                     credit                                        (Monthly Statements
                     enhancement or                                to
                     other support                                 Certificateholders)
                     identified in
                     Item 1114 of
                     Regulation AB, as
                     applicable, and
                     the amount of
                     coverage
                     remaining under
                     any such
                     enhancement, if
                     known and
                     applicable.
_________________________________________________________________________________________________________________________________________________
                     (8) Number and                                X                                                    Updated
                     amount of pool                                                                                     pool
                     assets at the                                 (Monthly Statements                                  composition
                     beginning and                                 to                                                   information
                     ending of each                                Certificateholders)                                  fields to
                     period, and                                                                                        be as
                     updated pool                                                                                       specified
                     composition                                                                                        by
                     information, such                                                                                  Depositor
                     as weighted                                                                                        from time
                     average coupon,                                                                                    to time
                     weighted average
                     remaining term,
                     pool factors and
                     prepayment
                     amounts.
_________________________________________________________________________________________________________________________________________________
                     (9) Delinquency     X             X           X
                     and loss
                     information for                               (Monthly Statements
                     the period.                                   to
                                                                   Certificateholders)
_________________________________________________________________________________________________________________________________________________
                     In addition,        X
                     describe any
                     material changes
                     to the
                     information
                     specified in Item
                     1100(b)(5) of
                     Regulation AB
                     regarding the
                     pool assets.
                     (methodology)
_________________________________________________________________________________________________________________________________________________
                     (10) Information    X             X           X
                     on the amount,
                     terms and general                             (Monthly Statements
                     purpose of any                                to
                     advances made or                              Certificateholders)
                     reimbursed during
                     the period,
                     including the
                     general use of
                     funds advanced
                     and the general
                     source of funds
                     for
                     reimbursements.
_________________________________________________________________________________________________________________________________________________
                     (11) Any material   X             X           X
                     modifications,
                     extensions or                                 (Monthly Statements
                     waivers to pool                               to
                     asset terms,                                  Certificateholders)
                     fees, penalties
                     or payments
                     during the
                     distribution
                     period or that
                     have cumulatively
                     become material
                     over time.
_________________________________________________________________________________________________________________________________________________
                     (12) Material       X             X           X                                                    X
                     breaches of pool
                     asset                                         (if agreed upon by
                     representations                               the parties)
                     or warranties or
                     transaction
                     covenants.
_________________________________________________________________________________________________________________________________________________
                     (13) Information                              X
                     on ratio,
                     coverage or other                             (Monthly Statements
                     tests used for                                to
                     determining any                               Certificateholders)
                     early
                     amortization,
                     liquidation or
                     other performance
                     trigger and
                     whether the
                     trigger was met.
_________________________________________________________________________________________________________________________________________________
                     (14) Information                                                                                   X
                     regarding any new
                     issuance of
                     asset-backed
                     securities backed
                     by the same asset
                     pool,
_________________________________________________________________________________________________________________________________________________
                           information   X             X           X                                                    X
                           regarding
                           any pool
                           asset
                           changes
                           (other than
                           in
                           connection
                           with a pool
                           asset
                           converting
                           into cash
                           in
                           accordance
                           with its
                           terms),
                           such as
                           additions
                           or removals
                           in
                           connection
                           with a
                           prefunding
                           or
                           revolving
                           period and
                           pool asset
                           substitutions
                           and
                           repurchases
                           (and
                           purchase
                           rates, if
                           applicable),
                           and cash
                           flows
                           available
                           for future
                           purchases,
                           such as the
                           balances of
                           any
                           prefunding
                           or
                           revolving
                           accounts,
                           if
                           applicable.
_________________________________________________________________________________________________________________________________________________
                           Disclose                                                                                     X             X
                           any
                           material
                           changes in
                           the
                           solicitation,
                           credit-granting,
                           underwriting,
                           origination,
                           acquisition
                           or pool
                           selection
                           criteria or
                           procedures,
                           as
                           applicable,
                           used to
                           originate,
                           acquire or
                           select the
                           new pool
                           assets.
_________________________________________________________________________________________________________________________________________________
                     Item 1121(b) -                                                                                     X
                     Pre-Funding or
                     Revolving Period
                     Information

                     Updated pool
                     information as
                     required under
                     Item 1121(b).
_________________________________________________________________________________________________________________________________________________
            2        Legal Proceedings
_________________________________________________________________________________________________________________________________________________
                     Item 1117 - Legal
                     proceedings
                     pending against
                     the following
                     entities, or
                     their respective
                     property, that is
                     material to
                     Certificateholders,
                     including
                     proceedings known
                     to be
                     contemplated by
                     governmental
                     authorities:
_________________________________________________________________________________________________________________________________________________
                     Sponsor (Seller)                                                                                                 X
_________________________________________________________________________________________________________________________________________________
                     Depositor                                                                                          X
_________________________________________________________________________________________________________________________________________________
                     Trustee

_________________________________________________________________________________________________________________________________________________
                     Issuing entity                                                                                     X
_________________________________________________________________________________________________________________________________________________
                     Master Servicer,    X             X
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material servicers
_________________________________________________________________________________________________________________________________________________
                     Securities                                    X
                     Administrator
_________________________________________________________________________________________________________________________________________________
                     Originator of 20%                                                                                  X
                     or more of pool
                     assets as of the
                     Cut-off Date
_________________________________________________________________________________________________________________________________________________
                     Custodian                                                            X
_________________________________________________________________________________________________________________________________________________
            3        Sales of
                     Securities and
                     Use of Proceeds
_________________________________________________________________________________________________________________________________________________
                     Information from                                                                                   X
                     Item 2(a) of Part
                     II of Form 10-Q:

                     With respect to
                     any sale of
                     securities by the
                     sponsor,
                     depositor or
                     issuing entity,
                     that are backed
                     by the same asset
                     pool or are
                     otherwise issued
                     by the issuing
                     entity, whether
                     or not
                     registered,
                     provide the sales
                     and use of
                     proceeds
                     information in
                     Item 701 of
                     Regulation S-K.
                     Pricing
                     information can
                     be omitted if
                     securities were
                     not registered.
_________________________________________________________________________________________________________________________________________________
            4        Defaults Upon
                     Senior Securities
_________________________________________________________________________________________________________________________________________________
                     Information from                              X
                     Item 3 of Part II
                     of Form 10-Q:

                     Report the
                     occurrence of any
                     Event of Default
                     (after expiration
                     of any grace
                     period and
                     provision of any
                     required notice)
_________________________________________________________________________________________________________________________________________________
            5        Submission of
                     Matters to a Vote
                     of Security
                     Holders
_________________________________________________________________________________________________________________________________________________
                     Information from                              X
                     Item 4 of Part II
                     of Form 10-Q
_________________________________________________________________________________________________________________________________________________
            6        Significant
                     Obligors of Pool
                     Assets
_________________________________________________________________________________________________________________________________________________
                     Item 1112(b) -                                                                                     X
                     Significant
                     Obligor Financial
                     Information*
_________________________________________________________________________________________________________________________________________________
                     *This information
                     need only be
                     reported on the
                     Form 10-D for the
                     distribution
                     period in which
                     updated
                     information is
                     required pursuant
                     to the Item.
_________________________________________________________________________________________________________________________________________________
            7        Significant
                     Enhancement
                     Provider
                     Information
_________________________________________________________________________________________________________________________________________________
                     Item 1114(b)(2) -
                     Credit
                     Enhancement
                     Provider
                     Financial
                     Information*
_________________________________________________________________________________________________________________________________________________
                           Determining                                                                                  X
                           applicable
                           disclosure
                           threshold
_________________________________________________________________________________________________________________________________________________
                           Obtaining                                                                                    X
                           required
                           financial
                           information
                           or
                           effecting
                           incorporation
                           by reference
_________________________________________________________________________________________________________________________________________________
                     Item 1115(b) -
                     Derivative
                     Counterparty
                     Financial
                     Information*
_________________________________________________________________________________________________________________________________________________
                           Determining                                                                                  X
                           current
                           maximum
                           probable
                           exposure
_________________________________________________________________________________________________________________________________________________
                           Determining                             X
                           current
                           significance
                           percentage
_________________________________________________________________________________________________________________________________________________
                           Notifying                               X
                           derivative
                           counterparty
                           of
                           significance
                           percentage
                           and request
                           required
                           financial
                           information
_________________________________________________________________________________________________________________________________________________
                           Obtaining                                                                                    X
                           required
                           financial
                           information
                           or
                           effecting
                           incorporation
                           by reference
_________________________________________________________________________________________________________________________________________________
                     *This information
                     need only be
                     reported on the
                     Form 10-D for the
                     distribution
                     period in which
                     updated
                     information is
                     required pursuant
                     to the Items.
_________________________________________________________________________________________________________________________________________________
            8        Other Information
_________________________________________________________________________________________________________________________________________________
                     Disclose any        The Responsible Party for the applicable Form 8-K item as indicated below.
                     information
                     required to be
                     reported on Form
                     8-K during the
                     period covered by
                     the Form 10-D but
                     not reported
_________________________________________________________________________________________________________________________________________________
            9        Exhibits
_________________________________________________________________________________________________________________________________________________
                     Distribution                                  X
                     report
_________________________________________________________________________________________________________________________________________________
                     Exhibits required                                                                                  X
                     by Item 601 of
                     Regulation S-K,
                     such as material
                     agreements
_________________________________________________________________________________________________________________________________________________
8-K         Must be filed within four business days of an event reportable on Form
            8-K.
_________________________________________________________________________________________________________________________________________________
            1.01     Entry into a
                     Material
                     Definitive
                     Agreement
_________________________________________________________________________________________________________________________________________________
                     Disclosure is       X             X           X                                                    X             X
                     required
                     regarding entry
                     into or amendment
                     of any definitive
                     agreement that is
                     material to the
                     securitization,
                     even if depositor
                     is not a party.

                     Examples:
                     servicing
                     agreement,
                     custodial
                     agreement.

                     Note: disclosure
                     not required as
                     to definitive
                     agreements that
                     are fully
                     disclosed in the
                     prospectus
_________________________________________________________________________________________________________________________________________________
            1.02     Termination of a    X             X           X                                                    X             X
                     Material
                     Definitive
                     Agreement
_________________________________________________________________________________________________________________________________________________
                     Disclosure is
                     required
                     regarding
                     termination of
                     any definitive
                     agreement that is
                     material to the
                     securitization
                     (other than
                     expiration in
                     accordance with
                     its terms), even
                     if depositor is
                     not a party.


                     Examples:
                     servicing
                     agreement,
                     custodial
                     agreement.
_________________________________________________________________________________________________________________________________________________
            1.03     Bankruptcy or
                     Receivership
_________________________________________________________________________________________________________________________________________________
                     Disclosure is       X             X           X                   X                                X             X
                     required
                     regarding the
                     bankruptcy or
                     receivership, if
                     known to the
                     Master Servicer,
                     with respect to
                     any of the
                     following:

                     Sponsor (Seller),
                     Depositor, Master
                     Servicer,
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material
                     servicers,
                     Certificate
                     Administrator,
                     Trustee,
                     significant
                     obligor, credit
                     enhancer (10% or
                     more),
                     derivatives
                     counterparty,
                     Custodian
_________________________________________________________________________________________________________________________________________________
            2.04     Triggering Events
                     that Accelerate
                     or Increase a
                     Direct Financial
                     Obligation or an
                     Obligation under
                     an Off-Balance
                     Sheet Arrangement
_________________________________________________________________________________________________________________________________________________
                     Includes an early                 X           X
                     amortization,
                     performance
                     trigger or other
                     event, including
                     event of default,
                     that would
                     materially alter
                     the payment
                     priority/distribution
                     of cash
                     flows/amortization
                     schedule.

                     Disclosure will
                     be made of events
                     other than
                     waterfall
                     triggers which
                     are disclosed in
                     the Monthly
                     Statement to
                     Certificateholders
_________________________________________________________________________________________________________________________________________________
            3.03     Material
                     Modification to
                     Rights of
                     Security Holders
_________________________________________________________________________________________________________________________________________________
                     Disclosure is                                 X                                                    X
                     required of any
                     material
                     modification to
                     documents
                     defining the
                     rights of
                     Certificateholders,
                     including the
                     Pooling and
                     Servicing
                     Agreement
_________________________________________________________________________________________________________________________________________________
            5.03     Amendments to
                     Articles of
                     Incorporation or
                     Bylaws; Change in
                     Fiscal Year
_________________________________________________________________________________________________________________________________________________
                     Disclosure is                                                                                      X
                     required of any
                     amendment "to the
                     governing
                     documents of the
                     issuing entity"
_________________________________________________________________________________________________________________________________________________
            5.06     Change in Shell
                     Company Status
_________________________________________________________________________________________________________________________________________________
                     [Not applicable                                                                                    X
                     to ABS issuers]
_________________________________________________________________________________________________________________________________________________
            6.01     ABS Informational
                     and Computational
                     Material
_________________________________________________________________________________________________________________________________________________
                     [Not included in                                                                                   X
                     reports to be
                     filed under
                     Section 3.18]
_________________________________________________________________________________________________________________________________________________
            6.02     Change of
                     Servicer or
                     Trustee
_________________________________________________________________________________________________________________________________________________
                     Requires            X             X           X                                                    X
                     disclosure of any
                     removal,
                     replacement,
                     substitution or
                     addition of any
                     master servicer,
                     affiliated
                     servicer, other
                     servicer
                     servicing 10% or
                     more of pool
                     assets at time of
                     report, other
                     material
                     servicers,
                     certificate
                     administrator or
                     trustee.
_________________________________________________________________________________________________________________________________________________
                     Reg AB disclosure   X
                     about any new
                     servicer is also
                     required.
_________________________________________________________________________________________________________________________________________________
                     Reg AB disclosure                                                                    X
                     about any new                                                                        (to the
                     trustee is also                                                                      extent of a
                     required.                                                                            successor
                                                                                                          trustee)
_________________________________________________________________________________________________________________________________________________
                     Reg AB disclosure                             X
                     about any new
                     securities
                     administrator is
                     also required.
_________________________________________________________________________________________________________________________________________________
            6.03     Change in Credit
                     Enhancement or
                     Other External
                     Support [In this
                     transaction there
                     is no external
                     enhancement or
                     other support.]
_________________________________________________________________________________________________________________________________________________
                     Covers                                        X                                                    X
                     termination of
                     any enhancement
                     in manner other
                     than by its
                     terms, the
                     addition of an
                     enhancement, or a
                     material change
                     in the
                     enhancement
                     provided.
                     Applies to
                     external credit
                     enhancements as
                     well as
                     derivatives.
_________________________________________________________________________________________________________________________________________________
                     Reg AB disclosure                                                                                  X
                     about any new
                     enhancement
                     provider is also
                     required.
_________________________________________________________________________________________________________________________________________________
            6.04     Failure to Make a                             X
                     Required
                     Distribution
_________________________________________________________________________________________________________________________________________________
            6.05     Securities Act
                     Updating
                     Disclosure
_________________________________________________________________________________________________________________________________________________
                     If any material                                                                                    X
                     pool
                     characteristic
                     differs by 5% or
                     more at the time
                     of issuance of
                     the securities
                     from the
                     description in
                     the final
                     prospectus,
                     provide updated
                     Reg AB disclosure
                     about the actual
                     asset pool.
_________________________________________________________________________________________________________________________________________________
                     If there are any                                                                                   X
                     new servicers or
                     originators
                     required to be
                     disclosed under
                     Regulation AB as
                     a result of the
                     foregoing,
                     provide the
                     information
                     called for in
                     Items 1108 and
                     1110 respectively.
_________________________________________________________________________________________________________________________________________________
            7.01     Regulation FD       X             X           X                                                    X
                     Disclosure
_________________________________________________________________________________________________________________________________________________
            8.01     Other Events
_________________________________________________________________________________________________________________________________________________
                     Any event, with                                                                                    X
                     respect to which
                     information is
                     not otherwise
                     called for in
                     Form 8-K, that
                     the registrant
                     deems of
                     importance to
                     security holders.
_________________________________________________________________________________________________________________________________________________
            9.01     Financial           The Responsible Party applicable to reportable event.
                     Statements and
                     Exhibits
_________________________________________________________________________________________________________________________________________________
10-K        Must be filed within 90 days of the fiscal year end for the registrant.
_________________________________________________________________________________________________________________________________________________
            9B       Other Information
_________________________________________________________________________________________________________________________________________________
                     Disclose any        The Responsible Party for the applicable Form 8-K item as indicated above.
                     information
                     required to be
                     reported on Form
                     8-K during the
                     fourth quarter
                     covered by the
                     Form 10-K but not
                     reported
_________________________________________________________________________________________________________________________________________________
            15       Exhibits and
                     Financial
                     Statement
                     Schedules
_________________________________________________________________________________________________________________________________________________
                     Item 1112(b) -                                                                                     X
                     Significant
                     Obligor Financial
                     Information
_________________________________________________________________________________________________________________________________________________
                     Item 1114(b)(2) -
                     Credit
                     Enhancement
                     Provider
                     Financial
                     Information
_________________________________________________________________________________________________________________________________________________
                          Determining                                                                                   X
                          applicable
                          disclosure
                          threshold
_________________________________________________________________________________________________________________________________________________
                          Obtaining                                                                                     X
                          required
                          financial
                          information
                          or effecting
                          incorporation
                          by reference
_________________________________________________________________________________________________________________________________________________
                     Item 1115(b) -
                     Derivative
                     Counterparty
                     Financial
                     Information
_________________________________________________________________________________________________________________________________________________
                          Determining                                                                                   X
                          current
                          maximum
                          probable
                          exposure
_________________________________________________________________________________________________________________________________________________
                          Determining                              X
                          current
                          significance
                          percentage
_________________________________________________________________________________________________________________________________________________
                          Notifying                                X
                          derivative
                          counterparty
                          of
                          significance
                          percentage
                          and request
                          required
                          financial
                          information
_________________________________________________________________________________________________________________________________________________
                          Obtaining                                                                                     X
                          required
                          financial
                          information
                          or effecting
                          incorporation
                          by reference
_________________________________________________________________________________________________________________________________________________
                     Item 1117 - Legal
                     proceedings
                     pending against
                     the following
                     entities, or
                     their respective
                     property, that is
                     material to
                     Certificateholders,
                     including
                     proceedings known
                     to be
                     contemplated by
                     governmental
                     authorities:
_________________________________________________________________________________________________________________________________________________
                     Sponsor (Seller)                                                                                                 X
_________________________________________________________________________________________________________________________________________________
                     Depositor                                                                                          X
_________________________________________________________________________________________________________________________________________________
                     Trustee
_________________________________________________________________________________________________________________________________________________
                     Issuing entity                                                                                     X
_________________________________________________________________________________________________________________________________________________
                     Master Servicer,    X             X
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material servicers
_________________________________________________________________________________________________________________________________________________
                     Securities                                    X
                     Administrator
_________________________________________________________________________________________________________________________________________________
                     Originator of 20%                                                                                  X
                     or more of pool
                     assets as of the
                     Cut-off Date
_________________________________________________________________________________________________________________________________________________
                     Custodian                                                         X
_________________________________________________________________________________________________________________________________________________
                     Item 1119 -
                     Affiliations and
                     relationships
                     between the
                     following
                     entities, or
                     their respective
                     affiliates, that
                     are material to
                     Certificateholders:
_________________________________________________________________________________________________________________________________________________
                     Sponsor (Seller)                                                                                                 X
_________________________________________________________________________________________________________________________________________________
                     Depositor                                                                                          X
_________________________________________________________________________________________________________________________________________________
                     Trustee
_________________________________________________________________________________________________________________________________________________
                     Master Servicer,    X             X
                     affiliated
                     Servicer, other
                     Servicer
                     servicing 20% or
                     more of pool
                     assets at time of
                     report, other
                     material servicers
_________________________________________________________________________________________________________________________________________________
                     Securities                                    X
                     Administrator
_________________________________________________________________________________________________________________________________________________
                     Originator                                                                                         X
_________________________________________________________________________________________________________________________________________________
                     Custodian                                                         X
_________________________________________________________________________________________________________________________________________________
                     Credit                                                                                             X
                     Enhancer/Support
                     Provider
_________________________________________________________________________________________________________________________________________________
                     Significant                                                                                        X
                     Obligor
_________________________________________________________________________________________________________________________________________________
                     Item 1122 -         X             X           X                   X
                     Assessment of
                     Compliance with
                     Servicing Criteria
_________________________________________________________________________________________________________________________________________________
                     Item 1123 -         X             X           X
                     Servicer
                     Compliance
                     Statement
_________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT R
                                    ADDITIONAL DISCLOSURE INFORMATION

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272 - 2000
E-mail:  regabnotification@bear.com

Wells Fargo Bank, N.A. as [Securities Administrator]
9062 Old Annapolis Road
Columbia, Maryland 21045
Fax: (410) 715-2380
E-mail:  cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSAAT 2007-1- SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure**Required

Ladies and Gentlemen:

         In accordance with Section 3.18 of the Pooling and Servicing Agreement, dated as of August 1,
2007, among EMC Mortgage Corporation, as Sponsor and Company, Wells Fargo Bank, National Association, as
Master Servicer and Securities Administrator and Citibank, N.A. as Trustee.  The undersigned hereby
notifies you that certain events have come to our attention that [will][may] need to be disclosed on
Form [   ].

Description of Additional Form [   ] Disclosure:


List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ];
email address:  [   ].

                                                              [NAME OF PARTY]
                                                              as [role]


                                                              By: ________________________
                                                                  Name:
                                                                  Title:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT S

                                  FORM OF SUBSEQUENT TRANSFER INSTRUMENT

                  Structured  Asset Mortgage  Investments II Inc., as seller (the "Mortgage Loan Seller"),
and Citibank,  N.A., as trustee of the Bear Stearns ALT-A Trust II,  Mortgage  Pass-Through  Certificates,
Series 2007-1, as purchaser (the "Trustee"),  and pursuant to the Pooling and Servicing  Agreement,  dated
as of September 1, 2007 (the "Pooling and Servicing  Agreement"),  among the Mortgage Loan Seller,  as the
seller,  Wells Fargo Bank,  National  Association,  as master servicer and securities  administrator,  EMC
Mortgage  Corporation and the Trustee,  as trustee,  the Mortgage Loan Seller and the Trustee agree to the
sale by the  Mortgage  Loan Seller and the  purchase by the Trustee in trust,  on behalf of the Trust,  of
the Subsequent  Mortgage  Loans listed on the Schedule of Mortgage  Loans  attached to this  Instrument as
Exhibit 1 hereto (the "Subsequent Mortgage Loans").

                  Capitalized  terms used but not  otherwise  defined  herein  shall have the meanings set
forth in the Pooling and Servicing Agreement.

         Section 1.        Conveyance of Subsequent Mortgage Loans.

                  (a)      The  Mortgage  Loan Seller does hereby  sell,  transfer,  assign,  set over and
convey to the Trustee in trust,  on behalf of the Trust,  without  recourse,  all of its right,  title and
interest  in and to the  Subsequent  Mortgage  Loans,  and  including  all  amounts due or accruing on the
Subsequent  Mortgage  Loans on and after the related  Subsequent  Cut-Off Date, and all items with respect
to the  Subsequent  Mortgage  Loans to be delivered  pursuant to Section 2.07 of the Pooling and Servicing
Agreement;  provided,  however,  that the Mortgage Loan Seller  reserves and retains all right,  title and
interest in and to amounts due on the Subsequent  Mortgage Loans prior to the related  Subsequent  Cut-Off
Date. The Mortgage Loan Seller,  contemporaneously  with the delivery of this Agreement,  has delivered or
caused to be delivered to the Trustee each item with respect to the  Subsequent  Mortgage  Loans set forth
in Section  2.01 of the  Pooling and  Servicing  Agreement  and the other  items in the  related  Mortgage
Files.  The  transfer  to the  Trustee  by the  Mortgage  Loan  Seller of the  Subsequent  Mortgage  Loans
identified on the Mortgage  Loan  Schedule  shall be absolute and is intended by the Mortgage Loan Seller,
the  Mortgage  Loan  Seller,  the Master  Servicer,  the  Securities  Administrator,  the  Trustee and the
Certificateholders  to  constitute  and to be treated as a sale of the  Subsequent  Mortgage  Loans by the
Mortgage Loan Seller to the Trust Fund.

                  (b)      The Mortgage Loan Seller,  concurrently with the execution and delivery hereof,
does hereby  transfer,  assign,  set over and  otherwise  convey to the Trustee  without  recourse for the
benefit of the  Certificateholders  all the right,  title and interest of the Mortgage  Loan Seller in, to
and under the  Subsequent  Mortgage Loan  Purchase  Agreement,  dated as of [______]  between EMC Mortgage
Corporation, as seller, and the Mortgage Loan Seller, as purchaser (the "Purchase Agreement").

         Section 2.        Representations and Warranties; Conditions Precedent.

                  (a)      The Mortgage Loan Seller hereby confirms that each of the conditions  precedent
and the  representations  and warranties set forth in Section 2.07 of the Pooling and Servicing  Agreement
are satisfied as of the date hereof.

                  (b)      All terms and  conditions  of the Pooling and  Servicing  Agreement  are hereby
ratified and  confirmed;  provided,  however,  that in the event of any conflict,  the  provisions of this
Instrument shall control over the conflicting provisions of the Pooling and Servicing Agreement.

         Section 3.        Recordation of Instrument.

                  To the extent permitted by applicable law, this Instrument,  or a memorandum  thereof if
permitted  under  applicable  law, is subject to  recordation in all  appropriate  public offices for real
property  records in all of the  counties  or other  comparable  jurisdictions  in which any or all of the
properties  subject to the Mortgages are situated,  and in any other  appropriate  public recording office
or elsewhere,  such  recordation  to be effected by the Depositor at the expense of the Trust on direction
of the related  Certificateholders,  but only when accompanied by an Opinion of Counsel to the effect that
such  recordation  materially  and  beneficially  affects the  interests of the  Certificateholders  or is
necessary for the administration or servicing of the Subsequent Mortgage Loans.

         Section 4.        Governing Law.

                  This  Instrument  shall be  construed  in  accordance  with the laws of the State of New
York and the obligations,  rights and remedies of the parties  hereunder shall be determined in accordance
with such laws, without giving effect to principles of conflicts of law.

         Section 5.        Counterparts.

                  This  Instrument  may be  executed  in one or  more  counterparts  and by the  different
parties  hereto on  separate  counterparts,  each of  which,  when so  executed,  shall be deemed to be an
original; such counterparts, together, shall constitute one and the same instrument.

         Section 6.        Successors and Assigns.

                  This  Instrument  shall inure to the benefit of and be binding  upon the  Mortgage  Loan
Seller and the Trustee and their respective successors and assigns.



                  IN WITNESS  WHEREOF,  the parties  hereto have executed this Agreement on the date first
above written.

                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as
                                                     Mortgage Loan Seller


                                                     By:    __________________________________________
                                                            Name:
                                                            Title:


                                                     CITIBANK, N.A., not in its individual
                                                     capacity but solely as trustee for the holders
                                                     of Bear Stearns ALT-A Trust II, Mortgage
                                                     Pass-Through Certificates, Series 2007-1, as Trustee


                                                     By:    ___________________________________________
                                                            Name:
                                                            Title:




--------------------------------------------------------------------------------




                                                Exhibit 1
                                        Subsequent Mortgage Loans












--------------------------------------------------------------------------------




